Case 19-13273-VFP Doc 636 Filed 05/22/21        Entered 05/23/21 00:16:22   Desc
                 Imaged Certificate of Notice   Page 1 of 241
Case 19-13273-VFP Doc 636 Filed 05/22/21        Entered 05/23/21 00:16:22   Desc
                 Imaged Certificate of Notice   Page 2 of 241
            Case 19-13273-VFP Doc 636 Filed 05/22/21                                            Entered 05/23/21 00:16:22                        Desc
                             Imaged Certificate of Notice                                       Page 3 of 241
                                                              United States Bankruptcy Court
                                                                  District of New Jersey
In re:                                                                                                                 Case No. 19-13273-VFP
Immune Pharmaceuticals Inc.                                                                                            Chapter 7
       Debtor
                                                     CERTIFICATE OF NOTICE
District/off: 0312-2                                                  User: admin                                                                Page 1 of 239
Date Rcvd: May 20, 2021                                               Form ID: pdf905                                                      Total Noticed: 12649
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.

++               Addresses marked '++' were redirected to the recipient's preferred mailing address pursuant to 11 U.S.C. 342(f)/Fed.R.Bank.P.2002(g)(4).

++++             Addresses marked '++++' were modified by the USPS Locatable Address Conversion System. This system converts rural route numbers to street
                 addresses.

#                Addresses marked '#' were identified by the USPS National Change of Address system as requiring an update. While the notice was still deliverable,
                 the notice recipient was advised to update its address with the court immediately.

##               Addresses marked '##' were identified by the USPS National Change of Address system as undeliverable. Notices will no longer be delivered by
                 the USPS to these addresses; therefore, they have been bypassed. The debtor's attorney or pro se debtor was advised that the specified notice was
                 undeliverable.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on May 22, 2021:
Recip ID                   Recipient Name and Address
db                    #+   Immune Pharmaceuticals Inc., 1 Bridge Plaza North, Suite 270, Fort Lee, NJ 07024-7586
aty                    +   Alison D Bauer, Foley Hoag LLP, 1301 Avenue of the Americas, 25th Floor, New York, NY 10019-6036
aty                    +   Christopher Bryant, Hogans Lovells US LLP, 875 Third Avenue, New York, NY 10022-6225
aty                    +   Christopher Bryant, Hogans Lovells US LLP, 390 Madison Avenue, New York, NY 10017-2513
aty                    +   Eric L Einhorn, Hogan Lovells US LLP, 875 Third Avenue, New York, NY 10022-6225
aty                    +   Eric L Einhorn, Hogan Lovells US LLP, 390 Madison Avenue, New York, NY 10017-2507
aty                        Frumin Mizrachi Machum, Frumin & Co. Law Offices, Shmuel Hanagid I, Jerusalem, Israel
aty                        Gornitzky & Co, Gornitzky & Co, 45 Rothschild Blvd., Tel Aviv, 6578403 Israel, P.O. Box 29141
aty                    +   Norris McLaughlin, P.A, 400 Crossing Boulevard, 8th Floor, PO BOX 5933, Bridgewater, NJ 08807-5933
aty                    +   Porzio, Bromberg & Newman, P.C., 100 Southgate Parkway, Morristown, NJ 07960-6465
aty                    +   Porzio, Bromberg & Newman, P.C., 100 Southgate Parkway, PO Box 1997, Morristown, NJ 07962-1997
aty                    +   Rabinowitz, Lubetkin & Tully LLC, 293 Eisenhower Parkway, Suite 100, Livingstoin, NJ 07039-1711
aty                    +   Scott Foley, 250 West Pratt Street, Suite 2000, Baltimore, MD 21201-6814
aty                        Shir Frumin, Frumin & Co. Law Offices, Shmuel Hanagid 1, Jerusalem Israel
aty                        Tadmor Levy & Co, Tadmor Levy & Co, Azrieli Center The Square Tower, 132 Begin Road, Tel Aviv 6701101, Israel
intp                   +   Anthony Fiorino, c/o Klestadt Winters Jureller Southard &, 200 West 41st Street, 17th Floor, New York, NY 10036, US 10036-7219
op                     +   Armory Securities, LLC, Armory Securities, 1230 Roseerans Avenue, Suite 660, Manhattan Beach, CA 90266-2498
intp                   +   Ayrton Capital, LLC, c/o McCarter & English, LLP, Attn: Jeffrey T. Testa, Esq., 1, Four Gateway Center Newark, NJ 07102-4062
acc                    +   BEDERSON, LLP,, 347 Mount Pleasant Avenue, West Orange, NJ 07052-2749
intp                   +   Daniel Kazado, c/o Klestadt Winters Jureller Southard &, 200 West 41st Street, 17th Floor, New York, NY 10036, US 10036-7219
intp                   +   Daniel Teper, c/o Klestadt Winters Jureller Southard &, 200 West 41st Street, 17th Floor, New York, NY 10036, US 10036-7219
cr                     +   Deangelo Wilson, 6090 Lewis Ave, Long Beach, CA 90805-3056
cr                    #+   Eric Carlson, 2313 Washington St, Apt 3, Charleston, WV 25311-2322
cr                         FIRST Insurance Funding, a Division of Lake Forest, 450 Skokie Blvd., Suite 1000, Northbrook, IL 60062-7917
cr                     +   Geoffrey Jenkins, 9 Longworth Ave, Unit 116, Brockton, MA 02301-7084
cr                     +   Heather Bower, 317 Shadyhill Road, Pittsburgh, PA 15205-3905
cr                         Jean M Rose, 57 N.E. 2nd St, Williston, FL 32696
intp                   +   Jeffrey Paley, c/o Klestadt Winters Jureller Southard &, 200 West 41st Street, 17th Floor, New York, NY 10036, US 10036-7219
cr                     +   John Ameen, 1005 Wentford Ave, Sweetwater, TN 37874-2355
intp                   +   John Neczesny, c/o Klestadt Winters Jureller Southard &, 200 West 41st Street, 17th Floor, New York, NY 10036, US 10036-7219
cr                     +   Jordan Verroi, 215 E 29th St, Apt 4, New York, NY 10016-8248
cr                     +   Lauren Raimondi, 4705 Center Blvd, Apt 1006, Long Island City, NY 11109-5645
cr                     +   Meda AB, c/o Riker Danzig, One Speedwell Avenue, Morristown, NJ 07960-6838
cr                     +   Meda Pharma SARL, c/o Riker Danzig, One Speedwell Avenue, Morristown, NJ 07960-6838
cr                     +   Michael H Williams, 5840 Sugar Palm Ct, Unit B, Delray Beach, FL 33484-2069
cr                         Michael R Longe, 2313 Zircon Dr, Winterville, NC 28590-1230
cr                     +   Michelle Wolkomir, 2840 Caribbean Cv, Shereveport, LA 71105-2763
cr                         Orra OD Cope, 242 FR 2040, Crane, MO 65633
cr                         Pamela D Cope, 24240 FR 2040, Crane, MO 65633
            Case 19-13273-VFP Doc 636 Filed 05/22/21                                 Entered 05/23/21 00:16:22                   Desc
                             Imaged Certificate of Notice                            Page 4 of 241
District/off: 0312-2                                         User: admin                                                          Page 2 of 239
Date Rcvd: May 20, 2021                                      Form ID: pdf905                                                Total Noticed: 12649
cr                +   Paul Yonkers, Jr, 13 Holden Lane, Bayville, NY 11709-3003
cr                +   Phil Wood, 904 Ohio Street, Collingsville, IL 62234-4525
cr                +   Rama Krishna Rao, TDR Services LLC, 5 Muirfield Lane, Bridgewater, NJ 08807-1269
cr                +   Ray Viates, 13774 Laurel Rock Dr, Clifton, NJ 20124-2503
cr                +   Ryan Thomas Humphreys, 6900 Crescent Moon Ct, Apt 101, Raliegh, NC 27606-4278
cr                +   Stephen Spellicy, 603 Quiet Water Way, Seneca, SC 29672-0450
op                +   Teneo Capital LLC, Teneo Capital LLC, 280 Park Avenue, 4th Floor, New York, NY 10017-1220
cr                +   Vibln Stanley, 5452 Tormeall Trace, Suwanee, GA 30024-7340
518042939         +   10312 Capital LLC, 460 West 24th Street Apt 4A, New York, NY 10011-1364
518119120             114040 Canada Inc., 956 Av Hartland, Outremont H2v 2y1, Quebec
518119121             128308 Canada Ltee, 203 Rue St Felix, Drummondville J2c 1n3, Quebec
518108068             1st Discount Brokerage Inc, Worthless Securities, 8927 Hypoluxo Road Ste A-5, Lake Worth FL 33467-5249
518119122             2481232 Ontario Inc, Attn: Mario Joseph Risi, 108 Pleasant Ridge Rd, Brantford, N3r 0b8, Ontario
518116872         +   401k Delaware Charter Ttee, Telos Corporation, FBO Stephen Dell, 8843 Imperial Cross, Helotes TX 78023-3658
518116871         +   401k Delaware Charter Ttee, Lockton Inc, FBO Antonia V Sanchez, 6403 Olympia Dr, Houston TX 77057-4001
518804079         +   47 larkspur dr, DAYTON, NJ 08810-1453
518119123             8 Securities Limited, Customer Omnibus Account, 15th Floor 1 Lyndhurst Tower, 1 Lyndhurst Terrace Central, Hong Kong
518119124             9098-9674 Quebec Inc., A L'att. De Lucie Larouche, 31 Rue Drummond, Granby J2g 2s3, Quebec
518111980         +   A B M Masudaur Rahman Tod, 18573 65th Ave, Maple Grove MN 55311-3289
518105578         +   A Brewer & J Brewer Ttee, The Brewer Family Trust, U/A Dtd 07/03/2002, 1259 Loring Street, San Diego CA 92109-1827
518112193             A Rice Petrie, Richard E Petrie, Po Box 566, Columbia MO 65205-0566
518042940         +   ACM Medical Laboratory, Inc., PO Box 26290, Rochester, NY 14626-0290
518107799         +   Aadarsh Gopalakrishna, 54 Eddy St, Avon CT 06001-3804
518109696         #   Aakash Maniar, 739 Winged Elm, Elgin IL 60124-7888
518111240         +   Aaron Avent, 9633 Julia Lane, Owings Mills MD 21117-7166
518105580             Aaron Avila, 2267 Eagle Dr, Rocklin CA 95677-4233
518109097         +   Aaron B Wooten, Charles Schwab & Co Inc Cust, Roth Contributory Ira, 11261 Scenic Highway, Lookout Mountain GA 30750-4111
518105032         +   Aaron Barnes, 747 Minto Court, Fairbanks 99701-1405, Ak 99701-1405
518112194             Aaron Boland, Highland Dr A, Holts Summit MO 65043
518115812         +   Aaron Clark, 260 Pepper Ridge Dr, Spring Mills PA 16875-9339
518113893         +   Aaron Cope, 801 Berkshire Road, Wingdale NY 12594-1229
518105208             Aaron Faulkner, 1704 Caldwell St, Conway AR 72034-5245
518108069             Aaron Ghiassy, 600 N Semoran Blvd, Winter Park FL 32792-2843
518108070             Aaron Griffin, 1136 Sweetbriar Station, Fort Walton Beach FL 32547-7052
518105581             Aaron Hernandez, 3629 W Sweet Ave, Visalia CA 93291-0017
518116875             Aaron Hughes, 3715 Scenic Valley Dr., Kingwood TX 77345-1067
518108071             Aaron Hussaini, 1950 Oglesby Ave, Winter Park FL 32789-4545
518105582         +   Aaron Iman Nasseh, 638 Lindero Canyon Rd, Suite 252, Oak Park CA 91377-5457
518115089         +   Aaron K Bakhshi, 58 W Riverglen Dr, Worthington OH 43085-3845
518112958             Aaron L Primm, 17 Briarwood Dr, Nashua NH 03063-2129
518116876             Aaron Micheal Musick, 3206 Toler Rd, Rowlett TX 75089-3419
518119125             Aaron P Nault 44, 500 Golden Sedge Way, Ottawa K1t 0g3, Ontario
518112959             Aaron R Tillinghast, Roth Ira ETrade Custodian, 6a Church St, Rochester NH 03839-5200
518113031             Aaron Sanz, 65 3rd Pl, Bogota NJ 07603-1315
518110521             Aaron Simmons, 313 E Maple St, Oberlin KS 67749
518119126             Abarnath Ariyaratnam, 47 Lynvalley Cres, Scarborough M1r 2v1, Ontario
518108072         +   Abbas Rahimi Ttee, Abbas Rahimi Rev Trust, U/A 11/29/93, 5200 N Flagler Dr Apt 1604, West Palm Bch FL 33407-2772
518105584             Abbas Raissi, Roth Ira ETrade Custodian, 110 Tilton Ave, Morgan Hill CA 95037-2545
518115090             Abbas S Hasan, R/O Ira Vftc As Custodian, 3108 Briarcliff Dr, Brunswick OH 44212-7021
518113894         +   Abby D Marchacos &, John T Marchacos Jt Ten, 1234 30th Ave Apt 2, Astoria NY 11102-3811
518110617         +   Abby M Liechty, Charles Schwab & Co Inc Cust, Ira Rollover, 2345 Dorma Ave, Louisville KY 40217-2410
518110866         +   Abdala Alsayegh, 29 Cushing Ave Unit 2, Dorchester MA 02125-2489
518118522         +   Abdalla Mutawe &, Vickie Mutawe Jt Ten, 14321 24th Ave Se, Mill Creek WA 98012-5731
518109697             Abdallah Shaikha, 497 Thorngate Lane, Riverwoods IL 60015-3892
518109098             Abdeljabar El Andaloussi, 530 Laniers Way, Evans GA 30809-5309
518116877             Abdiel Palomo, 1901 Magnolia Dr, Tyler TX 75701-4500
518111981             Abdifatah Toosane, 1117 S 8th St 1117, Minneapolis MN 55404-1302
518111982             Abdihakim Ibrahim, 14409 Portland Ave, Burnsville MN 55337-4666
518111596             Abdole Foundation, Attn: Mutee Abdole, Po Box 330, Caro MI 48723-0330
518113033             Abdolreza Taherkhani, 3 Tarrytown Rd, Englishtown NJ 07726-3511
518105585             Abdul Faiez, 5007 Nortonville Way, Antioch CA 94531-7811
518105586         +   Abdul Nasser A Balouch, 1730 Kenneth Rd, Glendale CA 91201-1452
518105587             Abdul Qwfan, 2902 Center St, Bakersfield CA 93306-5304
            Case 19-13273-VFP Doc 636 Filed 05/22/21                                Entered 05/23/21 00:16:22                    Desc
                             Imaged Certificate of Notice                           Page 5 of 241
District/off: 0312-2                                         User: admin                                                           Page 3 of 239
Date Rcvd: May 20, 2021                                      Form ID: pdf905                                                 Total Noticed: 12649
518113895             Abdul Razzak, 2430 29th St, Apt 1b, Astoria NY 11102-1635
518109698             Abdul Wahab, 104 Regency Dr, Lombard IL 60148-5324
518108073         +   Abdulahad Malki, 1038 Henley Downs Pl, Lake Mary FL 32746-1972
518105589             Abed Mansur, 1020 Newby St, Glendale CA 91201-2207
518116878             Abelardo Galindo Jr, 208 Abel Dr, Glenn Heights TX 75154-3862
518116879         +   Abhay Hari Sudhindra &, N Sudhindra Jt Ten, 4824 La Branch Street, Houston TX 77004-3066
518118523             Abhinav Sarin, 15791 Bear Creek Pkwy A328, Redmond WA 98052-4415
518109560             Abhishek Dsouza, 409 S Johnson St 8, Iowa City IA 52240-5056
518118524             Abhishek Gupta, Northeast 9th Place Apt 11-311, Bellevue WA 98005
518109099             Abhishek Nagaiah, 1835 River Chase Trail, Duluth GA 30096-5397
518109700             Abhishek Neema, 1701 W Cherry Bud Dr Apt 6309, Peoria IL 61615-7013
518105591         #   Abhishek Singh, 840 Havasu Court, Livermore CA 94551-8882
518119127         +   Abiezer Rodriguez, Pmb 316 Hc-01 Box 29030, Caguas 00725-8900, Puerto Rico 00725-8900
518109100             Abigail Bois, 2801 Weatherstone Cir Se, Conyers GA 30094-2080
518111241         +   Abigail Kavitha Love, 2620 Solomons Island Rd, Edgewater MD 21037-1102
518118095        #+   Abir Agarwal, 43183 Thistledown Terrace Apt 433, Ashburn VA 20148-4079
518112458         +   Abm Enayet Ullah Tod, 106 Jersey Ridge Rd, Cary NC 27518-7807
518111242             Abou Kone, 7603 Greenstable Gate Ln, Laurel MD 20707-9413
518118525             Abraham I Boling, Ira ETrade Custodian, Po Box 13033, Olympia WA 98508-3033
518118526             Abraham I Boling &, Roshena Couch Boling Comm Prop, Po Box 13033, Olympia WA 98508-3033
518113034         +   Abraham Itani Dba Itani Accounting A, 357 Redwood Ave, Paterson NJ 07522-1036
518109701             Abraham Jimenez, 6214 S Narragansett Ave Apt 1s, Unit 1s, Chicago IL 60638-4200
518113897         +   Abraham Masliansky, 728 Berry Ct, W Hempstead NY 11552-3401
518105592             Abraham Romo, 21631 6th Street, Nuevo CA 92567-9497
518113898         +   Abraham Wolfson, 1state St Plaza 29th Fl, New York NY 10004-1561
518105292             Abrobit Roy, 3010 W Yorkshire Dr 2055, Phoenix AZ 85027-3920
518112195             Abu Mosa, 4106 Sweetwater Dr, Columbia MO 65201-9519
518118527             Achutha Jayakumar Bava, 9802 Linden Ave N, Seattle WA 98103-3252
518113899         +   Achyut Phuyal, 9735 Corona Ave Apt 1r, Flushing NY 11368-2701
518113900         +   Adalberto Ortiz, 2285 Davidson Ave, Bronx NY 10468-6932
518115813         +   Adam A Cordes, 516 Walnut Ln, Swarthmore PA 19081-1141
518115091             Adam Ahmad, 2555 Covington Pl, Avon OH 44011-2024
518112459             Adam Buck, 152 Lake Hunt Dr, Reidsville NC 27320-7234
518115092             Adam Buckler, 75 W 9th Ave Apt B1, Columbus OH 43201-2090
518110734         #   Adam Camel, 2430 Briar Marsh Road, Ragley LA 70657-7308
518116426             Adam Cohen, 2202 Bent Bill Circle, North Myrtle Beach SC 29582-9517
518109561             Adam Ehlers, 506 Willow St, Mapleton IA 51034-1126
518113901         +   Adam Feldman, 10 Leber Rd, Blauvelt NY 10913-1403
518119128             Adam Foley-Comer, 13 Ha'levona, Raanana 4335550, Israel
518113902         +   Adam Friedman, 2292 Vassar Pl, Merrick NY 11566-3816
518105595             Adam Fuelling, 2260 East Bidwell Street 1112, Folsom CA 95630-3555
518112460         +   Adam G Tury, 710 Hinsdale St, Raleigh NC 27605-1412
518118528         +   Adam Gormley Roth Ira, Td Ameritrade Clearing Custodian, 3714 Toad Lake Rd, Bellingham WA 98226-8635
518112196             Adam Grisham, 508 N Locust St, Lockwood MO 65682-8001
518105596             Adam Hernandez, 6259 Sunstone Ave, Rancho Cucamonga CA 91701-3348
518109702             Adam Horn, 5 Brom Ct, Sleepy Hollow IL 60118-3122
518116881         +   Adam J Heath, Charles Schwab & Co Inc Cust, Ira Rollover, 7610 White Fir Dr, Houston TX 77088-4415
518108076             Adam Jameson, 10911 Pond Pine Dr, Riverview FL 33569-2233
518109101             Adam Jamison, 508 Lexington Village, Peachtree City GA 30269-6857
518110735             Adam Joshua Gordon, 1645 Camellia St, Vidalia LA 71373-3803
518107574             Adam K Quist, 81 Minstrel Dr, Divide CO 80814-9313
518118867             Adam Kaney, 924 E Main St, Reedsburg WI 53959-1737
518113748             Adam Karcz, 1412 Bellglen Dr, Las Vegas NV 89128-0531
518105209         #   Adam Keeth, 4803 Sw Westchester Rd, Bentonville AR 72713-7775
518112197             Adam Kragskow, 1073 S Campbell Ave B108, Springfield MO 65807-1471
518113904         +   Adam Kwan, 44 Devoe Ave, Yonkers NY 10705-4717
518113905         +   Adam L Burns, 966 Maple Hill Rd, Castleton NY 12033-9618
518109102             Adam Lourie, 4880 Merlendale Dr Nw, Atlanta GA 30327-4932
518116668             Adam Luckett Roth Ira Td, Ameritrade Clearing Custodian, 328 Nebo Rd, Newbern TN 38059-4662
518105293             Adam Moye, 2615 N Hayden Rd Unit 102, Scottsdale AZ 85257-2360
518115688         #   Adam Newhouse, 197 Dearborn Ave N, Keizer OR 97303-5425
518112895             Adam P Robert & Tonya M Robert Jt Wros, 13401 S 35th St, Bellevue NE 68123-2267
518112461         #   Adam Perry, 1303 Braemar Highland Drive, Zebulon NC 27597-6750
            Case 19-13273-VFP Doc 636 Filed 05/22/21                              Entered 05/23/21 00:16:22                 Desc
                             Imaged Certificate of Notice                         Page 6 of 241
District/off: 0312-2                                       User: admin                                                       Page 4 of 239
Date Rcvd: May 20, 2021                                    Form ID: pdf905                                             Total Noticed: 12649
518112462         + Adam Pitts, 201 East Center Street 322, Mebane NC 27302-2571
518113906         + Adam Rojas Cornelius, 159-70 Harlem River Dr 5c, New York NY 10039-1031
518117965         # Adam Sessions, 455 N 3335 W, West Point UT 84015-7457
518110291           Adam Smith, 627 Bridle Way, Kokomo IN 46901-1975
518105022         + Adam Somers, Cmr 489 Box 1831, Apo 09751-0019, Ae 09751-0019
518111597         + Adam Warner, 9100 Fox St, Hesperia MI 49421-9142
518116882           Adan Valenciana, 4121 Hueco Avenue, El Paso TX 79903-3011
518107800           Adarsh Salian, 19 Charles Rd, Seymour CT 06483-3809
518108077           Addi J Aloya, Kimberly M Aloya, 10284 Bermuda Dr, Hollywood FL 33026-4636
518118096           Adeel Ahmad, 7305 Hooking Road, Mclean VA 22101-2719
518108078         + Adelaide B Schiff Revocable, Interviv Trust Uad 07/18/97, Adelaide B Schiff Ttee, 19707 Turnberry Way Apt 14h, Aventura FL
                    33180-2574
518118529           Aden Huang, Coverdell Esa, 16428 Se 15th St, Bellevue WA 98008-5112
518111243           Adetunji D Adefehinti, 8810 Priscilla Ct, Lanham MD 20706-3540
518109104         + Adis Jakupovic, 122 Briarstone Dr, Rossville GA 30741-3305
518105599         + Aditya Bhandari, 4502 Carlyle Ct Apt 521, Santa Clara CA 95054-3926
518108079           Adolfo R Diaz, 121 Se 44th Ter, Cape Coral FL 33904-8383
518110736           Adolphus Calloway, Po Box 961, Ruston LA 71273-0961
518112463           Adon Padgett, 333 East Littleton Road, Roanoke Rapids NC 27870-4525
518119129           Adrian A Prater, 199 Humberland Dr, Richmond Hill L4e 3t3, Ontario
518446026           Adrian Chan, 3224 Cambourne Crescent, (Canada), Mississauga, ON L5N5G1
518109704           Adrian Estrada, 5120 W St Paul, Chicago IL 60639-4439
518116427           Adrian Gibson, 1307 Tyler Road, Dillon SC 29536-8033
518105600         + Adrian M Fong, P.O. Box 291532, Los Angeles CA 90029-9532
518111244           Adrian Robles, 7726 Old Seven Locks Rd, Bethesda MD 20817
518113907         + Adrian Rosas, 159 Broadway, Haverstraw NY 10927-1135
518105602           Adrian Ruiz, 1522 S 2nd St, Alhambra CA 91801-5006
518108080           Adrian Taylor, 702 Gaston Foster Rd, Apt207, Orlando FL 32807-1216
518109705         + Adrian X Frost, 108 Glenda Ln, Plano IL 60545-9652
518108081           Adrianna Costa, 3901 South Ocean Drive 4n, Hollywood FL 33019-3020
518105603           Adrianna Hernandez, 2645 Mesa Avenue, Clovis CA 93611-6844
518113908         + Adrienne M Farr, 14459 177th St, Jamaica NY 11434-4917
518105604           Adrine Kasumyan, 554 E San Jose Ave Apt 102, Burbank CA 91501-2680
518042941        #+ Advarra, 6940 Columbia Gateway Dr, Columbia, MD 21046-2878
518109562         + Aegon Usa Ttee, Transamerica Profit Sharing Pl, FBO Chris Latham, 2640 Hunters Ridge Rd, Marion IA 52302-9689
518113909         + Aeros Wong Rollover Ira, Td Ameritrade Clearing Custodian, Po Box 790, New York NY 10002-0790
518113910           Agata Duzynski &, Kamil Duzynski Jtwros, 14 Rogers Ln, Yorktown Hts NY 10598-6528
518112198           Agni Karagiannis, Ira Etrade Custodian, 14089 Cross Trails, Chesterfield MO 63017-3339
518116884           Aharon E Newmark, 7723 Apache Plume Dr, Houston TX 77071-2605
518113911         + Ahmad Perwaiz, 270 Plainview Road, Hicksville NY 11801-4352
518105605           Ahmad Sadat, 1080 Trailview Ln, Corona CA 92881-6606
518118098           Ahmad Shekeb Azamy, 7074 Elton Way, Alexandria VA 22315-5629
518113750           Ahmad Sohail Nassery, 9820 Red Horse St, Las Vegas NV 89143-1159
518113912           Ahmar Rashid, 931 Foster Avenue, Apt 1-F, Brooklyn NY 11230-1364
518111598           Ahmed Abdulhay, 2242 Lake Ridge Dr, Grand Blanc MI 48439-7364
518118530           Ahmed Altamimi, 814 Linden Street, Everett WA 98201-1225
518108010         + Ahmed Bangura, 3900 14th Street Northwest Apt, 103, Washington DC 20011-5447
518105607           Ahmed Farooki, 569 Loch Lomond Way, Fairfield CA 94534-4212
518105608         + Ahmed U Khalak &, Afsari Khalak Jt Ten, 12109 Koudekerk St, Artesia CA 90701-4036
518115815         + Ahsan M Nasratullah &, Nilofer Nina Ahmad Phd Jt Ten, 405 E Gowen Ave, Philadelphia PA 19119-1025
518115816         + Ahsan M Nasratullah Cust For, Priya Ahsan Ahmad Upautma, Until Age 21, 405 E Gowen Ave, Philadelphia PA 19119-1025
518113913         + Ahtisham Sajid, 1093 Coney Island Avenue 2, Brooklyn NY 11230-2375
518116885           Aiar Ghelber, 3541 Bradford St, Houston TX 77025-1329
518116886           Aiar Tzwi Ghelber, 3541 Bradford St, Houston TX 77025-1329
518105294           Aidan Schermerhorn, 3133 S Alta Vista Cir, Mesa AZ 85202-7901
518108082           Aiden Bossan, 3650 Oakdale Cir, Oviedo FL 32765-8655
518113914         + Aimee West Ira Td Ameritrade, Clearing Custodian, 238 E 106th St Apt 7bb, Apt 7bb, New York NY 10029-4028
518113916         # Ainur Tleubay, 2226 63rd Street Apt.1r, Brooklyn NY 11204-3124
518118531         + Airline Catering Co Inc, Attn: John A O'brien President, Po Box 117, Spanaway WA 98387-0117
518115096        #+ Aish Hatorah Of Clev Ret Pln &, Tr FBO M Appel Ua 12 30 99, M L Appel Or M Wiseman Tr, 23112 Beachwood Blvd, Beachwood OH
                    44122-1403
518108083           Aisha Colon, 307 Se 12th Rd, Delray Beach FL 33483-3450
518116670           Aj Campbell, 665 Parkway Drive, Morristown TN 37814-6420
            Case 19-13273-VFP Doc 636 Filed 05/22/21                                Entered 05/23/21 00:16:22                   Desc
                             Imaged Certificate of Notice                           Page 7 of 241
District/off: 0312-2                                         User: admin                                                         Page 5 of 239
Date Rcvd: May 20, 2021                                      Form ID: pdf905                                               Total Noticed: 12649
518111551           Ajai Kumar Koya, 43 Woodspell Rd, Scarborough ME 04074-8223
518116887         + Ajay Gorde &, Karina Rodriguez Jt Ten, 21514 Hawkspur Ridge St, Richmond TX 77406-5259
518108084           Ajay Kumar, 4460 Hodges Blvd 1410, Jacksonville FL 32224-0201
518116888           Ajay Kwatra, 9917 Whitley Bay Dr, None, Austin TX 78717-3916
518115817         + Ajeeb J Titus, 354 Clicko Ln, E Stroudsburg PA 18301-7230
518110618           Ajmal Bangash, 5909 Mount Pleasant Dr, Prospect KY 40059-7507
518105610         # Akaash Pillay, 704 Victorian Hill Drive, Perris CA 92570-3465
518113036           Akash Gandhi, 321 Wilson Ave, Lyndhurst NJ 07071-3323
518116889           Akassi Affi, 10950 Briar Forest Dr 709, Houston TX 77042-2372
518109105           Akhila Mandadi, 4345 Penrith Dr, Cumming GA 30041-2000
518111245           Akilah Jackson, 1936 Druid Hill Ave, Baltimore MD 21217-3502
518116890         # Akinyanju Adeyanju, 1120 Richards Dr, Friendswood TX 77546-2876
518118532           Aklilu Haile, 3727 South 168th Street 3727, Seatac WA 98188-3150
518105611         + Akop Muradyan &, Arevik Muradyan Community Property, 7617 Capricorn Dr, Citrus Heights CA 95610-7553
518113037         # Akshay Mutha, 300 Somerset St 422, Harrison NJ 07029-2347
518113917         + Akshay Oommen, 9 Braintree Ln, Yonkers NY 10710-4402
518113918         + Al & J Media Inc., 48 Wall Street, 11th Floor, New York NY 10005-2887
518113919         + Al Funicello, 220 Higby Rd, Utica NY 13501-6629
518108085           Al Moreau, 1750 Northeast 191st Street, 801, Miami FL 33179-4251
518107801           Al-Anthony Pacelli, 238 Parsonage Hill Rd, Northford CT 06472-1445
518111599           Alagusundaram Paulraj, 36841 Blanchard Blvd Apt 303, Farmington MI 48335-2950
518108086           Alain Bibliowicz, Ira ETrade Custodian, 18850 Ne 22nd Ave, Miami FL 33180-3201
518108087           Alain Bibliowicz C/F, Ilan Bibliowicz Utma/Fl, 18850 Ne 22nd Ave, Miami FL 33180-3201
518108088           Alain Bibliowicz C/F, Liora Miche Bibliowicz Utma/Fl, 18850 Ne 22nd Ave, Miami FL 33180-3201
518113920         + Alain Domingo, 10 Ash Dr, Medford NY 11763-4302
518108089           Alain T Bibliowicz C/F, Elie I Bibliowicz Utma/Fl, 18850 Ne 22nd Ave, Miami FL 33180-3201
518110292           Alakananda Yanna, 1654 Nordland Dr, Carmel IN 46032-7190
518112465         + Alan Angrick, Charles Schwab & Co Inc Cust, Ira Rollover, 8 Holly Ln, Pinehurst NC 28374-9348
518109106           Alan B Dryden, 362 Pea Ridge Rd, Rockmart GA 30153-3560
518105612           Alan Beck, 637 Portola Ct, Soledad CA 93960-3327
518112466         + Alan Byrd, 497 Harley Perry Rd, Zionville NC 28698-9794
518111984           Alan C Spalding, 362 Hillview Dr, Winona MN 55987-4170
518113921         + Alan Chu, 120 Horace Harding Blvd, Great Neck NY 11020-1107
518118533           Alan D Kidney, 7727 14th Ave Nw, Seattle WA 98117-4222
518115531           Alan Demeter, 2560 Thunderbird Ln, Sapulpa OK 74066-6859
518113038           Alan Dumont, 24 Welch Road, Ringwood NJ 07456-1619
518105613         + Alan E. Hofman Tr, Fresno Metro Flood Control Dist 401a, FBO Jason W Clarke, 3086 N Indianola Ave, Sanger CA 93657-8859
518105614        #+ Alan E. Hofman Tr, Fresno Metro Flood Control Dist 401a, FBO Kyle P Singh, 5985 W Chennault Ave, Fresno CA 93722-2888
518110867           Alan Hunter, 470 Raven Dr, Kake Ak 99830, Hardwick MA 99830
518105033         + Alan J Green, 3411 Princeton Way, Anchorage 99508, Ak 99508-4442
518105615         + Alan Justin Acker, Charles Schwab & Co Inc Cust, Ira Rollover, 5 Patriot Ln, Napa CA 94558-1859
518113922         + Alan Munoz, 764 Birchwood Ct, Valley Cottage NY 10989-1900
518108011           Alan Orenstein, 2939 Van Ness St Nw, Washington DC 20008-4662
518109706         + Alan S Friend Tr FBO, Alan S Friend Irrevocable Trust, Ua Jan 16 2002, 11 Winfield Dr, Northfield IL 60093-3529
518118534           Alan V Ahre, 31017 E Whitehorse Dr, Arlington WA 98223-9232
518105616           Alan Yoeun, 17820 Jersey Ave, Artesia CA 90701-3927
518105617           Alana Camp, 2480 Irvine Boulevard, Tustin CA 92782-8008
518116892           Alavi Legacy Foundation Attn Ali, Alavi, 4502 Shadywood Dr, Colleyville TX 76034-4715
518119130           Alawwal Invest, Saudi Arabia, Riaydh 11431, Saudi Arabia
518109707         + Albert C Loo, 929 Stanton Dr, Naperville IL 60540-8257
518105618           Albert Harold Mackenzie & Hideko Mackenzie Jt Wros, 156 South Waverly Dr, Alhanbra CA 91801-2935
518105619           Albert Magallanes, 13900 Garber Street, Arleta CA 91331-5432
518113039           Albert Mccullen, R/O Ira ETrade Custodian, 4 Brodziak Rd, Denville NJ 07834-3490
518113040         + Albert Meltz, 692 Saint Andrews Pl, Manalapan NJ 07726-9554
518113041         + Albert Meltz Ttee Sundance Dealer Sv, 692 Saint Andrews Pl, Manalapan NJ 07726-9554
518113751           Albert Ortega, 3866 Terrazzo Ave, Las Vegas NV 89115-7402
518113923         + Albert Rein Iii, 139 Weed Rd, Pine Bush NY 12566-7462
518105620         # Albert Rivera, 1736 Bridgeport, West Covina CA 91791-4114
518105621           Albert W Crum, 401 Forni Rd, Placerville CA 95667-5438
518108090         # Alberto Alamo, 3840 W Broward Blvd 201, Fort Lauderdale FL 33312-1059
518105622           Alec Fuller, 2625 Pirineos Way 130, Carlsbad CA 92009-7339
518111601           Alec Spurlock, 5625 N Rainbow Ln, Waterford Township MI 48329-1558
518105623           Alec T Shuldiner Roth Ira, Td Ameritrade Clearing Custodian, 10 Court Ln, Fairfax CA 94930-1602
            Case 19-13273-VFP Doc 636 Filed 05/22/21                                 Entered 05/23/21 00:16:22                      Desc
                             Imaged Certificate of Notice                            Page 8 of 241
District/off: 0312-2                                         User: admin                                                           Page 6 of 239
Date Rcvd: May 20, 2021                                      Form ID: pdf905                                                 Total Noticed: 12649
518107802           Alec Thibodeau, 118 Gorham Ave, Hamden CT 06514-3939
518113924         + Aleen Hosdaghian, 12 Scott Drive, Middletown NY 10941-1112
518111246         # Alejandra Nunez, 1621 Park Ave Apt 4, Baltimore MD 21217-4274
518108093         + Alejandro Gonzalez, 7600 W 34th Ct, Hialeah FL 33018-5014
518108094           Alejandro Guerra, 3895 Ne Bonanza Park Ave, Arcadia FL 34266-5895
518115689         + Alejandro Leon Roth Ira, Td Ameritrade Clearing Custodian, 5367 Nestucca Ct S, Salem OR 97306-2358
518105625         + Alejandro Lopez Camarillo, 15003 Lemoli Ave 5, Gardena CA 90249-3471
518105626           Alejandro Martinez, 1185 Oasis Court, San Jacinto CA 92582-3873
518105295           Aleks Seliverstov, 1600 W La Jolla Dr Apt 2081, Tempe AZ 85282-4465
518113925           Aleksandr Kolker, 1610 Avenue P, Apt 5t, Brooklyn NY 11229-1139
518109710           Alex Appel, 2330 County Road 655 North, Quincy IL 62305
518105627           Alex Ayon, 1238 Yellowstone Avenue, Modesto CA 95358-1432
518110870         + Alex Bogovich, 56 Nixon Rd, Framingham MA 01701-3017
518105628           Alex Bulli, 2445 Lake View Ave, Los Angeles CA 90039-3314
518115097         # Alex Coatoam, 4210 Mallard Bay, Medina OH 44256-7995
518115818         + Alex Colvin, 57 Pine St, Natrona Heights PA 15065-2645
518115819        #+ Alex Dernov Berg, 150 Race St, Millersburg PA 17061-1630
518105629           Alex E Rothis Roth Ira, Td Ameritrade Clearing Inc Custodian, 2238 Jeffersonia Way, Los Angeles CA 90049-1818
518118099           Alex Hines, 5501 Del Park Avenue, Virginia Beach VA 23455-6647
518105630           Alex Krebs, 1640 Wilmot Lane, Anaheim CA 92802-3948
518112960           Alex Laplante, 6 Abbey Road, Londonderry NH 03053-3290
518105631           Alex Lopez, 14809 Sunnydale Drive, Lake Hughes CA 93532
518113926         + Alex Love, 32 St Marks Place Apt. 20, New York NY 10003-8084
518105632         + Alex M Schten, 16 Via La Brisa, Larkspur CA 94939-1543
518105633           Alex Machado, 966 Newman Dr, South San Francisco CA 94080-1108
518110293           Alex Munson, 2333 County Rd W 300 S, Kokomo IN 46902-4753
518117966         + Alex Peck, 2560 East 1700 South, Salt Lake City UT 84108-2704
518110871           Alex Walecka, 5 Antonio Way, N Dartmouth MA 02747-1374
518105634         # Alex Zelenin, 94 Bayo Vista Ave 202, Oakland CA 94611-5021
518113927         + Alexander Babushkin, 8700 25th Ave Apt 6h, Brooklyn NY 11214-5436
518112430         + Alexander Basil Kittler, 3701 Trakker Trl Ste 1f, Bozeman MT 59718-9202
518116598           Alexander Braden Walter, 800 N Plum St, Olson 421, Vermillion SD 57069-1648
518118100           Alexander Bradstreet, 235 Mary Ann Drive 2, Lynchburg VA 24502-3755
518113928         + Alexander Chakvetadze, 1255 California Rd B22, Eastchester NY 10709-1012
518105636           Alexander Cohen, 17404 Burma St, Encino CA 91316-1335
518113929           Alexander Derienzo, 523 E 14th St, Apt 8g, New York NY 10009-2933
518109712           Alexander Diskos, 25 Harborside Way, Hawthorn Woods IL 60047-8441
518115098           Alexander Ferrier, 4060 Angela Ln, Brunswick OH 44212-2175
518115820         + Alexander Heitzman, 14 Chestnut Street Muncy Pa, 17756, Muncy PA 17756-1127
518110872           Alexander Hubbard, 98 Main St, Wales MA 01081-9777
518110873         + Alexander Hutton, 536 Stow Rd, Boxborough MA 01719-2102
518105637         + Alexander Kofman & Marina Kofman Jt, Ten, 2815 Audubon Ct., Santa Rosa CA 95403-2460
518119131           Alexander L Szilagyi, Csanady U. 18 Ii 5, Budapest 1132, Hungary
518115821           Alexander Leal, 7636 Waters Road, Cheltenham PA 19012-1319
518118535           Alexander Lebedev, 257 E Howe St, Seattle WA 98102-3628
518105638           Alexander Liberman, 9685 Genesee Ave Apt D2, San Diego CA 92121-1827
518107803           Alexander Neil Gazis, 29 Skinner Rd, Broad Brook CT 06016-9692
518110875           Alexander Powell, 29-33 Wellington St Apt 204, Boston MA 02118-3026
518113930         + Alexander Reznikov, 2915 West 5th Street, Brooklyn NY 11224-3907
518110738           Alexander S Lyons Sr, 9410 Prestonwood Cir, Shreveport LA 71115-3726
518113042           Alexander Saltalamacchia Ira Td, Ameritrade Clearing Custodian, 920 Cedarbrook Rd, Plainfield NJ 07060-2647
518115822         + Alexander Sheets, 3402 Canyon Creek, Mechanicsburg PA 17055-6777
518115690           Alexander Snow, 91904 Cape Arago Hwy Unit 35, Coos Bay OR 97420-8741
518110739         + Alexander Stephan Lyons, 9410 Prestonwood Cir, Shreveport LA 71115-3726
518108097           Alexander Tolstov, 2501 S Ocean Dr Apt 801, Hollywood FL 33019-2611
518108030           Alexander Weinstein, 36 Withers Way, Hockessin DE 19707-2514
518113931           Alexander Z Wineberg C/F, Nachum M Wineberg Utma/Ny, 47-31 Vernon Boulevard, Long Is City NY 11101-5505
518113043           Alexandra Doyle, 101 County Road 537 W, Colts Neck NJ 07722-1678
518107804           Alexandra Goldin, 119 Harkness Drive, Milford CT 06460-4543
518113932         + Alexandra Gomez, 89-66 221 Street, Queens Village NY 11427-2508
518113753           Alexandra Sanchez Tod, 5353 W Desert Inn Rd Apt 1024, Las Vegas NV 89146-7940
518113933         + Alexandria Bartley, 446 Hasbrouck Avenue 2, Kingston NY 12401-4661
518112467           Alexandria Rutkovsky, 148 Winghaven Ct, Mooresville NC 28117-8009
            Case 19-13273-VFP Doc 636 Filed 05/22/21                                  Entered 05/23/21 00:16:22                     Desc
                             Imaged Certificate of Notice                             Page 9 of 241
District/off: 0312-2                                          User: admin                                                           Page 7 of 239
Date Rcvd: May 20, 2021                                       Form ID: pdf905                                                 Total Noticed: 12649
518108098           Alexia Lowi-Teng, 101 Seabreeze Blvd 506, Daytona Beach FL 32118-4051
518105639         + Alexis J Dacosta, Wedbush Sec Ctdn, Ira Roth 4/14/99, 9507 Lavender Star Dr, San Diego CA 92127-2609
518113044           Alexis Jaquez, 24 Gatling Ct 24, New Brunswick NJ 08901-3556
518118536           Alexis Montgomery, 1223 E Cherry St 410, Seattle WA 98122-4482
518105640         # Alexis Sarmiento, 1348 Theo Dr, San Jose CA 95131-2464
518113934         + Alexis Texidor, 7305 5th Ave, Brooklyn NY 11209-2603
518107805           Alfonse Forgione Jr, 277 Lighthouse Rd, New Haven CT 06512-4314
518113935         + Alfonse Vaiano, Tod, 113-01 Liberty Avenue, Richmond Hill NY 11419-1807
518108099           Alfonso Alejandro Lozada, 13851 Sw 16th St, Miami FL 33175-7520
518111594           Alfonso Aramis Villalobos, Jaime Nuno #1080, Jalisco, Guadalajara, Mexico
518109713         + Alfonso Velasquez, 4609 N Kasson Ave, Chicago IL 60630-4885
518105641           Alfonso Vergara, 6154 Easton Street, East Los Angeles CA 90022-4513
518105642           Alfred Girgis, 2552 S Westgate Ave, Los Angeles CA 90064-2742
518105643         + Alfred John Hewett, Charles Schwab & Co Inc.Cust, Ira Rollover, 175 Lansdale Ave, San Francisco CA 94127-1610
518113936         + Alfred Simpson, 1867 2nd Ave 3a, New York NY 10029-7415
518113937         + Alfred Temple Mohr, Charles Schwab & Co Inc Cust, Ira Contributory, 8930 County Highway 2, Andes NY 13731-2168
518119132           Alfredo J Pastran, Cecilia J Armas Jt Ten, Ave La Trinidad Resd La Abadia, Apto 10a, Paula Caracas, Venezuela
518113938           Alfredo Quintanal & Sandra, Quintanal Jt Ten, 106 Jefferson St, Brooklyn NY 11206-6101
518113045           Ali Chaudhry, 14 Greenbriar Ct, Boonton NJ 07005-9639
518107806         # Ali F Al-Khalidi Roth Ira, Td Ameritrade Clearing Inc Custodian, 6 Bob Cat Ln, Newtown CT 06470-1465
518110619           Ali H Kanbar, 290 Buckner Ridge Ln, Madisonville KY 42431-3835
518109714           Ali Hockla, 2370 Castle Pines Ln, Aurora IL 60503-3600
518109107           Ali Jamizada, 922 Alysum Ave Se, Lawrenceville GA 30045-2340
518113939         + Ali Omeishi, 61 Beechwood St, Farmingdale NY 11735-2350
518105644           Ali Qwfan, 2906 Center St, Bakersfield CA 93306-5304
518116897         + Ali Soltanian, 1628 E Main St, Grand Prairie TX 75050-6032
518116898         + Ali Soltanian Custodian, Shahin Soltanian, Unif Trans To Minors Act Tx, 1628 E Main St, Grand Prairie TX 75050-6032
518105645           Ali Unlu, 3117 Cinnamon Ave D, Costa Mesa CA 92626-2415
518113046           Aliaksandr Tsytsenia, 8 Spring St, South River NJ 08882-2225
518118101         + Alice Culp Henley Tod, 401 Peace Haven Dr, Norfolk VA 23502-5717
518105646           Alice L Jang, Roth Ira ETrade Custodian, 10 Bayside, Irvine CA 92614-7987
518113940         + Alice Przywarczak, 57 Briggs Avenue, Yonkers NY 10701-5601
518105296           Alicia Crabajales, 411 North Valencia Drive, Chandler AZ 85226-4052
518110620           Alicia Lee, 500 College View Dr, Elizabethtown KY 42701-3072
518116899           Alif Mohammed And, Sarah Mohammed Jt Ten, 1817 Pecan Orchard, League City TX 77573-7023
518105647           Alik Hakobyan, 8520 Robert Ave Sun Valley, California, Sun Valley CA 91352-3353
518105649           Alireza Javan, 3433 Summerset Cir, Costa Mesa CA 92626-1638
518118102           Alisha Barnett, 1613 Ashford Place, Woodbridge VA 22191-1505
518113941         + Alison Marie Cilia, Designated Bene Plan/Tod, 113 Cherry St, Katonah NY 10536-1003
518108101           Alissa Flanagan, 3928 Long Branch Lane, Apopka FL 32712-4790
518105650           Allan George, 27418 Green Hazel Rd, Hayward CA 94544-1253
518115823           Allan K Novak, Roth Ira Vftc As Custodian, 1907 S Warnock St, Philadelphia PA 19148-2332
518115100           Allan O Nielsen Ira Td Ameritrade, Clearing Custodian, 275 Reinhard Ave, Columbus OH 43206-2773
518116900         + Allan Robert Martin, 200 Private Road 4027 E, Marshall TX 75670-2411
518115101           Allassane Bamba, 3132 Sagebrook Dr, Miamisburg OH 45342-7859
518108103           Allben Ndregjoni, 3750 Galt Ocean Dr 1004, Fort Lauderdale FL 33308-7621
518116901           Allen Beitel, 313 Mossy Oak Trl, Fort Worth TX 76131-3591
518113943         + Allen Dobshinsky, 415 Merrick Rd, Rockville Ctr NY 11570-5426
518113047           Allen Greenberg C/F, Erica Greenberg Utma/Nj, 13 Mohawk Lane, Manalapan NJ 07726-4613
518109108         + Allen J Madsen, 2388e, Lawenceville Highway, Decatur GA 30033-3103
518109109           Allen Kpaway, 4308 Bexley Dr, Stone Mountain GA 30083-5514
518113944         + Allen Lipset, 1935 Shore Parkway, Apt 5a, Brooklyn NY 11214-7113
518115102           Allen Mercer, 577 Oak Knoll Dr, Perrysburg OH 43551-2905
518115824           Allen S Gladstone, Roth Ira ETrade Custodian, 107 Arch St Apt 2a, Philadelphia PA 19106-2019
518115825           Allen Scott Gladstone, 107 Arch St Apt 2a, Philadelphia PA 19106-2019
518109110           Allen W Edmunds, 101 Stones Ct, Augusta GA 30906-2845
518118103         + Alley Ramsey, Ira Rollover, Td Ameritrade Clearing Custodian, 703 Potomac Knolls Dr, Mc Lean VA 22102-1421
518107578         + Allison Arnold Minnick, Danny Jean Minnick, 801 N Faver Dr, Castle Rock CO 80109-4700
518108104         # Allison Billups, 1445 Canal Point Road, Longwood FL 32750-4550
518112199           Allison Maddox, 13701 Harvest, Peculiar MO 64078-9532
518105651           Allison R Ji, Coverdell Esa, 21307 Glen Place Apt 4, Cupertino CA 95014-1469
518110621           Allyson Cieslak, 104 Joshua Court, Radcliff KY 40160-8791
518113945         + Alminar Sagar, 1646 Colden Ave, Bronx NY 10462-3104
            Case 19-13273-VFP Doc 636 Filed 05/22/21 Entered 05/23/21 00:16:22                                                    Desc
                            Imaged Certificate of Notice Page 10 of 241
District/off: 0312-2                                         User: admin                                                           Page 8 of 239
Date Rcvd: May 20, 2021                                      Form ID: pdf905                                                 Total Noticed: 12649
518105652            Alok Kumar Sinha &, Archana Sinha Jtwros, 7196 Queensbridge Wy, San Jose CA 95120-4280
518112468            Alonso Zoquier, Po Box 27693, Fayetteville NC 28314-5044
518110294            Alonzo Jones, 6520 Lupine Terrace, Indianapolis IN 46224-2037
518108105            Alora Phillips, 2150 Spencer Rd 22a, Orange Park FL 32073-4236
518105051            Alpesh Patel, 119 Ascot Ln, Madison AL 35756-4253
518042943        +   Alpha Capital Anstalt c/o LH Financial S, 510 Madison Ave, 14th Floor, New York, NY 10022-5730
518733613        +   Alpha Capital, AG, c/o LH Financial Services Corp, Attn: Ari Rabinowitz, 510 Madison Avenue Suite 1400, New York, NY 10022-5730
518112469            Alston Pugh, 330 W Presnell St Unit 42, Asheboro NC 27203-4700
518113946            Alter Falkowitz, Rifka Falkowitz, 232 Keap St, Brooklyn NY 11211-7916
518042944        +   Alto Opportunity Master Fund c/o Aryton, 222 Broadway, 19th Floor, New York, NY 10038-2550
518116903        #   Alton Powell, 750 Fort Worth Ave 146, Dallas TX 75208-1830
518118104            Alvaro Cruz, 207 Green Street B, Warrenton VA 20186-3515
518116904            Alvin Charles Haynes, 1401 Pitaya Dr, Argyle TX 76226-1206
518108106            Alvin J Surkis, Wfcs Custodian Trad Ira, 5205 Sandra Dr, Weeki Wachee FL 34607-2350
518115103            Alyce F Pagano, 49700 White Feather Ln, St Clairsvle OH 43950-8202
518113048        +   Alyssa Dawn Pereira, Td Ameritrade Clearing Inc Custodian, Roth Account, 12 Cottage Lane, Springfield NJ 07081-2303
518105653            Alyssa Figueroa, 5838 Madden Ave, Los Angeles CA 90043-3213
518109636        +   Alyssa Kay Jacobs, 923 10th Ave N, Nampa ID 83687-3352
518108107            Alyssa West, 2776 Oak Hammock Loop, Mulberry FL 33860-5528
518113948        +   Ama Hill, 650 Gates Ave 5f, Brooklyn NY 11221-1734
518118868            Amair Ali Khan Mohammed, 1637 Cheyenne Avenue D, Grafton WI 53024-9309
518115691            Amanda Champ, 608 North 11th Street, Philomath OR 97370-9079
518112381            Amanda Ellis, 110 Delta Drive, Hattiesburg MS 39402-8331
518110876            Amanda Granfield, 15 Applewood Avenue, Billerica MA 01821-1501
518110622            Amanda Hall, 1095 St Francis Rd, St Francis KY 40062-7027
518117967            Amanda Kise, 6157 S 4520 W, Kearns UT 84118-8001
518105654            Amanda Koo, Wfcs Custodian Trad Ira, 333 Bundy Ave, San Jose CA 95117-1663
518119100        +   Amanda Kraft, 205 Whiteaker Street, Lusk WY 82225-5220
518105297            Amanda L Throener, 9065 E Gary Rd 136, Scottsdale AZ 85260-6255
518109111            Amanda Leon, 7202 Woodland Ave Se, Covington GA 30014-3940
518115104            Amanda Lundquist, 573 Cliffside Dr, Akron OH 44313-5605
518109637            Amanda Reece, 12680 Wild Rose Ln, Nampa ID 83686-8012
518116905            Amanda Roach, 7309 Deville Drive, North Richland Hills TX 76180-8255
518109715            Amandeep Singh, 1335 Dory Cir S, Hanover Park IL 60133-6205
518109716            Amandeep Singh, 1335 S Dory Circle, Hanover Park IL 60133-6205
518113950        +   Amar Bennett, 3671 Varian Ave, Bronx NY 10466-5934
518116906            Amar Hajeri, 636 Burning Tree Ln, Coppell TX 75019-2233
518116907            Amar Hajeri, Roth Ira Etrade Custodian, 636 Burning Tree Ln, Coppell TX 75019-2233
518118105            Amar Mujadzic, 121 Kelly St, Yorktown VA 23690-2106
518105298            Amarendar Reddy Julakanti, 411 N Kyrene Rd 270, Chandler AZ 85226-2789
518111604            Amarjit Sidhu, 7474 Finnegan Drive, West Bloomfield MI 48322-3554
518113951        +   Amarnauth Persaud, 9121 214th St, Queens Village NY 11428-1137
518113952        +   Amay Makhija, 300 E 34th St 33h, New York NY 10016-5224
518109717            Ambalal Patel, Jyotsna Patel, 7432 Keystone Ave, Skokie IL 60076-3927
518105655            Amber Beauchamp, 44570 Oak Glen Road, Hemet CA 92544-9387
518118106        #   Amber Bowman, 7112 Fairchild Drive Apt 14, Alexandria VA 22306-7190
518111985            Amber Jean Hare, 15200 Ironwood Ct, Eden Prairie MN 55346-2606
518115828            Amber Leon, 1901 Jfk Blvd Apt 1724, Philadelphia PA 19103-1514
518115829            Amber Leon, Roth Ira ETrade Custodian, 1901 Jfk Blvd Apt 1724, Philadelphia PA 19103-1514
518111986            Amber M Daane, 718 5th St. Sw #404, Rochester MN 55902-4007
518108108            Amber M Pearce, Roth Ira ETrade Custodian, 3655 N Ride Dr, Jacksonville FL 32223-7491
518105656            Amber Martinez-Shelton, 2010 W Olympic Blvd, Montebello CA 90640-4546
518115105            Amber R Frame, Ira ETrade Custodian, 53 Dorino Pl, Cincinnati OH 45215-2629
518110295            Amber Stephanoff, 6607 Kellum Drive, Indianapolis IN 46221-4824
518118869            Ambrosia Straub, 3615 15th Street 2a, Kenosha WI 53144-3121
518118107            Ameer Lucas, 833 28th Street, Newport News VA 23607-4138
518116908            Amelia Wonlue, 6615 Lost Pines Bend, Houston TX 77049-2755
518113953            American Cpr & Safety Inc, Attn: Eli Fonfeder, 34 Bridle Rd, Spring Valley NY 10977-1729
518113049            Ami Talati, 136 North Ave, Hillside NJ 07205-3114
518113954        +   Amina Akhmatova, 9857 Corona Ave Apt 2r, Corona NY 11368-2765
518111605            Amina Aljebori, 7740 Neckel St, Dearborn MI 48126-1475
518109718            Amir Haleem, 2035 Havenhill Dr, Plainfield IL 60586-6528
518111606            Amir Khan, 42064 Carriage Cove Cir 103, Canton MI 48187-3559
            Case 19-13273-VFP Doc 636 Filed 05/22/21 Entered 05/23/21 00:16:22                                                  Desc
                            Imaged Certificate of Notice Page 11 of 241
District/off: 0312-2                                         User: admin                                                         Page 9 of 239
Date Rcvd: May 20, 2021                                      Form ID: pdf905                                               Total Noticed: 12649
518118538            Amir Mehrabian, 8513 Stone Ave N Unit B, Seattle WA 98103-4038
518108012            Amishi Kumar, 1100 First St Se, Apt 615, Washington DC 20003-4713
518109719            Amit A Aysola, 2272 Fielding Drive, Glenview IL 60026-7762
518115830        #   Amit Shahi, 1919 Sandy Hill Road Apt B-1, Plymouth Meeting PA 19462-2349
518107807        +   Amit Singh Simple Ira, Td Ameritrade Clearing Custodian, 67 Buckingham Rd, Seymour CT 06483-2207
518113955            Ammar Huq, 67 Biltmore Circle, Huntington Station NY 11746-1479
518116909        +   Amos Brown, 5818 Fair Forest Dr, Houston TX 77088-1203
518105658            Amritpal Gill, 4433 Hardwood Street, Fremont CA 94538-4012
518105659            Amritpaul Singh, 5220 N Annapolis, Fresno CA 93723-4056
518105010            Amro Rabeeh, 10931 34a Ave Nw, Edmonton T6j 2t9, Alberta
518107808            Amschel Rothschild, 153 Brewster Rd, West Hartford CT 06117-2102
518109720        #   Amsul Khanal, 8 East 9th Street 1809, Chicago IL 60605-4504
518111249        +   Amy D Oristian Rollover Ira, Td Ameritrade Clearing Custodian, 13912 Marianna Dr, Rockville MD 20853-2764
518105660            Amy D Sim, 340 Cedar Ln, Buellton CA 93427-6806
518105661            Amy Herring, 4809 North Eastbury Avenue, Covina CA 91722-1429
518110296       #+   Amy J Brummit, Po Box 1862, Bloomington IN 47402-1862
518115831            Amy Phillips, 7 Riverview Drive, Jessup PA 18434-1229
518105662            Amy Quach, 12615 Briarglen Loop Unit I, Stanton CA 90680-4139
518105299            Amy Solfisburg &, Robert Solfisburg, Po Box 64208, Tucson AZ 85728-4208
518111607            Amy Sundblad, 7th Street, Laurium MI 49913
518111250            An Ngoc Tran, Tod, 14708 Farnham Ln, Laurel MD 20707-9415
518108110            Ana Cecilia Mairena, Po Box 143421, Coral Gables FL 33114-3421
518116910            Ana K Guel, 2605 Hyacinth Dr, Mesquite TX 75181-1897
518113052            Ana M Luna, 18 5th St, New Brunswick NJ 08901-3304
518105300            Ana Ruiz, 7444 W Harvest Ct, Tucson AZ 85757-7663
518105663        +   Ananias Vasquez Guion Ira, Td Ameritrade Clearing Custodian, 4 Cliffside Dr, Daly City CA 94015-1041
518109721            Anar Jafarov, North Sheridan Road 367, Chicago IL 60640
518105664            Anaram Shahravan, 1000 Escalon Ave, Apt O-1120, Sunnyvale CA 94085-4129
518105557            Anastasia Emelyanova, 2167 Pinecrest, Coquitlam V3j 6t5, British Columbia
518105665            Anastasia M Lovelis, 5758 Burnet Ave, Van Nuys CA 91411-3216
518115833            Anat Schor, 1228 Spruce St, Easton PA 18042-4070
518113713            Anatol Otway, 201 Arno St Ne Apt 402, Albuquerque NM 87102-4479
518113714        +   Anatol Otway Inh Ira, Bene Of Harry Otway, Charles Schwab & Co Inc Cust, 201 Arno St Ne Apt 402, Albuquerque NM 87102-4479
518105666            Anatoliy Liberman, 317 2nd Ave, San Francisco CA 94118-2413
518111251            Anders G Wallin, 421 Concord St, Ap C, Havre De Grace MD 21078-3457
518109722            Andi Tole, 1501 Jo Ann Ln, Addison IL 60101-1895
518105667            Andramica Mcfadden, 1418 Ticonderoga Dr, Fairfield CA 94534-3350
518113958        +   Andre A Johnson, 1920 Ryder St, Brooklyn NY 11234-4514
518105668            Andre Eubanks, 123 E 136th St, Los Angeles CA 90061-2101
518105669        +   Andre Harmandjian, 18238 San Jose St, Porter Ranch CA 91326-3416
518116428            Andre J Hobson, 141 Aylesbury Rd, Goose Creek SC 29445-5719
518107580        +   Andre Johnson, 1326 Jersey St, Denver CO 80220-2650
518115834            Andre Kitchens, 200 Ross Rd Apt J237, King Of Prussia PA 19406-4401
518108111            Andre Lorenzo Brown Jr & Brandie, Cherise Green - Brown Jt Ten, 5520 Rutherford Pl, Oviedo FL 32765-3417
518109723        +   Andre M Petersson &, Victoria Anne Bien Jt Ten, 17606 Church Rd, Marengo IL 60152-9540
518108112            Andre Polson, 9032 Pomelo Road West, Fort Myers FL 33967-3722
518115835            Andrea Cooney, 4185 Sherry Hill Rd, Hellertown PA 18055-3348
518110877        +   Andrea Earley, 257 Main St, Clinton MA 01510-2401
518113959        +   Andrea Fekete, 598 President St Apt 4d, Brooklyn NY 11215-1191
518116913            Andrea Fredde, 541 Farm To Market Rd 1488 1112, Conroe TX 77384
518109638            Andrea Goldberger, 1405 N 17th St, Boise ID 83702-2504
518115532            Andrea Hobbs, 8300 S Lynn Lane, Broken Arrow OK 74012-5814
518118870            Andrea M Fanta, Sep Ira ETrade Custodian, 1393 Castle Rock Ct, De Pere WI 54115-8244
518109725            Andrea Patkus, Ira ETrade Custodian, 22695 Tall Timber Rd, Mount Olive IL 62069-2909
518113960        +   Andrea Vivenzio, 1820 Carhart Ave, Peekskill NY 10566-3121
518113961        +   Andreas L Michael, 40-17 21 Avenue, Apt. 1, Astoria NY 11105-1753
518113053        +   Andrei Amaritei, 667 Clinton Place, Ridgefield NJ 07657-1924
518113054        +   Andrei Shedlovskiy, 121 Ellis Avenue, Berlin NJ 08009-1114
518116914            Andres Duran, 5683 Buckeye Ct, Brownsville TX 78526-4342
518113962        +   Andres Huertas, 5905 Fresh Pond Road 2 Floor, Maspeth NY 11378-3464
518108113            Andres Reyes, R/O Ira ETrade Custodian, 113 Sw 164 Ave., Pembroke Pines FL 33027-1028
518109114            Andres Rodriguez, 810 Hampton Hill Ct, Lawrenceville GA 30044-2502
518105671            Andres Villalpando, 13972 Magnolia Ave, Poway CA 92064-4013
            Case 19-13273-VFP Doc 636 Filed 05/22/21 Entered 05/23/21 00:16:22                                                  Desc
                            Imaged Certificate of Notice Page 12 of 241
District/off: 0312-2                                       User: admin                                                        Page 10 of 239
Date Rcvd: May 20, 2021                                    Form ID: pdf905                                               Total Noticed: 12649
518105672        # Andrew Abeles, 624 Cuesta Ave, San Mateo CA 94403-1202
518113055          Andrew B Benvenuti Iii, Po Box 626, Manahawkin NJ 08050-0626
518111552        # Andrew Barker, 674 Hampden Rd, Carmel ME 04419-3524
518105673        + Andrew Barron, 3236 Minnesota Ave, Costa Mesa CA 92626-2213
518118109          Andrew Beverley, 12313 Wynnstay Lane, Chesterfield VA 23838-4333
518105302          Andrew Bowden Roth Ira Td, Ameritrade Clearing Custodian, Po Box 2591, Scottsdale AZ 85252-2591
518110740          Andrew Broome, 9412 Liberty Ct, New Orleans LA 70123-2542
518118539        + Andrew C Balazs W Kirdpoo Ttee, FBO A C Balazs/W Kirdpoo, 927 Suite A N.97th Street, Seattle WA 98103-3438
518110297          Andrew C Mcleish, 5329 East Pleasant Run P, Indianapolis IN 46219-5642
518111253          Andrew Carvajal, 11440 Beehive Court, Germantown MD 20876-5616
518115692          Andrew Cooper &, Lacey Cooper Jtwros, 963 Whitetail Deer St Nw, Salem OR 97304-3676
518115836        + Andrew Dalkos, 2120 Brighton Road, Ellwood City PA 16117-3502
518113056          Andrew Dats, 32 Brookside Dr, Bordentown NJ 08505-4439
518111254          Andrew Davidson, 4967 Elm Street, Shady Side MD 20764-9656
518116429          Andrew Dorsey, 302 Campbell Road, Pelzer SC 29669-9191
518107809          Andrew Dortche, 233 Park Rd, Hamden CT 06517-3848
518110298          Andrew F Miller, 6502 Braemar Ave N, Noblesville IN 46062-4108
518119048          Andrew Ferber, 2150 Nestorville Rd, Philippi WV 26416-7404
518105674        + Andrew Hardy, 3110 Park Newport Apt 203, Newport Beach CA 92660-5842
518109728          Andrew Harrinam, 781 Martin Drive, Elgin IL 60120-3137
518109729          Andrew Harrinam &, Mohanie Harrinam Jtwros, 781 Martin Dr, Elgin IL 60120-3137
518116916          Andrew Hartford, 62 Fair Oaks St, Leander TX 78641-9701
518107581          Andrew Heider, 5051 S Fulton St, Greenwood Villa CO 80111-3617
518105052          Andrew Higdon, 704 Beverly Dr, Muscle Shoals AL 35661-1977
518113964        + Andrew Joseph Pagliara, 909 3rd Ave Unit 1101, New York NY 10150-2034
518105675          Andrew Kahdour Yacoub, 13216 Winberly Sq Unit 182, San Diego CA 92128-6019
518105676          Andrew Karpman, 1630 W Avenue K8 212, Lancaster CA 93534-5946
518105677          Andrew Knox, 49010 Serenata Ct, La Quinta CA 92253-2413
518117968          Andrew Lenz, 4347 W Scenic Acres Dr, Riverton UT 84096-7777
518115107          Andrew Luers, 1309 East Foster-Maineville, Road, Maineville OH 45039-8298
518116673          Andrew M Splendorio, Ira ETrade Custodian, 745 Everett Drive, Clarksville TN 37040-4209
518118503          Andrew Mazzonna, 505 River Road, Waterford VT 05819-9613
518115838          Andrew Mccool, 190 Ridge View Rd, Selinsgrove PA 17870-8940
518105303        + Andrew Mclaws, 6310 W. Victory Way, Florence, AZ 85132-7505
518107582        + Andrew Michael Leede, 1601 E Quincy Ave, Cherry Hills CO 80113-4809
518116918          Andrew Mooring Smith Jr, 12625 William Dowdell Dr, Cypress TX 77429-2833
518113965        + Andrew Morenus, 3999 Forest Dr, Cortland NY 13045-9353
518108116       #+ Andrew N Knowles, Cassandra E Knowles, 20742 Sw 86th Ct, Cutler Bay FL 33189-3809
518113966        + Andrew Ortiz, 75-36 184th Street, Fresh Meadows NY 11366-1715
518107810          Andrew Orum, 586 Norwich Rd Apt 2, Plainfield CT 06374-1775
518113057          Andrew Pearson, 74 Village Rd, New Vernon NJ 07976
518109732          Andrew Phillips, 1108 Fulton Ave, Winthrop Harbor IL 60096-1730
518110880        + Andrew Raymond Jenkins, 7 Thorning Dr, Shrewsbury MA 01545-5462
518111611          Andrew Reinoehl, 1240 E Broomfield St Apt Ee1, Mount Pleasant MI 48858-7011
518105678        + Andrew Ross Burns, Charles Schwab & Co Inc Cust, Sep-Ira, 562 Tannehill Dr, Manteca CA 95337-8709
518113059          Andrew Scheirer, 551 Observer Hwy 7f, Hoboken NJ 07030-6562
518111612          Andrew Schoenberger Ira, Td Ameritrade Clearing Custodian, 9132 Billmyer Hwy, Tecumseh MI 49286-9654
518108117          Andrew Siguenza, 3188 Northwest 88th Avenue, Sunrise FL 33351-7367
518113967        + Andrew Skydell, 301 W 53rd St 14b, New York NY 10019-5772
518116674          Andrew Smith, 265 Old Holders Cove Rd, Winchester TN 37398-2901
518105680          Andrew Suh, 2060 4th St Apt 331, Berkeley CA 94710-1961
518105681          Andrew T Dennis, 1921 Hypatia Way, La Jolla CA 92037-3322
518110299          Andrew Thomas, 539 E College Ave, Martinsville IN 46151-1105
518109733          Andrew Todd, 6415 S Woodlawn Ave, Chicago IL 60637-3817
518115109          Andrew Wentzel, 4852 Boxwood Dr, Mason OH 45040-1248
518105683          Andrew Wilson, 443 Stanford Drive, Claremont CA 91711-4638
518116599          Andrew Wollmuth, 6508 W Strabane Trail, Sioux Falls SD 57106-3829
518107811          Andrew Y Ye & Laura Z Ye Jt Ten, 45 Webster Road, Ridgefield CT 06877-4307
518111613          Andrey Budzinskiy, 930 Horton Rd, Muskegon MI 49445-1945
518109736          Andrzej Szymaszek, 6218 South Tripp Avenue, Chicago IL 60629-5024
518118110          Andualem Belachew, 1015 43rd St, Norfolk VA 23508-2543
518119133          Andy Caballero, Jardines De Berwind 40 Calle 1, San Juan 00924, Puerto Rico
518110882          Andy Difut, 193 Lowell St Apt 21, Methuen MA 01844-7022
            Case 19-13273-VFP Doc 636 Filed 05/22/21 Entered 05/23/21 00:16:22                                                    Desc
                            Imaged Certificate of Notice Page 13 of 241
District/off: 0312-2                                         User: admin                                                          Page 11 of 239
Date Rcvd: May 20, 2021                                      Form ID: pdf905                                                 Total Noticed: 12649
518116921            Andy H Tay, 923 Dulce Vis, San Antonio TX 78260-4404
518113060            Andy Rios, 500 N Harrisburg Ave, Atlantic City NJ 08401-1108
518116675            Andy Rozell, 706 Riley Creek Rd, Tullahoma TN 37388-2199
518105684            Andy Thio, 9176 Hays River Circle, Fountain Valley CA 92708-4433
518105685            Andy Tran, 329 Destino Cir, San Jose CA 95133-1681
518116922            Andy Weatherby, 2325 Iberis Rd, Abilene TX 79606-6709
518105053            Andy Wright, 45 John Johnson Road, Trinity AL 35673-5732
518116923            Angel A Collazo &, Bruna Collazo Jtwros, 26702 Kingsbrook Sky Ln, Katy TX 77494-4024
518105686            Angel Albarran, 7812 Ledge Avenue, Sun Valley CA 91352-4170
518105687            Angel Davila, 410 French Ct, Menlo Park CA 94025-2831
518118541            Angel De Jesus Rodriguez L-V, 210 37th Street Southeast 40, Auburn WA 98002-8838
518113061        #   Angel F Javier, 203 E 24th St, Paterson NJ 07514-2128
518119134            Angel Gabriel Fuentes, Av. Das Americas N 1650 Bloco 3, Rio De Janeiro Rj 22640101, Brazil
518115840            Angel Gonzalez, 2542 N Lawrence St, Philadelphia PA 19133-3023
518109738            Angel Ortega, 2653 W Wabansia Ave 3a, Chicago IL 60647-5251
518107812            Angel Rivera, 156 Tudor St, Waterbury CT 06704-2622
518105688            Angel Zamora, 5238 N Reese Ave, Fresno CA 93722-6109
518115841            Angela Altuz, Po Box 114, Carbondale PA 18407-0114
518116924            Angela C Sprott, 5438 Red Rose Trl, Midlothian TX 76065-8880
518807569        +   Angela D Moehring, 19451 Black Road, Los Gatos, CA 95033-9522
518115533        +   Angela Denise Gunn, 3911 S 123rd E Ave, Tulsa OK 74146-3322
518113968            Angela Ferrer, Belcher Road, Taberg NY 13471
518108031            Angela L Wheeler & William H, Wheeler Jt Ten, 30137 Scallop Ct, Milton DE 19968-3822
518105055            Angela Lynn Bell Ira Td Ameritrade, Clearing Custodian, 1094 Lake Colony Ln, Vestavia AL 35242-7419
518105689            Angela Moehring, 19451 Black Rd, Los Gatos CA 95033-9522
518108121            Angela Ordonez, 13525 Southwest 67 Terrace, Archer FL 32618-4303
518105690            Angela Prandini, 968 Acacia Way, Livermore CA 94550-4627
518108122            Angela Scott &, Robert B Scott Jtwros, 115 Baracoa Road, Cudjoe Key FL 33042-4127
518105691            Angela Yeung, 16921 Meadowlark Ridge Rd Apt 3, San Diego CA 92127-3371
518116925            Angelia Hopkins Tod Jeremy Neil, Hopkins Subj To Sta Tod Rules, 368 Beaver Lake Dr, Texarkana TX 75501-0992
518113969            Angelica Janice Pagan, Roth Ira Vftc As Custodian, 25 Elizabeth St, Staten Island NY 10310-1933
518107813            Angelica Ojeda, 407 Funston Ave, Bridgeport CT 06606-3038
518113970        +   Angelo D La Roche, 113 Valentine Pl, Ithaca NY 14850-6174
518110883            Angelo Madden, 26 Barton Road, Wellesley MA 02481-3518
518115842        +   Angelo Outlaw Ira, Td Ameritrade Clearing Custodian, 258 W Greenwood Ave, Lansdowne PA 19050-1823
518113062            Angelo R Colello &, Ruth M Colello Jt Ten, 10 Bolton Court, Toms River NJ 08757-6633
518111255            Angelo S Malakasis, 15228 Red Clover Dr, Rockville MD 20853-1644
518111614            Angelo Younes, 8906 Thayer St, Dearborn MI 48126-2370
518105693            Anglo American Partnership 2, 9663 Santa Monica Blvd 642, Beverly Hills CA 90210-4303
518111987            Ania Riosrexach, 2300 Randy Avenue, White Bear Lake MN 55110-4457
518105694        +   Anik Debnath, 1552 Plateau Avenue, Los Altos CA 94024-5320
518119135            Anil Bhatia, 30 Impulse Cir, Brampton L6x 0x9, Ontario
518111615        +   Anil K Jain Ttee, U/A Dtd 12/27/2006, By Anil K Jain, 4403 Berkshire Rd, Royal Oak MI 48073-6205
518116926        #   Anil Pahwa &, Sushma A Pahwa Jt Ten Tod, 7602 Petit Pointe, Corpus Christi TX 78414-6252
518113063        +   Anil Pandya Tod, 145 Forest Ave, Paramus NJ 07652-5325
518108123            Anil Ramlakhan, 2108 Churchill Downs Cir, Orlando FL 32825
518110884            Anil T Bhalani &, Urmila A Bhalani Jtwros, 1606 Catalpa Drive, North Andover MA 01845-6381
518112470        #   Anilkumar Nagineni, 15739 Greythorne Dr Apt 108, Charlotte NC 28277-4750
518108124            Anissa Lauriston, Tod, 1866 Sw 150th Ave, Miramar FL 33027-4342
518111616            Anita Altawan, 28761 Selkirk St, Southfield MI 48076-3061
518105696            Anita Peralta, 14982 Midway Rd, Los Banos CA 93635-9522
518105697            Anita Tang, 28437 Sunglow Run Lane, Menifee CA 92584-7250
518118112        +   Anita Warnsley Williams, Charles Schwab & Co Inc Cust, Ira Contributory, 2715 Forest Oak Drive Ne, Roanoke VA 24012-6905
518110885            Anitha Chellaperumal, 165 Howe St, Natick MA 01760-3029
518113971        +   Anjaruwee Nimnual, Po Box 904, Rocky Point NY 11778-0904
518110886            Anjum Khalifa, 1 Pinedale Ave, Billerica MA 01821-6315
518118113        +   Anki Yeni Reddy, 25765 Racing Sun Dr, Aldie VA 20105-5801
518113972        +   Ankit Julka, 96 Kuhl Ave, Hicksville NY 11801-2442
518113064        +   Ankita Garg, 2935 John Fitzgerald Kennedy, Blvd 916, Jersey City NJ 07306-3898
518118871            Ankur Datta, 141 N Jefferson St 510, Milwaukee WI 53202-6161
518109739        #   Ankur Datta, 1457 N Halsted St Apt 1612, Chicago IL 60642-2668
518111988            Ann Cazaban, 5000 Queen Ave S, Minneapolis MN 55410-2207
518111257            Ann Jeudy, 1728 Emory St, Frederick MD 21701-9303
            Case 19-13273-VFP Doc 636 Filed 05/22/21 Entered 05/23/21 00:16:22                                               Desc
                            Imaged Certificate of Notice Page 14 of 241
District/off: 0312-2                                       User: admin                                                       Page 12 of 239
Date Rcvd: May 20, 2021                                    Form ID: pdf905                                              Total Noticed: 12649
518115843          Ann Land, 313 Robin Lane, Norristown PA 19401-2023
518108126        + Ann Marie Morin, 40 Risher Ave, Inglis FL 34449-9727
518108127        + Ann Marie Morin, Charles Schwab & Co Inc Cust, Ira Contributory, 40 Risher Ave, Inglis FL 34449-9727
518105698          Ann Salvati, 15805 Avenida Venusto, Apt 515, San Diego CA 92128-3393
518116927          Ann T Duong, 11423 Wilkenberg Dr, Houston TX 77066-5118
518112471        + Ann W Hall, Roth Ira Conversion, Td Ameritrade Clearing Custodian, 606 Glen Eden Dr, Raleigh NC 27612-5003
518112472        + Ann Ward Clouser, Charles Schwab & Co Inc Cust, Ira Rollover, 109 Melanie St, Emerald Isle NC 28594-3816
518113978          Ann-Marie Coburn, Ira ETrade Custodian, 141-01 243 Street, Rosedale NY 11422-2126
518115110          Anna Adamiuk, 3924 Buckingham Dr, Brunswick OH 44212-2649
518113973        + Anna Baran, 560 W 43rd St Apt 32a, New York NY 10036-9409
518109740        + Anna Berkovich, Po Box 408652, Chicago IL 60640-0016
518105699       #+ Anna Huyen Tu, 8450 Denise Ln, Canoga Park CA 91304-3206
518113065          Anna Lee Tufts, 146 Black Rd, Pilesgrove NJ 08098-5449
518108128        + Anna Mok, 1520 Sw 138th Ave, Miami FL 33184-2731
518116430          Annamma Mammen, Ira ETrade Custodian, 3352 Mandrake Ct, Tega Cay SC 29708-8806
518116431          Annamma Mammen, Roth Ira ETrade Custodian, 3352 Mandrake Ct, Tega Cay SC 29708-8806
518112473        + Anne C Davis, 404 South Main Street, Hendersonville NC 28792-5304
518105212        + Anne Charlotte Briggs, 701 Hall Dr, Little Rock AR 72205-2810
518110887          Anne Collette, 47 Melrose Ave, Haverhill MA 01830-2048
518105700        + Anne Hines Reese Ttee, Anne Hines Reese Trust, U/A Dtd 10/18/2001, 4933 1/2 Elmwood Ave, Los Angeles CA 90004-1681
518118115          Anne J Klokow, 100 Millview Terrace, Forest VA 24551-1012
518109116          Anne Kenan, 3034 Payton Rd Ne, Atlanta GA 30345-2642
518110523          Anne Kniggendorf, 12202 W 56th St, Shawnee KS 66216-1956
518105701          Anne Le, 606 Hamilton Ave, Milpitas CA 95035-3512
518119136          Anne Waldheim, Immanuel Kant Strasse 12b, De 61350 Bad Homburg, Germany
518105702          Anne-Catherine Jackson, 203 Rua Esperanza, Lincoln CA 95648-7946
518107814          Annemarie C Haag, 73 Water St, Stonington CT 06378-1433
518107815          Annemarie C Haag, Sep Ira ETrade Custodian, 73 Water Street, Stonington CT 06378-1433
518113974        + Annette Barszcz, 154 Eckford Street, Brooklyn NY 11222-3371
518110524        # Annette Black, 900 Sw Robinson Ave Apt. 614, Topeka KS 66606-2605
518118543          Annette Calder, 1420b N Waugh Rd, Mount Vernon WA 98273-9170
518111617        + Annette Joy Horde &, Eric Taskel Horde Jt Ten, 28086 Hanover Blvd, Westland MI 48186-5108
518116928          Annette Nunnally, 4202 Vicki Drive, Killeen TX 76542-8301
518108129          Annette Rosado, 17075 Sw 144th Ct, Miami FL 33177-6610
518116929        + Annette Y Hall, Ira Vftc As Custodian, Roth Account, 6906 Gusty Pln, San Antonio TX 78244-1375
518116930          Annette Yvonne Hall, 6906 Gusty Pln, San Antonio TX 78244-1375
518107583        # Annie Dawson, 6689 Co Rd 346, Silt CO 81652-9675
518111618          Annie H Nadel, Mark Nadel, 21250 Potomac St, Southfield MI 48076-2332
518113975          Annie Kattapuram, 101 West End Ave, New York NY 10023-6349
518111989          Annie Makos, 202 Ridgewood Ave, Minneapolis MN 55403-3507
518113976        + Annmarie Coburn, 14101 243rd Street, Queens NY 11422-2126
518113977          Annmarie Coburn, Trad Ira Vftc As Custodian, 14101 243rd St # 2, Rosedale NY 11422-2126
518105305          Anoop Padmarajan, 1724 West Bonanza Drive, Phoenix AZ 85085-1738
518116432          Anquan Kinloch, Mayrant Bluff Road, Georgetown SC 29440
518112382          Anselm J Mclaurin, 200 Felicity St, Brandon MS 39042-3135
518036506          Anson Funds, 155 University Avenue, Suite 207, Toronto, ON M5H 3B7
518042945          Anson Investments Master Fund LP, 155 University Avenue, Suite 207, Toront, CANADA
518107584          Anthony Alaimo, 3861 Fairbrook Point, Littleton CO 80130-6935
518105056          Anthony Alexander Sr, 1409 Rosemil Rd, Montgomery AL 36117-5841
518116931          Anthony Almaguer, 8536 Biloxi St, Houston TX 77017-2402
518109741          Anthony Antonelli, 2604 7th Ave, Elmwood Park IL 60707
518115845          Anthony Barrilli, 399 Wheatfield Cir, Hatfield PA 19440-3090
518113979        + Anthony Burdi, 1081 Barnes St, Franklin Square NY 11010-2815
518115846        + Anthony C Antoniolo Ira, Td Ameritrade Clearing Custodian, 119 Samuel St, Feasterville Trevose PA 19053-4157
518112201          Anthony C Caudle, 115 La Havre Cir, Florissant MO 63031-8419
518116433        + Anthony C Gilliard Rollover Ira, Td Ameritrade Clearing Custodian, 527 Valley Creek Dr, Greer SC 29651-5746
518115847          Anthony Campione, 1200 Snyder Ave, Philadelphia PA 19148-5513
518113066          Anthony Coletta, 130 Stevens Ave, Cedar Grove NJ 07009-1144
518116434        # Anthony Collins, 111 S 4th St, Easley SC 29640-2923
518113067          Anthony Corso, 431 Jefferson Ave, Haworth NJ 07641-1711
518115111          Anthony Depasquale, 47825 Morningside Drive, St Clairsvle OH 43950-8700
518115112          Anthony Dimichele, 9174 Johnstown-Utica Rd Nw, Johnstown OH 43031-9403
518112897          Anthony Dinoff, 6135 Evans St, Omaha NE 68104-3323
            Case 19-13273-VFP Doc 636 Filed 05/22/21 Entered 05/23/21 00:16:22                                                  Desc
                            Imaged Certificate of Notice Page 15 of 241
District/off: 0312-2                                         User: admin                                                        Page 13 of 239
Date Rcvd: May 20, 2021                                      Form ID: pdf905                                               Total Noticed: 12649
518105704            Anthony Dobbs, 945 Ward Dr 34, Goleta CA 93111-2963
518110742            Anthony E Zerangue, 41593 Rue Chene, Ponchatoula LA 70454-4310
518113980        +   Anthony Edward Gargano, 398 39th St, Lindenhurst NY 11757-2623
518113981        +   Anthony F Jurkovic, 25110 51st Ave, Little Neck NY 11362-1732
518042946        +   Anthony Fiorino, 308 Churchill Road, Teaneck, NJ 07666-3007
518113982        +   Anthony Francis Casella, 15 Dot Calm Dr, Otisville NY 10963-2917
518109742            Anthony Green, 7227 Fair Elms Ave, Burr Ridge IL 60527-4968
518113068        +   Anthony J Jacobs Jr &, Nancy L Jacobs, Jt Ten Wros, 1910 E Walnut Rd, Vineland NJ 08361-6092
518109743            Anthony J Lupo Jr &, Elizabeth C Lupo Jtwros, 106 S Home Ave, Park Ridge IL 60068-3841
518111259            Anthony J Neri, 3603 27th Street, Chesapeak Bch MD 20732-9385
518115113            Anthony Kaminski Roth Ira Td, Ameritrade Clearing Custodian, 3434 Beverly Dr, Toledo OH 43614-4121
518116932            Anthony Kius Audo, 5486 Southfork Dr W, Royse City TX 75189-8088
518108130        #   Anthony Langston, 2830 Avenue S A1, Riviera Beach FL 33404-4060
518115114            Anthony Ledgyard, 454 E Northwood Ave D, Columbus OH 43201-1367
518117969            Anthony Liang, 816 Sunflower Dr, Ogden UT 84404-8101
518115115            Anthony Lockhart, 1437 Wayland Dr, Columbus OH 43207-3359
518107585            Anthony M Jennings, Ira Etrade Custodian, 7254 Braun Ct, Arvada CO 80005-2838
518113069            Anthony M Kyriacou, 25 Sunrise Ter, Parlin NJ 08859-1819
518108131            Anthony Marinelli, 700 South Cypress Road, Pompano Beach FL 33060-8316
518108132            Anthony Mazzullo, 801 Parsons Pointe Street, Seffner FL 33584-7801
518111260            Anthony Meadows, Po Box 12611, Baltimore MD 21217-5611
518113070            Anthony Montesano, 144 Ethel Rd, Edison NJ 08817-2227
518105023        +   Anthony Muzereus Iii, Cmr 405 Box 7225, Apo 09034-0073, Ae 09034-0073
518113071            Anthony P Mauceri, 24 Montville Ave, Montville NJ 07045-9401
518113072        +   Anthony Paul Encinas Per Rep Est, Jaime Encinas, 272 Millstone River Rd, Belle Mead NJ 08502-5605
518115117            Anthony Pelfrey, 1246 Western Ave, Chillicothe OH 45601-1105
518105705            Anthony Perla, 1738 8th St Building 1666, Twentynine Palms CA 92278
518105706            Anthony Preza, 400 Morris Place, Montebello CA 90640-3030
518113983        +   Anthony Quadrino, 67 Canton Avenue, Staten Island NY 10312-2207
518113984        +   Anthony R Iannucci, 1985 5 Cedar Swamp Rd., Brookville NY 11545-3154
518110891            Anthony R Lancellotti & Nancy M, Lancellotti Jt Ten, 105 W Bare Hill Rd, Harvard MA 01451-1626
518116676        +   Anthony R Newport, 314 Mudd St, Helenwood TN 37755-5464
518118872            Anthony Reffke, N152 Rogers Ln, Appleton WI 54915-9422
518105306            Anthony Ruvalcaba, 8014 W Elm St, Phoenix AZ 85033-1039
518112474            Anthony Salters, 4109 Sylvia St, Winston Salem NC 27104-4926
518119049        +   Anthony Schwartz, 1100 46th St, Vienna WV 26105-9409
518115848        #   Anthony Shihadeh, 1216 W Lincoln Hwy Apt 2, Apt. 2, Coatesville PA 19320-5809
518109744            Anthony Siu, 1641 W Geneva Rd, Peoria IL 61615-1157
518107817        +   Anthony Stork, 11 Memorial Drive, Enfield CT 06082-2126
518105707            Anthony Surkin, 10325 Variel Ave, Chatsworth CA 91311-2353
518105708            Anthony Thap, 25280 Delphinium Ave, Moreno Valley CA 92553-7112
518110892            Anthony Valdez, 4 Bedford St, Methuen MA 01844-2513
518109117            Anthony Wilson, 1401 Lee Street, Brunswick GA 31520-7132
518115850            Anthony Zuccarello, 1414 W Porter St, Philadelphia PA 19145-4629
518109118            Antoine Williamson, 2515 Center West Parkway 8a, Augusta GA 30909-0106
518105709            Antoinette Belt, 2425 Oregon St, Berkeley CA 94705-1113
518107818        +   Antoinette P Porter, 101 Parker Farms Rd, Wallingford CT 06492-2835
518107586        +   Anton Kravchenko, 10425 West 60th Avenue, Arvada CO 80004-4701
518111619            Anton Pecovic, 2653 Edwin St, Hamtramck MI 48212-3495
518116933            Anton Truong, 16526 Old Saybrook Dr, Houston TX 77084-2992
518112475            Antonio Jones, 910 Culbreth Avenue Apt B, Thomasville NC 27360-3174
518109119            Antonio Manuel Muniz Iv Roth Ira Td, Ameritrade Clearing Custodian, 412 Lakeview Dr, Dahlonega GA 30533-7607
518105307            Antonio Samaniego, 208 E Yavapai Rd Apt 1, Tucson AZ 85705-3650
518111261            Antonio Tull, 404 Red Meadows Court, Reisterstown MD 21136-6229
518113985        +   Antonio Virzi, 2547 88th St, East Elmhurst NY 11369-1009
518118116            Antonio Williams, 2052 Cunningham Dr 203, Hampton VA 23666-3433
518113986       #+   Anu George, Po Box 10187, Staten Island NY 10301-0187
518105711            Anudeep Kuppampati, 12531 El Camino Real Unit E, San Diego CA 92130-4038
518118545            Anudeep Putta, 136 102nd Avenue Southeast 424, Bellevue WA 98004-8146
518113074            Anup Dut, 52 Warren Rd, Randolph NJ 07869-1529
518116934            Anup K Sen & Rakhi Sen Jt Ten, 26719 Grey Swan Dr, Katy TX 77494-3460
518111620            Anup Patel, 2543 Knollwood Dr, Canton MI 48188-2271
518113987            Anupam Sarker, 37-25 81street Apt 1b, Jackson Heights NY 11372
            Case 19-13273-VFP Doc 636 Filed 05/22/21 Entered 05/23/21 00:16:22                                                 Desc
                            Imaged Certificate of Notice Page 16 of 241
District/off: 0312-2                                       User: admin                                                         Page 14 of 239
Date Rcvd: May 20, 2021                                    Form ID: pdf905                                                Total Noticed: 12649
518110893          Anurag Saxena, 11 Railroad Ave, North Reading MA 01864-2550
518105057        + Apel Machine & Supply Co. Inc., Attn: Arthur Apel, 9910 U.S. Highway 31, Hanceville AL 35077-7186
518105712          April Barajas, 1521 27th St, Richmond CA 94806-4525
518105058          April Bridges, 6416 Heritage Way, Mc Calla AL 35111-3487
518110623          April Hatcher, 896 Hardyville Rd, Munfordville KY 42765-8222
518108134          April Haynie, 83 Nw 45th Ave Apt 101, Deerfield Beach FL 33442-9397
518105713          April L Baker, 43465 Corte Benavente, Temecula CA 92592-3766
518105714          Aprille Hall, 1606 Windsor Place, Palmdale CA 93551-4004
518115851          Arabinda K Choudhary &, Bhawna Jha Jtwros, 1532 Fairville Rd, Chadds Ford PA 19317-9339
518116935          Arash Afkham, 3801 North Mccoll Road Apt-722, Mcallen TX 78501-9122
518116936          Arbaaz Ali, 10514 Golden Hearth Lane, Cypress TX 77433-2832
518113988          Arc Liu, 1376 West 7th Street, Brooklyn NY 11204-4829
518109120          Archit Dave, 1000 Lakeside Drive 311, Athens GA 30605-6907
518108136          Argelio Pedrayes, 135 Northwest 48th Court, Miami FL 33126-5115
518109121        + Argene Stone &, Amy Stone Ten Ent, 2609 Centennial Commons Bnd Nw, Acworth GA 30102-2173
518113076          Argyra Derosa, 26 Centre St, Waldwick NJ 07463-2227
518113989        + Ari Gottesman, 600 W 186th St, New York NY 10033-2606
518108013          Arialmis H Myers, 1304 Gallaudet St. Ne Apt. 102, Washington DC 20002-1645
518105716          Aric Garcia, 7769 Birchleaf Avenue, Pico Rivera CA 90660-4428
518108137          Ariel Bessette, 1040 Long Branch Ln, Oviedo FL 32765-6018
518105717          Ariel H Gelsumino, 933 3rd St Apt 10, Santa Monica CA 90403-2519
518113990        + Ariel Lifshitz, 1623 Third Avenue, 37 H, New York NY 10128-3646
518110894          Ariel Portorreal, 23 Eutaw St, Lawrence MA 01841-2605
518113991        + Ariful Ahad, 8020 233rd, Queens NY 11427-2112
518113992        + Ariful Arif, 2304 Walnut Avenue, Ronkonkoma NY 11779-6627
518116937          Arijan Horvat, 1110 Pamplin Court, College Station TX 77845-4334
518109122          Arin Trainor, 1453 Rockmoor Ct, Stone Mountain GA 30088-3320
518119137          Arjun Reddy, Abu Dhabi Invst. Council, Po Box 61999, Abu Dhabi 61999, United Arab Emirates
518119138          Arkea Direct Bank, Options/Equities Omnibus Acnt-, 100 Blvd Du Souverain B 1170, Brussels, Belgium
518105308        + Arlene C Mandel &, Howard H Mandel Jt Ten, 28774 North 127th Ave, Peoria AZ 85383-5254
518105309          Arlly Regoso, 668 W Nova Ct, Casa Grande AZ 85122-6671
518105718          Arman Boyadzhyan, 13930 Hartland St, Van Nuys CA 91405-4109
518109123          Armand Jackson, 4661 Glory Maple Trce, Powder Springs GA 30127-6431
518105719          Armando Galeana, 1274 N San Antonio Ave, Pomona CA 91767-4106
518105721        + Armenouhie Zaven Mekhdjian, Charles Schwab & Co Inc Cust, Ira Rollover, 1211 30th Ave, San Francisco CA 94122-1407
518889752        + Armory Securities LLC, Attn: Eben Perison, 1230 Rosecrans Avenue, Suite 660, Manhattan Beach, CA 90266-2498
518108138          Arnaldo Perez Fiol, 21050 Sw 124th Ave Rd, Miami FL 33177-5752
518118546        # Arne Tollfeldt, 1048 N 36th St, Seattle WA 98103-8885
518108139          Arnold E Alling & Rhonda E Alling, Ten Com, 17860 Ne 22nd Ct, Citra FL 32113-2462
518105722        + Arnold L Shapiro Ttee, Arnold L Shapiro, U/A Dtd 08/13/1980, 2999 E Ocean Blvd #510, Long Beach CA 90803-2588
518113994        + Arnold Turtz, Designated Bene Plan/Tod, 1241 Flagler Dr., Mamaroneck NY 10543-4602
518113078        + Arold Pierre &, Medjin Calas Pierre Jt Ten, 22 Wildcat Branch Dr, Sicklerville NJ 08081-4890
518113995        + Aron Einhorn, 11 Taft Lane Apt 3, Spring Valley NY 10977-8947
518105724          Arpit Shah, 11970 Black Mountain Rd, Unit 58, San Diego CA 92129-4944
518108140        + Arsmer Leonard, 540 Southwest Dove Street, Keystone Heights FL 32656-8665
518105725          Art Cano & Delia A Cano Ttees, 735 N Hill Ave, Pasadena CA 91104-3033
518108032        + Art Sieber, 2705 Naamans Rd, Wilmington DE 19810-1138
518113996          Artan Serjanej, Sep Ira ETrade Custodian, 323 Squires Ave, Endicott NY 13760-2940
518105726          Artem Pobiyakho, 13924 Marquesas Way 2523, Marina Del Rey CA 90292-6022
518105727          Artemio E Aban Jr, 32719 Cottonwood Rd., Winchester CA 92596-8869
518113997        + Arthur Abdurashitov, 212 Holten Ave, Staten Island NY 10309-3739
518105728          Arthur Allen, 3065 Marmil Avenue, San Diego CA 92139-3630
518105729          Arthur Allen, Roth Ira ETrade Custodian, 3065 Marmil Avenue, San Diego CA 92139-3630
518108141        + Arthur Bussel Tr, Ua 03-25-1991, Roberta Press Trust, 7913 Foxcatcher Ct, Odessa FL 33556-2452
518108142          Arthur Crudo Jr, R/O Ira ETrade Custodian, 2836 Nw 26th Street, Cape Coral FL 33993-8258
518116938          Arthur E Brunson, Ira ETrade Custodian, 1708 Stapleton Dr, Mckinney TX 75071-4751
518109124          Arthur Fletcher, P O Box 2753, Douglas GA 31534-2753
518105730          Arthur H Ji, Coverdell Esa, 21307 Glen Place Apt 4, Cupertino CA 95014-1469
518105731        # Arthur J Clessuras Jr, 1092 Byerley Ave, San Jose CA 95125-2507
518116939          Arthur Julian Masso, 3354 International Blvd, Brownsville TX 78521-3226
518116940          Arthur L Hall Jr, 4106 Sunrise Cove Dr, San Antonio TX 78244-3325
518117971        + Arthur Lee, 2220 E Murray Holladay Rd Apt, 165, Holladay UT 84117-5340
518105732        + Arthur Levine Ira Td Ameritrade, Clearing Custodian, 17 Tivoli Ct, Newport Coast CA 92657-1533
            Case 19-13273-VFP Doc 636 Filed 05/22/21 Entered 05/23/21 00:16:22                                                     Desc
                            Imaged Certificate of Notice Page 17 of 241
District/off: 0312-2                                         User: admin                                                           Page 15 of 239
Date Rcvd: May 20, 2021                                      Form ID: pdf905                                                  Total Noticed: 12649
518119101        + Arthur Nelson Merrell, Uta Charles Schwab & Co Inc, Sep-Ira Dtd 04/16/94, 6141 Weaver Road, Cheyenne WY 82009-3555
518109565          Arthur Ribble, 5503 University Avenue, Cedar Falls IA 50613-5757
518105733        + Arthur S Popick, 4806 Pipit Ct, Pleasanton CA 94566-4633
518112476        + Arthur Simon Clouser Iii, Charles Schwab & Co Inc Cust, Ira Rollover, 109 Melanie St, Unit W, Emerald Isle NC 28594-3816
518118873          Arthur Sonnenschein, 828 W Riverview Dr, Glendale WI 53209-4532
518112477          Arthur W Brantigan, 618 Anderson St, Charlotte NC 28205-1208
518115693          Arturo Hernandez, 1496 Southwest 208th Avenue, Beaverton OR 97003-6550
518113998        + Arturo Martinez, 3 Fordham Hill Oval Apt 7g, Bronx NY 10468-4725
518110896          Arun Devaraj, 384 Sunderland Road, 19b, Worcester MA 01604-2572
518109745        + Arun J Mathuramani, 7518 Foster St, Morton Grove IL 60053-1153
518116941          Arun Virick, 1512 Foxborough Lane, Plano TX 75093-5234
518110897        + Arunachalam Kannan, 61 Hughes Ln, Boxborough MA 01719-1432
518113079          Arunkumar Murugesan, 435 Presidential Dr, Lebanon NJ 08833-2404
518118119          Arva C Davidson, 13, Howard Court, Newport News VA 23601-2124
518119050          Arvinder Bir, 13 Meadowcreek Dr, Barboursville WV 25504-9471
518113999        + Arween Ismail, 306 Little Robin Rd 306, Buffalo NY 14228-1105
518111263          Asad Khan, 12 North East Rd 1c Aberdeen, Md 21001, Aberdeen MD 21001-2261
518109126          Asad Zaidi &, Kulsum A Zaidi Jtwros, 4815 Belcrest Way, Cumming GA 30040-1409
518107587          Ascalu Gilbert, 550 E 12th Ave, Apt 1707, Denver CO 80203-2529
518109746          Asher Schwartz, 9011 Tamaroa Terrace, Skokie IL 60076-1927
518113080        + Ashesh R Parikh, Charles Schwab & Co Inc Cust, Roth Contributory Ira, 18 Brandyn Ln, Parsippany NJ 07054-3450
518118547        + Ashish Agiwal, 27505 Se 28th Ct, Sammamish WA 98075-4716
518116942        # Ashish Myneni, 12430 Metric Blvd 11201, Austin TX 78758-5571
518105734          Ashish Raghukula, 8709 Seasons Way, Mountain View CA 94043
518113081          Ashish Vora, 64 Tenby Lane, Marlton NJ 08053-5308
518105735          Ashlee Antonen, 1205 Edith Street, San Jose CA 95122-1606
518116943          Ashlee Skaggs, 541 Farm To Market Rd 1488 530, Conroe TX 77384
518108143          Ashlen Howard, 1727 Northeast 36th Avenue 11, Ocala FL 34470-4967
518112202        + Ashley A Wyne Roth Ira, Td Ameritrade Clearing Custodian, 7 Whitsetts Fork Ridge Rd, Wildwood MO 63038-2243
518116945          Ashley Atashi, 701 W Longspur Blvd Apt 1016, Austin TX 78753-4269
518114000        + Ashley Avila, 198 Wyckoff Ave, Brooklyn NY 11237-5327
518109127          Ashley Dent, 2933 Madray Springs Rd, Jesup GA 31545-3571
518114001          Ashley Fonseca, 2440 Hunter Avenue Apartment, 20 G, Bronx NY 10475-5647
518109747          Ashley H Beitel (Roth Ira), Wfcs As Custodian, 2804 Robeson Park Dr., Champaign IL 61822-7600
518113082          Ashley Haynes, 13 Laurel Pl, Chester NJ 07930-2836
518115694          Ashley Hodge, 134 North Hazel Street, Jefferson OR 97352
518109748        + Ashley Howard Beitel (Sep Ira), Wfcs As Custodian, 2804 Robeson Park Dr., Champaign IL 61822-7600
518118548          Ashley Jennette, 930 Donald Avenue, Oak Harbor WA 98277-8297
518111264          Ashley Michel, 300 Rail Road Avenue Apt. B, Hurlock MD 21643
518111265          Ashley Montgomery, 2227 Prince Of Wales Court, Bowie MD 20716-1400
518110525        + Ashley S Osburn Roth Ira, Td Ameritrade Clearing Custodian, 3 N Lakeview Dr, Goddard KS 67052-8702
518119051        + Ashley Winter, 124 S Hodson St, Fort Ashby WV 26719-9276
518114003        + Ashleyann Lalicata, 235 Round Hill Dr, Yonkers NY 10710-2423
518105736          Ashlynn Badertscher, 824 N Z St, Lompoc CA 93436-3814
518105737          Ashneel Avik Prasad, 290 Cashman Cir, Sacramento CA 95835-1607
518117972          Ashok Bajji &, Mahadevi Ashok Bajji Jtwros, 2027 East Sylvan Ave, Salt Lake City UT 84108-3126
518114004        + Ashok Rijal, 61 Haywood Ln, Rensselaer NY 12144-5833
518110898          Ashwin Maheshwari, 2 Saint Mary Rd, Cambridge MA 02139-1221
518118120          Asia Bakhit, 2112 Columbia Pike B06, Arlington VA 22204-4439
518116947        + Asif Ali, 23 Honor Cv, Sugar Land TX 77498-2376
518114005          Asim Nehal, 77 Thorens Ave, Garden City Park NY 11040-5261
518113083          Asit Kumar De, 11 Jill Ct, Somerset NJ 08873-4799
518115119          Assumpta Lukong Elise, 2746 Windham Clb, Columbus OH 43219-3173
518114006          Ast Exchange Agent Co# 16371, Epicept Corp., 6201 15th Ave, Brooklyn NY 11219-5411
518114007        + Ast Reorg Sale Account, Attn: V Luca, 6201 15th Ave, Brooklyn NY 11219-5411
518114008        + Asta Volkmann &, Edward Volkmann Jt Ten, 3384 Milburn Ave, Baldwin NY 11510-5149
518111621        + Atc As Cust For Ira, Steve D Santini, C/O Steve Santini, 110 E B St, Iron Mountain MI 49801-3409
518111553          Atc As Cust For Ira, Victoria Magdalene Larson, 96 Sabbady Point Rd, Windham ME 04062-5509
518116948          Atc As Cust For Ira, Sherron S Mollere, 9511 Autumn Joy Dr, Spring TX 77379-3765
518108144          Atc As Cust For Ira R/O, Barry J Kuttner, 801 S Olive Ave Unit 1502, West Palm Beach FL 33401-6181
518113084          Atc As Cust For Sep Ira, Gopala Chowdavarapu, 11 Mcbride Way, Bridgewater NJ 08807-2688
518111554        # Atc As Cust For Sep Ira, Joanne Hyland, 9 Gull Ln, Wells ME 04090-3842
518112478          Atc As Cust For Sep Ira, Jason Todd Ortiz, 211 Winrow Dr, Jamestown NC 27282-8433
            Case 19-13273-VFP Doc 636 Filed 05/22/21 Entered 05/23/21 00:16:22                                                 Desc
                            Imaged Certificate of Notice Page 18 of 241
District/off: 0312-2                                         User: admin                                                        Page 16 of 239
Date Rcvd: May 20, 2021                                      Form ID: pdf905                                               Total Noticed: 12649
518109751            Atc Cust Of Ira FBO, Min Soo Kim, 2700 Ridge Rd, Highland Park IL 60035-1532
518118121            Atc Cust Roth Ira FBO, Ken Wasserman, 608 Hunton Pl Ne, Leesburg VA 20176-6637
518110526        +   Atef Ahmed I, 641 S Lightner St, Wichita KS 67218-2733
518113085            Athul Mohan, 330 Cooper St 502c, Camden NJ 08102-1520
518113086        +   Athula Alwis, 8 Grayson Drive, Belle Mead NJ 08502-4916
518114009        +   Atique Khan, 9322 243 Street Bellerose, Bellerose NY 11426-1030
518107572            Atlante Biotech, 62 Boulevard Arago, Paris 75013, France
518105739            Attila Ambrus, Roth Ira ETrade Custodian, 1371 Beringer Ln, Vista CA 92081-5315
518113087            Attila Csatari, 18 Barn Swallow Blvd, Marlboro NJ 07746-2521
518113088            Attila Csatari & Natalya Csatari, Jt Ten, 18 Barn Swallow Blvd, Marlboro NJ 07746-2521
518105740        +   Atul Patel, Roth Ira, Td Ameritrade Clearing Custodian, 3165 Nutmeg Dr, Corona CA 92882-3624
518105741        +   Audrey Lynn Ira, Td Ameritrade Clearing Custodian, 12519 Holland Pl, Poway CA 92064-3211
518116949            Augustus Hultquist, 424 Starlight Dr, Keller TX 76248-2718
518109507            Aumoana Sailo, 87-1716 Wehiwehi Street, Waianae HI 96792-2846
518113089            Aurangzeb Khan, 1012 Main Street, Fords NJ 08863-1514
518118549            Austin Amoruso, 8827 Ne 191st Pl, Bothell WA 98011-2271
518105742            Austin Apollo Malone, 4842 West 119th, Hawthorne CA 90250
518108146            Austin Barnes, 8075 Conrad Street, Pensacola FL 32507-1582
518112479            Austin Black, 4708 Wyndchase Court, Fuquay Varina NC 27526-9023
518118550        +   Austin Bolton, 4006 Wiggins Road Southeast, Olympia WA 98501-4372
518105743            Austin Brooks, 18536 Arbor Gate Ln, Yorba Linda CA 92886-8412
518107588            Austin Collins, 3273 South Truckee Way 102, Aurora CO 80013-6120
518118122            Austin Guichon, 9936 Braddock Rd, Fairfax VA 22032-1934
518118123            Austin Hedrick, 8555 Woodlake Dr, Richmond VA 23294-6013
518111622            Austin Hill, 2689 Cape Coral Dr Sw, Wyoming MI 49418-9380
518112204            Austin J Green, 4235 S Oak Ave, Springfield MO 65804-6664
518108147            Austin Jeffrey, 4256 Sassafras Ave, Milton FL 32583-1827
518112383            Austin Pierce, 606 Bay Park Drive, Brandon MS 39047-6142
518116435            Austin Smith, 1 Pisgah Dr, Greenville SC 29609-1818
518108148            Austin T Bell, 5618 Ne 5th Ave, Fort Lauderdale FL 33334-1747
518116950            Austin Vise Shelton, 6301 Colorado Ave, Odessa TX 79762-9400
518116600            Austin Westland, 19131 Sandstone Rd, Belle Fourche SD 57717-6500
518116951            Auston Mcbride, Nuchols Street, San Angelo TX 76908
518042947            Australasian Blistering Diseases Foundat, St George Hospital Gray Street, Kogarah, AUSTRALIA
518109566            Austyn Farmer, 1502 Washington Dr, Vinton IA 52349-1654
518107589        +   Autumn Enos, 300 Center Dr G-195, Superior CO 80027-8625
518111623            Autumn Ro, 5099 Laurelwood Dr, Hudsonville MI 49426-1759
518113090            Avedis Karoyan, 7 Cleveland Avenue, Waldwick NJ 07463-1603
518114010        +   Avery Greenberg, 721 Harris Avenue, Staten Island NY 10314-4305
518116952            Avery Williams, 5946 Haverhill Lane, Frisco TX 75033-2661
518112898            Avijit Shukla, 7512 Poppleton Plz, Omaha NE 68124-1582
518105310            Avinash J Godbole, Suhasini A Godbole, 221 W Fellars Dr, Phoenix AZ 85023-7501
518105744            Avinash Vadi, 7104 Schilling Avenue Apt 5, San Diego CA 92126-5938
518109752            Avner Nagar, 3505 W.Northshore, Lincolnwood IL 60712-3717
518109753            Avner Nagar, Roth Ira ETrade Custodian, 3505 W.Northshore, Lincolnwood IL 60712-3717
518115633            Avnish Mehta, 91 Haddington Ave, Toronto On M5m 2p2, Ontario
518114011        +   Avraham C Jaffa, 980 E 19th St, Brooklyn NY 11230-3805
518113092            Avrohm Y Gruskin, 248 Arlington Avenue, Lakewood NJ 08701-4881
518117974        +   Aw Price, 7631 Sparrow Hawk Way, Eagle Mountain UT 84005-4327
518114013        +   Awa Dembele, 1980 Park Ave 4e, New York NY 10037-2927
518119139            Awa Garlinska, Fichtenweg 15a, Starnberg 82319, Germany
518105745        #   Aws Shamasha, 1065 E Washington Ave A, El Cajon CA 92020-6678
518111624        +   Axel Aaron England, Charles Schwab & Co Inc Cust, Simple Ira, 264 Normandy Dr, Onsted MI 49265-9555
518116954        +   Ayaz J Sami, 26019 Juniper Stone Ln, Katy TX 77494-2615
518111625            Ayman Tamimi, 21418 Ewing Dr, Macomb MI 48044-2934
518116955            Ayoade Adedayo-Ojo, 240 Lenox St, Houston TX 77011
518111266        +   Ayodeji Kolawole Rojugbokan, 7245 Maidstone Place, Elkridge MD 21075-6630
518109129            Ayodele Oyewole Adabale, 9467 Whaleys Lake Trce, Jonesboro GA 30238-5865
518105746        +   Ayodimeji Omolade Afolayan, 12933 Susanville St, Hesperia CA 92344-5532
518036507        +   Ayrton Capital (Alto Opportunity Fund), 222 Broadway, 19th Floor, New York, NY 10038-2550
518114015        +   Azam Naveed, 1472 43rd Street D4, Brooklyn NY 11219-1626
518113755            Azat Martirosyan, 2646 Sheltered Meadows Ln, Henderson NV 89052
518116956        +   Aziz L Laurent, Nneka B L Laurent, 11309 County Down Dr, Austin TX 78747-1449
            Case 19-13273-VFP Doc 636 Filed 05/22/21 Entered 05/23/21 00:16:22                                                      Desc
                            Imaged Certificate of Notice Page 19 of 241
District/off: 0312-2                                          User: admin                                                           Page 17 of 239
Date Rcvd: May 20, 2021                                       Form ID: pdf905                                                  Total Noticed: 12649
518118551            Azizullah Parsa, 1815 Bellevue Avenue Unit 202, Seattle WA 98122-6371
518105747            Azra Valani, 1422 6th St 401, Santa Monica CA 90401-2545
518116678            Azrin Berwari, 713 Canoe Ridge Point, Antioch TN 37013-4236
518042948            B&C Group, Watson & Crick Hill - Rue Granbonpre 11,, BELGIUM
518106419       ++   BILINGUAL EDUCATIONAL SERVICES INC, ATTN JEFFREY J PENICHET TRUST, 1262 MORADA PL, ALTADENA CA
                     91001-3142 address filed with court:, Jeffrey J Penichet Tr, Bilingual Education Services I, 2514 S Grand Ave, Los Angeles CA 90007
518113093            Baber Baig, 1620 Platte Avenue, North Brunswick NJ 08902-1422
518116958            Babu Joseph Mani, 5007 Isidore Ln, Missouri City TX 77459-1230
518114016        +   Baby Boomers, 60 Phipps Ave, East Rockaway NY 11518-1528
518116959            Bailee L Hoelzer, Coverdell Esa, 16610 Blue Shine Trl, Cypress TX 77433-2593
518109755            Bailey Boswell, 2886 Chippewa Drive, Bourbonnais IL 60914-4303
518111991            Bailey Case, 51523 164th St, Garden City MN 56034-4500
518107590            Bailey Downing, 711 North Colorado Street 5, Gunnison CO 81230-2266
518116960            Bailey Hallmark, 1119 Mission Ridge, Austin TX 78704-2631
518118552        +   Balagopal Chenicheri, 1609 Mt Baker Pl Ne, Renton WA 98059-4380
518107819            Balaji M Krishnarajanagar, 168 Belltown Rd Apt 29, Stamford CT 06905-3313
518111627            Balsam Alsaeegh, 6640 Ridgefield Circle Apt 103, West Bloomfield MI 48322-3046
518119140            Banco Bilbao Vizcaya Argentaria Sa, Attn Candido Dieguez Martin, Clara Del Rey 26, 28002 Madrid, Spain
518119141            Bank Austria Creditanstalt Ag, 8811/ Corp Actions, Julius Tandler Platz 3, A-1091 Vienna, Austria
518119142            Bank Leumi Le Israel, Sabrina Turnowski 35 Yehuda H, Levy St. Capital Market Division Sc, Rit, Tel Aviv 65136, Israel
518111629        +   Bank Of America N.A. Ttee, Fca Us Llc Uaw Savings Plan, Fao Gregory A Kulpanowski, 4608 Rockcroft Blvd, Clarkston MI 48346-3433
518111630        +   Bank Of America N.A. Ttee, Fca Us Llc Sesp, Fao Stephen D Lazarus, 22674 Ennishore, Novi MI 48375-4233
518111628        +   Bank Of America N.A. Ttee, Fca Us Llc Sesp, Fao Thomas E Horlacher, 59800 Glacier Rdg N, Washingtn Twp MI 48094-2229
518113094        +   Bank Of New York Mellon Ttee, Csra 401k Plan, FBO Stephen Augustyn, 634 Elm Ter, Riverton NJ 08077-1449
518110743        +   Bank Of Ny Mellon Ttee, Georgia Pacific Hourly 401k Pl, FBO Calvin Williams Jr, 7626 Airline Hwy Apt 116, Baton Rouge LA
                     70814-2123
518115534            Bank Of Oklahoma/ Na-Trust, Operations And Technology Center, 6242 E 41st St Fl 2, Tulsa OK 74135-6118
518110624        +   Banwari Mittal, Nku, Haile College Of Business, Highland Heights KY 41099-0001
518108149        #   Bao Nguyen, 6072 Adriatic Way, Greenacres FL 33413-1083
518108150            Bao Nguyen, 164 Nw 4th Ave 164a, Boca Raton FL 33432-3660
518105748            Baochau T Nguyen-Sun, Wfcs Custodian Trad Ira, 3654 Springbrook Ave, San Jose CA 95148-3131
518111631            Baranek & Trogan Investments Llc, Attn Louis Trogan Jr, 1301 Nebobish Ave, Essexville MI 48732-1647
518118553        +   Barbara A Ingraham, 19016 E Riverside Ave, Spokane Valley WA 99016-9651
518116962        +   Barbara A Stewart &, James A Stewart Jt Ten, Po Box 429, Malakoff TX 75148-0429
518112480            Barbara Bachand, 209 Mulligan Dr, Swansboro NC 28584-7444
518113095            Barbara Blake & Alexander Blake Jt, Ten, 4 Walnut Hollow Ln, Holmdel Nj13 NJ 07733-1352
518109640            Barbara C Carr, 8876 Lower Fords Creek Rd, Orofino ID 83544-6394
518111632            Barbara Fredericksen, 411 S Kimberly Ave, Iron Mountain MI 49801-3347
518111633            Barbara J Eakins, Tod Dtd 10/28/2014, 6206 N Parma Rd, Parma MI 49269-9688
518111634        +   Barbara J Wild, 5125 Horger St, Dearborn MI 48126-3112
518109756            Barbara Karabanowska, 16628 South Lakeview Drive, Lockport IL 60441-7017
518107820       #+   Barbara M Coppola, 435 Evers St, Bridgeport CT 06610-1304
518118125            Barbara Martin, 9607 Cole Mill Rd, N Chesterfld VA 23237-3344
518114017        +   Barbara P Kadish, Charles Schwab & Co Inc Cust, Ira Contributory, 5 Tudor City Pl Apt 815, New York NY 10017-6865
518114018        +   Barbara R Karp, Stephen S Karp, 6064 Marigold Lane, Cicero NY 13039-8327
518113096            Barbara S Nate And, Daniel Nate Sr. Jtwros, 408 Elm Ave, Woodbury Hts NJ 08097-1325
518108152            Barbara Weltner, 102 Coventry Pl, Palm Bch Gdns FL 33418-8001
518105749            Barbel Christa Dagostino Ira, Td Ameritrade Clearing Custodian, 960 Calle Aragon Unit B, Laguna Woods CA 92637-3328
518116679       #+   Barbra Bedwell, 505 Brixham Park Dr, Franklin TN 37069-6538
518116963            Barkur Manjunatha Ganapathi, Bellamane K Sarayukumari, 8221 Alderwood Dr, Plano TX 75025-4033
518109641            Barrett C Ott Ttee, Lucille M Drackett Gifting Tr, FBO Barrett C Ott, Po Box 307, Ketchum ID 83340
518105213        +   Barry F Uretsky, 2008 Grace Ct, Fort Smith AR 72903-4300
518113097        +   Barry Goorevich, Charles Schwab & Co Inc Cust, Ira Contributory, 44 Rosedale Ave, Clifton NJ 07013-3412
518118554        +   Barry Johnson, Tod, 13215 Se Mill Plain Blvd C-8 Pmb 509, Vancouver WA 98684-6999
518115852        +   Barry L. Ritchie And, Merryl Landers Jtten, 3406 Mansion Drive, Bensalem PA 19020-1804
518105750            Barry M Cardiner, Sep Ira ETrade Custodian, 211 E Canyon Vista Dr, Palm Springs CA 92264-9322
518116436       #+   Barry M Cheek, 300 Pintail Lake Dr, Gilbert SC 29054-8498
518105312        +   Barry Paul Thiem Ira, Td Ameritrade Clearing Custodian, 3814 W Kings Ave, Phoenix AZ 85053-2856
518115121            Bart Sparhawk, 1167 Clubview Blvd S, Columbus OH 43235-1629
518108153            Bartholomeu Paino &, Debora Paino Jt Ten, 2438 Se Betty Rd, Port Saint Lucie FL 34952-6705
518109757        +   Bartlomiej Jan Szczech, 12550 S 69th Ave, Palos Heights IL 60463-1630
518114019        +   Basanti Anjiloi, 2222 Chatterton Ave, Bronx NY 10472-6308
518105751        +   Basim Alhaddad Roth Ira, Td Ameritrade Clearing Custodian, Po Box 5673, Concord CA 94524-0673
            Case 19-13273-VFP Doc 636 Filed 05/22/21 Entered 05/23/21 00:16:22                                                 Desc
                            Imaged Certificate of Notice Page 20 of 241
District/off: 0312-2                                       User: admin                                                         Page 18 of 239
Date Rcvd: May 20, 2021                                    Form ID: pdf905                                                Total Noticed: 12649
518042949        + Bass Tax Group, 2740 State Route 10, Suite 105A, Morris Plains, NJ 07950-1265
518116964          Bassam Alraebat & Nisrin Alraebat, Jt Ten, 1314 Rosewood Hills Dr, Garland TX 75040-5837
518111635          Bassam Ammary, 8909 Graham St, Dearborn MI 48126-2333
518114020          Bat Kwok &, Si Tong He Jt Ten, 13105 40th Rd Apt 15n, Flushing NY 11354-5197
518110744          Bau N Pham, 103 Danbury Cir, Lafayette LA 70503-5400
518116965        + Baudelio Gomez, 2812 14th St, Plano TX 75074-6649
518116966          Baylor Watkins, 5220 Sterling Pl, El Paso TX 79932-2548
518116437        + Bb&T Securities Ira C/F, Gerald L Ely, 16 Freshwater Lane, Hilton Head SC 29928-7159
518119052          Bb&T Securities Roth Ira C/F, Richard G Preservati Ii, Po Box 1361, Princeton WV 24740-1361
518119143          Beate Linneman, Helmut Linneman, Ostland Str. 13, Schlangen 33189, Germany
518109758        + Beatrice Swanson, 4815 N Tripp Ave, Chicago IL 60630-2720
518042950        + Becton Dickerson & Company, P. O. Box 28983, New York, NY 10087-8983
518115853        + Beide Worku, 4055 Ridge Ave Apt 4408, Philadelphia PA 19129-1585
518109130          Belinda Edwards, 1785 Severbrook Pl Nw, Lawrenceville GA 30043-5193
518105753          Belinda Moore, 720 Bounty Drive, Apt 2003, Foster City CA 94404-2651
518111267          Belligundu Subbarao Meera, 14619 Blackburn Rd, Burtonsville MD 20866-1303
518108154          Ben Abraham, 255 Nw 45th St, Boca Raton FL 33431-4113
518105754        # Ben Cardoza, 2601 Willowbrook Ln Unit 2, Aptos CA 95003-6009
518110300          Ben Daugherty, 6932 W 71st St, Indianapolis IN 46278-1609
518112205          Ben Dudley, 852 Fall Crown Ln, Fenton MO 63026-3960
518105313        + Ben F Schoenstadt Ttee, The Ben F Schoenstadt 1999 Tru, U/A Dtd 05/20/1999, 11640 N Tatum Blvd Unit 2103, Phoenix AZ 85028-1690
518113758          Ben Lefave, 1890 Eagle Flight Lane, Henderson NV 89012-3430
518115854        + Ben Levy, 205 Nancy Ln, Punxsutawney PA 15767-2509
518117975        + Ben M Workman, 12 Oakwood Cir, Springville UT 84663-1776
518105755          Ben Meeder, 230 A St Apt 14, Davis CA 95616-4530
518115123          Ben Schaller, 37333 Arthur St, Willoughby OH 44094-5601
518109759        + Ben Shafer, 74 Maple St, Sugar Grove IL 60554-5439
518114021        + Ben Sorto, 10 Loretta Lane, Hicksville NY 11801-3716
518107592        # Ben Stratton, 3857 Stuart St, Denver CO 80212-2101
518110625          Ben Webb, 2206 Main St, Benton KY 42025-1812
518105756        + Ben Wu, 25281 Pike Rd, Laguna Hills CA 92653-5139
518110301          Benerji V Gudapati, 3679 Wakefield Drive, W Lafayette IN 47906-8708
518111992          Benjamin Albright, 428 13th Ave Se Apt 413 Venue, Apt., Minneapolis MN 55414-3945
518111268          Benjamin Anderson, 1417 Sulphur Spring Rd, Halethorpe MD 21227-2703
518116968        + Benjamin Brian Grimmett Rollover, Ira Td Ameritrade Clearing, Custodian, 26250 Caper Meadow Ln, Katy TX 77494-1245
518118874          Benjamin Chesney, W10914 Willow Ave, Poynette WI 53955-9433
518118875          Benjamin Chesney Rollover Ira Td, Ameritrade Clearing Custodian, W10914 Willow Ave, Poynette WI 53955-9433
518118876          Benjamin Chesney Simple Ira Td, Ameritrade Clearing Custodian, W10914 Willow Ave, Poynette WI 53955-9433
518108155          Benjamin Dumsha, 1705 Royal Palm Drive, Edgewater FL 32132-3215
518116382          Benjamin Dziedzic, 7 Commonwealth Avenue, Barrington RI 02806-4206
518116969          Benjamin E Blakely, 2202 Cable Car Ct, Fresno TX 77545-7132
518110900          Benjamin Eaton, 22 Grabau Dr, Plymouth MA 02360-7502
518109131          Benjamin F Coggins, 4373 White Oak Dr, Sugar Hill GA 30518-4854
518105757          Benjamin F Cooper, Ira ETrade Custodian, 321 Dreka Ave, Redlands CA 92374-2212
518111555        + Benjamin Franklin Nest Jr Rollover, Ira Td Ameritrade Clearing Custodian, Po Box 1220, Kennebunkport ME 04046-1220
518110901          Benjamin Giguere, 524 Newman Ave, Seekonk MA 02771-4600
518114022        + Benjamin Hardwick, 14 Marcy Ct, Ithaca NY 14850-9480
518119053          Benjamin Hersman, 91 Laura Ln, Ripley WV 25271-5521
518105758          Benjamin J Murphy, 5605 La Jolla Blvd, La Jolla CA 92037-7524
518111993          Benjamin Johnson, 125 Lee Street, Big Lake MN 55309-8603
518118126          Benjamin Jones, 22 Princess St, Stafford VA 22556-3700
518110303          Benjamin Kawsky, 422 Lake Placid Dr, Warsaw IN 46582-8227
518117976        # Benjamin Kingston, 2553 Easton Street 0, Salt Lake City UT 84129-1939
518108156          Benjamin Lassley, 6299 Forest Stump Ln, Jacksonville FL 32258-5169
518105760          Benjamin Lin, 3200 Zanker Rd 1153, San Jose CA 95134-1994
518111556        + Benjamin Mccormack, PO BOX 193, New Castle, NH 03854-0193
518111637          Benjamin Mellenthin, 3520 15th St, Menominee MI 49858-1623
518111994        + Benjamin Michael Skoglund, 10137 James Ave Ne, Monticello MN 55362-4318
518116970        # Benjamin Mishler, 17908 Old Preston Ct, Dallas TX 75252-5724
518110304          Benjamin Plesha, 764 Cirque Dr, Crown Point IN 46307-7502
518111996          Benjamin Salden, 584 County Road 78 E, Shakopee MN 55379-7909
518111997          Benjamin Schiro, 14248 Woodbine St Nw, Andover MN 55304-3162
518117977        # Benjamin Sessions, 916 W 3000 S, Vernal UT 84078-8837
            Case 19-13273-VFP Doc 636 Filed 05/22/21 Entered 05/23/21 00:16:22                                          Desc
                            Imaged Certificate of Notice Page 21 of 241
District/off: 0312-2                                        User: admin                                                  Page 19 of 239
Date Rcvd: May 20, 2021                                     Form ID: pdf905                                         Total Noticed: 12649
518114023          Benjamin Sofer C/F, Udy Sofer Utma/Ny, 153 Acres Rd 303, Monroe NY 10950-6427
518115856        + Benjamin Todd Levy, 205 Nancy Ln, Punxsutawney PA 15767-2509
518116971          Benjamin Varner, 16802 Poplar Hill St, Houston TX 77095-4138
518105762          Benjamin W Wong &, Regina R Wong Jtwros, 7827 Peerless Ave., Orangevale CA 95662-2236
518804164          Benjamin Weinberger, 2021 N RACINE AVE, Chicago, IL 60614-4013
518117978          Benjamin Wilkey, 1745 2450 N, North Logan UT 84341-4705
518114024        + Benjie L Johnson, 455 W 43rd St Apt 1a, New York NY 10036-5317
518112482          Benton Johnson, 4889 Copper Creek Trail, Kannapolis NC 28081-6420
518105763          Berchell J Yee, 47171 Morse Ter, Fremont CA 94539-7975
518109761        + Berg Papazian & Hasmig Papazian Jt, Ten, 1317 Camelot Ct., Arlington Heights IL 60004-2700
518118127          Beri Lantum, 110 Coliseum Xing 292, Hampton VA 23666-5971
518105764          Bernadette Dejardo, 3050 E 5th St Apt 8, Long Beach CA 90814-5032
518108157          Bernard Ackon, 443 Sw Kabot Ave, Port St Lucie FL 34953-3052
518116973          Bernard Anderson, 18204 Chisholm Trl Apt 524, Houston TX 77060-1128
518114025          Bernard Cotaj, 1792 Summit St, Yorktown Heights NY 10598-4621
518119144          Bernard Cresencia, 88 Sheppard Ave. E. Th16, North York M2n 0g9, Ontario
518115124        # Bernard D Journey, 6922 Appleton Ct, Mentor OH 44060-8404
518108014          Bernard D Smadja, 2302 Chain Bridge Rd Nw, Washington DC 20016-3302
518105766          Bernard Gatchalian Edquilang, 676 Singley Dr., Milpitas CA 95035-3639
518105314        + Bernard Lieberman & Ruth, Lieberman Ttee, 1029 E Julie Dr, Tempe AZ 85283-3006
518118128          Bernard Mcdonald, 27 Fife St, Stafford VA 22554-8832
518114026        + Bernie Kaduthanam, 60 Booth Street, Pleasantville NY 10570-3429
518108158          Berniebe Antonio Moore, 8553 Raquel Ln, Tallahassee FL 32312-3898
518107593        + Bert E Sheeks, Charles Schwab & Co Inc Cust, Sep-Ira, 7467 Spy Glass Ct, Boulder CO 80301-3717
518108160        # Bertishia Mosley, 2308 Fulton Way Southwest, Largo FL 33774-1517
518110745          Beth Molbert, 204 Perry Oak Dr, Church Point LA 70525-5914
518108161          Beth Saralta Schecter-Kucine, 55 Ne Spanish Trl Apt 203, Boca Raton FL 33432-5145
518110902          Bethany Quinn Muhlebach, 11 Rolling Ridge Ln, Sandwich MA 02563-2587
518110746        + Betsy Wallbillich, 229 Metairie Heights Ave, Metairie LA 70001-3036
518116680          Betty Albert, 2723 Kenwood Cv, Bartlett TN 38134-4645
518118129          Betty Helms, 8721 Willett Lane, Bent Mountain VA 24059-2429
518108162          Betty Kathryn Garner-Gill, 717 Parker Den Dr, Ruskin FL 33570-2000
518116681          Betty L Turpin, Tod Account, Sweetwater TN 37874
518116974          Beverly Gammon, 5440 N Jim Miller Rd 1436, Dallas TX 75227-1582
518116682          Bewar Silevani, 686 Harding Place, Nashville TN 37211-4443
518105767          Bhanu Karthik Chilukuri, 1550 Iron Point Road 1124, Folsom CA 95630-7813
518109132          Bhanu Moturi, 701 Carver Rd Apt A35, Griffin GA 30224-8420
518109133          Bhanu Narne, 22008 Gardner Drive, Alpharetta GA 30009-2186
518118130          Bhanu Praneeth Kathari, 2220 Old Brick Rd Apt 2322, Glen Allen VA 23060-5988
518116439          Bharadwaja Reddy Chirra, 121 Northpoint Dr 1605, Lexington SC 29072-2168
518105768          Bharat Bhargava, 3339 S Canfield Ave Apt 211, Los Angeles CA 90034-2999
518115857        + Bharat Patel &, Varsha Patel Jt Ten, 503 Northstar Dr, Harrisburg PA 17112-8963
518105769          Bharath Madanayakanahalli Guru, 1001 S Main St Apt Q201, Milpitas CA 95035-8508
518111638        + Bharath Ramanathan Tod, 312 Fordcroft Dr, Rochester Hills MI 48309-1145
518113099          Bharatkumar R. Patel &, Hemangini B. Patel Jtwros, 335 Lunar Rd, Piscataway NJ 08854-5466
518108015        # Bhargav Peddireddy, 1263 First St Se Apt 603, Washington DC 20003-4525
518111998          Bhaskar Saladi, 1671 Century Cir Apt 315, Saint Paul MN 55125-2184
518113100       #+ Bhasker Manne, 207 Copeley Way, North Brunswick NJ 08902-4575
518107821          Bhavani Bogadapati, Saint Marc Circle B7, South Windsor CT 06074-4131
518109763          Bhavik Patel, 10418 Dickens Ave, Melrose Park IL 60164-1812
518116683          Bhavin Patel, 324 Pebblebrook Dr Ashland, City Tn 37015, Ashland City TN 37015-1971
518116684          Bhavishyat Annapureddy, 140 Legacy Lake Ln 103, Collierville TN 38017-8734
518113101          Bhavna Patel, 3473 John F Kennedy Blvd Apt, Jersey City NJ 07307-4115
518116975          Bhuvana Jagarapu, Eswaramma Penta, 1244 Echols Dr, Frisco TX 75036-1111
518113102          Biagio Como, 209 Post Rd, Branchburg NJ 08853-4015
518115858        + Bianca A Smith, 426 Crown St, Morrisville PA 19067-6224
518105024        + Bianca R Johnson, Psc 813 Box 476, Apo, Fpo 09620, Ae 09620-0005
518116976          Bibek Acharya, 8450 Cambridge St 3128, Houston TX 77054-3925
518114027        + Bicky Vettichira, 112 Central Highway, Stony Point NY 10980-2507
518105770          Bijan Raanan, 10790 Wilshire Blvd Apt 405, Los Angeles CA 90024-4426
518105574          Biji Zachariah, 148 Albright Rd, Safat 13047, Brampton L6x 5e3, Ontario
518116977          Bijo B Philip &, Minu B Philip Jtwros, 809 Deerbrook Cir., Grand Prairie TX 75052-7551
518114028        + Biju Varghese, 352 Herricks Rd, Mineola NY 11501-1121
            Case 19-13273-VFP Doc 636 Filed 05/22/21 Entered 05/23/21 00:16:22                                                   Desc
                            Imaged Certificate of Notice Page 22 of 241
District/off: 0312-2                                        User: admin                                                          Page 20 of 239
Date Rcvd: May 20, 2021                                     Form ID: pdf905                                                 Total Noticed: 12649
518105771        + Biju Varughese, 4606 Valley Vista Dr, Dublin CA 94568-4230
518111639          Bilal Moussa, 4250 Maple St, Dearborn MI 48126-3544
518111269          Bill Okosun, 402 Caulfield Lane, Gaithersburg MD 20878-4065
518116978        + Billie L Nordstrom &, Harold T Nordstrom Jt Ten, Tod, 150 County Road 3465, Broaddus TX 75929-3715
518105772          Billy Castellon, 11445 Santa Gertrudes Ave, Apt35, Whittier CA 90604-3466
518116979          Billy Dill, 1603 N Main St Apt L, Copperas Cove TX 76522-1869
518113760          Billy Eugene Zero, 10765 Tuckermans Ave, Las Vegas NV 89129-3303
518112483          Billy J Dumas, 2271 Rankin Rd, Gastonia NC 28056-7694
518116980          Billy J Ross, 1333 Hackamore St, Mesquite TX 75149-6815
518116685          Billy Jackson, 2828 Vernon Creek Rd 2828, Palmyra TN 37142-2341
518116981          Billy Meadows, 2514 Leichester Dr, Spring TX 77386-2435
518116982          Billy Oneill, 5111 Majestic Dr, Baytown TX 77523-2067
518112955          Binckbank N.V., Retail Nl - Custody-Treaty-15%, Barbara Strozzilaan 310, 1083 Hn Amsterdam, Netherlands
518112953          Binckbank N.V., France - Custody - Treaty - 15%, Barbara Strozzilaan 310, 1083 Hn Amsterdam, Netherlands
518112954          Binckbank N.V., Italy - Custody - Treaty - 15%, Barbara Strozzilaan 310, 1083 Hn Amsterdam, Netherlands
518116667          Binckbank Nv, Belgium - Custody - Fully Paid, Barbara Strozzilaan 310, 1083 Hn Amsterdam, The Netherlands
518116666          Binckbank Nv, Retail Nl - Custody - Fully Paid, Barbara Strozzilaan 310, 1083 Hn Amsterdam, The Netherlands
518112956          Binckbank Nv, Belgium-Custody-Treaty 15%, Barbara Strozzilaan 310, 1083 Hn Amsterdam, Netherlands
518109764          Bindhu A Kallan, 3303 Tamaira St., Plano IL 60545-2083
518104998          Bing Lei, No 202 Door 4 3th Bldg Leyu, Beijing Normal University, Beijing 100875, China
518113103        + Bing Zhu &, Xiaooing Zhang Jt Ten, 624 Norwood Dr, Westfield NJ 07090-3635
518105773          Biniam Araya, 13745 Cordary Avenue, Hawthorne CA 90250-7410
518113715          Binu Purushothaman, 6200 Eubank Boulevard Northeas, Albuquerque NM 87111-7379
518042952        + BioProcessTechnologyConsultants Inc (BPT, 12 Gill St # 5450, Woburn, MA 01801-1769
518042954        + BioReliance Corporation, 14920 Broschart Road, Rockville, MD 20850-3304
518042951          Biochrom GmbH, Leonorenstr. 2-6, Berlin 12247, GERMANY
518110494          Bionanosim Ltd (Bns), Hadassah Ein Kerem, Minrav Building (Jbp, 6th Floor Ein-Kerem, Jerusalem 01, Israel
518042953        + Bioreclamation IVT, P.O. Box 770, Hicksville, NY 11802-0770
518114030          Bipin G Parikh Ira Td Ameritrade, Clearing Custodian, 140 Foltim Way, Congers NY 10920-1424
518109765        + Bipinkumar Patel, 714 E Whispering Oaks Dr, Palatine IL 60074-2363
518042955          Bird & Bird Advokat KB, Norrlandsgatan 15, PO Box 7714, Stockhol, SWEDEN
518111640          Birgitta Gust Gust-Romaniello, 1118 W Sternberg Rd, Muskegon MI 49441-5962
518109766        + Birute Paulauskaite, Charles Schwab & Co Inc Cust, Sep-Ira, 1065 Auburn Ln, Bartlett IL 60103-4587
518111270        + Bishomver M Pradhan, 1526 Cantwell Road, Windsor Mil MD 21244-1437
518114031          Biswarup Syam &, Ranjana Syam Jt Ten, 1097 Davinci Dr, Cortland NY 13045-9232
518114032        + Biswarup Syam Ira Td Ameritrade, Inc Custodian, 1097 Davinci Dr, Cortland NY 13045-9232
518105774          Blaine Koker-Tatalovich, 4881 Rolando Ct 92, San Diego CA 92115-2727
518110747          Blake Daigle, 3238 La-308, Raceland LA 70394
518118877          Blake Fleischman &, Kim Meller Jtwros, 2305 Crescent Ave, Eau Claire WI 54703-6021
518107594          Blake Miller, 9459 W 56th Pl Apt B, Arvada CO 80002-2170
518112484          Blake Rhoades, 1676 Airport Road, North Wilkesboro NC 28659-9376
518105775          Blake Smith, 719 Nacional Court, Salinas CA 93901-4703
518116984          Blake Wier, 3404 Palmer Hwy 1515, Texas City TX 77590
518115860        + Blane M Puskaric Ttee, Matrix Prop Settlements Llc, FBO Michael J Puskaric, 5 Yorktown Pl, Mckeesport PA 15135-3132
518114033        + Bledion Dizdari, 181 Parkview Ave, Yonkers NY 10708-1300
518115861        + Bny Mellon, Us Proxy Department, 525 William Penn Place, Suite 0400, Pittsburgh PA 15259-0001
518116985          Bo Johnson, 5205 Brookwood, Wichita Falls TX 76302-5601
518114034        + Bo Yang, 6 Valerie Ave, Jericho NY 11753-2412
518111642          Bo-Yang Zhao, 1153 Michigan Avenue Apt 415, East Lansing MI 48823-4077
518105776          Bob Lange, 1596 Madeira Dr, Pacifica CA 94044-4333
518115126          Bobbi Sue Liston, 939 Braun Ave, Belpre OH 45714-1331
518114035        + Bobbie Newell, 186-22 Mangin Ave, Saint Albans NY 11412-2314
518114036        + Bobby Oatman, 7 Oak Ridge Road, Middletown NY 10940-4645
518108165        + Bobby Smith, 13187 Sw 44th St, Miramar FL 33027-3114
518115863          Bobby Tedesco, 1437 Jefferson Avenue, Woodlyn PA 19094-1604
518112432          Bodie Morrison, 210 West Migginnis, Wht Sphr Spgs MT 59645-9084
518112899          Bohdan Hocij, 5353 R Street, Omaha NE 68117-2362
518116986          Bohumir E Kubecka Rollover Ira Td, Ameritrade Clearing Custodian, 120 Indian Knoll Dr, Boerne TX 78006-7100
518116987        + Bolanle (Sam) Olaniran, 5512 10th St., Lubbock TX 79416-4202
518114037        + Boleslav Yusim, 6-C Fletcher Road, Monsey NY 10952-3208
518109767          Boluwatife Ojetunde, 700 Gregory St D323, Normal IL 61761-1592
518105777          Bonita Susan Gorges Ira Td, Ameritrade Clearing Custodian, 3220 N Frederic St, Burbank CA 91504-1722
518109768          Bonnie K Kott &, Connie M Kott Jtwros, 1944 Sunset Dr, Hanover Park IL 60133-5363
            Case 19-13273-VFP Doc 636 Filed 05/22/21 Entered 05/23/21 00:16:22                                                   Desc
                            Imaged Certificate of Notice Page 23 of 241
District/off: 0312-2                                        User: admin                                                        Page 21 of 239
Date Rcvd: May 20, 2021                                     Form ID: pdf905                                               Total Noticed: 12649
518115695        + Bonnie L Sawyer, 28648 Sw Costa Cir E, Wilsonville OR 97070-7301
518112206          Bonnie Reed, 12313 E 59th Terr, Kansas City MO 64133-4510
518115864          Bony Ttee, Pseg Thrift Plan, FBO Timothy H Saulsbery, 7499 Jefferson St, Hartstown PA 16131
518113104        + Bony Ttee, Pseg Savings Plan, FBO Mark A Tufts, 45 Wynnwood St, Woodstown NJ 08098-1237
518114038        + Boruch Lang, 2149 East 8th Street Brooklyn, New York 11223, Brooklyn NY 11223-4941
518111641          Botsford Anesthesiologist Pc S, FBO Aaron D Lewis, 3745 Monroe St, Dearborn MI 48124-3619
518109094          Bq Federative Du Credit Mutuel, Attn Service Etudes, 34 Rue Du Wacken, F-67000 Strasbourg, France
518042956        + Bracha Goetz, 771 Stelton Street, Teaneck, NJ 07666-5324
518116988          Brad A Malcom I, 1462 County Road 4204, Campbell TX 75422-1226
518112207        # Brad Chrisman, 9721 Jackie Lane, Saint Louis MO 63123-7100
518114039        + Brad Daniel Cohen, 3712 31st Ave Apt 2f, Astoria NY 11103-4191
518116989          Brad Isola, 26918 Drybank Creek Ln, Katy TX 77494-3729
518105778          Brad Kemp, 1175 136th Ave, San Leandro CA 94578-2545
518117979          Brad Richards, 10371 S Liffey Lane, South Jordan UT 84009-1224
518105779        + Brad W Nelson, 8373 Pardini Pl, Valley Springs CA 95252-9044
518115127          Brad Wegner, 3124 7th St, Cuyahoga Falls OH 44221-1308
518109134          Brad Williams, 4710 Connie Mara, Suwanee GA 30024-3441
518118557          Braden Schmunk, 3915 47th Ave Ne, Tacoma WA 98422-2447
518112900          Braden Schroeder, 440 Platteview Dr, Springfield NE 68059-4760
518105315        + Bradford A. Bush, Designated Bene Plan/Tod, 13401 N Rancho Vistoso Blvd, Unit 122, Oro Valley AZ 85755-5748
518108167          Bradford Cox, 233 Cambridge Blvd, Winter Park FL 32789-3405
518110305        + Bradford J Barrow, Jefferson Trlr Park, 1800 Dutch Ln Lot 75, Jeffersonville IN 47130-6359
518105780          Bradford L Nguyen, 507 N Philadelphia St, Anaheim CA 92805-2714
518115128        + Bradley A Case, 5440 Larkshire Ct, Hilliard OH 43026-7429
518113761          Bradley B Frehner, 649 Bighorn Creek St, Henderson NV 89002-0937
518112864          Bradley B Turck, 619 13th St Nw, Devils Lake ND 58301-1730
518116990          Bradley Brown, 2421 Todville Rd, Seabrook TX 77586-3024
518116991        # Bradley Campos, 980 Phillip Ln, Liberty Hill TX 78642-3858
518105558          Bradley Danyluk, 102-2115 Cypress St, Vancouver V6j 3m3, British Columbia
518116992          Bradley Davis, 112 Liberty Oaks Dr, Liberty Hill TX 78642-3857
518105316        + Bradley Fane, 460 W Roger Rd Ste 103, Tucson AZ 85705-2682
518107596          Bradley Faulstich Roth Ira Td, Ameritrade Clearing Custodian, 101 Dogwood Ln, Parachute CO 81635-9545
518108168          Bradley James Richardson, 13302 Second St, Fort Myers FL 33905-2008
518110904          Bradley Maurice, 275 Ocean Street B, Hyannis MA 02601-4740
518116993          Bradley Richards Cust, Bradley Richards Utma Tx, 27 Seaside Ln, Texas City TX 77590-6148
518159779        + Bradley S. Cohen, 10720 Boswell Ln., Potomac, MD 20854-6308
518112487          Bradley Scott Hartsfield, 144 Circle Dr, Hampstead NC 28443-2108
518113762          Bradley Shoemaker, 133 Vista Del Lago Street, Henderson NV 89015-8552
518109509        + Bradley T Lofton, Charles Schwab & Co Inc Cust, Ira Contributory, 47-409 Lulani St, Kaneohe HI 96744-4718
518114040        + Bradley Vogel, 70 Blue Aspen Way, Rochester NY 14612-6206
518115129          Brady Tea, 140 Meadow Ln, Clyde OH 43410-1956
518116994        + Brahmananda R Thodati, 4418 Angelico Ln, Round Rock TX 78681-1698
518190027        + Brancha Goetz, 771 Stelton Street, Teaneck, NJ 07666-5324
518105781          Branden Schwaebe, 1039 Turnstone Rd, Carlsbad CA 92011-1219
518109642          Brandi Norman, 1011 N Maple Creek Ave, Meridian ID 83642-4068
518116440          Brandon A Stalvey, 3100 Keenan Dr., Columbia SC 29201-1418
518113105          Brandon B Bardello, 100 Upper North Shore Rd, Branchville NJ 07826-4324
518112384        # Brandon Bougard, 6811 Old Canton Rd Apt 2204, Ridgeland MS 39157-1245
518111272          Brandon Burbage, 4424 Swindon Terrace, Upper Marlboro MD 20772-6922
518107597          Brandon C Miller, 104 Montcalm Dr, Pueblo CO 81005-3365
518112208          Brandon Chiu, 702 Woodbine Pl, Cape Girardeau MO 63701-4126
518112489          Brandon Crump, 27628 Scenic View Drive, Albemarle NC 28001
518109135          Brandon D Woodson, 1150 S Bethany Rd, Locust Grove GA 30248-2531
518105783          Brandon Decker, 10957 Caribou Avenue, Apple Valley CA 92308-7866
518108169          Brandon Deferrari, 3732 Taro Place, Sarasota FL 34232-5552
518116995          Brandon Drutar, 115 Whispering Wind Ln, Aransas Pass TX 78336-5111
518111644          Brandon Edwards, 7814 Julie Drive, Portage MI 49024-4920
518118559        # Brandon Estes, 3029 E 34th Ave Unit A, Spokane WA 99223-4620
518115865          Brandon Eyerly, 43 Crestmont Cir, Bloomsburg PA 17815-7706
518115866        + Brandon Harbaugh, 1329 Amosite Road, Bainbridge PA 17502-9594
518112490          Brandon Hayes, 501 Upland Dr, Wilmington NC 28411-9478
518108170          Brandon Housley, 2111 Sw 36th Ave, Fort Lauderdale FL 33312-4210
518111999          Brandon Hughes, 7320 Gallagher Dr 318, Minneapolis MN 55435-3156
            Case 19-13273-VFP Doc 636 Filed 05/22/21 Entered 05/23/21 00:16:22                                           Desc
                            Imaged Certificate of Notice Page 24 of 241
District/off: 0312-2                                       User: admin                                                    Page 22 of 239
Date Rcvd: May 20, 2021                                    Form ID: pdf905                                           Total Noticed: 12649
518107598          Brandon J Writer, 469 Robin Ct, Grand Jct CO 81504-5825
518109770        # Brandon Jackson, 9341 Kolmar Ave, Oak Lawn IL 60453-3185
518109136        # Brandon James Crandall, 4116 Meriden Dr, Augusta GA 30907-1294
518112901          Brandon James Panasiuk, 909 S 184th Avenue Cir, Elkhorn NE 68022-5768
518108171          Brandon Keating, 5742 Cedar Forest Dr N, Jacksonville FL 32210-5231
518115867        # Brandon Kordeck, 1224 Shiloh Rd, Allentown PA 18106-8746
518107599          Brandon Kyle Mimiaga, 2716 Westwood Blvd, Colorado Springs CO 80918-4102
518116996          Brandon Lee Wigglesworth, 617 Mistflower Springs Dr, Leander TX 78641-3462
518115868          Brandon Lohr, 7705 Walker St, Philadelphia PA 19136-3129
518116601          Brandon Manning, 4105 S Cathy Ave, Sioux Falls SD 57106-1521
518114041        + Brandon Nelson, 10 Sackman Street 12, Brooklyn NY 11233-2948
518802568        + Brandon Panasiuk, 909 S 184th Avenue Cir, Elkhorn, NE 68022, Elkhorn, NE 68022-5768
518105785          Brandon Patterson, 2826 E Lingard St, Lancaster CA 93535-2827
518105317          Brandon Patterson, 6402 East Grandview Drive, Scottsdale AZ 85254-1441
518108172          Brandon Perez, 8000 S Colony Cir Apt 103, Tamarac FL 33321-3931
518116602        + Brandon R Manning, Kassie J Manning, 4105 S Cathy Ave, Sioux Falls SD 57106-1521
518115869          Brandon S Dixon, 1090 Lithia Valley Rd, Factoryville PA 18419-7949
518112491          Brandon Sain, 2889 Montford Ave Nw, Concord NC 28027-0739
518112492          Brandon Schmidt, 10500 Fairway Ridge Rd, Charlotte NC 28277-8851
518105059          Brandon Shefferd, 20026 Greek Cemetery Road, Robertsdale AL 36567-2848
518118133          Brandon Sheppard, 609 Apache Rd, Portsmouth VA 23701-1415
518118560        # Brandon Springer, 27906 214th Ave Se, Maple Valley WA 98038-3136
518109138        + Brandon Thomas, 1312 Trafford Ln, Wilmington Island, Sainte-Marie-De-Blandford Qc GA 31410-5120
518115870          Brandon Tocce, 1563 Carousel Dr, Warminster PA 18974-1833
518114042        + Brandon Torres, 12 Elmcrest Rise, West Henrietta NY 14586-8610
518105034        + Brandon Visaraga, 3397 Bellwood Street D2, North Pole 99705-6966, Ak 99705-6966
518109139          Brandon Westberry, 329 Fawn Cir, Brunswick GA 31525-8998
518105787          Brandt Karstens, 1130 Saxon Rd, Potrero CA 91963
518110626          Brandy Briggs, 96 Jobe Ln, Hazel KY 42049-8568
518115537          Brandy Campbell, 428 S Mississippi St, Nowata OK 74048-3204
518118134          Brandy Carter, 700 Everett St. Apt 1105, Richmond VA 23224-4196
518105788          Brandy Pinette, 615 Stratford Ave, Dixon CA 95620-2218
518114043        + Brandy Weigelt, 135 Arcadia Ave, Oswego NY 13126-6147
518110627          Branka Tunjic, 125 Cynthia Lynn Dr, Bowling Green KY 42103-6009
518117980          Brayden Meza, 7839 Beechgrove Drive, West Jordan UT 84081-5406
518113106          Breann Mcklin-Ndiaye, 122 Plane St 3h, Boonton NJ 07005-1755
518112385        + Brenda G Kerr, 1410 Mays Rd, Grenada MS 38901-9496
518105789        + Brenda L Taylor, 2110 Hillcrest Rd, San Pablo CA 94806-4165
518105318        + Brenda Lee Saunders &, Stephen James Saunders Jt Ten, 11022 N 31st Ave, Phoenix AZ 85029-4124
518105790          Brenda Lin, 17983 Pueblo Vista Ln, San Diego CA 92127-1279
518116686        + Brenda Mathes Tod, 156 May Rd, Telford TN 37690-3152
518105791          Brendan Kuhlman, 99 Professional Center Parkway, B204, San Rafael CA 94903-5141
518108033          Brendan Stouber, 9 W Holly Oak Rd, Wilmington DE 19809-1342
518107600          Brenden Lean, 3362 W Belmont Ave, Littleton CO 80123-2958
518108174        + Brennan Mcnally, 786 N Hollywood Cir, Crystal River FL 34429-2631
518110527        # Brent Colhouer, 4327 Northwest Button Road, Topeka KS 66618-1642
518118135          Brent D Nesmith, 611 Fairground Rd, Front Royal VA 22630-6743
518109140          Brent Floyd, 5281 Highway 72 E, Carlton GA 30627-1440
518112209          Brent G Brune, 2075 Silver Campine Lane, Cape Girardeau MO 63701-1888
518105792          Brent L Mcghee, 5202 Garlenda Dr, El Dorado Hills CA 95762-5532
518117981          Brent Lloyd, 9371 Blue Sky Dr, Eagle Mountain UT 84005-6244
518112000          Brent Mattison, 24358 Martin Street Northwest, Saint Francis MN 55070-9401
518105060        # Brent Pierre, 721 Raleigh Ct Apt D, Homewood AL 35209-6071
518119054          Brent Six, 1090 Charles St, Fairmont WV 26554-4905
518111645          Brenten Kelly, 619 Island View Dr, Alpena MI 49707-1313
518109773        + Brenton Goodman, 1539 N Bosworth Ave, Apt 2, Chicago IL 60642-2481
518105793          Brenton Meyers, 1356 Matterhorn Street, Riverside CA 92506-5444
518113107          Bret Blumenthal, 15 Beech Ter, Millburn NJ 07041-1452
518108175          Bret Jensen, R/O Ira ETrade Custodian, 1111 Brickell Bay Dr Ph 3310, Miami FL 33131-2989
518105795        + Brett A Bowers, 3780 Ruddick Cunningham Rd, Ukiah CA 95482-9678
518114045        + Brett Alper, 33 Meadow Woods Rd, Lake Success NY 11020-1324
518111646          Brett Bousseau, 3100 S Lacey Lake Road, Bellevue MI 49021-9423
518115871          Brett Carr, 2952 Gaul Street, Philadelphia PA 19134-4337
            Case 19-13273-VFP Doc 636 Filed 05/22/21 Entered 05/23/21 00:16:22                                                Desc
                            Imaged Certificate of Notice Page 25 of 241
District/off: 0312-2                                        User: admin                                                        Page 23 of 239
Date Rcvd: May 20, 2021                                     Form ID: pdf905                                               Total Noticed: 12649
518109774          Brett Dees, 2045 Winery Rd, West Frankfort IL 62896-4914
518112494        + Brett Fowler Tod, 811 Heatherly Rd, Mooresville NC 28115-2778
518115130          Brett Giddings, 6143 Holburn Road, Parma OH 44129-4850
518408497          Brett H. Eberhardt, 1206 Namalu Street, Honolulu, HI 96817
518108176          Brett Hall, 14290 Sundial Pl, Lakewood Ranch FL 34202-5886
518114046        + Brett Lawrence, 35 Laurel Road, Kings Park NY 11754-3022
518116998        + Brett Lopez Rollover Ira, Td Ameritrade Clearing Custodian, 1901 Lakeside Dr 907, Seabrook TX 77586-3327
518105061          Brett Matthews, 1609 State St, Gadsden AL 35904-4650
518114047        + Brett Peace, 5 Paula Lane 0, Middletown NY 10940-6811
518113108          Brett R Dougert, 309 Walnut St, Garwood NJ 07027-1034
518112002          Brett Rathbone, 810 4th Ave S Apt 214, Moorhead MN 56560-2816
518117982          Brett Stakich, 3274 4960 S, Salt Lake City UT 84129-2979
518110905          Brett Steven Bionelli, 23 Richards St., Billerica MA 01821-1349
518114048        + Brett W Roenbeck, 72 Wading River Road, Center Moriches NY 11934-1916
518105796          Brett Williams, 3599 Lake Ontario Dr, Fremont CA 94555-1240
518114049        + Briam Auzon, 408 W 150th St 2a, New York NY 10031-2809
518115872          Brian A Timmons, 1022 Pecan Drive, Lansdale PA 19446-1720
518105556          Brian Alexander Stuart, Lot 2, Sturges, St Thomas Bb22022, Barbados
518107601        # Brian Alvarez, 1637 E Mineral Ave, Centennial CO 80122-3102
518109511          Brian Beaudry, 42 Marsh St, Richmond Hill L4c 7p1, Ontario
518114050        + Brian Boucher, 58a Bellows Terrace Rd, Hampton Bays NY 11946-3523
518114051        + Brian Burgos, 59 Regina Dr, Sayville NY 11782-2429
518116999        # Brian C Gillis, 285 Sierra Loma, Wimberley TX 78676-6376
518111648        + Brian C Lazarus &, Pamela J Lazarus Ten Ent, 21165 Chase Dr, Novi MI 48375-4751
518109775        + Brian C Smith, 3450 S Halsted St, #211, Chicago IL 60608-6869
518105797          Brian Calhoun, 2211 Michigan Ave, Stockton CA 95204-4047
518105319          Brian Caruthers & Jessica, Caruthers Jt Ten, 1370 W Armstrong Way, Chandler AZ 85286-6922
518115131          Brian Chaney, 286 Winding Trail, Xenia OH 45385-1436
518105062        + Brian Conlee, 920 Irving Rd, Homewood AL 35209-3426
518109643       #+ Brian Coriell, 3765 S Ticonderoga Way, Boise ID 83706-5659
518112963          Brian Cunningham, 32 Bourbon St, Bedford NH 03110-5302
518105559          Brian D Skidmore, Po Box 370, Milner V0x 1t0, British Columbia
518105560          Brian D Young 46, 2875 154th Street, Surrey V4p 2l7, British Columbia
518115132          Brian Daniska, 4620 Marcellus St Nw, Canton OH 44708-5327
518115873          Brian Davis, 6174 Palomino Drive, Allentown PA 18106-3604
518105798          Brian Dewhirst, 4924 Sharynne Ln, Torrance CA 90505-3312
518108177        + Brian Edward Dugan, 5823 Se Glen Eagle Way, Stuart FL 34997-8627
518108178        + Brian Foroud, 12072 Coachman Lakes Way, Jacksonville FL 32246-0551
518112003          Brian Georgeson, 1819 Ne Jackson St, Minneapolis MN 55418-4533
518105799          Brian Gubrud, 13134 Lone Stallion Lane, Corona CA 92883-5277
518108179          Brian H Grow, 4516 W Watrous Ave, Tampa FL 33629-4204
518116441          Brian Hadraba, 324 Mossy Wood Road, Summerville SC 29486-8391
518105800          Brian Hamzey, 375 Via Montanosa, Encinitas CA 92024-5354
518111273        + Brian Harrington (Ira), Wfcs As Custodian, 4947 Drawbridge Rd, Cambridge MD 21613-3819
518115133          Brian Harris, 6666 Lakota Pointe Lane, Liberty Township OH 45044-9196
518114052        + Brian Indick, 8456 Chinkapin Cir, Cicero NY 13039-7894
518115874          Brian J Boone &, Shannah E Boone Jtwros, 2151 Buchert Rd, Pottstown PA 19464-3042
518113763        + Brian J Landsberger &, Dong Mi Landsberger Jt Ten, 6775 Sierra Trl, Las Vegas NV 89146-2907
518111557          Brian Jackson, 5 Brook Rd, Portland ME 04103-3722
518111274          Brian Jarosinski, 3611 Fleet St, Baltimore MD 21224-4211
518116603        + Brian Johnson, 203 3rd St, Chester SD 57016-2018
518105801          Brian Joon Ro, 809 Bond Pl, Santa Clara CA 95051-5100
518105321       #+ Brian Joseph Bierman, 16220 S 41st St, Phoenix AZ 85048-8863
518117000          Brian Joseph Marianelli, 10020 Cade Trl, Fort Worth TX 76244-6648
518114053       #+ Brian Josephson, 80 E Hartsdale Ave Apt 608, Hartsdale NY 10530-2808
518111275        + Brian K Adolph &, Laurie A M Adolph Jt Ten, 315 N Hickory Ave, Bel Air MD 21014-3200
518113109        + Brian Keith Goodman Sep Ira, Td Ameritrade Clearing Custodian, 604 Southwick Rd, Somerdale NJ 08083-2314
518108180          Brian L Bissey & Adriana J Bissey, Jt Ten, 7026 Golf Pointe Cir, Tamarac FL 33321-2727
518112495          Brian L Carter &, Monica M Carter Do Jt/Tic, 2601 Burch Point, High Point NC 27265-9333
518117001        # Brian Lee, 7014 Bristol Memorial Dr, Spring TX 77379-1424
518108181          Brian Lee Curtis, Tod, 2523 Lancaster Dr, Sun City Center FL 33573-6512
518112004        + Brian Lloyd Sather, Charles Schwab & Co Inc Cust, Simple Ira, 1725 La Mar Dr, Mankato MN 56003-1558
518111649          Brian Lownsbery, 3640 Dell Rd, Holt MI 48842-9405
            Case 19-13273-VFP Doc 636 Filed 05/22/21 Entered 05/23/21 00:16:22                                                       Desc
                            Imaged Certificate of Notice Page 26 of 241
District/off: 0312-2                                          User: admin                                                           Page 24 of 239
Date Rcvd: May 20, 2021                                       Form ID: pdf905                                                  Total Noticed: 12649
518112005          Brian M Fink, 886 County Road, 30 SE, Delano, MN 55328
518114054        + Brian M Goode, 340 West 87th Street Apt 8a, New York NY 10024-2631
518111650          Brian M Gutkowski, 1705 5th Ave, Norway MI 49870-1603
518113110          Brian Marcus, 530 Wedgewood Cir, Belford NJ 07718-2304
518113111          Brian Matthew Tetreault, 108 Somers Ct N, Moorestown NJ 08057-3418
518114055        + Brian Miranda, 1229 Noyes Street, Utica NY 13502-4427
518116687        # Brian Mizell, 133 Royal Dr, Mount Juliet TN 37122-2492
518108182          Brian Nichols, 4706 Winterdale Drive, Pace FL 32571-1371
518105803        + Brian O'dea, Uta Charles Schwab & Co Inc, Ira Contributory Dtd 03/25/86, 13542 Diamond Head Drive, Tustin CA 92780-4739
518114056        + Brian P Fox, 149 Frost St Apt 1r, Brooklyn NY 11211-1407
518112006        + Brian P Lauer, 6800 Ewing Ave N, Brooklyn Center MN 55429-1882
518110307          Brian P Wynk, Ira Etrade Custodian, 8010 Thistle Finch, Brownsburg IN 46112-7768
518114057        + Brian Quick, 652 Peter Paul Dr, West Islip NY 11795-3516
518112496        + Brian R Kurtzer, 12621 Waterman Dr, Raleigh NC 27614-9412
518116442          Brian Riley, 200 Logan Dr, Summerville SC 29483-3011
518105804        + Brian Robert Linebaugh, Tod, 477 West Donna Drive, Merced CA 95348-2813
518115875          Brian Rubio, 2614 Bridle Path Rd, East Norriton PA 19403-3953
518115539          Brian Russell, 100820 S 3330 Rd, Harrah OK 73045
518110308          Brian Sacksteder, R/O Ira ETrade Custodian, 3108 Brian Ct, Jeffersonville IN 47130-5973
518110628        + Brian Schaiper, 120 Hunters Hl, Alexandria KY 41001-8576
518105214        + Brian Shawn Rogers, 1856 Shady Grove Rd, Hot Springs National Park AR 71901-8944
518117002          Brian Supak, 14545 Highway 105, Washington TX 77880-6673
518112497          Brian T Northcutt, Ira ETrade Custodian, 2078 Willow Crk, Leland NC 28451-6406
518112498          Brian T Shore &, Elizabeth T Shore Jtwros, 101 Corgy Lane, Raeford NC 28376-5004
518105805          Brian Terry, 833 W 74th St, Los Angeles CA 90044-5112
518112499          Brian Todd Northcutt, Roth Ira Etrade Custodian, 2078 Willow Crk, Leland NC 28451-6406
518107602          Brian W Davis, Roth Ira Vftc As Custodian, 3461 S Ivy Way, Denver CO 80222-7548
518113112          Brian Yoo, 300 E Homestead Ave 2b, Palisades Park NJ 07650-2107
518110529          Brice Eric Dryden, 1460 Haskell Rd, Williamsburg KS 66095-8075
518108183        + Brice Eugene Robertson Tr FBO, Brice Eugene Robertson Living Trust, Ua Apr 15 2002, 3516 Oglethorpe Ave, The Villages FL
                   32163-4047
518110309          Brice Laigle, 4627 Waters Edge Way, Greenwood IN 46143-7815
518130384        + Bridge Plaza Realty Assoc. LLC, Attn: Mack-Cali Realty Corp., Harborside 3, 210 Hudson St., Ste. 400, Jersey City, NJ 07311-1206
518042957        + Bridge Plaza Realty Associates LLC, PO Box 416503, Boston, MA 02241-6503
518110906          Bridget Chisholm, 1 Longfellow Pl 623, Boston MA 02114-2405
518116688          Bridget S Knight &, Jesse J Knight Jtwros, 45 Barren Valley Rd, Chuckey TN 37641-5820
518118136          Bridget Smith, 1717 Chestnut St Apt C, Portsmouth VA 23704-4714
518113113          Bridgette Jones, 1258 Englishtown Rd, Old Bridge NJ 08857-1547
518114058        + Brikend Behrami, 255 W 84th St, New York NY 10024-4321
518115134          Britney Nicole Winterberger, 4968 Crooked River Ct, Maineville OH 45039-2502
518117983          Brittani Jorgensen, 37 West 100 South 4, North Salt Lake UT 84054-2592
518105808          Brittany Beauchamp, 44570 Oak Glen Road, Hemet CA 92544-9387
518105809          Brittany C Lam, Wfcs Custodian Trad Ira, 1054 E El Dorado St, West Covina CA 91790-1310
518105215          Brittney Langway, 549 W 5th St, Booneville AR 72927-3511
518042958        + Broadridge (Inc), PO Box 416423, Boston, MA 02241-6423
518109776          Brock Stellmach, 504 S Grant St, Earlville IL 60518-8188
518110530          Brogan Roark, 22360 Oakcrest Rd, Spring Hill KS 66083-5530
518117984        + Bronson Gomez, 776 Canyon Rd, Springville UT 84663-2900
518110907          Brook Todd &, Cynthia Todd Jtwros, 24 Kittery Ave, Rowley MA 01969-1012
518110629          Brooke Browning, 408 Patchen Dr, Lexington KY 40517-4311
518105810          Brooke Osborne &, Jeremy Elliott Jtwros, 115 Memory Ln, Campbell CA 95008-2411
518115876        + Brooks Colucci, 204 Chestnut Grove Road, Dillsburg PA 17019-9321
518115877        + Bruce A Colley, Mary L Colley, 2 May Apple Dr, Downingtown PA 19335-3429
518108185        + Bruce A Hagan, Rai Investments Sep-Ira, Rbc Capital Markets Llc Cust, 2010 Lee Avenue, Tallahassee FL 32308-0716
518115878          Bruce A Prabel, R/O Ira ETrade Custodian, 70 Heyburn Road, Chadds Ford PA 19317-9707
518105064          Bruce Edward Wise, 101 Livingston Drive, At 506, Daleville AL 36322-2035
518116689          Bruce Fuller, 7917 Edwards Place Boulevard, Corryton TN 37721-2552
518110749          Bruce Klein, 1212 W 3rd St, Kaplan LA 70548-3702
518109777        + Bruce L Dahl, Roth Ira, Td Ameritrade Clearing Custodian, 1338 Prodehl Dr, Lockport IL 60441-3359
518110750        + Bruce Lipsmeyer, 11157 Burgess Ave, Denham Springs LA 70726-1746
518113765        + Bruce M Woodworth, 7815 Morro Ave, Sparks NV 89436-7442
518117004          Bruce Mcdonald, 2771 County Road 408, Navasota TX 77868-4926
518111653        + Bruce R Gould Ttee, Bruce R Gould Trust, U/A Dtd 06/21/1989, 2794 66th St, Fennville MI 49408-9620
            Case 19-13273-VFP Doc 636 Filed 05/22/21 Entered 05/23/21 00:16:22                                                     Desc
                            Imaged Certificate of Notice Page 27 of 241
District/off: 0312-2                                          User: admin                                                          Page 25 of 239
Date Rcvd: May 20, 2021                                       Form ID: pdf905                                                 Total Noticed: 12649
518118137         + Bruce Raddock, 410 Lexington Way, Stanardsville VA 22973-3372
518118140           Bruce Raddock, Apex C/F Rollover Ira, 410 Lexington Way, Stanardsville VA 22973-3372
518112904         + Bruce S Potash &, Linda Neumann-Potash Jt/Ten, 333 N 130th St, Omaha NE 68154-2119
518113766         + Bruce Sarkin Ttee, Bruce Sarkin Tr, Po Box 3895, Incline Vlg NV 89450-3895
518108186           Bruno B Mendel, 690 Sw 1 Ct, Apt 2127, Miami FL 33130-2926
518105811         # Bruno Cioccia And, Delia Edith Wilkins Jtwros, 540 E Ave, Coronado CA 92118-1763
518110751           Bryan Arceneaux, 43380 Bayou Narcisse Road, Gonzales LA 70737-7664
518114059         + Bryan Burger, 3 Chippewa Ct, Suffern NY 10901-4158
518105812         # Bryan D Hill, 13480 Sparren Ct, San Diego CA 92129-2340
518109512         + Bryan D Rabilas, 94-979 Kauolu Pl Apt 312, Waipahu HI 96797-6310
518105813           Bryan E Hagan, 22 Grandbriar, Aliso Viejo CA 92656-1922
518114060         + Bryan F Scott, 49 Balsam St, Rochester NY 14610-1417
518105814           Bryan Farias, 8308 Hooper Ave Unit 2, Los Angeles CA 90001-3709
518118562           Bryan Hall, 20 North Orchard Road, Tacoma WA 98406-7618
518112007           Bryan Herges, 1239 Idaho Ave W, Saint Paul MN 55108-2237
518112500         + Bryan Leonard, 17030 Nortstar Dr F, Huntersville NC 28078-0014
518114061        #+ Bryan Lester, 5 Dartmouth St, Albany NY 12209-1301
518110752           Bryan Mcgehee, 516 Back Project Rd, Schriever LA 70395-4330
518113114         # Bryan Mendez, 917 Armstrong Boulevard, 3a, Ocean NJ 07712-2412
518112905         + Bryan Nokelby &, Christina Nokelby Jtwros, 220 West Leota, North Platte NE 69101-6293
518115136           Bryan Noller, 2159 Mckinley Avenue, Lakewood OH 44107-5432
518112906           Bryan Perina, 16128 Cherrywood St, Omaha NE 68136-1321
518115137           Bryan Rini, 5799 Brookside Road, Independence OH 44131-6012
518105815           Bryan Rivera, 4119 Beck Ave, Bell CA 90201-3417
518114062         + Bryan S Cernuda, 197 Langham St., Brooklyn NY 11235-2301
518118563           Bryan Stahl, 935 Alaska Avenue Southeast, Port Orchard WA 98366-8406
518105065         + Bryan W Mott, Aps Plus, 11310 County Road 54 West, Daphne AL 36526-8431
518105816           Bryan White, 801 20th St, Hermosa Beach CA 90254-3117
518117005           Bryant Armstrong, 571 Porano Cir, Round Rock TX 78665
518107603         + Bryant M Estes, 6883 S Owens St, Littleton CO 80127-2814
518110753         + Bryant Whitfield Thompson, 311 Thompson Rd, Tallulah LA 71282-7477
518114063         + Bryant Wiggins, 330 Leetown Rd, Stormville NY 12582-5634
518105817           Bryce Amick, 10605 Coronado Pointe Dr, Bakersfield CA 93311-8901
518112211           Bryce Cohen, 1932 Rock Creek Ln Apt 104a, Cape Girardeau MO 63701-9253
518107822           Bryce Decker, 43 Swamp Rd, Newtown CT 06470-2723
518115696           Bryce Jackson, 5400 Sw 87th Ave, Portland OR 97225-1714
518116604           Bryce Johnson, 3179 Teewinot Dr, Rapid City SD 57703-6331
518111654           Bryce Koopman, 14657 Riley St, Holland MI 49424-1412
518115138           Bryce Mullholand, 10311 Oh-103, Carey OH 43316
518107604           Bryce Phinney, 13780 Del Corso Way 2036, Broomfield CO 80020-8419
518108188           Bryce Williams, 1121 Nw 101st Way, Plantation FL 33322-6556
518110495           Brynn Sugarman, Charles Schwab & Co Inc Cust, 21/3 Yehuda Halevy, 43555 Ra'anana, Israel
518115697         # Bryor House, 2514 E 2nd St, Newberg OR 97132-2157
518105818           Bupinder Hayer, 1281 Stoney Cross Ln, Lincoln CA 95648-3256
518112008           Burkhard Tiessen, Wfcs Custodian Roth Ira, 3225 Holmes Ave S, Minneapolis MN 55408-3458
518114064           Byron J Williams, Byron Williams, 9705 Ave K, Brooklyn NY 11236-4405
518116328           Byron Ramos, Camino Los Guayabos, San Juan 00926, Puerto Rico
518108189           Byron Watts, 11775 Pleasant Creek Drive, Jacksonville FL 32218-7567
518113115         + Byung Moon Lee, 230 Paterson Ave, E Rutherford NJ 07073-1880
518118141         + Bz Enterprises Inc, Attn: Boris Zamyatin Pres, 3112 S High St, Arlington VA 22202-2338
518105066           C Harris, 519 Dulin St, Florence AL 35630-3527
518105819         + C Michael Zimmerman, Charles Schwab & Co Inc Cust, Ira Rollover, 111 Egret Pl, Grass Valley CA 95945-5746
518116645           C. Ahorros Pens De Barcelona Caixa, Att Inmaculada Andrade Caixabank, Av Diagnal 621-629 Torre Ii Panta 1, 08028 Barcelona, Spain
518042960           CCPIT Patent & Trademark Law Office, 10/F, Ocean Plaza 158 Fuxingmennei Stree, CHINA
518042961         + CEOcast, Inc, 211 East 43rd Street, New York, NY 10017-8637
518115552     #++++ CRAIG HIXON, 5131 REDEEMER LN, WOODWARD OK 73801-7502 address filed with court:, Craig Hixon, 5120 Redeemer Ln,
                    Woodward OK 73801-7502
518042969           CSM Europe sa, Watson & Crick Hill - Rue Granbonpre 11,, BELGIUM
518042970         + CVI Investments Inc. c/o Heights Capital, 101 California St., Suite 3250, San Francisco, CA 94111-5815
518109095           Ca Titres, A L'intention De Sebastien Fremaux, Service Operations Sur Titres, 4 Avenue D'alsace Bp 12 41500 Mer, France
518109493           Caceis Bank Deutschland Gmbh, General Meetings/ Cbs 40 Gm, Lilienthalallee 34 36, D-80939 Munich, Germany
518109141         + Cain Sales Company Inc., 1030 Saddle Lake Court, Roswell GA 30076-4201
518105820           Caio Silva, 3607 Avis Way Apt. 1, Santa Cruz CA 95062-4467
            Case 19-13273-VFP Doc 636 Filed 05/22/21 Entered 05/23/21 00:16:22                                                   Desc
                            Imaged Certificate of Notice Page 28 of 241
District/off: 0312-2                                        User: admin                                                          Page 26 of 239
Date Rcvd: May 20, 2021                                     Form ID: pdf905                                                 Total Noticed: 12649
518116691          Calandra Sain, 2972 Dearing Rd, Memphis TN 38118-2969
518109778        + Cale W George Roth Ira, Td Ameritrade Clearing Custodian, 4888 State Route 97, Pleasant Plains IL 62677-3832
518115139        + Caleb Ehreth, 97 S Green Dr, Athens OH 45701-3141
518116692          Caleb Hoyle, 901 Tilson Mountain Road, Erwin TN 37650-6410
518109142        + Caleb Lairsey, 6264 Youmans Chapel Road C, Blackshear GA 31516-5370
518111558        + Caleb P Anderson, Designated Bene Plan/Tod, 100 Oldfields Rd, South Berwick ME 03908-1731
518112212          Caleb Stagner-Hundley, 1008 E Pearl Ct, Savannah MO 64485-2472
518118880          Caleb Trowbridge, 209 26 3-4 St, New Auburn WI 54757-8825
518114065        + Cally Barberis, 61 Knollwood Rd, Roslyn NY 11576-1321
518107606        + Calvin Reistad Rollover Ira, Td Ameritrade Clearing Custodian, 7983 Rising Sun Ct, Windsor CO 80550-8057
518111276          Calvin Terrell, 6522 8th Ave, Hyattsville MD 20783-3106
518109568          Camden Ellis, 4422 State Street 8b, Bettendorf IA 52722-7176
518111655          Cameron Beckley, 1535 Settlers Hill Dr, Lansing MI 48917-1285
518115881          Cameron Blazina, 233 Shirk Hollow Rd, Lock Haven PA 17745-8137
518107607          Cameron Butler, 990 Unger Mountain Rd, Bellvue CO 80512-6066
518110908          Cameron Chrabascz, 41 Pembroke Avenue, Attleboro MA 02703-3519
518115140          Cameron Clouse, 2937 Sutton Ln, Medina OH 44256-7675
518118881        # Cameron Diedrich, 605 Kreutzer St, Athens WI 54411-9793
518115141          Cameron Edley, 5966 Signature Dr, Galloway OH 43119-8248
518111656          Cameron Geerling, 3880 Wilson Ave Sw, Grandville MI 49418-1822
518107608        + Cameron Gransee, Po Box 451, Platteville CO 80651-0451
518109644        + Cameron Joseph Stephens, 838 S Saturn Apt 4, Idaho Falls ID 83402-3289
518110909          Cameron Lyons, 69 Oakdale Road, Canton MA 02021-1556
518107823          Cameron Milton, 196 Foster Dr, Willimantic CT 06226-1533
518109143          Cameron Moore, 835 Prescott Rd, Hoboken GA 31542-4007
518117986          Cameron Morgan, 265 East 1st Avenue 5, Salt Lake City UT 84103-2586
518802726        + Cameron Morgan, 265 east 1st avenue, apt 5, salt lake city, UT 84103-2586
518112502          Cameron T Lee, 7001 Spring Hollow Way, Charlotte NC 28277-0013
518114066        + Camesheann Wakefield, 500 W 56th St 726, New York NY 10019-3567
518110911          Camille Francois, 22 Kittredge St, Roslindale MA 02131-3540
518108193        # Camron Nodelman, 4272 Grove Park Ln, Boynton Beach FL 33436-8805
518105821          Camus Ma, 232 Dorland St, San Francisco CA 94114-2049
518115142          Canan Myers, 771 County Road 117, Deshler OH 43516-9502
518111657          Candace M Higgins, 30053 Malvern St, Westland MI 48185-2568
518108194          Candace R Gehron, 4170 Willow Pond Rd, Marianna FL 32448-6683
518116694          Candace Wilson, 3214 Harcourt Way Apt 303, Memphis TN 38119-3115
518108195          Candice Dellagiustina, 24600 S Tamiami Trl Ste 212, Bonita Springs FL 34134-7023
518042959        + Canfield Scientific, 4 Wood Hollow Road, Parsippany, NJ 07054-2814
518110311          Cantrell Aytch, 8112 Louisville Dr Apt H, Lawrence IN 46226-4067
518110531        # Cap Entertainment Inc., 823 W 10th, Topeka KS 66612-1618
518117007        + Capital Bank & Trust Co Tr, Ashford Hospitality 401k Savings, FBO Bryant Petrek, 5750 Claude Dr Apt 2117, Plano TX 75024-5748
518117008          Capital One Investing Llc., Omnibus Account, 7940 Dominion Parkway, Plano TX 75024-0197
518107609          Carel P Strydom, 1634 W 67th Ave, Denver CO 80221-2610
518110754          Carey A Ouzts, Roth Ira ETrade Custodian, 2873 Highway 516, Dubberly LA 71024-2035
518115143          Carey James, 455 Liberty Hill Road, Chillicothe OH 45601-8250
518109569        + Cargill Part Plan, Vftc As Trustee, FBO Ronald Lee Hanson, 2741 22nd Ave N, Fort Dodge IA 50501-7323
518114067        + Carl A Todaro, Ira Rollover, Td Ameritrade Clearing Custodian, 6 Fern Road, Kings Park NY 11754-2406
518105322          Carl Anderson, 8920 N 56th Ave, Glendale AZ 85302-4713
518105822          Carl Bayney, 417 Conifer Gln, Escondido CA 92026-4942
518109779        + Carl Brown, 1504 Colston Ct, O Fallon IL 62269-7352
518109780          Carl Deangelo, 2316 W Belden Ave 3, Chicago IL 60647-3266
518105323        + Carl S Patterson &, Patricia A Patterson Jtwros, 8500 E Southern Ave Lot 68, Mesa AZ 85209-3623
518105067        + Carl T Garrett Jr &, Shelia M Garrett Jt Ten Tod, 220 Mccoy Rd, Cottonwood AL 36320-3252
518108034          Carla Dawn Keister Ira Td, Ameritrade Clearing Custodian, 35619 Sussex Ln, Millsboro DE 19966-5887
518105324        + Carla Garibay, 1700 South Crowder Avenue Unit 7, Yuma AZ 85364-5100
518109781          Carla Widener & Robert Widener Jt, 1001 Western Ave, Joliet IL 60435-6801
518118504          Carlos A Serrano, 171 Cottage Club Road, Unit F204, Stowe VT 05672-4143
518108196          Carlos A Sotolongo, 7344 Sw 48 St, Suite 101, Miami FL 33155-5521
518105824          Carlos Alvarez, 1183 4th Ave, Chula Vista CA 91911-2804
518111277          Carlos Arana, 4911 Lackawanna St, College Park MD 20740-1665
518112503          Carlos Caetano, 1014 Grays Land Rd, Kernersville NC 27284-0048
518110912          Carlos Dealvarenga Jr, 66 Galen St, Brockton MA 02302-3336
518105825          Carlos F Sanchez, 2204 Huntington Lane 1, Redondo Beach CA 90278-4346
            Case 19-13273-VFP Doc 636 Filed 05/22/21 Entered 05/23/21 00:16:22                                                 Desc
                            Imaged Certificate of Notice Page 29 of 241
District/off: 0312-2                                        User: admin                                                        Page 27 of 239
Date Rcvd: May 20, 2021                                     Form ID: pdf905                                               Total Noticed: 12649
518113117          Carlos Garzon, 130 Grove Street, Waldwick NJ 07463-2242
518804806        + Carlos Iglesias, 5 Morganthau Drive, Lakeland, FL 33813-2946
518110312          Carlos J Mendoza, Roth Ira Vftc As Custodian, 2110 Lincoln Ave, Whiting IN 46394-1925
518108198          Carlos Lazu, 919 E Broadway St, Oviedo FL 32765-7820
518115882          Carlos Mattei, 2041 E Arizona St, Philadelphia PA 19125-1531
518105826          Carlos N Nunez, Ira ETrade Custodian, 1657 E 43rd St, Los Angeles CA 90011-3803
518105827        + Carlos Novoa, 1257 W 130th Street, Gardena CA 90247-1500
518105828        + Carlos Novoa, Charles Schwab & Co Inc Cust, Ira Rollover, 1257 W 130th Street, Gardena CA 90247-1500
518110755          Carlos R Pineda, 2004 Colony Rd, Metairie LA 70003-2134
518118142          Carlos Ramirez, 6190 Wild Valley Ct, Alexandria VA 22310-1541
518109782          Carlos Rosario, 1607 Lorelei Drive, Zion IL 60099-8825
518116695        # Carlos Shanklin, 8960 Lake Springs Cv, Cordova TN 38016-5330
518105829          Carlos Shinzato, 130 S New Hampshire Ave Apt 4, Los Angeles CA 90004-5860
518116443          Carlson Jamison, 2107 Canaan Pointe Drive 2106, Spartanburg SC 29306-6292
518111278          Carlton Green, 4712 Leroy Gorham Dr, Capitol Heights MD 20743-1120
518105830        + Carmela Zamora Robertson, Charles Schwab & Co Inc Cust, Sep-Ira, 2058 Emory St, San Jose CA 95128-1417
518108200          Carmelo Latortue, 1920 Northwest 119th Street, 602, Miami FL 33167-2734
518108201        + Carmen Gordon, 3121 Northwest 47th Terrace, 216, Lauderdale Lakes FL 33319-6624
518108202          Carmi Lanurias, 5887 Lakeside Woods Cir, Sarasota FL 34243-4617
518117010          Carmon Christopher Quick Roth Ira, Td Ameritrade Clearing Custodian, 16807 Quail Crest Ct, Missouri City TX 77489-5383
518115883        + Carol A Butler, 5889 Fox St, Harrisburg PA 17112-2219
518108203          Carol Barnum, 2706 Fern Palm Dr, Edgewater FL 32141-5808
518110313        + Carol Hunt Tod, 6333 Thistle Dr, Indianapolis IN 46224-2058
518117011        + Carol J Hamilton Tod, 435 Shady Valley Dr, Allen TX 75002-1701
518115145        + Carol Lee Gieseck & Paul E Gieseck T, FBO Gieseck Family Trust, Ua 07/11/2013, 76 1st Ave Sw, Pataskala Oh94 OH 43062-9441
518108204        + Carol Lynn Hicks Ttee, Sammy Neil Hicks & Carol Lynn, U/A Dtd 08/08/2005, 401 Ne 28th St, Boca Raton FL 33431-6822
518112907        + Carol Mills &, Ryan James Zwiener Jt Ten, 1818 High St, Lincoln NE 68502-4823
518114069        + Carol R James, 527 Gates Ave Apt 1, Brooklyn NY 11216-6609
518110314        + Carol T Smith, Charles Schwab & Co Inc Cust, Ira Rollover, 14081 Platte Dr, Carmel IN 46033-8599
518113118          Caroline G Koch, 1 Spruce Rd, Ocean City NJ 08226-2628
518116444        + Carolyn Anderson Ira, Td Ameritrade Clearing Custodian, 3 Oyster Row, Isle Of Palms SC 29451-2714
518115541          Carolyn D Watson, Charlie E Jones, 2010 Oakcreek Dr, Norman OK 73071-1257
518115146          Carolyn Egan, 17938 Neff Rd, Cleveland OH 44119-2662
518115698          Carolyn Horsey, 7959 N Edison St, Portland OR 97203-4905
518112214          Carolyn Ivey &, Lacey Cooper Jtwros, 250 Hillsboro, Marshfield MO 65706-1125
518105831        + Carolyn Manning &, Stephen Peeps Jt Ten, 2140 Harvard St, Palo Alto CA 94306-1349
518115147        + Carolyn R Johnson &, Gloria A Johnson Jt Ten, 29500 S Woodland Rd, Pepper Pike OH 44124-5743
518117012          Carolyn Worthey Roth Ira, Td Ameritrade Clearing Custodian, 2130 Brewton Cir, Beaumont TX 77706-2557
518105217        + Carrie Foster Bollin &, Brian Jay Bollin Ten Ent, 109 Fall Rd, Mabelvale AR 72103-9195
518112504          Carrie Kaufman, 17037 Northstar Drive Unit F, Huntersville NC 28078-4941
518114071        + Carrie Moran, 39 Terrace Dr, Binghamton NY 13905-1523
518118564          Carrie Nilsen, 4924 43rd Avenue Southeast, Everett WA 98201-8649
518116696          Carson Woosley, 725 Rachel Dr, Goodlettsville TN 37072-3102
518117013          Carter Campbell, 4216 Chippewa Ct, Carrollton TX 75010-1191
518116605          Carter Van Gorp, 27046 Split Creek Cir, Sioux Falls SD 57108-8243
518109783        + Cary Hu Roth Ira, Td Ameritrade Clearing Custodian, 3038 S Emerald Ave, Chicago IL 60616-3011
518113119        + Caryn A Galligan, 67 Cedar Rd, Ringwood NJ 07456-1811
518109784          Casey Bloomet, 21600 West Eldor Avenue, Grayslake IL 60030-1008
518110532        # Casey M Clawson, 227 S. Pinecrest, Wichita KS 67218-1618
518112505          Casey M Gallo, 1105 Cassia Ln, Knightdale NC 27545-8130
518112506          Casey Purifoy, 2204 Ivy Road, Greenville NC 27858-9175
518109144          Casey Woodrow, 3200 Old Cypress Mill Rd Apt, 328, Brunswick GA 31525
518110913          Cassandra Larrabee, 184 Allerton Rd, Newton MA 02461-1251
518115634          Cassandra Magalhaes, 312 Rainrock Cres, Ottawa On K1w 0j7, Ontario
518116697          Cassandra Riegel, 1425 Stratton Place Dr A, Chattanooga TN 37421-4128
518113120          Cassie Kliesch, 483 Central Ave, New Providence NJ 07974-2141
518116646          Catharina Karlsson, C/O Isacson, Tegnerlunden 12, Stockholm, Sweden
518115635          Catherine Aneno, 77 Elm St Apt 801, Toronto On M5g 1h4, Ontario
518114072        + Catherine Arrieta, 9915 159th Avenue, Howard Beach NY 11414-3545
518117987          Catherine Corpus, 325 N Main St Apt 1, St George UT 84770-2888
518109570          Catherine Hansen, 8 The Woods Ne, Iowa City IA 52240-7985
518111658          Catherine Lynn Kania, 1259 Sweetwood Dr, Okemos MI 48864-0308
518109785        # Catherine Oldt, 432 Cypress Creek Road, Collinsville IL 62234-1947
            Case 19-13273-VFP Doc 636 Filed 05/22/21 Entered 05/23/21 00:16:22                                                   Desc
                            Imaged Certificate of Notice Page 30 of 241
District/off: 0312-2                                         User: admin                                                         Page 28 of 239
Date Rcvd: May 20, 2021                                      Form ID: pdf905                                                Total Noticed: 12649
518113121            Catherine Sullivan Trovato Ira Td, Ameritrade Clearing Custodian, 1380 Masoma Rd, North Brunswick NJ 08902-1487
518107610        +   Catina S Stoolman Ira Td, Ameritrade Clearing Custodian, 2667 E 142nd Ave, Thornton CO 80602-8879
518112433        +   Cc Marketing & Managemnt Corp, Attn: Mike E Hughes President, 6910 Applegate Dr, Helena MT 59602-9407
518112507        #   Cecelia Wilken, 5428 Nessee Street, Fayetteville NC 28314-4601
518114073        +   Cede & Co, Po Box 20, Bowling Green Station, New York NY 10274-0020
518113768            Celeste Becker, 213 Donna Way, Stateline NV 89449-9811
518114074        +   Celia C Mcadoo Ira, Td Ameritrade Clearing Custodian, 5327 Kashong Pt, Geneva NY 14456-9798
518109786        +   Central Bank And Trust Co Tr, Quincy Medical Group Retirement Trus, FBO Karthik Koduru, 6504 N Stone Ridge Dr, Quincy IL
                     62305-8843
518042962        +   Certara USA, Inc, 222 S. Central Avenue, Suite 1008, Saint Louis, MO 63105-3509
518105283            Cesar Echevarria & Ana Beatriz Toth & Sofia Paz Ec, Manso Juana 1122, Ciudad Autonoma Buena Aires C1107c, Argentina
518117014        +   Cesar Moreno, 4.01 Richland, 4306 Richland Chambers Ln, Humble TX 77396-1799
518109787            Cesar Ortega, 1227 Clarence Ave, Berwyn IL 60402-1002
518105832        #   Cesar Perez, 14208 Ranchero Drive, Fontana CA 92337-0523
518105833            Cesar Romano, 24922 Muirlands Blvd, Lake Forest CA 92630-4845
518116635            Cgs-Cimb Securities (Singapore), Pte. Ltd. A/C Client - Trust, 50 Raffles Place #19-00, Land Tower Singapore, Singapore
518110316        #   Chad Barrett, 715 College Ave, Richmond IN 47374-5222
518112508            Chad Chandonnet, 109 Sedgefield Drive, Goldsboro NC 27534-8830
518107611        +   Chad Judge, Po Box 32, Gill CO 80624-0032
518109788            Chad M Olson Ira, Jpms Llc Cust., 935 Lakewood Dr, Barrington IL 60010-6300
518115542            Chad Michael Walker, 613 S Portland Ave, Newcastle OK 73065-4338
518116446            Chad Paitl, 1034 Blockade Runner Pkwy, Summerville SC 29485-6316
518111659            Chad Ross, 29025 40th Ave, Paw Paw MI 49079-9456
518115699            Chad Satterfield, 2437 Lenore Drive, Eugene OR 97404-2397
518115885        +   Chad Taylor, 224 Bronx Ave, Pittsburgh PA 15229-1720
518110756            Chadwick Popillion, 2018 Elysian Fields Avenue, New Orleans LA 70117-8130
518113123        +   Chaim Kurz, 116 35th St, Union City NJ 07087-5912
518117015            Chaitanya Deekonda, 17115 Mulben Ct, Richmond TX 77407-1849
518113124            Chaitanya Nallamala, 168 Country Manorway Apt 7, Jersey City NJ 07307
518115148            Chaithanya Palivela, 5725 Murray Cir, Dublin OH 43016-6741
518105835            Chakra Bhattarai, 1889 Sarah Dr, Pinole CA 94564-2213
518117988            Chalene Marla Zollinger, 1324 S 1800 E, Salt Lake Cty UT 84108-2218
518115149            Challen W. Stewart Jr, 320 S. Broadway, Barnesville OH 43713-1381
518105836            Chan Bao Trinh, 8552 Zinnia Way, Elk Grove CA 95624-4209
518117016            Chance Ayres, 4411 Meadow Knoll Lane, Mansfield TX 76063-3507
518105068            Chance Fryar, 1400 North 4th Street, Florala AL 36442-4129
518107612            Chancellor Podoll, 12675 Smith Rd, Peyton CO 80831-7722
518105837            Chand Sultana, 2598 Dixon Dr, Santa Clara CA 95051-5319
518118565            Chandan Bk, 1444 Brittany Ln Ne L304, Lacey WA 98516-4727
518112509            Chandan Kumar, 862 Seastone Street, Raleigh NC 27603-3380
518105838        #   Chandler Duffy, 357 Catherine Park Dr, Glendora CA 91741-3020
518105839            Chandra Shekar Jonnapally, 1063 Morse Ave 15-307, Sunnyvale CA 94089-1678
518110916            Chandraprakash Gunasekaran, 165 Pearl St Apt 2, Malden MA 02148-6428
518105840            Chanie Wossen Abuye, 368 Mullinix Way, San Jose CA 95136-3776
518117017            Channing Washlesky, 6949 Northaven Rd, Dallas TX 75230-3502
518108205            Chantel Harris, 1005 Crazyhorse Ave, Palm Bay FL 32907-9457
518105069            Chao Li, 230 Opelika Rd, Apt 208, Auburn AL 36830-3989
518115700            Chapin Royse Anderson, 6417 Se Maple St, Hillsboro OR 97123-8240
518109145        +   Char Bowers, 103 Oak Hill Ct, Canton GA 30115-5426
518114076            Chardan Capital Markets Llc, 17 State Street Suite 1600, New York NY 10004-1501
518108008            Charis Demetriou, 1 Makrigianni Street, Kaimakli, Nicosia 1037, Cyprus
518112009            Charlene K Jacobson, Po Box 201, Isanti MN 55040-0201
518105842            Charlene Kay Parker &, Roy Alan Parker Jtwros, 2036 Wedgewood Drive, Oceanside CA 92056-3227
518115150        +   Charles A Gerken &, Fabiola B Gerken Jt Ten, 34763 Geiger Rd, Logan OH 43138-8663
518114077        +   Charles Albert Albanese, Po Box 746, 43 Lido Blvd, Point Lookout NY 11569-3021
518105843            Charles Amadi, R/O Ira ETrade Custodian, 27121 Bidwell Ln, Valencia CA 91354-2136
518110496            Charles And Paul Ltd, 48 Yehuda Halevi, Tel Aviv, Israel
518107824            Charles Bellino, 626 Newhall St, Hamden CT 06517-3334
518115151            Charles Billingsley, 25431 Shoreview Avenue, Euclid OH 44132-1060
518110317            Charles Bowen, 202 S William St, North Liberty IN 46554-7709
518105844            Charles Boykin, 16654 Soledad Canyon Rd 147, Santa Clarita CA 91387-3217
518115887        +   Charles Christopher Turnpaugh, 6213 Crofton Ct, Mechanicsburg PA 17050-7314
518115543            Charles Condit, 1707 Newport Road, Lone Grove OK 73443-6268
            Case 19-13273-VFP Doc 636 Filed 05/22/21 Entered 05/23/21 00:16:22                                                  Desc
                            Imaged Certificate of Notice Page 31 of 241
District/off: 0312-2                                         User: admin                                                        Page 29 of 239
Date Rcvd: May 20, 2021                                      Form ID: pdf905                                               Total Noticed: 12649
518111279            Charles Crawford-Silva, 10909 Cripplegate Rd, Potomac MD 20854-1628
518110630            Charles D Anderson, 11311 Arbor Wood Drive, Louisville KY 40299-4189
518108206        +   Charles D Anderson C/F, James I Littlejohn Utma/Fl, 8182 Killelly Ct, Jacksonville FL 32244-6253
518115888        +   Charles D Djubek, 707 S Trenton Ave, Pittsburgh PA 15221-3476
518105845            Charles Dickinson, 1 Hacker Way Mpk28, Menlo Park CA 94025-1456
518112010        +   Charles E Boyer Iii, 105 Shoreview Dr, Elysian MN 56028-1203
518108207        +   Charles E Diggs Roth Ira, Td Ameritrade Clearing Custodian, 1380 Haverford Ln, Sebastian FL 32958-5976
518115152            Charles E Hatcher, 5269 Southgate Blvd Apt E, Fairfield OH 45014-3493
518117018            Charles E Hearn Jr, Ruth Renee Hearn, 12851 Apple Forest Trl, Houston TX 77065-3205
518105325            Charles E Hughes, Amelia L Hughes, 9009 E Davenport Dr, Scottsdale AZ 85260-4249
518112964            Charles Eaton, 15 Redfield Cir, Derry NH 03038-4838
518117019        +   Charles Evert Hearn, Designated Bene Plan/Tod, 725 Whitney Ann, El Paso TX 79932-4215
518115889        +   Charles F Voros, 4063 South Warner Rd., Lafayette Hill PA 19444-1421
518118144        #   Charles Fitch Iii, 2970 Fox Lair Dr 301, Woodbridge VA 22191-5042
518114078        +   Charles Frenkel, 1428 East 12th Street, Brooklyn NY 11230-6606
518105846            Charles George Sullivan Jr & Linda, Sullivan Jt Ten, 17722 Meeks Landing Ln, Anderson CA 96007-9529
518108208            Charles J Bernhardt, 1864 Country Meadows Dr., Sarasota FL 34235-8212
518108209            Charles Josset, 1000 West Ave Apt 914, Miami Beach FL 33139-4723
518108210            Charles Klein I &, Beverly Klein Jt Wros, 1130 Island Rd, Riviera Beach FL 33404-4708
518109789            Charles Konr Harris, 213 68th St, Darien IL 60561-3920
518110318            Charles L Lager & Jennifer A Lager, Jt Ten, 1522 Rhett Ct, Schererville IN 46375-3053
518108211            Charles L Mills, 1455 Scilly Cay Ln, Jupiter FL 33458-5324
518111660            Charles L Smith, Janice S Smith, 2915 Russell Dr, Howell MI 48843-8882
518113769        +   Charles Lipton &, Audrey I Lipton Jt Ten, 3930 Argent Star Ct, Las Vegas NV 89147-6850
518112866            Charles Loren Schumacher, 4883 43rd St S, Fargo ND 58104-4287
518112867            Charles Loren Schumacher Ira Td, Ameritrade Clearing Custodian, 4883 43rd St S, Fargo ND 58104-4287
518109572            Charles M Andrews, 8101 Dysart Rd, Waterloo IA 50701-9494
518115890            Charles M Coyne, Ira ETrade Custodian, 3521 Oakmont St, Philadelphia PA 19136-3520
518105326            Charles Mcneill, 788 Eleven Mile Corner, Casa Grande AZ 85194-9120
518110631            Charles Miller, 5412 Winding Rd, Louisville KY 40214-3614
518115891            Charles Miloro, 49 Jefferson Ave, Selinsgrove PA 17870-7613
518105327            Charles Montgomery, 2876 East Virginia Street, Apache Junction AZ 85119-8055
518114079        +   Charles Mullen, 30 Oak Ridge Cir, Mahopac NY 10541-2935
518105847        +   Charles Murphy, 573 Arbula Dr. Crestline Ca., 92325, Crestline CA 92325-9625
518115892            Charles Nathaniel Urquhart, 115 Grecian Ter, Sinking Spring PA 19608-1183
518105848            Charles Natividad, 1766 Avenida Sevilla, Oceanside CA 92056-6209
518108212            Charles Ness, 9464 Byron Avenue, Surfside FL 33154-2440
518105849            Charles Nungesser, 25243 Ave Dorena, Santa Clarita CA 91321-2301
518114080        +   Charles Perez, 165 Nelson Road, Monroe NY 10950-4345
518112511            Charles Peyton, 304 Paddock Pl, Jacksonville NC 28546-9402
518111280            Charles Phillips, 9700 Dunn Ct, Clinton MD 20735-2981
518107613            Charles Potter, 5215 E Exposition Ave 209, Denver CO 80246-2342
518109146            Charles Propps, 119 Old Airport Road Apt 291, Lagrange GA 30240-6479
518118566            Charles R Baker Jr & Anita H Baker, Jt Ten, 172 Snow Ln, Port Angeles WA 98362-7204
518105850            Charles R Keele Jr, 2761 Shofield Ln, Tracy CA 95377-8503
518108016            Charles R Smith, 115 W St Nw, Washington DC 20001-1618
518113125            Charles Ringle, 41 Henning Dr, Fairfield NJ 07004-1744
518042963            Charles River, 22022 Transcanadienne, Senneville QC H9X, CANADA
518105328        +   Charles Roenfanz, 4326 E. Enrose St., Mesa, AZ 85205-5257
518108213        +   Charles Saliba & Angelique Saliba Jtten, 2884 Turtle Terrace, Palm Harbor FL 34683-6442
518114082        +   Charles Sawyer, 252 W 47th St, New York NY 10036-1415
518109147        +   Charles Schwab Bank Ttee, Humana Ret And Savings Pl, FBO Constantine Pappadis, 2944 Greyhawk Ln, Cumming GA 30040-1221
518113129        +   Charles Schwab Bank Ttee, United Airline Pilot Ret Plan, FBO James Robert Stabile, 926 Saddleback Rd, Newton NJ 07860-4204
518113126        +   Charles Schwab Bank Ttee, United Airline Pilot Ret Plan, FBO Eugene Joseph Barton, 8 Oak Ct, Spring Lake NJ 07762-2192
518113128        +   Charles Schwab Bank Ttee, Fresenius Medical Care 401k, FBO Jawaid Arain, 504 Prospect St, Hasbrouck Heights NJ 07604-2712
518108214        +   Charles Schwab Bank Ttee, Humana Ret And Savings Pl, FBO Dee A Hughes, 1579 Harness Pl, The Villages FL 32163-2615
518112512        +   Charles Schwab Bank Ttee, Coty Retirement Savings Plan, FBO Craig Smith, 676 Lanier Farm Rd, Sanford NC 27330-0782
518105851        +   Charles Schwab Bank Ttee, Southern Calif Perm Med Keogh, FBO Chitra Minocha Md, 278 Rancho Santa Fe Rd, Encinitas CA
                     92024-6424
518105330        +   Charles Schwab Bank Ttee, Fresenius Medical Care 401k, FBO Donavon Carter, 11314 E Sandoval Ave, Mesa AZ 85212-3216
518105329        +   Charles Schwab Bank Ttee, Humana Ret And Savings Pl, FBO Cory G Prochaska, 3034 W Silver Fox Way, Phoenix AZ 85045-2265
518109148            Charles Scott, 2436 Whiteoak Run Se, Smyrna GA 30080-7442
518110632            Charles Stradley, 519 Roy Kidd Avenue, Corbin KY 40701-1129
            Case 19-13273-VFP Doc 636 Filed 05/22/21 Entered 05/23/21 00:16:22                                                 Desc
                            Imaged Certificate of Notice Page 32 of 241
District/off: 0312-2                                       User: admin                                                         Page 30 of 239
Date Rcvd: May 20, 2021                                    Form ID: pdf905                                                Total Noticed: 12649
518115893        + Charles T Depp, 478 Georges Fairchance Rd, Uniontown PA 15401-6306
518113130          Charles T Tran, 822 Pavonia Ave, Jersey City NJ 07306-3904
518105218          Charles Taylor, 4700 Lakeshore Dr, North Little Rock AR 72116-7472
518110319          Charles Thomas Irwin &, Barbara Denise Irwin Jtwros, 4015 W County Road 500 S, Frankfort IN 46041-7425
518109149          Charles Timothy Lindner, 308 Greenbriar Dr, Byron GA 31008-7304
518105852          Charles Tithred, Valley View Lane Apt. 88, Spring Valley CA 91977
518105853          Charles Valenza, 642 S Mollison Ave 27, El Cajon CA 92020-6600
518111661          Charles W Armstrong, Po Box 19, Moline MI 49335-0019
518112215          Charles W Devoe, Ira Etrade Custodian, 500 E 44th St, Kansas City MO 64110-1540
518115544          Charles Whitman, 2328 Nw 45th Pl, Oklahoma City OK 73112-8337
518115894          Charles Whitney, 648 Washington Ave, Havertown PA 19083-3523
518112513          Charles Williams, 8134 E Harrell Rd, Oak Ridge NC 27310-9715
518119055          Charlie Dixon, 300 Benedum Run Rd, Bridgeport WV 26330-7006
518116698          Charlie William Drennan, 219 Hillcrest Dr, Madison TN 37115-4128
518107825          Charlisha Bellino, 626 Newhall St, Hamden CT 06517-3334
518109150          Charlotte A Bryan, Ira ETrade Custodian, 908 Carol St, Adel GA 31620-3609
518108215          Charlotte M Mauldin, Po Box 5621, Hudson FL 34674-5621
518114084        + Charulata S Shah, 10 Grove Court, Bardonia NY 10954-2131
518113131          Chase Cantatore, 329 Garden St, Hoboken NJ 07030-3801
518105854          Chase Colin Reid Kerrigan, 1647 Short St, Mckinleyville CA 95519-4145
518108216          Chase Fuller, 86227 Fortune Dr, Yulee FL 32097-3938
518115153          Chase Goodman, 5840 Tarton Cir N, Dublin OH 43017-8704
518115545          Chase Key, 9820 E 73rd St 403, Tulsa OK 74133-3290
518109791          Chase Menard, 427 Burroughs Rd, Columbia IL 62236-1905
518117020          Chase Smith, 6622 Klein Cemetery Rd, Spring TX 77379-4249
518118567          Chase W Kissner, 806 68th Ave E, Tacoma WA 98424-1430
518110320          Chasity Ellis, 319 Country Club Drive, New Albany IN 47150-4667
518117021        + Chau M Nguyen, 4110 Wheat Harvest Lane, Katy TX 77494-6741
518116636          Chaurasia Sanjay Kumar & Chaurasia, Hema Sanjay Jt Ten, Bedok Reservoir Ro, 470717, Singapore
518111281          Chavella Bratten, 4301 23rd Pkwy 105, Temple Hills MD 20748-4448
518116642          Chee Hoong Chin, 31 Lorong Chuan, #21-03 The Chuan, 56820, Singapore
518118568          Chehem Chehem, 23740 100th Avenue Southeast 3, Kent WA 98031-3236
518110634          Chellsie Corder, 541 Hadlow St, Lexington KY 40503-1352
518105855          Chelsea Poplin, 220 Nixie Way 440, San Diego CA 92147-0001
518105856          Chen Mao, 24 Binnacle Ln, Foster City CA 94404-3991
518105857          Cheng Yang, 330 Cavaletti Lane, Norco CA 92860-4123
518118145          Chengdong Zhang And, Dan Liu Jtwros, 229 Mountain Breeze Dr, Blacksburg VA 24060-2573
518114085        + Cherie P Bermudez, Charles Schwab & Co Inc Cust, Ira Contributory, 345 8th Ave Apt 1h, New York NY 10001-4853
518114086        + Cheryl A Larrabee, Po Box 898, Binghamton NY 13902-0898
518112216        + Cheryl E Welch &, Larry W Welch Jt Ten, Hc 3 Box 218, Ellsinore MO 63937-9302
518112011          Cheryl Gordon, Claudia Michele Harris, 2833 Irving Ave S, Minneapolis MN 55408-1803
518109792          Cheryl Walker, 705 Mcdonough St, Joliet IL 60436-2145
518111282          Chesner Jonathan, 6211 Green Meadow Way, Baltimore MD 21209-3300
518110321          Chester Ellis, 5217 E 200 N, Greenfield IN 46140-7775
518111663        + Chester J Lukas &, Elizabeth A Lukas Jt Ten, 5887 Beard Rd, North Street MI 48049-2506
518105219          Chetan K Patel, P O Box 13187, Maumelle AR 72113-0187
518105220          Chetan Patel, 31 Tournay Circle, Little Rock AR 72223-9055
518114087        + Chevella Benjamin, 12703 Sutter Ave, S Ozone Park NY 11420-2813
518117989          Cheyenne Liang, 816 Sunflower Drive, Ogden UT 84404-8101
518105859          Chi Hang Leung, 2157 Stillspring Pl, Martinez CA 94553-4961
518114088        + Chi Nghi, 1957 E 26 Th St, Brooklyn NY 11229-2439
518114089        + Chia Wang &, Kelvin Q Wang Jt Ten, 55 Glade Drive, Schenectady NY 12309-1971
518105860          Chialian Hung, 1620 Bull Canyon Rd, Chula Vista CA 91913-1742
518117023        + Chien-Ching H Liao, 3910 Shoreview Lane, Missouri City TX 77459-5073
518109151          Chijioke Ijemere, 1525 Grayson Highway 108, Grayson GA 30017-1909
518105026        + Chika June Monago-White, Psc 2 Box 15077, Apo 09012-0151, Ae 09012-0151
518117024          Chimbuchi Ezebingaya, 1900 Santa Anna Dr, Arlington TX 76001-5611
518042964          China Patent Agent (H.K.) Ltd, 22/F, Great Eagle Center, 23 Harbor Road, HONG KONG
518112514          Chinedu Chinedu-Okoro, 829 Archdale Drive, Charlotte NC 28217-0217
518114090        + Ching-Shiuh Wu &, Jennie Y Chang Jt Ten, 986 Post Rd, Scarsdale NY 10583-5648
518115895        + Chintan Dilipbhai Patel, 3270 Susquehanna Trl, Duncannon PA 17020-7108
518115896          Chintan Patel, 26 Country Ln Way, Philadelphia PA 19115-2124
518118569        # Chiquita M Lanier, 11241 10th Ave Sw, Seattle WA 98146-2264
            Case 19-13273-VFP Doc 636 Filed 05/22/21 Entered 05/23/21 00:16:22                                                    Desc
                            Imaged Certificate of Notice Page 33 of 241
District/off: 0312-2                                        User: admin                                                          Page 31 of 239
Date Rcvd: May 20, 2021                                     Form ID: pdf905                                                 Total Noticed: 12649
518117025          Chirag Patel, 700 State Highway 121 Byp Ste 175, Lewisville TX 75067-3700
518111664        + Chirag Patel, 47663 Ellery Ln., Canton, MI 48187-0080
518111283          Chirag R Parikh And, Neha Parikh Jtwros, 11865 Sherbourne Dr, Luthvle Timon MD 21093-1841
518114091        + Chistopher Dietz, 3700 Moyer Rd., North Tonawanda NY 14120-9552
518118147          Chitta Purna Rao & Sailaja Chitta, Jt Ten, 1228 Knights Bridge Ln, Virginia Beach VA 23455-2587
518110918          Chloe Jorgensen, 77 Jan Marie Dr, Plymouth MA 02360-4671
518115897          Chowdhury Shahriar, 103 Oakley Road, Upper Darby PA 19082-1410
518111665          Chris A Sloffer &, Melanie A Sloffer Jtwros, 11465 E Baseline Road, Hickory Corners MI 49060-9735
518109152          Chris B Thomason &, Sigrid L Thomason Jtwros, 52 Crossbow Rd, Jasper GA 30143-2933
518112909          Chris Barry, 206 S 8th St., Battle Creek NE 68715-3009
518117026          Chris Bednarz, 17002 County Road 2720, Slaton TX 79364-8738
518118148          Chris Dinapoli, 8158 Greenview Road, Mechanicsville VA 23111-3714
518105861        + Chris Engemann, 3218 Calle Vallarta, Carlsbad CA 92009-9309
518117027          Chris Gregg, 7272 Amber Rene Dr, Belton TX 76513-6685
518117028          Chris Gutierrez, 6302 Normandy Drive, El Paso TX 79925-1805
518107615          Chris Hage, 2557 Marion St, Denver CO 80205-5257
518117029          Chris Hallman, 152 Buffington Ave, Royse City TX 75189-4992
518115546          Chris Hatfield, 518 N 16th St, Frederick OK 73542-3804
518109793          Chris Hoekstra, 2248 Spruce Rd, Homewood IL 60430-1048
518114092          Chris Hunt, 7 Alpert Drive, Wappingers Falls NY 12590-4601
518116700          Chris J Trevett Rollover Ira Td, Ameritrade Clearing Custodian, 215 Glenstone Cir, Brentwood TN 37027-3916
518110757          Chris J Willis, 3340 Wainwright St, Alexandria LA 71301-3966
518105331          Chris Joel Kamerschen, 2483 Candlewood Dr, Sierra Vista AZ 85650-9079
518117030          Chris Justice, 329 Alpine Dr, Weatherford TX 76086-3531
518107616          Chris Kumm, 11817 Ridge Pkwy 1033, Broomfield CO 80021-6530
518107617        # Chris Latella, 899 Daffodil St, Fountain CO 80817-4143
518112012        + Chris Maher, 8086 Oday Ave Ne, Otsego MN 55330-6857
518110322          Chris Maloney, 114 Country Club Dr, La Porte IN 46350-1929
518110323          Chris Mann, 729 E Main St, Richmond IN 47374-4311
518109794          Chris Michalski, 3526 N Overhill Ave, Chicago IL 60634-3127
518105221          Chris Neeley, 124 Shadybrook Drive, Morrilton AR 72110-1555
518108217          Chris Otto, 5611 Olive Ave, Sarasota FL 34231-2515
518108218          Chris Papastratis, 9461 Evergreen Place, Apt 201, Davie FL 33324-4317
518112515          Chris Pearson, 7215 Creekview Ct, Lucama NC 27851-9109
518117031          Chris Pena, 1620 Bryant Dr Unit 1801, Round Rock TX 78664-3606
518108219          Chris Pinolini &, Christie Pinolini Jt Ten, 2903 Sw Butterfly Ln, Palm City FL 34990-8217
518111559          Chris Richardson, 17 Coach Lantern Lane West, Scarborough ME 04074-8502
518105864        + Chris Spivey &, Annne Ramsden Jt Ten, 4880 Marguerita Ln, La Mesa CA 91941-4423
518107826          Chris Supik, 2 Davis Farm Rd, Clinton CT 06413-1374
518115547          Chris T Mhoon, Roth Ira ETrade Custodian, 9150 W. Charter Oak Rd., Edmond OK 73025-8543
518112516          Christ Barlas, 767 Caribou Rd, Asheville NC 28803-1844
518107618        + Christen Kaleionalani Ray, 3102 S Vine St, Englewood CO 80113-3065
518105070          Christian Biaku, 6367 Letson Farms Rd, Bessemer AL 35022-7055
518105865          Christian Cuevas, 422 Poplar Ave, Redwood City CA 94061-3019
518115899          Christian Dietrich, 377 Dietrich Valley Road, Kutztown PA 19530-9132
518112910          Christian French, 9220 Benziger Drive, Lincoln NE 68526-9215
518105866          Christian Hernandez, 15260 Farmington Street, Hesperia CA 92345-4859
518117962          Christian Herve Baynaud & Maria Ester Masulli Jt T, 20100 Maldonado Punta Del Este, Edif Recaloda Calle 23 Apart1202, Uruguay
518112388          Christian Hickerson, 2533 Nancy Lane, Gulfport MS 39503-3724
518110324          Christian Holdeman, 26325 Fireside Ct, South Bend IN 46619-9767
518114094          Christian J Weinholtz Iv, Ira ETrade Custodian, 26 High Park Blvd, Eggertsville NY 14226-4209
518114095          Christian J Weinholtz Iv, R/O Ira ETrade Custodian, 26 High Park Blvd, Eggertsville NY 14226-4209
518114096          Christian J Weinholtz Iv, Roth Ira ETrade Custodian, 26 High Park Blvd, Eggertsville NY 14226-4209
518105288          Christian Karl, Erlachplatz 7/14, Wien 1100, Austria
518109574          Christian Langenwalter, 811 Sunset Dr, Indianola IA 50125-1062
518117033          Christian Navejar, 7879 Riverfall Dr 107, Dallas TX 75230-4723
518114097          Christian Rampersad, 13202 97th Ave, South Richmond Hill NY 11419-1612
518108220          Christian Tamayo, 7786 Griswold St, Lantana FL 33462-6106
518114098        + Christian Torres, 2611 Meadow St, East Meadow NY 11554-4222
518107827        + Christian Tovar, 96 Berwyn St, Milford CT 06461-4012
518108221          Christie R Pinolini &, Chris N Pinolini Jtwros, 2903 Sw Butterfly Ln, Palm City FL 34990-8217
518111284          Christie Stegeman, 23614 Cornerstone Ln, Damascus MD 20872-2914
518119056          Christin Marie Cease, Roth Ira ETrade Custodian, Susan Marie Swords Guardian, 1200 Crown Point Dr, Hurricane WV 25526-9011
            Case 19-13273-VFP Doc 636 Filed 05/22/21 Entered 05/23/21 00:16:22                                                     Desc
                            Imaged Certificate of Notice Page 34 of 241
District/off: 0312-2                                          User: admin                                                         Page 32 of 239
Date Rcvd: May 20, 2021                                       Form ID: pdf905                                                Total Noticed: 12649
518105071            Christina Felix, 4002 Williams Ave Ne Lot 24, Fort Payne AL 35967-3985
518117035            Christina Long, 9800 Martha's Vineyard Cir, Aubrey TX 76227-8579
518108222            Christina M Burris, 3930 Parkview St, Pace FL 32571-2460
518114099       #+   Christina Maloomian, 333 Schermerhorn St Apt 33a, Brooklyn NY 11217-3883
518115900            Christina Siglin, 528 Hamilton St, Norristown PA 19401-4207
518112217        +   Christine A Tessereau Ttee, Thomas P Muchisky Irevocable T, U/A Dtd 12/17/2012, 3981 Holly Hills Blvd, Saint Louis MO 63116-3146
518114101        +   Christine Alaimo, 1115 65th St, Brooklyn NY 11219-5634
518115901        +   Christine C Ciuryla, 1320 Fieldpoint Dr, West Chester PA 19382-8229
518108224            Christine Infante, 3208 Parkwood Court, Kissimmee FL 34744-9231
518108225            Christine Miles, 347 Market Square East, Lakeland FL 33813-2017
518042965        +   Christine Richardson, 16 Whitman Street, Hastings-on-Hudson, NY 10706-1606
518105333            Christine Watson, 8271 N Oracle Rd Apt 148, Oro Valley AZ 85704-6443
518113717        +   Christofer M Pacheco As Cust For, Filiberto M Pacheco Utma Nm, 5905 El Prado Rd Nw, Albuquerque NM 87107-6313
518107828            Christopher A D'ambrosio, 76 Youngstown Rd, Fairfield CT 06824-4156
518110533            Christopher A Holmes, Roth Ira ETrade Custodian, 3 North Lakeview Dr, Goddard KS 67052-8702
518109796            Christopher A Palmer, 2444 N Bernard St, Chicago IL 60647-2404
518117036            Christopher A Tison, 1513 Westmont Dr., Mckinney TX 75072-3968
518111285            Christopher Allan Cornett, 1201 Summerwood Ct, Arnold MD 21012-1988
518116448        #   Christopher Alston, 317 Beatrice St, Greenville SC 29611-5603
518105868        #   Christopher Anthony, 4450 Ferngreen Dr, Hemet CA 92545-8063
518110534            Christopher B Ascher, 14698 S Caenen Ln, Olathe KS 66062-8406
518112518            Christopher Ball, 8304 Londonshire Drive, Charlotte NC 28216-1686
518113134            Christopher Barone, 38 Lincoln Rd, Butler NJ 07405-1802
518117037            Christopher Barquin, 1726 Dean Jones St, El Paso TX 79936-4401
518110919        +   Christopher Battiston, Roth Ira ETrade Custodian, 299 Nahant Rd, Nahant MA 01908-1468
518118149            Christopher Becke, 3183 Mountain Pass Road, Troutville VA 24175-2727
518110325            Christopher Bellamy, 9428 Haddington Drive West, Indianapolis IN 46256-1147
518112519            Christopher Bissette, 7915 Stott Rd, Bailey NC 27807-9251
518118150            Christopher Bodenbender, 4216 Inverness Rd Apt. 102, Virginia Beach VA 23452-1341
518107829            Christopher Bronson-Haith, 170 Douglas Street, Bridgeport CT 06606-2903
518108226            Christopher Brooks Leykamm, 1285 Gallaten Rd, Ormond Beach FL 32174-6012
518105869        #   Christopher Buono, 2616 W El Segundo Blvd Apt 6, Gardena CA 90249-1658
518115156            Christopher C Albrecht &, Christina Albrecht Jtwros, 2680 Olivesburg Rd, Mansfield OH 44903-9199
518108227        +   Christopher C Cheng, 9301 Sw. 92nd Ave. C408, Miami FL 33176-2164
518116327            Christopher C Salvador, Charles Schwab & Co Inc Cust, 2546 Isabel St. 1009, Sta. Ana Manila, Philippines
518111286            Christopher Carroll Jr, 48520 Mattapany Road, Lexington Park MD 20653-3505
518111667            Christopher Chester-Zito, 34306 Glouster Ct, Farmington Hills MI 48331-1533
518105035        +   Christopher D Anderson, Emily A Anderson, 12173 E Quarterstrap Cir, Palmer 99645, Ak 99645-8381
518105870        #   Christopher Daniel, 11520 Teak Lane, Fontana CA 92337-0188
518108228            Christopher David Essig Ira Td, Ameritrade Clearing Custodian, 4149 Aspen Chase Dr, Naples FL 34119-8885
518118572            Christopher Davis, Roth Ira ETrade Custodian, 4200 Smithers Ave S Apt B201, Renton WA 98055-6394
518114104            Christopher Dimare, 2251 47th St, Astoria NY 11105-1309
518105871            Christopher Duncan, 17708 Bentley Manor Place, Canyon Country CA 91387-3813
518115902            Christopher Duncan, 127 Log Tavern Rd, Milford PA 18337-9752
518112013            Christopher Eckes, 9273 Jarrod Ave S, Cottage Grove MN 55016-5002
518110326            Christopher Ellis, 1503 W Daniel Dr, Greensburg IN 47240-6284
518115157            Christopher Estep, 80 Straub Road West, Mansfield OH 44907-2849
518110921            Christopher G Battiston, 299 Nahant Rd Apt 11, Nahant MA 01908-1466
518105872            Christopher Goodlow, 4786 Hawkins St, Antioch CA 94531-9451
518105873            Christopher Haywood, 10181 Epperson Way, San Diego CA 92124-3211
518108230            Christopher Hyman, 12797 Wilderness Lane East, Jacksonville FL 32258-2148
518114105            Christopher J Acierno, Christine De-Vera Ilarina, 51 Sherwood Dr, Huntington NY 11743-5138
518115636            Christopher J Chidwick, 27 Benjamin Cres, Orangeville On L9w 5j2, Ontario
518115903        +   Christopher J Creighton, 1011 Rock Creek Rd, West Chester PA 19380-3881
518116449            Christopher J Grotke, 2 Farmstead Way, Fountain Inn SC 29644-9154
518114106        +   Christopher J Hayes, 2554 Lincoln Blvd, North Bellmore NY 11710-2627
518117038        +   Christopher J Jones, Amy M Jones, 4311 Lakebend West, San Antonio TX 78244-1727
518117039            Christopher J Mathews, Roth Ira ETrade Custodian, P.O. Box 506, Danbury TX 77534-0506
518113136            Christopher J Matta, 1821 Bay Blvd, Pt Pleasant NJ 08742-5207
518114107        +   Christopher J Molino, 2729 168th St, Flushing NY 11358-1129
518116701        +   Christopher James Harden, 8612 Snow Hill Rd, Ooltewah TN 37363-9627
518112521            Christopher Jerome Hackett, 7113 Lytteton Dr, Fayetteville NC 28311-9413
518117040        +   Christopher John Rourk, Charles Schwab & Co Inc Cust, Po Box 670052, Dallas TX 75367-0052
            Case 19-13273-VFP Doc 636 Filed 05/22/21 Entered 05/23/21 00:16:22                                                 Desc
                            Imaged Certificate of Notice Page 35 of 241
District/off: 0312-2                                       User: admin                                                          Page 33 of 239
Date Rcvd: May 20, 2021                                    Form ID: pdf905                                                 Total Noticed: 12649
518112868        + Christopher Joseph Linkletter, 281 Grassy Hills Ln, Grand Forks ND 58201-7925
518115158          Christopher K Chesser, 960 North State St, Marion OH 43302-1870
518112434        + Christopher K Kunkel, 375 E Hunter Rd, Sand Coulee MT 59472-9721
518105222          Christopher Kelley, 431 Kathleen St, Mountain Home AR 72653-4223
518119057          Christopher Lee Black, 116 Briarcliff Pt, Huntington WV 25704-8806
518114108        + Christopher Loh, 370 E 76th St Apt B1207, New York NY 10021-0271
518109575          Christopher Lui, 1621 Pinehurst Northeast 19c, Cedar Rapids IA 52402-5848
518115159        + Christopher M Kousagan, 7930 Manorgate St, Lewis Center OH 43035-6014
518105334          Christopher M Schrag, Wfcs Custodian Roth Ira, 3250 W Stella Ln, Phoenix AZ 85017-1539
518109798        # Christopher M Simonek, 7830 Teton Rd, Orland Park IL 60462-1881
518109799          Christopher Madison, 23005 Westwind Dr, Richton Park IL 60471-2551
518117041          Christopher Meeks, 23356 Honey Bee Ln, New Caney TX 77357-8506
518111288          Christopher Mettee, 1229 Athens Ct, Bel Air MD 21014-2796
518108232        + Christopher Michael Bonkosky, 13501 Sw 28th St, Davie FL 33330-1105
518109800          Christopher Monigan, 1823 6th Street, Madison IL 62060-1565
518114109        + Christopher Pantaleo, 35 Rolling Meadows Way, Penfield NY 14526-1264
518116450          Christopher Paul Bragg, 75 Bragg Rd, Gray Court SC 29645-4100
518110327        # Christopher Pavey, 124 S Market St, Thorntown IN 46071-1228
518108233          Christopher Pellor, 5842 Se Wilsie Dr, Stuart FL 34997-8012
518115703          Christopher Platt, 4826 Ne 14th Pl 2, Portland OR 97211-5083
518113137          Christopher Powell, 53 Santa Cruz Road, Tuckerton NJ 08087-4245
518117042          Christopher Quinn &, Ashley Quinn Jtwros, 26414 Cottage Cypress Ln, Cypress TX 77433-1596
518109801        + Christopher R D'andrea, 912 S Morgan St, Chicago IL 60607-4219
518108234          Christopher R Ellis, Ira R/O Etrade Custodian, 12410 Eloian Drive, Thonotosassa FL 33592-2406
518117043          Christopher R Hallman, R/O Ira Vftc As Custodian, 152 Buffington Ave, Royse City TX 75189-4992
518111289          Christopher Rhi, 9261 Red Cart Ct, Columbia MD 21045-4065
518112523          Christopher Ridgaway, 715 N Wilba Rd, Mebane NC 27302-2127
518112014        + Christopher Robert Campion, 9300 Old Cedar Ave S Apt 218, Bloomington MN 55425-2472
518105876        # Christopher Ryan, 1246 Mighty Oak Ln D, Redding CA 96002-3927
518111669          Christopher S Duncan, 1276 Buckboard Cir, South Lyon MI 48178-8713
518118882        # Christopher Schmude, N666 34th Dr, Berlin WI 54923-8391
518112015          Christopher Sieberg, 893 37th St Se, Buffalo MN 55313-5323
518109156          Christopher Smith, 1611 Wood Nymph Trl, Lookout Mountain, Saint-Lambert-De-Lauzon Qc GA 30750-2
518115904          Christopher Stephen Barrall, Jennifer Nicole Barrall, 30 Denlinger Ave, Strasburg PA 17579-1308
518108235          Christopher Taarick, 1132 Nw 30th Ct, Wilton Manors FL 33311-2228
518108236          Christopher Tesvich, 807 88th Street Northwest, Bradenton FL 34209-9691
518113138          Christopher Thomas Ferrara, 6 Monroe Dr, Marlboro NJ 07746-1125
518116451          Christopher Trabert, 273 Applewood Center Pl, 204, Seneca SC 29678-0918
518105878          Christopher Trent, 1212 Aviator Ln S, Tustin CA 92782-1700
518112965          Christopher Ty Martin, Bryna Marie Cronin, 33 Fieldstone Est, Newmarket NH 03857-2100
518117044          Christopher Uhlaender, 18 Las Flores Dr, Wimberley TX 78676-3646
518118154          Christopher W Hurd, 1850 Columbia Pike, Apt #126, Arlington VA 22204-6222
518118155        + Christopher Wayne Hamilton, 12713 Oxon Rd, Herndon VA 20171-1705
518105879          Christopher Whitsitt, 1739 Hubbard Ave, San Leandro CA 94579-1321
518113139          Christopher Wiatrak, 399 Circle Dr, Wyckoff NJ 07481-3134
518107831        + Christopher Worgan, PO BOX 1218, Middlebury CT 06762-1218
518105880          Christopher Zeledon, 644 Seville Way, Merced CA 95341-6847
518113140        + Christopher Zuidema, 84 Atlantic Ave Back House, Long Branch NJ 07740-7926
518115905          Christos Christofidis & Joann, Christofidis Jt Ten, 1363 Foxglove Dr, Jamison PA 18929-1206
518117991        # Chritopher Jones, 196 N 300 E, Alpine UT 84004-1617
518117046          Chrystlynne Thomas, 3288 Cpl Johnson Rd, San Antonio TX 78234-1225
518117047        + Chuck Charubhat &, Esther Charubhat Jt Ten, 1127 Forest Home Dr, Houston TX 77077-1015
518109802          Chuck H Chow, 134 S Cranberry St, Bolingbrook IL 60490-2090
518105881          Chui Ping Chan, Sep Ira Vftc As Custodian, 112 Northampton Ln, Belmont CA 94002-4131
518115161        + Chun C Sun, 2505 Hixson St, Powell OH 43065-9039
518111290          Chun-Yan Mi, 412 Palmtree Drive, Gaithersburg MD 20878-2920
518111291          Chun-Yan Mi, Apex C/F Roth Ira Account, 412 Palmtree Drive, Gaithersburg MD 20878-2920
518105882        + Chungman Ho Rollover Ira, Td Ameritrade Clearing Custodian, 2440 Roanoke Rd, San Marino CA 91108-2637
518105883        + Chungman Ho Roth Ira, Td Ameritrade Clearing Custodian, 2440 Roanoke Rd, San Marino CA 91108-2637
518105884          Chuong Nguyen, 2127 Flintside Ct, San Jose CA 95148-1331
518108237          Chuong Nguyen, 746a Sw Federal Hwy, Stuart FL 34994-2937
518108238          Ciara Cumbie, 289 Courtney Lake Circle, West Palm Beach FL 33401-2418
518113141          Cilette Moise, 27 Ash Lane, Randolph NJ 07869-4758
            Case 19-13273-VFP Doc 636 Filed 05/22/21 Entered 05/23/21 00:16:22                                                     Desc
                            Imaged Certificate of Notice Page 36 of 241
District/off: 0312-2                                          User: admin                                                          Page 34 of 239
Date Rcvd: May 20, 2021                                       Form ID: pdf905                                                 Total Noticed: 12649
518105885            Cindy Estes, Trad Ira Vftc As Custodian, 3213 Shelter Cove Ln, Elk Grove CA 95758-4666
518117048            Cindy Inderlied Rollover Ira Td, Ameritrade Clearing Custodian, Po Box 239, Marathon TX 79842-0239
518105886            Cindy Nguyen, 2627 Chestnut Ave, Long Beach CA 90806-2505
518117049        #   Cindy Ren, 4510 Druid Ln 204, Dallas TX 75205-4713
518105887        +   Citi Retirement Account, Pershing Llc As Custodian, Ira FBO Wilbert Winbush, 817 W 110th St, Los Angeles CA 90044-4323
518114110        +   Citi Retirement Account, Pershing Llc As Custodian, Ira FBO Marlen Katz, 1860 E 27th St, Brooklyn NY 11229-2531
518117955            Citigroup Global Markets, Europe Ltd D/B/A Citigroup, Citigroup Centre 33 Canada Sq, London E14 5lb, United Kingdom
518107622       #+   City Of Thornton Tr, City Of Thornton - Police 401a Plan, FBO Brent M Mullen, 8580 E 145th Pl, Brighton CO 80602-5749
518116647            Claes Lundqvist, Vapnarevagen 6b, Sollentuna 19273, Sweden
518108240        +   Claire Ruth Elkin Ttee, Elias Elkin Residuary Trust, U/A 11/4/94, 7290 Kinghurst Dr Apt 103, Delray Beach FL 33446-2981
518105073            Clara Haardt Hogan, 3208 Altadena Rise, Birmingham AL 35242-4306
518115162            Clare Stevens, 8056 Baird Rd, Groveport OH 43125-9789
518118157        +   Clarence H Nidell, 11536 Summit Ridge Court, Manassas VA 20112-3582
518116452            Clarence R Brown, 5083 Ballantine Dr, Summerville SC 29485-8898
518109157            Clarence White, 932 Hyacinth Ln, Peachtree City GA 30269-3955
518109158            Clarence Wiggs Sr, 826 Rose Pointe Circle, Valdosta GA 31605-7940
518113142        +   Clark Johnson, 5 Wyndehurst Dr, Madison NJ 07940-2627
518109513            Clark Jones, Ira Vftc As Custodian, Roth Account, 54-3811 Omachi Road, Kapaau HI 96755
518118158            Clark Michael Allen Jr, 5100 Chowan Ave, Alexandria VA 22312-2005
518117050            Clark R Strong Iii &, Claudia S Strong Jtwros, 6928 Glen Hills Rd, Richland Hills TX 76118-5107
518113143        +   Claude Roberts, 104 Bradley Ln, Bridgewater NJ 08807-2689
518119058            Claudette Dofflemyer, 134 Flintlock Dr, Bunker Hill WV 25413-3337
518109159        +   Claudia Arango Tavares Ira, Td Ameritrade Clearing Inc Custodian, 401 16th St Nw, Unit 1159, Atlanta GA 30363-1061
518115906            Claudia Catherine Wert, 21 Starr Rd, Reading PA 19608-9717
518112525            Claudia M Herrera, 3716 Appling Way, Durham NC 27703-9227
518105888            Claudia Tapia, 1374 Del Sol Ln, San Diego CA 92154-3623
518105889        #   Claudia Villegas, 1475 Sheridan Road, San Bernardino CA 92407-2812
518105890            Claudine Lagunzad, 9049 Reales St, Rancho Cucamonga CA 91737-1476
518110923        +   Claudio Oliveira, 26 West Chestnut Street, Brockton MA 02301-6593
518108241            Clay Ballinger, 1005 10th St N, Jacksonville Beach FL 32250-3603
518114111        +   Clay Bleier, 600 High St, Victor NY 14564-1155
518108242            Clayton A Cowart, 3707 Avenue M Nw, Winter Haven FL 33881-1975
518118576            Clayton Hassell Ii, Bldg 11465 A St, Jblm WA 98433
518112526            Cleophas L Mcmillan &, Sarah E Murray Jtwros, 404 Mcleod Rd, Red Springs NC 28377-1952
518117051        +   Cliff J Mccrea Rollover Ira, Td Ameritrade Clearing Inc Custodian, 19012 Adrian Way, Jonestown TX 78645-9664
518113770        +   Clifford Earl Smith Tr FBO, Clifford Earl Bordeaux Trust, Ua Apr 28 2014, 908 W. Winnie Ln., Carson City NV 89703-2026
518113771            Clifford Helmholz, 2624 Alpine Creek Rd, Reno NV 89519-7304
518105335            Clifford L Overby &, Robin J Overby Jtwros, 14625 N 37th Drive, Phoenix AZ 85053-4623
518105891            Clifford Maurer, 5145 Whitecap St, Oxnard CA 93035-1833
518109514        +   Clifford Tatsuo Kanda &, Gail Hideko Kanda Jt Ten, 1101 Kokea St J203, Honolulu HI 96817-6402
518105892            Clifford Wong, 1611 Willowgate Drive, San Jose CA 95118-1659
518105336            Clifton J Whittaker, 3811 E Snavely Ave, Kingman AZ 86409-0816
518115908        +   Clifton Lee, J Dancer Lee, 415 East Shawmont Avenue, Apt. E, Philadelphia PA 19128-4042
518108243            Clifton Simmonds, 4904 Northwest 25th Terrace, Fort Lauderdale FL 33309-2952
518109161            Clifton Skinner, 2870 Zoar Rd, Baxley GA 31513-3215
518111292            Clifton Tan, 3488 Chiswick Ct, Silver Spring MD 20906-1669
518042966        +   Clinical Supplies Management (CSM USA), 300 Technology Drive, Malvern, PA 19355-1315
518105893            Clint Dobbs, 2120 D Ave, National City CA 91950-6771
518115548            Clint Harrison, 610 O St Sw, Ardmore OK 73401-3204
518112017            Clinton Glover, 2046 Margaret St, Saint Paul MN 55119-3924
518112218            Clinton Love, 18330 Private Road 1141, Cassville MO 65625-7509
518115163            Clinton Michael Smith, 4161 Guston Pl, Columbus OH 43230-8480
518115909        +   Clinton Timmins, 2200 E Main St, Sacramento PA 17968-9514
518118577        +   Clinton Van Buskirk, 4101 Kings Ct, Carnation WA 98014-5042
518113718            Clive Jolly, 6950 Ray Lane Southwest 6950, Albuquerque NM 87121-6954
518112018        +   Cloid John Green, Charles Schwab & Co Inc.Cust, Ira Rollover, 1113 Minnesota St, Shakopee MN 55379-3410
518112219            Clyde Cameron, 8504 Nw 81st Ter, Kansas City MO 64152-4125
518105894        +   Clyde J Harless, Tod Greg A Harless & Tod Kristen H Bohny, 400 Lantern Crest Way Apt 427, Santee CA 92071-4633
518115910        +   Clyde Waite Trustee FBO Estate Of Li, U/A 03/01/2015, 2678 Windy Bush Rd, Newtown PA 18940-3601
518108244            Cody Artalona, 2407 Groveway Dr, Valrico FL 33596-7386
518115165        +   Cody Buczko, 116 Pineview Drive, Oregon , OH 43616-2639
518107623            Cody Buehler, 931 West Cr 2e, Berthoud CO 80513-8216
518113772            Cody Burkes, 7545 Oso Blanca Road 2140, Las Vegas NV 89149-1475
            Case 19-13273-VFP Doc 636 Filed 05/22/21 Entered 05/23/21 00:16:22                                                  Desc
                            Imaged Certificate of Notice Page 37 of 241
District/off: 0312-2                                        User: admin                                                         Page 35 of 239
Date Rcvd: May 20, 2021                                     Form ID: pdf905                                                Total Noticed: 12649
518118883            Cody Dirks, 341 Cudd Ave, River Falls WI 54022-2550
518108245            Cody E Proctor, 1410 Se 22nd St, Cape Coral FL 33990-4623
518115549            Cody Hamm, 322 N Franklin Ave, Sand Springs OK 74063-6715
518116607            Cody Hendrix, 4113 West 90th Street, Sioux Falls SD 57108-6336
518108246            Cody Larson, 701 Hart St, Fort Walton Beach FL 32547-1927
518105895            Cody Lee Thornhill, 6150 Springview Dr, Rocklin CA 95677-2983
518112220            Cody Mark Webster Rollover Ira Td, Ameritrade Clearing Custodian, 7002 N Elm St, Pleasant Valley MO 64068-9571
518116702            Cody Mcginnis, 11733 Osborn Valley Ln, Arlington TN 38002-5966
518117992            Cody Scrivens, 646 East 500 North, Tooele UT 84074-3403
518105338            Cody Whitten, 4309 South Hassett, Mesa AZ 85212-2557
518112389            Colbee Adcock, 127 Eastwood Cr, Florence MS 39073-8951
518113773            Colby Baldwin, 711 Rocky Trail Road, Henderson NV 89014-0324
518109163            Colby Carter, 1059 Hall Memorial Rd Nw, Resaca GA 30735-6215
518110762            Colby Charles Comeaux, Po Box 955, Larose LA 70373-0955
518107625            Cole Fuhrmann, 2605 Kittredge Loop Dr N 637, Boulder CO 80310-1007
518112869            Cole Kirchoffner, 2107 2nd Ave N, Grand Forks ND 58203-3352
518114113        +   Colin Anthon Hull, 250 Monroe Street, 1st Floor, Brooklyn NY 11216-5678
518117053            Colin Euguene Mchattie, 507 Colony Creek Drive, Victoria TX 77904-3805
518105898        #   Colin Garnes, 32218 Placer Belair, Temecula CA 92591-4966
518115911            Colin Gluck, 2462 Rt 737, Kempton PA 19529-8794
518105899            Colin Robinson, 6850 Mission Gorge Rd 2351, San Diego CA 92120-2499
518115166            Colin Spruance, 205 Peters Drive, Piqua OH 45356-2525
518111671            Colleen C Gross &, Douglas C Gross Jtwros, 37371 Lakeshore Dr, Harrison Twp MI 48045-2843
518113145            Colleen V Apter, 14 Farm Creek Rd, Fredon NJ 07860-5067
518109576        +   Collin A Kerstetter, Ira, Td Ameritrade Clearing Custodian, 2388 Russell Drive, Iowa City IA 52240-9195
518115550            Collin Seabolt, 242 South 176th West Avenue, Sand Springs OK 74063-5227
518118159            Collins Agyemang, 3490 Caloosa Way, Woodbridge VA 22193-5902
518108247            Colman Ryan, 5691 Woodland Ln, Fort Lauderdale FL 33312-6247
518108009            Colmex Pro Ltd-Client Account, 1 Chrysanthou Mylona Panagldes, Building Office 3 Floor 4, Limassol 3030, Cyprus
518118579            Colten Kruger, 3100 Orlando St Apt A202, Port Orchard WA 98366-4062
518111672            Colton Richardson, 2023 Dean Dr, Washington MI 48094-1008
518118884            Colton Vaughan, 481 Rockrose Drive, Fond Du Lac WI 54935-1832
518110924            Compassion Veterinary Clinic, FBO Gangadhar Patil, 275 Boston Post Rd E, Marlborough MA 01752-3528
518108248            Cong Tran, 3909 Reserve Drive 312, Tallahassee FL 32311-1275
518113146            Connie Athens, 179 Sarepta Rd, Belvidere NJ 07823-2678
518109577        +   Connie Shapoval, 403 State St., Scranton IA 51462-8419
518110328            Connor Bartek, 6921 Henze Road, Evansville IN 47720-1929
518108249            Connor Burk, 919 Brunswick Pl, Rockledge FL 32955-4046
518116703        #   Connor E Wise, 823 Glendale Dr, Clarksville TN 37043-4823
518117055            Connor Hall, 14053 Fm 1567 W, Cumby TX 75433-6915
518108250            Connor Kennedy, 1887 Oakwood Trail, Melbourne FL 32934-8131
518117056            Connor Patton, 105 Jeffery Scott Rd, Kerrville TX 78028-9209
518115168            Connor R Messer-Kruse, 119 Manville Ave Lowr, Bowling Green OH 43402-3194
518109164        +   Constance B Battle, 4309 Satolah Rdg, Evans GA 30809-7263
518118161        +   Constance Huan-Sen Chiu, Charles Schwab & Co Inc Cust, Ira Contributory, 1004 Salt Meadow Lane, Mc Lean VA 22101-2027
518112527            Constance Vassallo, 1509 Pinewinds Drive 106, Raleigh NC 27603-5739
518110329            Core L Zimmerman, 4120 Woodhill Drive, Fort Wayne IN 46804-2976
518105901            Coree Ellis, 11453 Deschutes Road, Bella Vista CA 96008
518117057            Corey Douglass Knutson, 2100 W Baker Rd Apt 314, Apt 314, Baytown TX 77521-2186
518115912        +   Corey Griffith, 2340 Hidden Timber Dr, Pittsburgh PA 15241-3310
518118162            Corey Harris, 1745 Hounds Way, Henrico VA 23231-5258
518115551            Corey New, 15565 S Cr206, Blair OK 73526-9242
518113148            Corey O Ragin, 923 Velde Ave, Pennsauken NJ 08110-3434
518117058            Corey T Lester, Roth Ira ETrade Custodian, 16610 Blue Shine Trl, Cypress TX 77433-2593
518105902            Corina Tristan, 28346 Boulder Dr, Trabuco Cyn CA 92679-1145
518118163        #   Corinne Jacques, 305 Old Waterford Rd. Nw, Leesburg VA 20176-2118
518109165            Cornelius Small, 3 Belmont Park Dr, Newnan GA 30263-1385
518042967        +   Corodata, PO Box 842638, Los Angeles, CA 90084-2638
518105903            Corrina C Quezada, 64 Kingston Ln, Cotati CA 94931-4358
518105225        +   Cortney Warwick, 704 Majestic Lodge Rd, Hot Springs National Park Ar AR PARK 71913-9294
518115704            Cory Anthony Stores Rollover Ira, Td Ameritrade Clearing Custodian, 4529 Aster St, Springfield OR 97478-6637
518109166            Cory Ferris, 1362 Hadaway Trail Ne, Lawrenceville GA 30043-7201
518105226            Cory Hairston, 12 Old Orchard Mabelvale Ar., 72103, Mabelvale AR 72103
            Case 19-13273-VFP Doc 636 Filed 05/22/21 Entered 05/23/21 00:16:22                                                  Desc
                            Imaged Certificate of Notice Page 38 of 241
District/off: 0312-2                                        User: admin                                                          Page 36 of 239
Date Rcvd: May 20, 2021                                     Form ID: pdf905                                                 Total Noticed: 12649
518115913        + Cory Malpiedi, 3418 Ellsworth Ave, Erie PA 16508-2139
518116704          Cory Walden, 305 1.5 7th Ave, Columbia TN 38401
518105904        + Cory Ward Brock, 583 W Chennault Ave, Clovis CA 93611-6700
518105227          Cory Yates, 203 S Logan St, Charleston AR 72933-9488
518110330          Coty Wells, 577 East Radio Tower Road, Scottsburg IN 47170-6405
518109167          Courtney Chairez, 235 King Boulevard, Clyo GA 31303-2649
518112221          Courtney Curbow, 3114 Main Street, Cassville MO 65625-9560
518105339          Courtney Fanning, 930 W Castle Rd, Safford AZ 85546-9295
518105074          Courtney Fulford, 1000 South Edgewood Drive, Dothan AL 36301-2305
518117059          Courtney L Sames, 1814 Kenwood Ave, Austin TX 78704-3632
518109168          Courtney Simmonds, 8302 Stonecrest Trail, Lithonia GA 30038-2938
518109169        # Courtney Williams, 1003 E 2nd Ave Sw Apt 5, Rome GA 30161-3346
518042968          Cpa Global, Liberation House, Castle Street, St. Hel, CHANNEL ISLANDS
518108251          Craig A Miller &, Christina L Miller Jt Ten, 9684 122nd Way, Seminole FL 33772-2031
518117060        # Craig Anthony Smith, 6803 Kenosha Pass, Austin TX 78749-1801
518105285          Craig Anthony Williams, 9 Stanhope Street, Woonona Nsw 2517, Australia
518117061          Craig Atwell &, Marlis Atwell, 213 Regal Court, Royse City TX 75189-2743
518111673        + Craig Bauer, 26565 Scenic Dr, Franklin MI 48025-1365
518107832          Craig Bell, 255 Vernon St, Manchester CT 06042-3472
518105905          Craig Bowe, 1442 Vanessa Cir, Encinitas CA 92024-2440
518115914          Craig Bremner, 22 Partridge Ave, Ridley Park PA 19078-1624
518117062        + Craig Cooke, 2510 9th Ave, Canyon TX 79015-4728
518113149          Craig Cress, 535 Chestnut Ave, Lindenwold NJ 08021-1721
518107626          Craig H Rhodes, 5509 Triple Crown Dr, Frederick CO 80504-4406
518109170          Craig Harvey Banks, 1829 Dover Court, Douglasville GA 30135-7800
518108252          Craig L Caddigan, Roth Ira Vftc As Custodian, 4850 Sw Lake Grove Cir, Palm City FL 34990-8503
518115169          Craig L Fountain, 301 Lee Road #4, Bedford OH 44146-7326
518113150          Craig Larnaitis, 9 Elm Avenue, Hazlet NJ 07730-2114
518108253          Craig Lavelle, 11225 Flora Springs Drive, Riverview FL 33579-2408
518105906          Craig M Nicholas, 225 Broadway 19th Floor, San Diego CA 92101-5047
518115915        + Craig Mccleaf Rollover Ira, Td Ameritrade Clearing Custodian, 665 Losh Rd, Shermans Dale PA 17090-8423
518105907        + Craig Mcintosh Sep Ira, Td Ameritrade Clearing Custodian, 19052 Fowler Ave, Santa Ana CA 92705-1219
518118580        + Craig Pierce, 18204 114th Pl Ne, Granite Falls WA 98252-9668
518108254        # Craig Quarrie, 3974 Corinne Court, Naples FL 34109-0789
518109803        + Craig R Sennett, 5n097 Wooley Rd, Maple Park IL 60151-8351
518112528          Craig Smith, 676 Lanier Farm Rd, Sanford NC 27330-0782
518112529          Craig T Gill, 239 Carolina Way, Sanford NC 27332-6646
518112530          Craig T Smith, Roth Ira ETrade Custodian, 676 Lanier Farm Rd, Sanford NC 27330-0782
518114117        # Craig Zemarkowitz, 230 W 55th St Apt 6h, Apt 6h, New York NY 10019-5211
518109804        + Cranshire Capital Master Fund Ltd, 2211a Lakeside Drive, Bannockburn IL 60015-1265
518112390          Creedianiah Walker, 77 County Road 361, Oxford MS 38655-5939
518105908        + Cresente Pasion Jaramillo, 1584 Yankee Pt Ct, San Jose CA 95131-2557
518109805          Cristian Estrada, 3809 W 57th St, Chicago IL 60629-3832
518114118        + Cristian J Vasquez Sr, 1845 Hobart Ave Apt 7c, Bronx NY 10461-4169
518105909          Cristian Perez, 15147 Woodruff Pl Apt 3, Bellflower CA 90706-4027
518105910          Cristobal Escobar, 210 W Elm Ave, Burbank CA 91502-2521
518109806        # Crystal Anne Kelly, 2500 N Halsted St, Chicago IL 60614-2308
518110497          Crystal Clear Group Inc, Asherstreet 5, Raanana 43552, Israel
518113151          Crystal Diaz, 1214 W Chestnut Ave, Vineland NJ 08360-4436
518114119          Crystal M Goldenstein, 83 Vanderbilt Ave # 3, Brooklyn NY 11205-2303
518110763          Crystal Naoum, 4726 Folse Drive, Metairie LA 70006-1162
518117064          Crystal Pinegar, Trad Ira Vftc As Custodian, 18902 Mountain Spring Dr, Spring TX 77379-5518
518112531          Crystal Tibbs, 1730 Great Bend Dr, Durham NC 27704-4779
518116326          Crystalclear Group Inc, 50th & Aquilino De La Guardia Streets, Plaza Banco General 14th Floor, Panama
518108255          Csaba A Kozma, 9800 Touchton Rd Apt 528, Jacksonville FL 32246-8289
518114120        + Csir Group Llc, C/O Christine Petraglia, 435 E 65th Streeet, Apt 10b, New York NY 10065-6972
518105911        # Cuahutemoc Munoz, 1307 Hollyhock St, Livermore CA 94551-1407
518118581        # Curtis Bohlke, 73901 North Rothrock Road, Prosser WA 99350-8653
518105912          Curtis Brock, 35248 Eureka Avenue A, Yucaipa CA 92399-4787
518115916       #+ Curtis Fouchie, 2235 Wenksville Rd, Biglerville PA 17307-9719
518115637          Curtis Gilfillan, 3209 Dovetail Hts, Nepean On K2j 3v5, Ontario
518105913       #+ Curtis K Schlenker &, Charyl D Schlenker Ten Com, 2995 Didier Road, Valley Springs CA 95252-8616
518117065          Curtis Kitt, 7022 Villa Del Sol Drive, Houston TX 77083-2321
            Case 19-13273-VFP Doc 636 Filed 05/22/21 Entered 05/23/21 00:16:22                                               Desc
                            Imaged Certificate of Notice Page 39 of 241
District/off: 0312-2                                        User: admin                                                      Page 37 of 239
Date Rcvd: May 20, 2021                                     Form ID: pdf905                                             Total Noticed: 12649
518111674         + Curtis Leon Rademacher, Joann Arlene Rademacher Ttee, 18240 Raleigh Square Dr, Southgate MI 48195-2858
518105228         + Curtis N Wagner &, Esther L Wagner Jt Ten, 269 Madison 6410, Wesley AR 72773-8985
518105914           Curtis Rossoll, 2717 Phantom B, Lemoore CA 93245-3284
518117993         + Curtis W Marvin &, Sharon A Marvin Jt Ten, Po Box 123, Payson UT 84651-0123
518111675           Curtis Woods, 5684 Langlois St, West Bloomfield MI 48322-1203
518114123         + Cust Fpo, John W Osburn Ira, FBO John W Osburn, 859 Hook Rd, Farmington NY 59 HOOK RD 14425-9541
518114124         + Cust Fpo, John W Osburn Irra, FBO John W Osburn, 859 Hook Rd, Farmington NY 59 HOOK RD 14425-9541
518115917         + Cust Fpo, Mukesh J Mehta Rra, FBO Mukesh J Mehta, Po Box 371, E Stroudsburg PA 18301-0371
518108258         + Cust Fpo, Jeffrey Thompson Ira, FBO Jeffrey Thompson, 3201 Hallam St, Deltona FL 32738-7105
518118583         + Cust Fpo, Mr Ralph Neil Herbison Jr Ira, FBO Mr Ralph Neil Herbison Jr, 4141 W Kathleen Ave, Spokane WA 99208-4931
518108259         + Cust Fpo, FBO Simon F Falk, 3730 Nw 101st Ave, Coral Springs FL 33065-2842
518112532         + Cust Fpo, Andrea M Nance Irra, FBO Andrea M Nance, 244 Hasty School Rd, Thomasville NC 27360-8613
518114121         + Cust Fpo, Peter A Modena Ira, FBO Peter A Modena, 272 Thomas St, Staten Island NY 10306-1704
518109171         + Cust Fpo, Robert J Louckes Rra, FBO Robert J Louckes, 238 Lakestone Pkwy, Woodstock GA 30188-5456
518108260         + Cust Fpo, Astrey M Parwani Rra, FBO Astrey M Parwani, 18007 Cozumel Isle Dr, Tampa FL 33647-3374
518111677         + Cust Fpo, Maruush Batbold Rra, FBO Maruush Batbold, 5043 Pinetum Trl, Brighton MI 48114-9033
518118166         + Cust Fpo, W David Crocket Jr Ira, FBO W David Crocket Jr, 3549 Peppers Ferry Rd, Wytheville VA 24382-4955
518113153         + Cust Fpo, Anthony Ven Graitis Irra, FBO Anthony Ven Graitis, 160 Macintyre Ln, Allendale NJ 07401-1448
518115170         + Cust Fpo, James S Tavolario Basic, FBO James S Tavolario, 4255 Stratford Rd, Youngstown OH 44512-1422
518117068         + Cust Fpo, Mrs Kim M Kadiri Irra, FBO Mrs Kim M Kadiri, 11713 Hickory Garden Dr, Balch Springs TX 75180-2117
518110925         + Cust Fpo, Christopher G Battiston Ira, FBO Christopher G Battiston, 299 Nahant Rd, Nahant MA 01908-1468
518105915        #+ Cust Fpo, Mark Wimbley Sep, FBO Mark Wimbley, 12 Freedom Pl, Irvine CA 92602-0725
518117067         + Cust Fpo, Satishkumar M Ardeshna Irra, FBO Satishkumar M Ardeshna, 8708 Mackenzie Dr, Mckinney TX 75070-7416
518114122         + Cust Fpo, Mitchell A Kushner Irra, FBO Mitchell A Kushner, 201 Seaman Neck Rd, Dix Hills NY 11746-8027
518118582         + Cust Fpo, William S Worthington Ira, FBO William S Worthington, 2257 Nw Vinland Vw, Poulsbo WA 98370-9418
518118165         + Cust Fpo, Michael Sharpe Irra, FBO Michael Sharpe, 13117 Trinity Pl, Richmond VA 23233-7518
518113152           Cust Fpo, John J Calenda Rra, FBO John J Calenda, 601 Riverside Ave Unit 605, Lyndhurst NJ 07071-3083
518105917         + Cust Fpo, Mrs Quyen L Huynh Irra, FBO Mrs Quyen L Huynh, 1865 Saint Andrews Pl, San Jose CA 95132-1766
518117066         + Cust Fpo, Aaron M Jacob Rra, FBO Aaron M Jacob, 2306 Saharah Dr, Garland TX 75044-7164
518111678         + Cust Fpo, Mary E Lesinski Rra, FBO Mary E Lesinski, 46782 Maidstone Rd, Canton MI 48187-1406
518105918         + Cust Fpo, Mr Richard S Koch Rra, FBO Mr Richard S Koch, 23770 Mckean Rd, San Jose CA 95141-1010
518108257         + Cust Fpo, Larry E Peoples Sr Rra, FBO Larry E Peoples Sr, 630 Sw Orange Ave, Keystone Hgts FL 32656-9544
518111676           Cust Fpo, Mr Kyle R Nickerson Rra, FBO Mr Kyle R Nickerson, 5722 Glen Creek Dr, Ann Arbor MI 48108-9112
518105919         + Cvi Investments, Inc., 101 California Street, Suite 3250, San Francisco CA 94111-5815
518118584           Cybele A Gonzalez & Jose L, Gonzalez Jt Ten, Po Box 554, Silverdale WA 98383-0554
518112911           Cynthia Anson, 1830 North 110th Avenue Circle, Omaha NE 68154-1608
518108261         # Cynthia Echeverri, 162 Southwest 159th Way, Sunrise FL 33326-2252
518105920         + Cynthia Liuqian-Feng Shum, 25777 Durrwood Ct, Castro Valley CA 94552-5527
518117069         + Cynthia Miles, 120 Pecan Vista Ln, Georgetown TX 78626-4540
518112966         + Cynthia R Lawrenson Tod, 5 Erik St, Merrimack NH 03054-4572
518113154           Cynthia Reidlinger &, Peter Reidlinger Jtwros, 18 Birchwood Lane, Ramsey NJ 07446-2103
518112533           Cyril C Burnside Jr, 120 Verde Glen Dr, Garner NC 27529-7118
518113155         + Cyril J Galvin, Roth Ira, Td Ameritrade Clearing Custodian, 34 Revere Dr, Oceanport NJ 07757-1425
518889695         + Cytovia, Inc., c/o Jeffrey A. Lester, Chapter 7 Trustee, Lester & Braverman, 374 Main Street, Hackensack, NJ 07601-5805
518112435         + D A Davidson & Co, Customer Purchase Account, Attn Siama Grison, Po Box 5015, Great Falls MT 59403-5015
518105561           D H Mechanical Ltd, Attn: Danny Shiratti, 1593 Bramble Lane, Coquitlam V3e 2t5, British Columbia
518111679           D James, 500 Lincoln Ln 2201, Dearborn MI 48126-6112
518108262           D Oltarsh Custodian, Ryan C Oltarsh, Unif Trans To Minors Act Fl, 1717 Coral Ridge Dr, Fort Lauderdale FL 33305-3527
518109195           D'marcus Brown, 108 Haven Way, Perry GA 31069-5900
518118891      ++++ DANIEL P LUOMA & LESLIE D LUOMA JT, TEN, 237734 N TROY ST, WAUSAU WI 54403-6171 address filed with court:, Daniel P
                    Luoma & Leslie D Luoma Jt, Ten, T6790 N Troy St, Wausau WI 54403-2082
518107301        ++ DEPARTMENT OF HEALTH CARE SERVICES, OFFICE OF LEGAL SERVICES MS 0010, ATTN STEVEN A OLDHAM STAFF
                    ATTORNEY, PO BOX 997413, SACRAMENTO CA 95899-7413 address filed with court:, State Of California, State Controller's Office,
                    Holdremit - Attn: Hiep Pham, Po Box 942850, Sacramento CA 94250
518105340           Da Mi Park, 2150 W Alameda Rd Unit 2227, Phoenix AZ 85085-1944
518105341           Da Mi Park, Sangyoung Park, 2150 W Alameda Rd Unit 2227, Phoenix AZ 85085-1944
518117070         + Da Souriyavong & Samantha Vanissa, Souriyavong Jt Ten, 6178 Farnsworth Dr, Dallas TX 75236-1327
518105921           Dae S Hong, 3200 Wilshire Bl #1301, Los Angeles CA 90010-1318
518105922           Dafna Lifescience L P, C/O Dafna Capital Management Llc, 10990 Wilshire Blvd Suite 1400, Los Angeles CA 90024-3925
518105923           Dafna Lifescience Market Neutral L P, C/O Dafna Capital Management Llc, 10990 Wilshire Blvd Suite 1400, Los Angeles CA
                    90024-3925
518105924           Dafna Lifescience Select L P, C/O Dafna Capital Management Llc, 10991 Wilshire Blvd Suite 1400, Los Angeles CA 90024-3926
518117072         # Dago Carreon, 602 Heather Wood Dr, Grapevine TX 76051-3348
518112020           Dai Vo, 449 Blair Ave, Saint Paul MN 55103-1658
            Case 19-13273-VFP Doc 636 Filed 05/22/21 Entered 05/23/21 00:16:22                                              Desc
                            Imaged Certificate of Notice Page 40 of 241
District/off: 0312-2                                      User: admin                                                       Page 38 of 239
Date Rcvd: May 20, 2021                                   Form ID: pdf905                                              Total Noticed: 12649
518114125        + Daichi Tokuda Ira Td Ameritrade, Clearing Custodian, 9013 43rd Ave, Apt 3f, Elmhurst NY 11373-3484
518105925          Daiki Hara, 5331 Cahuenga Blvd, North Hollywood CA 91601-3452
518117994          Dakota Blue Christianson, 3241 East 2000 South, Saint George UT 84790-8545
518112222          Dakota Hobbs, 291 Northwest 1771st Road, Kingsville MO 64061-9160
518110331          Dakota Knue, 427 Saint Clair St, Lawrenceburg IN 47025-1756
518115918        + Dakota Lemaster, 118 South Main St Apt 1, Houston PA 15342-1813
518110332        + Dale A Berrier &, Susan Rae Lee, Jt Ten, 350 N Mineral Springs Rd, Chesterton IN 46304-9788
518105926        # Dale Bello, 11640 Verona Street, Yucaipa CA 92399-3503
518110535        + Dale E Smith, 14005 W Ocala St, Wichita KS 67235-3425
518110536          Dale E Smith &, Brenda K Smith Jt Ten, 14005 W Ocala St, Wichita KS 67235-3425
518109808          Dale Fritz, 281 E Harvard Cir, South Elgin IL 60177-2726
518118885        + Dale J Knutson &, Laureen Hartwig-Knutson Jt Ten, Po Box 1576, Brookfield WI 53008-1576
518118585        + Dale Lester Cope, Designated Bene Plan/Tod, 7539 S Hegra Rd, Tacoma WA 98465-1425
518110537        + Dale R Mccollum &, Nancy L Mccollum Jt Ten, 2630 N Rushwood St, Wichita KS 67226-1627
518110538        + Dale R Mccollum Roth Ira, Td Ameritrade Clearing Custodian, 2630 N Rushwood St, Wichita KS 67226-1627
518115705        + Dale Scott, 260 Thunderbird St, Molalla OR 97038-8316
518112021          Dale Sherf, 1924 Palace, St Paul MN 55105-1729
518118886          Dale Wall &, Hollie Wall Ten Com, 1956 Sinclair Dr, De Pere WI 54115-7530
518115706          Dale Whitlock Jr, 75613 Wicks Rd, Dorena OR 97434-9712
518130385          Dalhousie University, 6299 South Street, Halifax, Nova Scotia, B3H 4H6 Canada
518042971          Dalhousie University, 1344 Summer Street, Suite 207, PO Box 15, CANADA
518117073        + Dalia Linda Delagarza, 973 S Kika De La Garza Blvd, La Joya TX 78560-3907
518111680          Dalibor Pecovic, 6854 Hubbard Circle Dr, Clarkston MI 48348-2875
518117996          Dallen Hatch, 249 W 650 N, Vernal UT 84078-3632
518105075          Dalton Evans, 7022 Co Rd 240, Phenix City AL 36870
518110636          Dalton Mills, 168 South Allison Avenue, Barbourville KY 40906-1233
518109172          Dalton Rose, 254 Fred Pitts Road, Demorest GA 30535-2515
518105927          Dalvinder Singh, 2137 Lariat Dr, Fairfield CA 94534-7456
518113156          Damanjit Singh &, Navdeep Kaur Jtwros, 221 Pascack Rd, Woodcliff Lake NJ 07677-7982
518111681        + Damaris Inger Roth Ira, Td Ameritrade Clearing Custodian, 23106 S Rosedale Ct, Saint Clair Shores MI 48080-2617
518105076        + Damian D Balthaser, 204 Lakeside Dr, Dothan AL 36301-9481
518115919        + Damian Henry, 900 Kennedy Valley Road, Landisburg PA 17040-8170
518113157        + Damian Laljie, 96 The Fairway, Cedar Grove NJ 07009-1516
518113158          Damian Procak, 672 Ave C, Bayonne NJ 07002-2803
518115639          Damien J Mills 35, 32 Irwin Ave, Ancaster On L9k 0e9, Ontario
518118586          Damir Basic, 4710 S 214th Way, Kent WA 98032-8478
518108263          Damon B Herota, Po Box 2361, Winter Park FL 32790-2361
518110539          Damon Lee Shore, 2700 Se Cuvier St, Topeka KS 66605-2062
518118167          Damous Rave Moss, 2421 High St, Lynchburg VA 24504-4824
518118887          Dan Anderson, 2453 North 113th Street, Wauwatosa WI 53226-1214
518109173          Dan Cornescu, Ira ETrade Custodian, 4546 Amysaye Walk Nw, Acworth GA 30101-8342
518105027       #+ Dan Egert, Cmr 450 Box 814, Apo 09705-0009, Ae 09705-0009
518110927          Dan Haggerty, 26 Sunnybank Rd, Boston MA 02132-1836
518111293          Dan Kott, 78 Robin Hood Trail, Ocean Pines MD 21811-1686
518105006          Dan M Cooper, 333 Moo. 4, T. Targon Amper. Akat Amnuai, Ban Don Deang 47170, Thailand
518109809        + Dan March, 52 Woodview Dr, Glen Ellyn IL 60137-7838
518118588          Dan Patton, 4434 9th Avenue Northwest, Olympia WA 98502-4015
518108264          Dan Sanford, 250 Cherry Ridge Dr 822, Jacksonville FL 32222-2867
518109810          Dan T Lumsden, 2907 Downing Avenue, Westchester IL 60154-5120
518109578        + Dan W Mehner &, Theresa R Mehner Jt Ten, Po Box 240, Gilbertville IA 50634-0240
518105928        + Dan Y Chung, 10634 Lexington St, Stanton CA 90680-2013
518109811          Dana Burnett, 922 E 44th St, Chicago IL 60653-3603
518117074          Dana Dudley, 19251 Preston Rd, Dallas TX 75252-8552
518118888        + Dana J Weyer As Cust For, Maverick J Weyer Utma Wi, 2272 Falcon Crest Court, Mosinee WI 54455-8087
518112393        + Dana M Daniels, Charles Schwab & Co Inc Cust, Roth Contributory Ira, 201 St Anne Cv, Madison MS 39110-6715
518118889          Dana Ray, 5201 Hunt Club Rd, Racine WI 53402-2334
518118589          Dana Swoboda, 211 Mt Hood St, Moxee WA 98936-9387
518107627          Danelle M Webb, 9064 W Peakview Dr, Littleton CO 80123-3363
518116454          Danialle Moore, 1719 Atlantic Drive, Columbia SC 29210-7909
518118590        + Danica K Nelson Bene Of, Greg Nelson Deceased, Ira ETrade Custodian, 4201 243rd Ave Se, Sammamish WA 98029-7592
518107628          Daniel A Fair, 6687 S Forest Way Unit E, Centennial CO 80121-3571
518105552          Daniel A Guillemette 2d, 155 Av Elmwood, North Bay P1b 5g7, Ontario
518108035          Daniel A Nestor, 113 Thissell Ln, Wilmington DE 19807-1221
            Case 19-13273-VFP Doc 636 Filed 05/22/21 Entered 05/23/21 00:16:22                                                  Desc
                            Imaged Certificate of Notice Page 41 of 241
District/off: 0312-2                                        User: admin                                                         Page 39 of 239
Date Rcvd: May 20, 2021                                     Form ID: pdf905                                                Total Noticed: 12649
518108266          Daniel A Richie, 4206 Orient Rd, Tampa FL 33610-7224
518115920        + Daniel Anderson, 222 Eastland Ave, York PA 17406-3104
518114127        + Daniel Arce, 49 Wyckoff Ave Apt 408, Brooklyn NY 11237-2653
518118591          Daniel Bartlett, 11654 A St, Fort Lewis WA 98433
518108267          Daniel Beasley, 2209 East Olive Road, Pensacola FL 32514-6153
518114128        + Daniel Berg, 280 E 21st St Apt 3a, Brooklyn NY 11226-3937
518111294          Daniel Bovill, 2939 Airdrie Ave, Abingdon MD 21009-2422
518113159          Daniel Brower, 35 Maple St, Clayton NJ 08312-1417
518115171          Daniel Brown, 46 Maple Street, Norwalk OH 44857-2026
518116705          Daniel Brown, 500 Cheyenne Boulevard 143, Madison TN 37115-4246
518105929          Daniel Burks, 23211 Golden Crown Cir, Diamond Bar CA 91765-1916
518110637          Daniel Burns, Sandsuck Creek Road 431, Argillite KY 41121
518118592          Daniel C Francisco &, Myrna C Francisco Jt Ten, 922 191st St Sw, Lynnwood WA 98036-4907
518118593        # Daniel C Schitkovitz, 13223 97th Ave Ne, Apt F304, Kirkland WA 98034-9526
518113160          Daniel Caivano, 262 Mainstreet, Millburn NJ 07041-1125
518108268          Daniel Cardona, 430 E 59th St, Hialeah FL 33013-1319
518111682          Daniel Chemotti, Trad Ira Vftc As Custodian, 21287 Beck Rd, Northville MI 48167-1051
518118594          Daniel Clark, 4535 17th Ave Ne, Seattle WA 98105-4203
518112534          Daniel Clements, 1476 Foster Rd, Grimesland NC 27837-9077
518115172          Daniel Cornelius, 103 Helke Road, Vandalia OH 45377-1307
518105930          Daniel Covarrubias, 213 East Ave 5, San Bruno CA 94066-4979
518105932          Daniel Dobrzensky, 515 Van Buren Ave Apt. D, Oakland CA 94610-3558
518118505          Daniel Doynow, 234 North Willard St Unit 2, Burlington VT 05401-1638
518117997          Daniel E Morris, 3916 W 25 S, Cedar City UT 84720-8100
518105933        + Daniel Echeverria, 7722 E Knollwood Dr, Orange CA 92869-6509
518118168          Daniel Erana, 125 S Reynolds St J509, Alexandria VA 22304-3121
518111295          Daniel Estrada Deppner, 7502 Wildwood Dr, Takoma Park MD 20912-7509
518109812          Daniel Francis Stern, 505 N Mcclurg Ct Unit 704, Chicago IL 60611-5366
518105934        + Daniel G Mackensen, Designated Bene Plan/Tod, 12591 Montellano Ter, San Diego CA 92130-2281
518109813        + Daniel G Urquhart, Ira ETrade Custodian, 824 Goodwin Dr, Park Ridge IL 60068-2118
518114129          Daniel Gedeon Teper, Tod Dtd 04/04/2014, 2-14 50th Ave Apt 1201w, Long Is City NY 11101-5675
518112535          Daniel Gershen, 3903 Fawn Hill Rd, Matthews NC 28105-7649
518115921        + Daniel Goga, 217 Crescent Dr, New Kensington PA 15068-2501
518110333          Daniel Good, 915 Royce Dr, Lafayette IN 47909-6269
518107629          Daniel Harder, Roth Ira ETrade Custodian, 547 S Eliot St, Denver CO 80219-2921
518113162        # Daniel Hayden, 707 Westwood Avenue, River Vale NJ 07675-6335
518112224        + Daniel Hotop & Susan Hotop Trs FBO, Daniel J Hotop Rev Tst U/A 10/05/200, 625 Kiefner St, Perryville MO 63775-3040
518117078          Daniel Incer, 1212 Kelly Dr Bldg 1212, San Antonio TX 78236
518110334        # Daniel J Bailey, 3974 Amelia Ave, Apt 7, Lafayette IN 47905-5766
518112225        + Daniel J Hotop, Charles Schwab & Co Inc Cust, Roth Contributory Ira, 625 Kiefner St, Perryville MO 63775-3040
518105935          Daniel J Kreun, 17926 Ash St, Fountain Vly CA 92708-4506
518105936        + Daniel J Macke, Charles Schwab & Co Inc Cust, Sep-Ira, 163 Wellfleet Cir, Folsom CA 95630-6573
518114130          Daniel J Sjoberg, Ira ETrade Custodian, 1974 Waltoffer Avenue, North Bellmore NY 11710-1531
518112912          Daniel J Tillis, Po Box 68, Oakdale NE 68761-0068
518105937        + Daniel J Watanabe, 6565 Segovia Road, Unit 8, Goleta CA 93117-4727
518115922        + Daniel Jacob Martin, 601 Aspen Ln, Lebanon PA 17042-9002
518118595          Daniel Johnson & Janell Wiezorek, Jt Ten, 18603 35th Dr Se, Bothell WA 98012-7470
518114131        + Daniel Kats, 479 Matthew St, Oceanside NY 11572-3513
518042972          Daniel Kazado, 2 Hagalim St, Raanan 43596, ISRAEL
518110498          Daniel Kazado, 2 Hagalim St, Ra'anana 43596, Israel
518114132        + Daniel Kazado, 430 East 29th Street, Suite 940, New York NY 10016-8367
518115553        + Daniel Klaassen &, Katherine Klaassen Jt Ten, 913 S Umbrella Cir, Broken Arrow OK 74012-4555
518114133        + Daniel Klein, 1350 Bay 24th Street, Far Rockaway NY 11691-2318
518109814          Daniel Koshy & Shiny Daniel Jt Ten, 977 Clark Ln, Des Plaines IL 60016-6054
518109815        + Daniel Kunkel, Designated Bene Plan/Tod, 79 Christina Cir, Wheaton IL 60189-3112
518112536          Daniel Lara, 432 Lockland Ave A, Winston-Salem NC 27103-2708
518110928          Daniel Lavoie, 6 Shaw St, Carver MA 02330-1143
518113163          Daniel Leonard, 1237 Spar Ave, Beachwood NJ 08722-3320
518114134        + Daniel Marc Pohorence, 50 Main St, Dundee NY 14837-1026
518115923        + Daniel Meyer, 131 Cambridge Pl, Somerset PA 15501-4532
518118596        + Daniel Mike Boone &, Delene R Boone, Jt Ten Wros, 302 Brown Rd, Pullman WA 99163-9790
518119060        # Daniel Miller, 1000 24th St, Vienna WV 26105-1429
518112226          Daniel Miller, 6425 Printz Court, Saint Louis MO 63116-1134
            Case 19-13273-VFP Doc 636 Filed 05/22/21 Entered 05/23/21 00:16:22                                                     Desc
                            Imaged Certificate of Notice Page 42 of 241
District/off: 0312-2                                        User: admin                                                          Page 40 of 239
Date Rcvd: May 20, 2021                                     Form ID: pdf905                                                 Total Noticed: 12649
518112871          Daniel Muus C/F, Brendan D Muus Utma/Nd, 2254 Springbrook Ct, Grand Forks ND 58201-5249
518114135        + Daniel Okonne, 110-16 Sutphin Boulevard, Jamaica NY 11435-5716
518105938        + Daniel Or C Marinoff Rev Tr, Uad 08/24/2000, Daniel Marinoff Ttee, 11615 Kelsey St, Studio City CA 91604-3025
518110638          Daniel P Burns, 431 Sandsuck Rd, Argillite KY 41121-8829
518115173          Daniel P Gwin, 1580 Prospect St Apt G6, Elyria OH 44035-7166
518117998          Daniel P Lobes & Dona E Lobes Jt Ten, 4398 W 5825 S, Hooper UT 84315-6736
518112538          Daniel Paquette, 7933 Fairmont Dr, Waxhaw NC 28173-8709
518107630          Daniel Parker, 731 Sligo St, Cortez CO 81321-2553
518109174          Daniel Perez, 3524 Lynley Mill Ln, Dacula GA 30019-5050
518110929          Daniel R Butler, 15 Debra Ln, Bellingham MA 02019-1640
518115924        + Daniel R Hanner, 508 Thomas Rd, Camp Hill PA 17011-1260
518105939          Daniel R Hayes, 11550 Danielle Dr, Adelanto CA 92301-6082
518112872          Daniel R Johnson & Sandra K Johnson Jt Wros, 913 W Capitol Ave, Bismarck ND 58501-1301
518107833          Daniel Raccuia, 313 Burnt Plains Road, Milford CT 06461-2249
518105940          Daniel Reich, 293 N State College Blvd 1053, Orange CA 92868-5705
518109645          Daniel Reyes, 2377 E Bremington St, Post Falls ID 83854-7997
518110499          Daniel Robert Kazado, Hagalim 2, Raanana 45396, Israel
518111683          Daniel Robert Lagrant, 4 Shiawassee Cir, Mount Clemens MI 48043-2945
518110540        + Daniel Robert Wiley, 3208 W 101st St, Leawood KS 66206-2405
518110639          Daniel Rosenblatt, 1102 Rose Hill Lane, Louisville KY 40299-6827
518115708          Daniel Rucker, 3488 Vista Ridge Dr, West Linn OR 97068-9299
518118169          Daniel Russell, 5893 Glenview Dr, Virginia Beach VA 23464-9003
518112913          Daniel Rutledge, 1017 E 3rd St, Kimball NE 69145-2084
518109816          Daniel Schuemann, 9916 S Clifton Park Ave, Evergreen Park IL 60805-3329
518114136        + Daniel Seniuk, 1 Mux Ln, Lloyd Harbor NY 11743-9736
518111296          Daniel Steen, 9 Old Sound Rd, Joppa MD 21085-4524
518108269          Daniel Stephen Kucine, 115 Edmund Rd, West Park FL 33023-5233
518118171        + Daniel Steven Marsh Tod, 540 Lakeside Dr, Front Royal VA 22630-8948
518111297          Daniel Stewart, 6422 Elray Drive, Apt E, Baltimore MD 21209-2945
518117999          Daniel Stokes, 11523 S Sunny Stone Dr, South Jordan UT 84009-8073
518105343          Daniel Suh, 8509 North 13th Avenue, Phoenix AZ 85021-4406
518105941          Daniel Sutherland, Trad Ira Vftc As Custodian, 1206 Vintage Way, Auburn CA 95603-6017
518117079          Daniel T Long, 3217 Ridgecrest Ln, San Angelo TX 76904-7342
518114137        + Daniel Teper, 12 East 49th Street, Suite 16-114, New York NY 10017-1028
518109818          Daniel Tepper, 1824 W Wellington Ave, Chicago IL 60657-4033
518109817        + Daniel Tepper, Charles Schwab & Co Inc Cust, Ira Contributory, 1824 W Wellington Ave, Chicago IL 60657-4033
518118000        + Daniel Tyrrell, 3202 W Willow Reed, Lehi UT 84043-5909
518105942          Daniel Valdez, 533 Valverde Dr, S San Fran CA 94080-4232
518116384          Daniel Valle, 238 Maple Ave Apt 1, Newport RI 02840-1024
518105943        + Daniel Van, 828 Telamon Ln, Pomona CA 91766-5205
518117080        + Daniel Vu, 15835 Williwaw Dr, Houston TX 77083-5346
518116455        # Daniela Barbosa, 4492 Farm Lake Drive, Myrtle Beach SC 29579-3546
518108271        + Danielle Hadass Kedan, 223 Cypress Trce, Tarpon Springs FL 34688-8524
518113165          Danielle L Batten, Roth Ira Etrade Custodian, 390 Inverness Ct, Mount Laurel NJ 08054-3726
518115925          Danielle Leaman, 508 Bean Blossom Dr, Lancaster PA 17603-6306
518112022        + Danielle Marie Anderson &, Geoffrey F Anderson Jt Ten, 621 Tiffany Ln, Waconia MN 55387-4548
518108272          Danielle Sincoff, 21228 Escondido Way, Boca Raton FL 33433-2508
518108273          Danielle Tillis, 920 Oak Drive, Groveland FL 34736-3010
518110500          Danit Shema, V Tower, 12th Floor, 23 Bar Kochua, Bnie Br, Israel
518115926        + Danna Fecek Krukowsky, 38 Reservoir Rd, Perryopolis PA 15473-1020
518118598          Danny Baninthivong, 3212 W Pearl St, Pasco WA 99301-3824
518116706          Danny Bess, 17482 Tennessee 50, Altamont TN 37301
518115174        + Danny Fedeli &, Julia Ann Fedeli Ten Ent, 3315 Magnolia Rd Nw, Magnolia OH 44643-9528
518117081          Danny Freeman, 1500 County Road 109, Albany TX 76430-3987
518113711          Danny M Newhook, 309 Bartlett Dr, Labrador City Nl A2v 1g1, Newfoundland
518117083          Danny Mcmillon Jr, 6607 Katy Creek Ln, Killeen TX 76549-6081
518105944        + Danny N Pham Rollover Ira, Td Ameritrade Clearing Inc Custodian, 7678 Salix Pl, San Diego CA 92129-3772
518109819          Danny Oconnor, 6834 W Imlay Ave, Chicago IL 60631-1763
518105945        + Danny Quoc Tat, Charles Schwab & Co Inc Cust, Roth Contributory Ira, 3 Green Hills Ct, Millbrae CA 94030-1773
518105946          Danny Yee, 49 Mount Vernon Avenue, San Francisco CA 94112-3662
518105077        + Dany Ball Tod, 14611 New Cut Rd, Athens AL 35611-0370
518112023          Daqing Yang, Wfcs Custodian Roth Ira, 2002 11th Ave Sw, Austin MN 55912-1315
518110764          Darez Joseph, 2150 S Woodcrest St, Denham Springs LA 70726-5028
            Case 19-13273-VFP Doc 636 Filed 05/22/21 Entered 05/23/21 00:16:22                                                Desc
                            Imaged Certificate of Notice Page 43 of 241
District/off: 0312-2                                       User: admin                                                         Page 41 of 239
Date Rcvd: May 20, 2021                                    Form ID: pdf905                                                Total Noticed: 12649
518111684          Darian O Conner, 18736 Cambridge Blv, Lathrup Village MI 48076-3367
518114138        + Darin Bordonaro, 166 Ruland Road North, Selden NY 11784-1840
518116456          Darin Doyle, 5104 Rhonda Rd, Lancaster SC 29720-6709
518116609          Darin L Niemann, 18044 466th Ave, Clear Lake SD 57226-5307
518118001          Darin Marx, 1081 N 700 W, Mapleton UT 84664-3441
518109176          Darios Mengesha, 6166 Wintergreen Rd Nw, Norcross GA 30093-3744
518114139        + Darius Tavernier, 165 St Marks Pl Apt 16l, Staten Island NY 10301-1656
518117084          Dariush Niroomandi, 8514 Glenn Leigh Dr, Spring TX 77379-2772
518114140        + Dariusz Gronowski, Ira, Td Ameritrade Clearing Custodian, 6112 Metropolitan Ave, Ridgewood NY 11385-2640
518108274        + Dariusz Rusnak, Elzbieta Rusnak, 21618 Hobby Horse Ln, Christmas FL 32709-9272
518105344        # Darla L West, Roth Ira Vftc As Custodian, 18812 N 68th Ave, Glendale AZ 85308-5731
518111685          Darlamae Tremblay, 52771 South 52771 52771 52771, Weathervane Dr Drive, Chesterfield MI 48047
518112024          Darlene Solamillo, 1950 County Road D West, New Brighton MN 55112-3524
518109820        + Darlene Yu & Nicole Sharlene Yu Jt, Ten, Tod, 11319 Arrowhead Trl, Indian Head Park IL 60525-4959
518105078          Darlia J Singleton, 3315 S Railroad St Apt 12, Phenix City AL 36867-2952
518117085          Darlyn Penado, 9940 Forest Lane 1104, Dallas TX 75243-4962
518117086          Darnell Spiller, 9835 Linden Hollow Drive, Humble TX 77396-4324
518112394          Daron Ladner, 7225 Stennis Airport Rd, Ste 100, Kiln MS 39556-8033
518111298          Daron Wilson, 2805 Chesley Avenue, Baltimore MD 21234-7624
518111299        + Darrell Anthony Dall &, Pamela Sue Dall Jt Ten, 1120 Marthas Ct E, Knoxville MD 21758-9116
518112227          Darrell D Vogt &, Marilyn J Vogt Jtwros, 404 Hawthorne Court, Belton MO 64012-1920
518111687          Darrell K Fernandis, 35934 Union Lake Road, Apt 234, Harrison Twp MI 48045-3198
518111686        + Darrell K Fernandis, Ira ETrade Custodian, 35934 Union Lake Road, Apt 234, Harrison Twp MI 48045-3198
518105948        + Darren Estes, 3213 Shelter Cove Lane, Elk Grove CA 95758-4666
518105949          Darren Estes, Trad Ira Vftc As Custodian, 3213 Shelter Cove Ln, Elk Grove CA 95758-4666
518108276          Darren L Womack, 1204 W 12th St, Panama City FL 32401-2011
518111300        + Darren Martin Velasco, 801a Stratford Way, Frederick MD 21701-9122
518105950        + Darren P Glanz, 7978 Mission Center Ct Apt E, San Diego CA 92108-1467
518108277          Darren R Akin, 545 Los Palos Dr, New Port Richey FL 34655
518105951          Darren Ryan, 15235 Karl Ave, Monte Sereno CA 95030-2229
518116457          Darren Wright, Po Box 217, Blythewood SC 29016-0217
518105229          Darrick Tucker, 209 S. Bartlett Street, Hamburg AR 71646-3301
518110765          Darrin G Mcwilliams, 6425 Chestershire Dr Apt 9, New Orleans LA 70126-1675
518110541          Darrin Miller, 4050 N Stone Barn St, Maize KS 67101-4115
518116458          Darryl Richardson, 7915 Angel Court, North Charleston SC 29420-8962
518114141        + Darryl Shaffer Rollover Ira, Td Ameritrade Clearing Custodian, 255 Ocean Ave 2k, Brooklyn NY 11225-5528
518107834          Darshan Gandhi, 55 Robert Treat Dr Apt A, Milford CT 06460-8303
518105953          Darshan Patel, 200 E Whittier Blvd, La Habra CA 90631-3858
518109177          Darshan Patel, 5525 Arrowind Rd Nw, Lilburn GA 30047-8214
518114142        + Darville A Tekosky, 40 Summerfield Pl, Staten Island NY 10303-2117
518105346          Darwin E Schwan, Roth Ira ETrade Custodian, 917 W Witt Ave, San Tan Valley AZ 85140-7619
518105954          Darwin Madarang, Roth Ira ETrade Custodian, 45 Scott St, San Bruno CA 94066-1529
518116707        + Darwin Yu Fu Ira Td Ameritrade, Clearing Custodian, 1016 Chicamauga Ave, Unit A, Nashville TN 37206-3528
518110335          Daryl Christensen, 6804 Thamesford Dr, Fort Wayne IN 46835-1858
518114143        # Daryl D Mannillo, 234 West 16th Street, Apartment 5b, New York NY 10011-6193
518105955        + Daryl P Hernandez, Charles Schwab & Co Inc.Cust, Ira Rollover, 8408 Calderon Ct, San Diego CA 92129-4418
518108278        # Daryl Scott, 1908 Northwest 80th Avenue, Margate FL 33063-6809
518105079          Daryle W Malone, 106 Grassy Bank Dr, New Market AL 35761-7116
518112914        + Dave A Darnell, 2957 2nd Ave Apt B, Columbus NE 68601-2794
518105956        # Dave C Mbah, 3311 Calle Del Sur, Carlsbad CA 92009-8612
518117087          Dave Hainley, 2400 Southridge Drive, Denton TX 76205-5440
518115176        + Dave Haller, 2380 Montana, Cincinnati OH 45211-3864
518109822          Dave L Durlacher, 586 Yardley Trl, Mundelein IL 60060-3379
518107835        + David & Susan Vaccaro, David Vaccaro & Susan, 8 Delno Drive, Danbury CT 06811-3423
518110766          David A Doucet, 101 Sills Drive, Rayne LA 70578-7693
518114144        + David A Fahrner, 8000 Salt Springs Rd, Fayetteville NY 13066-9622
518117088          David A Hamilton, 1411 Terrace Dr, Lantana TX 76226-6666
518112025          David A Hansen, 109 Lee St, Forest Lake MN 55025-2662
518109823          David A Levy, 3621 S Oak Park Ave, Berwyn IL 60402-3866
518113166          David A Potter, 272 Pinelli Dr, Piscataway NJ 08854-2262
518115709        + David A Speroff, 304 Nw Georgia Ave, Bend OR 97703-2811
518105230          David A Tribble, 596 Lawrence Road 612, Walnut Ridge AR 72476-8018
518110930          David Adolfo Juarez, 28 Nottingham Ct Apt 107, Lynn MA 01905-3109
            Case 19-13273-VFP Doc 636 Filed 05/22/21 Entered 05/23/21 00:16:22                                                 Desc
                            Imaged Certificate of Notice Page 44 of 241
District/off: 0312-2                                        User: admin                                                        Page 42 of 239
Date Rcvd: May 20, 2021                                     Form ID: pdf905                                               Total Noticed: 12649
518117089          David Alan Holzmer, 3803 Clarestone Dr, Pearland TX 77584-5914
518108279        + David Allan Silliman, 6063 Talavera St, Port Charlotte FL 33981-5583
518108280          David Alpert, 2084 Laguna Way, Naples FL 34109-7109
518112026          David Andris, 310 15th Ave S Apt Dd27, Minneapolis MN 55414-2847
518105348        + David Anthony Baril &, David Gary Baril Jt Ten, 21953 N 69th Ave, Glendale AZ 85310-5232
518110336          David Archer, 712 S Bennighof Ave, Evansville IN 47714-2022
518109824          David Arndt, 153 Thackeray Drive, Bolingbrook IL 60440-1549
518111301        + David Arnoldo Tovar Argueta Ira, Td Ameritrade Clearing Custodian, 8301 Painted Rock Rd, Columbia MD 21045-3114
518109515        + David Asato, 3045 Ala Napuaa Pl Apt 1112, Honolulu HI 96818-2713
518105958          David B Graber, 21649 Masterson Ct, Santa Clarita CA 91350-1663
518109825          David B Pattelli Rollover Ira Td, Ameritrade Clearing Custodian, 309 W Grove St, Itasca IL 60143-2015
518113167          David B Pearce C/F, William B Pearce Utma/Nj, 78 Lincoln St, Glen Ridge NJ 07028-1224
518109178          David B Peterson, 770 E Powderhorn Rd, Atlanta GA 30342-2820
518110640          David Ball, 1510 Locust Grove Rd, Keavy KY 40737-2817
518107631          David Barr, 19886 E Bethany Dr, Aurora CO 80013-4372
518110931        # David Batista, 220 Quincy Avenue 2, Quincy MA 02169-6742
518115554        # David Beats, 9312 Checkerbloom Dr, Oklahoma City OK 73165-9793
518107836          David Bigelow, 9 Clock Ave, Darien CT 06820-5323
518105959          David Biton, 6541 Wystone Ave, Unit 6, Reseda CA 91335-5916
518112027          David Bowles, 809 Van White Memorial Blvd, Minneapolis MN 55411-4411
518114145        + David Braverman, 1046 E 5th St, Brooklyn NY 11230-3325
518109826          David Brouse Rollover Ira Td, Ameritrade Clearing Custodian, 25361 Abbey Ln, Manhattan IL 60442-1431
518108281        # David Brown, 7205 Eudine Drive South, Jacksonville FL 32210-2632
518118172          David Brunori &, Elisse Brunori Jtwros, 9816 Bridleridge Ct, Vienna VA 22181-2915
518115177          David Buehler, 4517 Twilight Hill Dr, Kettering OH 45429-1852
518117090        + David C Carpenter &, Wanda Sue Kusy-Carpenter Jt Ten, 54 County Road 957d, Schulenburg TX 78956-5084
518117091        + David C Chilcott Ira, Td Ameritrade Clearing Custodian, 206 Bluff Holw, San Antonio TX 78216-6301
518110337        + David C Crutchfield, 531 Canterbury Ct, Griffith IN 46319-3072
518112541        + David C Faggart, 150 Mcinnis Rd, Mooresville NC 28117-8424
518114146        + David C Rote, 427 Chemung Street, Waverly NY 14892-1514
518113168          David C Schumann, Po Box 50, Columbus NJ 08022-0050
518118894          David C Zielsdorf, Sep Ira ETrade Custodian, 2940 Kiltie Drive, Sun Prairie WI 53590-9183
518115928          David C. Umpierre, 207 Bishop Pine Road, Barto PA 19504-9153
518117092          David Cabanas, 7350 Brockley Lane, Houston TX 77087-6004
518110932          David Campbell, 383 Randolph, Abington MA 02351-1168
518118599          David Carlson, 711 South 4th Avenue Southwest, A, Tumwater WA 98512-8411
518115178          David Casler, 261 East Mohawk Drive, Malvern OH 44644-9540
518107632          David Charles Trucksa, 4346 Ridgeglen Rd, Colorado Springs CO 80918-4130
518114147          David Cheng, 26 E 93rd St, Apt 7ab, New York NY 10128-0626
518117093          David Chu, 14539 Broadgreen Dr, Houston TX 77079-6505
518108282        + David D Baldino, Ira Vftc As Custodian, Rollover Account, 16819 5th Ter Ne, Bradenton FL 34212-5517
518118002        + David D Lefevre, 1325 S Oakridge Ln, Bountiful UT 84010-2034
518118003          David D Lefevre, 1325 So Oakridge Ln, Bountiful UT 84010-2034
518118004          David D Lefevre, Wfcs Custodian Sep Ira, 1325 So Oakridge Ln, Bountiful UT 84010-2034
518109827          David Daisy, 1631 Reed Ave, Jerome IL 62704-4867
518108283       #+ David E Nowakowski, 7203 Curtis Ave Apt 1d, Sarasota FL 34231-8054
518108284          David E Thoren Ira, Td Ameritrade Clearing Custodian, 5842 Sw 39th Way, Fort Lauderdale FL 33312-6266
518108285          David E Thoren Tod, 5842 Sw 39th Way, Fort Lauderdale FL 33312-6266
518114148        + David Echeverry, 2216 Post St, East Meadow NY 11554-2012
518105960        + David Edward Kilburn, Charles Schwab & Co Inc Cust, Roth Contributory Ira, 5245 Palma Ave, Atascadero CA 93422-3335
518110641          David Eldridge, 736 Oakland Dr, Taylor Mill KY 41015-2116
518112228        + David Ellis Rayls, 1923 N Jefferson Ave, Springfield MO 65803-2921
518105961        + David F Long, Ira Vftc As Custodian, Po Box 502182, San Diego CA 92150-2182
518109179          David F Mueller, Roth Ira Etrade Custodian, 3002 Sterling Ridge Dr, Augusta GA 30909-6476
518112542          David Finelli Ira Td Ameritrade Inc, Custodian, 165 Richard Lee Dr, Greenville NC 27858-8761
518115179          David Finkelstein, 6680 Ayleshire Dr, Solon OH 44139-3866
518113745          David Francis Horne, Apt 9-30 Lakefront Rd, Dartmouth Ns B2y 3c3, Nova Scotia NS
518113775          David Francis Murphy Roth Ira Td, Ameritrade Clearing Custodian, 6760 Legalla Ln, Las Vegas NV 89156-6002
518105349        + David Frerer, 905 N. Blackbird Dr., Gilbert AZ 85234-7451
518114149          David Frost, Ellen Frost, 3045 Ferncrest Dr, Yorktown Hts NY 10598-2435
518111302        + David G Lee, 7116 Kent Town Dr, Hyattsville MD 20785-3459
518105350          David Gibbs, 105 East 17th Street, Tucson AZ 85701-2725
518118600        # David Gitlin, 2105 1st Avenue 402, Seattle WA 98121-2134
            Case 19-13273-VFP Doc 636 Filed 05/22/21 Entered 05/23/21 00:16:22                                                    Desc
                            Imaged Certificate of Notice Page 45 of 241
District/off: 0312-2                                         User: admin                                                          Page 43 of 239
Date Rcvd: May 20, 2021                                      Form ID: pdf905                                                 Total Noticed: 12649
518109828            David Godinez, 4841 W Homer St 2, Chicago IL 60639-4647
518115180            David Gonzales, 425 North High Street 526, Columbus OH 43215-2005
518107837            David Gourley And, Gloria Gourley Jtwros, 140 Bruey Road, Norfolk CT 06058-1395
518108286            David Guggi, 1405 Stonehenge Way, Palm Harbor FL 34683-6351
518114150            David Gutierrez, 89 Christopher St Apt 1, New York NY 10014-6603
518118173            David Guy Dieugenio Jr &, Heidi Dieugenio Jt Ten, 124 Jay Rd, Fredericksburg VA 22405-3123
518110933        +   David H Shaffer, Charles Schwab & Co Inc Cust, Ira Rollover, 21 Southville Rd, Southborough MA 01772-4024
518117094            David Henderson, 9513 Toledo Bend Drive, Argyle TX 76226-4259
518117095            David Hess, 939 West 43rd, Houston TX 77018-4405
518112543            David Hicks, 371 Charlie Hicks Road, Banner Elk NC 28604-9285
518109829            David Hodak, 104 W 8th St, Aroma Park IL 60910-1032
518105962        +   David Huang, 143 Sickles 1, San Francisco CA 94112-4031
518114151        +   David Husney, 413 Quentin Road, Brooklyn NY 11223-1942
518105963            David Hwang, 7699 Palmilla Dr 3107, San Diego CA 92122-5095
518105964            David I Morales, 731 Lawnwood Way, Oxnard CA 93030-3404
518105965            David Irving, 2035 Filbert St Apt 206, San Francisco CA 94123-3549
518117096            David J & Phyllis A Walk Ttee, The David J Walk & Phyllis A, 4 Meadowlake Dr, Health TX 75032-8928
518110934            David J Drummond, 66 Lexington St, Burlington MA 01803-4005
518107633            David J Goodman, 4579 S Jebel Ct, Centennial CO 80015-5499
518110935            David J Hart, 93 Campground Rd, Sterling MA 01564-1412
518108288            David J Karman, Ira Vftc As Custodian, Roth Account, 837 Nw Sorrento Ln, Port Saint Lucie FL 34986-2199
518113169        +   David J Kosek, 170 Marshall Corner, Woodsville Rd, Pennington NJ 08534-3701
518116459        +   David J Lanzetti, 328 Jennings Rd, Chesnee SC 29323-9495
518112544            David Jack Lesansky, 2429 Brandermill Pl, Charlotte NC 28226-6211
518117097            David Jansen, Grant Sequoia Ln, Katy TX 77449
518105351        +   David K Stephens, Charles Schwab & Co Inc Cust, Ira Contributory, 13827 N 19 Way, Phoenix AZ 85022-4550
518118005            David Kayne, 99 S. Main, Coalville UT 84017-9013
518107839            David Klineberg, 93 Cosey Beach Ave, East Haven CT 06512-4953
518109646            David Knoff, 474 Fairway Dr, Pocatello ID 83201-2090
518110936        +   David L Carvell Rollover Ira, Td Ameritrade Clearing Inc Custodian, 840 Hancock Street, Abington MA 02351-1036
518115710            David L Keister &, Victoria Henderson Jtwros, 128 Fairway Drive Ne, Albany OR 97321-1630
518111691        +   David L Porter As Cust For, Nathaniel Wang Porter Utma Mi, 1465 King George Blvd, Ann Arbor MI 48104-6923
518110937            David L Sullivan C/F, Daniel J Sullivan Utma/Ma, 6 Lynn Drive, Southampton MA 01073-9487
518118174            David L Williams &, Lisa L Grabowski-Williams Jtwros, 8693 Night Watch Ct, Bristow VA 20136-1190
518113171            David Lake, 33 Old Swartswood Rd, Newton NJ 07860-6220
518115929            David Lee Brown &, Thaya Silke Ganzke Jtwros, 1148 Red Oak Dr, Garnet Valley PA 19060-1528
518118601            David Lee Winters & Julie Winters, Jt Ten, 154 W Benton St, Leavenworth WA 98826-1004
518117098            David Levy &, Susana Levy Jt Ten, 2147 Hilton Head, Round Rock TX 78664-6114
518109181            David Lindsay Morton Jr, R/O Ira ETrade Custodian, 3528 Stapp Dr, Tucker GA 30084-8007
518118175        +   David Lynn, 1908 Reston Metro Plaza Apr 1301, Reston VA 20190-5237
518115181            David M Barbara Jr, 2200 Dorset Road, Columbus OH 43221-3144
518118506            David M Kidder, Kathleen E Kidder, 731 Howard Hill Rd, Benson VT 05743-9425
518111692            David M Mears, 105 Blair St, Leslie MI 49251-9460
518112545            David M Puckett &, Rhonda W Puckett Jtwros, Po Box 6267, Asheville NC 28816-6267
518108289        +   David M Rubin &, Judith Rubin Jt Ten, 7610 Trent Dr, Tamarac FL 33321-8848
518114152            David M Schutte &, Mary D Schutte Jt Ten, 72 Garnsey, Pittsford NY 14534-4533
518112029            David Macura, 10269 183rd St W, Lakeville MN 55044-9613
518112229            David Maguire, 4248 Sw Stoney Brook Dr, Lees Summit MO 64082-4820
518112967            David Maio, 9 Massachusetts Dr, Nashua NH 03060-5136
518110938            David Maltz &, Alicia Maltz Jtwros, 1670 Bay Rd, Stoughton MA 02072-3802
518117099        +   David Mandel &, Miladys Mandel Jtwros, 4704 N University Dr, Apt 231, Nacogdoches TX 75965-2608
518110939            David Martin, 239 Kelton St 32, Boston MA 02134-4414
518115930        +   David Mayron &, Norma G Mayron Jt Ten, 21212 Shannondell Dr, Audubon PA 19403-5643
518115931        +   David Mccormick, 119 Charles St, Beaver Falls PA 15010-1619
518105966            David Meyers, 3731 Cascade Ct, San Diego CA 92122-2428
518112230            David Michael Angers Roth Ira, Td Ameritrade Clearing Custodian, 262 Romaine Spring Vw, Fenton MO 63026-5833
518115932        +   David Michael Spehar Jr, 2202 Bradbury Ln, North Huntingdon PA 15642-8787
518109830            David Miller, 203 Clayton Dr., Mahomet IL 61853-9131
518114153        +   David Mizrahi, 3314 Avenue T, Brooklyn NY 11234-4911
518113776        +   David Moore, 743 Seclusion Glen Ave, Las Vegas NV 89123-0746
518105967        +   David Mottahedeh, 5093 Parkway Calabasas, Calabasas CA 91302-1421
518114154        +   David Muller, 1465 E 24th Street, Brooklyn NY 11210-5144
518114155        +   David Nematzadeh, Charles Schwab & Co Inc Cust, Ira Rollover, 6 Cherry Ln, Great Neck NY 11024-1122
            Case 19-13273-VFP Doc 636 Filed 05/22/21 Entered 05/23/21 00:16:22                                                    Desc
                            Imaged Certificate of Notice Page 46 of 241
District/off: 0312-2                                       User: admin                                                         Page 44 of 239
Date Rcvd: May 20, 2021                                    Form ID: pdf905                                                Total Noticed: 12649
518114156        + David Ng, 535 E 5th St, New York NY 10009-6754
518115182          David Nichting &, Sharon Nichting Jtten, 35771 Maplegrove Road, Willoughby OH 44094-6903
518117100          David Nmn Devido, 5150 Hidalgo St Unit 1301, Houston TX 77056-6410
518118006          David Offret, 2637 North 250 East, Ogden UT 84414-2264
518114157        + David Orfahli, 1171 Sheepshead Bay Road, Brooklyn NY 11235-4218
518112546        + David P Mays Jr, Charles Schwab & Co Inc Cust, Ira Contributory, 308 Aloha Dr, Graham NC 27253-4012
518116708          David P Tilley C/F, Joseph M Tilley Utma/Tn, 1057 Towns View Dr., Seymour TN 37865-3643
518107840        # David Paige, 27 High Wood Rd, Bloomfield CT 06002-2113
518105969          David Pao Min, Roth Ira ETrade Custodian, 10 Bayside, Irvine CA 92614-7987
518105970        + David Pao-Min Lee, 10 Bayside, Irvine CA 92614-7987
518117101          David Pendleton Roth Ira, Td Ameritrade Clearing Custodian, 4113 Meadow Lark Trl, San Angelo TX 76901-4807
518109647          David Peterson, 991 North Yarmouth Place, Eagle ID 83616-5383
518115933          David Philip, 80 Granville Way, Exton PA 19341-2787
518110940        # David Pompei, R/O Ira Vftc As Custodian, 791 Tremont St Apt W214, Boston MA 02118-1091
518110941        # David Pompei, Roth Ira Vftc As Custodian, 791 Tremont St Apt W214, Boston MA 02118-1091
518112547          David Posey, 1157 Lakeshore Dr, Franklin NC 28734-6632
518115183          David Printup, 917 Poppy Hills Dr, Blacklick OH 43004-8123
518118176          David R Fondacaro &, Hunter L Altman Jt Ten, 305 Hounds Chase, Yorktown VA 23693-3353
518118602          David R Kyle, Po Box 412, Monroe WA 98272-0412
518118177        + David R Shaw, Charles Schwab & Co Inc Cust, Roth Contributory Ira, 119 Wind Forest Ln, Yorktow VA 23692-3091
518116665          David R Tanner, 384 Moo 11, Hadcon 4300, Nomgkhai, Thailand
518118603          David Rabauliman, 9419 Ne 73rd St, Vancouver WA 98662-3958
518119061          David Rause, 1008 Pointy Knob Rd, Davis WV 26260-8262
518117103          David Reese, 3309 Jons Way, Marion TX 78124-1380
518112915          David Reid, 3115 S 44th St, Omaha NE 68105-3321
518115935        + David Reynolds, 657 Mcclain Rd, Enon Valley PA 16120-1111
518115936        + David Riggio, 211 Edwards Dr, Pittsburgh PA 15209-1415
518112030          David Rodriguez, 7700 Penn Avenue South, Richfield MN 55423-3667
518112231        + David Rogall &, Sherrie Rogall Jt Ten, 1100 Hwy C, Brumley MO 65017-3120
518108290          David Roloff & Tonya Roloff Jt Ten, 32 Millwood Dr, Havana FL 32333-6439
518117104          David Rose, 2012 Tuscarora Ct, League City TX 77573-4730
518113173          David Rowland, 5 Bernard Dr, Newton NJ 07860-6033
518113174        + David Rupnow, 152 Ohlson Ave, Nutley NJ 07110-2034
518115937        # David Russell, 120 E Street Rd A2-10, Warminster PA 18974-3403
518117105        + David S Moon, 495 Maverick Dr, Lake Dallas TX 75065-3497
518112548       #+ David S Morris, 1901 Melrose Valley Cir, Apt 1022, Raleigh NC 27603-6052
518108291          David S Thies, Roth Ira Etrade Custodian, 1330 Sw 29th Avenue, Miami FL 33145-1146
518108292          David S Thies &, Guadalupe Thies Jtwros, 1330 Sw 29th Avenue, Miami FL 33145-1146
518115711          David Schlichting, 13135 Wassail Ln, Oregon City OR 97045-4275
518108293          David Schwingdorf, 9488 127th Avenue North House, Largo FL 33773-1200
518114158        + David Sherman, 134 Manistee Ln, East Islip NY 11730-3409
518111693          David Shilakes, 6832 Killarney Drive, Troy MI 48098-2122
518111303          David Sidransky, 7 Slade Avenue #608, Baltimore MD 21208-5293
518111304          David Skala, 5915 Barbados Place 102, Rockville MD 20852-5468
518117106          David Smith, 7506 Kensico Rd, Houston TX 77036-5722
518108295          David Spath, 2566 Gary Cir Apt 9, Dunedin FL 34698-1709
518107635          David Stock, 106 W Sunnyslope Dr, Pueblo West CO 81007-7521
518109831          David Swygart, 7427 Dixon St Apt E, Forest Park IL 60130-1043
518112232        + David Tallin &, Linda Tallin Ten Ent, 1538 Winter Chase Dr, Fenton MO 63026-6960
518112233        + David Tallin Rollover Ira, Td Ameritrade Clearing Custodian, 1538 Winter Chase Dr, Fenton MO 63026-6960
518116460          David Thorup, 226 Ashley Ave, Apt C, Charleston SC 29403-5200
518105080          David Trussell, 725 Lee Road 374, Valley AL 36854-6969
518105971          David Tsao, 10613 Roseglen Street, Temple City CA 91780-4131
518108296        + David V Raimo, 1332 S Ridge Lake Cir, Longwood FL 32750-2876
518105972          David Vargas, 24721 Teakwood Court, Wildomar CA 92595-7448
518117107        + David Vela, 3310 Kathryn Circle, Pasadena TX 77503-2021
518111305          David Villard Roth Ira Td, Ameritrade Clearing Custodian, 3623 Farragut St, Hyattsville MD 20782-3926
518116461          David Vongsaly, 868 Mason Dickson Rd, York SC 29745-8759
518111306        + David W Houston Jr, 12615 Lagrange Ct, Fort Washington MD 20744-6417
518105231          David W Powis-Dow, Ira Etrade Custodian, 3701 Avondale Rd., N Little Rock AR 72116-8265
518114159        + David W Sprague, 34 N Brookside Ave, Endwell NY 13760-3518
518118604          David Wald, 4820 Magnolia St, Port Townsend WA 98368-1926
518118605          David Wald, Morningstar Wald, 4820 Magnolia St, Port Townsend WA 98368-1926
            Case 19-13273-VFP Doc 636 Filed 05/22/21 Entered 05/23/21 00:16:22                                                    Desc
                            Imaged Certificate of Notice Page 47 of 241
District/off: 0312-2                                         User: admin                                                          Page 45 of 239
Date Rcvd: May 20, 2021                                      Form ID: pdf905                                                 Total Noticed: 12649
518114161            David Weiss, Roth Ira Vftc As Custodian, 73 E 3rd St Apt D4, New York NY 10003-9031
518117108            David Wimer, 20400 Kearney Hill Rd, Pflugerville TX 78660-5080
518112916            David Wobken, 2256 Co Rd F, Hooper NE 68031-1226
518118606            David Y Choe, 34201 Se Moses St, Snoqualmie WA 98065-3510
518118607            Davis Katterhagen, 15625 61st Ln Ne, Kenmore WA 98028-4300
518118178            Davis W Gouldin, 4617 King William Rd, Richmond VA 23225-3247
518118179            Davon Bates, 7545 Abbington Dr, Alexandria VA 22301
518114163        +   Davoud Shamash &, Nazita Aminpour Jt Ten, Tod, 51 Arleigh Rd, Great Neck NY 11021-1442
518111694            Dawn Campbell, 13291 Byron Rd, Byron MI 48418-9754
518118895            Dawn Campbell, 1292 Billie Ct, Green Bay WI 54313-9246
518118896            Dawn Lee Johnson, N32w22240 Shady Ln, Pewaukee WI 53072-4124
518118180            Dawn Wilson, 5601 Seven Pines Way, Virginia Beach VA 23464-8766
518109182            Dawn Wood, 27 Sherry Lane, Rossville GA 30741-6264
518107797            Dawna Sultana, 75 Ellington Ave W, Stoney Creek L8e 3t5, Ontario
518105352            Dawsyn Hill, 39999 North Scott Way, Queen Creek AZ 85140-6256
518107841        #   Dayna Joseph, 138 Delay Road, Harwinton CT 06791-2508
518115939            Daynisha Daniels, 121 Ash Ln, East Stroudsburg PA 18301-7704
518105081            Dayonda Stallworth, 3220 Meadow Ln, Mobile AL 36618-4638
518114164        +   Dayshon White, 21 W 112th St 7g, New York NY 10026-3914
518108063            Dbs Bank Ltd, Attn: Low Kum Cheong / Anne Jee, 2 Changi Business Park Cresent #04-0, Dbs Asia Hub 86029, Singapore
518116639            Dbs Vickers Securities (Singapore) Pte Ltd, 12 Marina Boulevard #10-01, Marina Bay Financial Centre Tower 3, 18982, Singapore
518109832        +   Dean A Mefford Ttee, Dean A Mefford Trust, Po Box 672, Edwardsville IL 62025-0672
518110942            Dean Daniels, 15 Abington St, Hingham MA 02043-4323
518109833            Dean Foster, 807 Banbury Drive, Ottawa IL 61350-9008
518109834            Dean Parashos, 2700 Crestwood Ln, Riverwoods IL 60015-1936
518112549            Dean Rumba, 300 Wakefield Dr Apt A, Charlotte NC 28209-3265
518107636        +   Dean Russell Kahn, 3120 Pearl Pkwy Apt 314, Boulder CO 80301-2495
518112031        +   Dean S Grau &, Kerry L Scott Jt Ten, 1383 Spencer Rd W, Saint Paul MN 55108-4205
518108297            Dean T Larson And, Jamie M Larson Jtwros, 14913 Venosa Cir, Jacksonville FL 32258-8487
518118181            Dean Underwood, 11301 Sunfield Drive, Midlothian VA 23112-3236
518112550            Deana Godfrey, 5735 Faulconbridge Rd, Charlotte NC 28227-2520
518118897            Deanna Gedlen, 1247 N Cass St Apt 1, Milwaukee WI 53202-2705
518107842            Debbie Russell, 71 Wiklund Ave, Stratford CT 06614-4523
518117110            Debbie Wehe, 281 Wehe Dr, Spring Branch TX 78070-6742
518110943        +   Deborah A Woodman, Ira Vftc As Custodian, Sep Account, 9 Crooked Pond Dr, Boxford MA 01921-2703
518109835            Deborah C Small, 3809 W 76th Pl, Chicago IL 60652-1314
518108298            Deborah Davimes, 7545 Bounty Ave, North Bay Village FL 33141-4109
518105973            Debra A Gould, 2073 La Con Court, Suite 2, Campbell CA 95008-4317
518111695        +   Debra Ann Nelson, T/O/D Gary Lee Nelson, 1511 Kent St, Unit 1, Traverse City MI 49686-2317
518111696            Debra Bach &, Robert Bach Jt Ten, Po Box 27, Belding MI 48809-0027
518108299            Debra Fredrick, 669 Nw 170th Ter, Pembroke Pines FL 33028-2115
518110543            Dee J Bedenbender, R/O Ira ETrade Custodian, 110 Yearling Rd Se, Neosho Falls KS 66758-7100
518117111        +   Deepa Reddy &, Vikram Ramesh Jt Ten, 18001 Heard Loop, Austin TX 78738-2110
518113176            Deepak Wadhwa, 701 Galloping Hill Rd, Franklin Lakes NJ 07417-1509
518114165        +   Deidra Chambers, 1324 Bushwick Ave, Brooklyn NY 11207-1046
518105974            Deirdre Lickona, 8689 Mariposa St, La Mesa CA 91941-6636
518042974        +   Delaney Corporate Services Ltd, 99 Washington Avenue, Suite 805A, Albany, NY 12210-2804
518118609            Delene R Boone Tr, Ua 09-02-2005, James L Rowland Gst Exempt, Po Box 277, Pullman WA 99163
518114166        +   Delim Whaley, 1250 East 70 Street, Brooklyn NY 11234-5776
518108301            Dell E Cook, 8951 Bonita Beach Rd Se, Ste 525, Bonita Springs FL 34135-4208
518116710        #   Delshar Murad, 3012 Hidden Creek Drive, Antioch TN 37013-4557
518114167        +   Demarco & Nesi Cpa's Llc 401k, Michael E Demarco Ttee Et Al, FBO Robert Nesi, 1010 Franklin Avenue, Suite 400, Garden City NY
                     11530-2900
518112551            Demario M Rushing, Wfcs Custodian Roth Ira, 5607 Southminster Ln, Charlotte NC 28216-9647
518118898            Demetra Haros, N26w26436 Quail Hollow Rd Apt, A, Pewaukee WI 53072-4554
518108302            Demetrios A Antony & Jennifer A, Antony Jt Ten, 7634 Trillium Blvd, Sarasota FL 34241-5206
518114168        +   Demetrios Partsinevelos, 82 Sunnyside Ln, Westbury NY 11590-2823
518117112            Demetrius Edwards, 14711-14707 Hampton Green Lane, Houston TX 77044
518112552            Demien Price, 228 Old Wagy Road, Forest City NC 28043-9469
518109184            Demond Mack, 5568 Glen Haven Drive, Atlanta GA 30349-6729
518118610            Demytrius El-Masry, 31428 13th Avenue Southwest, Federal Way WA 98023-4507
518111307            Dena Eberman, 4501 Breidenbaugh Lane, Glen Arm MD 21057-9519
518109185            Denham Bailey, 2424 Chestnut Landing, Atlanta GA 30360-2198
            Case 19-13273-VFP Doc 636 Filed 05/22/21 Entered 05/23/21 00:16:22                                                     Desc
                            Imaged Certificate of Notice Page 48 of 241
District/off: 0312-2                                          User: admin                                                          Page 46 of 239
Date Rcvd: May 20, 2021                                       Form ID: pdf905                                                 Total Noticed: 12649
518108303            Deniece S Ramirez, Tod, 94 S Highland Ave Unit 2801, Tarpon Springs FL 34689-5311
518105353            Denis Castro, 8018 S 15th Way, Phoenix AZ 85042-6735
518110642        +   Denise Christine Meadows Rollover Ir, Td Ameritrade Clearing Custodian, 101 Cartier Dr, Richmond KY 40475-9457
518117113            Denise Dugan Bertussi &, Jonh W Bertussi Jtwros, 1704 N. Bent Tree Trl, Grand Prairie TX 75052-1610
518114169        +   Denise E Solomon Rollover Ira, Td Ameritrade Clearing Custodian, 77 7th Ave Apt 2k, New York NY 10011-6612
518112553        +   Denise E Thompson, Charles Schwab & Co Inc Cust, Roth Contributory Ira, 209 Fairview St, Salisbury NC 28146-5907
518107843        +   Denise L Raap &, Gregory R Raap Jt Ten, 83 S Lake St, Litchfield CT 06759-3521
518114170            Denise Lozano, 621 Bushwick Avenue 2f, Brooklyn NY 11206-6287
518111697            Denise Wekwert, Trad Ira Vftc As Custodian, 1301 S Second Ave, Alpena MI 49707-3601
518115186            Dennis A Mahoney, 109 Lakeview Ct, Chippewa Lake OH 44215
518110944        +   Dennis A Mannone Jr, 635 Goodrich St, Lunenburg MA 01462-1621
518105354        +   Dennis Bernardi, Pauline Bernardi, Jtwros, 8003 W Cavedale Ave, Peoria AZ 85383-6237
518105082            Dennis D Hamlet, 1604 Shadywood Ct, Opelika AL 36801-2044
518110338        +   Dennis Detlev Raguse Roth Ira, Td Ameritrade Clearing Custodian, 992 Bard Ln, Carmel IN 46032-1072
518113777            Dennis Gushue, 983 Gold Bear Dr, Henderson NV 89052-3846
518115941        +   Dennis J Gargus Ira, Td Ameritrade Clearing Custodian, 49 Eventide Ln, Levittown PA 19054-2719
518115942            Dennis J Sharkazy &, Karen W Sharkazy Jt Wros, 1908 Belleview Drive, Whitehall PA 18052-3708
518118182            Dennis Koch Tod, 9519 Rockport Rd, Vienna VA 22180-3448
518105976        +   Dennis Liu, 1190 Mission St 716, San Francisco CA 94103-1675
518116463            Dennis Mammen, 3352 Mandrake Ct, Fort Mill SC 29708-8806
518116464            Dennis Mammen, 3352 Mandrake Ct, Tega Cay SC 29708-8806
518118183        +   Dennis Mcdowell Rollover Ira, Td Ameritrade Clearing Custodian, 2517 Linwood Ln, Woodbridge VA 22192-3401
518108305            Dennis Moy, 242 Angel Trumpet Way, Oviedo FL 32765-4010
518105977            Dennis Palmieri Tr, FBO Dennis Palmieri 401k, FBO Dennis Palmieri, Po Box 2465, Malibu CA 90265
518105978            Dennis Quan, 3358 Shadetree Way, Camarillo CA 93012-7736
518118899            Dennis R Brandemuhl, N9189 Otter Lane, Neshkoro WI 54960-8904
518105979            Dennis Rodriguez, 3044 Via Romaza, Carlsbad CA 92009-6974
518117114            Denny Philip, 602 Hugh Walker Dr, Mesquite TX 75149-2696
518112032        +   Denny T Paulsen, 3033 3rd Ave S, Minneapolis MN 55408-2404
518117115            Denver Kemery, 134 Willow Creek Est, Highland Village, TX 75077-7121
518105083            Denytra Mitchell, 631 35th Street, Tuscaloosa AL 35405-2827
518108306            Denziel Clarke, 4951 Southwest 10th Street, Margate FL 33068-4049
518109186            Deon Turner, 7011 Robin's Nest Drive, Columbus GA 31909-1894
518116424            Derayah Financial Company, Clients, P O Box 286546, Riyadh 11323, Saudi Arabia
518114172        +   Derdley Fleuridor, 369 East 34th Street, Brooklyn NY 11203-3803
518111698            Derek A Dennis, 11620 Burkett Rd, Marion MI 49665-9305
518112033            Derek Akkerman, Po Box 252, Brownsdale MN 55918-0252
518118900        +   Derek Burgener, N2543 Cty Rd E Merrill Wi, Merrill WI 54452-9363
518114173        +   Derek Busch, Po Box 3, Gallupville NY 12073-0003
518110945            Derek Campbell, 316 Orchard St, Raynham MA 02767-1399
518111308            Derek Fisher, 5585 Knobby Place, Waldorf MD 20601-5515
518108307        #   Derek Garber, 255 Vista Oak Dr, Longwood FL 32779-3013
518111699            Derek Grout, 43479 Gainsley Dr, Sterling Heights MI 48313-1852
518105084        +   Derek K Wilson, 2868 41st Court North, Birmingham AL 35207-2126
518117956            Derek Maughan, 6 Deerness Estate, Tow Law, County Durham Dl134ar, United Kingdom
518111700            Derek Osmulski, 3800 N Pinnebog Rd, Elkton MI 48731-9782
518115943            Derek Ritchey, 2040 Oregon Pike, Lancaster PA 17601-4603
518110643            Derek Schall, 1210 Booth Ave, Owensboro KY 42301-4538
518114174        +   Derek Stumpfhauser, 318 E 34th St 4d, New York NY 10016-4939
518111701            Derek Trecha, 4457 Wood Duck Ct, Linden MI 48451-8410
518108308        #   Derek Urgelles, 7131 Sw 129th Ave Apt 1, Miami FL 33183-2490
518105981            Deric Phi Luong, 2405 1/2 Pasadena Ave, Los Angeles CA 90031-2215
518113779            Derik Bannister, 7130 Ishi Point Dr, Reno NV 89523-3251
518113177            Derik T Li, 33 Porsche Dr, Matawan NJ 07747-3538
518105982            Deron Earnest, 13807 Table Rock Ave, Bakersfield CA 93314-8323
518112554            Derrick Alston, 1524 Charles Blvd 135, Greenville NC 27858-3464
518116711        +   Derrick C Williams Tod, 241 Marble View Dr, Kingston TN 37763-5628
518114175        +   Derrick Damore, 8081 Turin Road, Rome NY 13440-1909
518117117            Derrick E Wisner, 3004 Candlebrook Dr, Wylie TX 75098-7386
518115188            Derrick Hurlay, 730 South Glenwood Avenue, Lima OH 45805-3307
518117118        +   Derrick L Walker, 219 Mohundro Rd, Ferris TX 75125-9583
518112555            Derrick Lamont Williams, 5720 Dockside Dr, Charlotte NC 28227-8139
518115944            Derrick Marshall, 545 Meetinghouse Road, Gap PA 17527-9305
            Case 19-13273-VFP Doc 636 Filed 05/22/21 Entered 05/23/21 00:16:22                                                 Desc
                            Imaged Certificate of Notice Page 49 of 241
District/off: 0312-2                                        User: admin                                                        Page 47 of 239
Date Rcvd: May 20, 2021                                     Form ID: pdf905                                               Total Noticed: 12649
518113178        + Derrick Miller, 323 Penn Street House, Burlington NJ 08016-1710
518115712        + Derrick Thacker, 3215 Southeast 131st Avenue, Portland OR 97236-3229
518111309        + Derrik E Asher, Charles Schwab & Co Inc Cust, Roth Contributory Ira, 2234 Argonne Drive, Havre De Grace MD 21078-2046
518109187          Desiree Mclaughlin, 1730 Mountain Valley Cir, Cumming GA 30040-5194
518110767          Desmin Vinnett, 43167 Pecan Ridge Drive, Hammond LA 70403-0603
518115713          Desmond H Gwira, 10405 Sw Denny Rd #36, Beaverton OR 97008-6111
518822175        + Desmond O. Omokaro, 1071 Woodruff Street, Southington, CT 06489-2950
518105984          Destiny Alba, 12438 Yorba Ave, Chino CA 91710-2256
518115189          Detek Walters, 10541 Hazel Dell Road, Howard OH 43028-9218
518105985          Devang Shah, 38658 Greenwich Cir, Fremont CA 94536-4012
518105011          Devang Shah, 133 Auburn Sound Close Se, Calgary T3m 2g4, Alberta
518115945          Deven Scott, 1919 Wakeling St, Philadelphia PA 19124-2846
518108310       #+ Devendra Ambalal Patel &, Harshada D Patel Jt Ten, 3434 Kentia Palm Ct, North Port FL 34288-8611
518105085          Devendra Gude, 133 East Dr, Mobile AL 36608-3443
518105986          Devi Prasada Reddy Pakala Venk, 10216 Camino Ruiz Apt 127, San Diego CA 92126-3492
518115946        + Devin Gleeson, 55 Kohler Court, Red Lion PA 17356-9688
518118901          Devon Clark, 4834 Lindermann Ave House, Racine WI 53406-4208
518110644          Devon Clippinger, 2031 Donaldson Avenue, Covington KY 41014-1224
518105357        + Devon Henson, 25275 W Lamont Ave, Buckeye AZ 85326-2487
518110544          Devon Lee, 1604 E 153rd Ter, Olathe KS 66062-2823
518108311          Devon Lee Turner, Post Office Box 1238, 18611 Clark Rd, Altoona FL 32702-9549
518115191          Devon Ross, 620 Glen Oaks Boulevard Apt, 106, Lorain OH 44055-3118
518114177        + Devon Swahlan, 97 Columbia St Apt 3, Albany NY 12210-2728
518110545        + Devonte Tucker, 1131 Sw Glendal Dr, Topeka KS 66604-2151
518105987          Devraj Upadhyaya, Ira ETrade Custodian, 18402 1/2 Arline Ave, Artesia CA 90701-5716
518118902        + Dewayne A Doberstein Tod, 5426 S 7th St, Milwaukee WI 53221-4414
518105232          Dewayne Francis, 355 Frances Trail, Maynard AR 72444-8505
518118185          Dewayne Wray, 3336 Clark Circle, Norfolk VA 23509-1208
518111311          Dewey Clark, 2454 Apple Blossom Ln Aparment 204, Odenton MD 21113-2559
518109839          Dewey Haime, 7309 Forest Hills Road, Loves Park IL 61111-3974
518109188        + Dexter Matthews, 5786 Garden Pl, Ellenwood GA 30294-3981
518109189        + Dexter Matthews Roth Ira, Td Ameritrade Clearing Custodian, 5786 Garden Pl, Ellenwood GA 30294-3981
518114178        + Dexter S Johnson, 49 Elm Ave. Apt. 4b, Mount Vernon NY 10550-2316
518113179          Dezsanair Sherron Parker, 1033 Stuyvesant Ave Apt 24, Apt 24, Irvington NJ 07111-5117
518109190          Dhananjay M Naik, R/O Ira ETrade Custodian, 1040 Wynridge Xing, Alpharetta GA 30005-3818
518108312          Dhanlakshmi V Raman, Venkat H Raman, 1228 Godavari Way, Wesley Chapel FL 33543-4085
518109191          Dhanraj P Mangru, 35 Meadowbrook Dr, Mcdonough GA 30253-8329
518109841          Dharam Botadra, 1302 Old Timber Ln, Hoffman Estates IL 60192-1122
518108313          Dharmendra Pokharna, 6885 Sorrento St, Orlando FL 32819-5201
518117119          Dhir Jain, 19530 Juniper Vale Cir, Houston TX 77084-2272
518105086          Dhrumil Patel, 231 New Bristol Ln, Madison AL 35756-4174
518105990          Dhruvin Naik, 7891 Holt Drive 4, Huntington Beach CA 92647-7627
518114179        + Di Jiang, 111 College Rd Apt 14p, Selden NY 11784-2841
518117120          Dialantric Griffin, 1501 Renner Dr, Dallas TX 75216-1329
518117121          Diamond A Sikder, 9603 Tierra Mountain Ct, Houston TX 77034-3771
518109192          Diana Genson, 1924 Glenellen Dr Nw, Kennesaw GA 30152-7309
518107637        + Diana Marie Phillips Roth Ira, Td Ameritrade Clearing Custodian, 5025 Overhill Dr, Fort Collins CO 80526-4538
518115948          Diana P Escobar, 45 N Main Street, Apt 5102, Phoenixville PA 19460-0310
518109193        + Diana R Phelps, 1924 Glenellen Ct, Kennesaw GA 30152-7309
518114180        + Diana Silverman, 144-46 Jewel Ave, Flushing NY 11367-1733
518112969          Diana Verrall, 84 Giles Rd, East Kingston NH 03827-2046
518118611          Diane Agemotu, 14223 Se 259th Pl, Kent WA 98042-3614
518105358        + Diane E Gibson, Charles Schwab & Co Inc Cust, Sep-Ira, 201 East Southern Ave. #2, Apache Junction AZ 85119-3740
518107844          Diane F Wong, 45 Meadow Brook Rd, Brookfield CT 06804-1919
518107638          Diane M Fischer, Po Box 1453, Palmer Lake CO 80133-1453
518118187          Diane M Mucci, M Elizabeth Holland, 7073 Honeysuckle Ct, Warrenton VA 20187-9524
518107845        + Diane M Villani Ira, Td Ameritrade Clearing Custodian, 115 West Rd Apt 206, Ellington CT 06029-3778
518105004          Dianne E Young, Grenzacherstrasse 124, Roche Investor Relations, Basel 4070, Switzerland
518115193        + Dianne Kreptowski, 6131 Putney Court Ave Nw, Massillon OH 44646-9545
518105087          Dick Chittam, 14222 Muirfield Dr, Athens AL 35613-1702
518115194          Dickpaul Mukherjee, 2187 Craigside Dr, Columbus OH 43235-5993
518115195          Dickpaul Mukherjee And, Koyel Ganguly Jtwros, 9184 Prestwick Green Dr, Columbus OH 43240-2150
518105991        + Dicky Po Chuen Suen, 20309 Portside Dr, Walnut CA 91789-4601
            Case 19-13273-VFP Doc 636 Filed 05/22/21 Entered 05/23/21 00:16:22                                                  Desc
                            Imaged Certificate of Notice Page 50 of 241
District/off: 0312-2                                        User: admin                                                         Page 48 of 239
Date Rcvd: May 20, 2021                                     Form ID: pdf905                                                Total Noticed: 12649
518105992        + Dicky Suen, 20309 Portside Dr, Walnut CA 91789-4601
518110946        + Diedre Hudson, 259 Calvary St Apt 2 Middle, Waltham MA 02453-8365
518105993          Diego Dos Santos, 145 N El Camino Real 101, San Mateo CA 94401-2725
518110947        + Diego Roja, 70 Rockland St Apt 2, Boston MA 02119-3587
518118612          Dien Nguyen, 1779 N. Winchester St., Liberty Lake WA 99019
518108314          Diency Jeune, 410 Northeast 174th Street, North Miami Beach FL 33162-1944
518105994          Dieu-Donne D Bitoyi, 11051 Arminta St #57, Sun Valley CA 91352-5238
518105995          Dila J Westergaard, 11740 Twin Cities Road, Herald CA 95638-9703
518113180        + Dilip A Pandya, Roth Ira, Td Ameritrade Clearing Custodian, 10 Landmark Rd, Jamesburg NJ 08831-3829
518105996          Dilip D Patel &, Daksha D Patel Jt Ten, 12528 Yosemite St, Cerritos CA 90703-8344
518115949          Dilip E Lewis, 20 Elisa Lynn Way, Langhorne PA 19047-5448
518108315          Dillon Cunningham, 1004 Cedar Cove Dr, St Augustine FL 32086-4832
518114181        + Dillon Kircher, 54 Glendale Avenue, Albany NY 12208-3122
518115196          Dillon Kliesch, 17565 Tr 166, Arlington OH 45814-9723
518117122        + Dillon Loewen, 10001 W County Road 77, Midland TX 79707-1489
518114182        + Dillon Sylvester, 204 Autumn Ave, Brooklyn NY 11208-1702
518105998        # Dinesh Shakya, 10749 Caminito Bravura, San Diego CA 92108-2453
518117123          Dineshbabu Jeyachandran, 12928 Coast Way, Fort Worth TX 76244-2278
518118613        + Dinh Dinh Le, 15218 25th Ave W, Lynnwood WA 98087-5442
518112970          Diogenes Blanco, 7 Koper Lane, Pelham NH 03076-2608
518117124          Dion Smith, 105 Letha Ct, Tyler TX 75702-8801
518108316          Dion Smith, 11707 Verrazano Dr, Orlando FL 32836-8866
518107846          Dipesh Chhetri, 96 Venice Pl, East Haven CT 06512-1428
518112234        + Dirk Allen Evans, Charles Schwab & Co Inc Cust, Ira Rollover, 11909 Shallowbrook Dr, Saint Louis MO 63146-4730
518107639        + Dirk E Lashnits, 4541 E 18th Ave, Denver CO 80220-1127
518105999        + Dirk Neyhart, Charles Schwab & Co Inc Cust, 1400 Hearst Ave, Dept 55, Berkeley CA 94702-1523
518036508        + Discover Growth Fund, 5330 Yacht Haven Grande, Suite 206, St Thomas, VI 00802-5028
518889839          Discover Growth Fund LLC, 5530 Yacht Haven Grande, Suite 206, St. Thomas, VI 00802
518299195        + Discover Growth Fund, LLC, ATTN: Dale E. Barney, GIBBONS P.C., One Gateway Center, Newark, NJ 07102-5310
518113181          Dishen Patel, 1 Rolling Brook Dr, Edison NJ 08820-4429
518118188          Dj Shelton, 3330 Old Courthouse Rd F, Richmond VA 23236-1478
518114183          Djordje Cucu, Elena Cucu, 6137 79th St, Middle Vlg NY 11379-1337
518114184        + Dmitriy Maslov, 71 Commodore Drive, Staten Island NY 10309-3975
518114185          Dmitriy Maslov, R/O Ira ETrade Custodian, 71 Commodore Drive, Staten Island NY 10309-3975
518106000          Dmitry Karayev &, Simona Karayev Jt Ten, 1037 16th St Apt 6, Santa Monica CA 90403-4346
518117125          Dogan J Ervin, 6416 Desoto, Odessa TX 79762-5204
518116347          Doha Bank, Grand Hamad Avenue, Po Box 3818, Doha, Qatar
518115714          Dolly Brooke Blackwelder, 61075 Bachelor View Rd, Bend OR 97702-9092
518106001        + Dolores Capp Ira, Td Ameritrade Clearing Custodian, 5758 Prestwick Ct, Discovery Bay CA 94505-1406
518109842          Dolores Estrada & Geronimo Jr, Garcia Jt Ten, 701 Fairway Dr, Forsyth IL 62535-9795
518114186        + Domenico Zangari, 108 Frost Pond Rd Apt 2, Glen Cove NY 11542-4042
518108318        + Domingo A Mesa, 7215 Miami Lakes Dr Apt A18, Hialeah FL 33014-6939
518115950          Dominic A Mione, 115 Dietrich Ave, Tower City PA 17980-1805
518115951          Dominic Bogucki, 75 Meadowfield Dr, Southampton PA 18966-3043
518115952        + Dominic Mattiello, 920 2nd Avenue, Altoona PA 16602-3761
518115198          Dominic Monteneri, 1650 Warner Ct., Mineral Ridge OH 44440-9524
518112971          Dominic Rowe, 20 Hanson St 1, Dover NH 03820-4288
518114187        + Dominick Chillemi, 158-48 91st St, Howard Beach NY 11414-3116
518112235          Dominick Gillette, 11119 Graben Dr, Saint Ann MO 63074-3314
518117126          Dominick Ivory, 11820 Chanteloup Dr, Houston TX 77047-4436
518116712          Dominik Hinkleman, 336 N Peachtree Ave, Cookeville TN 38501-2551
518106003          Dominik Takenaka, 12166 Aaron Dr, Moreno Valley CA 92557-7833
518113182          Dominique Andrade, 311 Central Avenue, Englewood NJ 07631-1629
518108319          Dominique C Rihs, 5131 Sunbury Ct, Naples FL 34104-4731
518115199        + Don J Baumgartner Revoc Trust, Uad 08/26/1999, Don J Baumgartner Ttee, 4242 Corey Rd., Toledo OH 43623-2602
518109579          Don K Powell, 2409 Madison Ave, Burlington IA 52601-6619
518112236        + Don Krueger &, Glenna Krueger Jt Ten, 18055 Melrose Rd, Glencoe MO 63038-1847
518113780          Don Pepito, 6386 Mt Palomar Ave, Las Vegas NV 89139-7204
518110768          Don R Whittle (Ira), Wfcs As Custodian, 419 Amy St, Many LA 71449-4874
518110769          Don Teko, 11959 Nicholson Drive 16104, Baton Rouge LA 70810-7611
518111560          Donald B Knowles, 45 Boutelle Road, Bangor ME 04401-5842
518106004        + Donald C Tiner, Tod Name On File, 2350 Greencastle Ln, Oxnard CA 93035-2902
518110949        + Donald E Drysdale, 107 Five Bridge Rd, Brimfield MA 01010-9649
            Case 19-13273-VFP Doc 636 Filed 05/22/21 Entered 05/23/21 00:16:22                                                 Desc
                            Imaged Certificate of Notice Page 51 of 241
District/off: 0312-2                                       User: admin                                                         Page 49 of 239
Date Rcvd: May 20, 2021                                    Form ID: pdf905                                                Total Noticed: 12649
518118903        # Donald Evan Wick, 1316 Lakeview Ave, South Milwaukee WI 53172-3534
518117127        + Donald F Cross, Tod, 5214 Sleepy Crk, Baytown TX 77523-2787
518116465          Donald F Jemella, 43 Whitebark Ln, Bluffton SC 29909-6063
518109844          Donald Freidinger Jr, 112 Lake St, Washington IL 61571-3132
518106005          Donald Gold, R/O Ira ETrade Custodian, 23537 Berdon St, Woodland Hills CA 91367-3005
518106006        + Donald J Cardinal, 4755 Foothill Rd, Ventura CA 93003-2053
518112917        + Donald J Schmitz Ira, Td Ameritrade Clearing Inc Custodian, 1315 S 36th St, Omaha NE 68105-1849
518114188          Donald J Spindler &, Lee Spindler Jtwros, 550 Antlers Dr, Rochester NY 14618-2128
518110340       #+ Donald Jones, 2901 W 19th Ave, Gary IN 46404-2653
518114189          Donald Kaufman And, Robert L Weber Ttees, Donald Kaufman 2016 Revocable, P.O. Box, Howard Beach NY 11414
518109845          Donald L Boatman, Apex C/F Rollover Ira, 120 Aquarius Dr, O Fallon IL 62269-2985
518112556        + Donald L Gadberry, 2425 Shenandoah Ave, Charlotte NC 28205-6118
518113183          Donald M Bartek, 14 Colonial Ter, Parsippany NJ 07054-4303
518114190        + Donald Merz, 48 Stonewall Lane, Congers NY 10920-1823
518114191        + Donald P Cable, 325 East 77th Street Apt.1d, New York NY 10075-2259
518110770          Donald R August Jr C/F, Donald R August Jr Utma/La, 213 S. Pass Drive, La Place LA 70068-7149
518110771          Donald R August Sr, 213 S. Pass Drive, La Place LA 70068-7149
518111702        + Donald R Holp, 3904 E Rosebush Rd, Rosebush MI 48878-5004
518917095        + Donald R Mickelwait, 7600 Wisconsin Ave, Suite 200, bethesda, MD 20814-3664
518111314          Donald Richard Mickelwait, 7600 Wisconsin Ave Ste 200, Bethesda MD 20814-3664
518105359        + Donald T Wertheim &, Sandra S Wertheim Jt Ten, 41749 N Golf Crest Rd, Anthem AZ 85086-1053
518110772        + Donald W Floyd, Ira, Td Ameritrade Clearing Custodian, 401 Galway Dr, Shreveport LA 71115-2910
518115953          Donald W Vaskie Jr, 1024 Walnut St Apt A, Taylor PA 18517-1229
518117128          Donald Williams, Regal Exeter Drive, Houston TX 77069
518115201          Dong Li, 6950 Roberts Park Dr, Mason OH 45040-7508
518112873        + Dong Li Wong, 148 Independence Ave, Bismarck ND 58503-0463
518117129          Donica Ramsey, 1016 Rainbow Drive, Spring Branch TX 78070-6801
518108320          Donna A Breit &, Bruce H Breit Jtwros, 2002 Wayhaven Court, Maitland FL 32751-4924
518106007          Donna Azzolina, 1212 H St Spc 181, Ramona CA 92065-2879
518109197          Donna Boykin, 1819 Stallings Rd, Senoia GA 30276-1458
518111315          Donna Lee, 200 Maryland Way, Edgewater MD 21037-4927
518108321        + Donna Mae Grebler, Roth Ira Conversion, Td Ameritrade Clearing Custodian, 4185 Dunmore Drive, Lake Wales FL 33859-5744
518114192        + Donna Menafaro, 5967 56th Avenue, Maspeth NY 11378-2324
518110341          Donna Pittman, 8120 Bridgeway Circle 1b, Fort Wayne IN 46816-2318
518106008          Donna Wiscott, 32846 Tiempo Cir, Temecula CA 92592-8186
518114193        + Donnell Davis, 186 Beach 62 Street, Arverne NY 11692-1282
518106009          Donnie Varner, 1623 Clover Ln, Santa Rosa CA 95401-6606
518112436          Donnie Zuhoski, 343 Carol Dr, Great Falls MT 59405-3733
518042975        + Donohoe Advisory Associates LLC, 9901 Belward Campus Dr., Suite 175, Rockville, MD 20850-4085
518106010          Donovan Layton, 245 Lakeshore Court, Richmond CA 94804-7425
518111316        # Donrell Johnson, 747 Dayspring Dr, Odenton MD 21113-1567
518114194        + Doofy, 345 8th Ave Apt 1h, New York NY 10001-4853
518106011        + Doreen Bellini Tod, Po Box 3279, Vista CA 92085-3279
518114195        + Doren Gigante, 103 Succabone Rd, Bedford Hills NY 10507-2230
518115202          Doris M Stacey &, Ronald K Stacey Jtwros, 4875 Queensbury Rd., Huber Heights OH 45424-3744
518113184          Dorothy Costello, Po Box 22293, Newark NJ 07101-2293
518115203        + Dorothy H Heilgeist, Charles Schwab & Co Inc Cust, Ira Contributory, 515 Queensgate Rd, Springboro OH 45066-9726
518109846          Dorothy Jarka, 631 Belmont Avenue, Hinckley IL 60520-9455
518118189          Douangsadet Sychampanakhone, 166 Suter St, Harrisonburg VA 22802-4643
518117130          Doug E Hollister, 230 Clegg Rd, Port Lavaca TX 77979-5617
518116714          Doug Mccaughan, 8215 Phlox Ln Sw, Knoxville TN 37919-8490
518115204          Doug Monroe, 613 Thayer Ave, Ashtabula OH 44004-2667
518110342        + Doug Ozolins &, Christi Lynn Ozolins Jt Ten, 11545 E 296th St, Atlanta IN 46031-9514
518117131          Doug Rode, 1919 Warren Plant Rd, Gladewater TX 75647-9512
518115716          Doug Treisch, 602 West Ash Street, Lebanon OR 97355-2008
518108322          Doughlas Setzer, 818 Darlington Ave Sw, Palm Bay FL 32908-6243
518112036          Douglas A Lauer, Carol Ann Lauer, 1392 Scheffer Ave, Saint Paul MN 55116-2244
518111703          Douglas A Van Deven, 10700 Macon Hwy, Tecumseh MI 49286-9624
518112557          Douglas Anstee, 553 Bayshore Dr, Fayetteville NC 28311-1222
518107640          Douglas Byrd, 3705 S Pitkin Cir, Aurora CO 80013-3020
518108017        + Douglas C Dahlkemper &, Rhonda S Dahlkemper Jt Ten, 3340 Northampton St Nw, Washington DC 20015-1653
518114196          Douglas C Meyer, 29 Bruin Lane, Jay NY 12941-2433
518106012        # Douglas Chambers, 740 West Summerland Place, San Pedro CA 90731-1831
            Case 19-13273-VFP Doc 636 Filed 05/22/21 Entered 05/23/21 00:16:22                                                  Desc
                            Imaged Certificate of Notice Page 52 of 241
District/off: 0312-2                                       User: admin                                                         Page 50 of 239
Date Rcvd: May 20, 2021                                    Form ID: pdf905                                                Total Noticed: 12649
518106013        + Douglas Charles Younce, Designated Bene Plan/Tod, 2070 Shady Creek Pl, Danville CA 94526-4358
518107847          Douglas Cone, 280 Gardner Avenue C6, New London CT 06320-3040
518118904          Douglas D Krizan, 4545 Stein Ave, Madison WI 53714-1731
518106015        + Douglas Edward Green &, Brandy W Green, Comm/Prop, 13000 Paramount Ct, Saratoga CA 95070-4210
518115640          Douglas G Menzies 70, Rr#4, 772 John Kennedy K0a 1a0, Almonte, Ontario
518106016          Douglas J Andham &, Wendy Andham Jtwros, 28568 Las Canastas Dr, Valencia CA 91354-3073
518107641          Douglas K Edwards, 250 Summit Blvd Apt 6102, Broomfield CO 80021-8330
518116715          Douglas Kelly, 400 Bradford Trail Cove, Collierville TN 38017-2420
518110343          Douglas L Hughes, Jamie Ann Ennen, 5900 E Cougar Dr, Terre Haute IN 47802-8536
518118007        + Douglas L Marx, 921 Bloomsbury Cv, Murray UT 84123-7606
518118507          Douglas Lazelle Jr., 1290 Parsons Rd, Jacksonville VT 05342-9670
518111317          Douglas M Delouche, Ira ETrade Custodian, 5381 Sands Road, Lothian MD 20711-9616
518114197        + Douglas Maier, 2 Eleanor Dr, Mahopac NY 10541-3909
518114198        + Douglas Mccrimmon, 24122 141st Ave, Rosedale NY 11422-2004
518106017        + Douglas Norman Parker Roth Ira, Td Ameritrade Clearing Custodian, Po Box 1612, Twain Harte CA 95383-1612
518112238        + Douglas R Campion Sep Ira, Td Ameritrade Clearing Custodian, 2308 Camberwell Dr, Des Peres MO 63131-2116
518118191        + Douglas S Cobb, Ira Rollover, Td Ameritrade Clearing Custodian, 3508 Cedar Ln, Portsmouth VA 23703-3804
518115717          Douglas W Kresse, Ira ETrade Custodian, 9119 Sw 36th Ave, Portland OR 97219-5322
518110501          Dov Michael Sugarman, Charles Schwab & Co Inc Cust, 21/3 Yehuda Halevy, 43555 Ra'anana, Israel
518118192          Dr Sebastien R Gay, 2220 Fairfax Dr Apt 804, Arlington VA 22201-6633
518113185          Dr Uttam L Munver, Dr Ravi Munver, 26 W Bayview Ave, Englewd Clfs NJ 07632-1401
518114199        + Dr William S Bahary, 325 E 79th St, New York NY 10075-0954
518116349          Dr Yves Laberge, 585 Rue Barraute, Quebec G1h 6v1, Quebec
518105012          Dr Zhi Li, Apt 404-2705 111b St Nw, Edmonton T6j 4l9, Alberta
518042976          Dr. Brian Feagan, c/o Robarts Research Institute, 1151 Ric, CANADA
518112456          Dr. Evelyn Richards, 46 Cameron Crt, Fredericton E3b 2r9, New Brunswick
518111704          Drazen Pecovic, 22929 Oxford St, Dearborn MI 48124-3444
518109847          Drew D Parent, 101 Woodbrook Ct, East Peoria IL 61611-4779
518109580          Drew Deck, 3115 Kennedy Ln, Waterloo IA 50701-9467
518118614          Drew Martin, 2046 W Lk Sammamish Pkwy Se, Bellevue WA 98008-5230
518106018          Drew Morris, 738 Arbona Cir N, Sonora CA 95370-8059
518115954        + Drew Yoder, 224 Cedar Ave, Horsham PA 19044-2527
518111705          Drita Pecovic, 6854 Hubbard Circle, Clarkston MI 48348-2875
518116466          Duane Dawes, 114 Cottage Cir, Myrtle Beach SC 29579-7002
518118615        + Duane E Triplett And Deloris M Tripl, U/A 09/21/2004, 17623 First Ave S #207, Seattle WA 98148-2713
518115718        + Duane Stuart Johnson, 260 S 51st St, Springfield OR 97478-6741
518117132          Duane Vickery, Margaret Gaines Baker, 4808 Fairmont Pkwy # 322, Pasadena TX 77505-3722
518118193        + Dube Burje, 300 Yoakum Pkwy Apt 1404, Alexandria VA 22304-4061
518108323          Dudley Williams, Po Box 211091, Royal Palm Beach FL 33421-1091
518042978        + Duke University, Dermatology Clinical Research Unit, Box, Durham, NC 27710-0001
518197319        + Duke University, Susan E. Hayden, JD, 2200 West Main Street, Suite 900, Durham. NC 27705-4640
518112558          Duncan Masters, 3230 Moseley Dr Apt F, Greenville NC 27858-4306
518106019          Dung B Nguyen Rollover Ira, Td Ameritrade Clearing Inc Custodian, 3072 Marston Way, San Jose CA 95148-3120
518115205          Durga Adhikari, 3178 Blueacres Dr 2, Cincinnati OH 45239-6118
518111706        + Dustin Brown, 3804 Pine Tarries Blv. Apt. 7, Kalamazoo MI 49006-5458
518115955        + Dustin Burrows, 6769 Knollwood Drive, Fairview PA 16415-1970
518108325          Dustin Cates, 10281 Village Pkwy Dr 207, Port St Lucie FL 34987-2371
518108326          Dustin Corbin, 8008 Hemingway Cir, Haines City FL 33844-2865
518113186          Dustin Ellingsworth, 4 Pancoast Blvd, Delran NJ 08075-1418
518115956        + Dustin Hart, 816 Bridge Ave, Greensburg PA 15601-5605
518109848          Dustin Hoppes, 700 N Larrabee St Apt 1810, Chicago IL 60654-7021
518112559          Dustin Johnson, 1404 Kingston Rd, Greensboro NC 27405-5354
518105360        # Dustin Lisiewski, 4349 Queens Way, Sierra Vista AZ 85635-3628
518110773          Dustin M Gould, 622 Avenue A, Marrero LA 70072-2119
518110646          Dustin Mitchell, 1874 Ogden Ridge Rd, Mount Olivet KY 41064-8667
518105361          Dustin Patterson, Po Box 1439, Kearny AZ 85137-0126
518108327          Dustin Sikes, 239 Rose Ln, Jacksonville Beach FL 32413-8942
518112037          Dustin Sprengeler, 2547 80th St, Plato MN 55370-5624
518106020          Dustin Wilds, 201 Norwich Ct, Barstow CA 92311-8606
518105088          Duston Dueitt, 3600 Eric Dr, Semmes AL 36575-5269
518107848          Duy Nguyen, 51 Crestwood Trail, East Hartford CT 06118-3008
518115641          Dwayne Connolly, 402-20 Speers Rd, Oakville On L6k 3r5, Ontario
518117133        + Dwayne Marroquin, 7710 Castle Grn, San Antonio TX 78218-2309
            Case 19-13273-VFP Doc 636 Filed 05/22/21 Entered 05/23/21 00:16:22                                                    Desc
                            Imaged Certificate of Notice Page 53 of 241
District/off: 0312-2                                         User: admin                                                          Page 51 of 239
Date Rcvd: May 20, 2021                                      Form ID: pdf905                                                 Total Noticed: 12649
518115957            Dwens Chachoute, 1204 Meetinghouse Rd, Ambler PA 19002-4021
518110546            Dwvin S Shannon, 3250 North Lorraine, Hutchinson KS 67502-2705
518118195            Dylan Glemming, 3109 Glenmar St, Chesapeake VA 23323-1849
518113187            Dylan Lebakken, 122 North Brown Street, Gloucester City NJ 08030-1554
518117134        #   Dylan Mcgill, 6222 Pebble Beach Dr, Corpus Christi TX 78413-3127
518110344            Dylan Mcintosh, 115 Woodfield Ct, Markle IN 46770-9561
518111708            Dylan Wade, 2475 East White Lake Drive, Twin Lake MI 49457-8942
518112239            Dzemsudin Hamzic, 7326 Sharp Avenue, Saint Louis MO 63116-3040
518118619            Dzmitry Ustsiamchuk, 12118 Ne 107th St, Kirkland WA 98033-4676
518107849            E Peter Rypl, 81 Morgan Rd, Canton CT 06019-2009
518111318        +   Earl Austin Gatewood Iv, 601 Bay Front Dr, Fort Washington MD 20744-6705
518109850            Earl Clark, 1178 Saint Thomas Road, Granite City IL 62040-7003
518112560        +   Earl E Giles, 128 Greencrest Cir, Jacksonville NC 28540-3073
518110345        +   Earl J Spier, 5601 Four Mile Dr, Kokomo IN 46901-3829
518115719        +   Earl Lewis French Jr & Masayo, French Jt Ten, 8349 Nw Oxbow Dr, Corvallis OR 97330-2836
518118196        +   Eashwar T Pillai, Charles Schwab & Co Inc Cust, Ira Rollover, 41134 White Cedar Ct, Aldie VA 20105-6000
518109558            Eastmoney International Sec, Ltd Client A/C-Non Pledge Acct, Room 3203 32/F Tower 1 Road Admirally Ho, Admirally Centre 18
                     Harcourt, Hong Kong
518114200        +   Ebun Akinleye, 21 Fox Hill Road, Cortlandt Manor NY 10567-1507
518106021        #   Echeme Emole, 51 Corona St, San Francisco CA 94127-2805
518113782        +   Ecoplanet, 101 Convention Center Dr, 4730 S Fort Apache Rd, Ste 300, Las Vegas NV 89147-7947
518110775            Ed Faske, 126 Clover Leaf Dr, Lafayette LA 70508-8082
518115958        +   Ed Glenbockie, 36 Little Mountain Rd, Ringtown PA 17967-9580
518108328            Ed Michel, 6487 Smooth Thorn Ct, Jacksonville FL 32258-5497
518110950        +   Ed R Green Tod, 21 Wormwood St Unit 524, Boston MA 02210-1636
518113188            Ed Witts, 1313 Bavarian Way, Williamstown NJ 08094-4653
518115959        +   Ed Zinz, 352 North St, Meadville PA 16335-2545
518117135        +   Eddie Aral Osborne, Charles Schwab & Co Inc Cust, Sep-Ira, 20426 Verde Canyon Dr, Katy TX 77450-8794
518117136            Eddie Bautista, 3203 Wilton Ave, Dallas TX 75211-5756
518114201       #+   Eddie Chang, 6735 Yellowstone Blvd Apt 6p, Forest Hills NY 11375-2610
518111319            Eddie Jewell Dubose Iii, 3350 Toledo Ter Apt 442, Hyattsville MD 20782-3264
518116350            Eddy Prophete, 2115 Rue Guerin, Laval H7e 1r7, Quebec
518117137        +   Edgar A Godinez, 15565 North Brentwood Street, Channelview TX 77530-4078
518114202            Edgar Agron Garcia, 1560 Pelham Parkway South, Apt# 3j, Bronx NY 10461-1140
518106023            Edgar C Murillo, 7915 Clarkson Ave, Cudahy CA 90201-6915
518106024        +   Edgar Galvan, 2705 La Costa Street B, Bakersfield CA 93306-1874
518116329        +   Edgardo Antonio Diaz, Po Box 6534, Caguas 00726-6534, Puerto Rico 00726-6534
518115960            Edie Stanley, Po Box 274, Worcester PA 19490-0274
518114203        +   Edin Lekperic, 154 Seneca Avenue, Staten Island NY 10301-4228
518109851            Edison Angamarca, 5201 W Parker Ave 2e, Chicago IL 60639-1540
518106026            Edita Moreno, 19673 Avenue 23, Chowchilla CA 93610-9634
518118905        +   Edmund Andrew Gust Ira, Td Ameritrade Clearing Custodian, 10142 Beppler Rd, Nekoosa WI 54457-7441
518117138            Eduardo Garibay, 2713 Brady Pl, El Paso TX 79935-1701
518108329            Eduardo Sabo, 1525 Presidential Way, N Miami Beach FL 33179-6432
518112240            Edwaer A Robinson Sr, 127 S Claremont Ave, Sugar Creek MO 64054-1225
518115206            Edward A Kleman, 10701 Bliss Road, Delphos OH 45833-9615
518115207            Edward Andrew Lonneman &, Jennifer L Lonneman Jtwros, 4515 Northwoods Pass, Harrison OH 45030-9542
518109200            Edward B Chen, Roth Ira ETrade Custodian, 4713 Andalusia Ct, Atlanta GA 30360-1914
518111709            Edward B Lincoln Rollover Ira Td, Ameritrade Clearing Custodian, 1829 S Lakeshore Rd, Harbor Beach MI 48441-7940
518115961            Edward B Omalley, 113 S Cameron Ave, Scranton PA 18504-1908
518110951            Edward Bostridge, 2 Summit Ave Unit 1, Salem MA 01970-4719
518108330        +   Edward D Fitchen &, Eugenia S Fitchen Jt Ten, 2456 S Pacer Ln, Cocoa FL 32926-2606
518117139            Edward D Jones & Co Custodian, FBO Esther Corine Hegwer Ira, 627 East Center Circle, Duncanville TX 75116-4013
518112874            Edward D Jones & Co Custodian, FBO Dudley J Gordon Ira, 1412 7th St N, Wahpeton ND 58075-3627
518107850            Edward D Jones & Co Custodian, FBO Elaine K Geci Ira, 902 Oak St, East Hartford CT 06118-3582
518115208            Edward D Jones & Co Custodian, FBO Domenic C Decaria Ira, 11519 Iroquois Trl, Brecksville OH 44141-1768
518114205        +   Edward Darcey, 721 Route 25a, Rocky Point NY 11778-9807
518109852        #   Edward Davidek, 706 Feather Sound Dr, Bolingbrook IL 60440-1289
518109648            Edward Decouto, 10812 W Sandpiper St, Boise ID 83709-1252
518114206            Edward Der, 200 Rector Pl Apt 17d, Apt. 17d, New York NY 10280-1149
518110952            Edward Deveney, 52 W Milton St, Boston MA 02136-1900
518110953            Edward Francis, 8 Hickory Lane, Burlington MA 01803-3945
518106027        +   Edward Frank Nelson, Charles Schwab & Co Inc.Cust, Ira Rollover, 1585 Elm Dr, Vista CA 585 ELM DR 92084-4155
            Case 19-13273-VFP Doc 636 Filed 05/22/21 Entered 05/23/21 00:16:22                                                     Desc
                            Imaged Certificate of Notice Page 54 of 241
District/off: 0312-2                                         User: admin                                                          Page 52 of 239
Date Rcvd: May 20, 2021                                      Form ID: pdf905                                                 Total Noticed: 12649
518108331        + Edward Giuliano &, Carmella Giuliano Jt Ten, 7425 Bay Island Dr, S Pasadena FL 33707-4513
518117140          Edward Gomez, 116 Gulfton Road, Sweetwater TX 79556-8028
518115962          Edward Grundowski, 12 Cherry Street, Kingston PA 18704-3233
518834045          Edward Haskell, 1440 N.W. 27th Ave, Delray Beach, FL 33445-7622
518108332       #+ Edward J Finney, 148 Scotland Yard Blvd, Saint Johns FL 32259-5912
518108333        + Edward J Finney, Charles Schwab & Co Inc Cust, Ira Rollover, 148 Scotland Yard Blvd, Saint Johns FL 32259-5912
518110346          Edward Jones Trust Co As Cust, FBO Joseph A Tucker Ira, 404 North Line, Loogootee IN 47553-1263
518106029          Edward L Allred, 5039 Proctor Ave, Oakland CA 94618-2546
518119103          Edward L Koncel, 1610 Palomino Dr, Laramie WY 82070-5392
518117141          Edward L Patterson, 12727 Shady Knoll Ln, Cypress TX 77429-2230
518114208        + Edward L Smalls, Po Box 119, Evans Mills NY 13637-0119
518118197        + Edward L Stolarun &, Elizabeth R Stolarun Ten Ent, 3713 S George Mason Dr, Apt 1405w, Falls Church VA 22041-3281
518114209        + Edward Lemon Jr, 35 Cashmere Ln, Rochester NY 14609-2735
518106030        + Edward Litvin & Inessa E Litvin Trs, FBO Litvin Family Trust, Ua May 08 1993, 1632 Jerrilynn Pl, Encinitas CA 92024-4757
518114210       #+ Edward Lupianez, 75 Montgomery St Apt 15e, New York NY 10002-6552
518108334        + Edward Lyle Haskell, 1440 N. W. 27th Ave., Delray Beach FL 33445-7622
518112038        + Edward Nyonton Zionweh Nuarpah, 3480 18 Street South Apt 201, Moorhead MN 56560-7123
518118198          Edward P Browning, 415 W Cecil Street, Winchester VA 22601-3705
518117142          Edward Reyes Gomez Ii, 116 Gulfton Rd, Sweetwater TX 79556-8028
518118199        + Edward Stolarun, 3713 So. George Mason Drive #1405-We, Falls Church VA 22041-3761
518115209          Edward Tisdale, 1194 Shorter Avenue, Xenia OH 45385
518115210          Edward Turner, 3724 Carolina Street Northwest, Massillon OH 44646-3279
518111710          Edward Vanstrate, 928 S Ball St, Owosso MI 48867-4405
518106031          Edward W Bustin Iv, 30135 Rolling Hills Dr, Valley Center CA 92082-3342
518109649          Edward W Wise Jr, 4487 N Weston Ave, Meridian ID 83646-3945
518107851          Edward Zinowko &, Helena Zinowko Jtwros, 973 Shuttle Meadow Rd, Southington CT 06489-1274
518115963          Edwin D Mann Jr, 506 Edgeboro Blvd, Bethlehem PA 18017-5108
518112561          Edwin Heicher Jr, 302 Lafitte Way, New Bern NC 28560-8400
518106032        + Edwin K Lee, Ira Rollover, Td Ameritrade Clearing Custodian, 805 Southport Dr, Redwood City CA 94065-1779
518113189          Edwin K Smith C/F, Eloise K Smith Utma/Nj, 27 Corvair Place, Wayne NJ 07470-3503
518106033          Edwin Lim, 5051 Alton Pkwy Apt 127, Irvine CA 92604-8621
518106035          Edwin Reyes Hernandez, 1021 North Flower Street 33, Santa Ana CA 92703-2349
518110954        # Edwin Santos, 30 Robert Dyer Circle, Springfield MA 01109-1630
518106036          Edwin W Benitez, 3632 San Antonio Dr, Palmdale CA 93550-9001
518113190        + Edy Norelus, 27 Kirk St, West Orange NJ 07052-5905
518112562          Efe Igbide, 1721 77th Avenue Southeast, Creedmoor NC 27522
518114212        + Efim Mogilevsky, Tod, 515 E 88th St, Apt 4k, New York NY 10128-7749
518114213          Eftihia C Knuth &, Kenneth R Knuth Jtwros, 54 Province Dr, South Setauket NY 11720-4617
518116330        + Egberto Hernandez, 148 Calle Topacio Mansiones De, Humacao 00791, Puerto Rico 00791-5214
518109201        + Ehsan Salehi, 891 White Pine Drive, Decature GA 30032-1633
518114214        + Ehud Hubner &, Carol Hubner Jt Ten, 629 Cortel You Rd, Brooklyn NY 11218-4803
518118200          Eian Jones, 1400 West 41st Street A, Norfolk VA 23508-2202
518116637          Eileen Chua, 465 Upper Serangoon Road #13-1199, 530465, Singapore
518105008          Eileen Em Furlong, Moenchgasse 6, Heidelberg 69117, 16920-1011, Germany
518106037        + Eileen M Gahan Or Philip W Tr, Gahan Revocable Living, Trust Ua 5/16/00, 4434 Ute Drive, San Diego CA 92117-5855
518110955          Eileen Perry, 152 Arnold Street, New Bedford MA 02740-3640
518114215        + Eitan Wolkowitz, 2068 Bergen Avenue, 2, Brooklyn NY 11234-6267
518115211          Ejuan Randolph, 7466 Ross Ave, Cincinnati OH 45237-2612
518110776          Ekin Van Tran, 37165 Longwood Ave, Prairieville LA 70769-3569
518106038        + Eko Tjitarahardja Rollover Ira, Td Ameritrade Clearing Inc Custodian, 16380 Sisley Dr, Chino Hills CA 91709-4665
518108335          El Hassane Hayou, 52 North Twin Maple Rd, Saint Augustine FL 32084-8299
518115212        + Elaine A Lawson &, Raymond J Lawson Jt Ten, 3566 Krierview Dr, Cincinnati OH 45248-3030
518107643          Elaine C Laganas, 3915 Greenside Pt, Colo Spgs CO 80904-1023
518106039        + Elaine Dickman, 3075b Hansen Way, Palo Alto CA 94304-1000
518114216          Elaine Panagides &, Ray Laufer Jt Ten, 58-54 43rd Ave, Woodside NY 11377-4852
518106041          Elanor Chang Ira, Td Ameritrade Clearing Custodian, 26042 Red Corral Rd, Laguna Hills CA 92653-6309
518116716        + Eleanor Jane Overbey, Tod, 209 Clearview Acres, Newbern TN 38059-1401
518114217        + Eleanore Jasinski, 375 Union Rd, West Seneca NY 14224-4642
518106042          Eli Jackson, 3011 Dow Ave, Redondo Beach CA 90278-1505
518109853          Eli Mendizabal, 111 Wildflower Cir, Buffalo Grove IL 60089-1586
518118906          Eli Zdroik, 756 Bens Ln, Stevens Point WI 54482-9257
518108018          Elias Clark, 2023 4th St Ne 304, Washington DC 20002-1245
518111320          Eliezer Araniva, 7920 Allentown Rd, Fort Washington MD 20744-1767
            Case 19-13273-VFP Doc 636 Filed 05/22/21 Entered 05/23/21 00:16:22                                                      Desc
                            Imaged Certificate of Notice Page 55 of 241
District/off: 0312-2                                          User: admin                                                           Page 53 of 239
Date Rcvd: May 20, 2021                                       Form ID: pdf905                                                  Total Noticed: 12649
518115213            Eliezer Regalado, 900 Woodview Rd, Cleveland Heights OH 44121-1437
518105090            Elihu Jackson Lowery Iii Rollover Ir, Td Ameritrade Clearing Custodian, 2533 Carmel Rd, Birmingham AL 35235-2105
518106044            Elijah Ihrig, 533 Castle St, Modesto CA 95350-6013
518112395            Elijah Mcdonald, 215 Lyle Drive, Morton MS 39117-3005
518107852        #   Elijah Ratliff, 171 Saltonstall Avenue, New Haven CT 06513-4250
518109202            Elijah Wright, 2933 Carriage Lane, Atlanta GA 30349-4103
518106045            Elinor C And William H Chaw F, Elinor C Chaw & William H Chaw Tte, 6109 Ridgemont Drive, Oakland CA 94619-3724
518106047        +   Elisabeth A Georgeson, Charles Schwab & Co Inc Cust, Ira Rollover, 1107 Oak Ave, Carlsbad CA 92008-1928
518118201        +   Elisabeth K Kim-Hong, Ira, Td Ameritrade Clearing Custodian, 11426 Garsdale Plc, Prince William VA 22192-5572
518116331            Eliu Alejandro, Ceiba Norte, Juncos 00777, Puerto Rico
518116332            Eliudis Padilla, Antonio Velilla, Salinas 00751, Puerto Rico
518117145            Elizabeth A Jensen Rollover Ira Td, Ameritrade Clearing Custodian, 12501 Mossy Bark Trl, Austin TX 78750-1124
518112972            Elizabeth A Wiggins, Ira ETrade Custodian, 7 Esther Dr, Bedford NH 03110-4122
518112973            Elizabeth A Wiggins &, Stanley T Wiggins Jtwros, 7 Esther Dr, Bedford NH 03110-4122
518107853            Elizabeth Ann Bilyard, 722 Tunxis Hill Rd, Fairfield CT 06825-4303
518114218        +   Elizabeth Bennett, 19 Bahret Ave Lot 18, Poughkeepsie NY 12601-1259
518114219        +   Elizabeth Carrinton Edmunds, 60 Broadway, Apt 10c, Brooklyn NY 11249-8649
518114220        +   Elizabeth Cicalo, 90 Duncan Avenue, Cornwall Hdsn NY 12520-1410
518113191        +   Elizabeth J Baird, 3110 Pierce Lane, Wharton, NJ 07885-4218
518036509        +   Elizabeth John, Ph.D., 416 Golden Drive, Richland, WA 99352-5700
518106048            Elizabeth Perez Seitz, 775 Arneill Rd, Camarillo CA 93010-4744
518111711        +   Elizabeth S Lehto, 23750 Marshall St, Dearborn MI 48124-1433
518113192        #   Elizabeth Tara Poulos, 1 Fiore Ct, Oceanport NJ 07757-1431
518115964        +   Elizabeth Zawodniak Roth Ira, Td Ameritrade Clearing Inc Custodian, 18 Blackpine Rd, Holland PA 18966-2165
518109855            Ellandrea Mckissack, 10135 S Paxton Ave, Chicago IL 60617-5634
518114221        +   Ellen K Ojeda Ttee, The Ellen K Ojeda Legacy Trust, 168 Ravenhurst Ave, Staten Island NY 10310-2609
518109582        +   Ellen L Ledger, 7209 Hampshire Dr Ne, Cedar Rapids IA 52402-6902
518118620        +   Ellen M Wedemeyer, Ira Vftc As Custodian, Rollover Account, 701 Columbia St Apt 612, Vancouver WA 98660-3474
518107854            Ellen M. Wightman, P. O. Box 191, Stonington CT 06378-0191
518108336            Ellen Terry, 19 Sw 84th St, Gainesville FL 32607-1438
518114222        +   Elliot Benaudis, 32 W 40th St, New York NY 10018-3933
518036510        +   Elliot Maza, 550 Sylvan Ave., Suite 102, Englewood Cliffs, NJ 07632-3115
518109203        +   Elliot P Royston Md, Charles Schwab & Co Inc Cust, Ira Contributory, 1634 Ponce De Leon Ave Ne, Apt 207, Atlanta GA 30307-1629
518118202            Elliot Simpson, 4621 Dogwood Springs Lane 102, Glen Allen VA 23059-7641
518116469            Elliott Levy, 846 Seafarer Way, Charleston SC 29412-4918
518115965        +   Elliott Norman, 408 Ashton Dr, Cheswick PA 15024-9727
518117146            Ellis C Alford, 1008 Tulip Lotus Cove, Leander TX 78641-2231
518118907            Ellis Miles, 3352 N. 55th Street, Milwaukee WI 53216-3116
518111712            Ellison Schoen, 1120 Lake Michigan Dr Nw, Grand Rapids MI 49504-5447
518111322        +   Elma Solidum Manikan Sep Ira, Td Ameritrade Clearing Custodian, 8705 Sage Brush Way, Columbia MD 21045-5967
518112918            Elmer Lawrence Schulte Roth Ira Td, Ameritrade Clearing Custodian, 5016 Nw Radial Hwy, Omaha NE 68104-4318
518109857        +   Elon Kohn, 6530 N California Ave, Chicago IL 60645-4402
518112565            Elton Grey Cooke, 1433 Lawndale St, Garner NC 27529-3254
518114223        +   Eluzer Kwadrat, 1157 50th Street, Brooklyn NY 11219-3415
518110957        +   Elvin Rodriguez, 4 Holly St, Salem MA 01970-4611
518118203            Elvis Dobro, 3314 S 28th St 302, Alexandria VA 22302-1338
518116717        +   Elyse Anne Pickle Bene Ira Of, Allen Schulman Ira, Td Ameritrade Clearing Custodian, 3466 Beaver Run Dr, Collierville TN 38017-8944
518117147        +   Emanuel Murphy, 2504 Hadley Cir, Sugar Land TX 77478-1865
518117148        +   Emanuel Murphy, Charles Schwab & Co Inc Cust, Roth Contributory Ira, 2504 Hadley Cir, Sugar Land TX 77478-1865
518119062            Emanuel Soto, 213 Stuart St, Saint Albans WV 25177-2553
518108340            Emarketing Group Llc Attn Lizardo, C Espino, 850 Nw 168 Ave, Pembroke Pines FL 33028-1481
518118508            Emil Albright, 400 Puckerbrush East Rd, Hyde Park VT 05655-2300
518114224        +   Emil D Martin, 50 Chestnut Rd, Amityville NY 11701-1039
518109858        +   Emil Moukhtar, 832 Waterview Dr, Round Lake Park IL 60073-2783
518114225            Emile Devaux, 482 Franklin Ave, 8b, Brooklyn NY 11238-2893
518107644            Emilie Bierschenk, 1250 S Monaco Pkwy 72, Denver CO 80224-1876
518114226        +   Emilio Olmo, 172 Delancey St 6a, New York NY 10002-3439
518111713            Emilio Perez, 2609 Brookfield St, Canton MI 48188-1885
518106049            Emilio Rivas, 15147 Quietstream Ln, Fontana CA 92336-5329
518115558            Emily Howell, 505 Southwest 156th Court, Oklahoma City OK 73170-7619
518107645            Emily Melone, 137 North Kellerman Street, Aurora CO 80018-4581
518109859            Emily Nepomuceno, 636 Jeremy Dr, Bourbonnais IL 60914-1596
518113193            Emily Y Liang, 11 Glannon Rd, Livingston NJ 07039-4016
            Case 19-13273-VFP Doc 636 Filed 05/22/21 Entered 05/23/21 00:16:22                                                 Desc
                            Imaged Certificate of Notice Page 56 of 241
District/off: 0312-2                                        User: admin                                                        Page 54 of 239
Date Rcvd: May 20, 2021                                     Form ID: pdf905                                               Total Noticed: 12649
518118908            Emin Fejza, 2159 S 15th St, Manitowoc WI 54220-6426
518111714            Emir Cengic, 5046 Breezewood Dr Se, Kentwood MI 49512
518111715            Emmanuel Alberto Velez, 30016 Dell Ln, Warren MI 48092-1877
518117149            Emmanuel Jose, 3711 Varna Court, Missouri City TX 77459-5511
518117150            Emmanuel Jose, 3711 Varna Ct, Missouri City TX 77459-5511
518119063            Emmanuel Marcel-Rene, 109 Celadon Dr, Martinsburg WV 25403-1313
518109860            Emmanuel Peroy, 124 White Oak Ct U-2, Schaumburg IL 60195-5410
518106051        +   Emmanuel R Christy &, Kundanbala E Christy Jt Ten, 2575 E Lark Ellen Ln, Anaheim CA 92806-5607
518116718        +   Emmanuel Teye Kpabitey, Charles Schwab & Co Inc Cust, Emmanuel T Kpabitey Profit Sha, 8241 Post Creek Cv, Memphis TN
                     38125-3258
518115966            Enam Ratul, 7758 Wayne Avenue 1, Upper Darby PA 19082-1910
518105362            Encarnacion Quinonez, 7019 S 38th Dr, Phoenix AZ 85041-6196
518850811        +   Enkel Mari, 3 Annmarie Place 1, Yonkers, NY 10703-1117
518114228        +   Enmanuel Jimenez, 146-27 Beech Av, Flushing NY 11355-2172
518118621        +   Enock Mwila &, Agnes Mwila Jt Ten, 2027 145th St. Sw., Lynnwood WA 98087-5925
518106052            Enrico Arceo David, 822 Hillside Blvd, Daly City CA 94014-2309
518108342            Enrique Domingo Pereira, 126 E 19th St, Hialeah FL 33010-2720
518108343            Enrique Metauten Roth Ira Td, Ameritrade Clearing Custodian, 8740 Sw 12th St Apt 208, Miami FL 33174-3358
518108344            Enrique Sosa, 13552 Nw 6th St Apt 203, Pembroke Pines FL 33028-2282
518108345            Enrique Trivino, 20 Blairmore Pl, Palm Coast FL 32137-7318
518113783            Enrrique Valencia, 1006 Southside Dr, Elko NV 89801-4345
518109861        +   Equitec Specialists Llc, 2211a Lakeside, Bannockburn IL 60015-1265
518118623        +   Equity Trust Company Trustee Of, FBO: Noah Bates Roth Ira, 6901 34th Avenue Southeast, Lacey WA 98503-3925
518106055        +   Equity Trust Company Trustee Of, FBO: Francisco A Martinez Ira, 1960 Woodcrest Ct, Tracy CA 95376-0743
518112039        +   Equity Trust Company Trustee Of, FBO: Michael P Mcquillan Ira, 1311 Pinehurst Ave, Saint Paul MN 55116-2216
518106054        +   Equity Trust Company Trustee Of, FBO: Ramalakshmi Baskar Ira, 4857 Scotia St, Unioncity CA 94587-5510
518106053        +   Equity Trust Company Trustee Of, FBO: Phuoc T To Ira, 5338 E. Greenmeadow Rd, Long Beach Ch CA 90808-1620
518118622        +   Equity Trust Company Trustee Of, FBO: Ronald J Siddell Ira, 10205 205th Ave Se, Snohomish WA 98290-3225
518106056            Erano Carino, 2638 Othello Ave, San Jose CA 95122-1319
518107798            Erblin Shehu, 235 Eringate Dr, Stoney Creek L8j 3z2, Ontario
518105363            Erek Reynoso, 483 East Baylor Lane, Gilbert AZ 85296-4152
518114230        +   Eren Ersoy, 109 Madison Street B, Oneida NY 13421-1763
518111561            Eric A Teele, R/O Ira ETrade Custodian, 20 Teele Rd, Bremen ME 04551-3220
518109862            Eric Baehr, 913 Harold Avenue, Melrose Park IL 60164-1204
518106057            Eric Benford, 1845 Harlow Ct, Lancaster CA 93534-5157
518113194        #   Eric Boden, 1500 Hudson St 7p, Hoboken NJ 07030-6746
518109204            Eric Bryant, 1360 Lake Washington Circle, Lawrenceville GA 30043-6664
518108346            Eric Chang, 2240 Nw 76th Ave, Margate FL 33063-7946
518111716            Eric Cisco, 51328 Assembly St, Belleville MI 48111-4447
518118909            Eric Dale Kramer, 1258 202nd Ave, New Richmond WI 54017-6051
518105036        +   Eric David Cramer, Charles Schwab & Co Inc Cust, Po Box 263, Tok 99780, Ak 99780-0263
518118008            Eric Ditlevsen, 488 E Magellan Ln, Elk Ridge UT 84651-9507
518117151            Eric Donnell Burton, 1906 Rosegale Ct, Fresno TX 77545-1499
518118910            Eric Duff, 1303 Walnut St, Oshkosh WI 54901-3655
518105091            Eric Ebbole, 7470 Theodore Dawes Rd, Theodore AL 36582-9474
518114232            Eric Engelhardt Ira, Td Ameritrade Clearing Custodian, 12 Suncrest Dr, Dix Hills NY 11746-5733
518106060            Eric F Juria, 47 Moon Shadow Drive, Milpitas CA 95035-8711
518113195            Eric F Trepanier, 201 Marin Blvd Apt 1608, Jersey City NJ 07302-6703
518111717            Eric Forrest &, Theresa Forrest Jt Ten, 37153 Myrna St, Livonia MI 48154-1714
518119064            Eric France, 809 Adams Ave, Ravenswood WV 26164-1203
518107855            Eric Goodman, 152 Quail Run Rd, Suffield CT 06078-1803
518107857            Eric Goodman Cust, Andrew Philip Goodman Utma Ma, 152 Quail Run Rd, Suffield CT 06078-1803
518107858            Eric Gotshall, 174 White Ave, Middlebury CT 06762-2733
518113196        #   Eric H Sohn, 492 Broadway Blvd., Paramus NJ 07652-5663
518110547       #+   Eric J Mayuga, 24412 W 108th Ter, Olathe KS 66061-7418
518114233        +   Eric James Graham, 15 Elm St, Le Roy NY 14482-1521
518107859            Eric Jerome Rankins, 23 Racker Rd, Stafford Spgs CT 06076-3627
518108347            Eric Julien, 1971 Northeast 1st Way, Boynton Beach FL 33435-2368
518106062            Eric Kondo, 32 Stirling Way, Hayward CA 94542-7945
518109863        +   Eric L Gentz Ii, 103 W Poos Dr, New Baden IL 62265-1025
518113719            Eric M Komala, 53 Castle Rock Rd Se, Rio Rancho NM 87124-8102
518107646            Eric Michael Sulkey Ira Td, Ameritrade Clearing Custodian, 2975 Sanford Cir, Loveland CO 80538-4929
518117152            Eric Miles, 7101 David Ln, Colleyville TX 76034-6664
            Case 19-13273-VFP Doc 636 Filed 05/22/21 Entered 05/23/21 00:16:22                                     Desc
                            Imaged Certificate of Notice Page 57 of 241
District/off: 0312-2                                         User: admin                                            Page 55 of 239
Date Rcvd: May 20, 2021                                      Form ID: pdf905                                   Total Noticed: 12649
518109584            Eric Mortenson, 6334 510th Ave, Ames IA 50014-9454
518108348            Eric Ostermann, 1920 Se 57th Ct, Ocala FL 34480-5821
518106063            Eric Phillips, 732 Fieldstone Ln, Encinitas CA 92024-5628
518117153            Eric Poller, 23305 Smith Rd, Porter TX 77365-4139
518806212        +   Eric Pritchard, 1114 Vestal Ave, Binghamton, NY 13903-1528
518118626            Eric Questad, 1424 S Fir St, Kennewick WA 99337-5388
518112241        +   Eric R Maurer, 17912 Plattsburg Rd, Holt MO 64048-8962
518117154            Eric R Schwarte, 7816 Adelaide Dr, Austin TX 78739-1904
518113720            Eric Rios, 1314 S 5th St, Lovington NM 88260-5444
518109205            Eric Roninson, 107 Cottage Cir, Byron GA 31008-3052
518106064            Eric Santos & Marisa Yap Jt Ten, 385 Pinefield Rd, San Jose CA 95134-1239
518109206            Eric Simmons, 1702 Forsyth Pl, Valdosta GA 31602-7307
518112566            Eric Simmons, 15659 Knoll Oak Ct, Huntersville NC 28078-4834
518112040            Eric Sjaarda, 201 1st Ave Sw, Aitkin MN 56431-1608
518110347            Eric Slenk, Town Center Drive 4, Granger IN 46530
518114234            Eric Staats, 296 Ketchamtown Rd, Wappingers Falls NY 12590-5353
518112396            Eric Thurman, 320 Pickens Dr, Raleigh MS 39153-5412
518115216            Eric Timmons, 7067 Ohio 121, Greenville OH 45331
518158017        +   Eric V. Bryant, 1360 Lake Washington Circle, Lawrenceville, GA 30043-6664
518119065            Eric Vititoe, Roth Ira ETrade Custodian, Po Box 606, Ona WV 25545-0606
518107647       #+   Eric W Carlson, 2313 Washington St East, Apt 3, Charleston, WV 25311-2322
518108349            Eric Wertin, 24119 Nw 52nd Terrace, Alachua FL 32615
518111718            Eric Zandstra, 7382 Pierce St, Allendale MI 49401-9730
518106065            Eric Zavala, 3756 Hot Ave., Baldwin Park CA 91706
518111719            Eric Zavesky, 305 S Townsend St, New Buffalo MI 49117-1467
518110649            Eric Zinkhon, 3111 Watson Avenue, Covington KY 41015-1353
518106066            Eric Zitlau Meyer, 712 Micheltorena St, Los Angeles CA 90026-3625
518117155        #   Erica Garcia, 5004 Northwest College Drive, Fort Worth TX 76179-3512
518105364            Erica L Thomas, 2400 N Postal Blvd Unit 2111, Flagstaff AZ 86003-0027
518114235        +   Erica Lynn Petersen, 7 Bellflower Cir, Fairport NY 14450-9165
518112974            Erica M Bourgon, 31 Moss Rd, Lebanon NH 03766-2716
518112568            Erica Slesinger, 5514 Hamstead Crossing, Raleigh NC 27612-7003
518117156            Erick Martinez, 3117 Aster Street, Dallas TX 75211-5633
518111720            Erik Bacheldor, 21124 La Salle Ave, Warren MI 48089-3415
518106067            Erik Bruenner, 7940 Hermosa St, Ventura CA 93004-3825
518112242            Erik Deras, 1827 Southwood Lane, Carthage MO 64836-3356
518108350        +   Erik Krupp, 21534 Baccarat Ln Unit 102, Estero FL 33928-2985
518114236        +   Erik M Hansen, 312 Holmes Rd, Holmes NY 12531-5241
518109866            Erik O Guzman, 3416 N Odell Ave, Chicago IL 60634-3439
518117157            Erik Pando, 9015 Sweetwater Dr, Dallas TX 75228-5152
518042979            Erik Penser Bank, Apelbergsgatan 27, Box 7405, Stockholm S, SWEDEN
518115968            Erik Prendergast, 3555 Miller St, Philadelphia PA 19134-5406
518106068            Erik Schweninger, 659 Midway Blvd, Novato CA 94947-4830
518106069            Erik Tugaw, 187 Golden Hind Passage, Corte Madera CA 94925-1912
518112569            Erik Wangenstein, 8803 W Telfair Cir, Wilmington NC 28412-3539
518109867        +   Erika L Morrison, 3122 W 84th St, Chicago IL 60652-3425
518106071            Erika Nixon, 5500 Eucalyptus Dr Apt 537, American Canyon CA 94503-1175
518113197            Erilson Matos, 40 Cottonwood Ln Apt C, Old Bridge NJ 08857-4531
518112975            Erin Bucksbaum, 5 1-2 Perry Ave, Concord NH 03301-4163
518105093            Erin Dean, 2500 Boddie Ln Apt C102, Gulf Shores AL 36542-4119
518109650        +   Erin Mackenzie Lusk, Po Box 997, Eagle ID 83616-0002
518110960            Erin Mccarthy, 54 Parker Ave, Brockton MA 02302-3955
518114237        +   Erkut Toygan, 524 W 151st St 15, New York NY 10031-2364
518114238            Erna Leff & M Barry Leff Jt Ten, 3 Schuyler Drive, Jericho NY 11753-1911
518114239        +   Ernest Demarco, Designated Bene Plan/Tod, 870 S Broadway, Hicksville NY 11801-5056
518115217        +   Ernest Lee Sullivan, 2258 Delavan Dr, Columbus OH 43219-1222
518109651            Ernest Valenzuela, Roth Ira ETrade Custodian, 108 Crestview Dr, Nampa ID 83686-8770
518106072            Ernestine Henry, 1855 West 24th Street, Los Angeles CA 90018-2114
518109207            Ernestine L Anthony, Po Box 206, Stone Mountain GA 30086-0206
518106073            Ernesto Gonzalez, 16006 Central Ave, La Puente CA 91744-5412
518108351            Ernesto Jose Velasquez, Wfcs Custodian Trad Ira, 8676 Sw 161st Ave, Miami FL 33193-5401
518117160            Ernesto Maniego, 26867 Castlecliff Lane, Kingwood TX 77339-2981
518119066            Ernie Lazernick, 8 Hemlock Way, Charleston WV 25302-2516
            Case 19-13273-VFP Doc 636 Filed 05/22/21 Entered 05/23/21 00:16:22                                         Desc
                            Imaged Certificate of Notice Page 58 of 241
District/off: 0312-2                                     User: admin                                                    Page 56 of 239
Date Rcvd: May 20, 2021                                  Form ID: pdf905                                           Total Noticed: 12649
518114240         + Ernst Schneider, 76 Muirfield Ct, Poughkeepsie NY 12603-4934
518109494           Ernst-Armin Lotz, E M Arndt Strasse 20, Huettenberg D-35625, Germany
518111562           Erol Cook, 116 Mason St, Westbrook ME 04092-4417
518109208           Ertiza Talukder, 1925 Bentbrooke Trail, Lawrenceville GA 30043-2670
518108352           Ervin Lako, 3289 Lindsey Ln 3, Naples FL 34109-3904
518109868         + Eryk Folmer, 314 S Mount Prospect Rd, Mount Prospect IL 60056-3440
518115969         # Esaie Nazaire, 516 Hampden Road, Upper Darby PA 19082-5021
518114241         + Essowedeou Kedelina, 1415 Noble Ave 2f, Bronx NY 10472-1458
518117161           Esteban Salinas, 3611 Chablis Dr, Brownsville TX 78526-1131
518108353           Ester C Pua Tr FBO, The Pua Family Trust Ua 10/20/2017, 1325 Dorchester St, Pt Charlotte FL 33952-2502
518114242         + Esther Beck, 8 Boxwood Ln, Monsey NY 10952-2925
518106076         + Esther Martinez, P O Box 6325, Santa Maria CA 93456-6325
518111323           Esther Mbugua, 6978 Hanover Pkwy Apt 202, Greenbelt MD 20770-2235
518109209           Estrado Holt, 1557 Terrell Mill Road 4400f, Marietta GA 30067-3031
518118911           Ethan Dagenais, 1222 Ridgeside Rd, Oconomowoc WI 53066-1788
518107651         + Ethan David Feldman &, Nancy Lynne Feldman Jt Ten, 6673 South Sycamore St, Littleton CO 80120-3038
518111721           Ethan Davis, 18640 Meier St, Roseville MI 48066-4872
518113198           Ethan Kim, 557 Grand Ave, Leonia NJ 07605-2101
518116385           Ethan Kobylarz, 940 Quaker Lane 1722, East Greenwich RI 02818-5063
518112570           Ethan Phillips, 88 Roaring Creek Lane, Waynesville NC 28785-7692
518115218           Ethan Smith, 39040 Bridle Ct, Avon OH 44011-3614
518112041           Ethan Walker, 3748 Robin Ln, Eagan MN 55122-1135
518106077         + Ethel Sharon Pinlac De Jose, 2020 N Evergreen St, Burbank CA 91505-1413
518115642           Eugene Harris, 743 Laurier, Milton On L9t 4r1, Ontario
518113199         + Eugene Joseph Barton, 8 Oak Ct, Spring Lake NJ 07762-2192
518106078         + Eugene Karayev, 10936 Wagner St, Culver City CA 90230-4238
518112571         + Eugene M Johnston, 403 Monroe Rd, Cameron NC 28326-8301
518108354         + Eugene Platt, Charles Schwab & Co Inc Cust, Ira Rollover, 468 Brittany J, Delray Beach FL 33446-1140
518114243         + Eugene Suris, 8020 Bay Parkway B22, Brooklyn NY 11214-1932
518118204           Eugene Truong And, Jeannie Xim Phuong Jtwros, 7221 Auburn St, Annandale VA 22003-5819
518115970         + Eugeni Jouravlev, 1269 Duffield St, Pittsburgh PA 15206-1318
518119116           Eun Sun Song, 708-256 Doris Ave, North York M2n 6x8, Ontario
518117162           Eunice Williams, Pennington Hills Drive, Spring TX 77389
518106079         + Eunjoo Cheon Roth Ira Td, Ameritrade Clearing Custodian, 908 S New Hampshire Ave, Apt 3, Los Angeles CA 90006-1674
518114244         + Eurica Morris, 524 S 10th Ave Apt 3, Mount Vernon NY 10550-4352
518042980           Euroclear, Box 191, Stockholm SE-10123, SWEDEN
518109869           Eva Schacht, 312 S Beverly Ln, Mount Prospect IL 60056-2808
518116643           Evan Daniel Martyniuk, 46 502 Renpel Manor, Saskatoon S7t 0l7, Saskatchewan
518118913           Evan Fischer, 2443 N Bremen St Apt 3, Milwaukee WI 53212-3098
518111722           Evan German, 6703 Artesian Street, Detroit MI 48228-3412
518118914           Evan Johanning, 4221 Kenwood Street, Madison WI 53704-2129
518111325           Evan Mullings, R/O Ira ETrade Custodian, 913 Westlake Dr, Bowie MD 20721-1850
518106080         + Evan V Toolajian, 910 Paramount Rd, Oakland CA 94610-2439
518106081         + Evan V Toolajian, Charles Schwab & Co Inc Cust, Ira Rollover, 910 Paramount Rd, Oakland CA 94610-2439
518106082         + Evan V Toolajian, Charles Schwab & Co Inc Cust, Roth Conversion Ira, 910 Paramount Rd, Oakland CA 94610-2439
518870436         + Evan V Toolajian, 1034 Emerald Bay Rd #140South, Lake Tahoe, CA 96150-6200
518111326           Eve Vawter, 3003 Blueridge Ave, Silver Spring MD 20902-2667
518110962           Evelyn Ramos, 77 Pond Ave Apt 1501, Brookline MA 02445-7160
518109871         + Everardo Ramirez, 5804 Hiedi Dr, Rockford IL 61109-1740
518114245         + Everette Hood, 3410 De Reimer Avenue 16 D, Bronx NY 10475-1536
518106083         + Exavior Hunt, 210 Prallow Street, Fairfield CA 94535-2306
518110502           Excellence Nessuah Brokerage, Services Ltd, Trust For Clients, 25 Effal St, Petah Tikva25, Israel
518042981         + Extera Partners, LLC, 65 Williams Street, Suite 200, Wellesley, MA 02481-3808
518108355           Eyal D Zohar, 3711 Ne 200th St, Miami FL 33180-3064
518111327           Eyassu Tamirat, 1304 Ruppert Rd, Silver Spring MD 20903-1024
518118205           Ezeh Green, 1400 Greystone Ave, Richmond VA 23224-4910
518110548         + F Button & J Herman Ttee, Forrest And Blanche Button Fam, U/A Dtd 04/19/2012, 801 Locust St, La Crosse KS 67548-9673
518116351           F?Lix Gingras-Samson, 339 Boisseau St, Quebec G1k 1s9, Quebec
518118501           FBO Marie Line R Philbert, P.O. Box 8289, Sunny Isle, Christiansted VI 00823-8289
518109215      ++++ FMT CO CUST IRA ROLLOVER, FBO GEORGE HOWELL, 49 PALMETTO PATH, WAYCROSS GA 31503-3228 address filed with
                    court:, Fmt Co Cust Ira Rollover, FBO George Howell, 710 Palmetto Path, Waycross GA 31503-9495
518106185      ++++ FMTC TTEE, CITY OF FRESNO, FBO JUSTIN GUY MCDONALD, 1563 LEONARD AVE, CLOVIS CA 93619-8793 address filed
                    with court:, Fmtc Ttee, City Of Fresno, FBO Justin Guy Mcdonald, 5268 N Leonard Ave, Clovis CA 93619
            Case 19-13273-VFP Doc 636 Filed 05/22/21 Entered 05/23/21 00:16:22                                               Desc
                            Imaged Certificate of Notice Page 59 of 241
District/off: 0312-2                                      User: admin                                                      Page 57 of 239
Date Rcvd: May 20, 2021                                   Form ID: pdf905                                             Total Noticed: 12649
518116470        # Fabian Management Llc, Attn: Joe Fabian, Po Box 31895, Myrtle Beach SC 29588-0032
518108356          Fabian Perez, 13804 Felix Will Rd, Riverview FL 33579-2432
518110963          Fabio Caminero, 183 Sanborn St Apt 2, Lawrence MA 01843-1228
518117163          Facheryl Dixon, 6721 Trailblazer Way, Dallas TX 75236-2285
518118915          Fahriye Dogan Ira, Td Ameritrade Clearing Inc Custodian, 4871 S 22nd Pl, Milwaukee WI 53221-2919
518114246        + Faisal Bashier, 31 Merrymount St, Staten Island NY 10314-4809
518110964          Faith Kirika, 48 Gerald Ave, Brockton MA 02302-2544
518111724          Faiza Hassan, Ira ETrade Custodian, 2219 Manchester Dr, Saginaw MI 48609-9221
518114247        + Fang-Ching Li, 4050 78th St, Elmhurst NY 11373-1153
518117164          Fanny Williams, 1617 Bay Crest Trl, Heath TX 75032-7620
518108357          Farah Jayne Laflamme, 4915 20th St W, Bradenton FL 34207-1930
518117165          Faraz H Jafferi, 3748 Manchester, The Colony TX 75056-6619
518117166          Faraz Jafferi, 3748 Manchester, The Colony TX 75056-6619
518117167          Farees Mohammed, 2076 Meadow Park Dr, Princeton TX 75407-2662
518114248        + Farhad Nabatkhorian, 1 2nd Rd, Great Neck NY 11021-1509
518109872        # Farhad Sedaghati, 355 East Ohio Street 4806, Chicago IL 60611-5879
518115643          Farid Yessoufou, 83 Concession St, Cambridge On N1r 2h2, Ontario
518109874          Farida Narsingadhwala, 359 Inner Circle Dr, Bolingbrook IL 60490-5431
518106084          Farrah Palma, 529 Irving Avenue 1, Glendale CA 91201-2567
518110965          Farzad Yashar, 509 Ward St, Newton MA 02459-1109
518106085          Farzin Dehgan, 21 San Antonio St, Newbury Park CA 91320-4237
518106086          Fathi Abboushi, 9791 Helenite Ct, Elk Grove CA 95624-4464
518110348        + Fatima Bwititi, 9779 Big Bend Drive, Indianapolis IN 46234-5053
518113201          Fatos Mucha, 763 Florence Place, Cliffside Park NJ 07010-2114
518109875          Faustino Zepeda, 893 Mensching Rd, Roselle IL 60172-1827
518114249        + Fausto Zuniga, 451 Bolton Avenue Apt. 3, Bronx NY 10473-3029
518106087          Fay Y Wong, 9468 Guess St, Rosemead CA 91770-2103
518106088          Fayaz Basha Shaik, 1721 Warburton Ave 1, Santa Clara CA 95050-4163
518117168          Fayelyn Fuller, 20214 Ed Acklin Rd Unit A, Manor TX 78653-5066
518111234          Fazel Naghshineh, 15-5-2 The Sanctuary Apts, Kuala Lumpur 50450, Malaysia
518117169       #+ Febin Jacob Kuriakose, 5734 Sage Stone Ln, Missouri City TX 77459-5102
518117170        + Febin Jacob Kuriakose & Tonia, Susan Mathew Jt Ten, 5734 Sage Stone Ln, Missouri City TX 77459-5102
518042982        + Federal Express, PO Box 371461, Pittsburgh, PA 15250-7461
518117171          Federico Garcia Cust, Ron Anthony Handsel Utma Tx, 2413 Blue Meadow Dr, Austin TX 78744-5019
518114250        + Federico N Conde, 1433 Route 376, Wappingers Falls NY 12590-6133
518106089          Fei-Fan Chan, 999 E Valley Blvd Unit 73, Alhambra CA 91801-0973
518106091        + Fekadu Semma Keremo, Po Box 1764, Campbell CA 95009-1764
518113721          Felicia C Weingartner C/F, James O Weingartner Utma/Nm, 9224 Guadalupe Tr Nw, Albuquerque NM 87114-1718
518108359          Felicita Ortega, 1160 Nw 79th Way, Pembroke Pines FL 33024-5135
518114251        + Felix Corona Jr, 49 Estherwood Ave, Dobbs Ferry NY 10522-2304
518110966        + Felix Fabian, 9 Endicott St., Lawrence MA 01841-4028
518110349        # Felix Mayorga Alvarez, 1017 Pearl St, Elkhart IN 46516-2604
518117172          Felix Ramirez, 5012 Valleyside Dr, Fort Worth TX 76123-2949
518110967          Felix Shen, 14 Valley St, Dunstable MA 01827-2507
518115219        + Feng Zhou, 4446 Folkstone Ct S, Columbus OH 43220-3704
518114253        + Fengxia Li, 9411 59th Ave Apt A9, Elmhurst NY 11373-5101
518042983        + Fenwick & West LLP, Jonas Victoria, 801 California St, Mountain View, CA 94041-1990
518106092          Ferdinand Elayba, 37200 Paseo Padre Pkwy Apt 254, Fremont CA 94536-2579
518108360          Ferdinand Habijan, 3404 Commodore Ct, West Palm Beach FL 33411-6480
518106093          Fereidoon Sorooshian, Po Box 2331, Cupertino CA 95015-2331
518108361        + Fermo Jaeckle, Po Box 1907, Marco Island FL 34146-1907
518106094          Fernando A Hoyos, 9111 Waco Way, Stockton CA 95210-1436
518108362          Fernando Alcantara E Silva &, Adriana Campos Alcantara Jt Ten, 13005 Sw 119th Ter, Miami FL 33186-4565
518114254       #+ Fernando Antonio Gongora, 7 Deepdale Drive, Brentwood NY 11717-1303
518106095          Fernando Contreras, 25455 Whitman St 41, Hayward CA 94544-2455
518117173          Fernando Gonzales, 6711 Sunlight Dr, San Antonio TX 78238-1426
518106096        + Fernando Gonzalez, 366 N Powers Ave, Manteca CA 95336-4030
518114255        + Fernando Pena, 2015 Creston Ave Bronx Ny, Bronx NY 10453-4206
518106097          Fernando Ramirez, 334 Ridgecrest Cir, Suisun City CA 94585-1786
518106098        + Festus Ariche Iii &, Festus U Ariche Jt Ten, 221 Bonita Ave, South San Francisco CA 94080-2235
518118207          Feven Mengestu, 6811 Ericka Ave, Alexandria VA 22310-4376
518108363          Fidel E Lopez, 9966 Royal Palm Blvd, Coral Springs FL 33065-4824
518108364          Fidel Travieso, 2925 West 80th Street 120, Hialeah FL 33018-3827
            Case 19-13273-VFP Doc 636 Filed 05/22/21 Entered 05/23/21 00:16:22                                                   Desc
                            Imaged Certificate of Notice Page 60 of 241
District/off: 0312-2                                        User: admin                                                          Page 58 of 239
Date Rcvd: May 20, 2021                                     Form ID: pdf905                                                 Total Noticed: 12649
518108365          Fidelis Okafor, 9304 Sw 21st Avenue, Gainesville FL 32607-3242
518105233        + Fidelity Brokerage Services Llc Tr, Custom-Pak Inc Employees 401k, FBO John Wayne Byrom, 204 B Elizabeth St, Bono AR 72416-9621
518295225          Fidelity Risk Capital Ltd., c/o Akselrod, Ohana, Amitay, & Co. Advocates, Attn: Eli Akselrod, Yavne St. 15 Tel Aviv 6579119 Israel
518355035          Fidelity venture capital, Harosemann 23, HOLON, ISRAEL, 23 Harosemarin Zip Code 5845736, HOLON
518117174        # Filiberto Trevino, 4036 Westland Dr, Brownsville TX 78521-3661
518109876          Filip Szczerba, 500 W Huntington Commons Rd, 358, Mount Prospect IL 60056-5254
518108366          Filomena Coviello, 390 S Shore Dr, Osprey FL 34229-9689
518114256        + Fina Barsky, 2823 W 12th St Apt 12e, Brooklyn NY 11224-3126
518114257        + Finley Gwinn Van Brocklin Jr, Charles Schwab & Co Inc Cust, Ira Contributory, 222 E 35th St Apt 2j, New York NY 10016-4224
518042984        + Finn Partners, 301 E 57th St, New York, NY 10022-5997
518114258        # Firaz Ali, 115-12 121st, South Ozone Park NY 11420-2416
518042985        + First Insurance Funding Corp, 450 Skokie Blvd, Suite 1000, Northbrook, IL 60062-7917
518110504          First Intl Bk Of Israel Ltd $18190, FBO Cust(Main), Attn Foreign Secs Dept, 42 Rothschild Blvd, Tel Aviv 6688310, Israel
518110503          First Intl Bk Of Israel Ltd $18190, FBO Cust Us Persons, Attn Foreign Secs Dept, 42 Rothschild Blvd, Tel Aviv 6688310, Israel
518036511        + FirstFire Capital, 1040 First Ave., Suite 190, New York, NY 10022-2991
518042986        + Firstfire Global Opportunities Fund LLC, 1040 1st Ave, Suite 190, New York, NY 10022-2991
518114259        + Firstrade Securities, Worthless Security Account, 30-50 Whitestone Expwy, Suite A301, Flushing NY 11354-1950
518042987        + Fisher Scientific, P.O. Box 3648, Boston, MA 02241-3648
518108367          Florance Stfleur, 7221 Southwest 11th Court, North Lauderdal FL 33068-3644
518113202          Florence Mancino, Loreto Mancino, 3295 Evergreen Ln, S Plainfield NJ 07080-5217
518109877        + Florence Nedin &, George Nedin Jt Ten, 380 W Savoy Dr, Round Lake IL 60073-3255
518115721          Florentino Vega Tovar, 1025 Lavona Dr Nw, Salem OR 97304-3743
518116610        + Florian A Drexler, Charles Schwab & Co Inc Cust, Ira Contributory, 1005 E Logan, Gettysburg SD 05 E LOGAN 57442-1629
518117175        + Floyd Fender Rollover Ira, Td Ameritrade Clearing Inc Custodian, 27255 Monique Ridge Ln, Spring TX 77386-4043
518113203          Fmt Co Cust Ira, FBO Hemlata V Mehta, 28 Tufts Rd, Clifton NJ 07013-1421
518113204          Fmt Co Cust Ira, FBO Vinod Mehta, 28 Tufts Rd, Clifton NJ 07013-1421
518108373          Fmt Co Cust Ira, FBO Dominique C Rihs, 5131 Sunbury Ct, Naples FL 34104-4731
518109881          Fmt Co Cust Ira, FBO Dermot Foley, 3522 Greenwood Ave, Wilmette IL 60091-1010
518109884          Fmt Co Cust Ira, FBO Irene N Paulavicius, 2920 Chevy Chase Ln, Naperville IL 60564-6020
518109886          Fmt Co Cust Ira, FBO Robert S Boris, 5849 N West Circle Ave, Chicago IL 60631-2450
518117181          Fmt Co Cust Ira, FBO Gayathri Vazhkudai Sankaran, 17723 Eavesdown Ct, Houston TX 77095-3254
518113786          Fmt Co Cust Ira, FBO Raymond Lee Appel, Po Box 5942, Incline Vlg NV 89450-5942
518106099          Fmt Co Cust Ira, FBO Charles J Urnezis, 6442 Caminito Estrellado, San Diego CA 92120-3023
518106100          Fmt Co Cust Ira, FBO Teresa L Urnezis, 6442 Caminito Estrellado, San Diego CA 92120-3023
518106105          Fmt Co Cust Ira, FBO Duc Trong Tran, 2501 W Sunflower Ave Unit G4, Santa Ana CA 92704-7548
518106106          Fmt Co Cust Ira, FBO Hang Thiphi Nguyen, 2501 W Sunflower Ave Unit G4, Santa Ana CA 92704-7548
518106108        # Fmt Co Cust Ira, FBO Donald L Miller, 960 Canon Rd, Santa Barbara CA 93110-2125
518106109        # Fmt Co Cust Ira, FBO Jill Y Miller, 960 Canon Rd, Santa Barbara CA 93110-2125
518106115          Fmt Co Cust Ira, FBO Marian T Reyes, 1701 Campanula Dr., San Ramon CA 94582-5155
518112875          Fmt Co Cust Ira, FBO Sriganda E M Arulampalam, 609 Nw First St, Linton ND 58552-7327
518111328          Fmt Co Cust Ira, FBO Samuel C Rawlings, 6536 Farmingdale Ct, Rockville MD 20855-1505
518117185          Fmt Co Cust Ira, FBO Margaret Gaines Baker, 4808 Fairmont Pkwy # 322, Pasadena TX 77505-3722
518109878          Fmt Co Cust Ira, FBO Shonne M Fegan-Ehrhardt, 2204 Linneman St, Glenview IL 60025-4168
518117187          Fmt Co Cust Ira, FBO Richard Edward Louise, 104 Atwater Dr, San Antonio TX 78213-3318
518117188          Fmt Co Cust Ira, FBO Gary A Markley, 10431 W State Highway 29, Burnet TX 78611-2844
518115723          Fmt Co Cust Ira, FBO Dennis Wardowski, 7382 Ne Stonewater St, Hillsboro OR 97124-7513
518106104          Fmt Co Cust Ira, FBO Evona A Gilman, 1920 Colina Salida Del Sol, San Clemente CA 92673-3652
518110972          Fmt Co Cust Ira, FBO Donald L Sweetman Jr, 119 Greenbrier Ln, Bridgewater MA 02324-2791
518106102          Fmt Co Cust Ira, FBO Chia-Ying L Chen, 37 Foxboro, Irvine CA 92614-7524
518115722          Fmt Co Cust Ira, FBO Jonathan Jay Makus, 3672 Brooke St, Forest Grove OR 97116-3050
518111331          Fmt Co Cust Ira, FBO Tamee Louise Taylor, 9561 Hickory Falls Way, Baltimore MD 21236-4782
518114263          Fmt Co Cust Ira, FBO Krzysztof Gozdziak, 87 Dover Pkwy, Stewart Manor NY 11530-3805
518108369          Fmt Co Cust Ira, FBO Sherry L Turner, Po Box 1238, Altoona FL 32702-1238
518110969        + Fmt Co Cust Ira, FBO Scott Yankee, 12 Vandoorn Ave, Foxboro MA 02035-1867
518106101          Fmt Co Cust Ira, FBO Kyung Yoon, Po Box 2761, Helendale CA 92342-2761
518111329          Fmt Co Cust Ira, FBO Marlene Livingston Konradi, 4845 Red Hill Way, Ellicott City MD 21043-6526
518107860          Fmt Co Cust Ira, FBO Raymond Huk, 20 Farmview Ln, Granby CT 06035-1711
518109516          Fmt Co Cust Ira, FBO Ann T Becker-Gommers, 68-615 Farrington Hwy Apt 17b, Waialua HI 96791-9379
518109210          Fmt Co Cust Ira, FBO Perry Arulraj Samuelson, 11580 Dunhill Place Dr, Alpharetta GA 30005-4642
518117179          Fmt Co Cust Ira, FBO Florida Fishkin, 6434 Willow Ln, Dallas TX 75230-2216
518106116          Fmt Co Cust Ira, FBO George M Ng, 83 Cyclamen Ct, San Jose CA 95111-3913
518116472          Fmt Co Cust Ira, FBO John C Bartkiewicz, Po Box 1652, Pawleys Isl SC 29585-1652
518113208          Fmt Co Cust Ira, FBO Wei Dale Zhang, 47 Larkspur Dr, Dayton NJ 08810-1453
            Case 19-13273-VFP Doc 636 Filed 05/22/21 Entered 05/23/21 00:16:22                                                   Desc
                            Imaged Certificate of Notice Page 61 of 241
District/off: 0312-2                                       User: admin                                                            Page 59 of 239
Date Rcvd: May 20, 2021                                    Form ID: pdf905                                                   Total Noticed: 12649
518113205        + Fmt Co Cust Ira, FBO Roberto C Arena, 97 Bennett Ave, Kearny NJ 07032-3176
518114262          Fmt Co Cust Ira, FBO Annmarie Coburn, 14101 243rd St, Queens NY 11422-2126
518113210          Fmt Co Cust Ira, FBO James George, 5 Summit Ave, Edison NJ 08820-2230
518114261          Fmt Co Cust Ira, FBO Hong Lee, 3229 34th St, Astoria NY 11106-1801
518107652          Fmt Co Cust Ira, FBO David Williams, 12554 Highland Oaks Place, Colorado Springs CO 80921-3676
518106117          Fmt Co Cust Ira, FBO Pawandeep Ka Kalsi, 2718 Jackson Ave, Tracy CA 95377-8514
518113212        + Fmt Co Cust Ira, FBO Lynn Teresa Skorenko, 1 Melrose Terrace, Apt 4-524, Long Branch NJ 07740-8126
518110968          Fmt Co Cust Ira, FBO Eugene Pligavko, 7 Eaton Ln, Pittsfield MA 01201-8154
518118628          Fmt Co Cust Ira, FBO Thomas M Hajduk, 3526 Sw 112th St, Seattle WA 98146-1610
518111725          Fmt Co Cust Ira, FBO Roger A Buxton, 7887 Milan-Oakville Rd, Milan MI 48160-9004
518113722          Fmt Co Cust Ira, FBO Larry D Leblang, 15 Chusco Rd, Santa Fe NM 87508-8778
518109517          Fmt Co Cust Ira, FBO Marco Rizzo Md, 700 Richards St Apt 2405, Honolulu HI 96813-4621
518108036          Fmt Co Cust Ira, FBO Fwu-Lai M Lin, 5219 New Kent Rd, Wilmington DE 19808-2707
518113206          Fmt Co Cust Ira, FBO Petrina Ferraro, 23 Yale Court, Livingston NJ 07039-1519
518113209          Fmt Co Cust Ira, FBO Mamatha Palsam, 16 Stone Ct, E Brunswick NJ 08816-4069
518106112          Fmt Co Cust Ira, FBO Mamet Haile, 1362 Kingfisher Way Apt 34, Sunnyvale CA 94087-3555
518108371          Fmt Co Cust Ira, FBO Shirley Weinger, 6080 Hollows Ln, Delray Beach FL 33484-6960
518105094          Fmt Co Cust Ira, FBO Richard Frasier Hargett Ii, 22031 County Road 62 S, Robertsdale AL 36567-2539
518115974          Fmt Co Cust Ira, FBO Sufen Li, 203 Glendale Rd, Wallingford PA 19086-6838
518117176          Fmt Co Cust Ira, FBO Krishna V Rao, 4009 Sunflower Ln, Plano TX 75024-3455
518110973          Fmt Co Cust Ira, FBO Charles Migliore, 341 North Ave, Rockland MA 02370-2134
518106103          Fmt Co Cust Ira, FBO Valerie Kam Liu, 33561 Marlinspike Dr, Dana Point CA 92629-4426
518117180        # Fmt Co Cust Ira, FBO Jerry L Culliton, 3788 Great Oak Dr Apt 1706, Euless TX 76040-7660
518118917          Fmt Co Cust Ira, FBO Michael G Tranetzki, 5602 Stewart Ave, Wausau WI 54401-8030
518109883          Fmt Co Cust Ira, FBO Layne A Novak, 806 Rivers Edge Dr, Minooka IL 60447-9380
518107861          Fmt Co Cust Ira, FBO Frances J Nadeau, 22 Pine Knob Cir, South Windsor CT 06074-2339
518109879          Fmt Co Cust Ira, FBO Jozef Karluk, 3131 Cuba Rd, Long Grove IL 60047-5232
518117183        # Fmt Co Cust Ira, FBO Meenakshi Sawhney, 4335 Broadleaf St, Kingwood TX 77345-1234
518109888          Fmt Co Cust Ira, FBO Edward C Burke, 1800 7th St Apt 9b, East Moline IL 61244-2233
518110971          Fmt Co Cust Ira, FBO Cynthia L Devereux, 4133 Avalon Dr, Weymouth MA 02188-4611
518109880          Fmt Co Cust Ira, FBO Paul Przadka, 1100 E Barberry Ln, Mt Prospect IL 60056-1460
518109882          Fmt Co Cust Ira, FBO Robert S Chi, 591 East Devon Avenue, Roselle IL 60172-1427
518108370          Fmt Co Cust Ira, FBO Zbigniew Piotr Przybylski, 264 Cypress Trce, Royal Plm Bch FL 33411-4748
518107862          Fmt Co Cust Ira, FBO Zhaohui Huang, 262 Robin Ln Apt C, Cheshire CT 06410-2435
518115724          Fmt Co Cust Ira, FBO Yuen Ching Leung, 8037 Sw 9th Ave, Portland OR 97219-4401
518117184          Fmt Co Cust Ira, FBO Shawn Byrne, 17123 Canyon Ridge Dr, Spring TX 77379-2315
518109887        + Fmt Co Cust Ira, FBO Everardo Ramirez, 5804 Hiedi Dr, Rockford IL 61109-1740
518115973          Fmt Co Cust Ira, FBO Jeffrey S Walker, 1739 Foxwood Dr, Jamison PA 18929-1679
518113207          Fmt Co Cust Ira, FBO James W Block, 1323 Summit Ave, Westfield NJ 07090-2845
518110350          Fmt Co Cust Ira, FBO Indira K Betina, 64619 Orchard Dr, Goshen IN 46526-9121
518110351          Fmt Co Cust Ira, FBO Thomas J Janik, 9621 Tamar Trl, Fort Wayne IN 46825-7253
518117178          Fmt Co Cust Ira, FBO Kenneth E Briggs, 4008 Mustang Ave, Sachse TX 75048-4270
518110549          Fmt Co Cust Ira, FBO Leanne Sheeley Wier, 21611 W 100th St, Lenexa KS 66220-3744
518106118          Fmt Co Cust Ira, FBO Helmuth D Redlich, 3035 Bastone Ct, W Sacramento CA 95691-5186
518113211        + Fmt Co Cust Ira, FBO Vaibhav G Patel, 2814 John F Kennedy Blvd, Apt 201, Jersey City NJ 07306-3928
518110650          Fmt Co Cust Ira, FBO Daniel R Harris, 450 Backstrom Hts, Eddyville KY 42038-8539
518117182          Fmt Co Cust Ira, FBO Gail G Wilson, 5230 Beechnut St, Houston TX 77096-1302
518106113          Fmt Co Cust Ira, FBO John Alan Crockett, 211 La Colina Dr, Alamo CA 94507-1815
518115220          Fmt Co Cust Ira, FBO Chanel Valencia Rossi, 1092 Merimack Cir, Medina OH 44256-2868
518107864          Fmt Co Cust Ira, FBO Stephen M Mcdevitt, 807 Main St N, Woodbury CT 06798-2227
518116386          Fmt Co Cust Ira, FBO Robert John Hamlin, 55 Oakwood Dr, E Greenwich RI 02818-2632
518107863          Fmt Co Cust Ira, FBO Robert F Rosasco Jr, 340 Rimmon Rd, Woodbridge CT 06525-1329
518114266          Fmt Co Cust Ira, FBO George D Stevenson Jr, 309 E Maple Ave, Newark NY 14513-1852
518118627          Fmt Co Cust Ira, FBO Robert Alan Wallach, 18242 Ne 143rd Pl, Woodinville WA 98072-6356
518106110          Fmt Co Cust Ira, FBO John Thomas Stuteville, 520 Verducci Dr, Daly City CA 94015-2844
518105366          Fmt Co Cust Ira, FBO Richard W Beckman, 9455 E Jasmine Cir, Mesa AZ 85207-4336
518114265        + Fmt Co Cust Ira, FBO Rochelle Marie Joynt, For Retirement Only, 106 Medford Rd, Mattydale NY 13211-1828
518117177          Fmt Co Cust Ira, FBO Mei Bin, 3628 Bonita Dr, Plano TX 75025-6823
518108372          Fmt Co Cust Ira, FBO Dhanlakshmi V Raman, 1228 Godavari Way, Wesley Chapel FL 33543-4085
518110970          Fmt Co Cust Ira, FBO David Charles Leiman, 40 Conant Rd, North Quincy MA 02171-1806
518106114          Fmt Co Cust Ira, FBO Agnes Zhu, 7983 Pineville Cir, Castro Valley CA 94552-5340
518118629          Fmt Co Cust Ira, FBO Gerald Dewitt Jones, 1087 Lewis River Rd Pmb 313, Woodland WA 98674-9689
518105365          Fmt Co Cust Ira, FBO Gary W Weyandt, 7349 E Rochelle Circle, Mesa AZ 85207-1817
            Case 19-13273-VFP Doc 636 Filed 05/22/21 Entered 05/23/21 00:16:22                                                    Desc
                            Imaged Certificate of Notice Page 62 of 241
District/off: 0312-2                                        User: admin                                                         Page 60 of 239
Date Rcvd: May 20, 2021                                     Form ID: pdf905                                                Total Noticed: 12649
518116471          Fmt Co Cust Ira, FBO Ralph E Jump Jr, 1175 Berkshire Ave, Myrtle Beach SC 29577-1207
518112574          Fmt Co Cust Ira, FBO Harsha Pawar, 13218 Carolina Wren Ct, Charlotte NC 28278-6894
518117189          Fmt Co Cust Ira, FBO Venkata K Penmetsa, 9413 Ivalenes Hope Dr, Austin TX 78717-5107
518111330          Fmt Co Cust Ira, FBO Bernard L Boehmlein Sr, 213 Oakwood Rd, Dundalk MD 21222-2320
518117186          Fmt Co Cust Ira, FBO Jennifer Stanz, 515 Larkwood Dr, San Antonio TX 78209-2915
518109885          Fmt Co Cust Ira, FBO Antonio Stojanov, 24720 W Fraser Rd, Plainfield IL 60586-8821
518118208          Fmt Co Cust Ira, FBO Sireesha Kumari Gundreddy, 21252 Lady Fern Pl, Ashburn VA 20148-4354
518106107          Fmt Co Cust Ira, FBO Jens Kiesel, Po Box 1177, Anaheim CA 92815-1177
518108368          Fmt Co Cust Ira, FBO Nelson C Vargas, 4029 Stillwood Dr, Jacksonville FL 32257-8920
518113221          Fmt Co Cust Ira Rollover, FBO Azharul Hoque, 5 Trevor Pl, Matawan NJ 07747-9702
518113222          Fmt Co Cust Ira Rollover, FBO Nasrin Hoque, 5 Trevor Pl, Matawan NJ 07747-9702
518111731          Fmt Co Cust Ira Rollover, FBO Deborah C Dematteis, 8868 Maricopa Trl, Kalamazoo MI 49009-4935
518111732          Fmt Co Cust Ira Rollover, FBO Edmund R Dematteis, 8868 Maricopa Trl, Kalamazoo MI 49009-4935
518109890          Fmt Co Cust Ira Rollover, FBO Dermot Foley, 3522 Greenwood Ave, Wilmette IL 60091-1010
518117204          Fmt Co Cust Ira Rollover, FBO Narayanan Krishnaiyer, 17723 Eavesdown Ct, Houston TX 77095-3254
518105369        + Fmt Co Cust Ira Rollover, FBO Bart Brennan, 9430 E Charter Oak Dr, Scottsdale AZ 85260-5057
518105370          Fmt Co Cust Ira Rollover, FBO Meryl R Brennan, 9430 E Charter Oak Dr, Scottsdale AZ 85260-5057
518106146          Fmt Co Cust Ira Rollover, FBO Danilo Reyes, 1701 Campanula Dr, San Ramon CA 94582-5155
518115225          Fmt Co Cust Ira Rollover, FBO Scott P Stamco, 5945 Colony Ct, Lorain OH 44053-4102
518114276          Fmt Co Cust Ira Rollover, FBO John Pisco, 55-10 97th Ave 2nd Fl, Corona NY 11368
518107870        + Fmt Co Cust Ira Rollover, FBO Niketa C Shah, 399 Main Avenue, Apt. 414, Norwalk CT 06851-1569
518105371          Fmt Co Cust Ira Rollover, FBO Na'ila Gabrielle Haris, 1542 W Hillside Pl, Yuma AZ 85364-4473
518112048          Fmt Co Cust Ira Rollover, FBO Michael Heidt, 1714 Ancaster Dr, Byron MN 55920-1567
518109898          Fmt Co Cust Ira Rollover, FBO David W Pierce, 862 W Walker Rd, Macon IL 62544-7196
518106142          Fmt Co Cust Ira Rollover, FBO Lepolion L L Rose, 2248 Emerson Pl, Fairfield CA 94533-2657
518108377          Fmt Co Cust Ira Rollover, FBO Beth J Redmond-Laudero, 178 Woodsmill Blvd, Cocoa FL 32926-2588
518115230          Fmt Co Cust Ira Rollover, FBO Anthony Whitted, 441 Edwards St, Ada OH 45810-1115
518109889          Fmt Co Cust Ira Rollover, FBO Steve E Caffe, Po Box 279, Barrington IL 60011-0279
518115975          Fmt Co Cust Ira Rollover, FBO Kalpana Patel, 132 Lewis Dr, Somerset PA 15501-1074
518110980          Fmt Co Cust Ira Rollover, FBO Paul James Sing, 396 Treble Cove Rd, N Billerica MA 01862-2805
518117196          Fmt Co Cust Ira Rollover, FBO David S Ornelas, 7012 Southampton Dr, N Richlnd Hls TX 76182-4432
518111726          Fmt Co Cust Ira Rollover, FBO Steven Trombat, 2097 Highbury Dr, Troy MI 48085-3808
518110977          Fmt Co Cust Ira Rollover, FBO Edward O'neil, 12 Tomahawk Dr, Billerica MA 01821-1356
518116723          Fmt Co Cust Ira Rollover, FBO Edwin Lee, 174 Dogtown Ln, Hilham TN 38568-5921
518118635          Fmt Co Cust Ira Rollover, FBO Yuriy Golonko, 1231 113th St Sw, Everett WA 98204-4843
518117212          Fmt Co Cust Ira Rollover, FBO Richard Steven Paces, Po Box 5030, Camp Verde TX 78010-5030
518112576          Fmt Co Cust Ira Rollover, FBO Pamella Sharrad, 3128 Fairway Woods, Sanford NC 27332-7352
518106132          Fmt Co Cust Ira Rollover, FBO Kathleen M Matthews, Po Box 910732, San Diego CA 92191-0732
518118636          Fmt Co Cust Ira Rollover, FBO Alan V Ahre, 31017 E Whitehorse Dr, Arlington WA 98223-9232
518110550          Fmt Co Cust Ira Rollover, FBO Phillip M Smith, 1621 E 90th St S, Geuda Springs KS 67051-8069
518106128          Fmt Co Cust Ira Rollover, FBO Stephen J Burton, 4621 36th St, San Diego CA 92116-3642
518118633          Fmt Co Cust Ira Rollover, FBO Nilakshi M Saluja, 9062 236th Ave Ne, Redmond WA 98053-1983
518111334          Fmt Co Cust Ira Rollover, FBO Charles Archer, 848 High Plain Dr, Bel Air MD 21014-5284
518109217          Fmt Co Cust Ira Rollover, FBO Robert James Burt, 6553 Lemans Ln, Columbus GA 31909-3360
518115224          Fmt Co Cust Ira Rollover, FBO Marija Cuvalo, 10370 Pinegate Dr, Chardon OH 44024-9737
518115980          Fmt Co Cust Ira Rollover, FBO Dennis Patrick Duffy, 50 Trail Rd, Levittown PA 19056-1516
518111727          Fmt Co Cust Ira Rollover, FBO Ayoub Salmasi, 1086 Harold Cir, Ann Arbor MI 48103-1419
518118014          Fmt Co Cust Ira Rollover, FBO Jeffery B Dinsdale, 385 W 2500 S, Perry UT 84302-4907
518116473          Fmt Co Cust Ira Rollover, FBO John L Marrs, 5913 Yorkshire Dr, Columbia SC 29209-1825
518106139          Fmt Co Cust Ira Rollover, FBO Brenda P Kwong, 206 Broad Street, San Francisco CA 94112-2927
518118639          Fmt Co Cust Ira Rollover, FBO Brian C Johnson, 444 W 28th Ave, Spokane WA 99203-1864
518112583          Fmt Co Cust Ira Rollover, FBO Michael Christophe Tucholski, 135 Planters Row Ln, Carolina Shor NC 28467-2294
518106134          Fmt Co Cust Ira Rollover, FBO Mazen A Sadat, 121 Beechmont, Irvine CA 92620-2166
518106129          Fmt Co Cust Ira Rollover, FBO Michael J Parada, 6194 Arno Dr, San Diego CA 92120-4647
518115981          Fmt Co Cust Ira Rollover, FBO John L Ryan, 474 Summerhill Ct, Yardley PA 19067-4737
518114279          Fmt Co Cust Ira Rollover, FBO Jean Weitz Roslund, 10 8th St, Locust Valley NY 11560-1602
518118634          Fmt Co Cust Ira Rollover, FBO Riccardo Cornell Green, Po Box 45181, Seattle WA 98145-0181
518114269        + Fmt Co Cust Ira Rollover, FBO Clint Coller, 428 Hawthorne Ave # 3, Yonkers NY 10705-2851
518114272          Fmt Co Cust Ira Rollover, FBO Lewis Broad, 18 S Farm Rd, Prt Washingtn NY 11050-1131
518106151          Fmt Co Cust Ira Rollover, FBO Hue N Ho, 311 Heredia Ct, San Jose CA 95116-1522
518109213          Fmt Co Cust Ira Rollover, FBO Stacy N Ware, 364 Crown Mill Dr, Martinez GA 30907-9436
518117200          Fmt Co Cust Ira Rollover, FBO Joseph A Mayfield, 9310 Laurel Briar Ln, Houston TX 77044-5554
518108394          Fmt Co Cust Ira Rollover, FBO Joseph Mazza, 11374 Deercroft Ct, Spring Hill FL 34609-9687
            Case 19-13273-VFP Doc 636 Filed 05/22/21 Entered 05/23/21 00:16:22                                                  Desc
                            Imaged Certificate of Notice Page 63 of 241
District/off: 0312-2                                        User: admin                                                          Page 61 of 239
Date Rcvd: May 20, 2021                                     Form ID: pdf905                                                 Total Noticed: 12649
518118012          Fmt Co Cust Ira Rollover, FBO Victor Rixe, 4915 W Roundstem Rd, West Jordan UT 84081-4744
518113226          Fmt Co Cust Ira Rollover, FBO Warren Tufts, 146 Black Rd, Pilesgrove NJ 08098-5449
518113233          Fmt Co Cust Ira Rollover, FBO Vivek Jain, 6 Lillian Ter, Piscataway NJ 08854-5284
518111338          Fmt Co Cust Ira Rollover, FBO Gilmore House, 8429 Fingerboard Rd, Frederick MD 21704-7618
518108380          Fmt Co Cust Ira Rollover, FBO Jesunette D Eline, 1150 Ne 133rd St, North Miami FL 33161-4251
518118632          Fmt Co Cust Ira Rollover, FBO Yadav M Bhattarai, 25440 Se 42nd St, Sammamish WA 98029-7782
518106137          Fmt Co Cust Ira Rollover, FBO Alan I White, 30 Ocean Vis, Newport Beach CA 92660-6224
518116387          Fmt Co Cust Ira Rollover, FBO Robert G Johnson, 144 Douglas Rd, Warwick RI 02886-2733
518117202          Fmt Co Cust Ira Rollover, FBO Larry E Prophet, 7909 Carver Rd, Houston TX 77088-7007
518106133        + Fmt Co Cust Ira Rollover, FBO Ruben Gasca, 582 San Carloave, Colton CA 92324-6861
518112244          Fmt Co Cust Ira Rollover, FBO John E Hutchens, 458 Londondary Dr, Ballwin MO 63011-2413
518114270          Fmt Co Cust Ira Rollover, FBO Vinod Parikh, 11 Yorkshire Ct, Nanuet NY 10954-3852
518112046          Fmt Co Cust Ira Rollover, FBO Jane Moraa Michoma, 13792 Hill Place Dr, Rogers MN 55374-9582
518109211          Fmt Co Cust Ira Rollover, FBO Robin Mazer, 85 General Longstreet Line, Newnan GA 30265-1380
518108382          Fmt Co Cust Ira Rollover, FBO Aaron Matthew Wray, 1500 Sw 17th St, Boca Raton FL 33486-6508
518112248          Fmt Co Cust Ira Rollover, FBO Johnny L Caldwell, 6909 N Charleston Dr, Kansas City MO 64119-5409
518109518          Fmt Co Cust Ira Rollover, FBO Robert T Tsukada, 2135 Komo Mai Drive, Pearl City HI 96782-1330
518118211          Fmt Co Cust Ira Rollover, FBO Ronghua Zhu, 1808 Mount Pleasant Dr, Mclean VA 22101-5138
518109891          Fmt Co Cust Ira Rollover, FBO Carlos Sanchez, 1200 Longford St, Woodridge IL 60517-7747
518111335          Fmt Co Cust Ira Rollover, FBO Michael Nelson Thomas, 4505 Kesting Ct, Ellicott City MD 21043-6769
518109896        + Fmt Co Cust Ira Rollover, FBO Marija Zakarija Md, 6829 Thomas Pkwy, Rockford IL 61114-8193
518113789          Fmt Co Cust Ira Rollover, FBO Anit Dua, 2833 Summer Lake Drive, Las Vegas NV 89128-7707
518117216          Fmt Co Cust Ira Rollover, FBO Charles Yoes, 2709 Rolling Oaks, San Marcos TX 78666-5055
518116476          Fmt Co Cust Ira Rollover, FBO Mariamma Thomas, 271 North Revere Cv Apt 207, Fort Mill SC 29708-0231
518112579          Fmt Co Cust Ira Rollover, FBO Balaji Bellary-Nunna, 145 Fawnwood Acres Dr, Apex NC 27539-6267
518113217          Fmt Co Cust Ira Rollover, FBO Richard A Naumann, 245 Ross Ave, Hackensack NJ 07601-2820
518117208          Fmt Co Cust Ira Rollover, FBO Nisha Jose, 6315 Falling Briar Ln, Sugar Land TX 77479-4488
518112043          Fmt Co Cust Ira Rollover, FBO Royce D Johnson, 2714 E 86th St., Inver Grove Hgts MN 55076-3509
518106157          Fmt Co Cust Ira Rollover, FBO David Allen Broome, 3756 Harrow Ct, Redding CA 96002-3233
518112044          Fmt Co Cust Ira Rollover, FBO Kyle Lewis Durgin, 14769 Linnet St Nw, Andover MN 55304-3437
518117215          Fmt Co Cust Ira Rollover, FBO Clay C Pereson, 221 Mountain Top, Sunrise Beach TX 78643-9201
518115222          Fmt Co Cust Ira Rollover, FBO Sam A Morgan, 664 Humboldt St, Toledo OH 43604-8527
518106136          Fmt Co Cust Ira Rollover, FBO Perry John Fiorenza, 38 Trillium Pl, Aliso Viejo CA 92656-2878
518116388          Fmt Co Cust Ira Rollover, FBO Donna Corbani, 41 Atlantic Ave, Warwick RI 02888-2017
518106143          Fmt Co Cust Ira Rollover, FBO Lewis Vella, 2515 Grove Way Apt 113, Castro Valley CA 94546-7247
518106135          Fmt Co Cust Ira Rollover, FBO Glenn A Larson, 549 Via Estrada Unit B, Laguna Woods CA 92637-8356
518108388          Fmt Co Cust Ira Rollover, FBO Kenneth R Bates, 31017 Peace St, Punta Gorda FL 33982-3342
518111730        # Fmt Co Cust Ira Rollover, FBO Scott R Gerber, 1089 Williams St, Vassar MI 48768-1138
518106145          Fmt Co Cust Ira Rollover, FBO Pauline Cheng, 6362 Camino Del Lago, Pleasanton CA 94566-8651
518106121          Fmt Co Cust Ira Rollover, FBO Greg A Burgos, 4666 Browndeer Ln, Rancho Palos Verde CA 90275-3912
518117193          Fmt Co Cust Ira Rollover, FBO Jeremiah W Ellis, 3465 Chaparral Dr, Farmers Brnch TX 75234-6503
518111734          Fmt Co Cust Ira Rollover, FBO Angelo C Grano, 802 W Pere Marquette St, Ludington MI 49431-1648
518109216          Fmt Co Cust Ira Rollover, FBO Steven F Coleman, 4698 Old Jesup Rd, Brunswick GA 31525-5402
518116611          Fmt Co Cust Ira Rollover, FBO Sherry J Deaver, 3809 S Bahnson Ave, Sioux Falls SD 57103-7178
518112977          Fmt Co Cust Ira Rollover, FBO Aaron L Primm, 17 Briarwood Dr, Nashua NH 03063-2129
518107867          Fmt Co Cust Ira Rollover, FBO Li She, 8 E Lake Dr, Quaker Hill CT 06375-1333
518108374          Fmt Co Cust Ira Rollover, FBO Albert Didonato, 606 Stately Shoals Trl, Ponte Vedra FL 32081-5074
518108390          Fmt Co Cust Ira Rollover, FBO Janice M Antolini, 15029 Danios Dr, Bonita Spgs FL 34135-8651
518108379          Fmt Co Cust Ira Rollover, FBO Robert J Kelly, 1161 Hillsboro Mile Apt 201, Hillsboro Bch FL 33062-1706
518117214          Fmt Co Cust Ira Rollover, FBO Moses Dealejandro, 2285 Tallow Dr, Portland TX 78374-3051
518117198          Fmt Co Cust Ira Rollover, FBO Roseanna Defuentes, 8018 Belbay St, Houston TX 77033-1304
518117209          Fmt Co Cust Ira Rollover, FBO Randall E Johnson, 1321 Chocolate Bayou Dr, Alvin TX 77511-7263
518113214          Fmt Co Cust Ira Rollover, FBO Chetna P Patel, 217 Woolworth Ave, S Plainfield NJ 07080-2022
518113788          Fmt Co Cust Ira Rollover, FBO Sun Sun Y Hwang, Po Box 26771, Las Vegas NV 89126-0771
518117191          Fmt Co Cust Ira Rollover, FBO Dan K Tran, 3705 Landmark Dr, Mckinney TX 75072-7147
518106144          Fmt Co Cust Ira Rollover, FBO Jess Mathew Hague, 5123 Stratford Dr, Oakley CA 94561-6332
518109585          Fmt Co Cust Ira Rollover, FBO Ilissasue Mcclelland, 511 E 1st St Unit 48, Huxley IA 50124-9750
518110985          Fmt Co Cust Ira Rollover, FBO Murugappa Vedachalam, 264 Mohawk Rd, Raynham MA 02767-5265
518118920          Fmt Co Cust Ira Rollover, FBO Kyle J Tripp, 12 Bellaire Ct, Appleton WI 54911-5252
518105373          Fmt Co Cust Ira Rollover, FBO Steven Keresztes, 3579 W Goshen Dr, Tucson AZ 85741-1184
518112047          Fmt Co Cust Ira Rollover, FBO Donald Lee Vitters, 8449 Kell Ave S, Bloomington MN 55437-1501
518118918          Fmt Co Cust Ira Rollover, FBO Muhammad Fua Bangash, 12555 N River Rd, Mequon WI 53092-2225
518111729          Fmt Co Cust Ira Rollover, FBO Steven John Ouellette, 6326 Fostoria Rd, Otter Lake MI 48464-9784
            Case 19-13273-VFP Doc 636 Filed 05/22/21 Entered 05/23/21 00:16:22                                               Desc
                            Imaged Certificate of Notice Page 64 of 241
District/off: 0312-2                                       User: admin                                                        Page 62 of 239
Date Rcvd: May 20, 2021                                    Form ID: pdf905                                               Total Noticed: 12649
518106147          Fmt Co Cust Ira Rollover, FBO Liang Liu, 824 Spring Brook Dr, San Ramon CA 94582-5632
518118013          Fmt Co Cust Ira Rollover, FBO Thomas W Dickeson, 2418 W Dutch Draw Dr, Taylorsville UT 84129-4910
518105374          Fmt Co Cust Ira Rollover, FBO Thomas Edward Wrona, 2071 Plateau, Prescott AZ 86305-2169
518106131          Fmt Co Cust Ira Rollover, FBO Lotfali Edward Rafii, 4920 Daysailor Ct, San Diego CA 92154-8564
518113219          Fmt Co Cust Ira Rollover, FBO Lawrence Roberts, 68 Kaufman Drive, Westwood NJ 07675-2717
518108397          Fmt Co Cust Ira Rollover, FBO Deborah Gail Masterson, P. O. Box 700367, Saint Cloud FL 34770-0367
518117203          Fmt Co Cust Ira Rollover, FBO Reza Tabari, 7503 Marble Glen Ln, Houston TX 77095-1554
518107866          Fmt Co Cust Ira Rollover, FBO Keqin H He, 15 Freedom Way Unit 43, Niantic CT 06357-1050
518115725          Fmt Co Cust Ira Rollover, FBO Elsie-Ann Sager-Knopf, 939 Ne 112th, Portland OR 97220-3168
518113230          Fmt Co Cust Ira Rollover, FBO Marian Grzybek, 58b Hudson Parkway, Whiting NJ 08759-6304
518108389          Fmt Co Cust Ira Rollover, FBO Pompilus Clermont, 1400 5th Ave N Apt 11h, Naples FL 34102-3462
518110976          Fmt Co Cust Ira Rollover, FBO Nancy M Prentiss, 24 Assabet Ln, Worcester MA 01602-2244
518115976          Fmt Co Cust Ira Rollover, FBO Matthew Szczesny, 2729 Royal Rd, Lancaster PA 17603-7045
518115984          Fmt Co Cust Ira Rollover, FBO Jason Thomas, 1469 Oxford Cir, Lansdale PA 19446-6657
518113220          Fmt Co Cust Ira Rollover, FBO Peter J Klymasz, 25 Snowdrift Ln, Howell NJ 07731-2242
518106127          Fmt Co Cust Ira Rollover, FBO Patricia A Odonnell, 6864 Lanewood Ct, San Diego CA 92111-4739
518118209          Fmt Co Cust Ira Rollover, FBO Mark William Althoff, 8906 Weems Rd, Manassas VA 20110-4909
518115223          Fmt Co Cust Ira Rollover, FBO Robert P Zahratka, 55 Canterbury Cir, Amherst OH 44001-2093
518109212        # Fmt Co Cust Ira Rollover, FBO Richard Parker, 6322 Windrush Ct, Hoschton GA 30548-8253
518111336          Fmt Co Cust Ira Rollover, FBO Ralph Colavita, 8121 Woodloo Dr, Ellicott City MD 21043-6910
518115227          Fmt Co Cust Ira Rollover, FBO Sudha Seetharaman, 32280 Wintergreen Dr, Solon OH 44139-1356
518107869          Fmt Co Cust Ira Rollover, FBO Robert J Lodewick Jr, 270 Thayer Pond Rd, Wilton CT 06897-2823
518111333          Fmt Co Cust Ira Rollover, FBO Paul Alvin Price, 14580 Cutstone Way, Silver Spring MD 20905-7430
518118213          Fmt Co Cust Ira Rollover, FBO Anhthu Luong, 220 Century Pl Apt 3410, Alexandria VA 22304-5797
518110981          Fmt Co Cust Ira Rollover, FBO Leonard Adrian Adjetey, 15 Kensington Way, Tewksbury MA 01876-4555
518116474          Fmt Co Cust Ira Rollover, FBO Brent M Egan, 104 Legends Way, Simpsonville SC 29681-4010
518108392          Fmt Co Cust Ira Rollover, FBO Christopher Jansen Rivas, Po Box 1665, Venice FL 34284-1665
518106138          Fmt Co Cust Ira Rollover, FBO Jeffrey D'arcy, 24354 Graciela, Mission Viejo CA 92692-2203
518109892          Fmt Co Cust Ira Rollover, FBO Benjamin Weinberger, 2021 N Racine Ave, Chicago IL 60614-4013
518110352        # Fmt Co Cust Ira Rollover, FBO William E Jacobs, 31 Abby Chase, Jeffersonvlle IN 47130-9763
518106126          Fmt Co Cust Ira Rollover, FBO Robert J Mathvink, 19956 Elfin Forest Ln, Escondido CA 92029-6002
518118011          Fmt Co Cust Ira Rollover, FBO Tyler Jacob Ford, 7818 Center St, Lake Point UT 84074-9461
518114280          Fmt Co Cust Ira Rollover, FBO Bong Soon Kim, 11 Neylon Ct, Rockville Ctr NY 11570-1210
518112976          Fmt Co Cust Ira Rollover, FBO Anthony Diprizio, 6 Birch Hill Rd, Brookline NH 03033-2450
518110978          Fmt Co Cust Ira Rollover, FBO Stephen M Barrett, 12 Draycoach Dr, Chelmsford MA 01824-1004
518115726          Fmt Co Cust Ira Rollover, FBO Florentino Vega Tovar, 1025 Lavona Dr Nw, Salem OR 97304-3743
518106155          Fmt Co Cust Ira Rollover, FBO Donald U Turner, 1862 Gordon Derner Cr, Stockton CA 95206-6137
518115985          Fmt Co Cust Ira Rollover, FBO Kevin T Ryder, 227 Stewart Ct, Plymouth Mtng PA 19462-7203
518108386          Fmt Co Cust Ira Rollover, FBO Carlos Iglesias, 5 Morganthau Dr, Lakeland FL 33813-2946
518110974          Fmt Co Cust Ira Rollover, FBO Grace A Richards, 3 Sarah Doublet Rd, Littleton MA 01460-2240
518106150          Fmt Co Cust Ira Rollover, FBO Suganthi Premraj, 202 Calvert Dr, Cupertino CA 95014-3770
518118210          Fmt Co Cust Ira Rollover, FBO Jagdish Talwar, 25571 Mimosa Tree Ct, Chantilly VA 20152-6319
518117190          Fmt Co Cust Ira Rollover, FBO Alfred Donald Goughan, 4006 Crestwood Dr, Carrollton TX 75007-1645
518112045          Fmt Co Cust Ira Rollover, FBO Craig S Strom, 21351 145th St Nw, Elk River MN 55330-9158
518108384          Fmt Co Cust Ira Rollover, FBO Peter Beane, 6127 Parkside Meadow Dr, Tampa FL 33625-5760
518115727          Fmt Co Cust Ira Rollover, FBO Sean Phothiyane, 221 Sw Meadow Lakes Dr, Prineville OR 97754-1400
518105367          Fmt Co Cust Ira Rollover, FBO Carissa R Siiro, 14038 N 41st Pl, Phoenix AZ 85032-5413
518112246          Fmt Co Cust Ira Rollover, FBO John Stewart Lough, 401 Edgar Rd, Webster Grvs MO 63119-4237
518111728          Fmt Co Cust Ira Rollover, FBO Kevin W Berwald, 17601 Parke Ln, Grosse Ile MI 48138-1046
518108391          Fmt Co Cust Ira Rollover, FBO Virginia H Clark, 6107 Varedo Ct, Sarasota FL 34243-2663
518114277          Fmt Co Cust Ira Rollover, FBO Fouad Elshiekh, 3207 87th St, East Elmhurst NY 11369-2137
518108398          Fmt Co Cust Ira Rollover, FBO Debra L Bloomquist, 573 Nw Goldcoast Ave, Port St Lucie FL 34983-1021
518112245          Fmt Co Cust Ira Rollover, FBO Sudhakar Injamuri, 16700 Cherry Hollow Ct, Wildwood MO 63040-2147
518115979          Fmt Co Cust Ira Rollover, FBO David Lee Sindlinger, 301 Trinity Ave, Ambler PA 19002-4617
518108383          Fmt Co Cust Ira Rollover, FBO Barbara Southard, 7909 Meadowcroft Pl, Tampa FL 33615-2127
518113224          Fmt Co Cust Ira Rollover, FBO Omar Martin, 947 Washington Valley Rd, Basking Ridge NJ 07920-3584
518114283          Fmt Co Cust Ira Rollover, FBO William Socie, 106 Ranch Trl, Williamsville NY 14221-2437
518114271          Fmt Co Cust Ira Rollover, FBO Robert A Corwin, 3 Heritage Dr Apt A, New City NY 10956-5353
518117207          Fmt Co Cust Ira Rollover, FBO Nsibietobong Edet, 5511 Pecan Pass Ct, Missouri City TX 77459-4993
518113225          Fmt Co Cust Ira Rollover, FBO Amitkumar Khandhar, 98 William St, Morris Plains NJ 07950-2881
518117192          Fmt Co Cust Ira Rollover, FBO Emily S Frederick, 624 Creek View Dr, Prosper TX 75078-2524
518108037          Fmt Co Cust Ira Rollover, FBO Vijayaraghav Rajagopal Nerur, 65 Savoy Rd, Newark DE 19702-8615
518115977        + Fmt Co Cust Ira Rollover, FBO Benjamin Kramm, 50 Valley St., Apt C, New Phila PA 17959-1255
            Case 19-13273-VFP Doc 636 Filed 05/22/21 Entered 05/23/21 00:16:22                                                 Desc
                            Imaged Certificate of Notice Page 65 of 241
District/off: 0312-2                                        User: admin                                                        Page 63 of 239
Date Rcvd: May 20, 2021                                     Form ID: pdf905                                               Total Noticed: 12649
518118509            Fmt Co Cust Ira Rollover, FBO Glenn M Paterson, 19 Left Branch Ln, Randolph Ctr VT 05061-6601
518114274            Fmt Co Cust Ira Rollover, FBO Brian Truong, 1806 E 16th St, Brooklyn NY 11229-2911
518117205            Fmt Co Cust Ira Rollover, FBO Jason Lee Fraser, 218 Biltmore Loop, Montgomery TX 77316-1798
518107568            Fmt Co Cust Ira Rollover, FBO Stan J Malkiewicz, 18 Wishing Well Ct, Kleinburg L0j1c0, Ontario
518117217            Fmt Co Cust Ira Rollover, FBO Christoph Roskam, 9520 Spectrum Dr Apt 5102, Austin TX 78717-0053
518114268            Fmt Co Cust Ira Rollover, FBO Carmelo Preziosi, 49 Concordia Rd, Mahopac NY 10541-1227
518118638            Fmt Co Cust Ira Rollover, FBO David Imas, Po Box 5606, Lacey WA 98509-5606
518107868            Fmt Co Cust Ira Rollover, FBO Stephen Arcano, 340 Aspetuck Ridge Rd., New Milford CT 06776-5121
518112580            Fmt Co Cust Ira Rollover, FBO Richard D Montigny, 7317 Barham Hollow Dr, Wake Forest NC 27587-5642
518106120            Fmt Co Cust Ira Rollover, FBO Cornelius Wayne Sullivan, 766 Via De La Paz, Pacific Plsds CA 90272-4366
518108395        #   Fmt Co Cust Ira Rollover, FBO Nandan Patibandla, 1787 Hidden Springs Dr, New Prt Rchy FL 34655-2345
518105095            Fmt Co Cust Ira Rollover, FBO Patrick J Reddy, 409 Eastland Dr, Lincoln AL 35096-4045
518114281            Fmt Co Cust Ira Rollover, FBO Sondra Nordquist Gronlund, 9 Summerfield Ln S, Riverhead NY 11901-5324
518113216            Fmt Co Cust Ira Rollover, FBO Ethan Chul Lee, 333 Momar Dr, Ramsey NJ 07446-2360
518114278            Fmt Co Cust Ira Rollover, FBO Craig John Campbell, 7 Claydon Rd, Garden City NY 11530-3022
518106149        #   Fmt Co Cust Ira Rollover, FBO Mike B Bancroft, 608 1/2 Capitola Ave Apt A, Capitola CA 95010-2845
518112582            Fmt Co Cust Ira Rollover, FBO Dr Dileep Bhagwat, 912 Twisted Oak Pl, Wilmington NC 28405-4284
518114275            Fmt Co Cust Ira Rollover, FBO Dale J Cernuda, 197 Langham St, Brooklyn NY 11235-2301
518106140            Fmt Co Cust Ira Rollover, FBO Yu L Kyou, 1659 11th Ave, San Francisco CA 94122-3626
518118637        +   Fmt Co Cust Ira Rollover, FBO Steven R Carlson, 12303 Harbour Pointe Blvd, Unit Y305, Mukilteo WA 98275-5251
518110777        +   Fmt Co Cust Ira Rollover, FBO Casey P Bourgeois, 263 Athony F Monica Street, Garyville LA 70051-3401
518106152            Fmt Co Cust Ira Rollover, FBO Lohitha Perumandla, 355 Bellerose Dr Apt 1, San Jose CA 95128-1455
518118212            Fmt Co Cust Ira Rollover, FBO Stephanie Lynn Patterson, 15120 Barnes Edge Ct, Woodbridge VA 22193-3189
518115982            Fmt Co Cust Ira Rollover, FBO Jody M Loreaux, 577 Cricket Ln, Radnor PA 19087-3731
518105368        +   Fmt Co Cust Ira Rollover, FBO Matthew Hoag, 3700 S. Ironwood Dr. #45, Apache Junction AZ 85120-7124
518117201            Fmt Co Cust Ira Rollover, FBO Devarakonda H Rao, 14803 Sagamore Hills Dr, Houston TX 77082-4141
518108385            Fmt Co Cust Ira Rollover, FBO Frank Rosenberger, 3927 Laurel Branch Dr, Lakeland FL 33810-6327
518117213            Fmt Co Cust Ira Rollover, FBO Matthew Clark, 12245 Lemon Blossom, San Antonio TX 78247-4250
518108387            Fmt Co Cust Ira Rollover, FBO James Thermidor, 2013 Redmond St, Pt Charlotte FL 33948-1218
518113218            Fmt Co Cust Ira Rollover, FBO James Prush, 333 Harrison Ave, Hasbrouck Hts NJ 07604-1605
518108393            Fmt Co Cust Ira Rollover, FBO Virginia Zanoni, 10136 Elgin Blvd, Spring Hill FL 34608-1706
518105372            Fmt Co Cust Ira Rollover, FBO Charles Allen Baker, 39851 S Diamond Bay Dr, Tucson AZ 85739-1370
518114282            Fmt Co Cust Ira Rollover, FBO Jesse L Barbieri, 163 Mt Ross Rd, Pine Plains NY 12567-8609
518109893            Fmt Co Cust Ira Rollover, FBO John M Hanley, 6443 N Sayre Ave, Chicago IL 60631-1714
518110979            Fmt Co Cust Ira Rollover, FBO Sean M Welch, 12 Sicard Ave, Dracut MA 01826-2524
518110982            Fmt Co Cust Ira Rollover, FBO Hong-Thien Nguyen, 802 Willard St Unit E12, Quincy MA 02169-7436
518105096            Fmt Co Cust Ira Rollover, FBO Richard B Osterlund, 112 Railway Ln Se, Huntsville AL 35803-6348
518110975            Fmt Co Cust Ira Rollover, FBO Steven Pires, 125 Mason Rd, Jefferson MA 01522-1314
518112578            Fmt Co Cust Ira Rollover, FBO James O Fowler, Po Box 3231, Cary NC 27519-3231
518110983            Fmt Co Cust Ira Rollover, FBO John G Flynn, 9 S Cedar Park, Melrose MA 02176-3010
518116720            Fmt Co Cust Ira Rollover, FBO Timothy L Wright, 4012 Kings Camp Pass, Arrington TN 37014-0015
518113228            Fmt Co Cust Ira Rollover, FBO Luis Vera, 2 Cornell Ct, Jackson NJ 08527-2306
518111337        +   Fmt Co Cust Ira Rollover, FBO Lam Duy Bui, 2206 Whitcomb Circle, Apt. A, Baltimore MD 21234-2396
518114284            Fmt Co Cust Ira Rollover, FBO George S Petrella, 6225 Colt Rd, Brocton NY 14716-9718
518112978            Fmt Co Cust Ira Rollover, FBO Victoria Yuchiao Chen Lin, 3 Blackberry Way Unit 110, Manchester NH 03102-8102
518106122            Fmt Co Cust Ira Rollover, FBO Connie Holguin, 1716 Encino Ave, Monrovia CA 91016-4316
518109897        +   Fmt Co Cust Ira Rollover, FBO William P Riley Jr, 7378 Timberpoint Ct, Fairview Hts IL 62208-4517
518106153            Fmt Co Cust Ira Rollover, FBO Keshav K Ayare, 1439 Scollon Ct, San Jose CA 95132-2326
518117210            Fmt Co Cust Ira Rollover, FBO Wesley M Boone, 10800 Deafsmith, Laporte TX 77571-9546
518113223            Fmt Co Cust Ira Rollover, FBO Weimin Wang, 20 Barn Owl Ct, Morganville NJ 07751-2060
518115983            Fmt Co Cust Ira Rollover, FBO Peter R Angstadt, 285 Meadowbrook Rd, Kng Of Prussa PA 19406-2228
518112575            Fmt Co Cust Ira Rollover, FBO Jeffrey F Mcdowell, 285 North Hiddenbrooke Drive, Advance NC 27006-7318
518116722            Fmt Co Cust Ira Rollover, FBO Roy Garland Jr, 306 Liberty Ave, Erwin TN 37650-1811
518106124            Fmt Co Cust Ira Rollover, FBO Stuart Beryl Kramer, 11751 Zelzah Ave, Granada Hills CA 91344-2012
518112049        #   Fmt Co Cust Ira Rollover, FBO Chad Ballandby, 17910 250th St, Glenwood MN 56334-4054
518109214            Fmt Co Cust Ira Rollover, FBO Richard William Bates, 113 Horseshoe Cir, Eatonton GA 31024-5317
518112247            Fmt Co Cust Ira Rollover, FBO Harbhajan Singh, 12545 Royal Manor Dr, Creve Coeur MO 63141-8147
518106123            Fmt Co Cust Ira Rollover, FBO Irineo C Estrada, 19740 Lull St, Winnetka CA 91306-2675
518108396            Fmt Co Cust Ira Rollover, FBO Doug William Crossland, 4153 Rotherham Ct, Palm Harbor FL 34685-3170
518115978        +   Fmt Co Cust Ira Rollover, FBO Paul E Chastant, P.Obox1288, Milford PA 18337-2288
518113229            Fmt Co Cust Ira Rollover, FBO Deepak Sudhakar Tipnis, 1376 Edinburg Dutch Neck Rd, West Windsor NJ 08550-3217
518118010            Fmt Co Cust Ira Rollover, FBO Weston Casper, 2152 W 440 S, Roosevelt UT 84066-4100
518108381            Fmt Co Cust Ira Rollover, FBO Stan Heiblum, 10241 Sw 136th St, Miami FL 33176-6654
            Case 19-13273-VFP Doc 636 Filed 05/22/21 Entered 05/23/21 00:16:22                                                     Desc
                            Imaged Certificate of Notice Page 66 of 241
District/off: 0312-2                                         User: admin                                                            Page 64 of 239
Date Rcvd: May 20, 2021                                      Form ID: pdf905                                                   Total Noticed: 12649
518118630            Fmt Co Cust Ira Rollover, FBO Sokchea Chin, Po Box 7417, Bellevue WA 98008-1417
518106141            Fmt Co Cust Ira Rollover, FBO Abha Gulati, 2210 Stockton St Apt 2053, San Francisco CA 94133-1520
518108378            Fmt Co Cust Ira Rollover, FBO Addi J Aloya, 10284 Bermuda Dr, Hollywood FL 33026-4636
518114273            Fmt Co Cust Ira Rollover, FBO Fina Barsky, 2823 W 12th St Apt 12e, Brooklyn NY 11224-3126
518113227        #   Fmt Co Cust Ira Rollover, FBO Brandon E Ruiz, 430 Clinton St, Camden NJ 08103-1815
518117197            Fmt Co Cust Ira Rollover, FBO Phillip Anthony Clark, 745 Saint Andrews Ln, Keller TX 76248-8235
518110778            Fmt Co Cust Ira Rollover, FBO Richard Adams, Po Box 2101, Patterson LA 70392-2101
518108376            Fmt Co Cust Ira Rollover, FBO Charles B Kwarteng, 1838 London Crest Dr Unit 216, Orlando FL 32818-7011
518119067            Fmt Co Cust Ira Rollover, FBO Ryan Sisson, 309 Scales Rd, Philippi WV 26416-8713
518112584            Fmt Co Cust Ira Rollover, FBO Homer L Holden, Po Box 1565, Cullowhee NC 28723-1565
518112577            Fmt Co Cust Ira Rollover, FBO Aidong Lan, 544 Mesquite Ridge Pl, Cary NC 27519-0839
518114267            Fmt Co Cust Ira Rollover, FBO Jean S Alexis, 741 E 224th St, Bronx NY 10466-4205
518117195            Fmt Co Cust Ira Rollover, FBO Michael Frank Caruso, 1100 Scarlet Ct, Colleyville TX 76034-4107
518113790            Fmt Co Cust Ira Rollover, FBO Jay W Chun, 5161 Pioneer Ave Apt 201, Las Vegas NV 89146-8008
518107865        +   Fmt Co Cust Ira Rollover, FBO Howard D Jones, 105 Preston Allen Rd, Lisbon CT 06351-7427
518113787            Fmt Co Cust Ira Rollover, FBO Kenneth L Mytinger, 4255 W Viking Rd Apt 175, Las Vegas NV 89103-5918
518112581            Fmt Co Cust Ira Rollover, FBO Bonnie Jordan, 528 Rand Road, Raleigh NC 27603-8714
518118631            Fmt Co Cust Ira Rollover, FBO Sambo Min, 15923 36th Ave Se, Bothell WA 98012-4734
518106125            Fmt Co Cust Ira Rollover, FBO Fred H Heldreth, 6416 Ortega Ct, Chino CA 91710-4632
518117211            Fmt Co Cust Ira Rollover, FBO Lakeshia Taite, 3909 Latinne Ln, College Sta TX 77845-4084
518114285            Fmt Co Cust Ira Rollover, FBO David Rote, 427 Chemung St, Waverly NY 14892-1514
518109894            Fmt Co Cust Ira Rollover, FBO Eliseo F Sotelo, 6045 N Lawndale Ave, Chicago IL 60659-3111
518106130            Fmt Co Cust Ira Rollover, FBO Weiwei Zhang, 13203 Haxton Pl, San Diego CA 92130-1284
518115228            Fmt Co Cust Ira Rollover, FBO Walter G Reeve, 7312 Mont Dr, Middletown OH 45042-9236
518106119            Fmt Co Cust Ira Rollover, FBO David De La Trinidad, 3517 S Sepulv Blvd Apt 3, Los Angeles CA 90034-6546
518115226            Fmt Co Cust Ira Rollover, FBO John E Ballish, 6168 Middle Ridge Rd, Madison OH 44057-2807
518113232            Fmt Co Cust Ira Rollover, FBO Prashant D Shirsat, 9 Kelly Way, Monmouth Jct NJ 08852-2682
518105097            Fmt Co Cust Ira Rollover, FBO Gene Brian Lindsey, 3820 Leblanc Dr., Theodore AL 36582-2536
518117199        +   Fmt Co Cust Ira Rollover, FBO Bryant Perry Newbill, 1321 Upland Dr, Pmb 4290, Houston TX 77043-4718
518106154            Fmt Co Cust Ira Rollover, FBO Samuel Lee, 3515 Slopeview Dr, San Jose CA 95148-2843
518110984            Fmt Co Cust Ira Rollover, FBO James C Daly, Po Box 138, Barnstable MA 02630-0138
518114286            Fmt Co Cust Ira Sepp, FBO Irving L Wiesen, 315 W 70th St Apt 3b, New York NY 10023-3571
518107872            Fmt Co Cust Ira Sepp, FBO Patricia Giordano, 83 Rogers Rd, Stamford CT 06902-8225
518112585            Fmt Co Cust Ira Sepp, FBO Quan The Tran, 8226 Meadowdale Ln, Charlotte NC 28227-5982
518107871            Fmt Co Cust Ira Sepp, FBO Ashwin Kantaria, 61 Redwood Ln, S Glastonbury CT 06073-2911
518108399            Fmt Co Cust Ira Sepp, FBO Lawrence B Katt Md, 3039 Guildford C, Boca Raton FL 33434-2959
518117219            Fmt Co Cust Ira Sepp, FBO Prasad V Ikkurthy, 1118 Twilight Dr, Lewisville TX 75056-4189
518106158            Fmt Co Cust Ira Sepp, FBO Jacques L Wylan, 24876 Apple St Ste C, Newhall CA 91321-2683
518114287            Fmt Co Cust Ira Sepp, FBO Libbe Englander, 158 W 88th St Apt 2, New York NY 10024-2409
518110987            Fmt Co Cust Ira Sepp, FBO Charles B Cordeiro Jr, 289 Gannett Rd, Scituate MA 02066-1230
518114290            Fmt Co Cust Ira Sepp, FBO Anthony F Jurkovic, 25110 51st Ave, Little Neck NY 11362-1732
518111341        #   Fmt Co Cust Ira Sepp, FBO Michael W Kolasa, 13244 John Martin Dr, Williamsport MD 21795-1624
518111735            Fmt Co Cust Ira Sepp, FBO Bryan Cherkasky, 3853 Mcdivitt Dr, W Bloomfield MI 48323-1629
518113235            Fmt Co Cust Ira Sepp, FBO Marcin Kaminski, 9 New Bedford Rd Apt H, West Milford NJ 07480-1268
518110988            Fmt Co Cust Ira Sepp, FBO Peter Murray, Po Box 693, Fairhaven MA 02719-0693
518106159            Fmt Co Cust Ira Sepp, FBO Steven E Wolf, 2855 Sugarman Way, La Jolla CA 92037-2140
518116389            Fmt Co Cust Ira Sepp, FBO Ayman Zeidan Attia Alla, 15 Waterview Dr Apt F, Smithfield RI 02917-1767
518114288            Fmt Co Cust Ira Sepp, FBO Roman Rogol, Po Box 7747, New York NY 10150-7747
518110986            Fmt Co Cust Ira Sepp, FBO Jesse Lee Bouley, 29 Patten Rd, Billerica MA 01821-1416
518113234            Fmt Co Cust Ira Sepp, FBO Yihong Liao, 2 Cherry Tree Ln, Warren NJ 07059-2606
518111340            Fmt Co Cust Ira Sepp, FBO Thomas Dewitt Anderson, 7500 Banner Rd, Dickerson MD 20842-8008
518108400            Fmt Co Cust Sepp Ira, FBO Dominique C Rihs, 5131 Sunbury Ct, Naples FL 34104-4731
518112980            Fmt Co Cust Sepp Ira, FBO Robert D Mceachern Jr, 17 Holiday Ln, Hampstead NH 03841-2017
518106160            Fmt Co Cust Sepp Ira, FBO Robin A Devito, 1015 Chestnut Ave Ste C2, Carlsbad CA 92008-2563
518106162            Fmtc Custodian - Ira Bda, Nsps Pamela Ann Cure, 2937 Howard St, Richmond CA 94804-1131
518111736            Fmtc Custodian - Ira Bda, Nsps Bert Albert Hoffman, 1017 Parker St, Lansing MI 48912-1624
518106161            Fmtc Custodian - Ira Bda, Nsps Doug Kyle, 8875 Costa Verde Blvd Apt 1012, San Diego CA 92122-6663
518110989            Fmtc Custodian - Ira Bda, Nsps Eric H Yee, 100 Abbottsford Rd, Brookline MA 02446-5866
518118640            Fmtc Custodian - Roth Bda, Nsps Thomas M Hajduk, 3526 Sw 112th St, Seattle WA 98146-1610
518107874            Fmtc Custodian - Roth Ira, FBO Laxmi M Salian, 19 Charles Rd, Seymour CT 06483-3809
518107875            Fmtc Custodian - Roth Ira, FBO Mahabala Salian, 19 Charles Rd, Seymour CT 06483-3809
518119068            Fmtc Custodian - Roth Ira, FBO Layla G Haikal, 12 Cedar Dr, Hurricane WV 25526-9220
518119069            Fmtc Custodian - Roth Ira, FBO Michel G Haikal, 12 Cedar Dr, Hurricane WV 25526-9220
            Case 19-13273-VFP Doc 636 Filed 05/22/21 Entered 05/23/21 00:16:22                                               Desc
                            Imaged Certificate of Notice Page 67 of 241
District/off: 0312-2                                        User: admin                                                       Page 65 of 239
Date Rcvd: May 20, 2021                                     Form ID: pdf905                                              Total Noticed: 12649
518116612        + Fmtc Custodian - Roth Ira, FBO Gary Lee Heberlig, 10576 W Hwy 14, Spearfish SD 57783-6603
518116613        + Fmtc Custodian - Roth Ira, FBO Susan C Heberlig, 10576 W Hwy 14, Spearfish SD 57783-6603
518109901          Fmtc Custodian - Roth Ira, FBO Irene N Paulavicius, 2920 Chevy Chase Ln, Naperville IL 60564-6020
518109903          Fmtc Custodian - Roth Ira, FBO Robert S Boris, 5849 N West Circle Ave, Chicago IL 60631-2450
518109904          Fmtc Custodian - Roth Ira, FBO Maria Puisis, 6732 N Maplewood Ave, Chicago IL 60645-4620
518109905          Fmtc Custodian - Roth Ira, FBO Norman Massel, 6732 N Maplewood Ave, Chicago IL 60645-4620
518117223          Fmtc Custodian - Roth Ira, FBO Christina A Mccarty, 325 Bent Oak Rd, Weatherford TX 76086-2737
518117224          Fmtc Custodian - Roth Ira, FBO Michael Dudley Mccarty, 325 Bent Oak Rd, Weatherford TX 76086-2737
518117229        + Fmtc Custodian - Roth Ira, FBO Sijo Augustine, 2806 Rocky Springs Dr, Pearland TX 77584-6776
518117230          Fmtc Custodian - Roth Ira, FBO Soja Sijo, 2806 Rocky Springs Dr, Pearland TX 77584-6776
518113792          Fmtc Custodian - Roth Ira, FBO Raymond Lee Appel, Po Box 5942, Incline Vlg NV 89450-5942
518118921          Fmtc Custodian - Roth Ira, FBO Cherxa Vue, 1824 Saemann Ave, Sheboygan WI 53081-2346
518110995          Fmtc Custodian - Roth Ira, FBO Ioana Davies, 10 Pawnee Dr, Arlington MA 02474-1812
518115990          Fmtc Custodian - Roth Ira, FBO Laura S Nystrom, 2 Appleby Ln, Landenberg PA 19350-1253
518112589          Fmtc Custodian - Roth Ira, FBO Benjamin Stair, 188 Mariners Way, Moyock NC 27958-9049
518118217          Fmtc Custodian - Roth Ira, FBO Frances E Tejtel, 6425 Noble Dr, Mc Lean VA 22101-5260
518111737          Fmtc Custodian - Roth Ira, FBO Marguerite P Spicer, 2060 Ellwood Ave, Berkley MI 48072-1023
518105375          Fmtc Custodian - Roth Ira, FBO Hugo Cortes, 4617 S 6th St, Phoenix AZ 85040-2213
518106172          Fmtc Custodian - Roth Ira, FBO Hee Chang Yang, 54 Brighton Ct, Daly City CA 94015-2848
518110990          Fmtc Custodian - Roth Ira, FBO Nina H Mckinnon, 1 Low Land Farm Rd, Essex MA 01929-1222
518105098          Fmtc Custodian - Roth Ira, FBO Pete Barton, 79 County Road 227, Moulton AL 35650-6472
518108409          Fmtc Custodian - Roth Ira, FBO Ricardo Pena, 2051 4th St, Sarasota FL 34237-4303
518116729          Fmtc Custodian - Roth Ira, FBO Alice M Barlow, 4601 E Lincoln Cir, Knoxville TN 37918-1570
518115728          Fmtc Custodian - Roth Ira, FBO Matthew J Kovacs, 2115 Delta St, Eugene OR 97404-2181
518116390          Fmtc Custodian - Roth Ira, FBO Garrett J Seiple, 27 White Ter, Middletown RI 02842-5952
518112588          Fmtc Custodian - Roth Ira, FBO Philippe Chemla, 4811 Bancroft Dr, Durham NC 27705-4926
518118016          Fmtc Custodian - Roth Ira, FBO Mitchell Alan Jensen, 1603 W 1390 S, Syracuse UT 84075-9472
518112587        # Fmtc Custodian - Roth Ira, FBO Alysa Cantor, 114 Hamilton Hedge Pl, Cary NC 27519-9144
518111740          Fmtc Custodian - Roth Ira, FBO Gregory Vincent Martin, 2660 Chelsea St, Trenton MI 48183-2505
518110551          Fmtc Custodian - Roth Ira, FBO Michael Mcrill, 1701 W 4th St Apt D8, Lawrence KS 66044-4630
518106173          Fmtc Custodian - Roth Ira, FBO Alexander Weber, 965 Berkeley Ave, Menlo Park CA 94025-2330
518109902        + Fmtc Custodian - Roth Ira, FBO John A Wethington, 454 W Armitage Ave, Chicago IL 60614-4513
518110353          Fmtc Custodian - Roth Ira, FBO John D Cleve, 813 Sylvia Ln, Crown Point IN 46307-2647
518117226          Fmtc Custodian - Roth Ira, FBO Brent Webster, 400 Pin Oak Trl, Keller TX 76248-5644
518111742          Fmtc Custodian - Roth Ira, FBO Robert S Levin, Po Box 122, Keego Harbor MI 48320-0122
518111342          Fmtc Custodian - Roth Ira, FBO Kai Shen, 12116 Cypress Spring Rd, Clarksburg MD 20871-4465
518118922        # Fmtc Custodian - Roth Ira, FBO Jason Ellerkamp, 4111 Jerome St, Madison WI 53716-1653
518110996          Fmtc Custodian - Roth Ira, FBO Christine A Wilcox, 35 Old Mill Rd, E Sandwich MA 02537-1453
518110993        + Fmtc Custodian - Roth Ira, FBO Alan C Fitts Jr, 15 Brewster St, Duxbury MA 02332-5232
518112981          Fmtc Custodian - Roth Ira, FBO James Robidoux, 9 Janet Ct, Manchester NH 03103-2209
518118645          Fmtc Custodian - Roth Ira, FBO David Wald, 4820 Magnolia St, Port Townsend WA 98368-1926
518118646          Fmtc Custodian - Roth Ira, FBO Thomas F Reese, 708 Spruce St, Coulee Dam WA 99116-1242
518112050          Fmtc Custodian - Roth Ira, FBO Robert Joseph Rukavina, 3841 N Ridge Dr, Eagan MN 55123-2456
518106164          Fmtc Custodian - Roth Ira, FBO Daniel A Watt, 20530 Palm Way, Torrance CA 90503-3164
518117232          Fmtc Custodian - Roth Ira, FBO Alexandra Saieh, 5309 River Oaks Dr, Corp Christi TX 78413-2807
518108403          Fmtc Custodian - Roth Ira, FBO Addi J Aloya, 10284 Bermuda Dr, Hollywood FL 33026-4636
518112052          Fmtc Custodian - Roth Ira, FBO Aaron Anderson, 9116 Pebble Beach Rd, Nisswa MN 56468-8748
518115988          Fmtc Custodian - Roth Ira, FBO Jill Nameth Macesic, 114 W Patricia Rd, Holland PA 18966-1844
518108401          Fmtc Custodian - Roth Ira, FBO G Gordon Lewis, 12160 Se County Road 137, Jasper FL 32052-3880
518107653          Fmtc Custodian - Roth Ira, FBO Maria Cavasin, 12444 Arlington Ave, Broomfield CO 80020-5755
518114294          Fmtc Custodian - Roth Ira, FBO Derek Melquist, 2694 Tompkins Rd, Jamestown NY 14701-9645
518116391          Fmtc Custodian - Roth Ira, FBO Matthew M Young, 13 Rogler Farm Rd, Smithfield RI 02917-1219
518119070          Fmtc Custodian - Roth Ira, FBO Adam Ray Reeves, 86 Cameron Dr, Farmington WV 26571-0047
518106178          Fmtc Custodian - Roth Ira, FBO Jess Mathew Hague, 5123 Stratford Dr, Oakley CA 94561-6332
518115231          Fmtc Custodian - Roth Ira, FBO Dean Bernard Freson, 1124 Fuhrman Rd, Cincinnati OH 45215-4018
518118216          Fmtc Custodian - Roth Ira, FBO Morris S Gelman, 2113 Mckay St, Falls Church VA 22043-1523
518110356          Fmtc Custodian - Roth Ira, FBO Bruce Barker, 325 N Milton St, Rensselaer IN 47978-2326
518114292          Fmtc Custodian - Roth Ira, FBO Toni E Kamaiko, 689 Columbus Ave Apt 12h, New York NY 10025-7067
518113236          Fmtc Custodian - Roth Ira, FBO Eric F Trepanier, 201 Marin Blvd Apt 1608, Jersey City NJ 07302-6703
518118219          Fmtc Custodian - Roth Ira, FBO Mitchell Linde, 5941 Arlington Blvd, Arlington VA 22203-1105
518108407          Fmtc Custodian - Roth Ira, FBO Miezan Francis Etti, 808 E Osborne Ave, Tampa FL 33603-4020
518110354          Fmtc Custodian - Roth Ira, FBO Sherry P De Sousa, 613 Stewart Ct, Whiting IN 46394-1427
518114293          Fmtc Custodian - Roth Ira, FBO Seamus Michael Mcgrath, 8 Higbee Rd, Hampton Bays NY 11946-2707
            Case 19-13273-VFP Doc 636 Filed 05/22/21 Entered 05/23/21 00:16:22                                                   Desc
                            Imaged Certificate of Notice Page 68 of 241
District/off: 0312-2                                         User: admin                                                          Page 66 of 239
Date Rcvd: May 20, 2021                                      Form ID: pdf905                                                 Total Noticed: 12649
518109900            Fmtc Custodian - Roth Ira, FBO Carl Frederick Fortin, 14531 Westwood Dr, Orland Park IL 60462-1967
518105377            Fmtc Custodian - Roth Ira, FBO Tyler M Baggs, 9611 W Mariposa Grande, Peoria AZ 85383-1161
518107876            Fmtc Custodian - Roth Ira, FBO Yurun Cang, 23 Country Club Dr, Woodbridge CT 06525-2509
518106168            Fmtc Custodian - Roth Ira, FBO Andrea Studemann, 731 Paul St, Escondido CA 92027-3949
518111741            Fmtc Custodian - Roth Ira, FBO Peggy A Koss, 8931 Brougham Dr, Sterling Hts MI 48312-3533
518116726        +   Fmtc Custodian - Roth Ira, FBO Keith Christophe Garland, 156 Yelton Ave, Erwin TN 37650-1839
518116728            Fmtc Custodian - Roth Ira, FBO Tonia Bailey Elbers, 939 Old Boones Creek Rd, Jonesborough TN 37659-7423
518110992            Fmtc Custodian - Roth Ira, FBO Elaine Peart, 911 Washington St, Dorchestr Ctr MA 02124-4625
518113791            Fmtc Custodian - Roth Ira, FBO Josefina B Sabio, 10598 Santerno St, Las Vegas NV 89141-4206
518107654        +   Fmtc Custodian - Roth Ira, FBO Haval Hasan, 2605 Reeve Cricle Apt 1814, Colorado Springs CO 80906-3943
518106171            Fmtc Custodian - Roth Ira, FBO Kim Anh Le, 2191 S Belle Ave, Corona CA 92882-5255
518110355            Fmtc Custodian - Roth Ira, FBO Kevin R Lewis, 19824 Overlook Cir, Lawrenceburg IN 47025-7690
518111739            Fmtc Custodian - Roth Ira, FBO Charles Adam Terry, 21564 Olmstead St, Dearborn MI 48124-3020
518111744        #   Fmtc Custodian - Roth Ira, FBO Jacob Scott Vander Kolk, 2204 Sandstone Dr, Jenison MI 49428-7769
518118015            Fmtc Custodian - Roth Ira, FBO Jeremy David Reid, 44 W Eastwood Pl, Farmington UT 84025-2180
518118642            Fmtc Custodian - Roth Ira, FBO Salih Hussein, 4917 Nichols Pl, Everett WA 98203-1561
518113237            Fmtc Custodian - Roth Ira, FBO Jeffrey Thomas De Haas, 758 Lancing Rd, West Deptford NJ 08096-4020
518116725            Fmtc Custodian - Roth Ira, FBO Mingzhan Wu, 9727 Chestnut Hill Ln, Chattanooga TN 37421-4816
518108405            Fmtc Custodian - Roth Ira, FBO Conzitar Thomas, 2861 Shaughnessy Dr, Wellington FL 33414-6497
518106167            Fmtc Custodian - Roth Ira, FBO Michelle Alyse Glatt, 1277 Via Esperanza, San Dimas CA 91773-4230
518111738            Fmtc Custodian - Roth Ira, FBO Zhan Gu, 1187 Falcon Dr, Troy MI 48098-2015
518108402            Fmtc Custodian - Roth Ira, FBO Sailesh S Khatri, 4404 Cool Emerald Dr, Tallahassee FL 32303-6877
518112982            Fmtc Custodian - Roth Ira, FBO Thomas R Mullen Jr, 1049 Witchtrot Rd, Sanbornville NH 03872-4228
518111344            Fmtc Custodian - Roth Ira, FBO Michael Nelson Thomas, 4505 Kesting Ct, Ellicott City MD 21043-6769
518112249            Fmtc Custodian - Roth Ira, FBO Jerome J Sullivan, 869 Chestnut Oak Dr, Saint Charles MO 63303-4187
518117227            Fmtc Custodian - Roth Ira, FBO Arthur L Jones, 2727 Synott Rd Apt 1705, Houston TX 77082-3556
518106177            Fmtc Custodian - Roth Ira, FBO Gena M Hanson, 60 Meritage Cmn Unit 106, Livermore CA 94551-7485
518117222            Fmtc Custodian - Roth Ira, FBO Dago Luis Carreon, 602 Heather Wood Dr, Grapevine TX 76051-3348
518109899            Fmtc Custodian - Roth Ira, FBO Kenneth J Guthrie, 2816 Dundee Rd Unit 7a, Northbrook IL 60062-2544
518106174        +   Fmtc Custodian - Roth Ira, FBO Ryan Brunsing, 750 Fremont St Unit C, Menlo Park CA 94025-5053
518115986            Fmtc Custodian - Roth Ira, FBO Brandon Robert Eyerly, 43 Crestmont Cir, Bloomsburg PA 17815-7706
518110779            Fmtc Custodian - Roth Ira, FBO Christopher Ian Yeager, 15909 River Rd Apt 16, Hahnville LA 70057-2441
518118218            Fmtc Custodian - Roth Ira, FBO Stephen L Ferlazzo, 13208 Barrister Pl, Woodbridge VA 22192-4804
518115987            Fmtc Custodian - Roth Ira, FBO Tawanna L Whitehead, 1719 W Washington St, Allentown PA 18104-4141
518110994            Fmtc Custodian - Roth Ira, FBO Saba S Malak, 1370 Commonwealth Ave, West Newton MA 02465-2915
518110651            Fmtc Custodian - Roth Ira, FBO Andrew David Coleman, 209 Covington Ave, Covington KY 41011-1413
518115559            Fmtc Custodian - Roth Ira, FBO Thomas E Murphy, 3705 W South Park Blvd, Broken Arrow OK 74011-1316
518117231            Fmtc Custodian - Roth Ira, FBO Moses Dealejandro, 2285 Tallow Dr, Portland TX 78374-3051
518118214            Fmtc Custodian - Roth Ira, FBO Prem Shrestha, 2444 Rolling Plains Dr, Herndon VA 20171-3074
518115989            Fmtc Custodian - Roth Ira, FBO Nicholas Arthur Kluthe, 211 Brown St Unit 7, Philadelphia PA 19123-2277
518106166            Fmtc Custodian - Roth Ira, FBO Trang Tuong Tieu, 14407 Robbie Ct., Baldwin Park CA 91706-6023
518111343            Fmtc Custodian - Roth Ira, FBO Xiaoli Zhang, 9 Rolling Green Ct, North Potomac MD 20878-2581
518112586            Fmtc Custodian - Roth Ira, FBO Steven Dance, 103 Angora Ct, Cary NC 27513-5401
518108406            Fmtc Custodian - Roth Ira, FBO Joseph Anthony Perrone, 4075 Village Dr Unit C, Delray Beach FL 33445-2963
518107873            Fmtc Custodian - Roth Ira, FBO Sean Michael Waddleton, 64 Rowland Rd, Old Lyme CT 06371-1519
518112590            Fmtc Custodian - Roth Ira, FBO Paul Benjamin Strickland, 5327 Artesa Ct, Charlotte NC 28214-2392
518108408            Fmtc Custodian - Roth Ira, FBO Michael Kortis, 3104 Se 11th Ave, Cape Coral FL 33904-3907
518105376            Fmtc Custodian - Roth Ira, FBO Randy M Balas, 15221 W Banff Ln, Surprise AZ 85379-6093
518111743            Fmtc Custodian - Roth Ira, FBO Bryce F Hill, 421 Curtis Rd, East Lansing MI 48823-2003
518116727            Fmtc Custodian - Roth Ira, FBO Roy Garland Jr, 306 Liberty Ave, Erwin TN 37650-1811
518106179            Fmtc Custodian - Roth Ira, FBO Jason C Radich, 9786 Kapalua Ln, Elk Grove CA 95624-1424
518106165            Fmtc Custodian - Roth Ira, FBO Helen Morandarte Piltzer, 16509 Blackhawk St, Granada Hills CA 91344-6734
518106163            Fmtc Custodian - Roth Ira, FBO Kyung Yoon, 1211 Arapahoe St, Los Angeles CA 90006-3503
518118641            Fmtc Custodian - Roth Ira, FBO Sambo Min, 15923 36th Ave Se, Bothell WA 98012-4734
518109906            Fmtc Custodian - Roth Ira, FBO Tom Palicke, 7421 W Lawler Ave, Niles IL 60714-3107
518118644            Fmtc Custodian - Roth Ira, FBO Michael A Slusher, 606 23rd Ave, Milton WA 98354-9305
518106176            Fmtc Custodian - Roth Ira, FBO Xuebin Luo, 41723 Meiggs St, Fremont CA 94538-4153
518114291        +   Fmtc Custodian - Roth Ira, FBO David A Sokol, 45 Sutton Place South, 18c, New York NY 10022-2449
518112250        +   Fmtc Custodian - Roth Ira, FBO James Noble Dingle, 127 Edna # B, Waynesville MO 65583-7905
518118220            Fmtc Custodian - Roth Ira, FBO Cornelius Varnado, 9402 Terrace Greene Cir, Barboursville VA 22923-2877
518117220            Fmtc Custodian - Roth Ira, FBO Ian Grieve, 1511 Stoneham Pl, Richardson TX 75081-1928
518118643            Fmtc Custodian - Roth Ira, FBO Carly M Jones, 1510 Debrelon Ln, Mukilteo WA 98275-1726
518117233            Fmtc Custodian - Roth Ira, FBO Yanqi Li, 6500 Yaupon Dr, Austin TX 78759-7700
            Case 19-13273-VFP Doc 636 Filed 05/22/21 Entered 05/23/21 00:16:22                                                   Desc
                            Imaged Certificate of Notice Page 69 of 241
District/off: 0312-2                                         User: admin                                                        Page 67 of 239
Date Rcvd: May 20, 2021                                      Form ID: pdf905                                               Total Noticed: 12649
518118221            Fmtc Custodian - Roth Ira, FBO Larry Dale Roberson, 100 Presidential Blvd, Virginia Bch VA 23452-3358
518106175            Fmtc Custodian - Roth Ira, FBO Yu L Kyou, 1659 11th Ave, San Francisco CA 94122-3626
518106169            Fmtc Custodian - Roth Ira, FBO Ariel Ganezer, 78692 Siena Ct, La Quinta CA 92253-4947
518118222        +   Fmtc Custodian - Roth Ira Utma, Shiba Dhakal Cust, Kripal R Dhakal Utma Va, 7803 Roseberry Farm Dr, Manassas VA 20111-8229
518106180        +   Fmtc Custodian - Simple, Broadax Systems Inc, FBO Po Chuen Suen, 20309 Portside Dr, Walnut CA 91789-4601
518115232            Fmtc Custodian - Simple, Ws Thermal Process Technology, FBO Rory A Szymanel, 8904 Murray Ridge Rd, Elyria OH 44035-4770
518106181        +   Fmtc Custodian - Simple, Progressive Electric Co, FBO Christian James Meeker, 913 W 2nd Ave, Escondido CA 92025-3907
518114295        +   Fmtc Custodian - Simple, Sinep Corporation Dba Frontlin, FBO Nicklas A Gerold Ruotolo, 101 E 8th St, Oswego NY 13126-2702
518118223        +   Fmtc Custodian - Simple, Clark Associates Inc, FBO James T Ricketts, 6200 Salisbury Dr, Spotsylvania VA 22553-4475
518111745        +   Fmtc Custodian - Simple, Ridi Inc Dba Critter Control O, FBO Glenn T Godau, 5296 Cedar Lake Rd, Oscoda MI 48750-1505
518106182        +   Fmtc P/Adm Ttee, Synopsys 401(K) Plan, FBO Monirul Hoque, 13 Esfahan Dr, San Jose CA 95111-3117
518107877        +   Fmtc P/Adm Ttee, Oracle Corporation, FBO Myles A Melillo, 30 Melillo Cir, North Haven CT 06473-2126
518109219        +   Fmtc Ttee, Delta Air Lines Inc, FBO Billy Nelson, 11873 Registry Blvd, Hampton GA 30228-6391
518109220        +   Fmtc Ttee, Delta Air Lines Inc, FBO Martha Jean-Laurent, 11873 Registry Blvd, Hampton GA 30228-6391
518110652        +   Fmtc Ttee, Ups/Ipa 401k Savings Plan, FBO Michael J Pratt, 9223 Springbrooke Cir, Louisville KY 40241-3003
518110653        +   Fmtc Ttee, Ups/Ipa Mpp Plan, FBO Michael J Pratt, 9223 Springbrooke Cir, Louisville KY 40241-3003
518117235        +   Fmtc Ttee, City Of Dallas 401k, FBO Charles Boyd, 3806 N Belt Line Rd Apt 209, Irving TX 75038-1846
518117236        +   Fmtc Ttee, City Of Dallas 457, FBO Charles Boyd, 3806 N Belt Line Rd Apt 209, Irving TX 75038-1846
518117242        +   Fmtc Ttee, British Airways, FBO Susan A Hall, 27600 Kings Manor Dr N, Apt 1373, Kingwood TX 77339-2166
518114296        +   Fmtc Ttee, Akamai 401k, FBO Yunxian Wang, 21 Dave Ln, S Setauket NY 11720-1006
518110780       #+   Fmtc Ttee, Laitram Llc, FBO Brent A Ledet, 9617 Justin Pl, River Ridge LA 70123-2056
518118923        +   Fmtc Ttee, Delta Pilots Plan, FBO Gerald A Smith, P.O. Box 5, Boulder Jct WI 54512-0005
518106191        +   Fmtc Ttee, FBO Pete Vandermeulen, 3709 Alsab Ct, Modesto CA 95356-1201
518110997        +   Fmtc Ttee, Tighe & Bond Inc, FBO Michael Mcmanus, 57 Nonotuck St, Holyoke MA 01040-2603
518116478        +   Fmtc Ttee, Lowe Dh & R, FBO Patrick R Magee, 1950 Trimbleston Pl, Mt Pleasant SC 29464-6245
518107656        +   Fmtc Ttee, United 401(K) Plan, FBO Randall Banks, 18466 E Colgate Cir, Aurora CO 80013-6668
518117243            Fmtc Ttee, Jordan Foster, FBO Khoa Bui, 7406 Cheeca Lodge Ln, Humble TX 77346-3209
518118224        +   Fmtc Ttee, United 401(K) Plan, FBO Bahram Arianpour, 502 Florida Ave, Apt 310, Herndon VA 20170-4903
518106190        +   Fmtc Ttee, Vmware 401(K) Plan, FBO Sujani Andra, 3096 Balardo Way, San Jose CA 95148-3126
518117239        +   Fmtc Ttee, Tx Oncology, FBO Ashwani K Agarwal, 3435 Asbury St, Dallas TX 75205-1844
518110998        +   Fmtc Ttee, Nusco 401k Plan, FBO Pamela G Hallett, 44 Emily Way, Osterville MA 02655-1651
518110552        +   Fmtc Ttee, Wfm 401(K) Plan, FBO Ryan Macpherson, 6914 Red Oak Dr, Shawnee KS 66217-9537
518115995        +   Fmtc Ttee, Shire 401(K) Plan, FBO Paul M Gretz, 299 N Caldwell Cir, Downingtown PA 19335-4969
518116730        +   Fmtc Ttee, Tva 401k, FBO Richard Desha, 16007 Lakewood Dr, Sale Creek TN 37373-7770
518106187            Fmtc Ttee, Saama Technologies, FBO Seetharamaia Kodali, Apt 79 39600 Fr, Fremont California CA 94538
518110999        +   Fmtc Ttee, Ahold Salaried, FBO John L Mayo, 338 N Wheaton, Seekonk MA 02771-1904
518118647        +   Fmtc Ttee, Microsoft 401k Plan, FBO Daniel Allen Kurc, 1021 Ne Ravenna Blvd, Seattle WA 98105-2605
518109221        +   Fmtc Ttee, Delta Air Lines Inc, FBO Peter J Alexander, 934 Garden Walk Blvd, College Park GA 30349-8517
518117237        +   Fmtc Ttee, City Of Dallas, FBO Bobby D Wade, 304 Creekview Cir, Crandall TX 75114-5101
518106189        +   Fmtc Ttee, Saama Technologies, FBO Rajesh Naidu, 1979 Harris Ave, Unit 1, San Jose CA 95124-1024
518108410        +   Fmtc Ttee, Jrc Integrated, FBO Matthew B Brian Blue, 493 Hollow Glen Dr, Titusville FL 32780-3274
518111563        +   Fmtc Ttee, Gd 401(K) 5 0, FBO Steven Wayne Scott, 13 Colonial St, Waterville ME 04901-4817
518118502            Fmtc Ttee, Saltchuk 401(K) Plan, FBO Kathleen C Jarvis, 1776, Frederiksted VI 00841
518113238        +   Fmtc Ttee, United 401(K) Plan, FBO John F Deep, 3 Gregory Ln, East Hanover NJ 07936-1609
518117244        +   Fmtc Ttee, Tmna Rsp, FBO Kevynn Mejia, 1302 Sunbend Fls, San Antonio TX 78224-2268
518115994        +   Fmtc Ttee, Pseg Savings Plan, FBO Michael A D Ambrosio, 2112 Highland Ave, Morton PA 19070-1221
518112053        +   Fmtc Ttee, Sip, FBO Steven E Braunschweig, 12672 Lincoln St Ne, Blaine MN 55434-8055
518107878        +   Fmtc Ttee, Eversource 401k Plan, FBO Desmond O Omokaro, 1071 Woodruff St, Southington CT 06489-2950
518117238        +   Fmtc Ttee, City Of Dallas 457, FBO Derrick Walker, 219 Mohundro Rd, Ferris TX 75125-9583
518111747        +   Fmtc Ttee, Gd 401(K) Rep, FBO Mark J Czepeska, 57385 Ridgewood Dr, Washington MI 48094-3161
518107655        +   Fmtc Ttee, United 401(K) Plan, FBO Jayesh P Patel, 14197 West 88th Place, Unit D, Arvada CO 80005-1171
518117241        +   Fmtc Ttee, Universal Weather, FBO Stacy Rojas Guerra, 618 Sulphur St, Houston TX 77034-1323
518118225            Fmtc Ttee, United 401(K) Plan, FBO Mohammad Naveed Khan, 1877 Tiger Lily Cir, Woodbridge VA 22192-5611
518109908        +   Fmtc Ttee, United 401(K) Plan, FBO Nareshkumar Gursahani, 11709 Wolf Creek Ln, Plainfield IL 60585-2504
518106186        +   Fmtc Ttee, Exponential Interact, FBO Edmund Lin, 712 Higate Dr, Daly City CA 94015-4214
518111746        +   Fmtc Ttee, Tenet 401(K), FBO Elizabeth A A Lukas, 5887 Beard Rd, Clyde MI 48049-2506
518114297        +   Fmtc Ttee, Pepsico Savings Plan, FBO Eric J Pritchard, 1114 Vestal Ave, Binghamton NY 13903-1528
518109907        +   Fmtc Ttee, Lyondellbasell, FBO Mark T Betczynski, 660 Sheffield Ln, Bolingbrook IL 60440-1024
518116479        +   Fmtc Ttee, Bridgestone Tesp, FBO Michael B Pearson, 529 Slide Hill Rd, Johnston SC 29832-2914
518110781        +   Fmtc Ttee, Red Ball Oxygen Co, FBO Gregory Tyer, 1032 Blanchard Pl, Shreveport LA 71104-2914
518105378        +   Fmtc Ttee, News Corp 401(K), FBO Christopher Vormittag, 46 W Hillview St, Mesa AZ 85201-2622
518106184        +   Fmtc Ttee, Pepsico Savings Plan, FBO Timothy J Lin, 11180 Pinecone St, Corona CA 92883-8489
518106183        +   Fmtc Ttee, Unitedhealth 401k, FBO Constance Cunningham, 161 E Orangethorpe Ave, Placentia CA 92870-6412
            Case 19-13273-VFP Doc 636 Filed 05/22/21 Entered 05/23/21 00:16:22                                                    Desc
                            Imaged Certificate of Notice Page 70 of 241
District/off: 0312-2                                         User: admin                                                          Page 68 of 239
Date Rcvd: May 20, 2021                                      Form ID: pdf905                                                 Total Noticed: 12649
518112591        + Fmtc Ttee, Ehp Inc Thrift Plan, FBO Jason M Patterson, 1608 Bill Herring St, Kinston NC 28501-7382
518107657        + Fmtc Ttee, Progressive 401(K), FBO Kristian Sean Wesslen, 5883 N Nevada Ave Apt 206, Colorado Spgs CO 80918-3514
518115992        + Fmtc Ttee, Pbwm Holdings, FBO Matthew M Gavel, 8 Ferndale Rd, Seven Valleys PA 17360-9660
518117245          Fnu Robin Mathew, The Club, 13504 Schroeder Rd Apt 1106, Houston TX 77070-3650
518117246          Foad Meshkinian, 7519 Naples Ln, Frisco TX 75035-2964
518111345          Folake O Aloba, 2607 Box Tree Dr, Upper Marlboro MD 20774-9306
518115560          Fontasia Dean, 2701 Watermark Blvd 2201, Oklahoma City OK 73134-2712
518111000        # Forrest Bowlick, 24 Taylor Street C-103, Springfield MA 01103-1243
518117247          Forrest Pace, 623 Foxtail Run, San Marcos TX 78666-5050
518106192          Four Chu Fong, 19924 Portal Plaza, Cupertino CA 95014-3366
518114298          Fpt Co Cust Hsa, FBO Saran K Bommakanti, 17 Bushwick Rd, Poughkeepsie NY 12603-3805
518117248          Fpt Co Cust Hsa, FBO Amar Hajeri, 636 Burning Tree Lane, Coppell TX 75019-2233
518117249          Fpt Co Cust Hsa, FBO Robert M Pender, 9185 Fm 2937, Silsbee TX 77656-8230
518112983          Fpt Co Cust Hsa, FBO Lee V Tang, 44 Goebel St, Manchester NH 03103-7725
518114299          Fpt Co Cust Hsa, FBO Henry H Willcox, 740 Rowlee Rd, Fulton NY 13069-4229
518111001          Fpt Co Cust Hsa, FBO Rohit Sood, 10 Eagle Rock Ter, South Grafton MA 01560-1227
518108413          Fractal Advisors Llc Profit Sh, Uad 01/01/2006, 18850 Ne 22nd Ave, Miami FL 33180-3201
518110505          Framboise Trading Limited, Avy Revyvo, Yaakov Hazan 38, Ra'anana, Israel
518105576          Framboise Trading Limited, Trident Trust Company Bvi Ltd Trident, Chamber Po Box 146 Road Town, Tortola, British Virgin Islands
518116614          Fran C Vargas, 6408 W 54th St, Sioux Falls SD 57106-1943
518116392          Francelin Ruiz, 79 Verndale Ave, Providence RI 02905-1419
518105099          Frances Davenport, 322 Ralls Avenue, Gadsden AL 35903-3031
518108414          Frances Mcclellan, 2992 Stonegate Lane, Middleburg FL 32068-3957
518117957          Francesco De Vita, 65 Overstrand Mansions, Prince Of Wales Drive, London Sw11 4ex, United Kingdom
518109909          Francesss F Jatta-Secka, 207 Regency Dr Apt 247, Apt 247, Bloomingdale IL 60108-2144
518114300        + Francis Avvento, 72-59 Shore Road, Brooklyn NY 11209-1861
518114301        + Francis Carino, 44 Victoria Ave, Montrose NY 10548-1418
518118228          Francis Cline Iii, 8 Alf Ln, Stafford VA 22556-6455
518108415          Francis Derubeis Jr, Roth Ira ETrade Custodian, 1105 4th Ave East 6305, Bradenton FL 34208-1266
518117251          Francis Ediae, 3703 Main Plaza Dr, Houston TX 77025-5944
518114302          Francis Herrera, 9739 109th St Apt 1, South Richmond Hill NY 11419-1053
518115996          Francis Kilkenny, 7711 Claussville Road, Orefield PA 18069-3102
518113239        + Francis Mlinar &, Madelyn Ann Mlinar Jt Ten, 114 Ketterer Ct, Lawrence Twp NJ 08648-2856
518113240          Francis Saitoti, 426 Wheeler Rd, North Brunswick NJ 08902-2710
518106195        + Francis W Tang, Charles Schwab & Co Inc Cust, P.O. Box 55713, Valencia CA 91385-0713
518106196          Francisco Alvarado Sifuentes, 115 N Verdugo Rd, Glendale CA 91206-3932
518118229          Francisco Arias, 3803 Executive Ave B21, Alexandria VA 22305-2361
518106197          Francisco Bejar Jr, 6603 Mount Royal Dr, San Jose CA 95120-1939
518108416          Francisco Garcia De Quevedo, 8316 Hanley Rd Ste 5, Tampa FL 33634-2284
518106198          Francisco J Guerrero, 25815 Kuffel Rd, Romoland CA 92585-8912
518106199          Francisco Jimenez, 649 North Catalina Avenue, Pasadena CA 91106-1009
518108417          Francisco Malvar, 8251 Sw 107th Ave Apt D, Miami FL 33173-3723
518108418        + Frank A Borra &, Patrica J Borra Jt Ten, 147 Poinsettia Cir Ne, Port Charlotte FL 33952-8236
518106200          Frank Carl Weigel, Ira ETrade Custodian, 1500 Berger Dr., San Jose CA 95112-2703
518114303        + Frank Commisso, 96 Country Village Ln, East Islip NY 11730-3504
518118648          Frank E Gastelum Jr, 3124 Ne 115th Ave, Vancouver WA 98682-8718
518118649          Frank E Gastelum Jr, Ira ETrade Custodian, 3124 Ne 115th Ave, Vancouver WA 98682-8718
518114304        + Frank Farrugia, 344 South 5th Street, Lindenhurst NY 11757-4623
518105379          Frank Garcia, 6841 N La Pl, Tucson AZ 85750-1031
518111748        + Frank Hans Schulmeister, Charles Schwab & Co Inc Cust, Simple Ira, 969 N Reading Rd, Bloomfield Township MI 48304-2042
518109910          Frank J Madaras &, Kathleen E Madaras Jt Ten, 105 W George St, Itasca IL 60143-2570
518807182        # Frank J. Rubino, 456 COCONUT PALM PKWY, Ponte Vedra, FL 32081-6077
518114305        + Frank James Mottola, 3112 Morley Ave, Staten Island NY 10306-1931
518115997          Frank Keirsey, 481 Woodhill Rd, Wayne PA 19087-2224
518110358          Frank Lam, 3083 Autumn Hill Trail, New Albany IN 47150-9468
518115998        + Frank N Bova, 3410 Reservoir Rd, Hellertown PA 18055-2937
518118650        + Frank Nguyen, 1125 167th St Sw, Lynnwood WA 98037-9317
518112593          Frank Olbertz, 1514 Boxwood Ln, Apex NC 27502-1567
518115999        + Frank Pudlo Jr, 430 Yellow Hill Road, Narvon PA 17555-9338
518115233          Frank Rohrer, 218 W Market St, Urbana OH 43078-2021
518106201        + Frank Samson, Designated Bene Plan/Tod, 194 Las Lomas Road, Duarte CA 91010-3609
518113241          Frank Statella, 207 Larch Ave, Teaneck NJ 07666-2346
518108420          Frank T Woll, 4125 Chablis St Sw, Vero Beach FL 32968-3153
            Case 19-13273-VFP Doc 636 Filed 05/22/21 Entered 05/23/21 00:16:22                                               Desc
                            Imaged Certificate of Notice Page 71 of 241
District/off: 0312-2                                       User: admin                                                       Page 69 of 239
Date Rcvd: May 20, 2021                                    Form ID: pdf905                                              Total Noticed: 12649
518108421          Frank Vitale, 9612 Southern Charm Cir, Brooksville FL 34613-6893
518115561        + Frank W Fowler, 5609 N. W. 36, Oklahoma City OK 73122-2202
518105100        # Frank Willis, 3412 Southmont Dr, Montgomery AL 36105-2211
518114306          Frank Wolfe, 13624 Ny-438, Gowanda NY 14070
518108422          Frankie Ortiz, 2062 W Bond Dr, West Palm Beach FL 33415-7028
518114307        + Franklin Castillo, 485 E 180th St #3c, Bronx NY 10457-3255
518106202        + Franklin Howard Turner, Charles Schwab & Co Inc Cust, Roth Contributory Ira, 2460 Saxon St, Martinez CA 94553-3434
518106203        + Franklin Howard Turner FBO, T Turner Ed Savings Acct, Charles Schwab & Co Inc Cust, 2460 Saxon St, Martinez CA 94553-3434
518111346          Franklin Oliver Jr., 8933 Heathermore Boulevard T3, Upper Marlboro MD 20772-5172
518105234        + Franklin Roberts & Nancy Roberts Jt, Ten, 12004 Maple Park Drive, Fort Smith AR 72916-9307
518118230        + Fred D Conti Ira, Td Ameritrade Clearing Custodian, 3732 Snowdrift Cir Apt 202, Virginia Beach VA 23462-6969
518106206          Fred Deiter, 1707 Brooks Street B, San Francisco CA 94129-1223
518108423          Fred Dennis, Wfcs Custodian Trad Ira, 2981 W Mcnab Rd, Pompano Beach FL 33069-4804
518106207        + Fred E Hammer Jr Ttee, The Oakcrest Trust, U/A 3/13/08, 5157 Dory Way, Fair Oaks CA 95628-3438
518106208        + Fred Edward Hammer Jr & Luellen, Crissann Hammer Trs FBO F& L Trust, Ua 05/23/12, 5157 Dory Way, Fair Oaks CA 95628-3438
518106209          Fred F Wu, Agnes Zhu, 7983 Pineville Cir, Castro Valley CA 94552-5340
518106210          Fred Hammer &, Wr Pelfrey Ten Com, 5157 Dory Way, Fair Oaks CA 95628-3438
518118231        + Fred J Avila, Charles Schwab & Co Inc Cust, Ira Rollover, 20949 Nightshade Pl, Ashburn VA 20147-4704
518111749          Fred J Beno, 7688 E Ridge Rd, Elsie MI 48831-9785
518116001          Fred Johnson, 76 Thornridge Dr, Levittown PA 19054-2214
518112594          Fred Johnson, 2103 Mckenzie Park Lane, Graham NC 27253-9279
518115234        + Freddie Ahmad, Charles Schwab & Co Inc Cust, Ira Contributory, 2555 Covington Pl, Avon OH 44011-2024
518106211          Frederic P Gardon C/F, Isaac L Gardon Utma/Ca, 1918 Rosedale Ave, Oakland CA 94601-4248
518106212        + Frederick A Birnberg, 648 Rolling Hills Rd, Vista CA 92081-7502
518108424          Frederick Fogle, 8329 Morning Glory Road North, Jacksonville FL 32210-4588
518112595          Frederick Foster, 9728 Fonville Rd, Wake Forest NC 27587-9228
518105102        + Frederick James Mason, Joanne Elizabeth Mason, 1112 Mcclung Ave Se, Huntsville AL 35801-2505
518117252          Frederick Morrison, 10407 Columbia Spring Court, Cypress TX 77433-7663
518111347          Frederick Opuni, 4307 Briggs Chaney Rd, Beltsville MD 20705-1044
518117253          Frederick R Herman &, Binnie I Herman Jtwros, 4904 Sailwind Dr, Fort Worth TX 76135-1837
518106213          Frederick Rodgers, 8307 B Street, Oakland CA 94621-1844
518111348        + Frederick W Cover Ii, 709 Dorchester Rd, Catonsville MD 21228-1711
518117254        + Fredric D Raglin, 4841 Larkspur St, Houston TX 77033-4024
518109495          Friedrich Bornikoel Tvm Gmbh, Maximilianstrasse 35, Eingang C - D-80539, Munich, Germany
518111750          Friends Investment Club A Partnershi, Attn: Noreen M Passas, 23 E Rockwood St, Ecorse MI 48229-1813
518108425          Fu Leung, 1549 Northeast 28th Street, Pompano Beach FL 33064-6819
518116660          Fubon Securities Co. Ltd., FBO Hsiao Yu Chen, 2f No. 169 Section 4, Jen Ai Road Taipei, Taiwan
518114308        + Fumiaki Nakagawa, 3236 83rd St Fl 2, East Elmhurst NY 11370-2008
518115562        + G Sandman & N Sandman Ttee, Gary And Nancy J Sandman Revoc, U/A Dtd 03/16/1999, 1400 Pine Dr, Edmond OK 73034-8027
518109912        + G1 Execution Services Llc, Firm Trading Account, Suite 1700, 175 W Jackson Blvd, Chicago IL 60604-2816
518114309        + G2 Partners Deep Value/Special, Leonard J Gross, 451 West End Avenue, New York NY 10024-5347
518042990          GETAID, 50 rue Richer, Paris 7l5009, FRANCE
518106214          Gabriel A Stern, 2650 Bristow Ln, Tustin CA 92782-1430
518108426          Gabriel Bitton &, Nancy L Bitton Jtwros, 2616 Nw 21st Street, Gainesville FL 32605-2944
518111349          Gabriel Hughes, 12221 Shadetree Ln, Laurel MD 20708-2814
518108427          Gabriel Perez, 7571 Southwest 28th Street, Road, Miami FL 33155
518108428        + Gabriel Simkin &, Esther Simkin Jt Ten, 13352 Sw 21st St, Miramar FL 33027-2668
518113793          Gabriel Tamayo-Soto, 131 Beesley Dr, Las Vegas NV 89110-5001
518112596        + Gabriel Vincent Eiben, Charles Schwab & Co Inc Cust, Ira Rollover, 2001 Bridgeport Dr, Raleigh NC 27615-4413
518112597        + Gabriel Vincent Eiben, Designated Bene Plan/Tod, 2001 Bridgeport Dr, Raleigh NC 27615-4413
518115235          Gabriel Wagner, 95 Northridge Rd, Columbus OH 43214-3323
518105013          Gabriell Natha, 109-4312 139 Ave Nw, Edmonton T5y 3j4, Alberta
518042988        + Gad Berdugo, 1 Columbus Pl. Apt N35C, New York, NY 10019-8232
518112054          Gadissa Gemeda, 393 Old Hwy 8 Sw 202, New Brighton MN 55112-7722
518111002        + Gaetano Mirisola, 200 L St, Boston MA 02127-8735
518111003          Gagik Elbakyan, 811 Washington Street, Newton MA 02460-1625
518111004        + Gaik Peng Tan, 2 Belton Street, Arlington MA 02474-5220
518042989        + Gail J. Roboz, 116 East 68th Apt 9C, New York, NY 10065-5995
518108429        + Gail M Jaworsky Ira, Td Ameritrade Clearing Inc Custodian, Water Crest, 2405 Hidden Lake Dr Apt 1, Naples FL 34112-2704
518105103          Gaines Myrick &, Brenda Myrick Jtwros, 177 County Road 1562, Cullman AL 35058-1649
518106215          Gale Wu, 1530 Lagoon, West Covina CA 91790-3385
518117255          Galen Faulconer, 2800 Woodlake Dr, Tyler TX 75701-6968
518115729        + Galen Kelm Rollover Ira, Td Ameritrade Clearing Custodian, 1260 Queens Branch Rd, Rogue River OR 97537-6638
            Case 19-13273-VFP Doc 636 Filed 05/22/21 Entered 05/23/21 00:16:22                                                   Desc
                            Imaged Certificate of Notice Page 72 of 241
District/off: 0312-2                                        User: admin                                                          Page 70 of 239
Date Rcvd: May 20, 2021                                     Form ID: pdf905                                                 Total Noticed: 12649
518108060          Galo Legorreta Federico Legorreta, Vereda De Santa Fe #10, Lomas De Santa Fe, Mexico City 01210, Mexico
518115236       #+ Galvest Investment Club A Partnershi, Attn: Marki Tetzel And Dana Anker, 5747 Canterbury Dr, Akron OH 44319-5101
518117256        + Ganapathi Kancherla, 27823 Hunters Rock Ln, Katy TX 77494-4179
518115237          Ganesh Bollina, 7059 Watersedge Dr Apt 132, Sharonville OH 45241-4529
518113242          Ganesh Gopal, 16 Dominic Dr, Rockaway NJ 07866-3713
518105380          Ganesh Mali, 3939 W Wind Mls Blvd Apt 2083, Chandler AZ 85226-1363
518117257          Ganesh Mudunuri, 8040 Torrey Pines Circle, Beaumont TX 77707-6402
518106216          Ganesh Prasad Ramachandra Murt, 38683 Greenwich Cir, Fremont CA 94536-4011
518117258          Gang Yu, 24506 Cornell Park Ln, Katy TX 77494-4278
518117259          Gang Yu Rollover Ira, Td Ameritrade Clearing Custodian, 24506 Cornell Park Ln, Katy TX 77494-4278
518106223          Gar-Yun Lee, 5614 Foxview Way, Elk Grove CA 95757-2844
518106217          Gareth D Nicholson, 9320 Georgia Way, Chatsworth CA 91311-6318
518114311        + Garifalia Anghelis Bene, Basil Anghelis Decd Cndt Ira, 11 Lynbrook Road, Poughkeepsie NY 12603-4622
518111751        # Garrett Dennis, 42639 Collingham Ct, Canton MI 48187-3442
518105104        + Garrett Gray, 25 Peachtree Dr, Thorsby AL 35171-7079
518105382          Garrett Shafer, 1317 E Julie Dr, Tempe AZ 85283-3168
518109913        + Garry A Gryczan, Charles Schwab & Co Inc Cust, Sep-Ira, 227 Shenstone Rd, Riverside IL 60546-2027
518110491          Garry Griffin, 51 Monaleen Heights, Castletroy Limerick, Ireland
518114312        + Garry Henriques, 137-11 Belknap Street, Queens NY 11413-2619
518113243          Garry Linton, 9 Hyde Ln, Westampton NJ 08060-3749
518116481          Gary Allen Keith, 625 Farrs Bridge Rd, Greenville SC 29611-1862
518117260          Gary Angulo, 3917 Parchman Street, Fort Worth TX 76180-8803
518114313        + Gary Brian Himberger, Charles Schwab & Co Inc.Cust, Roth Contributory Ira, 28 Laurel Place, Bethpage NY 11714-4315
518114314        + Gary Cha, 71 Blackbird Ln, Levittown NY 11756-2136
518108430          Gary D Bowles, 1125 Cady Cir, Titusville FL 32780-7913
518116002        + Gary D Lake, Ira Vftc As Custodian, Rollover Account, 4 Andrews Rd, Malvern PA 19355-2902
518116393          Gary D Munroe Sr, 246 Sowams Road, Barrington RI 02806-3923
518117261        + Gary D Myers, Barbara M Myers, 11602 Rousseau St, San Antonio TX 78251-3213
518114315        + Gary Delacruz, 2835 Webb Ave Apt 2g, Bronx NY 10468-2123
518112876          Gary Delorme, 2733 E Calgary Ave, Bismarck ND 58503-1332
518111752        + Gary E Miller, Charles Schwab & Co Inc Cust, Ira Rollover, 4190 Beach St, Reading MI 49274-9749
518114316        + Gary F De Lalla, Charles Schwab & Co Inc Cust, Ira Contributory, 228 E Route 59, Nanuet NY 10954-2905
518109914        + Gary Ganzman, 520 W Meadow Ave, Lombard IL 60148-1534
518106218          Gary Gomez, 1286 Caminito Cita, San Diego CA 92154-3248
518106219          Gary I Bond Jr, 1906 Camino El Paso, Perris CA 92571-3446
518110783        + Gary J Mumphrey Ira, Td Ameritrade Clearing Custodian, 4701 Avron Blvd, Metairie LA 70006-1144
518116482          Gary Keith, 625 Farrs Bridge Rd, Greenville SC 29611-1862
518118232          Gary L Anderson, 7858 Bressingham Dr, Fairfax Sta VA 22039-3155
518116615        + Gary L Archamboult, 7205 S Connie Ave, Sioux Falls SD 57108-5853
518112919          Gary L Petersen, 507 E Klug Ave, Norfolk NE 68701-4372
518106220          Gary L Wampler, 28 Pine Via, Anaheim CA 92801-1040
518112599          Gary Lee Coley, 4013 Rockside Hills Dr, Raleigh NC 27603-6332
518116616        + Gary Lee Heberlig Cust, Graham W Heberlig Utma Sd, 10576 W.Hwy.14, Spearfish SD 57783-6603
518116617          Gary Lee Heberlig Cust, Parker L Heberlig Utma Sd, 10576 W Highway 14, Spearfish SD 57783-6603
518116618          Gary Lee Heberlig Cust, Sarah C Heberlig Utma Sd, 10576 W Highway 14, Spearfish SD 57783-6603
518115238          Gary M Fingerhut, 7243 Formby Drive, Solon OH 44139-7038
518111564        + Gary M Stone Ira, Td Ameritrade Clearing Custodian, Po Box 11001, Portland ME 04104-7001
518108431        + Gary Milson, Roth Ira Etrade Custodian, 1730 Sandy Circle, Unit 106, Cape Coral FL 33904-9701
518106221          Gary Nochez, 3109 La Salle Ave, Los Angeles CA 90018-3174
518108432          Gary Novy, R/O Ira ETrade Custodian, 17008 Equestrian Trail, Odessa FL 33556-1837
518113244          Gary Palumbo Jr., 1502 Valley Dr, Wall Township NJ 07719-3930
518113723          Gary Payne, 1308 Peargrove Ln, Farmington NM 87401-7625
518110359          Gary Pilipovich, 214 S Calumet Rd, Chesterton IN 46304-2449
518106222        + Gary S Fiedel, Charles Schwab & Co Inc Cust, Sep-Ira, 5710 Paradise Dr, Corte Madera CA 94925-1213
518113245          Gary Schrader, 1637 Martin Road, Wall Township NJ 07753-7114
518112251        + Gary Street, 6309 Mcgee St, Kansas City MO 64113-2301
518108433        + Gary Swanson Tr, FBO Gary Swanson Trust, Ua Nov 01 1994, 4051 Ne 27 Ter, Lighthouse Point FL 33064-8407
518107880          Gary W Clark Jr, 293 Lewis Rd, New Britain CT 06053-1414
518115644          Gary Whelan, 1715 Teakdale, Ottawa On K1c 6m8, Ontario
518110360          Gary Willen, 1317 Willen Ct., Fort Wayne IN 46818-8458
518109224          Gary Williams, 2032 Oakdale Drive, Valdosta GA 31602-2204
518113246          Gaurav Modi, 237 Fencsak Avenue, Elmwood Park NJ 07407-1948
518105383          Gaurav Padiyar, 16636 N 58th St 1020, Scottsdale AZ 85254-1265
            Case 19-13273-VFP Doc 636 Filed 05/22/21 Entered 05/23/21 00:16:22                                               Desc
                            Imaged Certificate of Notice Page 73 of 241
District/off: 0312-2                                       User: admin                                                       Page 71 of 239
Date Rcvd: May 20, 2021                                    Form ID: pdf905                                              Total Noticed: 12649
518116004          Gaurav Singh, 131 Church Rd 16d, North Wales PA 19454-4131
518116483        + Gavin S Jackson, 150 S. Franklin Dr., Apt. B, Florence SC 29501-4311
518106224          Gayle Edmondson Sep Ira, Td Ameritrade Clearing Custodian, 6797 Pearl Pl, Dublin CA 94568-3481
518106225        + Gayle Lee Edmondson Ii &, Deborah Edmonson Jt Ten, 6797 Pearl Place, Dublin CA 94568-3481
518109225          Gbolahan Adefila, 5015 Laurel Springs Way Se, Smyrna GA 30082-4843
518114317        + Gene Demczar, 9 Eva St, Latham NY 12110-4227
518106226          Gene E Perez, 124 W Main St Ste A, Santa Maria CA 93458-5050
518106227          Gene E Perez, Individual 401(K) Etrade Cust, 124 W Main St # A, Santa Maria CA 93458-5050
518109916          Gene Nauert, 27565 Walnut Dr, Island Lake IL 60042-8461
518116731          Gene Ross, 177 Spurgeon Dr, Blountville TN 37617-4653
518116732          Gene Smalley, 14 Willis St, Nashville TN 37207-5336
518111005          Geneise Israel, 15 Walnut Street, Stoughton MA 02072-2919
518114318        + Generoso Romano, 215 Park Ave, Yonkers NY 10703-2663
518117263          Genetra Danielle Grayson, Roth Ira Vftc As Custodian, 1183 Shilling Dr, Elm Mott TX 76640-3712
518112600          Genevieve Payen, 3640 Burnage Hall Rd, Harrisburg NC 28075-5606
518112252          Genna Perry, 602 Wyatt Dr, St Peters MO 63376-7174
518110361        + Geno Luchini Roth Ira, Td Ameritrade Clearing Custodian, 209 Bartholomew Blvd, Jeffersonville IN 47130-7478
518117264        + Geo Thayil, 4111 Shadow Briar Lane, Missouri City TX 77459-6830
518118651          Geoff Wyman Sep Ira, Td Ameritrade Clearing Inc Custodian, 349 Richard Rd, Oak Harbor WA 98277-9612
518112055          Geoffrey Gleason, 2555 Heron Ln, Victoria MN 55386-4579
518111006        + Geoffrey L Jenkins, 9 Longworth Ave, Unit 116, Brockton, MA 02301-7084
518116733          Georen Gay, 134 Brethren Church Dr, Jonesborough TN 37659-6241
518109496          Georg Kleinekatha? Fer, Hohenlohestrasse 2, D-65193, Wiesbaden, Germany
518109226          George Achonye, 2924 Winter Rose Ct, Atlanta GA 30360-6004
518112601        + George B Kuebler, 2601 Baystock Rd, Charlotte NC 28208-2462
518112602          George B Kuebler, Andrlea M Kuebler, 2601 Baystock Rd, Charlotte NC 28208-2462
518118652        + George Brady, Po Box 6002, Olympia WA 98507-6002
518110612          George C Pudussery & Mary George Jt Ten, George C Pussery & Mary George, P.O. Box 64 Safat, Kuwait Safat, Kuwait
518109227          George Carlson, 247 Sharney Ln Ne, Kennesaw GA 30144-1439
518109917        + George Ceithaml, 315 S Collins St, South Elgin IL 60177-2360
518115239          George Chunyo, 6951 State Rd., Parma OH 44134-4663
518108434        # George E Jordan, 2137 Linwood Ave, Spring Hill FL 34608-4954
518107881        + George F Tomeny Sep Ira, Td Ameritrade Clearing Custodian, Po Box 782, Wilton CT 06897-0782
518108038        + George Forbes, 523 Black Gates Rd, Wilmington DE 19803-2448
518112397          George G Lewis, 7377 Old Canton Rd, Madison MS 39110-8628
518111350        + George James Gianakos, 3201 Winnett Rd, Chevy Chase MD 20815-3203
518109228          George K Cleland, 27 Pinetree Cir, Valdosta GA 31601-6256
518117265          George K Ratcliff Jr, 1619 Hursh Ave, Wichita Falls TX 76302-2011
518105235        + George K Yates And, Paula E Yates Jtten, P O Box 1003, Searcy AR 72145-1003
518115240          George Kissi, 7132 Dogwood Dr, Plain City OH 43064-2563
518111351          George Krupinsky Jr, Tod, 313 Crosby Rd, Baltimore MD 21228-2514
518116007          George Louis Rymar, 3175 Papermill Road, Huntingdon Vy PA 19006-3717
518106230          George Magula, 36 Calle Estero, Rcho Sta Marg CA 92688-2631
518109918          George Martin Woywod Jr Roth Ira, Td Ameritrade Clearing Inc Custodian, 113 55th St, Downers Grove IL 60515-5320
518108436          George Martinez, 8980 Sw 122nd Pl 210, Miami FL 33186-4111
518106231          George Mooney, 8780 Enramada Ave, Whittier CA 90605-1147
518106232          George Motter, 18022 Doty Avenue, None, Torrance CA 90504-3822
518106233          George Nada, 244 E Hanna St, Colton CA 92324-2745
518110553          George P Bonk, 4500 West 77th Street, Prairie Village KS 66208-4345
518116484          George Powell, 156 N Homestead Dr, Florence SC 29501-3338
518116008          George R Hartos, 391 Ben Franklin Highway West, Douglassville PA 19518-9537
518108437          George Raymond Hennessy, Kathleen Marie Hennessy, 17867 Se 125th Cir, Summerfield FL 34491-8084
518111352        + George Resta Trustee FBO George Rest, U/A 04/28/1999, 854 Saint Edmonds Pl, Annapolis MD 21401-6423
518115241        # George Rutkowski, 11300 Snowville Rd, Brecksville OH 44141-3421
518109519          George Shintani, 98-1435 Kaahumanu St Apt F, Aiea HI 96701-2029
518115242          George Simpson, 24204 Emery Road, Warrensville Heights OH 44128-5610
518114320        + George Sweetman, 9416 Springfield Blvd, Queens Village NY 11428-2130
518109919          George T Cassin, Sep Ira ETrade Custodian, 1331 W Melrose Street, Chicago IL 60657-3219
518114321          George Tharakan, 74 Losee Rd, Wappingers Falls NY 12590-4421
518111353        + George Thomas Tr FBO, George Thomas Trust, Ua Feb 07 1994, 8604 Valleyfield Rd, Lutherville Timonium MD 21093-3928
518113247          George Tinawy, 432 Paxton St, Paterson NJ 07503-1935
518116734        + George W Ashmore Iii, 632 Huffine Manor Cir, Franklin TN 37067-5679
518116009        + George W Moody Jr, 8500 Lindbergh Blvd, Apt 2015, Philadelphia PA 19153-1544
            Case 19-13273-VFP Doc 636 Filed 05/22/21 Entered 05/23/21 00:16:22                                                     Desc
                            Imaged Certificate of Notice Page 74 of 241
District/off: 0312-2                                          User: admin                                                          Page 72 of 239
Date Rcvd: May 20, 2021                                       Form ID: pdf905                                                 Total Noticed: 12649
518116010            George W Weaver & Rusha L Weaver Ten Ent, 2905 S Queen St # 2, Dallastown PA 17313-9581
518118017            George Walker, 343 S 500 E 623, Salt Lake City UT 84102-4061
518108438        +   George Washington Lambert Jr, 6842 Blossom Hill Rd, Wewahitchka FL 32465-6013
518106234            George Weida, 7100 Balboa Blvd 1102, Van Nuys CA 91406-3639
518116735            George Wells, 9689 Sage Bridge Cv, Lakeland TN 38002-8004
518108439            George Woodward, 7001 W 35th Ave 188, Hialeah Gardens FL 33018-7125
518114322        +   Georgia Pantazopoulos Tod, 372 91st St Apt 2d, Brooklyn NY 11209-5839
518113248            Georgina Quartey, 1215 Glenn Ave, Union NJ 07083-5225
518112603            Gerald A Beck And, Carolyn K Beck Jtwros, 304 Paprika Ct, Raleigh NC 27614-9151
518116736        +   Gerald A Key Rollover Ira, Td Ameritrade Clearing Custodian, 1030 Blanton Rd, Adamsville TN 38310-4602
518112253        +   Gerald A Picha Rollover Ira, Td Ameritrade Clearing Custodian, 165 Sappington Acres Dr, Saint Louis MO 63126-3532
518106235        +   Gerald Alfred Wagner And Rosemary Jo, U/A 04/08/1999, Po Box 396, Denair CA 95316-0396
518111753        +   Gerald D Cooper, 155 Buffington St, Novi MI 48377-1801
518107658            Gerald E Pulver, 1271 South Alton Court, Denver CO 80247-2321
518109652            Gerald E Stoor &, Arlene E Stoor Jtwros, 1344 Sunrise Rim, Boise ID 83705-5128
518108440        +   Gerald F Morel Tr FBO Gerald F., Morel Revocable Trust Ua Apr 11, 1989, 1828 Godels Ct, North Port FL 34288-4811
518116011        +   Gerald G Lopez (Roth Ira), Wfcs As Custodian, 1212 E Susquehanna Ave, Unit A, Philadelphia PA 19125-3458
518116394        +   Gerald Goodman &, Pauline S Goodman Jtwros, 210 Crompton Rd, East Greenwich RI 02818-1204
518105562            Gerald Greer, 8634 Lakewood Ctr, Whistler V8e 0g1, British Columbia
518114323        +   Gerald L Dupuis, 175 Gordon Pl, Freeport NY 11520-5617
518110362            Gerald L Morgan, Rosetta Morgan, 1994 N State Road 39, Danville IN 46122-8214
518108441            Gerald Matthews, 8300 Old Kings Rd S 59, Jacksonville FL 32217-4570
518112984            Gerald Richard Dee, 3 Valley Crest Trl, Nashua NH 03062-1141
518112604        +   Gerald Robert Souter &, Christine Lynn Souter Jt Ten, 2652 Vickery Cv, Leland NC 28451-6509
518113249            Gerald Sena, Wfcs Custodian Trad Ira, 12 Boud Ave, Farmingdale NJ 07727-1404
518106236            Gerald T Mcmillon, 1074 Obispo Ave # 4, Long Beach CA 90804-3846
518106237            Gerald W Hart, 11262 Dona Lola Drive, Studio City CA 91604-4317
518108443            Gerald Ward, 2175 Winchester Road North, Saint Petersburg FL 33710-4942
518106238            Gerald Yanowitz, R/O Ira ETrade Custodian, 30 Merrill Cir S, Moraga CA 94556-2841
518106239            Geraldine Aurora Moran, Ira ETrade Custodian, 10375 Mountain Glen Ter., San Diego CA 92131-1370
518109920            Geraldine Barnes, 5137 W Concord Pl, Chicago IL 60639-4436
518116012            Geralyn Panasiuk, 118 Stamford Rd, Dingmans Ferry PA 18328-4399
518114324        +   Gerard E Schaefer, 3785 Richmond Ave, Staten Island NY 10312-3827
518113250            Gerard Lam, 48 Maple Ave, Mendham NJ 07945-1320
518114325        +   Gerard Nolan, 310 1st Ave Apt 1h, New York NY 10009-1703
518106240       #+   Gerardo Plasencia, 12833 Waltham St, Baldwin Park CA 91706-4516
518106241            Gerardo Villanueva, 675 East 37th Street, Los Angeles CA 90011-2811
518109497            Gerhard Waldheim, Immanuel Kant Strasse 12b, De 61350 Bad Homburg, Germany
518114326        +   German Dogayman, 1461 Shore Pkwy, Brooklyn NY 11214-6146
518105385        #   German Fuentes, 2736 South Norton Vista, Tucson AZ 85713-5150
518118234            German Portes, 25335 Justice Dr, Chantilly VA 20152-6015
518113251            Germrad Cortez, 569 Martense Ave, Teaneck NJ 07666-1835
518109498            Gertraude Kochsiek, Haberweg 3, D-38116, Braunschweig, Germany
518106242            Gertrud Klima And Meinhard Klima And, U/A 01/22/1996, 5033 Via Papel, San Diego CA 92122-3914
518109921            Gesine Wan, 981 Westgate Dr, Aurora IL 60506-6919
518106243            Getachew S Desybelew &, Aster M Amose Jtwros, 366 Bellevue Avenue #305, Oakland CA 94610-3403
518042991            Gevers & Ores, 41, avenue de Friedland, Paris F-75008, FRANCE
518284032            Gevers Et Ores, 41 Avenue De Friedland Sas, Paris, 75008
518106244            Gevonte Brown, 1425 W 131st St, Compton CA 90222-1826
518113252            Ghanshyam D Patel, 11 Terrier Pl, Kendall Park NJ 08824-1467
518105105            Ghassan Almansoob, 4968 Sulphur Springs Rd, Hoover AL 35226-2004
518106245            Gholamreza Oladi Roth Ira Td, Ameritrade Clearing Custodian, 14874 Golden Sunset Ct, Poway CA 92064-2759
518109230            Gi Park, 530 Highland Station Dr, Suite 2001, Suwanee GA 30024-6573
518119117            Gia K Chung, 81 Sam Frustaglio Dr, North York M9n 3y7, Ontario
518112605            Gia Lockhart, 920 Harbor Islands Court, Gastonia NC 28056-5700
518116644            Gianna Locasto, 1874 N. Los Alamos Rd, Palm Springs CA 92262-3902
518114327        +   Gianni Arena, 31 Deauville Blvd, Copiague NY 11726-4104
518107882            Gil Schpero, R/O Ira ETrade Custodian, 6 Soundview Pl, Milford CT 06460-7735
518108444        +   Gilbert Gonzales &, Victoria C L Gonzales Jt Ten, 4396 Rogers Island Dr E, Jacksonville FL 32224-7448
518117267        +   Gilberto Sanchez Martinez, 135 Santa Maria Ln, Rio Grande City TX 78582-6626
518118235            Giles Hughes, 15505 Dorsett Drive, Bristol VA 24202-0843
518116013            Gilles Seydoux, 532 Sprague Rd, Penn Valley PA 19072-1235
518118236        +   Gina Louise Kellerup, 146 Van Dyke Lane, Newport News VA 23606-1451
            Case 19-13273-VFP Doc 636 Filed 05/22/21 Entered 05/23/21 00:16:22                                                  Desc
                            Imaged Certificate of Notice Page 75 of 241
District/off: 0312-2                                         User: admin                                                        Page 73 of 239
Date Rcvd: May 20, 2021                                      Form ID: pdf905                                               Total Noticed: 12649
518114328            Gina M Desruisseaux & Genevieve, Desruisseaux Jt Ten, 41 Glenwood Rd, Plainview NY 11803-1136
518108446            Gina Zapanta, 2205 S Cypress Bend Dr 907, Pompano Beach FL 33069-4459
518109922            Gino Galeaz, 153 N Oak St, Herscher IL 60941-9533
518116737            Giovani Gutierrez, 1602 Larry Rd, Maryville TN 37803-6111
518114329        +   Giovanna Brown, 1010 East 84th Street, Brooklyn NY 11236-4228
518116738            Giovanni Caravello, 8755 Mt Hill Dr, Lakeland TN 38002-4627
518106247            Giovanni Portillo, 4646 68th St, La Mesa CA 91942-5841
518107659            Gireesh Babu, 10200 Park Meadows Dr Unit 222, Littleton CO 80124-5457
518114331        +   Girolamo Mammolito, 24 E River Dr, Phoenix NY 13135-4204
518117268            Gissel C Laborde, 5702 Havenwoods Dr., Houston TX 77066-2319
518108447            Gissel M Angeles, Tod Beneficiaries On File, 7760 Nw 193rd Ter, Hialeah FL 33015-6346
518113253            Giuseppe Chila, 37 Mill Rd, Swedesboro NJ 08085-3722
518113254            Giuseppe Chila, 37 Mill Road, Woolwich NJ 08085-3722
518108448            Giuseppe Vazquez, 2015 Sw 84th Ave, Miami FL 33155-1121
518114333        +   Glen A Green, 6871 Green Road, Waterville NY 13480-1715
518118500        +   Glen Alan Krebs Cust For, T Krebs Uwiutma, W205n10560 Appleton, Germantown WI 53022-3708
518115730            Glen Driftmyer, 1107 E Chamberlain Ave, Cottage Grove OR 97424-1143
518109923            Glenn Carter, 2505 Trafalgar Sq., Champaign IL 61821-5332
518114334       #+   Glenn M Seymour, 20 Tanya Ln, Mahopac NY 10541-1825
518115564            Glenn Mitchell Allen, 41225 W 81st S, Mannford OK 74044-6108
518112606            Glenn Morgan, 316 Pebble Beach Dr, Mebane NC 27302-7121
518111008        +   Glenn P Tredo &, Marcie S Tredo Jt Ten, 20 Granite St, Foxboro MA 02035-1836
518109924            Glenn Peck, 9219 Auburn Ct, Orland Park IL 60462-2059
518108449            Glenn Weiner, 258 Promenade Cir, Lake Mary FL 32746-4379
518119104            Glenna Katherine Talbott, 2122 Reynolds St, Laramie WY 82072-2347
518106250            Glenna Mai, 4626 Houndshaven Way, San Jose CA 95111-3710
518042992        +   Global Clinical Trials, LLC (GCT), 256 Bunn Drive, Suite 6, Princeton, NJ 08540-2859
518105386            Gloria B Cahill, 103 S Stellar Pkwy, Chandler AZ 85226-3726
518114335            Gloria Campbell &, Cassandra C Campbell Jtwros, 147-11 259 Street, Rosedale NY 11422-2917
518106251            Gloria Green &, Oliver Green Jt Ten, 240 Nice Ln Apt 109, Newport Beach CA 92663-2652
518118237        +   Gloria Hammond, Roth Ira, Td Ameritrade Clearing Custodian, 18904 Red Oak Lane, Triangle VA 22172-2121
518114336            Glorinel Amaro, 199 Creamery Pond Rd, Chester NY 10918
518113255        #   Gnana Desigan Sundararajan, 94 Van Wyk Rd, Lake Hiawatha NJ 07034-1256
518117269            Gobi Nedunchzlian, 8511 Southwestern Blvd 1119, Dallas TX 75206-2318
518112056        +   Goldie P Demers Ira, Td Ameritrade Clearing Custodian, 304 Arthur St, Cloquet MN 55720-1115
518106252        +   Google Llc, Vftc As Trustee, FBO Edward S Devlin, 2901 W Verdugo Ave, Burbank CA 91505-3659
518113256            Gopala K M Chowdavarapu &, Narayanamma Chandrapati Jtwros, 11 Mcbride Way, Bridgewater NJ 08807-2688
518114337            Gopichand Reddy Kalakota, 500 Peconic Street Apt 29 8b, Ronkonkoma Ny, Ronkonkoma NY 11779-7164
518117270            Gopinath Natarajan, 2908 W Royal Ln Apt 3036, Irving TX 75063-6246
518112607            Gordon Jeremy Greene, 5901 Creola Rd, Charlotte NC 28270-5225
518116485            Gordon Keith Giles Jr Rollover Ira, Td Ameritrade Clearing Custodian, 313 Lyndhurst Ct, Myrtle Beach SC 29579-3800
518111565            Gordon Whittemore, 90 Anthoine St, South Portland ME 04106-4448
518116352            Gorgui Salif Ngom, A-235 6e Avenue Ave, Lasalle H8p 2l2, Quebec
518889453            Gornitzky & Co., c/o Yaron Elhawi, 45 Rothschild Blvd, Tel Aviv 6578403 Israel, P.O.B. 29141
518118653            Gouravdeep Sandhu, 28118 142nd Place Southeast, Kent WA 98042-7411
518108450            Govinda Dewdat, 16948 Corner Hill Court, Orlando FL 32820-1925
518115243            Govinda Kafle, 3344 Harry Lee Ln, Cincinnati OH 45239-4048
518109232        +   Govinda Prasad Bhattarai, Designated Bene Plan/Tod, 1110 Sienna Dr, Cumming GA 30040-2390
518108451            Grace Caballero, 12265 Sw 18th Ter, Miami FL 33175-7365
518117271            Grace Zacarias, 6222 Desco Dr, Dallas TX 75225-2101
518106253            Gracie Arias, 82455 Parish Dr, Indio CA 92203-3201
518112608            Gracie H Wilson, 3693 Pebble Ln, Hudson NC 28638-9253
518112057            Grant A Johannes, 1292 Fieldstone Dr, Sauk Rapids MN 56379-2568
518115244        #   Grant Altom, 9131 Morrow-Woodville Road, Pleasant Plain OH 45162-8103
518113258            Grant Bossard, 58 Main St, Succasunna NJ 07876-1439
518117272            Grant Harrelson, 1338 Pinnacle Fls, San Antonio TX 78260-2488
518105387        +   Grant M Bradley Roth Ira, Td Ameritrade Clearing Custodian, 6869 Anaya Ranch Rd, Flagstaff AZ 86004-1223
518118239            Grayson Moran, 909 North Madison Street, Arlington VA 22205-1655
518109925        +   Great Point Capital Llc, Attn Proxy Dept, 175 W Jackson Blvd Ste 1450, Chicago IL 60604-2710
518108452        +   Great West Trust Company Llc, Reliance Test & Technology Llc 401(, FBO Kristian Hammaker, 683 Shore Drive, Miramar Beach FL
                     32550-3892
518106254        +   Great- West Trust Co Llc Ttee, Apple 401k Plan, FBO Yelena Kagan, 554 Tarter Ct, San Jose CA 95136-3945
518110784        +   Great- West Trust Co Llc Ttee, Cleco Power Llc 401k Svgs, FBO Keith Paul Bonin, 335 Twin Oaks Rd E, Pineville LA 71360-7740
            Case 19-13273-VFP Doc 636 Filed 05/22/21 Entered 05/23/21 00:16:22                                                  Desc
                            Imaged Certificate of Notice Page 76 of 241
District/off: 0312-2                                        User: admin                                                         Page 74 of 239
Date Rcvd: May 20, 2021                                     Form ID: pdf905                                                Total Noticed: 12649
518111754        + Great- West Trust Co Llc Ttee, Lear Corp Salaried Plan, FBO Mark Joseph Czepeska, 57385 Ridgewood Dr, Washington MI 48094-3161
518110363        + Great-West Trust Company L Ttee, Availity 401(K) Profit Sharing P, FBO Jonathan Edward Parks, 6220 Brighton Drive, Whitestown IN
                   46075-4480
518116486        + Great-West Trust Company L Ttee, The Carolinas Healthcare System, FBO Suby Mammen, 3352 Mandrake Ct, Tega Cay SC 29708-8806
518112254        + Great-West Trust Company L Ttee, City Utilities Of Springfield M, FBO Russell T Moore, 210 N Nettleton Ave, Springfield MO
                   65802-4306
518112438        + Great-West Trust Company Llc Tr, Livingston Healthcare 401k, FBO Merrie A Murdoch, 14 Caledonia Rd, Livingston MT 59047-8823
518109926        + Great-West Trust Company Tr Old, Dominion 401k, FBO Marcin Chmielewski, 1601 W Celebrity Cir, Hanover Park IL 60133-5328
518115245          Great-West Trust Company Ttee, Reed Elsevier Us Salary Plan, FBO Scott Pickens, 2922 Old Us Route 35, Xenia OH 45385-9618
518109653          Greg A Reitsma, 134 North 100 West, Jerome ID 83338-5404
518109927          Greg Bernasek, 181 E Quincy St, Riverside IL 60546-2175
518116487        + Greg Butler, Po Box 68, Garnett SC 29922-0068
518110654          Greg Damron, 5465 Holloway Landing Road, Barlow KY 42024-9665
518112609          Greg Ferguson, 650 Vass Road, Raeford NC 28376-8136
518114338        + Greg Goldvug, 49 Lasalle Ave, Rye NY 10580-1207
518117274          Greg Hill, 8014 Downington Ct, Spring TX 77379-6139
518108453          Greg Mcgee, 2151 Sw Jaguar Ave, Port St Lucie FL 34953-2150
518115565          Greg Purvis, 8151 790 Road, Stilwell OK 74960
518106255          Greg Rivera, 1651 Camden Ave Apt 6, Los Angeles CA 90025-3537
518117276        + Greg Shaw, 3086 Knob Hill Dr, Little Elm TX 75068-2874
518111009          Greg V Bionelli, 23 Richards St, Billerica MA 01821-1349
518105106          Greg Weaver, 1811 West Autumn Court, Prattville AL 36066-6145
518106256          Gregorio Gomez, 40328 Crystal Aire Ct, Murrieta CA 92562-4731
518106257          Gregory Alexander, 2112 26th Avenue, Oakland CA 94601-1828
518116488          Gregory Barber, 1032 Haverford Circle, Columbia SC 29203-2039
518118240          Gregory Bishop, 18866 Pier Trail Dr, Triangle VA 22172-2348
518111755          Gregory Bobak, 9061 Legacy Ct, Temperance MI 48182-3306
518110785          Gregory Brown, P.O. Box 8693, Metairie LA 70011-8693
518111356          Gregory C Mullenholz Ii, 18608 Bransford Pl, Olney MD 20832-1897
518118018        + Gregory David Gilmour, 1909 N. Artesia Dr., St George UT 84770-6365
518110364          Gregory Fountain, 818 Upper 11th St Unit B, Vincennes IN 47591-4741
518117277        + Gregory Gene Williams, Charles Schwab & Co Inc Cust, Ira Contributory, 4738 Eck Ln, Austin TX 78734-1221
518105204          Gregory Glenn Corkins, 1211 Summit Creek, San Antonio TX 78258-1911
518110655          Gregory H Mains, 417 W 2nd St, Augusta KY 41002-1008
518111357        + Gregory H Wilkins, 2950 Holland Cliffs Rd, Huntingtown MD 20639-8821
518112058        + Gregory J Maher &, Joy M Maher Jt Ten, 8086 Oday Ave Ne, Otsego MN 55330-6857
518107660          Gregory Jalowiec, 346 N. Deer Mtn Rd, Florissant CO 80816-9079
518118654        + Gregory Kendrick, 15036 Northeast 167th Street, Woodinville WA 98072-8104
518116014        + Gregory L Carlson, 1707 Jasmine Ct, Pittsburgh PA 15237-6649
518111358          Gregory L Talcott, 8008 Hackamore Drive, Potomac MD 20854-3870
518110554          Gregory Meier, 308 S Church, Goessel KS 67053-8839
518113794        + Gregory Neisess &, Marie Neisess Jt Ten, 5437 Bridgehampton Ave, Las Vegas NV 89130-7060
518107883          Gregory Overstreet, 66 Grove St 2, Middletown CT 06457-2221
518105388        + Gregory Paul Hill Ttee, Ernest H Hill Living Trust, 9010 E Harborage Dr, Tucson AZ 85710-6229
518117278        + Gregory Plummer, 1242 Crestmont Place Loop, Missouri City TX 77489-1455
518105389          Gregory R Clark, 133 S Cherry Ave, Tucson AZ 85719-6233
518115246          Gregory S Edman, 17815 Fairway Dr., #411, Cleveland OH 44135-1892
518107884          Gregory Scott Bohara, 26 Terrace Dr, Oakdale CT 06370-1114
518106258          Gregory Trent, 12313 213th St, Hawaiian Gardens CA 90716-2335
518109233        + Gregory W Dye Ira, Td Ameritrade Clearing Custodian, 10155 Gumlog Rd, Young Harris GA 30582-1409
518871510        # Gregory W Lewis, 52794 Coulter Ct., New Baltimore, MI 48047-6503
518111756          Gregory W Lewis &, Cheryl A Roach Jtwros, 52794 Coulter Court, New Baltimore MI 48047-6503
518108455          Grigoriy Lamdan, 301 174th St Apt 1403, Sunny Isles Beach FL 33160-3235
518109928          Grzegorz Dziedzic, 1400 North Elmhurst Road 303, Mount Prospect IL 60056-1054
518108456          Guang Lu, 6902 Saint Johns River Dr Apt 202, Apt 202, Tampa FL 33617-9033
518113796          Guanghua Liu, 220 E Flamingo Road, Unit 124, Las Vegas NV 89169-0304
518116015        + Guanghui Li, 1123 Sheffield Dr, Berwyn PA 19312-1815
518112255          Guangrong He, 1610 Hanna Rd, Valley Park MO 63088-2303
518110555          Guangyao Xi, 1510 Sw Lane St 26c, Topeka KS 66604-2845
518111011          Guclu Yardimci, 175 Freeman St 935, Brookline MA 02446-3548
518116016          Guersendy Pertyl, 1215 Gilham St, Philadelphia PA 19111-5521
518111235          Gui Sen Liu, 112 - 303 King St, Sunwah Herbal Garden, Winnipeg, Manitoba MB R3B 1J8
518115731        + Gunnar Andersson Ttee, Aragon Consulting Llc Pft Shar, Po Box 2072, Lake Oswego OR 97035-0635
            Case 19-13273-VFP Doc 636 Filed 05/22/21 Entered 05/23/21 00:16:22                                                    Desc
                            Imaged Certificate of Notice Page 77 of 241
District/off: 0312-2                                         User: admin                                                          Page 75 of 239
Date Rcvd: May 20, 2021                                      Form ID: pdf905                                                 Total Noticed: 12649
518109499            Gunther Kesel, Elbingerstrasse 5, D-81929, Munich, Germany
518106259            Guo Ning Zhang, 474 Natoma St Apt 206, San Francisco CA 94103-2999
518111359            Guojun Nie, 14213 Reed Farm Way, North Potomac MD 20878-3807
518111757            Guoli Hu, Trad Ira Vftc As Custodian, 3333 Park Forest Dr, West Bloomfield MI 48324-3240
518106260        +   Guoning Zhang &, Ruilian Chen Zhang Jt Ten, 474 Natoma St Apt 206, San Francisco CA 94103-2999
518106261            Gurinder Singh, 7657 Roosterfish Way, Sacramento CA 95828-6435
518106262            Gurpreet Kaur, Sushil Jeet Kuar, 3221 Torrance Ave, Sacramento CA 95822-5534
518113259            Gurpreet Singh, 14 Red Fox St, Burlington NJ 08016-3050
518113797            Gurtarpreet Kaur, 6049 Daisy Run Court, Las Vegas NV 89120-2567
518105390            Guru Sandhu, 1285 West Mesquite Street, Chandler AZ 85224-2313
518113260            Gustavo Barboni, 87 Edwin Street, Ridgefield Park NJ 07660-1139
518106264            Gustavo David Cortazar, 393 Algonquin Drive, Simi Valley CA 93065-1686
518117279        +   Gustavo Hernandez &, Janice L Hernandez Jt Ten, 657 County Road 147, Gainesville TX 76240-7126
518106265            Gustavo L Bernard, 29605 Solana Way Apt E02, Temecula CA 92591-5711
518109929            Gustavo Mejia, 758 N. Larrabee Unit 704, Skokie IL 60077
518109654        +   Guy C Matlock Ttee, Matlock 2014 Trust, U/A Dtd 10/23/2014, 2305 Cabellaro Dr, Idaho Falls ID 83406-6795
518110786            Guy J Muller, Ira ETrade Custodian, 57925 Mcdaniel St, Plaquemine LA 70764-2022
518118241            Gyamfi Acheampong, 1990 Inland Loop, Woodbridge VA 22192-2470
518114339            H C Heroism For Torah Inc, Attn Malkie Halberstam, 1557 50th St, Brooklyn NY 11219-3746
518118242        +   H Jeffrey Cundiff Roth Ira, Td Ameritrade Clearing Custodian, 100 Ravenwood Ln, Yorktown VA 23692-6153
518116017        +   Ha Tran, 105 B4 Charles Dr, Bryn Mawr PA 19010-2308
518109930            Habeebuddin Syed, 2260 W. Devon Ave 2, Chicago IL 60659-2043
518116656            Haci Birol, Av.De La Harpe 36, 4054 Basel, Switzerland
518115247            Hadden J Riley, 313 Short Dr, Piqua OH 45356-4209
518118655        +   Haggai Shadrach, Roth Ira, Td Ameritrade Clearing Custodian, 17464 Ne 38th St Apt B202, Redmond WA 98052-5725
518106266        +   Hai Deng Roth Ira, Td Ameritrade Clearing Custodian, 948 Kiely Blvd Unit B, Santa Clara CA 95051-5032
518106267            Hai Nguyen, 6302 Rancho Mission Road 110, San Diego CA 92108-1903
518111758            Hailey Johnston, 24026 Talbot Street, Saint Clair Shores MI 48082-2564
518108457            Haim S Benaudis, 6435 Sw 116th St, Miami FL 33156-4815
518108039            Haim Vainer Ira Td Ameritrade, Clearing Custodian, 36 Osage Rd, Claymont DE 19703-1220
518112256            Haimanot M Gebre, 3435 Euclid Ave, Kansas City MO 64109-2522
518115248            Haitao Fang, 24 Home St Apt 104, Athens OH 45701-2051
518109559            Haitong International Securit-, Ies Co Ltd -Cl A/C (10%Nra), 22/F Li Po Chun Chambers 189 Des Voeux R, Hong Kong
518106268            Hal Coblentz, 4922 Edinger Ave Apt 5c, Huntingtn Bch CA 92649-2357
518118243        #   Haldon Francis, 6605 Bickford Ln Apt 201, Portsmouth VA 23703-2938
518112059            Haley Barrett, 2700 University Ave W 422, Saint Paul MN 55114-2028
518117282        +   Half Gainer Investments, Attn: Michael D Lawrence Jr, 190 Civic Circle, Ste 150, Lewisville TX 75067-3639
518111012        #   Hamdallah M Olona, 2 Heritage Farm Rd, Haverhill MA 01832-1200
518106269        +   Hamdi Ali, 900 Reichert Ave Unit 407, Novato CA 94945-3282
518118244            Hameed Uddin Mohammed, 4904 Fran Pl, Apt 201, Alexandria VA 22312-5067
518106270            Hamid Mirzaei, 12552 Willowood Ave, Garden Grove CA 92840-4243
518115249        +   Hamid Mukhtar &, Rubina Hamid Jt Ten, 4489 Mccullough Ln, Hilliard OH 43026-7711
518114341        #   Hamish Andre Grason, 7836 46th Ave, Apt 2a, Elmhurst NY 11373-2991
518118656        +   Hamze A Roble Jr, 7419 Rockery Drive S, Seattle WA 98118-3710
518114342        +   Han Rou Li, 5653 187th St, Fresh Meadows NY 11365-2226
518114343        +   Han Xu, 121 Brian Crest Ct, Schenectady NY 12306-3449
518108458            Hanani Mclean, 7111 North Blue Angel Parkway, Pensacola FL 32526-5042
518118657        +   Hanford O & E Plan, Vftc As Trustee, FBO Joseph G Francik, 3114 W Wilcox Dr, Pasco WA 99301-3235
518106271            Hang Thiphi Nguyen, 2501 W Sunflower Ave Unit G4, Santa Ana CA 92704-7548
518113262        +   Hannah Hee Kwon, 15 Hidden Ledge Rd, Englewood NJ 07631-5124
518115566        +   Hannah Parker, 4800 E I 240 Service Road Apt 1531, Oklahoma City OK 73135-2633
518118658            Hannah Tappan, 4303 Baker Ave Nw, Seattle WA 98107-4350
518113263        +   Hans G M Eriksson &, Theresa H Eriksson, Jt Ten Wros, 14 Mountain Rd, Verona NJ 07044-1113
518117284            Hanumantharaju Arramraju, 12558 Honeyflower Dr, Frisco TX 75035-0713
518106272            Hanvid Kim, 510 South Ardmore Ave. #212, Los Angeles CA 90020-3322
518106273        +   Hao Li, 15252 Ilex Dr, Chino Hills CA 91709-2508
518117285            Hao Nguyen Roth Ira Td Ameritrade, Clearing Custodian, 2107 Verona Dr, Pearland TX 77581-4765
518106274            Haoming Sun, 335 Pierre Rd, Walnut CA 91789-2534
518113264        +   Happy Adzimahe Ira, Td Ameritrade Clearing Custodian, 123 Orlando Dr, Sicklerville NJ 08081-4490
518106275            Hardev Kahlon, 319 W 9th St 1a, Chico CA 95928-5563
518109932            Hardev Singh, 1335 S Dory Circle, Hanover Park IL 60133-6205
518108460            Hardik Patel, 4553 Helena Dr, Titusville FL 32780-2837
518113265            Harendra N Jani & Sheela H Jani Jt, Ten, 60 Moak Dr, Hazlet NJ 07730-1441
            Case 19-13273-VFP Doc 636 Filed 05/22/21 Entered 05/23/21 00:16:22                                                    Desc
                            Imaged Certificate of Notice Page 78 of 241
District/off: 0312-2                                         User: admin                                                          Page 76 of 239
Date Rcvd: May 20, 2021                                      Form ID: pdf905                                                 Total Noticed: 12649
518117286            Hari Akkavajhula, 801 Legacy Dr #2422, Plano TX 75023-2228
518113266            Hari Kapoor, 100 Nathan Dr, Morganville NJ 07751-2200
518117287        +   Hari Krishna Pasumarthi, 4810 Emily Forest Trl, Katy TX 77494-3463
518118246            Hari P Sharma &, Shashi Sharma Jtwros, 12106 Player Ct, Chester VA 23836-2735
518111360        #   Hariharan P Easwaran, 32 Saddlestone Court, Owings Mills MD 21117-4958
518113267        +   Harinag Pampati, 2068 Holly Avenue, South Plainfield NJ 07080-5456
518112610            Harinderpal Grewal, 1601 Caliper Way, Durham NC 27713-3471
518118659            Harish Uppala, 14256 Se 6th St S102, Bellevue WA 98007-7096
518117288        +   Hariysh Talekar, 524 Santa Fe Trl, Apt 137, Irving TX 75063-4634
518112257        +   Harlene J Hipsh, Charles Schwab & Co Inc Cust, Roth Conversion Ira, 1101 Walnut St Unit 1205, Kansas City MO 64106-4206
518107885        +   Harley W Hopkins Jr, Roth Ira Account, Peoples United Bank Custodian, 82 Gosherhill Rd, Lebanon CT 06249-1711
518111759            Harmanjit Bhullar, 44499 Windmill Drive, Canton MI 48187-1851
518116739            Harmony Greenwood, 3420 Maryland Circle, Cleveland TN 37323-0531
518106278            Harold Dee Barnes, 79161 Falmouth Dr, Bermuda Dunes CA 92203-1533
518110365        +   Harold E Hollis, 5525 North State Rd.55, Attica IN 47918-7764
518106279        +   Harold G Muncrief, 4941 Sunrise Hills Dr, El Cajon CA 92020-8257
518105107            Harold L Lawson &, Dennia Lawson Jtwros, 1605 Dale Dr, Montgomery AL 36107-3117
518109933            Harold T Filian, Tod, 619 Oxbow Ln, Barrington IL 60010-3535
518115250            Harold Tyler, 1012 Cummington Rd, Columbus OH 43213-3345
518106281            Harold V Geritz, Tod, Po Box 224, Lagunitas CA 94938-0224
518108462            Harold Valley, 72 Grass St, Homosassa FL 34446-6116
518113268        +   Harold W Ott, 175 Rutherford Blvd, Clifton NJ 07014-1407
518111013            Harriett Gabbidon, 604 Washington Avenue Unit 2, Chelsea MA 02150-3624
518108463            Harris T Wyatt, 4039 Hidden Acre Rd, Middleburg FL 32068-7155
518105108            Harrison Ellison, 1652 2nd St Nw, Birmingham AL 35215-5429
518113269            Harry A Peek, 3540 Lake Shore Drive, Millville NJ 08332-5400
518111014            Harry Caffrey Maffei, 27 Aldworth St, Boston MA 02130-2715
518112258            Harry G Karagiannis, Ira Etrade Custodian, 14089 Cross Trails, Chesterfield MO 63017-3339
518110657        +   Harry L Hayes, Charles Schwab & Co Inc Cust, Ira Rollover, 4017 Woodmont Park Lane, Louisville KY 40245-8430
518108464            Harry P Keares &, Irene S Keares Jtwros, 8027 Princeton Dr, Naples FL 34104-6668
518116018        +   Harry R Walter Iii, 127 Hunters Ridge Dr, Harrisburg PA 17110-3982
518110366            Harry Robert Barton Ira Td, Ameritrade Clearing Custodian, 5300 W Old Us Highway 40, West Terre Haute IN 47885-9702
518118924        +   Harry W Makoutz, 127 S 2nd Street, Oostburg WI 53070-1486
518106282            Harsha Tamatam, 545 San Antonio Rd 506, Mountain View CA 94040-1355
518111015        +   Harsha Vardhan Hajjalara Naras, 65 St Ives Way Apt 22, Marlborough MA 01752-5917
518113270            Harshit Bhatt, 150 Hopkinson Ave, Piscataway NJ 08854-2552
518110658            Harshit V Tyagi, 7021 Creekton Dr, Louisville KY 40241-6429
518116395            Hasan Alsawaf, 492 Putnam Pike, Greenville RI 02828-3007
518116396            Hasan Alsawaf, Sep Ira ETrade Custodian, 492 Putnam Pike, Greenville RI 02828-3007
518105014            Hasan S. Rizvi, Fatema Rizvi, 7549 Speaker Way Nw, Edmonton T6r 0p1, Alberta
518109234            Haseeb Ali, 3710 Anna Ct, Kennesaw GA 30144-5260
518111760            Hassaan Ahmed, 21101 Manchester Blvd, Harper Woods MI 48225-1809
518114345        +   Hassan Greenidge, 577 Fulton Ave 2h, Hempstead NY 11550-4365
518109934            Hassen Kasem, 9336 South Oketo Avenue, Bridgeview IL 60455-2158
518114346        +   Hayale Smith, 1021 E 227th Street, Bronx NY 10466-4817
518118020            Hayden Eves, 241 S 300 W, Hurricane UT 84737-2131
518109586            Hayden George, 225 E Titus Ave, Des Moines IA 50315-4145
518108465            Hayden Stachura, 6210 Wiles Rd 301, Coral Springs FL 33067-4306
518110556            Hayden T Garvey, 5320 Amanda Street, Shawnee KS 66226-2627
518116740            Hayman Mohammed, 1 Imperial Blvd X227, Smyrna TN 37167-4121
518118925            Heather Arney, 1627 38th Avenue, Amery WI 54001-5409
518109235        +   Heather Bowser, 317 Shadyhill Road, Pittsburgh, PA 15205-3905
518113798            Heather Caravella, R/O Ira ETrade Custodian, 2121 Village Walk Dr, Unit 22301, Henderson NV 89012
518106283            Heather Carter, 2600 Standiford Ave. 16b Pmb, 128, Modesto CA 95350-0165
518117289            Heather Decker, 2878 Carrera Ct, League City TX 77573-2290
518117290            Heather Easley, Ira R/O Etrade Custodian, 3209 Runabout Ct, Plano TX 75023-5650
518106284            Heather Flores, 232 E 2nd St 701, Los Angeles CA 90012-4534
518117291        +   Heather Holder Gardow &, Douglas Alfred Gardow Jt Ten, 2014 Hill Country Ct, Arlington TX 76012-5766
518112060            Heather Knutson, 20900 State Highway 220 Sw, East Grand Forks MN 56721-9245
518115251            Heather Love, 4105 Jud Dr, Cincinnati OH 45236-1727
518118021        +   Heather M Austin Richard T Austin, Jt Ten, 991 N 50 E, Kaysville UT 84037-1203
518113271            Heather M Bayard, 200 Village Rd, Green Village NJ 07935-3034
518116489            Heather Moss, 1265 Webb Avenue, Garnett SC 29922-7225
            Case 19-13273-VFP Doc 636 Filed 05/22/21 Entered 05/23/21 00:16:22                                                     Desc
                            Imaged Certificate of Notice Page 79 of 241
District/off: 0312-2                                          User: admin                                                         Page 77 of 239
Date Rcvd: May 20, 2021                                       Form ID: pdf905                                                Total Noticed: 12649
518115252            Heather Olecki, 1000 Ridge Rd, Hinckley OH 44233-9424
518106285            Heather Scheck, 2448 Hagemann Ct, Fairfield CA 94533-1559
518118511            Heather Tremblay, 231 Brookside Lane, Hinesburg VT 05461-8303
518113272            Hector Botello, 1207 46th St 3, North Bergen NJ 07047-2900
518106286            Hector Giraldo, 428 Hichory Tree Ln, Beaumont CA 92223-7003
518117292            Hector Morales, 213 N Val Verde Circle Apt.34, Keene TX 76059-1941
518111016        +   Hector Reyes, 534 South Street 1r, Holyoke MA 01040-3631
518116333            Hector Rivera, Mansiones Cabo Rono Carr 100, Hormigueros 00660, Puerto Rico
518109236            Hector Serrano, 215 Rocky Dr, Athens GA 30607-1071
518106287            Hector Torres, 1138 East 20th Street, National City CA 91950-5903
518111361            Heide Braley, 509 S Main St, North East MD 21901-3919
518036512        +   Heights Capital Management Inc. (CVI Inv, 101 California Street, Suite 3250, San Francisco, CA 94111-5815
518108466            Heinrich Zondagh, 1422 14th Ln, Palm Beach Gardens FL 33418-3559
518118022        +   Helen B Mellos And James S Mellos Tr, U/A 03/19/2007, 1436 E Waterfall Way, Fruit Heights UT 84037-2772
518106288        +   Helen H Liu, 621 S Avenue 61, Los Angeles CA 90042-4325
518112612            Helen Ni, 8607 Cedar Hollow Rd, Greensboro NC 27455-8253
518106289        +   Helena Construction Co, 364 N Martel Ave, Los Angeles CA 90036-2516
518109936            Helena Petrovich, 2200 S Stewart Ave 2l, Lombard IL 60148-5573
518108467            Helene A Blackmon, 1035 Ellen Ct, Melbourne FL 32935-8990
518105289            Hellwig Kern, Johann Hoerbigerg. 6, Vienna 1230, Austria
518118248            Hem Paudel, 7420 Fountain Head Drive, Annandale VA 22003-5701
518106290        +   Hemant Jain, 17312 Ralphs Ranch Rd, San Diego CA 92127-7868
518117293            Hendra Iskandar, 1214 Bellingrath Ct, Sugar Land TX 77479-3437
518112957            Hendrik Michiel Van Schieveen, Folgersterloane 113, Houtigehage 9223 Ln, Netherlands
518106293        +   Hendrika Maria Turner, Charles Schwab & Co Inc Cust, Roth Contributory Ira, 2460 Saxon St, Martinez CA 94553-3434
518109237            Henery Parkinson Lammerts Iii, 1652 Habershal Drive, Atlanta GA 30318-4041
518109238            Hennock Yetmgeta, 3207 Cameron Dr 3207 Cameron D, Buford GA 30518-5112
518105391            Henrik Danielson, 3300 W Camelback Rd Encanto, Phoenix AZ 85017-3030
518112613            Henry Beakes, 110 Bristol Lane, Havelock NC 28532-9608
518118249            Henry Bell, Martizett Bell Jt Ten, 13520 Sillamon Rd, Goldvein VA 22720-1830
518116019            Henry C Zawodniak As Cust For, Andrew H Zawodniak Utma Pa, 18 Black Pine Rd, Holland PA 18966-2165
518116020        +   Henry C Zawodrick As Cust For, Patrick R Zawodrick Utma Pa, 18 Black Pine Rd, Holland PA 18966-2165
518108468            Henry Chica, 425 East Prima Vista Boulevard, Port St Lucie FL 34983-8455
518115732            Henry Cromett, 3425 Se Insley St, Portland OR 97202-4345
518115733        +   Henry F Yeh, Designated Bene Plan/Tod, 3213 18th Ave Se, Albany OR 97322-8903
518113799            Henry Han Cheng, 1706 Window Rock Dr, Henderson NV 89074-1769
518111362            Henry Keyaka, 4901 Battery Ln 3, Bethesda MD 20814-4902
518106294        +   Henry Kuang, 330 Wayland St, San Francisco CA 94134-1730
518109239        +   Henry Moon &, Hyunjoo Moon Jt Ten, 2069 Teron Trce, Ste 100, Dacula GA 30019-1665
518109937            Henry Njeh, 7909 Keeler Ave House, Skokie IL 60076-3503
518116021            Henry Zawodniak Roth Ira, Td Ameritrade Clearing Inc Custodian, 18 Black Pine Rd, Holland PA 18966-2165
518114349        +   Henyo Henriquez, 66 Sharp St, Haverstraw NY 10927-1520
518111363        +   Herbert Aderemi Ibitola, 9371 Paulskirk Dr, Ellicott City MD 21042-2441
518108469            Herbert L Caplan, 7728 Lexington Club Blvd Apt B, Delray Beach FL 33446-3463
518118250            Herbert S Alderfer, Patricia A Alderfer, 2355 Delton Rd, Draper VA 24324-2798
518106296            Heriberto Brambila, 2038 S Spalding Ave, Fresno CA 93702-4477
518108470            Heriberto Feliciano, 7999 W8th Ave, Hialeah FL 33014-3528
518108471            Heriberto Marrero, 2948 Oaktree Dr, Kissimmee FL 34744-5036
518110367            Herman Velasquez, 14225 W 90th Ct, St John IN 46373-9297
518109938            Hermann Lobato, 107 Heritage Lane, Streamwood IL 60107-2415
518107662            Hermes A Cabrera, 128 North Irvington Street, Aurora CO 80018-1673
518114350        +   Hermes Rosas, 551 Wales Avenue 611, Bronx NY 10455-4426
518106297            Hever Castellanos, 229 East Shady Grove Drive, Riverside CA 92507-4022
518111364            Hezeki Ross, 11817 Point Way, Bowie MD 20720-3419
518111365            Hiama Halay, 3500 Mabank Ln, Bowie MD 20715-2926
518106298            Hien Duc Do &, Thu N T Do Jtwros, 3735 Barry Ave, Los Angeles CA 90066-3203
518118251            Hien Tran, 8870 Flatbush Court, Manassas VA 20109-4806
518106299            Hieu Ngoc Truong, 3501 Thomas Rd, Ste 12, Santa Clara CA 95054-2037
518117295            Hieu Nguyen, 18226 Flint Hill Drive, Katy TX 77449-8453
518105392            Hilal Yousufzai, 7016 North 185th Avenue, Waddell AZ 85355-9742
518107663            Hillary Storm, 9190 W Progress Pl, Littleton CO 80123-2189
518106300            Hilmi Khelifa & Rajaa Abou El, Jabine Jt Ten, Po Box 361812, Milpitas CA 95036-1812
518112614            Hilton Cox, 279 Sellers Town Road, Whiteville NC 28472-7711
            Case 19-13273-VFP Doc 636 Filed 05/22/21 Entered 05/23/21 00:16:22                                                  Desc
                            Imaged Certificate of Notice Page 80 of 241
District/off: 0312-2                                        User: admin                                                         Page 78 of 239
Date Rcvd: May 20, 2021                                     Form ID: pdf905                                                Total Noticed: 12649
518109240          Himal Patel, 156 Bethesda Church Rd, Lawrenceville GA 30044-6413
518113274        + Himanshu D Jani, 28 Delafield Ave, Lyndhurst NJ 07071-1004
518109939        + Himanshu Harshadray Trivedi, 2297 Bellingham Ln, Aurora IL 60503-6202
518113275          Hiren Patel, 117 Monticello Ave Apt2, Jersey City NJ 07304-2513
518113276          Hiten H Patel, 83 Orion Rd, Piscataway NJ 08854-5409
518113277          Hiten H Patel, Hina H Patel, 83 Orion Rd, Piscataway NJ 08854-5409
518110787          Hoa Nguyen, 1252 Leckie Rd, Eros LA 71238-4807
518118660          Hoang Hai Kinh, 4342 7th Ave Ne Apt B, Seattle WA 98105-4769
518106301        + Hoang Nguyen Ha, Charles Schwab & Co Inc Cust, Roth Contributory Ira, 1898 Schulte Dr, Apt 104, San Jose CA 95133-2109
518042994          Hoffman Neopac AG, Burgdorfstrasse 22, Oberdiessbach 3672, SWITZERLAND
518111566        # Holland Haverkamp, 796 Stillwater Ave, Old Town ME 04468-2214
518118023        + Hollie Barenz, 1012 N 250 E, Centerville UT 84014-1620
518117296          Holly R Battaile, 2845 County Road 312, Cleburne TX 76031-8588
518106302          Holly Truong, 1846 Howsler Pl, Pomona CA 91766-5123
518116742          Holly Von Gunten, R/O Ira ETrade Custodian, 8843 Darby Dan Lane, Germantown TN 38138-8257
518105236        + Homer R Peters, 312 South Hunter Lane, Jonesboro AR 72405-9399
518105564          Hon Kwai Wong, 1403-3737 Bartlett Crt, Burnaby V3j 7e3, British Columbia
518117297          Hong Dang, 3819 Rosewood Ln, Sachse TX 75048-6131
518106303        + Hong Kee Kim Ira, Td Ameritrade Clearing Custodian, 4064 Crystal Dawn Ln Unit 104, San Diego CA 92122-5840
518106304        + Hong T Lee Ttee, Samuel Lee Special Needs Trust, U/A Dtd 06/09/2016, 2632 Ohlone Dr, San Jose CA 95132-2632
518106306        + Hong Zheng &, Qing Han Jt Ten, 13600 Golden Elm Ln, San Diego CA 92129-4476
518114351        + Hongbin Zhang, Traditional Ira Account, Apex Cust, 29-58 Parsons Blvd, Flushing NY 11354-2311
518106307          Hoon Kim, 1600 Vine St Apt 721, Apt 721, Los Angeles CA 90028-8832
518108473          Hossein Alavi, 1826 Johnson Street 205, Hollywood FL 33020-3583
518109940        + Houjin Huang, 804 Forest Ave Apt 3, Evanston IL 60202-5517
518117298       #+ Housing Chan, 17807 Lakecrest View Dr Apt, 7110, Cypress TX 77433-3745
518114352        + Howard Bogan Dds, Charles Schwab & Co Inc Cust, Ira Rollover, 19 Hunt Ct, Roslyn NY 11576-3210
518801708          Howard D Jones, 105 Preston Allen Rd, Lisbon, CT 06351-7427
518117299          Howard Gross, 4910 Goodman Ave 1925, Addison TX 75001-6306
518118252          Howard Hsu &, Jian Y Xu Jtwros, 2139 Jennings Street, Woodbridge VA 22191-4419
518116743          Howard Johnson Jr, 104 Elm Street, Martin TN 38237-3002
518105007          Howard L & Iris Shaw Liv Trus, Uad 05/28/2004, Howard L Shaw &, 8/4 Heh Be'iyar St Tel Aviv 62093, Israel
518113278          Howard Munk, 8 Midvale Ave, West Caldwell NJ 07006-8006
518109242        + Howard S Scher &, Stacey B Batzar Ten Ent, 4060 Rockingham Dr, Roswell GA 30075-6459
518106308        + Howell Chihor Kiung, 775 Gull Ave, San Mateo CA 94404-1329
518106309          Hoyin Kwok, 114 E Angeleno Ave, San Gabriel CA 91776-2514
518106311        + Hsa Bank As Custodian, FBO Thuy Truong, 259 Meridian Ave Ste 18, San Jose CA 95126-2905
518106312          Hsa Bank As Custodian, FBO Yen H Nguyen, 259 Meridian Ave Ste 18, San Jose CA 95126-2905
518110788        + Hsa Bank As Custodian, FBO Bau Pham, 103 Danbury Cir, Lafayette LA 70503-5400
518117300          Hsa Bank As Custodian, FBO Esber Ramos, 17626 Meadow Crossing Ln, Houston TX 77095-4770
518118926        + Hsa Bank As Custodian, FBO Benjamin Chesney, W10914 Willow Avenue, Poynette WI 53955-9433
518106310          Hsa Bank As Custodian, FBO Sintiat Te, 1189 Mountain Quail Cir, San Jose CA 95120-4155
518118661        + Hsa Bank As Custodian, FBO Henry Wright, 8800 20th Ave Ne B208, Seattle WA 98115-3286
518106313          Hubert Pham, 12592 Caminito De La Gallarda, San Diego CA 92128-2376
518036513        + Hudson Bay Capital Management LP, 777 Third Avenue, 30th Floor, New York, NY 10017-1407
518112921          Hudson Heiss, 5708 S 169th St, Omaha NE 68135-2810
518112061          Hue Vang, 1042 Prosperity Ave, Saint Paul MN 55106-3525
518106314          Hugo Arreguin, 2682 East Carson Street, Carson CA 90810-1509
518106315          Hugo Santana, 624 Hemlock Ave, S San Fran CA 94080-1501
518114353        + Hui Pan, Ira, Td Ameritrade Clearing Custodian, 223 W 262nd St, Bronx NY 10471-1101
518118253        + Hui Suk Scott Ira, Td Ameritrade Clearing Custodian, 117 S Jenkins St, Alexandria VA 22304-4952
518116661          Hui-Chun Hsiao, 2f No 2-1 Aly 39 Sec 2 Zhongshan N R, Zhongshan Taipei 10445, Taiwan
518114354        + Huifang Lin, 4310 Kissena Blvd Apt 11b, Flushing NY 11355-6102
518117301          Humaira Ali, 3138 Gianna Springs Ct, Humble TX 77396-3093
518114355          Humam Huq, 67 Biltmore Cir, Huntington Station NY 11746-1479
518114356        + Humberto Cordero, 12 Red Mills Rd, Pine Bush NY 12566-6217
518106316          Humberto Klee, 1758 Rockview Way, Pomona CA 91766-5285
518108474        + Hummair Umar Tod, 6300 Sw 195th Ave, Fort Lauderdale FL 33332-3393
518106317          Hung C Doan, 3453 Big Dalton Ave, Baldwin Park CA 91706-5400
518106318        # Hung Nguyen, 28237 Ruus Road, Hayward CA 94544-5712
518112615          Hung Pham, 5000 Elementary View Dr, Charlotte NC 28269-5036
518107664        + Hung V Pham, 12238 Adams St, Thornton CO 80241-2844
518105109        + Hunter Jackson, 11817 Shades Creek Dr, Cottondale AL 35453-0393
            Case 19-13273-VFP Doc 636 Filed 05/22/21 Entered 05/23/21 00:16:22                                                        Desc
                            Imaged Certificate of Notice Page 81 of 241
District/off: 0312-2                                           User: admin                                                            Page 79 of 239
Date Rcvd: May 20, 2021                                        Form ID: pdf905                                                   Total Noticed: 12649
518105110            Hunter Love, 103 Brake St S, Warrior AL 35180-1506
518117302            Hunter Malcuit, 2800 Cochise Ct, Corinth TX 76210-6461
518109243            Hunter Spicer, 238 Maggie Way, Waverly Hall GA 31831-2461
518119071            Hunter Waugaman, 104 Premiere St, Huntington WV 25704-9254
518117303        +   Hunter Williams, 44 E Bar-Le-Doc Dr, Corpus Christi TX 78414-6249
518106319            Huong N Nguyen, 15786 Via Montenero, San Diego CA 92127-4188
518110613            Hussain Feheed Alajmi, Attn Hussain Feheed Alajmi, Ali Sabah Alsalem Bl 9 St, Kuwait
518117304            Hussaini Zoheb Rafai Syed Shah, 430 Saint Andrews Dr, Allen TX 75002-5330
518112062            Hussein Teshu, 8951 Regent Pkwy, Minneapolis MN 55443-1661
518111019            Huy Nguyen, 11 Arrowwood St, Methuen MA 01844-1489
518108475            Huy Van, 3425 Se Hart Cir, Port Saint Lucie FL 34984-6402
518114357            Hwa Cheng Hsieh &, Chi-Chu C Hsieh Jt Ten Tod, 158 Peninsula Dr, Babylon NY 11702-3336
518042996        +   Hyatt Computer, 550 Sylvan Ave, Englewood Cliffs, NJ 07632-3115
518106321            Hyunggi Cho, 8656 Donovan Street, Downey CA 90242-2604
518042997        +   IDDI, 185 Alewife Brook Pkwy, Suite 410, Cambridge, MA 02138-1104
518115254            Iakovos Anastasakis, 149 E Beaumont Rd, Columbus OH 43214-2100
518118927            Ian Dumbleton, W5826 Oxbow Trl, Princeton WI 54968-8308
518113724            Ian Hedges, 18 Derecho Rd, Los Lunas NM 87031-7926
518109244            Ian Kaszans, 115 S Lake Dr, Brunswick GA 31525-1039
518114358        +   Ian M Fernandopulle, 7524 11th Ave Apt 1f, Brooklyn NY 11228-2300
518108019            Ian Mcluckie, 3333 Runnymede Pl Nw, Washington DC 20015-2415
518109245            Ian Ramirez, 3319 Collier Point Northeast, Dacula GA 30019-2986
518118662            Ian S Wedmore, 3816 52nd St Ne, Tacoma WA 98422-1998
518118663            Ian Strawn, 3088 118th Ave Se Apt P104, Bellevue WA 98005-4183
518116022            Ian Warunek, 72 Hughes Street, Kingston PA 18704-2104
518113279            Ian Watson, 1152 Bibbs Rd 11, Voorhees Township NJ 08043-2143
518110506            Ibi Israel Brokerage &, Investments Ltd, Po Box 29161, Tel Aviv 6129101, Israel
518114359        +   Ibrahim N Asad, 403 Fanning St, Staten Island NY 10314-5361
518113280            Ignacio Quiles Lara, 800 Jackson St Apt410, Hoboken NJ 07030-9231
518114360            Igor Chouzhyk, 12a Bay Dr, Saratoga Springs NY 12866-9167
518114361            Igor Iskiyev, 29heinz Avenue Staten, Island Ny.10308, Staten Island NY 10308-3329
518108476            Igor Zimin, 4053 Mission Hills Cir W, Jacksonville FL 32225-4636
518118254        +   Ihuoma Adaku Akamiro, 12501 Hayes Ct Unit 403, Fairfax VA 22033-6002
518109246            Ilan M Bagel, 2795 Peachtree Rd Ne, Unit 302, Atlanta GA 30305-3672
518114362        +   Ilana Sztaimberg, 30 Seaman Ave F, New York NY 10034-6302
518106322            Ileen Izekelian, 1006 E Lexington Dr Apt 1, Glendale CA 91206-3856
518109941            Ilhan Yesilhoca, 250 Navajo Trail, Buffalo Grove IL 60089-2135
518114363        +   Iliana J Banos &, Gabriel A Banos Ten Ent, 750 Salem Rd, Uniondale NY 11553-1933
518108477            Ilija Tojagic, Roth Ira ETrade Custodian, 2717 Lantern Hill Ave, Brandon FL 33511-2379
518118255            Ilya Gurin, 1530 Virginia Ave, Apt B, Charlottesville VA 22903-2634
518109942            Ilyoung Kim, 11122 N Jason Dr, Dunlap IL 61525-8918
518109944            Iman Egab, 2326 W 24th St 1r, Chicago IL 60608-3826
518106323        +   Imeh A Akpanudosen, Po Box 3136, Fontana CA 92334-3136
518106324            Imelda A Davis, R/O Ira ETrade Custodian, 8000 Marsannay Way, Sacramento CA 95829-1262
518106325            Imelda A Davis C/F, Joshua A Davis Utma/Ca, 8000 Marsannay Way, Sacramento CA 95829-1262
518114364        +   Imer Carballo, 66 Washburn Ave, Freeport NY 11520-2335
518889716        +   Immune Oncology Pharmaceuticals, Inc., c/o Jeffrey A. Lester, Chapter 7 Trustee, Lester & Braverman, 374 Main Street, Hackensack, NJ
                     07601-5805
518889704        +   Immune Pharmaceuticals USA Corp., c/o Jeffrey A. Lester, Chapter 7 Trustee, Lester & Braverman, 374 Main Street, Hackensack, NJ
                     07601-5805
518889701        +   Immune Pharmaceuticals, Ltd., c/o Jeffrey A. Lester, Chapter 7 Trustee, Lester & Braverman, 374 Main Street, Hackensack, NJ
                     07601-5805
518113281            Imran Ali Mohammed, 270 Baldwin Rd, Parsippany NJ 07054-2022
518109247            Imran Z Faridi, Ira R/O Etrade Custodian, 4210 Wollaston Rd, Cumming GA 30041-2034
518118256            Imtiaz Ahmad, 41631 Revival Dr, Ashburn VA 20148-1762
518114365            Inderjit Persaud, Sep Ira ETrade Custodian, 124-05 133 Road Ave, S Ozone Park NY 11420-3226
518109248            Indi Richard, 6736 Bill Carruth Pkwy 1111, Hiram GA 30141-3795
518108478            Indranie K Sarju & Sarabjeet Sarju, Jt Ten, 6306 Sw 26th St, Miramar FL 33023-3912
518117306            Indu Thapa Magar, 3976 North Story Road 1232b, Irving TX 75038-5920
518111020        +   Inez Tellez, 53 Congress Street 137, Amesbury MA 01913-1928
518042998            Infinite, Dept #652 PO BOX 220, Bettendorf, IA 52722
518106326        +   Ingrid H Tarien, Ira Vftc As Custodian, Roth Account, 1325 Holly Ave, Los Altos CA 94024-5625
518042999            Innovaderm Research Inc., 1851 Sherbrooke Est, bureau 502, Montrea, CANADA
            Case 19-13273-VFP Doc 636 Filed 05/22/21 Entered 05/23/21 00:16:22                                                    Desc
                            Imaged Certificate of Notice Page 82 of 241
District/off: 0312-2                                         User: admin                                                          Page 80 of 239
Date Rcvd: May 20, 2021                                      Form ID: pdf905                                                 Total Noticed: 12649
518112922            Internal Keynote Test Acct 079, Attn Mike Ranallo, 200 S 108th Ave, Omaha NE 68154-2631
518112923            Internal Keynote Test Acct 091, Attn Mike Ranallo, 200 S 108th Ave, Omaha NE 68154-2631
518112924            Internal Keynote Test Acct 099, Attn Mike Ranallo, 200 S 108th Ave, Omaha NE 68154-2631
518108479        +   Intl Fcstone Financial Inc, Asian Equities Trading, 329 Park Avenue North, Suite 350, Winter Park FL 32789-7407
518036514        +   Intracoastal Capital LLC, 2211A Lakeside Drive, Bannockburn, IL 60015-1265
518117958            Investec Wealth & Investmenet, Felicity Rowlands, 100 Old Hall Street, Liverpool L39ab, United Kingdom
518107666            Ionut Burzo, 5008 South Flanders Court, Centennial CO 80015-5811
518114366        +   Ipl Consultants Inc Ret Plan, Ua 01 01 88 Joseph Hearn &, Sharon Hearn Tr, 31 Campbell Ave, Suffern NY 10901-6303
518114367        +   Ira Applebaum, 163-42 92nd Street, Howard Beach NY 11414-3728
518111367            Ira FBO Cheryl G Soria, Tiaa Fsb As Trustee, Roth Account, 30 Oneill Dr Apt 5, Gaithersburg MD 20877-1580
518118664        +   Ira FBO Daniel C Schitkovitz, Trp Trust Co Custodian, Rollover Account, 13223 97th Ave Ne, Apt F304, Kirkland WA 98034-9526
518107886            Ira FBO David W. Gourley, Pershing Llc As Custodian, 140 Bruey Road, Norfolk CT 06058-1395
518106327            Ira FBO Donald Slaght, Cetera Invstmnt Svc As Cust, 905 Amber Court, Upland CA 91786-3712
518109945            Ira FBO Edward John Wiessing, Trp Trust Co Custodian, P O Box 155, Teutopolis IL 62467-0155
518108480        +   Ira FBO Frank Rubino, Pershing Llc As Custodian, Rollover Account, 456 Coconut Palm Pkwy, Ponte Vedra FL 32081-6077
518115734        +   Ira FBO Gary Ploof, Trp Trust Co Custodian, Rollover Account, 5455 Sw 167th Ave, Beaverton OR 97007-3344
518114368            Ira FBO George E Manassa, Pershing Llc As Custodian, 24 Samantha Ln, Staten Island NY 10309-1711
518113282            Ira FBO Howard Rothbein, Pershing Llc As Custodian, 108 Lawrence Parkway, Tenafly NJ 07670-2939
518109946        +   Ira FBO James H Stebbins, Pershing Llc As Custodian, Rollover Account, 1467 Conway Rd, Lake Forest IL 60045-2625
518110368            Ira FBO James Ledbetter, Pershing Llc As Custodian, Rollover Account, 2825 Leon Prall Rd, Otisco IN 47163-9670
518118257            Ira FBO Jerry R Rodgers, Pershing Llc As Custodian, 8253 Pond View Dr, Gloucester VA 23061-4253
518108481        #   Ira FBO Jorge M Zilveti, Trp Trust Co Custodian, 114 Sw 14th St, Boynton Beach FL 33426-4642
518111021        +   Ira FBO Joseph B Tompkins Roth Ira, Td Ameritrade Clearing Inc Custodian, Roth Conversion Account, 12 Longmeadow Rd,
                     Westborough MA 01581-2406
518108482        +   Ira FBO Justin Michael Chrobak, Pershing Llc As Custodian, Roth Account, 4865 Sawyer Rd, Sarasota FL 34233-2141
518113283            Ira FBO Kenneth J Schnoll, Pershing Llc As Custodian, 126 Oweno Rd, Mahwah NJ 07430-2247
518106328        +   Ira FBO Khiet Pham, Pershing Llc As Custodian, Rollover Account, 15938 Los Altos St., Fountain Vly CA 92708-1120
518114369            Ira FBO Lawrence Hanau, Pershing Llc As Custodian, 215 Seton Dr, New Rochelle NY 10804-1527
518114370            Ira FBO Leonid Chervony, Pershing Llc As Custodian, 122 Braisted Avenue, Staten Island NY 10314-6135
518113284        +   Ira FBO Lorraine M Sharenow, Td Ameritrade Clearing Inc Custodian, 367 Meisel Ave, Springfield NJ 07081-2315
518118258        +   Ira FBO Manuel R Del Mundo, Trp Trust Co Custodian, Roth Account, 5555 Village Center Dr, Centreville VA 20120-2893
518106329        +   Ira FBO Nancie D Eaton, Pershing Llc As Cu Acct Closed, Rollover Account, 2918 Richard Avenue, Concord CA 94520-5514
518105394        +   Ira FBO Paul J Dietrich, Pershing Llc As Custodian, Roth Conversion Account, Po Box 64610, Tucson AZ 85728-4610
518116490        +   Ira FBO Randy A Schuh, Trp Trust Co Custodian, B/O Alvin F Schuh Deceased, 1094 Bennington Dr, Charleston SC 29492-8473
518117307            Ira FBO Rathnakar Yadama, Pershing Llc As Custodian, 3505 Flowing Way, Plano TX 75074-9004
518105395        +   Ira FBO Richard John Turner, Cetera Invstmnt Svc As Cust, Rollover Account, 9117 E Crystal Drive, Sun Lakes AZ 85248-0835
518114371        +   Ira FBO Sourav Choudhury, Pershing Llc As Custodian, Rollover Account, 139 Eldridge St Apt 17, New York NY 10002-3748
518113285            Ira FBO Sylvia Rothbein, Pershing Llc As Custodian, 108 Lawrence Parkway, Tenafly NJ 07670-2939
518106330        +   Ira FBO Theresa S Plunkett, Trp Trust Co Custodian, Rollover Account, 517 Venus Ave, Lompoc CA 93436-1935
518106331        +   Ira FBO Van D Nguyen, Pershing Llc As Custodian, Rollover Account, 35813 Camelot Circle, Wildomar CA 92595-7736
518114372        +   Irene Mary Clark, 20 Bon Aire Cir Apt 606, Suffern NY 10901-7037
518106332            Irene Wong, 825 Adelita Street, Montebello CA 90640-2504
518115255            Iric J Bernal, 5217 Brandy Oaks Ln, Columbus OH 43220-6243
518114373        +   Irina Kachko, 1632 East 36th Street, Brooklyn NY 11234-4219
518113286            Irina Lendensky Ira, Td Ameritrade Clearing Inc Custodian, 21 Pine Cluster Cir Unit F, Manalapan NJ 07726-1927
518106333            Irma Encinas, 480 Monticello St, San Francisco CA 94127-2861
518115646            Irmino Cabral, 104 Mcknight Cres, Tottenham On L0g 1w0, Ontario
518043000       #+   Iron Mountain, 1000 Campus Dr, Collegeville, PA 19426-4908
518106334            Irshad M Khalak, 6348 Arnold Way, Buena Park CA 90620-1504
518118259        #   Isaac Avent, 1400 Brookwood Pl, Virginia Beach VA 23453-1651
518114374            Isaac Bason, 75-20 Bell Blvd Oakland, Gardens New York, Oakland Gardens NY 11364-3460
518118024            Isaac Benge, 2380 East 3225 North, Layton UT 84040-2457
518116657            Isaac Kobrin, Aescherstrasse 8, 111 Glenwood Dr, Switzerland
518116023        #   Isaac O Ajisafe, 1010 Hatches Mill Dr, Media PA 19063-1365
518110369            Isaac Steffen, 8775 Thuermer Hollow Road, Aurora IN 47001-9703
518106335        #   Isaac Takyi, 3475 Beech St Apt 51, San Diego CA 92102-1663
518111022        +   Isaacson Miller Ttee, Isaacson Retirement Plan, FBO John M Isaacson, 81 Washington Ave, Cambridge MA 02140-2716
518108483            Isabel G Ruber, 9081 Lime Bay Blvd Apt 201, Tamarac FL 33321-8626
518109947            Isabelle Castro, 2731 West 22nd Place, Chicago IL 60608-3507
518114375        +   Isabelle Sherman, 64 Sagamore Road, Bronxville NY 10708-1546
518108484            Isadore Bolton, 117 Gardens Dr Apt103, Pompano Beach FL 33069-6404
518114376        +   Isael Arellano Flores, 4801 72nd Street, Woodside NY 11377-6025
518116334        +   Isis D Serrano Otero, Po Box 1081, Manati 00674, Puerto Rico 00674-1081
            Case 19-13273-VFP Doc 636 Filed 05/22/21 Entered 05/23/21 00:16:22                                                  Desc
                            Imaged Certificate of Notice Page 83 of 241
District/off: 0312-2                                         User: admin                                                        Page 81 of 239
Date Rcvd: May 20, 2021                                      Form ID: pdf905                                               Total Noticed: 12649
518111023           Isis Madrid, 14h Magnolia Ave Apt 2, Cambridge MA 02138
518113287         # Islam Alaeddin, 157 Orchard St, Elmwood Park NJ 07407-2213
518117308           Ismael Buenrostro, 21303 Encino Commons Apt 5203, San Antonio TX 78259-2696
518106336           Ismael De La Cruz, 64 Saint Brendan Way, Salinas CA 93906-3718
518118260           Ismael S Elian, 41979 Briarberry Pl, Leesburg VA 20176-7843
518116335         + Ismaela Velazquez, 1697 Calle Santa Elena, San Juan 00921-3722, Puerto Rico 00921-3722
518111762           Ismail Msuya, 1730 Longyear Avenue, Marquette MI 49855-2115
518117309           Ismail Traore, 8418 Gulfwood Lane, Houston TX 77075-4720
518112616           Ismar Terzic, 4000 Foxes Trail, Cramerton NC 28032-1673
518113288         + Israel Rios, 599 West Side Avenue, Jersey City NJ 07304-3949
518111368           Iss/1754/Gpd, 702 King Farm Blvd Ste 400, Rockville MD 20850-5774
518111369         + Iss/7908/Marco Consulting, 702 King Farm Blvd Suite 400, Rockville MD 20850-5774
518108485           Issa Jabrieh, Luciana Jabrieh, 6821 Nw 34th Ave, Ft Lauderdale FL 33309-1228
518106337           Issa Mowannes, 875 Sheridan Road, San Bernardino CA 92407-4183
518113289           Ivan Dudkevych, 60 Holdsworth Ct, Passaic NJ 07055-6204
518117310           Ivan Gonzales, 7035 Pickwell Dr 406, San Antonio TX 78223-4061
518107887         # Ivan Lomakin, 750 Whitney Ave Apt B13, New Haven CT 06511-1356
518111024         + Ivan Markovic, 151 Terrace Street Apt. 3, Roxbury Crossing MA 02120-3517
518112617           Ivan Ramirez, 9240 Newfield St, Charlotte NC 28216-2291
518108486           Ivan Rech Sr, 511 E 57th St, Hialeah FL 33013-1353
518111370           Ivory C Mann Jr, 19548 Mill Point Rd, Boonsboro MD 21713-2021
518109249           Ivory Towner, 2897 N Druid Hills Rd, Atlanta GA 30329-3924
518110518           Iyad Abdeen, P.O.Box 183476, Amman 11118, Jordan
518118261           Iyad Shawar, 23099 Harbor Towne Dr, Carrollton VA 23314-3323
518114378           Izabela Kaczmarek, 2600 Netherland Ave Apt 1822, 1822, Bronx NY 10463-4838
518111371         + Izabella Galustyan, 7827 Oracle Pl, Potomac MD 20854-4027
518110492           J & E Davy, Attn Teresa Geary, Davy House 49 Dawson St, Dublin 2, Ireland
518106338         + J Beek & S Beek Ttee, Beek Family Trust #1, U/A Dtd 09/25/1998, 128 De La Costa Ave, Santa Cruz CA 95060-6321
518109250           J C Waters Jr, Po Box 1672, Cartersville GA 30120-1672
518114379           J Cola Inc, Attn Joseph Fernicola, 1496 Greene Ave, Brooklyn NY 11237-4811
518108488           J Cuervo, 5459 Toronto Rd, Haverhill FL 33415-1216
518106339         + J Fields-Keene & J Saccheri Tt, Ccfmg Inc 401k Ps Plan, FBO Chandrasekar Palaniswamy, 1622 N Broadbent Ln, Clovis CA 93619-5050
518106340         + J Foley & S Foley Ttee, Foley Family Trust, U/A Dtd 11/05/2008, 15 Vista Montemar, Laguna Niguel CA 92677-7954
518106341         + J Keener & E Keener Ttee, James H Keener 401k Profit Sha, FBO James H Keener, 1775 Indian Valley Rd, Novato CA 94947-4223
518106342         + J Keener & E Keener Ttee, James H. Keener Family Revocab, U/A Dtd 06/18/2004, 1775 Indian Valley Rd, Novato CA 94947-4223
518117311           J L Holmes, Po Box 1525, Carthage TX 75633-7525
518116619           J Liebelt, P.O. Box 2124, Aberdeen SD 57402-2124
518106343         + J Moskovits & W Moskovits Ttee, The Moskovits Family Trust, 364 N Martel Ave, Los Angeles CA 90036-2516
518109635           J&T Banka As, Pobrezni 297/14, Praha 8 18600, Czech Republ
518105403      ++++ JASON OTT, 5557 W LEAD ST, GOLDEN VALLEY AZ 86413-7697 address filed with court:, Jason Ott, 5821 W Lead St, Golden
                    Valley AZ 86413-7697
518043004         + JMP Securities LLC, 600 Montgomery St., Suite 1100, San Francisco, CA 94111-2713
518109948         # Jabari Coleman, 297 Highland Avenue, Elmhurst IL 60126-2244
518117312           Jabril Durham, 700 Dorchester Dr, Desoto TX 75115-6126
518117313           Jace Aaron Emmert, 121 Bull Run Dr, Streetman TX 75859-3202
518112063           Jace Sanders, Oakland Path, Medford MN 55049
518112259           Jack E Proctor Trustee FBO Jack E Pr, U/A 01/05/2011, 5656 W Choctaw Ln, Joplin MO 64801-3658
518109949           Jack Goff, 1614 South Robb Street, Robinson IL 62454-2439
518106344           Jack Mitchner, 3810 Newark Ct, Claremont CA 91711-1459
518114380         + Jack Sardar, 610 Avenue Y, Brooklyn NY 11235-6103
518107888           Jack Sawyer, 806 Storrs Rd, Mansfield CT 06268-2627
518115735         + Jack Stuart Bernstein, 19770 Wildwood Dr, West Linn OR 97068-5202
518112064         # Jack Thomas Wycoff, 4620 Highway 21, Embarrass MN 55732-8016
518117314           Jack W Hammonds, 1568 Cr 784, Buna TX 77612-4442
518115567           Jackie Lee Lopp, Po Box 722, Wheatland OK 73097-0722
518116491           Jackie Sallis, 210 Woodgrove Trce, Spartanburg SC 29301-6430
518117315           Jackson Aylesworth, 520 Hawthorne Cir, Lantana TX 76226-6482
518118665           Jackson Black, 8022 15th Ave Nw Apt 201, Seattle WA 98117-3669
518106345           Jackson Chinchay, 1627 Lazy Trail Dr, Chico CA 95926-7107
518110371           Jackson Delisle, 10010 Northcote Ct, Saint John IN 46373-9546
518109950           Jackson Grieves, 1139 Willow Lake Dr, Metamora IL 61548-8351
518112065           Jackson Parker, 600 Harbor Lane North, Plymouth MN 55447-4418
518117316           Jackson Routt, 218 Gessner Road, Houston TX 77024-6115
            Case 19-13273-VFP Doc 636 Filed 05/22/21 Entered 05/23/21 00:16:22                                                   Desc
                            Imaged Certificate of Notice Page 84 of 241
District/off: 0312-2                                         User: admin                                                          Page 82 of 239
Date Rcvd: May 20, 2021                                      Form ID: pdf905                                                 Total Noticed: 12649
518114381        + Jacky Fang, 247 W 109th St Apt 15, New York NY 10025-2382
518108489        # Jaclyn Blair, 181 94th Ave N, St Petersburg FL 33702-2656
518112618          Jaclyn Polenz, 134 Fesperman Cir, Troutman NC 28166-3401
518105111          Jacob A Logan, 209 Lake Marie Rd, Chatom AL 36518-6814
518105396          Jacob Barnett, 4802 South Anitole Way, Mesa AZ 85212-8212
518109587          Jacob Burger, 213 18th St, Boone IA 50036
518118666          Jacob C Adams, 2612 N Pines Rd, Apt D48, Spokane Valley WA 99206-7633
518106346          Jacob Callahan Roth Ira Td, Ameritrade Clearing Custodian, 121 Calle Bella Vis, Camarillo CA 93010-1704
518111763          Jacob Carroll, 22047 Irene, Brownstown MI 48183-1441
518106347          Jacob Dewater, 45550 30th St East, Lancaster CA 93535-2351
518108490        + Jacob Ellis, 1639 Peace Lily Way, Oviedo FL 32765-2016
518109951          Jacob Gamze, 9429 Lawler Ave, Skokie IL 60077-1272
518107667          Jacob George, 4400 S Monaco St Apt 913, Denver CO 80237-3453
518118025          Jacob Hall, 1030 West 3800 North, Ogden UT 84414-1340
518106349          Jacob Hershberger, 7711 Greenback Ln 42, Citrus Heights CA 95610-5806
518117317          Jacob Holder, 3734 Landon Park Dr, Katy TX 77449-6145
518116745          Jacob Ledford, 265 Old Powerline Ln, Cleveland TN 37323-5224
518106350        # Jacob Mack, 16772 Homeplace Loop, Forest Ranch CA 95942-9731
518113292          Jacob Macwhorter, 96 Hickory Hill Rd, Jackson NJ 08527-1750
518108491          Jacob Melvin Johnvedakumar, 2314 Scenic Dr, Melbourne FL 32901-5202
518115568          Jacob Mosby, 2128 L St Sw, Miami OK 74354-8912
518115257          Jacob Nogalo, 3336 Symphony St, Cuyahoga Falls OH 44223-3551
518109588          Jacob Ohnmacht, 1424 J Ave, Essex IA 51638-4598
518114382          Jacob Peacock, 7730 Co Rd 113, Bath NY 14810
518105237          Jacob Pumphrey, 201 W 1st St, Junction City AR 71749-9544
518112066          Jacob Reinking, 6314 Mason Ave Ne, Otsego MN 55301-4653
518111764          Jacob Rickman, 1288 Washington Ave, Lincoln Park MI 48146-2034
518109953          Jacob Sanford, 10490 Gilreath Road, Chatham IL 62629-8623
518109954          Jacob Singer, 1126 East Paris Avenue, Peoria Heights IL 61616-1534
518109955          Jacob Smith, 2069 Us-6, Marseilles IL 61341
518113293          Jacob Spaans, 7 Arlington Street, Oakhurst NJ 07755-1141
518106351          Jacob Stage, 1730 Highland Cir, Fairfield CA 94534-3942
518111025        + Jacob Stuckey, 2 Claudette Cir, Framingham MA 01701-3820
518109956          Jacob Wind, 2309 Grey Stone Dr, Springfield IL 62704-8716
518113294          Jacob Ziff, 53 Davidson Avenue, Ramsey NJ 07446-1401
518111372        + Jacqueline Baxter, 10803 Marathon Dr., Upper Marlboro MD 20772-4747
518117318          Jacqueline Booker, 308 8th St, Rosenberg TX 77471-1925
518109957          Jacqueline Bynes, 6108 N Meade Ave, Chicago IL 60646-3815
518114384          Jacqueline Garcia, Brennan St, Huntington NY 11743
518108492          Jacqueline Hall, 5420 Lois Ave, Jacksonville FL 32205-6227
518115737          Jacqueline J Roberts, 10495 Sw 135th Ave, Beaverton OR 97008-9703
518106352        + Jacqueline Lan Huynh, 3 Green Hills Ct, Millbrae CA 94030-1773
518115258        # Jacqueline Lawrence, 138 Wilson Ave, Niles OH 44446-1931
518108493        + Jacqueline M Spoto, 11125 Park Blvd # 104-173, Seminole FL 33772-4757
518116024          Jacqueline Philleo, 2022 North 4th Street, Philadelphia PA 19122-1509
518108494          Jacqueline Phillips, Po Box 152, Dunnellon FL 34430-0152
518108495          Jacqueline Scott, 136 Ne 37th Pl, Homestead FL 33033
518117319          Jacquelyn D Butler, 10797 Midway Dr, Frisco TX 75035-2379
518112620          Jacquelyn J Fairchild, R/O Ira ETrade Custodian, 8010 Hogan Dr., Wake Forest NC 27587-6661
518118667          Jacques Bakhazi, 1003 Catskill St, Richland WA 99354-2109
518106353        + Jada Easterling Tobias Ira, Td Ameritrade Clearing Custodian, Po Box 501, Lebec CA 93243-0501
518110373          Jade Aaron Ritter, 129 N Main St, Batesville IN 47006-1245
518111765          Jade Edwards-Cureau, 25599 Briarbank Ave, Southfield MI 48033-2726
518110374        # Jade Ritter, 129 N Main St, Batesville IN 47006-1245
518118668          Jaden E Skoy-Delacruz, Coverdell Esa, 1080 Meadow Hills Dr, Richland WA 99352-8661
518116746          Jae Cho, 9624 Mitchell Pl, Brentwood TN 37027-8482
518114385        + Jae Ho Choe, 231 E 77th St Apt 5a, New York NY 10075-2402
518114386        + Jae Ho Choe, Charles Schwab & Co Inc Cust, 231 E 77th St Apt 5a, New York NY 10075-2402
518106354          Jaeoh Lee, 3395 Michelson Dr 3371, Irvine CA 92612-4487
518117320          Jagatbir Mondair, 609 Memorial Hill, Murphy TX 75094-3668
518112621        + Jagdish B Patel &, Sudha J Patel Jt Ten, 1816 Damascus St, Charlotte NC 28213-5193
518118262          Jagdish Talwar, 25571 Mimosa Tree Ct, Chantilly VA 20152-6319
518109251          Jagriti Vyas &, Asutosh Vyas Jtwros, 5720 Riley Terrace Road, Atlanta GA 30327-4362
            Case 19-13273-VFP Doc 636 Filed 05/22/21 Entered 05/23/21 00:16:22                                               Desc
                            Imaged Certificate of Notice Page 85 of 241
District/off: 0312-2                                       User: admin                                                        Page 83 of 239
Date Rcvd: May 20, 2021                                    Form ID: pdf905                                               Total Noticed: 12649
518114387        + Jahneka Cassells, 150 Beechwood Avenue, Mount Vernon NY 10553-1302
518114388        + Jahquan Johnson, 1119 Sumner Ave, Schenectady NY 12309-5600
518108496          Jai Gidwani, 8482 Shady Glen Dr, Orlando FL 32819-4180
518112067          Jaidev Sehrawat, 4401 Park Glen Rd 302, Minneapolis MN 55416-4767
518108497          Jaime Cruz, 13016 Carrollwood Creek Drive, Tampa FL 33624-4028
518116025          Jaime Deck, 626 5th Ave, Bethlehem PA 18018-5235
518107670          Jaime Torres-Gonzalez, 8962 W Lake Dr, Littleton CO 80123-8608
518106355          Jaime V So Jr C/F, Joan So Utma/Ca, 759 Lakechime Dr, Sunnyvale CA 94089-2540
518117321        + Jaison V Cherian &, Deenamma M Jaison Jt Ten, 6802 Stableton Ln, Houston TX 77049-2054
518117322          Jaison V Cherian And, Mrs Deenamma Jaison Jtwros, 6802 Stableton Ln, Houston TX 77049-2054
518118263        + Jake Day, 6670 Rutledge Drive, Fairfax Station VA 22039-1700
518115569          Jake Hill, 1123 Northwest 14th Street, Oklahoma City OK 73106-4411
518112925          Jake Livergood, 3216 Meghan Dr, Bellevue NE 68123-2653
518108498          Jake Ricca, 4610 Lacebark Trail, Oviedo FL 32765-5153
518109958          Jake Shaw, 744 Golden Prairie Drive, Davis Junction IL 61020-9442
518106356          Jake Spiker, 14914 Four Corners Trl, Ramona CA 92065-5115
518109252          Jakeir Moody, 980 Walther Boulevard, Northwest 1625, Lawrenceville GA 30043-5485
518109959          Jakub Bigos, 3847 North Nordica Avenue, Chicago IL 60634-2379
518109253          Jalen Releford, 5628 Crest Hwy, Thomaston GA 30286-1658
518106358          Jamaal Cooper, 2627 California Street 11, Berkeley CA 94703-1841
518108499          Jamal Gedeo, 4280 Cool Emerald Dr, Tallahassee FL 32303-6873
518114389        + Jamal Khulaqi, 570 Hertel Ave, Buffalo NY 14207-2315
518108020          Jamal Wimbish, 3707 Alabama Ave Se A, Washington DC 20020-2465
518118669          Jamee Mcintosh, 165 W 6th Ave, Kettle Falls WA 99141
518111373          Jamel Murray, 4304 Old Court Road, Pikesville MD 21208-2705
518108500          James A Jaster Ira, TD Ameritrade Clearing Custodian, 7035 S Sorrell Ave, Homosassa FL 34446-3468
518113295          James A Lindia, 8 Mica Dr, Kinnelon NJ 07405-2717
518114390        + James A Martin, 110 Cathedral Dr, Buffalo NY 14224-2367
518117325          James A Stewart, Po Box 429, Malakoff TX 75148-0429
518117324        + James A Stewart, Tod On File, Po Box 429, Malakoff TX 75148-0429
518111026        + James A Venooker, 110 Parkurst Drive, Westford MA 01886-3032
518116747          James A Wright (Decd), 4247 Sulfur Springs Rd, Murfreesboro TN 37129-1945
518108501          James Ackermann, 20 Robinwood Dr, Longwood FL 32779-3028
518112623        + James Allen Sutton, 103 Hawthorne Rd, Greenville NC 27858-9773
518108502        + James B Ruth &, Karen G Ruth Jt Ten, 898 Granada Dr, Boca Raton FL 33432-8116
518106359          James Balentine, 42 Wilshire Ave, Vallejo CA 94591-7936
518108503          James Baptiste, 3150 Ne 3rd Dr, Homestead FL 33033-7197
518106360          James Beam, 2639 E Monroe Ave, Orange CA 92867-6230
518106361          James Becket, 1121 Mercer Ave, Ojai CA 93023-2027
518111767          James Bieniek, 18233 W Lakeshore Dr, Brimley MI 49715-9362
518111768        + James Birchmeier &, Laura Birchmeier Jt Ten, 313 Tamarack Dr, Saline MI 48176-9573
518111374          James Boyd, 9619 Byward Blvd, Bowie MD 20721-1894
518116492          James Brown, 2359 Rifle Range Rd, Mount Pleasant SC 29466-8816
518116748          James Bryan, 200 Public Square West 305, Shelbyville TN 37160-3949
518111375        + James Burdette, 1901 Whetstone Ct, Frederick MD 21702-3087
518114391        + James Burke, 36 Birch Rd, East Islip NY 11730-3102
518109520        + James C Panas, 754 Ekela Ave Apt 801, Honolulu HI 96816-1149
518106362        + James C Wang &, Sue L Wang Jt Ten, 2693 N Longhurst St, Orange CA 92867-8000
518108505          James Calderaro Tod, 862 Sw 21st Ln, Boca Raton FL 33486-6870
518107889        # James Canfield, 47 Katrina Cir, Bethel CT 06801-3310
518109521          James Carlton Nichol &, Pamela A Nichol Jt Wros, Po Box 716, Kailua HI 96734-0716
518109254          James Chapman, 4541 Rushing Wind Ct, Powder Springs GA 30127-5382
518106363          James Choi Roth Ira Td Ameritrade, Clearing Custodian, 109 San Miguel Ct, San Pablo CA 94806-5034
518110789        + James Conley, 12875 Eagle Nest Rd, Bastrop LA 71220-7805
518117327        + James Correnti, 10811 Umber Court, Houston TX 77099-4029
518115738          James D Brown Sep Ira, Td Ameritrade Clearing Inc Custodian, Po Box 463, Independence OR 97351-0463
518106364          James D Gilbert, 11 Amber Way, Chico CA 95926-1701
518112624          James D Holmes, 1477 Brett Shane Ct, Gastonia NC 28052-1487
518105112        # James D Williams, James Williams, 1604 Northview Dr, Mobile AL 36618-1804
518106365        + James D. Mccamant, Charles Schwab & Co Inc Cust, Sep-Ira, 18150 Tyler Rd, Fiddletown CA 95629-9751
518109522          James David Marques Iii, 3370a Iwipoo Rd, Kalaheo HI 96741-8103
518116026        + James Diggins, 6311 Huntingdon Street, Harrisburg PA 17111-4366
518114392        + James Dunn &, Margaret Dunn Jt Ten, 38 Leggett Pl, Staten Island NY 10314-3321
            Case 19-13273-VFP Doc 636 Filed 05/22/21 Entered 05/23/21 00:16:22                                                 Desc
                            Imaged Certificate of Notice Page 86 of 241
District/off: 0312-2                                       User: admin                                                         Page 84 of 239
Date Rcvd: May 20, 2021                                    Form ID: pdf905                                                Total Noticed: 12649
518113800        + James E Breen, Po Box 336265, N Las Vegas NV 89033-6265
518109961          James E Broniec &, Ryan J Broniec Jtwros, 20 Sunray Dr, Highland IL 62249-2417
518112068          James E Crandall, 4037 Snelling, Minneapolis MN 55406-3330
518117328        + James E Doan, Charles Schwab & Co Inc Cust, Ira Rollover, 3819 Ruskin St, Houston TX 77005-4307
518112260        + James E Duffy &, Lynn M Kowalski Jt Ten, 419 W 70th Ter, Kansas City MO 64113-2052
518115260          James E Needles, 2615 Trares Rd, Mogadore OH 44260-9410
518106366        + James E Shepard, Sally Jean Shepard Ttee, The Shepard 1993 Decl Of Trust, Po Box 3, Kentfield CA 94914-0003
518112625          James Edward Boyette, 6934 Middleboro Dr, Raleigh NC 27612-2671
518109255        + James Edward Dotson, Charles Schwab & Co Inc.Cust, Roth Conversion Ira, 4335 Elmhurst Ln, Cumming GA 30028-8164
518118265          James Edward Scheppan Ira, Td Ameritrade Clearing Custodian, 18375 Yellow Schoolhouse Rd, Round Hill VA 20141-2137
518108506        + James Edward Yerrill, 8900 Heartsong Ter, Boynton Beach FL 33473-4834
518105238        + James F Angelo Sep Ira, Td Ameritrade Clearing Inc Custodian, 3601 West Dinsmore Trail, Fayetteville AR 72704-7634
518106367          James Fletcher, 1785 El Monte Rd, Crescent City CA 95531-8339
518117329          James G Gulsby &, Shannon E Gulsby Jtwros, P.O. Box 649, Lovelady TX 75851-0649
518113801        + James G Obertean Rollover Ira Td, Ameritrade Clearing Custodian, 2121 Joy Creek Lane, Henderson NV 89012-4510
518107672          James G Pope, 487 Casey Way, Grand Junction CO 81504-6281
518118928        + James Gehring & Debra Gehring Jt, Ten, N 6731 Kliner Road, Shiocton WI 54170-9336
518106368          James Ghosal, 312 Lambeth Court, Lincoln CA 95648-7202
518118266          James Gill, 43476 Whetstone Ct, Ashburn VA 20147-5304
518118267          James Gill Ii, 2277 Indian River Road, Virginia Beach VA 23456-3895
518110490        + James Gomez, The Malrite Company, 3333 Richmond Road - Suite 460, Beachwood OH 44122-4199
518114393        + James Gorman, 112 Willowbend Dr, Penfield NY 14526-1125
518111376          James H Carlisle, Ira ETrade Custodian, 4 Whitetail Way, Elkton MD 21921-1554
518116027        + James H Healey, 100 Tumble Creek Rd, Easton PA 18042-9525
518114394        + James H Small, 105 Michaels Path, Delhi NY 13753-6415
518112261        + James Hanway, 418 Ohio St. Joseph Mo 64504, Saint Joseph MO 64504-1458
518114395        + James Hartman, 39 Mariemont Ave, Buffalo NY 14220-2203
518105239          James Hatchett, 3012 Ludwig Street, Little Rock AR 72204-4462
518112926          James Heinemann, 501 S 21st St, Dakota City NE 68731-4037
518116493        + James Henderson Villeponteaux Iii &, Karen Westendorff Villeponteaux Ten, 432 Johnson Rd, Harleyville SC 29448-4338
518118268          James J Cotton, 9617 Grove Ave, Apt 3, Norfolk VA 23503-2451
518114396        + James J Lynn, 1447 E. 108th St., Brooklyn NY 11236-4674
518112263        + James Jennings, 2319 Magnolia Court, Columbia MO 65202-1225
518105397        + James Joseph Cashen, 10419 E Greenway Cir, Mesa AZ 85207-4413
518111377        + James Joseph Fox, 919 Mchenry, Baltimore MD 21223-3620
518111770          James Judd, 115 Crum Street, Laingsburg MI 48848-9679
518106369        + James Kai Mickey, Charles Schwab & Co Inc Cust, Sep-Ira, 9463 School St, Elk Grove CA 95624-2021
518116028        # James Kang, 502 Susan Cir, North Wales PA 19454-1408
518118269          James Koontz, 3744 Crooked Run Rd, Mount Jackson VA 22842-3370
518117331          James Kuntz, 201 E 4th St 231, Austin TX 78701-3642
518112264          James L Bacon, 22755 Retum Ln, Waynesville MO 65583
518118270          James L Combs, 7301 Forest Ave, Suite 200, Richmond VA 23226-3792
518109962          James L Forrest, 845 N 82nd St, East Saint Louis IL 62203-1833
518118512          James Lamountain, 767 Ellis Orchard Rd, Castleton VT 05735-4435
518114397          James Lanera &, Jaymie Ashley Lanera Jtwros, 1 Arden Dr, Amawalk NY 10501-1020
518112265          James Larkins, 222 Stablestone Dr, Chesterfield MO 63017-2507
518106370        + James Ledwith & Brian Ledwith Jt, Ten, 1064 Vista Madera Ln., El Cajon CA 92019-3570
518118271        + James Lewis, 1117 Denton Creek Dr,, Justin, TX 76247-1603
518111027        + James Long Sr, Po Box 843, Ayer MA 01432-0843
518112069        + James Loucks, 560 Kent Ln, Shoreview MN 55126-4145
518116749          James Lovell, 922 Bluff Rd, Brentwood TN 37027-8315
518106371          James Lupold, 28036 Charles Dr, Santa Clarita CA 91350-1970
518114398        + James M Fehily, 115 Tompkins Cir, Staten Island NY 10301-3100
518117332          James M Genneken, 6650 Deer Creek Ln, Farmersville TX 75442-5152
518108507          James M Herring, 2593 Clayton Rd, Chipley FL 32428-5210
518106372        + James M Janky, Charles Schwab & Co Inc Cust, Sep-Ira, 894 Lockhaven Dr, Los Altos CA 94024-7031
518111771          James M Murphy, 805 Phillips Ave, Clawson MI 48017-1430
518109589          James M Thebeau &, Mary Mathilde Thebeau Jtwros, 2020 Cottage Glen Rd Se, Cedar Rapids IA 52403-1902
518111028          James Manelas, 219 Adams Street, Lowell MA 01854-4203
518109256          James Massett, 2249 Vinings Cove Southeast, Smyrna GA 30080-4691
518118670        + James Mccormick, 904 N Proctor St, Tacoma WA 98406-5025
518113296          James Mcnamee, 24 Van Kruiningen Court 240, Wallington NJ 07057-1778
518115739          James Miller, 1 Jefferson Parkway Apt. 201, Lake Oswego OR 97035-8814
            Case 19-13273-VFP Doc 636 Filed 05/22/21 Entered 05/23/21 00:16:22                                                    Desc
                            Imaged Certificate of Notice Page 87 of 241
District/off: 0312-2                                         User: admin                                                          Page 85 of 239
Date Rcvd: May 20, 2021                                      Form ID: pdf905                                                 Total Noticed: 12649
518106373          James Morgan, 243 Calle Villario, San Clemente CA 92672-2130
518109963        + James Murray Ira, Td Ameritrade Clearing Custodian, 477 Linden St, Winnetka IL 60093-2530
518117334          James N Thackerson, Po Box 304, San Diego TX 78384-0304
518106374          James O'boyle, 107 Amethyst Ave, Newport Beach CA 92662-1239
518117335        # James O'quinn, 111 South Avenue M, Clifton TX 76634-1924
518117336        # James P Applegate, 2203 Roundrock Dr., Carrollton TX 75007-5904
518118929          James P Hill, 13757 Gondola Road, Tomah WI 54660-6700
518112626          James P Kuehner, 1002 Plum Leaf Ct Se, Leland NC 28451-8772
518112070        + James P Schaubroeck, 662 Waterview Cv, Eagan MN 55123-2179
518111029        + James P Tierney, 62 Marlboro St, Belmont MA 02478-3791
518114399        + James Painting, 176 Saint Johns Dr, Rochester NY 14626-2041
518109258        + James Parker Russo, 3427 Old Louisville Rd, Augusta GA 30906-5712
518117337          James Perkins, 817 Alisons Way, Abilene TX 79602-3152
518108508          James Peters Ira Td Ameritrade, Clearing Custodian, 525 65th Ave, Vero Beach FL 32968-9409
518109590          James Polzin, 207 S Prince St, Apt 6, Dow City IA 51528-3539
518118272          James Poulard, 23430 Madison Heights Ter, Ashburn VA 20148-7555
518113298        + James Prior &, Catherine Prior Jt Ten, 29 Mountain View St, West Orange NJ 07052-4819
518113299          James Purdon, 9 Melrose Pl, South River NJ 08882-2046
518109964          James R Andresen & Jane E Andresen, Jt Ten, 4n240 Avard Rd, West Chicago IL 60185-1278
518116750        + James R Armstrong Roth Ira, Td Ameritrade Clearing Custodian, 550 Vine St, Savannah TN 38372-3240
518116029        + James R Courchene Jr, 2110 Thoroughbred Ct, York PA 17408-7008
518112627          James R Fudella, 2816 Peverell Ln, Charlotte NC 28270-3762
518111772        + James R Hearnes, 9307 Ute Pointe Dr, Clarkston MI 48346-1861
518111773        + James R Hearnes Rollover Ira, Td Ameritrade Clearing Custodian, 9307 Ute Pointe Dr, Clarkston MI 48346-1861
518112071          James R Turner, 1307 Juliet Ave, Saint Paul MN 55105-2906
518105113          James R Valentine Jr, 8210 County Highway 5, Hayden AL 35079-7421
518114400        + James Rettig, 979 Castlebar Dr, North Tonawanda NY 14120-2913
518105398          James Richard Mclain, 3364 E Fort Lowell Rd, Tucson AZ 85716-1639
518117338          James Rollerson, 5524 Beaty Street 30, Fort Worth TX 76112
518114401        + James S Brown &, Roberta T Brown Jt Ten, 15 Spring Dr, Seaford NY 11783-2651
518117339          James S Goodman C/F, James S Goodman Utma/Tx, 103 Tomahawk Trail, San Antonio TX 78232-3611
518108509        + James S Singleton Iii, 1957 Wages Way, Jacksonville FL 32218-8057
518114402        + James S Tsavaris, 41 Woodedge Dr, Dix Hills NY 11746-4922
518111030          James S Wells, 24 Spring Bars Rd Apt 2c, Falmouth MA 02540-3938
518110375          James Sallee, 2515 E 800 S, North Judson IN 46366-8465
518113300          James Savino, 147 Potomac Dr, Basking Ridge NJ 07920-3182
518118671        + James Scott Mclearie Tod, 19019 Se 164th St, Renton WA 98058-0927
518108510          James Sellers, 21884 Heritage Trail, O Brien FL 32071
518117340          James Shivers, 772 Texas Oak Trail, Lake Dallas TX 75065-2207
518118930          James Siepl, 969 Rhyner's Lane, Twin Lakes WI 53181-8801
518105399          James Smart-Foster, 7019 E Friess Dr, Scottsdale AZ 85254-3412
518112628          James Smith C/F, Jamal T Smith Utma/Nc, 1708 Ridgeway St W, Wilson NC 27893-7411
518114403        + James Strosahl, 257 Grand St Unit 22 Brooklyn, Ny 11211, Brooklyn NY 11211-4302
518106375          James Tana, 7120 Alverstone Ave, Los Angeles CA 90045-1304
518112398        + James Thomas Jordan, Po Box 493, Quitman MS 39355-0493
518109965        + James Thomas Pantos, Charles Schwab & Co Inc Cust, Roth Contributory Ira, 1065 Auburn Ln, Bartlett IL 60103-4587
518109966          James Tiao, 20 Chipping Campden Dr, South Barrington IL 60010-6120
518113803        + James Trail Rogers, Charles Schwab & Co Inc Cust, Ira Rollover, 1870 Evening Shadows Dr., Sparks NV 89436-9108
518108511        + James V Bala, Individual Retirement Account, Rbc Capital Markets Llc Cust, 23056 Shady Knoll Drive, Bonita Springs FL 34135-2034
518115262          James Vasill Iii, 512 N Graytown Rd, Graytown OH 43432-9608
518116030          James Vincent Cogliette & Tanya, Madelyn Cogliette Ten Ent, 1618 Dorothy St, Scranton PA 18504-1108
518109259          James W Dyer, 917 Woodbury Rd, Canton GA 30114-4516
518105400        + James W Fisher, Po Box 5281, Mohave Valley AZ 86446-5281
518118026          James W Graves Ii, 7495 W 880 North, Tremonton UT 84337
518117341          James W Pierce, 7633 W Shore Dr, The Colony TX 75056-3476
518106376          James W Rogers, 2849 Richard Ave, Concord CA 94520-5511
518105401          James Walter Zavitka & Lisa Marie, Zavitka Jt Ten, 42607 W Centennial Ct, Maricopa AZ 85138-4366
518106378          James Ward, 355 Serrano Dr Apt 10c, San Francisco CA 94132-2243
518108512          James Weaver, 7836 Bayberry Ct, Orlando FL 32810-2967
518117342          James Wesley Pierce, 7633 W. Shore, The Colony TX 75056-3476
518106379          James Williams, Ira R/O Etrade Custodian, 5607 Iroquois Ct, Simi Valley CA 93063-6522
518114404        + James Williamson, 70 Maida Ave, Deer Park NY 11729-7008
518112986          James Winiarski, 86 Freeman Hall Rd, Nottingham NH 03290-6104
            Case 19-13273-VFP Doc 636 Filed 05/22/21 Entered 05/23/21 00:16:22                                                       Desc
                            Imaged Certificate of Notice Page 88 of 241
District/off: 0312-2                                         User: admin                                                          Page 86 of 239
Date Rcvd: May 20, 2021                                      Form ID: pdf905                                                 Total Noticed: 12649
518109260            James Young, 5490 Turniptown Road, Ellijay GA 30536-2007
518112629            Jamey Bowser, 12210 Pinegate Court, Pineville NC 28134-9139
518114405        +   Jamie Calderaro-Berroa, 12 Baker Street Apt12c, West Babylon NY 11704-8034
518106380            Jamie Castro, 4680 N Millbrook Ave, Fresno CA 93726-1638
518108513            Jamie Daya Essig Ira Td Ameritrade, Clearing Custodian, 4149 Aspen Chase Dr, Naples FL 34119-8885
518109261            Jamie Denise Johnson, 2862 Mossy Creek Drive, Stone Mountain GA 30087-3829
518114406        +   Jamie Greenwald, 50 Caties Way, Hopewell Jct NY 12533-5283
518116031        +   Jamie Hillwig, 2024 Chicora Rd, Chicora PA 16025-3018
518113301            Jamie Lowe, 294 W Webster Ave, Roselle Park NJ 07204-1550
518116032        +   Jamie Mackey, 123 Knight Road, Gettysburg PA 17325-8768
518118273            Jamie Martin, 330 Salem Ave, Front Royal VA 22630-2542
518106381        +   Jamie Masada, Designated Bene Plan/Tod, 9230 Hazen Dr, Beverly Hills CA 90210-1827
518116751            Jamie R Wade, 100 Underwood Rd, Oak Ridge TN 37830-5242
518105240            Jamie Rolen & Joanne Rolen Jt Ten, 2709 Columbia Road 19, Taylor AR 71861-9423
518112266            Jamie Schroder, Tod Beneficiaries On File, 30453 292nd Ave, Maywood MO 63454-1328
518106382            Jamie Shum, 3732 Palos Verdes Way, South San Francisco CA 94080-5226
518113302            Jamieson Byrd, 950 Sherman Avenue, Plainfield NJ 07063-1541
518109656            Jamieson Oleson, 697 Trejo Street 617, Rexburg ID 83440-2588
518114407            Jamil Hasan, Drew Street 1, Ozone Park NY 11416
518117343            Jamion Fontenot, 14122 Cheval Dr, Cypress TX 77429-2573
518111775            Jammie Ryan, 1098 Raven Dr, Bay City MI 48706-9751
518114408        +   Jamonda Wells, 11629 224 Street, Cambria Heights NY 11411-1701
518117344            Jamshed Aspandiar Irani, Jehan Jamshed Irani, 1334 Reddleshire Ln, Houston TX 77043-4560
518106383            Jamshid Lavi, 2500 Torrey Pines Rd Unit 601, La Jolla CA 92037-3402
518112877            Jamyn Riveland, 4297 5th Ave N. Apt 102b Grand, Forks Nd 58203, Grand Forks ND 58203-4312
518113303            Jan Misskerg, 321 Concors Place, New Milford NJ 07646-1229
518106385        +   Jan Turetsky, Box 480345, 7610 Beverly Blvd., Los Angeles CA 90048-6557
518115740            Jan W St Louis, 16026 Sw Bridle Hills Dr, Beaverton OR 97007-4932
518118931            Janaki Ram Reddy Majjigapu, R/O Ira Vftc As Custodian, N72w23831 Craven Dr, Sussex WI 53089-5166
518107674        +   Jane Dodd Wheeler, Designated Bene Plan/Tod, 4 Cactus Dr, La Junta CO 81050-2741
518114409        +   Jane Kingseed, 310 Greenwich St 31h, New York NY 10013-2716
518117345        +   Jane Mbogo, 2310 Neches Dr, Deer Park TX 77536-4763
518114410            Jane Qin Zhang, 42-55 Colden Street, Apt 7c, Flushing NY 11355-3941
518112072            Jane Wisniewski Ira Td Ameritrade, Clearing Custodian, 16485 Equestrian Trl, Lakeville MN 55044-3006
518108515            Janet Bono, 5570 Angler Dr, Cocoa FL 32926-2361
518109262            Janet Brown, 2315 Neal St, Augusta GA 30906-3043
518111776            Janet E Thelen, 1895 E Taft Rd, Saint Johns MI 48879-8157
518110376            Janet Garcia, 1236 E Lewis St, Fort Wayne IN 46803-2066
518112630            Janet Keith, 4235 Isenhour Road, Kannapolis NC 28081-7405
518114411            Janet Strauss &, Alexandra F Strauss Jt Wros, 200 E 71st St Apt 10d, New York NY 10021-0465
518111777            Janet Tosunyan, 5151 Buckley Dr, Ypsilanti MI 48197-6816
518115741        +   Janetta Marie Lydon Trustee FBO St C, U/A 06/30/2005, 445 Se Scenic Loop, Newport OR 97365-4034
518112073        +   Janice A Beste Roth Ira, Td Ameritrade Clearing Custodian, 10570 Big Chippewa Rd Nw, Brandon MN 56315-4601
518116033            Janice Jacobs, 86 Swatara Rd, Shenandoah PA 17976-1250
518113304            Janice Loschiavo, 742 Neill Ct, Oradell NJ 07649-1224
518117346            Janice Marie Jones, Ronald Ray Jones, 1948 W Kirby Ave, Orange TX 77632-4553
518117347            Janie Leitner, 9707 Raymont Cir, Houston TX 77065-4064
518108516            Janine K Gideon, Roth Ira ETrade Custodian, 631 Us Hwy 1 #206b, N Palm Beach FL 33408-4620
518108517        +   Janine R Shearer Tod, 235 Diana Blvd, Merritt Island FL 32953-3115
518113305        +   Janine Roth, 15 Bretwood Drive, Colts Neck NJ 07722-2405
518115742        +   Janine Tunay, Charles Schwab & Co Inc Cust, Ira Rollover, 1 Jefferson Pkwy Apt 141, Lake Oswego OR 97035-8811
518117348            Janis L Mack, 422 Tiger Hls, San Antonio TX 78251-4090
518118274        +   Janusz Jakubowski &, Shuchun Li Jt Ten, 8530 Erika Hill Dr, Midlothian VA 23112-6858
518117350            Japhet Mwamba, 4008 Silk Vine Ct, Roanoke TX 76262-1586
518107891        +   Jaquan D Harris, 1301 Chopsey Hill Rd, Bridgeport CT 06606-2420
518118027            Jaquelynne Petro, 831 E Browning Ave, Salt Lake City UT 84105-2210
518112632            Jared Adams, 105 Open Meadow Dr, Dobson NC 27017-8662
518109263            Jared Almanza, 2934 Barbara Rd, Columbus GA 31907-2225
518110659            Jared Anthony Branham, 28 Lick Creek Ct, Louisa KY 41230-5650
518106388            Jared Apodaca, 1441 Applegate Rd, Atwater CA 95301-9767
518115263            Jared Clinton Moses, 6134 Needletail Rd, Columbus OH 43230-6485
518106389            Jared Falkowski, 13350 Paoha Road, Apple Valley CA 92308-3728
518112878            Jared Feist, 306 E Wachter Ave, Bismarck ND 58504-7232
            Case 19-13273-VFP Doc 636 Filed 05/22/21 Entered 05/23/21 00:16:22                                                         Desc
                            Imaged Certificate of Notice Page 89 of 241
District/off: 0312-2                                           User: admin                                                            Page 87 of 239
Date Rcvd: May 20, 2021                                        Form ID: pdf905                                                   Total Noticed: 12649
518117351            Jared Hawkins, 16509 Dry Creek Boulevard, Prosper TX 75078-5080
518119072            Jared Hensley, 70 Cloverleaf Ln, Wayne WV 25570-4810
518114412        +   Jared Horning, 754 County Route 84, Central Square NY 13036-2378
518109657        +   Jared J Horkley, Po Box 1354, Blackfoot ID 83221-1354
518109591            Jared Kernes, 2209 3rd Street Southwest, Altoona IA 50009-1565
518110377            Jared Ragsdale, 5151 Annette St, Indianapolis IN 46208-2470
518118932        +   Jared W Vos &, Ashley Vos Jt Ten, 6115 Imperial Dr, Waunakee WI 53597-9686
518117352            Jared Walker, 12915 Reedwood Ridge Rd, Houston TX 77065-3361
518118028            Jared Wangsgard, 1475 E Hollywood Avenue, Salt Lake City UT 84105-3703
518108518        #   Jariel Arias, 7935 Sw 19th St, Miami FL 33155-1347
518106390            Jarin Darrell Erickson, 607 N Summit Ave, Pasadena CA 91103-3466
518108519            Jaro Harden, 625 Northwest 177th Street 115, Miami Gardens FL 33169-6932
518111033            Jarred Mitrano, 9 Longview St, Haverhill MA 01830-2830
518117353        #   Jarred Price, 2527 Boxwood Dr, Harker Heights TX 76548-2734
518105241            Jarred Rudelis, 1305 Liberty Drive, Jacksonville AR 72076-5454
518114413        +   Jarrett Williams, 254 S Ferry St 1, Schenectady NY 12305-2244
518105242            Jarrod Bray, 55 Canterbury Ln, Arkadelphia AR 71923-4102
518118673            Jarrod L Boyle, 157134 Sonova Rd, Prosser WA 99350-9353
518110661            Jarrod Morgan, 411 Kings Ridge Rd, Jackson KY 41339-9642
518118275            Jarvis Mitchum, 8297 Carrolton Ridge Pl, Mechanicsville VA 23111-6525
518109264            Jarvis S Dixon, 130 Sewanee Ave Nw, Atlanta GA 30314-1228
518113805            Jasem Al-Fokaiki, 1009 Declaration Dr, Las Vegas NV 89110-1145
518110378            Jasen Schneider, 2959 Jason St, Carmel IN 46033-8763
518106391            Jaskaran Singh, 90 Sierra Mesa Dr, San Jose CA 95116-2626
518109265        +   Jasmine Jones, 426 Meriwether Rd Nw, Milledgeville GA 31061-7770
518117354            Jason A Zimmerman, 1824 Barrington Dr, Keller TX 76262-9004
518112074        +   Jason Andres &, Judith A Andres Jt Ten, 53665 Rush Lake Trl, Braham MN 55006-3622
518117355        #   Jason Ashford, 3113 Willow Creek Way, Bedford TX 76021-2961
518105243            Jason Berry, 206a White Oak Dr Ne, Gravette AR 72736-9629
518111568            Jason Boucher, 62 Maple Drive, Gorham ME 04038-4032
518106393            Jason Brock, 1 Crescent Way 1109, San Francisco CA 94134-3359
518111778            Jason Brown, 7624 Vamoco Drive, Waterford Township MI 48327-3699
518115743            Jason Burman, 51635 Sw Snyder Ct, Scappoose OR 97056-4467
518115647            Jason Callegari 21, 324 Birch St S, Timmins On P4n 2b6, Ontario
518109969            Jason Carron, 1436 Linden Road, Homewood IL 60430-1819
518110558            Jason Covington, 16252 Hayes St, Stilwell KS 66085-7866
518109970        #   Jason Coy, 2525 W Berwyn Ave 2, Chicago IL 60625-1576
518116494            Jason D Anderson, Roth Ira Etrade Custodian, 3008 Land Grant Dr, Timmonsville SC 29161-9488
518111034            Jason D Longo, 14 Evans Street, Woburn MA 01801-4818
518116034        +   Jason D Moats, 1162 Black Gap Rd, Fayetteville PA 17222-9715
518106394            Jason Dang, 10547 Magnolia Pl, Santa Fe Springs CA 90670-3887
518113306        +   Jason Daniel Graci Beneficiary Ira, Of Salvatore A Graci Ira Td, Ameritrade Clearing Custodian, 26 Conforti Ave, West Orange NJ
                     07052-2822
518106395        +   Jason E Flaugh Bene Ira, Jpms Llc Cust., William Howard Flaugh Dec'd, 14682 Emerywood Rd, Tustin CA 92780-6259
518110379        #   Jason E Harrison, 3 Kellye Drive Se, Corydon IN 47112-1755
518118675        +   Jason Engh, 13133 166th Ave Se, Renton WA 98059-8613
518112633            Jason F Bowles, 1821 Rankin Street, Raleigh NC 27604-2337
518106397        +   Jason Fujioka, 6715 Encinita Ave, San Gabriel CA 91775-2020
518116753        +   Jason Garey, 6710 Snow Hill Rd, Ooltewah TN 37363-9135
518111035            Jason Garrity, 18 Pheasant Ln, Topsfield MA 01983-1039
518113806            Jason Glick & Sonja Glick Jt Ten, 5891 Rothbury Ave, Las Vegas NV 89141-3929
518105114            Jason Golden, 9892 Kirby Blake Drive, Cottondale AL 35453-1250
518111036        +   Jason Graves, 98 Maple Place 1f, Dedham MA 02026-0018
518118031            Jason Gruber, Ira ETrade Custodian, 161 East 1060 North, Orem UT 84057-3263
518117357            Jason Guerrero, 5701 Timber Star, San Antonio TX 78250-5925
518116035            Jason Guistwhite, Elizabeth A Guistwhite, 20 Hickory Lane, Malvern PA 19355-2828
518112075            Jason Haack, 6248 Dallas Ct, Maple Grove MN 55311-4241
518106398            Jason Hengels, 855 Jackson St, Mountain View CA 94043-4650
518115265        +   Jason Herb &, Karen Herb Jt Ten, 1184 State Rd, Hinckley OH 44233-9475
518115266            Jason Herzig, 844 Cherry Ln, Waterville OH 43566-1111
518115267            Jason Hollingsworth, 14270 Industrial Pkwy, Marysville OH 43040-9592
518106399        +   Jason J Huang, Charles Schwab & Co Inc Cust, Roth Contributory Ira, 837 Pomeroy Ave #9, Santa Clara CA 95051-5263
518111379            Jason Keefer, 3424 Churchville Rd, Aberdeen MD 21001-1029
            Case 19-13273-VFP Doc 636 Filed 05/22/21 Entered 05/23/21 00:16:22                                                    Desc
                            Imaged Certificate of Notice Page 90 of 241
District/off: 0312-2                                        User: admin                                                          Page 88 of 239
Date Rcvd: May 20, 2021                                     Form ID: pdf905                                                 Total Noticed: 12649
518115268        # Jason Klimo, 10056 Darrow Rd, Twinsburg OH 44087-1440
518110380        + Jason L Jones, 4840 Mallard View Dr, Indianapolis IN 46226-2188
518109266        + Jason Lanier Silvey, 1718 Honey Tree Pl, Hoschton GA 30548-6221
518106400          Jason Lu, 17912 Calle Silvosa, Rowland Heights CA 91748-2516
518118933          Jason Mathison, 6922 Buckhorn Dr, Madison WI 53718-3212
518116754          Jason Matthews, 1541 Lake Villa Circle, Cookeville TN 38506-5945
518117358          Jason Mcbroom, Po Box 550, La Grange TX 78945-0550
518110381          Jason Michael Boyd, 1253 Foxwood Ct, Greendale IN 47025-8524
518108520          Jason Michael Kucine, 4600 W Mcnab Rd Apt A2, Pompano Beach FL 33069-0983
518108521          Jason Michael Zebert IRA TD Ameritra, Inc Custodian, 3178 Edgemoor Dr, Palm Harbor FL 34685-1707
518116495          Jason Patrick Lewis, Po Box 386, Jonesville SC 29353-0386
518111781          Jason Penner, 3377 Churchhill Ln 3, Saginaw MI 48603-4331
518114414        + Jason Poon, 204 Babbitt Rd, Bedford Hills NY 10507-2070
518114415        + Jason Rifkin, 14 Oak Ln, Scarsdale NY 10583-1627
518106402        + Jason Rund As Cust For, Brian Rund Utma Ca, 434 El Camino Dr, Beverly Hills CA 90212-4222
518105404        + Jason S Mash Inh Ira, Bene Of Joseph E Mash, Charles Schwab & Co Inc Cust, 7291 N Scottsdale Rd Unit 1012, Paradise Valley AZ
                   85253-2687
518105405          Jason Scott, 9494 East Redfield Road 2090, Scottsdale AZ 85260-3767
518111782          Jason Shippy, 2021 Lee Street Southwest, Wyoming MI 49519-1738
518116496          Jason Soles, 803 Cammie Jordan Ln, Rock Hill SC 29730-8007
518114416        + Jason Stefan Martin, 46 Garretson Rd, West Harrison NY 10604-1852
518106403          Jason Tait, 548 Lado De Loma Dr, Vista CA 92083-5913
518110662          Jason Thompson, 102 Armitage Dr, Richmond KY 40475-8746
518118676          Jason Tuan Tanaka, 22529 1st Dr Se, Bothell WA 98021-8345
518108524          Jason Van Brusselen, 9904 Southwest 134th Court, Miami FL 33186-2264
518115570        + Jason W Sims, 1332 S Houston Ave, Tulsa OK 74127-9120
518115571          Jason Ward, 3510 S Heather Ave, Sand Springs OK 74063-5041
518118276          Jason Warren, 10744 Wynkoop Dr, Great Falls VA 22066-1607
518109971        + Jason Weitzman, 1541 W Thomas St 3, Chicago IL 60642-4318
518108525          Jasper Stone, 1902 Biscayne Circle Dr, Navarre FL 32566-2953
518118677          Jaspreet Singh, 25430 Ne 3rd Pl, Sammamish WA 98074-3465
518111380          Jata Anderson, 4330 Nebraska Court, Pomfret MD 20675-3317
518109267          Javarus Walker, 2860 Summit View Ct, Snellville GA 30078-6630
518109268          Javid Dhanani, 353 Oakhaven Way, Villa Rica GA 30180-2531
518109269          Javier Celis, 204 Riderwood Dr, Dalton GA 30721-8213
518117360          Javier Olvera, 817 Bayonne Ln, El Paso TX 79907-3372
518108526          Javonte Joseph, 1850 Se 18th Terrace, Homestead FL 33035-1991
518111381          Javonte Mcbride, 6522 Joplin St, Capitol Heights MD 20743-6011
518112076          Jawad Bentgarmicha, 801 East River Road Apt 101, Anoka MN 55303-2853
518117361          Jawad Ul Hassan Zubairi, 1620 Bryant Dr, Unit 2006, Round Rock TX 78664-3606
518116755          Jawed Safi, 4616 Owen Road, Memphis TN 38122-5438
518115269          Jay Alan Bettman Roth Ira Td, Ameritrade Clearing Custodian, 12063 Timberlake Dr, Cincinnati OH 45249-1353
518115270          Jay Griggs, 1218 Lily Street, Akron OH 44301-1944
518111037          Jay J Fu, 32 Heritage Way, North Reading MA 01864-2800
518111038        + Jay Jie Fu, 32 Heritage Way, North Reading MA 01864-2800
518117362          Jay Kevin Williams Ira Td, Ameritrade Clearing Custodian, 27789 Armadillo Rd, Montgomery TX 77356-7100
518109972          Jay L Hearld, Po Box 176, Versailles IL 62378-0176
518118934          Jay M Longley, 6205 Dominion Dr, Madison WI 53718-3124
518117363        + Jay M Montgomery, 7225 Windcrest Ln, North Richland Hills TX 76182-7715
518107677          Jay M White, 309 Quebec St, Unit 3, Denver CO 80220-6220
518109973        + Jay Ming Kao, 411 Stafford Ct., Lindenhurst IL 60046-4973
518105406          Jay Patel &, Laxmiben Patel Jtwros, 8416 N 16th Pl, Phoenix AZ 85020-3908
518113307          Jay Rodriguez, 1916 Grand Ave # 2, North Bergen NJ 07047-2013
518106405          Jay Sutaria, 2760 Kalamer Way, Sacramento CA 95835-1554
518112634        + Jayanti T Patel & Anita J Patel Jtwr, 5508 Chatt Ct, Raleigh NC 27616-5747
518108527          Jayce Vanderford, 4562 Wilkerson Bluff Rd, Holt FL 32564-9640
518106406        + Jaye Venuti & Michael Yokoyama, Po Box 231311, Encinitas CA 92023-1311
518114417        + Jayesh Patel, 5396 S Bay Rd, N Syracuse NY 13212-3837
518109593          Jayme Whitman, 261 3rd Avenue, Marion IA 52302-3221
518109523        + Jayson Aaron Conklin, 941404 Polani St 29d, Waipahu HI 96797-4607
518114418        + Jayson Butler, 8 Murray Ln, Coram NY 11727-4019
518113308        + Jazmin O Tubese &, Romulo O Tubese Jt Ten, 638 Hugo Dr, Toms River NJ 08753-4388
518117365          Jb Pattanayak, 480 Tablerock Dr, Murphy TX 75094-4314
            Case 19-13273-VFP Doc 636 Filed 05/22/21 Entered 05/23/21 00:16:22                                                    Desc
                            Imaged Certificate of Notice Page 91 of 241
District/off: 0312-2                                         User: admin                                                          Page 89 of 239
Date Rcvd: May 20, 2021                                      Form ID: pdf905                                                 Total Noticed: 12649
518111383            Jean Alectice, 811 Seminole Boulevard, Salisbury MD 21801-8916
518106407            Jean Ayemin, 27371 Glenwood Drive, Mission Viejo CA 92692-5004
518114419        +   Jean Beaubrun, 108-08 220th Street Queens, Village New York 11429, Queens Village NY 11429-2447
518114420        +   Jean Charles, 191 Osceola Ave, Deer Park NY 11729-1703
518106408        +   Jean Chinh Pham &, Hieu Minh Tran Jt Ten, 556 Rainwell Drive, San Jose CA 95133-1933
518111384        +   Jean F Lai Rollover Ira Td, Ameritrade Clearing Custodian, 6041 Chatsworth Lane, Bethesda MD 20814-2205
518107573            Jean Kadouche, 62 Boulevard Arago, Paris 75013, France
518109974            Jean Lewis, 114 E 123rd St, Chicago IL 60628-7517
518118678        +   Jean M Schlinger, Charles Schwab & Co Inc Cust, Jean M Schlinger Psp Qrp Plan, 6430 141st Ave Se, Bellevue WA 98006-4800
518043002            Jean Marc Menat Conseil, 64, rue de Longchamp, Paris 75116, FRANCE
518110507            Jean Marc-Menat, Shalom Alechem 41, Tel Aviv, Israel
518118277            Jean Marceau Lohier & Marie-Rose, Lohier Jt Ten, 12827 Greenhall Dr, Woodbridge VA 22192-3209
518116036            Jean Michel Thermil, 6352 Glenloch St, Philadelphia PA 19135-3204
518108528            Jean Polynice, 3508 Sw Natura Blvd Apt 111, Deerfield Beach FL 33441-3023
518108529            Jean Ramos, 714 Village Pl, Davenport FL 33896-5235
518114421        +   Jean Weitz Roslund, 10 8th St, Locust Valley NY 11560-1602
518113808            Jean-Pierre Valenzuela, 10566 Cloud Whisper Drive, Las Vegas NV 89135-1291
518115745            Jeaneth Rosalynn Naugle, Po Box 13923, Salem OR 97309-1923
518118935        +   Jeanette C Rettinger, 17620 Continental Dr, Brookfield WI 53045-1276
518112636        +   Jeanette D Acevedo Ira, Td Ameritrade Clearing Custodian, 433 Weaverville Rd, Asheville NC 28804-1120
518118278            Jeanette Marshall, 18 Canterbury Sq. #201, 18 Canterbury Sq. #201, Alexandria VA 22304-3058
518118279            Jeanette Renee Pereira, 6710 Scottsville Rd, Scottsville VA 24590-3929
518113807            Jeanine Morgado-Larson &, Adam Larson Jtwros, 6346 Walnut Creek Rd, Reno NV 89523-2702
518109975            Jeanine Saleh, 6253 N Karlov Ave, Chicago IL 60646-5105
518113309        #   Jeanlouis Gumbs, 967 Grove St, Irvington NJ 07111-4301
518113310            Jeanne M Titanski, 325 Siko Road, Honesdale, PA 18431-7807
518110663            Jeanne Willard, 4106 Sunrise Way, Louisville KY 40220-2247
518105407        +   Jeb Stuart Graham, 3739 W Fleetwood, Phoenix AZ 85019-1107
518112077            Jeff A Rasmusson, 650 24 1/2 Ave Ne, Sauk Rapids MN 56379-9698
518112267        +   Jeff Blanton, 1234 Bluestone Ter, Saint Louis MO 63119-1102
518106410            Jeff C Eden &, Kim C Eden Tic, 12430 Palomino Ln, Apple Valley CA 92308-6775
518111039        +   Jeff Destromp, 220 Walnut Street, Holyoke MA 01040-4338
518112987            Jeff Douthart, 17 Center Street 1, Laconia NH 03246-3738
518111040            Jeff E Barnes &, Kathy M Barnes Jtwros, 9 N Main St, Hancock MA 01237-9782
518116038        +   Jeff Farr, 224 Bronx Ave, Pittsburgh PA 15229-1720
518110664            Jeff Fishwick, 243 N Colony Dr, Edgewood KY 41017-2652
518109976            Jeff Hendren, 31114 E 400 North Rd, Le Roy IL 61752-9334
518106411            Jeff James Gormley &, Cori Curtola Gormley Jtwros, 794 Carsten Circle, Benicia CA 94510-3809
518106412            Jeff Keller, 7939 Comstock Avenue, Whittier CA 90602-2126
518112078        #   Jeff Kozlowski, 5916 Colfax Ave S, Minneapolis MN 55419-2104
518106413        #   Jeff L Myers, 201 Folsom St Apt 23a, San Francisco CA 94105-5078
518112988            Jeff Mason, 206 South Rd, Deerfield NH 03037-1711
518043003        +   Jeff Paley (Crimson Biomedical Consultin, 285 Briarcliffe Road, Teaneck, NJ 07666-3003
518106414        +   Jeff Penichet Ttee, U/A Dtd 02/07/2008, The Penichet Trust 2008, 2514 S Grand Ave, Los Angeles CA 90007-2651
518118937            Jeff Peterson, 1306 Wolff St, Racine WI 53402-4172
518116756            Jeff Sams Tod, 232 Wheel Wright Way, Parrottsville TN 37843-2575
518106415            Jeff Schmidt, 338 1.2 North Ogden Drive Los, Angeles Ca 90036, Los Angeles CA 90036
518116039            Jeff Vaisberg, 107 Mulberry Dr, Southampton PA 18966-2856
518112637            Jeff W Johnston, 3755 Deal Mill Rd, Granite Falls NC 28630-7531
518105015            Jeff W Lorenz, 15 Lakhota Cres W, Lethbridge T1k 6j3, Alberta
518115746            Jeff White, 2966 Norkenzie Rd., Eugene OR 97408-1648
518108531            Jefferson Germain, 1761 Nw 131st St, Miami FL 33167-1532
518111784            Jeffery Ellis Thurman, Po Box 119, New Haven MI 48048
518110383            Jeffery Harding, 7320 Sycamore Run Dr, Indianapolis IN 46237-9443
518108532            Jeffery J Gayle, 9650 Nw 24th Ct, Sunrise FL 33322-3252
518112638        +   Jeffery Kenneth Batson &, Sandra Vestal Batson Jt Ten, 405 Altan Woods Rd, Monroe NC 28112-7609
518115272            Jeffery Lyon, 2319 Cathy Drive Northeast, Canton OH 44705-2623
518118938            Jeffery Nyborg, 4301 North Rivers Edge Drive, Janesville WI 53548-8959
518116497            Jeffery Sill, 2921 Mt Gallant Rd 2, Rock Hill SC 29732-7426
518118679            Jeffrey A Mcmahan, 2861 Hunt Rd, Oak Harbor WA 98277-7840
518114422       #+   Jeffrey Alan Schatz, 3 Sunflower Ct, Holtsville NY 11742-2520
518109594            Jeffrey Allen Osmanson, 3067 12th Ave N, Fort Dodge IA 50501-8038
518113311            Jeffrey Ashamole, 495 Halsey Rd, North Brunswick NJ 08902-2652
            Case 19-13273-VFP Doc 636 Filed 05/22/21 Entered 05/23/21 00:16:22                                                      Desc
                            Imaged Certificate of Notice Page 92 of 241
District/off: 0312-2                                        User: admin                                                          Page 90 of 239
Date Rcvd: May 20, 2021                                     Form ID: pdf905                                                 Total Noticed: 12649
518106416        + Jeffrey B Becker, Ira Sep, Td Ameritrade Clearing Custodian, 175 El Cielito Rd, Santa Barbara CA 93105-2304
518110384          Jeffrey B Burke, 7909 W. Lindbergh Dr, Yorktown IN 47396-6858
518106417        + Jeffrey Barbin, 5241 Joseph Lane, San Jose CA 95118-2133
518117366        + Jeffrey Bare, 10617 Deaf Smith St, La Porte TX 77571-9548
518111385          Jeffrey Brumfield, 1811 Tender Ct, Mount Airy MD 21771-7756
518114423        # Jeffrey Carr, 6 Walnut Rd, Hopewell Junction NY 12533-4328
518113725          Jeffrey Crockett, 2713 Sheldon St, Clovis NM 88101-3738
518112639          Jeffrey D Privott, 202 Howland Ave, Cary NC 27513-4212
518105115        + Jeffrey D Stevens, Charles Schwab & Co Inc Cust, Roth Contributory Ira, 2363 Chalybe Trl, Hoover AL 35226-6274
518113312        + Jeffrey E Paley, Charles Schwab & Co Inc Cust, Sep-Ira, 285 Briarcliff Rd, Teaneck NJ 07666-3003
518108533        + Jeffrey Eiler (Ira), Wfcs As Custodian, 8150 S Hwy A1a, Melbourne FL 32951-3915
518114424        + Jeffrey Farkas, Po Box 500, Bronx NY 10471-0500
518118280          Jeffrey G Pratt, 39 Houser Dr, Lovettsville VA 20180-8631
518107678        + Jeffrey H Miller, P O Box 571, 500 3rd St, Saguache CO 81149-5025
518118681          Jeffrey Hogan, 1301 1st Ave 2211, Seattle WA 98101-2155
518110665          Jeffrey J Fishwick &, Mary Jo Fishwick Jtwros, 243 North Colony Drive, Edgewood KY 41017-2652
518118032          Jeffrey J Krstyen Roth Ira Td, Ameritrade Clearing Custodian, 3242 Fortuna Dr, Salt Lake City UT 84124-5614
518117367          Jeffrey Jones, 3513 Seabrook St, Houston TX 77021-5519
518109524          Jeffrey K Chong, 16 N Laelua Pl, Paia HI 96779-8112
518111386          Jeffrey K Chrest, 200 Bezold Ave, Westminster MD 21157-5800
518112079          Jeffrey Krasky, 1501 Ne Adams St, Minneapolis MN 55413-1443
518110385          Jeffrey L Petrie, 205 Bittersweet Ln, Ossian IN 46777-9022
518107679          Jeffrey L Tarrin & Kristen, Mclaughlin Tarrin Jt Ten, Po Box 3454, Vail CO 81658-3454
518115572          Jeffrey Marsley, 104 Foreman Ave, Norman OK 73069-6844
518108534          Jeffrey Mcelrath, 416 S Waterway Dr, Satellite Beach FL 32937-3834
518111785          Jeffrey Meldrum, 20001 Edmunton St, Saint Clair Shores MI 48080-3747
518115274          Jeffrey Mentel, 4802 293rd St, Toledo OH 43611-2133
518117368        # Jeffrey Moyers, 1568 Reserve Rd, Waxahachie TX 75165-0114
518114425        + Jeffrey N Mis, 1421 Payne Ave, North Tonawanda NY 14120-2511
518106420          Jeffrey Nijinski, 44995 Corte Zorita, Temecula CA 92592-1064
518114426        + Jeffrey Pajonk, 21 Virginia Rd, Pleasantville NY 10570-1825
518889106        + Jeffrey Paley, M.D., 285 Briarcliffe Road, Teaneck, NJ 07666-3003
518115648          Jeffrey Palmer, 124 Sunray Ave, London On N6p 1c6, Ontario
518106421        + Jeffrey Park, Designated Bene Plan/Tod, 2857 Rio Lempa Drive, Hacienda Heights CA 91745-6637
518115275          Jeffrey Reid, 3511 Hunting Brook Dr Apt 306, Columbus OH 43231-4968
518115276          Jeffrey Retter, R/O Ira Vftc As Custodian, 1679 Empire Rd, Wickliffe OH 44092-1009
518118682          Jeffrey Ryan Massey, 19051 Se 269th St, Covington WA 98042-8467
518110560          Jeffrey S Gillis, 11740 Parallel Parkway, Kansas City KS 66109-4527
518116040          Jeffrey S Mccabe, 191 Lowell Ter, Kng Of Prussa PA 19406-1921
518108535          Jeffrey Sabbat, 33 Lamour Lane, Palm Coast FL 32137-9616
518107680          Jeffrey Scott Faudem &, Elizabeth A Lazzalle, Jt Ten Wros, 2403 Strickler Rd, Colorado Springs CO 80906-3321
518114427        + Jeffrey Shankman, Po Box 3338, New York NY 10163-3338
518108536        # Jeffrey Shankman, 937 Greensward Lane, Delray Beach FL 33445-9022
518114428        + Jeffrey Silberfeld &, W Silberfeld Ten/Com, Po Box 745, Point Lookout NY 11569-0745
518115277          Jeffrey T Barlock, 566 Lake Forest Dr, Bay Village OH 44140-2513
518117369        # Jeffrey Taylor, 614 Bondstone Dr, Dallas TX 75218-1718
518113313          Jeffrey Umstead &, Rowena Umstead Jt Ten, 302 Theodore Ave, Egg Harbor Township NJ 08234-5505
518108537          Jeffrey Vainwright Jr, 4929 15th Ave N, Saint Petersburg FL 33710-6026
518109271          Jeffrey Williams, 967 Abingdon Court, Stone Mountain GA 30083-2471
518109978        + Jelka Lela Gorak, Charles Schwab & Co Inc.Cust, Ira Contributory, 7509 Palma Lane, Morton Grove IL 60053-1166
518109979        + Jen Kou Tzou, Charles Schwab & Co Inc Cust, Ira Rollover, 6338 Knollwood Ct, Lisle IL 60532-3228
518109980        + Jen Kou Tzou, Designated Bene Plan/Tod, 6338 Knollwood Ct, Lisle IL 60532-3228
518108538          Jen Long, 9219 Spyglass Court, Jacksonville FL 32256-7721
518118281          Jenene Stewart, 5609 Campus Drive, Virginia Beach VA 23462-7306
518113314        + Jenene Thomas, 269 Cr- 513, Frenchtown NJ 08825-3728
518114429          Jenin Elhindi, 7221 5th Ave, Apt 4f, Brooklyn NY 11209-2629
518109272        # Jennafer Evans, 3340 Cherry Oak Lane, Cumming GA 30041-6984
518113315        + Jennie E Robinson, Ira Vftc As Custodian, Roth Account, 718 Heritage Rd, Cinnaminson NJ 08077-3748
518109981          Jennie Hsu, Roth Ira ETrade Custodian, 4410 Southford Trace Dr, Champaign IL 61822-3505
518108539          Jennifer Anderson, 11201 Harlan Drive, Jacksonville FL 32218-4145
518113316          Jennifer Berzinskas, 714 Austin Court, Hackettstown NJ 07840-1639
518118939          Jennifer Brase, 105 Gosdeck Ln, Johnson Creek WI 53038-9468
518110666          Jennifer Bruce, 5361 Southdale Road, Louisville KY 40214-3424
            Case 19-13273-VFP Doc 636 Filed 05/22/21 Entered 05/23/21 00:16:22                                                     Desc
                            Imaged Certificate of Notice Page 93 of 241
District/off: 0312-2                                          User: admin                                                          Page 91 of 239
Date Rcvd: May 20, 2021                                       Form ID: pdf905                                                 Total Noticed: 12649
518106423            Jennifer C Nguyen &, Alan Jian Sun Jt Wros, 3212 Knightswood Way, San Jose CA 95148-2705
518116041            Jennifer Charity Tasaico, 67 Poplar Avenue, Bristol PA 19007-4514
518114430        +   Jennifer Dunn, 34 Washington Ave, Kenmore NY 14217-1906
518114431        +   Jennifer Frontuto, 1004 La Quinta Drive, Webster NY 14580-1783
518105116            Jennifer Haslbauer, 728 Silver Hills Dr, Prattville AL 36066-6120
518108540        #   Jennifer Jacobs-Lanham, 5710 Jacks Rd, Jacksonville FL 32254-6203
518116042        +   Jennifer L Corcoran, 216 Ian Dr, Shaverton PA 18708-8016
518118282            Jennifer L Elian, 41979 Briarberry Pl, Leesburg VA 20176-7843
518114432        +   Jennifer L Kahler, 85 Laurel Dr, Smithtown NY 11787-4243
518108541        +   Jennifer L Salinas, 1971 Sw 37th Ave, Fort Lauderdale FL 33312-4219
518116043       #+   Jennifer Ludwig, 9729 Birchbrook Ct, Irwin PA 15642-2613
518106424            Jennifer Ly, 6618 63rd St, Sacramento CA 95828-1257
518106425            Jennifer Lynne Federman, 22 Andrew Dr Apt 71, Belvedere Tiburon CA 94920-2157
518106426            Jennifer M Aurigue, 1772 S Camrose St, Anaheim CA 92802-2401
518110387            Jennifer M Zimmer, 8616 Manderley Drive, Indianapolis IN 46240-2043
518117371            Jennifer Maduka-Okafor, 2503 Branch View Ln, Missouri City TX 77459-2334
518108542        +   Jennifer Rado, 15163 Aviles Parkway, Odessa, FL 33556-4060
518108543            Jennifer Roisland, 4985 Clinton Blvd, Lake Worth FL 33463-2270
518105245            Jennifer Scott, 14164 Frisco Springs Rd, Lowell AR 72745-9369
518110791            Jennifer Semmes, 3806 Ernest St, Lake Charles LA 70605-2722
518108544            Jennifer Shaddix, 305 Myrtle Avenue, Nokomis FL 34275-1466
518106427            Jennifer T Nguyen-Sun, Wfcs Custodian Roth Ira, 3654 Springbrook Ave, San Jose CA 95148-3131
518107681        +   Jennifer Wiebusch &, Kirk Wiebusch Jt Ten, 10583 Cimarron St, Firestone CO 80504-6559
518113318            Jenniffer Alonso, 700 E 3rd Ave, Roselle NJ 07203-1608
518111786            Jenny Howard Terry Roth Ira, Td Ameritrade Clearing Inc Custodian, 29312 Raleigh Rd, Farmington Hills MI 48336-1457
518118283            Jenson Doffin, 148 Angel View Ln, Pearisburg VA 24134-2439
518114434        +   Jephson Duhard, 1035 Clarkson Ave Apt 6k, Brooklyn NY 11212-1411
518113809            Jerahmeel Diaz, 3391 Quail Run Rd, Pahrump NV 89060-3063
518117372            Jerald Shetty, 1902 Landridge Dr, Allen TX 75013-5306
518116044        +   Jere G Martin &, Helen F Martin Jt Ten, Po Box 123, Elm PA 17521-0123
518108545            Jere R Riggs & Lora Riggs Jt Ten, 10912 Willow Ridge Loop, Orlando FL 32825-4408
518112927            Jere Thompson, 1504 Lincoln Road, Bellevue NE 68005-3834
518118033            Jeremey J Kohler, 954 W 400 N, Orem UT 84057-4565
518109273            Jeremiah Bancroft, 668 Brockton Loop, Jefferson GA 30549-3702
518119073        +   Jeremiah Bowen, 53 Marne Dr, Huntington WV 25705-3623
518112080            Jeremiah C Kor Roth Ira Td Ameritrad, Inc Custodian, 4925 Royale Way, Eagan MN 55122-3387
518110388            Jeremiah Cooley, Monroe, Stockwell IN 47983
518107682            Jeremiah Daniel Welsh, 523 N Sheridan Ave, Colorado Spgs CO 80909-4517
518116498            Jeremiah Davis, 205 N Davis Dr Bldg 479 Rm 202, Charleston Afb SC 29404-4863
518110792            Jeremiah Eisenhardt, 309 N Cherry St, Hammond LA 70401-3337
518112641            Jeremiah Grimes, 915 W Gate City Blvd 203b, Greensboro NC 27403-3474
518112642        #   Jeremiah M Smith, 100 Tesi Ct, Greensboro NC 27455-8293
518112643        #   Jeremiah Smith, 100 Tesi Ct, Greensboro NC 27455-8293
518108040            Jeremy A Morris, 690 Winnow Dr, Clayton DE 19938-3528
518115279            Jeremy A Stacy, 3630 Tarpis Ave, Apt. 18, Cincinnati OH 45208-1630
518109982            Jeremy Bolnius, 23w635 Walnut St, Roselle IL 60172-2911
518117373            Jeremy Burley, 1001 Fischer Store Rd Unit B, Wimberley TX 78676-6378
518118685            Jeremy Burman, 2467 South Arthur Court, Kennewick WA 99338-1849
518115280            Jeremy Campbell, 205 Anderson Ave, Bethesda OH 43719
518105408            Jeremy Crews, 1682 West Sparrow Drive, Chandler AZ 85286-7431
518117374            Jeremy D Schwarz, 16506 Hamilton Pool Dr, Cypress TX 77433-5151
518113319            Jeremy Fry, 274 County Road 519, Stockton NJ 08559-1327
518117375        +   Jeremy G Breitkreuz, 8803 S Fitzgerald Way, Missouri City TX 77459-6660
518115573            Jeremy Goggans, 8818 N 127th E Ave, Owasso OK 74055-5016
518110389            Jeremy Heath, 2024 Aces Lane, Evansville IN 47714-6800
518112644            Jeremy Jones, 2020 Big Oak Road, Robersonville NC 27871-9428
518118940            Jeremy Meier, S9979 Rodney St, Prairie Du Sac WI 53578-9607
518111787            Jeremy Meinke, 7116 Meldrum Road, Ira MI 48023-2428
518109274            Jeremy Moore, 1551 Blandenburg Road, Carrollton GA 30116-8974
518113726            Jeremy Nickell, 7316 Capulin Rd Ne, Albuquerque NM 87109-4906
518115747            Jeremy O'keefe, 85510 Mccumber Ln, Springfield OR 97478-9523
518114435        +   Jeremy Pantlitz, 100 Playland Pkwy, Rye NY 10580-3450
518106430            Jeremy Patrick, 11881 Macduff Street, Garden Grove CA 92841-2237
            Case 19-13273-VFP Doc 636 Filed 05/22/21 Entered 05/23/21 00:16:22                                                  Desc
                            Imaged Certificate of Notice Page 94 of 241
District/off: 0312-2                                        User: admin                                                         Page 92 of 239
Date Rcvd: May 20, 2021                                     Form ID: pdf905                                                Total Noticed: 12649
518115281          Jeremy R Walker, 3149 Conkle Rd, Salem OH 44460-9479
518114436        + Jeremy S Lewis, 212 Sly Ave, Corning NY 14830-1823
518105409          Jeremy Scott, 13270 N 55th Dr, Glendale AZ 85304-1209
518111387        # Jeremy Severn, 14 Smoke House Circle, Middletown MD 21769-7744
518109525          Jeremy Tadeo, 94-614 Kumepala Pl, Waipahu HI 96797-4312
518112645          Jeremy Thompson, 4800 Spruce Hill Ln, Raleigh NC 27603-8775
518106431        # Jeremy Torgerson, 2203 Nottingham Avenue, Los Angeles CA 90027-1032
518107683          Jeremy True, 8223 W Quarto Ave, Littleton CO 80128-4322
518108547          Jeremy Urshel, 13604 Paddington Way, Spring Hill FL 34609-6353
518116499          Jeremy Webb, 328 Governors Grant Blvd, Lexington SC 29072-7524
518107892          Jeremy Wildgoose, 51 Tatnic Hill Rd, Brooklyn CT 06234-2319
518109658        # Jeremy Yahn, 663 E Lake Creek St, Meridian ID 83642-4663
518114438        + Jerin Kallickal, 41 Kew Gardens Rd, Kew Gardens NY 11415-1165
518111388          Jermaine Campbell, 46860 Hilton Dr 2021, Lexington Park MD 20653-3739
518116501          Jerome B Rivers, Po Box 7623, Hilton Head Island SC 29938-7623
518115283          Jerome G Johnson, 225 University Ave, Elyria OH 44035-7151
518117376        # Jerome Gilkey, 7500 Rolling Brook Dr 1002, Frisco TX 75034-5448
518111041        + Jerome L Hicks, 221 Washington Street 101, Boston MA 02121-3958
518109526          Jerome Lucena, 588 Wanaao Road, Kailua HI 96734-3552
518108041        + Jeron A Phillips &, Tracey C Phillips Jtwros, 1061 S Little Creek Rd Lot 61, Dover DE 19901-4756
518107893          Jerrod Sutcliffe, 626 New Harwinton Road, Torrington CT 06790-5861
518111788        + Jerry A Oley, 3333 S Custer Rd, Monroe MI 48161-9773
518116045          Jerry A Toomer, 1610 Cecil B Moore Ave, Philadelphia PA 19121-1377
518113727        + Jerry Angelo, 5605 La Corrida Rd Ne, Albuquerque NM 87110-2039
518108548          Jerry Barker, 15 Lafitte Dr, Nokomis FL 34275-2211
518108549          Jerry Charson, 5645 Ainsley Court, Boynton Beach FL 33437-1503
518108550          Jerry Charson, Tod Registration, 5645 Ainsley Ct, Boynton Beach FL 33437-1503
518108551          Jerry E Smith Ira Td Ameritrade, Clearing Custodian, Po Box 64, Bokeelia FL 33922-0064
518106432          Jerry Fan, 2070 Stratford Drive, Milpitas CA 95035-7507
518117377        # Jerry L Culliton, 3788 Great Oak Dr Apt 1706, Euless TX 76040-7660
518105246        + Jerry M Lesley, 420 Evelyn Rd, Marion AR 72364-3047
518118286        + Jerry Martin Roth Ira, Td Ameritrade Clearing Custodian, 20572 Snowshoe Sq Unit 102, Ashburn VA 20147-3966
518106433        + Jerry Matthew Ore, 361 S Park Ave, Kerman CA 93630-2528
518110561          Jerry Meyer Rollover Ira Td, Ameritrade Clearing Custodian, 1180 7th Rd, Burlington KS 66839-8973
518110390          Jerry Proffitt, 6499 South Old State Road 15, Wabash IN 46992-7942
518105410        + Jerry Schumacher Ira, Td Ameritrade Clearing Custodian, 4210 N Aberdeen Ave, Prescott Valley AZ 86314-6752
518112400       #+ Jerry Smith, 153 Jumper Ln, Corinth MS 38834-6033
518107684          Jerry Thomas, 6314 Morning Light Place, Fort Collins CO 80528-7091
518117378        + Jerry W Lambright, 1209 County Road D, Lamesa TX 79331-1917
518106434          Jerry Yamashita, 2412 Wulff Ln, Sacramento CA 95821-5720
518109275          Jeshurun Keaton, 4505 Bay Creek Road, Loganville GA 30052-3219
518111042        + Jess Cahill, 67 Draper Rd, Gardner MA 01440-1879
518117379        + Jess Kerr, 723 Kreutzberg Rd, Boerne TX 78006-7826
518114439        + Jess Mathew, 34 Belmont Ave, Floral Park NY 11001-1520
518113320          Jesse A Fry, Po Box 2314, Flemington NJ 08822-2314
518113321        + Jesse Chao, 2 Tiffany Way, Warren NJ 07059-5666
518108552          Jesse Cromer, 7813 Saint Andrews Cir, Orlando FL 32835-8169
518112081          Jesse E Robertson, 9039 Horizon Dr, Shakopee MN 55379-8501
518110793        + Jesse Edward Fedorka Boles, 1095 Bear Creek Cir, Breaux Bridge LA 70517-6741
518117380          Jesse Falcon, 3505 Wayland Dr, Fort Worth TX 76133-3130
518106435          Jesse Franco, 127 N Avenida Cordoba, Anaheim CA 92808-1002
518112647          Jesse Franks, 568 Dick Branch Rd, Robbinsville NC 28771-7940
518117381          Jesse Guerra, 2102 West Loop 289 1211, Lubbock TX 79407-1710
518113322          Jesse King, 5 Fresno Street, Barnegat Township NJ 08005-2509
518113323          Jesse Rosenblum, 65 Knickerbocker Rd, Closter NJ 07624-1111
518105411          Jesse Salcido, 4161 S Khe Sanh Ln, Tucson AZ 85735-8667
518117382          Jesse Sifontes, 1222 Nancy Drive, Corpus Christi TX 78412-3627
518114440        + Jesse Vanucchi, 115 West 4th Street, Oswego NY 13126-2002
518111389          Jesse Veihmeyer, 3042 3rd Ave, Parkville MD 21234-3206
518118034          Jessica Brown, 3598 South Mason Vista Way, Magna UT 84044-3505
518117383          Jessica Darden, 1361 Vzcr 4113, Canton TX 75103
518114441        + Jessica King, 131 Lincoln Avenue, Colonie NY 12205-4915
518118287        # Jessica Lynn Niepokoj, 6190 Redbud Ln, Marshall VA 20115-2354
            Case 19-13273-VFP Doc 636 Filed 05/22/21 Entered 05/23/21 00:16:22                                                   Desc
                            Imaged Certificate of Notice Page 95 of 241
District/off: 0312-2                                        User: admin                                                         Page 93 of 239
Date Rcvd: May 20, 2021                                     Form ID: pdf905                                                Total Noticed: 12649
518112269        + Jessica Lynn Wyne Roth Ira, Td Ameritrade Clearing Custodian, 7 Whitsetts Fork Ridge Rd, Wildwood MO 63038-2243
518106438          Jessica Martell, 10558 Royal Oak Way, Stanton CA 90680-2320
518107685          Jessica Rose, 3750 W 29th St 3-101, Greeley CO 80634
518108021        + Jessica Sperlongano Roth Ira, Td Ameritrade Clearing Custodian, 2713 Ontario Rd Nw Apt 4, Apt 4, Washington DC 20009-8838
518108553          Jessica Vorrosso, 607 Minnesota Ave, Lynn Haven FL 32444-1857
518106439          Jessie Hernandez, 6940 Belhurst Avenue, Long Beach CA 90805-1339
518106440          Jessie Okada, 1430 East Poppy Street, Long Beach CA 90805-3155
518116046          Jesus Cosme, 314 Pine St, Reading PA 19602-2305
518105412        # Jesus Hernandez, 7810 N 32nd Ave, Phoenix AZ 85051-6501
518107894          Jesus Ramos, 238 Greens Farm Rd, Branford CT 06405-5913
518106442          Jesus Romero, 622 Sonora Ave, Manteca CA 95337-6004
518117384          Jesus Torres, 6201 Escondido Dr Unit 3g, El Paso TX 79912-1908
518118288          Jetendra Patel &, Kalpna Patel Jtwros, 251 Carriage Chase Cir, Warrenton VA 20186-3081
518105028       #+ Jeuan M Mitchell, Cmr 467 Box 253, Apo 09096-0003, Ae 09096-0003
518105247          Jeyamurugan Veerabagu, 6 Robyn Ln, Little Rock AR 72223-4622
518111390          Jeyaraman Soundararajan, 307 West Side Dr Apt 102, Gaithersburg MD 20878-3051
518112648          Jhair H Williams, 9700 Clover Bank St, Wake Forest NC 27587-4149
518108554          Jhesica Walker, 2501 Southeast 16th Place, Cape Coral FL 33904-3202
518114442        + Jhoan Rios, 11209 39th Ave 2a, Corona NY 11368-1446
518112082        + Ji Quan Xiao, 415 Irving Beach Dr Sw, Bemidji MN 56601-3477
518118035          Jia Sun Milam, Steven W Milam, 1367 E Sonoma Ct, Millcreek UT 84106-4084
518118687          Jia Yuan Zeng, 10922 Se 243rd St, Kent WA 98030-5301
518114443        + Jian Hui Huang, 1097 Old Country Rd., Riverhead NY 11901-2019
518117385        + Jianan Tao, 4619 Morning Cloud Ln, Sugar Land TX 77479-2182
518109983        + Jiang Shi, 2415 S Normal Ave Unit B, Chicago IL 60616-1891
518106443        + Jiang Yan, 985 Cape Buffalo Dr, San Jose CA 95133-1106
518114444        + Jiangping Pan, Traditional Ira Account, Apex Cust, 29-58 Parsons Blvd, Flushing NY 11354-2311
518109276        + Jianneng Ma &, Danghua Zhou Jt Ten, 70 Springview Pl, Newnan GA 30265-1804
518118289          Jianwei Chen, 10615 Zion Dr, Fairfax VA 22032-3431
518109277          Jiaqi Li, 4259 Shelby Ln, Valdosta GA 31605-6556
518112083          Jie Liang, 2154 Ponderosa Dr Sw, Rochester MN 55902-1106
518117386        + Jie Yang, Roth Ira, Td Ameritrade Clearing Custodian, 28802 Hollycrest Dr, Katy TX 77494-1776
518114445        + Jiji Kuriakose, 40 Stirrup Lane, Muttontown NY 11791-4429
518113325        + Jikai Xu, 11 Stratford Way, Morris Plains NJ 07950-1527
518112270          Jill Bates, 9545 Hill School Road, Richmond MO 64085-8405
518118290          Jill C Kendrick, 2337 Sandburg St, Dunn Loring VA 22027-1141
518105413        + Jill E Palmenberg, Ira Rollover, Td Ameritrade Clearing Custodian, 3905 N Bear Canyon Rd, Tucson AZ 85749-8220
518112085          Jill Krentz, Wfcs Custodian Trad Ira, 10 Myrtlewood Rd, Wayzata MN 55391-9679
518109278          Jill P Mcvean, Wfcs Custodian Trad Ira, 130 Silver Maple Court, Martinez GA 30907-1264
518116758          Jill Wimsatt, 4109 Owen Watkins Ct, Franklin TN 37067-7835
518114446        + Jillian Smith, 820 Boynton Avenue 9d, Bronx NY 10473-4609
518115574          Jim B Grogan &, Brenda K Grogan Jtwros, 12901 S Western Ave Apt 1706, Oklahoma City OK 73170-6975
518117387          Jim Grandey, 1231 American Parkway, Richardson TX 75081-2932
518114447        + Jim Johnson, 356 Forest Hill Dr, Syracuse NY 13206-3309
518117389          Jim N Nguyen, Yen H Nguyen, 2320 Sky Harbor Dr, Plano TX 75025-6077
518106446          Jim X Zheng, 517 Saint Thomas Ln, Foster City CA 94404-3977
518118036          Jimmie C Rosenbruch & Mary Tr, Ua 03-15-1988, Jimmie C Rosenbruch Rev Trust, P.O. Box, Santa Clara UT 84765
518117390          Jimmie Darick Woods, 408 South Main St., Euless TX 76040-4658
518114448        + Jimmy Cheng Rollover Ira Td, Ameritrade Clearing Custodian, 10740 Queens Blvd, Apt 12k, Forest Hills NY 11375-4215
518107686          Jimmy D Freimark, 5414 E 113th Ave, Thornton CO 80233-2800
518117391          Jimmy D. Blankenship, 9629 Fm 2258, Grandview TX 76050-3542
518115284          Jimmyhoang Pham, 1232 Churchill Ave, Cleveland OH 44124-1306
518118866          Jin Qian, 1607-14 Begbie St, New Westminster V3m 0c4, British Columbia
518106448          Jin-Cheng A Wang, Roth Ira Etrade Custodian, 7445 Plum Blossom Dr, Cupertino CA 95014-5303
518111044          Jing Tsui & Jay Fu Jt Ten, 32 Heritage Way, North Reading MA 01864-2800
518116047          Jingmin Zhou, 203 Glendale Rd, Wallingford PA 19086-6838
518106449        + Jingsong Shi Cust For, Serena Qinyun Zhang Shiucautma, 4730 Mchenry Gate Way, Pleasanton CA 94566-4535
518117392          Jingwei Lin, 1310 West Parmer Lane, #2702, Austin TX 78727-4656
518112271          Jinhai Wang & Lu Chen, Ten Com, 17717 Chaistain Ct, Chesterfield MO 63005-4221
518114449        + Jitendra Bhagchand Israni, 73 Virginia Ave, Plainview NY 11803-3518
518109984        + Jitendra M Shah &, Rita Jitendra Shah Jt Ten, 1775 Lanyon Dr, Bartlett IL 60103-2322
518115285          Jitendra Patel, 5867 Queen Anne Court, Huber Heights OH 45424-5453
518114450        + Jjl Capital Llc, 19 Canterbury Dr, Sayville NY 11782-1342
            Case 19-13273-VFP Doc 636 Filed 05/22/21 Entered 05/23/21 00:16:22                                                Desc
                            Imaged Certificate of Notice Page 96 of 241
District/off: 0312-2                                       User: admin                                                        Page 94 of 239
Date Rcvd: May 20, 2021                                    Form ID: pdf905                                               Total Noticed: 12649
518106450          Jlanamae Maldonado, 14470 Green River Road, Victorville CA 92394-6976
518117393        + Jlk Partners Ltd, James Keratsopoulos & Linda Keratsopoul, 100 Tanager Trl Os, Georgetown TX 78633-4840
518114451          Jmm Foundation Inc, 2 Wedgewood Lane, Lawrence NY 11559-1445
518114452        + Joan Elaine Hay, Charles Schwab & Co Inc Cust, Ira Contributory, 19 Stone Ridge Rd, Brewster NY 10509-1508
518113326          Joan Odowd, 214 West Mill Road, Long Valley NJ 07853-3437
518114453        + Joann Alaimo, 1115 65th St, Brooklyn NY 11219-5634
518111391          Joanne M Gold, 2 Blythewood Rd, Baltimore MD 21210-2402
518114454        + Joanne Schumm, Po Box 863862, Ridgewood NY 11386-3862
518112649          Jobin Kanichirayil George, 1030 Craigmeade Drive, Morrisville NC 27560-8192
518110391          Jocelyn Celestin, 5922 Brookville Lake Dr, Indianapolis IN 46254-5951
518118292        # Jocelyn Navarrete, 4205 Old Lyne Rd, Virginia Beach VA 23453-5310
518106451          Jodi Braund, 5409 Berwick Moor Place, Antelope CA 95843-5988
518114455        + Jodie Delsol, 591 Ocean Ave Apt 2a4, Brooklyn NY 11226-3866
518118942          Jody S Geiger, W10520 Sunset Rd, Elcho WI 54428-9765
518110794          Joe A Hendrix, 16349 Oakridge Rd, Prairieville LA 70769-6229
518118293          Joe Agreste, 312 South Monterey Drive, Chesapeake VA 23320-3302
518118037        # Joe Christensen, 1551 S 700 W, Woods Cross UT 84087-1626
518109985          Joe Dunlap & Cadace Dunlap Jt Ten, 9426 W Main St, Belleville IL 62223-1713
518117394          Joe Eddins, 1800 Creek Crossing Dr, Justin TX 76247-6742
518115575          Joe F Harrington, 110390 S 4183 Rd, Checotah OK 74426-2076
518111789        # Joe Farrell, 1240 Bellwood Ct, Oxford MI 48371-6733
518106452          Joe Guerrero, 3455 Newton Avenue, San Diego CA 92113-3117
518115286          Joe Ilc, 33945 Marcum Boulevard, Willoughby Hills OH 44092-1327
518115287          Joe Kahl, 35240 Saddle Crk, Avon OH 44011-4908
518106453          Joe Lara Jr., 3378 Cherry Ave, San Jose CA 95118-1108
518108556          Joe Maddox, 8003 Se Carlton St, Hobe Sound FL 33455-4001
518108557        # Joe Mozer, 725 7th Way, West Palm Beach FL 33407-6613
518114456        + Joe N Seenauth, 9444 222nd St, Queens Village NY 11428-2008
518106454          Joe Prather, 2173 Holly Ave, Chico CA 95926-2174
518110667          Joe Reeves, Roth Ira ETrade Custodian, 904 Patty Lee Dr, Richmond KY 40475-9595
518116048        + Joe Suyama, 3036 Swansea Crest W, Allison Park PA 15101-1562
518106455          Joe Truong, 8842 Treva Cir, Garden Grove CA 92844-2657
518112928        + Joe Walker, 2147 Manitou Dr, Lincoln NE 68521-5064
518109279          Joel A Purnell Ii, 1325 Middle School Rd, Kingsland GA 31548-6226
518116354          Joel Beauseigle 43, 869 Des Herons, Levis G6z 3l3, Quebec
518106456          Joel Bronson, 10455 Las Lunitas Ave, Tujunga CA 91042-1840
518114457        + Joel Bula, 97 Farnum Boulevard, Franklin Square NY 11010-1621
518105120          Joel C Bailey Ii, 3025 N Woodridge Rd, Mountain Brk AL 35223-2747
518114458          Joel C Simon, Ira ETrade Custodian, 33-34 209th Street, Bayside NY 11361-1462
518116397          Joel Carlo, 200 Woodlawn Ave 101, North Providence RI 02904-3794
518114459        + Joel Feliz, 2757 Sedgwick Avenue, Bronx NY 10468-2421
518106457        + Joel Grossman, 17118 Clemons Drive, Encino CA 91436-4026
518110563          Joel Klinger, 1033 Prescott Dr, Lawrence KS 66049-3695
518113327          Joel R Reidenberg And, Pascale Reidenberg Jtwros, 17 Inwood Rd, Short Hills NJ 07078-2411
518115576          Joel R Tyler, 3121 Timbercreek Rdg, Duncan OK 73533-1260
518106459          Joel Reyes, 387 Pacific Avenue, Riverside CA 92507-1056
518113811          Joel S Perlman &, Jill H Perlman Jtwros, Po Box 90248, Henderson NV 89009-0248
518115749          Joel Silverman, 325 Joy St, Talent OR 97540-6627
518109659          Joel Vega, 1404 North 3600 East, Ashton ID 83420-5225
518119074        # Joel White, 270 Rebecca Ln, Beaver WV 25813-9521
518106460          Joey Tang, 939 S Pine St, San Gabriel CA 91776-2834
518109987          Johan Haglund, 484 White Pine Road, Buffalo Grove IL 60089-3326
518115288        + Johanna Markiewicz &, William L Zychowski Jt Ten, 12043 Schreiber Road, Valley View OH 44125-5413
518113729        + Johannes G Vanderwinkel, Charles Schwab & Co Inc Cust, Ira Rollover, 12319 Haines Ave Ne, Albuquerque NM 87112-4654
518112086          John A Anderson, 19976 33 Ave N, Hawley MN 56549-9081
518112087          John A Gunter, Wfcs Custodian Trad Ira, 2116 87th Trl N, Brooklyn Park MN 55443-3711
518111791          John A Jones, 8238 West O Ave, Kalamazoo MI 49009-9641
518116049        + John A Jones &, Joan D Jones Jt Ten, 1603 Center Ave, Feasterville Trevose PA 19053-4417
518111792        + John A Juriga And Elaine M Juriga Tr, U/A 03/20/2001, 232 Charing Cross Ct, Bloomfield MI 48304-3506
518108558          John A Main &, Angelita I Main Jtwros, 11020 Foster Carriage Rd, Lithia FL 33547-4902
518113328          John A Tomasulo, Po Box 8635, Hamilton NJ 08650-0635
518118688          John A Zaratian &, Joan C Zaratian Ten Com, 10130 Ogle Rd, Poulsbo WA 98370-7913
518110564          John Ackerman, 13615 Kansas 14, Hutchinson KS 67501
            Case 19-13273-VFP Doc 636 Filed 05/22/21 Entered 05/23/21 00:16:22                                                       Desc
                            Imaged Certificate of Notice Page 97 of 241
District/off: 0312-2                                         User: admin                                                         Page 95 of 239
Date Rcvd: May 20, 2021                                      Form ID: pdf905                                                Total Noticed: 12649
518106461            John Akol Akol Kuan, 2299 Piedmont Ave 424, Oakland CA 94611
518116759            John Akridge, 3208 Sycamore View Rd, Memphis TN 38134-3342
518106462            John Alba, 8350 Burnet Ave 3, North Hills CA 91343-6649
518107688            John Albertsen, Roth Ira ETrade Custodian, 3575 Xanthia Street, Denver CO 80238-3363
518105414            John Anaya, 4202 W Surrey Ave, Phoenix AZ 85029-1974
518111793            John Ancona &, Joan Ancona Jtwros, 239 Crestview Blvd, Commerce Twp MI 48390-3935
518113329            John Anthony Fossella &, Melissa Beth Wenk Jt Ten, 10 Oak Ln, Cranford NJ 07016-2038
518108559            John Athanason, 3401 Se 35th St, Ocala FL 34471-7008
518106463        +   John B Kilbourne As Cust For, Kaden Kilbourne Utma Ca, 3940 Camphor Ave, Newbury Park CA 91320-5202
518114460        +   John B Martinez, 19 Lottie Rd, Carmel NY 10512-5849
518115649            John B Okello, 77 Elm St Apt 801, Toronto On M5g 1h4, Ontario
518117396        +   John B Olson, Roth Ira ETrade Custodian, 809 Heritage Pkwy S, Allen TX 75002-5756
518106464            John B Weaver, 1335 Eagle St, Tracy CA 95376-8349
518877266        +   John Bagdon, 1110 Royal Aberdeen Way, Orlando, FL 32828-8008
518113330        +   John Ball, 366 Belleville Ave Bloomfield, Nj 07003, Bloomfield NJ 07003-3297
518112272        +   John Bartley Lawson, Christine R Lawson, 1481 Nw Foxboro Rd, Blue Springs MO 64015-3829
518117397            John Batson, 1705 Saddle Creek Cir 1927, Arlington TX 76015-3986
518116050            John Bernett, 3 Jacobs Landing Way, Danville PA 17821-6747
518114461        +   John Betancourt, 2907 Kingsbrigde Terrace 24a, Bronx NY 10463-6008
518111045            John Blake &, Marieann Blake Jtwros, 64 Church Street, Northborough MA 01532-1438
518118294        +   John Bresnahan Tod, 4912 Gadsen Dr, Fairfax VA 22032-2215
518111046        +   John Brigham, 22 Washburn Rd, Barre MA 01005-9128
518108560            John Britt, 1523 Northwest 80th Avenue 23h, Margate FL 33063-9410
518117398            John Brown, 18100 West Road 716, Houston TX 77095-3780
518107689            John Buckovetz, 13202 Cr 213, Durango CO 81303
518110565        +   John Burke &, Shari Burke Jt Ten, 5445 W 79th St S, Haysville KS 67060-7126
518109988            John Burt, 2515 Spruce Road, Homewood IL 60430-1053
518109597            John C Abbott, Wfcs Custodian Roth Ira, 4425 Wendy Lee Ln Nw, Cedar Rapids IA 52405-5269
518114462        +   John C Lowe, 19 Canterbury Dr, Sayville NY 11782-1342
518106465        +   John C Trifiro, 234 S Figueroa St Apt 1436, Los Angeles CA 90012-2529
518112273            John Caleb Turner, 14049 Spring Creek Rd, Green Castle MO 63544-3206
518111047            John Chaput, 3 Citation Dr, Plymouth MA 02360-8606
518043005        +   John Clark, 16 Sylvia Terrace, Middletown, NJ 07748-1440
518108562            John Comly, 27220 Nw 182 Ave, High Springs FL 32643-2944
518114463        +   John Crawley, 64 Fairview Ave, Port Washington NY 11050-4038
518109280            John Cucina, 4805 Grandview Dr, Albany GA 31721-9426
518115289            John Cymbal, Cheryl Cymbal, 7831 Parmaview Ln, Parma OH 44134-6343
518115291        +   John Cymbal &, Cheryl Cymbal Jt Ten, 7831 Parmaview Ln, Parma OH 44134-6343
518115290        +   John Cymbal &, Cheryl Cymbal Jt Ten, 5788 Ridge Rd Ste 7, Parma OH 44129-3167
518106466            John D Beals, 1650 Alamo Place, West Sacramento CA 95691-5162
518112879        +   John D Brower, Wfcs Custodian Trad Ira, Po Box 43, Emerado ND 58228-0043
518114464            John D Cioffi, Roth Ira ETrade Custodian, 1396 Sunflower Drive, Yorktown Hts NY 10598-4930
518117399            John D Mesker, 1 Kerry Circle, Vidor TX 77662-2914
518111048            John D Williamson, 42 Birch Meadow Rd, Merrimac MA 01860-1827
518118943        +   John D Wisnicky, Charles Schwab & Co Inc Cust, Ira Rollover, 3332 Squaw Island Rd, Sturgeon Bay WI 54235-9445
518106467            John Daniel Conklin, 117 N Barnwell St, Oceanside CA 92054-3742
518112088            John Daniel Gapp, 9768 Kirkwood Ln N, Maple Grove MN 55369-6600
518111049            John Danielson, 100 Stockton Street 113, Chelsea MA 02150-2249
518118295        +   John Dean, 108 Rosecliff Ct, Amherst VA 24521-2548
518115577            John Dixon, 1644 Oklahoma 66 72, El Reno OK 73036
518112089            John Dooley, 6819 227th Lane Northeast, Stacy MN 55079-9369
518117400            John Duffey, 6224 Hulen Bend Cir 819, Fort Worth TX 76132-2852
518115750            John Duncan, 2150 Se Hwy 101 #200, Lincoln City OR 97367-2231
518115650            John E Buchko, 1866 Dewar Pl, London On N6g 0l4, Ontario
518114465        +   John E Delmar &, Annmarie A Delmar Jt Ten, 243 Opperman Rd, South New Berlin NY 13843-2134
518105121            John E Little, Roth Ira ETrade Custodian, Po Box 84, Myrtlewood AL 36763-0084
518116051        +   John E Spang, Charles Schwab & Co Inc Cust, Ira Rollover, 691 Nathan Dr, Irwin PA 15642-1268
518113331        +   John E Tufts &, Dyann M Tufts Jt Ten, 1495 Highway 77, Bridgeton NJ 08302-5979
518116052        +   John Edward Emricko Jr &, Laura Ann Emricko Jt Ten, 142 Grant Rd, Monongahela PA 15063-3618
518116053            John Edward Huerbin Jr, Roth Ira Vftc As Custodian, 100 Peace Dr, Lewistown PA 17044-9466
518116762            John Ellington, 537 Township Cv, Collierville TN 38017-3395
518113332            John Ennis, 46 Washington Ave Apt E, Apt E, Dumont NJ 07628-3626
518115292            John Entsminger, 5745 Morningstar Dr, Galloway OH 43119-8899
            Case 19-13273-VFP Doc 636 Filed 05/22/21 Entered 05/23/21 00:16:22                                                 Desc
                            Imaged Certificate of Notice Page 98 of 241
District/off: 0312-2                                        User: admin                                                        Page 96 of 239
Date Rcvd: May 20, 2021                                     Form ID: pdf905                                               Total Noticed: 12649
518106468        + John Eric Paussa, Charles Schwab & Co Inc Cust, Roth Conversion Ira, 500 Koru St, South Lake Tahoe CA 96150-5389
518109989          John F Bascon-O'connell, 3542 Vantage Ln, Glenview IL 60026-1367
518105415        + John F Ellis, 400 Concho Drive, Sedona AZ 86351-7953
518108563        + John F Shanaughy Jr, Wfcs Custodian Trad Ira, 15909 King James Court, Odessa FL 33556-5728
518117401          John Ferruzzo, 311 Shasta Dr, Houston TX 77024-6945
518116763        + John Florea, 105 Prosperity Dr, Baxter TN 38544-3622
518109281          John Fossett Iii & Jill Fossett Jt, Ten, 264 Lamont Dr, Decatur GA 30030-2340
518116054          John Fraunces Sep Ira, Td Ameritrade Clearing Custodian, 310 Kent Rd, Broomall PA 19008-2010
518113333        + John Fuchsloch, Charles Schwab & Co Inc Cust, Sep-Ira, 11 Mink Hollow Ln, Millstone Township NJ 08510-8731
518115293          John G Godfrey, Roth Ira Etrade Custodian, 6765 Kern Drive, Cincinnati OH 45247-3385
518108564          John G Richards & Amanda M Richards, Jt Ten, 12005 Garnet Dr, Clermont FL 34711-8551
518111392          John G Whittle &, May L Whittle Jtwros, 2211 Stanley Ave, Rockville MD 20851-2345
518117402          John Gersic, 1219 Marquette Dr, Frisco TX 75033-0992
518112650          John Gibbons, 188 Vick Ave, Carthage NC 28327-9104
518108565          John Gordon Fichter Roth Ira Td, Ameritrade Clearing Custodian, 2445 Crescent Rd, Navarre FL 32566-8790
518114467        + John Grande, Leticia Grande, John David Grande, 1888 W 7th St, Brooklyn NY 11223-2640
518113334        + John Green, 69 Duclos Ln, Edison NJ 08817-4267
518110795          John Guelfo, 100 Cedar Ridge Ct, Slidell LA 70460-6526
518809189       #+ John Gunter, 405 Madison Ave S, Edina, MN 55343-8448
518112651          John H Newbern, 153 North River Landing Road, Grandy NC 27939-9768
518116764          John H Spence, 585 Miller Rd, Vonore TN 37885-2860
518113335          John Haas, 17 Ross Terrace, Englishtown NJ 07726-8922
518105122        + John Hancock Trust Co Tr, Iam National 401k Plan, FBO Mark Taylor, 406 Cedar Dr, Enterprise AL 36330-1250
518118296        + John Hancock Trust Co Tr, Icma Retirement Corp Retirement Plan, FBO Guy Miller, 6725 Whitelake Dr, Henrico VA 23231-6568
518115294        + John Haskin, 880-886 E Broad St B5, Columbus OH 43205-1154
518109282        # John Hawkins, 50 Glynn Isle Drive, Covington GA 30016-8166
518110566          John Hohman, 5820 Shawguee Road, Saint Marys KS 66536-9702
518111393          John Humphreys, 318 Regal Dr, Abingdon MD 21009-1579
518113336          John J Beecroft, 319 Cooper St, Woodbury NJ 08096-2707
518116055          John J Comerford Iv, 1510 Esbenshade Rd, Lancaster PA 17601-4450
518114468       #+ John J Costello, 1557 E 34th St, Brooklyn NY 11234-3436
518114469        + John J Infelice, 2 Sugar Hill Rd, North Salem NY 10560-3402
518109990          John J Schmidt, 316 S Walnut St, Franklin Grove IL 61031-9484
518111050          John J Sheppard, 414 Central Street, Saugus MA 01906-3631
518113337          John J Weyler, 1210 Kings Highway, Haddon Heights NJ 08035-1221
518107690          John Jalowiec, 346 N Deer Mountain Rd, Florissant CO 80816-9079
518106470          John James Souza Jr & Mary Carolyn, Souza Jt Ten, Po Box 460, Ramona CA 92065-0460
518115295        + John Jason Glaser, 312 Bond-Preble St, Mccomb OH 45858-7519
518107895          John Jenkins, 61 Prentice Williams Road, Stonington CT 06378-1936
518115296          John Johnson, 7562 Canal Highlands Blvd, Canal Winchester OH 43110-8083
518106471        + John Joseph Vindish &, Susan C Vindish Jt Ten, 25216 Bart Pl, Madera CA 93638-9687
518118297          John K Denneny, 3522 Laurel Leaf Ln, Fairfax VA 22031-3213
518108042          John K Whisnant Md &, Nora B Whisnant Rn Jtwros, 5404 Kennett Pike, Wilmington DE 19807-1708
518111051          John Karpenko, 48 Orchard St 1, Medford MA 02155-4338
518116504          John Kelly, 220 Coggins Road, Woodruff SC 29388-8626
518112090          John Kerkvliet, 7800 Park Ave Ne, Otsego MN 55330-4544
518109991        + John Kretsos Roth Ira, Td Ameritrade Clearing Custodian, 5619 Carol Ave, Morton Grove IL 60053-3152
518115297          John Kropf, 1886 N 4th St, Columbus OH 43201-1704
518115298        + John Kuzio, 288 Loveman Ave, Worthington OH 43085-3618
518111052        + John L Ausec, 35 Wright Dr, Marlborough MA 01752-1179
518118298          John L Berlau, 2451 Midtown Ave Apt 1127, Alexandria VA 22303-1435
518116056        + John L Byars, 65 S. Glenwood Avenue, Aldan PA 19018-4115
518111569        + John L Cuadrado, Charles Schwab & Co Inc Cust, Simple Ira, 50 State Park Rd, Naples ME 04055-3643
518118299        + John L Howerton Tod, 8195 L P Bailey Memorial Hwy, Nathalie VA 24577-2830
518108566        + John L Murphy &, Robin M Murphy Jt Ten, 1808 San Luis Ln, Lady Lake FL 32159-9290
518109283          John L Sullivan, 1112 Potomac Rd, Atlanta GA 30338-6979
518105416          John Lane, 9012 East Mayberry Drive, Tucson AZ 85730-5756
518112091        + John Leroy Forslund, 12106 Mississippi Dr N, Champlin MN 55316-2112
518114470        + John Lin, 8039 88th Rd, Woodhaven NY 11421-2423
518114471        + John Locascio Tod, 25 Barbara Ave, Port Jefferson Sta NY 11776-1921
518108567          John Logsdon Roth Ira, Td Ameritrade Clearing Custodian, 226 Lake Thomas Dr, Winter Haven FL 33880-1165
518114472        + John Louis Grande Ira, Td Ameritrade Clearing Custodian, 1888 W 7th St, Brooklyn NY 11223-2640
518106473        + John Louis Hall, 830 La Goleta Way, Sacramento CA 95864-5222
            Case 19-13273-VFP Doc 636 Filed 05/22/21 Entered 05/23/21 00:16:22                                                      Desc
                            Imaged Certificate of Notice Page 99 of 241
District/off: 0312-2                                          User: admin                                                           Page 97 of 239
Date Rcvd: May 20, 2021                                       Form ID: pdf905                                                  Total Noticed: 12649
518106474        + John Louis Hall, Charles Schwab & Co Inc Cust, Ira Contributory, 830 La Goleta Way, Sacramento CA 95864-5222
518106475        + John Louis Hall, Charles Schwab & Co Inc Cust, Roth Conversion Ira, 830 La Goleta Way, Sacramento CA 95864-5222
518106476          John Lowry, 8121 Bellsbrae Dr, Antelope CA 95843-5147
518114473       #+ John Luquis, 114 Lawton Street 3, Yonkers NY 10705-4632
518108568          John M Comly, 27220 Nw 182 Ave, High Springs FL 32643-2944
518106477          John M Conway, 1265 Maiden Way, Rohnert Park CA 94928-5431
518109992        + John M Hanley, 6443 N Sayre Ave, Chicago IL 60631-1714
518112092          John M Kerkvliet, Wfcs Custodian Trad Ira, 7800 Park Ave Ne, Elk River MN 55330-4544
518112093        + John M Krantz, 4835 261st St, Wyoming MN 55092-9012
518111794        + John M Machiorlatti, 1164 Shelter Lane, Lansing MI 48912-5026
518106478          John M Ramos, 719 Cotton St, San Diego CA 92102-3603
518111795        + John Machiorlatti Bene Ira Of, C Machiorlatti Ira, Td Ameritrade Clearing Custodian, 1164 Shelter Ln, Lansing MI 48912-5026
518111796        + John Machiorlatti Roth Ira, Td Ameritrade Clearing Custodian, 2335 Brighton Dr Se, East Grand Rapids MI 49506-4543
518108569          John Macmillan, 12847 Fox Hollow Cir, Fort Myers FL 33912-1484
518111053          John Mccarthy, 11 Morningside Rd, Wakefield MA 01880-1515
518117403          John Mceachern, 1806 Summitt Ave, Dallas TX 75206-7433
518117404          John Mcguire, 163 Fcr 311, Oakwood TX 75855
518116057          John Mcinturff, 921 Campbell Street, Williamsport PA 17701-3105
518116505          John Mckinnon, 415 Parkdale Dr 6e, Charleston SC 29414-4918
518112401          John Micheal Husbands, 109 Springtree Dr, Brandon MS 39042-2327
518112880          John Moosbrugger, 1395 Highpointe Dr N, Fargo ND 58102-2667
518107896        + John Morelli, 201 Shagbark Drive, Derby CT 06418-2625
518112652        + John Moses Grant &, Madison A Grant Jt Ten, 5708 Dartmund Pl, Fayetteville NC 28314-1723
518106479       #+ John Moua, 9874 Wildhawk West Dr, Sacramento CA 95829-8017
518114474        + John Muller, 18 Surrey Ln, Levittown NY 11756-4922
518106480        + John N Barnett, 11031 Rockwood Rd, El Cajon CA 92020-8147
518106481          John Nazaruk, 375 14th Ave 302, San Francisco CA 94118-2851
518043006        + John Neczesny, 424 West End Ave. 13-H, New York, NY 10024-5783
518107897          John Nicholas, 8 Chapel Hill Rd, Sherman CT 06784-2205
518106482          John Nunez, 11577 Woodcock Ave, San Fernando CA 91340-2514
518105123          John O Anthony, 13361 Breckenridge Dr, Athens AL 35613-8271
518117406        # John O'brien, 18114 Water Mill Dr, Cypress TX 77429-4549
518114475        + John O'grady, 50 Spruce Avenue, Floral Park NY 11001-2328
518108570        + John P Bagdon, Charles Schwab & Co Inc Cust, Ira Rollover, 1110 Royal Aberdeen Way, Orlando FL 32828-8008
518116398          John P Clark, Jodie Clark, 30 Elm St, Westerly RI 02891-2126
518111797          John P Lasich, 245 S Pansy St, Ishpeming MI 49849-2744
518118691          John P Paul, 1931 80th Ave Se, Olympia WA 98501-6851
518116506          John P Turner, Po Box 142, Blacksburg SC 29702-0142
518110796          John Parker, 515 Wyman Road, Scott LA 70583-4202
518116059          John Patrick Hamill &, Joyce Ann Hamill Jtwros, 4092 New Hope Rd, Furlong PA 18925-1352
518118300          John Paul Bender Rollover Ira, Td Ameritrade Clearing Custodian, 1200 N Nash St Apt 854, Arlington VA 22209-3615
518117407          John Peckham &, Anita Peckham Jtwros, 10440 Branch Crst, San Antonio TX 78245-2909
518106483        # John Peterson, 336 E Amerige Ave Apt 1, Fullerton CA 92832-2057
518110567          John Pfister, 22103 W 57th Terrace, Shawnee KS 66226-8202
518117408        + John Phillip Hudgins Ttee, U/A Dtd 09/17/2004, Mary Jane Kyle Revocable Trust, 702 Forrest Ave, Cleburne TX 76033-6230
518113338          John Price Jr, 1146 Glenwood Rd, Toms River NJ 08753-4120
518119075          John Pugh, 216 Maddex Square Drive, Shepherdstown WV 25443-4327
518112930        + John R Boscardin & Maryann, Boscardin Jt Ten, 10807 N 96 St, Omaha NE 68122-2304
518111054          John R Butler, 79 Cross St, Stoughton MA 02072-1633
518116765          John R Coley, Sep Ira ETrade Custodian, 3402 Joslyn St, Memphis TN 38128-4808
518115299        + John R Falcone Rollover Ira, Td Ameritrade Clearing Custodian, 681 Chestnut St, Conneaut OH 44030-1446
518108571        + John R Krysalka &, Susan W Krysalka Jt Ten, 1598 Lakeway Dr, Fleming Island FL 32003-7786
518110392          John R Lyon, 8659 N County Road 275 E, Pittsboro IN 46167-9204
518106484          John R Murphy, 1592 Park Ave, Port Hueneme CA 93041-2447
518108572          John R Reckert, 14778 Sw 43rd Way, Miami FL 33185-4371
518105417          John Robert Blanchette Roth Ira Td, Ameritrade Clearing Custodian, 1144 Petersham Rd #57, Prescott AZ 1037
518107691        + John Robert Long And Sharon F Long T, U/A 09/10/1996, 25480 County Road 80, Eaton CO 80615-9501
518115300          John Rose, 453 Woodwick Ct, Cincinnati OH 45255-3659
518106485          John Rummerfield, 2056 Larkstone Pl, El Dorado Hills CA 95762-9518
518118692          John Rutledge, 1650 Poplar Lane, Camano Island WA 98282-7628
518116060          John S Beck, Roth Ira ETrade Custodian, 1531 Red Rock Drive, Downingtown PA 19335-4300
518111394          John S Blevins, 1525 Overlook Dr, Saint Leonard MD 20685-2239
518105124          John Sanderson, 2616 Chandalar Lane, Pelham AL 35124-1443
            Case 19-13273-VFP Doc 636 Filed 05/22/21 Entered 05/23/21 00:16:22                                                 Desc
                            Imaged Certificate of Notice Page 100 of 241
District/off: 0312-2                                       User: admin                                                        Page 98 of 239
Date Rcvd: May 20, 2021                                    Form ID: pdf905                                               Total Noticed: 12649
518105029        + John Schell Roth Ira, Td Ameritrade Clearing Custodian, Psc 50 Box R, Apo 09494-9998, Ae 09494
518107692        + John Scott Gay Sep Ira Td, Ameritrade Clearing Custodian, 129 Overlook Dr, Bailey CO 80421-2199
518118944          John Severson, 1005 De Witt St, Portage WI 53901-1748
518112881          John Shrock, 3301 23rd Ave S, Fargo ND 58103-6277
518117409          John Simas, 1200 County Road 152 90, Georgetown TX 78626-1996
518106487          John Sindelar, 21157 Ridgeview Dr, Sonora CA 95370-9157
518113339          John Spadavecchia, 63 Iroquois Ave, Oceanport NJ 07757-1645
518109284          John Standridge, 284 Mustang Dr, Hartwell GA 30643-2559
518111056        + John T Sundermier, Ira, Td Ameritrade Clearing Custodian, 70 Marshview Ln, Brewster MA 02631-1572
518115301          John Telep, 4372 W 66th St, Cleveland OH 44144-2842
518119076        + John Terneus, 231 Harvest Ridge Lane, Morgantown WV 26508-4872
518108573        + John Theodore Atkins Jr, Charles Schwab & Co Inc Cust, Ira Contributory, 11629 Edinburgh Way, Jacksonville FL 32223-1309
518110393          John Titus, 422 Vine St Apt 2, West Lafayette IN 47906-5849
518111395          John Travis, 10307 Wooden Bridge Ln, Clinton MD 20735-5834
518114476        + John V Aksak, Carole S Aksak, Jtwros, 7 Crane Road, Huntington NY 11743-1732
518113813        + John Vartan Anooshian Ttee, J Anooshian Revocable Living T, U/A Dtd 12/30/2011, 527 Crimson View Pl, Las Vegas NV 89144-1386
518114477        + John Verwoert &, Alice T Verwoert Jt Ten, 484 W Clarkstown Road, New City NY 10956-7037
518118301          John W Massanopoli, R/O Ira ETrade Custodian, 4615 Slippery Rock Lane, Columbia VA 23038
518111570          John W Osborne, Trad Ira Vftc As Custodian, 23 Sawyer St, Phillips ME 04966-4522
518116766        + John W Riley &, Lorna K Riley Jt Ten, 516 Sharondale Dr, Tullahoma TN 37388-2854
518115302          John W Waguespack, 833 E College St, Alliance OH 44601-4942
518118693          John Walczak, 19255 Ne 136th St, Woodinville WA 98077-7606
518106489        # John Walter Brenard, 2511 Veteran Ave, Los Angeles CA 90064-3232
518109285          John Walter Hendrix Ira Td, Ameritrade Clearing Custodian, Po Box 367, Butler GA 31006-0367
518116061        + John Walton, 9850 Bellcrest Rd, Pittsburgh PA 15237-4996
518113340          John Wang, 550 Upper Mountain Ave, Montclair NJ 07043-1609
518106490          John Wayne Wu, Wfcs Custodian Trad Ira, 225 Bayview Cir, San Francisco CA 94124-2276
518116767          John Werner, 7105 Delbourne Dr, Knoxville TN 37919-5922
518112274          John Westcott, 217 E Clinton Pl, Kirkwood MO 63122-6105
518111571          John Wixon, 307 Franklin Road, Hancock ME 04640-3305
518114478        + John Woods, 1576 Church Rd, Darien Center NY 14040-9610
518109527        + John Wright, 126 Neff St 1285, Schofield Barracks HI 96786-3626
518114479        + John Zangrillo, 462 Pendale Street, Staten Island NY 10306-4055
518112275          John Zimmermann, 24 The Boulevard Saint Louis, Unit 422, Saint Louis MO 63117-1124
518106491          Johnathan Knox, 1550 Buckeye Dr, Milpitas CA 95035-7418
518114481        + Johnathan Kwok, 101 Belair Road, Staten Island NY 10305-3005
518110797        # Johnathon Boone, 305 Orangewood Drive, Lafayette LA 70503-5225
518107901        + Johncy Andre, 743 Iranistan Avenue, Bridgeport CT 06605-1256
518114482        + Johnnie Del Toro, 2070 Bronx Park East Apt. 5q, Bronx NY 10462-2226
518117410        + Johnnie E Arnold, Td Ameritrade Clearing Custodian, 3820 Lexington Avenue, Port Arthur TX 77642-4148
518118945          Johnnitta Linton, 3227 N 25th St, Milwaukee WI 53206-1235
518118302        + Johnny Cheng-Teh Chiu &, Lien R Kao Jt Ten, 1004 Salt Meadow Ln, Mc Lean VA 22101-2027
518106492          Johnny Enoch, P O Box 17948, Stanford CA 94309-7948
518111798          Johnny Liu, 6218 Fairwood Dr, Dearborn Heights MI 48127-2807
518116507        + Johnny R Mack, 10 Warly Court, Columbia SC 29229-8588
518115751          Johnny Wong Roth Ira Td Ameritrade I, Custodian, 2881 Sw Lillyben Pl, Gresham OR 97080-9507
518109286          Johnpaul Wegener, 2065 Northwick Pass Way, Alpharetta GA 30022-6378
518111057          Johnson Gabriel, 132 Child St, Boston MA 02136-1717
518043007        + Johnson Matthey Pharma Services, 25 Patton Road, Devens, MA 01434-3803
518106494          Jolene Jussif, 1826 Eddy St Unit 204, San Francisco CA 94115-3947
518114483        + Jolene Santiago, 1514 Putnam Avenue, Brooklyn NY 11237-5911
518108574          Jomeris Tejada, 951 Lyons Rd Apt 604, Coconut Creek FL 33063-6750
518113341          Jon Brooks, 1071 Rudder Ave, Stafford Township NJ 08050-2354
518114484        + Jon Catalano, 1554 64th St, Brooklyn NY 11219-5730
518112653          Jon E Hamill, 410 S Swing Rd, Greensboro NC 27409-2012
518115304          Jon Flexner, 331 Redbird Drive, Loveland OH 45140-9519
518107693        + Jon K Buck &, Karen A Buck Jt Ten, 33478 Alta Vista Dr, Evergreen CO 80439-9644
518110568          Jon M Hanika, 804 Harris St, Frontenac KS 66763-2106
518109598          Jon Swearingen, 1004 Cambria Court, Iowa City IA 52246-4520
518117412          Jon Turner, 10633 Forest Drive, College Station TX 77845-3107
518112654          Jon Tweer, 6915 Woodbend Dr H, Raleigh NC 27615-6441
518106495        # Jon Villarreal, 1217 Breckinridge Dr, Fairfield CA 94533-8135
518106496        + Jon Voutila, 13013 Trigger St, San Diego CA 92129-2310
            Case 19-13273-VFP Doc 636 Filed 05/22/21 Entered 05/23/21 00:16:22                                                    Desc
                            Imaged Certificate of Notice Page 101 of 241
District/off: 0312-2                                         User: admin                                                         Page 99 of 239
Date Rcvd: May 20, 2021                                      Form ID: pdf905                                                Total Noticed: 12649
518113814          Jonas Cajator, 7787 Harthill Park Avenue, Las Vegas NV 89113-0793
518116768        # Jonathan A Cook, 3459 Hickory Glen Dr, Clarksville TN 37040-5739
518109287          Jonathan Barrett, 1644 Brooks Road, Broxton GA 31519-3734
518118303          Jonathan Brown & Emily Swiney Jt, Ten, 2159 Haverford Dr, Chesapeake VA 23320-2521
518118304          Jonathan C Coleman, 320 Appomattox St Apt 13, Hopewell VA 23860-2836
518117413          Jonathan Campos, 3518 Corn Valley Ct, Grand Prairie TX 75052-6422
518113815          Jonathan Dean Garrett, 891 Dixieland St, Pahrump NV 89048-7201
518115752        + Jonathan Dwight Edwards Rollover Ira, Td Ameritrade Clearing Custodian, 697 Granite Pl, Springfield OR 97477-3682
518109288          Jonathan E Mccracken, Roth Ira ETrade Custodian, 1324 Hwy 49 South, Americus GA 31719-9508
518108575          Jonathan Ford Roth Ira Td, Ameritrade Clearing Custodian, 1791 Nw 107th Dr, Coral Springs FL 33071-4223
518116355          Jonathan Gaboury, 5940 Av Louis-Hebert, Montreal H2g 2g3, Quebec
518118947          Jonathan Gagner, 104 Michael Ave, Neenah WI 54956-9563
518106499          Jonathan Gonzalez, 1500 E Warren St Spc 102, Santa Ana CA 92705-4244
518114485        + Jonathan Gross, 3580 Annette Dr, Oceanside NY 11572-5955
518114486       #+ Jonathan Hernandez, 340 S 5th St Apt 2, Brooklyn NY 11211-4629
518110798          Jonathan J Christophe, Po Box 103, Natchez LA 71456-0103
518109993          Jonathan Jandura, 301 W Michigan Ave, Palatine IL 60067-6827
518105418          Jonathan K Howell, 1818 N Arrowhead Dr, Chandler AZ 85224-2762
518114487        + Jonathan Katz, 7 Beechwood Ct, Dobbs Ferry NY 10522-3201
518105125          Jonathan L Oates, 1641 County Road 85, Headland AL 36345-6506
518118305          Jonathan Lamson, 3816 Hickory Rd, Richmond VA 23235-1432
518114488        + Jonathan Lendof, 30 West 141st Street 6b, New York NY 10037-1308
518109994          Jonathan Lothspeich, 225 S Racine Ave, Chicago IL 60607-2852
518118306        + Jonathan M Kuhns, 2090 Brazzaville Pl, Dulles VA 20189-2090
518106500          Jonathan Maldonado, 11526 Magee Ave, Pacoima CA 91331-1114
518106501          Jonathan Mamos, 5807 Laurel Canyon Boulevard, 113, Valley Village CA 91607-1286
518107694          Jonathan Morse, Box 271063, Louisville CO 80027-5019
518116062       #+ Jonathan Novak, 1362 Bower Hill Road Apt 1, Bridgeville PA 15017-2474
518106502          Jonathan O'gorman, 208 S Avenue 52 Apt 4, Highland Park CA 90042-4544
518116769          Jonathan Parrish, 1029 Cross Country Dr, Kingston Springs, TN 37082-8175
518109599          Jonathan Pryor, 602 Pine Street, Moorhead IA 51558-3010
518113343          Jonathan R Jedziniak, 240 4th St Apt 2, Jersey City NJ 07302-2455
518118695          Jonathan Reseck, 22 Se 6th St, College Place WA 99324-1247
518108576          Jonathan Sabia Kreiner, Celeste Ramona Kreiner, 2180 Columbia Blvd, Titusville FL 32780-7027
518106503          Jonathan Schumann, 4070 42nd Street 3, San Diego CA 92105-1544
518111799          Jonathan Snook, 7862 Cinder Hill Rd, Mancelona MI 49659
518110799          Jonathan Strassel, 612 Del Sol Pass, Covington LA 70433-7928
518105248          Jonathan Sullivan, 336 Jasmine Lane, Alma AR 72921-7732
518113344          Jonathan T Sikorski, 9 Homestead Ter, Scotch Plains NJ 07076-2109
518116063          Jonathan T Weiner, 36 Gettysburg Lane, Newtown PA 18940-1481
518107696        + Jonathan Taylor Petty, Charles Schwab & Co Inc Cust, Roth Contributory Ira, 7023 Gardenstone Dr, Colorado Springs CO 80922-2357
518112657          Jonathan Turner, 6041 St Andrews Dr, Sanford NC 27332-7323
518106504          Jonathan V Romero, 1326 Henderson Ln, Hayward CA 94544-3704
518113345          Jonathan Vitale, 29 Periwinkle Dr, Barnegat Township NJ 08005-2059
518109995          Jonathon Fernandez, 46s 52nd Ave, Bellwood IL 60104-1050
518116064        + Jonathon N Heisman, 153 Kirkland Ave, West Chester PA 19380-3982
518115754          Jonathon Shedrick, 3195 Powder River Dr, Eugene OR 97408-5919
518112658        + Jontevis Johnson, 608 Piedmont St, Reidsville NC 27320-3622
518114489        + Joosik Kim, 224 Avenue W, Brooklyn NY 11223-4610
518106505          Jophy John, 10668 Maplewood Rd Unit D, Cupertino CA 95014-6023
518112276          Jordan Cechin, 721 Cedar Glen Dr, Weldon Spring MO 63304-8157
518115305          Jordan Cendrosky, 3499 Napa Blvd, Avon OH 44011-4520
518118948        + Jordan Comyne As Cust For, Julianna Day Utma Wi, 1060 Limekild Rd Apt 1, Green Bay WI 54302-5817
518115578          Jordan Garner, 9557 Sw 24th Terrace, Oklahoma City OK 73128-4946
518114490          Jordan Guggino, 8409 35th Ave, Apt 1n, Jackson Heights NY 11372-5405
518105419        # Jordan Jess, 2145 West Broadway Road 234, Mesa AZ 85202-1034
518110394          Jordan Knill, 1201 Byron Dr, South Bend IN 46614-2730
518108577          Jordan Kongquee, 831 E Charleston Ct, Hernando FL 34442-9313
518115306          Jordan Lee Fisher, 134 Orchard Dr, Apt C, Saint Clairsville OH 43950-2504
518116065        + Jordan Lumley, 121 Covington Dr, Butler PA 16001-1187
518111396          Jordan Maddox, 6454 Onward Trail, Clarksville MD 21029-1282
518114491        + Jordan Martin, 1155 Pennsylvania Ave Apt 6g, Brooklyn NY 11239-1203
518112659          Jordan Michael Mixon, 16213 Raptor Ct, Charlotte NC 28278-8753
            Case 19-13273-VFP Doc 636 Filed 05/22/21 Entered 05/23/21 00:16:22                                                      Desc
                            Imaged Certificate of Notice Page 102 of 241
District/off: 0312-2                                          User: admin                                                         Page 100 of 239
Date Rcvd: May 20, 2021                                       Form ID: pdf905                                                  Total Noticed: 12649
518108578            Jordan Norton, 2011 Delmar Avenue, Vero Beach FL 32960-4167
518105126            Jordan Palco, 751 Narrows Point Circle, Birmingham AL 35242-8609
518115307            Jordan Parker, 31 Oakwood Ct, Cincinnati OH 45246-2307
518116770            Jordan Paul, 860 Summerville Rd, Kingsport TN 37663-3107
518117417            Jordan Toro, 1614 Phil Gibbs Drive, El Paso TX 79936-5708
518110669            Jordan Via, 528 El Paseo Place, Lexington KY 40517-4146
518106506            Jordan White, 2412 Zonal Avenue, Los Angeles CA 90033-1432
518106507            Jordon Mihalenko, 9100 Upper Lake Lucerne Rd, Upper Lake CA 95485-8752
518116336        +   Jorge A Alonso, Urb Prado Alto Calle 1 D 15, Guaynabo 00966, Puerto Rico 00966-3037
518114493       #+   Jorge A Bravo, 32 Fern Ct, Hicksville NY 11801-5324
518108580            Jorge Ahues, 11472 Nw 50th Ter, Doral FL 33178-3566
518106508            Jorge Alvarez & Twiggy Alvarez Jt, Ten, 22020 Nordhoff St, Chatsworth CA 91311-5715
518112277            Jorge Flores-Babick Sr Roth Ira Td, Ameritrade Clearing Custodian, 100 E 4th St, Stover MO 65078-0927
518111059            Jorge L Galvez, 99 Saddleworth Way, Middleboro MA 02346-3062
518106509            Jorge Larios, 19150 Garrison Avenue, Castro Valley CA 94546-3121
518108581            Jorge Lledo, 10050 Sw 122nd Ct, Miami FL 33186-2547
518108583        #   Jorge M Zilveti, 114 Sw 14th St, Boynton Beach FL 33426-4642
518108582        +   Jorge M Zilveti, Charles Schwab & Co Inc Cust, Ira Rollover, 114 Sw 14th St, Boynton Beach FL 33426-4642
518114494        +   Jorge Nieves, 32 Uhl St, Ronkonkoma NY 11779-2741
518114495        +   Jorge Perez, 2170 Creston Ave, Bronx NY 10453-2610
518106510        +   Jorge Rincon Jr & Ulla Renee, Lindberg-Rincon Trs FBO Jr, Investment Trust Ua Feb 10 2014, 10415 Bedworth Rd, Santa Clarita CA
                     91390-3459
518108585            Jorge Suarez, 9300 Fontainebleau Blvd 605, Miami FL 33172-6328
518108586            Josandre Martinez, 3960 Northwest 9th Street, Miami FL 33126-3664
518112660            Jose A Hernandez Santos, 8703 Green Ivy Ln, Charlotte NC 28217-0315
518110800            Jose A Mendoza, 4401 Dreyfous Ave, Metairie LA 70006-2411
518113347        +   Jose Antonio Cordero Tr FBO My, Brother's Keeper's Charitable, Remainder Trust Ua Jan 01 2016, 492 Cedar Ln, Ste 330, Teaneck NJ
                     07666-1713
518118308       #+   Jose Beitia, 3912 Maximilian Ct., Fairfax, VA 22033-2736
518117419            Jose Botello, 141 Creek View Dr, Cedar Creek TX 78612-3150
518117420            Jose Carmona, 288 Langford St, Clint TX 79836-1020
518109289        #   Jose Deleon, 2905 Arrowhead Dr L10, Augusta GA 30909-6041
518108587            Jose Delgado, 1249 Croftwood Drive, Melbourne FL 32935-5543
518116067            Jose Dominguez, 1349 Birch St, Reading PA 19604-1927
518108588            Jose F Rivera, 6242 Southwest 32nd Street, Miramar FL 33023-5002
518109996            Jose F Sotelo, 8829 Austin Ave, Morton Grove IL 60053-2402
518106511        +   Jose Fierros Ortiz, 10331 Western Ave Apt 98, Downey CA 90241-2434
518109997            Jose Haro, 3614 S Hoyne Avenue, Chicago IL 60609-1146
518116508            Jose J Bennett, 3679 Red Lane Rd, Dalzell SC 29040-9751
518108589            Jose J Chavarria, 11291 Sw 177th St, Miami FL 33157-4944
518117421        +   Jose J Cortez Tod, 309 Terry Ct, El Paso TX 79915-2914
518106512            Jose Jaimes, 814 San Domingo Dr, Santa Rosa CA 95404-6122
518114496        +   Jose Luis Vasquez, 3856 10th Ave Apt 22, New York NY 10034-1859
518105205            Jose M Montalvo, Psc 561 Box 8087, Fpo AP 96310-0081
518108590            Jose Manuel Thies, 14260 Sw 122nd Ct, Miami FL 33186-6028
518113348            Jose Pierre, 320 Chestnut St # 6, Roselle NJ 07203-1220
518114497            Jose Pleitez Mata, 15011 114th St, South Ozone Park NY 11420-3923
518113816            Jose Rodriguez, 1554 Sombrero Drive, Las Vegas NV 89169-2523
518112661            Jose Rodriguez, 190 Teal Dr, Reidsville NC 27320-7675
518118309        +   Jose Rodriguez, 118 Gwynn Cir, Newport News VA 23602-5300
518113349            Jose Sanchez, 7 8th St, New Brunswick NJ 08901-3301
518106513            Jose Valadez, 3571 Burton Ave, Lynwood CA 90262-4821
518106515            Jose Vega, 220 E Park Ave Apt 2, San Ysidro CA 92173-2642
518106514            Jose Vega, 14913 S Castlegate Ave, Compton CA 90221-3023
518113817            Josef Ferriss, 231 West Horizon Ridge Parkway, 2117, Henderson NV 89012-5434
518106516            Joselito Arca, 539 West 220th Street Unit 41, Carson CA 90745-2883
518114498        +   Joseph A Bermudez &, Cherie P Bermudez Jt Ten, 345 8th Ave Apt 1h, New York NY 10001-4853
518113350            Joseph A Cerabona, 225 Lincoln Ave, Hasbrouck Hts NJ 07604-1607
518109998            Joseph A Madrid, 1121 Indian Dr # 6, Elgin IL 60120-2357
518112662            Joseph A Matysek, Wfcs Custodian Trad Ira, 2206 Prairie Rd, Concord NC 28027-0063
518116068            Joseph A Norwich, 714 Numidia Rd, Catawissa PA 17820-8020
518111060            Joseph A Phillion, Martha A Phillion, 45 Pearl St, Melrose MA 02176-1305
518112663            Joseph A Vergato, R/O Ira ETrade Custodian, 2438 Dottie Cox Dr, Pleasant Garden NC 27313-8256
            Case 19-13273-VFP Doc 636 Filed 05/22/21 Entered 05/23/21 00:16:22                                                     Desc
                            Imaged Certificate of Notice Page 103 of 241
District/off: 0312-2                                         User: admin                                                        Page 101 of 239
Date Rcvd: May 20, 2021                                      Form ID: pdf905                                                 Total Noticed: 12649
518114499        + Joseph Aho, 5 Depot St, Worcester NY 12197-7700
518106517          Joseph Ali, 2 Zocala, San Clemente CA 92673-2746
518108592          Joseph Anderson Iii, 1468 Graves St Se, Palm Bay FL 32909-6436
518108593        + Joseph Anthony Perrone, 4075c Village Dr, Delray Beach FL 33445-2963
518108594          Joseph Aoun, 16062 Sw 68th Terrace, Miami FL 33193-3491
518112278          Joseph Bastarache, 1402 Ne 107th Ter, Kansas City MO 64155-1802
518111397        + Joseph Baum, 9824 Rainleaf Ct., Columbia MD 21046-1822
518105038        + Joseph Bello, 701 Quartermaster Road 1357, Anchorage 99505-8530, Ak 99505-8530
518113351        + Joseph Bongiorno & Joanne R, Bongiorno Jt Ten, 2414 Warrens Way, Wanaque NJ 07465-1684
518113353        + Joseph Coppola, 245 Elm Road, Princeton NJ 08540-2505
518116069          Joseph Cosgriff, 922 Kingsway Dr, Coatesville PA 19320-2166
518114501        + Joseph Dimaria, 2653 Edgewood Rd, Utica NY 13501-6350
518106519        + Joseph Duffy, 815 Whitney Way, Petaluma CA 94954-4573
518106520        + Joseph E Eidson, 773 Lakeview Ave, San Francisco CA 94112-2203
518106521          Joseph Edwards, 30 Via Serra, San Juan Bautista CA 95045
518115308          Joseph Emsley, 6754 Green Park Drive, Centerville OH 45459-2857
518106522          Joseph F Blouse, 24 Longview Dr, Daly City CA 94015-4714
518106523        + Joseph F Lawrence, 6950 Gregorich Dr Unit H, San Jose CA 95138-1983
518113354          Joseph F Lessin, 102 Springcress Dr, Delran NJ 08075-2826
518117425          Joseph Garcia, 2034 Ward Pkwy, Fort Worth TX 76110-1708
518108595          Joseph Giarrusso, 440 Prosperity Farms Rd, North Palm Beach FL 33408-5109
518111802          Joseph Grix, 7030 Round Hill Dr B3, Waterford Township MI 48327-4007
518112095          Joseph H Beste, Janice A Beste, 10570 Big Chippewa Rd Nw, Brandon MN 56315-4601
518113355          Joseph Henry, 152 N Cooks Bridge Rd, Jackson NJ 08527-3836
518108596          Joseph Hokenson, 554 Fernandina St Nw, Palm Bay FL 32907-1807
518108597          Joseph J Beacom &, Amy H Beacom Jtwros, 10127 Golf Club Drive, Jacksonville FL 32256-7125
518112665        + Joseph J Hall, Roth Ira Conversion, Td Ameritrade Clearing Custodian, 606 Glen Eden Dr, Raleigh NC 27612-5003
518113356          Joseph J Krivulka Dec'd, Tod Dtd 11/15/2012, 3 Bucks Mill Lane, Holmdel NJ 07733-1756
518116070        + Joseph J Seren Ira, Td Ameritrade Clearing Custodian, 1657 Dime Rd, Vandergrift PA 15690-6005
518116071        + Joseph J Vecchio Iii Ira, Td Ameritrade Clearing Custodian, 2964 Wakefield Dr, Holmes PA 19043-1136
518116072        + Joseph John Seren, 1657 Dime Road, Vandergrift PA 15690-6005
518105249          Joseph K Duff, 1715 Calgary Trl, Little Rock AR 72211-4167
518106524          Joseph Kreidler, 8823 Spectrum Center Boulevard, 2106, San Diego CA 92123-1479
518116073        + Joseph Kuzma, 26470 Old Valley Road, Union City PA 16438-3362
518118698          Joseph L Sams, 3412 E 45th Ct, Spokane WA 99223-7102
518116509          Joseph L Wickerhoff &, Caroline Wickerhoff Jtwros, 45 Orion Place, Okatie SC 29909-6201
518109999          Joseph M Bonomo, 1150 Mount Vernon Ct, Apt C, Wheaton IL 60189-8256
518114502        + Joseph M Lombardo, 3711 9th St Apt 6, Long Is City NY 11101-6045
518114503          Joseph M Rivera, Ira ETrade Custodian, 183 Beverly Rd, Chester NY 10918-2301
518115579          Joseph Manora, 1825 N Kaye Dr, Oklahoma City OK 73141-4412
518113357          Joseph Mcclary, 20 Miele Pl, Summit NJ 07901-1422
518118699        # Joseph Mccullough, 1119 Edna Street, Medical Lake WA 99022-8867
518112279        # Joseph Mcgaugh, 1200 Blackberry Lane, Carrollton MO 64633-9131
518112666          Joseph Mcmeeken, 12306 Charing Grove Ln, Charlotte NC 28273-3863
518114504        + Joseph Merlo, 149 Flower Dale Dr, Rochester NY 14626-1674
518106525        + Joseph Merritt Edwards Roth Ira, Td Ameritrade Clearing Custodian, 1449 Jahn Dr, Santa Rosa CA 95401-3902
518118700          Joseph Miller, 15522 Se Lake Holm Rd, Auburn WA 98092-5906
518114505        + Joseph Miskin, 131 35th St, Lindenhurst NY 11757-2641
518114506        + Joseph Moran, 658 Taylor Hill Rd, Burlngtn Flt NY 13315-3020
518119118          Joseph Morandi, 345 East 80th Street Apt 15g, New York NY 10075-0681
518114507        + Joseph Morello, 6 Wysocki Ct, Nesconset NY 11767-1723
518116074          Joseph Murphy, 746 Church St, Palmerton PA 18071-1514
518116075          Joseph N Depeppe, Roth Ira ETrade Custodian, 2013 Stargazers Rd, Coatesville PA 19320-4844
518105127          Joseph Norris, 1304 Clairmont Ln Ne, Jacksonville AL 36265-1155
518109290          Joseph O Darko, 2179 Lake Park Dr Se Apt D, Smyrna GA 30080-4087
518116076        + Joseph P Morinville, 1658 Kennedy Road, Imperial PA 15126-9130
518106526        + Joseph Paternoster, 806 Franquette Avenue, Santa Rosa CA 95405-6830
518193444          Joseph Pergolizzi, 868 10th Avenue North, Naples, FL 34108
518109660          Joseph Pfennigs, 5137 Twila Ct, Post Falls ID 83854-7909
518109291        # Joseph Q Satcher, 152 Napa Dr, Mcdonough GA 30253-4814
518114508        + Joseph R Danford, Po Box 974, West Point NY 10997-0974
518110000          Joseph R Gust, R/O Ira Vftc As Custodian, 804 Piedmont Cir, Naperville IL 60565-3407
518116077        + Joseph R Hegedus, 1627 Rockford Ave, Pittsburgh PA 15226-2423
            Case 19-13273-VFP Doc 636 Filed 05/22/21 Entered 05/23/21 00:16:22                                              Desc
                            Imaged Certificate of Notice Page 104 of 241
District/off: 0312-2                                        User: admin                                                    Page 102 of 239
Date Rcvd: May 20, 2021                                     Form ID: pdf905                                             Total Noticed: 12649
518118949        + Joseph R Jelinek, 6730 S Point Of Rocks Rd, Foxboro WI 54836-9459
518108598          Joseph Ricardo &, Cheryl Ricardo Jtwros, 308 Crisan Ct, Orlando FL 32824-6071
518115309          Joseph Richard Jirgal, 3289 North Sandy Lane, Avon OH 44011-2497
518114509        + Joseph Riker, 5 Race Pl, Oakdale NY 11769-1705
518114510          Joseph Roggio, Tod, 10 Harrison St, Brentwood NY 11717-1404
518106527          Joseph Rojas, 1727 Corte Ventana, Oceanside CA 92056-6911
518113359        + Joseph S Reitz, 23 Harding Ave, Edison NJ 08820-2527
518115310          Joseph S Savoy, Po Box 323, Elyria OH 44036-0323
518112096        + Joseph S Vang, 974 Thomas Ave West Apt 1, St. Paul MN 55104-2634
518108022          Joseph Sand, 140 M St Nw 1048, Washington DC 20001
518112097          Joseph Satter, 1555 North English Street, Saint Paul MN 55106-1124
518112402          Joseph Scott &, Jeanne-Marie Strahle-Scott Jt Ten, 2440 N Hills St Ste 105, Meridian MS 39305-2653
518105128          Joseph Scott Shirley, 613 New Searcy Rd, Greenville AL 36037-4203
518108599          Joseph Shannon, 405 57th St W, Bradenton FL 34209-2526
518113360          Joseph Sulewski, 9 E Shenendoah Rd, Howell NJ 07731-9028
518110001          Joseph Szanati, 833 Walter Ave, Des Plaines IL 60016-3230
518110002        + Joseph Szczech & Mary Szczech, 707 Berkshire Ln, Mary I Szczech Ttees, Schaumburg IL 60193-3007
518105420          Joseph T Borowski, 13782 E Gail Rd, Scottsdale AZ 85259-4642
518111803          Joseph Taurence, 22295 Larch St, Trenton MI 48183-5242
518115755        + Joseph Tessen, 31 Se Thompson Ave Spc 53, Winston OR 97496-9528
518110671          Joseph Thompson, 121 Honeysuckle Dr, Florence KY 41042-2139
518043008        + Joseph V. Pergolizzi, 868 106th. Ave North, Naples, FL 34108-1852
518113361          Joseph Vattathara, 22 Deerberry Ln, Monmouth Junction NJ 08852-2002
518113362          Joseph W Fikentscher, Po Box 238, Allenwood NJ 08720-0238
518118311        + Joseph Walker, 221 Inchon Rd, Fort Lee VA 23801-1464
518112667          Joseph Wallace, 1324 Masterpiece Dr, Hope Mills NC 28348-7508
518114511        + Joseph Webb, 88-35 193rd Street, Hollis NY 11423-2020
518107699          Joseph Whitt, 2523 Meadow Cir, Rifle CO 81650-3835
518106529          Joseph Williams, 2945 16th Street 4, San Francisco CA 94103-3694
518106530          Josephine H Ravera, 5619 Pinewell Ct, San Jose CA 95138-1634
518110395          Josephine Miller, 1259 W Old Slocum Trl, La Fontaine IN 46940-9109
518114512        + Josette Desir, 2 Whitmore Lane, Coram NY 11727-1028
518116510        + Josh Adams, 3222 Taxahaw Road, Lancaster SC 29720-9673
518110672          Josh Bradshaw, 3908 Pathfinder Court, Florence KY 41042-3026
518117428          Josh Clancy, 207 Brookhollow Drive, Terrell TX 75160-5005
518105039        + Josh Johnson, 100 Bunnell Street 16a, Anchorage 99508-5824, Ak 99508-5824
518113363          Josh Klein, 32 Tuppence Road, Manalapan NJ 07726-4320
518112882          Josh Kuntz, 1701 Prairie Ln S, Fargo ND 58103-4741
518116079       #+ Josh Mccool, 1022 Jefferson Ave, Portage PA 15946-1711
518118040          Josh Nielsen, 7103 S Redwood Rd 222, West Jordan UT 84084-3422
518110673          Josh Sexton, 22211 Ky Highway 476, Rowdy KY 41367-8938
518113364          Josh Shin, 3673 Frist Center, Princeton NJ 08544-1136
518118312          Josh Sigmon, 202 Meghan Kay Cove, Newport News VA 23606-1469
518106532          Josh Sorosky, 116 Frederick St Apt 38, San Francisco CA 94117-4027
518118041          Josh Ward, 809 W 460 S, Tremonton UT 84337-6745
518110570          Josh Zerlan, 26163 W 108th Ter, Olathe KS 66061-7588
518105129          Joshua A Wheat, 14 Cypress Garden Ave Sw, Huntsville AL 35824-4113
518111061        + Joshua Aaron Shearer, 84 Burrington Rd, Heath MA 01346-9720
518108601          Joshua Aaron Teachout & Stephanie, Elaine Teachout Jt Ten, 5673 Highway 77, Chipley FL 32428-5513
518112668          Joshua Aguirre, 117 Baysden Drive, Jacksonville NC 28540-8903
518105250          Joshua Arras, 10228 West Fairview Road, Mabelvale AR 72103-9370
518111398          Joshua Artis, 1808 Robert Lewis Avenue, Upper Marlboro MD 20774-5675
518116080          Joshua B Goldberg, Roth Ira ETrade Custodian, 1483 Brookfield Rd, Yardley PA 19067-3931
518117429          Joshua B Matthews, 1335 Silverado Dr Apt 2322, Apt. 2322, Houston TX 77077-2325
518118313          Joshua B Simpson, 1520 Mount Eagle Pl, Alexandria VA 22302-2120
518116081          Joshua Ball, 28 Jack And Jill Drive, Schuylkill Haven PA 17972-9762
518117430          Joshua Bearden, 12053 Farm To Market 105, Orange TX 77630
518118042          Joshua Christensen, 330 West 100 North, Logan UT 84321-4402
518106533          Joshua Clark & Shannon Karrigan Jt, Ten, 42112 Roanoake St, Temecula CA 92591-3826
518106534          Joshua Cortez, 275 10th Street 206, San Francisco CA 94103-6806
518116082        + Joshua Crossland, 47 Herriman St, Commodore PA 15729-9231
518117431        # Joshua D Osborne, 313 Montalcino Blvd, Austin TX 78734-5089
518114513        + Joshua Dusterhus, 4490 Felton Hill Rd, West Valley NY 14171-9769
            Case 19-13273-VFP Doc 636 Filed 05/22/21 Entered 05/23/21 00:16:22                                                     Desc
                            Imaged Certificate of Notice Page 105 of 241
District/off: 0312-2                                         User: admin                                                          Page 103 of 239
Date Rcvd: May 20, 2021                                      Form ID: pdf905                                                   Total Noticed: 12649
518108602            Joshua E Alonzo, 425 Countryside Key Blvd, Oldsmar FL 34677-2452
518111804            Joshua Fetter, 2488 Uplong St, West Bloomfield MI 48324-1880
518111399            Joshua Finkelstein, 3107 Bonnie Rd, Baltimore MD 21208-5602
518111400            Joshua Garcia, 1429 Trappe Rd, Street MD 21154-2017
518116399            Joshua Gaynor, 15 Barberry Hill Rd, Cumberland RI 02864-5003
518110004            Joshua Harris, 401 West 35th Street 110, Steger IL 60475-1471
518105130        #   Joshua Holmes, 1885 St Charles Ave Sw, Birmingham AL 35211-2410
518114514        +   Joshua Huyck, Po Box 747, Hagaman NY 12086-0747
518111805            Joshua Jekel, 4271 Ann St, Saginaw MI 48603-4109
518116511            Joshua Johnson, 7925 St Ives Rd 14g, North Charleston SC 29406-9467
518105422            Joshua Katso, Po Box 2070, Kayenta AZ 86033-2070
518108603            Joshua Krasner, 210 Wimbledon Lakes Dr, Plantation FL 33324-2412
518112099            Joshua Kruger, 411 2nd Ave Se, Pine Island MN 55963-9731
518112932            Joshua Kuester, 10760 Suffolk Cir, Omaha NE 68127-2954
518110508            Joshua L Manevitz, 1554 Derech Hatayasim St, Apt 25, Ofakim, Israel
518108604            Joshua Lehrman, 3090 Alton Rd, Miami Beach FL 33140-3806
518111401            Joshua Lilly, 1191 Hillcrest Rd, Odenton MD 21113-2003
518109601            Joshua Long, 403 South Cedar Street, Boone IA 50036-4910
518106536            Joshua Lovins, 2670 Chauncey Dr, San Diego CA 92123-3404
518111806            Joshua Mcalister, 12387 Waterloo-Munith Rd, Munith MI 49259-9712
518116772            Joshua Mcnatt, 7805 Knobdate Court, Smyrna TN 37167-3567
518115312            Joshua Mercado, 13108 Green Road, Wakeman OH 44889-9241
518106537        #   Joshua Michael Ballard, 654 S Detroit St Apt 204, Los Angeles CA 90036-4144
518115581            Joshua Neal Howard, 702 Sw 5th St, Newcastle OK 73065-5567
518106539            Joshua Nelson, 27092 Calle Dolores 26831 Ave, Los Palmas, Dana Point CA 92624
518110005            Joshua Nunn, 2158 W North Ave Apt 2w, Chicago IL 60647-6258
518106540            Joshua Nytes, 16952 Lilac Lane 4, Huntington Beach CA 92647-8434
518111807            Joshua Olrich, 17356 Saddlebrook Trail, Spring Lake MI 49456-8947
518111808            Joshua Ott, 6012 N. Coloma Rd., Coloma MI 49038-9309
518108605            Joshua P Sinski, 1226 Kasamada Dr, Fort Myers FL 33919-1623
518107700            Joshua Paul Byrd, 6388 Rainbow Creek Rd, Sedalia CO 80135-8901
518118950            Joshua Paul Johanning, 6405 Inner Dr, Madison WI 53705-4304
518111810        +   Joshua Reuter, 4150 Stephanie Ln, Howell MI 48843-8133
518113818            Joshua Ribellia, 1183 Garretts Bluff Way Unit 1, Henderson NV 89002-1006
518112669        +   Joshua Robinson, 108 Palomino Road 108, Carthage NC 28327-7428
518112670            Joshua Rule, 249 Squier Avenue, Goldsboro NC 27534-5624
518105251        +   Joshua Ryan Kackley & Robyn Michelle, Kackley, Jt Ten, 511 Rock St Apt 1, Little Rock AR 72202-2411
518110396            Joshua S Reinbrecht C/F, Haley R Reinbrecht Utma/In, 5794 W Old Princeton Rd, Owensville IN 47665-9207
518117432            Joshua Severinson, 2404 Wood Chase Trail, Austin TX 78728-4413
518113365            Joshua Sheng, 1 Bucknell Ct, Kendall Park NJ 08824-1901
518111811            Joshua Sperka, 24531 Harding St, Oak Park MI 48237-1561
518112280        +   Joshua T Stahl, 337 Round Tower Drive East, St Charles MO 63304-0813
518108606            Joshua Taylor, 310 Granello Ave 0756, Coral Gables FL 33146-1883
518118701            Joshua Valdez, 2000 W Marine View Dr Building, 2026 Room 312, Everett WA 98207-0001
518110397            Joshua Vincent, 1309 Ritchie Dr 22c, Westfield IN 46074-3646
518106542            Joshua Wehe, 79372 Calle Sonrisa, La Quinta CA 92253-5940
518118951            Joshua Werra, 2015 Illinois Ave, Stevens Point WI 54481-3950
518117433        +   Joshua White, 629 N Town East Blvd Apt 110, Mesquite TX 75150-8340
518112281            Joshua Woods, 227 Old Stone Court, O Fallon MO 63368-8598
518105131            Joshua Wrentmore, 214 Park Stone Dr 214, Madison AL 35758-7882
518111812            Joshua Yan, 817 E Shaw Ln Rm 371, East Lansing MI 48825-3801
518118702            Josiah Peterson, 8914 Ne 28th Pl, Vancouver WA 98665-9577
518112989            Josiah Sterling, 127 Liberty Lane, Keene NH 03431-4838
518108607            Josue Cubero, 5112 Ashley Lake Drive, Boynton Beach FL 33437-3184
518107904        +   Josue Espanol, 183 Cedar Swamp Rd, Storrs CT 06268-1233
518107905            Josue Espanol Ira Td Ameritrade, Clearing Custodian, 183 Cedar Swamp Rd, Storrs Mansfield CT 06268-1233
518106543            Josue Gutierrez, 19184 Manila St, Bloomington CA 92316-2860
518110571            Josue Lopez, 18337 Butternut St, Gardner KS 66030-9574
518106544            Joy T Rigdon, 816 N. Delaware St. #309, San Mateo CA 94401-1546
518112282            Joyce Bishop, 5040 Durant Avenue, Saint Louis MO 63115-1325
518117434        +   Joyce C Lohse, Tod Name On File, 7230 Wurzbach Rd Apt 1605, San Antonio TX 78240-3866
518111813            Joyce E Anderson & Elmer R Anderson, Jt Ten, Po Box 27, Belding MI 48809-0027
518106545        #   Joyce Hsu, 2430 Flintwood Dr, Rowland Heights CA 91748-3214
            Case 19-13273-VFP Doc 636 Filed 05/22/21 Entered 05/23/21 00:16:22                                                  Desc
                            Imaged Certificate of Notice Page 106 of 241
District/off: 0312-2                                         User: admin                                                      Page 104 of 239
Date Rcvd: May 20, 2021                                      Form ID: pdf905                                               Total Noticed: 12649
518118703            Joyce J Lee Ira Td Ameritrade, Clearing Custodian, 1413 140th Pl Sw, Lynnwood WA 98087-6051
518106546            Joyce L Bruggeman Tod, Po Box 745, San Marcos CA 92079-0745
518108608            Joyce Mathis-Trent, 2169 Lakeview Dr, Melbourne FL 32935-3169
518111063        +   Joyce Roberts & June Roberts Jt Ten, 341 St Paul St, Apt 3, Brookline MA 02446-3608
518115314            Joyce Short, 233 Merriston Cir, Delaware OH 43015-5049
518110006            Jozef Karluk, 3131 Cuba Rd, Long Grove IL 60047-5232
518106547        +   Jp Morgan Chase Bank N.A. Tte, Savings Plus Program 401k, FBO Diane Verhines, 5421 High Rocks Ct, Oroville CA 95966-3859
518110007        +   Jp Morgan Chase Na Ttee, Siemens Savings Plan, FBO Jeremy Yarrington, 6701 Slate Dr, Carpentersvle IL 60110-2495
518105423            Juan Barron Villalobos, 1450 E. Flossmoor Ave, Mesa AZ 85204-5114
518108609            Juan C Guzman, Roth Ira ETrade Custodian, 528 Denbigshire St, Lehigh Acres FL 33974-5604
518116658            Juan Carlos Duran, Rue Du Derochoz 24, Courgevaux 1796, Switzerland
518106548            Juan Carlos Morfin, 804 H St Apt 3b, Wasco CA 93280-2059
518112671            Juan De Los Santos, 529 New Castle Lane, Spring Lake NC 28390-6018
518106549            Juan Eufracio, 772 E Alvarado St, Pomona CA 91767-4838
518114515        +   Juan Giron, 15 Apt A Pound Ridge Road, Pound Ridge NY 10576-1632
518108611            Juan Gonzalez, 5462 Useppa Dr, Ave Maria FL 34142-5077
518113366            Juan Ibarra, 7558 Msgr Fallon Dr, Merchantville NJ 08109-3237
518116338        +   Juan M. Reyes, O3 Calle San Isidro Urb., Mariolga, Caguas, Puerto Rico 00725-6428
518117435            Juan Mendez Morales, 5422 Chesapeake Place, Sugar Land TX 77479-4184
518108612            Juan Montenegro, 8790 Taft St, Pembroke Pines FL 33024-4754
518108613            Juan Pena, 158 E 14th St, Hialeah FL 33010-3544
518115315            Juan Torres, 14 Drummond St, Cincinnati OH 45218-1021
518111814            Juan Torres-Garcia, 1265 Langley St Se, Grand Rapids MI 49508-3580
518107701            Juan Toscano, 661 Park Ave, Rifle CO 81650-3423
518110398        +   Juan Wang, 14136 W Prevail Dr, Carmel IN 46033-9274
518117436            Juanique Webber, 14006 Wedgewood Lakes Ct, Pearland TX 77584-5171
518105132        +   Juannelle Mary Ritchie, Charles Schwab & Co Inc Cust, Ira Rollover, 200 Granada Ln, Guntersville AL 35976-9260
518117437            Jubert Tenorio, 1202 Evans Rd 2128, San Antonio TX 78258-6977
518113367            Jude Guy, 10-22 1st St, Fair Lawn NJ 07410-1066
518116774            Judith A Bilbrey &, David E Bilbrey Jtwros, P.O. Box 1061, Crossville TN 38557-1061
518116083        +   Judith A Friedel, 3108 Landis St, Pittsburgh PA 15204-1716
518110008            Judith A Gardner Trustee FBO Judith, U/A 08/14/1998, 71 Silver Cir, Manteno IL 60950-1361
518107702            Judith Ann Evans Rollover Ira Td, Ameritrade Clearing Custodian, 512 E Monroe Dr Unit C311, Fort Collins CO 80525-2789
518105424        +   Judith Ann Miller &, Susan L Ivey Jt Ten, 3008 Pepperwood Cir, Lake Havasu City AZ 86404-3900
518116512        +   Judith M Brock, 521 W Wimbledon Dr, Charleston SC 29412-2917
518106550        +   Judith Moskovits, Charles Schwab & Co Inc Cust, 364 N Martel Ave, Los Angeles CA 90036-2516
518106553        +   Judith Moskovits, Uta Charles Schwab & Co Inc, 364 N Martel Ave, Los Angeles CA 90036-2516
518106554            Judith Osuna &, Wilfrido Osuna Sr Jtwros, 1560 Coronado Avenue Apt. 62, San Diego CA 92154-1936
518115756        +   Judith Studer Roth Ira, Td Ameritrade Clearing Custodian, 50139 Mckenzie Hwy, Vida OR 97488-9745
518116084        +   Judy Ann Schweikart Roth Ira, Td Ameritrade Clearing Custodian, 1415 Moravia Rd, Enon Valley PA 16120-1419
518111816        #   Jujuan Banks, 5745 Radnor St, Detroit MI 48224-1361
518106555        +   Julia H Lai &, Tje-Joeng Tjhin Jt Ten, 849 Meander Dr, Walnut Creek CA 94598-4254
518107703            Julia T Thompson, Wfcs Custodian Roth Ira, 8778 E 25th Dr, Denver CO 80238-2751
518117438        +   Julian Cesar Lerma, 947 Guadalajara Dr, Eagle Pass TX 78852-4409
518105133            Julian D Warren, 758 Poole Rd, Chancellor AL 36316-4922
518105040        +   Julian Geathers, 14301 Ida Rd, Anchorage 99516-4007, Ak 99516-4007
518106557            Julian Hughes, 250 W El Camino Real 3300, Sunnyvale CA 94087-1380
518110009            Julian Hylton, 9101 Basswood Dr, Tinley Park IL 60487-2180
518106558        +   Julian Li, 20 Adele Court 351, San Francisco CA 94133-4841
518116513            Julian Ogunsile, 255 Barnyard Rd, Gray Court SC 29645-4926
518111817            Julian Scorzelli, 36584 Huron River Dr, New Boston MI 48164-9701
518108614            Julian Sellan, 9823 Edmonton Dr, Land O Lakes FL 34638-6045
518114517        +   Julianie Fernandez, 562 West 164th Street 41, New York NY 10032-4912
518106559            Julianna Olvera, 3812 Abbott Drive, Bakersfield CA 93312-3904
518108615            Julianne Ford Roth Ira Td, Ameritrade Clearing Custodian, 1791 Nw 107dr, Coral Springs FL 33071
518118704            Julie Abatie, 6700 Northeast Highway 99 12, Vancouver WA 98665-8722
518109294            Julie B Gasaway, Ira ETrade Custodian, 3243 Callie Still Road, Lawrenceville GA 30045-8606
518105252            Julie Brown, 5116 West Browntown Road, Huntington AR 72940-9245
518106560            Julie Carson May, 16611 Calle Brittany, Pacific Palisades CA 90272-1967
518105425            Julie Ellen Dixon, 7155 N Finger Rock Pl, Tucson AZ 85718-1405
518109295        +   Julie Hubschman, 6105 Blue Stone Road Northeast, 312, Atlanta GA 30328-5906
518106561        +   Julie Purcell &, Kimberly Birchmeier Jt Ten, 3312 Budd St, San Diego CA 92111-5020
518107906            Julie R Hens, 628 Totoket Rd, Northford CT 06472-1460
            Case 19-13273-VFP Doc 636 Filed 05/22/21 Entered 05/23/21 00:16:22                                               Desc
                            Imaged Certificate of Notice Page 107 of 241
District/off: 0312-2                                         User: admin                                                    Page 105 of 239
Date Rcvd: May 20, 2021                                      Form ID: pdf905                                             Total Noticed: 12649
518115316          Julie Schultz, 3794 Main St, Perry OH 44081-8501
518112672        # Julie Spillman Lewis, 270 Golf Course Road, Pilot Mountain NC 27041-8411
518117440          Julien Penel, 17618 Bent Cypress Dr, Spring TX 77388-5708
518113368          Julien Pounders, 585 Chestnut St, Kearny NJ 07032-2801
518106563        + Julio Galvez, 1480 Broadway Unit 2504, San Diego CA 92101-5736
518117441          Julio Gonzalez, 10306 Carthage, Houston TX 77089-1410
518108616          Julio Lozada, 11315 Minaret Dr, Tampa FL 33626-2669
518117442          Julio Morales Iii, 270 Tallant Street, Houston TX 77076-3626
518112673          Julio Ortiz, 115 Secretariat Ct, Raeford NC 28376-5942
518110010          Julio Villegas, 1805 Highland Avenue, Berwyn IL 60402-2055
518108617          Julissa Solorzano, 1303 Southwest 2nd Avenue, Dania Beach FL 33004-4205
518118315          Julius Gibson, 1049 Riviera Dr, Virginia Beach VA 23464-5016
518114518        + Julius Mensah, 34 Hamilton Ave, Brentwood NY 11717-3640
518109528          Jun Han, 1805 Poki St 1001, Honolulu HI 96822-3289
518110011          Jun W Liu &, Shihai Chen Jtwros, 665 Sumac Road, Highland Park IL 60035-4449
518110801        + June Cripps Ira, Td Ameritrade Clearing Custodian, 5658 Highway 107, Pineville LA 71360-6349
518114519        + June Lee, 242 E 60th #3d, New York NY 10022-1476
518107907          Jung C Lew, 28 Dibble Hollow Lane, Windsor Locks CT 06096-2710
518113369          Jung H Park, 19 Kenneth Drive, Ocean NJ 07712-2803
518113370          Jung H Park C/F, Bryn L Park Utma/Nj, 19 Kenneth Dr, Ocean NJ 07712-2803
518113371          Jung H Park C/F, Jaeden L Park Utma/Nj, 19 Kenneth Dr, Ocean NJ 07712-2803
518113372          Jung H Park C/F, Jin T Park Utma/Nj, 19 Kenneth Dr, Ocean NJ 07712-2803
518113373          Jung H Park C/F, Ky J Park Utma/Nj, 19 Kenneth Dr, Ocean NJ 07712-2803
518117443          Junius Lyons, 2428 Forest Brook Ln 1211, Arlington TX 76006-5048
518106565          Justin A Goulet, 1462 Countryview Ln, Vista CA 92081-9001
518113376          Justin Avila, 636 Westminster Ave, Elizabeth NJ 07208-2209
518107908          Justin Bidwell, 54 Union Pl, Manchester CT 06042-2056
518112933          Justin Bottum, 4404 Crestline Dr, Omaha NE 68134-2917
518116085          Justin Briggs, 360 Lafayette Street 2, Bristol PA 19007-5218
518105041        + Justin Campbell, 2633 Badger Road, North Pole 99705-5565, Ak 99705-5565
518106566        + Justin Chan, 20921 South Castro Street, Laton CA 93242-8003
518114520        + Justin Dittmer, 818 Hart St, Brooklyn NY 11237-7227
518116086        + Justin Drzemiecki, 117 Thompson Rd, Sarver PA 16055-9660
518108618          Justin Dussault, 2450 Se Drayton Rd, Port Saint Lucie FL 34952-5584
518109297          Justin E Gardner & Sandra Gardner, Jt Ten, 5581 Rivoli Dr, Macon GA 31210-1526
518110013          Justin Fischbach, 2154 Brookwood Dr, South Elgin IL 60177-3232
518105134        # Justin Granberry, 5815 County Road 55, Columbia AL 36319-7408
518110400          Justin Hall, 1140 Millbrook Court, Evansville IN 47710-3558
518114521        + Justin Han, 495 Aria Ln, Webster NY 14580-4065
518118705          Justin Heitzman, 19800 International Blvd Apt., G106, Seattle WA 98188-5470
518117445          Justin Horne, 530 13th Street Northeast, Paris TX 75460
518117446          Justin J Wallace, 2802 Valley Manor Drive, Kingwood TX 77339-2540
518115757          Justin Jackson, 1281 Se Seaport Circle 97333, Corvallis OR 97333-3110
518115582          Justin Knotts, 712 S Coo Y Yah St, Pryor OK 74361-6423
518111820          Justin Lange, 206 Williams Street, Saline MI 48176-1549
518117447          Justin Lookingbill, 100 Devonshire, Hewitt TX 76643-4213
518110675          Justin Loucks, 4639 Stonestreet Avenue, Louisville KY 40216-2611
518114522        + Justin Marshall, 244 Universal Avenue, Elmira NY 14904-2733
518118706          Justin Martin-Whitlock, 9329 N Harvard Rd, Newman Lake WA 99025
518110676          Justin Michael Grimes Ira Td, Ameritrade Clearing Custodian, 1705 Deer Ln, Louisville KY 40205-1217
518112675          Justin Miller, 612 Glascock St, Raleigh NC 27604-2348
518105135          Justin Missanelli, 5025 7th Avenue South, Birmingham AL 35212-3901
518110014          Justin Nellamattom, 7741 Church St, Morton Grove IL 60053-1623
518117448          Justin Ortiz, 5700 Tapadera Trace Lane 912, Austin TX 78727-6316
518108619          Justin Parker, 430 Ne 43rd St, Boca Raton FL 33431-5016
518114524        + Justin Patterson, 49 Jefferson Ave, Brentwood NY 11717-3238
518112439          Justin Paul Mccracken, 170 Columbia Meadows Dr, Columbia Falls MT 59912-9216
518119078          Justin Prince, 942 Grandview Gardens Rd, Kenova WV 25530-1921
518116620          Justin Quigley, 2413 S Lillian Ave, Sioux Falls SD 57106-4596
518116514          Justin R Boswell, 460 Cessna Ave, Charleston SC 29407-2245
518119079          Justin Ray, 5180 Tyler Creek Rd Number 659, Salt Rock WV 25559
518108620          Justin Recker, 3021 Fl-590 203, Clearwater FL 33759
518105427          Justin Robnett, 10120 W Luxton Ln, Tolleson AZ 85353-4402
            Case 19-13273-VFP Doc 636 Filed 05/22/21 Entered 05/23/21 00:16:22                                                     Desc
                            Imaged Certificate of Notice Page 108 of 241
District/off: 0312-2                                         User: admin                                                      Page 106 of 239
Date Rcvd: May 20, 2021                                      Form ID: pdf905                                               Total Noticed: 12649
518113379            Justin Rosario, 291 Harding Ave, Teaneck NJ 07666-6457
518108621            Justin Rosario, 9922 Dean Acres Drive, Orlando FL 32825-6560
518116515            Justin Ross, 1308 Parkside Dr, Charleston SC 29414
518110677            Justin S Sherman, 2417 Littlebrook Trail, Owensboro KY 42303-7809
518118707        +   Justin Sandor Cooper, P.O. Box 4, Vashon WA 98070-0004
518112676            Justin Smit H, 319 Southwest Drive, Jacksonville NC 28540-9516
518113380            Justin Spurvey, 144 Hudson Ave, Hopatcong NJ 07843-1708
518111821            Justin Stoel, River Oak Dr, Fenton MI 48430
518109661        #   Justin Swensen, 1810 W Dew Mist Dr, Nampa ID 83651-7649
518106569        +   Justin Thalmayer, 550 S Lasalle St, Redlands CA 92374-6424
518112284            Justin Thomas & Stephanie Thomas, Jt Ten, 106 Simone Ter, Lake Saint Louis MO 63367-2015
518110678            Justin Turner, 1012 Fox Ridge Ct, Benton KY 42025-9700
518109299            Justin W Strayer, R/O Ira Vftc As Custodian, 525 Bluebird Trl, Fortson GA 31808-7023
518117450            Justin Walker, 1622 S Medio River Cir, Sugar Land TX 77478-5314
518105136            Justin Warren, 3407 Heatherbrooke Pkwy, Birmingham AL 35242-8010
518114525            Justin Whitehill, 110 Dunham Rd, Gilbertsville NY 13776
518110802            Justin Wisecarver, 1016 Francis Ave, Metairie LA 70003-4747
518108622            Justin Wolf, 211 Cornwall Rd, Winter Park FL 32792-4302
518106570            Justine Newman, 117, Oakley CA 94561
518108624            Justo Medina, 2909 Redwood National Drive 66, Orlando FL 32837-3334
518117451        +   Juvel Barbosa, Traditional Ira Account, Apex Cust, 114 W.Holland Dr, Irving TX 75062-6714
518108059            Jyske Bank, Fondsservice/Corporate Actions, Berit Schledermann Vestergade 8-16, Dk-8600 Silkeborg, Denmark
518109530        +   K H Chang Family Ltd Prtnrship, A Partnership, 1777 Ala Moa Blvd Apt 1043, Honolulu HI 96815-1688
518109529        +   K H Chang Family Ltd Prtnrship, John Kingsley Chang Md, 1777 Ala Moa Blvd Apt 1043, Honolulu HI 96815-1688
518106571            K Haag, 9049 Rawhide Way, Sacramento CA 95826-2146
518110015        +   K Poteete-Kriegermeier &, Eric Alan Kriegermeier Jt Ten, 930 Lincoln Ave, Charleston IL 61920-3004
518821092            KEN BREZINSKI, 260 TYNDALL AVENUE, WINNIPEG, MB, CANADA R20V3
518106572            Kaaren E Martin &, Argimiro H Martin Jtwros, 1514 Belleville Way, Sunnyvale CA 94087-3923
518106573            Kabilan Veerapandiyan Krishn, 6175 Canterbury Drive Apt 302, Culver City CA 90230-7924
518116088        +   Kabir Ahammad &, Jannatul Ferdouse Ten Ent, 49 Edgemont Ave, Lansdale PA 19446-1905
518114526        +   Kadeem Williams, 564 S 7th Ave, Mount Vernon NY 10550-4415
518115758            Kagan Vogt, 2121 Se Gerhard Dr, Hillsboro OR 97123-5307
518109531        +   Kahala-Ann Trask Gibson, Po Box 155, Hana HI 96713-0155
518111402            Kahlil Wallace, 1403 Peartree Ln, Bowie MD 20721-3004
518111065            Kai H Yuen, 127 Brooks St # 2, Brighton MA 02135-1715
518109300            Kai Su, 13906 Portside Cv, Alpharetta GA 30004-0631
518109301        #   Kaladhar Yelloju, 4867 Ashford Dunwoody Rd 11316, Atlanta GA 30338-2626
518108625            Kaleb Archer, 265 Northeast 1st Street, Lake Butler FL 32054-1705
518114528        +   Kalenica Whyte-Diggs, 1423 E88th Street Apt 1, Brooklyn NY 11236-5119
518105429            Kaley Alteman, 444 South Meadows Drive, Chandler AZ 85224-7528
518118952            Kali Goodrich, 2418 Panorama Road, Menomonie WI 54751-1111
518113822            Kalin S Ivanov, 1779 Quiver Point Ave, Henderson NV 89012-3482
518111066            Kallanthottathil Rajeev &, Sujatha Thundivalappil Jtwros, 25 Dean Road, Wayland MA 01778-5023
518114529        +   Kalpana M Patel, Ira Sep, Td Ameritrade Clearing Custodian, 166 Oldfield Road, Setauket NY 11733-1637
518106575            Kalpana P Parmar, 5945 Dovetail Dr, Agoura Hills CA 91301-1439
518106576            Kalpesh Pathak, 5513 Baldwin Way, Pleasanton CA 94588-3680
518105002            Kalpesh Sampat, P.O. Box 213469 Dubai, 511 B Al Dahiri Bldg M, Dubai 213469, United Arab Emirates
518115651            Kalpesh Thakkar, 907-2700 Bathurst St, Toronto On M6b 2z7, Ontario
518109603        #   Kamal Prajapati, 2711 145th Street, Urbandale IA 50323-2057
518110401            Kamal Suprabhas, 235 Littleton Street 15, West Lafayette IN 47906-6301
518106578            Kamalendar Reddy Kotha, 9825 Mira Lee Way 32303, San Diego CA 92126-6704
518117452            Kamalesh Kedarnath Sharma, Rekha Bai Sharma Jt Ten, 3009 Saint Ursula Dr, Dallas TX 75233-1945
518106579            Kambiz Zinati &, Sharona Zinati Jt Ten, 435 N Oakhurst Dr Apt 602, Beverly Hills CA 90210-3902
518111822        +   Kamel Sobh, 8 Morross Ct, Dearborn MI 48126-1101
518117453            Kameron Wheat, 2308 Alta Canada Ln 1227, Fort Worth TX 76177-8257
518113381            Kamesh Mada, 294 Michelle Cir, Edison NJ 08820-4609
518106580            Kamlinder Kaur, 4507 W Avenue M10, Quartz Hill CA 93536-2441
518111403            Kamrin Brown, 7605 Mildreds Ln, District Heights MD 20747-1773
518117454        +   Kanaiyalal A Patel, 2523 Ohio Dr, Apt 1805, Plano TX 75093-3595
518117455        +   Kangling Zhang &, Hui Tang Jt Ten, 4515 Honeywood Ct, Houston TX 77059-3217
518106581            Kaniqua Sample, 5050 Sepulveda Boulevard 207, Sherman Oaks CA 91403-1538
518117456            Kanti Bodalia Rollover Ira Td, Ameritrade Clearing Custodian, 5419 Gemstone Park Rd, Richmond TX 77407-4161
518117458            Kapil Kamble, 227 Elmwood Dr, Garland TX 75043-3325
            Case 19-13273-VFP Doc 636 Filed 05/22/21 Entered 05/23/21 00:16:22                                                   Desc
                            Imaged Certificate of Notice Page 109 of 241
District/off: 0312-2                                         User: admin                                                       Page 107 of 239
Date Rcvd: May 20, 2021                                      Form ID: pdf905                                                Total Noticed: 12649
518115583        # Kara Speaks, 2701 S 13th St, Broken Arrow OK 74012-7279
518110016          Kara Suda, 4204 Forest Ave, Western Springs IL 60558-1342
518111823          Karan Bhakta, 429 N Broadway, Hastings MI 49058-1446
518114530          Kareem H Forbes, 374 E 49th St, Apt 4d, Brooklyn NY 11203-3423
518108626        + Kareem Luis Rivera, 2541 Chancery Dr, Holiday FL 34690-3818
518108627          Kareen Truong, 7239 Carmel Ave, New Port Richey FL 34655-2512
518108628          Karen A Woods, 1012 Iris Lake Dr, Tampa FL 33619-4489
518110402          Karen Casey, 2380 E Old Us Highway 30, Hamlet IN 46532-9735
518117459        + Karen Chen &, Ching Hua Yeh Jt Ten, 7531 Wildwood Brook Ct, Houston TX 77095-4119
518117460        + Karen E Glasco, 1316 Fernwood Dr, Mesquite TX 75149-1924
518116089        + Karen Gonzales Roth Ira, Td Ameritrade Clearing Custodian, 1413 Homestead Rd, Verona PA 15147-2439
518112677          Karen H Kuebler, Ira ETrade Custodian, 2601 Baystock Rd, Charlotte NC 28208-2462
518114531        + Karen M Fiaschetti, Tod, 101 Vly Point Dr, Schenectady NY 12309-1643
518106582        + Karen Maisie Benson Ttee, Karen M Benson Revocable Trust, U/A Dtd 10/22/2009, 308 Rainbow Ct, Paso Robles CA 93446-2986
518113730          Karen Patel, 703 110th St Sw, Albuquerque NM 87121-9547
518116090          Karen Rineer, 16 Creamery Road, Pequea PA 17565-9712
518117461        + Karen Stange Ira Td Ameritrade Inc, Custodian, 455 County Road # 301, Nacogdoches TX 75961-7588
518117462          Karen Sue Burgess, Roth Ira Etrade Custodian, 15114 Parkville Dr, Houston TX 77068-2415
518116775          Karen Tullos, 4709 Crossover Lane, Memphis TN 38117-5526
518107704          Karian Park Tod, 880 Beacon Lite Rd, Lot 17, Monument CO 80132-9150
518113382          Karien Pichardo, 878 Linwood Place, North Brunswick NJ 08902-2310
518117463          Karim Idir, 5767 Haverhill Ln, Frisco TX 75033-2598
518108629          Karin Vatter, 1968 Arvis Cir E, Clearwater FL 33764-6423
518110017          Karl Blase, 1125 Gillian St, Lemont IL 60439-4523
518112403          Karl Gibbs, 217 Ave A, Greenwood MS 38930-4601
518110018          Karl James Blase, 1125 Gillian St, Lemont IL 60439-4523
518106583        + Karl Knecht And, Mary Knecht Jtten, 754 Liberty Lane, Chico CA 95928-9551
518118709        + Karl Konrad Weitz, 7332 Iris Ln, Pasco WA 99301-9293
518114532        + Karl Kuno, 8558 Long Leaf Trail, Liverpool NY 13090-1126
518110019          Karl Schramm, 10838 Moose Lane, Orland Park IL 60467-5617
518114533        + Karl Zysk, 155 Bellport Avenue, Medford NY 11763-2230
518113383          Karlhey Frederic, 105 Buckingham Dr, Hackensack NJ 07601-1304
518114534        + Karlie Christine Knudtsen, 4570 Ashfield Ter, Syracuse NY 13215-2474
518109662          Karmen Yahn, 663 East Lake Creek Street, Meridian ID 83642-4663
518106584          Karol Krawchuk, 146 S Main St Ste L154, Orange CA 92868-2861
518108631          Kartalani Group Corp, C/O Jet Fitness, Po Box 546317, Surfside FL 33154-0317
518106585        + Kartchner Family Trust, Ua 4 5 00 Lawrence N Kartchner, Or Patricia E Kartchner Tr, 901 W Bataan Ave, Ridgecrest CA 93555-5101
518108632          Karteek Kampati, 5048 Redford Manor Dr, Jacksonville FL 32258-4239
518108633          Karthikeyan Sai, 629 Cypress Green Cir, Wellington FL 33414-6336
518117464          Kartik Brahmbhatt, 7123 Angelina Dr, Irving TX 75039-3308
518117465          Kasey Lynn Lowe, 1357 S Stewart St, Azle TX 76020-3047
518111824          Kasey Robinson, 5013 S Washington Ave, Lansing MI 48910-5372
518114535          Kash Sheikh, 121 E 88th St, #2a, New York NY 10128-1182
518114536        + Kassandra Khalil, 1002 Park Pl Apt 4, Brooklyn NY 11213-1971
518106586          Kassoria L Scales, 1801 Canyon Dr, Pinole CA 94564-2141
518116776          Kate Kennedy, 214 Riverstone Ct, Nashville TN 37214-2537
518112101          Katelyn Hyduke, 16917 49th Pl N, Minneapolis MN 55446-1731
518106587        + Katelyn Karayev Ttee, Katelyn Coscarelli-Schag Trust, U/A 12/12/12, 10936 Wagner St, Culver City CA 90230-4238
518109302          Katherine A Strange, 3156 Mount Zion Rd. Apt 1108, Stockbridge GA 30281-4189
518118317        + Katherine Horne, 6801 Cavalier Trail, Falls Church, VA 22042-2018
518111825          Katherine M Nofs, 7232 Starbrook St, Portage MI 49024-4160
518108635          Katherine Nicoletti, 140 Seaview Ct 1103s, Marco Island FL 34145-3356
518111067          Katherine Parks, 5 Grist Mill Ln, Hingham MA 02043-3372
518110681          Katherine Reynolds, 138 S Hanover Ave, Lexington KY 40502-1808
518111826          Katherine Rose Kurylo & Iam, Anthony Pasqualone Jt Ten, 3125 W Maple Rd, Wixom MI 48393-1818
518106588          Kathie Yang, 10100 Towneway Dr, El Monte CA 91733-1134
518114539          Kathleen A Poggioli C/F, David C Poggioli Utma/Ny, 38 Daleham St, Staten Island NY 10308-1819
518105430        + Kathleen A Swetzoff Rollover Ira, Td Ameritrade Clearing Custodian, 15538 E Sunburst Dr, Fountain Hills AZ 85268-4943
518117466          Kathleen Anne Galpin, 3315 Pioneer Bend Ln, Katy TX 77450-7442
518113384          Kathleen Colatrella, 6 Grimes Terrace, Montville NJ 07045-9774
518114540          Kathleen L Thorne &, James L Vogelsang Jtwros, 39 Meyerhoff Rd, Hurleyville NY 12747-5210
518112678       #+ Kathleen Louise Bodall &, Raymond M Bodall Jt Ten, 1305 Barnford Mill Rd, Wake Forest NC 27587-4014
518110403        + Kathleen M Culver, Charles Schwab & Co Inc Cust, Ira Contributory, 5048 W Harlan Drive, Terre Haute IN 47802-8985
            Case 19-13273-VFP Doc 636 Filed 05/22/21 Entered 05/23/21 00:16:22                                                   Desc
                            Imaged Certificate of Notice Page 110 of 241
District/off: 0312-2                                        User: admin                                                        Page 108 of 239
Date Rcvd: May 20, 2021                                     Form ID: pdf905                                                 Total Noticed: 12649
518116092          Kathleen M Koch, 4219 Terrace St, Philadelphia PA 19128-5016
518111068        + Kathleen M Peters, Charles Schwab & Co Inc Cust, Ira Rollover, 22 Fairway Dr, Stow MA 01775-1250
518106589          Kathleen Mchugh, 5951 Riverside Blvd Apt 313, Sacramento CA 95831-6000
518105431        + Kathlynn E Miller-Quince, Charles Schwab & Co Inc Cust, Ira Rollover, 6401 S Cottonfields Ln, Laveen AZ 85339-2296
518109303        + Kathryn Ann Cain &, William Harry Cain Jr Jt Ten, 1030 Saddle Lake Ct, Roswell GA 30076-4201
518106590          Kathryn Florence Bruggeman, 985 Pearleaf Ct, San Marcos CA 92078-5300
518118710       #+ Kathryn Howell Breece, 6203 20th Ave Nw, Seattle WA 98107-2354
518114541        + Kathryn Liamero, Dba Kathryn Liamero, Kathryn Liamero, 83 Connecticut Avenue, Long Beach NY 11561-1103
518106591        + Kathryn Marie Hughes Ira, Td Ameritrade Clearing Custodian, 485 Suisse Dr, San Jose CA 95123-4855
518112102          Kathryn Notch, R/O Ira ETrade Custodian, 10760 105th Street N., Stillwater MN 55082-8437
518108636          Kathryn P Shanland &, Milton L Griggs Comm Prop, 1148 Baycove Ln, Lutz FL 33549-9300
518118711        + Kathryn Rousso, 3021 69th Ave Se, Mercer Island WA 98040-2534
518111069        + Kathryn Sutton, 1003 Applebriar Ln, Marlborough MA 01752-4679
518118044          Kathy Chatelain, 4592 W 400 S, Ogden UT 84404-8800
518110020        + Kathy Kokoris &, Ted Kokoris Jt Ten, 3815 Linneman, Glennview IL 60025-3993
518117467          Kathy L Walker C/F, William E Walker Utma/Wa, 106 Cliffside Dr, Shavano Park TX 78231-1509
518116777          Kathy M Kulisek &, David A Kulisek Jtwros, 5510 Mountain Breeze Dr, Chattanooga TN 37421-7408
518106592        + Kathy N Nguyen, Charles Schwab & Co Inc Cust, Roth Contributory Ira, 505 Olson Cir, Placentia CA 92870-8203
518112934          Kathy S Schumacker, Ira ETrade Custodian, 1120 W. 4th Street, North Platte NE 69101-3716
518111827          Katie Woods, 38887 Country Circle, Farmington Hills MI 48331-1026
518114543        + Katrin Marino, 16015 96th St, Howard Beach NY 11414-3806
518108637          Katrina Amie, 4920 Nw 24th Ct, Miami FL 33142-3630
518113385          Katrina Taylor, 15 Chicory St, Browns Mills NJ 08015-4334
518106593        + Katryna J Dacosta, Wedbush Sec Ctdn, Ira Roth 04/14/1999, 9507 Lavender Star Dr, San Diego CA 92127-2609
518113386        # Kaushal Shah, 320 Liberty Street, Little Ferry NJ 07643-1388
518118318          Kavitha Jagadeesan, 4501 Arlington Blvd, Apt 710, Arlington VA 22203-2774
518109532          Kawika Karratti, 82-1211 Greenwell Mountain Rd, Captain Cook HI 96704
518114544        + Kay Binns-Simpson, 646 Lafayette Ave, Mount Vernon NY 10552-3814
518117468          Kaycee Ragland, 23611 Bernshausen Drive, Spring TX 77389-2058
518110404          Kayla A Bear, 1801 Lake Superior Rd Apt 203, Valparaiso IN 46383-6381
518110021          Kayla Morgan, 7313 South Langley Avenue, Chicago IL 60619-1830
518110022          Kaylene K Butikofer C/F, Sydney M Butikofer Utma/Il, 114 Hillcrest, Gridley IL 61744-9199
518108638          Kazi Golam Arif, 11732 Nw 12th Street, Pembroke Pines FL 33026-3841
518105573          Kbc Securities Nv, Vbn General Meetings, Attn Nadine Merckx/ Havenlaan 12, 1080 Brussels V5m 2t8, Belgium
518113387          Ke-Chiang Li &, Yi-San Li Jt Ten, 3 Dogwood Ct, Bernardsville NJ 07924-2809
518112285          Keagan Edler, 2509 Somerville Dr, High Ridge MO 63049-2446
518108639          Kearstin Chapman, 9528 Shadow Ln, Fort Pierce FL 34951-2934
518117469          Keary Burris, 2604 21st St, Lubbock TX 79410-1529
518111828          Kedor Boudeguig, 12870 Outer Drive West 204, Detroit MI 48223-3147
518108641          Keelie Williams, 9701 Ne 3rd Ave, Miami Shores FL 33138-2401
518118953        + Keely E Welton &, Greg R Welton Jt Ten, 2563 Applewood Drive, Port Washington WI 53074-2284
518112679        + Keerthana Buddha, 204 Downing Glen Dr, Morrisville NC 27560-5740
518117470          Kegan Cunningham, 105 Sutter Mls Ln, Boerne TX 78006-8627
518118712          Kehinde Majekodunmi, 1294 Ne Steeple Rock Ln K302, Bremerton WA 98311-6808
518110023          Keiron Cooke, 1128 Coldspring Road, Elgin IL 60120-5102
518110803          Keiron Williams, 4465 Bay View Dr, Marrero LA 70072-6078
518114546        + Keisha Batson, 1669 E 48th St, Brooklyn NY 11234-3703
518105138          Keisha Jones, 6746 Overview Drive, Montgomery AL 36117-7652
518106594          Keith A Ayrons &, J Andrew Arlegui Jt Ten, 2515 Green Pl, Arroyo Grande CA 93420-9600
518108642          Keith Ball, 757 Se 17th St, Suite 382, Fort Lauderdale FL 33316-2960
518110024          Keith Brian Potetti, 2725 Glenwood Ct, Rockford IL 61101-3507
518118713        + Keith Edward Bauer Tod, Po Box 821032, Vancouver WA 98682-0023
518109604        + Keith Edward King &, Gary Eugene King & Kenneth Earl King, 15222 Winston Ave, Urbandale IA 50323-2439
518108643          Keith Edwards, 22465 Northwest 75th Avenue, Road, Micanopy FL 32667-7412
518111573          Keith Gagne, 35 Pierce St, Westbrook ME 04092-2330
518116778        # Keith Garland, 156 Yelton Ave, Erwin TN 37650-1839
518110682          Keith George, 4209 Taylorsville Rd, Louisville KY 40220-1516
518112103          Keith J Mcdonald, 14471 Enclave Ct Nw, Prior Lake MN 55372-1336
518112104          Keith J Mcdonald, Wfcs Custodian Roth Ira, 14471 Enclave Ct Nw, Prior Lake MN 55372-1336
518112105          Keith J Mcdonald, Wfcs Custodian Trad Ira, 14471 Enclave Ct Nw, Prior Lake MN 55372-1336
518111404          Keith Jackereas, 623 Yankee Doodle Drive, Bel Air MD 21014-2220
518116517        + Keith Jones, 206 Biddeford Pl, Greenville SC 29609-6762
518117471          Keith Kotrla, 306 Lakeside Hills Dr, Montgomery TX 77316-6957
            Case 19-13273-VFP Doc 636 Filed 05/22/21 Entered 05/23/21 00:16:22                                                Desc
                            Imaged Certificate of Notice Page 111 of 241
District/off: 0312-2                                       User: admin                                                      Page 109 of 239
Date Rcvd: May 20, 2021                                    Form ID: pdf905                                               Total Noticed: 12649
518106595          Keith L Morgan, 1480 Tennis Match Way, Encinitas CA 92024-2941
518118954        + Keith M Dalby &, Brigid A Stark Jt Ten, 3129 Keithbridge Cir, Mount Horeb WI 53572-1503
518111070          Keith M Phillion, 45 Pearl St, Melrose MA 02176-1305
518110025          Keith Matuga, 1415 Fountain Green Dr, Crystal Lake IL 60014-8692
518111071          Keith Newell, 40 High St Apt 108, Dedham MA 02026-2844
518118955          Keith Nowak, 1513 Euclid Ave, Beloit WI 53511-5907
518117472          Keith Peterson, 2018 Roberts Drive, Granbury TX 76048-5670
518110026          Keith Ramay, Po Box 102, Cerro Gordo IL 61818-0102
518117473        + Keith Richardson, 2731 Cross Tide Ln, Friendswood TX 77546-6055
518115319          Keith Shockley, 29880 Lorain Rd, North Olmsted OH 44070-3983
518105432        + Keith Siegalkoff Dba Ra Chand Produc, Po Box 809, Tucson AZ 85702-0809
518115320          Keke Chen, Apex C/F Rollover Ira, 2518 Muirfield Dr, Beavercreek OH 45431-8555
518105433          Kelby Dolata, 1428 S Stanley Pl 4, Tempe AZ 85281-5828
518108644          Kelley C Klapp, Roth Ira ETrade Custodian, 2300 S Flagler Ave, Flagler Beach FL 32136-4027
518115321          Kellie K Mlynek Rollover Ira Td, Ameritrade Clearing Custodian, 7199 Foxview Dr, Cincinnati OH 45230-3884
518107705        + Kelly J Mcmurtrey, 709 Harvest Field Way, Fountain CO 80817-3112
518106596        + Kelly Lane, 310 Chris Way, Homewood CA 96141-9838
518114547        + Kelly Mulholland, 1898 Cole Dr, East Meadow NY 11554-2506
518106597        + Kelly Robert Fajack, 215 Pier Ave Ste 3, Hermosa Beach CA 90254-3630
518116621        + Kelly S Forstner, Roth Ira ETrade Custodian, 3916 N. Potsdam Ave., Pmb #3330, Sioux Falls SD 57104-7048
518118715        + Kelsey Nathan Mattson Tod, 7045 Munson Rd Sw, Olympia WA 98512-8514
518118716          Kelsi Syverson, 3725 Central St Se, Olympia WA 98501-3607
518114548          Kelvin Espinal, Roth Ira Vftc As Custodian, 1723 Putnam Ave, Ridgewood NY 11385-4119
518113388          Kelvin Estevez, 2215 Dietz Pl Apt #2, North Bergen NJ 07047-2011
518108043          Kelvin Nash, Po Box 1454, Bethany Beach DE 19930-1454
518105565          Kelvin Quon, 408-4888 Hazel St, Burnaby V5h 4t4, British Columbia
518114549        + Kemise Essien, 4147 Albany St, Albany NY 12205-4526
518109304        + Ken A Zseltvay Sep Ira, Td Ameritrade Clearing Inc Custodian, 1143 Ridge Pointe Way, Blairsville GA 30512-2808
518118717          Ken Aldrich, 8101 58th Ave Se, Olympia WA 98513-5305
518173885          Ken C Brezinski, 260 Tyndall Ave, Winninpeg MB R2R 0V3
518110027          Ken C Lee, 17840 Carver Rd, Hudson IL 61748-7566
518117474          Ken Clayton, 1401 Vzcr 3427, Wills Point TX 75169
518112106        + Ken Holm, Charles Schwab & Co Inc Cust, Sep-Ira, 1517 Roosevelt St, Anoka MN 55303-1365
518114550        + Ken K Kam, Ira, Td Ameritrade Clearing Custodian, 60-27 Madison Street, Ridgewood NY 11385-3977
518106599          Ken Lam, Roth Ira ETrade Custodian, 5880 Los Molinos Drive, Buena Park CA 90620-2733
518106600          Ken Nielsen, 6102 Apache Rd, Westminster CA 92683-1918
518106601        + Ken Patraporn Tod, 11608 Jerry St, Cerritos CA 90703-7419
518106602        + Ken Sanghyun Lee, Charles Schwab & Co Inc Cust, Ira Rollover, 521 Stanford Rd, Burbank CA 91504-2951
518115322          Ken Stocklin, 4215 Shanes Rd, Rockford OH 45882-9346
518112107          Ken W Cheung Tod, 5370 152nd St W, Saint Paul MN 55124-6867
518112440          Ken Wickman, 522 Cottonwood Street, Missoula MT 59801-2502
518106604        + Ken Yea, 2300 Hacienda Blvd B-11, Hacienda Heights CA 91745-4632
518116094          Kena L Foreman &, Jesse M Richards Jtwros, 188 Woodland Drive, Mc Connellsburg PA 17233-8796
518118320          Kendal L Thompson, 5119 Sylvan Rd, Richmond VA 23225-3039
518117475       #+ Kendran Thornton, 714 Dover Park Trl, Mansfield TX 76063-8834
518106605          Kenechi Okochi, 1259 Revere Ave, San Francisco CA 94124-3338
518117476        + Kenneth A Rankin, Andrea L Rankin, 1531 S State Highway 121, Apt 3128, Lewisville TX 75067-5949
518116518        + Kenneth A Reinhardt, 312 Park St, Georgetown SC 29440-3816
518116519        + Kenneth A Reinhardt Ira, Td Ameritrade Clearing Custodian, 312 Park St, Georgetown SC 29440-3816
518117477          Kenneth A Triesch, 218 W Tanglewood Dr, New Braunfels TX 78130-8135
518107909          Kenneth Abramowitz, Po Box 958, Southport CT 06890-0958
518114551        + Kenneth Alan Blauvelt Roth Ira, Td Ameritrade Clearing Custodian, 12 Ormian Dr, Pomona NY 10970-2814
518113389        + Kenneth C Johnson, Charles Schwab & Co Inc Cust, Programatix Inc Money Purchase, 3039 Tremont Ave, Egg Harbor Township NJ
                   08234-5710
518106607          Kenneth Carnes, R/O Ira ETrade Custodian, 35176 Eureka Ave, Yucaipa CA 92399-4721
518105139          Kenneth Colburn, 1838 County Road 15, Detroit AL 35552-2109
518106609          Kenneth Craig Shaffer Ira Td, Ameritrade Clearing Custodian, Po Box 1961, Rocklin CA 95677-7961
518110683          Kenneth Denison, 422 Rose Ln, Lexington KY 40508-3308
518116779        + Kenneth E Glenn, Charles Schwab & Co Inc Cust, Ira Contributory, 4326 Sunny Trail Cv, Memphis TN 38135-0419
518116095          Kenneth Earle, 38 W Windrose Dr, Richboro PA 18954-2100
518113731        + Kenneth Ferguson, 8100 Wyoming Blvd Ne, Ste M4 - Number 228, Albuquerque NM 87113-1946
518112681          Kenneth Finger, 4471 Abbey Park Rd, Kernersville NC 27284-7170
518106610          Kenneth Garduno, 1777 Mitchell Ave 133, Tustin CA 92780-6370
            Case 19-13273-VFP Doc 636 Filed 05/22/21 Entered 05/23/21 00:16:22                                                    Desc
                            Imaged Certificate of Notice Page 112 of 241
District/off: 0312-2                                        User: admin                                                        Page 110 of 239
Date Rcvd: May 20, 2021                                     Form ID: pdf905                                                 Total Noticed: 12649
518111406          Kenneth Gaston Jr, 511 Georgia Ave Apt D, Salisbury MD 21801-5790
518112404        + Kenneth Harold Troxler Jr Roth Ira, Td Ameritrade Clearing Custodian, 5402 Fenn Rd, Smithdale MS 39664-8631
518108645          Kenneth Heflin, 11257 Southwest 231st Lane, Miami FL 33170-7622
518113390          Kenneth J Byrnes Jr, 472 Prospect Street, Nutley NJ 07110-2256
518110029        + Kenneth Joseph Eberhardt, Charles Schwab & Co Inc Cust, Roth Contributory Ira, 823 W Lill Ave Apt 2n, Chicago IL 60614-2390
518108646        # Kenneth Kuczer, 2370 Grand Central Pkwy 11, Orlando FL 32839-5043
518113823        + Kenneth L Donaldson, Po Box 1738, Fallon NV 89407-1738
518114552        + Kenneth Lam &, Huoi Thi Lam Jt Ten, 2108 E 21 St, Brooklyn NY 11229-3608
518106611          Kenneth Lande, 9663 Santa Monica Blvd Ste 639, Beverly Hills CA 90210-4303
518116520        + Kenneth Lebal Ira, Td Ameritrade Clearing Custodian, 13 Bow Cir Apt 16, Hilton Head Island SC 29928-3217
518114553        + Kenneth Leung, 200 Rector Pl #9j, New York NY 10280-1162
518116096          Kenneth Mann, 221 Ash Ln, Lafayette Hl PA 19444-2101
518116780          Kenneth Mccallister, 1248 Hwy 48s, Dickson TN 37055-3980
518111072        + Kenneth Michael Papetti, 16 Elliot Trl, Grafton MA 01519-1195
518109306        + Kenneth Miller Tod, 1400 Humphries Rd Nw, Conyers GA 30012-2022
518111574        + Kenneth Morgan Gardner, 305 Park Ave, Auburn ME 04210-4118
518116097        + Kenneth Moyer, 380 N Pennsylvania Ave, Centre Hall PA 16828-9318
518109307          Kenneth P Herman Jr, 3146 Striped Maple Cv, Buford GA 30519-7839
518109533        + Kenneth P Ng Rollover Ira, Td Ameritrade Clearing Custodian, 729 Moaniala St, Honolulu HI 96821-2545
518117959          Kenneth Philip Mcdonald, 7 Heatons Grove, Westhoughton, Bolton, United Kingdom
518115759          Kenneth R Reddell, 14605 Quail Grove Circle, Oregon City OR 97045-8844
518110804          Kenneth R Weber Jr &, Diane E Dawson Comm Prop, 3833 Tulane Dr., Kenner LA 70065-1625
518116099        + Kenneth Roth, 605 N Locust St, Hazleton PA 18201-4158
518114554          Kenneth S Moslin, 19 Windsor Gate Dr, New Hyde Park NY 11040-1062
518111829          Kenneth Schafer, 717 W Hamlin Rd, Rochester Hills MI 48307-3434
518108647          Kenneth Sikes, 13619 Glen Harwell Rd, Dover FL 33527-3823
518117478        # Kenneth Smith, 3002 69th Street Apt. D11, Galveston TX 77551-8017
518113391          Kenneth Tuller, 195 Shepard Ave, Teaneck NJ 07666-6157
518119105        + Kenneth W Lewis, 1823 Road 217, Cheyenne WY 82009-9339
518118321          Kenneth W Snodgrass &, Danise A Snodgrass Jtwros, 392 Click St, Weber City VA 24290-7145
518114555        + Kenneth Wong, 6 Fieldstone Lane, Great Neck NY 11020-1302
518106613          Kenny Doan, 4950 Mcclintock Avenue, Temple City CA 91780-4103
518106614          Kent Harris, 50026 Twentynine Palms Highway, Morongo Valley CA 92256
518115323          Kent Hochstetler Roth Ira, Td Ameritrade Clearing Inc Custodian, 8556 Sugarcreek Rd Nw, Sugarcreek OH 44681-9502
518106615          Kente Wiggins, 1264 Wainwright Ave, San Leandro CA 94577-2448
518106616        + Kenton Crowley, Crowley Consultants, 40970 Alton Court, Temecula CA 92591-6948
518115652          Keqing Li, 121 Shropshire Dr, Scarborough On M1p 1z3, Ontario
518108648          Keri Faist-Sharrow, 609 Pineneedle Ln, Englewood FL 34223-1986
518106617          Kermit R Reeves, 24541 Sutton Ln, Laguna Niguel CA 92677-2163
518116782          Kerols Botros, 3429 Whitesail Ct, Antioch TN 37013-7418
518112682          Kerry R Brubaker, Roth Ira ETrade Custodian, 304 Gennessee Dr, Zebulon NC 27597-6897
518109534        + Kerry Shiroma &, Michele Shiroma Jt Ten, 47-545 Melekula Road, Kaneohe HI 96744-5419
518116521          Keshav Sharma, 2 Washington St, Due West SC 29639-9000
518114556        + Keshawn Laplante, 2409 Avenue B, Schenectady NY 12308-1005
518118322        + Ketan Shah, 1043 Cedar Fox Ct, Forest VA 24551-4638
518112683        # Kevin A Blunt, 114 Heathrow, Spring Lake NC 28390-9255
518106619          Kevin A Whittington, 11012 Fruitland Dr Apt 2, Studio City CA 91604-3506
518108650          Kevin Andrew Rogers, 12505 Se 176th Loop, Summerfield FL 34491-8055
518115325          Kevin Archer, 154 Luden Ave, Munroe Falls OH 44262-1408
518109663          Kevin B Cronin, Ira R/O Etrade Custodian, Po Box 388, Bellevue ID 83313-0388
518116783        # Kevin B Taylor, 3314 W End Ave Apt 401, Nashville TN 37203-0917
518112108          Kevin Beltz, 9303 Father Foley Dr, Pine River MN 56474-2563
518106620          Kevin Bertrand, 10106 Stoneham St, Bakersfield CA 93314-8030
518109308        + Kevin C Asmann, Po Box 3093, Evans GA 30809-0077
518108652        + Kevin C Kenney, Po Box 510684, Key Colony Beach FL 33051-0684
518114557          Kevin C Ly, 7018 17th Ave, Brooklyn NY 11204-5153
518106621          Kevin Catron, 3601 Copperfield Dr 244, San Jose CA 95136-4000
518116100          Kevin Cespedes, 113 Log Cabin Ln, Blakeslee PA 18610
518106622          Kevin Chin-Hsu Wu, 11 Canyon Rim Rd, Pomona CA 91766-4704
518113393          Kevin Christian Gentilini, 1890 Galli Dr, Vineland NJ 08361-2532
518116101        + Kevin Colaizzi, 125 Conneaut Dr, Pittsburgh PA 15239-2630
518105140          Kevin Cornell, 12 Peterson Street, Fort Rucker AL 36362-2022
518114558        + Kevin Danger-James, 100 W 92nd St Apt 13g, New York NY 10025-7547
            Case 19-13273-VFP Doc 636 Filed 05/22/21 Entered 05/23/21 00:16:22                                                     Desc
                            Imaged Certificate of Notice Page 113 of 241
District/off: 0312-2                                          User: admin                                                        Page 111 of 239
Date Rcvd: May 20, 2021                                       Form ID: pdf905                                                 Total Noticed: 12649
518109535            Kevin David Calhan, R/O Ira ETrade Custodian, 583 Kamoku St Apt 601, Honolulu HI 96826-5223
518111407            Kevin Dorsey, 8203 Fox Hunt Lane, Frederick MD 21702-9447
518106624            Kevin Duong, Ira ETrade Custodian, 652 Quail Run Circle, Tracy CA 95377-7032
518109309            Kevin Dwayne Mullinax, 511 Hunts Gin Rd Ne, Calhoun GA 30701-4926
518112406        +   Kevin E Small, 1321 Whispering Oaks Cv, Jackson MS 39212-2052
518107706        +   Kevin E Smith, 7950 Indiana St, Arvada CO 80007-7124
518116622            Kevin Earl O'brien Rollover Ira Td, Ameritrade Clearing Custodian, 833 N Cedar St, Canton SD 57013-1244
518115326            Kevin Edward Woolard, 50 Mill St., Po Box 272, Alexandria OH 43001-0272
518110405            Kevin Fox, 313 N 4th St, Richmond IN 47374-3009
518113395            Kevin Frank, 3382 E Hollywood Cir, Pennsauken NJ 08109-2307
518118045            Kevin Frey, 1784 N Curlew Way, Salem UT 84653
518115327        +   Kevin Fricker, 7038 Bridgetown Rd, Cincinnati OH 45248-2008
518113396            Kevin Hearon, 504 Lindsley Dr 1g, Morristown NJ 07960-4429
518115584            Kevin J Buford, 345 Ne Katherine Ave, Bartlesville OK 74006-1513
518106626        +   Kevin Jacky Hom, 5868 Avellina Dr., Dublin CA 94568-4420
518114559            Kevin James Fennell, Roth Ira Vftc As Custodian, 958 Bowman Rd, Elmira NY 14905-1428
518112407            Kevin Johnson, 91 George Pearson Rd, Picayune MS 39466-8742
518113397            Kevin Jones, 12 Hilltop Drive, Mount Laurel NJ 08054-4830
518116102            Kevin Keating, 161 Brundage Drive, Jefferson Township PA 18436-3724
518105434            Kevin Keller, 2208 East Dolphin Avenue, Mesa AZ 85204-3733
518118718            Kevin Kevin Evans, 2909 Nw Mountain View Rd, Silverdale WA 98383-9420
518106627            Kevin King, 3205 Los Feliz Blvd 13-215, San Diego CA 92110
518111408            Kevin Koonge, 18938 Birdseye Dr, Germantown MD 20874-1960
518106628            Kevin L Stokes, 927 Ann Arbor Ave, Ventura CA 93004-2363
518114560        +   Kevin L Wong, Ira Rollover, Td Ameritrade Clearing Custodian, 61-20 Grand Cental Parkway, Apt 81508, Forest Hills NY 11375-1263
518118323            Kevin Lamont Booker, 6324 Dawnfield Ln, Richmond VA 23231-5335
518109310        +   Kevin Lee Harmon, Charles Schwab & Co Inc Cust, Ira Rollover, 129 Haley Farm Dr, Canton GA 30115-7620
518114561        +   Kevin Luna, 3449 81st Street, Jackson Heights NY 11372-2847
518111073        +   Kevin M Bengtson, 6 Carter Dr, Framingham MA 01701-3003
518106630            Kevin M Deloach, 1345 Morning View Dr Apt 239, Escondido CA 92026-4228
518106631        +   Kevin M Gonzalez &, Humberto Gonzalez Jt Ten, 34322 Camino El Molino, Capistrano Beach CA 92624-1015
518110572            Kevin M Mackey, 12901 Woodson St, Leawood KS 66209-3610
518116784        +   Kevin M Ray, 645 Sulphur Road, Livingston TN 38570-5142
518117479            Kevin Macdevitt Sep Ira Td, Ameritrade Clearing Custodian, 8116 Barstow Dr, Amarillo TX 79118-8110
518111830            Kevin Marson, 22326 Sunrise Blvd, Novi MI 48375-5057
518111831            Kevin Mcnichol, 11393 Maple Valley Dr, Plymouth MI 48170-6391
518111832            Kevin Mikich, 38248 Timberland Dr, Westland MI 48185-2686
518114562        +   Kevin Morgenstern, 17 Williams Boulevard 1g, Lake Grove NY 11755-2415
518108653            Kevin Oh, 130 Bella Vista Way, Royal Plm Bch FL 33411-4308
518106632        +   Kevin Paredes Moreno, 3719 Grace Ave Unit 1, Baldwin Park CA 91706-4075
518111834            Kevin Parzuchowski, 28407 Tindale Trl, New Hudson MI 48165-8534
518116103            Kevin Perry, 815 Bullock Ave, Yeadon PA 19050-3612
518117480            Kevin Persyn, Po Box 64, East Bernard TX 77435-0064
518111835            Kevin Pezeshkian, 802 Hidden Creek Dr, South Lyon MI 48178-2526
518106633            Kevin Phung, 1823 Foxworthy Ave, San Jose CA 95124-2311
518106634            Kevin Quinn, 17545 Cerro Vista Dr, Yorba Linda CA 92886-3864
518110030            Kevin Richter, 10650 Dani Ln, Orland Park IL 60462-2809
518107910            Kevin Rosario, 98 Jesse Ave, Stratford CT 06614-4619
518111409            Kevin Ryder, 901 Summer Sweet Lane, Mount Airy MD 21771-5548
518108654            Kevin S Artlip, Po Box 91801, Lakeland FL 33804-1801
518106635            Kevin S Kawasaki, 755 Holbrook Pl, Sunnyvale CA 94087-1803
518106636            Kevin San, 2128 W Borchard Ave, Santa Ana CA 92704-3650
518106637            Kevin Sciutto, 3615 Everglade Ave., Clovis CA 93619-2032
518108655            Kevin Thomas, 2191 Northwest 77th Terrace, Margate FL 33063-7925
518113398            Kevin Tracy, 85 East Clearview Avenue, Pine Hill NJ 08021-7396
518117481            Kevin V Ly, 17703 Emerald Garden Ln, Houston TX 77084-3957
518105435        +   Kevin W Knapp, Vicky J Knapp, 21414 E Pecan Ln, Queen Creek AZ 85142-5453
518119080        +   Kevin Wayne Rawson, Charles Schwab & Co Inc Cust, Roth Contributory Ira, 2983 Hemlock Road, Ravenswood WV 26164-3763
518106638            Kevin Winbauer, 4714 Maybank Ave, Lakewood CA 90712-3346
518106639            Kevin Yee, 15750 Paseo Hermoso, Poway CA 92064-2164
518111410            Kevon Jackson, 6510 Ducketts Ln, Elkridge MD 21075-6100
518110031            Keyonna M Anderson, 3001 S King Dr, Apt 507, Chicago IL 60616-3324
518110865            Keytrade Bank Luxembourg S.A., Equities/Options Single Agency, Account, 62 Rue Charles Martel L-2134, Luxembourg
            Case 19-13273-VFP Doc 636 Filed 05/22/21 Entered 05/23/21 00:16:22                                             Desc
                            Imaged Certificate of Notice Page 114 of 241
District/off: 0312-2                                       User: admin                                                    Page 112 of 239
Date Rcvd: May 20, 2021                                    Form ID: pdf905                                             Total Noticed: 12649
518114563        + Khaled Alabadi, 88 S Shore Blvd, Buffalo NY 14218-1718
518117482          Khaled Merhi, 5438 Windswept Ln, Houston TX 77056-7216
518109311          Khalid Kelly, 6770 Buffington Road Apt 1905, Union City GA 30291-5058
518106640          Khalid M Alizai, P. O. Box 601465, Sacramento CA 95860-1465
518116786          Khalid Rosli, 4633 Mccrory Ave, Memphis TN 38122-1825
518106641          Khalil Marji, 1626 N Wilcox Lose Angles Ca 90028, Los Angeles CA 90028
518108656        + Khamket Wray, Charles Schwab & Co Inc Cust, Sep-Ira, 1500 Sw 17th St, Boca Raton FL 33486-6508
518114564        + Khan Thi, 47 Birchwood Ter, Nanuet NY 10954-1704
518118324          Khanh Gien G Hoang And, Bich-Lan T Nguyen Jtwros, 8427 Tysons Trace Ct, Vienna VA 22182-6036
518105016          Khelan Natha, 109-4312 139 Ave Nw, Edmonton T5y 3j4, Alberta
518117484        + Khemarin Singz, 1127 Forest Home Dr, Houston TX 77077-1015
518105030        + Khemunith Suos &, Brenda A Suos Jt Ten, Cmr 416 Box 143, Apo 09140-0002, Ae 09140-0002
518113399          Khi Johnson, 78 Center St, Freehold NJ 07728-2427
518108657          Khorrine R Sayed &, Hassan M Sayed Jtwros, 808 Black Knight Dr, Valrico FL 33594-6601
518111411          Khosrow Divband, R/O Ira ETrade Custodian, 196 Hardy Place, Rockville MD 20852-1207
518107911        + Khurshid T Mian Ira, Td Ameritrade Clearing Inc Custodian, 1191 Berlin Tpke, Berlin CT 06037-3228
518113400          Khushroo E Shroff &, Nilufer K Shroff Jt Ten, 8 Highgate Lane, Cherry Hill NJ 08003-1813
518106642          Ki Kouch, 4649 Nagle Ave, Sherman Oaks CA 91423-3227
518111412          Ki Seong Lee, 19416 Poinsetta Ct, Gaithersburg MD 20879-1861
518111413        + Kidus Yohans, 5632 Whitfield Chapel Rd, Lanham MD 20706-2554
518113401          Kieran J Corrigan, 118 Manning Ave, River Edge NJ 07661-2121
518114565        + Kieran Quinn, 237 N Alleghany Ave, Lindenhurst NY 11757-3829
518207961        + Kiesha C Jones, 6746 Overview Dr, Montgomery, AL 36117-7652
518118720        + Kiet T Hong, Ira, Td Ameritrade Clearing Custodian, 617 E Wilding Ave, Spokane WA 99208-5284
518117485        + Kim Shelby, 609 Lemons Dr.., Cedar Hill, TX 75104-9246
518117486          Kim Tran, 17623 Murrayfield Ct, Richmond TX 77407-2010
518118325          Kimann Simmons, 17403 Kagera Drive, Dumfries VA 22025-1947
518112441          Kimberlee L Becker &, Ned C Becker Jt Ten, 903 Royal Pines Ct, Missoula MT 59802-3015
518114566        + Kimberley Nurge, 493 N Country Rd, Saint James NY 11780-1920
518112684          Kimberley Wood, 627 North Mineral Springs Road, Durham NC 27703-3621
518118326          Kimberly Etienne, 700 Park Ave, Norfolk VA 23504-8050
518117487          Kimberly Fincke, 207 Shepperd St, Burnet TX 78611-2640
518108660          Kimberly G Boynton C/F, Kendra D Boynton Utma/Ga, 61 Olive Cir, Ocala FL 34472-3111
518112685          Kimberly Hargett, 1416 Birch Street, Kannapolis NC 28081-4112
518115586          Kimberly Kay Brown & Larry Douglas, Brown, 8 Robinette St, Shawnee OK 74801-9624
518115328          Kimberly Keller, 8802 Monticello Dr, West Chester OH 45069-3315
518109313          Kimberly Peterson, 1340 Rose Terrace Circle, Loganville GA 30052-9045
518116104       #+ Kimberly S Smith, 103 Fernwood Dr, Moon Twp PA 15108-1110
518117488          Kimberly Tilton, 210 Paradise Court, Millsap TX 76066-3202
518110573        + Kimberly Tracy, Po Box 2939, Wichita KS 67201-2939
518111837          Kimberly Wheeler, 18442 Snowden St, Detroit MI 48235-1360
518114568        + Kin Huat Lu, 172 Henry St Apt 3a, New York NY 10002-6479
518115653          Kindness Keong 32, 10 Navy Wharf Unit 2802, Toronto On M5v 3v2, Ontario
518116105        + Kindra Thackeray, 558 S 6th St, Indiana PA 15701-3161
518106643          King Yu, 1311 38th Avenue, San Francisco CA 94122-1336
518109536          Kingsley Y T Chang, Kingsley Y T Chang, 1777 Ala Moa Blvd Apt 1043, Honolulu HI 96815-1688
518116659          Kinnari B Bombaywala And, Kusemben U Bombaywala Jtwros, 71 Coastline Dr, Brampton L6y 0, Ontario
518106644          Kiran Aftab Ali, 1651 Madrid St Apt 7, Salinas CA 93906-8447
518106645          Kiran Konduri, 3200 Payne Ave Apt 324, San Jose CA 95117-3531
518116106          Kiran Kundarapu, 616 Meehan Dr, Warrington PA 18976-1975
518118721          Kiran Rao Durshanapally, 3602 150th Pl Se, Mill Creek WA 98012-4873
518112686          Kiran Vanukuri, 6015 Glendale Chase Ct Apt 107, Charlotte NC 28217-0075
518114569        + Kirankumar Mistry, 8247 249th St, Bellerose NY 11426-2519
518115329          Kirk Miller, 38135 Terrell Dr, North Ridgeville OH 44039-8785
518109315          Kirk Nelson, 1895 Brandie Elaine Ave, Snellville GA 30078-4307
518106646          Kirk S Brummer &, Michelle L Brummer Comm Prop, 83 Oakcliff, Laguna Niguel CA 92677-5655
518112286          Kirtal Patel, 3502 W 76 Country Blvd, Branson MO 65616-3547
518113402          Kishore B Palsam, 16 Stone Ct, E Brunswick NJ 08816-4069
518118327          Kishore Kumar, 3931 Biddeford Place 4, Henrico VA 23233-1245
518110032          Kit Truong, 24466 W. Blvd. Dejohn, Naperville IL 60564-8038
518111074        + Kjell Erling Berg Sep Ira, Td Ameritrade Clearing Custodian, 16 Andrew Cir, Hampden MA 01036-9757
518043009        + Klein Hersh, Inc, 220 Gilbraltar Road, Suite 150, Horsham, PA 19044-2363
518117490          Klemens Raab, 3012 Wingren Rd, Irving TX 75062-4520
            Case 19-13273-VFP Doc 636 Filed 05/22/21 Entered 05/23/21 00:16:22                                                 Desc
                            Imaged Certificate of Notice Page 115 of 241
District/off: 0312-2                                        User: admin                                                       Page 113 of 239
Date Rcvd: May 20, 2021                                     Form ID: pdf905                                                Total Noticed: 12649
518043010        + Knobbe, Martens, Olson & Bear LLP, 2040 Main Street, 14th Fl, Irvine, CA 92614-8214
518110407          Kodey Maxwell, 50915 Hill Drive, Elkhart IN 46514-6029
518116107          Kojo Acquaah, 3862 Manayunk Ave, Philadelphia PA 19128-5110
518106647        + Kojo Anim, Charles Schwab & Co Inc Cust, Ira Rollover, 3600 Far East Ave, Mojave CA 93501-7019
518111075          Kokoutse Sipotou, 68 Crest Cir, Worcester MA 01603-1523
518109606          Kolton Boyer, 6100 College Avenue, Des Moines IA 50322-6130
518116400          Komi Edem Gidigidi, 18 Lee Rd Apt 66, East Providence RI 02914-4034
518112109          Komi Housestone Adopre-Doh, 3000 Winnetka Ave N Apt 5, Minneapolis MN 55427-2732
518106648          Konnor Kwok, 21982 Oak Grove, Mission Viejo CA 92692-4300
518115330          Konnor Martin, 7086 Greenleaf Avenue, Parma Heights OH 44130-5064
518110033          Konrad J Osterhues &, Caecilie E Osterhues Jtwros, 428 Valley View, Lake Barrington IL 60010-7316
518115331          Konstantine Culetsu, 7925 Brookwood Street Ne, Warren OH 44484-1546
518107707        + Kookie Webber, Td Ameritrade Clearing Custodian, 371 Jackson St, Lafayette CO 80026-9202
518109316          Kortni Hines, 3144 Topawa Pl, Lithonia GA 30038-3142
518110034          Kory Chan, 822 W 35th Pl, Chicago IL 60609-1501
518105439        + Kosta Lozevski, Tod Registration, Tod Account, 12621 West Morning Vista, Peoria AZ 85383-2442
518110035       #+ Kotaro Yoshida, 6019 S Ingleside Ave Apt, 704, Chicago IL 60637-2625
518112687          Kotreece L Morgan, 3709 Hopper St, Raleigh NC 27616-8675
518109317          Kourtney Green, 610 Brown St Sw, Rome GA 30161-6516
518118046        + Koushik Chakraborty &, Sanghamitra Roy Jt Ten Tod, 45 Winding Way, Logan UT 84321-6745
518105254          Kquawmae Akins, 701 Sharp Drive, Jacksonville AR 72076-5945
518115332          Kraig Wendel, 704 Blue Jacket Drive, Fort Recovery OH 45846-8002
518107708          Kranthi Goud, 10200 Park Meadows Drive 2524, Littleton CO 80124-5470
518115333          Kranthi Sekhar Reddy Kolli, 1512 Forestbrook Ln, Painesville OH 44077-1293
518116522          Kravonda Simmons, 221 Laurel Crest Way, Summerville SC 29486-2389
518117491          Kris Bull, 3321 Cole Ave 117, Dallas TX 75204-0304
518106650          Kris Patel, 3329 Howard Cmn, Fremont CA 94536-5131
518113403        + Krish Brahmbhatt, 50 Trenton Ave, Edison NJ 08817-5557
518111414          Krishan Valiyil, 1007 Samplers Way, Potomac MD 20854-2940
518110036          Krishjanthan Gopalapillai, 220 Holmes Ave, Clarendon Hills IL 60514-1418
518115334          Krishna Jha, 8171 Meeting Street Apt 102, West Chester OH 45069-5145
518112287          Krishna Sharma, 1700 Dunhill Way, Columbia MO 65203-6375
518111076          Krishna Tummala, 405 Furnace Brook Parkway 2, Quincy MA 02170-3807
518117492        + Krishna Vijayaraghavan &, Anuradha Vasu Chari Jt Ten, 2003 Spice Trail Ct, Katy TX 77494-5861
518106651          Krishnappa Bangalore, 323 Lippert Avenue, Fremont CA 94539-7432
518105441          Kristan Sanders, 340 W 32nd St #344, Yuma AZ 85364-8128
518107709        + Kristan Sanders, 1866 Hawk Terrace, Castle Rock CO 80104-7928
518105442          Kristen Fukuda, 60863 E Eagle Heights Dr, Tucson AZ 85739-1981
518116108          Kristen Kelleher, 196 Oneida Way, Milford PA 18337-9725
518109318        + Kristen M Carr, 331 S Howard St Se, Atlanta GA 30317-2413
518109319        + Kristen M Carr, Charles Schwab & Co Inc Cust, Ira Rollover, 331 S Howard St Se, Atlanta GA 30317-2413
518109320          Kristen Mckenzie, 146 Raven Ridge, Jefferson GA 30549-7232
518111077        + Kristen Perry, 21 Bennett St, Beverly MA 01915-3285
518117494          Kristi Estrada, 608 Timberhaven Trl, Royse City TX 75189-8684
518113825          Kristi K Moore, 1164 N Fork Trl, Minden NV 89423-7866
518114572        + Kristi Pagdanganan, 3344 Junction Blvd Apt 2r, Jackson Heights NY 11372-2021
518117495          Kristian Barrios, 2014 Octubre Dr, El Paso TX 79935-2615
518111415          Kristie Johnson, 6102 Surrey Square Lane 104, District Heights MD 20747-2913
518109321          Kristin Hellier, 9401 Roberts Dr Apt 12e, Sandy Springs GA 30350-1520
518117496        # Kristin Mueller, 1610 Sun Canyon Blvd, New Braunfels TX 78130-2045
518111078          Kristin R Phillion, 54 Bay State Rd, Melrose MA 02176-1406
518106652          Kristin Urabe, 6870 Wilderness Lane, Paso Robles CA 93446-9521
518116523          Kristofer Crabtree, 626 Veterans Rd, Columbia SC 29209-2034
518106653          Kristoffer Lunetta, 4611 Marmian Way, Riverside CA 92506-2386
518106654          Kristopher Ananian, 1294 N Sierra Bonita Ave, Pasadena CA 91104-3147
518108661          Kristopher Cotterill, 2426 Geigel Ave, Orlando FL 32806-7306
518112110          Kristopher J Mccoy, Christine Fletcher Mccoy, 12830 34th Ave N, Plymouth MN 55441-2235
518114575        + Kristopher Moses, 421 Clinton Avenue 2, Albany NY 12206-2915
518114576          Kristos Felekidis, 23-42 23rd St, Astoria NY 11105-3409
518108662        # Kristy Carlucci, 698 Roaring Dr 381, Altamonte Springs FL 32714-4556
518114577        + Kroll Family Llc, 172 Estates Ter S, Manhasset NY 11030-4006
518116524          Krut Patel, 501 Mossy Ledge Ln, Simpsonville SC 29681-3712
518114578        + Krystal Rodriguez, 121 Delsan Court, Buffalo NY 14216-1223
            Case 19-13273-VFP Doc 636 Filed 05/22/21 Entered 05/23/21 00:16:22                                                 Desc
                            Imaged Certificate of Notice Page 116 of 241
District/off: 0312-2                                       User: admin                                                       Page 114 of 239
Date Rcvd: May 20, 2021                                    Form ID: pdf905                                                Total Noticed: 12649
518117498          Krzysztof Konopka, 290 W Lake Park Rd Apt 930, Lewisville TX 75057-3888
518111079        + Kuen-Shii Tsay, Ira Sep, Td Ameritrade Clearing Custodian, 51 Homer Street, Newton Center MA 02459-1511
518113405        + Kumar Buddharaju, 16 Karrich Ct, Monroe Township NJ 08831-3295
518105443          Kumar Gaurav, 26984 N 101st Ln, Peoria AZ 85383-8878
518111416        + Kun-Min Chen Resp Indiv, FBO Amber L Chen Esa, Td Ameritrade Clearing Custodian, 8 Defoe Ct, Rockville MD 20850-2930
518116648          Kungstradgardsgatan 2, Stockholm, Se-106 70, Sweden
518117500        + Kunjan Dedhia, Charles Schwab & Co Inc Cust, Ira Rollover, 11111 Dumbreck Dr, Richmond TX 77407-2902
518115335          Kunthear Sum, 4373 Vista Drive, Grove City OH 43123-8155
518106655          Kuochi Lin, 1715 South 2nd Street, Alhambra CA 91801-5405
518110409          Kurt A Fohl, 10107 Redelman Rd, Brookville IN 47012-9122
518112688          Kurt Lewis, 409 S Ash St, Greenville NC 27858-2716
518110805        + Kurt Roberts, 1112 Smith Dr, Metairie LA 70005-1737
518110615          Kuwait & Middle East Financial Investment Company, Customer Omnibus Account, Jassim Tower 15th Floor Al Soor Street M, Kuwait
                   City 13009, Kuwait
518118329          Kwabena Ferdnance, 235 Pochin Pl, Hampton VA 23661-2929
518109322          Kwame Hakeem Bush, 323 E View Dr, Augusta GA 30901-2029
518106656        + Kwan Fai Yau &, Guo Lian Mo Jt Ten, 1358 Southgate Ave, Daly City CA 94015-3939
518114579          Kwee Wang, Lih-Chong Wang, 3757 63rd St, Woodside NY 11377-2625
518106657        + Kwong Soon Lee, Charles Schwab & Co Inc Cust, Ira Rollover, 725 Maud Ave, San Leandro CA 94577-5243
518115654          Kwong Ying Chan, 46 Oxfordshire St, Markham On L6c 2z8, Ontario
518106658          Kyaw Myint, 3408 Motor Ave Apt 14, Los Angeles CA 90034-4710
518112111          Kyle Andersen, 2145 Vining Dr B, Saint Paul MN 55125-7578
518111575          Kyle Baillargeon, 1218 Pond Rd, Mount Vernon ME 04352-3517
518114580        + Kyle Christopher Lynch, 31 Elton Rd, Garden City NY 11530-3807
518117502          Kyle Collins, 201 N 3rd St, Wortham TX 76693
518110412          Kyle Hardwick, 11305 Calcutta Ct, Kokomo IN 46901-9727
518112112          Kyle J Koch, 4479 Fawn Ridge Trl, Eagan MN 55123-2090
518117503          Kyle J Mcclarty, 1905 Majella St, Edinburg TX 78542-1411
518110037          Kyle Lewis, 1205 Rushmoore Dr Apt 4, Dekalb IL 60115-5142
518107710          Kyle Mauger, 10178 Uravan St, Commerce City CO 80022-8808
518112992          Kyle Meisner, 11 Chatham St, Hudson NH 03051-4316
518108663          Kyle Murray, 110 92nd Ave Ne, Saint Petersburg FL 33702-2642
518109664          Kyle Phillip Agenbroad & Rebekah, Agenbroad Jt Ten, 13274 Guffey Ln, Melba ID 83641-4286
518113408        + Kyle Ritzel, 4802 Ventnor Avenue C, Ventnor City NJ 08406-2423
518109665          Kyle Robert Schneider, 14953 East Hayden Lake Road, Hayden ID 83835-8116
518116787          Kyle Scanlon, 406 Ramblewood Ln, Nolensville TN 37135-9713
518106659          Kyle Soltan, 2539 Eureka Drive, Yuba City CA 95991-8465
518106660          Kyle Tan, 116 Stonehedge Rd, Hillsborough CA 94010-6941
518116110          Kyle Ulrich, 159 Mohns Hill Road, Reinholds PA 17569-9661
518117505          Kyle Vance, 2500 Mckinney Avenue 639, Dallas TX 75201-2320
518111080        + Kyle Vedovelli, 164 Woodhill Rd, Monson MA 01057-9721
518112691        + Kyle W Pastor, 6713 Skylark Rd, Pfafftown NC 27040-7421
518111081        + Kyle Wheeler, 285 Millers Falls Rd, Northfield MA 01360-9613
518108664          Kymberleigh Nadeau, 56 Smith Trail, Palm Coast FL 32164-5581
518114581        + Kyung Ae Kim, 212 Sunset Rd, Oyster Bay NY 11771-3405
518110039        + L Fogg & N Casper Ttee, Fogg Living Trust, U/A Dtd 01/25/2016, 629 Willow Ln, Geneva IL 60134-1052
518036516          L1 Capital, 135 Eat 57th Street, Level 23, New York, NY 10022
518036517        + L2 Capital, LLC, 411 Dorado Beach East, Dorado, PR 00646-2223
518118722        + La Sonia Holmes, 1401-1403 Estate Place, Fircrest WA 98466-7900
518106661        + Lac Van Do, Charles Schwab & Co Inc Cust, Ira Rollover, 1378 Stemel Way, Milpitas CA 95035-4033
518106662          Lacresha Jenkins, 7904 Coulter Pine Court, Bakersfield CA 93313-4134
518108665          Lafayette Bonner, 2963 Lakeside Commons Dr 208, Tampa FL 33613-5816
518105566          Lai Kuen Liu, 1403-3737 Bartlett Crt, Burnaby V3j 7e3, British Columbia
518109537          Lai San Lei, 1320 Alexander St Apt 1204, Honolulu HI 96826-1222
518114582        + Laila Williams, 6296 Milleville Cir, Sanborn NY 14132-9239
518112114          Laine M Suppes, 8185 Casper Way, Inver Grove MN 55076-4525
518108666          Lakisha Fox, 4908 Durant Road 11, Dover FL 33527-6336
518111418          Lakiya Parker, 12611 Olivet Rd, Lusby MD 20657-2616
518106663        + Lakshminarayanan Nagendran, 2426 Maho Bay Cir, Pittsburg CA 94565-3278
518106664          Lamarr Williams, 14900 Arlette Dr 158, Victorville CA 92394-2059
518115337          Lamon Harris, 398 Kling Street, Akron OH 44311-1232
518108667          Lamont Johnson Earnest As Cust For, Lamont'e Jordan Earnest Utma Fl, 2442 Caney Oaks Dr E, Jacksonville FL 32218-9083
518113826          Lamont M Witcher, 8550 W Charleston Blvd Ste 102, Las Vegas NV 89117-9086
            Case 19-13273-VFP Doc 636 Filed 05/22/21 Entered 05/23/21 00:16:22                                                Desc
                            Imaged Certificate of Notice Page 117 of 241
District/off: 0312-2                                        User: admin                                                      Page 115 of 239
Date Rcvd: May 20, 2021                                     Form ID: pdf905                                               Total Noticed: 12649
518112115          Lamorris T Sellers, 1100 County Road Dw #100, New Brighton MN 55112
518106665        + Lan N Tran &, Minh Dong Trang Jt Ten, 2690 Wheatfield St, Stockton CA 95209-1790
518110574        + Lana Barton, 802 West Main Street Morland, Kansas 67650, Morland KS 67650-5032
518109324          Lance Harlin, 60 John Godley Lane, Ellabell GA 31308-8073
518115338          Lance Klinger, 676 Ticknor Road, Mogadore OH 44260-9785
518106666        + Lance Mobley, 90 Barbara Rd, Orinda CA 94563-3312
518115762        + Lancio Gary Quan, 477 Sw Seminole Dr, Aloha OR 97006-1919
518106667          Landon Dunkin, 2743 Eagle Street, Los Angeles CA 90033-4424
518118047          Landon Howard, 383 E 800 N, Logan UT 84321-3431
518118723          Landon Kuplast, 572 Outer Dr, Mcchord Afb WA 98438-1202
518110040          Lanny Eggemeyer, 107 Field Dr, Chester IL 62233-2239
518117507          Laporsha Edmun, 3935 Roberts Ave, Dallas TX 75215-3924
518106668          Lara Williams, 18135 Schoenborn Street, Northridge CA 91325-4217
518118330          Larry A Kraus, Roth Ira Etrade Custodian, 4605 Lawn Court, Fairfax VA 22032-2016
518109607        + Larry A Nolan, Ira, Td Ameritrade Clearing Custodian, 2116 Willis Ave, Perry IA 50220-2144
518118724          Larry D Gross, 4231 S Lucile St, Seattle WA 98118-2418
518110806        + Larry Hudson, Carolyn Hudson, 7209 Old River Dr, Shreveport LA 71105-5319
518105446        + Larry J Jordan, Po Box 12994, Tucson AZ 85732-2994
518108668        + Larry Lee Yeadeke, 406 51st Avenue Ter W, Bradenton FL 34207-6236
518105255          Larry Lewis, 127 Breckenridge Lane, Maumelle AR 72113-5935
518108669        + Larry Moss &, Helen Moss Jt Ten, 427 Golden Isles Dr 8i, Hallandale FL 33009-7545
518110807        + Larry Smith Sr, 984 Kingsway Dr E, Gretna LA 70056-3079
518106669          Larry Stambaugh, 645 Front St Unit 314, San Diego CA 92101-7083
518107711          Larry Thomas Evans &, Judith A Evans Jtwros, 512 E Monroe Dr Unit C311, Fort Collins CO 80525-2789
518106670        + Larry W Lau &, Kim E Strandberg Jt Ten, 1278 26th Ave, San Francisco CA 94122-1505
518119119          Lars Andersson, 180 E 79th St #14c, New York NY 10075-0569
518109325          Lashama Parris, 1550 Terrell Mill Rd Se Apt 5q, Marietta GA 30067-8404
518112692          Lashanda Lane &, Dalton Moffitt Jtwros, Po Box 761, Siler City NC 27344-0761
518116788          Lashaundra L Smith, 1002 Roland St, Memphis TN 38114-1533
518114583          Laszlo Hajnoczi, 57 Raspberry Ln, Tannersville NY 12485
518115340          Latchireddy Katterapu, Ira ETrade Custodian, 685 Eagle Walk Rd, Delaware OH 43015-7246
518105447          Latosha Gray, 2506 S 116th Ln, Avondale AZ 85323-7639
518109326          Latoya Pratt, 5046 Laurel Bridge Dr Se, Smyrna GA 30082-4833
518115342          Latoya Shockley, 29880 Lorain Road, North Olmsted OH 44070-3983
518117509          Latreva Brown, 1059 Gaynor Avenue, Duncanville TX 75137-4749
518109327          Laundra Martin, 1550 Spruce Ridge Ct, Stone Mountain GA 30083-5631
518112289        + Laura A Bryant Roth Ira, Td Ameritrade Clearing Custodian, 487 Cape County Rd 250, Chaffee MO 63740-9230
518106671        + Laura Ann Bowles, 4099 Huerfano Ave Apt 217, San Diego CA 92117-5208
518112883        + Laura E Stokes, 3121 Westgate Dr S, Fargo ND 58103-3527
518112693          Laura E Ward, Roth Ira Etrade Custodian, 103 Tory Circle, Jacksonville NC 28546-7226
518111082        + Laura L Hurlbut, 580 Jerusalem Rd, Cohasset MA 02025-1016
518111839          Laura L Macalka, 4732 Westshire Dr Nw, Comstock Park MI 49321-9363
518113827          Laura L Metzgar, 227 Big Horn Dr, Boulder City NV 89005-1412
518110808          Laura Manton, 83118 Lee Settlement Road, Folsom LA 70437-7344
518118956        + Laura Marie Sitzberger, Charles Schwab & Co Inc Cust, N7383 Doyle Rd, Theresa WI 53091-9630
518106672          Laura Parks, 1220 Gravenstein Hwy N, Sebastopol CA 95472-2817
518117510          Laura Zavala, 2017 Chestnut Street, Houston TX 77009-8407
518118331        + Laural E Bernard, 244 Old Courthouse Rd Ne, Vienna VA 22180-3607
518112694          Laurel Anderson, 130 Locust Ln, Beaufort NC 28516-9624
518108671          Lauren Mazzolini, 505 Hickory Road, Inverness FL 34450-4312
518109328          Lauren Sechler, 6063 Autumn View Trail, Acworth GA 30101-7685
518114585        + Laurence Khakshouri, 350 E 79th St 19a, New York NY 10075-9207
518104997          Laurentiu Mircea Sobu, 75 Sf Gheorghe Street, Pantelimon Ilfov 77145, Romania
518117511          Laurentiu Plosca, 2113 Waterbrook Drive, Mckinney TX 75072-5031
518110041          Laurie A Barton, 7700 Van Hook Dr, Rochester IL 62563-6025
518107712        + Laurie Arnold Walker, 2107 50th Ave, Greeley CO 80634-3615
518108672        + Laurise R Saunders &, Ortlanique Bodie Jt Ten, 11941 Sw 17th Ct, Miramar FL 33025-5606
518106673          Laverne Holloway, Po Box 455, Nipomo CA 93444-0455
518105142          Lawanda Broughton, 4181 Saint Louis Rd, Montgomery AL 36116-4015
518116111          Lawrence D Baronner, Cynthia H Baronner, 1056 Edgewood Dr, Duncansville PA 16635-7712
518111419          Lawrence D Harris &, Stacey M Harris Jtwros, 302 Sparta Court, Bel Air MD 21014-2701
518106674          Lawrence E Popken Jr & Jessica A, Popken Jt Ten, 5878 W Whitlock Rd, Mariposa CA 95338-9659
518107713        + Lawrence J Rouse, 183 Pauls Ln, Bailey CO 80421-1122
            Case 19-13273-VFP Doc 636 Filed 05/22/21 Entered 05/23/21 00:16:22                                                Desc
                            Imaged Certificate of Notice Page 118 of 241
District/off: 0312-2                                       User: admin                                                      Page 116 of 239
Date Rcvd: May 20, 2021                                    Form ID: pdf905                                               Total Noticed: 12649
518108673          Lawrence Jukes, 1240 Winter Garden Vineland, Road Apt T7, Winter Garden FL 34787-4318
518118726        + Lawrence L Boldrin, Charles Schwab & Co Inc Cust, Roth Conversion Ira, 2323 128th Ave Se, Bellevue WA 98005-4233
518112290        + Lawrence Schnapp, 7768 Twin Rivers Rd, Eureka MO 63025-2720
518118513          Lawrence Theodore Halvorson, 2951 Spear St, Charlotte VT 05445-9399
518106675          Lawrence W Henry, 12420 Terra Bella St, Pacoima CA 91331-1657
518106676        + Lawrence Y C Lee, 3120 Mckinley Dr, Santa Clara CA 95051-6715
518118332          Laxman R Koirala, 12021 Tango Ln, Woodbridge VA 22193-6111
518106677        + Laxmana Pradeep Khanna Kattu, 2000 Walnut Avenue D103, Fremont CA 94538-5301
518115343        + Laxmi S Srivastava &, Prem L Srivastava Jt Ten, 1868 Loisview Ln, Cincinnati OH 45255-2617
518118333          Lchaunte C Benson, 3019 Stockleigh Ln, Chester VA 23831-7148
518105256          Leah Degree, 1209 Sw Horizon St, Bentonville AR 72712-4250
518116112          Leah Gavornik, 2066 Evergreen Dr, Tamaqua PA 18252-5536
518106678          Leah Milan Olegario, 20112 Runnymede St Unit 1, Winnetka CA 91306-2901
518114586        + Leah Stickle, 4 King Rd, Rhinebeck NY 12572-2617
518113829          Leandro Iocco, 10972 Laureldale Ct, Las Vegas NV 89141-3994
518108675          Leann Nowak, 9531 Scenic Hwy, Pensacola FL 32514-8129
518111084          Leanne Rizzo, 19 Shurtleff St, Revere MA 02151-4633
518118334        + Lee A Ferrill, Monice Jackson-Ferrill, 4757 Glass Mountain Way, Haymarket VA 20169-8147
518115655          Lee Ann Bailey And 43, John P Bailey Jtwros, 410 Lakeshore Rd E, Oro-Medonte L0l 2e0, Ontario
518117515          Lee Doffeny Jr, 9819 Deborah Colony Ln, Humble TX 77396-4761
518118957          Lee M Novy, 12023 Polifka Rd, Whitelaw WI 54247-9786
518107714          Lee Oats, 4903 Sonata Drive, Colorado Springs CO 80918-2211
518108676        # Lee P Smith, 4727 Apple Field Way, Pace FL 32571-8864
518105143        + Lee Patrick Lewis, 1378 Cross Creek Road, Alexander City AL 35010-4978
518112116          Lei Kor Roth Ira Td Ameritrade, Clearing Custodian, 14609 Cobalt Ave, Rosemount MN 55068-1780
518116113        + Leif R Logue, Po Box 177, Sligo PA 16255-0177
518111420          Leilani Lim, 9309 Vanguard Court, Owings Mills MD 21117-8292
518117516          Leisa G Street, 3609 Hanover, Dallas TX 75225-7211
518105448        + Lemy Pham, 7418 N 86th Ln, Glendale AZ 85305-6980
518109330          Lena Freeman, 2453 Coronet Way Northwest Q5, Atlanta GA 30318-1350
518106679        + Lena H Le Nishikawa Bene Of, Hanh Le Deceased, Ira ETrade Custodian, 2524 Elden Ave, Unit K, Costa Mesa CA 92627-1371
518106680          Lena M Grozman, Ira ETrade Custodian, 20368 Clay St, Cupertino CA 95014-4403
518110042          Lenard Kakooni, 8441 W North Terrace, Niles IL 60714-2369
518110809          Lennie Howard 45, 538 Shady Cres, Spring Lake T7z 2t6, Alberta
518106681        # Lenny Lay, 2228 38th Avenue, Oakland CA 94601-3733
518117517          Lenore Adams, 10137 Singapore Avenue, El Paso TX 79925-5418
518109539        # Lenore C Lau & Curtis T Lau, Ten Ent, Po Box 403, Kaneohe HI 96744-0403
518106682          Lenox Malcolm, 2310 Virmargo St, Visalia CA 93292-1312
518114587          Lenroy Brown, 147 Street, Jamaica NY 11436
518114588          Leo A Santini Jr &, Lisa M Santini Jtwros, 146 Strawberry Hill Rd, Gloversville NY 12078-6112
518108678          Leo Deleon, 10955 Northwest 40th Street W, Coral Springs FL 33065-2707
518111840        + Leo R Goepfrich Ttee, FBO Leo R Goepfrich, 141 Memorial South Cmns, Traverse City MI 49685-8332
518105571          Leon De Ven, 8368 Crt Melburn, Mission V2v 7b3, British Columbia
518111421        + Leon Roy Rickards, 207 Thrasher Way, Salisbury MD 21804-1987
518116526          Leon Smith, 580 Charming Circle, Winnsboro SC 29180-8973
518109331          Leon Taylor-Davis Sr, Po Box 1772, Rome GA 30162-1772
518113412        + Leonard A Lucenti &, Susan J Lucenti Jt Ten, 114 Thomas Ave, Maple Shade NJ 08052-3237
518107913          Leonard Carlucci, 775 Oldfield Road, Fairfield CT 06824-6469
518114589        + Leonard Hidalgo, 112 Chatterton Pkwy, White Plains NY 10606-1810
518106683        + Leonard Joseph Brandt &, Karen Elizabeth Brandt Jt Ten, 31465 Juliana Farms Rd, San Juan Capistrano CA 92675-8300
518113413          Leonard L Mazur, Helena M Mazur Jtwros, 32 Arden Rd, Mountain Lks NJ 07046-1503
518108679        + Leonard M Konis, 10690 Nw 14th St, Apt 137, Plantation FL 33322-6962
518111085          Leonard R Wandrei Jr &, Melissa M Mcgovern Jtwros, 39 Fairview Hts, Clarksburg MA 01247-9790
518114590        + Leonard S Cohen, 915 E 7th St 5p, Brooklyn NY 11230-2730
518109332          Leonard Sims, 1041 Manor Drive, Smyrna GA 30080-4215
518105449          Leonardo Silva, 2872 E Indian Wells Pl, Chandler AZ 85249-4914
518110043        + Leoncio P Yu &, Darlene T Yu Jt Ten, Tod, 11319 Arrowhead Trl, Indian Head Park IL 60525-4959
518113414          Leonid Lendensky Ira, Td Ameritrade Clearing Inc Custodian, 21 Pine Cluster Cir Unit F, Manalapan NJ 07726-1927
518106684        + Leonid Morgun, Charles Schwab & Co Inc Cust, Roth Contributory Ira, 9237 Greenback Ln. #35, Orangevale CA 95662-4849
518114591        + Leonid P Jakinovich &, Mary Lynn Jakinovich Ten Ent, 9 Chestnut Ave, Floral Park NY 11001-2454
518109608          Leopoldo Aramburo, 217 W 4th St 6, Wilton IA 52778-7756
518116115        + Leroy James Jenkins Iii, 915 Neville Rd, Beaver PA 15009-9498
518116116          Leroy Reed, 128 East Wellens Street, Philadelphia PA 19120-3522
            Case 19-13273-VFP Doc 636 Filed 05/22/21 Entered 05/23/21 00:16:22                                                    Desc
                            Imaged Certificate of Notice Page 119 of 241
District/off: 0312-2                                        User: admin                                                        Page 117 of 239
Date Rcvd: May 20, 2021                                     Form ID: pdf905                                                 Total Noticed: 12649
518117519        + Leroy Sterling Tod, 4417 Warwick Ln, Bryan TX 77802-5663
518110044          Les Doud, 360 Villabrook Drive 3, Bourbonnais IL 60914-2813
518118727          Les Wilson, 4120 East 31st Avenue, Spokane WA 99223-5875
518109333          Lesley Jean, 1207 Crossings Drive 1207, Lithia Springs GA 30122-3929
518116117          Leslie Barr, 30 Barr Road, New Providence PA 17560-9658
518106685        + Leslie Chiping Liao Ttee, Leslie Liao Trust, U/A Dtd 07/15/2015, 2910 Waverley St, Palo Alto CA 94306-2440
518114592        + Leslie Elmer Ableman, 21 Edison Ave, Albany NY 12208-2430
518113415          Leslie Kaplan, 177 Phelps Ave, Cresskill NJ 07626-2425
518110810        + Leslie R Dufrene &, Evelyn J Dufrene, Community Property, 126 Breezeway Ln, Des Allemands LA 70030-4158
518106686          Leslie Ramirez, 403 Stonehouse Drive, Napa CA 94558-3748
518116527          Lester Lawson, 144 Sweetwater Drive, Hopkins SC 29061-9209
518109334        + Letia Boseman, 2236 Carson Valley Dr, Tucker GA 30084-3105
518106687          Leticia Hinojosa, 12835 Osborne St, Los Angeles CA 91331-3334
518111841          Levent Uyulur, 4298 Hackberry Ct, Ypsilanti MI 48197-7540
518117520          Levi Koontz, 912 Mill Street, Itasca TX 76055-3013
518115344          Levi Nolan, 1456 Larchmont Ave, Lakewood OH 44107-3402
518112117          Levi Salinas, 505 4th Ave Sw, Hutchinson MN 55350-2313
518108680          Levin Ignacio, 937 Aussi Ct, Tarpon Springs FL 34689-6204
518118959          Lewis Cranberry Co, 12787 Waller Ct, Minong WI 54859
518112697        + Lewis E Ball, Amanda Juliet Ball, 125 Parkview Ln, Advance NC 27006-8777
518111576          Lewis Loon, 736 Brunswick Rd, Richmond ME 04357-3112
518106688          Lewis M French, 520 Johnson St, Manhattan Bch CA 90266-6027
518111236          Lewis Ru Xi Liu, 87 Craigmohr Dr, Winnipeg R3t 6b9, Manitoba MB R3T 6B9
518113416        + Li C Fu, Ira Vftc As Custodian, Rollover Account, 22 Chickadee Way, Hamilton Sq NJ 08690-3561
518111423          Li-Mei Zhang, 412 Palmtree Drive, Gaithersburg MD 20878-2920
518112993          Liam Barrett, 7 Prospect St., Dover NH 03820-3304
518111086        + Liam Driscoll, 26 Meadow Ln, North Grafton MA 01536-1108
518107715          Liam Mcniff, 300 East 17th Avenue, 1127, Denver CO 80203-1247
518106689        + Liang An Andy Chen, 11455 Bennington Ct, Cerritos CA 90703-1765
518105003          Liangri Lu, Rm.303 Bldg.4 Unit 2 No.465, Jie Fang 3rd Rd. Anzhiqu, Longzihu Dist Benghu Anhui 233000, China
518106690        + Libe Weiss, Designated Bene Plan/Tod, 11336 Treyburn Way, San Diego CA 92131-2961
518111087        + Libing Yu &, Maohua Grace Bi Jt Ten, 22 Sparhawk Cir, Stoneham MA 02180-1969
518111422          Liem Nguyen, 14204 Silent Wood Way, Gaithersburg MD 20878-4833
518118335        + Lien R Kao, Charles Schwab & Co Inc.Cust, Ira Contributory, 1004 Salt Meadow Lane, Mc Lean VA 22101-2027
518118336        + Lieutenant Hamlett, 4777 Rolling Hill Road, Red House VA 23963-6358
518043011        + Lifesci Advisors Llc, 250 W 55th Street, 34th floor, New York, NY 10019-9710
518106691          Lih Lin, 1715 S 2nd St, Alhambra CA 91801-5405
518106692          Lih Lin &, Kuo Lin Jtwros, 1715 S 2nd St, Alhambra CA 91801-5405
518109666          Lih-Yun Schwartz, 3882 S Suntree Way, Boise ID 83706-6906
518106693          Lila Losoya, 24416 Katrina Ave, Moreno Valley CA 92551-3665
518106694          Liliana Armenta, 241 E 1st St, National City CA 91950-1259
518118728          Lillian Eshpeter, 131 Cottage St S, Buckley WA 98321-2807
518112698          Lillie Arnaout, 148 Hinton Crest Lane, Rocky Mount NC 27801-9615
518114593        + Lin Lin, 42 Eldridge St Apt 5, New York NY 10002-5228
518109335        + Lincoln Millwood, 4850 Sugarloaf Pkwy, Ste 209-346, Lawrenceville GA 30044-2859
518114594        + Linda A Hetherington, 15 Mcmaster Pl, Auburn NY 13021-3468
518118048          Linda Allahverdi, 2831 Rainbow Oaks Cir, Sandy UT 84092-6807
518117522          Linda Carol Flowers &, Everett Ross Flowers Jt/Tic, P.O. Box 7485, Amarillo TX 79114-7485
518106695          Linda Chavarria, 3921 S Pacific Ave 2, San Pedro CA 90731-7141
518109667          Linda D Bonner, Trad Ira Vftc As Custodian, 11259 W Royal Ridge Ct, Nampa ID 83686-5360
518106696          Linda Deife, Roth Ira, Td Ameritrade Clearing Custodian, Po Box, San Diego CA 92166
518107716        + Linda Diane Schaffer, Charles Schwab & Co Inc Cust, Ira Rollover, 5557 S Pitkin St, Centennial CO 80015-2554
518107717        + Linda E Bradford Roth Ira, Td Ameritrade Clearing Custodian, 8366 W 87th Dr Apt B, Arvada CO 80005-4820
518108681        + Linda E Collins Ira, Td Ameritrade Clearing Custodian, 840 Wintergreen Ct, Marco Island FL 34145-3464
518108682        # Linda J Glavach, 10700 Se 110th Street Rd, Belleview FL 34420-3660
518117523        + Linda Keratsopoulos, Tod On File, 100 Tanager Trl, Georgetown TX 78633-4840
518110413        + Linda M Goodman, Po Box 204, Burrows IN 46916-0204
518117524          Linda M Offenbacker, 1923 Lansdown Drive, Carrollton TX 75010-4059
518113830        + Linda Phu Ira, Td Ameritrade Clearing Custodian, 5437 Chela Dr, Las Vegas NV 89120-3869
518106697          Linda S Alvarez, 5552 Mill Creek Rd, San Diego CA 92130-5706
518108023          Linda S Cunniff Ira, Raymond James & Assoc Inc Csdn, 3426 16th St Nw Apt 302, Washington DC 20010-3045
518110046          Linda S Reiter &, Steve E Radford Jtwros, 1032 East Drive, Cottage Hills IL 62018-1521
518105144          Linda Woodard, 5115 Duncan Rd, Nauvoo AL 35578-5520
            Case 19-13273-VFP Doc 636 Filed 05/22/21 Entered 05/23/21 00:16:22                                                   Desc
                            Imaged Certificate of Notice Page 120 of 241
District/off: 0312-2                                         User: admin                                                       Page 118 of 239
Date Rcvd: May 20, 2021                                      Form ID: pdf905                                                Total Noticed: 12649
518108683            Linda Wu, 1115 N Lakeside Dr, Lake Worth FL 33460-2309
518115345            Lindsay Alise Brooks, 13777 Caves Rd, Novelty OH 44072-9709
518118729            Lindsay Phillips, 6416 119th Avenue Southeast, Bellevue WA 98006-6446
518110414            Lindsey Craig, 2916 Kepley Rd, Georgetown IN 47122-9517
518111088        +   Lindsey S Williams, 7 Jewett Hill Rd, Ipswich MA 01938-1223
518105145            Lindsey Wheeler, 1540 State Line Rd, Wilmer AL 36587-7064
518112699            Lindwood D Williams, 1008 Belfast Dr, Raleigh NC 27610-1102
518111089        +   Ling Qiu, 33 Gaines Road, Sharon MA 02067-1122
518107914            Ling-Ling Chen, 218 King Philip Dr, West Hartford CT 06117-1408
518106699        +   Linlin Ding, 1449 Colby Ave Apt 101, Los Angeles CA 90025-7853
518114595        +   Linnuan Liu, 5604 184th Street, Fresh Meadows NY 11365-2215
518118049            Linsey Kunzler, 1626 Rushton St, Ogden UT 84401-0929
518118730            Linwang Lu, 2819 234th Ave Se, Sammamish WA 98075-6043
518117525            Linwood Abshire Iii, 5655 Camellia Dr, Beaumont TX 77706-4423
518110047        +   Lionel Garcia, 1721 N Karlov Ave 1, Chicago IL 60639-5130
518106700            Liong Chai Tee, 41 Montelegro, Irvine CA 92614-0241
518107718            Lisa Anne Meier, 487 Casey Way, Grand Junction CO 81504-6281
518118960        +   Lisa Anne Mlinar, 4414 Texas Trl, Madison WI 53704-1828
518113417            Lisa Bartholomew, 20 Hawthorne Dr, Somerset NJ 08873-2172
518106701            Lisa Buck, 433 Innwood Rd, Simi Valley CA 93065-6806
518111090       #+   Lisa Cormier, 14 Naples St, Leominster MA 01453-4652
518118337            Lisa Johnson, 4007 3rd Street, Chesapeake VA 23324-1553
518116401       #+   Lisa L Correia, 25 Piave St, North Providence RI 02904-5611
518106702        +   Lisa M Duron &, Roy B Duron Jtwros, 374 East H Street, Ste A Pmb 155, Chula Vista CA 91910-7496
518118338            Lisa M Marks, 103 Sunbury Place, Lynchburg VA 24502-2752
518105043        +   Lisa M Mcdonald, 48048 Birdsong Ave, Soldotna 99669-9425, Ak 99669-9425
518112118        +   Lisa Marie Pawelak, Charles Schwab & Co Inc Cust, Roth Contributory Ira, 1531 Logan Ave N, Minneapolis MN 55411-3173
518107719            Lisa Norton, 1800 Celestial Lane, Longmont CO 80504-2227
518106703        +   Lisa T Walker, Charles Schwab & Co Inc Cust, Ira Rollover, 123 N Jefferson St, Cloverdale CA 95425-3218
518114596        +   Lisa Taylor, 301 E 22nd St Apt 7v, New York NY 10010-4820
518110048        +   Lisa V Mikrut, Simple Ira, Td Ameritrade Clearing Custodian, 11816 Coquille Drive, Frankfort IL 60423-7829
518111425            Lisa Younker, 8424 Mountain Laurel Rd, Boonsboro MD 21713-1834
518105000            Liv Alexandra Nordin, Kungsbro Strand 17 1tr, Stockholm 11226, Sweden
518118731        +   Livia Iliuc, Ira, Td Ameritrade Clearing Custodian, 6583 125th Ave Se, Bellevue WA 98006-3936
518114597        +   Lizbeth Carrillo, 11 Harrison St, Patchogue NY 11772-3818
518108684            Ljiljana Trkulja, 16411 Chapman Crossing Dr, Lithia FL 33547-3957
518117526        +   Lloyd Mcmaster Jr &, Monique Mcmaster Jt Ten, 1100 Hackberry Ct, Burleson TX 76028-7098
518117527        +   Lloyd R Curry, 616 Alta Vista St, Palestine TX 75803-7102
518108685        #   Lloyd Stewart, 3350 Deer Creek Alba Way, Deerfield Beach FL 33442-7922
518106705            Loan Thi Hong Nguyen &, Thomas William Beane Jt Ten, 2824 Barcells Ave, Santa Clara CA 95051-5602
518114598        +   Lobsang Tenzin, 6912 43rd Ave Fl 3, Woodside NY 11377-4089
518118732        +   Loc Van Nguyen, 9522 S 237th Pl, Kent WA 98031-2983
518109540            Lockwood Perry Griffin, Becca F Griffin, 5960 Kini Pl, Kapaa HI 96746-8938
518107720            Logan Bowles, 645 Remington St, Fort Collins CO 80524-3024
518115346            Logan Glosser, 20831 Beaconsfield Blvd, Rocky River OH 44116-1311
518117528            Logan Kennedy, 8801 N Fm 620 234, Austin TX 78726-3513
518112291            Logan Killman, 217 North 5th Street, Sarcoxie MO 64862-7198
518115347            Logan Krieger, 1123 Sparrow Ln, Bowling Green OH 43402-9015
518110415        +   Logan Paul Thompson, 7725 N Miami Gardens St, Brazil IN 47834-8901
518108686            Logan Shell, 9927 Wanda Dr, Pensacola FL 32514-1562
518115348            Logan Walden, 959 Dimson Drive East, Columbus OH 43213-2465
518107721            Logan Williams, 16589 Prospect Ln, Broomfield CO 80023-4606
518106706        #   Lohitha Perumandla, 355 Bellerose Dr Apt 1, San Jose CA 95128-1455
518110049            Lois O Pralle, 1350 Perry St, Crete IL 60417-3025
518349978        +   Lolita Fong, 23455 Blythe St, West Hills, CA 91304-4496
518106707            Lolita M Fong, Alicia M Fong, 23455 Blythe St, West Hills CA 91304-4496
518106708            Long Huynh, 35117 Astor Street, Union City CA 94587-5244
518115349            Long-Sheng Chang, 3445 Scioto Run Blvd, Hillard OH 43026-3005
518113418            Loni Nguyen-Tran, 27 Shira Ln., Manalapan NJ 07726-8802
518118961            Lonnie Jay Kohler, 1609 W Main St, Sun Prairie WI 53590-1839
518118962            Lonnie Jay Kohler Ira Td, Ameritrade Clearing Custodian, 1609 W Main St, Sun Prairie WI 53590-1839
518106709            Lonnie M Wyspianski, 11859 Via Granero, El Cajon CA 92019-4028
518116118            Loredana Howieson, 503 Privet Rd, Horsham PA 19044-1222
            Case 19-13273-VFP Doc 636 Filed 05/22/21 Entered 05/23/21 00:16:22                                                   Desc
                            Imaged Certificate of Notice Page 121 of 241
District/off: 0312-2                                         User: admin                                                       Page 119 of 239
Date Rcvd: May 20, 2021                                      Form ID: pdf905                                                Total Noticed: 12649
518115588            Lorenz J Driggers, 2614 Ne Lake Ave, Lawton OK 73507-7127
518117529            Loretta C Wriggle, Po Box 1082, Henderson TX 75653-1082
518111091        +   Lori Copeta, 381 Unity Ave, Athol MA 01331-1543
518111092        +   Lori Green Resp Indiv, FBO Aliya K Benabderrazak Esa, Td Ameritrade Clearing Custodian, 12 Old Connecticut Path, Framingham MA
                     01701-7802
518108687            Lorin Page, Apt. 206, Longwood FL 32779
518114599        +   Lorne H Steinhart Rollover Ira, Td Ameritrade Clearing Custodian, 25 Oakgrove Dr, Williamsville NY 14221-6907
518117530        #   Lorne Washington, 2805 Turtle Dove Lane, Mesquite TX 75181-4916
518110416            Lorraine Auersch, 667 Morningside Ct, Zionsville IN 46077-1926
518114600            Lorraine Lai &, Jack Lai Jt Ten, 67-40 214th Street, Bayside NY 11364-2522
518106710            Lou Wu, 2202 Etongale Ave, Rowland Heights CA 91748-4211
518111842            Louann M Wojtalik, Tod Et Al, 11562 St Aubin, Hamtramck MI 48212-2913
518114601        +   Louarbour Bado, 1085 Washington Avenue 4f, Bronx NY 10456-6672
518114602        +   Louis A Guglielmo, 142 3rd Ave, Pelham NY 10803-1427
518116119            Louis A Pepe, 162 Wyndmoor Rd, Havertown PA 19083-3233
518105452            Louis Bertani, 1030 N Martin Ave 1102, Tucson AZ 85719-4946
518114603        +   Louis Hau, 719 45th Street, Brooklyn NY 11220-1507
518115350        +   Louis J Silvestro, 2823 Pasadena Dr, Seven Hills OH 44131-4142
518113419            Louis Kyriacou, R/O Ira Vftc As Custodian, 25 Sunrise Ter, Parlin NJ 08859-1819
518113420        +   Louis Kyriacou &, Angela Kyriacou, Jt Ten Wros, 25 Sunrise Ter, Parlin NJ 08859-1819
518113831        +   Louis Lavietes, Tonya Lee Lavietes Ttee, 8767 W La Madre Way, Las Vegas NV 89149-4101
518111093            Louis M Bell, 97 Hill St, Malden MA 02148-1639
518114604        +   Louis Mancione Sr, 15 Crescent Rd, Mahopac NY 10541-1046
518110811            Louis Rachal Iii, 1910 Hwy 484, Natchez LA 71456-3616
518106711            Louis Thibault, 2915 North Cottonwood Street, Unit 3, Orange CA 92865-1247
518108689        +   Louise Daniels Roth Ira Td Ameritrad, Inc Custodian, 318 Clark Ln, Jupiter FL 33477-5077
518112442        +   Louise Diamond &, Bill Mercer Jt Ten, Po Box 1501, Ennis MT 59729-1501
518111843        +   Louise Pinter, 29593 Aspen Dr, Flat Rock MI 48134-1330
518107915            Louise S Kahler, Po Box 565, Old Mystic, Old Mystic CT 06372-0565
518116528            Lowell Hall, 1500 Jordan Street, Camden SC 29020-2814
518106712        +   Lowell S.L. Ching, Charles Schwab & Co Inc Cust, Ira Contributory, 691 Washington Blvd, Marina Del Rey CA 90292-5418
518036518        +   Lowenstein Sandler LLP, One Lowenstein Drive, Roseland, NJ 07068-1791
518115351            Loyd W Colburn, 126 Cottonwood Dr, Celina OH 45822-2702
518115656            Lu Wang, 52 Sorrento St, Kitchener On N2r 0a8, Ontario
518111094            Luan Dai, 385 Adams St, Dorchester MA 02122-1240
518118733        +   Luann G Ragge, Charles Schwab & Co Inc Cust, Ira Rollover, 116 Lindeblad Lane, Liberty Lake WA 99019-8627
518110575            Lucas Brammell, 923 North 10th Street, Leavenworth KS 66048-1333
518118963            Lucas Grubbs, 1523 Algoma Blvd, Oshkosh WI 54901-2720
518114605       #+   Lucas Lindaman, 137 Hidden Pond Path, Wading River NY 11792-2172
518118734            Lucas Morley, 5806 93rd Pl Ne, Marysville WA 98270-2783
518114606            Lucas Snell, 702 Ny-72, Potsdam NY 13676
518108690            Lucian Lee, 1527 Albenga Ave University Village 2, Coral Gables FL 33146-4000
518108692            Luciano M De Mello, 2205 Osprey Ave, Orlando FL 32814-6523
518108693            Luciano M De Mello, Aline M De Mello, 2205 Osprey Ave, Orlando FL 32814-6523
518110050            Lucica Hilgert Roth Ira Td, Ameritrade Clearing Custodian, 252 Fairway Dr, Beecher IL 60401-3211
518106713        +   Lucila P Abad, 2186 Lupine Rd, Hercules CA 94547-1163
518117532        +   Lucinda Daniels, Po Box 1457, Manvel TX 77578-1457
518106714            Lucy Fang, Kelly Fang, 11530 Sweet Willow Way, San Diego CA 92131-4302
518112292        #   Lucy Kipturgot, 1306 Ithaca Cir, Saint Charles MO 63303-1108
518116790            Ludwig Nemeth, Trad Ira Vftc As Custodian, 20106 Highway 96, Auburntown TN 37016-9629
518114607        +   Lui A Mok &, Mei K Mok Jt Ten, 440 Bay Ridge Ave, Brooklyn NY 11220-5906
518118736            Luigi Marinoni, 2009 196th St Se Unit D, Bothell WA 98012-8502
518117533        +   Luis Abbott, 11103 Roundtable Drive, Tomball TX 77375-2151
518116339        +   Luis Acosta, 305 Alcazar Urb Sultana, Mayaguez 00680-1613, Puerto Rico 00680-1613
518107723            Luis Andrade, 10575 Tancred St, Northglenn CO 80234-3661
518117534            Luis Cadena, 1003 Sunset Dr, Pasadena TX 77506-4013
518110051        +   Luis Dominguez, 6847 S Kedvale Ave, Chicago IL 60629-5710
518107724        #   Luis Escamilla, 19672 E Harvard Dr, Aurora CO 80013-9436
518114608        +   Luis Jose Vegas &, Vilma Bustamante Vegas Jt Ten, 1501 Lexington Ave Apt 3j, New York NY 10029-7336
518117535            Luis Luna, 8087 S Oleander St, Lyford TX 78569
518117536            Luis Maldonado, 3602 Wyndham Ave Apt D, Pharr TX 78577-4362
518118340            Luis Neuenschwander, 7917 Hatteras Ln, Springfield VA 22151-2410
518115352            Luis Regalado, 900 Woodview Road, Cleveland Heights OH 44121-1437
            Case 19-13273-VFP Doc 636 Filed 05/22/21 Entered 05/23/21 00:16:22                                                Desc
                            Imaged Certificate of Notice Page 122 of 241
District/off: 0312-2                                        User: admin                                                     Page 120 of 239
Date Rcvd: May 20, 2021                                     Form ID: pdf905                                              Total Noticed: 12649
518106715            Luis Rosario, 16719 Loganberry Way, Lathrop CA 95330-8861
518105146            Luis Torres, 29159 Us Highway 98 204, Daphne AL 36526-7302
518106716            Luis Uroza, 3502 Angelucci St Apt 314, San Diego CA 92111-4457
518113421            Luis Vera, 2 Cornell Ct, Jackson NJ 08527-2306
518113422            Luisito Tolentino, 26 La Valencia Road, Old Bridge NJ 08857-3305
518108694        +   Luk Vongprachanh Tod, 330 Appaloosa Rd, Tarpon Springs FL 34688-9001
518105453        #   Luke Crowley, 18629 North 4th Avenue, Phoenix AZ 85027-5666
518116121            Luke Cygan, 31 Leatherwood Dr, Collegeville PA 19426-3903
518108695            Luke Deegan, 72 Woodfield Ct, Ormond Beach FL 32174-4853
518118964        +   Luke Hensler, 673 Mooreland Cir Dr, Portage WI 53901-1264
518111578            Luke Krummel, 72 Baker Road, Winterport ME 04496-3810
518107916            Luke Macomber, 33 Rogers Ave, Milford CT 06460-6436
518117537            Luke Nguyen, 6906 Chapel Meadow Ln, Richmond TX 77407-3833
518117538            Luke Northcutt, 14602 Enchanted Valley Dr, Cypress TX 77429-2252
518110576            Luke Young, 6030 Metcalf Lane, Mission KS 66202-2302
518118965            Luke Zasada, 740 Vincent Ct 107, Stevens Point WI 54481-2756
518112700            Luthfi Bustillos, 3604 Katie Ln, Durham NC 27705-3268
518110418        #   Lyle Cable, 8983 Marisa Dr, Fishers IN 46038-5275
518119081            Lyndsie Barnes, 203 Saylor Rd, Morgantown WV 26501-2324
518106718            Lynette Milan, 20112 Runnymede St Unit 1, Unit 1, Winnetka CA 91306-2901
518106719        +   Lynn C Diodati Ttee, Katherine Anne Diodati Trust, 33433 Manchester Rd, Temecula CA 92592-5358
518106720        +   Lynn Henderson, 4 Iron Bark, Aliso Viejo CA 92656-2169
518107917            Lynn Norris, 80 Heritage Rd, Southbury CT 06488-1882
518108696            Lynn Palmer, 6201 2nd St E Apt 70, St Pete Beach FL 33706-3743
518116122            Lynne Krause, 813 Seffert Street, Philadelphia PA 19128-2307
518108697        +   Lynnemarie Dunn, 246 Trish Drive, Crestview FL 32536-6455
518115589        +   Lyubov Boyd Tod, 1712 N Glade Ave, Bethany OK 73008-5419
518116356            M Ahmed Aouchiche, 1623 Ch-Grignon, Ste-Julie J3e 1r1, Quebec
518116357            M Christian Lefebvre, 625 Rue Charron, Quebec G1x 3l5, Quebec
518116358            M Claude Grenier, 573 Rte 108, Stornoway G0y 1n0, Quebec
518116359            M Claude Huberdeau, 3256 Rue Des Vignobles, Sherbrooke J1n 0h7, Quebec
518116360            M Frederic Courot, 1932 Rue De Montreux, Terrebonne J6x 4k4, Quebec
518116361            M Gerald Aucoin, 75 Rue De L'ile-Gagnon, Laval H7l 3e6, Quebec
518116362            M Jean L Herault, 1357 Rue Des Voltigeurs, Saint-Bruno J3v 2y9, Quebec
518116363            M Jean-Guy Longchamps, 785 8e Rue, Saint-Georges G5y 5h8, Quebec
518106721        +   M Larry Smith, Charles Schwab & Co Inc Cust, Ira Rollover, 17459 Plaza Cerado # 109, San Diego CA 92128-2383
518116364            M Martin Cormier, 1780 Rue Joseph-Gravel, Chambly J3l 6h2, Quebec
518116365            M Michel Dufour, 602-1000 Av Pratt, Outremont H2v 2v3, Quebec
518116366            M Michel Grenier, 1880 Rte 139 N, Sutton J0e 2k0, Quebec
518116367            M Nabil Lachgar, 10430 Tsse Fleury App 16, Montreal H3l 3l4, Quebec
518116368            M Nicolas Ouellet, 1231 Boul Pie-Xi N App 7, Quebec G3j 0j5, Quebec
518106722        +   M Parilo & P Dittmer Ttee, Custom Pump & Power 401k Psp, FBO Ronald R Gibbens, 448 Sextant Way, Sacramento CA 95838-1878
518116369            M Pascal Roberge, 2241 Rue Jerome-Hamel, Trois-Rivieres G8v 1w2, Quebec
518116370            M Patrick Beauchamps, 3057 Rue Jules-Verne, Laval H7p 6g3, Quebec
518116371            M Pierre Lamontagne, 2045 Boul Saint-Joseph E App 3, Montreal H2h 1e5, Quebec
518116372            M Pierre-Luc Beland, 3931 Rue Jos-Denoncourt, Shawinigan G9p 4s7, Quebec
518116373            M. Francois Xavier Lesage-Girard, 67 Rue Latouche, Quebec G1e 6m1, Quebec
518110052        +   M1 Finance, Fractional Inventory Account, 213 West Institute Place, Suite 301, Chicago IL 60610-3195
518828191        +   MARK j WOOSTER, 5601 CARRIAGEWAY UNIT 206, ROLLING MEADOWS, IL 60008-3958
518043013        +   MDM Worldwide Solutions, Inc., 264 West 40th Street, New York, NY 10018-1512
518043017        +   MPI Research, Inc, 54943 North Main Street, Mattawan, MI 49071-8353
518106723            Ma Rosario Estipona, 22658 Nicolle Avenue, Carson CA 90745-4518
518116652            Maarten De Chateau, Sigurdsvsgen20, 167 75, Bromma, Sweden
518107918            Maciah Clark, 66 W Main St 303, New Britain CT 06051-2290
518105147            Mack Wilson, 29681 Laura Ridge Dr Nw, Harvest AL 35749-5902
518105454        +   Mackenzie Black, 10009 E Wavelength Ave, Mesa AZ 85212-9213
518117539            Mackey Pounds, 16081 N Pecan Ave, Gardendale TX 79758-4003
518116374            Madame Isabelle Letourneau, 2194 Av Harvard App 6, Montreal H4a 2w2, Quebec
518116375            Madame Josee Lacoursiere, 739 Rue Des Chataigniers, Boucherville J4b 8s3, Quebec
518116376            Madame Karen Tremblay, 3666 Rte Brassard, Shipshaw G7p 1c4, Quebec
518116377            Madame Raluca Gheorghiu, 4353 Rue Rainier, Laval H7r 0c8, Quebec
518110053            Madan M Jalla & Mridu Priya Jalla, Jt Ten, 1233 Alexander Dr, Woodridge IL 60517-5060
518106724            Madhu Augustine, 4867 Phelan Ave, Fremont CA 94538-1241
            Case 19-13273-VFP Doc 636 Filed 05/22/21 Entered 05/23/21 00:16:22                                                  Desc
                            Imaged Certificate of Notice Page 123 of 241
District/off: 0312-2                                       User: admin                                                      Page 121 of 239
Date Rcvd: May 20, 2021                                    Form ID: pdf905                                               Total Noticed: 12649
518116791          Madhu Daparthi, 2924 Viewforth Ct, Kingsport TN 37664-5782
518105455        + Madhu Yaramala, 2929 West Yorkshire Drive Unit, 1134, Phoenix AZ 85027-3956
518106725          Madhulatha Mareedu, 69 Colgett Dr, Oakland CA 94619-2304
518106726          Madhulatha Nuthpally, 1050 Benton St, Santa Clara CA 95050-4854
518114610        + Madhuram Shah, 330 E 39th St Apt Ph D, New York NY 10016-2187
518113424        + Madhusudan M Shah Ira, Td Ameritrade Clearing Inc Custodian, 136 North Avenue, Hillside NJ 07205-3114
518117540          Madhusudhanareddy Chilipi, 1801 Warner Ranch Rd 1423, Round Rock TX 78664-7272
518118050          Madsen Brehm, 220 North Sycamore Avenue, North Salt Lake UT 84054-3113
518106727          Maelig Morvan, 1444 48th Ave, San Francisco CA 94122-2812
518106728          Magda Estfanous, 244 East Hanna Street, Colton CA 92324-2745
518117541        + Magdalena Alcid, 5413 Hitcher Bnd, Austin TX 78749-4240
518115353          Magdalena Gasiorova, 8895 Locherbie Ct, Muirfield Village, Dublin OH 43017-9405
518113425          Maggie Lui, 39 Woodbury Dr, Cherry Hill NJ 08003-1111
518113426          Magid Youssef, 503 Avenue C, Bayonne NJ 07002-5107
518107919          Mahabala Salian, Laxmi M Salian, 19 Charles Rd, Seymour CT 06483-3809
518111426          Mahamadou Aminou Dambo, 602 Bayberry Ct, Edgewood MD 21040-2505
518118341          Mahammad Mammadov, 9552 Walker Way, Manassas Park VA 20111-3087
518111095          Mahender Dewal, 8 Brattle Dr Apt 9, Arlington MA 02474-2860
518106729          Mahendra Kumar, 5218 Makati Circle, San Jose CA 95123-6244
518114611        + Mahesh Avadutha, 4009 Lexington Drive, Schenectady NY 12303-5303
518114612        + Maheshwor Kc, 128 Western Ave, Albany NY 12203-1086
518117543        + Mahjabeen Fatima, 2076 Meadow Park Dr, Princeton TX 75407-2662
518110420          Mahmoud Ojel, 1929 Redwood Ln, Munster IN 46321-5159
518110687        # Mahyar Ramezani, 778 David Fairleigh Ct 7, Louisville KY 40217-2940
518108698          Mahylon Joel Torres Argueta, 1600 Sw 30th St, Ft Lauderdale FL 33315-2728
518111427          Mai Thi Nguyen, 2204 Ringing Fox Ct, Bel Air MD 21015-6174
518111428          Maindi T Smith, 3700 Flowerton Rd, Baltimore MD 21229-2001
518115657          Maitland Russell Misener, Po Box 403, Dorset On P0a 1e0, Ontario
518106730          Majed Jajieh, 20770 E Arrow Hwy, Covina CA 91724-1318
518135680          Majestic Lake Financial, 635 East Highway 20 K, Upper Lake, CA 95485
518112293          Makayla Pacheco, 520 Ne 87th St, Kansas City MO 64155-2605
518112994          Makoto Yabusaki, 67 Bartley Hill Rd, Londonderry NH 03053-2422
518114614        + Mala Nemi, 237 Presidio Place, Williamsville NY 14221-3745
518109336          Malavika Mundkur, 520 Saddle Lake Dr, Roswell GA 30076-1084
518112408        # Malcolm X Fraise, 566 Mockingbird Cir, Brandon MS 39047-7363
518118342          Malik Gull, 43558 Firestone Pl, Leesburg VA 20176-3920
518116123          Malik Lorde, 1919 Market St 2702, Philadelphia PA 19103-1947
518107726          Malika A Gadoeva Roth Ira Td, Ameritrade Clearing Custodian, 5261 S Yampa St, Centennial CO 80015-2327
518114615        + Malin Hu &, Xiaohan Hu Jt Ten, 222 University Ave Apt 1, Ithaca NY 14850-3878
518105258          Mallikarjuna R Voruganti &, Srilakshmi Yamusani Jtwros, 4102 Sw Layton Rd, Bentonville AR 72713-8668
518109337        + Mallory A Ronaldson, Designated Bene Plan/Tod, 1716 Alpine Meadows Lane #1401, Atlanta GA 86303-6908
518106731        + Mamet Haile, 1362 Kingfisher Way Apt 34, Sunnyvale CA 94087-3555
518109338          Mamta Basnet, 10916 Waters Rd, Alpharetta GA 30022-1452
518106732          Man F Hui, 698 Taylor Dr, Monterey Park CA 91755-6744
518114616          Man Lun Lee &, Chor-Kam Lee Jt Ten, 65-03 Woodside Ave, Woodside NY 11377-5060
518106733          Man Wa Chan, 3253 Geneva Drive, Santa Clara CA 95051-6412
518116402        + Man Y Kwan, 7 Maria Cir, Johnston RI 02919-5837
518117544        + Manfred Joseph Zimmer Ira, Td Ameritrade Clearing Custodian, 1105 Jonathan Ln, Copperas Cove TX 76522-4447
518112701          Manisha Regmi &, Uddhav Regmi Jtwros, 403 Masterwood Way, Morrisville NC 27560-7279
518106734          Manivannan Ramarajyam, 3265 Country Dr, Fremont CA 94536-6110
518111097          Manjunath Shenoy, 7 Shirley Avenue, Norton MA 02766-2108
518116792          Manoj Kumar Senapati, 7308 Olmsted Dr, Nashville TN 37221-4147
518111844          Manudeep Yarra, 1301 Orleans Street 1604, Detroit MI 48207-2994
518106736        + Manuel C Mendoza &, Maria I Mendoza Jt Ten, Po Box 2091, San Ramon CA 94583-7091
518117546        + Manuel Elizondo &, Manuel Jesus Elizondo Jt Ten, Po Box 700334, San Antonio TX 78270-0334
518116530          Manuel Garcia Morales, 251 Chestatee Court, Simpsonville SC 29680-7734
518106737        # Manuel Gonzales, 2232 Judith Ave, San Diego CA 92154-3064
518108700          Manuel Larrieu, 7520 Sw 59th Ave, South Miami FL 33143-5216
518110055          Manuel Ochoa, 4 Roulock Rd, Montgomery IL 60538-2019
518106739        # Manuel Pineda, 3166 Moorpark Avenue 3, San Jose CA 95117-2218
518111098          Manuel Pires, 61 Phillips Ave, New Bedford MA 02746-2412
518107920          Manuel Rios, 86 Graham Rd, East Hartford CT 06118-2131
518111099          Manuel Santos, 104 Briggs Rd, Westport MA 02790-4024
            Case 19-13273-VFP Doc 636 Filed 05/22/21 Entered 05/23/21 00:16:22                                                   Desc
                            Imaged Certificate of Notice Page 124 of 241
District/off: 0312-2                                         User: admin                                                       Page 122 of 239
Date Rcvd: May 20, 2021                                      Form ID: pdf905                                                Total Noticed: 12649
518109609            Manuel Tijerino, 204 Ne 25th Ct, Grimes IA 50111-8001
518106740            Manvel Dilovyan, 1121 Stanley Ave, Glendale CA 91206-4531
518108701            Marc Alexis, 1237 Highland Street, Sarasota FL 34234-5948
518106742            Marc Brewer, 27707 Ron Ridge Dr, Santa Clarita CA 91350-4336
518108702            Marc Damis, 5102 Glenmoor Dr, West Palm Beach FL 33409-2824
518110056            Marc Dubler, 4814 N Clark Street, #411s, Chicago IL 60640-7767
518115354            Marc E Rothenberg, 9343 Lansford Drive, Blue Ash OH 45242-6157
518106743            Marc E Strauss Iii C/F, Bennett M Stark Utma/Ca, 840 Calle Montera, Escondido CA 92025-7966
518112119            Marc J Baumgartner, Sep Ira ETrade Custodian, 20796 Norbert Weber Ln, Rogers MN 55374-4746
518117547            Marc M Schumacher, Roth Ira Etrade Custodian, 409 Martel Ln, Coppell TX 75019-7593
518109541        +   Marc Nathaniel Coel &, Elaine Coel Jt Ten, 40 Kai One Pl, Kailua HI 96734-2159
518106745        +   Marc P Geritz & Harold Vincent, Geritz Trs FBO Richard Paul Geritz, Po Box 224, Lagunitas CA 94938-0224
518106746        +   Marc Phillip Geritz, Tod, 23099 Hawk Lane, Twain Harte CA 95383-9743
518116531        +   Marc Smith, 159 Beaver Lake Dr, West Union SC 29696-3201
518116124            Marc Vasquez, 1020 Main Ave, Croydon PA 19021-6158
518108703            Marcel Lincoln Jane, 13426 Sw 16th Ln, Miami FL 33175-1095
518111100            Marcel Mullings, 39 Candy Ln, Brockton MA 02301-2807
518108704        +   Marcella M Dumas, 6655 Yedra Ave, Ft Pierce FL 34951-4449
518106747            Marcelo Freire, 6433 S Springpark Ave, Los Angeles CA 90056-2221
518108706            Marcia Amnay, 1455 Ridgelane Circle North, Clearwater FL 33755-1259
518111845            Marcia Crosson, 522 East E Street, Iron Mountain MI 49801-4025
518117548            Marcia Pelczar & Chris Pelczar Jr, Jt Ten, A B A Travel Park, 1711 Jacquelyn Dr Trlr 11a, Houston TX 77055-3631
518117549        +   Marcie C Wright, 11208 Northview Dr, El Paso TX 79934-2844
518105259            Marcin Burczyc, 19 Silver Springs Dr, Greenbrier AR 72058-9271
518110057            Marcin Glowa, 5141 West Agatite Avenue, Chicago IL 60630-3701
518113430            Marcin Kaminski, 9 New Bedford Rd Apt H, West Milford NJ 07480-1268
518117550            Marco A Borrego, 1108 Shalom, Edinburg TX 78539-9687
518109339            Marco Antonio Olivas Olave, 4916 Cottonwood Tr, Gainesville GA 30504-9244
518108707            Marco Aubin, 501 Northeast 180th Drive, North Miami Beach FL 33162-1925
518117551            Marco Miller, 1578 Wimberly Pl, Bryan TX 77802-3326
518105575            Marco Polo Fernandes, Rua Itapura 267 Ap 53, Sao Paulo 3310, Brazil
518106748            Marcos Favela, 530 Alamitos Ave, Long Beach CA 90802-1655
518117552            Marcos Nava, 1102 Berry St, Mission TX 78572-3605
518188813        +   Marcum LLP, 555 Long Wharf Drive, 8th Floor, New Haven, CT 06511-6104
518106749            Marcus A Hennessy, 3411 Chelsea Court, Palmdale CA 93551-3527
518106750            Marcus C Maher, 183 Comanche, Topanga CA 90290-4428
518109340        +   Marcus Sonnier, 1876 Lebanon Rd, Lawrenceville GA 30043-5129
518115590        #   Marcus Washington, 1405 Nw 166th St, Edmond OK 73012-7091
518111846            Margaret B Anderson Ira Td Ameritrad, Inc Custodian, 4912 Brownstone Dr Ne, Rockford MI 49341-7780
518109341            Margaret Eash, Nelson C Eash, 3099 Sunset Dr, Rising Fawn GA 30738-4150
518114618        +   Margaret F Retana, 6 Jefferson Gdns Apt B, Monticello NY 12701-1831
518116793            Margaret Phillips-Stiger, 1902 Denison Street, Memphis TN 38111-7811
518117553        +   Margaret Tefankjian Clanton, Separate Property, 3518 Village Oaks Dr., Humble TX 77339-1850
518108708            Margarita Malavenda, 785 Fernwood Rd, Key Biscayne FL 33149-2405
518110058            Margarita Matulyauskas, Ira ETrade Custodian, 1024 59th Street, Downers Grove IL 60516-1302
518114619        +   Margarita Rusak Rollover Ira, Td Ameritrade Clearing Custodian, 14 Ormian Dr, Pomona NY 10970-2814
518106751            Mari Carmen Barajas, 719 Eureka St, Bakersfield CA 93305-5813
518114620        +   Mari Enkel, 3 Ann Marie Pl, Yonkers NY 10703-1117
518106752            Maria Cecilia Fuentes, 22996 Mulberry Glen Dr, Valencia CA 91354-2016
518106753        +   Maria Connie Maciel, Charles Schwab & Co Inc.Cust, Ira Contributory, 2537 Hayward Dr, Santa Clara CA 95051-5303
518111429            Maria Cunha, 8340 Dock Rd, Pasadena MD 21122-5826
518106754            Maria D Garcia, 12245 Merrod Way, Victorville CA 92395-9774
518106755            Maria Eduarda Carlucci, 1579 S Novato Blvd Apt 206, Novato CA 94947-4128
518106756            Maria Elena Anguiano, 9 Smith Brothers Court, Chico CA 95926-5212
518117554        #   Maria G Barbosa, 114 W. Holland Dr., Irving TX 75062-6714
518106757        +   Maria L Flintsch-Medina, Roth Ira ETrade Custodian, 1260 W Blaine St., Apt. 4, Riverside CA 92507-3680
518106758            Maria Lopez, 10009 De Soto Ave 218, Chatsworth CA 91311-3130
518116794        +   Maria Lynn Walker, Charles Schwab & Co Inc.Cust, Roth Contributory Ira, 1331 Shadybrook Cove Ln, Concord-Farragut TN 37922-5828
518108709            Maria P Bennett, 7795 Sw 125th Ter, Miami FL 33156-6035
518106759            Maria Tejada-Guevara, 360 Pine St, Millbrae CA 94030-2019
518117555            Maria Teresa Cleveland, 689 County Road 1905, Yantis TX 75497-5441
518111847            Mariah Ruiz, 3434 Beveridge Rd, Flint MI 48532-4901
518113431            Marian R Grzybek &, Joann Grzybek Jtwros, 58b Hudson Parkway, Whiting NJ 08759-6304
            Case 19-13273-VFP Doc 636 Filed 05/22/21 Entered 05/23/21 00:16:22                                                   Desc
                            Imaged Certificate of Notice Page 125 of 241
District/off: 0312-2                                         User: admin                                                       Page 123 of 239
Date Rcvd: May 20, 2021                                      Form ID: pdf905                                                Total Noticed: 12649
518117963            Marianna Legina & Alexey Yurievich Getman Jt Ten, Estancia La Caramela Camino Raul Ga, Termas Del Arapey 50003, Salto, Uruguay
518116348            Marianne Gonzaga, Flat No.2014 Building No.25, La Hamdani Street Al Saddarea, Doha, Qatar 0
518112995            Mariarose Famiglietti, 547 2nd Nh Turnpike, Hillsboro NH 03244-4601
518113432            Marie E Hyman, Tod, 375 Rifle Camp Rd Apt 208, West Paterson NJ 07424-3298
518108711            Marie H Stout &, Jeff L Stout Jtwros, 409 Chastain Rd, Seffner FL 33584-4836
518105148        +   Marie Lafleur, 19707 U.S. 280 E, Smiths Station AL 36877-4031
518117556            Marilen David, 2395 Winrock Boulevard 205, Houston TX 77057-4052
518115355        +   Marilyn Ann Stein As Cust For, Douglas Marcellus Benedict Utma Oh, 1276 Westbrook Rd, Dayton OH 45415-1901
518116795        +   Marilyn B Simmons, 678 King Rd, Memphis TN 38109-3110
518111101        +   Marilyn Fisher Co-Ttee, The Marilyn Fisher Trust U/A, Po Box 442, Great Barrington MA 01230-0442
518118966            Marilyn M Schlaefer Ttee, Marilyn M Schlaefer Survivor's, Trust U/A Dtd 06/14/14, 2130 Continental Dr Unit 336, West Bend WI
                     53095-7907
518111102            Marilyne Buisson, 275 Central Street, Avon MA 02322-1507
518113433        +   Marina K Lam, 55 Teunyson Rd, East Windsor NJ 08520-4691
518113434        +   Marina K Lam, Ira, Td Ameritrade Clearing Custodian, 55 Tennyson Rd, East Windsor NJ 08520-4691
518118739        +   Marinell Iliuc, Ira, Td Ameritrade Clearing Custodian, 6583 125th Ave Se, Bellevue WA 98006-3936
518118740        +   Marinell Iliuc &, Livia Iliuc Jt Ten, 6583 125th Ave Se, Bellevue WA 98006-3936
518108712            Marineo Toslluku, 5024 Fairhaven Ln, Naples FL 34109-0759
518107921        +   Marino Cavaggion & Elisabetta, Perazzolo Jt Ten, 31 Letis Court, East Haven CT 06512-1573
518117557            Mario Alberto Martinez, 6608 Lindy Lane, Houston TX 77023-4807
518106761            Mario Ayala, 6519 Middleton St B, Huntington Park CA 90255-3820
518114621        +   Mario Barrientos, 156-26 76th Street 2nd Fl, Howard Beach NY 11414-2516
518113435            Mario Eisenbacher Ira, Td Ameritrade Clearing Custodian, 13 Lakeside Dr, Marlton NJ 08053-2704
518106762            Mario Escamilla, 5620 Mckee Road, Bakersfield CA 93313-5292
518106763        +   Mario Estrada Rios, 551w 5th St., Long Beach CA 90802-2199
518106764        +   Mario Mejia, 320 Harris Rd Apt 37, Hayward CA 94544-5337
518106765            Mario Morales, 5055 Briercrest Ave, Lakewood CA 90713-1818
518108713            Mario Morales Jr & Penelope Morales Jt Wros, 5666 Muirfield Village Cir, Lake Worth FL 33463-6576
518112702            Mario Mourato, 11 Clayton Way, Thomasville NC 27360-8633
518118343        +   Marion Clark David, Charles Schwab & Co Inc Cust, Ira Contributory, 9349 Ashking Drive, Mechanicsville VA 23116-2727
518118051            Marion Meritt & Price Meritt Jt Ten, 1453 Mirabella Way, Kaysville UT 84037-6776
518108714        +   Marion R Schreiber &, Neil G Kaspar Jt Ten Tod, 3504 Swan Lake Dr, Titusville FL 32796-3755
518115356            Maris A Cherup, 100 Margaret St, Newark OH 43055-3112
518108715            Marisa Connell, 3420 Home Town Ln, Saint Cloud FL 34769-1909
518114622        +   Marisa M Buzzanca, 9 Cozy Ln, Northport NY 11768-3410
518116403            Marisa M Salvadore Roth Ira Td, Ameritrade Clearing Custodian, 85 Red Barn Ln, East Greenwich RI 02818-2419
518106766            Marisa Tijerina, 9643 Dale Ave, Sunland CA 91040-1407
518106768        +   Maristel D Dumol-Hebron, 300 Warwick Dr, Benicia CA 94510-2141
518112409            Marjorie Kilgore, 420 Pecan Ave, Philadelphia MS 39350-2933
518110577        +   Marjorie L Skikne Ttee, Marjorie L. Skikne Trust, Dtd 12-03-98, 2413 W. 124th St, Leawood KS 66209-1332
518114623       #+   Marjorie Mazur, 750 Plank Rd, Clifton Park NY 12065-2015
518117558            Mark A Boren &, Debra K Boren Jt/Tic, 2924 Dixie Road, Sadler TX 76264-4148
518111430            Mark A Della, Roth Ira ETrade Custodian, 1111 Washington Road, Westminster MD 21157-5801
518111431            Mark A Mlawer, 2314 Blaine Dr, Chevy Chase MD 20815-3046
518113436            Mark A Tufts, 45 Wynnwood St, Woodstown NJ 08098-1237
518111432        +   Mark A Youtcheff, 10845 Olde Woods Way, Columbia MD 21044-1022
518111433        +   Mark A Youtcheff, Charles Schwab & Co Inc Cust, Roth Contributory Ira, 10845 Olde Woods Way, Columbia MD 21044-1022
518112935        +   Mark Alan Liska Ira, Td Ameritrade Clearing Custodian, 8120 Imperial Cir, Lincoln NE 68506-1836
518107922        +   Mark Antonini, 197 Sampson St, Bridgeport CT 06606-4960
518117559            Mark B Nill, 113 Star Point Ln, Weatherford TX 76088-6409
518118741        +   Mark Badziong &, C Larson Jt Ten, 2704 W Walton Ave, Spokane WA 99205-1523
518112122            Mark Berglund, 16511 Seymour Drive, Minnetonka MN 55345-4367
518109342        +   Mark Cherry, 336 West Boggs St, Lexington, GA 30648-2319
518109343            Mark Crumbley, 489 Wall St, Marietta GA 30068-3186
518118742            Mark D Eastman, 1207 W Valewood Ct, Spokane WA 99218-2952
518116532            Mark D Townsend, 350 Shadow Lane, Lyman SC 29365-9549
518116125        +   Mark Denuzzio, 317 Boyleston St, Ambridge PA 15003-2230
518112703            Mark Durham, 3714 Peniel Rd, Tryon NC 28782-8811
518117560        +   Mark E Lewis &, Elise M Lewis Jtwros, 137 Heather Lane, Decatur TX 76234-6894
518113732        +   Mark E Stevens, 1755 Mariposa, Las Cruces NM 88001-1516
518112294        +   Mark E Willis, 2007 Katy Ln, Columbia MO 65203-1996
518116126            Mark E. Levine, 727 Mallard Pl, North Wales PA 19454-2728
518112123        +   Mark F Bents, 7435 143rd Street Ct, Saint Paul MN 55124-8699
            Case 19-13273-VFP Doc 636 Filed 05/22/21 Entered 05/23/21 00:16:22                                               Desc
                            Imaged Certificate of Notice Page 126 of 241
District/off: 0312-2                                       User: admin                                                     Page 124 of 239
Date Rcvd: May 20, 2021                                    Form ID: pdf905                                              Total Noticed: 12649
518109344          Mark Fowls, 225 Creekstone Ridge Suite 18, Woodstock GA 30188-3744
518114625        + Mark Gabriel, 6350 Pleasantview St, Middle Village NY 11379-1844
518115357          Mark Gardner, 2930 Markbreit Ave 4, Cincinnati OH 45209-2000
518119082          Mark H Curry, 504 Impala Ct, Morgantown WV 26501-2703
518107923          Mark Harding, 27 N Bridge St, Norwalk CT 06855-1403
518116127        + Mark Helenurm, 5442 Wilkins Ave, Pittsburgh PA 15217-1025
518106769        + Mark Henderson &, Maria Henderson Jt Ten, 230 Riviera Cir, Larkspur CA 94939-1507
518112410          Mark Hopkins Strong, 2209 Jefferson Davis Dr, Oxford MS 38655-5221
518107727          Mark Huckman, 31478 Kings Vly W, Conifer CO 80433-7506
518116128          Mark Hurwitz, 627 Broad Acres Rd, Penn Valley PA 19072-1510
518107728        # Mark J Prince, 1158 S Adams St, Denver CO 80210-2102
518108716          Mark J Smietana, 1239 Hillsboro Mile 506, Hillsboro Beach FL 33062-1336
518118967        + Mark J Vozka, W1106 Proverbs Pass, Albany WI 53502-9348
518110060          Mark J Wooster, 5601 Carriageway Dr Apt 206, Rolling Mdws IL 60008-3958
518108717          Mark J Yonker, Ira R/O Etrade Custodian, 2345 Brookshire Ave, Winter Park FL 32792-4727
518118344          Mark Jackson, 702 Teach Street, Hampton VA 23661-2026
518116130        + Mark Kilburn & Jodie Kilburn Jt Ten, 1180 Lakemont Drive, Meadville PA 16335-2827
518110061          Mark Koehler, 2116 14th St, Peru IL 61354-1616
518110062        + Mark Korecki, 5923 N. Nagle Ave, Chicago IL 60646-5337
518106770          Mark Kushner, 5110 8th Avenue, Los Angeles CA 90043-4865
518106771          Mark L Reloza &, Lynn M Reloza Jtwros, 7912 Kawana Ct, Sacramento CA 95829-8005
518115358        + Mark L Shafer, 3067 New Washington Rd, Bloomville OH 44818-9358
518107924          Mark Louis Mansfield, Angelina Ann Mansfield, 22 Patricks Ct, Wallingford CT 06492-2692
518109345        + Mark M Fowls, Ira ETrade Custodian, 225 Creekstone Ridge, Suite 18, Woodstock GA 30188-3744
518111103        + Mark Macconnell, 21 Wall St. Apt. 1, Southbridge MA 01550-1136
518110063        + Mark Manning, 1502 Lehigh Ave Apt 103, Glenview IL 60026-2044
518111434          Mark Minwah, 6936 Mayfair Ter, Laurel MD 20707-5213
518108718          Mark Monroe, Po Box 770863, Coral Springs FL 33077-0863
518117561          Mark Morris, 139 Lukes Place Ln, Montgomery TX 77316-1512
518115591          Mark Morris, 3301 12th Avenue Southeast 424, Norman OK 73072-7824
518112295          Mark Murphy, 449 W 10th St, Kansas City MO 64105-2223
518114626        + Mark Neuman, 4 Jay Ct, Monsey NY 10952-1627
518118345          Mark Norman Hertzendorf, 1611 Hancock Ave, Alexandria VA 22301-1905
518112296        + Mark P Nutt Tod, 5251 S Parkhill, Springfield MO 65810-2574
518110688          Mark Perry, 6605 Poplar Forest Lane, Louisville KY 40291-3584
518111104          Mark Peter Mcdowell &, Paola Vergara Mcdowell Ten Com, 54 Bristol St, Dennis MA 02638-2115
518114627        + Mark Peters, 79 Chaucer Cir, Baldwinsville NY 13027-8254
518111435          Mark R Magnotta, 473 White Plains Ct, Severna Park MD 21146-3342
518115359        + Mark R Mastenbrook, 7445 Smithfield Ave, Reynoldsburg OH 43068-1123
518106772          Mark R Reinhardt, 2654 Lange Ave, San Diego CA 92122-3106
518109346          Mark Ragsdale, 207 Carver Ct, Warner Robins GA 31088-2782
518110422          Mark Roger Palmer, 521 Evergreen Drive, Clarksville IN 47129-1958
518118346          Mark S Currie, Wfcs Custodian Trad Ira, 1802 Braeburn Drive, Salem VA 24153-7357
518112411          Mark S Mayer, 1449 Georgia Pl, Gulfport MS 39507-1434
518116131        + Mark Schweikert &, Judy Ann Schweikert Jt Ten, 1415 Moravia Rd, Enon Valley PA 16120-1419
518116132        + Mark Schweikert Roth Ira, Td Ameritrade Clearing Custodian, 1415 Moravia Rd, Enon Valley PA 16120-1419
518111105       #+ Mark Shannon, 332 Shirley St 1, Winthrop MA 02152-1489
518106773        + Mark Simitz &, Carole Simitz Jt Ten, P.O. Box 3457, Walnut Creek CA 94598-0457
518110423          Mark Smith, 2110 E Walnut St, Evansville IN 47714-1205
518113438        # Mark Snider, 2 Surrey Ct, Lebanon NJ 08833-3255
518110520          Mark Sungsoo Kim &, Chungok Kim Jt Ten, The Wisesharp Apt. #103-1303, Wiryegwang, Songpa -Ku Seoul 05852, Korea (Republic Of)
518114628        + Mark T Denley Jr &, Donna C Denley Jt Ten, 15 Pattison Rd, West Sand Lake NY 12196-1805
518114629        + Mark Territo, 552 Breckenridge St Lowr, Buffalo NY 14222-1534
518119083        + Mark Thomas Rivers, 3015 Butcher Bend Rd, Mineral Wells WV 26150-3089
518106774          Mark Thompson Ira Td Ameritrade, Clearing Custodian, 13925 Park Pl, Red Bluff CA 96080-7939
518112124        + Mark Vognsen & Cynthia Vognsen Jt, Ten, Tod, 6538 Marlowe Ave Ne, Otsego MN 55301-4619
518114630          Mark Walters, 11936 236th St Cambria Heights, Cambria Heights NY 11411
518112704          Mark Werner, 74 Greenway Drive, Marshall NC 28753-3478
518118744          Mark Whitacre, 19610 136th Street Ct E, Bonney Lake WA 98391-7779
518110064          Mark William Butikofer &, Kaylene Karol Butikofer Jtwros, 114 Hillcrest, Gridley IL 61744-9199
518109348          Mark Willoughby, 158 Carter Fishpond Road, Plains GA 31780-5420
518106775          Mark Wise, 611 Tanbark Terrace, San Rafael CA 94903-3203
518112297        + Mark Wyne &, Kimberly Wyne Jt Ten, 7 Whitsetts Fork Ridge Rd, Wildwood MO 63038-2243
            Case 19-13273-VFP Doc 636 Filed 05/22/21 Entered 05/23/21 00:16:22                                                 Desc
                            Imaged Certificate of Notice Page 127 of 241
District/off: 0312-2                                        User: admin                                                      Page 125 of 239
Date Rcvd: May 20, 2021                                     Form ID: pdf905                                               Total Noticed: 12649
518109668          Mark Young Roth Ira, Td Ameritrade Clearing Inc Custodian, 1479 Mace Rd, Eagle ID 83616-5703
518107925        + Market Maker, Pbxp-Inventory, Thomas Matchett, 677 Washington Blvd, Stamford CT 06901-3707
518108719          Marko Slatinac, 400 Leslie Dr Apt207, Hallandale Beach FL 33009-2963
518109505          Markus B Lusser, Ernst Leitz 17-37, Wetzlar 35578, Germany
518109500          Markus Link, Eichenweg 12, Eppstein 65817, Germany
518115763        + Marla Stout, 3955 Sw 208th Ct, Beaverton OR 97078-1068
518115592          Marlene Bootenhoff, 1609 E 122nd Ct S, Jenks OK 74037-3644
518110812          Marlene C Scurto, 306 Lincoln St, Houma LA 70364-1317
518117562        + Marlise Atwell, Tod Account, 213 Regal Court, Royce City TX 75189-2743
518118347          Marlon D Ridley & Stesnie Ridley, Jt Ten, 4919 Chaste Tree Pl, Woodbridge VA 22192-5440
518111436          Marlon Hester, 1778 Lasalle Pl, Severn MD 21144-1653
518108720          Marlon Leon Medrano, 8102 Sheldon Road 2005, Tampa FL 33615-1691
518114631        + Marlon Rowe, 11414 204th St, St Albans NY 11412-2817
518105457          Marlus Reque Jr, 9627 S Palm Dr, Tempe AZ 85284-4026
518113439          Marques Johansson, 126 Briarcliff Drive, Egg Harbor Township NJ 08234-8206
518112705          Marquetta Nicholson, 3805 Phillips Park Dr, Greensboro Nc 27401, Greensboro NC 27401-4643
518117563          Marshall Mechler, 400 Orchard Ln, Allen TX 75002-4962
518107569          Marshall Wolf, Box 730 Station A, Toronto On M5w 1g2, Ontario
518108722          Marta B Josoy, 7400 W 20th Ave, Apt 311, Hialeah FL 33016-1850
518112708          Martell King, 9122 Nathaniel Russell Ln, Charlotte NC 28227-6640
518113833        + Martha Haidal, 8408 Paseo Vista Dr, Las Vegas NV 89128-8274
518111106        + Martha Stepnowsky &, David A Scholar Jt Ten, 19 Water St, Natick MA 01760-6037
518110065          Martin Almeida Jr, 6602 Chester Ave, Hodgkins IL 60525-7611
518118348          Martin Bauserman, 202 Kanter Dr, Strasburg VA 22657-1137
518114632        + Martin Beckerman, Designated Bene Plan/Tod, 120 Joyland Rd, Monticello NY 12701-3308
518118745          Martin Cordell, 7041 35th Ave Ne Unit B, Kenmore WA 98028
518108723          Martin Culver, 5380 Sunset Dr, Miami FL 33143-5853
518110689          Martin Daniels, 3561 Turkeyfoot Road, Erlanger KY 41018-2632
518105044        + Martin E Angasan Jr, 9725 Reliance Dr, Anchorage 99507, Ak 99507-4421
518104996          Martin F Burrows, Furuv Gen 2, S-459 31 Ljungskile, Sweden
518116623        + Martin F Jorgensen, 32361 475th Ave, Elk Point SD 57025-6709
518114633          Martin Freedman, Ira ETrade Custodian, 2675 Henry Hudson Pkwy Apt 5a, Bronx NY 10463-7743
518111237          Martin Funk, Unit 5-1375 Niakwa Rd. East, Winnipeg R2j 3t3, Manitoba MB R2J 3T3
518106776        # Martin Gasca, 350 Central Avenue 102, Alameda CA 94501-3530
518116133        + Martin I Lowy &, Amelia R Lowy Jt Ten, 4218 Prosperous Dr, Harrisburg PA 17112-6000
518112298          Martin Ivey, 4101 Brevity Dr, Saint Louis MO 63129-2715
518108724          Martin L Bass, 7226 Pinion Dr, Orlando FL 32818-5857
518111848          Martin L Bass Sr, 23821 Fullerton St, Apt A2, Detroit MI 48223-3057
518114634        + Martin Mudiarul, 4763 Norstar Boulevard 303, Liverpool NY 13088-4202
518106777          Martin Nunez, 263 East 6th Street, Gilroy CA 95020-6903
518114635        + Martin Pellumbi, 2719 Seymour Avenue, Bronx NY 10469-5523
518108725          Martin Rajkumar, 2137 Attilburgh Blvd, West Melbourne FL 32904-6480
518105458          Martin Young, 25434 W Carson Dr, Buckeye AZ 85326-2538
518116533          Martina Bonner, 530 Beverly Drive, Summerville SC 29485-8191
518115360          Marty Collins, 145 Vernon Pl, Carlisle OH 45005-3779
518107729          Marty Evans Inc Employee, 2105 Springs Pl, Longmont CO 80504-7351
518108726          Marty Revis, 423 Southeast Country Club, Road, Lake City FL 32025-6350
518115361          Martyn Hughes, 7131 Sumption Drive, New Albany OH 43054-4005
518117960          Martynas Ubys, 135 Brighton Road, Gateshead Ne81xs, United Kingdom
518110066        + Marvin Childress, 947 Clarence Ave, Oak Park IL 60304-2005
518109349          Marvin Mcclatchey Iv, 3391 Ridgewood Rd Nw, Atlanta GA 30327-2415
518106778          Marvin Mendez, 13154 Garber Street, Pacoima CA 91331-3233
518105553          Marvin Thiessen, 567 Noowick Rd, Mill Bay V0r 2p4, British Columbia
518108727          Marvlynn Sabin C/F, Christopher T Sabin Utma/Fl, 6333 Sw 20th Ct, Miramar FL 33023-2842
518108728          Marwah Fathy, 3189 Toho Court, Kissimmee FL 34744-9240
518115362          Mary Ann Weislogel-Bettman Ira Td, Ameritrade Clearing Custodian, 12063 Timberlake Dr, Cincinnati OH 45249-1353
518118349          Mary Anne Harvey, 5100 Castlewood Drive, Prince George VA 23875-2025
518110067        + Mary B Ipjian &, Allen V Ipjian Jt Ten, 2251 Robincrest Ln, Glenview IL 60025-4110
518106779        # Mary Cardoza, 2601 Willowbrook Lane Unit 2, Aptos CA 95003-6009
518109350        # Mary Cochran, 195 Owens Cut Off Road, Calhoun GA 30701-9604
518110424        + Mary Coning Ira, Td Ameritrade Clearing Custodian, 505 N Maple St, North Manchester IN 46962-1122
518106780        + Mary E Thead, 13047 Camino Del Valle, Poway CA 92064-1916
518114636          Mary H Collins, Roth Ira Vftc As Custodian, 10240 67th Rd Apt 3b, Forest Hills NY 11375-2637
            Case 19-13273-VFP Doc 636 Filed 05/22/21 Entered 05/23/21 00:16:22                                             Desc
                            Imaged Certificate of Notice Page 128 of 241
District/off: 0312-2                                      User: admin                                                    Page 126 of 239
Date Rcvd: May 20, 2021                                   Form ID: pdf905                                             Total Noticed: 12649
518115593          Mary Jane Buck, 4205 W 88th St, Tulsa OK 74132-4115
518111849        + Mary Jo Pomeroy &, Andrew J Tollzien Jtwros, 335 Bridge St. N.W. #306, Grand Rapids MI 49504-5386
518115363          Mary Kalvitz, 17472 Pearl Road 5, Strongsville OH 44136-6900
518117564          Mary L Thornton, 814 Alden Dr, Corpus Christi TX 78412-3124
518107927        + Mary Larubbio, 9 Victor Dr, Ridgefield CT 06877-3722
518115594          Mary Lou Hasselman, 1405 Country Club Drive, Okmulgee OK 74447-7107
518117565        + Mary M Andel, 414 Lakeview Dr, Sugar Land TX 77498-3012
518117566        + Mary M Andel Ira, Td Ameritrade Clearing Custodian, 414 Lakeview Dr, Sugar Land TX 77498-3012
518114637          Mary M Potteiger Roth Ira, Td Ameritrade Clearing Inc Custodian, 7776 Zimmerman Rd, Hamburg NY 14075-7130
518112709          Mary Merritt, 1205 Ashton Hollow Dr, Raleigh NC 27603-9413
518105149        + Mary Ranelli Myers Ira, Td Ameritrade Clearing Custodian, 6833 Holly Oaks Dr, Mount Olive AL 35117-3731
518111107        # Mary Ransom, 735 Randolph St 8f, Canton MA 02021-1349
518117567          Mary Rita Soliz, 2034 Rogelio Ave, El Paso TX 79902-3026
518118350          Mary Wittenberg, 4562 Cliffmont Rd, North Vancouver V7g 1j9, British Columbia
518108730          Maryanne Ierardi, 286 E Coral Trace Cir, Delray Beach FL 33445-3615
518117568        + Marybelle Minellono, 9100 Mcfall Dr, El Paso TX 79925-5138
518112412        + Marye V Boland, Po Box 612, Pascagoula MS 39568-0612
518107928          Maryellen Falcone, 121 Breakers Ln, Stratford CT 06615-7566
518106781          Marzett Weatherton, 43292 Kenya Dr, Indio CA 92201-1839
518117569          Marzon Geronga, 20514 Barchan Point Way, Richmond TX 77407-1439
518105150          Mashaal Almansoob, 1131 Magnolia Run, Hoover AL 35226-5114
518108731          Mashaan Guy, Individual 401(K) Etrade Cust, 14695 Sw 33rd Court, Miramar FL 33027-3729
518110068          Masihullah Syed, 210 Plumtree Ln, West Chicago IL 60185-1983
518112936          Mason Porterville, 1409 W Avon Ln, Lincoln NE 68505-1975
518115365        + Masood Ahmad &, Shakila Ahmad Ten Ent, 6964 Tylersville Rd, West Chester OH 45069-1521
518117570          Masood Mahmood Ira Td Ameritrade, Clearing Custodian, 7814 Sydney Bay Ct, Richmond TX 77407-1419
518111108          Masoud Khani, 30 Tower Rd, Lexington MA 02421-5931
518114638          Massimiliano Pula, 11e 29th, 35c, New York NY 10016-7517
518118351        + Masud Hasan &, Meherunnisa Hasan Jt Ten, 43397 Markham Pl, Ashburn VA 20147-6732
518115366          Mat Marlon Piamonte, Flordeliza Piamonte, 1027 Walsingham Ct, Westerville OH 43081-2768
518114639        + Mateus F Neto, 17 Crosshill Rd, Hartsdale NY 10530-3012
518114640          Mateus F Neto, Daniela Neto, 17 Crosshill Rd, Hartsdale NY 10530-3012
518114641          Mateus F Neto, Sandro F Neto, 17 Crosshill Rd, Hartsdale NY 10530-3012
518105459        + Mathew Smith, 16356 N Thompson Peak Pkwy 105, Scottsdale AZ 85260-2102
518118968          Mathias Welle, 408 Military Road, Rothschild WI 54474-1655
518108064          Mats Haglund, Saltsjoegraend 8, Saltsjoebaden, S13335, Sweden
518112299          Matt Atwater, 30 Forest Lane, Ofallon MO 63366-3425
518112937          Matt Christiansen, 85040 553rd Ave, Pierce NE 68767-4010
518112300          Matt Cochran, 48 Ne Inch Drive, Butler MO 64730-4530
518105460          Matt Corvo, 4520 N Santana Pl, Tucson AZ 85750-9743
518107929          Matt D Mclain Rollover Ira Td, Ameritrade Clearing Custodian, 48 Linda Ln, New Fairfield CT 06812-2432
518118352       #+ Matt Eisenman, 42793 Reynwood Pl, Broadlands VA 20148-4402
518117571          Matt Gann, 2200 South Pleasant Valley, Road 803, Austin TX 78741-4688
518112301          Matt Gonzales, 1211 Hearthside Dr, Weldon Spring MO 63304-4524
518109610          Matt J Kettman, 220 Southbrooke Dr, Waterloo IA 50702-5802
518116134          Matt Loiseau, 9 Wynwood Dr, Mountville PA 17554-1647
518117572          Matt Lopez, 1401 Willowbrook Trail, Taylor TX 76574-7016
518108732          Matt Maness, 1096 Rosedale Road, Venice FL 34293-3322
518107730          Matt Morvay, 14392 West Archer Avenue, Golden CO 80401-5302
518106784        + Matt Murphy, 5509 La Jolla Blvd, La Jolla CA 92037-7612
518110069          Matt R Flood &, Darin D Flood Jtwros, 4651 N 1900th St, Dieterich IL 62424-2817
518110070          Matt Wawrzyniak, 1050 Liberty Ln, New Lenox IL 60451-3177
518113441          Matthew A Sindoni & Megan Flynn, Sindoni Jt Ten, 39 Marlin Ct, Bayville NJ 08721-2466
518110071          Matthew Adams, 1410 Doolittle Lane, Grayslake IL 60030-3783
518107731          Matthew Alsip, 5126 Corbett Dr, Fort Collins CO 80528-3079
518115367        + Matthew Appel & Mark Wiseman Trs, FBO Aish Hatorah Of Cleveland Ret, Plan Psp FBO Hannah L Appel, 23112 Beachwood Blvd,
                   Beachwood OH 44122-1403
518114642        + Matthew Ayala, 215 13th Street Lower Level, Brooklyn NY 11215-4801
518106785          Matthew Baeza, 12785 Vintage Dr, Rancho Cucamonga CA 91739-9171
518114643        + Matthew Barrington, 59 Renshaw Bay Rd, Mannsville NY 13661-3302
518118969          Matthew Boivin, 525 E Chicago St Unit 504, Milwaukee WI 53202-5915
518110425          Matthew Brown, 241 W Powell Dr, La Porte IN 46350-8168
518110426          Matthew Brown, 1650 Breezy Creek Drive, Evansville IN 47720-7464
            Case 19-13273-VFP Doc 636 Filed 05/22/21 Entered 05/23/21 00:16:22                                                  Desc
                            Imaged Certificate of Notice Page 129 of 241
District/off: 0312-2                                        User: admin                                                       Page 127 of 239
Date Rcvd: May 20, 2021                                     Form ID: pdf905                                                Total Noticed: 12649
518116404          Matthew Burton, 474 Hill St, Coventry RI 02816-7775
518116135        + Matthew C Roberts Ira, Td Ameritrade Clearing Custodian, 951 Sherwood Dr, New Castle PA 16101-6337
518115368          Matthew Carnevale, 5302 Othello Dr, Franklin OH 45005-5830
518113442          Matthew Carter (Ira), Wfcs As Custodian, 18 Plantation Rd, Whitehouse St NJ 08889-3206
518115369          Matthew Chambers, 2559 Blue Rock Dr, Beavercreek OH 45434-6405
518106786          Matthew Chiapa, 3604 Poe Ln, Bakersfield CA 93311-1431
518112938          Matthew Christiansen, 85040 553rd Ave, Pierce NE 68767-4010
518109351        # Matthew Clark, 1569 Pope Lake Rd, Buchanan GA 30113-2349
518114644        + Matthew Cline, 32 Riale Ave, Johnson City NY 13790-2779
518108734          Matthew Cohen, 110 Pegasus Dr, Jupiter FL 33477-7316
518112302          Matthew Coleman, 10722 State Highway Y, Kennett MO 63857-9141
518113443          Matthew Connolly, 237 Woodland Ave, River Edge NJ 07661-1506
518110073          Matthew Cooper, 738 N Catherine Ave, La Grange Park IL 60526-1503
518114645        + Matthew Corso, 64 Brevoort Rd, Chappaqua NY 10514-3524
518116405          Matthew Crimmins, 57 Oak Hill Rd, South Kingstown RI 02879-2516
518112939          Matthew D Burbach, 25935 175th St, Columbus NE 68601-6537
518110813          Matthew D Fressell &, Stacy Price Fressell Community Prope, 925 Sena Dr, Metairie LA 70005-1624
518111438          Matthew D Garrett, 7934 Belridge Rd, Apt B, Nottingham MD 21236-3619
518111437          Matthew D Garrett, Apt B, 7934 Belridge Rd, Nottingham MD 21236-3619
518115370          Matthew D Navy, 5811 Nicholson Dr, Hudson OH 44236-3783
518106788        # Matthew Davoodzadeh, 2744 W Milling St, Lancaster CA 93536-6490
518105151          Matthew Dehaan, 2815 Sunset Drive Northeast, Tuscaloosa AL 35404-2503
518111110        + Matthew Donohue, 273 State St Fl 2, Springfield MA 01103-1950
518115765          Matthew G Redding, Po Box 2398, Clackamas OR 97015-2398
518119084        + Matthew Ganoe, 1335 Stewartstown Road Apt O-10, Morgantown WV 26505-2920
518111439          Matthew Garrett, 7934 Belridge Road B, Nottingham MD 21236-3619
518116136        + Matthew Georgalas, 515 Potomac Drive, Washington PA 15301-9597
518108735          Matthew Grimaldi, 1882 Spruce Creek Blvd, Port Orange FL 32128-6780
518116534          Matthew Gutschow, 1625 Highway 414, Travelers Rest SC 29690-8555
518107732          Matthew Guttropf, 11861 Fairplay St, Brighton CO 80603-7228
518109352          Matthew Haneburger, 491 Lindbergh Pl Ne 619, Atlanta GA 30324-3336
518117574        + Matthew Hanson, 3603 U.S. 259, Kilgore TX 75662-2101
518107733          Matthew Hunteman, 4540 Whimsical Dr, Colorado Springs CO 80917-3119
518118970          Matthew J Bilyeu, 4225 101st St Unit 580441, Pleasant Pr WI 53158-6818
518113444          Matthew J Kenderian, 1005 Forrest Rd, Brielle NJ 08730-1107
518113445        + Matthew J Muscara, 196 Hillside Ave, Wyckoff NJ 07481-3205
518108045          Matthew Johnson, 720 Academy St, Newark DE 19711-5104
518106789          Matthew Johnson, 856 E Foster Rd, Santa Maria CA 93455-3319
518112710        + Matthew Joseph Byrne Rollover Ira, Td Ameritrade Clearing Custodian, 1623 Wood Duck Ln, Kill Devil Hills NC 27948-6917
518118971          Matthew Kramer, 1735 Mackinac Ave, South Milwaukee WI 53172-2953
518111851        # Matthew Lesmeister, 19609 Shady Lane Avenue, Saint Clair Shores MI 48080-3383
518112711          Matthew Mangum, 5601 Laniel Ct, Raleigh NC 27612-5940
518117575          Matthew Martin, 2804 Colorado Drive, Little Elm TX 75068-1489
518111111          Matthew Mcglynn, 12 Garden Ter, Walpole MA 02081-3771
518117576        # Matthew Miller, 601 Enterprise Avenue Apt 811, League City TX 77573-2915
518110074          Matthew Moderwell, 895 Oakwood Ave, Lake Forest IL 60045-1716
518111112          Matthew Murray, 3 Gridley Bryant Rd, Scituate MA 02066-1816
518110428          Matthew Osborne, 111 East Eichel Avenue, Evansville IN 47711-4503
518112712        + Matthew P Schmitt, Nicole M Schmitt, 2107 Evans St, Morehead City NC 28557-3934
518119107        + Matthew Pexton, 50 Sierra, Douglas WY 82633-8944
518108736          Matthew Quicuti, 15222 Sw 138th Terrace, Miami FL 33196-5024
518107930          Matthew R Kiley, Roth Ira ETrade Custodian, 107 Pool Rd, North Haven CT 06473-1814
518116137          Matthew R May, 40 Farber Dr, Chalfont PA 18914-1449
518106792          Matthew Reed, 3201 Marina Way 46, National City CA 91950-6301
518108024        + Matthew Roberts, 1550 7th St Nw Apt 731, Washington DC 20001-3276
518106793        + Matthew Ryan Barnes, 513 W Bay Ave Apt A, Newport Beach CA 92661-1189
518106794        + Matthew Ryan Hand, 22610 Liberty Bell Rd., Calabasas CA 91302-5718
518111853          Matthew Ryan Walls, 41721 Ehrke Dr, Clinton Township MI 48038-1860
518114646          Matthew S Kramer, 641 W 169th St Apt 4e, Apt 4e, New York NY 10032-2925
518114647        + Matthew Smith, 214 Saint James Place Apt 2, Brooklyn NY 11238-2370
518108737          Matthew Smith, 195 38th Ave Se, Saint Petersburg FL 33705-4063
518113447          Matthew Stankiewicz, 438 Chapman Ct, Hackettstown NJ 07840-1648
518116138          Matthew Sweeney, 27 Grier St, Warminster PA 18974-4911
            Case 19-13273-VFP Doc 636 Filed 05/22/21 Entered 05/23/21 00:16:22                                                        Desc
                            Imaged Certificate of Notice Page 130 of 241
District/off: 0312-2                                           User: admin                                                         Page 128 of 239
Date Rcvd: May 20, 2021                                        Form ID: pdf905                                                  Total Noticed: 12649
518113448            Matthew T Hughes Iii, 81 Hollywood Ave, Farmingdale NJ 07727-3843
518111113            Matthew T Mckinley, 61 Collins Rd, Newton MA 02468-2202
518112996            Matthew Taylor, 118 Jenney Road, Meriden NH 03770-5406
518106795            Matthew Tenenbaum, 2537 Via Sanchez, Palos Verdes Estates CA 90274-2805
518115373        +   Matthew Thomas Kasee, 9178 Sagemeadow Dr, Cincinnati OH 45251-1921
518106796            Matthew Timbol, 3063 W Chapman Ave 2236, Orange CA 92868-1747
518107735            Matthew Unrein, 511 Colorado St, Cortez CO 81321-3062
518114648        +   Matthew Vainshtein, 2433 East 7th Street, Brooklyn NY 11235-6114
518112303            Matthew Vaughn, 36871 County Road 225, Campbell MO 63933-7301
518116139       #+   Matthew W Kotkiewicz, 5848 Monongahela Ave, Bethel Park PA 15102-2438
518109353            Matthew W Mcpherson, 861 Eagle Crossing Dr, Lawrenceville GA 30044-5845
518109354       #+   Matthew Warman, 8560 Golden Cloud Lane, Knoxville. TN 37931-3164
518107736            Matthew White, 6512 Iris St, Arvada CO 80004-2934
518115374            Matthew Williams, 1174 Patterson Road Southwest, Pataskala OH 43062-9740
518117579            Matthew Wilson, 21631 Venture Park Dr, Richmond TX 77406-5256
518105461            Matthew Wright, 809 West Blue Ridge Drive, San Tan Valley AZ 85140-6205
518107931            Matthew Zancewicz, 185 Cornfield Rd, Milford CT 06461-1704
518119108            Matthew Zeleznik, Po Box 10190, Jackson WY 83002-0190
518112997            Matthias Bergeron, 1 Blackberry Way 107, Manchester NH 03102-8116
518106797            Matthias Jimenez, 1078 Los Pinos Ct, Chula Vista CA 91910-7136
518116535            Maudra Brown, 167 Rossmore Dr, Cayce SC 29033-2740
518106798            Maura Milan, 2913 Tilden Ave, Los Angeles CA 90064-4013
518113449        +   Maureen Crowley Unsinn &, Thomas G Unsinn Jt Ten, 9 Bridgewaters Dr, Apt 15, Oceanport NJ 07757-1158
518118972        +   Maureen Fennell Mazzaoui Tr FBO, Mazzaoui Living Trust, Ua Jul 09 2014, 4938 Hickory Trail, Middleton WI 53562-4032
518105260            Maurice Degree, 1209 Sw Horizon St, Bentonville AR 72712-4250
518112713        +   Maurice Mitchell, 2425 Castlebar Drive, Fayetteville NC 28311-1571
518111440            Maurice Orlando Johnson, 9526 Old Lantern Way, Laurel MD 20723-1671
518106799            Maurice P Olivier, Ira ETrade Custodian, 111 W 5th St # 604, Los Angeles CA 90013
518114649        +   Maurice Vanderhall &, Beatrice Vanderhall Jt/Wros, 16 Mulligan Drive, Medford NY 11763-1695
518108738        +   Mauricio Carbajal, 2468 Nw 35th St, Miami FL 33142-5356
518108739            Mauricio Fernandez, 17670 Nw 67th Ave Apt 1510, Hialeah FL 33015-5862
518106800            Mauricio Sermeno, 2914 Alsace Ave, Los Angeles CA 90016-3404
518110493            Maurizio Quarti, 78 Trimlesston Park, Booterstown County, Ireland
518113450            Max Guzman, 200 23av Paterson New Jersey, Paterson NJ 07513-1362
518108740            Max Haiflich, 2138 Morrow St B, Lakeland FL 33815-3533
518106801        +   Max Lee Weiss, 4079 Governor Drive, #204, San Diego CA 92122-2522
518114650        +   Max Ruvinov, 63 Gateway Drive, Staten Island NY 10304-4440
518889694        +   Maxim Pharmaceuticals, Inc., c/o Jeffrey A. Lester, Chapter 7 Trustee, Lester & Braverman, 374 Main Street, Hackensack, NJ 07601-5805
518114651        +   Maxner Germain, 140 Kearsing Parkway Apt H, Monsey NY 10952-7241
518109355            Maxwell J Walker, 2950 Victoria Dr, Marietta GA 30068-3555
518118354            Maxwell Luo, 307 Balz Dobie, Charlottesville VA 22904-3103
518111441            Maxwell Maloney, 809 S Division St, Salisbury MD 21804-6430
518114652        +   Maxwell Mcdonald, 236 Huron St, Brooklyn NY 11222-1802
518113451            Maxwell Mensah, 8 Naples Ave, Cliffwood NJ 07721-1316
518110430       #+   Maxwell Thompson, 3702 Chancery Place, Fort Wayne IN 46804-2611
518115766            Maya Diana Coorlim-Herbert, Logan R Herbert Jtwros, 17295 Crownview Drive, Gladstone OR 97027-1102
518116640            Maybank Kim Eng Securities Pte, Ltd A/C Clients, 50 North Canal Road, 59304, Singapore
518114653        +   Mayelin Guzman, 1 Balint Dr 366, Yonkers NY 10710-3913
518106802            Mayur Jivraj, 2120 South State College, Boulevard, Anaheim CA 92806-6541
518106803            Mayur Kale, 777 S Mathilda Ave 106, Sunnyvale CA 94087-1323
518108741        +   Mayuriben Mayur Desai Ira, Td Ameritrade Clearing Custodian, 4937 Casa Vista Dr, Orlando FL 32837-4750
518117580            Mazen Haj-Yahya, 300 Sandpiper Ave, Mcallen TX 78504-1760
518110431        +   Md Azad Hossain, 15226 Proud Truth Dr, Noblesville IN 46060-5592
518114654        +   Md Fazley Fayel, 80 Schenectady Ave Apt 3a Broo, Brooklyn NY 11213-1306
518117581            Md Mohiuddin, 4009 Tacoma St, Irving TX 75062-7237
518111114            Md Talukder, 587 Pleasant St, 7, Brockton MA 02301-2522
518114655        +   Mdm Worldwide Solutions Inc., 264 West 40th Street Suite 602 ,, New York NY 10018-1810
518111115            Mdsifat Hossain, 200 Lewis St Apt 7, Lynn MA 01902-4862
518105261            Meagan Gramlich, 24 South School Street, Charleston AR 72933-8906
518352105        +   Meda Pharma SARL, c/o Christopher R. Bryant, Esq., Hogan Lovells US LLP, 390 Madison Ave, New York, NY 10017-2507
518113452        +   Medjin Calas- Pierre, 22 Wildcat Branch Dr, Sicklerville NJ 08081-4890
518116140            Meet Shah, 24 Liberty Dr, Langhorne PA 19047-3072
518118973            Megan B Lecher, 8001 Ritz Dr Apt 214, Madison WI 53719-4581
            Case 19-13273-VFP Doc 636 Filed 05/22/21 Entered 05/23/21 00:16:22                                                 Desc
                            Imaged Certificate of Notice Page 131 of 241
District/off: 0312-2                                        User: admin                                                      Page 129 of 239
Date Rcvd: May 20, 2021                                     Form ID: pdf905                                               Total Noticed: 12649
518112305        + Megan I Rubenstein Bene Ira Of, Allan Schulman Ira, Td Ameritrade Clearing Custodian, 1744 Shallowbrook Dr, Saint Louis MO
                   63146-4727
518116796          Megan Kintner, 105 Danny Drive, Jasper TN 37347-2504
518114656          Meganlove Carrenard, 145-100 225th Street Pvt, Springfield Gardens NY 11413-3537
518106805       #+ Meggan Contreras, 7425 Sepulveda Boulevard Apt, 84, Van Nuys CA 91405-1674
518109542        # Meghan Daul, 4746 Pelehu Rd Apt C, Kapaa HI 96746-1862
518114657        + Meghan E Mcardle, 48 Park Ave, Bsmnt, Albany NY 12202-2174
518118974          Meghan Ongie, 1386 Longtail Beach Road, Suamico WI 54173-8039
518107933        + Meghana Rawal Simple Ira, Td Ameritrade Clearing Custodian, 67 Buckingham Rd, Seymour CT 06483-2207
518111442        + Mehdi M Khan, 2740 Weatherstone Dr, Ellicott City MD 21042-2372
518106806          Mehran Youssefzadeh, 148 S. Wetherly Dr, Beverly Hills CA 90211-2514
518110075          Mei Chu, 3648 W 51st St, Chicago IL 60632-3036
518110076          Meihua Liang, 3648 W 51st, Chicago IL 60632-3036
518117582        # Meiling Chan, 17807 Lakecrest View Drive, 7110, Cypress TX 77433-3745
518110509          Meitav Dash Trade Ltd $18407, Trust A/C For Customers 7 Esop, Sheshet Hayamim 30, Champion Tower 23r, Bney Brak 512021, Israel
518110511          Meitav Dash Trade Ltd Trust, A/C For Customers, 30 Sheshet Ha Yamim Rd, Champion Tower, Bnei Brak 5112302, Israel
518110432          Melaku - Tadesse, 6508 Forest Avenue, Hammond IN 46324-1016
518118355          Melanie Karpat & Austin Solomon Jt, Ten, 9510 Osborne Tpke, Henrico VA 23231-8124
518883146          Melanie Laine Skidmore, P.O. Box 370, Langley, B.C., V2Y 0W9, Canada
518111443          Melanie Whelan, 5150 Downwest Ride, Columbia MD 21044-1506
518116141          Melchizek Bryant, 1010 South 24th Street, Philadelphia PA 19146-2412
518118975          Melen Dogan, 4871 S 22nd Pl, Milwaukee WI 53221-2919
518118976          Melen M Dogan Ira Td Ameritrade Inc, Custodian, 4871 S 22nd Pl, Milwaukee WI 53221-2919
518108743          Melina L Norberto, 8706 Rancho Ct, Orlando FL 32836-5831
518107934          Melissa Abrams, 18 A Ware Rd, Dayville CT 06241-1249
518111116          Melissa Anne Gonzalez, 832 Lynnfield St, Lynnfield MA 01940-1520
518110077          Melissa Hamilton, 8482 South Castleton Rd, Wyoming IL 61491-8995
518118356          Melissa Johnson, 3218 Martin Luther King Hwy, Waverly VA 23890-4810
518105045        + Melissa Kokot Nichols, 11240 Doggie Ave, Anchorage 99507-6338, Ak 99507-6338
518107935          Melissa Laferriere, 1 Westview Ter, Ellington CT 06029-4153
518110078          Melissa Langford, 12555 Old Plank Drive, New Lenox IL 60451-3274
518106807          Melissa Morgan, 2809 Oswell St, Bakersfield CA 93306-2762
518116142          Melissa R Reid, 101 Rosemont Ln, Royersford PA 19468-3235
518116143          Melissa Ransing, 517 Moreland Court North, Willow Street PA 17584-8500
518109357          Melissa S Dial, 70 Riverbrooke Trl, Covington GA 30016-5855
518119085          Melissa Spangler, 487 Corbin Heights Circle, Given WV 25245-8074
518105152          Melissa Stovall Ira, Td Ameritrade Clearing Inc Custodian, 122 Smith Vasser Rd, Harvest AL 35749-9735
518113455          Melkamu Woldemariam &, Yigerem G Gebregeogis Jt Ten, 2406 Deer Creek Dr, Plainsboro NJ 08536-3337
518112306          Melville Hollamby, 3908 Fillmore Street, Saint Louis MO 63116-3116
518106808        + Melville J Dacosta Cpa Apc, FBO Melville J Dacosta, 9507 Lavender Star Dr, San Diego CA 92127-2609
518111117        + Melvin Anes, 68 Norwood Ave, Leominster MA 01453-6701
518115375          Melvin C Grimes, 5549 Woodvalley Ct, Mason OH 45040-2622
518114658        + Melvin Javier, 1436 Beach Avenue, Bronx NY 10460-3607
518116797          Melvin L White Iii, 3929 Chickamauga Ave, Chattanooga TN 37406-1246
518106809        + Melvin Lopez, 2803 W 152nd St., Gardena CA 90249-4023
518111444          Melvin Morales, 743 Romford Dr 743, Hyattsville MD 20785-5934
518113456          Melvin Weiner, R/O Ira ETrade Custodian, 5108 Chesterwood Way, Somerset NJ 08873-5906
518109358          Melvis Tormes, 338 Oakleaf Court, Martinez GA 30907-9317
518106810          Memphis Wong, 7634 Morning Mist Dr, Corona CA 92880-5548
518115659          Merdy Jane Calling, 403-3744 St. Clair Ave E, Toronto On M1m 1t8, Ontario
518106814          Merle W Trueblood, 98 Sylvan Way, Quincy CA 95971-9707
518108744          Merlyn Pelaez, 12202 Rambling Stream Dr, Riverview FL 33569-8014
518112445          Merrie A Murdoch, 14 Caledonia Rd, Livingston MT 59047-8823
518112446          Merrie A Murdoch, Trad Ira Vftc As Custodian, 14 Caledonia Rd, Livingston MT 59047-8823
518112447          Merrie Murdoch, 14 Caledonia Rd, Livingston MT 59047-8823
518115767          Merrily S Haas, Tod Dtd 06/07/2006, 20887 Sw Willapa Way, Tualatin OR 97062-9557
518108745          Mervin M Baranick Ttee, Annette F Baranick Tr, U/A 6/4/01, 7862 Villa D Este Way, Delray Beach FL 33446-4305
518106815          Mesfin Mengesha, 1096 Gardenia Loop, Hercules CA 94547-2621
518109611        + Metanoic Technical & Assoc Inc, Attn: Bruce W Baird Pres And Judy M, 1103 Huron St, Mediapolis IA 52637-9706
518117583          Mic Lieber, Susan Kramer Lieber, 3342 Ricci Ln, Irving TX 75062-6575
518117584          Micah Lindsey, 24610 Blue Opal Ln, Katy TX 77494-5072
518115660          Michael A Asman 4b, 37 Tupper St, Brockville On K6v 3k7, Ontario
518113836        + Michael A Cogan, 561 Keystone Ave # 179, Reno NV 89503-4304
            Case 19-13273-VFP Doc 636 Filed 05/22/21 Entered 05/23/21 00:16:22                                                    Desc
                            Imaged Certificate of Notice Page 132 of 241
District/off: 0312-2                                        User: admin                                                       Page 130 of 239
Date Rcvd: May 20, 2021                                     Form ID: pdf905                                                Total Noticed: 12649
518116798        + Michael A Howard Ira, Td Ameritrade Clearing Custodian, 201 Sperry View Dr, Bristol TN 37620-6911
518110079        # Michael A Mariano, 111 Oregon Ave, West Dundee IL 60118-2045
518116799          Michael A Marshall, 357 Woodcrest Dr., Kingsport TN 37663-2327
518114660        + Michael A Neithardt, Po Box 592, Holmes NY 12531-0592
518118746          Michael A Slusher, 606 23rd Ave, Milton WA 98354-9305
518106816          Michael Acosta, 1585 Casarin Ave, Simi Valley CA 93065-4512
518114661        + Michael Alger, 25 Highland Blvd, Lynbrook NY 11563-1244
518106817        + Michael Anthony Bodnar Roth Ira, Td Ameritrade Clearing Custodian, 1440 Silliker Ave, La Habra CA 90631-2541
518106818        + Michael Anthony Bodnar Tod, 1440 Silliker Ave, La Habra CA 90631-2541
518106819          Michael Arroyo, 13970 Ramhurst Drive 3, La Mirada CA 90638-1781
518111854        + Michael B Baranek, 3085 Beaver Rd, Bay City MI 48706-1103
518112714        + Michael B Bent &, Sheila S Bent Jt Ten, 4145 Banks Stone Dr, Raleigh NC 27603-4852
518115376       #+ Michael B Goetz, 2340 Waterford Village Dr, Sylvania OH 43560-8936
518112307        + Michael B Jones, 7903 Holmes, Kansas City MO 64131-2113
518118747          Michael B Lee, 4024 Woodlawn Ave N, Seattle WA 98103-8223
518110690        + Michael B Sallee, 4206 Silvercreek Rd, Louisville KY 40272-3049
518109543        + Michael B Zafrani, Charles Schwab & Co Inc Cust, Ira Rollover, 95-238 Kapanoe Pl, Mililani HI 96789-5024
518109359          Michael Baldvins, 1860 Snow Hill Ct, Lawrenceville GA 30045-3448
518114663          Michael Barker And, Claudia Donat Barker Jtwros, 195 Skidmore Rd, North Babylon NY 11703-2820
518111580          Michael Bathory, 56 New County Rd, Hollis Center ME 04042-3829
518117585          Michael Bilbrey, 102 W Redwood St, Eldorado TX 76936
518116144          Michael Blackwell, 11657 Ridge Road, Renovo PA 17764-9575
518109360          Michael Boden, 2842 Cravey Dr Ne, Atlanta GA 30345-1420
518113457          Michael Brazaitis, 6 Wilhemina Avenue, Chatsworth NJ 08019-2244
518116145          Michael Breuninger, 1411 Scenic Dr, Downingtown PA 19335-4018
518115377          Michael Bross, 3164 Parkhill Dr, Cincinnati OH 45248-2854
518116800          Michael Bryant & Rokeisha Bryant, Jt Ten, 828 Stoner Mill Ln, Hermitage TN 37076-1756
518111855          Michael Burgis, 505 Erie St, Houghton Lake MI 48629-8830
518110080          Michael Byrne, 1607 Portsmouth Ave., Westchester IL 60154-4476
518110691          Michael C Estes &, Barbara J Estes Jtwros, 505 Wells Purdom Dr, Almo KY 42020-9241
518114664        + Michael C Horkan, 1735 Madison Pl, Brooklyn NY 11229-2627
518113458          Michael Camal, 14 Aspen Ct, Holmdel NJ 07733-2074
518118357        + Michael Cha, 42661 Freistadt Square, Sterling VA 20166-2606
518116536          Michael Chambless, 3022 S Morgans Point Rd 279, Mount Pleasant SC 29466-7189
518115595        + Michael Christ, 7409 S Granite Ave, Tulsa OK 74136-7111
518107936          Michael Christopher Woodhead, 340 Main St # 491, Norwich CT 06360-7621
518113459          Michael Colonno, 14 Longview Road, Rockaway NJ 07866-2736
518114665        + Michael Constantinides, 1340 143rd St, Whitestone NY 11357-2352
518109361          Michael Cook, 196 Russell Woods Drive, Mount Airy GA 30563-4179
518116537          Michael Cruse, 810 Night Heron Lane, Myrtle Beach SC 29572-5726
518116146        + Michael D Ambrosio, 2112 Highland Ave, Morton PA 19070-1221
518110814          Michael D Carroll, Trad Ira Vftc As Custodian, 3021 Lark Ln, Lake Charles LA 70607-0939
518111856          Michael D Mahieu, 10603 Stadium Dr, Kalamazoo MI 49009-9483
518108747          Michael D Rees, Karen G Rees Jt Ten, Tod Dtd 01/11/2018, 558 Johns Pass Ave, Madeira Beach FL 33708-2366
518107739          Michael D Stone, 1139 52nd Ave, Greeley CO 80634-2118
518108748          Michael D Toleman Sr &, Lee T Toleman Jtwros, 1903 Sunniland Blvd, Lehigh Acres FL 33971-5286
518106820          Michael Dabney, 612 S Flower St 405, Los Angeles CA 90017-2807
518109544          Michael Dacquel, 420 One Street, Kahului HI 96732-1340
518110433          Michael Darnell, 2809 Capitol Avenue, Fort Wayne IN 46806-3430
518111857          Michael Daugherty, 16485 Kingston Fraser Mi, Fraser MI 48026
518109362          Michael Davis, 111 Manous Drive, Canton GA 30115-8713
518115768          Michael Degroat, 2665 Surrey Ln, West Linn OR 97068-2269
518113460          Michael Depsee, 41 Brunswick Road, Cedar Grove NJ 07009-1401
518118748          Michael Derosa, 17054 11th Ave Ne, Shoreline WA 98155-5110
518113461        # Michael Dibiase, 45 River Dr S Apt 2705, Jersey City NJ 07310-3734
518115596          Michael Don Hostetter, 3012 Desert Willow Ct, Moore OK 73160-1187
518116407          Michael Donaldson, 9 Cargill Rd, Cumberland RI 02864-6143
518117586          Michael Dromgoole, 4402 Castlewood St, Sugar Land TX 77479-3918
518110434          Michael Dunbar, 1005 South Meridian Street, Washington IN 47501-4225
518110435        # Michael E Dehenes, 2221 Pinehurst Ave, Chesterton IN 46304-9133
518117587          Michael E Keltner, 601 Ashcroft Dr, Grapevine TX 76051-4467
518111858          Michael E Wekwert, Trad Ira Vftc As Custodian, 1301 S Second Ave, Alpena MI 49707-3601
518111859        + Michael E Wekwert &, Denise Wekwert, Jt Ten Wros, 1301 S Second Ave, Alpena MI 49707-3601
            Case 19-13273-VFP Doc 636 Filed 05/22/21 Entered 05/23/21 00:16:22                                                Desc
                            Imaged Certificate of Notice Page 133 of 241
District/off: 0312-2                                       User: admin                                                      Page 131 of 239
Date Rcvd: May 20, 2021                                    Form ID: pdf905                                               Total Noticed: 12649
518105153        # Michael Earnest, 547 County Road 603, Fort Payne AL 35968-5053
518106822        + Michael F Bell, 8201 Orangewood Ave, Stanton CA 90680-3351
518114667          Michael F Betelak Roth Ira Td, Ameritrade Clearing Custodian, 150 Hinsdale Rd, Mattydale NY 13211-1250
518115597          Michael F Newman, Ira ETrade Custodian, 1101 Nw 197th St, Edmond OK 73012-3407
518111446        + Michael F Wolfkiel Ira, Td Ameritrade Clearing Custodian, 4312 Falls Park Rd, Perry Hall MD 21128-9527
518111860          Michael Farran, 2188 Banner St Sw, Wyoming MI 49509-1924
518115379          Michael Fellabaum, 8220 Wesley Chapel Rd Ne, Somerset OH 43783-9541
518113462          Michael Fernandes, 120 Parlin Ln, Watchung NJ 07069-5400
518118358          Michael Fletcher, 2892 Peaceful Lane, Harrisonburg VA 22802-4557
518115769          Michael Freier, 20300 Se Morrison Terrace Apt, 2033 Gresham Or 97030, Gresham OR 97030
518105154          Michael French & Elisa French Jt, Ten, 3700 Bainbridge Trace Dr, Birmingham AL 35210-2171
518115380          Michael G Kliman &, Ilene Kliman Jt Ten, 4327 Brendan Ln, North Olmsted OH 44070-2925
518106824        # Michael Gallagher, 2429 Fallbrook Pl, Escondido CA 92027-6726
518111118        + Michael Gallenberger, 355 Devon Rd, Lee MA 01238-9342
518106825          Michael Gatchalian Edquilang, 676 Singley Dr, Milpitas CA 95035-3639
518118977          Michael Gerald Mueller, 8231 N 106th St, Milwaukee WI 53224-2609
518113837          Michael Glass, 2131 Meadow Green Avenue, North Las Vegas NV 89031-4367
518106826          Michael Gollender, 11657 Chenault St Apt 301, Unit 301, Los Angeles CA 90049-4541
518111447          Michael Gonzalez, 21 Silverwood Cir 6, Annapolis MD 21403-3440
518108749          Michael Gordon, 36750 Us Highway 19 N, Palm Harbor FL 34684-1239
518118749          Michael H Brown &, Sally Grumacon Brown Jtwros, 9660 Rainier Ave S, Seattle WA 98118-5981
518111448        + Michael H Schwartz Cust, Jenny Allison Schwartz, Under The Md Unif Tran Min Act, 7901 Stevenson Road, Baltimore MD 21208-3026
518106827        + Michael H Y Chau &, Andy Chau Jt Ten, 875 Matadera Cir, Danville CA 94526-1836
518111449        + Michael H. Schwartz Trust Tr, Susan S Perlstein Ttee, Po Box 5986, Baltimore MD 21282-5986
518106829          Michael Hernandez, 2260 W Rialto Ave Spc 7, San Bernardino CA 92410-1530
518113463          Michael Hroncich, 67 Park Ave, Maywood NJ 07607-2015
518113000          Michael Hubbard, Po Box 982, Kingston NH 03848-0982
518116538          Michael Huntley, 103 Wanda Ann Lane, Inman SC 29349-7564
518112715          Michael Inman, 110 Sapphire Ln, Pilot Mtn NC 27041-8161
518108751          Michael J Beardall, Dba Dba, 10133 Sweet Bay Mnr, Parkland FL 33076-3918
518113464          Michael J Castiello, 95 New Rd, Kendall Park NJ 08824-1131
518108752          Michael J Crotty, 1924 Deanna Dr, Apopka FL 32703-4700
518118750        + Michael J Fittro, 1405 17th Ave., Longview WA 98632-2945
518107937          Michael J Hutchins, 8 Cinnamon Springs, South Windsor CT 06074-3624
518118751          Michael J Hutchinson, 5521 89th Ave Ct W, University Pl WA 98467-1540
518106830        + Michael J Johnson, 309 El Tejon Avenue, Bakersfield CA 93308-3301
518111861          Michael J Keller, 1021 Fountain View Cir, South Lyon MI 48178-1568
518118752        + Michael J Lande, Charles Schwab & Co Inc.Cust, Ira Rollover, 14527 Vashon Hwy Sw, Vashon WA 98070-3503
518118753        + Michael J Lande, Uta Charles Schwab & Co Inc, Sar-Sep Ira Dtd 04/12/96, 14527 Vashon Hwy Sw, Vashon WA 98070-3503
518106831          Michael J Mcglue, 4320 Gladys Ave, Santa Cruz CA 95062-4510
518107740        # Michael J Mitchell, 8023 E 132nd Pl, Thornton CO 80602-8468
518118978          Michael J Plowman Rollover Ira Td, Ameritrade Clearing Custodian, N49w16054 Graysland Dr N, Menomonee Falls WI 53051-7538
518157955        + Michael J. Pratt, 9223 Springbrooke Circle, Louisville, KY 40241-3003
518118359        + Michael James Larry, 317 Garrison Pl, Virginia Beach VA 23452-5417
518110815        + Michael James Willis, Po Box 2117, Iowa LA 70647-2117
518107938          Michael Januska, 55 Fall Mountain Lake Road, Terryville CT 06786-7208
518114669        + Michael Jee, 5117 97th St, Corona NY 11368-3033
518105286          Michael John George, 61 Bickford Rd, Grovedale Vic 3216, Australia
518110692        + Michael Joseph Grantz, Charles Schwab & Co Inc Cust, Ira Rollover, 8 Oak Tree Ln, Louisville KY 40245-5041
518112126          Michael Joyce, 16525 24th Ave N, Minneapolis MN 55447-2308
518107939          Michael K Riter, 5 Lenore Dr, Meriden CT 06450-6621
518114670        + Michael Karfunkel, 30 Mcdonald Street, Staten Island NY 10314-5055
518114671       #+ Michael Kats, 501 E 87th St Apt 4h, New York NY 10128-7609
518106832          Michael Kelley, 2824 Rancho Costero, Carlsbad CA 92009-2104
518112716          Michael Kenneth Brooks Jr, 131 Burton Lake Rd, Dallas NC 28034-9524
518110436          Michael Khan, 3321 Cilantro Cove, Fort Wayne IN 46818-9140
518118979          Michael Knippen, 505 N Carroll St Apt 7, Madison WI 53703-1872
518110578          Michael Koshell, 503 S Pennsylvania Ave Apt 4, Anthony KS 67003-2657
518106833        + Michael Kravets Tod, 19209 Parthenia St Ste C, Northridge CA 91324-5158
518106834          Michael Kuo, 559 Cecil St, Monterey Park CA 91755-3337
518118754          Michael L Klinkhammer, 19011 Se 283rd St, Kent WA 98042-5457
518108753        + Michael L Mitchell &, Frances K. Mitchell Jt Ten, 3249 Rolling Hills Ln, Apopka FL 32712-6453
518107940          Michael L Olesnevich &, Andrea A Olesnevich Jtwros, 127 Ivy Ln, South Windsor CT 06074-6929
            Case 19-13273-VFP Doc 636 Filed 05/22/21 Entered 05/23/21 00:16:22                                                 Desc
                            Imaged Certificate of Notice Page 134 of 241
District/off: 0312-2                                        User: admin                                                       Page 132 of 239
Date Rcvd: May 20, 2021                                     Form ID: pdf905                                                Total Noticed: 12649
518106835        + Michael L Welsh &, Patricia L Welsh Jt Ten, 27171 Prestancia Way, Salinas CA 93908-1579
518115381        + Michael L Wilson, 8424 Walton Rd, Sagamore Hills OH 44067-1870
518112308          Michael Labrot, 201 Hyler Dr 15, Farmington MO 63640-2940
518107741          Michael Laganas, 2828 N Chelton Rd, Colo Spgs CO 80909-1010
518107742          Michael Lagreca, 3167 S Halifax St, Aurora CO 80013-4303
518112717          Michael Laine, 2621 Springdale St 105, Charlotte NC 28273
518115598          Michael Landrum, 3518 Nw Arlington, Lawton OK 73505-6125
518118360        + Michael Lee Carter &, L Carter Ten/Com, 517 Thistley Lane, Chesapeake VA 23322-2176
518105155          Michael Leggitt, 2186 Cedars Rd, Munford AL 36268-7030
518117588          Michael Licea, 14810 Weil Pl, Houston TX 77060-5013
518111862          Michael Lindman, 6941 7 Mile Rd, South Lyon MI 48178-7082
518110693        + Michael Lopiccolo, 1132 Oatlands Park, Lexington KY 40509-4506
518108754          Michael Loppnow, 5113 Chiquita Blvd S, Cape Coral FL 33914-6988
518112718        + Michael Louis Woodward, 225 Claude Ratledge Rd., Mocksville NC 27028-8129
518106836          Michael Luwin, 2263 Marsant Ave, Corona CA 92882-7593
518114672        + Michael Malek, 1840 West 4th Street, Brooklyn NY 11223-2727
518110694          Michael Marshall, 110 Willow Spring Cv, Paducah KY 42001-8662
518106837          Michael Martinez, 3824 West Street, Oakland CA 94608-3830
518116802          Michael Maurer, 4706 Shadow Wick Ln, Arlington TN 38002-7471
518108755          Michael Mccoy, 170 Northwest 47th Avenue, Plantation FL 33317-3160
518112719          Michael Mclamb, 5120 Autryville Rd, Autryville NC 28318-7250
518110579          Michael Mcrill, 1701 W 4th St Apt D8, Lawrence KS 66044-4630
518106838        + Michael Mehrdad Mocadam, 14667 Valley Vista Blvd, Sherman Oaks CA 91403-4110
518111121        + Michael Minney, 14 French Dr, Palmer MA 01069-9700
518108046          Michael Minuti, 603 Brighton Rd, Wilmington DE 19809-2824
518105463          Michael Morrillo, 3201 West Pecan Road, Phoenix AZ 85041-4351
518114673        + Michael Mullen, 34 Desbrosses Street, Apt 225, New York NY 10013-1792
518113466          Michael Murad, 238 Poplar Avenue, Pompton Lakes NJ 07442-1634
518105464          Michael Myrick, 2226 E Alta Vista Rd, Phoenix AZ 85042-4625
518111863        + Michael N Herndon, 29201 Sherry Ave, Madison Heights MI 48071-4479
518110580          Michael Napier, 1350 Southwest Hodges Road, Topeka KS 66615-9749
518108756          Michael Newman, 140 District St Palm Bay 32909, Palm Bay FL 32909-4785
518113467          Michael Oliveira, 64 Paint Island Spring Rd, Millstone NJ 08510-7946
518116151          Michael Omalley, 4774 Quail Cir, Schwenksville PA 19473-2090
518115599          Michael Otey, 333 Nw 5th St Apt2201, Oklahoma City OK 73102-3044
518110081        + Michael P Adamczyk &, Mary Lynn Adamczyk Jt Ten, 143 Evergreen Ave, Elmhurst IL 60126-2610
518110082          Michael P Adamczyk &, Mary Lynn I Adamczyk Jtwros, 143 Evergreen Avenue, Elmhurst IL 60126-2610
518113001        + Michael P Delaney, 563 Straits Rd, New Hampton NH 03256-4722
518111122          Michael P Hanlon, 2 Britton Rd, Peabody MA 01960-6606
518113002          Michael P Maggioli, 34 Overlook Dr, Atkinson NH 03811-2732
518115770          Michael Padelford, 7453 N Mckenna Ave, Portland OR 97203-4159
518109363          Michael Parker, 190 Stone Pond Ln, Alpharetta GA 30022-5542
518111123          Michael Patrick Wetson, 3 Madonna Dr, South Hamilton MA 01982-1713
518112885          Michael Paul Haring, 4818 University Dr S, Fargo ND 58104-6407
518113003        # Michael Peacock, 2 Cleo Circle, Rochester NH 03868-5801
518106841          Michael Peeler, 19049 Summit Ridge Dr, Walnut CA 91789-4516
518114674        + Michael Peter Murphy, 51 Lebanon St, Hamilton NY 13346-1225
518106842          Michael Peters Ira Td Ameritrade Inc, Custodian, 31710 Foxfield Dr, Thousand Oaks CA 91361-4715
518113468        + Michael Petrak, 2000 Linwood Ave, Apt 15g, Fort Lee NJ 07024-3010
518116803          Michael Phifer, R/O Ira Vftc As Custodian, 3000 Eva Flatwoods Rd, Camden TN 38320-8002
518112128          Michael Phonexiengsa, 2555 83rd Ave N, Minneapolis MN 55444-1579
518110083          Michael Platt, 10314 S Central Park Ave, Chicago IL 60655-3110
518112129          Michael R Carter, 12608 86th Pl N, Maple Grove MN 55369-3056
518112720          Michael R Gettys, 1281 Gettys Road, Ellenboro NC 28040-7711
518113469          Michael R Hack, 11 Horseshoe Dr, Hillsborough NJ 08844-2313
518113004          Michael R La Clair, Tod, 8 Mountain View Dr, Conway NH 03818-6222
518118755          Michael R Mazrum, 9314 Canyon Rd E Unit 68, Puyallup WA 98371-6393
518114675        + Michael R Monfils, 1459 Summit Avenue, Peekskill NY 10566-4835
518113838        + Michael R Roberson Roth Ira, Td Ameritrade Clearing Custodian, 16 Fairway Dr, Yerington NV 89447-2116
518114676          Michael Rana, 1436 East 94th Street 2nd, Floor, Brooklyn NY 11236-5010
518110085          Michael Raymond Jaros, 211 Fisher Ave, Rockdale IL 60436-2616
518111864          Michael Rodich, 7901 Lake St, Monroe MI 48161-3856
518116153          Michael Rogers, 63 Dogwood Rd, Hamburg PA 19526-8037
            Case 19-13273-VFP Doc 636 Filed 05/22/21 Entered 05/23/21 00:16:22                                                  Desc
                            Imaged Certificate of Notice Page 135 of 241
District/off: 0312-2                                         User: admin                                                      Page 133 of 239
Date Rcvd: May 20, 2021                                      Form ID: pdf905                                               Total Noticed: 12649
518111451            Michael Rohrer, 5521 Daybreak Terrace, Baltimore MD 21206-3010
518113470            Michael Rosati, 111 Sheraton Avenue, Cinnaminson NJ 08077-2733
518108758            Michael Ruess, 971 Nw 10th St, Boca Raton FL 33486-2217
518113472            Michael S Bellia C/F, Francesca L Bellia Utma/Nj, 223 Bishop Rd, Mullica Hill NJ 08062-2653
518117590            Michael S Bowdry, 4238 Lake Tahoe Dr., Corpus Christi TX 78413-4432
518110438            Michael S Busse &, Catherine A Busse Jt Wros, 14428 Smugglers Notch, Fort Wayne IN 46814-8701
518106844            Michael S Chambers &, Kimberly A Chambers Jtwros, 1318 Tolliver St, Sacramento CA 95833
518110695       #+   Michael S Goodlett, 145 Inverness Drive, Georgetown KY 40324-8686
518113473            Michael S Livornese, 185 Carlton Place, New Milford NJ 07646-1209
518118053            Michael S Pease, 5271 W Mirasol Ln, Herriman UT 84096-5412
518106845            Michael S Recht Cust, Eli Benjamin Recht Utma Ca, 6847 Elaine Way, San Diego CA 92120-3932
518106846            Michael S Recht Cust, Giuliette L Recht Utma Ca, 6847 Elaine Way, San Diego CA 92120-3932
518114677            Michael S Schneider Cust, Aviva H Schneider Utma Ny, 8 Tauber Ter, Monsey NY 10952-1645
518114678            Michael S Schneider Cust, Choya Sarah Schneider Utma Ny, 8 Tauber Ter, Monsey NY 10952-1645
518117591        +   Michael Sanders &, Michelle Sanders Jt Ten, 6903 Blandford, Houston TX 77055-7646
518108759            Michael Sanjorge, 4634 Southwest 129th Avenue, Miami FL 33175-4532
518106847            Michael Santa Maria, 18864 Damasco St, West Covina CA 91792-3035
518107941            Michael Schettino, 63 Glenwood Road, North Branford CT 06471-1526
518117592            Michael Schoenneman, Roth Ira ETrade Custodian, 4611 Vista Estates Ct, Spicewood TX 78669-6838
518111865            Michael Schultz, 3629 Perry Ave Sw, Wyoming MI 49519-3647
518106849            Michael Scott, 6312 Paramount Blvd Apt 2, Long Beach CA 90805-4313
518117593        +   Michael Scott Vanderhei, Charles Schwab & Co Inc Cust, Ira Rollover, 1810 Man O War Court, Richmond TX 77406-1849
518111866            Michael Selders, 45075 Trails Court, Canton MI 48187-1765
518116154            Michael Shane Cyr, 31 Wilkinson Dr, Landenberg PA 19350-9359
518108760            Michael Shearer, 2557 N Alafaya Trl Apt 109, Orlando FL 32826-3964
518112940        +   Michael Sibbernsen, 287 Concord Cir, Papillion NE 68046-4104
518115382        +   Michael Sickinger, 11931 Lawnview Ave, Springdale OH 45246-2457
518111452            Michael Smith, 99 Howard Ct, Frederick MD 21702-6103
518115383            Michael Sprague, 9691 Harding Highway East, Galion OH 44833-9791
518113474            Michael Staab, 17 Braden Dr, Marmora NJ 08223-1171
518110816        +   Michael Staggs, 10030 Chenier Point, Shreveport LA 71106-9317
518110087            Michael Stasch, 70 Ela Rd, Inverness IL 60067-4451
518115384            Michael Stephenson, 8620 Deer Meadow Boulevard, Streetsboro OH 44241-5868
518110439            Michael Stezowski, 2222 Deer Lodge Place, Fort Wayne IN 46818-8716
518106850        +   Michael Stinnett, 7045 Lanewood Ave, Los Angeles CA 90028-3305
518111124        +   Michael Stournaras, 19 Westgate Rd, Framingham MA 01701-8843
518111453        +   Michael T Gaylor, 9850 Old Indian Head Rd, Upper Marlboro MD 20772-7988
518112721            Michael T Griffin, 129 Colquitt Dr, Wilmington NC 28412-3138
518113839            Michael Tarnopol, 811 Ambassador Drive, Henderson NV 89002-9628
518114680        +   Michael Thomas, 28 Commerce Blvd, Amityville NY 11701-1509
518106852            Michael Tiner, 2045 Central Ave, Alameda CA 94501-4264
518112130            Michael Tomascak Ira Td Ameritrade, Clearing Custodian, 4740 Quail Ave N, Crystal MN 55429-3737
518116155            Michael Torjman, 86 Ross Rd, Southampton PA 18966-5604
518112886            Michael Trupka, 4762 Harvest Dr S, Fargo ND 58104-4332
518112309            Michael Tucci, 3325 Holmes St, Kansas City MO 64109-1757
518105465            Michael Tuley Tod, 13627 N Catclaw Ct, Fountain Hls AZ 85268-3175
518113840            Michael Valdez, 1012 Shades End Avenue, North Las Vegas NV 89081-3315
518106853        +   Michael Van De Veer Ex, Est Ronald Cisneros, 21505 Saticoy Street Apt 204, Canoga Park CA 91304-5022
518110088            Michael Villarreal, 4340 North St Louis Ave, Chicago IL 60618-1123
518110440            Michael Volovic, 990 Fawn View Dr, Carmel IN 46032-7763
518112722            Michael Volquez, 12737 Meadow Creek Ln 101, Pineville NC 28134-5304
518112723            Michael W Harris, 780 N Old Greensboro Rd, High Point NC 27265-7237
518114681        +   Michael Wheeler, 6 Sanfordville Rd, Warwick NY 10990-2838
518109364            Michael Williams, 256 Woodcreek Way, Acworth GA 30101-2013
518105466            Michael Wise, 10858 West Edgemont Avenue, Avondale AZ 85392-5812
518108762            Michael Wolf Schiffer & Madelyn, Jane Schiffer Jt Ten, 1089 Yarmouth E, Boca Raton FL 33434-4550
518112131            Michael Wong Ira Td Ameritrade, Clearing Custodian, 4925 Royale Way, Eagan MN 55122-3387
518105467        #   Michael Zaccardo, 6522 E Albany St, Mesa AZ 85205-9028
518115386            Michael Zenn, 4891 Norquest Blvd, Austintown OH 44515-1636
518110089        +   Michael Zvaig, Charles Schwab & Co Inc Cust, Ira Rollover, 795 Ravenswood Ct, Lake Zurich IL 60047-2834
518114682        +   Michaela Durso, 120 Townsend Ave, Pelham Manor NY 10803-3112
518113475       #+   Michaela Hayes, 433 Washington St, Carlstadt NJ 07072-1408
518106855        #   Michaela Wilde, 1815 Sabrina Terrace, Corona Del Mar CA 92625-1819
            Case 19-13273-VFP Doc 636 Filed 05/22/21 Entered 05/23/21 00:16:22                                                     Desc
                            Imaged Certificate of Notice Page 136 of 241
District/off: 0312-2                                          User: admin                                                       Page 134 of 239
Date Rcvd: May 20, 2021                                       Form ID: pdf905                                                Total Noticed: 12649
518111125            Michah Field, 188 Five Corners Rd, Centerville MA 02632-3129
518110512            Michal Ayalon, 43/20 Hasaifan St L, Ramat Hasharon, 4724843, Israel
518114683        +   Michal Kuklis, 8 Penny Ln, Dryden NY 13053-9786
518113476        +   Micheal H Scully, 313 Velde Ave, Pennsauken NJ 08110-3828
518109365        +   Micheal Newman, 22 E Dubois St 2b, Pembroke GA 31321-7028
518110817            Micheal Wayne Fontenot, 203 L Anse Meg Rd, Mamou LA 70554-4563
518114684        +   Michel A Previl, P.O. Box 583, Baldwin NY 11510-0386
518114685            Michel A Previl C/F, Andrew L Previl Utma/Ny, Po Box 583, Baldwin NY 11510-0386
518114686            Michel A Previl C/F, Gregory J Previl Utma/Ny, Po Box 583, Baldwin NY 11510-0386
518115661            Michele Degli-Angeli, 285 Lancrest St, Pickering On L1v 6n3, Ontario
518108763        +   Michele Mclaughlin, 2717 Sw 14th Dr, Deerfield Beach FL 33442-6026
518116539            Michelin 401 (K) Plan, Vftc As Trustee, FBO Donald H Becknell Jr, Po Box 425, Campobello SC 29322
518108764            Micheline Etienne, 418 Phippen Waiters Road Apt 2, Dania Beach FL 33004-4914
518109614        +   Michelle Cormack, Charles Schwab & Co Inc Cust, Ira Rollover, 1751 Jonathan Drive, Fort Dodge IA 50501-7622
518106857            Michelle Hanna, 3197 Wayne Ln, San Diego CA 92117-4429
518118980            Michelle K Zimmer-Maertz C/F, James D Maertz Utma/Wi, N9177 Christopher Ln, Appleton WI 54915-7089
518111126            Michelle L Tigges Cust, Kenneth J Tigges Jr Utma Ma, 4 Ellen Rd, Burlington MA 01803-1303
518109366        +   Michelle M Skrzypek Cust, Mason J Skrzypek Utma Ga, 2270 Emerald Dr, Jonesboro GA 30236-5224
518111454            Michelle Ma Rollover Ira, Td Ameritrade Clearing Inc Custodian, 7712 Sebago Rd, Bethesda MD 20817-4844
518110090            Michelle Manjarrez, R/O Ira ETrade Custodian, 178 Wedgeport Circle, Romeoville IL 60446-3755
518106858            Michelle Mapua, 888 W E. Street, Unit 2304, San Diego CA 92101-6024
518110091            Michelle Mccarter, 3303 Laurel Ln, Hazel Crest IL 60429-1093
518114687        +   Michelle Montenegro, 833 40 Street, Brooklyn NY 11232-3803
518111867            Michelle Morgan, 16551 Fenmore St, Detroit MI 48235-3422
518109367            Michelle Newell, 7043 Roselake Cir, Douglasville GA 30134-1676
518118981            Michelle Orourke, 530 North 109th Street, Wauwatosa WI 53226-4210
518110092            Michelle Sebasco, 1911 Ridgemoor Drive, Plainfield IL 60586-5938
518111455            Michelle Shaw-Williams, 14173 Aldora Cir, Burtonsville MD 20866-2029
518117596            Michelle T Simon, 1317 Spanish Needle Trl, Fort Worth TX 76177-7208
518106859            Michelle Tsang, 102 Flying Mist Isle, Foster City CA 94404-1402
518113005            Michelle Wilbur, 4 Midhurst Rd, Nashua NH 03062-2661
518110818        +   Michelle Wolkomir, 2840 Caribbean Cv, Shreveport, LA 71105-2763
518106860        +   Michiel O Noordewier, 5915 Shaw Lopez Row, San Diego CA 92121-4382
518106861            Middleton Mills Ttees, FBO Dr Robert G Mcneil, 400 S El Camino Real Ste 1200, San Mateo CA 94402-1703
518113733        +   Miguel A Artiga, 5789 Crest Rd, Santa Teresa NM 88008-9517
518113477            Miguel A Tavarez, 2100 14th St, Hammonton NJ 08037-2804
518105468        +   Miguel Antonio Lopez, Designated Bene Plan/Tod, 418 W Chipman Rd, Phoenix AZ 85041-3179
518108767            Miguel Castaneda, 9360 Fontainebleau Blvd D203, Miami FL 33172-5608
518115600            Miguel Pabon, 1548 South Columbia Place, Tulsa OK 74104-4727
518117597            Miguel Ruvalcaba Jr, 2014 Harlandale Ave, Dallas TX 75216-2012
518118757            Miguel Vasquez, 10828 114th Avenue Southwest, Tacoma WA 98498-1469
518110819            Miguel Velasquez, 913 Mystic Ave, Terrytown LA 70056-4553
518114689        +   Mika Born, 246 E 90th St, Apt 4b, New York NY 10128-3588
518109368            Mikal Hizine, 539 Cornelius Dr, Hampton GA 30228-2369
518106862        #   Mike B Bancroft, 608 1/2 Capitola Ave Apt A, Capitola CA 95010-2845
518114690        +   Mike Janavey, 7 Southwind Dr, Cross River NY 10518-1405
518106864            Mike Ke-Fong Hsu Ira, Td Ameritrade Clearing Custodian, 113 Colton Ave, San Carlos CA 94070-4738
518116157            Mike Ninh, 1836 E Huntingdon St, Philadelphia PA 19125-1120
518111868        #   Mike Schlacht, 4125 3rd Street, Wayne MI 48184-2125
518106865            Mike Selleck, 541 Sandra Lane, Oroville CA 95966-8527
518105262            Mike Stevenson, 2609 Harrison Cv, Jonesboro AR 72404-9209
518112310        +   Mike Stigall, 421 S Church St, Saint Peters MO 63376-1347
518108769            Mike W Johns, 123 Beverly Dr, Niceville FL 32578-2615
518110093            Mikhail Roufail, 5612 Saint Charles Rd Apt 1n, Berkeley IL 60163-1108
518109369            Mikias Melese, 25 Carrera Rd, Stockbridge GA 30281-4389
518114691        +   Miklos Blaustein, 1545 E 31st St, Brooklyn NY 11234-3454
518113478            Mikyong Kim Rollover Ira, Td Ameritrade Clearing Custodian, 12 Fillmore Dr, Morristown NJ 07960-4547
518105156            Milad Behbahani, 908 Woodall Lane Northwest, Huntsville AL 35816-3542
518111869            Milad Hindo, 38714 Faith Drive, Sterling Heights MI 48310-2949
518111870            Milad Qazazi, 5215 Richard Run, West Bloomfield MI 48322-2104
518110094            Milan Popovic, 1255 S State St Unit 1702, Chicago IL 60605-3582
518114692        +   Milana Efraimov, 820 Ocean Pkwy Apt 607, Brooklyn NY 11230-2132
518115387            Miles Juschka, 4752 Blairfield Dr B, Columbus OH 43214-2349
            Case 19-13273-VFP Doc 636 Filed 05/22/21 Entered 05/23/21 00:16:22                                              Desc
                            Imaged Certificate of Notice Page 137 of 241
District/off: 0312-2                                       User: admin                                                    Page 135 of 239
Date Rcvd: May 20, 2021                                    Form ID: pdf905                                             Total Noticed: 12649
518105017          Millie Diep, 6212 Dalton Dr Nw, Calgary T3a 1e3, Alberta
518112132        + Millie I Wittenberg, 460 Junction Ave, Winona MN 55987-2425
518108770          Milton B Lall Sr &, Bebe R Lall Jt/Tic, 1900 Nw 115 Way, Coral Springs FL 33071-5765
518106866          Milton Ochoa, 1429 W 56th St, Los Angeles CA 90062-2815
518107942        # Milton Perez, 191 Queen St, E2, Southington CT 06489-7005
518108771        + Milton Russell Womack Ttee, Milton R Womack Revocable Livi, U/A Dtd 04/25/1991, 10415 Winding Stream Way, Bradenton FL
                   34212-5283
518111456          Min Tang, 3208 Cherry Mill Dr, Adelphi MD 20783-1039
518111457          Min Tang Roth Ira, Td Ameritrade Clearing Inc Custodian, 3208 Cherry Mill Dr, Adelphi MD 20783-1039
518110096        # Mina Ibrahim, 3206 Palmer Dr Apt 15, Champaign IL 61822-1449
518113479        + Minaha Murray, 64 11th Ave, Newark NJ 07107-2017
518106867          Minal Jatinkumar Gandhi, 792 Sageleaf Ct, Hayward CA 94544-5750
518114693        + Minaxi K Dave, Jagdish Ghody, 4265 Kissena Blvd Apt 231 Newport Apts., Flushing NY 11355-3206
518109370          Mindy Rose, 2424 East 38th Street, Savannah GA 31404-3855
518115662          Ming Luo, 1011-160 Alton Towers Cir, Scarborough On M1v 4x8, Ontario
518114694        + Ming Szeto, 13915 83rd Avenue Apt 721, Briarwood NY 11435-1528
518115663          Mingbo Ji, 97 Rodeo Dr, Nepean On K2j 5k2, Ontario
518106868          Mingjen Tang Chai &, Shangyu Chai Jtwros, 1663 Bronze Knoll Road, Diamond Bar CA 91765-2610
518108773        + Minglu Liu Fidler, 915 N Shine Ave, Orlando FL 32803-3329
518116804          Mingzhan Wu, 9727 Chestnut Hill Ln, Chattanooga TN 37421-4816
518114695        + Minh Chau, 59 Church Ave, Brooklyn NY 11218-3789
518117599          Minh Dai, 5105 Coral Cove Court, Plano TX 75093-7511
518117600          Minh Le, 12807 Quail Creek Dr, Pearland TX 77584-3300
518106869          Minh T Ton, 17616 Blythe St, Northridge CA 91325-4334
518105157          Minnick Eargle, 155 Mallory Ln, Elmore AL 36025-1429
518109371          Minnie L Duckett, 6055 Hickory Bend Drive, Douglasville GA 30135-6045
518117601          Minnie Zerihun, 11343 Travelers Way Cir, Houston TX 77065-4977
518105555          Mintbroker International Ltd., P.O. Box N-8340, Attention: Antonio Collie, Nassau, Bahamas
518111458          Mintesnot Tsige, 1701 Elrino Street Apt H, Baltimore MD 21224-6144
518113006          Miralkumar D Patel &, Shivani P Gandhi Ten Com, 381 Us Route 3, Lincoln NH 03251-4121
518110820          Miranda Eichler, 1213 N Roman St, New Orleans LA 70116-2148
518118361          Miranda Internicola, 9041 Whistling Swan Rd, Chesterfield VA 23838-8901
518110821          Miriah Richard, 214 Goldenwood Dr, Slidell LA 70461-4210
518118982          Mirib Abdallah, 6725 South 18th Street, Milwaukee WI 53221-5212
518117603          Mirko Milosevic, 23307 Meadow Cross Ln, Katy TX 77494-2143
518110097          Miroslaw Rydlewski, 3428 N Nagle, Chicago IL 60634-3812
518113480          Mirzet Mehovic, 67 Kinzley St, Little Ferry NJ 07643-1005
518115601          Misail Nieto & Kenia Nieto Jt Ten, 8601 S Mingo Rd Apt 1107, Tulsa OK 74133-4589
518106871        + Mishael Jabez Israel, 32920 Marie Dr, Lake Elsinore CA 92530-0627
518108774          Mishay D Pennington, 301 W Platt St # 442, Tampa FL 33606-2292
518105018          Miss Graziella Nahas, 728 Canfield Way Sw, Calgary T2w 1k1, Alberta
518115664          Miss Ravitha Thanigasalam, 370 Dixon Rd Unit 1607, Etobicoke On M9r 1t2, Ontario
518115665          Miss Sailaya Sabanathan, 107 Cabernet Cir, Etobicoke On M9v 5a2, Ontario
518115666          Miss. Fiona Tam, 3165 Watercliffe Crt, Oakville On L6m 0k7, Ontario
518115667          Miss. Jie Han, 3354 Redpath Cir, Mississauga On L5n 8r2, Ontario
518115668          Miss. Katherine A Mccullam, 265 Ridley Blvd Apt 1810, North York M5m 4n8, Ontario
518109545          Miss. Lei Shen, 10 Elmsley Dr, Richmond Hill L4c 8n1, Ontario
518105158          Miss. Tammy M Formoe, 25 Northstar Close Suite 304, St. Albert Ab T8n 7p2, Canada
518110441          Mitch Dawson, 5299 Brumley Rd, Newburgh IN 47630-9599
518112724        + Mitchel Cole &, Rubylinda A Cole Jt Ten, 9 Rosebay Lane, Greensboro NC 27455-3407
518106872          Mitchell Ari Kupinsky, 2298 Oak Haven Ave, Simi Valley CA 93063-5022
518114696          Mitchell Blas And, Sue Ann Vajda Jt Ten, 24-14 24th Street, Astoria NY 11102-2828
518116540       #+ Mitchell Davis, 81 Morris St, Charleston SC 29403-6054
518109372          Mitchell Falkner, 7334 Franklin Lake Ct, Winston GA 30187-2112
518110517          Mitchell Fong, 9 Empire Ave, St. John's Nl A1c 3e4, Canada
518118362          Mitchell Linde, 5941 Arlington Blvd, Arlington VA 22203-1105
518114697        + Mitchell Phillips, 7301 State Route 104, Oswego NY 13126-6001
518117604          Mithun Makam Ira Td Ameritrade, Clearing Custodian, 3426 Rockyridge Dr, Houston TX 77063-5210
518113481          Mittali V Mehta, Po Box 951, Clifton NJ 07014-0951
518119147          Mitulkumar Bhandari, 77 Pertosa Dr, Brampton L6x 4w7, Ontario
518119148          Mme Ginette Carrier, 785 8e Rue, Saintgeorges G5y 5h8, Quebec
518119149          Mme Marie-Noelle, Bouchard-Shooner, 59 Rue Des Florins, Blainville J7c 5e5, Quebec
518106873        # Mo Tony Ramish, 602 W Bonaventure Ave, Tracy CA 95391-1225
            Case 19-13273-VFP Doc 636 Filed 05/22/21 Entered 05/23/21 00:16:22                                                 Desc
                            Imaged Certificate of Notice Page 138 of 241
District/off: 0312-2                                       User: admin                                                       Page 136 of 239
Date Rcvd: May 20, 2021                                    Form ID: pdf905                                                Total Noticed: 12649
518114698        + Mohamad Akra, 317 W 107th St A, New York NY 10025-2779
518114699       #+ Mohamad Wissam Akra, 104 E 31st St Apt 1a, New York NY 10016-6815
518115388        # Mohamad Younes, 26898 Kingston Circle, North Olmsted OH 44070-1835
518108775          Mohamed Ahmad, 246 Ne 116th St, Miami FL 33161-6620
518108776          Mohamed Backush, 2111 West Clifton Street, Tampa FL 33603-1025
518115389        # Mohamed Bahri, 2137 Easthill Ave, Cincinnati OH 45208-2615
518111581          Mohamed Khalid, 202 Park St 1, Lewiston ME 04240-7925
518112725          Mohamed Moustafa, 2917 Rozzelles Ferry Rd, Charlotte NC 28208-3236
518114700        + Mohamed Muntaz, 101-42 124st, Jamaica NY 11419-2102
518106874          Mohammad A Ali &, Etaf F Ali Jt Ten, 16563 Owl Tree Rd, Riverside CA 92504-9543
518106875          Mohammad A Ali Sep Ira Td, Ameritrade Clearing Custodian, 16563 Owl Tree Rd, Riverside Ca95 CA 92504-9543
518110098          Mohammad Abed, 10917 Cook Ave, Oak Lawn IL 60453-6332
518113482          Mohammad Abubakar Khan, 153 Marin Drive, Absecon NJ 08201-9329
518113483        + Mohammad Afzal Tod, 314 Fieldcrest Dr, New Egypt NJ 08533-2533
518114701        + Mohammad Ahamed, 8566 160th Street House, Jamaica NY 11432-1722
518114702        + Mohammad Akram, 1925 Mcgraw Ave 6e, Bronx NY 10462-7951
518113484          Mohammad Ehtesham, 3 Green Springs Way, Freehold NJ 07728-9070
518111129        + Mohammad Golam Maola Khan &, Anna-Margareta Ryden Jtwros, 154 Ridge Street, Winchester MA 01890-2250
518111871          Mohammad Imran, 2388 Jonathan Ct, Ann Arbor MI 48108-2525
518111459          Mohammad Malik, 7516 Ashton Valley Way, Catonsville MD 21228-1046
518106877        + Mohammad Muslim Jami, 385 Carlyn Ave, Campbell CA 95008-1917
518106878          Mohammad Piraiegar, Ira Sep, Td Ameritrade Clearing Custodian, Po Box, Port Hueneme CA 93044
518106879          Mohammad Rafique, 4077 Redondo Dr, El Dorado Hills CA 95762-7554
518106880          Mohammad Reza Fathie, 9806 Fox Valley Way, San Diego CA 92127-3405
518112133          Mohammad S Odeh & Nisreen H Hijazi, Jt Ten, 3557 117th Ln Ne, Minneapolis MN 55449-5842
518112726          Mohammad Syed, 101 Hot Springs Ct, Holly Springs NC 27540-6002
518114703        + Mohammad Tariq, 1a Cheryl Rd, N Massapequa NY 11758-1042
518110442          Mohammed A Allaw, 2100 Lakes Edge Dr, Newburgh IN 47630-8000
518113485          Mohammed Abdul Razak, 135 Liberty Rd, Apt B, Bergenfield NJ 07621-4546
518117605          Mohammed Akheel Ahmed, 7308 Boxwood Ct, Irving TX 75063-5515
518117606          Mohammed Al-Dulaimi, 5100 Locke Ave, Fort Worth TX 76107-5216
518112727          Mohammed Ibrahim, 8276 Mcguire Dr, Raleigh NC 27616-7704
518110099          Mohammed Ilyas, 6242 North Hoyne Avenue 2c, Chicago IL 60659-3057
518114704        + Mohammed Islam, 523 Euclid Avenue, Brooklyn NY 11208-3109
518110100        + Mohammed Ismail Ahmed Sep Ira, Td Ameritrade Clearing Inc Custodian, 737 S Fairfield Ave, Lombard IL 60148-3503
518111872          Mohammed Khonizi, 22238 Solomon Blvd 228, Novi MI 48375-5075
518112728          Mohammed Obaid F Shaikh, 9712 Grove Crest Ln Apt 1503, Charlotte NC 28262-7479
518114705        + Mohammed Rahman, 3050 Bainbridge Ave 3d, Bronx NY 10467-3945
518105471        + Mohammed Tanvir Quddus, 474 West Seagull Drive, Chandler AZ 85286-7799
518114706        + Mohammed Uddin, 587 Eldert Lane, Brooklyn NY 11208-3335
518117607          Mohammed Wahaj, 200 Windy Knoll Lane, Wylie TX 75098-5169
518106882          Mohammmed S Akhtar, 2317 Dubois St, Milpitas CA 95035-7813
518119150          Mohanakumar Thanabalasingam, 46 Eagleridge Dr, Brampton L6r 1e9, Ontario
518110101          Mohanie Harrinam, 781 Martin Dr, Elgin IL 60120-3137
518114707        + Mohit Patel, 248-15 88th Road, Bellerose NY 11426-2005
518108778          Mohsen W Habib, 1468 Excalibur Dr, Clearwater FL 33764-2886
518118363        + Moises Chavez-Villar, 3213 Burbank Ln, Woodbridge VA 22193-1331
518111460        # Moises Dejman, 6713 Darwood Dr, Baltimore MD 21209-1405
518109373          Moises Obregon, 5908 Buxton Drive, Columbus GA 31907-3635
518106883          Mojgan Rahimi, 6602 Petit Ave, Van Nuys CA 91406-5627
518112729          Mollie Weimer, 8609 Abbotsbury Ct, Raleigh NC 27615-2601
518114708        + Molly K Gibson, 65 Amy Dr, Tonawanda NY 14150-6101
518119152          Mon-Fong Tsai, 2f No 90-2 Song Kao Road, 110, Taipei, Taiwan
518106884          Mona Hamzeh, 18631 Burbank Boulevard 17, Tarzana CA 91356-2625
518117608          Mona Sorouri, 3513 Oak Island Ln, Flower Mound TX 75028-1406
518119151          Monex Boom Securities (H.K.) Limited, Clients Account-Boom Omnibus Cash, Attn: Kit Mei Agatha Lo Lai, 25/F A1a Tower 183
                   Electric Road North P, Hong Kong
518117609        + Moni K Mathew &, Mathew K Abraham Jt Ten, 5910 Shadywood Ln, Garland TX 75043-1775
518106885        + Monica C Di Perna, 5251 Desmond Street, Oakland CA 94618-1053
518106886        + Monica C Diperna Custodian, Maximus A Diperna, Unif Trans To Minors Act Ca, 5251 Desmond Street, Oakland CA 94618-1053
518117610        + Monica C Lynch &, David Barrett Cooper, Jt Ten, 628 Moondale Dr, El Paso TX 79912-4236
518112311          Monica L Vohsen &, John C Vohsen, 3 Trappers Way, St Charles MO 63303-6215
518114709        + Monica Luchi, 430 East 29th Street, Suite 940, New York NY 10016-8367
            Case 19-13273-VFP Doc 636 Filed 05/22/21 Entered 05/23/21 00:16:22                                                    Desc
                            Imaged Certificate of Notice Page 139 of 241
District/off: 0312-2                                         User: admin                                                        Page 137 of 239
Date Rcvd: May 20, 2021                                      Form ID: pdf905                                                 Total Noticed: 12649
518111873            Monica R Smith, 17620 Gateway Cir, Southfield MI 48075-4718
518107744            Monica Roybal, 636 Euclid Ave, Pueblo CO 81004-1747
518119153            Monica Welch, 3 Legend Lane, Brampton L6x 5b5, Ontario
518106887        +   Monique Lau, 2402 Sarbonne Drive, Oceanside CA 92054-5738
518108779            Monique Livolsi, 889 Ironwood Dr, Melbourne FL 32935-5007
518106889            Monserrat De La A Soto, 1839 E Gage Ave, Los Angeles CA 90001-1815
518119154            Monsieur Abdelhak Achouri, 3231 Boul Du Versant-Nord, G1x 3v5, Quebec
518119156            Monsieur Dino Corneau, 190 Rue Triquet, Chicoutimi G7g 4s7, Quebec
518116378            Monsieur Duy Linh Nguyen, 8275 Lafleche, Montreal H1l 2y2, Quebec
518119157            Monsieur Ioan Claudiu Boros, 6170 Rue Jean-Cocteau, Laval H7r 6b1, Quebec
518119158            Monsieur Mamadou Lamarana Diallo, 134 Morton Ave Apt 3, Moncton E1a 3h6, New Brunswick
518119159            Monsieur Martin St-Germain, 875 Rue Boule, Longueuil J4j 5e3, Quebec
518119160            Monsieur Maxime Berube, 3065 Rue Labelle, Vaudreuil-Dorion J7v 8h8, Quebec
518119161            Monsieur Mbarek Sabri, 4850 Boul Robert App 1, Saint-Leonard H1r 1p6, Quebec
518119162            Monsieur Michel Ouellette, 585 Rue Des Balsamines, Saint-Eustache J7p 5r2, Quebec
518119163            Monsieur Mustapha Ait Idir, 1180 Crois Champigny, Laval H7e 4m1, Quebec
518119164            Monsieur Pascal Poinsignon, 200 Rue Regent, Greenfield Park J4v 2v4, Quebec
518119165            Monsieur Stephane Menard, 8255 Boul Leduc Unite 513, Brossard J4y 0n9, Quebec
518119166            Monsieur Steve Drolet, 3666 Rte Brassard, Shipshaw G7p 1c4, Quebec
518119167            Monsieur Steve Goudreau, 671 Rue Des Patriotes, Saint-Jerome Qc J7z 7a7, Quebec
518119168            Monsieur Sylvain Leclerc, 440 Place Du Louvre Unite 203, Mascouche J7k 0m2, Quebec
518119169            Monsieur Sylvain S L Labrecque, 2952 Rue Fendall, Montreal H3t 1n1, Quebec
518113007            Monte Freire, 7 Taylor Street, Nashua NH 03060-5026
518106890        +   Monte R&Susan J Weddle Fam Tst, Or Susan J Weddle Tr, 3848 Coronado Ave, San Diego CA 92107-3729
518118984        +   Montrell Anderson, 10206 W Leon Terrace Dr, Milwaukee WI 53224-4410
518114710            Mordechai Greenfeld, 47 A Lynch Street, Brooklyn NY 11206-5464
518118364            Morgan Archer, 3407 Hazelhurst Ave, Richmond VA 23222-2025
518114711            Morgan M Mitchell And, Linda D Mitchell Jtwros, 305 London Square Dr, Clifton Park NY 12065-3748
518115771            Morgan Mccarley, 18485 Vista Court, West Linn OR 97068-1143
518114712            Morgan Mitchell & Linda Mitchell, Jt Ten, 305 London Square Dr, Clifton Park NY 12065-3748
518118758        #   Morgan Zora, 1911 S Bayview St, Seattle WA 98144-5153
518117612            Morningstarr R Scholtes, 1440 W Bitters Rd, Apt 224, San Antonio TX 78248-1364
518114713        +   Morris E Sacks Tr FBO Sacks Family, Trust Ua Jan 23 2018, 723 East Park Court, Valley Stream NY 11581-3507
518114714        +   Morris G Charles Jr., 665 East 181st Street Apt 13-H, Bronx NY 10457-2606
518114715        +   Morris Rieger, 30 Delafield Dr, Albany NY 12205-2408
518043015        +   Morrison & Foerster LLP, PO Box 742335, Los Angeles, CA 90074-2335
518036520        +   Morrison & Foerster LLP (Inc), 250 West 55th Street, New York, NY 10019-0050
518349969        +   Morrison & Foerster, LLP, 425 Market Street, San Francisco, CA 94105-2482
518106891            Morten Jespersen, 1213 Greenacre Avenue, Los Angeles CA 90046-5707
518108780        +   Morton Stenzler, Designated Bene Plan/Tod, 7719 Aralia Way, Largo FL 33777-4911
518117613            Moses Dealejandro, 2285 Tallow Dr, Portland TX 78374-3051
518111461            Moses Jaia, 9432 Canterbury Riding, Laurel MD 20723-1448
518108781            Moses Reyes, 615 West Ella J Gilmore Street, Apopka FL 32703-6922
518116541            Moses Veracruz, 200 Glastonbury Dr, Greer SC 29651-5087
518106892            Moses Wosk, 5053 Ashberry Rd, Carlsbad CA 92008-3857
518114716        +   Moshe Glixman, 992 East 15th Street 2r, Brooklyn NY 11230-3730
518114717            Moshe R Oppenheim Ira Td Ameritrade, Clearing Custodian, 753 Evergreen Dr, West Hempstead NY 11552-3404
518114718            Moshe Weichbrod &, Masha Weichbrod Jt Ten, 47 N Cole Ave, Spring Valley NY 10977-4736
518111462            Moubarak Dambo, 110 Neel Ave, Reisterstown MD 21136-1023
518114719        +   Mouhaminou Ouro Banna, 108-29 164th Street, Jamaica NY 11433-2826
518111874            Mouin M Jawad & Brenda G Jawad Jt, Ten, 481 S Beech Daly St, Dearborn Heights MI 48125-1000
518106893            Mounir Azar, 7901 Ronald Drive 1, Huntington Beach CA 92647-7505
518043016        +   Mount Sinai School of Medicine, Clinical Trials Center, 5 East 98th Stre, New York, NY 10029-6501
518119170            Mr Adriano D'amario, 89 Malden St, Woodbridge L4l 8j9, Ontario
518119171            Mr Allan Skidmore, C/O Tcg International Inc, 1200 Lougheed Hwy, Coquitlam V3k 6, British Columbia
518119172            Mr Altin Jovani, 952 The Queensway, Toronto M8z 1p5, Ontario
518117614        #   Mr Alvin Y Romero, 2044 Toluca Dr, Brownsville TX 78526-1751
518105019            Mr Amir Medjahed, Po Box 30570 Rpo Clearwater, Fort Mcmurray T9h 0c4, Alberta
518119173            Mr Andrew Thomas Hibbs, 110-19097 26 Ave, Surrey V3z 3v7, British Columbia
518119174            Mr Anton C Kraljic, 49 Wentworth Way Sw, Calgary T3h 5b2, Alberta
518119175            Mr Asher Fredricks, 6 Avenue Hillside, Pointe-Claire, Montreal H9s 5, Quebec
518110104            Mr Asker Ali Syed, 1610 S Norbury Ave, Lombard IL 60148-6151
518119176            Mr Ayobami Alfred Ojo, 96 Narrow Valley Cres, Brampton L6r 2m4, Ontario
            Case 19-13273-VFP Doc 636 Filed 05/22/21 Entered 05/23/21 00:16:22                                                Desc
                            Imaged Certificate of Notice Page 140 of 241
District/off: 0312-2                                       User: admin                                                      Page 138 of 239
Date Rcvd: May 20, 2021                                    Form ID: pdf905                                               Total Noticed: 12649
518119177          Mr Brian D Skidmore Or, Mrs Melanie L Skidmore Jtwros, Po Box 370, Milner V0x 1, British Columbia
518119178          Mr Brian Skidmore, 21476 76 Ave, Langley V2y 2e8, British Columbia
518119180          Mr Casey Farhall, 60 Murray Dr, Aurora L4g 2c1, Ontario
518114720        + Mr Charles Alpert, 466 Arbuckle Avenue, Cedarhurst NY 11516-1306
518119181          Mr Clayton Leek And/Or, Mrs Karen Leek Jtwros, 1120 Shawnigan-Mill Bay Rd Suite 109, Mill Bay V0r 2, British Columbia
518119182          Mr Clement Tung Sum Mock Or, Miss Mila Kwan, 1001 Broadway W Unit 101 Box 308, Vancouver V6h 4e4, British Columbia
518119183          Mr Colm James Seviour, Undeliverable, 32 King's Bridge Rd, St. John's A1c 3k6, Newfoundland
518119184          Mr Daniel Downs, 47 Bridge St W, Belleville K8p 1h9, Ontario
518114721          Mr Daniel Teper And, Nicole Teper Jtwros, 81 Washington St Apt 5h, Brooklyn NY 11201-1459
518119185          Mr David Chiu, 331-8500 Lansdowne Rd, Richmond V6x 3g4, British Columbia
518119186          Mr Di Wang, 59 Trailside Cres, Winnipeg R3y 0n2, Manitoba
518119187          Mr Duc Ha Doan, 127 Maitland Dr Ne, Calgary T2a 5a4, Alberta
518119188          Mr Dustin Pierini, 3308 Underhill Rd, Complex #104, Prince George V2n 1, British Columbia
518119189          Mr Edward R Baird, 1401 Cape Cod Dr, Parksville V9p 2y4, British Columbia
518119190          Mr Erik Enar Rutherford, 82 Stafford St, Toronto M6j 2s1, Ontario
518119191          Mr Evert Van Woudenberg, 53 Fairmeadow Ave, North York M2p 1w8, Ontario
518119193          Mr Gary Forsgren, 3918 Cadboro Bay Rd, Victoria V8n 4g8, British Columbia
518119195          Mr Gerald Greer, 8634 Lakewood Crt, Whistler V8e 0g1, British Columbia
518119194          Mr Gerald Greer, 8634 Kakewood Court, Whstler V0n 1b8, British Columbia
518119196          Mr Gordon M Campbell, 12939 202 St Nw, Edmotnon T5s 0e3, Alberta
518119197          Mr Hang Li He, 528 William Berczy Blvd, Markham L6c 2p5, Ontario
518119198          Mr Hugh Hillis, 46 Queen St, Strathroy N7g 2h7, Ontario
518119199          Mr Ian Thai, 716 Marlee Ave, Toronto M6b 3j7, Ontario
518119200          Mr Jason Davidson, 32 Reid Crt, Guelph N1g 3r6, Ontario
518119201          Mr Jeff W Parker, 3047 Hawthorne St, Chemainus V0r 1k1, British Columbia
518108784          Mr Joel M Hershkowitz And, C Larkey-Hershkowitz Jtwros, 5940 Cachette De Riviera Ct, New Prt Rchy FL 34655-5621
518108783          Mr Joel M Hershkowitz And, Cynthia Larkey-Hershkowitz Tic, 5940 Cachette De Riviera Ct, New Port Rchey FL 34655-5621
518114722        + Mr John F Cranker, 31 Hinman Rd, Pulaski NY 13142-2207
518119202          Mr Joseph Mermelstein, 210 Carmichael Ave, Toronto M5m 2x3, Ontario
518119203          Mr Kartik P Mehta, 215 Sherway Gardens Rd Unit 2407, Etobicoke M9c 0a4, Ontario
518117615          Mr Kenneth H Smith, 7008 Roundrock Rd, Dallas TX 75248-5145
518119204          Mr Kenneth R Caumartin, 2244 Piercy Ave, Courtenay V9n 3g6, British Columbia
518119205          Mr Kenneth Rodger Nash, 41883 James St, St Thomas N5p 4l5, Ontario
518119207          Mr Kyle Wilson, 1107 80 St Nw, Edmonton T6k 2r4, Alberta
518119208          Mr Lawrence Croussette, 2073 Rue Des Roseaux, Quebec G3e 1n1, Quebec
518119209          Mr Lawrence Greco, 25 Stanley Green Blvd, North-York M3k 0a9, Ontario
518119210          Mr Lee A. J. Dilkie, 7293 Fallowfield Rd, Stittsville K2s 1b8, Ontario
518119211          Mr Lewis J Martin Or, Mrs Kimberly A Martin, 5 Purple Martin Crt, Elmira N3b 1a2, Ontario
518119212          Mr Lloyd R Skeels, 2820 Kirkland Bay Sw, Edmonton T6w 3b4, Alberta
518119213          Mr Mark John Houlahan, 3924 77 St Nw, Calgary T3b 2n5, Alberta
518119214          Mr Matthew Fragale, 283 Anten St, Thunder Bay P7b 5h1, Ontario
518119215          Mr Matthew M Thompson, 25 Dier Rd, Prince Albert S6x 1a2, Saskatchewan
518119216          Mr Matthew Walter Coxon, 3991 Wolf St, Victoria V8n 3p8, British Columbia
518111875          Mr Michael E Kupfer Jr And, Jessica L Kupfer Jtwros, 411 Washington St, Brighton MI 48116-1439
518119217          Mr Miles Reid, Po Box 549, Delburne T0m 0v0, Alberta
518119218          Mr Mirek Kozlowski, 5070 Rue Noel, Pierrefonds H9j 1v1, Quebec
518119219          Mr Mohsen Mikhael, 1102-4450 Tucana Crt, Mississauga L5r 3r4, Ontario
518119220          Mr Muhammad Ikram, 169 Cityscape Gdns Ne, Calgary Ab T3n 0m6, Alberta
518119221          Mr Myles Diamond Rrsp, 18207 58 Avenue, Edmonton T6m 1v4, Alberta
518119222          Mr Nathan Neto, 3 Unionville Cres, Brampton L6p 2z4, Ontario
518119223          Mr Nicholas Copland, 1422 Hearst Blvd, Milton L9t 6m6, Ontario
518119224          Mr Paul Dakermandji, 375 Decarie Blvd, Apt Ph7, St-Laurent H4l 0b4, Quebec
518119225          Mr Peter Landecker, 80 Ch De L'universite, North Hatley J0b 2c0, Quebec
518119226          Mr Philip J Rice And, Mrs Carol Rice, Po Box 402027, 173 Tutukaka Whangarie, New Zealand
518105472          Mr Rameshkumar Krishnaswamy, 3008 W Horsham Dr, Phoenix AZ 85027-2319
518119227          Mr Raouf Basillious Or, Mr Sherif Makary Or, Mr Maged Farag, 69 Skywood Dr Richmond Hill L4e 4, Ontario
518119228          Mr Rick Arena, 27 De Rose Ave, 27 De Rose Ave, Bolton L7e 1, Ontario
518119229          Mr Rob Raistrick, 52 Stonepointe Ave, Nepean K2g 6g4, Ontario
518106894          Mr Ronnie A Flax, Unit 605, 1325 Pacific Hwy, San Diego CA 92101-2582
518119230          Mr Sean Boivin, 701-150 Roehampton Ave, Toronto M4p 0a2, Ontario
518119231          Mr Sean Hamilton, Bsmt E-650 28th Ave E, Vancouver V5v 2n5, British Columbia
518119232          Mr Stephane Blais, 1089 Du Tyrol, Laval H7k 3j5, Quebec
518119233          Mr Steve Plourde Paquette, 6274 Kitchener Rd, Kitchener V0b 1w1, British Columbia
            Case 19-13273-VFP Doc 636 Filed 05/22/21 Entered 05/23/21 00:16:22                                                 Desc
                            Imaged Certificate of Notice Page 141 of 241
District/off: 0312-2                                       User: admin                                                       Page 139 of 239
Date Rcvd: May 20, 2021                                    Form ID: pdf905                                                Total Noticed: 12649
518119234          Mr Steven Luciano, 1840 De Madere, Laval H7m 5g5, Quebec
518119235          Mr Surendra Shrestha, 95-10 Cherrytree Dr, Brampton L6y 5e9, Ontario
518119236          Mr Syed Jafri, 7233 California Blvd Ne, Calgary T1y 6y8, Alberta
518119237          Mr Takahiro Shozen, 1250 Nicola St Apt 203, Vancouver V6g 2e6, British Columbia
518119238          Mr Teng-I Wang, 2-3685 Woodland Dr, Port Coquitlam V3b 4r5, British Columbia
518119239          Mr Terrance Sheldon Jensen, 389 Eagle Hts, Canmore T1w 3c9, Alberta
518119240          Mr Timothy Smith, 24 Chandler Dr, Scarborough M1g 1z2, Ontario
518119241          Mr Troy Rose, 2222 Broadview Rd Nw, Calgary T2n 3j2, Alberta
518119242          Mr Victor Hambolu, Mrs Abiola Bamidele-Hambolu, 4664 Osaka Cir, Windsor N9g 3, Ontario
518119243          Mr Wasim Kadri, 620-75 Thorncliffe Park Dr, Toronto M4h 1l4, Ontario
518119244          Mr Yuvaraj Kandekar, 427-300 Palisades Way, Sherwood Park T8h 2t9, Alberta
518119245          Mr Zheyu Fan, 26 Castleford Dr, Toronto M1t 3x5, Ontario
518119246          Mr. Adrian Chan, 274 Colette Dr, London N6e 3s9, Ontario
518119247          Mr. Albert Eugenio, 10 Tapscott Rd Unit 312, Scarborough M1b 3l9, Ontario
518119248          Mr. Aldo De Vico, 5540 Boul Des Grandes-Prairies, Saint-Leonard H1r 1b5, Quebec
518119249          Mr. Alireza Maghzian, 880 12th St E, North Vancouver V7l 2l1, British Columbia
518119250          Mr. Andrew C Spielman, 6120 Blackthorn Cres Ne, Calgary T2k 4y4, Alberta
518119251          Mr. Andrey Ivanov Or, Mrs. Alla Ivanov, 1 Masi Crt, Woodbridge L4h 1, Ontario
518119252          Mr. Anis Al-Serri, 1020 Alenmede Cres, Ottawa K2b 8k5, Ontario
518119253          Mr. Aslam Pervez Or, Mrs Sham Frozan, 477 Savoline Blvd, Milton L9t 7x4, Ontario
518119254          Mr. Atul Parekh Or, Bina Parekh, 60 Skipton Cres, Cambridge N3c 4, Ontario
518119255          Mr. B. H. Pandya, 317 Bradbrooke Dr Apt 32, Yorkton S3n 2k7, Saskatchewan
518119256          Mr. Balakumar Balasubramaniam, 73 Monique Crt, Markham L3s 4s5, Ontario
518119257          Mr. Baojin Wang, 54 Monkman Crt, Aurora L4g 7j9, Ontario
518119258          Mr. Bhagwant Matharoo, 2911 33 St Nw, Edmonton T6t 1v5, Alberta
518119259          Mr. Brandon Jay Merenick, 69 Milford Cres, Brampton L6s 3e3, Ontario
518119261          Mr. Bryce J Rotar, 811 12 Ave Sw Unit 402, Calgary T2r 0j1, Alberta
518119262          Mr. Chunlin Zhu, 41-40 Dundalk Dr, Scarborough M1p 4s3, Ontario
518119263          Mr. Clement Tung Sum Mock, 101-1001 Broadway W, Vancouver V6h 4e4, British Columbia
518119264          Mr. Colby Cardinal, Ne 09 10 58 3w4, Frog Lake T0a 1m0, Alberta
518119265          Mr. Constantin Malii, 355 Chaparral Valley Way Se, Calgary T2x 0y2, Alberta
518119266          Mr. Danny M Pacheco, 1294 Byron Baseline Rd Unit 26, London N6k 4g8, Ontario
518119267          Mr. Djafer Baddou, 502 Finlayson Cres, Kanata K2w 0a2, Ontario
518119268          Mr. Edward A L Journeaux, 13 Circle Rd, Beaconsfield H9w 5b6, Quebec
518119269          Mr. Emal Haideri, 264 Citadel Hills Pl Nw, Calgary T3g 3v6, Alberta
518119270          Mr. Fabio Petosa, 11416 Av Edger, Montreal-Nord H1g 5a2, Quebec
518119271          Mr. Gary Dale Kurylowich, 25027 Sturgeon Rd Unit 43, Sturgeon County T8t 0b1, Alberta
518119272          Mr. Gerard Matthew Kokolus Or, Ms. Kaylen Kokolus, 20316 Township Road 504 Unit 1, Beaver County 0b 4j2, Alberta
518119273          Mr. Gerry Greer, 8634 Lakewood Crt, Whistler V8e 0g1, British Columbia
518119274          Mr. Gohar Meraj Ashraf, 247 Taravista Dr Ne, Calgary T3j 5a5, Alberta
518119275          Mr. Grant Braithwaite, 148 Place Bayview, Pincourt J7w 5e8, Quebec
518119276          Mr. Guang P Huang, 134 Dorset Rd, Scarborough M1m 2t3, Ontario
518119277          Mr. Hamid Falahati, 737 Ouellette Ave Apt 1003, Windsor N9a 6t2, Ontario
518119278          Mr. Imran Karimi, 8 Oakworth Cres, Scarborough M1k 3t8, Ontario
518119279          Mr. Islamullah Absar, 373 Berry St, Winnipeg R3j 1n4, Manitoba
518119280          Mr. Jaekobb Wade, 1872 Gerrard St E, Toronto M4l 2b7, Ontario
518119281          Mr. Jaideep Singh Sandhu, 38 Prudhomme Dr, Brampton L6r 0g9, Ontario
518119282          Mr. James E Ramsey, Po Box 1201, Stellarton B0k 1s0, Nova Scotia
518119283          Mr. Jason Carl Marsh, 889 Queen St Apt 1, Kincardine N2z 2y2, Ontario
518119284          Mr. Jason R Mccormick, 650 28th Ave E, Vancouver V5v 2n5, British Columbia
518119285          Mr. Jay S Bridges, 1120 4th St, Courtenay V9n 1h8, British Columbia
518119286          Mr. John E Buchko, 1866 Dewar Pl, London N6g 0l4, Ontario
518119287          Mr. John Joseph Murack, 700 Pembroke St E, Pembroke K8a 3m2, Ontario
518119288          Mr. John Yu, 3726 131a Ave Nw, Edmonton T5a 4y8, Alberta
518119289          Mr. Jonathan Collin, 49 Rue Du Val-Des-Bois, Laval H7h 2n4, Quebec
518119290          Mr. Jordan R Hutchinson, 1075 Comox St Apt 1406, Vancouver V6e 1k2, British Columbia
518119291          Mr. Joseph Lizzi Or, Mrs. Brenda Ivana Valente, 84 Patrician Crt, Bradford L3z 1b4, Ontario
518119292          Mr. Kamran Ghani, 49 Thorncliffe Park Dr Apt 1012, East York M4h 1j6, Ontario
518119293          Mr. Ken C Brezinski Or, Mrs Maria C Louriero, 260 Tyndall Ave, Winnipeg R2r 0, Manitoba
518119294          Mr. Kevin Mendonca, 3241 Morgan Ave, London N6l 0b8, Ontario
518119295          Mr. Kevin S Tavares, 5 Troutbeck Cres, Brampton L6y 5e8, Ontario
518119296          Mr. Kevin W Connolly, 1531 Donald St E, Thunder Bay P7e 5w3, Ontario
518119297          Mr. Lashmen Sandhu, 17415 103a Ave, Surrey V4n 5r3, British Columbia
            Case 19-13273-VFP Doc 636 Filed 05/22/21 Entered 05/23/21 00:16:22                                                 Desc
                            Imaged Certificate of Notice Page 142 of 241
District/off: 0312-2                                       User: admin                                                        Page 140 of 239
Date Rcvd: May 20, 2021                                    Form ID: pdf905                                                 Total Noticed: 12649
518119298          Mr. Lewi Maycid, 10 Gentian Hts, Nepean K2j 5a3, Ontario
518119299          Mr. Lifeng Geng, 173 Timberline Dr, Thunder Bay P7g 1a4, Ontario
518119300          Mr. Martin Bailey, 9207 Northcott Dr, Coldstream V1b 2k3, British Columbia
518119301          Mr. Mervyn Poo-Lean Ee, 6588 Nelson Ave Unit 3208, Burnaby V5h 0e8, British Columbia
518119302          Mr. Michael Ly, 4 Lesskim Crt, Scarborough M1w 3t7, Ontario
518119303          Mr. Michael Seong Tien Hou, 123 Bedale Cres, Markham L3r 3n9, Ontario
518119304          Mr. Ming Chak Nelson Wu, 82 Hampstead Terr Nw, Calgary T3a 5z8, Alberta
518119305          Mr. Narendra Ramanbhai Patel, 137 Cimmaron St, Markham L3s 2g8, Ontario
518119306          Mr. Neill Sunderesan, 150 Charlton Ave E Apt 702, Hamilton L8n 3x3, Ontario
518119307          Mr. Ngoc Huu Nguyen, 412 Av Roslyn, Westmount H3y 2t5, Quebec
518119308          Mr. Noel Isaac Gordon, 54 Charles St, Truro B2n 1x4, Nova Scotia
518119309          Mr. Onkar N Sharma, 4204 Sugarbush Rd, Mississauga L5b 2x7, Ontario
518119310          Mr. Paul Peter Jacoy, 2436 12th Ave E, Vancouver V5m 2c2, British Columbia
518119311          Mr. Peng Liu, 172 Kincora Dr Nw Unit 172, Calgary T3r 1l5, Alberta
518119312          Mr. Philip R T Graham, 1064 Vine St, Po Box 24, Robson V0g 1x0, British Columbia
518119313          Mr. Phuc Huy Pham, 605-201 Sherbourne St, Toronto M5a 3x2, Ontario
518119314          Mr. Raman Nandhakumaran, 5535 Middlebury Dr, Mississauga L5m 5g7, Ontario
518119315          Mr. Randy R Barnes Or, Mrs S Gladys Barnes, 14 O'brien's Hill, St. John's A1b 4g4, Newfoundland
518119316          Mr. Raphael P Lewis, 1727 E Blair Bay, Regina S4v 0p2, Saskatchewan
518119317          Mr. Raymond J Muller, 601 Langworthy Cres, Thunder Bay P7b 5k9, Ontario
518119318          Mr. Richard C O'keefe, 420 Santa Anna Lane, Stittsville K2s 0m1, Ontario
518119319          Mr. Robert B Swartz, 1754a Lamoureux Dr, Orleans K1e 2n2, Ontario
518119320          Mr. Robert Hochman, 12 Trawley Cres, Ajax L1s 5y6, Ontario
518119321          Mr. Ru Xi Lewis Liu, 87 Craigmohr Dr, Winnipeg R3t 6b9, Manitoba
518119322          Mr. Sandeep Ahuja, 32 Beachpoint Blvd, Brampton L7a 2t7, Ontario
518119323          Mr. Santosh G Patel, 77 Carpendale Cres, Ajax L1z 2b3, Ontario
518119324          Mr. Sean M Mckrow, 3198 Radisson Ave, Windsor N9e 1y5, Ontario
518119325          Mr. Shawn C Bamford, 2198 Wickerson Rd, London N6k 0c3, Ontario
518119327          Mr. Shilian Hu, 78 Royal Crest Way Nw, Calgary T3g 4m7, Alberta
518119328          Mr. Shu Ping Liu, 7340 Moffatt Rd Apt 226, Richmond V6y 1x8, British Columbia
518119329          Mr. Simon C Tse, 366 57th Ave E, Vancouver V5x 1s7, British Columbia
518119330          Mr. Stanislav N Milev, 41 Michael Blvd, Whitby L1n 5p8, Ontario
518119331          Mr. Steven J Troll, 5403 Av Macdonald, Montreal H3x 2w6, Quebec
518119332          Mr. Steven Mcabee, 851 Cramond Rd, Kamloops V2b 6j8, British Columbia
518119333          Mr. Syed Hasan Ali, 3 Greystone Walk Dr Unit 2019, Scarborough M1k 5j4, Ontario
518119334          Mr. Syed Jafar Raza, 3969 Kingston Rd Apt 1212, Scarborough M1j 3h8, Ontario
518119335          Mr. Thierry C Brisard, 42 Claudet Cres, Ottawa K1g 4r5, Ontario
518119336          Mr. Tianjun Xu, 13-10500 Delsom Cres, Delta V4c 0c3, British Columbia
518119337          Mr. Timothy Hewson, 13 Roche Pl, Nepean K2h 5p8, Ontario
518119338          Mr. Tomasz Frelek, 3538 Autumnleaf Cres, Mississauga L5l 1k5, Ontario
518119339          Mr. Umar F Khan Or, Mrs. Shama Khan, 18373 67 Ave, Surrey V3s 1, British Columbia
518119340          Mr. Vahn Balabanian, 680 Sheppard Ave E Suite B6, Toronto M2k 1b7, Ontario
518119341          Mr. Vladimir Cojocari, 19 Rosewood Cres, Fonthill L0s 1e6, Ontario
518119342          Mr. Wai-Choi Shum, 780 Sheppard Ave E Unit 25, North York M2k 0e8, Ontario
518119343          Mr. Wanderley G Pires, 317 Nairn Ave, York M6e 4h9, Ontario
518119344          Mr. Wayne D Boyes, 1055 10th St Suite 309, Courtenay V9n 1r5, British Columbia
518119345          Mr. Wei Sun, 87 Trail Ridge Lane, Markham L6c 2c2, Ontario
518119346          Mr. Wilson Wai-San Law, 74 Edgeridge Green Nw, Calgary T3a 6b1, Alberta
518119347          Mr. Yi Zhe Wang, 54 Monkman Crt, Aurora L4g 7j9, Ontario
518119348          Mrs Bolaji O Olufemi, In Trust For Tomisin D Olufemi, 223 Mountainberry Rd, Brampton L6r 1w3, Ontario
518119349          Mrs Calista Lynn Smith, 775 Nelson St, London N5z 1k2, Ontario
518119350          Mrs Catherine Lee, Mr Brian C Lee, 11 Silver Spruce Dr, Scarborough M1w 1, Ontario
518119351          Mrs Charlene G Venier, 1316 14th St S, Cranbrook V1c 5e8, British Columbia
518119352          Mrs Corinne Stasiuk, 11676 98 Ave, Surrey V3v 2j2, British Columbia
518119353          Mrs Hong Phuc Nguyen, 991 Dufferin St, Toronto M6h 4b2, Ontario
518119354          Mrs Monica Dhir, 126 Old Colony Rd, Kanata K2l 1m4, Ontario
518119355          Mrs Sheila Tremblay, 1672 Ch Island, Ormstown J0s 1k0, Quebec
518119356          Mrs To Nu Tran, 67 Millersgrove Dr, Toronto M2r 3s1, Ontario
518119357          Mrs Zeina El-Sayed, 228 Panatella Cape Nw, Calgary T3k 0w3, Alberta
518119358          Mrs. Adriana T Stamos, 77 Foxhill Dr, Maple L6a 1k1, Ontario
518119359          Mrs. Arpita A Patel, 37 Berkeley Pl W Unit 506, Lethbridge T1k 4g9, Alberta
518119360          Mrs. Bakhshish S Panesar, 714 Woburn Woods Lane, Mississauga L5c 4n1, Ontario
518119361          Mrs. Ching Man Tam Or, Mr. Alfred E Lin, 15 Northtown Way Suite 321, North York M2n 7a2, Ontario
            Case 19-13273-VFP Doc 636 Filed 05/22/21 Entered 05/23/21 00:16:22                                                 Desc
                            Imaged Certificate of Notice Page 143 of 241
District/off: 0312-2                                        User: admin                                                      Page 141 of 239
Date Rcvd: May 20, 2021                                     Form ID: pdf905                                               Total Noticed: 12649
518119362            Mrs. Durriya Shabbir, 5477 Bestview Way, Mississauga L5m 0b1, Ontario
518119363            Mrs. Farhana Khan Or, Mr. Rais A Khan, 824 Preston Manor Dr, Mississauga L5v 2, Ontario
518119364            Mrs. Hong Li, 226 Sunforest Dr, Brampton L6z 4s4, Ontario
518119365            Mrs. Jigna Santosh Patel, 77 Carpendale Cres, Ajax L1z 2b3, Ontario
518119366            Mrs. Karam Hans, 3832 45 St, Red Deer T4n 1j6, Alberta
518119367            Mrs. Kata Jurkovic, 3834 Concession 3, Harrow N0r 1g0, Ontario
518119368            Mrs. Leslie M Tjhia, 10 Tangreen Crt Suite 1301, North York M2m 4b9, Ontario
518119369            Mrs. Parichehr P Kadkhodayan, 22 Zokol Cres, Kanata K2k 2k4, Ontario
518119370            Mrs. Rajeshkumari Sharma, 4204 Sugarbush Rd, Mississauga L5b 2x7, Ontario
518119371            Mrs. Silvia Lee, 308-148 Soudan Ave, Toronto M4s 1v9, Ontario
518119372            Mrs. Tao Lin, 741 Av George-V, Lachine H8s 2r9, Quebec
518119374            Ms J Nan Marie Sturgis, 340 Ambleside Dr Unit 23, London N6g 4y5, Ontario
518107943            Ms Lauren Caporaso And, Mr Richard Caporaso Jtwros, 95 Calf Pond Ln, Fairfield CT 06824-2074
518119375            Ms Louisa Kam Fung Chu, Mr Geoffrey S Young, 96 Hennessey Dr, Winnipeg R3p 1, Manitoba
518119376            Ms Maria Paschalidis, 691 Av Victoria, Westmount H3y 2s2, Quebec
518119377            Ms Meghan Rondeau, 72 Wilkes St, Brantford N3t 0h7, Ontario
518119378            Ms Pamela Johnston, 18450 66a Ave, Surrey V3s 9b1, British Columbia
518119379            Ms Vanessa White, 5603 Mintie Rd, Halfmoon Bay V0n 1y2, British Columbia
518119380            Ms. Bernice Gail Macdonald, 3908 16 St Sw Unit 204, Calgary T2t 4h4, Alberta
518119381            Ms. Daisy M C Law, 211 Citadel Meadow Bay Nw, Calgary T3g 4z4, Alberta
518119382            Ms. Enid Wing Sum Chan, 3 Pemberton Ave Unit 401, North York M2m 4m1, Ontario
518119383            Ms. Janet Elizabeth Woolgar, 781 Miller Rd, Parksville V9p 1z1, British Columbia
518119384            Ms. Jennifer Vu, 38 Janet Crt Unit 38, Hamilton L8e 4x8, Ontario
518119385            Ms. Jin Xu, 88 Erskine Ave Apt 1105, Toronto M4p 1y3, Ontario
518119386            Ms. Lily Liu, 45 Kinlock Lane, Winnipeg R3t 6b2, Manitoba
518119387            Ms. Margaret A Shorten, 1469 Sandy Somerville Dr, London N6k 5r3, Ontario
518119388            Ms. Maria Ianna Cuizon Hermoso, 630 Marifield Ave, Victoria Bc V8v 1n6, British Columbia
518119389            Ms. Rhonda L Peregrine, 33 Birchway Pl, Acton L7j 2x4, Ontario
518119390            Ms. Thi Lan Phuong Vu, 1476 43 St Ne, Calgary T2a 3l6, Alberta
518119391            Ms. Valarie Mcdonald, 34923 Edgeview Pl, Abbotsford V2s 7r8, British Columbia
518119393            Ms. Xiao Ling Liu, 111 Grandview Way, North York M2n 6v2, Ontario
518119394            Ms. Yong Liu, 5929 Portland St, Burnaby V5j 2s1, British Columbia
518108785        +   Msl FBO Lauren A Meyer, 9065 Balmoral Mews Square, Windermere FL 34786-6210
518106896        +   Mu Liang Wong &, Lincoln P Wong Jt Ten Tod, 2430 Wawona St, San Francisco CA 94116-2839
518110105            Muaaz Khan, 1301 Deerpath Dr, Yorkville IL 60560-2380
518119395            Mubasher Financial Services, Al Seef Manama, Suite 181 Platinum Tower, Bldg 190 Block 426 Road 28, Kingdom Of Bahrain
518111131            Muhammad Awais Saeed, 25 Church St, Attleboro MA 02703-7258
518114723        +   Muhammad Islam, 8832 146th St Fl 2, Jamaica NY 11435-3635
518114724       #+   Muhammad Tanvir Hasan, 3751 80th Street C33, Jackson Heights NY 11372-6859
518106897        +   Mui Mach, Charles Schwab & Co Inc Cust, Roth Contributory Ira, 41683 Paseo Padre Pkwy, Fremont CA 94539-4631
518116160        #   Mukesh J Mehta, Po Box 371, E Stroudsburg PA 18301-0371
518115391            Munir Ahmad Roth Ira Td Ameritrade, Clearing Custodian, 6118 W Wyandotte Rd, Maumee OH 43537-1335
518113487        #   Munish B Shah, 390 S Holly Ave, University Park, Galloway NJ 08205-6700
518106898        +   Muoi Tran Ttee, Muoi Tran Trust, U/A Dtd 01/15/2015, 300 W. Valley Blvd. #899, Alhambra CA 91803-3338
518116161            Muralidhar Parupalli, 296 Prospect Avenue, Downingtown PA 19335-2831
518113488        +   Muriel Siebert & Co Inc, Accounting, Worthless Securities, 15 Exchange Pl Fl 6th, Jersey City NJ 07302-3914
518114725        +   Murray Fo Llc, 708 3rd Ave, 6th Floor, New York NY 10017-4119
518110106       #+   Mustafa Noori, 2016 West Fargo Avenue 1, Chicago IL 60645-1880
518110107            Mustafa Quadri, 5228 Fargo Ave, Skokie IL 60077-3207
518108786            Musue Kaneh &, Samolu V Jallah Jtwros, P.O.Box 906, Clarcona FL 32710-0906
518115772            Muthaiya Rajagopalan, 4612 Nw Gannet Ter, Portland OR 97229-0927
518110108        +   Muthukumar Kannan Ira, Td Ameritrade Clearing Custodian, 1347 Devonshire Rd, Buffalo Grove IL 60089-1127
518114727        +   Mya Williams, 950 Mace Ave Apt 3b, Bronx NY 10469-4637
518112134        +   Mychal A Herron, 4941 Clinton, Mpls MN 55419-5660
518112730            Mykola Fedkiv, 2315 Hargett Road Matthews Nc, Matthews NC 28105-3701
518109374            Myqia Rhodes, 674 Berry Hill Court, Stone Mountain GA 30083-4670
518106899        #   Myron Mays, 258 Rivertree Way, Sacramento CA 95831-2928
518115392            Myung Im Lee Rollover Ira Td, Ameritrade Clearing Custodian, 3509 Ann Dr, Sandusky OH 44870-6002
518115393        +   N Eucker & D Eucker Ttee, The Eucker Family Revocable Li, U/A Dtd 08/10/2006, 395 Timberland View Dr, Newark OH 43055-9018
518043020        +   NJ Division of Taxation, PO Box 666, Trenton, NJ 08646-0666
518887970        +   NYC Dept Finance, 375 Pearl St, New York, NY 10038-1444
518043022        +   NYS Dept of Taxation and Finance, W A Harriman Campus, Albany, NY 12227-0001
518043023        +   NYS Workers Compensation Board, Attn: Finance Office, 328 State St, Rm 3, Schenectady, NY 12305-3200
            Case 19-13273-VFP Doc 636 Filed 05/22/21 Entered 05/23/21 00:16:22                                                  Desc
                            Imaged Certificate of Notice Page 144 of 241
District/off: 0312-2                                         User: admin                                                      Page 142 of 239
Date Rcvd: May 20, 2021                                      Form ID: pdf905                                               Total Noticed: 12649
518106900            Nabil Batta, 14021 Halper Road, Poway CA 92064-2810
518106901            Nabil Batta-Hajjawi, 14021 Halper Rd, Poway CA 92064-2810
518116162            Nabil Makhoul, 844 Americus Dr, Allentown PA 18103-3611
518118365            Nabil Syed, 6093 Omega Lane, Manassas VA 20112-8847
518106902            Nabila Rangoonwala, 118 Telstar, Irvine CA 92618-1169
518108788        #   Nadia Kapossy, 1627 Jackson Bluff Rd, Tallahassee FL 32304-4237
518114728        +   Nadijah Burnette, 51 E Walnut St, Central Islip NY 11722-3823
518110109            Nadine C Dorwaldt, Ira ETrade Custodian, 9289 E Oak Ridge Dr, Rochelle IL 61068-9050
518036521        +   Nadler Pharma Associates LLC, 7 Waterview Lane, Randolph, NJ 07869-3334
518110110            Naeem Patel, 5440 N Sawyer Ave, Chicago IL 60625-3926
518106903            Naga Kankipati, 74 Shaniko Cmn, Fremont CA 94539-8102
518105264            Naga Krishna Pattapu, 2405 Sw Worthington Ave, Bentonville AR 72713-4698
518115394            Naga Mallikarjuna Golla, 5760 Murray Circle, Dublin OH 43016-6746
518106904            Nagendra Venugopalrao, 210 Portico Ln, Tracy CA 95377-1108
518116163        #   Nageswari Kannan, 2617 Dekalb Pike Apt 214, Norristown PA 19401-1836
518108789            Naheliz Gutierrez, 1676 Shallcross Ave, Orlando FL 32828-6844
518112731        #   Nahu Palacios, 769 Carver School Rd, Henderson NC 27537-7633
518114730        +   Naim Akon, 2185 1st Avenue 6b, New York NY 10029-2337
518114731            Naimah M Abdul-Fattaah, Coverdell Esa, 1554 E 45th St, Brooklyn NY 11234-3006
518809105        +   Nam CHo, 7933 Bayside View Dr, Orlando, FL 32819-7237
518106905        +   Nam Ngo, 7162 Frakes St, San Diego CA 92111-4215
518108790            Nam S Cho, Roth Ira Etrade Custodian, 7933 Bayside View Dr, Orlando FL 32819-7237
518109375            Namita Jain, 3450 Dalwood Dr, Suwanee GA 30024-6652
518106906            Nanae Kudo, 3219 Overland Ave 6193, Los Angeles CA 90034-4512
518110445            Nancy B Rogers, 5 Gardendale Rd, Terre Haute IN 47803-1729
518117620            Nancy Bell, 2201 Village Cir 621, Bedford TX 76022-6007
518118760            Nancy Carter, 9716 65th Ln Se, Olympia WA 98513-9266
518116542            Nancy Cauthen Willetts, 202 Heritage Dr, Camden SC 29020-1599
518110111        +   Nancy J Casper, Charles Schwab & Co Inc Cust, Sep-Ira, 629 Willow Ln, Geneva IL 60134-1052
518106907        +   Nancy L Chace, 367 Cypress Ave, Santa Clara CA 95050-6435
518115395            Nancy Monahan, 2222 Delaware Drive, Cleveland Hts OH 44106-3115
518106908            Nancy Ouch &, David J Ouch Jtwros, 309 Santa Anita Ct, Sierra Madre CA 91024-2637
518114733        +   Nancy Powell, 350 W 55th St 2l, New York NY 10019-5133
518115396        +   Nancy S Dunn Ttee, Nancy Shepard Dunn Revoc Trust, U/A 4/9/05, 2024 Trentwood Cir, Dayton OH 45459-3441
518107945        +   Nancy Therese Maglio Cust For, Andrew David Maglio Uctutma, Until Age 21, 165 Walden St, West Hartford CT 06107-1742
518119396            Nandranee Das, 27-1591 South Parade Crt, Mississauga L5m 6g1, Ontario
518117621            Naomi Wilhite, 5103 White Rock Drive, Killeen TX 76542-4310
518114734        +   Narayan Mukherjee, 58 Waterbury Pkwy, Cortlandt Manor NY 10567-1522
518117622            Narayanan Krishnaiyer, Gayathri Vazhkudai Sankaran, 17723 Eavesdown Ct, Houston TX 77095-3254
518107946            Narender Adimulam, 7 Robert Treat Dr A, Milford CT 06460-4410
518105473            Narendra Gudla, 10825 W Bronco Trl, Peoria AZ 85383-5778
518115397        +   Naresh Saladi Ira Td Ameritrade Inc, Custodian, 1488 Little Bear Loop, Lewis Center OH 43035-9745
518111463        +   Narinder J Singh &, Sheila Singh Jtwros, 20374 Mill Pond Ter, Germantown MD 20876-6034
518043018            Nasdaq Sweden, Tullvaktsvagen 15, Stockholm SE-10578, SWEDEN
518110112            Naseem Atieh, 13058 Thistle Ct, Homer Glen IL 60491-8703
518116165            Naseem Prostak, 224 North 10th St, Easton PA 18042-3312
518114735        +   Nasheem Grantham, 5803 Calloway St, Corona NY 11368-3863
518106910            Nasir Uddin, 1311 1/2 Dewey Ave, Los Angeles CA 90006-4426
518118366            Nasr Basir Balla, 5531 Scotsview Dr, Providence Forge VA 23140-4470
518112732        +   Nasrin A Gaffaney, Charles Schwab & Co Inc Cust, Ira Contributory, 605 Carpenter Town Ln, Cary NC 27519-7729
518113489            Nasrin Hoque, 5 Trevor Pl, Matawan NJ 07747-9702
518106911            Nasser Ali, 632 De La Cruz St, Mendota CA 93640-1934
518105474        +   Natalie Epstein, 7157 E Rancho Vis Dr Unit 6006, Scottsdale AZ 85251-1649
518112734            Natalie J Baggarley, 5105 Macandrew Dr, Charlotte NC 28226-3235
518115773            Natalie Polzen, 1586 Northeast Grandhaven Drive, Mcminnville OR 97128-9148
518117623            Natalie Trimble, 808 Fair Oaks Dr, Grand Prairie TX 75052-2714
518117624            Nataraja Kallur, 23907 Bonnamere Ln, Katy TX 77494-4503
518118367            Natavia Weaver, 134 Rochdale Lane Suffolk Va, 23434, Suffolk VA 23434-2189
518106912            Nate Greeson, 116 W Canon Perdido St Apt A, Santa Barbara CA 93101-3230
518119397            Natexis Banques Populaires, Attn Ct Caen Service Operations, Diverses 10 Rue Roquemonts, 14099 Caen Cedex 9, France
518114736        +   Nathan Aballi, 2902 Quentin Rd, Brooklyn NY 11229-2529
518111877        #   Nathan Abrams, 551 Lake St, Negaunee MI 49866-1417
518105265            Nathan Adams, 59 George Jackson Rd, Highland AR 72542-9316
            Case 19-13273-VFP Doc 636 Filed 05/22/21 Entered 05/23/21 00:16:22                                                    Desc
                            Imaged Certificate of Notice Page 145 of 241
District/off: 0312-2                                         User: admin                                                       Page 143 of 239
Date Rcvd: May 20, 2021                                      Form ID: pdf905                                                Total Noticed: 12649
518107947          Nathan Brewer, 180 Marshall Lake Rd, Torrington CT 06790-2103
518109376        + Nathan Bridges, 1043 Millard Farmer Rd, Newnan GA 30263-6012
518118054          Nathan Bybee, 5939 S 3950 W, Roy UT 84067-9169
518117625        + Nathan C Waters, Casey J Waters, 11817 Windville Lane, Aledo TX 76008-3685
518112135          Nathan Ciardelli, 274 Kennard St, Saint Paul MN 55106-6616
518118761          Nathan Corwin, 5521 28th Ave Nw, Seattle WA 98107-4110
518111878          Nathan Dickey, 2471 Hoover Ave, West Bloomfield MI 48324-3675
518114737        + Nathan Douglas Donhauser Roth Ira, Td Ameritrade Clearing Custodian, 28 Floridaville Rd, Fulton NY 13069-4755
518108047          Nathan Draper, 111 Lums Pond Rd, Bear DE 19701-2145
518116544          Nathan Harris, 117 Coronet St, Summerville SC 29483-9703
518115398          Nathan Ireland, 14505 U.S. 127, Van Wert OH 45891-8884
518106913          Nathan James Drainville, 15460 Upper Ellen Rd, Los Gatos CA 95033-8242
518118763          Nathan Jones, 3978 Weathers Court Southeast, Port Orchard WA 98366-1756
518108791        + Nathan Kovarsky Roth Ira, Td Ameritrade Clearing Custodian, 150 Via Rosina, Jupiter FL 33458-6931
518113008        # Nathan Kriplin, 35 Floyd Ave Unit 19, West Lebanon NH 03784-1959
518110696          Nathan Mathieu, 638 Artic Avenue, Oak Grove KY 42262-8224
518118055          Nathan Poulson, 350 Quail Ridge Drive, Washington UT 84780
518117626          Nathan Upshaw, 152 Easy St, Rusk TX 75785-1907
518118368        # Nathan Wallace, 22945 Chestnut Oak Terrace, Sterling VA 20166-4399
518106914          Nathan William Seawater, 1012 Santa Maria Ave, Los Osos CA 93402-1311
518108792        # Nathanial Stuart, 1 Sailfish Rd, Vero Beach FL 32960-5279
518114738        + Nathaniel Mitchell, 799 Mother Gaston Boulevard, Brooklyn NY 11212-7039
518113490          Nathaniel Quaye, 88 Midland Place Fl 2, Newark NJ 07106-2806
518118985          Nathaniel R Keller, 715 Heron Dr, Waterford WI 53185-2879
518112735        # Nathaniel Rumph, 1102 Cloverdale Ct, Winnabow NC 28479-5677
518117627        # Nathaniel Stopyra, 11100 Amblewood Way, Austin TX 78753-3316
518119399          National Bank Of Greece, 330 El. Venizelou Avenue, 17675 Kallithea, Athens, Greece
518114739        + National Holdings Inc, 40 Park Avenue, Ny NY 10016-3467
518108794        + Nationwide Trust Co Fsb Cust, Miami-Dade County 457(B), FBO Fermard Eloi, 9581 Nw 19th Pl, Sunrise FL 33322-3603
518108795          Natosha Aponte, 676 Ne 35th Ave, Homestead FL 33033-7625
518105475          Navaneeth Venugopal, 110 E Greenway Pkwy Apt 1128, Phoenix AZ 85022-2539
518107747        # Naveen Clement, 11915 Bolton Dr, Parker CO 80134-3687
518113491          Navjot Kaur, 5 Mckinley Ave, Carteret NJ 07008-2468
518117628          Navneet Latawa, 11000 Arbole Cove, Austin TX 78739-1990
518114740          Nawang Lama, 76street, East Elmhurst NY 11370
518106918          Nawid Anosheh, 4277 Transport St Ste C, Ventura CA 93003-5657
518112736        + Nc Dept Of State Treasurer, Unclaimed Property Div, North Carolina Brokerage, 3200 Atlantic Ave, Raleigh NC 27604-1668
518109377          Neal A Martin, 7217 Madison Drive, Atlanta GA 30346-2454
518119086        + Neal Patrick Dasilva, 664 Spruce St Apt 2, Morgantown WV 26505-6023
518118764        + Neary Sun Kheng Ira, Td Ameritrade Clearing Custodian, 3620 Courtland Pl S, Seattle WA 98144-7115
518112414          Ned L Mccormick, 964 Lost Horse Rd, Meridian MS 39305-8514
518113492          Neelesh Sharma, 20 Pine Valley Rd, Livingston NJ 07039-8212
518116167       #+ Neeraj Karamchandani, 511 Waupelani Dr, State College PA 16801-4349
518105567          Neil Greer, 2202-1188 Howe St, Vancouver V6z 2s8, British Columbia
518114742        + Neil H Peterson Roth Ira, 4776 Broadway, Depew NY 14043-3820
518107948          Neil Hoss, 5 Carter Lane, Stafford Springs CT 06076-4526
518116168        + Neil Reynolds, 657 Mcclain Rd, Enon Valley PA 16120-1111
518105159          Neil Silas, 1847 Alpine Dr, Deatsville AL 36022-2619
518108796        # Nelson C Vargas, Marina L Vargas, 4029 Stillwood Dr, Jacksonville FL 32257-8920
518108797        + Nelson Charles Goldman, Designated Bene Plan/Tod, 86149 Meadowfield Bluffs Rd, Yulee FL 32097-8412
518106920          Nelson Huang, 315 Faxon Ave, San Francisco CA 94112-2215
518115774          Nelson M Pettit, 1125 Nw Dixon, Corvallis OR 97330-4643
518113496          Nelson Pacheco, 2 Canterbury Drive, Scotch Plains NJ 07076-1510
518114743        + Nelson Tang, 19010 Radnor Rd, Hollis NY 11423-1023
518108799          Nesha Hazell & Michael Mustafa Hazell Jt Ten, 5245 Butler Ridge Dr, Windermere FL 34786-3004
518106921          Nesha Jarvett Leverette & Karl, Garrett Ivory Sr Jt Ten, Po Box 9102, Moreno Valley CA 92552-9102
518114744        + Network Training Center Inc, Attn: Idvinder Singh Pres, Po Box 8153, New York NY 10116-8153
518116546          Neville Marcus, Roth Ira ETrade Custodian, 1108 Redhaven Drive, Fort Mill SC 29715-8158
518140521          New York State Dept. of, Taxation and Finance, PO Box 5300, Albany, NY 12205-0300
518114747        + Nfs/Fmtc Ira, FBO Donna Hickling, 1167 Bragg St, Honeoye Falls NY 14472-8602
518110697        + Nfs/Fmtc Ira, FBO Steven T Sevits, 217 Secretariat St, Georgetown KY 40324-2583
518110115        + Nfs/Fmtc Ira, FBO Gary R Olson, 1319 W Westgate Ter, Chicago IL 60607-3304
518117630        + Nfs/Fmtc Ira, FBO James Kevin Hermes, 5222 Wincroft Ct, Houston TX 77069-1547
            Case 19-13273-VFP Doc 636 Filed 05/22/21 Entered 05/23/21 00:16:22                                              Desc
                            Imaged Certificate of Notice Page 146 of 241
District/off: 0312-2                                         User: admin                                                   Page 144 of 239
Date Rcvd: May 20, 2021                                      Form ID: pdf905                                            Total Noticed: 12649
518110446        +   Nfs/Fmtc Ira, FBO Jeremiah J Hendren, 1535 N County Road 615 E, Butlerville IN 47223-9582
518114746        +   Nfs/Fmtc Ira, FBO Eugene Klein, 7822 79th St, Glendale NY 11385-7436
518113497        +   Nfs/Fmtc Ira, FBO Mr Andrew L Duboff, 15 Hearthstone Ter, Livingston NJ 07039-1826
518106922        +   Nfs/Fmtc Ira, FBO Shelley Fishkin, 807 San Francisco Ter, Stanford CA 94305-1070
518107748        +   Nfs/Fmtc Ira, FBO Thomas E Cole, 17425 Fairwind Dr, Elbert CO 80106-8943
518118986        +   Nfs/Fmtc Ira, FBO Hollis Reich, 9711 Sylvan Shore Dr, Minocqua WI 54548-9205
518115775        +   Nfs/Fmtc Ira, FBO Victor R Hadley, 540 Montara Way, Eugene OR 97405-4954
518114745        +   Nfs/Fmtc Ira, FBO Kathi Marks, 315 W 70th St Apt 4e, New York NY 10023-3573
518113499        +   Nfs/Fmtc Ira - Bda, Nsps Joan Malin, 9 Easton Ave, Spotswood NJ 08884-1156
518108048        +   Nfs/Fmtc Rollover Ira, FBO Charles A Von Fange, 160 Berry Dr, Wilmington DE 19808-3616
518116169        +   Nfs/Fmtc Rollover Ira, FBO Thomas Golden, 3216 State Road, Bensalem PA 19020-6504
518113500        +   Nfs/Fmtc Rollover Ira, FBO H Clark Johnson, 5 Wyndehurst Dr, Madison NJ 07940-2627
518115400        +   Nfs/Fmtc Rollover Ira, FBO Mr Don G Bryant Jr, 230 Morgan St, Oberlin OH 44074-1516
518117631        +   Nfs/Fmtc Rollover Ira, FBO Stacey K Stephens, 1709 Cottonwood Rd, Carrollton TX 75006-3840
518106923        +   Nfs/Fmtc Roth Ira, FBO Roy S Halleybone, 140 Shale Cliff Ct, Clayton CA 94517-9726
518114748        +   Nfs/Fmtc Roth Ira, FBO Elena Damiano, 159 Madison Ave Apt 21, New York NY 10016-5428
518111132        +   Nfs/Fmtc Sep Ira, FBO Daniel F Murray, 32 Clear Pond Rd, Lakeville MA 02347-1334
518117632        +   Nfs/Fmtc Sep Ira, FBO Michael Davis, 20212 Hempstead Rd Bldg 2, Houston TX 77065-5672
518112941            Ngbra O Kouadio & Gopo Koffi Epse, Kouadio Jt Ten, 7314 Josephine Ct, La Vista NE 68128-2261
518118765        #   Nghia Giang, 731 Broadway E Apt 303, Seattle WA 98102-4661
518112738            Ngoc Vu, 5939 W Friendly Ave Apt 20l, Greensboro NC 27410-3340
518106924            Ngu P Le &, Lanthi A Le Jt Ten, 22626 Cerise Ave, Torrance CA 90505-2916
518117633            Nhan Van Le Roth Ira Td Ameritrade, Clearing Custodian, 9363 Concourse Dr, Houston TX 77036-8615
518115603            Nicholas A Alkire &, Crystal L Bennett Jtwros, 12142 Acorn Ter, Guthrie OK 73044-8362
518116547            Nicholas A Fusco, 5729 Cottonseed Ct, Myrtle Beach SC 29579-3688
518113501        +   Nicholas A Iacovou, 8 Harmony Way, Sewaren NJ 07077-1018
518106925            Nicholas Adams, 10962 W Ocean Air Dr 3110, San Diego CA 92130-4646
518105476            Nicholas Alcock, 504 E Tuckey Ln, Phoenix AZ 85012-1051
518112739            Nicholas Alexander Fritts, 9021 Bud Smith Rd, Wake Forest NC 27587-8055
518118987            Nicholas Alexander Hernandez, 4849 Hewitts Point Rd, Oconomowoc WI 53066-3320
518110116            Nicholas Babcock, 207 Il-94, Stronghurst IL 61480
518105160            Nicholas Barnes, 2629 28th Ave Sw, Lanett AL 36863-3845
518106926        +   Nicholas Beese, Po Box 21847, Long Beach CA 90801-4847
518111133            Nicholas Bird, 327 Huntington Ave 2, Boston MA 02115-4416
518114749            Nicholas Bucchio, 1400 Washington Avenue Freedom, Apartments D6, Albany NY 12206
518116807            Nicholas Byrd, 4529 Mount Helen Rd, Allardt TN 38504-5055
518111881            Nicholas Caccamo, 241 Roanoke Drive, Bloomfield Hills MI 48301-3332
518106927            Nicholas Cadenasso, 643 Country Club Dr 424, Simi Valley CA 93065-7602
518115402            Nicholas Cathcart, 1609 South St., Piqua OH 45356-2757
518106929        +   Nicholas Christian Light, 688 N. Rimsdale Ave. #103, Covina CA 91722-3554
518108800            Nicholas Coccodrilli, 4207 S Dale Mabry Hwy Unit 11308, Unit: 11308, Tampa FL 33611-1442
518115404            Nicholas Colchin, 324 Trunk Drive, Dayton OH 45431-2247
518112741            Nicholas Crabtree, 302 S Wedgewood Dr, Washington NC 27889-9289
518106930            Nicholas Devito, 318 Riverview Way, Oceanside CA 92057-5832
518115405            Nicholas Dietrich, 6172 West Breezeway Drive, North Ridgeville OH 44039-5144
518112314        +   Nicholas Dougherty, 254 Preserve Park Pl, O Fallon MO 63385-8843
518106932            Nicholas G Mccracken, 1591 Calle Serra, Morgan Hill CA 95037-2955
518113502       #+   Nicholas Giddens, 1 Lorraine Drive Hamilton Nj, 8619, Hamilton Township NJ 08619-3934
518117634            Nicholas Gonzalez, 430 W Jefferson St, Port Isabel TX 78578
518110117            Nicholas Greico, 426 E Stone Ave, Addison IL 60101-2994
518112315       #+   Nicholas Greubel, 76 Wolf Meadow Ct, Saint Peters MO 63304-7708
518117635            Nicholas Hackett, 107 Oak St, Lone Oak TX 75453-9013
518111134            Nicholas Ingrisani, 21 Aldie St, Boston MA 02134-1307
518112742            Nicholas Isenhour, 3403 Bethany Church Rd, Claremont NC 28610-9792
518115406            Nicholas J Depinet, 350 Bishea Ct, Fairborn OH 45324-2168
518112743            Nicholas J Last, 7514 Elwood Dr, Charlotte NC 28227-1267
518114750        +   Nicholas J Maryanopolis, 91 Meadow Rue Pl, Ballston Spa NY 12020-4368
518110822        +   Nicholas J Person, 4705 Toby Lane, Metairie LA 70003-7635
518115407            Nicholas Kaliszewski, 5910 Wallings Rd, North Royalton OH 44133-3000
518114751        +   Nicholas Kissoon, 1 Gingham Ct, Ridge NY 11961-1942
518112136            Nicholas Koury, 1381 Carrie St, Saint Paul MN 55118-3203
518116170            Nicholas Kraft, 379 Lyceum Ave Apt 2, Philadelphia PA 19128-4818
518113009            Nicholas Labrie, 7 Little John Ct, Merrimack NH 03054-3141
            Case 19-13273-VFP Doc 636 Filed 05/22/21 Entered 05/23/21 00:16:22                                                   Desc
                            Imaged Certificate of Notice Page 147 of 241
District/off: 0312-2                                         User: admin                                                       Page 145 of 239
Date Rcvd: May 20, 2021                                      Form ID: pdf905                                                Total Noticed: 12649
518111882            Nicholas M Hudeck, 8150 S 12th St, Portage MI 49024-4501
518115408            Nicholas Magill, 3500 West Western Reserve Road, Canfield OH 44406-8110
518117636            Nicholas Matthews, 11980 Overbrook Ln, Houston TX 77077-6677
518105161            Nicholas Money, 120 1st Street Ne, Wedowee AL 36278-5136
518111883            Nicholas Mosher, 2880 Englund Ave, Muskegon MI 49445-2183
518116625            Nicholas Nielsen, 2100 S Phillips Ave, Sioux Falls SD 57105-3836
518108049            Nicholas P Evans, 400 Pauline Dr, Clayton DE 19938-3601
518114754            Nicholas Ram, 127th St, South Richmond Hill NY 11419
518112316            Nicholas Ray, 16059 State Highway E, Lexington MO 64067-8270
518115409        #   Nicholas Reitzel, 7865 Cobdon Ave, Westerville OH 43081-4640
518108801            Nicholas Rivera, 707 Se Karrigan Terrace, Port Saint Lucie FL 34983-3215
518118767            Nicholas Sanderfer, 12303 8th St E, Edgewood WA 98372-1488
518110119            Nicholas Sellers, 135 Stahl Ave, Washington IL 61571-1735
518117638            Nicholas Simon, 2809 W William Cannon Dr C202, Austin TX 78745-5168
518114756       #+   Nicholas Stephen Hirst, 461 Rogers Ave # 3, Brooklyn NY 11225-5011
518106933        #   Nicholas Uhercik, 7724 Ziebell Court, Citrus Heights CA 95610-2626
518110120            Nicholas Washko, 1804 S Walnut St, Springfield IL 62704-4048
518117639            Nicholas Wilson, 2417 Cassidy Rd 205, Fort Bliss TX 79916-3500
518109378            Nichole Orogun-Thomas, 215 Imad Court, Fairburn GA 30213-3164
518116171            Nick Bardyguine, 602 Manor St, Ford City PA 16226
518108802            Nick Brock Powell, 1577 Mount Airy Ct, Jacksonville FL 32225-5546
518109379            Nick Crank, 1267 Georgia 16, Jackson GA 30233
518113843            Nick D Thomsen, 4615 Tybo Rd, Reno NV 89521-6957
518111135            Nick Felizardo, 51 Manning Road, Chelmsford MA 01824-2541
518108804            Nick Leone, 3635 Ne 1st Ave Apt 1406, Miami FL 33137-3660
518106934        #   Nick Linkogle, 1731 Old Mill Rd, Encinitas CA 92024-3029
518115669            Nick Marino, 2191 Golden Briar Trail, Oakville On L6h 4t9, Ontario
518115670            Nick Marino 52, 2191 Golden Briar Trail, Oakville On L6h 4t9, Ontario
518110124            Nick Morrison, 10700 Westport Way, Mokena IL 60448-1920
518114757            Nick Nguyen, 256 Parkway, Canandaigua NY 14424
518117640            Nick On, 1005 Palm Desert Dr, Garland TX 75044-5011
518116626            Nick Paulson, 111 E 11th St 904, Sioux Falls SD 57104
518106935        #   Nickolas Quintana, 5348 Karbet Way, Sacramento CA 95822-2451
518109380            Nickolas Veitch, 1925 Cornerstone Pass, Conyers GA 30012-3786
518117641            Nicky Herndon Rollover Ira Td, Ameritrade Clearing Custodian, 3405 Skelton St, Flower Mound TX 75022-4444
518108805            Nicola Bertolotti, 6770 Indian Creek Drive 14e, Miami Beach FL 33141-5755
518108806            Nicolaas Brekelmans, 1301 Salamander Trl, Panama City Beach FL 32413-8428
518108807            Nicolas Bonnet, 15675 Sw 84th Ter, Miami FL 33193-1239
518114758        +   Nicolas Jara, 41-50 78st Apt224, Elmhurst NY 11373-1968
518109615            Nicolas Winkler, 255 Sheridan Rd, Waterloo IA 50701-4021
518116172        #   Nicole Alyse Tepper, R/O Ira Vftc As Custodian, 1023 Stanford Dr, Wynnewood PA 19096-2031
518105162        +   Nicole Boswell, 650 Norman Ln, Fairhope AL 36532-1151
518115671            Nicole Callegari 50, 521 Pine St N, Timmins On P4n 6l9, Ontario
518115410            Nicole Callis, 5575 Bayridge Dr, Hilliard OH 43026-9050
518106936            Nicole Cieslak Linthicum, Wfcs Custodian Trad Ira, 6243 Monticello St, Santee CA 92071-5669
518112317            Nicole Eggleston, 17301 Highway 169, Cosby MO 64436-8100
518118989            Nicole Marie Pisani, Roth Ira Vftc As Custodian, 36760 57th St, Burlington WI 53105-7520
518116174        #   Nicole Tepper, 1023 Stanford Dr, Wynnewood PA 19096-2031
518118515            Nicolette Kaigle, 50 Kaylyns Way, S Burlington VT 05403-6832
518112744            Nidia Martinez, 2643 Rawhide Ct Nw, Concord NC 28027-2953
518106938            Niesha K Paul, 321 N Orange St Unit 228, Glendale CA 91203-5504
518107949            Niketa C Shah, 399 Main Avenue, Apt. 414, Norwalk CT 06851-1569
518112137            Nikhil Porakkudinjathumana Mohan, 1172 Sterling Ln N, Maplewood MN 55119-7192
518109381            Nikishia Barlow, 4316 Kousa Road, Austell GA 30106-7500
518112745            Nikola Glogovac, 4811 Penn Wyne Dr, Greensboro NC 27410-5329
518107750            Nikolay Maksimov, 4330 Quay St, Wheat Ridge CO 80033-4962
518114759        +   Nikolay Mikhaylyuk, 3358 Pond Hill Rd, Taberg NY 13471-1918
518112746            Nilesh Shah, 151 Saye Pl, Mooresville NC 28115-5813
518117642        #   Nils Buch, 3023 Orchard Gate St, Sugar Land TX 77479-1859
518108808            Nina A Giambalvo, 325 S Biscayne Blvd Apt 1226, Apt. 1226, Miami FL 33131-2384
518106940        +   Nina Emily Breece, 3330 Scott St., San Francisco CA 94123-2014
518117643            Nina Jones, 1716 W Doyle St, Granbury TX 76048-2381
518114760        +   Ninan C Varghese, 23 Klint Ct, Nanuet NY 10954-5939
            Case 19-13273-VFP Doc 636 Filed 05/22/21 Entered 05/23/21 00:16:22                                                      Desc
                            Imaged Certificate of Notice Page 148 of 241
District/off: 0312-2                                          User: admin                                                         Page 146 of 239
Date Rcvd: May 20, 2021                                       Form ID: pdf905                                                  Total Noticed: 12649
518106941          Nirmal Singh, 5255 Clayton Road Apt 172, Concord CA 94521-5214
518110125        + Nirmala D Shamdasani, Ira Vftc As Custodian, Roth Account, 4606 Mumford Dr, Hoffman Est IL 60192-1110
518119401          Nirmalaben Mehta, 2407-215 Sherway Gardens Rd, Etobicoke M9c 0a4, Ontario
518114762        + Nissim Botton Sr, 2742 E 65th St, Brooklyn NY 11234-6826
518117644          Nitin Pednekar, 6820 Preston Rd 1028, Plano TX 75024-2522
518036522        + Nixon Peabody LLP, 55 West 46th Street, Tower 46, New York, NY 10036-4277
518106943          Nnamdi Iwuagwu, 1363 93rd Avenue, Oakland CA 94603-1413
518106944          Nneka Gallaread, 105 Buena Ventura St, San Pablo CA 94806-5062
518115605          Noah Barnes, 35794 East 191st Street South, Porter OK 74454-5302
518111884          Noah Hirsch, 4772 Fairway Ridge S, West Bloomfield MI 48323-3311
518106945          Noah L Katz, R/O Ira ETrade Custodian, 2431 Thaddeus Dr., Mountain View CA 94043-2735
518116175          Noah M Fingerod, 2255 Rosemont Ter, Furlong PA 18925-1552
518114763        + Noah M Zigas &, Kimberly A Zigas Jt Ten, 18 Overbrook Rd, Painted Post NY 14870-9339
518110126          Noah Teders, 4623 W Nancy Dr, Kankakee IL 60901-7783
518117646          Noble John, Po Box 263092, Houston TX 77207-3092
518108810        + Noble T Miller Ira, Td Ameritrade Clearing Custodian, 3700 Curry Ford Rd Apt M10, Orlando FL 32806-2647
518108811          Nodege Marc, 1021 Se Monterey Rd A6, Stuart FL 34994-4543
518116176          Noel Becerra, 609 S Main St, Old Forge PA 18518-1543
518108812          Noel Foster &, Paula Christensen Jtwros, 3002 Fieldbrook Place, Clearwater FL 33761-2509
518106946        + Noel Laimei Cheung, Charles Schwab & Co Inc Cust, Ira Rollover, 169 Apollo Street, San Francisco CA 94124-2503
518106947        + Noel Laimei Cheung &, Joseph Chow Jt Ten, 169 Apollo St, San Francisco CA 94124-2503
518117647          Noel Mathews, 5910 Shadywood Lane, Garland TX 75043-1775
518106948          Noel P Davis, R/O Ira ETrade Custodian, 8000 Marsannay Way, Sacramento CA 95829-1262
518108813          Noel Ricardo Pineda, 7163 W 19th Ct, Hialeah FL 33014-4428
518118768          Nolan Wool, 7115 Interlaaken Dr Sw, Lakewood WA 98499-1804
518117961          Nomura International Plc, Nomura Pb Nominees Ltd, 1 Angel Lane, London Ec4r 3ab, United Kingdom
518105284          Nora Patricia Vivone, 2032 Vidal St 8th Floor Apt A, Buenos Aires 1428, Argentina
518110127          Nora S Napier &, Dennis C Napier Jtwros, 2034 Valley Creek Dr, Elgin IL 60123-2538
518117648          Norberto M Paniagua, 7302 Bluestone Rd, San Antonio TX 78249-3639
518116422          Nordea Danmark Fihal Af Nordea Bank, Attn: Jesus Semano Biames, Helgeshoej Alle 33, DK 2630 Taastrup, Denmark
518116653          Nordnet Bank Ab, Single Agency Account, Alstroemergatan 39, Se-112 47 Stockholm, Sweden
518117649          Norlin Salmeron, 510 Church St Apt 512, Brenham TX 77833-3686
518106949          Norma A Provencio, Ira ETrade Custodian, 4210 Hermitage Drive, Hacienda Hts CA 91745-6159
518106950        + Norma Navarro, 218 Standard Street #A, El Segundo CA 90245-4248
518108814        + Norman Barst, Charles Schwab & Co Inc Cust, Ira Rollover, 1116 Crystal Dr, Palm Beach Gardens FL 33418-4028
518107950        + Norman Gagnon, 24 Fairfield Rd, Enfield CT 06082-5840
518109383        + Norman H Larkee, 1162 Mount Airy Rd, Waverly Hall GA 31831-2180
518111137        + Norman J Sczepanski, Ira ETrade Custodian, 7 Morgan Drive, Unit 408, Natick MA 01760-4182
518114764        + Norman Latov, 10 Riverview Rd, Irvington NY 10533-1307
518116177          Norman London Jr, 808 Felton Ave, Sharon Hill PA 19079-2311
518108815          Norman Nelson, 9390 White Hickory Ln, Fort Myers FL 33912-6856
518889756        + Norris McLaughlin, P.A., Attn: Morris S. Bauer, Esq., 400 Crossing Blvd, 8th Floor, P.O. Box 5933, Bridgewater, NJ 08807-5933
518110128        + Northern Trust As Ttee, Caterpillar 401k Savings Plan, FBO Mark W Butikofer, 114 Hillcrest, Gridley IL 61744-9199
518108816        + Northern Trust Co Ttee, The Home Depot Futurebuilder, FBO Osvaldo F Otero, 1262 Silverstrand Dr, Naples FL 34110-4114
518109384       #+ Northern Trust Ttee, Caterpillar 401k Savings Plan, FBO Joseph Gorski, 177 Old Hwy 85, Fayetteville GA 30215-3048
518116178          Northern Trust Ttee, Accenture Retirement Svgs Plan, FBO Madhusudhan Papasani, 2420 Copper Creek Rd, Chester Sprgs PA
                   19425-3891
518117650        + Northern Trust Ttee, Ti C And Sp, FBO Shee Leong, 3625 Flagstone Dr, Carrollton TX 75007-2791
518117651        + Northern Trust Ttee, Ti C And Sp, FBO Ryan B Davis, 8068 Park Ln Apt 304, Dallas TX 75231-5963
518110129        + Northern Trust Ttee, Aon Savings Plan, FBO Crystal Kelly, 2500 N. Halsted St, Chicago IL 60614-2308
518106951          Nosa Sule, 733 37th St, Oakland CA 94609-2331
518043021          Nova Laboratories Ltd., Martin House, Leicester LE184YL, UNITED KINGDOM
518116179        + Nova Ljubljanska Bank, Bny Mellon, Us Proxy Department, 525 William Penn Place, Suite 0400, Pittsburgh PA 15259-0001
518118369          Ntiranyibagira Gaspard, 3009 Roanoke Ave, Newport News VA 23607-3609
518118370          Numesh Acharya, 1105 Riviera Dr Virginia Beach, Va 23464, Virginia Beach VA 23464-5018
518119402          Nyenburgh Holding B V, Beursplein 5, Amsterdam 1012 Jw, Netherlands
518106953        + O'connell Family Tr, William R O'connell Ttee & Jean M O'conn, 3802 E Rolling Green Lane, Orange CA 92867-2117
518106954        + O'connell Family Tr, William R O'connell Ttee Jean M O'connel, 3802 E Rolling Green Lane, Orange CA 92867-2117
518111138          Obiajunwa Onujiogu, 18 Shady Ln, Wareham MA 02571-1808
518106952        + Obinna David Sir Owuamanam, 4236 West 142nd Street Appt. C, Hawthorne CA 90250-9165
518108818        + Ocadayna Development Corp, Attn Abraham Zakout, 7621 Orange Tree Lane, Orlando FL 32819-4634
518119403          Ocbc Securities Private Ltd, 18 Church Street, Single Agency Account, #01-00 Ocbc Centre South 049479, Singapore
518108820        + Ocfl Def Comp Plan, Vftc As Trustee, FBO Berbino Lahensjr, 5528 Elizabeth Rose Sq, Orlando FL 32810-6601
            Case 19-13273-VFP Doc 636 Filed 05/22/21 Entered 05/23/21 00:16:22                                                    Desc
                            Imaged Certificate of Notice Page 149 of 241
District/off: 0312-2                                         User: admin                                                        Page 147 of 239
Date Rcvd: May 20, 2021                                      Form ID: pdf905                                                 Total Noticed: 12649
518106955            Octavio Nava Santiago, 1140 Olympia Ave Apt 6, #6, Seaside CA 93955-4954
518116548            Octavius Roman, 400 Emerald Rd N K1, Greenwood SC 29646-3073
518106956        +   Odette Yu-Ping Hsu &, Betty Hsia Jt Ten, 112 Montego Bay, Alameda CA 94502-7905
518112748            Odus Poteat, 2216 David Earl Dr, Charlotte NC 28213-7724
518105478            Ofer Greenberg, 4225 North 1st Avenue 1111, Tucson AZ 85719-1097
518043024        +   Okapi Partners LLC, 1212 Avenue of the Americas, 24th fl, New York, NY 10036-1600
518208276        +   Okapi Partners LLC, Bruce H Goldfarb, c/o Okapi Partners LLC, 1212 6th Ave, New York, NY 10036-1600
518117653            Olanrewaju Sholeye, Roth Ira ETrade Custodian, 22 Pebblestone Walk, Sugar Land TX 77479-5547
518111464            Olashupo Ajala, 3617 Shenandoah Dr, Beltsville MD 20705-3549
518113747            Old Mutual International Isle Of Man, Att: Corporate Action Team, King Edward Bay House King Edward, Isle Of Man IM99 1 9 1NU,
                     United Kingdom
518118770            Oleg Babko, 13026 23rd Ave Ne, Seattle WA 98125-4208
518116180        #   Oleg Zvenigorodsky, 1902 Steamboat Station, Southampton PA 18966-4903
518113506        +   Olegs Zeleznovs, 15 Lark Drive, South River NJ 08882-2605
518116181            Oliver Cepis, 904 Baylowell Dr., West Chester PA 19380-4302
518106958            Oliver Drakeford, 806 One Fifth N Poinsettia Pla, Los Angeles CA 90046
518113844            Oliver Marroquin, 8600 West Grand Pine Avenue, Las Vegas NV 89143-1352
518106959            Oliver V Bolstad (Decd) & E Noreen Bolstad Jt Wros, 23 W Sidlee St, Thousand Oaks CA 91360-3241
518112749            Olufisayo Victor Ijamakinwa, 3617 N Elm St Apt 3m, Greensboro NC 27455-2864
518110130            Olusoji Hassan, 372 E Rimini Ct, Palatine IL 60067-3643
518118771            Oluwafemi Osinubi, 13302 78th Pl Ne, Kirkland WA 98034-5101
518109385            Oluwagbenga Ogungbemi, 4206 Towne Lake Parkway 4206, Woodstock GA 30189-4238
518108821            Oluwaseun Awobusuyi, 1938 Attilburgh Blvd, West Melbourne FL 32904-6485
518117655        +   Oluwayemisi Ogunfeitimi Rollover, Ira Td Ameritrade Clearing, Custodian, 10211 Wilderness Gap, San Antonio TX 78254-6050
518147312        +   Olympia Pappas, 690 Island Way #809, Clearwater, FL 33767-1928
518108822        +   Olympia Pappas Rollover Ira, Td Ameritrade Clearing Custodian, 690 Island Way, Unit 809, Clearwater FL 33767-1928
518111465        +   Om Prakash Sharma Ira, Td Ameritrade Clearing Custodian, 5807 Marietta Station Dr, Glenn Dale MD 20769-9178
518117656            Omair Arfeen, 1740 Thomas Rd, Beaumont TX 77706-2829
518118371            Omar Abboud Massoud, 101 South Whiting Street 1109, Alexandria VA 22304-3421
518107751            Omar Abouagina, 10214 Dunsford Dr, Lone Tree CO 80124-9758
518108823            Omar Berrios, 5260 Collins Rd, Unit 806, Jacksonville FL 32244-8241
518117657            Omar Escobedo, 425 County Road 243, Angleton TX 77515-7153
518114765        +   Omar Galarza, 15 Van Cott Avenue, Hempstead NY 11550-1652
518106960            Omar Gonzalez, Po Box 11654, Marina Del Rey CA 90295-7654
518108824            Omar Hidalgo, 7220 W 2nd Ln, Hialeah FL 33014-5006
518110823            Omar Leonards, 222 E Boyd Dr Apt 435, Apt 435, Baton Rouge LA 70808-4879
518117658            Omar Mansi, 3702 Shadow Cove Dr, Houston TX 77082-5627
518110131        +   Omar Mendez, 2510 Algonquin Rd Apt 17, Rolling Meadows IL 60008-3572
518113508            Omar Tomas Bell, 497 West Side Avenue 713, Jersey City NJ 07304-1515
518114766            Omari Miller, Bronco Drive 1021, Delhi NY 13753
518115411        +   Omer Mukhtar, 4489 Mccullough Ln, Hilliard OH 43026-7711
518109386            Omid S Sharifi, Noshin Y Sharifi, 2275 Abbey Cove Ct, Marietta GA 30062-7708
518114767        +   Omnibus-Snbcustomers, 546 5th Avenue Ste 9fl, New York NY 10036-5000
518114768        +   Onelia Ayala, 640 Adee Ave 11f, Bronx NY 10467-6808
518111139            Onesha Dixon, 11 Erie Ave, Worcester MA 01605-1656
518111466            Opal Medical Group 401k Ps, FBO Muhammad K Waseem, 9748 Redamar Dr, Hagerstown MD 21740-8942
518111140        +   Oppenheimer & Co Inc Custodian, FBO Harry Vibert Roth Ira, 40 Edgar Street, Brockton MA 02302-1845
518110698            Oral Dilek, 772 Bennett Ave, Lexington KY 40508-3102
518113509        +   Orangie Lee Mason Iii, 14 Derby Dr, Glassboro NJ 08028-2060
518114769        +   Orkhan Khaimov, 1901 84th St Apt 2k, Brooklyn NY 11214-3027
518114770        +   Orlando Roche, 40 Richman Plaza Apt. 1j, Bronx NY 10453-6406
518112318            Orra O D Cope, Pamela D Cope, 24240 FR 2040, Craane, MO 65633
518119404            Osama Sidat, 21a-50 Howe Dr, Kitchener N2e 0a3, Ontario
518117659            Oscar Akello, 1107 Brenda Lane A, Humble TX 77338-6131
518117660            Oscar Gomez-Barragan, 2880 Shallow Brook Ln, Dickinson TX 77539-6349
518117661            Oscar Hernandez, 12811 Idledale Dr 101, San Antonio TX 78249-4894
518108825            Oscar Matter, 2050 Nw 16 Terrace Apt E315, Miami Fl 33125, Miami FL 33125-2248
518116549            Osei Thomas, 1224 North Firetower Road, Blythewood SC 29016-8782
518111467            Osereme Okojie, 13204 Yorkton St, Upper Marlboro MD 20774-1947
518110513            Oshrat Frenkel, 19/2 Shvat St, Modiin 71700, Israel
518118372            Oskian Kouzouian, 1601 N Rhodes St Apt 103, Arlington VA 22209-1361
518110132            Osman Mohammed, 15788 W Pope Blvd, Lincolnshire IL 60069-9673
518106962        +   Osvaldo Arteaga, 26537 Via Damasco, Mission Viejo CA 92691-2943
            Case 19-13273-VFP Doc 636 Filed 05/22/21 Entered 05/23/21 00:16:22                                                    Desc
                            Imaged Certificate of Notice Page 150 of 241
District/off: 0312-2                                         User: admin                                                       Page 148 of 239
Date Rcvd: May 20, 2021                                      Form ID: pdf905                                                Total Noticed: 12649
518110133            Osvaldo Feliciano Ira Td, Ameritrade Clearing Custodian, 2118 W Pierce Ave, Chicago IL 60622-1821
518106964            Oswaldo Ambriz, 1242 Teresa St, Oxnard CA 93030-0124
518114771        +   Oswaldo Coello, 227 Audubon Avenue 51, New York NY 10033-8328
518106965        #   Otilija Borisovaite, 214 Grant St, Eureka CA 95501-1717
518105164            Otto Haslbauer, 728 Silver Hills Drive, Prattville AL 36066-6120
518105479            Ovidiu Coman, 1335 West Tonopah Drive, Phoenix AZ 85027-3606
518117663            Ozgur Gonen, 2379 Briarwest Blvd Unit 73, Houston TX 77077-5611
518112750        +   P Berruet Cust For, Jean-Marc Berruet Uncutma, Until Age 21, 700 Skipjack Ln Unit 3f, Kill Devil Hills NC 27948-9502
518108827        +   P Charpentier & R Charpentier, The Charpentier Family Revocab, 3873 S Banana River Blvd, Apt 406, Cocoa Beach FL 32931-4154
518106966        +   P Ranganath & T Ranganath Ttee, The Ranganath Revocable Trust, 363 Maclane Street, Palo Alto CA 94306-3304
518109387            P/S Plan Etrade Custodian, FBO Rafik B. Kashlan, 242 Arrowhead Blvd, Jonesboro GA 30236-1106
518117664        +   Pablo Alexander Carrillo, 2401 Crawford Street, Houston TX 77004-1034
518108828            Pablo G Colella, 21005 Raindance Ln, Boca Raton FL 33428-1166
518106967            Pahola Rabanzo, 1417 Melrose Ave, Chula Vista CA 91911-5503
518115778        +   Pamala A Cinnamon, 1811 Driftcreek Rd Se, Sublimity OR 97385-9761
518106968        +   Pamela Crawford, 2625 Alcatraz Ave, 336, Berkeley CA 94705-2702
518114772        +   Pamela Dean, 36 Kent Dr, Shirley NY 11967-4210
518106969            Pamela Farrow & Joseph Farrow Trust, 971 Sunny Hill Court, Fallbrook CA 92028-1745
518115412            Pamela Gregory, 624 Culpepper Dr, Reynoldsburg OH 43068-7255
518109388            Pamela Johnson, 116 Walden Run Pl 116, Mcdonough GA 30253-7000
518106970        +   Pamela Kim Revocable Trust, U/A Dated 06/26/2017, Pamela H Kim Ttee, 1438 Columbus Ave, Burlingame CA 94010-5510
518115413            Pamela L Savoy &, Joseph S Savoy Jtwros, 236 Hamilton Ave, Elyria OH 44035-3611
518106971        +   Pamela Lynette Wray, 4220 Front Ct, Modesto CA 95356-8779
518108829            Panagiotis Protopsaltis, 11 Driftwood Dr, Key West FL 33040-6216
518117666            Pannipa Thouratum, 415 W 39th St, Austin TX 78751-4931
518106972            Pao Vue, 4716 E Harvard Ave, Fresno CA 93703-1649
518115414            Paolo Campitelli, 3699 Curve Rd, Delaware OH 43015-8550
518110134            Paolo Salvallon, 1048 Auburn Ln, Buffalo Grove IL 60089-6770
518106973            Paolo Truong, 745 E Valley Blvd 279, San Gabriel CA 91776-3549
518117667            Parker Ellisor, 161 Nuchols St Unit 6713, Goodfellow Afb TX 76908-3318
518106974            Parker Smith, 7014 Lanewood Ave 7, Los Angeles CA 90028-7067
518118057            Parker Stromberg, 1460 Oakridge Dr, Ogden UT 84403-1326
518112751            Parker Veitch, 1407 Copperstone Village Dr, Mebane NC 27302-8897
518106975            Parminder Bajwa & Simmi Bajwa Jt, Ten, 8823 Latigo Ct, Roseville CA 95747-8903
518116182            Parrish R Varnish, Roth Ira ETrade Custodian, 602 Demuth St, Johnstown PA 15904-1607
518108830        +   Parsottam N Panara, Td Ameritrade Clearing Custodian, 3780 South East 29th Crt, Ocala FL 34471-6894
518113510            Parth Oza, 4 Golden Crest Ct, Hamilton NJ 08691-3313
518114774        +   Parvesh Lal, 81-35 252nd Street, Bellerose NY 11426-2529
518108831            Parvin Parangi, 21088 Higgs Dr, Pt Charlotte FL 33952-9015
518115606            Parviz Khodabakhah &, Tanya Michelle Khodabakhah Jt Ten, 2100 Cedar Pointe Cir, Edmond OK 73003-2431
518043025            Pascal Joly, 1700 rue de la Haie, Bois Guillaume 7623, FRANCE
518117668            Pascual Aranda, 1423 Fashion Hill Drive, Houston TX 77088-5027
518110136            Pathik R Patel And, Priti P Patel Jtwros, 319 Erie Cir, Bloomingdale IL 60108-8812
518117669        +   Patience N Okoye Ira Td Ameritrade, Clearing Custodian, 7709 Fallen Antler Pl, Arlington TX 76002-4323
518111468        +   Patrice Jeanne Smith &, Marc Joel Smith Jt Ten, 7215 Barnett Rd, Bethesda MD 20817-1502
518106976            Patrice W Kuo Sep Ira Td Ameritrade, Clearing Custodian, 2221 W Via Camille, Montebello CA 90640-2347
518106977            Patricia A Benford, 1845 Harlow Ct, Lancaster CA 93534-5157
518108832            Patricia A Ghiran, 340 35th Ave Nw, Naples FL 34120-4352
518106978        +   Patricia A Odonnell Ttee, Jt & Pa O'donnell Rev Lvg Tr, U/A 2/23/94, 6864 Lanewood Ct, San Diego CA 92111-4739
518111469            Patricia A Poulsen, Ira R/O Etrade Custodian, 4111 Westview Rd, Baltimore MD 21218-1456
518107752        +   Patricia Bukur, Po Box 3649, Aspen CO 81612-3649
518108833            Patricia Cowart Krulin Ex, E/O Paul Lewis Cowart, 2590 Sw 102nd Dr, Davie FL 33324-7603
518108025        +   Patricia D Ross, 5929 3rd St Nw, Washington DC 20011-2116
518108834            Patricia J Weronik, 7326 Sea Pines Ct, Port St Lucie FL 34986-3352
518119087            Patricia Jurak, Tod Registration, 91 Riverside Dr, S Charleston WV 25303-1012
518118373        +   Patricia L Carlson, Roth Ira, Td Ameritrade Clearing Custodian, 8289 Patrick Henry Blvd, Mechanicsville VA 23116-4040
518113511            Patrick A Romano, 25 N Binnacle Dr, Ltl Egg Hbr NJ 08087-1501
518118772            Patrick Anderson, 4425 Issaquah Pine Lake Rd Se, Apt H23 H23, Sammamish WA 98075-5247
518108835            Patrick Armand, 10318 Windswept Place, Boca Raton FL 33498-6334
518111885            Patrick Backlas, 3324 Krafft Rd, Fort Gratiot MI 48059-3829
518110448            Patrick Bane, 1321 W 90th Ave 306, Merrillville IN 46410
518106979            Patrick Benson, 1525 Gloria Dr, Santa Rosa CA 95407-7483
518110699            Patrick Buckingham, 9 Klette Street 2, Independence KY 41051-8622
            Case 19-13273-VFP Doc 636 Filed 05/22/21 Entered 05/23/21 00:16:22                                                   Desc
                            Imaged Certificate of Notice Page 151 of 241
District/off: 0312-2                                         User: admin                                                       Page 149 of 239
Date Rcvd: May 20, 2021                                      Form ID: pdf905                                                Total Noticed: 12649
518115416            Patrick C Moore, 4628 Pebble Creek Pass, Brunswick OH 44212-5715
518111141            Patrick Casey, 609 School St, Pembroke MA 02359-3632
518118374            Patrick Crandall, 4604 Reynolds Dr, Virginia Beach VA 23455-4306
518113010            Patrick Cronin, Po Box 658, 658, Hinsdale NH 03451-0658
518105165            Patrick Cullinan, 204 Lee St, Opp AL 36467-3530
518105046        +   Patrick D Witzleben, 1471 Cache Drive, Anchorage 99507-1321, Ak 99507-1321
518116810            Patrick Drew Hinote, 1897 W Oak Shadows Cir, Memphis TN 38119-5422
518112752            Patrick Duffy Mcdowell, 422 Albemarle Rd, Wilmington NC 28405-2664
518108836        +   Patrick F Collins Ira, Td Ameritrade Clearing Custodian, 840 Wintergreen Ct, Marco Island FL 34145-3464
518111471            Patrick G Jhingory Ira Td, Ameritrade Clearing Custodian, 15006 Dunleigh Dr, Bowie MD 20721-3265
518111142       #+   Patrick Green, 35 Sargent Rd, Boxborough MA 01719-1204
518116550            Patrick Holloway, 255 Ashley Avenue Apt A, Charleston SC 29403-5492
518114775        +   Patrick J Dolan, 1829 Narragansett Ave, Bronx NY 10461-1853
518115417        #   Patrick J Marx, 611 Marquardt Ave Ne, North Canton OH 44720-2162
518118990            Patrick J Watje, 1626 N Fig Avenue Apt 103, Marshfield WI 54449-1468
518115418            Patrick John Garber &, Bernice E Garber Jtwros, 9290 Driftwood Dr, Olmsted Falls OH 44138-2628
518108837            Patrick Louis-Jean, 14040 Abaco Isle Drive, Orlando FL 32824-5652
518116183        +   Patrick Maleszewski, 1407 South Forge Rd, Palmyra PA 17078-9500
518116627            Patrick Masur, 6609 S Westfield Trl, Sioux Falls SD 57108-8259
518106981            Patrick Mcdonnal, 2340 Sunrise Drive, San Jose CA 95124-2641
518117672            Patrick O'connor, 29357 Raintree Rdg, Fair Oaks Ranch TX 78015-4429
518105481            Patrick Peartree, 8422 E. Via De Jardin, Scottsdale AZ 85258-3207
518106982            Patrick Phat Doan Ira Td, Ameritrade Clearing Custodian, 1701 Queens Crossing Dr, San Jose CA 95132-1762
518106983            Patrick Saglietti, 7413 Coastal View Dr, Los Angeles CA 90045-1272
518105166            Patrick Slade Boothe, 301 Parker Pl, Jacksonville AL 36265-2406
518110137            Patrick Smith, 6334 North Sheridan Road 2d, Chicago IL 60660-1754
518114777        +   Patrick Stipo, 542 Webster Ave, New Rochelle NY 10801-2437
518118991            Patrick Taylor, 1025 Carson St, Rice Lake WI 54868-1948
518110582            Patrick Terrill, 1815 West 29th Street South, Wichita KS 67217-2419
518113734            Patrick Tipton, 12000 Baja Drive Northeast, Albuquerque NM 87111-2760
518115419            Patrick Tolloti, 2360 Oak Tree Dr Nw, Dover OH 44622-7457
518119088            Patrick Villinger, Po Box 116, Colfax WV 26566-0116
518118992            Patrick Vogler, 290 St Andrews Dr, Hudson WI 54016-8072
518105482        +   Patrick W Whelton, 1921 S Fargo Dr, Safford AZ 85546-3549
518112319            Patrick Walsh, 3639 Edmundson Rd, Overland MO 63114-2619
518114778        +   Patrick Wilkins, 132 W Elm St, E Rochester NY 14445-1825
518109390            Patsy West, 209 Taylor Ridge Trail, Villa Rica GA 30180-5853
518106985            Patti Lynn Sagers Ira Td, Ameritrade Clearing Custodian, 1177 Shoreline Dr, San Mateo CA 94404-2041
518116184            Pau Loc & Yen Luong Ten Comm, 632 W Woodland Ave, Springfield PA 19064-2125
518109616            Paul A Rainey, 1010 Nw Linden St, Ankeny IA 50023-1127
518106986            Paul A Vukmanic &, Phyllis A Vukmanic Jt Ten, 2416 Harriman Lane Unit 2, Redondo Beach CA 90278-4428
518106987            Paul A Wuest, 3930 San Gregorio Way, San Diego CA 92130-2262
518106988            Paul Alaniz, 3557 N Bellflower Blvd, Long Beach CA 90808-2634
518118375            Paul Anflick, 605 Sandy Springs Ln, Virginia Beach VA 23452-3011
518110824        +   Paul Anthony Arceneaux, 105 Sundance Pass, Lafayette LA 70508-8000
518111472            Paul Anthony Trimilove, 639 Westmoreland Pl, Severna Park MD 21146-3543
518110449        #   Paul Aulwurm, 350 N Meridian St, Unit 808, Indianapolis IN 46204-1783
518105483        +   Paul Buttermore, 9609 N 42nd Dr, Phoenix AZ 85051-1021
518107951            Paul Carone, Roth Ira ETrade Custodian, 45 Coolidge Ave, Newington CT 06111-2302
518111143        +   Paul Casasanta, 13 Manor House Ln, Uxbridge MA 01569-1614
518116551            Paul Cordina, 35 Forde Row, Charleston SC 29412-3664
518116185        #   Paul D Bocan, 57 Beech Road, Sprng Brk Twp PA 18444-6208
518111144        +   Paul D Staponites Ira, Td Ameritrade Clearing Custodian, Po Box 1127, Haverhill MA 01831-1427
518106989        +   Paul D Vladimiroff & Janis Vladimiro, Trs FBO Vladimiroff 2018 Family Trus, 387 Snowberry Ct, Murphys CA 95247-9461
518106990        +   Paul Dean Bauer, Charles Schwab & Co Inc Cust, Ira Rollover, 2137 Lysander Ave, Simi Valley CA 93065-1730
518111145            Paul Defina, 72 Raymond Rd, Concord MA 01742-5733
518113011        +   Paul Douglas Tate, 8 Edward Dr, Concord NH 03301-8626
518111473            Paul Driskell, 1801 Sanford Rd, Silver Spring MD 20902-4007
518110450            Paul E Burcham, 7184 S 100 E, Warren IN 46792-9430
518113012            Paul E Maggioli, 34 Overlook Dr, Atkinson NH 03811-2732
518111146            Paul E Twomey, 44 Purchase St, Newburyport MA 01950-3142
518108838        +   Paul E Wallis, 9832 Crestmont Cir, Pensacola FL 32514-2614
518113013            Paul Edward Fedele, 66 Castle Hill Rd, Windham NH 03087-1749
            Case 19-13273-VFP Doc 636 Filed 05/22/21 Entered 05/23/21 00:16:22                                                 Desc
                            Imaged Certificate of Notice Page 152 of 241
District/off: 0312-2                                        User: admin                                                      Page 150 of 239
Date Rcvd: May 20, 2021                                     Form ID: pdf905                                               Total Noticed: 12649
518109669        +   Paul Emon Durham &, Dixie Lea Durham Jt Ten, 9506 W Atmore Dr, Boise ID 83704-4111
518118773        +   Paul F Reitz &, Mary Sue Reitz Jt Ten, 17032-38th Ave W, Lynnwood WA 98037-7010
518117673        +   Paul F Schoenfeld, 4019 Comanche Trace Dr., Kerrville TX 78028-8243
518110138        +   Paul F. Laiming, Charles Schwab & Co Inc Cust, C/O Laiming Insurance Group, Po Box 160, Gridley IL 61744-0160
518113848            Paul G Izzo, 15545 Minnetonka Cir, Reno NV 89521-7237
518116552            Paul G Sochacki Rollover Ira, Td Ameritrade Clearing Custodian, 8664 Laurel Woods Dr, Myrtle Beach SC 29588-7519
518115779            Paul Gohlke, 448 Southwest Mitchum Terrace, Beaverton OR 97006-1995
518115420            Paul Gosky, 25750 Woodpath Trl, Westlake OH 44145-5708
518115780            Paul Harwood, Po Box 513, Forest Grove OR 97116-0513
518106991            Paul Hill, 4364 Plaza Bonita Rd 313, Bonita CA 91902-1421
518116811            Paul Holford, 451 Us-70, Lenoir City TN 37771
518108839            Paul Homm, 78 Rollins Ln, Palm Coast FL 32164-6947
518113849            Paul Izzo, 15545 Minnetonka Cir, Reno NV 89521-7237
518111147        +   Paul J Coutinho, 23 Woods Rd, Belmont MA 02478-3805
518110139            Paul J Georgy, 2720 Federal Court, Crystal Lake IL 60012-1051
518113512            Paul J Iacovone, 19 Broxton Way, Glassboro NJ 08028-2925
518112753            Paul J Libal &, Laura A Libal Jtwros, Po Box 3011, Wilmington NC 28406-0011
518105167            Paul James Bell, 1094 Lake Colony Ln, Vestavia AL 35242-7419
518105168            Paul James Bell Roth Ira Td, Ameritrade Clearing Custodian, 1094 Lake Colony Ln, Vestavia AL 35242-7419
518107755        +   Paul Jensen &, Virginia Susanne Jensen Jt Ten, Po Box 381, San Luis CO 81152-0381
518106992            Paul Kandal, 5410 Toucanet Ct, Oceanside CA 92057-1900
518106993        +   Paul Kenneth Berg, Charles Schwab & Co Inc Cust, Ira Rollover, 1312 Seacrest Dr, Corona Del Mar CA 92625-1226
518111148            Paul L Mangum, 92 Beaumont Street, Dorchester MA 02124-5027
518106994        +   Paul L Stickel, 1124 Dennis Court, Rodeo CA 94572-1929
518106995        +   Paul L Stickel, 1124 Dennis Ct, Rodeo CA 94572-1929
518113851        +   Paul Longshore, 931 Jupiter Dr, Incline Village NV 89451-8700
518111149            Paul M Cucinotta, 18 Beal Road, Waltham MA 02453-6644
518114780        +   Paul M Falabella &, Joanna Falabella Jt Ten, 103 Monroe Street, Garden City NY 11530-2434
518114781        +   Paul M Wyleczuk, 2119 24th Ave, Astoria NY 11102-4318
518113852        +   Paul Maier, 2476 Blackcraig St, Henderson NV 89044-8758
518113853        +   Paul Maier, Charles Schwab & Co Inc Cust, Ira Rollover, 2476 Blackcraig St, Henderson NV 89044-8758
518113854        +   Paul Maier Tod, 2476 Blackcraig St, Henderson NV 89044-8758
518116186            Paul Manus Oravez Roth Ira Td, Ameritrade Clearing Custodian, 1137 Cockburn Dr, West Chester PA 19382-7224
518110140        #   Paul Moran, 17740 Burnham Ave, Lansing IL 60438-1910
518118993        +   Paul Murray Giles Iii, Charles Schwab & Co Inc Cust, Ira Rollover, 632 Crestwood Dr, Waukesha WI 53188-4518
518118994        +   Paul Murray Giles Iii &, Olivia Rae Giles Jt Ten, 632 Crestwood Dr, Waukesha WI 53188-4518
518112415            Paul N Shambra, 2018 Pelican Cir, Long Beach MS 39560-6705
518117674            Paul Perez, 1708 Leon Drive, Port Lavaca TX 77979-4637
518110141            Paul Przadka, 1100 E Barberry Ln, Mt Prospect IL 60056-1460
518113514            Paul R Chambers, 122 Grove Street, Clifton NJ 07013-1545
518113515        +   Paul Reichl, Ira Rollover, Td Ameritrade Clearing Custodian, 1134 Lake Dr, Robbinsville NJ 08691-4168
518113516        +   Paul Ritchey, 234 Geary Dr, South Plainfield NJ 07080-2910
518114782        +   Paul Salvatore Militello, 125 Vassar St, Staten Island NY 10314-6034
518118376        #   Paul Sample, 3413 Mill Creek Rd, Haymarket VA 20169-1918
518115423            Paul Staley, 9880 Mennonite Rd, Rittman OH 44270-9629
518105484        +   Paul Steven Harper, Po Box 1452, Carefree AZ 85377-1452
518118774        +   Paul T Mathews Douglas L Wong Tr, Tacoma Anesthesia Assoc Inc Ps, 401k Psp FBO David Cunningham, 494 Dungeness Drive Fi, Fox
                     Island WA 98333-9670
518117675        #   Paul Tapper, 750 Stefhanie Dr, Celina TX 75009-5595
518106996        +   Paul Tat Wong, 10413 Dnieper Ln, Stockton CA 95219-7180
518108840            Paul Tavara, 339 Debary Avenue, Deltona FL 32725
518113517            Paul Temnycky, 36 Independence Ct, Clifton NJ 07013-3841
518106997            Paul Tran, 15245 Inverness St, San Leandro CA 94579-1658
518106998        +   Paul V Class, 16200 N Highway 101, Willits CA 95490-8724
518106999        +   Paula R Etra Tr FBO, Paula Renee Etra Trust, Ua 3/29/2017, 454 El Camino Dr, Beverly Hills CA 90212-4222
518107000        +   Paulette Gallanis, Ira Sep, Td Ameritrade Clearing Custodian, 6355 Lake Shore Drive, San Diego CA 92119-3008
518119405            Pavel Kaplicky, Nad Vinohradem 9, Praha 147 00, Czech Republic
518111886        +   Paxton S Williams, 13030 Dennison Rd, Milan MI 48160-9594
518114784            Pb Penny Stocks, 745 Seventh Avenue, Floor #6, New York NY 10019-6801
518114785        +   Pecardy Delone, 1885 Fargo St, Baldwin NY 11510-2404
518117678            Pedro Avalos & Catherine Denise, Rose Jt Ten, 2300 Lockheed Dr, Midland TX 79701-3925
518108841            Pedro Carvajal, 2450 Southwest 31st Avenue, Miami FL 33145-3104
518105554            Pedro Costa, 245 Carmichael Dr, North Bay P1b 8g2, Ontario
            Case 19-13273-VFP Doc 636 Filed 05/22/21 Entered 05/23/21 00:16:22                                                   Desc
                            Imaged Certificate of Notice Page 153 of 241
District/off: 0312-2                                         User: admin                                                       Page 151 of 239
Date Rcvd: May 20, 2021                                      Form ID: pdf905                                                Total Noticed: 12649
518113518            Pedro J Peralta, 225 St. Pauls Avenue, 14k, Jersey City NJ 07306-3741
518108842            Pedro Manzano, Ana Lopes Manzano, 3203 Stonehurst Cir, Kissimmee FL 34741-7622
518118776            Pedro Rios Medina, 140 Old Hwy 97, Brewster WA 98812
518112138            Peggy S Nohl, Ira ETrade Custodian, 69 6th Street, Hancock MN 56244-9592
518119406            Pelmet Bond Pty Ltd, 24 Thanet Street, Malvern Vic 3144, Australia
518114786        +   Peng Fang Chiu, 8401 Main St Apt 215, Jamaica NY 11435-1707
518119407            Peng Gui, Rm 403 Bldg 38 Tonggang Yicun, Pudongxinqu, Shanghai, China (People's Republic Of)
518107002            Peng Leong Tr FBO Innv & Crtv Envir, Solutions Psp FBO Kooi-Hong Leong-, Cheong Td Ameritrade Clearing Inc Cu, Po, Emeryville
                     CA 94662
518116187            Pengcheng Hong, 3411 Race St 3r, Philadelphia PA 19104-4937
518107003            Peninsula Trading Corp, Attn: Peter Hall President, Po Box 292389, Phelan CA 92329-2389
518107004            Percy M Paredes, 2053 E Mardina St, West Covina CA 91791-1519
518043026        +   PerkinElmer Health Sciences Inc., 710 Bridgeport Ave, Shelton, CT 06484-4750
518117679            Pernell Dumah, 7014 Wyoma Trail, Spring TX 77379-4114
518110583            Perri Downey, 14756 Outlook St, Overland Park KS 66223-1181
518107005        +   Perry Fiorenza & Lucy Fiorenza Jt, Ten, 38 Trillium Place, Aliso Viejo CA 92656-2878
518107006            Perry John Fiorenza, Lucy Isairis Fiorenza, 38 Trillium Pl, Aliso Viejo CA 92656-2878
518119408            Pershing Nominees Ltd, A/C Client, Capstan House 1 Clove Crescent, East India Dock E14 2bh, London
518105169            Pertarsha Echols, 5638 Balboa Terrace, Dixiana AL 35126-3591
518112320        +   Pete Zimmerman, 1267 Paradise Ln, Osage Beach MO 65065-3479
518107007            Peter A Attallah, R/O Ira Vftc As Custodian, 639 W Dryden St Apt 103, Glendale CA 91202-2882
518107952        +   Peter A Dimitri Roth Ira, Td Ameritrade Clearing Custodian, 131 Skyline Dr, Salem CT 06420-4108
518107953            Peter A Gletzakos, 9 Paxton Way, Glastonbury CT 06033-3386
518114787            Peter A Modena And, Angela Modena Jtwros, 272 Thomas St, Staten Island NY 10306-1704
518107008            Peter A Skidanov &, Kim L Skidanov Jt Ten, 1804 Fox Springs Cir, Newbury Park CA 91320-5903
518113519        +   Peter Anthony Vignuolo As Cust For, Grace Thebault Vignuolo Utma Nj, 207 Washington Ave, Milltown NJ 08850-1244
518111474            Peter Babalola, 1418 Glendale Rd, Baltimore MD 21239-1409
518110143        +   Peter Berryman, 9040 Primrose Ln, Hickory Hills IL 60457-1036
518118377            Peter Bishay, 14102 Rocky Valley Dr, Centreville VA 20121-5011
518105485            Peter C Wikoff, Po Box 815, Chino Valley AZ 86323-0815
518118378        +   Peter D Scheetz Jr, 9202 Park Ave, Manassas VA 20110-4320
518105486            Peter Delima, 7250 E Fillmore St, Scottsdale AZ 85257-4240
518116812        +   Peter Deming, 2214 Oakbranch Cir, Franklin TN 37064-7407
518112755            Peter Flasch, 807 City Walls St, Cary NC 27513-1696
518115424            Peter Grimm, 3498 Tarpis Ave, Cincinnati OH 45208-1664
518107009            Peter Hernandez, 9223 Karmont Ave, South Gate CA 90280-3806
518111887            Peter House, 4932 Grandview Circle, Midland MI 48640-2877
518118777            Peter J Emmons, 6224 86th Ave Se, Olympia WA 98513-5682
518118379            Peter J Lootens Jr, 1523 Princess St, Alexandria VA 22314-2113
518105206            Peter J Miller, Psc517 Box 4788, Apo AP 96517
518116188        +   Peter J Moniodes, 608 Hunting Creek Rd, Canonsburg PA 15317-6309
518118778            Peter Jausovec, 15110 Ne 81st Way P101, Redmond WA 98052-4296
518114789        +   Peter Jetjomlong, 3064 Fenton Avenue, Bronx NY 10469-3052
518112942        +   Peter Kelly Jr &, Sheryl Ann Kelly Jt Ten, 11661 Camden Av., Omaha NE 68164-2069
518109392            Peter Kim, 366 Creek Manor Way, Suwanee GA 30024-6564
518107010        +   Peter Kim, 28824 Oak Spring Canyon Rd, Santa Clarita CA 91387-2156
518108844            Peter Linhares, 9220 Sw 14th St Apt 3309, Boca Raton FL 33428-6849
518109393        +   Peter Lorincz, Deborah L Lorincz, 87 Cecil Hunter Rd, Moreland GA 30259-2830
518111150        +   Peter M Correia, 9 Meeson, Fall River MA 02724-3034
518109394        +   Peter Michelson, 2546 Midway Rd, Decatur GA 30030-4566
518114790        +   Peter Milani, 626 Flatbush Avenue 23n, Brooklyn NY 11225-1082
518118058        +   Peter Nardelli, 415 550 N, Bountiful UT 84010-4614
518107011            Peter Nieh, 20047 Wildcat Canyon Rd, Walnut CA 91789-4461
518108845            Peter P. Weronik (Ira), Wfcs As Custodian, 2841 Hammock Drive, Plant City FL 33566-6753
518113521        +   Peter Paris, 77 W 20th St 2fl, Bayonne NJ 07002-2611
518116189        #   Peter Pipolo, 104 Radcliffe Road, Cresco PA 18326-7344
518114791        +   Peter Pisano, 227 Mason Blvd, Staten Island NY 10309-1650
518107012        +   Peter R Gambaro, 24365 Hilton Way, Laguna Niguel CA 92677-3708
518108846        +   Peter R Gaztambide Tod, 26310 Lancer Ln, Punta Gorda FL 33983-8627
518117681            Peter Siracusa &, Obdulia R Siracusa Jtwros, 442 Coral Pl, Corpus Christi TX 78411-1531
518107013            Peter Steven Pavlidakis, 13714 Manteca Way, Saratoga CA 95070-5261
518107954            Peter Stevenson, 383 West Woods Rd, Hamden CT 06518-1916
518114792        +   Peter Sulzinski, 29 Ocean Ave, East Quogue NY 11942-4533
            Case 19-13273-VFP Doc 636 Filed 05/22/21 Entered 05/23/21 00:16:22                                                     Desc
                            Imaged Certificate of Notice Page 154 of 241
District/off: 0312-2                                        User: admin                                                       Page 152 of 239
Date Rcvd: May 20, 2021                                     Form ID: pdf905                                                Total Noticed: 12649
518110825        + Peter T Do, 2416 Regency Pl, Gretna LA 70056-3041
518115425          Petr Gontkovic, 4322 Bitterroot Dr, Westerville OH 43081-3799
518114793        + Petra Gidikova, 1525 Park Avenue, Mamaroneck NY 10543-3031
518107756          Petra Theresia Colgrove, 7370 Herbert Ct, Colorado Spgs CO 80911-2807
518107014        + Petrus Benny Tafzil &, Tati S Wijaya Jt Ten, 6332 Mountford Dr, San Jose CA 95123-5245
518107015          Peyman Kahen, 8545 Saturn St 204, Los Angeles CA 90035-3658
518110451          Peyton Puckett, 1531 Noble St, Gary IN 46404-1860
518116190        + Peyton Simmers, 1818 Crestlyn Rd, York PA 17403-4108
518111151          Pha Kien, 127 Pine St 2, Lowell MA 01851-3112
518108847          Phanekrishna Kambhampati, 7721 Moser Ave, Windermere FL 34786-6740
518111888          Phani Kanth Gajula, 1999 Axtell Dr 210, Troy MI 48084-4424
518107016          Phani Kumar Kandregula, 1199 Vida Larga Loop, Milpitas CA 95035-8668
518111152          Phap T Lu, 33 Oliver St, Randolph MA 02368-2027
518043027        + Pharmatek Laboratories Inc, 7330 Carroll Road, Suite 200, San Diego, CA 92121-2364
518107017        # Pharoah Anderson, 11219 Elliott Avenue A, El Monte CA 91733-2421
518111889          Phil Lewis, 324 S Hubbard Ct 1, Westland MI 48186-5241
518323581        + Phil Wood, Tod, 904 Ohio Street, Collinsville, IL 62234-4525
518107018          Philip Albarda, 3533 Alta View Drive, San Diego CA 92139-3982
518107019          Philip Carey, 3410 Astoria Cir, Fairfield CA 94534-3309
518117682          Philip Cowley, 18710 Luby Creek Dr, Cypress TX 77433-4835
518108848          Philip Crum, 6169 Mohawk Terrace, Margate FL 33063-8359
518118996        + Philip Desrude, 900 W Clovernook Ln, Glendale WI 53217-4124
518118380          Philip E Meekins, 908 Darby Rd, Virginia Beach VA 23464-3038
518115781          Philip G Mikolaj, 15935 Sw Bull Mtn Rd, Portland OR 97224-1034
518110145          Philip Guercio, 681 Raintree Ct, Carol Stream IL 60188-3323
518116191          Philip Hopkins, 110 Windsong Dr, Doylestown PA 18901-2369
518111582          Philip J Kline, 48 N Kelsey St, South Portland ME 04106-4348
518110826          Philip J Peyregne Jr, 2120 General Adams Ave, Baton Rouge LA 70810-6854
518108849       #+ Philip Jon Bruno, 5650 Se Schooner Oaks Way, Stuart FL 34997-2524
518116553          Philip K Howell, 414 S Cashua Dr, Florence SC 29501-5409
518109395          Philip M Rothman, 219 W Bolton St, Savannah GA 31401-6307
518114794        + Philip Mcdonnell, 10 San Antonio Cir, Monroe NY 10950-2010
518113523        + Philip N Gesualdo, Ira Rollover, Td Ameritrade Clearing Custodian, 6 Bridle Way, Branchburg NJ 08876-7433
518114795        + Philip Palmatier, 4213 Court Royale 9, Schenectady NY 12304-1857
518114796        + Philip Quagerelli Jr Ira, Td Ameritrade Clearing Inc Custodian, 64 North Lewis Ave, Lindenhurst NY 11757-4228
518111891          Philip R Strait, 11967 Ellis Rd, Ravenna MI 49451-9446
518112757          Philip Riddick, Kimberly Ann Riddick, 211 Brownstone Dr, Raeford NC 28376-7050
518108850          Philip Steven Ellis, 9437 Marand Way, West Palm Bea FL 33403-1419
518116192        + Philip Sweny, 236 South Fraser Street 104, State College PA 16801-4882
518107020        + Philip Tencer, 12520 High Bluff Dr, Ste 240, San Diego CA 92130-2062
518107021        + Philip Tencer, 11622 El Camino Real, Suite 100, San Diego CA 92130-2051
518105487          Philip Wilkerson, 15932 N Twin Lakes Dr, Tucson AZ 85739-9694
518113855        + Philippe D Abugan, 3004 Grasswren Dr, N Las Vegas NV 89084-2818
518114797        + Philippe Lang C/F, Daniella B Lang Utma/Ny, 1 Columbus Place, Apt N35c At Berdugo, New York NY 10019-8232
518114798        + Philippe Lang C/F, Simone Lang Utma/Ny, 1 Columbus Place, Apt N35c At Berdugo, New York NY 10019-8232
518114799          Philippe R Lang, 1 Columbus Place, Apt N35c At Berdugo, New York NY 10019-8201
518114800        + Philippe R Lang, R/O Ira ETrade Custodian, 1 Columbus Place, Apt N35c At Berdugo, New York NY 10019-8232
518114801        + Philippe R Lang &, Jennifer Lang Jtwros, 1 Columbus Place, Apt N35c At Berdugo, New York NY 10019-8232
518116813        + Phillip B Lim Tod, 6924 Mount Royal Blvd, Knoxville TN 37918-9758
518115782          Phillip Bailey, 221 Northeast Fremont Street, 301, Portland OR 97212-2074
518111892          Phillip Brown, 5055 Crooks Rd 16, Royal Oak MI 48073-1236
518108852          Phillip Canty, 4028 Middlebrook Rd 1511, Orlando FL 32811-6797
518105488          Phillip G Wilson &, Joan M Wilson Jtwros, 1111 South Grenoble, Mesa AZ 85208-7520
518114802          Phillip J Dority, Ira Etrade Custodian, 618 Cr 28a, Ogdensburg NY 13669-4144
518115426          Phillip Macias, 2139 Lehman Avenue, Toledo OH 43611-2934
518112758          Phillip Marlow Paul, 2689 Robersonville Rd, Washington NC 27889-7860
518117683          Phillip Nguyen, 848 Ridgecrest Rd, Grand Prairie TX 75052-1248
518116814          Phillip S Roach, 709 Nance Rd, Rutledge TN 37861-4423
518119409          Phillip Securities Pte Ltd., A/C-Single Agency Account-, 250 North Bridge Road, Singapore
518116555          Phillip Sweeney, 1426 Locustwood Ave, Lancaster SC 29720-3018
518108853          Phito Mirtil, 4824 Magnolia Preserve Dr, Winter Haven FL 33880-5024
518117684          Phong Tang, 4517 Gannet Ln, Garland TX 75043-2667
518107022        + Phong The Mai &, Kimthai Thi Do Jt Ten, 1193 Sandstone Ln, San Jose CA 95132-2648
            Case 19-13273-VFP Doc 636 Filed 05/22/21 Entered 05/23/21 00:16:22                                                    Desc
                            Imaged Certificate of Notice Page 155 of 241
District/off: 0312-2                                         User: admin                                                        Page 153 of 239
Date Rcvd: May 20, 2021                                      Form ID: pdf905                                                 Total Noticed: 12649
518117685            Photo Industries Inc, 17282 Northcrest Cir, New Caney TX 77357-4709
518107023            Phuong Luu, 1020 S 2nd St, Alhambra CA 91801-4718
518111153            Phuong Pham, 98 Claybrook Rd, Dover MA 02030-2117
518107024        +   Phuong-Anh Dang Roth Ira, Td Ameritrade Clearing Custodian, 5100 Walnut Garden Ct, Carmichael CA 95608-3683
518114803        +   Phylroy Palmer, 59 Mt Vernon Ave 11, Mount Vernon NY 10550-2436
518115427            Pierre A Kayrouz, 7282 Cascade Dr, West Chester OH 45069-2291
518119110            Pierre Archambeau, 3109 Thomas Rd, Cheyenne WY 82009-4555
518114804        +   Pierre Mocombe &, Marie Mocombe Jt Ten, 1301 Cameria St, Uniondale NY 11553-1326
518119410            Pierre Motyl, 85 Avenue Du Manoir D'anjou, 1150, Woluwe St Pierre, Belgium
518107955            Pierre W Wakim, 113 Green Knolls Lane, Fairfield CT 06824-3509
518107956        +   Pierre Wakim, 113 Green Knolls Ln, Fairfield CT 06824-3509
518107025            Ping Zhu, 13706 Monterey Ave, Baldwin Park CA 91706-4057
518112139            Piramiah Elayaperumal, 2531 Eagle Trace Ln, Saint Paul MN 55129-4275
518318038        +   Piramiah Elayaperumal, 2531 Eagle Trace Ln, Woodbury MN 55129-4275
518111154            Pisithpulak Sim, 83 3rd St 1, Lowell MA 01850-2509
518108854            Piyush Patel, 2155 Canopy Dr, Melbourne FL 32935-3817
518107026            Pj Macalalad, 21330 Parthenia St Apt. 106, Canoga Park CA 91304-1691
518114805        +   Pjetro Juncaj, 2860 Buhre Ave Apt 1e, Bronx NY 10461-4200
518114806        +   Poay Guan Lee, 13950 35th Ave Apt 2f, Flushing NY 11354-3531
518108855            Pompilus Clermont, 1400 5th Ave N Apt 11h, Naples FL 34102-3462
518108856            Pontus E Logdberg, 1221 Milan Ave, Coral Gables FL 33134-3503
518110146            Pony Lawson, 1531 W Superior St 2r, Chicago IL 60642-5430
518107027            Pooja Goel, 35436 Monterra Cir, Union City CA 94587-8074
518109396            Pooja Patel, 3242 Landingview Ct 3242, Lilburn GA 30047-1404
518107028        +   Pookar Regmi, 2126 Chokeberry Ct, Santa Rosa CA 95404-7002
518889450        +   Porzio, Bromberg & Newman, P.C., c/o John S. Mairo, Esq., 100 Southgate Parkway, Morristown, NJ 07960-6465
518107029            Prabhat Kumar, 55 River Oaks Place 393, San Jose CA 95134-2075
518117686            Prabhdeep Singh Mundi, 6251 Love Drive 1431, Irving TX 75039-4061
518113524            Prabina Singh, 140 Prospect Avenue 17 T, Hackensack NJ 07601-2253
518113525            Prachi Dalal, 10 Commercial Ave Apt 3n, New Brunswick NJ 08901-1434
518118997            Pradeep Challagundla, 1621 E Sunset Dr Apt 208, Waukesha WI 53189-8211
518117687            Pradeep Gangavarappa Sanjeevar, 6332 N Macarthur Blvd 3124, Irving TX 75039-6095
518109397            Pradeep Gupta, 1105 Ballington Dr, Cumming GA 30041-9587
518113526            Pradip M Patel, 12 Lincoln Drive, Columbus NJ 08022-2332
518043029        +   PragerMetis CPA's, LLC, 15 Warren Street, Suite 25, Hackensack, NJ 07601-5436
518117688        +   Prakash K Sinha, Ira Vftc As Custodian, Rollover Account, 4710 N Pine Brook Way, Houston TX 77059-3158
518112760            Prakash Thirunavukkarasu, 925 Maynard Creek Ct, Cary NC 27513-3508
518115783            Pranav Gupta, 16566 Nw Paddington Dr, Beaverton OR 97006-7754
518113527            Pranav Raibagi, 223 Northumberland Way, Monmouth Jct NJ 08852-2347
518118516            Pranay Bharadwaj, 318 Cascadnac Ave White River, White River Junction VT 05001
518116556            Prasad Mumbarkar, 741 Woodruff Rd 1331, Greenville SC 29607-3593
518112943            Prashanth Katakam, 7511 Pierce Plaza 6, Omaha NE 68124-1576
518116557            Pratik Mehta, 1130 Drayton Ct, Fort Mill SC 29708-5714
518117690            Pratik Rana, 15501 Drury Lane, Frisco TX 75036-7354
518117691            Praveen Kakkan, 16426 Mount Hope Dr, Cypress TX 77433-4879
518109398            Praveen Kumar, 4518 Howell Farms Road, Northwest, Acworth GA 30101-8862
518118381            Praveen Marapaka, 5516 Crofton Green Drive, Fairfax VA 22030-6364
518107032        #   Praveen Nagpure, 5235 Fiore Ter Apt C319, San Diego CA 92122-5630
518113528            Praveenkumar Pydimarri, 32 Poplar St 2, Jersey City NJ 07307-5503
518118779            Pravin M Bendale, 3501 195th Pl Se, Bothell WA 98012-7587
518107033        +   Pravindra Shankar, 8133 Lisbon Way None, Sacramento CA 95823-5219
518109546            Prazaanah Balasubramaniyam, 70 Greenbank, Richmond Hill L4e 4c4, Ontario
518107957            Preetamkumar Raj Holkar Simple Ira, Td Ameritrade Clearing Custodian, 185 Forest Rd Ste 1, West Haven CT 06516-1302
518114807        +   Prem B Gurung, 3240 78th St, East Elmhurst NY 11370-1836
518107034        #   Prentash Djelosevic, 3620 Surfline Way, Oceanside CA 92056-5026
518118059            Preston Ehlers, 3970 Droubay Road, Erda UT 84074-9523
518112761        +   Preston Green, 1515 Oakridge Farm Hwy, Mooresville NC 28115-6924
518105267            Preston Lee, 642 Joyce St, Lepanto AR 72354-2412
518115428            Preston Seay, 2420 Lora Ct, Galena OH 43021-9235
518118060            Preston Warren, 9302 S Margie Dr, Sandy UT 84070-6248
518043030        +   Prime Pensions, Inc, 25B Vreeland Road, Suite 209, Florham Park, NJ 07932-1925
518036523        +   Primera Analytical Solutions Corp, 259 Prosper Plains Rd., Cranbury, NJ 08512-3706
518043031        +   Primera Analytical Solutions Corp, 259 Wall Street, Princeton, NJ 08540-1511
            Case 19-13273-VFP Doc 636 Filed 05/22/21 Entered 05/23/21 00:16:22                                                       Desc
                            Imaged Certificate of Notice Page 156 of 241
District/off: 0312-2                                           User: admin                                                         Page 154 of 239
Date Rcvd: May 20, 2021                                        Form ID: pdf905                                                  Total Noticed: 12649
518107035             Prince Manalo, 539 W 220th St 41, Carson CA 90745-2883
518107036             Priscilla Lim, 780 Saratoga Ave S103, San Jose CA 95129-2404
518108857             Priscilla Miralles, 1111 Rolling Stone Run, Odessa FL 33556-6034
518107037        +    Priscilla Nai, 1050 Lake Bouldvard Apt 46, Davis CA 95616-2643
518114808        +    Prit Singh, 3202 75th Street Fl 3, East Elmhurst NY 11370-1808
518107038        #    Priteshkumar Patel, 18006 Arline Ave Apt 2, Artesia CA 90701-4169
518107958        +    Priti Koranne Simple Ira, Td Ameritrade Clearing Custodian, 425 Acorn Ln, Milford CT 06461-1886
518113529             Priya Patel, 2127 Nj-31, Glen Gardner NJ 08826
518115607             Priyank Patel, 2247 W Gary Blvd, Clinton OK 73601-5314
518108858             Priyesh Patel, 1333 G Cheney Hwy, Titusville FL 32780-6382
518119413             Pro-Net Beauce Inc, C/O John Russell, 12825 46e Av, Saint-Georges G5y 5b9, Quebec
518119412             Procapital, Paris - Usa/R Single Acc Agency, Tour Ariane 5, Tour Ariane - 5 Place De, Place De La Pyramide/Pyramide La Defense,
                      France
518119411             Procapital, Brussels-Usa/R Single Acc Agency, Tour Ariane - 5 Place De La Pyramide, 92088 La Defense Cedex
518043032        +    Professional Research Consulting, Inc, 1350 Old Bayshore Highway, Ste 125, Burlingame, CA 94010-1829
518117692             Promise Anyanwu, 2732 Windswept Lane, Mesquite TX 75181-2600
518113531        #    Prudhvi Reddy Jannapureddy, 21 Orange St, Edison NJ 08817-4256
518116558        +    Ptc Cust Ira FBO, Michael P Anderson, 708 Oxenbridge Ct, Chapin SC 29036-8459
518112762        +    Ptc Cust Rollover Ira FBO, John W Moore, 106 Club View Drive, Mount Airy NC 27030-2332
518107959        +    Ptc Cust Rollover Ira FBO, Robert Gordon Jones, 63 Putnam Park, Greenwich CT 06830-5774
518117693        +    Ptc Cust Rollover Ira FBO, Joel P Cavness, 2509 Southerland Street, Austin TX 78704-4805
518114809        +    Puma Capital Llc, M/M Account - Kosson, 287 Bowman Avenue 3rd Floor, Purchase NY 10577-2517
518113532             Pundrik Hasmukh Jain, 162 University Ave, 2, Newark NJ 07102-1924
518108859             Punit Borad, 10411 Meadow Spring Drive, Tampa FL 33647-3264
518114810             Purnendu Pandey & Kaberi Pandey Jt, Ten, 14 Conrad Ave, Staten Island NY 10314-6360
518118517             Purushotum Nepal, 6 Prescott St, Essex VT 05452-2932
518114811             Q Kingdom Ministries Inc., Dba Macademy S.T. Building Fund, 1313 Union Street, Brooklyn NY 11225-1607
518043033             Q4 Denmark ApS, Sjaeleboderne 2, 2th, Copenhagen 1122, DENMARK
518109399             Qasim Ijaz, Westchester Ln Ne, Atlanta GA 30345
518109400             Qing Chen And, Zhohui Li Jtwros, 3362 Fernview Dr, Lawrenceville GA 30044-4271
518119414             Qing Han Liu, 87 Craigmohr Dr, Winnipeg R3t 6b9, Manitoba
518114812        +    Qing Huan Wu, 1621 72nd St, Brooklyn NY 11204-5121
518114813        +    Qingbo Yu, 18 Theresa Ann Ct, Albany NY 12205-3604
518115430             Qissa Khawani Llc Attn Munir, Ahmad, 2450 N Reynolds Rd, Toledo OH 43615-2841
518114814        +    Quacey Smartt, 451 Beach 64th Street, Queens NY 11692-1422
518107042             Quan Marbury, 13801 Paramount Blvd Apt 3-315, Paramount CA 90723-6135
518112763             Quan Tran, 13013 Pumpkin Way Dr, Mint Hill NC 28227-3605
518107043             Quang H Do, Ira R/O Etrade Custodian, 668 N Hillview Dr, Milpitas CA 95035-4510
518107044             Quang T Luong, 2467 26th Ave, San Francisco CA 94116-2302
518107046             Quang Tran, 7739 Burnham Way, Dublin CA 94568-1737
518107045             Quang Tran, 12441 La Linda Cir, Garden Grove CA 92841-3232
518107047             Quangxuan Tran, 2914 Fallwood Ln, San Jose CA 95132-1113
518108860             Quantavia Brini, 7155 Nw 179th St Apt . 203, Hialeah FL 33015-6111
518043034        +    Quantum Media Group, LLC, 6 Rockwood Lane, Suffern, NY 10901-1716
518105490             Quentin L Wilcox, Ira R/O Etrade Custodian, 2975 E Cathy Drive, Gilbert AZ 85296-8873
518112764        +    Quentin Lively, 70 Piney Woods Dr, Brevard NC 28712-8761
518105268             Quenton Jones, 5014 Crystal Hill Rd, North Little Rock AR 72118-2457
518110148             Quinten Vinger, 1014 East 5th Street, Belvidere IL 61008-4546
518113856             Quintia Washington, 4355 South Jones Boulevard 65, Las Vegas NV 89103-3324
518107048             Quoc Q Le, 3025 Grass Valley Hwy, Auburn CA 95602-2501
518114816        +    Qurshid Ismail, 26 Christina Dr, Schenectady NY 12303-4906
518117694             Quy Doan & My Doan Jt Ten, 2776 Sweetbriar Ln, Grand Prairie TX 75052-8549
518107049         +   Quyen David Tu Rollover Ira Td, Ameritrade Clearing Custodian, 8450 Denise Ln, Canoga Park CA 91304-3206
518111155         +   R. Patrick Durkin Jr, Charles Schwab & Co Inc Cust, Ira Rollover, 26 Park St Apt 9, Lowell MA 01852-2422
518108920      ++++   ROHAN MAHAJAN, 1 AEROSPACE BLVD, DAYTONA BEACH FL 32114-3910 address filed with court:, Rohan Mahajan, 600 S
                      Clyde Morris Blvd Embry, Daytona Beach FL 32114-3966
518108050             Raazi Siddiqui, 210 Springwood Dr, Bear DE 19701-3602
518111895             Rabab Aljebori, 7740 Neckel St, Dearborn MI 48126-1475
518115784             Rachael Shepherd, 8845 Southwest Rebecca Lane, Beaverton OR 97008-7030
518113857        +    Rachel Anne Savage Tr FBO, Rak Living Trust, Ua Mar 10 2000, 254 Casoria Ave, Las Vegas NV 89123-7401
518110149             Rachel Colangelo, 1124 Fulton Ave, Winthrop Harbor IL 60096-1730
518109401             Rachel Davis, 1618 Columbia Cir, Decatur GA 30032-4607
518108861             Rachel Elizabeth Whitman Tod, 5576 Oakmont Dr, Milton FL 32571-8413
            Case 19-13273-VFP Doc 636 Filed 05/22/21 Entered 05/23/21 00:16:22                                                  Desc
                            Imaged Certificate of Notice Page 157 of 241
District/off: 0312-2                                        User: admin                                                       Page 155 of 239
Date Rcvd: May 20, 2021                                     Form ID: pdf905                                                Total Noticed: 12649
518114817        + Rachel George, 41 Beverly Rd, White Plains NY 10605-3305
518111475        # Rachel Guild, 8214 Edwill Ave, Rosedale MD 21237-1620
518116559          Rachel Hines, 406 Windham Ct, Spartanburg SC 29301-5379
518112944          Rachel Kristen Anderson, 3021 S 106th St, Omaha NE 68124-2421
518118382        + Rachel L Shaw, Uta Charles Schwab & Co Inc, Ira Contributory Dtd 03/03/97, 119 Wind Forest Lane, Grafton VA 23692-3091
518107050        + Rachel Morton, Linda Neilson, Jt Ten Wros, 717 Summit Dr Apt B, Laguna Beach CA 92651-3418
518114818        + Rachel S Brown, 4 Sage Ct, Huntingtn Sta NY 11746-1256
518107051          Rachel Stepp, 14812 Birchwood Pl, Tustin CA 92780-6637
518118781          Rachel Swanberg, 4201 S 175th St, Seatac WA 98188-3642
518108862          Rachid Abounnaaim, 2860 Oakwater Rd, Kissimmee FL 34747
518116194          Rachid Heddoun, 729 Bellingham Lane, Harleysville PA 19438-3804
518110150          Raechel Peters, 4916 Prairie Ave, Mchenry IL 60050-3667
518114819        + Raegan Dewey, 4518 Providence Rd, Jamesville NY 13078-6504
518107758          Raelene Rushing, R/O Ira Vftc As Custodian, 424 Black Feather Loop Apt 7, Castle Rock CO 80104-8003
518108864          Rafael A Muriciano, 910 Lisbon St, Coral Gables FL 33134-2240
518113534          Rafael Castro, 3 Indian Rock Road, Warren NJ 07059-5313
518108865          Rafael Fernandes, 950 Bay Dr Apt 3, Miami Beach FL 33141-5645
518111157        + Rafael Klipp Borges, 206 Fitchburg Tpke, Concord MA 01742-5803
518119415          Raffaele Maietta, 21 Bain Tree St, Markham L6e 1g7, Ontario
518113535          Raffaella D Barman, 1 N Commerce Sq Ste 103, Robbinsville NJ 08691-0003
518113536        + Raffi Anac &, Ared Anac Jt Ten, 1150 River Road Apt 5c, Edgewater NJ 07020-1334
518109402          Raghu Nagireddy Ira Td Ameritrade, Clearing Custodian, 6850 Peachtree Dunwoody Rd Apt 814, Atlanta GA 30328-6746
518111158          Raghu Timalsina, 73 River Street 3, West Springfield MA 01089-3644
518116195        + Rahat M Chaudhry, 331 Shalimar Ct, Monroeville PA 15146-4358
518107052          Rahmain Qayum, 3603 Innovator Dr, Sacramento CA 95834-3814
518116196          Rahul Parupalli, 296 Prospect Avenue, Downingtown PA 19335-2831
518113537          Rahul Patel, 27 Ventnor Dr, Edison NJ 08820-2735
518119416          Raiffeisenlandesbank, Oberoesterreich Ag, Attnr Rupert Wuerdinger, Europaplatz 1a/ 4020 Li, Germany
518119417          Rainer Hoffmann, Burghofstr. 123, D-56566 Neuwied, Germany
518114820        + Raj Kalra, 178-11 Union Turnpike, Fresh Meadows NY 11366-1633
518113538          Raj Kanda, 5-18 Lyons Ave, Fair Lawn NJ 07410-1113
518107053          Raj Pradhan, 1230 S Belhaven St Apt 241, Anaheim CA 92806-5244
518117696          Raj Subnani &, Sarika Subnani Jtwros, P O Box 527, Alice TX 78333-0527
518113014          Raj Verma, 34 Stevens Dr, Concord NH 03301-7401
518112765          Raja Ayyavu, 420 Rollingbrook Dr Apt 104, Charlotte NC 28217-0036
518109670          Raja Kalluri, 4044 S Federal Way H108, Boise ID 83716-5251
518117697          Raja Vemulapalli, 2305 Granite Hill Drive, Leander TX 78641-4992
518115431          Raja Yerram, 5121 Sweet Bay St, Mason OH 45040-5912
518107054          Rajakumar Govindaram, 8682 New Salem St Unit 159, San Diego CA 92126-7460
518117698          Rajan Mathew &, Mariamma Mathew, 4548 Woodbluff Dr, Mesquite TX 75150-8284
518117699          Rajappan Stephen, R/O Ira ETrade Custodian, 4439 Shady River, Missouri City TX 77459-3054
518113539          Rajasekhar Yakkali, 19 Van Wagenen Ave 3r, Jersey City NJ 07306-5673
518107055          Rajeev Tyagi, 17890 Holiday Dr, Morgan Hill CA 95037-6316
518107056        + Rajendra K Tiwari Roth Ira Td, Ameritrade Clearing Custodian, 248 W Loraine St, Unit 111, Glendale CA 91202-3168
518107057        + Rajendra Prasad, 2705 Driftwood St, Hayward CA 94545-1339
518112766          Rajendra Urukadle, 1930 Baldhead Island Dr, Apex NC 27502-8567
518107058        + Rajesh A Kartha, 40363 Linaria Circle, Fremont CA 94538-2488
518109404          Rajesh Kumar Kanakam, 4867 Ashford Dunwoody Rd, Apt 8214, Dunwoody GA 30338-2642
518117700          Rajesh Manivannan, 3711 Medical Dr, Apt 1823, San Antonio TX 78229-2295
518108866          Rajesh Motee, 29 Trophy Ln, Kissimmee FL 34759-3346
518117701          Rajesh Sashital &, Deepa Sashital Jt Ten, 2037 E Lake Landing Dr, League City TX 77573-7802
518113540          Rajesh Yarlagadda, 546 Bergen Avenue, Apt D4, Jersey City NJ 07304-2554
518110584          Rajiv Bagai, 4303 N Barton Creek Cir, Wichita KS 67226-4229
518105020          Rajivkumar Natha, 90-2525 Bridlecrest Way Sw, Calgary T2y 5j4, Alberta
518115433          Raju Raval, Roth Ira ETrade Custodian, 8306 Amberleigh Way, Dublin OH 43017-8897
518118062          Rajul Johri, 2352 W Reaper Cir, West Jordan UT 84084-3007
518113542          Rakesh Gami & Kishori Gami Ten Comm, 129 Irving St, Fl 1, Jersey City NJ 07307-3330
518117703          Rakesh Pratap Pasupuleti, 2222 Settlers Way Boulevard Ap, Sugar Land TX 77478-5262
518116197        + Raksha M Shah, Charles Schwab & Co Inc Cust, Ira Rollover, 158 Hickory Ln, Wyomissing PA 19610-1060
518117704        + Ralph Anthony Haus Sr Ira, Td Ameritrade Clearing Inc Custodian, 16106 Arrow Head Dr, Leander TX 78641-9006
518877045        + Ralph E. Jump Jr, 1175 Berkshire Ave, Myrtle Beach, SC 29577-1207
518118384        + Ralph Land Tod, 2217 Kindling Hollow Rd, Virginia Beach VA 23456-3848
518115434        + Ram Adhikari, 121 Copland Dr, Pataskala OH 43062-7675
            Case 19-13273-VFP Doc 636 Filed 05/22/21 Entered 05/23/21 00:16:22                                                    Desc
                            Imaged Certificate of Notice Page 158 of 241
District/off: 0312-2                                         User: admin                                                        Page 156 of 239
Date Rcvd: May 20, 2021                                      Form ID: pdf905                                                 Total Noticed: 12649
518112321            Ram Mohan Pasupuleti, 1851 Mckelvey Hill Dr Apt 304, Maryland Heights MO 63043-3941
518110585            Ram Santosh Buddutha, 7527 W 140th St 1310, Overland Park KS 66223-4243
518043035        +   Rama Krishna Rao, 5 Muirfield Lane, Bridgewater, NJ 08807-1269
518105492            Rama Rao Cheepurupalli, 2630 N 109th Ave, Avondale AZ 85392-5897
518116816            Ramakrishna Puchakayala, Brandywine Apartment S, Nashville, Nashville TN 37211
518111897        +   Ramana V Kappagantu Rollover Ira, Td Ameritrade Clearing Custodian, 1418 Emerald Pines Drive, Canton MI 48188-2231
518117706        +   Ramanan Natarajan, 4408 Taylor Ln, Richardson TX 75082-2612
518107059        +   Ramanna Chekuri, 2217 Portia Way, Roseville CA 95661-3211
518117707            Ramasamy Selvaraj, 4 Hollow Ridge Ct, Wichita Falls TX 76309-1008
518113544            Rambabu Dronadula & Shashikala, Umapathy Jt Ten, 8 Pasteur Ct, East Windsor NJ 08520-2904
518113015            Ramesh Dayalan, 1 Jonquil Dr, Nashua NH 03062-3085
518107060            Ramesh Dhullipaua, 398 Stonebridge Drive, Fremont CA 94536-1590
518117708            Ramesh Nandipati, 819 Ciderhouse Crest Ln, Richmond TX 77406-2277
518107061            Ramesh V Bamidipati, 47355 Galindo Dr, Fremont CA 94539-7235
518113545            Ramesh Varma Penemetcha, 23 Glen Eagles Drive, Bridgewater NJ 08807-1339
518115435            Ramesh Wagle, 346 Montrose Ave, Akron OH 44310-3816
518140473        +   Rami Ben-Joseph, Law Office of Harold R. Burke, PO Box 4078, Greenwich, CT 06831-0401
518118782            Rami Serhan, 15828 Northeast 117th Street, Redmond WA 98052-2309
518112140            Rami-James Assadi, 5637 Thomas Ave S, Minneapolis MN 55410-2620
518109405            Ramin Abdul Qudus Abdul Qudus, 2114 Brownings Teace, Tucker GA 30084-4628
518107062        +   Ramin Mashkour, 15938 Nordhoff St, North Hills CA 91343-3146
518107063        #   Rammohan Menon, 704 Victorian Hill Dr, Perris CA 92570-3465
518108868            Ramon A Piloto, 8920 Nw 148th Ter, Miami Lakes FL 33018-7318
518112768            Ramon Lomeli, 1521 Trinity Garden Cir, Clemmons NC 27012-8383
518107064            Ramon Ramirez Avila, 144 N Palmetto Ave 218, Ontario CA 91762-3368
518109406            Ramona Venson &, George A Venson Jtwros, 2980 Highland Hill Pkwy, Douglasville GA 30135-5180
518107065            Ramonito Galenzoga, 8524 Hawley Way, Elk Grove CA 95624-4536
518114822        +   Rana Seabrook, 320 Legion St Apt 2r, Brooklyn NY 11212-4052
518105047        +   Rance M Lentz, Hc 60 Box 3889, Delta Junction 99737-9454, Ak 99737-9454
518118385        +   Randal D Labelle Ira, Td Ameritrade Clearing Custodian, 910 Waltham St, Norfolk VA 23523-2352
518112888        +   Randal L Kloehn, Po Box 183, Grandin ND 58038-0183
518116817            Randal Lance, 706 S 14th St, Nashville TN 37206-3024
518117709            Randal Nichols, 9115 Burger Ln, Houston TX 77040-3411
518105493            Randall B Pettit Ira, Td Ameritrade Clearing Inc Custodian, 7974 E Sabino Sunrise Cir, Tucson AZ 85750-9753
518116198            Randall G Smith, 137 Laurel Ct, Reading PA 19610-1035
518109671            Randall L Nemeth, Ira ETrade Custodian, 934 Cypress Crt, Lewiston ID 83501-4732
518112448            Randall Moring, 1384 Stone Rd, Eureka MT 59917-9778
518107066            Randall Moss, 1038 Calle Pilares, Chula Vista CA 91913-3346
518112322        +   Randall Schulman Rev Tru Bene Ira Of, Allen Schulman Ira, Td Ameritrade Clearing Custodian, 263 Strecker Farms Ct, Wildwood MO
                     63011-2090
518107067       #+   Randell Hayden Keene, 7880 Laurelridge Rd, San Diego CA 92120-2213
518118386            Randi Henry, 19232 Constitution Hwy, Orange VA 22960-4301
518108869            Randolph Velazquez, 602 Sea Pine Way D1, Greenacres FL 33415-9069
518116199            Randy B Long Rollover Ira, Td Ameritrade Clearing Inc Custodian, 637 W Main St, Elkland PA 16920-1011
518105170            Randy Bridges, 6416 Heritage Way, Lake View AL 35111-3487
518117710       #+   Randy Carey, 3609 Caldera #295, Midland TX 79707-2895
518112141            Randy Carter, Roth Ira ETrade Custodian, Po Box 918, Thief Rvr Fls MN 56701-0918
518113016        +   Randy D Matos, 5 Walnut Hill Rd, Derry NH 03038-5020
518107068            Randy J Nodelman, 5181 Decatur Drive, La Palma CA 90623-1128
518116560        +   Randy L Bradley, 596 Fourwind Rd, Holly Hill SC 29059-8675
518114823        +   Randy Melendez, 23 Mitchell Pl C1, White Plains NY 10601-4351
518110152            Randy S Blaszczyk, 13445 Arctic Ln, Lemont IL 60439-8772
518110586        +   Randy Samuelson Ira Td Ameritrade In, Custodian, 12301 South Twilight Lane, Olathe KS 66062-1064
518112323        +   Randy Schulman Tod, 263 Strecker Farms Ct, Wildwood MO 63011-2090
518107069            Ranjani Tadinada And, Srinivas K Tadinada Jtwros, 1164 La Rochelle Ter Unit F, Sunnyvale CA 94089-1797
518111898            Ranjith Kumar Bonagiri, 8188 Nectar Drive 675, Canton MI 48187-4185
518118999            Ranjithreddy Guduru, 5618 N 95th Street, Milwaukee WI 53225-2610
518118387            Ranshen Lin, 20860 Isherwood Ter, Apt 104, Ashburn VA 20147-7789
518108051            Ransom P Birkins Jr, 30398 Pearl Dr, Milton DE 19968-3771
518114824            Raphael Joa Rollover Ira Td, Ameritrade Clearing Custodian, 21103 34th Ave, Bayside NY 11361-1510
518107070            Raphael Vickers, 2024 Ocean Way, Laguna Beach CA 92651-3240
518108052            Raquawn Chisholm, 220 Thornton St, Dover DE 19901-8825
518118064            Raquel Franck, 9076 Canyon Heights Drive, Cedar Hills UT 84062-8779
            Case 19-13273-VFP Doc 636 Filed 05/22/21 Entered 05/23/21 00:16:22                                                    Desc
                            Imaged Certificate of Notice Page 159 of 241
District/off: 0312-2                                         User: admin                                                        Page 157 of 239
Date Rcvd: May 20, 2021                                      Form ID: pdf905                                                 Total Noticed: 12649
518114825        + Raquel Moran, 48 Columbia Street, Farmingdale NY 11735-2606
518113546          Raquel Nahra, Wfcs Custodian Roth Ira, 950 Brick Rd, Cherry Hill NJ 08003-4405
518114826          Raquelle Gittens, 1415 Woodside Avenue, 2, North Baldwin NY 11510-1942
518114827        + Rashawn Campbell, 260 East 86 Street, Brooklyn NY 11236-1435
518113547          Rashid Ahmad, 1907 Rabbit Run Road, Marlton NJ 08053-5019
518113548          Rashid Ramiz And, Karen Ramiz Jt, 140 Round Hill Dr, Freehold NJ 07728-8209
518113859        # Rashmi Kumar, 7558 Whiskey Moon St, Las Vegas NV 89139-5675
518108870        + Rashmi Menon, 1121 Oakcrest Dr, Brandon FL 33510-2664
518113549          Raul A Bermudez, 60 River Rd Apt W204, Bogota NJ 07603-1530
518113550          Raul Ahumada, 1500 77st, North Bergen NJ 07047-4068
518108871          Raul Antonio Colon, 9076 Dowden Road, Apt 307, Orlando FL 32827-6850
518110154          Raul Luna, 1614 South Carpenter Street, Chicago IL 60608-2308
518114828        + Raul Picard, 1007 Candlewood Rd, Brentwood NY 11717-7313
518117712        # Raune Oliveira, 1900 Wilshire Dr, Irving TX 75061-2911
518115436          Raven Jimenez, 3021 Powhattan Pkwy, Toledo OH 43606-7701
518117713          Ravi Ada, 4440 Fairway Dr, Carrollton TX 75010-1142
518107071          Ravi K Gande, 255 W Verano Way, Mtn House CA 95391-2015
518108872          Ravi Padia, 2811 Sw Archer Rd Apt F 45, Gainesville FL 32608-1826
518107072        + Ravi R Jha, 31755 Alvarado Blvd, #231, Union City CA 94587-3958
518107073        + Ravi S Ramadevarahalli, Ira Rollover, Td Ameritrade Clearing Custodian, 650 Belladonna Ct, Apt 4, Sunnyvale CA 94086-7713
518115785          Ravi Shankar, 15 Solitude Way, Wilsonville OR 97070
518118783          Ravikiran Kondeti, 1223 112th Avenue Northeast, Bellevue WA 98004-3713
518109407          Ravikumar Kudupudi, 2070 Avonleigh Drive, Cumming GA 30041-2626
518107075          Ray Arriola, 701 Monterey St, Tulare CA 93274-7917
518113551          Ray Dileo Sr, 36 Riverside Dr, Denville NJ 07834-2133
518108873        + Ray Hinz Tod, 1047 Buchanan St, Hollywood FL 33019-1106
518118388        + Ray J Viates, 13774 Laurel Rock Dr, Clifton, VA 20124-2503
518105494        + Ray Lane, 8991 E 6th St, Tucson AZ 85710-3049
518116561          Raymond Anthony Parkman, 25 Ashley Cir, Trenton SC 29847-2311
518107076          Raymond Calderon, 6977 Dal Bon Ct, San Jose CA 95119-1322
518107077        + Raymond Elliott, 1255 38th Ave 99, Santa Cruz CA 95062-3202
518115786          Raymond Flack, 9025 Se Morrison St, Portland OR 97216-1730
518113552          Raymond G Sierminski, 600 N Broad St, Phillipsburg NJ 08865-1271
518114830        + Raymond J Dreimiller &, Ritamarie Dreimiller Jt Ten, 9095 Dugway Rd, Bloomfield NY 14469-9101
518115608          Raymond L Bayer, 8104 S. Sheridan Rd, Tulsa OK 74133-4133
518109408          Raymond L Rivers, 3270 Walton Riverwood Ln, Apt. 3009, Atlanta GA 30339-3575
518119418          Raymond Lam, 8 Christian Ritter Dr, Markham L6c 0w1, Ontario
518110156        + Raymond Lowy, Charles Schwab & Co Inc Cust, Ira Contributory, 3521 Ithaca Rd, Olympia Fields IL 60461-1343
518112769       #+ Raymond M Bodall, 1305 Barnford Mill Rd, Wake Forest NC 27587-4014
518112770        + Raymond M Bodall, Charles Schwab & Co Inc Cust, Ira Rollover, 1305 Barnford Mill Rd, Wake Forest NC 27587-4014
518118784        + Raymond Mark Kosin, 5105 Grand Loop Unit 409, Tacoma, Washington 98407-3192
518118389          Raymond Massey, 119 Environs Road, Sterling VA 20165-5803
518110157          Raymond Pudlo, 6752 Squire Ln, Loves Park IL 61111-3564
518112324          Raymond Rice, 8141 Ne 98th St, Kansas City MO 64157-7781
518107760          Raymond Schaeffer, 4472 Lee Street, Wheat Ridge CO 80033-2842
518105171          Raymond W Collins, Po Box 99, Gulf Shores AL 36547-0099
518112416          Raymone Sanders, 901 Ridgewood Drive, Baldwyn MS 38824-9217
518119419          Rbc Dexia Investor Services, Corporate Actions Dept, 155 Wellington St West 3rd Fl, Toronto M5v 3, Ontario
518117717          Reagan Rentz, 7743 Mountain Trail, Boerne TX 78015-4863
518114831          Rebeca N Pagan-Rodriguez & Monica, N Pagan Jt Ten, 2404 166th St, Whitestone NY 11357-4019
518107078          Rebecca Lam, Tod Registration, 10529 Wood Duck Dr, San Diego CA 92127-7611
518111476          Rebecca Proctor, 2001 Richglen Dr 1a, Gwynn Oak MD 21207-4388
518111159        + Rebecca Ruth Young-Jones, Po Box 486, Lancaster MA 01523-0486
518107961          Rebecca Trowbridge, 48 Joy Road, Woodstock CT 06281-2226
518107761        + Reed C Barrow Rollover Ira, Td Ameritrade Clearing Custodian, 9067 S Sanderling Way, Highlands Ranch CO 80126-5295
518116628          Reed R Wilson &, Lisa J Brackett Jt Wros, 23798 Golden Hills Dr, Rapid City SD 57702-7405
518115437        + Reem Lutfi Bassel Shneker Ttee, FBO Reem Lutfi & Bassel Shneker, 6356 Skipping Stone Dr, New Albany OH 43054-5024
518112142          Reg Fey Roth Ira, Td Ameritrade Clearing Inc Custodian, 113 Capri St, Edgerton MN 56128-2724
518117718          Regan Robinson, 12003 Acorn Oak St, Spring TX 77380-1741
518118785          Reggie Reguindin, 4905 83rd St Sw, Lakewood WA 98499-4061
518110829          Regina Mckee, 8816 Section Rd, Port Allen LA 70767-5112
518110452          Regina Watson, 2324 Morris Rd, Indianapolis IN 46217-4631
518111477        + Reginald N Pea, Uta Charles Schwab & Co Inc, Ira Rollover Dtd 12/07/92, 822 Duvall Hwy, Pasadena MD 21122-1624
            Case 19-13273-VFP Doc 636 Filed 05/22/21 Entered 05/23/21 00:16:22                                                   Desc
                            Imaged Certificate of Notice Page 160 of 241
District/off: 0312-2                                        User: admin                                                        Page 158 of 239
Date Rcvd: May 20, 2021                                     Form ID: pdf905                                                 Total Noticed: 12649
518112772        # Reginald Silver, 304 Roanoke Dr, Halifax NC 27839-8726
518108053          Reginald Smith, 1110 E Nutmeg Pl, Middletown DE 19709-9195
518108875          Regis Laraque, 600 Parkview Dr Apt 726, Hallandale Beach FL 33009-2974
518107079          Reid Alexander Jr, 150 Avocado Pl, Camarillo CA 93010-8467
518111899          Reid Carlson, 1951 Oakshire Ave, Berkley MI 48072-1286
518107962        + Reighnald Bumagat, 54 Mountain Rd, Wilton CT 06897-4912
518113555        # Reji Varghese, 451 Beech St, Apt 1, Hackensack NJ 07601-1340
518116200        # Rekha Mehta, Po Box 371, E Stroudsburg PA 18301-0371
518116201          Relevant Property Ventures Llc, 214 Sugar Maple Ln, S Abingtn Twp PA 18411-1332
518110830        + Reliance Trust Company Tr, Tiger Athletic Foundation 401k, FBO Joseph M Carvalhido, 15525 Espirit Dr, Baton Rouge LA 70810-0392
518118390          Reman Hazaymeh, 5508 Takach Rd, Prince George VA 23875-2443
518117719          Remijio Pina Jr., 10344 Fm 2549, Bryan TX 77808-3960
518107080        # Remo Micale, 4474 Sherman Oaks Circle, Sherman Oaks CA 91403-3829
518113556          Remor Halili, North Beverwyck Road, Boonton NJ 07005
518107081          Rena Pierce, 560 West Fargo Avenue Apt D, Hanford CA 93230-1363
518111900          Rena Ross, 24731 Sussex St, Oak Park MI 48237-1576
518107082          Rena Tumber, 1857 Malkit Ct, Yuba City CA 95993-6073
518110831          Renada Gleason, 637 Saxony Ln, Kenner LA 70065-2635
518107083        + Renate Sumaruck Wymiarkiewicz Tod, 400 Fell St Apt 1, San Francisco CA 94102-5068
518114832        + Rene C Olmeda, 1760 Bruckner Blvd Apt 12g, Bronx NY 10473-3754
518107084          Rene Garcia, 11242 Jones St, Hanford CA 93230-6085
518114833        + Rene L Lavoie, 104 Douglas Heights Drive, Canastota NY 13032-4724
518108877          Rene Lerer, 108 Via Mariposa, Palm Beach Gardens FL 33418-6211
518110832          Rene Perez, 111 Woodland Dr, Covington LA 70433-5326
518114834        + Rene Rodriguez, 21 Norwood Pl, Nanuet NY 10954-3425
518110159        + Renee Carr, 14424 San Fancisco Ave, Posen IL 60469-1100
518107085          Renee Clift, 2054 Waterbury, Chula Vista CA 91913-2312
518105031        + Renee I G Noon, Cmr 467 Box 1692, Apo 09096-0017, Ae 09096-0017
518109409        + Renee L Guerinot, 125 Gladwyne Ridge Dr, Milton GA 30004-3454
518117720          Reni Casimero, 630 Highland Village Dr 630, Mesquite TX 75149-2419
518108878        + Renuka Devi Prasad, Charles Schwab & Co Inc Cust, Ira Contributory, 2000 Forrest Nelson Blvd Apt A, Port Charlotte FL 33952-2135
518117721          Renuka Patel, 7010 Interstate 35 Frontage Rd, San Antonio TX 78218-3731
518114835        + Revocable Trust Of Sari Mallow, Uad 06/27/16, Sari Mallow Ttee, 684 S Mountain Rd, New City NY 10956-5724
518110587          Rex E Soldan, P.O. Box 64, Russell KS 67665-0064
518107086          Rey J Sambrano &, Shirley A Sambrano Jtwros, 13810 Feller Ln, Victorville CA 92394-7553
518107087          Reyes Pascual Bravo Larios, 3706 Woodlawn Ave, Los Angeles CA 90011-2643
518107088          Reynald Magnaye, 2400 Shady Willow Ln, Unit 21h, Brentwood CA 94513-3726
518107089        + Reza Majidi-Ahy, 13500 W Fremont Rd, Los Altos Hills CA 94022-3555
518113735        + Reza Novbakhtian, Ira, Td Ameritrade Clearing Custodian, 1704 Llano St, Ste B, Santa Fe NM 87505-5415
518107090          Reza Oladi, 14874 Golden Sunset Ct, Poway CA 92064-2759
518117722        + Reza Saffarian &, Maureen C Saffarian Jt Ten, 1011 South Hollow Dr, Southlake TX 76092-8831
518114836        + Rhonda B Sternberg C/F, Logan E Kohn Utma/Ny, 25 W Broadway, Apt 216, Long Beach NY 11561-4031
518109410          Rhonda Ferguson-Daniels, 432 Spurlin Court, Columbus GA 31907-7390
518105495          Rhonda L Genchev Rollover Ira Td, Ameritrade Clearing Custodian, 2021 S Paseo Loma Cir, Mesa AZ 85202-6466
518105496          Rhonda Laucomer Genchev Roth Ira, Td Ameritrade Clearing Custodian, 2021 S Paseo Loma Cir, Mesa AZ 85202-6466
518110160          Rhonda Moses, 854 E 1100 North Rd, Palmer IL 62556-7027
518108879          Rhonda Renee Cardoso, 19751 Sterling Dr, Cutler Bay FL 33157-8552
518111478        + Rhonda Seegobin, 8735 Mary Ln, Jessup MD 20794-9540
518107091        + Rhonda Y Fugazi, Charles Schwab & Co Inc Cust, Rhonda Fugazi Money, Po Box 6, Orinda CA 94563-0006
518107092          Rhonji Wilson, 26687 Colt Drive, Corona CA 92883-5290
518110833          Riad R Arizi C/F, Sara A Arizi Utma/La, 3412 Lake Borgne Dr, Harvey LA 70058-5100
518105497          Ricardo Carrasquillo, 1050 S Stanley Pl 118, Tempe AZ 85281-4136
518116202          Ricardo Castano, 720 South Jefferson Street 11, Allentown PA 18103-8006
518107093          Ricardo Gallegos, 285 Woodlawn Ave, Chula Vista CA 91910-2100
518107094        # Ricardo J Arreola, 3460 Clairemont Mesa Blvd, San Diego CA 92117-2601
518108881          Ricardo Leon, 6100 Sw 130th Ave Apt 1603, Miami FL 33183-5231
518108882          Ricardo Melendez, 1282 Olympic Circle, Greenacres FL 33413-3029
518108883          Ricardo Mena, 1863 Wells Rd Apt 85, Orange Park FL 32073-2357
518118786          Ricardo Moodie, 12601 Ne 124 St Apt 401, Kirkland WA 98034-8326
518107963          Ricardo Parrilla, 43 Gale Ave, Meriden CT 06450-6486
518111160          Ricardo Perceval, 26 Devine Rd, Randolph MA 02368-3837
518107095          Ricardo Ramsay, 42947 Willow W Ct, Lancaster CA 93536
518116340          Ricardo Torres, Bo Guama Carr 3362 Km 1.7, San German 00683, Puerto Rico
            Case 19-13273-VFP Doc 636 Filed 05/22/21 Entered 05/23/21 00:16:22                                                   Desc
                            Imaged Certificate of Notice Page 161 of 241
District/off: 0312-2                                        User: admin                                                        Page 159 of 239
Date Rcvd: May 20, 2021                                     Form ID: pdf905                                                 Total Noticed: 12649
518114837        + Ricardo V Henry, 424 Albany Ave Apt 5b, Brooklyn NY 11213-5106
518114838        + Rich Everoski, 9 Marlan Ct, Smithtown NY 11787-2112
518113557          Rich Knoerzer, 508 Homestead Ave, Haddonfield NJ 08033-3024
518107096        + Richard A Samudia, Charles Schwab & Co Inc Cust, Ira Rollover, 1801 Josie Avenue, Long Beach CA 90815-3432
518119001        + Richard A Sass, Charles Schwab & Co Inc Cust, Ira Rollover, 2921 Grandview Blvd, Madison WI 53713-2846
518115439          Richard A Schmitz, 8458 Road 11h, Ottawa OH 45875-9658
518115440          Richard A Smith, 1331 Belrose Rd, Mayfield Hts OH 44124-1530
518108885          Richard Almeida, 12892 Stone Tower Loop, Fort Myers FL 33913-6771
518114839        + Richard Arendt, 95 Essex Circle, Shirley NY 11967-2565
518108886          Richard Aurelien, 418 Phippen Waiters Road Apt 2, Dania Beach FL 33004-4914
518107097          Richard B Bialick &, Eva Bialick Comm Prop, 11692 Wills Creek Rd, San Diego CA 92131-3702
518111161        + Richard B Callahan, 30 Harvard Way, Newbury MA 01951-2109
518112773          Richard B Lee, 7001 Spring Hollow Way, Charlotte NC 28277-0013
518112774          Richard B Lee, Roth Ira ETrade Custodian, 7001 Spring Hollow Way, Charlotte NC 28277-0013
518109411          Richard B Mobley Jr & Thomas W, Mobley Jt Ten, 6430 Cape Cod Dr, Columbus GA 31904-2906
518113559        + Richard B Pustizzi &, Anna Marie Pustizzi Jt Ten, 1346 Parvin Mill Rd, Pittsgrove NJ 08318-4175
518116203        + Richard Bell, 1611 Harvest Hill Dr, Pittsburgh PA 15239-1147
518112775          Richard Bernier, 3 Reagan Park Drive, Weaverville NC 28787-9477
518111162          Richard Bezanson, 4 Wennerberg Road, Middleton MA 01949-2201
518116204        + Richard Booher, 959 Fayette City Boulevard, Fayette City PA 15438-1232
518115787          Richard Brandeburg &, Elizabeth M King Jtwros, 11442 Nw Blackhawk Dr, Portland OR 97229-4058
518108887        + Richard Brian Dorfman Roth Ira Td, Ameritrade Clearing Custodian, 250 Congress Park Dr, Unit 367, Delray Beach FL 33445-4759
518118065          Richard Bunker, 365 N 100 W, Delta UT 84624-8446
518114841        + Richard C Lionarons, 123 - 19 7th Ave, College Point NY 11356-1127
518109672        + Richard C Meyer &, Jennifer M Meyer Jt Ten, 650 Blume Hill Rd, Bonners Ferry ID 83805-5258
518114842        + Richard C Tobey Md Pc, FBO Richard Craig Tobey, 160 Knollwood Rd, Rhinebeck NY 12572-2362
518110834          Richard Calahan, 201 Cruse Road, Columbia LA 71418
518116205        + Richard Cheslock, 125 Stirling Street, Blandon PA 19510-9596
518110161          Richard Conoboy, 3542 Clarence Avenue, Berwyn IL 60402-4464
518119002          Richard Cutts, 2628 State St, La Crosse WI 54601-3930
518107098       #+ Richard D Johnson &, Sandra M Chung- Johnson Jt Ten, 150 Palm Valley Blvd, Apt 4161, San Jose CA 95123-1075
518116562          Richard David, 3031 Bachman Rd, Gaston SC 29053-9552
518107099        + Richard David Bakula, P O Box 11392, Burbank CA 91510-1392
518116206        + Richard Doran, 3101 Fishing Creek Valley Rd, Harrisburg PA 17112-9266
518108888          Richard Dorfman, 800 N Tamiami Trail, 1101, Sarasota FL 34236-4010
518107100          Richard E Burns &, Loretta U Burns Jtwros, 26704 Lexington Ln, Santa Clarita CA 91350-5744
518107102        + Richard E Neff, Charles Schwab & Co Inc Cust, Roth Conversion Ira, 185 Academy Ln, Sonoma CA 95476-4357
518109412          Richard Elrad &, Joanne Elrad Jt Ten, 120 Classic Cv, Atlanta GA 30350-4432
518111163          Richard F Hinckley, 225 Baker St Apt 42, West Roxbury MA 02132-4844
518110162        + Richard Fawkes, 13516 South Leclaire, Crestwood IL 60418-1720
518105173          Richard Frasier Hargett Ii, 22031 County Road 62 S, Robertsdale AL 36567-2539
518105021          Richard G More 55, 285 Mahogany Way Se, Calgary T3m 2g6, Alberta
518113861        # Richard G Portnoy, 4051 W Viking Rd Apt 97, Las Vegas NV 89103-6007
518116409        + Richard H Bloom, Uta Charles Schwab & Co Inc, Ira Rollover Dtd 09/25/92, 66 Varnum Dr, East Greenwich RI 02818-2023
518107103          Richard Harris & Cynthia Harris Jt, Ten, 22989 Castle Pines Court, Murrieta CA 92562-5005
518111479        + Richard Hurd, 12024 Birchview Dr, Clinton MD 20735-4198
518107964        + Richard I Young, Charles Schwab & Co Inc Cust, Ira Contributory, 66 Painter Ridge Rd, Roxbury CT 06783-1108
518107965       #+ Richard I Young Revocable, Uad 03/27/13, Richard I Young Ttee, 66 Painter Ridge Rd, Roxbury CT 06783-1108
518114843        + Richard J Borosky, 79 Fairfield Ave, Lancaster NY 14086-2901
518119003        + Richard J Lopardo &, Catherine Lopardo Jt Ten, N7787 Laura Ln, Elkhorn WI 53121-2772
518118391          Richard J Testa, 108 Sunbright Dr, Bridgewater VA 22812-9578
518117725          Richard Jackson, 1004 Silver Knls, San Antonio TX 78258-3403
518112143          Richard James, 9280 University Avenue, Northwest 140, Minneapolis MN 55448-6149
518112325        + Richard K Kemp, 7344 Park Dr, Saint Louis MO 63133-1726
518116207          Richard K Larson, R/O Ira ETrade Custodian, 3831 Windy Bush Road, New Hope PA 18938-5742
518107105          Richard K Tran, R/O Ira ETrade Custodian, 7337 Vassar Ave, Canoga Park CA 91303-3356
518117726        + Richard Karl Schulte, Charles Schwab & Co Inc Cust, Sep-Ira, 11301 Menodora Dr, Austin TX 78748-1842
518115788          Richard L Aylward, Judith A Aylward, 51359 Se Springlake Loop, Scappoose OR 97056-4450
518117727          Richard L Lamb, Ira Etrade Custodian, 1505 Eva St, Austin TX 78704-3010
518112776        + Richard L Tavernier Tod, 2922 Mimosa Ct, Randleman NC 27317-7467
518112144          Richard Lafountain, 512 N Broadway Ave, Spring Valley MN 55975-1108
518108889        + Richard Lamar Hildreth Sep Ira, Td Ameritrade Clearing Custodian, 707 Nassau Rd, Cocoa Beach FL 32931-3045
518107106          Richard Lanot, 13681 Westboro Dr, San Jose CA 95127-3008
            Case 19-13273-VFP Doc 636 Filed 05/22/21 Entered 05/23/21 00:16:22                                                  Desc
                            Imaged Certificate of Notice Page 162 of 241
District/off: 0312-2                                        User: admin                                                       Page 160 of 239
Date Rcvd: May 20, 2021                                     Form ID: pdf905                                                Total Noticed: 12649
518109547          Richard Li & Christina Squires Jt, Ten, 2556 Myrtle St, Honolulu HI 96816-3528
518112889        + Richard Liberda, 24 Gibbons Dr, Lincoln ND 58504-9167
518111480          Richard M Blake, Simple Ira-Pershing Llc Cust, 54 Algonquin Road, Cambridge MD 21613-1001
518116209        + Richard M Cheslock Jr, 125 Stirling Street, Blandon PA 19510-9596
518107107          Richard Magpantay, 2850 Humphrey Ave, Richmond CA 94804-1237
518113560          Richard Martes, 88 Craske St, Woodbridge NJ 07095-3504
518114844          Richard Masley, Roth Ira Etrade Custodian, 133 East 30th Street, Apt 2d, New York NY 10016-7358
518117728          Richard Matthew Callis, 314 High Brook Dr, Richardson TX 75080-1938
518105269          Richard Morris, 124 Hubbard Ln, Dumas AR 71639-8033
518116210        + Richard N Bennett &, Dorothy Bennett Jt Ten, 5214 Inlet Dr, Bensalem PA 19020-4048
518116211        + Richard N Bennett Roth Ira, Td Ameritrade Clearing Inc Custodian, 5214 Inlet Dr, Bensalem PA 19020-4048
518116212        + Richard Nickolas Bennett Rollover, Ira Td Ameritrade Clearing, Custodian, 5214 Inlet Dr, Bensalem PA 19020-4048
518111164          Richard Norton Jr, 1 Queen Circle, Dudley MA 01571-5787
518108890          Richard Olibrice, 330 Northeast 160th Street, Miami FL 33162-4329
518107108          Richard Patten, 32556 Lodge Road, Tollhouse CA 93667-9627
518109673          Richard Phillips, 4270 East 100 North, Rigby ID 83442-5802
518114845        + Richard Pierman, 7 Hyman Drive, Farmingdale NY 11735-5406
518107762          Richard Pitts Romero, 1690 Christopher Way, Grand Junction CO 81503-4415
518157937        + Richard Pollock, 24744 Gilmore St., West Hills, CA 91307-2761
518110163        + Richard Pryce Sr &, Maryvictoire J Pryce Jt Ten, 456 E Amberside Dr, Elgin IL 60124-7873
518111481          Richard R Elmy, 51 Tower Point Rd, Chesapeake City MD 21915-1625
518109618        + Richard R Rieker, 4685 Se 40th St, Des Moines IA 50320-9633
518110164          Richard R Smith, 24936 Thornberry Dr, Plainfield IL 60544-2944
518107109        + Richard R Woods, 645 Rambleton Dr, Vacaville CA 95688-9246
518107110          Richard Rodriguez, 7801 Angoras Ct, Bakersfield CA 93308-6638
518108891          Richard Romito, 1875 Manitoba Ct S, Middleburg FL 32068-4343
518105174          Richard S Chittam Sep Ira, Td Ameritrade Clearing Inc Custodian, 112 W Washington St, Athens AL 35611-2660
518116819        + Richard S Menke Tod, 2614 Us Highway 411 S, Maryville TN 37801-8631
518105498          Richard Sandoval, 2826 S 98th St, Mesa AZ 85212-2081
518107112          Richard Shargani, 6114 Pickford Street, Los Angeles CA 90035-4502
518113863          Richard Slagle, 9625 W Russell Rd 1140, Las Vegas NV 89148-4545
518115789          Richard Snaric, Wfcs Custodian Trad Ira, 1017 Nw Oakwood Cir, Mcminnville OR 97128-5045
518113561        + Richard T Barrett Ira, Td Ameritrade Clearing Custodian, 1750 Middlebrook Rd, Bound Brook NJ 08805-1340
518108892          Richard T Callaway Ira, Td Ameritrade Clearing Custodian, 6999 W Country Club Dr Apt 122, Sarasota FL 34243-3509
518107113          Richard T Crowe Sr Roth Ira Td, Ameritrade Clearing Custodian, 9163 Crown St, Orangevale CA 95662-3553
518107114        + Richard T Dooley, Amber M Dooley, 593 Farrington St, Tracy CA 95391-1130
518118066          Richard Ulibarri, 7991 S 1925 E, South Weber UT 84405-7728
518107115          Richard V Le, 1658 Ramstree Dr, San Jose CA 95131-1938
518112777        + Richard V Reeves, Rebecca Alice Reeves, 132 Oakleaf Dr, Pks NC 28512-6605
518107966          Richard Whitehead, 575 Gardner St, Manchester CT 06040-6606
518107116        + Richardq Ganivet, 2580 E.Huntington Dr Unit G, Duarte CA 91010-2259
518110165        + Rick Bowen, 132 N Sangamon Ave, Gibson City IL 60936-1365
518116820        + Rick D Molchan Rollover Ira, Td Ameritrade Clearing Custodian, 1718 Meadow Chase Ln, Knoxville TN 37931-4758
518110700        + Rick Helm Ira, Td Ameritrade Clearing Custodian, 10828 Hobbs Station Rd, Louisville KY 40223-5585
518107117        + Rick J Hooper, 7501 Genesta Ave, Van Nuys CA 91406-2609
518117730        + Rick Lamb & Debbie Lamb Jt Ten, 1505 Eva St, Austin TX 78704-3010
518115609        + Rick M Kurtz, Jill M Kurtz, 5816 W. Twin Oaks Street, Broken Arrow OK 74011-1573
518118067          Rickey Loveland, 263 East 750 South, Brigham City UT 84302
518119004        + Ricky L Negley, 12728 W Courtland Ave, Butler WI 53007-1615
518114846        + Ricky Wu, 1071 Bergen Street 2a, Brooklyn NY 11216-3344
518109548          Ricon L Rnasaw, 45-516 Pahia Rd Apt 205c, Kaneohe HI 96744-3325
518113563        + Rigoberto Rivera, 107 William St. Kearny Nj, Kearny NJ 07032-1662
518116341        + Rigoberto Rodriguez, 233 Via Campina, Caguas 00727-3048, Puerto Rico 00727-3048
518108054          Rijan Pokharel, 1234 Caitlin Way, New Castle DE 19720-5653
518116213          Riley Consolloy, 867 Main Rd, Lehighton PA 18235-9014
518107763          Riley Ellis, 5475 Slickrock Dr, Colorado Springs CO 80923-7649
518107118        + Rio Norte Capital, C/O Kenneth M Lande, Ste 639, 2851 Haddington Dr, Los Angeles CA 90064-4442
518117731          Rishi Ada, 4440 Fairway Dr, Carrollton TX 75010-1142
518117732          Rita Henry, 2355 N State Highway 360, Grand Prairie TX 75050-8711
518107119          Ritchie P Rios, 1797 Flickinger Ave, San Jose CA 95131-1916
518117733          Ritchie White, 5927 Pine Arbor Dr, Houston TX 77066-2336
518117734        # Ritesh Soni, 5700 Tapadera Trace Ln Apt 626, Austin TX 78727-6311
518110166          Rizwan Mulla, 121 Saratoga Dr, Glendale Heights IL 60139-1955
            Case 19-13273-VFP Doc 636 Filed 05/22/21 Entered 05/23/21 00:16:22                                                     Desc
                            Imaged Certificate of Notice Page 163 of 241
District/off: 0312-2                                          User: admin                                                        Page 161 of 239
Date Rcvd: May 20, 2021                                       Form ID: pdf905                                                 Total Noticed: 12649
518119420            Rmino Cabral, 104 Mcknight Cres, Tottenham L0g 1w0, Ontario
518110701            Rob A Ray, 4057 Mooncoin Way Apt 15205, Lexington KY 40515-6147
518119111            Rob Bennett, 1670 Apache Dr, Laramie WY 82072-6964
518115442            Rob Dawson, 2892 State Route 753 Se, Wshngtn Ct Hs OH 43160-8706
518116821            Robb C Krug Jr, Sole And Separate Property, 1708 Fairhaven Lane, Murfreesboro TN 37128-4934
518115443            Robbie Fetty, 2558 County Road 15, South Point OH 45680-7416
518110453        +   Robbie May Sep Ira Td Ameritrade Inc, Custodian, 2865w State Rd 258, Seymour IN 47274-8920
518112417            Robbie Puder, 143 Rushingtown Rd, Tylertown MS 39667-7821
518116564            Robbin Jackson King & Linda Justice, King Jt Ten, 3005 9th Ave, Conway SC 29527-5436
518113565        +   Robert A Jayson, 8 Crescent Way, Fort Lee NJ 07024-6403
518108894        +   Robert A Nass, 905 Biscayne Blvd, Ste 2, Deland FL 32724-2045
518113864            Robert A Oehlman &, Paulina C Oehlman Jtwros, 1276 Ardia St, Henderson NV 89012-4823
518114847        +   Robert A Shtulman, Charles Schwab & Co Inc Cust, Ira Rollover, 1355 Roosevelt Way, Westbury NY 11590-6688
518107764            Robert A Stokvis, 6444 S Hoyt St, Littleton CO 80123-3171
518114848        +   Robert A. Goldsand &, Susan M Karten Jt Ten, 601 W 57th St, New York NY 10019-1063
518108895            Robert Alford Harman, Luisa Elina Harman, 3923 Palladium Lake Dr, Boynton Beach FL 33436-5069
518117735            Robert Armstrong &, Reyna Armstrong Jtwros, 2421 Howze St, El Paso TX 79903-1527
518111903        +   Robert B Allen, Charles Schwab & Co Inc Cust, Ira Rollover, 46788 Woodfield Dr, Mattawan MI 49071-8664
518111165            Robert B Cantrell, Po Box 1785, Duxbury MA 02331-1785
518107120        #   Robert B Carman, 4474 Sherman Oaks Circle, Sherman Oaks CA 91403-3829
518109674        +   Robert B Reavy, 6352 Escarpment, Boise ID 83716-9102
518110454            Robert Baker, 9901 Pendleton Pike Lot 121, Indianapolis IN 46236-2898
518118394            Robert Bayne, 900 Grand Arbre Drive, Bedford VA 24523-3027
518108896            Robert Bemis, 3930 Oaks Clubhouse Dr 104, Pompano Beach FL 33069-3638
518108897        +   Robert Benjamin Hazel, Charles Schwab & Co Inc Cust, Ira Contributory, 40 Risher Ave, Inglis FL 34449-9727
518109413            Robert Bennett, 6218 Leverett Dr, Lithonia GA 30038-4251
518107967            Robert Birmingham, 1 Upper Woodland Ter, Columbia CT 06237-1029
518110167            Robert Blake, 15417 S. Ingleside, Dolton IL 60419-2757
518108898            Robert Blanding, 152 Ne 38th St 79, Oakland Park FL 33334-7201
518113566        +   Robert Bottalico, 211 Front St, Palmyra NJ 08065-2308
518116214        +   Robert Boyle, 138 S Atherton St Apt 722, State College PA 16801-3881
518813839            Robert Brian Swartz, 1754a Lamoureux Drive, Orleans, Ontario, Canada
518119421            Robert Broennimann, Hauptstrasse 4, 1007 Lausanne, Switzerland
518116215            Robert Bruno, 46 Pebble Dr, Horsham PA 19044-1818
518113017            Robert Burns Ira Td Ameritrade, Clearing Custodian, 91 Hitching Post Ln, Bedford NH 03110-4926
518107121        +   Robert C Haag, Charles Schwab & Co Inc Cust, Ira Rollover, 4524 Valley West Blvd, Arcata CA 95521-4634
518107122        +   Robert C Manno, 18601 Demion Ln #A, Huntington Beach CA 92646-8802
518116216        +   Robert Carl Markel, 1690 Deerfield Rd, Norristown PA 19403-3305
518113567            Robert Castellano, Raffelina Castellano, 47 Grover Ter, Glen Rock NJ 07452-3529
518119005        +   Robert Charles Hess, 8052 Island Ave, Omro WI 54963-9715
518107123            Robert Cooper, 5439 Fairfax Ave, Oakland CA 94601-5811
518105270            Robert Cunningham, 21 Spotted Fawn Ln, Cabot AR 72023-9301
518113568        +   Robert Curcio &, Jo Ann Curcio Jt Ten, 2201 River Rd Apt 4301, Pt Pleasant NJ 08742-2290
518107124        +   Robert D Bense Ttee, Robert D Bense Revocable Trust, U/A Dtd 07/14/2010, 509 Hartnell Pl, Sacramento CA 95825-6617
518116217            Robert D Knittel &, Janette K Knittel Jtwros, 1612 Pine Hollow Road, Mc Kees Rocks PA 15136-1726
518119006            Robert D Suhr, 1987 Cedar St, Grafton WI 53024-9367
518112326            Robert D Volz &, Belinda K Volz Jtwros, 2516 Sw Regency Dr, Lees Summit MO 64082-4127
518115444            Robert Dale Schmidt, 4975 Quail Hollow Lane, Waldo OH 43356-9140
518112779            Robert Davidheiser, 3317 Eden Grove Rd, Fuquay Varina NC 27526-3415
518107125            Robert De La A Soto, 1839 E Gage Ave, Los Angeles CA 90001-1815
518107126            Robert Di Gruccio &, Brenda Di Gruccio Jtwros, 33866 Pequito Dr, Dana Point CA 92629-2482
518111166            Robert Dias, 72 Folsom Ave, Somerset MA 02726-3833
518114850            Robert Dupree, 56 Stagg St. Apt. 6, Brooklyn NY 11206-1011
518105499        +   Robert E Buster Iii, Charles Schwab & Co Inc Cust, Roth Contributory Ira, 6328 W Mission Ln, Glendale AZ 85302-4014
518117736            Robert E Cason &, Mathilde G Cason Jtwros, 6537 Grand Ridge Dr, El Paso TX 79912-7480
518108899        +   Robert E Moeller, 3010 W. Sitios St, Tampa FL 33629-6029
518111904        +   Robert E Steinhurst Roth Ira, Td Ameritrade Clearing Custodian, 2950 George Lake Rd, West Branch MI 48661-9316
518111905        +   Robert E Williams, Charles Schwab & Co Inc Cust, Ira Rollover, 9822 Creekwood Trail, Davisburg MI 48350-2057
518114851        +   Robert Edward Demarco, 65 Juliet Dr, Warwick NY 10990-2377
518117737        +   Robert Edward Lory, Charles Schwab & Co Inc Cust, Ira Contributory, 9835 Therrell Dr, Houston TX 77064-7471
518117738        +   Robert Edward Lory, Charles Schwab & Co Inc Cust, Ira Rollover, 9835 Therrell Dr, Houston TX 77064-7471
518110168            Robert Farrell, 1283 Ivy Street, Dekalb IL 60115-2985
518114852       #+   Robert Farula, 1824 East 52nd Street, Brooklyn NY 11234-3814
            Case 19-13273-VFP Doc 636 Filed 05/22/21 Entered 05/23/21 00:16:22                                                  Desc
                            Imaged Certificate of Notice Page 164 of 241
District/off: 0312-2                                        User: admin                                                       Page 162 of 239
Date Rcvd: May 20, 2021                                     Form ID: pdf905                                                Total Noticed: 12649
518110588        + Robert Fellers &, Linda A Fellers Jt Ten, 34045 S Jordan Rd, Lebo KS 66856-9117
518114853        + Robert Forster, 4144 249th St, Little Neck NY 11363-1655
518113018          Robert Fowler, 10 Pawtucketts Way, Rochester NH 03867-4640
518116822        + Robert G Alwine Tod, 3120 Millbank Ln, Franklin TN 37064-4222
518117739        + Robert G Edwards, Trad Ira Vftc As Custodian, 1215 Timber Ridge Lane, Bartonville TX 76226-8281
518117740        + Robert G Klaiber, 1083 S Eagle St, Fredericksburg TX 78624-5607
518108900        # Robert Garfield, 2828 N Beach Rd, Englewood FL 34223-9120
518113569          Robert George Tomesko &, Chris Charles Tomesko Jt/Tic, 37 Oakley Terrace, Nutley NJ 07110-1018
518115445          Robert Getz, 1030 Sherwood Ave, Marysville OH 43040-1394
518109414          Robert Gibson, 1912 Cedar Canyon Dr Ne, Atlanta GA 30345-4026
518108901          Robert Giorgetti, 6740 Nw 45th Ave # S-3, Coconut Creek FL 33073-1929
518117741          Robert Gonzales, 110 E Rachal St, Beeville TX 78102-6747
518113570          Robert Gwiszcz, 124 Biltmore St, North Arlington NJ 07031-5610
518108902        + Robert H Afrasiabi, 7072 Lake Eagle Brookway, Lakeland FL 33813-5637
518111167          Robert H Osofsky, 139 Ashford Rd, Longmeadow MA 01106-2515
518113736          Robert H Spencer &, Karen M Spencer Jtwros, 100 Crews Ave Apt K16, Alamogordo NM 88310-4453
518107127          Robert H. Stewart Ttee, U/A Dtd 01/13/2017, The Lucy And Sadie Trust, 300 N El Molino Ave Unit 226, Pasadena CA 91101-1666
518043036        + Robert Half Management Resources Inc, 12400 Collections Center Drive, Chicago, IL 60693-0124
518107968          Robert Hanley, 7 Cliff Dr, Old Saybrook CT 06475-1230
518113571          Robert Hanrahan, 52 N Middletown Rd, Montvale NJ 07645-2419
518118395          Robert Hardy, 7526 Coxton Court K, Alexandria VA 22306-2269
518113572          Robert Harron, 93 Myrtle Ave, Mickleton NJ 08056-1231
518117742          Robert Hess, 12024 Herb Brooks Drive, Austin TX 78748-3536
518119422          Robert Hochman, 12 Trawley Cres, Ajax L1s 5y6, Ontario
518110169          Robert Iacullo, 20 N Elmwood Ave, Palatine IL 60074-5412
518119423          Robert Ierfino 42, 8117 Pesant St, St-Leonard H1r 2y3, Quebec
518107128          Robert Iskander, 235 S San Pedro St Apt 304, #304, Los Angeles CA 90012-3562
518114854        + Robert J Cameron, 9 Judy Ct, Centerport NY 11721-1157
518108903          Robert J Cirelli Md, Po Box 22797, Fort Lauderdale FL 33335-2797
518116218        + Robert J Detz, 14068 Timothy Dr, Greencastle PA 17225-8432
518117744          Robert J Edwards &, Carol J Edwards Jtwros, 504 Heathland Crossing, Heath TX 75032-6272
518111906        + Robert J Hearnes, 9307 Ute Pointe Dr, Clarkston MI 48346-1861
518116219          Robert J Henesy Iii C/F, Devin R Henesy Utma/Pa, 1020 Taxville Rd, York PA 17408-4722
518112418          Robert J Johnson, 401 E New Hope Road, Mount Olive MS 39119-5318
518108904          Robert J Kelly, Jean P Kelly, 1161 Hillsboro Mile Apt 201, Hillsboro Bch FL 33062-1706
518114855        + Robert J Radway, 180 W 58th St Apt 5b, New York NY 10019-2145
518107765          Robert J Sanchez, 17302 E Twinberry St, Parker CO 80134-8879
518114856        + Robert J Sant FBO, C Sant Ed Savings Acct, Charles Schwab & Co Inc Cust, 39 Wren Field Ln, Pittsford NY 14534-9535
518114857        + Robert J Sant FBO, Robert T Sant Ed Savings Acct, Charles Schwab & Co Inc Cust, 39 Wren Field Ln, Pittsford NY 14534-9535
518112449        + Robert J Schiff, Po Box 81002, Billings MT 59108-1002
518117745          Robert J Siscoe, 1966 Saint Edmunds Xing, Dickinson TX 77539-6154
518116410          Robert J. Konze, Ira ETrade Custodian, 76 Swift St # 1, Providence RI 02904-1549
518116823        + Robert J. Tonachio, Tod, 615 River Rd, Kingston TN 37763-6320
518117746          Robert Jackson, 3403 Fairview Dr, Corinth TX 76210-2623
518105500          Robert John Kaczor, Kathryn E W Kaczor, 1452 E Yaqui St, Sierra Vista AZ 85650-8921
518112145          Robert Johnson, 1010 S Elm Ave, Owatonna MN 55060-3313
518119007        + Robert Joseph Binder, 3570 S.Cari Adam Circle, New Berlin WI 53146-3007
518118788          Robert Kelley Roth Ira, Td Ameritrade Clearing Custodian, 8851 Adonis Ct Ne, Lacey WA 98516-4502
518110702        + Robert Kent Meiners, Charles Schwab & Co Inc Cust, Ira Contributory, 10819 Sawgrass Ct, Union KY 41091-9075
518111907        + Robert Knecht, 7575 Ford Ave, Warren MI 48091-3048
518108905          Robert Kuester, 5763 Peregrine Avenue, Orlando FL 32819-7505
518110455        + Robert L Crull &, Sandra L Crull Jt Ten, 8465 E 216th St, Cicero IN 46034-9339
518109415          Robert L Hughes Jr, Maria T Hughes, 6110 King Arthur Dr, Douglasville GA 30135-3754
518111584          Robert L Iserbyt, 40 Pleasant St, Rockport ME 04856-5924
518111908          Robert L Sauers & Gail S Sauers Jt, Ten, 33068 Whispering Ln, Chesterfield MI 48047-3387
518114858        + Robert L Silvestro, 18 Walnut Way, Highland Mls NY 10930-2810
518107129        + Robert Lawrence Biedenharn, 1510 S Western Ave, San Pedro CA 90732-3602
518108907          Robert Lindsay, 2510 Northwest 116th Terrace South, Coral Springs FL 33065-3455
518117747        + Robert Lynn Frazee &, Patti Michelle Frazee Ten Ent, 4822 N Bentwood Dr, San Angelo TX 76904-4800
518113573          Robert M Bliss &, Esther J Bliss Jt/Tic, 81 Pennington Ct, Riverside NJ 08075-5225
518113574          Robert M Bottalico, 211 Front St, Palmyra NJ 08065-2308
518105271          Robert M Cunningham Ira Td, Ameritrade Clearing Custodian, 21 Spotted Fawn Ln, Cabot AR 72023-9301
518804472          Robert M Cunningham Ira Td, Ameritrade Clearing Custodian, 21 Spotted Fawn Ln, Cabot AR 72023-9301, Cabot, AR 72023-9301
            Case 19-13273-VFP Doc 636 Filed 05/22/21 Entered 05/23/21 00:16:22                                                   Desc
                            Imaged Certificate of Notice Page 165 of 241
District/off: 0312-2                                        User: admin                                                       Page 163 of 239
Date Rcvd: May 20, 2021                                     Form ID: pdf905                                                Total Noticed: 12649
518114859        + Robert M Fuller, 34 Golf Club Cir, Manorville NY 11949-2827
518107131        + Robert M Stebbins, Kit D Stebbins, 33881 Calle Conejo, San Juan Capo CA 92675-5049
518111168          Robert M Tamburino, 3 Rayner Cir, Stoneham MA 02180-1422
518108908          Robert Madonna, 55 Ocean Cay Blvd, Saint Augustine FL 32080-5835
518117748          Robert Majewski, 3271 Park Falls Lane, League City TX 77573-2478
518115610        + Robert Martin Dobkowski, 6205 S 33rd West Ave Apt 712, Tulsa OK 74132-1517
518118789          Robert Mercer, 52933 Railroad Ave, Rockport WA 98283-9795
518107767          Robert Michael Dilworth, 934 S Fillmore Way, Denver CO 80209-5121
518114860          Robert Michael Weaver &, Christine June Weaver Jtwros, P.O. Box 159, Sterling Forest NY 10979-0159
518107132          Robert Miller, 1 Yerba Buena Road, San Francisco CA 94130-1527
518113737        # Robert Miller, 2775 Bitter Creek Lane, Las Cruces NM 88011-5253
518110456          Robert Moore Iii, 845 W 59th Pl, Merrillville IN 46410-2419
518109619          Robert Mourlam, 411 1st St Nw, Belmond IA 50421-9559
518119009          Robert Mykytiuk, 1761 5th St, Almena WI 54805-9536
518107133          Robert N Davis, 5700 Carbon Canyon Rd, Spc 3, Brea CA 92823-7006
518115790          Robert Norris, 1642 Se Honeysuckle Loop Unit, C, Warrenton OR 97146
518114861        + Robert Oliver, 345 E 12th St 3, New York NY 10003-7252
518110589          Robert Osterlund, 5311 W 164th Pl, Stilwell KS 66085-8122
518114862        + Robert P Fregosi Sr, 92 Fairharbor Dr, Patchogue NY 11772-3326
518107134        + Robert Paul Ford, Charles Schwab & Co Inc Cust, Ira Contributory, 1615 Lincoln Ave, San Rafael CA 94901-1930
518116565          Robert Phan, 510 Ridgecliff Ct, North Augusta SC 29841-0107
518113575          Robert Phillips, 122 Minuteman Cir, Allentown NJ 08501-1864
518111585          Robert R Kurtz, 160 E Shore Rd, Auburn ME 04210-9021
518105501          Robert Reaume, 1219 E Michigan Ave, Phoenix AZ 85022-1224
518108910        + Robert Roland Rantz &, Francine Rantz, Designated Bene Plan/Tod, 6807 Del Mar Ter, Naples FL 34105-5033
518118790          Robert S Hudson Roth Ira Td, Ameritrade Clearing Custodian, 22220 85th Avenue Ct E, Graham WA 98338-8419
518111909          Robert S Levin, P.O. Box 122, Keego Harbor MI 48320-0122
518114863        + Robert Saidov, 10534 65 Rd, Forest Hills NY 11375-1841
518116220        + Robert Sanford, 512 Grandview Ave, West Mifflin PA 15122-3823
518112780        + Robert Scott Ignas, 319 Hickory Hollow Estates Dr, Hendersonville NC 28739-2273
518113576        # Robert Seward, 422 Eastgate Dr, Monmouth Jct NJ 08852-2614
518113577          Robert Sheridan Sr, 10 Dogwood Ln, Hazlet NJ 07730-1409
518107135          Robert Shupe, 336 S Waterman Ave, Ste E, San Bernardino CA 92408-1533
518109678        # Robert Siddoway, 11059 West Halstead Court, Boise ID 83713-1127
518112327          Robert Spering Ii, Trad Ira Vftc As Custodian, 12924 Craig Dr, Grandview MO 64030-2000
518114865        + Robert Stack, Charles Schwab & Co Inc Cust, Roth Contributory Ira, 9013 Route 414, Lodi NY 14860-9642
518108911        + Robert Stanley Goldberg, Charles Schwab & Co Inc Cust, Roth Conversion Ira, 7131 Mallorca Cres, Boca Raton FL 33433-7482
518116221        + Robert Stephen Luciani Tod, 750 Wallace Dr, Warminster PA 18974-4378
518108912        + Robert T Murray &, Catherine A Murray Jt Ten, 13621 Landers Dr, Hudson FL 34667-6547
518113578        + Robert T Pollock, 1136 Front Street, Pt Pleasant NJ 08742-2308
518114866       #+ Robert Taglia Md, 1577 Hone Ave, Bronx NY 10461-1505
518111169          Robert Tavares, 23 Millers Dr, Dartmouth MA 02747-1190
518109416        + Robert Thomas Byrd, 2723 Springwood Dr, Augusta GA 30909-2323
518114867        + Robert Tolli, 298 Bullet Hole Rd, Mahopac NY 10541-2512
518114868        + Robert Totaro, 13 Valencia Ln, Clifton Park NY 12065-5830
518114869        + Robert V H Weinberg, 166 E 61st St Apt 6j, New York NY 10065-8516
518107137          Robert Valentini, 5721 Ortega St, Sacramento CA 95824-1937
518107971        + Robert Vonstein &, Linda Marie Guliuzza Jt Ten, Po Box 105, Trumbull CT 06611-0105
518107138          Robert W Baird & Co Inc Ttee, FBO Justin A Webb Ira, 1857 Peacock Ave, Mountain View CA 94043-4438
518112328          Robert W Biermann, Roth Ira ETrade Custodian, 1398 Cobblestone Dr., Sedalia MO 65301-9222
518118397          Robert W Chehadeh, 14854 Tyler Mill Ct, Haymarket VA 20169-2628
518109417          Robert W Harper, Ira R/O Etrade Custodian, 61 Sugarmill Ct, Grovetown GA 30813-4302
518111586          Robert W Schwell, Tod Beneficiaries On File, 922 Main St, Sanford ME 04073-3506
518117749        # Robert Walls, 13415 Alpine Mountain Lane, Tomball TX 77377-0380
518105502          Robert Wesley, 4727 E Lafayette Blvd Apt 208, Phoenix AZ 85018-3839
518116222          Robert Wiktorski, 71 Broad Ax Pass, Morgantown PA 19543-9521
518119010          Robert William Lange, Marcia Greer Lange, 9913 Wilmot Rd, Pleasant Pr WI 53158-2001
518109679        + Robert William Rembowski Ttee, Peak Financial Consulting Reti, 3848 E Timbersaw Dr, Boise ID 83716-5789
518109418          Robert Zanone, 307 Riverwood Lake Road, Lula GA 30554-3623
518114871        + Roberto E Pico, 682 Degraw St, Brooklyn NY 11217-3113
518108913          Roberto Garcia, 425 Peppertree Terrace, Pensacola FL 32506-6129
518116223          Roberto P Grigoli, 264 Woodcrest Rd, West Grove PA 19390-9150
518117750          Roberto Vega, 3503 Canton Oaks Court, Houston TX 77068-1917
            Case 19-13273-VFP Doc 636 Filed 05/22/21 Entered 05/23/21 00:16:22                                                      Desc
                            Imaged Certificate of Notice Page 166 of 241
District/off: 0312-2                                         User: admin                                                        Page 164 of 239
Date Rcvd: May 20, 2021                                      Form ID: pdf905                                                 Total Noticed: 12649
518110171            Roberto Weber, 5001 151st Street, Oak Forest IL 60452-2305
518110172            Roberto Weber Jr, 5001 151st Street, Oak Forest IL 60452-2305
518107139            Robin D Arvai, Ira ETrade Custodian, Po Box 4628, Palm Springs CA 92263-4628
518105503            Robin Dale Janisse, 2953 N 72nd St, Mesa AZ 85207-1372
518108914            Robin Fiedler, 120 Lehane Ter Apt 203, North Palm Beach FL 33408-5619
518809508        +   Robin S. Haspiel, 457 N.E. 2nd Street, Williston, FL 32696-2121
518108915            Robin Sandra Haspiel & Jean Marie, Rose Jt Ten, 457 Ne 2nd St, Williston FL 32696-2121
518117751        #   Robin Warner, 1316 E James, Baytown TX 77520-7802
518109680            Robin Zink, 1717 Park Avenue Unit 101, Nampa ID 83687-6951
518043037        +   Robinson Brog Leinwand Greene Genovese &, 875 3rd Ave, New York, NY 10022-6225
518109419            Robinson Galeano, 1186 Country Court, Lawrenceville GA 30044-3112
518036524        +   RobinsonButler LLC, 7 Stone Crossing Way, Hopkinton, MA 01748-1937
518109421        #   Robyn Clark, 2401 Windy Hill Rd Se 2412h, Marietta GA 30067-8580
518112329            Robyn M Louisell, 3221 Englewood Ter, Independence MO 64052-2735
518114872        +   Rocco Panico Ira, Td Ameritrade Clearing Custodian, 103 President St, Brooklyn NY 11231-5821
518117752            Rochelle Berntsen, 7655 Glen Falls Dr, San Antonio TX 78239-3743
518109549            Rochelle Pagaduan, Awamoku Street, Waipahu HI 96797
518107140        +   Rock Ferreira, 2538 Tannat Way, Rncho Cordova CA 95670-3629
518118398        +   Rocky Pierson, 114 John Weaver Dr, Brightwood VA 22715-1572
518114873            Rod B Bower, R/O Ira ETrade Custodian, 153 Goode Street, Burnt Hills NY 12027-9723
518110836            Rod M Williford, Ira ETrade Custodian, 219 E 28th Pl, Larose LA 70373-2281
518111483            Rodd L Bowman, 8311 Savage Guilford Rd, Savage MD 20763-9660
518105176            Roddric E Ellsberry, 224 Thunderbird Dr, Harvest AL 35749-9605
518112419            Roddy Rooker, 2700 Evans Way, Olive Branch MS 38654-4905
518105177            Roderick B Perdue, 2033 Holtville Rd, Wetumpka AL 36092-8209
518118791            Roderick Bayard, 3401 Laurelwood Cir. Ne, Tacoma WA 98422-4551
518105178            Roderick Brown, 101 Prairie Knoll Circle, Meridianville AL 35759-2702
518111484            Roderick D Henderson Sr, 3635 Chesterfield Avenue, Baltimore MD 21213-1860
518116224        +   Roderick W Crouse, 1504 Hepburn St, Williamsport PA 17701-1741
518116825        +   Rodney A Mcdougal &, Jennifer A Mcdougal, Jt Ten Wros, 12004 Richwood Ln, Knoxville TN 37932-2827
518117753            Rodney A Thorne And, Stephanie D Thorne Jtwros, 7829 Chaddington Ct, N Richlnd Hls TX 76182-6728
518109620            Rodney D Cordes & Delaine K Cordes, Jt Ten, 3205 Cobblestone Ct, Cedar Falls IA 50613-7136
518107141            Rodney Eugene Greene & Lynell Ann, Greene Jt Ten, 208 E Colonial Dr, Hanford CA 93230-2109
518112781            Rodney Ferguson, 1034 Nuway Cir, Lenoir NC 28645-9537
518110703            Rodney Gorby, 421 Conway St, Frankfort KY 40601-6206
518114874            Rodney Jean-Baptiste, 300-302 12th Street Apt 15, Brooklyn NY 11215
518117754            Rodney Kovar, 1605 Edinborough Ct, Euless TX 76039-4339
518119011            Rodney Rice, 2822 N. Avondale Blvd, Milwaukee WI 53210-1363
518113579        +   Rodney V Moffett, 26 Molasses Hill Rd, Lebanon NJ 08833-3206
518107142            Rodolfo B Ubay-Ubay Jr, Roth Ira ETrade Custodian, 20 El Canto, Rcho Sta Marg CA 92688-1658
518107143            Rodolfo Gutierrez, 1048 Lorraine Place 8, Rialto CA 92376-5507
518107144            Rodolfo Rodriguez, 5432 Linden Ave Unit A, Long Beach CA 90805-5426
518113580        #   Rodrigo Da Silva, 2500 Jay Pl, Union NJ 07083-6603
518108916            Roel Malcolm, 3545 West Atlantic Boulevard, 724, Pompano Beach FL 33069-2580
518107145            Rogelio Camargo Perez, 133 Cameron Ct 133, Ventura CA 93001-1457
518109550            Rogelio P. Bungcayao, Roth Ira ETrade Custodian, 4443 Loina Pl, Honolulu HI 96818-1986
518108917            Roger Alan Heine Roth Ira Td, Ameritrade Clearing Custodian, 4120 Beeswax Ln, Land O Lakes FL 34638-3040
518117755            Roger C Sessions, 1100 Sunset Dr, Roanoke TX 76262-5444
518108918        +   Roger Dale Johnson, 18488 Winter Haven Rd, Fort Myers FL 33967-3531
518116826            Roger Dale Kendrick Ii & Amanda, Jean Kendrick Jt Ten, 8838 Spindlewood Ln, Knoxville TN 37924-3429
518109422            Roger Danny Proctor, 4230 Bushton Ct, Clarkston GA 30021-2809
518107146            Roger F Willis, 29531 Desert Terrace Dr, Menifee CA 92584-7834
518113865        +   Roger J Wanner &, Paige A Wanner Jt Ten, 1575 W7th St, Reno NV 89503-4020
518117756        +   Roger K Kidd, Benef Wilby L Kidd, Ira Vftc As Custodian, Po Box 1325, San Marcos TX 78667-1325
518117757            Roger K Kidd, Ira Vftc As Custodian, Po Box 1325, San Marcos Tx TX 78667-1325
518110704        +   Roger K Waters, Charles Schwab & Co Inc Cust, Ira Contributory, 448 Cox Waters Rd, Shelbyville KY 40065-9252
518107147        +   Roger L De Bock Rollover Ira, Td Ameritrade Clearing Custodian, 5377 Belardo Dr, San Diego CA 92124-1546
518107148        #   Roger S Anderson, 515 S Genevieve Ln, San Jose CA 95128-5116
518108919        +   Roger S Helwig, 711 Nw 8th Ave, Dania Beach FL 33004-2328
518107149        +   Roger Simon Smale, Charles Schwab & Co Inc Cust, Ira Contributory, 1546 Roberta Dr, San Mateo CA 94403-1044
518111170            Roger Sun Rollover Ira Td, Ameritrade Clearing Custodian, 709 Washington St, Brighton MA 02135-1522
518116225        +   Roger Sze Roth Ira, Td Ameritrade Clearing Custodian, 904 Phipps Way, Blue Bell PA 19422-1675
518107150            Roger Torres Lopez, 1111 W Francis St H, Ontario CA 91762-6192
            Case 19-13273-VFP Doc 636 Filed 05/22/21 Entered 05/23/21 00:16:22                                                  Desc
                            Imaged Certificate of Notice Page 167 of 241
District/off: 0312-2                                         User: admin                                                      Page 165 of 239
Date Rcvd: May 20, 2021                                      Form ID: pdf905                                               Total Noticed: 12649
518109681            Rohan A Walker, 3340 N Jones Place, Boise ID 83704-4078
518107151            Rohan Akkiraju, 14 Highland Ave Apt 8, Burlingame CA 94010-4421
518107768            Rohan Bharadwaj, 3410 W 13th St 327, Greeley CO 80634-6345
518113581        +   Rohit Alladi, 1100 Frank E. Rodgers Blvd. S, 239, Harrison NJ 07029-2422
518117758            Rohit Posina, 1045 Echo Bend Ct, Frisco TX 75036-3935
518107153            Rohullah Ghaznawi, 2294 Eden Roc Lane, Sacramento CA 95825-3349
518115446            Roland Eugene Sommers, 10299 Hunting Hills Ave Ne, Hartville OH 44632-9788
518107154            Roland Hansson, 1312 W Fern Ave, Redlands CA 92373-4912
518113582            Roland Joseph Foglia, 1 River Road, Apt 15-I, Nutley NJ 07110-3411
518112782            Rolande Isaac &, Jean Isaac Jt Ten, Po Box 57, Harrisburg NC 28075-0057
518108921            Rolando E Vera Palomino, Roth Ira ETrade Custodian, 2305 Se Walton Lake Dr, Port St Lucie FL 34952-5114
518117759            Rolando Miranda, 7416 S Naranja Ln, Pharr TX 78577-9207
518116342            Rolando Rivera, Urb Santa Rosa St Sara I10, Caguas 00725, Puerto Rico
518117760        +   Rolando Solis Jr, 2158 N Fm 2360, Rio Grande City TX 78582-6129
518112783            Rolando Vera Palomino, 6400 Old Oak Ridge Rd Apt.K15, Greensboro NC 27410-8530
518108922            Roman Digilio, 14500 Sw 88th Ave 249, Palmetto Bay FL 33176-8069
518111171            Romario Gelin, 18 Bartlett Rd, Randolph MA 02368-3604
518114875            Rome Investors Llc, Sole Proprietorship, Laurent Jean-Marc Gadea, 75 W End Ave Apt R12c, New York NY 10023-7886
518107155            Romela P Palacios, 116 Seal Rock Dr, San Francisco CA 94121-1439
518107156            Romeo Asido, 1348 Park Drive, Mountain View CA 94040-2416
518107157        +   Romeo P Ko, Charles Schwab & Co Inc Cust, Ira Rollover, 1633 Via Palermo, Montebello CA 90640-1837
518112330            Romeo Scagliarini, 20 N Grand Blvd Msc 3888, Saint Louis MO 63103-2005
518118399            Romer Ramos, 1701 Loxham Way, Virginia Beach VA 23456-5045
518108923            Romina Angelelli Carchi, 376 Ne 85th St, El Portal FL 33138-3013
518108924            Ron Bramos, 1461 Nw 93rd Terrace, Plantation FL 33322-4329
518119012            Ron Decremer, 825 Main Street, Marinette WI 54143-2633
518115448        #   Ron G Schwind, 1228 Harrison Ave, Columbus OH 43201-3114
518105179            Ron Montgomery, 593 Cirrus Road, Coffeeville AL 36524-3019
518107972            Ronald A Najaka, 82 Mountain Rd, Suffield CT 06078-2042
518107159        +   Ronald A Verdi Living Trust, U/A/D 02/25/2000, Ronald A Verdi Ttee, 211 Shady Glen Road, Walnut Creek CA 94596-5435
518107160        +   Ronald And Rosemary Fassl, Uad 12/03/2002, 130 Vivian Drive, Pleasant Hill CA 94523-2936
518114876        +   Ronald Brice, 1061 County Route 60, Greenwich NY 12834-5105
518885986        +   Ronald Brice, 1061 County Rte 60, Greenwich, NY 12834-5105
518107769        +   Ronald C Batzel &, Sue A Batzel Jt Ten, 456 Winter St, Manitou Springs CO 80829-1928
518117761        +   Ronald C Ledbetter, 3211 Brentwood Lane., Pearland TX 77581-2289
518111911            Ronald D Anderson Ira Td Ameritrade, Inc Custodian, 4912 Brownstone Dr Ne, Rockford MI 49341-7780
518118792            Ronald D Nelson, Wfcs Custodian Roth Ira, 8614 Onyx Dr Sw Unit F, Lakewood WA 98498-4807
518111912            Ronald D. Anderson &, Margaret B. Anderson Jt Ten, 4912 Brownstone Dr Ne, Rockford MI 49341-7780
518116411            Ronald David Newman, 336 Kingstown Rd, West Kingston RI 02892-1132
518110174        +   Ronald E Bays Rollover Ira, Td Ameritrade Clearing Custodian, 28 Rock Garden Ct, Bloomington IL 61704-4833
518112146        +   Ronald E Paine &, Deborah S Paine Jt Ten, 7031 James Ave N, Brooklyn Center MN 55430-1161
518112147        +   Ronald Edwin Boerboom & Marian, Carol Boerboom Jt Ten, 3515 199th Lane Nw, Oak Grove MN 55303-8918
518114877        +   Ronald Engleman Jr, 344 20th St, Brooklyn NY 11215-6404
518113019            Ronald Howard Higgins Jr, 124 Depot Rd, East Kingston NH 03827-2004
518108925        +   Ronald I Carlson, 11485 Oakhurst Rd Bldg 200-206, Largo FL 33774-3939
518114878            Ronald J Durinka &, Jacqueline A Durinka Jt Ten, 178 Chasewood Ln, East Amherst NY 14051-1802
518118793            Ronald J Lagman, R/O Ira Vftc As Custodian, 1026 W Mukilteo Blvd, Everett WA 98203-1723
518111172            Ronald J Mastrolia Jr, Susan P Prewandowski, Po Box 292, Raynham MA 02767-0500
518108926        +   Ronald J Minarcini Tod, 4000 Royal Marco Way Unit 927, Marco Island FL 34145-7816
518107161        #   Ronald L Clark, 108 Glacier Cir, Vacaville CA 95687-3414
518119013        +   Ronald L Hoppus, 2801 S 71st St, Milwaukee WI 53219-2952
518109621            Ronald L Wells &, Linda S Wells Jtwros, 1114 S Division St, Audubon IA 50025-7538
518116226            Ronald L Williams, 649 N 12th St, Philadelphia PA 19123-2519
518114879        +   Ronald Martin Klayman, Charles Schwab & Co Inc Cust, Ira Contributory, 15934 Riverside Dr W Apt 6f, New York NY 10032-1047
518112331            Ronald Moses & Kristina Moses Jt, Ten, 1302 Hawkins Corners Ct, Fenton MO 63026-3796
518113583        +   Ronald Nebenzahl, 1148 Stuyvesant Ave Apt 5, Irvington NJ 07111-1059
518108927       #+   Ronald Rousselle, 1436 Bretta St, Jax FL 32211-5243
518118400        +   Ronald Rye Lampkins Jr, 2164 Creeks Edge Dr, Virginia Beach VA 23451-6804
518116227            Ronald S Killen, 1573 Camp Linden Rd, West Chester PA 19382-1751
518114880            Ronald Sean Macdonald, 3430 28th St Apt 3r, Apt 3r, Astoria NY 11106-3514
518118401            Ronald Souers Ira Td Ameritrade Inc, Custodian, 3639 Serendipity Rd, Woodbridge VA 22193-1086
518115449        +   Ronald T Kimmich Jr, Ira ETrade Custodian, 7884 Southern St, Po Box 70, Unionville OH 44088-0070
518115450        +   Ronald T Kimmich Jr, Roth Ira ETrade Custodian, 7884 Southern St, Po Box 70, Unionville OH 44088-0070
            Case 19-13273-VFP Doc 636 Filed 05/22/21 Entered 05/23/21 00:16:22                                                 Desc
                            Imaged Certificate of Notice Page 168 of 241
District/off: 0312-2                                       User: admin                                                       Page 166 of 239
Date Rcvd: May 20, 2021                                    Form ID: pdf905                                                Total Noticed: 12649
518115451        + Ronald T Kimmich Jr &, Louise A Kimmich Jtwros, 7884 Southern St, Po Box 70, Unionville OH 44088-0070
518115452          Ronald Urioste, 510 E Prospect St, Girard OH 44420-2246
518113584          Ronald V Rogers Rollover Ira Td, Ameritrade Clearing Custodian, 180 High St, Passaic NJ 07055-4614
518105572          Ronaldchifoo Chu, 2614 20th Ave E, Vancouver, British Columbia
518109682        + Ronee L Smith, Designated Bene Plan/Tod, 13041 W Peachleaf Ct, Boise ID 83713-1959
518105505          Ronen Matatov, 5306 W State Ave, Glendale AZ 85301-1937
518117762          Rongjie Cai, 20900 Farm To Market 1093 Road, 12107, Richmond TX 77407
518109423        + Ronnie Burton, 533 Cooper Dr Se, Rome GA 30161-6010
518105272          Ronnie Cash, 801 East 17th Street, Little Rock AR 72206-1607
518116827          Ronnie Conley, 5546 English Oak Trl, Arlington TN 38002-4459
518110175          Ronnie L Borrowman &, Bonnie R Borrowman Ten Ent, 14241 418th St, Nebo IL 62355-1024
518108928          Ronnie Mejia, 317 Lucille Way, Orlando FL 32835-1901
518111913          Rony Dimitrious Gorges, 1874 Tall Pines Dr Se, Grand Rapids MI 49546-7921
518113585        # Roosevelt Josaphat, 75 Crawford St, East Orange NJ 07018-1810
518117763          Roosheel Patel, 355 Bunker Hill Rd, Houston TX 77024-6400
518107162        + Roozbeh A Pashmforoush, 3825 Malibu Vista Dr, Malibu CA 90265-5608
518117764          Rory K Keul, 4666 Rhett Ln # H, Carrollton TX 75010-4421
518115453          Rory O'neil (Roth Ira), Wfcs As Custodian, 7171 Greenwich Rd., Seville OH 44273-9125
518111485        + Rory W Ragon &, Suzanne M Ragon Ten Ent, 306 Lantana Dr, Owings Mills MD 21117-1338
518107163          Rosalinda Levenson Kramer, 11751 Zelzah Ave, Granada Hills CA 91344-2012
518117765          Rosaura Barragan, 2816 Clay Ave, Waco TX 76711-1232
518114881        + Rose K Aleandre, 194 Schlueter Dr, Hopewell Jct NY 12533-7605
518113586        + Rose Lawson &, Diane R Lawson Jt Ten, 205 Eastbrook Ln, Willingboro NJ 08046-2226
518107973          Roselene Lubin And, Jean R Lubin Jtwros, 5 Byrd Rd, Norwalk CT 06850-2803
518113866          Rosemary B Watkins &, Billy R Watkins Jt Ten, 8366 Golden Amber St, Las Vegas NV 89139-7131
518113587          Roshan Bhave, 155 Mills Ave, Norwood NJ 07648-1742
518115454          Roshawn Reynolds, 1700 West Third Street, Dayton OH 45402-6721
518118794          Roshena N Couch Boling, Ira ETrade Custodian, 4308 Eld Ln Nw, Olympia WA 98502-8891
518108929        + Roslyn K Eisenstark, Ira, Td Ameritrade Clearing Custodian, 9660 Isles Cay Dr, Delray Beach FL 33446-9648
518107164        + Ross E Daprato, Ira ETrade Custodian, 330 E. Balboa Blvd, Apt C, Newport Beach CA 92661-0201
518109424        + Roth State Street Bank As Custodian, Ups 401(K), FBO Vincent Ray Conner, 287 Gibson Rd, Meansville GA 30256-2112
518109096          Rothschild Martin Maurel, Attn: Marianne Persouyre, 20 Rue Grignan, 13001 Marseille France, France
518114882        + Rousselle Molina-Tan, 8440 153rd Avenue 3g, Howard Beach NY 11414-1922
518118402          Rowan M Crawford, Tod Beneficiaries On File, 1520 N Lancaster St Apt 7, Arlington VA 22205-2243
518110177          Rowell Rodriguez, 3708 Delaney Dr., Joliet IL 60435-9034
518107165          Roxana Buruga, 9063 Florence Ave Apt 403, Downey CA 90240-3460
518109683          Roxane S Decker, 2321 N Siesta Way, Boise ID 83704-6790
518105506        + Roy B Burnette & Phyllis Burnette Jt Ten, 2544 Peachtree Rd Nw #3, Apache Junction AZ 30305-3614
518114883        + Roy B Potteiger Roth Ira, Td Ameritrade Clearing Inc Custodian, 7776 Zimmerman Rd, Hamburg NY 14075-7130
518105180          Roy Barrett, 311 Wynn Road, Summerdale AL 36580-5007
518110837          Roy Foster, 106 Parkwest Drive 8a, West Monroe LA 71291-5376
518112784          Roy Frederick Schmiedeshoff, 2615 Willis Dr, Harrisburg NC 28075-6663
518107166          Roy Kamb, 8190 Walnut Fair Cir, Fair Oaks CA 95628-2769
518118403          Roy Kelly, 9 Red Barn Ct, Portsmouth VA 23703-2709
518117766          Roy Love, 3326 Sprindeltree Dr, Grapevine TX 76051-6554
518110178          Roy P Duggins, 434 Blue Ridge Ct, Oswego IL 60543-7923
518114885        + Roy Stelzer, Tod, 15140 88th St Apt 4d, Apt 4d, Howard Beach NY 11414-2029
518115455          Roy Stevens, 5402 Section Avenue, Cincinnati OH 45212-1010
518113588          Roy Thomas Roth Ira Td Ameritrade, Clearing Custodian, 11 Fox Run, Denville NJ 07834-3025
518110732          Royal Bank Of Canada, 155 Wellington St. West, 3rd Floor Corporate Actions Dept., Toronto M5v 3, Ontario
518117767        + Rozalia Cecilia Kotack &, Elaine Rozalia Koons Jt Ten, 801 River Rd F114, Montgomery TX 77356-8086
518111238          Ru Xi Lewis Liu, 87 Craigmohr Dr, Winnipeg R3t 6b9, Manitoba MB R3T 6B9
518117768        + Ruben Garcia, 21502 Juniper Meadows Dr, Spring TX 77388-4758
518117769          Ruben Puebla, 1612 Janice Dr. Plano Tx, 75074, Dallas TX 75220
518108930          Ruben Valdivia, Po Box 402366, Miami Beach FL 33140-0366
518118404        + Rudolf Webbers, 239 Gretna Green Ct, Alexandria VA 22304-5621
518117770          Rudolf Weis, 307 West Washington Avenue, Copperas Cove TX 76522-1630
518110457          Rudolph Mcknight, 9313 Elmtree Ct, Indianapolis IN 46235-2183
518108931        # Rudwin Ayala, 4528 Highgate Dr, Delray Beach FL 33445-3558
518109426          Rudy Eugene, 2031 Pine Hill Cir, Kennesaw GA 30144-2809
518105507          Rudy Ruiz, 9450 W Cabela Dr, Glendale AZ 85305-1304
518109427          Rui Mao, 824 Hickman Rd Apt D23, Augusta GA 30904-7140
518118795          Rukmal Weerawarana, 5236 20th Ave Ne B, Seattle WA 98105-3313
            Case 19-13273-VFP Doc 636 Filed 05/22/21 Entered 05/23/21 00:16:22                                                 Desc
                            Imaged Certificate of Notice Page 169 of 241
District/off: 0312-2                                        User: admin                                                       Page 167 of 239
Date Rcvd: May 20, 2021                                     Form ID: pdf905                                                Total Noticed: 12649
518118069          Rulon D Stevens Iii, 3595w Maidie Ln, West Valley UT 84119-5659
518115456        + Rupen Patel, 4506 N Hampton Dr, Dublin OH 43016-7916
518115457        + Rupen R Patel Rollover Ira, Td Ameritrade Clearing Custodian, 4506 N Hampton Dr, Dublin OH 43016-7916
518118796        + Rupert B Henry, Designated Bene Plan/Tod, 1505 N Visscher St Unit# P205, Tacoma WA 98406-2413
518105508          Rupert Hernandez, 2754 W Chanute Pass, Phoenix AZ 85041-3443
518117771          Rushian Dahya, 1702 Bluebonnet Trail, Waco TX 76705
518114886          Ruslan Bikmulin, 2534 E 17th St, 1 Fl, Brooklyn NY 11235-3516
518110458          Russ Bradley, 19803 Ventura Dr, Lawrenceburg IN 47025-8839
518118797        + Russ Byrum, 10514 24th Dr Se, Everett WA 98208-4477
518115672          Russel Patrao, 514 Edenridge Dr, London On N5y 5v2, Ontario
518118406          Russell D Shiromizu, 1616 Palm Springs Drive, Vienna VA 22182-2327
518109622          Russell E Adams &, Suzanne G Adams Jtwros, 15146 Hawthorn Dr., Clive IA 50325-7872
518107974          Russell J Bonaccorso, 27 North Maple Street, East Hampton CT 06424-1018
518108932          Russell Jacobitz, 2127 Sw 95th Ter, Gainesville FL 32607-3204
518107167          Russell Jew, 100 Palisades Drive, Daly City CA 94015-4517
518113867          Russell L Letizia, 9332 Queen Charlotte Drive, Las Vegas NV 89145-8709
518111587          Russell L Piercy, Po Box 474, W Boothby Hbr ME 04575-0474
518114887        + Russell Miravite, 7734 170th St, Fresh Meadows NY 11366-1346
518117772          Russell N Fail, R/O Ira ETrade Custodian, 6007 Amberwood Ct, Arlington TX 76016-1001
518115792          Russell P Brownyer &, Miriam L Steierman Jtwros, 1691 Parrish Street, Lake Oswego OR 97034-6069
518105509          Russell Scott Custer, 35228 N Zachary Rd, Queen Creek AZ 85142-5816
518110180          Russell Tweedle, 1619 W North Ave 3r, Chicago IL 60622-2235
518117773          Rusty G Von Sternberg, Po Box 73188, Houston TX 77273-3188
518117774          Rusty Montgomery, 27511 Spanish Oaks Dr, New Caney TX 77357-7041
518107770          Ruth Ann Mckay, 995 S Field St, Lakewood CO 80226-4112
518118798          Ruth Baldwin, 15613 Olson Dr. No.23, Vaughn WA 98394-9800
518114888        + Ruth Heino, 1149 Ocean Pkwy, Brooklyn NY 11230-4002
518115793        + Ruth L Pruitt &, Mary Jo Allen Jtwros, 1280 North East Kane Dr, 218, Gresham OR 97030-4657
518116228        + Ruth Leonard, 5421 Hardt Road, Gibsonia PA 15044-9166
518110181        + Ruth M Anderson Ira, Td Ameritrade Clearing Custodian, 14651 Joseph Pkwy, South Beloit IL 61080-2366
518107169          Ruthie Hernandez, 13018 Woodcock Avenue, Sylmar CA 91342-3821
518114889       #+ Ruthie Israeli, 316 W 93rd St 3b, New York NY 10025-7234
518107170          Rutilio Gomez, 5066 W Sierra Ave, Fresno CA 93722-3640
518118799        + Rutvij Badshah & Zarna Gandhi Jt, Ten, 34003 13th Ct Sw, Federal Way WA 98023-7077
518118800          Ruvim Laer, 7116 205th St E, Spanaway WA 98387-5217
518114890        + Ryan Acomb, 11 Elm Street B, Troy NY 12180-6348
518107171          Ryan Badertscher, 824 North Z Street, Lompoc CA 93436-3814
518115458          Ryan Ball, 2437 Capaldi Drive, Marion OH 43302-8630
518112332          Ryan Barnhart, 827 Southeast 207 Road, Deepwater MO 64740-9269
518112785          Ryan Bassett, 2069 E Hudson Blvd C, Gastonia NC 28054-1674
518110838          Ryan Beaudion, 231 Hart Road, West Monroe LA 71291-8668
518111914          Ryan Borowski, 26682 Arlington Street, Roseville MI 48066-3557
518117775          Ryan Brashears, 5600 North Beach Street 1132, Haltom City TX 76137-2818
518108933          Ryan Byrd, 13046 Race Track Road 114, Tampa FL 33626-1302
518111915          Ryan C Tice, 2924 Grayson St, Ferndale MI 48220-1008
518107172        # Ryan C Welch, 448 Claydelle Ave, El Cajon CA 92020-4510
518116229       #+ Ryan Coss, 109 Stonegate Dr, Canonsburg PA 15317-2766
518117776        + Ryan D Irish, 1127 Dwyerbrook, San Antonio TX 78253-6101
518118407        # Ryan D Quinlan, 43381 Hyland Hills St, Chantilly VA 20152-1770
518107173          Ryan David Sprenger, 3420 Scenic Dr, Redding CA 96001-0119
518117777          Ryan Davis, 310 Waterford Oak Dr, Lake Dallas TX 75065-2278
518112786          Ryan Demartini, 111 E April Ln, Goldsboro NC 27530-9102
518110183          Ryan Doranski, 1239 Leverenz Rd, Naperville IL 60564-8960
518110184          Ryan Dusthimer, 1805 Pinecrest Ln, Lindenhurst IL 60046-8320
518111916          Ryan Erickson, 4130 Cleveland Avenue, Stevensville MI 49127-9509
518110185          Ryan Fritz, 720 Puma Blvd 733203, Edwardsville IL 62025-4621
518111917        + Ryan G Meech, 39333 Galena Cir, Clinton Twp MI 48038-7310
518116230        + Ryan G Slavick, 411 Fallen Timber Rd, Elizabeth PA 15037-2501
518107975          Ryan Gilgallon, 27 Saint Joseph Street, Cheshire CT 06410-4408
518110706          Ryan Graham, 1320 Shelby Mccallum Dr, Benton KY 42025-8414
518112333          Ryan Hoff, 135 Berry Manor Cir, Saint Peters MO 63376-5392
518113590          Ryan Houser, 6319 Liberty Ave, Mays Landing NJ 08330-1129
518118070          Ryan Humphrey, 532 W 400 N, Logan UT 84321-3734
            Case 19-13273-VFP Doc 636 Filed 05/22/21 Entered 05/23/21 00:16:22                                                 Desc
                            Imaged Certificate of Notice Page 170 of 241
District/off: 0312-2                                        User: admin                                                      Page 168 of 239
Date Rcvd: May 20, 2021                                     Form ID: pdf905                                               Total Noticed: 12649
518109551        + Ryan Ichinotsubo, 99-411 Honohono St, Aiea HI 96701-3534
518107174          Ryan Jones, 1389 Aptos Creek Ct, Plumas Lake CA 95961-9032
518112334          Ryan Karasick, 24 Oak Park Dr, Creve Coeur MO 63141-8428
518118801          Ryan Knee, 16926 Chinook Ln Se, Monroe WA 98272-2911
518119014          Ryan L Bergman, 1014 N Superior St, Appleton WI 54911-4438
518108934          Ryan Labado, 206 Wheeler Pl, Crestview FL 32539-7010
518116629          Ryan Larive, 3331 Kerry Dr, Rapid City SD 57702-9126
518110186        + Ryan Luke Applegate, Charles Schwab & Co Inc Cust, Roth Contributory Ira, 1205 Apache Drive, Pontiac IL 61764-1531
518112148          Ryan M Indihar, 12881 Abbey Lake Dr, Detroit Lakes MN 56501-8219
518105510          Ryan M O'hara, 3247 E Raven Ct, Chandler AZ 85286-5745
518119015          Ryan M Pisani, Roth Ira Vftc As Custodian, 36760 57th St, Burlington WI 53105-7520
518119016        + Ryan M Pisani &, Nicole Marie Pisani, 36760 57th St, Burlington WI 53105-7520
518118802          Ryan Maguire, 545 Hendricks Street 7, Port Townsend WA 98368-3083
518114891        + Ryan Makovy, 325 Walker St, West Babylon NY 11704-3016
518112788          Ryan Matthew Anderson, 659 E. Iredell Ave., Mooresville NC 28115-2425
518116566          Ryan Mcgaha, 32 Ansel St, Drayton SC 29333
518107771          Ryan Mitchell, 7010 Fairfax Dr, Commerce City CO 80022-1905
518110839          Ryan Morrow, 2816 Marquez Dr, Meraux LA 70075-2205
518112450          Ryan Nickol, 29 Brusett Rd, Jordan MT 59337-9664
518117778          Ryan O'neal, 23618 Starling Grove Ln, Katy TX 77493-8114
518112789          Ryan Phillips, 38 Mercer Ave, Wilmington NC 28403-0727
518115794          Ryan Poore, 2504 Nw Vaughn St, Portland OR 97210-2552
518118803          Ryan Potter, 5902 22nd Ave Nw Apt 3c, Seattle WA 98107-3469
518117779          Ryan Priestman J Priestman, 6506 Samba St., 941 Moonlite Dr., Corpus Christi TX 78414-6440
518118409          Ryan Rathburn, 1332 Mt Torrey Rd, Lyndhurst VA 22952-2105
518105181          Ryan Roberson, 136 Villagewood Drive, Killen AL 35645-8263
518118071          Ryan Robinson, 133 E 525 N, North Salt Lake UT 84054-2203
518116830          Ryan Rogers, 499 Liberty Claybrook Rd, Beech Bluff TN 38313-9335
518105048        + Ryan Sawyer, Mile 1 Nash Road, Seward 99664, Ak 99664
518116231          Ryan Schappell, 501 Main St, Pottsville PA 17901-1634
518108936          Ryan Smith, 3764 Sw 60th Terrace, Davie FL 33314-2530
518110187        # Ryan Spearie, 2204 Kaskaskia Dr, Springfield IL 62702-1331
518107176        + Ryan T Olson, 1927 Ackerman Ave, Durham CA 95938-9713
518117780        + Ryan Texas Staveley, 840 Palo Alto Drive, Von Ormy TX 78073-5920
518111918          Ryan Tucker, 213 East Maryland Avenue, Royal Oak MI 48067-3749
518113591          Ryan Tuno, 10 Woodstock Court, Lumberton NJ 08048-3409
518112791          Ryan Turrentine, 2709 Ardsley Dr, Durham NC 27704-4055
518113592          Ryan Vail, 32 Martin Rd, Verona NJ 07044-2824
518117781          Ryan Verrett, 1555 Sunset Village Drive, Duncanville TX 75137-4056
518107177          Ryan Vigilia, 1125 E Broadway 145, Glendale CA 91205-1315
518107976          Ryan W Mumby, 12 Pleasant St # 2, Willimantic CT 06226-3534
518110188          Ryan Weisman, 3517 W Diversey Ave Apt 2, Chicago IL 60647-1232
518108937          Ryan Williams, 532 26th St, West Palm Beach FL 33407-5456
518119017          Ryan Worley, 915 N Hartwell Ave, Waukesha WI 53186-5014
518111919          Ryann Cargill, 17734 Fenton St, Detroit MI 48219-3029
518111920          Rylee Peterson, 4784 Lakeshore Rd, Fort Gratiot MI 48059-3537
518107178        + S Danburg & R Pollock Ttee, R Pollock And S Danburg Family, Trust U/A Dtd 03/11/2016, 24744 Gilmore St, West Hills CA 91307-2761
518110590          S M Naeem Akhter, 10404 W 154th St, Overland Park KS 66221-9504
518111486        + S Perlstein & M Schwartz Ttee, U/W Irene B Kermisch, Po Box 5986, Pikesville MD 21282-5986
518115611          S Rivera, 201 S. Creekdale Dr Apt 606, Norman OK 73072-5038
518109429        + S S Perlstein M H Schwartz Ttee, Susan S Perlstein 2011 Trust, FBO Theodore L Perlstein, 75 Bransford R, Atlanta GA 30342-1423
518114893        + S Wulliger & B Wulliger Ttee, S & B Wulliger Family Trust, U/A Dtd 09/19/2014, 1094 E 4th St, Brooklyn NY 11230-3305
518043038          SAS Benelod, 18 bis Boulevard Albert 1er, Antibes 066, FRANCE
518043039        + SAS CJS Scientific, 787 Seventh Ave, 47th Floor, New York, NY 10019-6018
518245814        + SATT PACA CORSE, C/O Barbara L Farley, Esquire, 13 Wilkins Avenue, Haddonfield, NJ 08033-2451
518245807        + SATT PACA COURSE, C/O Barbara L Farley, Esquire, 13 Wilkins Avenue, Haddonfield, NJ 08033-2451
518043040        + SBC Worldwide LLC, 1979 Marcus Avenue, Suite 210, Lake Success, NY 11042-1022
518357166       ++ STATE OF NEW JERSEY, DIVISION OF TAXATION BANKRUPTCY UNIT, PO BOX 245, TRENTON NJ 08646-0245 address filed
                   with court:, State of New Jersey, Department of Treasury, Division of Taxation, PO Box 245, Trenton, NJ 08695-0245
518036526        + STC Biologics, Inc. (Inc), 330 Nevada St., Newtonville, MA 02460-1458
518107179          Saad Al-Waheb, 5369 Medina Road, Woodland Hills CA 91364-1916
518117782          Saad Rizwan, 3104 Thicket Dr, Mckinney TX 75071-8424
518113593          Saad Shah, 30 Eagle Rock Village 4b, Budd Lake NJ 07828-3330
            Case 19-13273-VFP Doc 636 Filed 05/22/21 Entered 05/23/21 00:16:22                                                  Desc
                            Imaged Certificate of Notice Page 171 of 241
District/off: 0312-2                                        User: admin                                                       Page 169 of 239
Date Rcvd: May 20, 2021                                     Form ID: pdf905                                                Total Noticed: 12649
518107180          Saakar Byahut, 1275 West 37th Place, Los Angeles CA 90007-4221
518117783        + Saba Bashir &, Imran Bashir Jt Ten, 3843 Willow Stone Ct, Katy TX 77449-7531
518111174        + Saba S Malak, 1370 Commonwealth Ave, West Newton MA 02465-2915
518113594          Sabitha Gladden, 97 Aberdeen Rd, Matawan NJ 07747-2720
518113869          Sabrina Iancu, 6313 W Cougar Ave, Las Vegas NV 89139
518110190          Sabrina Majeed, 62 N Maple St, Addison IL 60101-3972
518107570          Sabrinco Us Ulc, 2500 10303 Jasper Avenue, Edmonton Ab T5j 3n6, Alberta
518116412        + Sachin Goel, 5 Wake Robin Road Unit 804, Lincoln RI 02865-5217
518118410          Sachin Kulkarni And, Minal S Nade Jtwros, 23662 Prosperity Ridge Pl, Ashburn VA 20148-7661
518107181          Sachin Sharma, 3200 Payne Ave Apt 421, San Jose CA 95117-3535
518117784          Sadiche Suprayalu, 9835 Fredericksburg Rd 1125, San Antonio TX 78240-4185
518116831          Saed Qiqieh, 1125 Madison Creek Rd, Goodlettsville TN 37072-8494
518115459        + Saeed Kharazi, Designated Bene Plan/Tod, 3000 E Dublin Granville Rd, Columbus OH 43231-4069
518110192        + Safder Mohsin, Charles Schwab & Co Inc Cust, Ira Rollover, 3 Berkshire Court, Barrington IL 60010-9553
518110191        + Safder Mohsin, Charles Schwab & Co Inc Cust, Sep-Ira, 3 Berkshire Court, Barrington IL 60010-9553
518114894          Safiyullah Abdullah, 566 6th Ave, New Hyde Park NY 11040-5456
518114895        + Sahara Tokhi, 11 Vincent Rd, Hicksville NY 11801-1958
518114896        + Sahid Mahmud, 7911 41st Avenue, Elmhurst NY 11373-1258
518111588          Sahitya Karam, 9 Sagebrush Dr, Scarborough ME 04074-9165
518110193          Sai Prashant Boy Reddy, 2951 S King Dr Apt 317, Chicago IL 60616-3316
518113595          Sai Ram Balusu, 400 Station Dr Apt 409, Avenel NJ 07001-1864
518116232          Sai Reddy Gajjala, 55 Frazer Rd Apt Be215, Malvern PA 19355-1977
518110488          Sai Tulasi Neppali, Building 3 Microsoft Campus, Gachibowli Hyderabad, 50003, India
518114897          Saied Shamash &, Jacklin Shamas Jt Ten, 10 Catalina Dr, Great Neck NY 11024-1102
518114898        + Sailesh D Kumar &, Mina S Pandya Jt Ten, 35 St Marks Ave, Freeport NY 11520-5407
518113870        + Saj Techonologies Inc, 908 River Mountain Dr, Henderson NV 89015-2737
518115673          Sajan Patel, 4565 Helsinki Cres, Windsor On N9g 0a6, Ontario
518114899        + Sajgean Wilson, 55 Raymond Pl, Yonkers NY 10704-2351
518114900          Sajidur Rashid, 8450 169th St, Apt 101, Jamaica NY 11432-2015
518117785          Sakif Iqbal Apron, 3203 Honey Creek Dr, Houston TX 77082-1422
518114901        + Saleem Ahmad, 66 03 242 Street, Little Neck NY 11362-2083
518114902        + Saleem Samuda, 1421 Brooklyn Ave 2g, Brooklyn NY 11210-1903
518116233          Saleh Alkhalifa, 1001 Pine St 304, Philadelphia PA 19107-6090
518112420          Saletheo Perez, 603 North Broad Street, Leland MS 38756-2621
518110459          Sallie Farmer Truglia, Po Box 7063, Bloomington IN 47407-7063
518117786        + Salma Rahman, Charles Schwab & Co Inc Cust, Ira Rollover, 9800 Wild Ginger Drive, Mckinney TX 75072-2849
518111595          Salomon Zarkin Silvia B D Zarkin, R Zarkin M Zarkin, Cda Bosques De Zitacuaro 36-3, Segundo Sector Df 52783, Mexico
518107184          Salvador Perez, 37216 Sabal Avenue, Palmdale CA 93552-4552
518113596        + Salvatore Devito, 65 Alpine St, Garfield NJ 07026-2145
518108938        + Salvatore Dimarco, 1196 N Carroll St, Hampstead, MD 21074-1681
518114904          Salvatore J Fiumefreddo, 51 White Oak Street, Apt 2b, New Rochelle NY 10801-1739
518107185          Sam A Badwan, 11249 Cortland Street, Alta Loma CA 91701-7558
518112337        # Sam Ahlbrand, 315 Wembley Ln, Ballwin MO 63021-5138
518110708          Sam Burton, 6006 Dutchmans Ln, Louisville KY 40205-3221
518111921          Sam Cornett, 1928 Vanderlinde Street, Muskegon MI 49441-1747
518114905        + Sam Dolphin, 365 Bond St Apt B216, Brooklyn NY 11231-5163
518112338          Sam Perkins, 4160 Sw 2nd, Amity MO 64422-8110
518117787        + Sam Samarghandi, 33 Cokeberry St, The Woodlands TX 77380-1880
518107186        + Sam Tran, Charles Schwab & Co Inc Cust, Roth Contributory Ira, 6744 Longmont Ave, San Gabriel CA 91775-1024
518107187        + Sam Tran &, Eng Siv Tran Jt Ten, 6744 Longmont Ave, San Gabriel CA 91775-1024
518115811          Samael D. Papineau, 105 Avenue Du Lac, Saint-Etienne-Des-Gres, Qc G0x 2 P0 0
518107188        + Samanda Dacosta, Wedbush Secs Ctdn, Ira Roth 3/28/00, 9507 Lavender Star Dr, San Diego CA 92127-2609
518107189        + Samanda L Dacosta Gdn Brennan J Dacosta, Wedbush Sec Ctdn, 9507 Lavender Star Dr, San Diego CA 92127-2609
518107190          Samantha Ashley Wilkins, 269 S Lafayette Park Pl, Apt 313, Los Angeles CA 90057
518114907        + Samantha Kaplan, 1069 Callahan Street, Bay Shore NY 11706-2603
518115461        + Samapan Sharma, 1629 Chestnut Trail Dr, Twinsburg OH 44087-2827
518107192          Sambasiva Bheemireddy, 2214 Brega Lane, Morgan Hill CA 95037-3849
518118804          Sambo Min & Teresa S Min Jt Wros, 15923 36th Ave Se, Bothell WA 98012-4734
518107193          Sameer D Kabra, 40232 Legend Rose Ter, Fremont CA 94538-7023
518114908        + Sameer Jasuja &, Vijeta Jasuja Jt Ten, 134 Heath Pl, Hastings On Hudson NY 10706-3609
518117788        + Samer Bsoul, 18415 Rogers Pike, San Antonio TX 78258-4610
518107194          Samer Mikhaiel, 4501 Marion Ave, Cypress CA 90630-4258
518109684          Sami Tadehara, 5165 Mohawk St, Pocatello ID 83204-4545
            Case 19-13273-VFP Doc 636 Filed 05/22/21 Entered 05/23/21 00:16:22                                                  Desc
                            Imaged Certificate of Notice Page 172 of 241
District/off: 0312-2                                        User: admin                                                       Page 170 of 239
Date Rcvd: May 20, 2021                                     Form ID: pdf905                                                Total Noticed: 12649
518107195          Samir Ahmad, 1651 E 4th St, Ste 150, Santa Ana CA 92701-5173
518116234        + Samir Chemoriya, 1502 Hamilton Rd, Pittsburgh PA 15234-2004
518110195          Samir Patel, 864 Yellowstone St, Carol Stream IL 60188-1438
518115612          Samira Khashayari-Castle, 2516 Nw 121st St, Oklahoma City OK 73120-7014
518112792          Sammad Khan, 104 Ferngrove Ct, Mooresville NC 28117-7073
518112339          Sammy Dosch, 3646 Chippewa St, Saint Louis MO 63116-4602
518111175        + Samora Valcimond, 27 Clifford Street, Boston MA 02119-2421
518109431          Samson Bitew, 117 Ridge Creek Drive, Clarkston GA 30021-2000
518119018        + Samson Jayakar Bandaru, Charles Schwab & Co Inc Cust, S43w23588 Landmark Dr, Waukesha WI 53189-7987
518118805          Samuel Agemotu, 14223 Se 259th Pl, Covington WA 98042-3614
518108939          Samuel Allen, 18102 Pheasant Walk Dr, Tampa FL 33647-3140
518112451          Samuel Bolster, 1110 1st Ave W, Kalispell MT 59901-5610
518115613        # Samuel Brandon, 1728 Northwest 40th Street, Oklahoma City OK 73118-2632
518105511          Samuel Caldwell, 7453 West Crimson Ridge Drive, Tucson AZ 85743-1470
518107196        + Samuel Chiu &, Wilber W B. Chiu Jt Ten, 663 40th Avenue, San Francisco CA 94121-2524
518112340          Samuel Cottrell, 26100 County Road Ab-360, Richland MO 65556
518111589          Samuel Cyr, 126 Town Line Rd, Moro Plt ME 04780-6053
518111922          Samuel D Wolcott Iii, 8228 Davison Road, Davison MI 48423-2036
518114909          Samuel Erasmous, 2740 Cropsey Ave, Apt 1b, Brooklyn NY 11214-6834
518107772        # Samuel Ferguson Torrance, Roth Ira Vftc As Custodian, 8000 Uptown Ave Apt 1034, Broomfield CO 80021-4796
518115462          Samuel Fields, 28 E Northwood Ave, Columbus OH 43201-1202
518114910        + Samuel Frarey, 215 East Hinds Avenue, Sherrill NY 13461-1240
518118412        # Samuel Garvey, 5723 Spriggs Meadow Dr, Woodbridge VA 22193-6203
518107197          Samuel Harris, 243 E Villa St, Pasadena CA 91101-1019
518118413        + Samuel Kaplan &, Patricia Ann Kaplan Jt Ten, 5204 Bathley Pl, Virginia Beach VA 23455-6883
518112149          Samuel Mayer, 3320 Humboldt Avenue South, Minneapolis MN 55408-3330
518111487          Samuel Nachman, 3924 Log Trail Way, Reisterstown MD 21136-1829
518118414          Samuel Perkins, 270 W 30th St Apt C3, Buena Vista VA 24416-1370
518105273          Samuel Ramos, 102 N Elm St, Hermitage AR 71647
518116567          Samuel Rhodes, 1536 Forest Trace Dr, Columbia SC 29204-4450
518108940          Samuel Roth And, Donald Roth Jtwros, 4930 Spanish Oaks Cir, Fernandina FL 32034-5679
518112341          Samuel Sandt, 153 Laclede Ln, Hollister MO 65672-5465
518114911        + Samuel Santos, 40 Pendell Road, Poughkeepsie NY 12601-1513
518110592          Samuel Smith, 11106 W 113th St, Overland Park KS 66210-2744
518119089          Samuel W Kincaid Jr, R/O Ira ETrade Custodian, 8743 Denmar Rd, Hillsboro WV 24946-8538
518112342        + Sand Vetoyanis Phillips, 5754 Hwy 136, Albany MO 64402-8178
518109432        # Sandarsh Surya, 4292 Colony Square, Evans GA 30809-4269
518113598          Sandeep Dagar, 304 Wembley Pl, Morganville NJ 07751-9523
518117790          Sandeep Gungu, 1460 Gardenia St, Irving TX 75063-4232
518115796          Sandeep Koranne, 2906 Bellevue Ct, West Linn OR 97068-2291
518107199        # Sandeep Rai, 790 Saratoga Ave Apt R109, San Jose CA 95129-2451
518109433          Sandeep Rajasekhar, 2383 Akers Mill Road Southeast, Atlanta GA 30339-2503
518116235        # Sandeep Singh, 2058 Maple Avenue, Apt L1-10, Hatfield PA 19440-1575
518110196          Sandeep Uppaluri, 202 Bent Creek Ct, Palatine IL 60067-7338
518108941          Sandhya Prusch, 1156 Nochaway Drive, Saint Augustine FL 32092-0434
518112343          Sandra Crouch, 10066 Earl Drive, Jennings MO 63136-5531
518118415        + Sandra Dean Tod, 29302 Ellington Rd, Petersburg VA 23805-9630
518107773          Sandra Denise Gibson, 760 W Calle De Caballos, Pueblo CO 81007-1853
518111489          Sandra G Rubin, Sep Ira ETrade Custodian, 7404 Fairfax Rd, Bethesda MD 20814-1241
518108942          Sandra H Faulconer, 34938 Double Eagle Ct, Zephyrhills FL 33541-2683
518107200          Sandra Huixin Chen, 10275 San Ramon Dr, San Diego CA 92126-3658
518108943          Sandra J Citino, 18076 107th Ave S, Boca Raton FL 33498-1620
518111177          Sandra M Champlain, Ira ETrade Custodian, 63 Main Street, Byfield MA 01922-1212
518118416        + Sandra N Dean Rollover Ira, Td Ameritrade Clearing Custodian, 29302 Ellington Rd, Petersburg VA 23805-9630
518113599          Sandra Oliveira, 64 Paint Island Spring Rd, Millstone NJ 08510-7946
518117791          Sandra S Davis &, Joe D Davis Jtwros, Po Box 95, Gregory TX 78359-0095
518116833          Sandra W Williams, 255 Willowbend Dr, Kingsport TN 37660-7578
518107977        + Sandra Wear, 12 Valley View Rd, Norwalk CT 06851-1042
518112150          Sandra Wieters Cleland, 7700 France Ave S Ste 230, Minneapolis MN 55435-5856
518111490        + Sandra Woelfel, 115 Cathedral St, Annapolis MD 21401-2790
518114912        + Sandy Chin, 46 Evelyn Pl, Staten Island NY 10305-3829
518114913          Sandy J Krigel, Liliana M Krigel, 2 Isro Dr, Cornwall NY 12518-1317
518107201        + Sandy Liu &, Shen Lung Liu Jt Ten, 17507 Morro Dr, Rowland Heights CA 91748-4128
            Case 19-13273-VFP Doc 636 Filed 05/22/21 Entered 05/23/21 00:16:22                                                       Desc
                            Imaged Certificate of Notice Page 173 of 241
District/off: 0312-2                                          User: admin                                                         Page 171 of 239
Date Rcvd: May 20, 2021                                       Form ID: pdf905                                                  Total Noticed: 12649
518115614            Sandy Scher &, Michelle Scher Jt Ten, 14450 S Santa Fe Ave, Edmond OK 73025-1802
518107202            Sanford & Marlene Wilk Family, Trust Ua 8 11 93, Sanford Or Marlene Wilk Tr, 3562 Green Vista Dr, Encino CA 91436-4014
518107203            Sanford G Scholton &, Suzanne M Scholton Jt/Tic, 1118 Via Francisa, San Pedro CA 90732-2305
518107204            Sang G Lee, Wfcs Custodian Trad Ira, 141 Yellow Daisy, Irvine CA 92618-1184
518113600            Sang Wung Kim, 44 Bennett Road, Teaneck NJ 07666-5543
518114914        +   Sangeetha Vancha, 6203 Oak Hill Cir 6203, Rensselaer NY 12144-8800
518117792            Sanjai Koreth, 1811 High Gate Ct, Sugar Land TX 77478-5428
518113601            Sanjay Bulsara, 1208 Hamilton St, Belleville NJ 07109-5342
518117793            Sanjay Kumar Jalagam, 2640 Fountain View Dr, Ste 200, Houston TX 77057-7641
518115464            Sanjay Mahara, 3005 Dublin Arbor Lane 3005, Dublin OH 43017-2051
518107205            Sanjay Singh &, Titiksha Singh Comm Prop, 1433 Japaul Lane, San Jose CA 95132-3602
518111492            Sanjay Tiwari, 12512 Eagle View Way, Germantown MD 20876-5904
518112793        +   Sanjay Tomar &, Rashmi Tomar Jt Ten, 2007 Killearn Mill Ct, Cary NC 27513-4293
518116237       #+   Sanjeevi Mahalingam, 1249 Knossos Drive 2, Hokendauqua PA 18052-7608
518117794            Santiago Campos, 23035 Lanham Drive, Katy TX 77450-1424
518113602            Santiago Morales &, Carmen N Morales Jtwros, 801 N Broad St Apt 4d, Elizabeth NJ 07208-2569
518107206            Santiago Ortiz, 3109 Silver Spur Way, Bakersfield CA 93312-3335
518117795            Santos Soto, 3736 Loma Cortez Drive, El Paso TX 79938-1246
518118417            Santosh Gorla, 13140 Ashnut Ln, Herndon VA 20171-4302
518114915        +   Santosh Krishnamoorthy, 659 Harris Ave, Staten Island NY 10314-4303
518117796            Santoshi Lamichhane, 2417 Colorado St, Mission TX 78572-9589
518115465            Santuccio Ricciardi, 4307 Olde Charted Trl, Poland OH 44514-5362
518115466        +   Santuccio Ricciardi &, Lynda M Ricciardi, Jt Ten Wros, 4307 Olde Charted Trl, Poland OH 44514-5362
518107774            Sara Chen, 4840 East 115th Court, Thornton CO 80233-2728
518118418        #   Sara Clifton, 2531 Hagood St Unit C, Fort Eustis VA 23604-1332
518118806            Sara Ekness, 2655 Sw 104th St, Seattle WA 98146-1215
518107775            Sara Kettelkamp, 126 Iveystone Ct, Colorado Springs CO 80919-2296
518112344            Sara Lang, Barlow Street, Cottleville MO 63376
518114916        +   Sara Lee, 108 Grohmans Lane, Plainview NY 11803-5433
518110197            Sarah Beth Krause Rollover Ira, Td Ameritrade Clearing Custodian, 1429 N Dearborn St Apt 3n, Chicago IL 60610-1558
518116238            Sarah Holt, 227 Avalanche Ln, Drums PA 18222-1143
518111493            Sarah J Peck, 6025 Jamina Downs, Columbia MD 21045-3819
518117797            Sarah N Davidson, P.O. Box 67, Arthur City TX 75411-0067
518115467        +   Sarah Rachel Pickle Bene Ira Of, Allan Schulman Ira, Td Ameritrade Clearing Custodian, 10333 Stablehand Dr, Cincinnati OH
                     45242-4642
518115468            Sarah Saute, 3227 Dellwood Rd, Cleveland Heights OH 44118-3402
518107210            Sarah Tipton, 2161 Vista La Nisa, Carlsbad CA 92009-9344
518110198            Sarah Vuong, 1251 Narragansett Dr, Carol Stream IL 60188-4843
518113871            Sarah Yvonne Mahler, 340 Moonbeam Dr, Sparks NV 89441-7264
518116239            Sarahbell Rodriguez, 7218 Jackson Street, Philadelphia PA 19135-1221
518114917        +   Saramma John & John Varghese Jt Ten, 97 Poplar St., Nanuet NY 10954-2008
518114918        +   Saran K Bommakanti, 17 Bushwick Rd, Poughkeepsie NY 12603-3805
518114919        +   Saran K Bommakanti &, Shalini Bommakanti Jt Ten, 17 Bushwick Rd, Poughkeepsie NY 12603-3805
518107211        #   Sarang Kulkarni, 1640 Camino Olmo Apt E, Thousand Oaks CA 91320-5926
518110199            Saranporn Rattanahattakul, 510 Pueblo Trl, Wheeling IL 60090-5141
518114920        +   Saransh Nema, 220 John Street 1320, Rochester NY 14623-2417
518112794        +   Sarasija Naini, 168 Autry Ave, Mooresville NC 28117-9153
518112795            Sarat Chandra Bantupalli, 823 Preston Grove Ave, Cary NC 27513-8466
518112151            Sarat Panigrahy, 650 Nw 20th Ave # 111, Grand Rapids MN 55744-2177
518110200            Sarath Kondepudi, 6030 N Kenmore Ave 408, Chicago IL 60660-2989
518111924        +   Sarell W Beal, Ua 10-27-1997, Sarell Wood Beal Iii Trust, 8267 Brandywine Ln, Ypsilanti MI 48197-9347
518110201            Saroj Bhaila, 2241 S Canal St 3c, Chicago IL 60616-1164
518117799            Sasha Vrndauna Singh, 1301 Dudley Dr, Carrollton TX 75007-2781
518112796        +   Satheeshkumar Kokkirala, 118 Gatewater Ct, Morrisville NC 27560-7541
518110202            Sathish Poojary, 2218 Sutton Drive, South Elgin IL 60177-3264
518117800            Satish Dulal, 4513 W Pioneer Dr 621, Irving TX 75061-3821
518116240            Satish Murukutla, 325 Glenn Rose Cir, King Of Prussia PA 19406-1786
518117801            Satishkumar M Ardeshna And, Kiranbala S Ardeshna Jtwros, 8708 Mackenzie Dr, Mckinney TX 75070-7416
518114923        +   Satnarine Singh Tod, 10414 126th St, South Richmond Hill NY 11419-2904
518114924        +   Satya Atluri Rollover Ira, Td Ameritrade Clearing Custodian, 8 Limerick Ct, White Plains NY 10603-1550
518113603            Satya Duggirala, 91 W 30th St, Bayonne NJ 07002-2801
518107213            Satya Narayan Joshi, 2201 Partridge Way Apt 2, Union City CA 94587-4548
518107214            Satya Prakash Rayudu Kalagara, 148 E William St Apt 18, San Jose CA 95112-5619
            Case 19-13273-VFP Doc 636 Filed 05/22/21 Entered 05/23/21 00:16:22                                                   Desc
                            Imaged Certificate of Notice Page 174 of 241
District/off: 0312-2                                         User: admin                                                       Page 172 of 239
Date Rcvd: May 20, 2021                                      Form ID: pdf905                                                Total Noticed: 12649
518116568            Satyanarayana Modukuri Ira, Td Ameritrade Clearing Custodian, 810 Palmetto Bay Dr, Fort Mill SC 29715-5004
518111494            Satyanarayana Vunnam, 22433 Newcut Rd, Clarksburg MD 20871-8407
518108946            Satyavan K Panda, Roth Ira ETrade Custodian, 2615 Woodside Ridge Drive, Apopka FL 32712-5799
518108947        +   Satyaveer S Tyagi And, Umlesh Tyagi Atbe, Tod Beneficiaries On File, 11037 Sw 78th Ct, Miami FL 33156-3733
518108948            Sau Wah Lee, 718 Lake Biscayne Way, Orlando FL 32824-4908
518108949            Saul B Crafton, 10294 Bear Valley Rd, Jacksonville FL 32257-5934
518107216            Saunders Chan, 1080 East Broadway, San Gabriel CA 91776-1942
518105512            Saurabh Malhotra, 3726 East Jude Lane, Gilbert AZ 85298-0338
518118419            Savio C Fernandes Roth Ira Td, Ameritrade Clearing Custodian, 43505 Valleyvista Ln, Chantilly VA 20152-1942
518107217        +   Say V Hang &, Sandra Chung Jt Ten, 24275 Sabeen Place, Hayward CA 94541-5460
518109434            Sayed Sayedzada, 3942 Conrad Dr, Columbus GA 31909-5411
518111181            Sayed Younes Kawish, 11 Lowell Ave Apt 2, Watertown MA 02472-3252
518112798            Scot Garneau, 90 Northridge Trl, Sanford NC 27332-8355
518107776        +   Scot Watson, 6715 E Union Ave Apt 256, Denver CO 80237-3129
518107979            Scott A Dennis &, Kimberly A Dennis, Jt Ten Wros, W8045 Hillcrest, Hortonville WI 54944-9301
518116241        +   Scott A Ebeling, 5515 Library Rd, Bethel Park PA 15102-3611
518110203        +   Scott A Silverman, Ira ETrade Custodian, 430 N Center St, Joliet IL 60435-5012
518117802        +   Scott Alan Michnavich &, Della Jeanne Michnavich, Comm/Prop, 1992 Canyon Ridge St, Fort Worth TX 76131-2214
518111182            Scott Aronian, 18 East Putnam Ave, Chelmsford MA 01824-3915
518114925        +   Scott Bellavia, 648 Kayleigh Dr, Webster NY 14580-2362
518110460            Scott Bigalke, 1101 W Rose St, South Bend IN 46616-1816
518107218        +   Scott Boice, 6802 Maury Dr, San Diego CA 92119-2029
518118072            Scott Bolinder, 875 South Hoytsville Road, Coalville UT 84017-9739
518116242            Scott Burkhart, 110 S Chestnut St, Ambler PA 19002-5510
518112153        #   Scott Campeau, 2848 Irving Ave South, Unit#3, Minneapolis MN 55408-1805
518112152            Scott Campeau, 739 E27th St, Minneapolis MN 55407-3719
518116243        +   Scott Carson, 830 Homestead Rd, Havertown PA 19083-2638
518110204            Scott Childress, 3727 Murphy Dr, Mchenry IL 60050-7302
518119019        +   Scott D Larson, S3801 County Road Bd, Baraboo WI 53913-9382
518116244            Scott Dash &, Jennifer S Dash Jtwros, 2130 Canterbury Lane, Jamison PA 18929-1530
518115615        #   Scott Day, 13017 Sw 9th St, Yukon OK 73099-6561
518107219            Scott Dinh, 2379 N Eaton Ct, Orange CA 92867-6496
518108950            Scott Doggett, 120 West Sadler Avenue, Oakland FL 34760-8969
518107220            Scott Eichberger, 12318 Sophia Dr, Poway CA 92064-2846
518113872            Scott Evans, 2371 Mourning Warbler Ave, N Las Vegas NV 89084-3753
518111925            Scott G Asman, R/O Ira Vftc As Custodian, 1652 Ryno Rd, Luzerne MI 48636-9730
518113740            Scott Gunn, 7205 Mcnerney Ave Ne, Albuquerque NM 87110-2217
518107221        +   Scott J Kestler, Charles Schwab & Co Inc Cust, Ira Rollover, 19315 Box Canyon Rd, Corona CA 92881-4246
518112890        +   Scott J Schuster &, Tracey Schuster Jt Ten, 200 28th St Nw, Minot ND 58703-2882
518107980            Scott J Winn, 125 Milton Rd, Goshen CT 06756-1605
518107981            Scott James Vonstein Roth Ira, Td Ameritrade Clearing Custodian, 133 N Stowe Pl, Trumbull CT 06611-5056
518112799        +   Scott Jefferson Mills &, Angela Mills, Comm/Prop, 1409 Grason Crockett Dr, Wake Forest NC 27587-3814
518114926            Scott Jordy, 8 Willow St, Mountaindale NY 12763
518110205            Scott Kimmel, 72 Marquette St, Park Forest IL 60466-2128
518107222        +   Scott M Dickerson, 3550 Judah St, San Francisco CA 94122-1235
518118808        +   Scott M Wade, 6317 Central Dr, Mukilteo WA 98275-4521
518114927        +   Scott Marx, 4393 Manor Ln, Hamburg NY 14075-1120
518105513            Scott Mathew, 1400 E Andy Devine Ave Rm 204, Kingman AZ 86401-6254
518118809            Scott Mcgeary, 800 Five Peaks Dr, Kalama WA 98625-3303
518107223            Scott Nyland, 13940 Via Real, Desert Hot Springs CA 92240-5512
518115470            Scott P Pawliski, 3818 Philmar Dr, Toledo OH 43623-2231
518810160            Scott P. McGeough, 167 Connor Dr, Pikeville, TN 37367-4508
518116834        +   Scott Patrick Mcgeough Rollover Ira, Td Ameritrade Clearing Custodian, 167 Conner Dr, Pikeville TN 37367-4508
518118420            Scott R Becker, 516 E Skyline Dr, Purcellville VA 20132-6162
518113604            Scott R Green, 15 Cairns Rd, Morris Plains NJ 07950-3407
518108951            Scott Repenning, 10609 Conch Shell Terrace, Bradenton FL 34212-5201
518111495            Scott Rhodes, 207 Lakeview Ave, Edgewater MD 21037-4818
518113605            Scott Roberts, 24 Meadow Ln, Lebanon NJ 08833-4421
518105514            Scott Russ Hoffmeyer, 4731 Blue Spruce Ln, Lakeside AZ 85929-5535
518118421            Scott S Smith &, Harry A Smith Jtwros, 6506 36th St N, Arlington VA 22213-1316
518116835            Scott Santillan, 635 Blazer Avenue, Smyrna TN 37167-4517
518110206            Scott Taylor, 635 4th Street 5, La Salle IL 61301-2172
518107224            Scott Thompson, 1036 Mayette Dr, Chico CA 95926-7747
            Case 19-13273-VFP Doc 636 Filed 05/22/21 Entered 05/23/21 00:16:22                                                  Desc
                            Imaged Certificate of Notice Page 175 of 241
District/off: 0312-2                                       User: admin                                                         Page 173 of 239
Date Rcvd: May 20, 2021                                    Form ID: pdf905                                                  Total Noticed: 12649
518107226        + Sdl Capital L.P, A Partnership, 4984 El Camino Real Ste 230, Los Altos CA 94022-1446
518931716          Sean Bolvin, 110-1140 Wellington Street West, Ottawa, Ontario, Canada KiY4H4
518110711          Sean Brittian, Benelli Dr, Bardstown KY 40004
518117803          Sean C Davis, 1115 Highway 146 N Apt 411, Texas City TX 77590-6532
518117804        + Sean Conway, 25406 Junction Meadow Trl, Richmond TX 77406-1618
518107228          Sean Cowan, 21731 Eva Way, Sonora CA 95370-9135
518115473          Sean Debs, 8885 Oh-204, Thornville OH 43076
518107229          Sean Downs, 108 Strentzel Ln, Martinez CA 94553-9797
518115474          Sean E Shields, 2019 Autumn Wind Dr, Grove City OH 43123-7579
518105515          Sean Hall, 855 W Calle Del Norte, Chandler AZ 85225-4386
518107230          Sean Hoang, 570 S Reynolds Pl, Anaheim CA 92806-4220
518108952          Sean Horne, 3975 Nw 165th St, Miami FL 33054-6222
518107232          Sean Johnson, 684 Paradise Park, Santa Cruz CA 95060-7007
518112345          Sean Kelly Flynn, 812 Hawthorn Ave, Saint Charles MO 63301-1411
518111927          Sean M Scott, 37949 N Bonkay, Clinton Twp MI 48036-2105
518109685          Sean M Winnett, 1806 S Broxon St, Boise ID 83705-3405
518107234          Sean Matthew Shih, 2769 Glen Firth Dr, San Jose CA 95133-1412
518116379          Sean Mccluskey, 5350 Montclair Ave S, Montreal H4v 2l1, Quebec
518113606          Sean Michael Mcdonald, 209 Redstone Rdg, Cherry Hill NJ 08034-2752
518113607          Sean Nastelon, 6 Ashland St, Caldwell NJ 07006-6102
518108953          Sean P Cantwell, 3236 Ne 5th St Apt 302, Pompano Beach FL 33062-4761
518108954        + Sean P Dugan &, Brian Edward Dugan Jt Ten, 5823 Se Glen Eagle Way, Stuart FL 34997-8627
518107778        + Sean P Malinowski, 3855 Pony Tracks Dr, Colorado Spgs CO 80922-3037
518113020          Sean Partick Badger, 38 E Shore Dr, Silver Lake NH 03875-4001
518107235          Sean Patrick Cullen, 3853 Sherbourne Dr Apt N, Oceanside CA 92056-3345
518117806          Sean Rahmani, 12439 Horse Crescent, San Antonio TX 78254-6087
518110208       #+ Sean Rice, 2946 N Wisner Ave, Chicago IL 60618-6713
518108955          Sean Sachen, 1436 White Oak Ct, Tarpon Springs FL 34689-3828
518119020          Sean Sieler, 111 East Coleman Street, Rice Lake WI 54868-2726
518107236        # Sean Sy, 2448 Gehrig Street A, West Covina CA 91792-4769
518110209          Sean W Conlon, 929 Misty Landing, Malta IL 60150-2002
518115475        # Seann Mcwilliams, 8179 Royal Elm Drive, Blacklick OH 43004-5054
518111928          Season Newhouse, 3430 Lowden Street, Kalamazoo MI 49008-2636
518107237          Sebastian Delgado, 1861 S Orange Dr, Los Angeles CA 90019-5336
518108956        # Sebastien Syssau, 3041 Golden View Ln, Orlando FL 32812-5985
518114929        + Sedane Plummer, 5 N High St 3n, Mt Vernon NY 10550-1848
518107238          Sedy S Zargarian, 10043 Roscoe Blvd, Sun Valley CA 91352-3634
518107239          Seetharamaiah Kodali, 610 Park View Dr, 106, Santa Clara CA 95054-3573
518105516          Seforah Munoz, 2319 East La Salle Street, Phoenix AZ 85040-3479
518117807          Sejal N Patel, 6341 Brynwyck Ln, North Richland Hills TX 76182-7724
518114930        + Selcuk Gulderen, 127 Ludlow St 6b, New York NY 10002-3255
518107240          Selene Navarrette, 826 Lemar Ave, Oxnard CA 93036-1420
518105517          Selina Gilbertson, 7245 E Melrose St, Mesa AZ 85207-2045
518108957          Selvin Q Newman Jr, Ira ETrade Custodian, 10717 Cleary Blvd Apt 211, Plantation FL 33324-6090
518107241          Sem Amador, Po Box 851, Chula Vista CA 91912-0851
518114932        + Seneca O Malcolm, 4085 Hill Ave, Bronx NY 10466-2301
518117808          Senthilkumar Ragunathan, 667 E Royal Ln 1069, Irving TX 75039-3551
518118423       #+ Seon Ae Choi, 25538 Heyer Square, Chantilly VA 20152-5301
518115674          Seong T Hou, 123 Bedale Cr, Markham On L3r 3n9, Ontario
518105568          Seow Hai Ting, 7284 13th Ave, Burnaby V3n 2c8, British Columbia
518110210          Sep FBO James H Stebbins, Pershing Llc As Custodian, 1467 Conway Rd, Lake Forest IL 60045-2625
518107242          Sep FBO Lisa Larochelle Scott, Pershing Llc As Custodian, 2100 Laurel Ave, Manhattan Bch CA 90266-2543
518112346          Sep FBO Robert G Ramage, Pershing Llc As Custodian, 16127 Wilson Manor Dr, Chesterfield MO 63005-4583
518114933        + Serap Dalessandro, 80 Chestnut St, Malverne NY 11565-1336
518110211          Serene Hutchins, 3215 W 84th Pl, Chicago IL 60652-3306
518115476          Serey Choeun, 3805 Briggs Road, Columbus OH 43228-3107
518107243          Serge Zargarian Ira, Jpms Llc Cust., 1329 Linden Ave, Glendale CA 91201-1117
518114934        + Sergey Bulgakov, 303 Brighton Str, Staten Island NY 10307-1705
518115675          Sergey Golubkov, 230 Hibiscus Crt, Newmarket On L3y 5k9, Ontario
518118810          Sergey Mishchuk, 2030 Northwest Lacamas Drive, Camas WA 98607-7666
518114935          Sergii Kondriuk, 2908 Brighton 1, Brooklyn NY 11235
518117809          Sergio Acosta, 2011 Puerto Vallarta Dr, San Juan TX 78589-3364
518107244          Sergio Gonzalez, 81351 Avenue 46 Space 154, Imperial CA 92251
            Case 19-13273-VFP Doc 636 Filed 05/22/21 Entered 05/23/21 00:16:22                                                     Desc
                            Imaged Certificate of Notice Page 176 of 241
District/off: 0312-2                                         User: admin                                                        Page 174 of 239
Date Rcvd: May 20, 2021                                      Form ID: pdf905                                                 Total Noticed: 12649
518107982            Sergio J Mangione, Ira ETrade Custodian, 33 Ellis Road, East Haven CT 06512-4627
518105519            Sergio Santiago, 293 North Orr Avenue, Benson AZ 85602-6202
518109552            Sergio Viernes Cabal Jr, 2317 Awapuhi St, Hilo HI 96720-5673
518107245            Sergiy Korelov, 6486 Paseo Lazo, Carlsbad CA 92009-3032
518114936        +   Sergiy Milanskyy, 2222 E 7th St Apt 2f, Brooklyn NY 11223-4929
518107246            Servando Alvarez, 737 Bradshawe St, Montebello CA 90640-1503
518107247            Sesh Tirumala, 12057 Jamestown Ct, Saratoga CA 95070-3025
518113873            Seth Balaban, 355 East Primm Boulevard 1045, Jean NV 89019-7031
518114937            Seth De Barros, 241-18, Rosedale NY 11422
518114938        +   Seth Entis, 62 Elkhart St, Staten Island NY 10308-1711
518116569            Seth Granade, 463 New Bridge Road, Aiken SC 29801-9132
518110212            Seth Huling, 571 Gregory Avenue 1d, Glendale Heights IL 60139-7553
518117810            Seth Mcintyre, 647 Atlanta Park, Conroe TX 77302-3011
518119022            Seth Menzer, W3502 County Road C, Sheboygan Falls WI 53085-2411
518110461            Seth Morgenstern, 6266 Speed Rd, Milltown IN 47145-7610
518108959        +   Seth R Nickerson, Roth Ira, Td Ameritrade Clearing Custodian, 1610 Sykes Creek Dr, Merritt Island FL 32953-3025
518111183        +   Seth Robbins, 11 Victoria Cir, Sharon MA 02067-3115
518110840        #   Seth Stackhouse, 6123 Providence Pl, New Orleans LA 70126-2242
518107249            Seung Ha, 8254 Alameda St No 5, Downey CA 90242-2455
518107250            Sevan Movsesian, 2605 Lambert Dr, Pasadena CA 91107-2621
518108960            Sewell Sapp, 1105 Parker Dr, Panama City FL 32401-2224
518107251            Seydou E Diallo, 5237 Amend Rd, El Sobrante CA 94803-3416
518114939            Seymour Tessler And, Sharon Tessler Jtwros, 979 E 19th St, Brooklyn NY 11230-3804
518114940            Sf Investors Lp (A Partnership), Attn: Stuart Friedman, 8 S Acres Rd, Plattsburgh NY 12901-3719
518110516            Sgss Sp F/B/O Fineco Customers, Omnibus Account, Maciachini Center - Mac 2, Via Benigno Crespi 19, 20159 Milano, Italy
518107252            Shabnam Abedi, 834 7th St, Santa Monica CA 90403-1491
518108961            Shabraela Cromuel, 9301 Malachi Lane, Tallahassee FL 32317-6711
518108962            Shae Arce, 1125 Myrtle Lake View Dr, Fruitland Pk FL 34731-6546
518110213            Shafi Ahmed Mohammed, 8924 Robin Drive Apt B, Des Plaines IL 60016-5488
518108027        #   Shahed A Shirazi, Trad Ira Vftc As Custodian, 4227 Jenifer St Nw, Washington DC 20015-1959
518107253        +   Shahin Shahpar, 6828 Van Nuys Boulevard, Van Nuys CA 91405-4664
518107254        +   Shahin Y M Rashti, Designated Bene Plan/Tod, 5150 Yarmouth Ave Apt 210, Encino CA 91316-3329
518117811            Shahn Mushel, 2101 Tallow Dr, Portland TX 78374-3050
518107255        +   Shahriar Sorourbakhsh, 6274 Calle Empinada, San Diego CA 92120-3104
518118073            Shahriyar Mahmoudi, 9538 S Buttonwood Dr, Sandy UT 84092-3250
518116245       #+   Shahzad Ahmad, 904 Fairgate Drive, Wexford PA 15090-1531
518118424            Shaik Sumer, 5997 Riviera Arch, Virginia Beach VA 23464-5042
518113608            Shailesh Patel Roth Ira Td, Ameritrade Clearing Custodian, 94 Diamond Ln, Old Bridge NJ 08857-3319
518113609            Shaji Mathew &, Selvi S Mathew Jtwros, 313 Shea Drive, New Milford NJ 07646-1111
518113610            Shakel Lee, 5 Wilson Ave, N Plainfield NJ 07060-4049
518107257            Shaker Q Eissa, Ira, Td Ameritrade Clearing Custodian, Po Box, Woodland Hills CA 91365
518107258            Shalveen Prasad, 555 Savstrom Way, San Jose CA 95111-2726
518117812            Shameem Kathija Syed Mohamed, 6501 Independence Parkway 7106, Plano TX 75023-3480
518105520            Shams Sheikh, 1133 W Baseline Rd Apt 277, Tempe AZ 85283-5359
518107259        +   Shan Wang, 6878 Via Borregos, Carlsbad CA 92009-6079
518107260        +   Shan Wang, Ira, Td Ameritrade Clearing Custodian, 6878 Via Borregos, Carlsbad CA 92009-6079
518110841            Shana Burris, 507 Chaleur Drive, Baker LA 70714-3807
518114941            Shana Charpentier Ira Td, Ameritrade Clearing Custodian, 36 Halstead Rd, Salt Point NY 12578-2041
518114942        +   Shana Erin Lory, Charles Schwab & Co Inc Cust, Ira Rollover, 166 Cedar Hill Ave, Nyack NY 10960-3704
518105521            Shandor Pedrazzini, 5023 S Gran Tera Dr, Tucson AZ 85706-1586
518113611            Shane Donegan, 114 New York Ave, Dumont NJ 07628-2410
518117813        +   Shane E Oliver, Charles Schwab & Co Inc Cust, Roth Contributory Ira, 10075 County Road 219, Brookesmith TX 76827-4120
518107261        #   Shane Eckroat, 9181 Candlewood Street, Rancho Cucamonga CA 91730-1232
518110462            Shane Housholder, 4607 Claremore Chase, Fort Wayne IN 46845-9068
518118074            Shane Jackson, 3696 S Montclair St, Magna UT 84044-3303
518111184        +   Shane Kennedy, 142 Grove St, Norwell MA 02061-1506
518105182            Shane Linton, 326 County Road 1585, Baileyton AL 35019-9414
518113712            Shane Mercer, 6 Calderwood, Paradise Nl A1l 1e7, Newfoundland
518110214            Shane Miller, 9876 Vanbuskirk Road, Mount Carroll IL 61053-9235
518118075        +   Shane Stickney, 319-321 West 800 North, Salt Lake City UT 84103-1418
518118811            Shane Wooldridge, 2406 Ne 127th Pl, Vancouver WA 98684-5578
518107262            Shane Yu, 1279 17th St, Los Osos CA 93402
518107779            Shanil Rahiman, 10055 Park Meadows Dr Apt 3, Lone Tree CO 80124-6767
            Case 19-13273-VFP Doc 636 Filed 05/22/21 Entered 05/23/21 00:16:22                                                      Desc
                            Imaged Certificate of Notice Page 177 of 241
District/off: 0312-2                                          User: admin                                                        Page 175 of 239
Date Rcvd: May 20, 2021                                       Form ID: pdf905                                                 Total Noticed: 12649
518111496            Shankarnivas Sivanathakuru, 8903 Hickory Hill Ave, Lanham MD 20706-2851
518116571            Shannon Creighton, 324 Londonberry Dr, Spartanburg SC 29301-3810
518116836            Shannon E Reaves, 6004 Foxland Drive, Brentwood TN 37027-5747
518112800            Shannon Mccabe, 2010 Walnut St, Durham NC 27705-3280
518110842            Shannon Talamo, 16102 Malvern Hill Ave, Baton Rouge LA 70817-3127
518117816            Shante James, 1705 Wimberly Hollow Lane, Rosenberg TX 77471-6669
518114943        +   Shantonu Ghosh &, Saugata Ghosh Jt Ten, 204 Barclay Square Dr, Rochester NY 14618-3144
518116247            Shanxing Ou, 6126bustleton Ave, Philadelphia PA 19149-3430
518107263        +   Shao Chia Wang, Charles Schwab & Co Inc Cust, Roth Contributory Ira, 1031 W Duarte Rd Apt#2, Arcadia CA 91007-7445
518109436            Shaokang Jen, 4782 Old Timber Ridge Rd Ne, Marietta GA 30068-1680
518115478        #   Shaorong Huang, 5866 Meadow View Dr, Mason OH 45040-7092
518107264            Shaquay Clark, 1201 Pine St Unit 465, Oakland CA 94607-1469
518107265        +   Share Foon Ko, Designated Bene Plan/Tod, 4613 Panorama Dr, Bakersfield CA 93306-1345
518112348            Sharon A Devoe, Ira ETrade Custodian, 500 E 44th St, Kansas City MO 64110-1540
518110215        +   Sharon Brown Rollover Ira, Td Ameritrade Clearing Custodian, 3835 Troon St, Flossmoor IL 60422-4307
518118425        +   Sharon H Yip, 13001 Rock Spray Ct, Herndon VA 20171-2310
518116249            Sharon Herr, 402 Warren Ct, Willow Street PA 17584-9686
518108967            Sharon L Robinson C/F, Jordan M Sills Utma/Fl, 5720 Dalden Dr, Temple Terrace FL 33617-2380
518110216            Sharon Lynn Brown, Tod, 414 N Pekin Ln, Hanna City IL 61536-9602
518111929            Sharon M Epperson, 2168 Sand Beach Rd, Bad Axe MI 48413-8837
518107266        +   Sharona Zinati Custodian, Ayton Zinati, Unif Trans To Minors Act Ca, 435 N Oakhurst Dr Apt 602, Beverly Hills CA 90210-3902
518107267        +   Sharona Zinati Custodian, Shaya Zinati, Unif Trans To Minors Act Ca, 435 N Oakhurst Dr Apt 602, Beverly Hills CA 90210-3902
518118426            Shaughnessy Glenn, 814 Bonnie Ridge Dr Ne, Leesburg VA 20176-3664
518107268            Shaul Barnes, 1473 Rexford Drive, Los Angeles CA 90035-3127
518108968            Shaul Scott Levy, 15816 Sw 17 St, 15816 S.W 17 St, Weston FL 33326-5007
518112349            Shaun Gondran, 817 W 27th St S, Independence MO 64052-3270
518119090            Shaun Jedju, 409 Haymond Highway, Clarksburg WV 26301-3865
518119091            Shaun Nagy, 3 Zackquill Ct, Morgantown WV 26508-1107
518105183            Shaun Pezant, 500 23rd St S, Suite 109, Birmingham AL 35233-2323
518116250            Shaun Shearer, 621 Greeley Street, Avoca PA 18641-1169
518107269            Shaun Stein, 4940 Del Monte Ave, San Diego CA 92107-3226
518109437            Shaun Woody, 602 Marden Ct, Smyrna GA 30082-4338
518113612        #   Shaurya Singh, 5 Stoll Dr, Hillsborough NJ 08844-8114
518111930        +   Shawn D Seidel & Jennifer R Seidel J, Ten Tod Seidel Trust Subject To Sta, Tod Rules, 6017 Summerset Ct, Midland MI 48640-7345
518115479            Shawn Dermer, 2104 Robbins Ave, Niles OH 44446-3971
518113021            Shawn Emond, 205 Baptist Road, Canterbury NH 03224-2535
518111931        +   Shawn H Joh, 2542 Nottingham Drive, Waterford MI 48329-4704
518107270       #+   Shawn Herbert, 45503 Saigon Ave, Lancaster CA 93534-1332
518107271            Shawn M Scotland, 8219 Calmosa Ave, Whittier CA 90602-2832
518108969            Shawn Manias, 824 Via Tripoli, Punta Gorda FL 33950-6741
518116572            Shawn Mcburney, 220 4 Iron Drive, Summerville SC 29483-3035
518117818            Shawn Mendoza, 1302 Nicholas Manor, San Antonio TX 78258-7481
518110463            Shawn Montgomery, 1209 East 14th Street, Muncie IN 47302-4318
518107272            Shawn Needham, 705 Granite Ridge Dr, Santa Cruz CA 95065-9714
518105522            Shawn R Perrin, 332 W Brisa Dr, Gilbert AZ 85233-7304
518111932            Shawn Riedel, 1980 S Murray Rd, Caro MI 48723-9014
518115480        +   Shawn Terrence Malone, 38 Sanctuary Village Dr, Columbus OH 43235-5683
518111185            Shawn Williams, 168 Magnolia Street, Boston MA 02125-2751
518111497            Shawnre Leon, 4107 Mary Avenue, Baltimore MD 21206-2537
518117819        +   Shawyan Dadari, 2206 Court Del Rey, Round Rock TX 78681-2247
518107780            Shay Carwile, 699 W 29th Ave 3344, Denver CO 80202-7107
518105274        #   Shayla Days, 6305 Senate Drive, Little Rock AR 72209-6348
518110217        +   Shayne Charles Winters &, Amy Elizabeth Winters Jt Ten, 27244 N 2700th Ave, Prophetstown IL 61277-8887
518112802        #   Shea Stewart, 5428 Nessee Street, Fayetteville NC 28314-4601
518111498            Sheeno P Thyparambil, 3960 Braveheart Cir, Frederick MD 21704-7743
518110595            Sheila C Bedenbender, R/O Ira ETrade Custodian, 110 Yearling Rd Se, Neosho Falls KS 66758-7100
518108970            Sheila Danels, Solomon C Danels, 6990 Castlemaine Ave, Boynton Beach FL 33437-6437
518107983            Shekia John, 233 Park Rd, Hamden CT 06517-3848
518110843            Shelby Golden, 314 Lafittes Landing Pass, Lafayette LA 70508-5429
518105523            Shelby J Nicholson, 2540 Cherry Hills Drive, Sierra Vista AZ 85650-5182
518112891            Shelby Turck, 619 13th St Nw, Devils Lake ND 58301-1730
518115481            Sheldon Rhoads, 2033 Stoney Hill Dr, Hudson OH 44236-3947
518108971            Sheldon Smith, 4100 Nw 45th Terrace, Lauderdale Lakes FL 33319-4751
            Case 19-13273-VFP Doc 636 Filed 05/22/21 Entered 05/23/21 00:16:22                                                    Desc
                            Imaged Certificate of Notice Page 178 of 241
District/off: 0312-2                                         User: admin                                                        Page 176 of 239
Date Rcvd: May 20, 2021                                      Form ID: pdf905                                                 Total Noticed: 12649
518108972            Shelley Pizza, 4127 Welland Terrace, North Port FL 34286-3241
518112350            Shelly Burke, 2175 Quaethem Dr, Wildwood MO 63005-6631
518117820            Shelton Lopez, 7515 Lobera Drive, Houston TX 77083-3717
518111499            Sheng Yan Hong, 18163 Stags Leap Ter, Germantown MD 20874-6323
518114944        +   Shengao Hu, 87 Columbia St Apt 12j, New York NY 10002-1916
518036525        +   Sheppard Mullin Richter & Hampton LLP, 30 Rockefeller Plaza, New York, NY 10112-0079
518113022            Sheraz Rashid, 6 Primrose Lane, Salem NH 03079-3265
518108973            Sheri Varasdi, 7635 Wethersfield Dr, Orlando FL 32819-5009
518117821        +   Sheriff Kareem, 7822 Atlantic Breeze Ln, Richmond TX 77407-4116
518114945       #+   Sherley Louis-Jean, 111-30 156th Street 1, Jamaica NY 11433-3724
518043042        +   Sherpa Clinical Packaging, 6166 Nancy Ridge Dr, San Diego, CA 92121-3223
518118427            Sherri A Quick &, Shannon M Bachmann Jt Ten, 1618 Peppertree Rd, Bedford VA 24523-6753
518118428            Sherry A Biringer, 11210 Winterham Rd, Amelia Ct Hse VA 23002-4601
518116630            Sherry Deaver, 3809 S Bahnson Ave, Sioux Falls SD 57103-7178
518116631            Sherry J Deaver, 3809 S Bahnson Ave, Sioux Falls SD 57103-7178
518107273        +   Sherry Jeters, Roth Ira Account, Apex Cust, 7850 Shadyglade Ave, North Hollywood CA 91605-2317
518114946            Sherry Manning, 1 Northside Piers Ph 9, Apt Ph 9, Brooklyn NY 11249-3190
518113874            Sherry Schmitt, 572 Bonita Ave, Las Vegas NV 89104-2869
518107274            Shervan Khanbaba Shahhian, P O Box 16166, Beverly Hills CA 90209-2166
518107275            Sheryl J Burns, 11889 Vista Coyote, Lakeside CA 92040-1600
518117822        +   Shi-Bay Shu, Ira Vftc As Custodian, Rollover Account, 13606 Robin Hill Ct, Houston TX 77059-3516
518113613        +   Shi-Shen Yau Roth Ira Td Ameritrade, Inc Custodian, 22 Baldwin Drive, Berkeley Heights NJ 07922-1742
518109439        +   Shih Chun Simon Wang, 497 Cascade Dr, Lilburn GA 30047-6309
518109440            Shikha Misra, 1850 Stonemill Ln, Cumming GA 30041-4920
518114947        +   Shiloh Crawford, 21 Windy Hill A, Ballston Lake NY 12019-9033
518110515            Shimon Vaks &, Rivka Vaks Jtwros, Massada Street # 12, Hod-Hasharon 45294, Israel
518114948        +   Shimon Wolkowicki, 625 West 51st Street, New York NY 10019-6797
518117823        +   Shiree Lee Willson, 5147 Birdwood Rd, Houston TX 77096-2601
518109441            Shirin Mir, 3200 Lenox Rd Ne B212, Atlanta GA 30324-2614
518116573        +   Shirish Patel, 47 Mcrae Place, Simpsonville SC 29681-4831
518112803        +   Shirley A Fly, Charles Schwab & Co Inc.Cust, Ira Contributory, 3225 Nottingham Rd, Winston Salem NC 27104-1838
518111186        +   Shirley C Martin, Roth Ira Conversion, Td Ameritrade Clearing Custodian, 12 Buttonwood St, New Bedford MA 02740-1550
518115676            Shirley Harris, 743 Laurier Ave, Milton On L9t 4r1, Ontario
518107984            Shirley L Kiliany And, Michele R Greenhouse Jtwros, 35 Whitewood Rd, Killingworth CT 06419-1263
518105184            Shirley P Hooks, 147 Parker Springs St, Brighton AL 35020-1940
518109442            Shittu Adebowale, 1584 Hebron Ln, Riverdale GA 30296-2047
518114949        +   Shiv K Dube &, Promila Dube Jt Ten, 80 Chestnut Drive, Roslyn NY 11576-2329
518111934            Shiva Prasad Reddy Baddam, 27726 Rudgate Blvd Apt 6, Farmington Hills MI 48334-3677
518112154            Shivangi Ashok Kedia, 1885 Spruce Meadows Dr Se, Rochester MN 55904-2932
518113614        +   Shkelqim Papraniku, 5 Sherold Rd, Colonia NJ 07067-1331
518114950        +   Shlomo B Tropp, 1222 48st, Brooklyn NY 11219-3009
518105185            Shontique Garth, 3004 Sonya Dr Nw, Huntsville AL 35810-1446
518114951        +   Shormin Sharif, 8408 Smedley St, Briarwood NY 11435-2230
518111501            Shoukat U Khan &, Seema Hasan Jtwros, 1201 Leeds Ct, Abingdon MD 21009-1278
518107276            Shravan Garlapati, 10327 Camino Ruiz, Apt 26, San Diego CA 92126-3283
518118813            Shree Jariwala Pitzer, 12434 95th Pl Ne, Kirkland WA 98034-2763
518107277            Shriganesh Systems, 6542 Cotton Wood Cir, Apt G, Dublin CA 94568-3796
518112455            Shu Li Luo, Libin Zhao, 808 E 64th Ave, Vancouver V5x 2, British Columbia
518116662            Shu-Hwa Chen, No 266 Zhonghua 3rd Rd, Sanmin Dist, Kaohsiung, Taiwan
518118432            Shu-Qiong Peng, 2139 Jennings Street, Woodbridge VA 22191-4419
518118430            Shuaib Khan, 750 Hickory Ct, Herndon VA 20170-5453
518107278            Shucharng Chou, 481 Victoria Pl, Claremont CA 91711-5320
518114952        +   Shulem Sternhill, 1311 38th St # 2, Brooklyn NY 11218-3657
518110219        +   Shun-Ten J Lee, Charles Schwab & Co Inc Cust, Ira Contributory, 418 Churchill Ct, Batavia IL 60510-2806
518110218            Shundra Horn, 5714 South King Drive 1st, Floor, Chicago IL 60637-1246
518118431            Shuqing Wang, 12537 White Dr, Fairfax VA 22030-6413
518111935            Shurooq Hasan, 8235 Pine Hollow Trail, Grand Blanc MI 48439-7434
518114953        +   Shuwei Jiang &, Linghong Chen Jt Ten, 215 E 80th St, Apt 2m, New York NY 10075-0294
518107279            Shwetha Shetty, 4442 Silverberry Dr, San Jose CA 95136-2415
518118814            Shyamal Das, Po Box 996, Bellevue WA 98009-0996
518115677            Siamak Shidrang, 52 Marmion Ave, North York M5m 1y1, Ontario
518108974            Sib Morrison Hall Ira, Td Ameritrade Clearing Custodian, 5115 Gulf Dr Unit 1104, Panama City FL 32408-6787
518107280            Siddharth Patel, 710 Pointe Pacific Apt 1, Daly City CA 94014-3423
            Case 19-13273-VFP Doc 636 Filed 05/22/21 Entered 05/23/21 00:16:22                                                    Desc
                            Imaged Certificate of Notice Page 179 of 241
District/off: 0312-2                                        User: admin                                                       Page 177 of 239
Date Rcvd: May 20, 2021                                     Form ID: pdf905                                                Total Noticed: 12649
518114954        + Siddrick Wright, 741 Lafayette Avenue Apt 2, Brooklyn NY 11221-6684
518113875          Sidney Elie Barouch, 474 Port Reggio St, Las Vegas NV 89138-1120
518112804          Sidney Wayne Nance Ira Td, Ameritrade Clearing Custodian, 244 Hasty School Rd, Thomasville NC 27360-8613
518115617          Siegmund Sumaruk, 9321 S Urbana Pl, Tulsa OK 74137-3715
518117825        # Sierra Richman, 3002 69th Street D11, Galveston TX 77551-8017
518111502          Siewwah Teo, Tod, 13202 Bluhill Rd, Silver Spring MD 20906-3908
518114955        + Sigal Lalehzar, 17 Wintergreen Dr, Melville NY 11747-1812
518111590        # Silas Corman, 28 Colonial Rd, Portland ME 04102-2010
518111503        + Silicia Washington, 13707 Hotomtot Dr, Upper Marlboro MD 20774-7157
518113615          Silt Education Service Corp, 312 34th St, Union City NJ 07087-4704
518110220        + Simeon Kerr, 2015 E Lillian Ln, Arlington Heights IL 60004-4215
518111504          Simin Divband, R/O Ira ETrade Custodian, 196 Hardy Place, Rockville MD 20852-1207
518116838          Simon Benjamin Pentz, 235 Joyners Campground Dr, Somerville TN 38068-4581
518114956          Simon Janason, Roth Ira Vftc As Custodian, 6309 108th St Apt 5g, Forest Hills NY 11375-1322
518115482        + Simon Kopik, 408 W Street Clair Ave 216, Cleveland OH 44114
518114957        + Simon L Hadley, 4047 Bonnie Banks Rd, Seneca Falls NY 13148-9573
518108975          Simon Puerta, 7210 Nw 114th Ave 102, Miami FL 33178-5560
518114958        + Simon Punski, 3901 Independence Ave Apt 6h, Bronx NY 10463-1226
518107282          Simon Sironda, 9241 Birch St, Spring Valley CA 91977-4112
518111187        + Simon Tan, 141 Dorchester Ave Unit407, South Boston MA 02127-1836
518107283        # Simon Tonkin, 2801 East Avery Drive D22, Palm Springs CA 92264-8731
518110712          Simon Yount, 1032 Eagle View Dr, Lawrenceburg KY 40342-9669
518107284          Simran Singh, 7642 Mandy Dr, Sacramento CA 95823-6230
518114959          Simson Guerrier & Diana, Pierre-Guerrier Jt Ten, 1844 E 52nd St, Brooklyn NY 11234-4617
518114960          Sio Partners Lp, 535 Fifth Avenue Suite 910, New York NY 10017-8005
518114961          Sio Partners Offshore Ltd, 535 Fifth Avenue Suite 910, New York NY 10017-8005
518114962          Sio Partners Qp Lp, 535 Fifth Avenue Suite 910, New York NY 10017-8005
518118815          Siquoyia Crump, 1529 Queen Anne Ave N Apt.203, Seattle WA 98109-2878
518111188        + Siriphan Miller, 89 Island Rd, Millis MA 02054-1138
518107285          Siskan Llc, 1420 Chestnut Pl, Davis CA 95618-1308
518111189          Siu Lam Lee, Felicia T Lee, 70 Acton Rd, Chelmsford MA 01824-3413
518107286        + Siu Nam Mak, Charles Schwab & Co Inc Cust, Sep-Ira, 155 San Benito Rd, Brisbane CA 94005-1609
518113616          Siva S Murthy And, Sowmya Murthy Jt, 35 Montfort Dr, Belle Mead NJ 08502-4806
518111506          Siva Sudhakar Gotike, 4111 Tall Willows Rd, Ellicott City MD 21043-5135
518111190          Sivarama K Vasireddi Rollover Ira, Td Ameritrade Clearing Custodian, 13 Oriental St, Worcester MA 01605-4007
518114963        + Sk Hiru, 3751 80th Street Apt C33, Jackson Heights NY 11372-6859
518118076          Skyler Parker, 1848 E 2500 S, Vernal UT 84078-9119
518112805          Sofia D Swayngim, 31 Bens Cove Rd, Candler NC 28715-8118
518114964        + Sofie Voyias, 56-41 185th St, Fresh Meadows NY 11365-2218
518107781          Sofonias Kebede, 12271 East Tennessee Drive, Aurora CO 80012-3494
518117826        # Sohail Momin, 1234 Evans Rd 1323, San Antonio TX 78258-7002
518107287          Sohil Sepidehdam, 3883 Hunters Grove Ct, Moorpark CA 93021-3161
518111507          Solan Yadata, 10105 Snowdrift Downs, Laurel MD 20723-5874
518114965          Solat Sedid, 2775 E 12th St Apt 709, Apt 709, Brooklyn NY 11235-4638
518114966        + Solomon Kamkhaji, 736 Crawford Ave, Brooklyn NY 11223-5548
518115483          Solomon Peah, Puritas Ave Apt 9, Cleveland OH 44135
518114967        + Solomon Unger, 4600 14th Ave Apt 2f, Brooklyn NY 11219-2604
518110713        + Somsak Vuntangboon, 174 W Showalter Dr, Georgetown KY 40324-2080
518107288        + Songchun Jiang, Roth Ira, Td Ameritrade Clearing Custodian, 10512 Rancho Carmel Dr, San Diego CA 92128-3626
518107289        + Sonia Ferguson, 18125 Antonio Ave, Cerritos CA 90703-8929
518107290          Sonok Han, 15653 Fantail Ct, San Leandro CA 94579-2723
518107291          Soo Min Seo, 130 Valley St 1029, Pasadena CA 91105-4167
518117827          Sophia L Thompson, 2001 Stein Way, Carrollton TX 75007-2214
518117828          Sosal Pokhrel, 412 Summit Ave, Arlington TX 76013-7325
518111191          Soumya R Mohanty, Tod, 217 Magill Dr, Grafton MA 01519-1328
518111192          Soumya R Mohanty Rollover Ira Td, Ameritrade Clearing Custodian, 217 Magill Dr, Grafton MA 01519-1328
518114968          Sourav Choudhury, 139 Eldridge St, Apt 17, New York NY 10002-3748
518107292          Souryarashi Mohapatra, 5550 Springhouse Drive 24, Pleasanton CA 94588-4090
518109444          Spencer Bisch, 650 Frog Rd, Locust Grove GA 30248-3598
518116839          Spencer Cole, 106 Breakwater N, Hendersonville TN 37075-5682
518108976          Spencer Correnti, 11351 Compass Point Dr, Fort Myers FL 33908-4939
518115484          Spencer Lindsay, 8218 Middle Run Rd, Dover OH 44622-7637
518110221          Spencer Lowe, 602 West 3rd Street, Homer IL 61849-1009
            Case 19-13273-VFP Doc 636 Filed 05/22/21 Entered 05/23/21 00:16:22                                                     Desc
                            Imaged Certificate of Notice Page 180 of 241
District/off: 0312-2                                          User: admin                                                       Page 178 of 239
Date Rcvd: May 20, 2021                                       Form ID: pdf905                                                Total Noticed: 12649
518108977            Spencer Maugeri, 4 Broadcreek Cir, Ormond Beach FL 32174-8740
518118433            Spencer Morgans, 9857 Snowbound Court, Vienna VA 22181-6044
518112892            Spencer Turck, 619 13th St Nw, Devils Lake ND 58301-1730
518112352            Spenser Cunningham, 5542 West Farm Road 94, Springfield MO 65803-8798
518113877            Spenser Pafias, 1141 Claire Rose Ave, Las Vegas NV 89183-7703
518111508            Spenser Ricks, 6251 Meadowcroft Rd, Sykesville MD 21784-6127
518114969        +   Spiro Levis, 3 Fairwater Ave, Massapequa NY 11758-8303
518111193            Spiros Apostolakis, 770 Ware St, Mansfield MA 02048-3222
518112155            Sravan Nellore, 9851 Harrison Rd Apt 314, Bloomington MN 55437-2179
518107293            Sravan Talluri, 2703 Ferry Cir, Folsom CA 95630-4026
518118816            Srecko Kramberger, 19315 3rd Ave S, Des Moines WA 98148-2115
518105524            Sreedhar Vadlapudi, 3901 East Iris Drive, Chandler AZ 85286-0050
518118817            Sreenath Mullassery, 3530 27th Pl W Apt A421, Seattle WA 98199-2104
518112156            Sri Sai Charan Vemareddy, 6400 Barrie Rd Apt 208, Minneapolis MN 55435-2308
518116840            Sricharan Moturi &, Anuradha Chinta Jtwros, 281 King Arthur Cir, Franklin TN 37067-6469
518111936        +   Sridhar Pakiru Roth Ira, Td Ameritrade Clearing Custodian, 2263 Chateau Rd, Canton MI 48188-3464
518111194            Srikanth Kakumanu, 311 Littleton Rd Unit 30, Chelmsford MA 01824-3439
518107295            Srikanth Nadendla, 3147 Sweetviolet Dr, San Ramon CA 94582-5051
518111509        #   Srikanth Vietla, 8875 Papillon Dr, Ellicott City MD 21043-4001
518110222            Srikanthreddy Tiyyagura, 1110 E Algonquin Rd 1t, Schaumburg IL 60173-4008
518117830            Srilatha Vasikarla, 305 Summer Alcove Way, Austin TX 78732-1256
518111510        #   Srilesh Rajagopalan, 7 Bayridge Ct, Gaithersburg MD 20878-1959
518117831            Srinivas Sirigina, 4209 Wichita Dr, Carrollton TX 75010-1186
518116255            Srinivasa Konakanchi, 5 Poplar St Apt 2, Danville PA 17821-1294
518109445        +   Srinivasa Narayanappa, 3663 River Heights Xing Se, Marietta GA 30067-4883
518105275        #   Srinivasa Rao Karimireddi, 300 Moberly Ln B6, Bentonville AR 72712-6178
518112806            Srinivasan Chandrasekaran, 8333 Breton Way, Harrisburg NC 28075-3606
518117954            Srinivasan Mahalingam, Building 281 Plot 63, Flat No. 1701 Hamdan Street, Abu Dhabi, United Arab Emirates
518112807            Srinivasulu Maram, 221 Euphoria Cir, Cary NC 27519-5555
518111937        +   Srivara Pakiru Roth Ira, Td Ameritrade Clearing Custodian, 2263 Chateau Road, Canton MI 48188-3464
518115798            Srunny Mong Huong, T/O/D Chy Huong, 3335 Bayview Terrace, Seaside OR 97138-5063
518107298            Sruthi Nidamanuri, 1045 Armorlite Dr 1045, San Marcos CA 92069-1772
518107299        +   Ssbt Ttee, Prime Healthcare Serv Inc 401k, FBO Deslin Thomas, 13326 Jerome Ct, Chino Hills CA 91709-3530
518111511        +   Stacey Harris, Charles Schwab & Co Inc Cust, Ira Rollover, 302 Sparta Ct, Bel Air MD 21014-2701
518110223            Staci Israelsen, 630 Waterbury Dr, Aurora IL 60504-5277
518108978            Stacy Arevalo, 10135 Gate Parkway North 1308, Jacksonville FL 32246-8265
518115485            Stacy Crute, 13111 Stoney Springs Dr, Chardon OH 44024-7951
518116841            Stacy Hollis, 304 Pennsylvania Ave, Lebanon TN 37087-3454
518116574            Stacy Lee Smithson, 1404 W Main St Ste 1, Suite 1, Lexington SC 29072-2377
518117833            Stacy Rojas Guerra, 618 Sulphur St, Houston TX 77034-1323
518110224        +   Stamos Anthony Liossis &, Maria S Liossis Jt Ten, 123 St Francis Cir, Oak Brook IL 60523-2560
518834041            Stan Malkienicz, 18 Wishing Well Ct, Klienburg, ON, Canada LOJ 1CO
518115678            Stanislav Tuma, 19 Sedona St, Ottawa On K2j 4k5, Ontario
518111512            Stanley Choi, 201 Donnybrook Ln C, Towson MD 21286-1222
518116842            Stanley Gatlin, 36 Kearns Cir, Atoka TN 38004-7840
518114970        +   Stanley Passoni, 142 W Sidney Ave 2, Mount Vernon NY 10550-5902
518113024            Stanley T Wiggins Jr, R/O Ira ETrade Custodian, 7 Esther Dr, Bedford NH 03110-4122
518114971        +   Stanley Talbert, 600 W 122nd St 704, New York NY 10027-5704
518105527            Stanley West, 15927 West Tasha Drive, Surprise AZ 85374-5703
518108979        +   State Of Florida Ttee, State Of Florida Def Comp, FBO Dean Washington Morris, 6908 Sw 148th Ln, Davie FL 33331-2900
518111938        +   State St Bank & Trust Co Tr, Michigan State Employees 401k, FBO Richard R Decker, 3239 W Almy Rd, Six Lakes MI 48886-9766
518108980        +   State Street Bank & Trust Co Tr, Aetna 401(K), FBO Erick Michael Verry, 2407 Golfview Dr, Fleming Island FL 32003-3384
518113617        +   State Street Bank & Trust Co Tr, Ups 401(K) Savings Plan, FBO Donald Bowers, 15 Yellowstone Ln, Howell NJ 07731-2281
518111940        +   State Street Bank & Trust Company, Tr Michigan State Employees 401k, Plan FBO Kevin Briston, 506 S Dettman Rd, Jackson MI
                     49203-2211
518111941        +   State Street Bank & Trust Company, Tr Michigan State Employees 457, Plan FBO Kevin Briston, 506 S Dettman Rd, Jackson MI
                     49203-2211
518112422        +   State Street Bank & Trust Ttee, Baxter Int'l Incentve Invs Pl, FBO Christopher Orr, 911 N Davis Ave, Cleveland MS 38732-2106
518118077        +   State Street Bank & Trust Ttee, Pacificorp K Plus Plan, FBO Douglas Marx, 921 Bloomsbury Cove, Murray UT 84123-7606
518118434        +   State Street Bank And Trust Ttee, Ngsp, FBO David L Shumate, 9717 Cole Mill Rd, N Chesterfld VA 23237-3347
518117834        +   State Street Ttee, Us Roche 401k Plan, FBO Chad M Stutzman, 732 Oak Bluff Trl, New Braunfels TX 78132-4187
518108981        +   State Street Ttee, Northrop Grumman Savings Plan, FBO Jean E Isabelle, 145 Orange Ln, Merritt Is FL 32953-4641
518108982            Steadman Haase, 4206 Nw 69th Ter, Coral Springs FL 33065-2235
            Case 19-13273-VFP Doc 636 Filed 05/22/21 Entered 05/23/21 00:16:22                                                     Desc
                            Imaged Certificate of Notice Page 181 of 241
District/off: 0312-2                                          User: admin                                                        Page 179 of 239
Date Rcvd: May 20, 2021                                       Form ID: pdf905                                                 Total Noticed: 12649
518105577            Steed Investments Ltd, A/S Joan Fanaberia, 3495 Av Du Musee Bureau 102, Montreal H3g 2, Quebec
518108983            Steeve Bienaime, 10456 Laxton St, Orlando FL 32824-4432
518110225            Stefan Dukic, 1361 W Greenleaf Ave 2c, Chicago IL 60626-2922
518111942            Steffen Caston, 18866 Rainbow Dr, Lathrup Village MI 48076-4426
518109686            Steffen M Bunde, Carolyn J W Bunde, 9594 W Katie Mountain Dr, Pocatello ID 83204-7235
518107303            Stelian Cincu Roth Ira Td, Ameritrade Clearing Custodian, 3734 Sweetwater Rd, National City CA 91950-8227
518116343            Stephanie Castro, Pr-683 Km 1.4 Factor Arecibo, Arecibo 00612, Puerto Rico
518113618            Stephanie Cruz, 41 Hopper St, Prospect Park NJ 07508-2053
518105528            Stephanie Gigante, 3457 N Monument Ct, Florence AZ 85132-6639
518117835        +   Stephanie Gillen, 404 Landing Ln, Leander TX 78641-3209
518110465            Stephanie Henry, 6015 Prentis Cir, Indianapolis IN 46254-5031
518107304            Stephanie Lara, 9602 Buell St, Downey CA 90241-3011
518112808        +   Stephanie Lynne Hudson, 2902 Highland Cir, Shelby NC 28150-9719
518110596            Stephanie Moore Ira, Td Ameritrade Clearing Inc Custodian, 6525 High Dr, Mission Hills KS 66208-1937
518113619            Stephanie Sharp, 681 N 1st Rd, Hammonton NJ 08037-3124
518115799            Stephanie Smith, 30990 Cr 356, Grants Pass OR 97526
518112353            Stephanie Speth, 4660 Mattis Rd, Saint Louis MO 63128-3062
518108984            Stephanie Velasquez, Individual 401(K) Etrade Cust, 993 Ponte Vedra Blvd, Ponte Vedra FL 32082-3524
518116843            Stephanie Winchester Roth Ira Td, Ameritrade Clearing Custodian, 328 Nebo Rd, Newbern TN 38059-4662
518109687            Stephen A Steele &, Barbara Steele Comm Prop, 1947 Anita Pl., Pocatello ID 83201-1945
518108985            Stephen Anthony Albanese, 3335 South Federal Highway, Apt A., Boynton Beach FL 33435-8815
518113620            Stephen B Zipkin, R/O Ira ETrade Custodian, 55 Spinnaker Dr, Mount Laurel NJ 08054-6107
518111196            Stephen Barr And, Ruth M Barr Jtwros, 29 Craft Rd, Forestdale MA 02644-1926
518107782        #   Stephen C Tova, 3845 Overlook Rd, Colorado Spgs CO 80906-5742
518117836            Stephen Caleb Dubois Simple Ira, Td Ameritrade Clearing Custodian, 107 Fm 3059, Streetman TX 75859-4003
518111513        +   Stephen Cason, 311 Amore Ln, Bel Air MD 21015-8964
518118078            Stephen D Anderson, 5040 W Harold Gatty Dr, Salt Lake City UT 84116-2860
518109446            Stephen D Fulford, 59 Anderson Ave. Apt.110, Canton GA 30114-2329
518111943        +   Stephen Dale Russ, Charles Schwab & Co Inc Cust, Roth Contributory Ira, 2114 Michillinda, Twin Lake MI 49457-9077
518111944            Stephen Dehorn, Kathleen Urban Dehorn, 3910 Foxglove Dr Ne, Grand Rapids MI 49525-9527
518115486            Stephen Ebert, 3808 Highlawn Avenue Southeast, Warren OH 44484-3632
518108986        +   Stephen G Habryl Tod, 10728 Tavistock Dr, Tampa FL 33626-1721
518108987            Stephen Garcia, 1404 Sw 146th Ct, Miami FL 33184-3261
518113621            Stephen Gavosto, 10 Westview Ter, Haworth NJ 07641-1514
518113622            Stephen Groves, 10 Poplar St, Mount Holly NJ 08060-2123
518114972        +   Stephen Healey, 92 Squire Lane, Clifton Park NY 12065-8608
518118818            Stephen Hilton, 2700 Allen St D105, Kelso WA 98626-5489
518115487            Stephen Hoban, 8410 Lakewood Dr, Findlay OH 45840-8631
518114973        +   Stephen I Lubatkin Tod, 12 Truval Ln, Nesconset NY 11767-2216
518110844        +   Stephen Ira Adams Ira Td, Ameritrade Clearing Custodian, 5215 Jackson St Ext, Suite C, Alexandria LA 71303-2665
518113741            Stephen J Rauchle, Hc 65, Box 264, Pie Town NM 87827-9703
518112354        #   Stephen Jenkins, 1600 Yearling Dr, Florissant MO 63033-3150
518107306        +   Stephen Katayama &, Leann Katayama Jt Ten, 2919 Sunset Ter, San Mateo CA 94403-3252
518114974       #+   Stephen Kimmick, 23461 Mosher Rd, Carthage NY 13619-8650
518105276            Stephen L Nesbitt, 19 Indian Trail, Searcy AR 72143-5917
518119092        +   Stephen L Ohlinger Jr, 1313 Allendale Court, Po Box 516, New Haven WV 25265-0516
518108988            Stephen L Rowe Ii, 1830 Polk St, #903, Hollywood FL 33019-1318
518111514        +   Stephen Lee, 2812 Village Ln, Silver Spring MD 20906-2338
518109553            Stephen Leo Geritz &, Linda Milan Geritz Jt Ten, 45-728 Pilina Pl, Kaneohe HI 96744-3508
518112355            Stephen Lewis Hill, 3048 Country Knoll Dr, Saint Charles MO 63303-6369
518117838        +   Stephen Linc Lutrick, 1206 Emerald Ct, El Campo TX 77437-2177
518105186            Stephen Lobsinger, 2296 Ridgemont Dr, Birmingham AL 35244-1220
518111197            Stephen Lynch, 11 Greenvale Ave, Weymouth MA 02188-3405
518111198        +   Stephen M Fayette, 32 Townley Dr, Berkley MA 02779-1334
518107985            Stephen Mackenzie, 21 Mercedes Ln, Stamford CT 06905-2605
518116844            Stephen Miller, 828 Flynn St Apt 6, Chattanooga TN 37403-2636
518105529            Stephen Ortiz, 11565 N 150th Ln, Surprise AZ 85379-5304
518110226        +   Stephen P Pones &, Julie M Pones Jt Ten, 898 Hill Ave, Glen Ellyn IL 60137-5243
518117839        #   Stephen Park, 2808 Hannah Kay Ln, Cedar Park TX 78613-5714
518117840        +   Stephen R Mcclendon, Jane A Mcclendon, 2602 Riverlawn Dr, Kingwood TX 77339-2423
518116415            Stephen Readey, 21 Red Oak Dr, Richmond RI 02898-1146
518116256            Stephen Shultz, 340 Pearl St., Berwick PA 18603-1343
518118436            Stephen Smith, South Constitution Route, Dillwyn VA 23936
            Case 19-13273-VFP Doc 636 Filed 05/22/21 Entered 05/23/21 00:16:22                                                      Desc
                            Imaged Certificate of Notice Page 182 of 241
District/off: 0312-2                                          User: admin                                                        Page 180 of 239
Date Rcvd: May 20, 2021                                       Form ID: pdf905                                                 Total Noticed: 12649
518112809            Stephen Stanish, 9910 Nicole Lane, Charlotte NC 28269-6259
518112810            Stephen Strong, 2101 Camp Greene St, Charlotte NC 28208-5041
518110845        +   Stephen Suggs, 35769 Durango Dr, Denham Springs LA 70706-0820
518114975       #+   Stephen Surducan, 208 Saint Johns Pl Apt 8, Brooklyn NY 11217-3427
518114976        +   Stephen Szczurko, 150 Regent St, Apartment 2, Saratoga Springs NY 12866-4482
518114977        +   Stephen Szymanski, 207 Taghkanic Road, Elizaville NY 12523-1033
518110597        +   Stephen Tuszynski, Elizabeth Jo Tuszynski, Po Box 63, 428 N. 10th St, Sterling KS 67579-9013
518107307        +   Stephen U Yen, 128 W 226th Pl, Carson CA 90745-3713
518116258            Stephen Volz, 417 S 3rd St, Darby PA 19023-3111
518111515        +   Stephen W Jenkins, 4708 Tecumseh St, College Park MD 20740-2156
518113623            Stephen W Klapy, 1417 14th Ave, Dorothy NJ 08317-9721
518109447            Sterling Hickerson Jr, 92 Boulder Run, Hiram GA 30141-4179
518110846        +   Sterling M Suggs, 35769 Durango Dr, Denham Springs LA 70706-0820
518113878            Sterling Tom Ii & Sterling Tom Sr, Jt Ten, 1405 Wessex Cir, Reno NV 89503-1501
518114978            Stevan H Labonte &, Eva J Tompkins Jtwros, 8 Teibrook Ave, Syosset NY 11791-3832
518116416            Steve Abrahamson, 17 Cambio Court, West Greenwich RI 02817-1674
518110466            Steve Busboom, 10205 Lothbury Cir, Fishers IN 46037-8483
518109625            Steve Caudle, 2139 West 5th Street, Davenport IA 52802-1009
518114979            Steve Constantinides Roth Ira Td, Ameritrade Clearing Custodian, 1340 143rd St, Whitestone NY 11357-2352
518108989            Steve Fertil, 1580 Nw 128th St, North Miami FL 33167-2234
518107308            Steve J Novotny &, Colleen M Novotny Jtwros, 44430 Kingston Dr, Temecula CA 92592-5621
518107309            Steve John Jacobson, Roth Ira Etrade Custodian, 3205 Yosemite Park Way, Elk Grove CA 95758-4688
518107313            Steve Novotny, 30660 Milky Way Dr, Temecula CA 92592-3296
518105277       #+   Steve O. Arender &, Becky J. Arender Jt Ten, 1000 Clarence St., Mountain View AR 72560-8789
518107314            Steve Robles, 22454 Hesperian Blvd, Hayward CA 94541-7009
518119024        +   Steve Roman Spoke Tod, W319n283 Sandy Hollow Ct, Delafield WI 53018-2811
518105530        +   Steve Titzler Ira, Td Ameritrade Clearing Custodian, 9022 W Clara Ln, Peoria AZ 85382-6476
518114980        +   Steve W Bryan Jr, 802 N Broadway, Yonkers NY 10701-1207
518109688            Steve Warner, 18646 N Rimrock Rd, Hayden ID 83835-7877
518118437            Steve Wayne Reed Ira, Td Ameritrade Clearing Inc Custodian, 13532 Ospreys View Pl, Woodbridge VA 22191-1353
518108990        +   Steven & Antoinette Paganis Ttee, Steven & Antoniette Paganis Tr, 10482 Gulfshore Dr Apt 222, Naples FL 34108-2062
518119093            Steven A Knotts &, Barbara Mae Knotts Jt Ten, 1050 Westview Dr, Fairmont WV 26554-1444
518112356            Steven A Lowery Jr, 836 Whispering Windsong Dr, O Fallon MO 63366-3162
518111945            Steven Allen, 145 N Wisconsin Ave, Gaylord MI 49735-1853
518111199            Steven Andrew Soutiere & Kelly Rae, Soutiere Jt Ten, 26 New Athol Rd, Petersham MA 01366-9616
518107315            Steven Avila, 8321 Munster Dr, Huntington Beach CA 92646-5028
518118438            Steven B Tucker, 3409 Hollow Branch Ct, Chesterfield VA 23832-8559
518118439        +   Steven B Tucker As Cust For, Clinton Donnell Tucker Utma Va, 3409 Hollow Branch Ct, Chesterfield VA 23832-8559
518118440        +   Steven B Tucker As Cust For, Kennedy Lynn Tucker Utma Va, 3409 Hollow Branch Ct, Chesterfield VA 23832-8559
518117842        +   Steven Bryan Hodges, Charles Schwab & Co Inc Cust, Ira Rollover, 15 Shearwater Pl, Spring TX 77381-5124
518117843        +   Steven C Chang, 15711 Stiller Park Dr, Cypress TX 77429-6872
518111516            Steven C Clark, Brannin Clark, 3425 Font Hill Dr, Ellicott City MD 21042-3601
518113625        +   Steven C Kaplan, Charles Schwab & Co Inc Cust, Ira Rollover, 4 Green Rd, Mine Hill NJ 07803-2908
518110847            Steven Clark, 309 Somerset Road, Slidell LA 70461-3307
518110227        +   Steven D Davison &, Cynthia M Davison Jt Ten, 512 Riverbend Rd, Belvidere IL 61008-1404
518118441            Steven D Tran, Wfcs Custodian Trad Ira, 46609 Stonehelm Ct, Sterling VA 20165-6411
518105187            Steven Dailey, 3845 Destin Ln, Northport AL 35473-2453
518115489        +   Steven Dubbert &, Karen Dubbert Jt Ten, 1253 Beechnut Dr, Akron OH 44312-5822
518110598            Steven E Claus, 1518 N 32nd St, Kansas City KS 66102-2314
518110228        +   Steven E Novotny &, Gina M Novotny Jt Ten, 812 Timber Trail Dr, Naperville IL 60565-2704
518116845        +   Steven F Raley, 235 Big Bend Rd, Strawberry Plains TN 37871-3020
518115618        #   Steven Gaines, 3417 S.E 44th Street Apt. 210, Del City OK 73135-1019
518110229        +   Steven Gross &, Alexandra Stern Jt Ten, 2944 W Coyle Ave, Chicago IL 60645-2924
518117844        +   Steven H Fountain &, Patricia A Fountain Jt Ten, 2900 Saint Charles Dr, Mansfield TX 76063-4063
518112357        +   Steven Happe Ira, Td Ameritrade Clearing Custodian, 505 S Rollins St, Centralia MO 65240-1554
518116259        +   Steven Haus, 204 Magill Rd, Zelienople PA 16063-3016
518117845            Steven Hernandez, 8302 York Dr, San Antonio TX 78216-6231
518116575            Steven Holladay, 249 Massey Cir, Chapin SC 29036-7120
518116260        +   Steven J Bialas Ttee, National Metal Segregation Pro, U/A Dtd 01/01/1980, 593 Superior Rd, Derry PA 15627-1078
518114981        +   Steven J Karbowski, Po Box 272, Latham NY 12110-0272
518116261        +   Steven John Thomas & Deborah Ann, Thomas Jt Ten, 211 Keely Lane, Schwenksville PA 19473-2837
518118819        +   Steven John Zwiener, Charles Schwab & Co Inc Cust, Ira Contributory, 9006 Colby Ct, Kennewick WA 99301-1585
518111517            Steven Kaplan And, Keiko M Kaplan Jtwros, 4 Sandalfoot Ct, Potomac MD 20854-5451
            Case 19-13273-VFP Doc 636 Filed 05/22/21 Entered 05/23/21 00:16:22                                                        Desc
                            Imaged Certificate of Notice Page 183 of 241
District/off: 0312-2                                           User: admin                                                         Page 181 of 239
Date Rcvd: May 20, 2021                                        Form ID: pdf905                                                  Total Noticed: 12649
518113627            Steven Knight, 409 Caldwell Dr, Wyckoff NJ 07481-2501
518110230            Steven Kotrba, 9010 S Troy Ave, Evergreen Park IL 60805-1336
518116262            Steven Krumm, 7827 Winston Rd, Philadelphia PA 19118-3532
518114982        +   Steven L Schreiber, 245 Browns Rd, Walden NY 12586-3056
518107317            Steven Le, 9801 Cornwall Ave, Westminster CA 92683-5775
518107318            Steven Lee, 401 E Live Oak St, San Gabriel CA 91776-1561
518113025            Steven Lefrancois, 174 Merrill Rd, Candia NH 03034-2011
518118443            Steven Lockwood, 416 Boush St Apt 315, Norfolk VA 23510-1364
518116263            Steven M Stein, 416 Trenton Road, Fairless Hills PA 19030-2806
518107319            Steven M Stratman, R/O Ira ETrade Custodian, 1352 24th Street, San Diego CA 92102-2014
518111200        #   Steven Mcdonough, 105 Winthrop Ave, Braintree MA 02184-8007
518107783            Steven Meisner, 20502 County Road 47, La Salle CO 80645-9508
518113628            Steven Mermelstein, 106 Tudor Ct, Lakewood NJ 08701-1471
518114983        +   Steven Meyer Jr, 19 108th Street Apt 2, Troy NY 12182-3206
518110599            Steven Michael Wall, Melissa Sue Wall, 12001 Valley Farms Rd, Sedgwick KS 67135-7006
518115490            Steven Moy, 1815 Forest Willow Court, Columbus OH 43229-8822
518112358        +   Steven Overturf, 20 Palladio Park, O Fallon MO 63368-8510
518115801            Steven P Callahan, Trad Ira Vftc As Custodian, 3666 Se Bybee Blvd, Portland OR 97202-7734
518111518            Steven P Stankoski &, Niraya Stankoski Jt Ten, 207 Welford Rd, Lutherville Timonium MD 21093-5916
518116264        +   Steven Paes, 128 California Ave, Vandergrift PA 15690-2124
518107320        +   Steven Paul Cohen &, Jennifer Nina Cohen Jt Ten, 258 S Reeves Dr, Beverly Hills CA 90212-4005
518114985            Steven Perlmutter, Marsha Perlmutter, 29 Fox Rdg, Roslyn NY 11576-2827
518110231        +   Steven R Schubert &, Gail L Schubert, Jt Ten Wros, 584 Harvey Lake Dr, Vernon Hills IL 60061-1204
518108992            Steven Raker, P O Box 620345, Oviedo FL 32762-0345
518108993            Steven S Weronik, Wfcs Custodian Trad Ira, 7326 Sea Pines Ct, Port Saint Lucie FL 34986-3352
518111946            Steven Shorees, 16430 Grandview Dr, Macomb MI 48044-4069
518107322        +   Steven Swafford, 2835 Stable Dr., West Sacramento CA 95691-5509
518115619        +   Steven T Farrar, 910 W Overstreet Ave, Kingfisher OK 73750-3813
518113746            Steven T Gaudet, 1695 Route 1, Church Point Ns B0w 1m0, Nova Scotia NS
518108994        +   Steven Tepper, 99 Se Mizner Blvd, 321, Boca Raton FL 33432-5012
518113629            Steven Tirado, 1408 Alpine Lane, Williamstown NJ 08094-4618
518107323            Steven Tutt, 3207 Jemez Dr., San Diego CA 92117-3502
518119025            Steven W Scala, N7254 Universal Dr, Winter WI 54896-7633
518116265            Steven Walsh, 276 Depuy Drive, Pocono Lake PA 18347-8007
518118444            Steven Wayne Reed, 13532 Ospreys View Pl, Woodbridge VA 22191-1353
518108995            Steven Wick, 502 E 24th Pl, Sanford FL 32771-4504
518116846            Stewart Grooms, 2223 St Elmo Ave, Memphis TN 38127-4544
518105531       #+   Stone Xia, 15742 E Eagle Crest Rd, Fountain Hills AZ 85268-1849
518108996        +   Strata Tr Co Cust, FBO Donald L. Epperson Ira, 13168 Green Violet Drive, Riverview FL 33579-7214
518112812            Strategic Capital Investmnts Inc, Attn James B Ader, 525 Glenola St, Fayetteville NC 28311-3209
518114986        +   Stuart Alan Friedman Beneficiary, Ira Of Arnold David Friedman Ira, Td Ameritrade Clearing Custodian, 8 S Acres Rd, Plattsburgh NY
                     12901-3719
518107325            Stuart Beryl Kramer, 11751 Zelzah Ave, Granada Hills CA 91344-2012
518107324        +   Stuart Beryl Kramer, Rosalinda Levenson Kramer Ttee, 11751 Zelzah Ave, Granada Hills CA 91344-2012
518107326            Stuart Emerson, 15823 Sherwood Dr, Truckee CA 96161-1213
518107327            Stuart R Emerson, 15823 Sherwood Dr, Truckee CA 96161-1213
518117853            Su-Lan Kite &, Donald James Brown Jt Ten, 1300 Crampton St, Dallas TX 75207-6012
518116641            Subbiah Saravana Sankaran, 13 Flora Road, #06-04 Avila Gardens, 09733, Singapore
518115492            Subhajit Ghosh Roth Ira Td, Ameritrade Clearing Custodian, 10487 Emelia Pl, Plain City OH 43064-7515
518117849            Subhash Pradhan, 2239 Cromwell Cir 806, Austin TX 78741-6061
518107328        +   Subhash Rewachand Nariani, Charles Schwab & Co Inc Cust, Roth Contributory Ira, 4624 Mirador Dr, Pleasanton CA 94566-7484
518110489            Subramanyam Gondhimalla, Flat # 211 Sls Splendor Block A D, Bellandur (Post) Sarjapur Outer Rin Bang, 60103, India
518112813            Sudhakar Vetcha, 2803 Julian Glen Circle, Waxhaw NC 28173-4100
518117850            Sudharani Ada, 4440 Fairway Drive, Carrollton TX 75010-1142
518113631            Sudheer Mamadapur, Rajashree Sudheer Mamadapur, 271 Morning Glory Dr., Monroe NJ 08831-5339
518114987        +   Sudhir Verma, 1 Georgian Court, Albertson NY 11507-1136
518110232        +   Sudipta Chaudhuri &, Manisha Chaudhuri Jt Ten, 5547 S Blackstone Ave, Chicago IL 60637-1833
518110467        +   Sue Ann Willsey Ira, Td Ameritrade Clearing Custodian, 10120 E 33rd St, Indianapolis IN 46235-2319
518112814            Sue Anne Neala Mccandless Ira, Td Ameritrade Clearing Custodian, 1373 10th Street Pl Nw, Hickory NC 28601-2312
518109449            Sue Han, Individual 401(K) Etrade Cust, 4032 Oak Forest Circle, Marietta GA 30062-5253
518117851            Sue-Chen Chao, 2114 Old Legend Dr, Sugar Land TX 77478-4420
518107329            Suganthi Premraj, 202 Calvert Dr, Cupertino CA 95014-3770
518110848            Sughey Goodson, 1726 Ford St, Lake Charles LA 70601-6278
            Case 19-13273-VFP Doc 636 Filed 05/22/21 Entered 05/23/21 00:16:22                                                      Desc
                            Imaged Certificate of Notice Page 184 of 241
District/off: 0312-2                                         User: admin                                                          Page 182 of 239
Date Rcvd: May 20, 2021                                      Form ID: pdf905                                                   Total Noticed: 12649
518114988        + Suhail Saleemi & Shazia Saleemi Jt, Ten, 7 Kenswick Lane, Huntington Station NY 11746-2804
518117852          Sujanthie Srikantha, 703 Brookstone Dr, Irving TX 75039-4230
518112946          Sujeet Adudodla, 5215 S 113th Plz Apt 8, Omaha NE 68137-3664
518107330          Sukanya Ann Saksudhiyakom, 5537 Blackthorne Ave, Lakewood CA 90712-1703
518113632          Suketu Patel, 28 Reading Rd Apt. M, Edison NJ 08817
518109450          Suma Potini, 2842 Ashleigh Ln, Alpharetta GA 30004-6152
518109451          Suma Potini Roth Ira Td Ameritrade I, Custodian, 2842 Ashleigh Ln, Alpharetta GA 30004-6152
518117854          Suman Bhandari, 4700 Taft Boulevard Apt 131, Wichita Falls TX 76308-4830
518111519          Suman Ghimire, 1510 Delvale Avenue, Dundalk MD 21222-1116
518107331        # Suman Neupane, 2893 Del Camino Dr 61, San Pablo CA 94806-2497
518112159          Suman Paruchuri, 111 S Marquette Ave 2102, Minneapolis MN 55401-2032
518114989          Sumanta Goswami &, Saswati Goswami Jtwros, 1322 Raleigh Rd, Mamaroneck NY 10543-1235
518107332          Sumanto Biswas, Aparna Banik, 2042 Colmar St, Danville CA 94506-1936
518107333        # Sumer Subba, 830 Lexington Ave A, El Cerrito CA 94530-2802
518107334          Sumit Agarwal, 888 Ofarrell Street Apt W803, San Francisco CA 94109-7088
518107986          Sumit Jain, 250 Main St Apt 831, Hartford CT 06106-1876
518110233          Sundarshan Langaru, 6030 N Kenmore Ave Apt 410, Chicago IL 60660-2989
518117856          Sunday Aina, 9026 Knightsland Trl, Houston TX 77083-6578
518107335          Sung Hyuck Lee, 2349 Sharon Road, Menlo Park CA 94025-6807
518107337        + Sung Min Park, Charles Schwab & Co Inc Cust, Roth Contributory Ira, 237 South Avenue 55 #5, Los Angeles CA 90042-4653
518107338          Sungho Park, 10 Sweetwater, Irvine CA 92603-3427
518113879          Sunil Das Skaria, 6305 Elk Ivory Drive, Reno NV 89511-4398
518105188          Sunil K Shrivastava, 314 Riverhaven Pl, Hoover AL 35244-2545
518114990        + Sunil Kumar Akula, 424 Sand Creek Rd 521, Albany NY 12205-2730
518109452          Sunil Kumar Singhal, 225 Stonebrier Ln, Alpharetta GA 30004-0739
518107339          Sunil Mujoo &, Anupama Mujoo Jtwros, 1229 Galston Drive, Folsom CA 95630-6137
518117857          Sunil Nair, 2804 Rocky Springs Dr, Pearland TX 77584-6776
518118821          Sunil Nemmal, 10409 Se 174th St Apt 2432, Renton WA 98055-5849
518108997          Sunil Sunkara, 141 Carrier Drive, Ponte Vedra FL 32081-8418
518107340        + Sunil Thomas, Charles Schwab & Co Inc Cust, Roth Contributory Ira, 13326 Jerome Ct, Chino Hills CA 91709-3530
518109453          Sunny Ahir, 343 N Lee St, Forsyth GA 31029-8955
518117858        + Sunny L Hunter, 14333 Preston Rd #804, Dallas TX 75254-8596
518110717          Sunny P Jain, 103 Post Oak Path, Apt 23, Georgetown KY 40324-8845
518107343          Surender R Goli &, Ramadevi Goli Jtwros, 43991 Cerro Ct, Fremont CA 94539-6301
518114991        + Suresh Inderjit Persaud, 124-05 133 Rd Ave, S Ozone Park NY 11420-3226
518105533          Suresh Kumar Kaliyur Mannar, 18330 N 79th Ave 1100, Glendale AZ 85308-8358
518107344          Suresh Kumar Kanojiya, 555 East Washington Avenue Apt, Sunnyvale CA 94086-2125
518118447          Suresh Parajuli, 8577 Cabot Ct, Manassas VA 20111-2163
518109454          Surmitra Martin, 1963 Paxton Ridge Lane, Lilburn GA 30047-3476
518108998        + Susan A Dressler Ttee, Pearl Dressler Irrev Trt, 1198 Hillsboro Mile Apt 222, Hillsboro Bch FL 33062-1534
518116267          Susan Elsie Farrelly Roth Ira Td, Ameritrade Clearing Custodian, 858 4th St, Beaver PA 15009-2140
518107345        + Susan Hien Phung, Charles Schwab & Co Inc Cust, Ira Rollover, 35 Copperleaf, Irvine CA 92602-0792
518108999          Susan Iodice, 2167 Rushmore St, North Port FL 34288-9024
518118822          Susan K Lentz, Po Box 2254, Snohomish WA 98291-2254
518109000          Susan M Thoren Ira, Td Ameritrade Clearing Custodian, 5842 Sw 39th Way, Fort Lauderdale FL 33312-6266
518119094          Susan Marie Swords, 1200 Crown Point Dr, Hurricane WV 25526-9011
518111947          Susan P Nathan, 18072 Shagbark Drive, Northville MI 48168-9502
518107347        + Susan P Rapp, Charles Schwab & Co Inc Cust, Roth Contributory Ira, 265 Raymond Ln, Folsom CA 95630-1721
518116417          Susan Pamela Patterson, 189 High St, P.O. Box 764, Bristol RI 02809-0999
518109455          Susan Petit, 209 South Rogers Street, Pooler GA 31322-3109
518109456        + Susan S Perlstein & Michael H Schwartz Tr, 75 Bransford Rd Ne, Atlanta GA 30342-1423
518105534        + Susan V Flickinger Ttee, Susan Victoria Flickinger Livi, U/A Dtd 10/12/2005, 8022 E Via Del Desierto, Scottsdale AZ 85258-3071
518111520        + Susan V.M. Maharaj &, Erich E Blatter Jt Ten, Freehold Farm, 7977 Timmons Road, Union Bridge MD 21791-7613
518112160          Susann M (Sue) Notch, 14946 Hornsby St, Forest Lake MN 55025-9472
518107348        + Susanna Yongzhen Huang &, Kangxin Lei Jt Ten, 2013 Fairbanks St, San Leandro CA 94577-3122
518105189        + Susanta K Dey &, Nupur B Dey Jt Ten, 143 Yester Oaks Dr W #35l, Mobile AL 36608-1163
518113633        + Sushila V Patel &, Vipin R Patel Jt Ten, 6 Earl Ct, North Brunswick NJ 08902-4100
518107784        + Susie M Seitz, Charles Schwab & Co Inc Cust, Ira Rollover, 6241 Urban Ct, Arvada CO 80004-4027
518118823          Susma Rasaily, 1444 Brittany Ln Ne L304, Lacey WA 98516-4727
518110600          Suspense Accounts, 814 N Washington St, Junction City KS 66441-2447
518119026        + Sussex Eye Care Center Sc Inc, Attn: Christopher R Winter Pres, N63w23524 Silver Spring Dr, Sussex WI 53089-3896
518105535          Suyogkumar Shaha, 2929 W Yorkshire Dr Unit 1074, Phoenix AZ 85027-3954
518109001          Suzan Le, 1825 Whispering Oaks Ln, Fort Walton Beach FL 32547-7063
            Case 19-13273-VFP Doc 636 Filed 05/22/21 Entered 05/23/21 00:16:22                                                    Desc
                            Imaged Certificate of Notice Page 185 of 241
District/off: 0312-2                                         User: admin                                                       Page 183 of 239
Date Rcvd: May 20, 2021                                      Form ID: pdf905                                                Total Noticed: 12649
518113634          Suzanne Levy, 5 Birch Ln, Morristown NJ 07960-6771
518109457        # Suzanne Teixeira, 303 Champions Court, Woodstock GA 30188-3535
518113635          Suze N Simeus, 419 E 4th Ave, Roselle NJ 07203-1428
518114992        + Suzette Pabon, 35-03 12 Street, Astoria NY 11106-5053
518116655          Sven G Lennartsson, Skomakare Garden 133, S-42355 Torslanda, Sweden
518111948          Sven S Swanson Sr, 227 Odette St, Flint MI 48503-1074
518116423          Svend Ottesen, Skovvej 14, Svendborg 5700, Denmark
518107349          Swaminathan Subramania, 2062 Seminole, Tustin CA 92782-8386
518113880          Swaminathan Vaidyanathan, 197 Fox Lake Ave, Las Vegas NV 89148-2848
518113636          Swapnil Angane, 35 Hudson Street, Apt 1512, Jersey City NJ 07302-7571
518107350          Syama Sundara Reddy Eswaravaka, 999 W Hamilton Ave Apt 37, Campbell CA 95008-0435
518116576          Sydney Rodriguez, 3798 Cape Landing Circle Apt N, Myrtle Beach SC 29588-1124
518117859        + Syed A Ahmad Ira, Td Ameritrade Clearing Custodian, Po Box 797012, Dallas TX 75379-7012
518119027          Syed A Ali, 7530 Mid Town Rd Apt 311, Madison WI 53719-3462
518107351          Syed A Aziz, Ira Rollover, Td Ameritrade Clearing Custodian, 3131 Terra Cotta Ct, San Jose CA 95135-2025
518109002          Syed Hussaini, 17904 Bimini Isle Ct, Tampa FL 33647-2782
518115686          Syed Kamran Ahmad Rollover Ira Td, Ameritrade Clearing Custodian, 917 Minchin Way, Milton L9t7t6, Ontario
518114993        + Syed Sayeed Roth Ira, Td Ameritrade Clearing Custodian, 125 Bacon Rd, Old Westbury NY 11568-1304
518110234        + Syed Z Ali, 2511 Honeysuckle Ln, Rolling Meadows IL 60008-2250
518113881          Syeda Rizvi, 7623 Distant Mirage Ct, Las Vegas NV 89139-5619
518110235        + Syedarif Hussain Zaidi, 1706 2nd Ave, Apt # 3, Rock Island IL 61201-8721
518036527        + Sylva International LLC, 516 SW 13th Street, Suite 20, Bend, OR 97702-3206
518111204          Sylvester Giuffrida, 437 East Merrimack Street Apt, 3 Unit D, Lowell MA 01852-1439
518111205        + Symphonie Morales, 2 Congress Street Unit 1, Amesbury MA 01913-2632
518107352          Szejen Ouyang, Wfcs Custodian Trad Ira, 29076 Rosecliff Ln, Hayward CA 94544-8302
518118824          T Talluri Venkata Sesha, 10707 240th Ave Ne # Redmond, Redmond WA 98053-6303
518109004        + T. Rowe Price Trust Ttee, Wsp Usa Retirement Sav Plan, FBO Toni Friedman, 63 Carlouel Dr, Clearwater FL 33767-1000
518070211        + TDR Services, LLC, Attn: Agha & Agha, LLP, 7 Lincoln Highway, Suite 214, Edison, NJ 08820-3965
518107353          Tabish Khalak, 6348 Arnold Way, Buena Park CA 90620-1504
518889746          Tadmor Levy & Co. Law Offices, Attn: Nir Kehat, Azrieli Center The Square Tower, 132 Begin Road, Tel Aviv 6701101 Israel
518116269          Tae Seob Baek, 1440 Heather Ridge Dr, Newtown PA 18940-3732
518111206        + Taichi Wakabayashi Tr FBO, Taichi Wakabayashi Trust, Ua 08/06/2004, 14 Riverview Hts, Amesbury MA 01913-4533
518107987        + Taiping Ye, 232 Forest Road, Storrs CT 06268-1103
518107354          Tak M Kui, 899 Glide Ferry Way, Sacramento CA 95831-5815
518116577          Takitti Childress, 100 Gateway Blvd 114, Greenville SC 29607-5853
518112359        + Tal Stein, 978 Imperial Pt, Manchester MO 63021-6952
518113638          Talalelei Tulafono &, Mary A Tulafono Jtwros, 200 Hudson Street Ste 501, Jersey City NJ 07311-1220
518111521          Talat Sultana, 8200 Mountain Laurel Ln, Gaithersburg MD 20879-1558
518115620          Talla Thiam, 12111 Heritage Park Road # 219, Oklahoma City OK 73120-9510
518107988          Tamanna Hossin, 69 Barclay St, New Haven CT 06519-2033
518109005        + Tamara D Mckeown, 910 Lisbon St, Miami FL 33134-2240
518110849        # Tamara Miller, 466 Cumberland Dr, Slidell LA 70458-5216
518114994        + Tamim Taher, 8812 212 Place, Queens Village NY 11427-2322
518112452          Tammy Galinkin, 1846 Florida Avenue, Butte MT 59701-5606
518117861          Tammy M Venezuela, 7267 Liberty Tree Ln, Houston TX 77049-4054
518109006          Tampa Estates Corporation, 919 Hillcrest Dr, #212, Hollywood FL 33021-7856
518107355        # Tamy M Fino, 16321 Red Sky Ct, Riverside CA 92503-0513
518117863          Tandy Mccown, 219 West Mesquite, Archer City TX 76351
518116270        + Taner Nalbant, 33 Oakley Ave, Pittsburgh PA 15229-2025
518110236          Taneshia Williams, 2063 Sibley Blvd, Calumet City IL 60409-2136
518114995        + Tanim Choudhury, 1980 Gleason Ave, Bronx NY 10472-5130
518109007          Tanner Thornton, 4637 Apache Ave, Jacksonville FL 32210-7609
518109008          Tannon Roberts, 1171 Edgehill Rd, West Palm Beach FL 33417-5603
518114996        + Tanvir Choudhury, 1980 Gleason Ave, Bronx NY 10472-5130
518110718          Tanvir Fayaz Kabir, Roth Ira Vftc As Custodian, 3645 Burning Tree Ln, Lexington KY 40509-1933
518109458          Tanya Santiago, 105 Raymond Ct, Fayetteville GA 30214-1084
518108066          Tao Yu, No 1618, Guanggu International Bldg Donghukai, China (People's Republic Of)
518113639          Tao Yuan, 32 Sycamore Dr, Plainsboro NJ 08536-1939
518113640          Tao Zhang, 52 Douglas Dr, Towaco NJ 07082-1544
518118449          Tapinder Garcha, 10318 Latney Rd, Fairfax VA 22032-3258
518116271        + Tara Bartolini, 2683 Saltsburg Road, Clarksburg PA 15725-8011
518118826          Tara Sandhu, 28118 142nd Pl Se, Kent WA 98042-7411
518118827        + Tara Sefrioui &, Faouzi Sefrioui Jt Ten, 19257 Ne 149th St, Woodinville WA 98077-7851
            Case 19-13273-VFP Doc 636 Filed 05/22/21 Entered 05/23/21 00:16:22                                                    Desc
                            Imaged Certificate of Notice Page 186 of 241
District/off: 0312-2                                        User: admin                                                       Page 184 of 239
Date Rcvd: May 20, 2021                                     Form ID: pdf905                                                Total Noticed: 12649
518107358        # Tara Wetherelt, 3206 Calhoun Way, Stockton CA 95219-3710
518107359          Taras K Otus Sep Ira Td Ameritrade I, Custodian, 2317 Panorama Ter, Los Angeles CA 90039-2535
518107360          Taras Kaya Otus Ira Td Ameritrade In, Custodian, 2317 Panorama Ter, Los Angeles CA 90039-2535
518036528        + Target Health Inc., 261 Madison Avenue, 24th Floor, New York, NY 10016-2303
518107361          Tarini Prashad Das, 8464 New Salem St Unit 86, San Diego CA 92126-2326
518117864        # Tarini Sankar Mohanty, 920 Meadow Creek Dr Apt 4118, Irving TX 75038-3177
518114997        + Tarrell Lee, 84-50 Austin Street 6e, Kew Gardens NY 11415-2219
518107786          Tarril R Adlesperger, 1301 N 6th St, Sterling CO 80751-2614
518112817          Tarun Inampudi, 508 Colwick Ln, Morrisville NC 27560-6628
518117865          Tarvin Spencer Jr., 10925 Beamer Road 155, Houston TX 77089-2341
518111949          Taryn Okesson, 4915 S Shore Rd, Gwinn MI 49841-9495
518116272          Tasha Mowell, 208 Linden St, Sayre PA 18840-1206
518117866          Tashika Garraway, 8339 S Meadow Bird Circle, Missouri City TX 77489-6149
518118080        + Tasia W Nelson Bene Of, Greg W Nelson Deceased, Ira ETrade Custodian, 10335 S 2460 E, Sandy UT 84092-4443
518109459          Tasnim Mashfu, 3825 Jackson Shoals Ct, Lawrenceville GA 30044-4079
518110850          Tate Galloway, 1716 Glendale Rd, Deridder LA 70634-3065
518115493          Tate Targgart, 2124 Hedge Gate Blvd, Beavercreek OH 45431-3909
518112161          Tatiana Bashlova, 9210 Golden Valley Road 4, Minneapolis MN 55427-4330
518117867        # Tatiana Jones, 74 Stalybridge St., Sugar Land TX 77479-2958
518115000        + Tatiana Smith, 1134 E 52nd Street, Brooklyn NY 11234-1625
518115494          Tausha Beckwith, 4818 Cedar Brook Ct, Hamilton OH 45011-0410
518105190          Tavares Cook, 5 Oak Ridge, Tuscaloosa AL 35401-5242
518110237        + Tavarius Harston, 7651 N Ashland Ave 2, Chicago IL 60626-7269
518113742          Tayel Qiqieh, 844 11th Ave Se, Rio Rancho NM 87124-3518
518119028          Taylor Blaesing, 435 Cherry Hill Dr, Mount Pleasant WI 53406-3523
518116418          Taylor Canestrari, 172 Progresso Ave, Woonsocket RI 02895-2206
518110851          Taylor Doucet, 24863 Plantation Lake Ave, Denham Springs LA 70726-6618
518107787          Taylor Gilbertson, 7024 Leaf Wood Ct, Colorado Springs CO 80908-4733
518117868          Taylor Miller, 15539 Dawn Crest St, San Antonio TX 78248-1342
518107362          Taylor New, 21401 Squaw Grass Trail, Redding CA 96003-7799
518112360          Taylor Quinley, 18020 32nd Street Rd, Sedalia MO 65301-0455
518107989          Taylor Rowe, 437 High Street 1, Naugatuck CT 06770-4232
518117870        + Taylor Sullins, 1350 Fm 310, Hillsboro TX 76645-4233
518110852        + Tcl Iii Properties L.L.C. Llc, 5731 Lakefront Drive, Shreveport LA 71119-3913
518107364          Ted Marchlevski, 1059 Goodview Way, Redding CA 96003-1838
518105278        + Ted R Gentry, 810 Jenny Wren St, Van Buren AR 72956-2561
518109460          Ted Taing, 529 Vickers Ln, Locust Grove GA 30248-7089
518115495        + Ted Weber, 1257 Rhine Dr, Fayetteville OH 45118-9264
518115001        + Teddy Bolkas, 2256 Motor Parkway, Ronkonkoma NY 11779-4725
518107365          Teddy Liem Ngo, 2329 E. Paradise Rd, Anaheim CA 92806-3613
518112163          Tejinder Panwar, 555 W 27th St, Hibbing MN 55746-2050
518111950          Tekesha Core, 201 N Squirrel Rd 1402, Auburn Hills MI 48326-4029
518113642        + Temple Isreal Emanuel, Attn: Chaim Kurz Sec, 116 35th St, Union City NJ 07087-5912
518889451        + Teneo Capital LLC, c/o Charles Boguslaski, 280 Park Avenue, 4th Floor, New York, NY 10017-1220
518110468          Tensaye Gizaw, 6508 Forest Ave, Hammond IN 46324-1016
518115002          Tenzin Jampal, 58-6 41st Drive, Woodside NY 11377
518105191          Tera Sahyun Yoon Roth Ira, Td Ameritrade Clearing Inc Custodian, 131 Indiancreek Dr, Pelham AL 35124-1639
518112425          Tereif Osborne, 3361 Brooks St, Tupelo MS 38801-9079
518117872        # Terence Keratsopoulos, 12225 Glenview Ln, Farmers Brnch TX 75234-7862
518115496        + Teresa A Hauger Roth Ira, Td Ameritrade Clearing Custodian, 813 Alexandersville Rd, Miamisburg OH 45342-6401
518107366        # Teresa Dearmon, 1114 Calle El Condor, Camarillo CA 93010-2890
518110238          Teresa L Jones, 300 Aaron Drive, Belleville IL 62220-3070
518043043       #+ Tergus Pharma LLC, 2810 Meridian Parkway, Suite 120, Durham, NC 27713-2234
518113643          Terrace Perkins, 604 Broadway Apt 2, Bayonne NJ 07002-3833
518116849          Terrance Greene, 2092 Rodman Blvd, Gallatin TN 37066-4450
518109010          Terrance M Phillip, 14848 Tanja King Blvd, Orlando FL 32828-7342
518116273          Terrance Mccoy, 2030 Farr St, Scranton PA 18504-1136
518109011          Terrance Quinlan, Po Box 193, Terra Ceia FL 34250-0193
518115497          Terrance Ray, 2203 Rexwood Rd Lower, Cleveland Heights OH 44118-2857
518117873          Terrell J Lee, 14511 Decker Dr, Magnolia TX 77355-8479
518116274          Terrence A Valko, Roth Ira ETrade Custodian, 616 1st Ave., Altoona PA 16602-3842
518116275        + Terrence Gabriel Connor, 76 Lunny Ct, Carbondale PA 18407-2674
518107368        + Terrence John Hardin, 301 E Colorado Blvd, Ste 430, Pasadena CA 91101-1985
            Case 19-13273-VFP Doc 636 Filed 05/22/21 Entered 05/23/21 00:16:22                                                Desc
                            Imaged Certificate of Notice Page 187 of 241
District/off: 0312-2                                       User: admin                                                      Page 185 of 239
Date Rcvd: May 20, 2021                                    Form ID: pdf905                                               Total Noticed: 12649
518109461          Terrence King, 414 Hampton Dr 414, Sandy Springs GA 30350-3904
518111522        + Terrence M Murphy, 4512 Oak Ridge Dr, Street MD 21154-1040
518117874          Terrence Pfeifer Rollover Ira, Td Ameritrade Clearing Custodian, 2701 Kent St Apt 21, Bryan TX 77802-2569
518118451        # Terrence Tardy, 134 Thorn Lane 134, Rustburg VA 24588-4065
518110719          Terrence Taxley, 2101 Speed Ave Apt 7, Louisville KY 40205-1351
518116850          Terri Brown, 702 Cynthia Court, Mount Juliet TN 37122-8211
518118452          Terri L Steele, 3647 El Canto Drive, Spring Valley CA 91977-1908
518117875          Terri Pierce, 5608 Wonder Dr, Fort Worth TX 76133-2819
518113644        + Terrill A Morton, 497 Boyd St, Camden NJ 08105-2734
518115498          Terrilyn J Estell, 1790 Lynnhaven Dr, Columbus OH 43221-1410
518109012          Terrio Knight, 645 Ives Dairy Road Apt 3-418, Miami FL 33179-5455
518105279          Terry Brown, 2160 Rosemary Dr, Conway AR 72034-6985
518117876        + Terry Griswold Sr, 4505 Yellowleaf Dr, Fort Worth TX 76133-7421
518105193          Terry Groce Jr, 7313 Fairway Dr, Montgomery AL 36116-6016
518108055          Terry Hau Wan Tse, 717 Walnut Hill Rd, Hockessin DE 19707-9609
518110240          Terry Holmes, 77 Iris Cir, Romeoville IL 60446-4876
518119029        # Terry J Krause, 1212 Blaine Avenue, Racine WI 53405-2913
518107369          Terry Jensen, 7414 Amigo Way, Redding CA 96002-9774
518107370          Terry L Hendry, 10336 Renoa Ave, South Gate CA 90280-7205
518115802          Terry Pierson, 2088 Ohio Street, North Bend OR 97459-2243
518110853          Terry Smith, 2700 Ambassador Caffery, Parkway 182, Lafayette LA 70506-5929
518117877          Terry W White, 203 Old Sidney Rd, Comanche TX 76442-2170
518107371          Terry Wong, 300 W Valley Blvd Pmb 899, Alhambra CA 91803-3338
518115803          Tetyana Sloan, 13797 Se Bluff Rd, Milwaukie OR 97222-8046
518110720          Teuy V Sisoumankhara, 106 Hayes Ct., Elizabethtown KY 42701-9226
518111523          Tevin Goffigan, 215 Rodgers Forge Rd, Baltimore MD 21212-1367
518109013          Teya Cunningam, 93 Kenilworth Avenue, Ormond Beach FL 32174-5510
518112361          Thaddeus M Bielecki Ira Td, Ameritrade Clearing Custodian, 4521 Emerald View Ct, Eureka MO 63025-2375
518113645          Thaddeus Sliwinski, Bonnie Sliwinski Jt Ten, 2-26 17th St, Fair Lawn NJ 07410-2009
518113646          Thafer Hanini, 18 Huntington Ter, Totowa NJ 07512-2180
518113647          Thalles Gomes, 7 Winding Wood Dr Apt 1-B, Sayreville NJ 08872-2132
518113648          Thambu Jisnnu, 50 Dow Ave, Iselin NJ 08830-1703
518113649        + Thanh C Tran, 368 Hirsch Ave, Runnemede NJ 08078-1325
518118453          Thanh Chau, 8500 Little River Tpke, Annandale VA 22003-3601
518107373          Thanh Nguyen, 17687 Riverbend Rd, Salinas CA 93908-1421
518118454        + Thanh Quoc Chau Tod, 8500 Little River Tpke, Annandale VA 22003-3601
518118455          Thanh T Nguyen, Ira ETrade Custodian, 5881 First Street South, Arlington VA 22204-1027
518107374        + Thanh T Pham, Roth Ira, Td Ameritrade Clearing Custodian, 844 Maryann Dr Apt #2, Santa Clara CA 95050-5055
518111951          Thanmoy Purkayastha, 25535 Eureka Drive, Warren MI 48091-1423
518110601          Thao Ho, 902 E 59th St S, Wichita KS 67216-3921
518043044        + The Artac Seel Company, P.O. Box 191, Stonington, CT 06378-0191
518110241        + The Bank Of New York Mellon Ttee, At&T Rsp, FBO Mark Korecki, 5923 N Nagle Ave, Chicago IL 60646-5337
518118828          The Bank Of New York Mellon Ttee, At&T Rsp, FBO Renel Mapanao, 5933 101st Pl Ne, Marysville WA 98270-2094
518109014        + The Bank Of New York Mellon Ttee, At&T Retirement Savings Plan, FBO Walter Mcthenny, Po Box 500383, Malabar FL 32950-0383
518109016        + The Bank Of New York Mellon Ttee, At&T Retirement Savings Plan, FBO Stanley A Romero, 1050 Speasmaker Ln, Sarasota FL
                   34232-2067
518113650        + The Bank Of New York Mellon Ttee, At&T Retirement Savings Plan, FBO Joseph Minetello, 320 5th St, South Amboy NJ 08879-1357
518118456        + The Bank Of New York Mellon Ttee, At&T Rsp, FBO Jean M Lohier, 12827 Greenhall Dr, Woodbridge VA 22192-3209
518105194          The Bank Of New York Mellon Ttee, At&T Rsp, FBO Jennifer M Quick, 1730 Quail Ridge Dr, Gardendale AL 35071-2802
518107375        + The Bank Of New York Mellon Ttee, At&T Rsp, FBO Shahriar S Alami, 1400 Helmsman Way, Sacramento CA 95833-3422
518109015        + The Bank Of New York Mellon Ttee, At&T Retirement Savings Plan, FBO John J Merlino, 4861 Sw 103rd Ave, Cooper City FL
                   33328-3330
518107376        + The Betty Jane Soules Tr, Richard Labare Ttee, U/A Dtd 07/10/1991, 24 Princeton Dr, Rancho Mirage CA 92270-3159
518116664          The First International Bank Of, Israel Ltd FBO Cust 25%, 42 Rothschild Boulevard, Beit Habeinleum, Tel Aviv 66883, Israel
518112164        + The Hugh Family Trust, Ua 09 28 2016, Gregory J Hugh Or Linda L Hugh Trs, 750 Mainstreet, Apt 230, Hopkins MN 55343-7742
518115003        + The Jmm Foundation Inc, 160 Hollywood Xing, Lawrence NY 11559-2710
518119030        + The Northern Trust Company Ttee, FBO Christopher Maertz, N9177 Christopher Ln, Appleton WI 54915-7089
518043045          The Patent Place, Inc, 301 Franklin Street, 3rd Floor, Alexandria, VA 22314
518115004        + The Remington Club Llc, 1840 W 4th St, Brooklyn NY 11223-2727
518043046        + The Research Foundation for SUNY, P.O. Box 9, Albany, NY 12201-0009
518224542        + The Research Foundation for the, State University of New York, Chris Ashley, 35 State Street, Albany, NY 12207-2826
518107377        + The Roger Kasendorf And Sarah Miriam Kasendorf Tte, 8807 Caminito Sueno, La Jolla CA 92037-1611
518043047        + The Wall Street Transcript (TWST), 622 3rd Avenue, 34th Floor, New York, NY 10017-6936
            Case 19-13273-VFP Doc 636 Filed 05/22/21 Entered 05/23/21 00:16:22                                                      Desc
                            Imaged Certificate of Notice Page 188 of 241
District/off: 0312-2                                          User: admin                                                         Page 186 of 239
Date Rcvd: May 20, 2021                                       Form ID: pdf905                                                  Total Noticed: 12649
518117878            Theapolis Jacquet, 660 Yorktown St 2220, Dallas TX 75208-2073
518116276            Theeya Musitief, 617 Tyson Ave, Philadelphia PA 19111-4332
518109017            Theodore Burdusi, 2881 Northeast 33rd Court 2b, Fort Lauderdale FL 33306-2049
518110721        +   Theodore M Rosenbaum, Charles Schwab & Co Inc Cust, Ira Contributory, 66-08 102 St #3 A, Rego Park KY 11374-4532
518113651        #   Theodore Narozny Jr, 30 Tanners Brook Rd, Chester NJ 07930-2032
518112426            Theresa Kennedy, 568 Boardwalk Blvd, Ridgeland MS 39157-4112
518118829        +   Theresa Lynn Froelich, 3602 Soundview Dr W, University Place WA 98466-1428
518107378        +   Theresa Michelle Koenig, Uta Charles Schwab & Co Inc, Po Box 422611, San Francisco CA 94142-2611
518109018            Theressa L Ferrell, 2021 Van Pelt Road House, Sebring FL 33870-9569
518118830            Theron Vickery, 1922 169th Pl Se, Bothell WA 98012-6471
518118457            Thi N Doan, 8109 Creekview Dr, Springfield VA 22153-1923
518112818            Thiago Lobato, 1307 Navarro Loop, Jacksonville NC 28540-3374
518117879            Thierry Nezien, 10950 Briar Forest Dr Apt 709, Houston TX 77042-2372
518117880            Thiona Yuen, 12710 Paleo Ct, Sugar Land TX 77478-2176
518107379            Thomas A Johnson, 11415 Heartwood Way, San Diego CA 92131-2903
518111952            Thomas A Wilkinson, 12064 Great Oaks Dr, Fenton MI 48430-9510
518111207        +   Thomas Alec Dyer, 7 Greenview Cir, Sandwich MA 02563-2705
518111953            Thomas Allen Rezler Jr, 2899 Hull Rd, Standish MI 48658-9151
518118458        +   Thomas Anthony Lewis, Charles Schwab & Co Inc Cust, Roth Contributory Ira, 411a 24th St, Virginia Beach VA 23451-3222
518118459        +   Thomas Backman, 772 Little Neck Rd, Virginia Beach VA 23452-5961
518111954            Thomas Bellio, 1817 Carlisle Dr, Saint Joseph MI 49085-8673
518110242            Thomas Brookman, 587 Knollwood Road, Davis IL 61019-9533
518119032            Thomas C Van Ess, 7580 Tumbledown Trl, Verona WI 53593-9762
518115499            Thomas Corbett, 1261 Sparhawk Avenue, Akron OH 44305-1026
518109019        +   Thomas Cummings Tod, 20224 Renwick Ave, Port Charlotte FL 33954-4115
518107380        +   Thomas D Sykora, 73450 Country Club Dr #160, Palm Desert CA 92260-8609
518108056            Thomas Dandurand, 721 Ashford Rd, Wilmington DE 19803-2221
518115500            Thomas Della Flora, 1931 S Holland Sylvania Rd, Maumee OH 43537-1318
518116277        +   Thomas Dockman, 11398 Buhrman Dr E, Waynesboro PA 17268-8248
518115005        +   Thomas Dubensky, 32 Clark St, Plainview NY 11803-5114
518107381        +   Thomas E Gregg, Charles Schwab & Co Inc.Cust, Ira Rollover, 2121 Hyde St, San Francisco CA 94109-1719
518109020        +   Thomas E Nolan Trs FBO, Thomas E Nolan Living Trust Dtd, 39072, 178 Hollyhock Court, Marco Island FL 34145-4217
518116278            Thomas E Parsons, R/O Ira ETrade Custodian, 2662 Donnellville Rd, Natrona Heights PA 15065-3920
518113652        +   Thomas E Relovsky, Charles Schwab & Co Inc Cust, Ira Rollover, 4 Ramsey Ct, Mt Laurel NJ 08054-4954
518109690        +   Thomas Evan Jones &, Holly Irene Lynn Jones Jt Ten, 179 Green Acres Ln, Grangeville ID 83530-1330
518116851            Thomas F Moberg And, Sheila A Moberg Jtwros, 634 Saint Blaise Rd, Gallatin TN 37066-4461
518118831        +   Thomas F Reese, Designated Bene Plan/Tod, 708 Spruce, Coulee Dam WA 99116-1242
518118832            Thomas F Reese &, Jacquelyn L Reese Jt Ten Tod, 708 Spruce St, Coulee Dam WA 99116-1242
518110243        +   Thomas F Thomas Tod, 7301 Southwest Hwy, Worth IL 60482-1149
518112819            Thomas Faucette, 1520 Wescott Dr, Raleigh NC 27614-8734
518110469            Thomas Freestone, 640 East Broadway Street, Danville IN 46122-1912
518116279            Thomas G Klingensmith, 53 N Duke St Ste 319, Lancaster PA 17602-2841
518107382            Thomas Galtress Ira Ameritrade Inc, Custodian, 6024 Arabian Pl, Camarillo CA 93012-4403
518109462        +   Thomas Golmon, Lisa A Golmon, 36 Plantation Dr, Byron GA 31008-5914
518110244        +   Thomas Gorak, Charles Schwab & Co Inc Cust, Ira Rollover, 7509 Palma Ln, Morton Grove IL 60053-1166
518110245        +   Thomas Gorak &, Jelka Lela Gorak, Designated Bene Plan/Tod, 7509 Palma Ln, Morton Grove IL 60053-1166
518110246            Thomas Grady, 2026 N Clifton Ave, 2nd Floor, Chicago IL 60614-4120
518110247            Thomas Grove, 4035 West 127th Street Apt. 7w, Alsip IL 60803-1950
518115006        +   Thomas H Joseph Jr, 118 E Carmans Rd, Farmingdale NY 11735-3836
518116578        +   Thomas H Sutherland, 101 Teal Dr, Wellford SC 29385-9777
518116579        +   Thomas H Sutherland Ira, Td Ameritrade Clearing Custodian, 101 Teal Dr, Wellford SC 29385-9777
518117882        +   Thomas Hagerty, 9822 Ranchero Dr, Frisco TX 75033-1483
518118833            Thomas Hoertkorn, 256 Meadow Ridge Loop, Richland WA 99352-8631
518119033        +   Thomas Howard Nelson Ira, Td Ameritrade Clearing Custodian, 4927 Felland Rd, Madison WI 53718-6323
518115501            Thomas Hudia, 3275 W 129th, Cleveland OH 44111-2502
518111955        +   Thomas Hugh Morrison, 2560 Portage Rd, Niles MI 49120-8767
518107788        +   Thomas J Cox Jr &, Victoria A Cox Jt Wros, 898 Overview Road, Grand Junction CO 81506-8674
518116280        +   Thomas J Crumbie, 705 Orlando Ave, Oreland PA 19075-1227
518116281        +   Thomas J Hettle Bene Ira Of, Helen Hettle Ira, Td Ameritrade Clearing Custodian, 756 Clyde Rd, New Florence PA 15944-8270
518113653            Thomas J Martin, 68 Westover Avenue, West Caldwell NJ 07006-7723
518110248        +   Thomas J Meaney, 678 Larkeridge Dr., South Elgin IL 60177-3255
518118834            Thomas J Weber, 120 Ne Tiger Way West, Belfair WA 98528-5034
518111208            Thomas L Dwyer, 71 Turner Rd, Scituate MA 02066-2935
            Case 19-13273-VFP Doc 636 Filed 05/22/21 Entered 05/23/21 00:16:22                                                 Desc
                            Imaged Certificate of Notice Page 189 of 241
District/off: 0312-2                                        User: admin                                                      Page 187 of 239
Date Rcvd: May 20, 2021                                     Form ID: pdf905                                               Total Noticed: 12649
518105195        + Thomas L Gassaway, Ira Rollover, Td Ameritrade Clearing Custodian, 120 Cane Break Lane, Jacksons Gap AL 36861-4096
518115007          Thomas L. Corcoran &, Breda M Reidy Jtwros, 219 E 236th St, Bronx NY 10470-2113
518111956          Thomas Lynskey, 6147 Lore Trail, Eastport MI 49627
518112820          Thomas M Brown &, Sharon B Brown Jtwros, 133 Ferry Rd, Asheville NC 28806-9579
518119034          Thomas M Gorak, Roth Ira ETrade Custodian, 7035 Cedar St, Wauwatosa WI 53213-3712
518107383        + Thomas M Short, Ira Rollover, Td Ameritrade Clearing Custodian, 8342 Oak Knoll Drive, Granite Bay CA 95746-9374
518110722          Thomas M Tilley, 684 Taylor Farm Rd, Bedford KY 40006-8779
518110487          Thomas Matthew & Anita Matthew Jt Ten, Villa 16 The Promenade Pavoor Road, Padivattom Ernakulam 682024, India
518107384        + Thomas Matthew Short, 8342 Oak Knoll Dr, Granite Bay CA 95746-9374
518118460        + Thomas Matthew Weiss Ira Td, Ameritrade Clearing Custodian, 4921 Pretty Lake Ave Apt 401, Norfolk VA 23518-2030
518118461          Thomas Matthew Weiss Roth Ira, Td Ameritrade Clearing Inc Custodian, 4921 Pretty Lake Ave Apt 401, Norfolk VA 23518-2030
518110470        + Thomas Michael Drexler Jr, P.O. Box 4022, Jeffersonville IN 47131-4022
518109463          Thomas N Schmitt Ira, Td Ameritrade Clearing Inc Custodian, 1974 Low Gap Rd, Lakemont GA 30552-3407
518117883          Thomas Nguyen, 4111 Medical Dr Apt B204, San Antonio TX 78229-5991
518118081          Thomas P Bennett, 971 E 800 S, Bountiful UT 84010-3045
518112165          Thomas P Roster, 805 Mayflowerct, Northfield MN 55057-3408
518116852        + Thomas R Hardy Ii &, Scarlet M Hardy Ten Ent, 9135 Tower Pines Cv, Ooltewah TN 37363-9347
518110250          Thomas Raap, 2541 W Chicago Ave, Chicago IL 60622-7487
518118462        # Thomas Rumbaugh, 12331 Penzance Ln, Bristow VA 20136-2019
518113654        + Thomas S Rota, 1 Bugle Ct, Howell NJ 07731-1649
518109464          Thomas S Wang, Individual 401(K) Etrade Cust, 4032 Oak Forest Circle, Marietta GA 30062-5253
518109465          Thomas S Wang &, Sue Han Jtwros, 4032 Oak Forest Circle, Marietta GA 30062-5253
518113655        # Thomas Sarro, 224 Twin Lakes Boulevard, Little Egg Harbor NJ 08087-1735
518112166        + Thomas Schneider, 1911 Selby Avenue, St. Paul MN 55104-5945
518107385          Thomas Scott Lorey, Beth Ellyn Lorey, 6427 Hillegass Ave, Oakland CA 94618-1311
518111210          Thomas Shea, 313 Adams St Ste 202, Abington MA 02351-1853
518107386        + Thomas Short Rollover Ira, Td Ameritrade Clearing Custodian, 8342 Oak Knoll Dr, Granite Bay CA 95746-9374
518112821          Thomas Stubbs, 7332 Laurel Valley Road, Charlotte NC 28273-4400
518116580          Thomas Sutherland, 101 Teal Drive, Wellford SC 29385-9777
518117884          Thomas Todar Roth Ira Td, Ameritrade Clearing Custodian, 3032 Santa Fe Ct, Haslet TX 76052-2644
518110251          Thomas Trownsell, 753 Fotis Dr 13, Dekalb IL 60115-6568
518107387          Thomas Velasco &, Lisa A Velasco Jtwros, 327 Manzanita, Camarillo CA 93012-6704
518110602          Thomas Vincent Conroy, 320 Lyon St, Lawrence KS 66044-1457
518110603          Thomas Vincent Conroy, Ira Etrade Custodian, 320 Lyon St, Lawrence KS 66044-1457
518113656        + Thomas W Mcmahon &, Elaine D Mcmahon Jt Ten, 560 Petunia Ln N, Whiting NJ 08759-4318
518112822          Thomas W Perry, 220 S Goforth Rd, Ferguson NC 28624-9158
518115008        + Thomas Walsh, 593 Stewart Avenue, Staten Island NY 10314-6810
518118463        # Thomas Weiss, 4921 Pretty Lake Ave Apt 401, Norfolk VA 23518-2030
518116282        + Thomas Wharry, 4326 Ellwood Road, New Castle PA 16101-6420
518105196          Thomas Wilder Iii, 913 Belgrave Ct, Shoal Creek AL 35242-7202
518110252          Thomas Wright, 1218 Oakhill Drive, Freeport IL 61032-6634
518043048        + Thompson Hine LLP, 335 Madison Avenue, 12th Floor, New York, NY 10017-4670
518118835          Thong Le, 20860 102nd Ave Se, Kent WA 98031-2059
518109501          Thorlef Spickschen, Traubenweg 25, D-64342, Seeheim-Jugenheim, Germany
518107388        + Thuan Khac Che, Charles Schwab & Co Inc Cust, Ira Rollover, 41683 Paseo Padre Pkwy, Fremont CA 94539-4631
518107389        + Thuan Khac Che, Charles Schwab & Co Inc Cust, Roth Contributory Ira, 41683 Paseo Padre Pkwy, Fremont CA 94539-4631
518115621          Thulitha Cecil Perera, 817 Nw 140th St, Edmond OK 73013-1958
518107789          Thurston Matsuura, 9355 E. Center Avenue, 10a, Denver CO 80247-1226
518107390          Thuy G Truong Sep Ira Td, Ameritrade Clearing Custodian, 259 Meridian Ave Ste 18, San Jose CA 95126-2905
518107391          Thuy Truong, 259 Meridian Ave, Ste 18, San Jose CA 95126-2905
518107392        + Thyagarajulu Reddy Chintharedd, 1070 Clyde Avenue 1, Santa Clara CA 95054-1943
518115502          Tia Campos, 1500 S Jackson St, Defiance OH 43512-3298
518109466          Tiaa Fsb Custodian Cust, FBO Fisseha Abebe Ira, 2787 Stonesmith Ct, Tucker GA 30084-2622
518111211          Tiaa Fsb Custodian Cust, FBO Rapin Osathanondh Ira, 1 Pickerel Ter, Wellesley MA 02482-4211
518107991          Tiago Prazeres, 11 Burnham Dr, West Hartford CT 06110-1607
518111212        + Tian-Long Chheou, 166 Temple St, Framingham MA 01701-8844
518112823          Tiana Galvin, 3930 Marcom St B, Raleigh NC 27606-2820
518107393          Tiara Wong, Wfcs Custodian Trad Ira, Po Box 53364, Irvine CA 92619-3364
518111524          Tiffany Evans, 11511 Summer Oak Dr, Germantown MD 20874-1931
518109021          Tiffany Kaminsky, 4295 Powderhorn Ct, Middleburg FL 32068-2210
518117885          Tiffany Menconi, 7690 Hardcastle Ln, La Grange TX 78945-4506
518117886        + Tiffany Moore, 2921 Avenue K, Fort Worth TX 76105-3006
518107395        + Tiffany N Ta Tod, 16536 Campesina Ln, Huntington Beach CA 92649-3208
            Case 19-13273-VFP Doc 636 Filed 05/22/21 Entered 05/23/21 00:16:22                                                  Desc
                            Imaged Certificate of Notice Page 190 of 241
District/off: 0312-2                                        User: admin                                                       Page 188 of 239
Date Rcvd: May 20, 2021                                     Form ID: pdf905                                                Total Noticed: 12649
518112167            Tim Boecker, 1203 35th Ave N, Saint Cloud MN 56303-1561
518116284            Tim Braun, 221 Ashford Dr, Douglassville PA 19518-8731
518116853            Tim Brock, 330 Meeks Street, Doyle TN 38559-1136
518111957            Tim Brown, 7490 Drew Cir Apt 11, Westland MI 48185-6537
518107396        +   Tim Chih-Sheng Chen, Charles Schwab & Co Inc Cust, Roth Conversion Ira, 1126 Ridgewood Dr, Millbrae CA 94030-1027
518116285        +   Tim Durney &, Joan Durney Jt Ten, 7723 Fillmore St, Philadelphia PA 19111-2415
518111213        +   Tim Hanna, 153 Prospect St, Framingham MA 01701-4826
518112363            Tim Herman, 714 Earl Lee Dr, Jefferson City MO 65109-0632
518109023            Tim J Nugent, 5270 W Wool Pt, Dunnellon FL 34433-6371
518115009        +   Tim Louie, 226 E 3rd St # 2fl, Brooklyn NY 11218-2302
518107397            Tim M Peckham, 650 Bynum Ct, Oakley CA 94561-3110
518113882            Tim Martin, 3850 Rebel Ave, Pahrump NV 89048-5527
518111958            Tim Roth, 1671 Forest Hills Drive, Okemos MI 48864-2955
518107398        +   Tim Sanitprachakorn &, P Sanitprachakorn Community Property, 295 Ano Ave, San Lorenzo CA 94580-1713
518107399        +   Tim Shawn Hubbell, 1601 F St. Suite 100, Bakersfield CA 93301-5018
518107992            Timohty Mastromonaco, 51 Laurel Ave, Derby CT 06418-2120
518110253            Timoteo Torres Castro, 5445 N Sheridan Rd Apt 7, Chicago IL 60640-1957
518107400        +   Timothy A Camacho, 9256 Olive Dr, Spring Valley CA 91977-2305
518119035            Timothy Bablick, 206 E Poplar Ave, Cameron WI 54822-9706
518115010        +   Timothy Barrera, 768 Lishakill Rd, Niskayuna NY 12309-3104
518116344        +   Timothy Beckett, Tmb Pacific Global Llc, 187 Dorado Bch E, Dorado 00646-2211, Puerto Rico 00646-2211
518110855            Timothy Brandon Wheeler, 8735 Linkwood Dr, Denham Springs LA 70706-1821
518107401            Timothy C Conde &, Margaret Wong Community Property, 2460 Maraschino Pl, Union City CA 94587-4421
518110604            Timothy Canady, 223 Custer Ave, Fort Riley KS 66442-4019
518107402            Timothy Carr, 222 Henshaw Court D, Oceanside CA 92058-7603
518107403            Timothy Cogan, 1301 Clay Street N140, Oakland CA 94612-5217
518110471            Timothy Cowen, 1748 Davis Avenue, Whiting IN 46394-1420
518107404            Timothy Diep, 8541 E Hermosa Dr, San Gabriel CA 91775-3038
518115503            Timothy E Showalter, Tod Registration, 278 Twin Bridge Rd, Little Hockng OH 45742-5190
518105197        +   Timothy Ethridge, 11547 Chigger Ridge Rd, Brookwood AL 35444-0715
518116288            Timothy H Saulsbery, 7499 Jefferson St, Hartstown PA 16131
518117887            Timothy Holloway, 9862 Wing St, Conroe TX 77385-2016
518112365            Timothy J Brinker, 449 Avalon View Ct, Fenton MO 63026-2690
518113657            Timothy J Holt Rollover Ira Td, Ameritrade Clearing Custodian, 16 Lake Shore Dr, Montville NJ 07045-9721
518111214            Timothy J Jalbert, Ira ETrade Custodian, 53 Woburn Street, Lexington MA 02420-2221
518110254            Timothy J Spies, R/O Ira ETrade Custodian, 534 West Campus Drive, Arlington Hts IL 60004-1408
518117888        #   Timothy J. Caulton, 3308 Coyote Way, Plano TX 75074-2826
518105536            Timothy James Coley, 3825 E Camelback Rd, Unit 207, Phoenix AZ 85018-2641
518110255            Timothy John Miller, 5952 N Lakewood Ave. 2e, Chicago IL 60660-3350
518112366            Timothy K Ivey &, Patricia Ivey Jt Wros, 604 Charleston Oaks Dr, Ballwin MO 63021-7387
518116289        +   Timothy Knuettel, 13 N Maple Ave, Greensburg PA 15601-2525
518112367            Timothy Kolb, 5022 Crosswood Dr, Saint Louis MO 63129-2407
518119036            Timothy L Bent Jr, 201 Breezy Grass Way, Madison WI 53718-9121
518109628            Timothy Lee Gerst Rollover Ira, Td Ameritrade Clearing Inc Custodian, 2690 305th St, Danville IA 52623-9402
518116854        +   Timothy M Taylor, 3188 Poplar Hill Rd, Watertown TN 37184-4539
518112824        +   Timothy P Ingram, M V Ingram, 5417 Woodview Dr, Fayetteville NC 28314-1400
518110256            Timothy P Mckenna, 855 Marble Ct, Volo IL 60073-8174
518109024        +   Timothy P Smith &, Thelda Vanover Brewer Jt Ten, Tod, 12820 Sw 10th Ct, Davie FL 33325-5525
518117889            Timothy Patterson, 6423 Highland Crest Lane, Sachse TX 75048-5552
518112427        +   Timothy Paul Mcdonald, 1277c Mcdonald Rd, Lucedale MS 39452-4364
518117890            Timothy Richmond, 10003 Rustic Rock Rd, La Porte TX 77571-4117
518112428            Timothy Ryan Smith Sr, 225 Woodrun Dr, Ridgeland MS 39157-2545
518107406        +   Timothy S Fobes, Sharon M Fobes Jtwros, 634 Rosario Dr, Thousand Oaks CA 91362-2240
518116290        +   Timothy Shearer, 307 Hopper Rd, Transfer PA 16154-2705
518118836            Timothy Sible, Po Box 13, Hobart WA 98025-0013
518112368            Timothy Simpkins, 302 Central, Monett MO 65708-2241
518117891            Timothy Sparks, 148 Palm St., Rockport TX 78382-7640
518112825            Timothy Stewart, 1059 Dale Rd, Spruce Pine NC 28777-6302
518107407            Timothy T Chatton Sep Ira, Td Ameritrade Clearing Inc Custodian, 1939 Verde Via, Escondido CA 92027-4815
518118083        #   Timothy Taylor, 1865 Foothill Dr S, Salt Lake City UT 84108-3000
518105280            Timothy Tippitt, 3300 Arkansas 364, Wynne AR 72396
518105281            Timothy Wells Rollover Ira Td, Ameritrade Clearing Custodian, 840 Laurel Dr, Greenwood AR 72936-5715
518118837            Timothy Wical, 17326 125th Ave Ct E, Puyallup WA 98374-9769
            Case 19-13273-VFP Doc 636 Filed 05/22/21 Entered 05/23/21 00:16:22                                              Desc
                            Imaged Certificate of Notice Page 191 of 241
District/off: 0312-2                                      User: admin                                                     Page 189 of 239
Date Rcvd: May 20, 2021                                   Form ID: pdf905                                              Total Noticed: 12649
518113658        + Timothy Young &, Maria Young Jt/Tic, 351 North Drive, Apt 37, N Plainfield NJ 07060-3714
518117892          Tina Christian, 11470 County Road 439, Princeton TX 75407-4596
518109025        + Tina Kalra, 15641 Sw 53rd Ct, Miramar FL 33027-4986
518111591          Tina Sanders, 28 Main St, Thomaston ME 04861-3430
518117893          Tinashe Maisiri, 4700 Taft Blvd Apt 66, Wichita Falls TX 76308-4807
518107408          Ting Chiang Yang, 205 Gaspar, Irvine CA 92618-0889
518115011          Tinh N Hua, R/O Ira ETrade Custodian, 100-18 67th Drive, Forest Hills NY 11375-3147
518107409        # Tisha Eby, 974 Brusco Way 3, South San Francisco CA 94080-2308
518109026          Titilayo Idowu, 13176 Sw 26th St, Miramar FL 33027-3813
518116855          Tito Hunter, 4285 University St, Memphis TN 38127-3583
518109027          Tito Vargas, 3675 San Simeon Cir, Weston FL 33331-5046
518109468        + Titus Duncan Ira Td Ameritrade, Clearing Custodian, 270 17th St Nw Unit 4202, Atlanta GA 30363-1273
518118464          Toan D Nguyen &, Kim Loan T Van Jtwros, 18900 Goose Bluff Ct, Leesburg VA 20176-3683
518109502          Tobias Bartusch, Hainhoferstrasse 2, D-86356, Neusass, Germany
518112827          Tobias Bollhorst, 8265 Legare Ct, Charlotte NC 28210-7234
518115012        + Toby Feuer &, Stanley Feuer Jt Ten, 27 Mountain Avenue, Monsey NY 10952-2949
518112369        # Toby French, 965 Nw 750th Rd, Centerview MO 64019-9128
518115622        + Tobyn Baker, 2900 S Service Road Apartment 1512, Moore OK 73160-5585
518113659        + Todd A Dematteo, 338 Spencer Pl, Paramus NJ 07652-4919
518119095        + Todd A Viglianco, 1226 Van Voorhis Rd Apt G8, Morgantown WV 26505-3426
518109691          Todd Brinson, 1104 W 15th St, Meridian ID 83642-1912
518113883          Todd Brunson, 2665 S Tioga Way, Las Vegas NV 89117-2940
518112168        + Todd Butts, 15669 Empress Ave N, Hugo MN 55038-4623
518110472        + Todd C Jones, 960 S 900 W-92, Pierceton IN 46562-9637
518113884        + Todd C Weld, 7608 Miles Ct, Las Vegas NV 89129-8827
518109028          Todd Gordon, 10622 Southwest 100th Street, Miami FL 33176-2732
518112453          Todd Guldseth & Amy Guldseth Jt, Ten, 1340 West Side Blvd, Butte MT 59701-2211
518110856          Todd J Babin, Simple Ira ETrade Custodian, 617 Carmadelle St, Marrero LA 70072-1317
518111215          Todd J Case, 21 Gurney St, Cambridge MA 02138-3323
518118466          Todd M Walker Ira Td Ameritrade, Clearing Custodian, 116 Parkway Ct, Williamsburg VA 23185-4571
518118084          Todd Manion, Ira ETrade Custodian, 2245 S Windsor St, Salt Lake City UT 84106-1823
518118839          Todd Marvin Monnie, 14112 228th St Se, Snohomish WA 98296-7847
518111959          Todd Monroe, 9840 Linderman Road, Bear Lake MI 49614-9708
518110473          Todd Morgan, 456 Pleasantview Blvd, Greenwood IN 46142-8574
518115505          Todd Richard Shiplett & Mary, Shiplett Jt Ten, 2948 Oak St, Norton OH 44203-6533
518108028        # Todd Stemetzki, 2217 15th Street Northeast, Washington DC 20018-1222
518115013        + Todd William Mehlenbacher &, Cheryl L Mehlenbacher Jt Ten, 18 N Dansville St, Cohocton NY 14826-9743
518109469          Tolulope Omotunde, 1483 Dolcetto Trce Nw, Kennesaw GA 30152-6764
518115507          Tom Henry Nuess, 4024 Brookdale Drive, Dayton OH 45429-1309
518112169          Tom Mcmahon, 1745 Elm St, White Bear Lk MN 55110-4506
518110257          Tom Palicke, Karen M Palicke, 7421 W Lawler, Niles IL 60714-3107
518117894        + Tom Sheppard Nichols, Charles Schwab & Co Inc Cust, Sep-Ira, 3318 Deerwood Ln, Missouri City TX 77459-3636
518107410          Tom Treakle, 88079 Raymond Dr, Twentynin Plm CA 92277-9623
518109692          Tomas Shirts, 913 W Palouse River Dr 9, Moscow ID 83843-8966
518111525          Tomasz Bilich Sep Ira, Td Ameritrade Clearing Custodian, 4310 Jefferson Ave, Mt. Pelerin Vaud 1801 V 21784, Switzerland
518117895          Tommy Bonner, Margaret Bonner_Jtwros, 6905 Taylors Vly Crk Dr, Temple TX 76502-4218
518111216          Tommy Fong, 28 Delta Road, Braintree MA 02184-5353
518116582          Tommy Hopkins, 2747 W Georgia Rd, Piedmont SC 29673-8671
518116583          Tommy Hughes, 650 Enterprise Blvd 11304, Charleston SC 29492-8556
518109029        + Tommy James Thompson Rollover Ira, Td Ameritrade Clearing Custodian, 9950 Us Highway 98 W D-8, Miramar Beach FL 32550-4993
518112828          Tonda Jones, Evie Dr, Kannapolis NC 28083
518115623          Tonda Roberts, 322 Tanglewood Dr, Tahlequah OK 74464-5134
518109030          Tondray Ling, 3181 Northwest 16th Street, Fort Lauderdale FL 33311-4303
518115014        + Toni F Monroe, 6040 State Route 224, Cayuta NY 14824-9731
518110474          Toni Jackson, 9110 Stones Bluff Place, Camby IN 46113-9464
518117896          Tonia Mathew, 5734 Sage Stone Ln, Sugar Land TX 77479
518112947          Tonny Nguyen, 2321 W 7th St, Hastings NE 68901-3507
518109031        + Tony Agnew, 10039 Remington Dr, Riverview FL 33578-8344
518107411          Tony Cuong Lam, R/O Ira ETrade Custodian, 3035 Sullivan Ave, Rosemead CA 91770-2851
518116584          Tony Dunn, 351 Buffalo Trail, Woodruff SC 29388-8282
518116585          Tony Gentry, 121 Country Estates Rd, Woodruff SC 29388-9352
518107412        + Tony Nguyen, 329 1/2 3rd. Ave, La Puente CA 91746-2538
518110475          Tony Price, 12920 Oak Grove Rd, Mt Vernon IN 47620-8752
            Case 19-13273-VFP Doc 636 Filed 05/22/21 Entered 05/23/21 00:16:22                                          Desc
                            Imaged Certificate of Notice Page 192 of 241
District/off: 0312-2                                        User: admin                                                Page 190 of 239
Date Rcvd: May 20, 2021                                     Form ID: pdf905                                         Total Noticed: 12649
518110258          Tony Ryan, 4 Whippletree Road, Wheeling IL 60090-6605
518107413        + Tony Tan, 1329 Goettingen St, San Francisco CA 94134-2234
518115805          Tonya Moore, 470 Old Hwy62 Spc35, Eagle Point OR 97524-9532
518108065          Top Trade Llc, Sopruse Ave 214 Ste 72, 13416 Tallinn, Estonia
519043389        + Toppan Merrill LLC, 1325 Avenue of the Americas, Suite 3300, New York, NY 10019-6026
518043050        + Toppan Vintage Filings, Inc., 747 3rd Avenue, 7th Floor, New York, NY 10017-2821
518111960          Torren Mcgruder, 7381 Wilderness Park Drive 202, Westland MI 48185-5987
518113660        + Toru Yamamoto, 6040 J F Kennedy Boulevard, East 21e, West New York NJ 07093-3825
518117898          Tory Chumchal, 11300 Wet Season Dr, Austin TX 78754-5855
518118840          Townley L Anderson, 1650 S 244th Place, Des Moines WA 98198-8639
518111961          Tracy Archer, 152 East Front Street 55, Traverse City MI 49684-2509
518107414          Tracy Hawk C/F, Kevin C Hawk Utma/Ca, 32474 Silver Crk, Lake Elsinore CA 92532-2568
518109032          Tracy R Harris, 8080 Village Gate Ct, Jacksonville FL 32217-4462
518109630          Tracy Shu-Huey Cheuk &, Tony K Cheuk Jt Ten, 3007 Bayberry Rd, Ames IA 50014-4611
518109033          Tracy Stewart &, Roger Stewart Jtwros, 320 Mileham Dr, Orlando FL 32835-4455
518107790          Trae Jelinek, 4986 County Rd 124, Elizabeth CO 80107-6904
518117900          Tram H Le, 2805 Silverdale Ln, Garland TX 75044-6256
518107415          Trang Tuong Tieu, 14407 Robbie Ct, Baldwin Park CA 91706-6023
518118467          Trang X Garrett, P O Box 1203, Vienna VA 22183-1203
518118841          Travis Bloodworth, 27469 226th Avenue Southeast, Maple Valley WA 98038-8117
518112948          Travis Boyll Ira, Td Ameritrade Clearing Custodian, 1023 Willow Ave, Seward NE 68434-8104
518112949          Travis Boyll Roth Ira, Td Ameritrade Clearing Custodian, 1023 Willow Ave, Seward NE 68434-8104
518111239          Travis C Fehr 32, 31 Lakeview Dr, Brandon R7b 4g9, Manitoba MB R7B 4G9
518119112          Travis Cann, 89 South Valley Drive 10, Evanston WY 82930-4887
518115015        + Travis Dais, 514 East 163rd Street Apt 12a, Bronx NY 10451-4284
518110259          Travis Donovan, 2533 E 2450th Rd, Marseilles IL 61341-9749
518112170          Travis Feldewerd, 7810 Jasmine Loop Northwest, Sauk Rapids MN 56379-9521
518112370        # Travis Kovnesky, 961 State Highway Kk, Fordland MO 65652-9473
518119037          Travis Mashak, 704 Maiden Ln, Shawano WI 54166-2608
518116586          Travis Mckie, 112 Skyhawk Rd, Irmo SC 29063-7960
518113661          Travis Mckowen, 54 Highland Ave A, Morristown NJ 07960-4034
518107416        # Travis Mitchell, 518 Oakshire Pl, Alamo CA 94507-2325
518115510          Travis Murphy, Roth Ira Vftc As Custodian, 718 Deer Run, Perrysburg OH 43551-1059
518109471          Travis Robert Akridge, 1598 S Old Reidsville Rd, Twin City GA 30471-4441
518110476          Travis Tschaenn, 950 Grayson Trail, Brownsburg IN 46112-7626
518116291          Travis Tyner, 2155 Deer Ridge Dr, Pottstown PA 19464-2143
518117901          Trenda Lewis, 3610 Cheaney Drive, Houston TX 77066-4834
518118085        + Trent Petersen, 1368 29th St, Ogden UT 84403-0435
518107417          Trent San Nicolas, 222 N Belmont Ave, National City CA 91950-2106
518112171          Trent Thompson, 13734 212th Ct Nw, Elk River MN 55330-4763
518109034          Trent Trannguyen &, Sang Nguyen Jt Ten, 4726 Vasca Dr, Sarasota FL 34240-4709
518112454          Trevon J Hegel, Wfcs Custodian Roth Ira, 78 E Tobiano Trl, Belgrade MT 59714-9735
518111217          Trevor Adkins, 8 Larose Ave, Gloucester MA 01930-2325
518115017        + Trevor Ciampo, 44 Martin Rd S, Bethpage NY 11714-5116
518115806          Trevor D Luckman, 250 Joy St, Talent OR 97540-6628
518107418          Trevor Del Rosario, 3100 Van Buren Boulevard 924, Riverside CA 92503-5686
518115625          Trevor Evans, 901 Northwest 5th Street, Moore OK 73160-2109
518110260          Trevor Fauss, 17649 N Woodlawn Ln, Woodlawn IL 62898-2302
518116587          Trevor Haines, 3967 Camden Dr, Myrtle Beach SC 29588-7803
518105537        + Trevor Hall, 945 E Playa Del Norte Dr Unit 4026, Tempe AZ 85281-2284
518115679          Trevor Hodge, 70 Vicmount Dr Apt 5, Kitchener On N2m 5a1, Ontario
518109035          Trevor Jamieson, 4508 Castaway Drive 2, Tampa FL 33615-5152
518107420          Trevor Ortalli, 9041 Heather Ave, California City CA 93505-2107
518116857          Tricia Gaddis, 225 Oakland Rd, Sweetwater TN 37874-1769
518116292          Tricia Harrison, 202 Lepore Dr, Lancaster PA 17602-2630
518107423        # Trina L Rivera, 11559 Madera Rosa Way, San Diego CA 92124-2808
518107424          Trinh D Nguyen, 8461 Aspenwood Ave, Westminster CA 92683-6378
518107425          Trinh Quoc Van, 302 Summer Ln, Santa Ana CA 92703-6224
518107426          Trinity Brisson, 2073 Olivera Rd E, Concord CA 94520-8384
518110724          Trisha Giompalo, 759 Highway 2565, Louisa KY 41230-6098
518110606          Trisha Murray, 427 Cleveland Avenue, Kansas City KS 66101-1433
518112429          Trisha Standard, 980 Wheeler Road, Hernando MS 38632-8602
518115511          Tristan Tapia, 2924 Stauffer Dr, Dayton OH 45434-6247
            Case 19-13273-VFP Doc 636 Filed 05/22/21 Entered 05/23/21 00:16:22                                              Desc
                            Imaged Certificate of Notice Page 193 of 241
District/off: 0312-2                                      User: admin                                                     Page 191 of 239
Date Rcvd: May 20, 2021                                   Form ID: pdf905                                              Total Noticed: 12649
518115018        + Tristan Yapalater, 1356 Madison Ave, New York NY 10128-0826
518107427          Tristen Gonzalez, 16646 Mt Baxter Cir, Fountain Valley CA 92708-2431
518112829          Tristen Simmons, 3100 Owls Roost Rd, Greensboro NC 27410-9623
518119038        + Tristram C Hill, 17820 Hickory Ct, Brookfield WI 53045-5010
518119039        + Tristram C Hill Ira, Td Ameritrade Clearing Custodian, 17820 Hickory Ct, Brookfield WI 53045-5010
518119040        + Tristram Christopher Hill Roth Ira, Td Ameritrade Clearing Custodian, 17820 Hickory Ct, Brookfield WI 53045-5010
518107428        + Troy A Cantrell, Ira ETrade Custodian, 8735 Troy Creek Ln, Orangevale CA 95662-4456
518109037          Troy Bingham, 7421 Sw 15th St, Plantation FL 33317-4908
518117902          Troy D Collins, 2542 Sunnyvale Rd, Grand Prairie TX 75050-1626
518112893          Troy D Mcbain, 10001 111th Ave Se, Minot ND 58701-2441
518118086          Troy Danklef, 1764 E 2410 S, St George UT 84790-8570
518115512          Troy Dray, 706 Buena Vista Blvd, Steubenville OH 43952-1025
518105049        + Troy G Buckner, 3916 E. 9th Ave, Anchorage 99508-2614, Ak 99508-2614
518111962          Troy Hawkins, 702 N Alexander Ave, Royal Oak MI 48067-1946
518113885        + Troy Smith, 5531 Myron Cir, Las Vegas NV 89142-1177
518109038        + Troy W Roach, Charles Schwab & Co Inc Cust, Ira Rollover, 1019 Delacroix Cir, Nokomis FL 34275-4568
518109040        + Troy White Sr, 13417 Oakwood Dr, Hudson FL 34669-1324
518118842          Truc Gn Hoang As Cust For Dan-Anh, Nguyen Hoang Utma Ca Until Age 21, 4342 7th Ave Ne Apt B, Seattle WA 98105-4769
518118843          Truc Hoang Rollover Ira, Td Ameritrade Clearing Custodian, 4342 7th Ave Ne Apt B, Seattle WA 98105-4769
518118844          Truc Hoang Roth Ira Td Ameritrade In, 4342 7th Ave Ne Apt B, Seattle WA 98105-4769
518109041          Trudy Sue Brown, 322 E Central Blvd, Unit 1609, Orlando FL 32801-4350
518115019       #+ Tsewang Shrestha, 249 Dahill Rd, Brooklyn NY 11218-3801
518111218        + Tsung-Chin Chi, Charles Schwab & Co Inc Cust, Ira Contributory, 41 Hampden Dr, Norwood MA 02062-5405
518107429          Tsutaoka/Fung Family Tr, Ben T. Tsutaoka Ttee & Stacey M. Fung Tt, 1565 De Anza Blvd., San Mateo C CA 94403-3940
518110261          Tu Hoang, 405 West Illinois Street, Urbana IL 61801-3214
518118468          Tuan Nguyen, 18809 Hundred Acre Ln, Triangle VA 22172-2049
518107431          Tucker Allen, 965 Fairway Ave, Ukiah CA 95482-3710
518115020        + Tucker Bartenslager, 38 Limekiln Rd, Malone NY 12953-5101
518117903          Tunesalyn Irokwe, 105 Emerald Cove, Heath TX 75032-8855
518117904        + Tung T Le, 2513 Meadow Ln, Dallas TX 75040-4246
518118845          Tuyet L Nguyen, 9617 53rd Ave S, Seattle WA 98118-5702
518107432        + Tuyet Nho T Vuong, Ira Rollover, Td Ameritrade Clearing Custodian, 5206 Spruce St, San Diego CA 92105-3749
518109042          Twyla Peoples, 146 People Road, Quincy FL 32352-7095
518115626        + Tye M Kyles, 11716 Sw 7th St, Yukon OK 73099-6720
518115021        + Tyjai Fripp-Lewis, 474 Meri Ln, Monroe NY 10950-5182
518107433          Tyler Altamirano, 357 Messiah Drive, El Centro CA 92243-1545
518109693          Tyler Baily, 4026 E 3800 N, Hansen ID 83334-5018
518113744          Tyler Bertram, 758 Camino Francisca, Santa Fe NM 87506-6000
518107994          Tyler Boswell, 33 Bellemeadow Dr, Watertown CT 06795-3242
518109043          Tyler Bowen, 118 Coffee St Se, Palm Bay FL 32909-8560
518115513          Tyler Brown, 502 Young Drive, Fairborn OH 45324-5769
518118087          Tyler Carroll, 195 Beryl Ave, Salt Lake City UT 84115-3114
518110608          Tyler Charvat, 153 Channel Rd, Salina KS 67401-3424
518116293        + Tyler Dimatteo, 13 W Kestrel Dr, Denver PA 17517-9650
518116858          Tyler Doss, 848 Richards Rd, Antioch TN 37013-3241
518119041          Tyler Dregney, E5967 Friske Dr, Reedsburg WI 53959-9612
518116294        + Tyler Droney, 316 Bon Air Ave, Pittsburgh PA 15210-3206
518111219          Tyler E Holland, 90 Main St, Westford MA 01886-2624
518115514          Tyler Fett, 4160 Dudley Road, Mantua OH 44255-9429
518105538        # Tyler Fisher, 5050 East Foothills Drive, Sierra Vista AZ 85635-4529
518110262          Tyler Funk, 460 Frost Pl, Lake Forest IL 60045-2442
518115628          Tyler Hunt, 10924 South West 32nd Terrace, Yukon OK 73099-2230
518119042       #+ Tyler J Fanta, 212 Weald Bridge Rd, Cottage Grove WI 53527-9363
518112830          Tyler Johnson, 274 Haws Run Rd, Jacksonville NC 28540-9547
518111526          Tyler Jonathan Medley, 10 Tilton Ct, Nottingham MD 21236-5136
518107434          Tyler Koen, 1636 Rolling Greens Way, Whittier CA 90601-1059
518111593          Tyler Lewis, 10 Sunny Crest Rd, York ME 03909-5701
518107435          Tyler Lockwood, 3810 Early Light Ave 3810, Merced CA 95348-8707
518105539          Tyler Lodick, 1101 Crestview Dr, Show Low AZ 85901-8243
518115515          Tyler Lung, 2499 Nadine Cir, Hinckley OH 44233-9697
518105540          Tyler M Baggs, 14109 N 83rd Ave, Unit # 232, Peoria AZ 85381-4783
518116295        + Tyler Martin, 9026 Ringeisen Rd, Allison Park PA 15101-2710
518113663          Tyler Murray, 1382 Harding Highway, Richland NJ 08350-2200
            Case 19-13273-VFP Doc 636 Filed 05/22/21 Entered 05/23/21 00:16:22                                                      Desc
                            Imaged Certificate of Notice Page 194 of 241
District/off: 0312-2                                          User: admin                                                         Page 192 of 239
Date Rcvd: May 20, 2021                                       Form ID: pdf905                                                  Total Noticed: 12649
518107436            Tyler Neff, 2544 W Ave K7, Lancaster CA 93536-1353
518105541            Tyler Nelson &, Angelina Castagno Jtwros, 5135 N Agave Trail, Flagstaff AZ 86001-8335
518119097            Tyler Piktel, 1279 Kings Rd, Morgantown WV 26508-9189
518111220            Tyler Pinstein, 7 Brook St, Manchester MA 01944-1350
518115022        +   Tyler Rottkamp, 6 Raynor St, West Babylon NY 11704-8026
518118088            Tyler Russell, 152 South 880 East, Springville UT 84663-2122
518113664            Tyler Sauls, 9 Montross Avenue, Rutherford NJ 07070-1105
518113886            Tyler Steven Leavitt, Po Box 61427, Boulder City NV 89006-1427
518107437        #   Tyler Thomas Smith, 821 Crested Dr, Suisun City CA 94585-2173
518111527            Tyon Myers, 2307 E Preston St, Baltimore MD 21213-3515
518115023        +   Tyreece D Johnson, 7 W 63rd St Apt 1077w, New York NY 10023-9104
518115024        +   Tyrese Moore, 231 East Prospect Avenue 6d, Mount Vernon NY 10550-2367
518117906            Tyrone Bibbs, 2106 Mariposa Lane 517, Arlington TX 76010-6745
518116859        +   Tyson Duane Sager Ira, Td Ameritrade Clearing Custodian, Sheraton Hills Apts, 600 Whispering Hills Dr Apt G10, Nashville TN
                     37211-5236
518107438        #   Tyson Y Winarski, 541 Del Medio Ave, Apt 227, Mountain View CA 94040-1130
518111529        +   Tze C Wan, 15 Castlebar Ct, Timonium MD 21093-1925
518115025        +   Tzvi Hecht, 1504 East 37, Brooklyn NY 11234-2706
518115026        +   Tzvi Rimler, 1266 Carroll Street, Brooklyn NY 11213-4208
518110725        +   U.S. Bank N.A. Ira Custodian For, Gregory C Shuck, 2409 Valletta Rd, Louisville KY 40205-2329
518043054        +   US Department Of Labor - Office of the C, 200 Constitution Ave., N.W., Suite 400, Washington, DC 20210-0001
518112174        +   Uchenna N Chukwu, 800 Third Street North Apt 627, Minneapolis MN 55401-2690
518107995            Uddalak Mandal, 6 Linda Lane, Plainfield CT 06374-1114
518112832            Uddhav Regmi Tod, 403 Masterwood Way, Morrisville NC 27560-7279
518110477            Udhavir Otal, 5903 Belchamp Dr, Noblesville IN 46062-5507
518107439            Ugochukwu Dike, 11240 Pangborn Avenue, Downey CA 90241-5550
518107440        +   Ujwal Tej Srirangam, 7132 Kylemore Circle, Dublin CA 94568-4774
518113027            Ulf Dunberger Sep Ira, Wfcs As Custodian, 260 F W Hartford Dr, Portsmouth NH 03801-5874
518115027        +   Ulupi N Sevak, 1441 Fox Hollow Rd, Schenectady NY 12309-2509
518113665            Umang Goel, 1070 Morris Avenue 1252, Union NJ 07083-7162
518115516            Ummey Tabassum, 3339 Ravenwood Rd, Fairborn OH 45324-2229
518118469        +   Undraa Damdinsuren, 3101 N Hampton Dr 607, Alexandria VA 22302-1523
518107441            United Capital Fin Adv Llc, 620 Newport Center Dr, Ste 500, Newport Beach CA 92660-8029
518104999            United Securities Llc, Mumtaz Street Ruwi, Muscat 112, Oman
518043051        +   University Hospitals of Cleveland, 11100 Euclid Avenue, Lakeside Room 1400, Cleveland, OH 44106-5000
518043052            University of Iowa, Grant Accounting Office, 118 S. Gilbert, Iowa City, IA 52242
518043053        +   University of Utah, Dept of Dermatology, 30 N 1900 E, 4A330 SOM, Salt Lake City, UT 84132-0001
518116634            Uob Kay Hian Pte Ltd, 8 Anthony Road #01-01, 229957, Singapore
518116588            Uri Reisman, 626 Elm Avenue, Columbia SC 29205-3909
518115028            Uriah Walcott, 24425 130ave Rosedale New York, 11422, Rosedale NY 11422-1112
518107442        +   Uriel Aguilar, 29397 Gary Drive, Santa Clarita CA 91387-4465
518107443            Uriel Alatorre, 3525 San Clemente Ave 132, Modesto CA 95356-0785
518113666            Uriel Gomez &, Floralba Gomez Jt Ten, 1504 79th St, North Bergen NJ 07047-4124
518109046            Ursula Lilya Smith Roth Ira Td, Ameritrade Clearing Custodian, Po Box 64, Bokeelia FL 33922-0064
518115029       #+   Urvashi Aggarwal, 163 New Jersey Avenue, Bay Shore NY 11706-3216
518118471        +   Usaa Federal Savings Bank, Matthew C Paige & FBO Caitlynn M Paige, 31 Abells Holler Log Ln, Reva VA 22735-3967
518118470        +   Usaa Federal Savings Bank, Roth Ira, FBO Matthew C Paige, 31 Abells Holler Log Ln, Reva VA 22735-3967
518118847        +   Usaa Federal Savings Bank, FBO Terry A Bach, 3862 Cameron Dr Ne, Lacey WA 98516-3888
518109474        +   Usaa Federal Savings Bank, Roth Ira, FBO James E Boles, 310 George Francis Ct, Bonaire GA 31005-3491
518112175        +   Usaa Federal Savings Bank, Roth Ira, FBO Ryan D Kistner, 4628 Crooked Stick Ct, Eagan MN 55123-4100
518110478        +   Usaa Federal Savings Bank, Roth Ira, FBO David L Miller, 2576 W County Road 50 N, New Castle IN 47362-8931
518116297        +   Usaa Federal Savings Bank, Roth Ira, FBO Gregory J Kunka, 28 Ashmar Dr, Duncannon PA 17020-9593
518107444        +   Usaa Federal Savings Bank, Roth Ira, FBO Richard E Plues, 1065 Leroy St, San Diego CA 92106-2418
518117909        +   Usaa Federal Savings Bank, Roth Ira, FBO Gloria D Coe, 3626 Marlark Pass, San Antonio TX 78261-2714
518115807        +   Usaa Federal Savings Bank, Roth Ira, FBO Michael J Klem, 34307 Sykes Rd, Saint Helens OR 97051-3603
518118846        +   Usaa Federal Savings Bank, Traditional Ira, FBO Matthew D Stirk, 14312 Autumns Ave Se, Monroe WA 98272-8316
518110726        +   Usaa Federal Savings Bank, Drake Law Practice Llc, FBO Craig Joseph Healy Jr, 3870 Old Nash, Bowling Green KY 42104-4069
518112833        +   Usaa Federal Savings Bank, Traditional Ira, FBO Diana L Wilson, 658 N Fork Rd, Barnardsville NC 28709-8710
518116860        +   Usaa Federal Savings Bank, Ira Rollover, FBO James D Schmitt, 2289 Long St, New Johnsonville TN 37134-2467
518113667        +   Usaa Federal Savings Bank, Ira Rollover, FBO Albert G Williams, 2 Ann Ln, Landing NJ 07850-1680
518116632        +   Usaa Federal Savings Bank, Roth Ira, FBO Brandon R Manning, 4105 S Cathy Ave, Sioux Falls SD 57106-1521
518111530        +   Usaa Federal Savings Bank, Traditional Ira, FBO Tyisha C Fennell, 7341 Mockingbird Cir, Glen Burnie MD 21060-8422
518109473        +   Usaa Federal Savings Bank, Traditional Ira, FBO Edward E Dubay Iv, 831 Morris Rd, Grovetown GA 30813-4600
            Case 19-13273-VFP Doc 636 Filed 05/22/21 Entered 05/23/21 00:16:22                                                    Desc
                            Imaged Certificate of Notice Page 195 of 241
District/off: 0312-2                                         User: admin                                                        Page 193 of 239
Date Rcvd: May 20, 2021                                      Form ID: pdf905                                                 Total Noticed: 12649
518110857        +   Usaa Federal Savings Bank, Roth Ira, FBO Charley J Bourgeois, 10014 Ferry Creek Dr, Shreveport LA 71106-8406
518105542       #+   Usaa Federal Savings Bank, Roth Ira, FBO Mitsuyo Sakata, 2999 Paddlewheel Cv, Bullhead City AZ 86429-1144
518109048        +   Usaa Federal Savings Bank, Traditional Ira, FBO Nina A Santos, 690 Scotten Ave, Palm Bay FL 32908-7431
518117908       #+   Usaa Federal Savings Bank, Traditional Ira, FBO Philip D Leininger, 1922 Via Vineda, San Antonio TX 78258-4518
518115030        +   Usha Gandhi Ira, Td Ameritrade Clearing Inc Custodian, 634 Stewart Ave, New Hyde Park NY 11040-5431
518116298        +   Ushasree Parupalli, 296 Prospect Ave, Downingtown PA 19335-2831
518105543        #   Usman Qazi, 27115 N Gidiyup Trail, Phoenix AZ 85085-3756
518111221        +   Ustocktrade Securities Inc., 275 Grove Street Suite 2400, Newton MA 02466-2273
518117910            Utpal Ghosh, Lisa Ghosh, 7811 Camden Hollow Ln, Humble TX 77396-3126
518117911        +   V Gottumukkala, Charles Schwab & Co Inc Cust, Ira Rollover, 812 West Royal Ln, Apt# 240, Irving Tx TX 75039-6006
518112372        +   V Vishnubhotla Tr FBO S B Consulting, Inc Ind 401k FBO V Vishnubhotla, Td Ameritrade Clearing Custodian, 9791 E Watson Rd, Saint
                     Louis MO 63126-1949
518043055        +   VStock Transfer, LLC, 18 Lafayette Place, Woodmere, NY 11598-2138
518043056        +   VWR, P.O. Box 117, Wayne, PA 19087-0117
518107446        +   Vadim Mirkin &, Beatrice Mirkin Jt Ten, 15307 Camino Del Parque Rd N, Sonora CA 95370-7511
518118848            Vadim Semenov, 18606 52nd Ave W Apt 242, Apt 242, Lynnwood WA 98037-4525
518113668            Vaibhav G Patel, 2814 John F Kennedy Blvd, Apt 201, Jersey City NJ 07306-3928
518117912            Vaibhavkumar Patel, 6604 Serena Ln, Waco TX 76712-6981
518105569            Valarie S Mcdonald, 34923 Edgeview Pl, Abbotsford V2s 7r8, British Columbia
518115031        #   Valentin Stancu, 4152 49th St, Apt 9, Sunnyside NY 11104-1244
518113887            Valentina L Schilling, 1721 Back Country Ct, Reno NV 89521-4093
518109049        +   Valentino Cuocolo Ira, Td Ameritrade Clearing Inc Custodian, 1 North Ocean Blvd Apt.#904, Pompano Beach FL 33062-5734
518109050        +   Valeri N Drachev, 16215 Cape Coral Dr, Wimauma FL 33598-4048
518115032            Valeria Calafiore Healy, 211 East 2nd Street, Apt. 8, New York NY 10009-8079
518111222            Vamshidharreddy Yeannapally, 351 Buckminster Drive 101, Norwood MA 02062-2873
518107447        #   Vamsidhar Pagadavarapu, 317 Countrybrook Loop, San Ramon CA 94583-4486
518107448        +   Van & Sons Llc, Attn: Sang Van Member, 3490 Atlas St, San Diego CA 92111-4818
518113670            Van Day, 21 Paddock Lane, Willingboro NJ 08046-2740
518107571            Van Hung Nguyen, 95 Mc Culloch, H2v 3l3, Quebec
518115033        +   Vandana J Panchal, Ira, Td Ameritrade Clearing Custodian, 61 Flintrock Rd, Fishkill NY 12524-1007
518107449            Vandana N Patel, 904 N Turner Ave #13, Ontario Ca 917645305 CA 91764-5305
518112894            Vanessa Johansen, 81 18th Ave N, Fargo ND 58102-2344
518110265            Vanessa Magana, 2126 W 23rd St 1, Chicago IL 60608-4002
518115034        +   Vanessa Santiago, 353 Forest Park, Wallkill NY 12589-4255
518111964            Vang Lee, 32928 Bruggeman Drive, Warren MI 48088-5722
518115035        +   Varghese K Olahannan &, Annam K Varghese Jt Ten, 4 Massachusetts Ave, Congers NY 10920-2410
518117913       #+   Varsha Singh, 7301 Kinley Ct, North Richland Hills TX 76182-1525
518111965            Varun Garg, 13097 Florentine Drive, Shelby Twp MI 48315-4132
518107450            Varun Nagarajan, 3363 Kenneth Drive, Palo Alto CA 94303-4216
518109631        +   Vasant Gajerawala Tod, 1248 49th St Unit 8, West Des Moines IA 50266-5444
518110858            Vasanth K Nalam &, Pushpalatha Nalam Jtwros, 103 Glenleven Drive, Lafayette LA 70503-8416
518110266            Vasile Crisan, 8555 Shermer Rd, Niles IL 60714-2242
518118850        +   Vasili Ustsiamchuk Ira, Td Ameritrade Clearing Custodian, 12118 Ne 107th St, Kirkland WA 98033-4676
518107451            Vasiliy Zharovskiy, 8540 Manor Rd, Roseville CA 95747-6344
518809875        +   Vaughn A Bass Jr, 2743 E Jasper Dr, Gilbert, AZ 85296-8975
518112834        +   Veerabhadra Rao Mangipudi, Charles Schwab & Co Inc Cust, Roth Contributory Ira, 3536 Wylie Meadow Ln, Charlotte NC 28269-7713
518110267            Velik Georgiev Mitrev, 4206 N Pulaski Rd Apt 1e, Apt 1e, Chicago IL 60641-2369
518118851            Velmurugan Viswanathan, Apex C/F Roth Ira Account, 2412 Cooper Crest Dr Nw, Olympia WA 98502-4038
518110859            Vena M Cormier &, Roger D Cormier Jtwros, 5847 Brookflower Circle West, Lake Charles LA 70605-0293
518113671            Venkanna Ghantasala, 2 Wright St, Iselin NJ 08830-1709
518109475            Venkata Aluri, 1809 Trailing Ivy Ct, Marietta GA 30062-6183
518118852            Venkata Bhargav Chiravuri, 16142 Parkside Way Se, Renton WA 98058-4223
518113672        +   Venkata Ganesh Kona, 110 Beacon Ave Apt 1, Jersey City NJ 07306-2161
518117914            Venkata Garimella, 6231 Corvara Ct, Frisco TX 75035-0868
518117915            Venkata Naveen Karanm, 6698 Titus Lane, Frisco TX 75036-0229
518117916            Venkata Prasada Reddy Baddipudi Sep, Td Ameritrade Clearing Inc Custodian, 8021 Marine Blue Dr, Frisco TX 75035-3106
518116300            Venkata Ramana Kumar Simhadri, 4237 Baltimore Avenue 3r, Philadelphia PA 19104-4499
518118472            Venkata Sai Gowtham Kadiyala, 13309 Glen Echo Cir, Herndon VA 20171-5140
518117917            Venkata Sai Nallapa Reddy, 9939 Fredericksburg Rd 711, San Antonio TX 78240-4152
518111531        +   Venkata Siva Rama Gottumukkala, 140 Lullaby Ct, Germantown MD 20874-6266
518118473            Venkata Somisetty, 13550 Virginia Randolph Avenue, Herndon VA 20171-4428
518116589            Venkatesan R Gorantla Cust, Ragini Gorantla Utma Il, 5318 Meadowcroft Way, Fort Mill SC 29708-0144
518117918            Venkatesh Koppuravuri, 800 W Renner Rd 2028, Richardson TX 75080-1039
            Case 19-13273-VFP Doc 636 Filed 05/22/21 Entered 05/23/21 00:16:22                                                   Desc
                            Imaged Certificate of Notice Page 196 of 241
District/off: 0312-2                                        User: admin                                                        Page 194 of 239
Date Rcvd: May 20, 2021                                     Form ID: pdf905                                                 Total Noticed: 12649
518113673          Venkateshwarlu Kadadasu, 17 Kady Ln, Kendall Park NJ 08824-1470
518115036        + Venkatesj Vomaravelli, 500 Peconic Street 11a, Ronkonkoma NY 11779-7107
518113674          Ventzislav K Orachev, 258 Columbia Ave, Lodi NJ 07644-3802
518117919          Venugopal Nakka, 8038 Exchange Dr Apt 822, Austin TX 78754-4778
518112835          Venugopal Sanka, 101 Factors Walk Lane, Morrisville NC 27560-7800
518109051          Vernon P Jacobs Jr, Po Box 381511, Miami FL 33238-1511
518107452        + Veronica A Colmenar, 2609 Sunset St, San Diego CA 92110-2734
518107453          Veronica Baiz, 11166 Barman Ave, Culver City CA 90230-4209
518105544          Veronica L Kujawski, 3625 W. Port Au Prince Lane, Phoenix AZ 85053-4656
518107454        + Veronica M Tagnipez, 742 Rocking Horse Rd, Walnut CA 91789-4227
518118475          Veronica Mccarthy, 1416 Cameron St, Alexandria VA 22314-2701
518112836          Vertis Johnson, 2326 N Sharon Amity Rd F, Charlotte NC 28205-8406
518107455        + Vibin Stanley, 5452 Tormeall Trace, Suwanee, GA 30024-7340
518116861          Vicki E Pickle Rev Trust Bene Ira Of, Allen Schulman Ira, Td Ameritrade Clearing Custodian, 238 Walnut Trace Dr, Cordova TN
                   38018-6800
518107456        + Vicki Luttman Conable &, Jerald Allen Conable Jt Ten, 2129 Lake Marie Dr, Santa Maria CA 93455-5714
518109477          Vicki Lynn Grace, 1804 Jd Herndon Rd, Moultrie GA 31788-1388
518112373          Vickie L Bland &, Earl Bland Jtwros, 1701 Doris Walters Lane, Saint Charles MO 63303-4644
518111532        + Victor Antonio Miranda Roth Ira Td, Ameritrade Clearing Custodian, 6125 Springwater Pl Apt A, Apt A, Frederick MD 21701-5813
518118476          Victor Bellitto, Ira R/O Etrade Custodian, 2612 Fort Farnsworth Rd # 1b, Alexandria VA 22303-2612
518107996        + Victor C Perrone, 698 Redding Rd, West Redding CT 06896-1219
518107457          Victor Chavez, 5561 Cathedral Oaks Rd, Santa Barbara CA 93111-1405
518109052        + Victor Czyszczon, 4525 Plaza Way, St Pete Beach FL 33706-2558
518117920        + Victor E Martin Ttee, Martin Living Trust, U/A 3/13/98, 13839 Susancrest Dr, San Antonio TX 78232-4945
518107792          Victor Foss, 612 English Sparrow Trl, English Sparrow Trl, Highlands Ranch CO 80129-6924
518107997          Victor Garcia, 51 Ives St. Fl2, Willimantic CT 06226-3113
518118477          Victor Joseph Bellitto, 2612 Fort Farnsworth Rd, Apt 1b, Alexandria VA 22303-2612
518116862        + Victor Lee Burleson, 1131 Viking Dr, Knoxville TN 37932-2587
518107458        + Victor Liu Roth Ira, Td Ameritrade Clearing Custodian, 837 Runningwood Cir, Mountain View CA 94040-3531
518115037        + Victor M Castro, 23 Wyona St Apt 1, Brooklyn NY 11207-3182
518115038        + Victor M Gomez, 7 April Ln, Nanuet NY 10954-3442
518107459          Victor M Holt, 41515 47th St W, Lancaster CA 93536-2412
518116301          Victor Marino Jr, 528 W Wyoming Ave, Philadelphia PA 19140-1408
518109053          Victor Morris, 2361 Nw 196th Ter, Miami Gardens FL 33056-2655
518107460          Victor Padua, 2450 N Cecelia Ave, Fresno CA 93722-6827
518107461          Victor Tan, 5667 Albemarle St, San Diego CA 92139-1647
518105005          Victor Tatarinov, Lesoparkovoe Shosse 33, Togliatti 445003, Russia
518107462        + Victor Victor Platinoff, Charles Schwab & Co Inc Cust, Sep-Ira, 885 Jordan Ave, Los Altos CA 94022-1414
518109554        + Victoria Gladden, 3626 Lower Honoapiilani Rd Apt, A104, Lahaina HI 96761-8998
518159771        + Victoria M Larson, 6 Lincoln Lane, Torsham, Maine 04086-1492
518117921          Victoria Perez, 2336 Douglas St 1510, Austin TX 78741-5752
518113675          Victoria Tkaczynski, 285 Rosenhayn Avenue, Bridgeton NJ 08302-6116
518109054          Vidya Persaud Roth Ira Td Ameritrade, Inc Custodian, 1108 Byerly Way, Orlando FL 32818-5666
518115039        + Vidyanand Dhanraj, 2565 Marion Ave Apt 5a, Bronx NY 10458-4725
518115519          Vijay Kumar & Sudha Kumar Jt Ten, 7011 Beech Hollow Dr, Cincinnati OH 45236-1469
518115040        + Vijay Shahi, Ira, Td Ameritrade Clearing Custodian, 18 Wales Drive, Norwich NY 13815-1036
518117922          Vijaya Kashyap Roth Ira Td Ameritrad, Inc Custodian, 4810 Plato Park Dr, Sugar Land TX 77479-5373
518111223          Vikram Joshi, 127 Cross St, Somerville MA 02145-4130
518113676          Vikram Kandada, 59 Rosewood Terrace, East Rutherford NJ 07073-1129
518107464          Vikram Kumar Kudikilla, 3312 Clair Ct 1, Santa Clara CA 95051-2854
518115041        + Viktor Svyatkovsky, 52 Florence Street, Staten Island NY 10308-3201
518110269          Viktoria Rekasius, 15701 117th Avenue, Orland Park IL 60467-5807
518115520          Vimal Patel, 1440 Elmwood Avenue C, Columbus OH 43212-2760
518117923        + Vimala Lakshminarayan Ira, Td Ameritrade Clearing Inc Custodian, 3505 Sage Rd, Unit 2910, Houston TX 77056-7189
518107465        + Vince Realton Madison Roth Ira, Td Ameritrade Clearing Custodian, 12351 Morrie Ln, Garden Grove CA 92840-2925
518111224        + Vincent A Stolo Tod, 3 Sarah Doublet Rd, Littleton MA 01460-2240
518115042        + Vincent Anthony Apuzzo Jr. &, Denise Marie Apuzzo Jt Ten, 2423 Pine Grove Court, Yorktown Heights NY 10598-3528
518107467          Vincent Bartold, Joann Bartold, 2772 W Canyon Ave, San Diego CA 92123-4646
518107468          Vincent Bindi Sep Ira Td Ameritrade, Inc Custodian, 27585 Vista De Dons, Capistrano Beach CA 92624-1844
518107469          Vincent Carbone, Ira ETrade Custodian, 363 Roe Rd, Paradise CA 95969-6215
518112837          Vincent Ceniza, 4406 Clifton Dr, Hope Mills NC 28348-5715
518115043        + Vincent Demaio, 471 E Main St, Jefferson Valley NY 10535-1601
518112177        + Vincent Dhuyvetter, 1509 Castle Dr, North Mankato MN 56003-1502
            Case 19-13273-VFP Doc 636 Filed 05/22/21 Entered 05/23/21 00:16:22                                                 Desc
                            Imaged Certificate of Notice Page 197 of 241
District/off: 0312-2                                        User: admin                                                      Page 195 of 239
Date Rcvd: May 20, 2021                                     Form ID: pdf905                                               Total Noticed: 12649
518115044        + Vincent Dong, 245 Broome St 1, New York NY 10002-3854
518116302          Vincent Giovanniello, 311 Avenue K, Matamoras PA 18336-1313
518107470          Vincent J Fierro, 1000 S Grand Ave Apt 340, Los Angeles CA 90015-3471
518115045        + Vincent John Ficarra, Po Box 402, Brewster NY 10509-0402
518107471        + Vincent K Lee, 117 Red Clover Way, American Canyon CA 94503-3115
518115046        + Vincent K Melfi, 46 Constant Ave, Staten Island NY 10314-2902
518115521        # Vincent Kambona, 1108 Vienna Woods Dr, Cincinnati OH 45211-6079
518107793       #+ Vincent L Hendrickson, 4882 Kit Carson Dr Apt C, Colorado Spgs CO 80902-3449
518107472          Vincent Libonati, 22733 Miranda St, Woodland Hills CA 91367-4458
518109056          Vincent Lowery, 619 Sw 2nd Ave, Miami FL 33130-2366
518107473          Vincent Lu &, Nguyet N Lu Jt Ten, 19736 Blythe St, Canoga Park CA 91306-2319
518112950          Vincent Rea, 6253 South 79th Street, Lincoln NE 68516-3882
518111533          Vincent Russo, 226 Bishops Glen Drive, Frederick MD 21702-1156
518115522          Vincent Senauskas, 158 N Carpenter Rd, Brunswick OH 44212-1352
518105545          Vincent Sesma, 3915 E Carter Dr, Phoenix AZ 85042-6212
518113677          Vincent Smith, 8 Afterglow Rd, Sparta NJ 07871-3138
518113889          Vincent Sutton, 8725 Pesaro Drive, Las Vegas NV 89117-1160
518105207        + Vincent Vernagess Cooper, Psc 477 Box 769, Fpo AP 96306-0008
518107474          Vineet Agarwal, 11232 Carmel Creek Rd, San Diego CA 92130-2624
518105547        # Vineet Gupta, 5400 E Williams Blvd Apt 5201, Tucson AZ 85711-7488
518107475          Vinh T Nguyen, 1781 Chatfield Cir, Stockton CA 95209-4240
518107477          Vinodh Salla, 2000 Walnut Ave F208, Fremont CA 94538-5331
518113678        + Vinodkumar Patel, 6501 Durham Ave, North Bergen NJ 07047-3691
518115047        + Viraj Perera, 214 Beach 96th St Apt 5i, Rockaway Beach NY 11693-1340
518107479          Viren Sharma, 19431 Rue De Valore Apt 33f, Foothill Ranch CA 92610-2318
518111967          Virgil Jackson, 9669 Madison Dr, Van Buren Twp MI 48111-1682
518107998          Virginia D Flinton, Po Box 1111, Glastonbury CT 06033-6111
518113679          Virginia H Deguzman, 688 Wyckoff Ave, Mahwah NJ 07430-3033
518110609        # Vishal Kummetha, 1326 Crestline Drive 102, Lawrence KS 66049-4658
518112840          Vishal Manchanda, 862 Seastone St, Raleigh NC 27603-3380
518109058          Vishal Mathur, 2824 Michigan Ave Suite D, Kissimmee FL 34744-1219
518812585        + Vishnu Vishnubhotla, 9791 East Watson Road, Saint Louis, MO 63126-1949
518115048        + Vishwanath Puttaswamygowda &, Mysore S Ganga Jt Ten, 8 Irene Lane South, Plainview NY 11803-1916
518109059        + Vitaly P Donovsky, 423 Zelda Blvd, Daytona Beach FL 32118-3537
518110272        # Vito N Busano, 983 Birchwood Dr, Pingree Grove IL 60140-9106
518113681          Vittorio Zito &, Francesca Zito Jtwros, 28 Maple Street, S Hackensack NJ 07606-1606
518112178        + Vivek Bharti, 6448 Hearthstone Ave S, Cottage Grove MN 55016-6007
518107999        + Vivek J Bulbule, 425 Acorn Ln, Milford CT 06461-1886
518118855          Vivek Jain, 2018 242nd Ave Se, Sammamish WA 98075-6064
518113682          Vivek Jani, 28 Delafield Ave, Lyndhurst NJ 07071-1004
518113683          Vladimir Baptiste Ira Td Ameritrade, Clearing Custodian, 25 Willry St, Woodbridge NJ 07095-2443
518111534          Vladimir Desir, 10905 Tyrone Dr, Upper Marlboro MD 20772-4634
518116303          Vladimir Gershman &, Malvina Gershman Jt-Ten, 3 Beech St, Newtown PA 18940-1402
518107483          Vladimir Rodeski, 3174 San Angelo Way, Union City CA 94587-2804
518110273        + Vladimir Zharovskiy, 2020 N Lincoln Park W Apt 16b, Chicago IL 60614-4728
518109503          Volker S Schulz, Am Eichelkamp 154, Hilden 40723, Germany
518109060          Volmir J De Menezes, Ira ETrade Custodian, 2660 Sw 37th Ave Apt 706, Coconut Grove FL 33133-2757
518109061        + Voya As Custodian Tr Dental Care, Alliance Llc 401k, FBO Jan Ziegler, 60 Edgewater Drive 12 F, Miami FL 33133-6998
518107485        + Voya Institutional Trust Co Tt, City Of La Board Def Comp Plan, FBO Ramon Guerrero, 3268 Florinda St, Pomona CA 91767-1016
518107484        + Voya Institutional Trust Co Tt, City Of La Board Def Comp Plan, FBO Anthony J Tessendorf, 604 Mckenna St, Claremont CA
                   91711-4672
518107486        + Voya Instl Trust Co As Cust, Edwards Lifesciences Corp. 401k, FBO Kimanh Bui, 30 Rosenblum, Irvine CA 92602-2405
518117925        + Vu Quang Ngo, 13110 Crescent Manor Ln, Houston TX 77072-5671
518115050        + Vuthoori Living Trust, Uad 09/09/2014, Srilatha Vuthoori Ttee, 60 Water Street 906, Brooklyn NY 11201-1983
518107487        + Vy Le, 11747 Roseglen St, El Monte CA 91732-1445
518116863        + W C Lebo, Laurie A Lebo, 27 Fox Vale Ln, Nashville TN 37221-4518
518107488        + W Moskovits & J Moskovits Ttee, The Moskovits Family Trust, 364 N Martel Ave, Los Angeles CA 90036-2516
518043057          WPAT s.r.o., PO Box 148, Bratislava 81000, SLOVAK REPUBLIC
518109062       #+ Wade D Inscoe &, Madeleine C Inscoe Jt Ten, 8375 Se 168th Ramsay St, The Villages FL 32162-2837
518109063          Wadnes Pressoir, 91 Springdale Circle, Palm Springs FL 33461-6325
518111536          Wagdy Beshay, 8894 Town And Country Blvd, Ellicott City MD 21043-3030
518116638          Wah Keong Oo, Blk 546 Miltonia Close, 768117, Singapore
518110274        + Wai Kwong Chan, Ira ETrade Custodian, 3120 S Wells St, Apt 2, Chicago IL 60616-3618
            Case 19-13273-VFP Doc 636 Filed 05/22/21 Entered 05/23/21 00:16:22                                               Desc
                            Imaged Certificate of Notice Page 198 of 241
District/off: 0312-2                                       User: admin                                                     Page 196 of 239
Date Rcvd: May 20, 2021                                    Form ID: pdf905                                              Total Noticed: 12649
518107489          Wai Lee, 66 Donada Place, Hayward CA 94544-1379
518107490        + Wai Tsang, 513 S. Jeanine St, Anaheim CA 92806-4416
518112841        + Wais Nasser, 7 S 4th St, Wilmington NC 28401-4534
518118479          Wali Hashimi, 15565 Wigeon Way, Woodbridge VA 22191-3767
518117926          Walid Hikal, 5208 11th St Apt 220n, Lubbock TX 79416-4444
518108000          Wallace R Williams Iii And, Mary T Williams Jtwros, 10 Deepwood Rd, Easton CT 06612-1439
518107491        + Walter Capp And Dolores Capp Trustee, U/A 01/07/1995, 5758 Prestwick Ct, Discovery Bay CA 94505-1406
518117928          Walter Clifton Jr, 327 Fox Hollow Dr, Red Oak TX 75154-4720
518116864          Walter F Simmons Jr, R/O Ira ETrade Custodian, 135 Rock Fort Road Apt. 170, Pikeville TN 37367-5250
518118480        + Walter G Longyear, Po Box 124, Washington VA 22747-0124
518109555        + Walter Haruo Abe & Jean Sachiko Abe, Trs FBO The Walter H Abe Trust, 2067 Hoohai St, Pearl City HI 96782-1424
518109064        + Walter Jaworsky Ira, Td Ameritrade Clearing Inc Custodian, Water Crest, 2405 Hidden Lake Dr Apt 1, Naples FL 34112-2704
518117929          Walter L Clark, 4214 Sherwood Dr, Corpus Christi TX 78411-3048
518107492        + Walter M Capp And Dolores C Capp Tru, U/A 07/11/2003, 5758 Prestwick Ct, Discovery Bay CA 94505-1406
518107493          Walter Roppiyakuda, 6472 Cedar Blvd, Newark CA 94560-1614
518110480        + Walter S Lee, 10780 Windermere Blvd, Fishers IN 46037-8985
518109065        + Walter Terry Mcthenny, Po Box 500383, Malabar FL 32950-0383
518107494        + Walter Whitman Trust, Ua 10 24 06, Walter Whitman Tr, 1097 S Bedford Dr #301, Los Angeles CA 90035-1052
518111968          Walter Woods, 5684 Langlois Street, West Bloomfield MI 48322-1203
518107495          Wan Fu Huang & Mei Chun Huang Jt Wros, 6868 Villagewood Way, San Jose CA 95120-2133
518111969          Wan Ming Liew, 35452 Edgeton Ct Apt 201, Farmington Hills MI 48335-2440
518117930          Wan Yi, 9525 Katy Fwy 420, Houston TX 77024-1419
518107496        + Wan Yi Chang Ira, Td Ameritrade Clearing Custodian, 1812 S 7th St, Alhambra CA 91803-3411
518118481          Wanda J Goodin, 3557 W Lee Hwy, Wytheville VA 24382-1365
518112951          Wanda M Kreikemeier &, Jeffrey L Kreikemeier Jtwros, 79521 Rd 417, Callaway NE 68825-5198
518110727        + Wangjian Zhong &, Zhiwei Fu Jt Ten, 9403 Truscott Falls Dr, Prospect KY 40059-7660
518107497          Wanhing R Cheung, Po Box 481, Artesia CA 90702-0481
518110275        + Warberg Wf V Lp, A Partnership, Attn: Daniel Warsh, 716 Oak Street, Winnetka IL 60093-2522
518109066          Waris Warsi, 11280 Nw 52nd St, Coral Springs FL 33076-3001
518110860          Warren Augustine, 127 Larchwood Drive, Slidell LA 70461-4124
518105287          Warren Desmond Boland, 3 Taris Place, Karrinyup Wa 6018, Australia
518110610          Warren James Martin, 325 Hunton Rd, El Dorado KS 67042-3013
518118482          Warren S Jaffe, 2123 Park Ave, Richmond Va VA 23220-2713
518113684          Warren Tufts, 146 Black Rd, Pilesgrove NJ 08098-5449
518112179        + Warren V Nelson And Sally A Nelson T, U/A 11/26/1997, 5200 Highland Rd, Minnetonka MN 55345-4506
518116304        + Wayne Baxter, 175 Pearl St, Wellsboro PA 16901-7457
518118483        + Wayne D Hodgkinson, 5905 Carolina Trl, Roanoke VA 24019-4569
518112375        + Wayne Edward Jung And Carolyn Louise, U/A 10/21/1997, 214 Meadows Of Wildwood Blvd, Wildwood MO 63040-1030
518110276          Wayne G Mahneke, 13241 Farm View St, Homer Glen IL 60491-8762
518107498          Wayne Hamrick, 9435 Filago Court, San Diego CA 92129-3544
518112376        # Wayne Jung, 214 Meadows Of Wildwood Blvd., Grover MO 63040-1030
518112843          Wayne L Choplin, 12225 Oneal Rd, Wake Forest NC 27587-7830
518107499          Wayne Nelson Peckham, 3330 N Duke Ave, Fresno CA 93727-7803
518116306          Wayne P Yetter, Box 65, 6420 Old Carversville Road, Carversville PA 18913-0065
518113685          Weedor Paywala, 203 Madison Ave, Lumberton NJ 08048-2901
518107500        + Wei Hua Zhong, 3158 Havenpark Ave, El Monte CA 91733-1322
518839401          Wei Liu, 2 Parkheights Trail, Nobleton Ontario Canada, L7B 0N3
518113686        + Wei Wang &, Xing Wang Jt Ten, 822 Jassamine Way, Fort Lee NJ 07024-1523
518113687          Wei Zheng Sep Ira, Td Ameritrade Clearing Custodian, 87 Tennyson Dr, Plainsboro NJ 08536-3016
518107501        + Weier Xu, 19223 E Colima Rd # 966, Rowland Heights CA 91748-3005
518107502          Weifeng Ji, R/O Ira ETrade Custodian, 21307 Glen Place Apt 4, Cupertino CA 95014-1469
518105001          Weiguo Huang, 2-701 Building 21g Huabei Roa, Dalian, Liaoning 116031, China
518110481        + Weijiang Ding, 7705 W Abercrombie Dr, Muncie IN 47304-9824
518113688        + Weiqing Cheng, 87 Tennyson Dr, Plainsboro NJ 08536-3016
518107503          Wellington Ankomahene, 2631 74th Ave, Oakland CA 94605-2827
518109067          Wellington Rock, 10 Inconnu Dr, Kissimmee FL 34759-4832
518109068          Wells Enterprises, 3832 Mecca St, Jacksonville FL 32209-3542
518107504        + Wells Fargo Bank Tr, County Of Orange Deferred Compensati, FBO Kent Q Nguyen, 1339 S Courtright St, Anaheim CA 92804-4811
518112180        + Wells Fargo Bank Ttee FBO, Dustin J Nelson, Allete R Sda Plan, 1106 Cramer Rd, Schroeder MN 55613-8708
518111970          Wells Fargo Bank Ttee FBO, Kevin Miller, Strattec S Sda Plan, 21148 Forest Villa Dr, Macomb MI 48044-2233
518107505          Welson Seide, 820 Oarfish Ct, Oxnard CA 93035-1719
518111537          Wenbin Ma And, Xiaohu Zhang Jtwros, 3722 Sprigg St N, Frederick MD 21704-7850
518108067          Wenchen Lin, 14-12-1 No 98, Zhonghedadaoyiduan Gaoxinqu Chengdu, China (People's Republic Of)
            Case 19-13273-VFP Doc 636 Filed 05/22/21 Entered 05/23/21 00:16:22                                                 Desc
                            Imaged Certificate of Notice Page 199 of 241
District/off: 0312-2                                        User: admin                                                      Page 197 of 239
Date Rcvd: May 20, 2021                                     Form ID: pdf905                                               Total Noticed: 12649
518108057        + Wendell M Keen, 31384 Kendale Rd, Lewes DE 19958-4486
518108002          Wendy A Kampman, 120 Rhoda Ave, Fairfield CT 06824-6839
518112181          Wendy Appel, 19584 Evergreen Trl, Farmington MN 55024-8670
518111538          Wendy E Welles, Roth Ira ETrade Custodian, 8121 Woodloo Drive, Ellicott City MD 21043-6910
518119098          Wendy L Welch, 1057 N Lakewood Drive, Ridgeley WV 26753-6701
518118090        + Wendy Larene Eliason Roth Ira, Td Ameritrade Clearing Custodian, 5163 Rendezvous Rd, Morgan UT 84050-9745
518107506        + Wendy Nguyen, 9095 Biola Ln, Garden Grove CA 92844-2205
518118091          Wendy W Johnsen, 5935 N. 4400 N., Bear River City UT 84301
518107507        + Wenjing Zhu, 13706 Monterey Ave, Baldwin Park CA 91706-4057
518805110        + Wenye Yan, 8020 S Rainbow Blvd Ste. 100-169, Las Vegas, NV 89139-6483
518116307        + Werner Eye Associates Psp, David Werner Md Ttee, FBO David Werner, 1324 Appletree Circle, State College PA 16803-3267
518109069        + Werner Heinrich &, Martha Heinrich Jt Ten, 11407 Cypress Dr, Clermont FL 34711-8998
518105290          Werner Muss, Burgholzstrasse 9, St Peter Id Au A-3352, Austria
518107508          Wernnie Saechao, 1736 Sandypoint Rd, West Sacramento CA 95691-6065
518110861          Wes A Leblanc Roth Ira Td, Ameritrade Clearing Custodian, 2250a Highway 1, Raceland LA 70394-3641
518115680          Wesley Doherty, 903-100 Alexander St, Toronto On M4y 1b9, Ontario
518107795        + Wesley Gingher, 4795 S Washington St, Englewood CO 80113-6925
518105198          Wesley Gorham, 7485 Grace Ave, Trussville AL 35173-3120
518119113        + Wesley Joseph Gasner Roth Ira, Td Ameritrade Clearing Custodian, Po Box 2461, Cheyenne WY 82003-2461
518110482          Wesley Kotcher, 5868 East 71st Street Suite E, 108, Indianapolis IN 46220-4076
518112844        + Wesley Marsingill, 11 Farm Estates Road, Leicester NC 28748-5155
518105282          Wesley Partin, 318 East 21st Street, Little Rock AR 72206
518117932        + Wesley Steven Bible, Marshia N Bible, 140 County Road 255, Georgetown TX 78633-6684
518117933          Weston Robinson, 1406 Juanita Drive, Arlington TX 76013-3655
518111539          Whitney Ann Pearson, 332 Carronade Way, Arnold MD 21012-2360
518116865          Whitney Lawson, 1162 Mcintosh Ln, Russellville TN 37860-8847
518113891          Wilbur E Wood Iii, 2713 Castlewood Dr, Las Vegas NV 89102-0624
518115051        + Wilburn Ebanks, 755 Ocean Avenue 5h, Brooklyn NY 11226-4909
518109070        + Wileme Edmond, 8537 Windy Cir, Boynton Beach FL 33472-5124
518115052        + Wilfredo Baez, 639-641 1st Avenue 641, Troy NY 12182-2421
518109071          Wilfredo Morales, 2208 Nw 27th Ave, Boynton Beach FL 33436-2148
518115808          Will Bennett, 15925 Sw Lancaster Way 40, Beaverton OR 97078-2594
518110728          Will Billingsley, 1345 Barr Pl, Bowling Green KY 42104-4391
518107510        + William A Grady &, Porntip Grady Jt Ten, Tod, 1607 Almond Blossom Ln, San Jose CA 95124-6433
518107511          William A Tucker &, Nancy Voss Tucker Jt Ten, 635 Panchita Way, Los Altos CA 94022-1529
518116308        + William A Wallace &, Laraine J Wallace Jt Ten, 1471 Hillsville Rd, Edinburg PA 16116-2613
518107512          William Alvarado, 320 W Heather St, Rialto CA 92376-2738
518108003          William Arzeno, 73 Seaton Rd 4a, Stamford CT 06902-4137
518105199          William B Boggs Jr, Tod, 104 Ridgewood Dr, Madison AL 35757-7540
518112845          William B Dyson & Lisa Lynne Dyson, Jt Ten, 541 Village Loop Dr, Apex NC 27502-8073
518112846          William B Weitz, Roth Ira Etrade Custodian, 800 Finsbury St Apt 3101, Durham NC 27703-7625
518117934          William Blount, Apex C/F Roth Ira, 2025 Dolly Wright, Houston TX 77088-7720
518116309        + William Bompiani, 839 Bovard Luxor Rd, Greensburg PA 15601-7777
518109694          William Brickert Cook, Po Box 2033, Pocatello ID 83206-2033
518110484          William Bryant, 1522 South Adams Street, Marion Indiana, Marion IN 46953-2334
518107513        + William C Balbuena Tod, 10530 7th St, Jamestown CA 95327-9646
518115053          William C Cassieri &, Michele H Cassieri Jtwros, 68 Salem Road, Fishkill NY 12524-1450
518115054        + William C Gardner, 134 Richmond Ave, Amityville NY 11701-4209
518112847        + William C Hare Sr &, Joyce H Hare Jt Ten, 3301 Optimist Farm Rd, Apex NC 27539-7919
518109072        + William C Rhein Jr As Cust For, William C Rhein Iii Utma Fl, 22365 Queens Ave, Port Charlotte FL 33952-8433
518111540          William C Sullivan, 6540 Wiscasset Rd, Bethesda MD 20816-2113
518107514          William Chedester, 165 Grace Ct, Lemoore CA 93245-2881
518110278        + William Corey Ramsey, Po Box 265, Nauvoo IL 62354-0265
518107515          William Covarrubias, 439 Vandegrift Boulevard 62, Oceanside CA 92057-4349
518112848          William D Flowers Ira R/O, Jpms Llc Cust., 1288 Will Lucas Road, Linden NC 28356-8516
518107516        + William D Thead, 13047 Camino Del Valle, Poway CA 92064-1916
518107517        + William D Thead, Charles Schwab & Co Inc Cust, Ira Contributory, 13047 Camino Del Valle, Poway CA 92064-1916
518107518        + William D Thead, Charles Schwab & Co Inc Cust, Sep-Ira, 13047 Camino Del Valle, Poway CA 92064-1916
518112849          William Dejuan Fox, 900 E Stonewall St Apt 516, Charlotte NC 28204-3167
518112850        # William Driver, 2127 Hwy 258 South, Pink Hill NC 28572-9635
518110611        + William E Cumberland, Ira Vftc As Custodian, Roth Account, 612 Post Oak Ln, Salina KS 67401-7736
518116310        + William E Goldberg, 947 Pittsburgh St, N Versailles PA 15137-1249
518105050        + William E Sims & Sharon F Sims Ttees, Sims Revocable Trust, 3851 Chiniak Bay Drive, Anchorage 99515, Ak 99515-2230
            Case 19-13273-VFP Doc 636 Filed 05/22/21 Entered 05/23/21 00:16:22                                                   Desc
                            Imaged Certificate of Notice Page 200 of 241
District/off: 0312-2                                        User: admin                                                        Page 198 of 239
Date Rcvd: May 20, 2021                                     Form ID: pdf905                                                 Total Noticed: 12649
518115055        + William Egan, 15 Brookline Dr, Clifton Park NY 12065-1116
518105200        + William Eric Powell, Charles Schwab & Co Inc Cust, Sep-Ira, 1500 County Road 372, Clanton AL 35045-8789
518118484        + William F Koerschner Iii, Charles Schwab & Co Inc Cust, Ira Contributory, 425 Brush Mountain Rd, Blacksburg VA 24060-8527
518107519          William Furlow, 12851 Haster Street 15b, Garden Grove CA 92840-6561
518116311        + William G Briddes Sr, 224 R Idgewood Rd, Springfield PA 19064-3237
518116590          William G Crayton, 3218 Heyward Street, Columbia SC 29205-2669
518118092        + William G Schwartz Roth Ira, Td Ameritrade Clearing Custodian, 40 Marrcrest S, Provo UT 84604-3825
518118093        + William G Schwartz Trustee FBO Wgs, U/A 02/04/2002, 40 Marrcrest S, Provo UT 84604-3825
518116312          William Gary Briddes, 224 Ridgewood Rd, Springfield PA 19064-3237
518117936          William Goldsborough, 1501 South Chisholm Trail, Granbury TX 76048-6342
518119046          William Goodrich, 505 Heller Road Apt 3, Menomonie WI 54751-1476
518111971          William Graham, 49254 Proust Dr, Macomb MI 48044-1820
518116313        + William Graham, 117 Timberlane Dr, Pittsburgh PA 15229-1058
518116314          William H Brower, 415 Eagle Pointe, Glen Mills PA 19342-3375
518116866          William H Cox Roth Ira Td, Ameritrade Clearing Custodian, 300 Harpeth Ridge Dr, Nashville TN 37221-3106
518112182       #+ William H Kittelson, 7475 Flying Cloud Dr, Apt 568, Eden Prairie MN 55344-3841
518115631          William H Simms Ii, Po Box 94334, Oklahoma City OK 73143-4334
518109478        + William H Walker, Roth Ira, Td Ameritrade Clearing Custodian, 2291 January Ln Sw, Conyers GA 30094-5013
518117937          William Hamlin, 3251 River Lodge Trail S 511, Fort Worth TX 76116-0835
518115056        + William Harold Kline Iii &, Linda M Kline Jt Ten, 12 Arthur Ave, Cortland NY 13045-2038
518109479        + William Harry Cain Jr, Charles Schwab & Co Inc.Cust, Sep-Ira, 1030 Saddle Lake Ct, Roswell GA 30076-4201
518109480        + William Harry Cain Jr &, Kathryn Ann Cain Jt Ten, 1030 Saddle Lake Ct, Roswell GA 30076-4201
518111541          William Hatcher, 911 Soaring Eagle Ct, Davidsonville MD 21035-1250
518112183          William Hennessey, 18 Main St S 2, Hutchinson MN 55350-2618
518105201          William Hicks, 175 Circle Dr Nw A6, Rainsville AL 35986-6446
518113690          William Hoff, 320 E Elma Ave, Laurel Springs NJ 08021-2110
518112852          William Hoggard, 2804 Nc Hwy 45 South, Colerain NC 27924-9228
518107520        + William Isbell And Theresa Isbell Tr, U/A 03/12/2014, 95 Frontier Way, Templeton CA 93465-8716
518115058          William J Antonelli, 20 Bon Aire Cir, Apt 606, Suffern NY 10901-7037
518107521          William J Borges Tod, 1164 East Corson Street, Pasadena CA 91106-1477
518113691        # William J Caracciolo, 136 S Grove Street, Sicklerville NJ 08081-9320
518116591          William J Davis, Wfcs Custodian Trad Ira, 4215 Palmetto Pl, Fort Mill SC 29708-8156
518116316        + William J Mccormick Jr &, Jacqueline F Mccormick Jt Ten, 958 Netherwood Dr, Bluebell PA 19422-3441
518109557          William J Pierce, 4028 Connor St, Kailua HI 96734-4770
518118518          William J Silverstrim Rollover Ira, Td Ameritrade Clearing Custodian, 36 Tanglewood Dr, Essex Junction VT 05452-3358
518110279          William Jarrett, 1211 S 12th St, Saint Charles IL 60174-3714
518113692        + William Jay Hotaling Sr &, Andrea C Hotaling Jt Ten, 252 West Summit Ave, Haddonfield NJ 08033-3723
518118485        + William Joel Levy, Charles Schwab & Co Inc Cust, Ira Rollover, 7721 Desdemona Ct, Mc Lean VA 22102-2718
518115059          William Joseph Matheis, 2525 Batchelder Street, Apt 2a, Brooklyn NY 11235-1405
518118519          William Joseph Silverstrim, 36 Tanglewood Dr, Essex Junction VT 05452-3358
518118520        + William Joseph Silverstrim Roth, Ira Td Ameritrade Clearing, Custodian, 36 Tanglewood Dr, Essex Junction VT 05452-3358
518118521          William Joseph Silverstrim Sep Ira, Td Ameritrade Clearing Custodian, 36 Tanglewood Dr, Essex Junction VT 05452-3358
518111542        + William Kearney Redwine Jr, 6618 Nahal Dr, Frederick MD 21702-2000
518109073          William Kenney, 4400 W Spruce St 474, Tampa FL 33607-4243
518107522        + William Kok-Fai Tai Roth Ira, Td Ameritrade Clearing Custodian, 3129 Whiteleaf Way, San Jose CA 95148-3061
518110280          William Kudla, 812 Baden Ave, Oswego IL 60543-6042
518117938        + William L Snellgrove Roth Ira, Td Ameritrade Clearing Inc Custodian, 1916 County Rd 7, Odonnell TX 79351-1902
518115809          William L Stallone, 25470 Hunter Rd, Veneta OR 97487-9645
518116419        + William L Wylie, 1155 Westminster St, Providence RI 02909-1140
518109481          William Lamont, 6010 Vinyard Ln, Cumming GA 30041-0831
518107523          William Lampe, 1944 Great Hwy, San Francisco CA 94116-1053
518107524       #+ William Lamping, 11559 Madera Rosa Way, San Diego CA 92124-2808
518115060        + William Laughlin, 808 Washington Ave, Albany NY 12203-1511
518112853        + William M Clanton, 2705 A G R Nance Rd, Monroe NC 28110-7480
518109074        + William M Nettles, Charles Schwab & Co Inc Cust, Ira Contributory, 1030 Se Cr 245, Lake City FL 32025-1912
518109075        + William M Nettles &, Virginia C Nettles Ten By Ent, 1030 Se Cr 245, Lake City FL 32025-1912
518111226        + William Mahoney &, William Mahoney Iii Jt Ten, 1 Charles St S, Unit 304, Boston MA 02116-5452
518107525          William Marshall, 2011 Echo Park Ave, Los Angeles CA 90026-1960
518113693          William Michael Delaney Jr, 45 Elm Dr, Skillman NJ 08558-1608
518110281       #+ William Moore, 526 North Union Street, Byron IL 61010-9400
518116592          William Morris, 2 Penn Ave, Charleston SC 29407-7123
518107527        + William Moskovits, Charles Schwab & Co Inc Cust, 364 N Martel Ave, Los Angeles CA 90036-2516
518107526        + William Moskovits, Uta Charles Schwab & Co Inc, 364 N Martel Ave, Los Angeles CA 90036-2516
            Case 19-13273-VFP Doc 636 Filed 05/22/21 Entered 05/23/21 00:16:22                                             Desc
                            Imaged Certificate of Notice Page 201 of 241
District/off: 0312-2                                      User: admin                                                    Page 199 of 239
Date Rcvd: May 20, 2021                                   Form ID: pdf905                                             Total Noticed: 12649
518115061        + William Namorato, 14 Christinamarie Dr, Clifton Park NY 12065-7732
518107531          William Nguyen, 1046 Angelus Ave, San Diego CA 92114-3103
518109482          William Nguyen, 576 Francis Pl Sw, Lilburn GA 30047-4108
518109076          William Ortiz, 2769 Carambola Cir S, Coconut Creek FL 33066-2564
518113694          William P Pepe, 537 Barber Avenue, Brick NJ 08723-5306
518107533        + William Pamanian Rollover Ira Td, Ameritrade Clearing Custodian, 21910 Roscoe Blvd, Apt 210, Canoga Park CA 91304-3965
518116869          William Parker Mccullough, 901 Winton Chapel Rd, Rockwood TN 37854-5517
518110519          William Paterson, Helen Paterson, 709 Robleda Cres, Victoria V8s 3, British Columbia
518107534        + William Paul O'dea Ttee, O'dea Family Trust, U/A Dtd 10/03/1986, 1231 Essex Ln, Newport Beach CA 92660-5617
518115525          William Puthoff, 7346 Ayers Road, Cincinnati OH 45255-3911
518110282        + William R Burkardt, 10569 W Eagle Ct, Polo IL 61064-9098
518115062        + William R Cardone Jr, 400 Howell St, Pine Bush NY 12566-6505
518116317        + William R Knapick, 1453 W Pine St, Coal Township PA 17866-2509
518108005        + William R Nemphos As Tr, Of The William R Nemphos, 401k FBO William R Nemphos, 296 Metacomet Dr, Berlin CT 06037-3921
518113695          William R Worthington, 11 Huckleberry Ave, Sicklerville NJ 08081-1634
518118486          William Reay, 12152 Harcum Rd, Gloucester VA 23061-2517
518113696          William Robinson, 511 Thorny Lane, Glendora NJ 08029-1760
518107796          William Roddy, 211 Summit Pl 188, Silverthorne CO 80498
518118094          William Rowe, 3038 East Middleton Way, Salt Lake City UT 84124-3025
518112377          William S Burch, 1032 Groby Rd, Saint Louis MO 63130-2012
518115526          William S Paluch, 3965 Hedgewood Dr, Medina OH 44256-6522
518115063        + William Sakmann, 208 Tompkins Rd, Montgomery NY 12549-1246
518113697          William Scharnikow, 116 Selby Ct, Somerset NJ 08873-4787
518115527        + William Schieman & Lisa Schieman Tr, Schieman Family Revocable, Ua Sep 03 2002, 4838 Autumn Ln, Brooklyn OH 44144-3151
518109483          William Schulz, 1305 Woodhaven Ln Se, Smyrna GA 30082-3866
518111543          William Seppala, West Huff Boulevard 7219, Frederick MD 21702-8259
518112854        + William Sheppard Fowler, 1605 University City Blvd, Charlotte NC 28223-0001
518112855          William Smith, 1720 Lone Holly Way, Raleigh NC 27610-8264
518107535          William T Lee Rollover Ira Td, Ameritrade Clearing Custodian, 5 Hitching Post Ln, Bell Canyon CA 91307-1132
518117940          William Tate Inderlied Roth Ira Td, Ameritrade Clearing Custodian, 601 N Park Blvd Apt 803, Grapevine TX 76051-6911
518109077          William Timmerman, 1021 Briarwood Dr, Wauchula FL 33873-8801
518112856          William Troy Mccrary, 328 Canterbury Rd, High Point NC 27262-8303
518115064        + William V Carney, 743 Sylvan Ave, Bayport NY 11705-1541
518109078          William Wallace Cunningham, 351 Hancock St, Dunedin FL 34698-5720
518113028          William Wigglesworth, 62 Chester Turnpike, Auburn NH 03032-3206
518111972          William Wright, 6090 Hardy Ln, Howell MI 48855-9787
518116420          William Wylie, 1155 Westminster St, Providence RI 02909-1140
518107536        + William Yoskowitz &, Marguerite Gray Jt Ten, 1251 Normal Ave, Chico CA 95928-6540
518109484          Willie Goodwin, 4371 Winters Chapel Rd Apt 613, Atlanta GA 30360-2789
518111973          Willie J Works, 14510 Abbey Ln Apt B3, Apt B3, Bath MI 48808-7724
518116593          Willie James Davis Iii, 161 Sorrel Tree Ln, Elgin SC 29045-8343
518105202          Willie Lamb, 1620 Grady Dunn Road, Samson AL 36477-6502
518113698          Willie Martinez, 437 Clifton Avenue, Clifton NJ 07011-2644
518107537        + Willis Tadao Kawasaki &, Masako Kawasaki Jt Ten, 755 Holbrook Pl, Sunnyvale CA 94087-1803
518107538          Wilmer Rivas, 10511 Buford Ave, Inglewood CA 90304-1732
518111544          Wilson & Mcginnis, Pa Profit Sharing Trust, 813 Chesapeake Dr # 2, Cambridge MD 21613-9405
518109079          Wilson Brian Garbutt, 211 Nw 54th St, Ft Lauderdale FL 33309-2306
518118490          Windy Choi, 245 Meadow Dr, Christiansbrg VA 24073-1169
518112184        + Winfred A Stinar Iii &, Roxanne E Stinar Jt Ten, 15720 Conifer Cir, Park Rapids MN 56470-2616
518115065        + Wing F Szeto, 200-15 46th Road, Bayside NY 11361-3000
518110283        + Winnie Moy &, Michael Moy Jt Ten, 216 W 19th St, Chicago IL 60616-1075
518107539        + Winston B Ramos Dvm &, Leticia Ramos Jt Ten, 18130 Cowbell Ct, Rowland Heights CA 91748-4758
518109485        + Winston Ridgway Cowart, 10 Turnberry Ln, Lookout Mountain GA 30750-2700
518105548          Wizard Investment Network Llc, 4025 E. Bellerive Dr., Chandler AZ 85249-4574
518112185          Wladymyr Szulga, Jadwiga Szulga, 4707 Wingard Ln, Brooklyn Ctr MN 55429-1230
518109486          Wojciech Plesniarski &, Melita Plesniarski Jt Ten, 3065 Paces Woods Dr, Lawrenceville GA 30044-3514
518113699        # Wolcot Capital Inc, Attn: Nicholas Ponzio, 7 Warrenton Ln, Colts Neck NJ 07722-1065
518109504          Wolfgang Seidel, Enzianweg 22a, D-82335, Berg, Germany
518108029        + Wolsey Semple &, Eva Sempledavis Jtwros, 1811 Lamont St Nw, Washington DC 20010-3064
518115066        + Woodly Aurelus, 167 Brighton Avenue 1rst Floor, Staten Island NY 10301-2815
518109083          Woodrow Cundiff, 4245 15th Street, Vero Beach FL 32960-2724
518115067        + Wu-Hsuan Hsu, 63-30 Dieterle Crescent, Rego Park NY 11374-4823
518043058          Wuxi Biologics (Hong Kong) Limited, 26-81 3/F, Building 26,299 Middle Fute R, CHINA
            Case 19-13273-VFP Doc 636 Filed 05/22/21 Entered 05/23/21 00:16:22                                                      Desc
                            Imaged Certificate of Notice Page 202 of 241
District/off: 0312-2                                         User: admin                                                        Page 200 of 239
Date Rcvd: May 20, 2021                                      Form ID: pdf905                                                 Total Noticed: 12649
518036529            Wuxi Biologics (Hong Kong) Limited, Unit C, 20/F, OfficePlau @Mong Kok,, No. 998 Canton Road, Hong Kong
518117943            Wyatt Dickey, 438 Fm 2929, Huntsville TX 77340-2440
518108058        +   Wycliffe O Nakitare, 705 Village Cir Apt B, Newark DE 19713-2989
518112186            Wyse Wahidi, 316 Sanburnol Drive Northeast, Minneapolis MN 55432-1126
518109487            Xavier Brager, 470 16th St Nw Apt 5027, Atlanta GA 30363-3008
518116380            Xavier Grelier Inc., A/S De M. Xavier Grelier, 1278 Rue Gilford, Montreal H2j 1, Quebec
518115528            Xavier Hernandez, 1835 Heatherdowns Blvd, Toledo OH 43614-3937
518115069        +   Xi Ji Chen &, Long Chen Jt Ten, 5324 18th Ave Fl 2, Brooklyn NY 11204-1522
518107540            Xia Wu, 2337 Fox Hills Dr Apt 301, Los Angeles CA 90064-2671
518115070        +   Xiao Y Loh, 13820 31st Rd Apt 3h, Flushing NY 11354-2102
518118857        +   Xiaobing Wang, 8408 71st St Ne, Marysville WA 98270-8084
518115681            Xiaochuan Kuang, 69 Royal West Dr, Brampton On L6x 0v9, Ontario
518107541            Xiaodong Feng Ira Td Ameritrade, Clearing Custodian, 9718 Harrier Way, Elk Grove CA 95757-8150
518118858        +   Xiaohong Disdero &, Christopher Roy Disdero Jt Ten Tod, 12820 30th Ave Se, Everett WA 98208-6160
518115529        +   Xiaomei Tang, 4601 Mark Trl, Copley OH 44321-1465
518113700        +   Xiaoming Qiu, 189 S Moetz Dr, Milltown NJ 08850-1303
518115071        +   Xiaonong Li, 10221 63rd Road 34b, Forest Hills NY 11375-1061
518118859            Xin Huang, 510 6th Avenue South 403, Seattle WA 98104-3876
518107542        +   Xing Juan Wu, 643 46th Ave, San Francisco CA 94121-2405
518107543        +   Xing Juan Wu, Charles Schwab & Co Inc Cust, Roth Contributory Ira, 643 46th Ave, San Francisco CA 94121-2405
518111227        +   Xinrong Zhuang, Po Box 552, North Easton MA 02356-0552
518109084            Xiuli Huang, 7 Springer Ct, Ormond Beach FL 32174-8436
518111545            Xuan Wu, 10719 Bridlerein Terrace, Columbia MD 21044-3656
518109695            Xuefeng Lin And, Jie Liu Jtwros, 5980 E Playwright St, Boise ID 83716-5792
518118491        +   Xueyu Song As Cust For, Yawen Lin Utma Va, 21798 Green Stable Sq Apt 202, Ashburn VA 20147-6781
518110729        +   Xujun Gu, 10730 Anna Lane, Independence KY 41051-7105
518113701        +   Xunwei Dong, 208 Mountain Ave, Summit NJ 07901-3236
518109488            Yabo Guan, R/O Ira Vftc As Custodian, 1310 Seale Dr, Alpharetta GA 30022-6139
518109489            Yadira Shields, 14 Whitaker Way, Midway GA 31320-7146
518111228            Yaimylee Cruz, 36 Barclay St Apt 2, Worcester MA 01604-4272
518115072       #+   Yair Fazilov, 520 East 9th Street, Brooklyn NY 11218-3157
518113029        +   Yajnesh Behera, 13 Newcastle Dr 8, Nashua NH 03060-6671
518115682            Yakim Danylchuk, 55 Mountain View Rd, Arnprior On K7s 3g9, Ontario
518117944            Yakov Shikhman, 2042 Nottingham Pl, Allen TX 75013-2913
518116319        +   Yan Luo, Ira, Td Ameritrade Clearing Custodian, 177 Orchard Cir, Lansdale PA 19446-5933
518113892            Yan Wen Ye, 8020 S Rainbow Blvd, Ste. 100-169, Las Vegas NV 89139-6483
518115074        +   Yan Xu, 8185 Pompey Pines Dr, Manlius NY 13104-8329
518111546        +   Yang Su, 418 Ridge Rd Apt 9, Greenbelt MD 20770-1649
518107544            Yang Zhang, Apex C/F Roth Ira, 18505 Los Machos Dr., Rowland Hts CA 91748-2849
518115075        +   Yani Brown, 40 E Sidney Ave 4p, Mount Vernon NY 10550-1420
518113703            Yanky Cisner, Lodz Drive 1, Lakewood NJ 08701-6115
518115076        +   Yanqing Chen, 1810 E 31st St, Brooklyn NY 11234-4440
518109085        +   Yanyan Li, 450 Nw 20th St Apt 314, Boca Raton FL 33431-7907
518118492            Yasemin Celik, 44810 Old Ox Rd, Sterling VA 20166-2328
518116421            Yash Dhuri, 40 Sylvan Dr, East Greenwich RI 02818-4042
518109086            Yash Patel, 6787 Krenson Oaks Circle, Lakeland FL 33810-2157
518118493        +   Yatradeo Coomar Roth Ira, Td Ameritrade Clearing Custodian, 2516 1st Rd S, Arlington VA 22204-1921
518107546            Ye Yeu Cheong, 2542 Via Pisa, Del Mar CA 92014-3816
518118862            Yechao Zhang, 14307 Stone Ave N, Seattle WA 98133-7020
518043059        +   Yellow Pages United, P.O. Box 53282, Atlanta, GA 30355-1282
518107547        +   Yen H Nguyen Ira Td Ameritrade, Clearing Custodian, 1525 Sierra Creek Way, Ste 18, San Jose CA 95132-1946
518107548            Yen Nguyen Jr, Tod, 1525 Sierra Creek Way, San Jose CA 95132-1946
518116663            Yen-Nan Kuo, 7f No 11 Lane 36 See 2, Shui Yuen Rd Shih-Jy City, Taipei 221, Taiwan
518107549            Yeng Vang, 8616 Daimler Way, Sacramento CA 95828-5857
518107550            Yesenia Lopez Ira, Td Ameritrade Clearing Custodian, 1523 Crom St, Manteca CA 95337-6507
518107551            Yeshwanth Jakkula, 3200 Truxel Rd Apt 202, Sacramento CA 95833-1059
518107552            Yessica Soto Mendez, 662 W 21st St, San Pedro CA 90731-5524
518115687            Yi Zheng, Wei Liu, 2 Parkheights Trail, Nobletonon L7b 0n3, Ontario
518111229        +   Yijun Yang, 36 Amberwood Drive, Winchester MA 01890-2233
518118864            Yimin Zhou & Feifei Deng Jt Ten, 1809 Gallagher Ct Nw, Olympia WA 98502-9008
518113704            Ying Lam, 162 Robertson Way, Lincoln Park NJ 07035-1850
518112378        +   Yingcai Su &, Hui Lee Jt Ten, 1345 W Shadowlawn St, Springfield MO 65810-2795
518043060            Yissum, Hi-Tech Park, Edmond J Safra Campus, Giv, ISRAEL
            Case 19-13273-VFP Doc 636 Filed 05/22/21 Entered 05/23/21 00:16:22                                                 Desc
                            Imaged Certificate of Notice Page 203 of 241
District/off: 0312-2                                        User: admin                                                      Page 201 of 239
Date Rcvd: May 20, 2021                                     Form ID: pdf905                                               Total Noticed: 12649
518113705            Yogesh Kumar Gupta, 120 Royal Dr, Apt 389, Piscataway NJ 08854-3799
518110862            Yogi Hill Corporation, 2156 Barksdale Blvd, Bossier City LA 71112-2130
518109087        +   Yolanda Dawn Terrell, 306 Orangewood Ln, Largo FL 33770-4013
518111547            Yolanda Jones, 11800 Edmont Pl, Waldorf MD 20601-4939
518107553            Yolanda R Wafer, 4530 Foxcatcher Way, Stockton CA 95212-2764
518107554            Yolanda Wafer, 4530 Foxcatcher Way, Stockton CA 95212-2764
518115078            Yomaira Rodriguez, 11414 115th Street, South Ozone Park NY 11420-1902
518115079        +   Yomtov Dirnfeld, C/O Abrahem Dirnfeld, 18 Taft Ln, Spring Valley NY 10977-1924
518105009            Yonghong Zhang, No 128 Mingguang Rd, Xian Shaanxi 710016, China
518116320        +   Yonina Jacobson, 167 Summit Lane, Bala Cynwyd PA 19004-2918
518113706            Yonni Juanites, 28 Estate Rd, Lumberton NJ 08048-3420
518110284            Yosef Bernath, 6723 N Sacramento Ave, Chicago IL 60645-4222
518107555            Yosef Tobesman, 39643 Royal Palm Drive, Fremont CA 94538-1845
518107556        +   Young Park &, Jong Park Jt Ten, 32831 Valentino Way, Temecula CA 92592-1441
518115530        +   Young Tae Kim, Charles Schwab & Co Inc Cust, Ira Rollover, 268 Frankfort Sq, Columbus OH 43206-1059
518111230            Young Wong, 226 Belmont St, Quincy MA 02170-1441
518110614            Yousef Almailem, P.O.Box. 4692, Tinggian Tunku Bukit Tunku, Kuwait
518107557            Yowiro Fnu, 1621 S Cordova St, Alhambra CA 91801-5509
518107558        +   Yu Zhang, 344 Bangor Ave, San Jose CA 95123-2002
518119047            Yuanwei Yan, 935 Eagle Hts Apt D, Madison WI 53705-1636
518111548        +   Yue Sun, 2 Wandering Trail Ct, Potomac MD 20854-2373
518118494            Yugesh Kharel, Pooja Panta, 1405 Decatur Dr, Charlottesvle VA 22911-7499
518116321            Yuguo Zhang, 415 Harrisburg Avenue, Lancaster PA 17603-2827
518115080        +   Yuk Ting Frost Ng, 7104 8th Ave, Brooklyn NY 11228-1009
518110285        +   Yun Yun Lee, 2915 Compton Rd, Aurora IL 60504-5868
518105570            Yunde Han, 823 Gulfview Pl, Victoria V8y 2r6, British Columbia
518111974            Yung Liang Lo, 3757 Oxley, Troy MI 48083-5343
518109088            Yunior Dopico, 10908 Paso Fino Drive, Wellington FL 33449-8012
518112857       #+   Yunnie Yang, Sep Ira Vftc As Custodian, 56 S Lexington Ave # 407, Asheville NC 28801-3359
518107559        +   Yuqing Liu &, Enoka Kawika Jtwros, 33 Tehama St, Unit 148, San Francisco CA 94105-3143
518112858            Yusef Davis, 436 Marquis Dr, Cameron NC 28326-6253
518112188        +   Yuzhe Guan, 607 Woodduck Dr Unit C, Woodbury MN 55125-1832
518113707            Yves Dugar, 320 Ellis Ave, Irvington NJ 07111-4435
518110514            Yves I Corcos, 25 B Moshe Shapira, Netanya, Israel
518110863            Yvette Perry, 941 Lucile St, Natchitoches LA 71457-6238
518109633        +   Yvonne K Moen Rollover Ira, Td Ameritrade Clearing Custodian, 10670 200th St, Davenport IA 52804-9099
518108006            Yvonne Mora, 12 Beckerle St, Danbury CT 06811-4608
518117945        +   Yvonne Petrosky, Charles Schwab & Co Inc Cust, Ira Rollover, 7800 N Sam Houston Pkwy E, Apt 8104, Humble TX 77396-4608
518112189            Zach Moore, 210 West Grant St Apt 203, Minneapolis MN 55403-2243
518118865            Zach Thompson, 20308 8th Ave Nw, Shoreline WA 98177-2108
518109491            Zacharia Robillard, 18 Concordia Dr, Savannah GA 31419-6205
518111549        +   Zachary A Barnes, 3401 Millie Way, Manchester MD 21102-1746
518110286            Zachary Aters, 1281 Pappas Ct, Elgin IL 60123-1225
518115810            Zachary Bradcovich, 10555 Se Mather Rd, Clackamas OR 97015-8291
518116870            Zachary Brazil, 180 London Ln, Franklin TN 37067-4460
518116633            Zachary Brown, 46001 238th St, Wentworth SD 57075-7307
518110864        +   Zachary Burch, 234 D Arceneaux Rd, Scott LA 70583-5010
518112859            Zachary Compton, 107 Oxyard Way, Cary NC 27519-7327
518117946            Zachary Criss & Anthony Criss Ten, Com, 6405 Guilford St, Fort Worth TX 76119-7110
518107560            Zachary Dawn, 3031 King Cir, Marina CA 93933-3616
518116594        +   Zachary Dodson, Amanda J Dodson, 105 Venice St, Summerville SC 29483-8344
518112379            Zachary Downen, 405 Boone's Lick Road, Saint Charles MO 63301-3575
518109091        +   Zachary Drean, Charles Schwab & Co Inc Cust, Roth Contributory Ira, 9542 Castleford Pt, Orlando FL 32836-5766
518115683            Zachary Dsouza, 5 Jacques Rd, Scarborough On M1x 1z1, Ontario
518115082            Zachary Goldstein, Trad Ira Vftc As Custodian, 38 Stoothoff Dr, New Hyde Park NY 11040-3621
518115083        +   Zachary Henry Cooper, 309 5th Ave Apt 34c, New York NY 10016-6554
518111231        +   Zachary Howell, 155 Broadmeadow St 2, Marlborough MA 01752-3432
518112860        +   Zachary Ingram, 5 Harrow Pl, Greensboro NC 27455-2024
518112861            Zachary Martin, 1006 Calahan Ln, Knightdale NC 27545-6355
518117948            Zachary Montgomery, 101 Eagle Ave, Sheppard Afb TX 76311-1002
518110731            Zachary Newman, 470 Johnson Ave, Lexington KY 40508-1432
518110287            Zachary Paul Dicken, 2940 N Lakewood Ave, Chicago IL 60657-4155
518112380            Zachary Russell, 3241 Walter Ave, Maplewood MO 63143-3915
            Case 19-13273-VFP Doc 636 Filed 05/22/21 Entered 05/23/21 00:16:22                                                                  Desc
                            Imaged Certificate of Notice Page 204 of 241
District/off: 0312-2                                                  User: admin                                                            Page 202 of 239
Date Rcvd: May 20, 2021                                               Form ID: pdf905                                                     Total Noticed: 12649
518111975                Zachary Skrout, 2886 Lansdowne Rd, Waterford Township MI 48329-2949
518111232              + Zachary Tyler Cole, 285 Main St, Spencer MA 01562-1865
518113708                Zachary Vetro, 23 Pontiac Dr, Medford NJ 08055-8146
518116597                Zachary Walden, 107 Hominey Hills Rd, Six Mile SC 29682-9784
518112862                Zachery Shatley, 245 Memorial Dr Ste 6156, Cullowhee NC 28723-8911
518105203                Zack Chancellor, 159 Deerfield Dr, Troy AL 36081-6112
518109492                Zack Hathaway, 200 Lake Cir, Dawsonville GA 30534-7421
518107561                Zack Sithisombath, 421 South Dale Avenue, Anaheim CA 92804-2008
518116323                Zackary Cooper, 1227 Scott Rd, Clarks Summit PA 18411-9724
518119114                Zade Cyr & Jessica Cyr Jt Ten, 1848 E 21st St, Cheyenne WY 82001-4136
518119115              # Zade T Cyr, 1848 E 21st St, Cheyenne WY 82001-4136
518111976                Zaher Jabr, 1157 Ironwood Ct Apt 203, Rochester MI 48307-7008
518117950                Zahida P Mian Cust, Sophia F Mian Ugma Tx, 4218 Sun Meadow Dr, Houston TX 77072-1455
518116324                Zaid Alzaid & Annette Alzaid Jt, Ten, 212 Dombey Dr, Pittsburgh PA 15237-2338
518117951                Zain Nayani, 6711 Spring Hollow St, San Antonio TX 78249-2712
518111977                Zainab Aljebori, 23450 Wilson Avenue, Dearborn MI 48128-1757
518109092                Zak Ali, 414 Sw 79th Ter, North Lauderdale FL 33068-1121
518115084              + Zak Schaffstall, 136 N Division St Apt 207, Buffalo NY 14203-2235
518109634                Zane Clarke, 8403 Woodstone Ct Sw, Cedar Rapids IA 52404-9090
518112190                Zane Paul, 821 E Lake St, Osakis MN 56360-9002
518108007                Zannis I Gazis, 39 Hallie Ln, Somers CT 06071-1200
518112191                Ze Xiong, 7508 Colfax Ave North, Minneapolis MN 55444-2549
518115085              + Zeb Grassel, 57 Cambridge Ct, Fairport NY 14450-9175
518110289                Zeeshan Tarique, 360 East South Water Street 39, Chicago IL 60601-4028
518111978                Zeinalaabedin Ali, 8807 Caroline St, Taylor MI 48180-3848
518107563              + Zhesi Sun, 4020 Valley Ave, Chula Vista CA 91911-6200
518105551              + Zhichao Zhang, 1522 W Musket Way, Chandler AZ 85286-7085
518043061              + Zhihua Zhang, 3 Wellington Drive, Basking Ridge, NJ 07920-3825
518113709                Zhihua Zhang &, Zhen Zhang Jtwros, 3 Wellington Drive, Basking Ridge NJ 07920-3825
518111979              + Zhijian Wang &, Yixi Wang Jt Ten, 1279 Hartland Dr, Troy MI 48083-5431
518109093                Zhiquan Su, 14691 Sw 33rd Ct, Miramar FL 33027-3729
518107564              + Zhixiong Gong &, Yulan Ding Jt Ten, 12748 Shaffer Ct, Moreno Valley CA 92553-5632
518110486                Zhongping Liao, 13962 Primo Way, Carmel IN 46074-8241
518115632                Zia Rehman, 14725 Jordan Ct, Glenpool OK 74033-6017
518118497                Ziauddin Ahmed &, Leigh A Toki, Po Box 8251, Falls Church VA 22041-8251
518107565                Zihan Li, 525 Fairview Ave, Arcadia CA 91007-6736
518107566                Ziming Li, 3652 Claremont St, Irvine CA 92614-6613
518116325                Zinora Ann Koven-Szumski, 189 Peninsula Dr, Bear Creek Township PA 18702-8294
518118498                Zita S. Pecoraro &, Vincent Pecoraro Jr Ten Com, 3162 Clayview Circle, Salem VA 24153-8661
518118499                Ziyad N Shawar, 471 Denbigh Blvd, Newport News VA 23608-3808
518115087              + Zong Min Liu, 32 Henry St Apt 6, New York NY 10002-6940
518112192                Zubair Ahmed, 341 Naegele Ave, Columbia Heights MN 55421-3769
518115685                Zuber Patel, 516-70 Stevenvale Drive Dr E, Scarborough On M1g 1e1, Ontario
518115088              + Zulfet Ceman, 8611 151 Ave Apt 2 K, Howard Beach NY 11414-1328
518352821              + iCO Therapeutics Inc., c/o Cooley LLP, Attn: Joseph W Brown, 55 Hudson Yards, New York, NY 10001-2163
518043019              + net2phone, 520 Broad Street, Newark, NJ 07102-3195

TOTAL: 12631

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI). Electronic transmission is in Eastern
Standard Time.
Recip ID                  Notice Type: Email Address                                    Date/Time                 Recipient Name and Address
smg                       Email/Text: usanj.njbankr@usdoj.gov
                                                                                        May 20 2021 21:24:00      U.S. Attorney, 970 Broad St., Room 502, Rodino
                                                                                                                  Federal Bldg., Newark, NJ 07102-2534
smg                    + Email/Text: ustpregion03.ne.ecf@usdoj.gov
                                                                                        May 20 2021 21:24:00      United States Trustee, Office of the United States
                                                                                                                  Trustee, 1085 Raymond Blvd., One Newark
                                                                                                                  Center, Suite 2100, Newark, NJ 07102-5235
518042942              + Email/Text: ndiv.bkrpt.notice@airgas.com
                                                                                        May 20 2021 21:24:00      Airgas USA LLC, 6055 Rockside Woods Blvd,
                                                                                                                  Independence, OH 44131-2301
518115859                 Email/Text: bidur504@gmail.com
                                                                                        May 20 2021 21:23:00      Bidur Bk, 518 Barry Ct, Mechanicsburg PA 17050
518252367                 Email/Text: creditadministration@broadridge.com
            Case 19-13273-VFP Doc 636 Filed 05/22/21 Entered 05/23/21 00:16:22                                                           Desc
                            Imaged Certificate of Notice Page 205 of 241
District/off: 0312-2                                              User: admin                                                         Page 203 of 239
Date Rcvd: May 20, 2021                                           Form ID: pdf905                                                  Total Noticed: 12649
                                                                                   May 20 2021 21:23:00     Broadridge Financial Solutions, 1155 Long Island
                                                                                                            Ave., Edgewood, NY 11717
518110914             + Email/Text: jwrymsha@hotmail.com
                                                                                   May 20 2021 21:23:00     Catherine M Rymsha &, Mary E Rymsha Jt Ten,
                                                                                                            154 Bachelor St, West Newbury MA 01985-1921
518116453                Email/PDF: craigmedema@hotmail.com
                                                                                   May 20 2021 21:22:00     Craig Medema &, Karrie Medema Jtwros, 3116
                                                                                                            Torrence Branch Dr, Fort Mill SC 29708-8108
518115972                Email/Text: yawniebegood@yahoo.com
                                                                                   May 20 2021 21:23:00     Fmt Co Cust Ira, FBO John T Moore, 5 Sylvan Ct,
                                                                                                            Milton PA 17847-8928
518042995                Email/Text: ali@htlbio.com
                                                                                   May 20 2021 21:22:00     HTL Biosolutions Inc, 3543 Old Conejo Rd. #105,
                                                                                                            Newbury Park, CA 91320
518043001                Email/Text: sbse.cio.bnc.mail@irs.gov
                                                                                   May 20 2021 21:23:00     IRS Department of the Treasury, 310 Lowell
                                                                                                            Street, Stop 832, Andover, MA 01810
518110003                Email/Text: Sweetandlowjoe@yahoo.com
                                                                                   May 20 2021 21:23:00     Joseph W Camphouse &, Roberta J Camphouse, Jt
                                                                                                            Ten Wros, 10 N Broadway St, Joliet IL 60435
518108591                Email/Text: soaresja@aol.com
                                                                                   May 20 2021 21:23:00     Joseph A Soares &, Cydney Soares Jtwros, 2731
                                                                                                            Woodbury Ct, Navarre FL 32566-7969
518043014                Email/Text: billingsupport@mediantonline.com
                                                                                   May 20 2021 21:23:00     Mediant Communications Inc, 3 Columbus Circle,
                                                                                                            New York, NY 10019
518114849                Email/Text: Bobandsandi103@gmail.com
                                                                                   May 20 2021 21:23:00     Robert D Grievson &, Sandra A Grievson Jt Ten,
                                                                                                            63 102 Maplewood Ave, Honeoye Falls NY 14472
518043041             + Email/Text: tcohen@sheppardmullin.com
                                                                                   May 20 2021 21:24:00     Sheppard Mullin Richter & Hampton LLP, 333
                                                                                                            South Hope Street, 43rd Floor, Los Angeles, CA
                                                                                                            90071-1422
518113630                Email/Text: stourbridge@verizon.net
                                                                                   May 20 2021 21:25:00     Stourbridge Investments Llc, Attn: Steve
                                                                                                            Schnipper, 700 Summit Rd, Union NJ 07083-7749
518112362                Email/Text: techurch1@yahoo.com
                                                                                   May 20 2021 21:22:00     Thomas E Church, 13507 Penny Hollow Rd,
                                                                                                            Eugene MO 65032-2110
518931044             + Email/Text: ustpregion03.ne.ecf@usdoj.gov
                                                                                   May 20 2021 21:24:00     United States Trustee, One Newark Center, Suite
                                                                                                            2100, Newark, NJ 07102-5235

TOTAL: 18


                                                      BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
Recip ID        Bypass Reason Name and Address
aty                           SATT PACA CORSE, c/o Barbara L Farley, Esquire, 13 Wilkins Avenue, Haddonfield
cr                            Andrew Mclaws
intp                          Armory Securities, LLC
cr                            Charles Roenfanz
cr                            Chirag Patel
cr                            Elizabeth J Baird
cr                            Eric Hughes
cr                            Fidelity Venture Capital Ltd.
intp                          ICo Therapeutics Inc., c/o Cooley LLP, 1114 Avenue of the Americas, New York
cr                            Jacqueline Baxter
cr                            Kim Shelby
cr                            Michael Cha
cr                            Sean Bolvin, 110-1140 Wellington Street, Ottawa, CN M4POA2
intp                          Walter Reave
518036505                     Alpha Capital Anstalt, Lettstrasse 32, 9490 Vaduz, Lichtenstein
518113710                     Andy Osmond &, Jessie P Osmond Jt/Wros, 3 Willis Place, Lewisporte NL A0G 3A0
518116346                     Fio Banka As, V Celnici 10, Millenium Plaza V Celnici 10, 1 117 21, Prague
518036515                     Jean Kadouche, Atlante Biotech SAS, 62, Boulevard, Arago, 75013, Paris
518116337                     Jose E Bonilla C/O P Vasquez, Caparra Hillsvillage Th8, Lote B1 Calle Nogal, Guaynabo 968, Puerto Rico
518119145                     M Alain Mailhot, 992 Rte Des Bles D'or, G0x 2w0
            Case 19-13273-VFP Doc 636 Filed 05/22/21 Entered 05/23/21 00:16:22                                                  Desc
                            Imaged Certificate of Notice Page 206 of 241
District/off: 0312-2                                       User: admin                                                        Page 204 of 239
Date Rcvd: May 20, 2021                                    Form ID: pdf905                                                 Total Noticed: 12649
518119146                 M Patrick Dion, 209 Rue Des Explorateurs, G0s 2w0
518036519                 Meda Pharma SARL, 43 Avenue John Fitzgerald Kennedy, L-1855 Luxumbourg
518889252                 Paul Tartaglia, 105-4111 Hastings Street
518117953                 Ricardo R Barrios Solorzano, Centro Pellas 8th Floor, Managua Intl, Nicarag, Ua
518889736                 Shir Frumin, Frumin Mizrach Nachum & Co., Shmuel hanagid 1, Jerusalem Isreal
518116345                 Tmb Pacific Global Management, Sole Proprietorship, Tim Beckett, 187 Dorado Bch E 646, Puerto Rico
518108061                 Todd William Lubaczewski, Thorbeckelaan 132, 2564 Bt The Hague 2564bt, Netherlan
518108062                 Yi Lu, De Hoge Kei 103, Weert 6001 Jb, Netherlan
aty           *+          Lowenstein Sandler LLP, One Lowenstein Drive, Roseland, NJ 07068-1791
cr            *+          Benjamin Mccormack, PO BOX 193, New Castle, NH 03854-0193
cr            *+          Christopher Worgan, PO BOX 1218, Middlebury, CT 06762-1218
cr            *           Jeanne M Titanski, 325 Siko Road, Honesdale, PA 18431-7807
cr            *+          Jose Beitia, 3912 Maximilian Ct, Fairfax, VA 22033-2736
cr            *+          Mackenzie Black, 10009 E Wavelength Ave, Mesa, AZ 85212-9213
cr            *+          Mark Cherry, 336 West Boggs St, Lexington, GA 30648-2319
cr            *+          Mark Manning, 1502 Lehigh Ave, Apt 103, Glenview, IL 60026-2044
cr            *+          Matthew Warman, 8560 Golden Cloud Lane, Knoxville, TN 37931-3164
cr            *+          Richard R Woods, 645 Rambleton Dr, Vacaville, CA 95688-9246
cr            *+          Robin S Haspiel, 457 N.E. 2nd St, Williston, FL 32696-2121
cr            *+          Salvatore DiMarco, 1196 N Carroll St, Hampstead, MD 21074-1681
cr            *+          Thomas H Sutherland Ira, TD Ameritrade Clearing Custodian, 101 Teal Dr, Wellford, SC 29385-9777
518111258     *           Ann Jeudy, 1728 Emory St, Frederick MD 21701-9303
518109125     *           Arthur Fletcher, P O Box 2753, Douglas GA 31534-2753
518114012     *+          Avraham C Jaffa, 980 E 19th St, Brooklyn NY 11230-3805
518108159     *           Berniebe Antonio Moore, 8553 Raquel Ln, Tallahassee FL 32312-3898
518115862     *+          Bny Mellon, Us Proxy Department, 525 William Penn Place, Suite 0400, Pittsburgh PA 15259-0001
518189122     *+          Bracha Goetz, 771 Stelton Street, Teaneck, NJ 07666-5324
518118138     *+          Bruce Raddock, 410 Lexington Way, Stanardsville VA 22973-3372
518118139     *           Bruce Raddock, 410 Lexington Way, Stanardsville VA 22973-3372
518113127     *+          Charles Schwab Bank Ttee, United Airline Pilot Ret Plan, FBO Eugene Joseph Barton, 8 Oak Ct, Spring Lake NJ 07762-2192
518112517     *           Christ Barlas, 767 Caribou Rd, Asheville NC 28803-1844
518115160     *           Christopher M Kousagan, 7930 Manorgate St, Lewis Center OH 43035-6014
518115638     *           Curtis Gilfillan, 3209 Dovetail Hts, Nepean On K2j 3v5, Ontario
518108275     *           Dariusz Rusnak, Elzbieta Rusnak, 21618 Hobby Horse Ln, Christmas FL 32709-9272
518116467     *           Duane Dawes, 114 Cottage Cir, Myrtle Beach SC 29579-7002
518118194     *           Dube Burje, 300 Yoakum Pkwy, Apt 1404, Alexandria VA 22304-4061
518107856     *           Eric Goodman, 152 Quail Run Rd, Suffield CT 06078-1803
518106090     *           Fei-Fan Chan, 999 E Valley Blvd Unit 73, Alhambra CA 91801-0973
518111339     *           Fmt Co Cust Ira Rollover, FBO Gilmore House, 8429 Fingerboard Rd, Frederick MD 21704-7618
518109895     *           Fmt Co Cust Ira Rollover, FBO Eliseo F Sotelo, 6045 N Lawndale Ave, Chicago IL 60659-3111
518110357     *           Fmtc Custodian - Roth Ira, FBO Bruce Barker, 325 N Milton St, Rensselaer IN 47978-2326
518105101     *           Frank Willis, 3412 Southmont Dr, Montgomery AL 36105-2211
518106204     *+          Franklin Howard Turner FBO, T Turner Ed Savings Acct, Charles Schwab & Co Inc Cust, 2460 Saxon St, Martinez CA
                          94553-3434
518106205     *+          Franklin Howard Turner FBO, T Turner Ed Savings Acct, Charles Schwab & Co Inc Cust, 2460 Saxon St, Martinez CA
                          94553-3434
518109915     *           Gary Ganzman, 520 W Meadow Ave, Lombard IL 60148-1534
518115645     *           Gary Whelan, 1715 Teakdale, Ottawa On K1c 6m8, Ontario
518105563     *           Gerald Greer, 8634 Lakewood Ctr, Whistler V8e 0g1, British Columbia
518116353     *           Gorgui Salif Ngom, A-235 6e Avenue Ave, Lasalle H8p 2l2, Quebec
518106291     *           Hemant Jain, 17312 Ralphs Ranch Rd, San Diego CA 92127-7868
518109943     *           Ilyoung Kim, 11122 N Jason Dr, Dunlap IL 61525-8918
518129307     *+          Internal Revenue Service, PO Box 7346, Philadelphia, PA 19101-7346
518112631     *           Janet Keith, 4235 Isenhour Road, Kannapolis NC 28081-7405
518118674     *           Jarrod L Boyle, 157134 Sonova Rd, Prosser WA 99350-9353
518117370     *           Jeffrey Taylor, 614 Bondstone Dr, Dallas TX 75218-1718
518112084     *           Jie Liang, 2154 Ponderosa Dr Sw, Rochester MN 55902-1106
518114500     *+          Joseph Aho, 5 Depot St, Worcester NY 12197-7700
518106551     *+          Judith Moskovits, Charles Schwab & Co Inc Cust, 364 N Martel Ave, Los Angeles CA 90036-2516
518106552     *+          Judith Moskovits, Charles Schwab & Co Inc Cust, 364 N Martel Ave, Los Angeles CA 90036-2516
518105426     *           Julie Ellen Dixon, 7155 N Finger Rock Pl, Tucson AZ 85718-1405
518113824     *           Kenneth L Donaldson, Po Box 1738, Fallon NV 89407-1738
518105440     *+          Kosta Lozevski, Tod Registration, Tod Account, 12621 West Morning Vista, Peoria AZ 85383-2442
            Case 19-13273-VFP Doc 636 Filed 05/22/21 Entered 05/23/21 00:16:22                                                 Desc
                            Imaged Certificate of Notice Page 207 of 241
District/off: 0312-2                                      User: admin                                                        Page 205 of 239
Date Rcvd: May 20, 2021                                   Form ID: pdf905                                                 Total Noticed: 12649
518105444     *           Kumar Gaurav, 26984 N 101st Ln, Peoria AZ 85383-8878
518116649     *           Kungstradgardsgatan 2, Stockholm, Se-106 70, Sweden
518116650     *           Kungstradgardsgatan 2, Stockholm, Se-106 70, Sweden
518116651     *           Kungstradgardsgatan 2, Stockholm, Se-106 70, Sweden
518111577     *           Lewis Loon, 736 Brunswick Rd, Richmond ME 04357-3112
518115658     *           Maitland Russell Misener, Po Box 403, Dorset On P0a 1e0, Ontario
518106767     *           Marisa Tijerina, 9643 Dale Ave, Sunland CA 91040-1407
518116129     *           Mark Hurwitz, 627 Broad Acres Rd, Penn Valley PA 19072-1510
518107737     *           Matthew White, 6512 Iris Street, Arvada CO 80004-2934
518110510     *           Meitav Dash Trade Ltd $18407, Trust A/C For Customers 7 Esop, Sheshet Hayamim 30, Champion Tower 23r, Bney Brak
                          512021, Israel
518106823     *           Michael F Bell, 8201 Orangewood Ave, Stanton CA 90680-3351
518118756     *           Michael R Mazrum, 9314 Canyon Rd E Unit 68, Puyallup WA 98371-6393
518110102     *           Mohanie Harrinam, 781 Martin Dr, Elgin IL 60120-3137
518119155     *           Monsieur Abdelhak Achouri, 3231 Boul Du Versant-Nord, G1x 3v5, Quebec
518119179     *           Mr Brian Skidmore, 21476 76 Ave, Langley V2y 2e8, British Columbia
518119192     *           Mr Evert Van Woudenberg, 53 Fairmeadow Ave, North York M2p 1w8, Ontario
518119206     *           Mr Kenneth Rodger Nash, 41883 James St, St Thomas N5p 4l5, Ontario
518119260     *           Mr. Brandon Jay Merenick, 69 Milford Cres, Brampton L6s 3e3, Ontario
518119326     *           Mr. Shawn C Bamford, 2198 Wickerson Rd, London N6k 0c3, Ontario
518119373     *           Mrs. Tao Lin, 741 Av George-V, Lachine H8s 2r9, Quebec
518119392     *           Ms. Valarie Mcdonald, 34923 Edgeview Pl, Abbotsford V2s 7r8, British Columbia
518119398     *           Natexis Banques Populaires, Attn Ct Caen Service Operations, Diverses 10 Rue Roquemonts, 14099 Caen Cedex 9, France
518119400     *           National Bank Of Greece, 330 El. Venizelou Avenue, 17675 Kallithea, Athens, Greece
518115403     *           Nicholas Cathcart, 1609 South St., Piqua OH 45356-2757
518116654     *           Nordnet Bank Ab, Single Agency Account, Alstroemergatan 39, Se-112 47 Stockholm, Sweden
518106963     *           Osvaldo Arteaga, 26537 Via Damasco, Mission Viejo CA 92691-2943
518113847     *           Pamela Stauffer Rollover Ira, Td Ameritrade Clearing Inc Custodian, 808 Dulce Fountain Way, Henderson NV 89015-5919
518113850     *           Paul Izzo, 15545 Minnetonka Cir, Reno NV 89521-7237
518110827     *           Philip J Peyregne Jr, 2120 General Adams Ave, Baton Rouge LA 70810-6854
519040036     *+          Primera Analytical Solutions Corp., 259 Wall St., Princeton, NJ 08540-1511
518116563     *           Richard David, 3031 Bachman Road, Gaston SC 29053-9552
518111910     *           Robert S Levin, Po Box 122, Keego Harbor MI 48320-0122
518245820     *+          SATT PACA CORSE, c/o Barbara L Farley, Esquire, 13 Wilkins Avenue, Haddonfield, NJ 08033-2451
518245808     *+          SATT PACA COURSE, c/o Barbara L. Farley, Esquire, 13 Wilkins Avenue, Haddonfield, NJ 08033-2451
518107978     *           Sandra Wear, 12 Valley View Rd, Norwalk CT 06851-1042
518864889     *+          Scott M. Wade, 6317 Central Dr., Mukilteo, WA 98275-4521
518115471     *           Scott P Pawliski, 3818 Philmar Dr, Toledo OH 43623-2231
518115472     *           Scott P Pawliski, 3818 Philmar Dr, Toledo OH 43623-2231
518118429     *           Sherry A Biringer, 11210 Winterham Rd, Amelia Ct Hse VA 23002-4601
518107296     *           Srikanth Nadendla, 3147 Sweetviolet Dr, San Ramon CA 94582-5051
518118446     *           Sumrit Dangol, 2333 Dulles Station Blvd, 240, Herndon VA 20171-6247
518116299     *           Ushasree Parupalli, 296 Prospect Ave, Downingtown PA 19335-2831
518112838     *           Vincent Ceniza, 4406 Clifton Dr, Hope Mills NC 28348-5715
518112839     *           Vincent Ceniza, 4406 Clifton Dr, Hope Mills NC 28348-5715
518117927     *           Walid Hikal, 5208 11th St Apt 220n, Lubbock TX 79416-4444
518116305     *+          Wayne Baxter, 175 Pearl St, Wellsboro PA 16901-7457
518113689     *           Weiqing Cheng, 87 Tennyson Drive, Plainsboro NJ 08536-3016
518107528     *+          William Moskovits, Uta Charles Schwab & Co Inc, 364 N Martel Ave, Los Angeles CA 90036-2516
518107529     *+          William Moskovits, Uta Charles Schwab & Co Inc, 364 N Martel Ave, Los Angeles CA 90036-2516
518107530     *+          William Moskovits, Uta Charles Schwab & Co Inc, 364 N Martel Ave, Los Angeles CA 90036-2516
518115684     *           Zachary Dsouza, 5 Jacques Rd, Scarborough On M1x 1z1, Ontario
518107567     *           Ziming Li, 3652 Claremont St, Irvine CA 92614-6613
518801597     *+          Zinora Ann Koven-Szumski, 189 Peninsula Drive, Bear Creek Township, PA 18702-8294
518841004     *+          elliot maza, 550 sylvan avenue, suite 102, englewood cliffs, NJ 07632-3115
cr            ##+         Cody Buczko, 49 Pineview Drive, Oregon, OH 43616-2636
518105579     ##+         Aaditya Bansal, 35436 Monterra Cir, Union City CA 94587-8074
518116873     ##          Aaron Avery, 501 Sunrise Canyon Drive 5206, Universal City TX 78148-3559
518116425     ##          Aaron Brown, 771 Maple Street, Spartanburg SC 29302-1447
518116874     ##          Aaron Davis, 2024 Lexington Pl, Bedford TX 76022-7634
518105583     ##          Aaron Kurek, 17430 Matinal Rd Apt 4421, San Diego CA 92127-5304
518117964     ##          Aaron Oliver, 1878 Roberta St, Salt Lake City UT 84115-2116
518110616     ##          Aaron Ouimette, 4956 Cordes Street A, Fort Campbell KY 42223-3624
            Case 19-13273-VFP Doc 636 Filed 05/22/21 Entered 05/23/21 00:16:22                                                 Desc
                            Imaged Certificate of Notice Page 208 of 241
District/off: 0312-2                                      User: admin                                                       Page 206 of 239
Date Rcvd: May 20, 2021                                   Form ID: pdf905                                                Total Noticed: 12649
518105291     ##          Aaron Postillion, 1726 N Forgeus Ave, Tucson AZ 85716-3035
518113032     ##          Aayush Gupta, 60 Roosevelt Ave Apt 3302, Carteret NJ 07008-2487
518111983     ##          Abdu Hassan, 5800 2nd Street Northeast, Fridley MN 55432-5406
518105588     ##          Abdulilah Alzayyat, 7855 Canyon Meadow Cir. Apt G, Pleasanton CA 94588-4734
518108074     ##          Abel Desvergunat, 7080 Nw 174th Ter Apt 103, Hialeah FL 33015-1158
518108075     ##          Abelardo Bastori, 15893 Sw 84th St, Miami FL 33193-5254
518105590     ##          Abha Gulati, 2210 Stockton St Apt 2053, San Francisco CA 94133-1520
518109699     ##          Abhay Kant Khetan, 360 East South Water Street, 2905, Chicago IL 60601-4140
518110733     ##          Abhishek Alluri, 10720 Linkwood Ct 713, Baton Rouge LA 70810-2945
518113896     ##+         Abiel Urena, 250 N Terrace Ave Floor 2, Mount Vernon NY 10550-1011
518112457     ##          Abigail Colon, 103 Druid Ct, Jacksonville NC 28546-8610
518116880     ##          Abiye Getabicha Dirasse, 3311 Red River St Apt 210, Austin TX 78705-2645
518105593     ##          Adalberto Morales, 1095 Calle Las Palmas, El Cajon CA 92021-6931
518105594     ##          Adam Emsley, 160 Monterey Boulevard 16, San Francisco CA 94131-3252
518113903     ##+         Adam Gronowski, 6112 Metropolitan Ave, Ridgewood NY 11385-2640
518115814     ##+         Adam Hambrick, 8250 Remington Drive, Pittsburgh PA 15237-6239
518109703     ##          Adam J Chladny, 304 Trefoil St., Savoy IL 61874-8534
518113749     ##+         Adam L Bachrach &, Deborah L Bachrach Jt Ten, 1800 N Green Valley Pkwy, Apt 1314, Henderson NV 89074-5822
518109103     ##          Adam Love, 407 Ginger Cir, Lagrange GA 30240-3934
518116669     ##+         Adam Nemeth, 4805 Moonlight Meadow Way Apt, 201, Knoxville TN 37912-4575
518105597     ##          Adam Newnam, 1260 Grand Avenue, Oroville CA 95965-4228
518115093     ##          Adam Oakerson, 468 Kathleen Street, Akron OH 44303-1936
518105598     ##          Adam Thielmann, 816 Isthmus Ct, San Diego CA 92109-7770
518115094     ##          Adam Wade, 844 N Rock Rd, Ontario OH 44903-8236
518113035     ##          Adarsh Patel, 2116 Plaza Dr, Woodbridge NJ 07095-1130
518105210     ##          Adel Mohammed, 100 Park Drive 836, Maumelle AR 72113-7431
518105601     ##          Adrian Morales-Pichardo, 68285 Bella Vista Rd, Cathedral City CA 92234-5605
518116883     ##          Adrian Rocha, 4116 Violet Ave, Mcallen TX 78504-5474
518118097     ##          Adrienne Gainer, 2011 Maplewood Avenue, Richmond VA 23220-5814
518109563     ##+         Aegon Usa Ttee, Transamerica Profit Sharing Pl, FBO Jacob E Lewis, 2107 Rockford Rd Sw Apt 8, Cedar Rapids IA 52404-2563
518109506     ##          Aerial Seto, 92-977 Makakilo Dr 28, Kapolei HI 96707-1374
518107575     ##          Ahasuerus Mcdonald, 2955 Cherry St, Denver CO 80207-2633
518105606     ##          Ahmadjon Karimov, 1221 Peach Ave, El Cajon CA 92021-4917
518115095     ##          Ahmed Egeh, 4999 Kingshill Dr Apt 202, Columbus OH 43229-5536
518105609     ##          Ahmet Gonen, 3803 Marquette Place 2g, San Diego CA 92106-1021
518113915     ##+         Ainsley Augustus Brown, 233 Millington Rd, Cortlandt Manor NY 10567-1637
518112464     ##          Akash Laiker, 9018 Otter Creek Dr Apt C, Charlotte NC 28277-0291
518107576     ##+         Alan Hengstler, 3240 Borrossa St, Greeley CO 80634-8899
518116891     ##          Alan Simon Rabinovich, Lina Rabinovich, 7210 Ellaview Ln, Austin TX 78759-3061
518111600     ##          Alan Thomas, 3672 Carmel Dr, Troy MI 48083-5303
518108091     ##          Alberto Camacho, 1111 Elkcam Boulevard, Deltona FL 32725-2808
518116893     ##          Alberto Matta, 5810 Worth Pkwy Apt 1184, San Antonio TX 78257-5507
518116894     ##          Alecia Yancy, 3702 Frankford Rd Apt 13202, Dallas TX 75287-7808
518105624     ##          Alejandro Acevedo, 817 Eta Street Apt 2807, National City CA 91950-1430
518108092     ##          Alejandro Garcia, 2621 Ne 17th St, Fort Lauderdale FL 33305-3506
518110868     ##          Alejandro Perez, 979 Falmouth Rd A30, Hyannis MA 02601-2300
518110869     ##          Aleksandar Mitrovik, 360 Upper County Rd, South Dennis MA 02660-3769
518109709     ##          Aleksandr Ratchkov, Roth Ira Vftc As Custodian, 331 Arapahoe Trl, Carol Stream IL 60188-1705
518109708     ##          Aleksandr Ratchkov, 331 Arapahoe Trail, Carol Stream IL 60188-1705
518111602     ##          Alex Bailey, 1500 Ottawa Beach Road 24, Holland MI 49424-2516
518110737     ##          Alex Mcintyre, 81012 Dawsey Rd, Covington LA 70435-8443
518113752     ##          Alex Molk, 1350 Kelso Dunes Avenue 1717, Henderson NV 89014-7871
518109711     ##          Alex Sincere, 2424 Lincoln St, Evanston IL 60201-2151
518110522     ##          Alex Stephenson, 3314 Mccomas South, Wichita KS 67217-1159
518107577     ##          Alexa Bills, 4721 Falcons Hood Point, Colorado Springs CO 80922-2387
518105635     ##          Alexa Mendez, 1855 Bayview Hts Dr Apt 4, San Diego CA 92105-5533
518116895     ##          Alexander Athanason, 4613 Calmont Avenue, Fort Worth TX 76107-5421
518108095     ##          Alexander Cheek, 830 West Hogle Avenue, Deland FL 32720-3216
518111603     ##+         Alexander Hollenbeck, 1205 Forest Ln, Mount Pleasant MI 48858-3312
518108096     ##          Alexander James Mcghee, 758 Nw 18th Ter, Gainesville FL 32603-1237
518110874     ##+         Alexander Karleskent, 76 Taylor Street, Chicopee MA 01020-2731
518116896     ##          Alexander Rodriguez, 1 Enchanted Ct, Mansfield TX 76063-5172
518111247     ##          Ali Yar, 19 Ewing Drive, Reisterstown MD 21136-3637
            Case 19-13273-VFP Doc 636 Filed 05/22/21 Entered 05/23/21 00:16:22                                              Desc
                            Imaged Certificate of Notice Page 209 of 241
District/off: 0312-2                                    User: admin                                                    Page 207 of 239
Date Rcvd: May 20, 2021                                 Form ID: pdf905                                             Total Noticed: 12649
518108100     ##          Alicia Durrant, 5617 Legacy Crescent Pl 204, Riverview FL 33578-3894
518105648     ##+         Alina Duffell, 809 Courtyards Loop, Lincoln CA 95648-7215
518108102     ##          Alla Abato, 6481 Aragon Way Apt 204, Fort Myers FL 33966-4750
518115099     ##+         Allan Daunheimer, 4069 Slipperywood Pl, Dayton OH 45424-4911
518113942     ##+         Allan M Fernandez, 512 Reynolds Rd Apt N21, Johnson City NY 13790-1397
518115826     ##+         Allen W Scholl, 31 Millard Rd, Hershey PA 17033-1980
518111248     ##          Allison Jackson, 11408 Fawnbridge Dr, Hagerstown MD 21742-8177
518116902     ##          Altaf Prasla, 1200 Shannon Oaks Trail, Austin TX 78746-7303
518116381     ##          Alyssa Collins, 1084 Hartford Avenue, Johnston RI 02919-7148
518113947     ##+         Alyssa Marro, 3494 Stratford Rd, Wantagh NY 11793-3015
518107579     ##          Amanda C Earle, Tod Registration, 2840 Gray St, Wheat Ridge CO 80214-8124
518113949     ##          Amanda Manoyrine C/F, Ramon R Manoyrine Jr Utma/Ny, 1094 Cramer Ct, North Baldwin NY 11510-1218
518109112     ##          Amanda Myers, 136 Grady Avenue C5, Athens GA 30601-1959
518118537     ##          Amanda Phillips, 2117 Waverly Place North Apt 1, Seattle WA 98109-2421
518116671     ##          Amanda Rorick, 4010 Summit Drive, Greenbrier TN 37073-5779
518115827     ##+         Amber Lebosky, 334 W Cottage Pl, York PA 17401-3502
518112431     ##          Amber Quattlebaum, 2214 Central Pl A, Missoula MT 59804-5111
518105657     ##          Amber Renish, 1617 Maplewood St, La Verne CA 91750-3930
518116672     ##          Amir Shaikh, 204 British Woods Dr, Nashville TN 37217-3336
518113050     ##          Amit Pandey, 151 Carlton Club Dr, Piscataway NJ 08854-3115
518118108     ##+         Amr Gohar, 1515 Jefferson Davis Hwy Apt, 1119, Arlington VA 22202-3313
518113051     ##          Amy Patel, 604 Regency Dr, Franklin Park NJ 08823-1689
518113754     ##          Amy Turner, 8258 Saddleback Ledge Ave, Las Vegas NV 89147-5002
518108109     ##          Ana Bascunan, 2839 Sw 39th Ave, Gainesville FL 32608-6708
518111608     ##          Anand Kamdar, 27727 Gateway Blvd Apt G-303, Farmington Hills MI 48334-5014
518113956     ##+         Anant Garje, 128 C Eastwood Drive, Clifton Park NY 12065-4272
518115832     ##          Anat Schor, 8652 Pathfinder Rd, Breinigsville PA 18031-1469
518113957     ##+         Andjela Stefanovic, 437 27th Avenue Apt 1f, Queens NY 11102-4521
518109113     ##          Andre Harden-Rivera, 5122 Lakeview Court, Austell GA 30106-2740
518116911     ##          Andre Maurice Byrd, 3305 Rusack Dr, Killeen TX 76542-6442
518116912     ##          Andre Moreau, 405 Indian Blanket Street, San Marcos TX 78666-7350
518110878     ##+         Andrea M Lysy, 41a Berkshire Heights Rd, Gt Barrington MA 01230-1543
518109724     ##+         Andrea Ohlhausen, 628 Connecticut Ave, Naperville IL 60565-4398
518105301     ##          Andrea Wenning, 7990 East Snyder Road 11101, Tucson AZ 85750-9022
518105670     ##          Andres Flores, 5581 Molino Way, Riverside CA 92509-6727
518111252     ##          Andrew Barry, 535 Donner Way, Millersville MD 21108-1675
518112961     ##          Andrew Berry Topliffe, 84 Modena Dr, Concord NH 03303-1550
518108114     ##          Andrew Bourke, 2104 Bluff View Rd, Jacksonville FL 32259-6238
518116915     ##          Andrew Breland, 11515 Waterbury, San Antonio TX 78251-3218
518109726     ##          Andrew Castillo, 1903 Burlington Avenue, Lisle IL 60532-1722
518109115     ##          Andrew Deriemacker, 1404 Brookhaven Cir Ne, Atlanta GA 30319-5412
518109727     ##+         Andrew F Sassin, 2522 W Shakespeare Ave 1, Chicago IL 60647-0499
518113963     ##+         Andrew Foster, 6142 Diffin Rd, Cicero NY 13039-7301
518108115     ##          Andrew Griffon, 6710 36th Ave E 95, Palmetto FL 34221-8641
518112200     ##          Andrew Helgemo, 537 East Edgewood Street, Springfield MO 65807-3634
518109730     ##          Andrew Hosick, 19524 E Cr 330n, Charleston IL 61920-6711
518115837     ##          Andrew Ingram, 721 W Fisher Ave, Philadelphia PA 19120-2725
518118540     ##          Andrew Kurtz, 15001 35th Ave W 4-206, Lynnwood WA 98087-2372
518109731     ##          Andrew Lello, 862 N Ashland Ave 1f, Chicago IL 60622-7532
518115106     ##          Andrew Lesak, 10541 Clearlake Dr, Painesville OH 44077-5925
518116917     ##          Andrew M Soliz, 10135 Maple Rnch, San Antonio TX 78245-1847
518110879     ##          Andrew Moylan, 77 Pond Avenue Apt 1108, Brookline MA 02445-7115
518111609     ##          Andrew Murrell, 475 E Marshall St, Ferndale MI 48220-2578
518111610     ##          Andrew Phillips, 2723 Fox Hollow Ct, Lake Orion MI 48360-1717
518113058     ##          Andrew Puk, 6405 Tanglewood Drive, Mays Landing NJ 08330-1934
518115108     ##          Andrew Ranot, 4359 Times Square Blvd., Dublin OH 43016-7108
518112896     ##          Andrew Reardon, 905 16th St, Stanton NE 68779-2129
518105211     ##          Andrew Reed, 1343 Sunnyside Terrace, Van Buren AR 72956-7593
518105679     ##          Andrew Sapeta, 11200 Creekhaven Ct, Auburn CA 95602-9591
518116919     ##          Andrew Soliz, 10135 Maple Ranch, San Antonio TX 78245-1847
518115839     ##+         Andrew Tatum, 511 Center St, Slippery Rock PA 16057-1210
518109734     ##          Andrew Valde, 4433 Westbridge Ct, Hoffman Estates IL 60192-1144
518116920     ##          Andrew Walker, 2110 La Salle Ave Apt 103e, Lubbock TX 79407-1476
            Case 19-13273-VFP Doc 636 Filed 05/22/21 Entered 05/23/21 00:16:22                                       Desc
                            Imaged Certificate of Notice Page 210 of 241
District/off: 0312-2                                      User: admin                                               Page 208 of 239
Date Rcvd: May 20, 2021                                   Form ID: pdf905                                        Total Noticed: 12649
518105682     ##          Andrew Wang, 7667 Shoreline Dr, Stockton CA 95219-4591
518110881     ##          Andrey Moyko, 31 Iroquois St Rear Unit, Roxbury Crossing MA 02120-2810
518109735     ##          Andriy Chaley, 2834 N Lockwood Ave Apt. 2a, Chicago IL 60641-4961
518108118     ##          Andy De Oleo, 5174 Millenia Boulevard 102, Orlando FL 32839-5691
518108119     ##          Andy Ferreras, 13036 Waterford Wood Cir 105, Orlando FL 32828-6053
518109737     ##          Andy Gaydos, 4 Cloverhill Cir, Bloomington IL 61705-3300
518108120     ##          Andy Michel, 11137 Pondview Dr, Apt G, Orlando FL 32825-6034
518110741     ##          Anedra Scott Robertson, 1952 Ormond Blvd A203, Destrehan LA 70047-3024
518105304     ##          Angela Day, 9815 N 183rd Dr, Waddell AZ 85355-4359
518105054     ##          Angela Green, 31 Endl Ave, Fort Rucker AL 36362-2221
518105692     ##          Angelia Rayside, 8566 Twin Trails Dr, Antelope CA 95843-5009
518118111     ##          Angshuman Biswas, 302 Land Or Dr, Ruther Glen VA 22546-1241
518105695     ##          Anil Gummadi, 771 N Fair Oaks Ave Apt 4, Sunnyvale CA 94085-3137
518118542     ##+         Anil Kanakkuzhiyil Pappy, 22500 Southeast 56th Street, 9-202, Issaquah WA 98029-5248
518108125     ##+         Anita L Dobson, 175 Richbourg Ave, Shalimar FL 32579-1222
518111256     ##          Ankur C Misra, 11441 Saddleview Place, North Potomac MD 20878-3862
518118114     ##          Anna N Johnson, 10521 Big Horn Drive, Fredericksburg VA 22407-3706
518115844     ##          Anna Rudbarg, Tod, 421 Morris Rd Apt D97, Wayne PA 19087-3005
518105703     ##          Anon Cheewakarn, 788 Laurel Walk Apt B, Goleta CA 93117-3051
518107816     ##          Anthony Antonucci, 26 Sherwood Dr, Westport CT 06880-6624
518118544     ##          Anthony Caldarazzo, 17650 134th Ave Se J106, Renton WA 98058-6864
518110888     ##          Anthony Diaz, 541 Haverhill St 2b, Lawrence MA 01841-4256
518110890     ##+         Anthony Lasorsa, 14 Simard Dr Apt 6, Chicopee MA 01013-3941
518110889     ##+         Anthony Lasorsa, 14 Simard Drivew Apt 6, Chicopee MA 01013-3941
518115116     ##          Anthony Miller, 3545 Bent Tree Lane Apt 103, Stow OH 44224-2988
518117970     ##          Anthony Velez, 881 S 830 E, Orem UT 84097-4702
518115849     ##          Anthony White Ii, 1853 E Cambria St, Philadelphia PA 19134-3549
518116677     ##          Anthony Wooten, 433 Parkside Circle 433, Lebanon TN 37087-3953
518113073     ##+         Antoinette Cooper, 88 Pine St Apt1, Mount Holly NJ 08060-2157
518105710     ##          Anton Bortnyk, 3744 Napa Way, Palmdale CA 93550-7945
518108133     ##          Antonia Elliott, 6305 Newtown Circle A1, Tampa FL 33615-3603
518109639     ##+         Anurag Mittal, 6200 N River Pointe Dr Apt, F104, Boise ID 83714-1859
518118117     ##          Anyea Suttles, 1640 Johnson Rd Apt 125a, Petersburg VA 23805-1247
518109564     ##          Aquib Iqbal Mohammed, 2223 63rd St 201, Des Moines IA 50322-5052
518113075     ##          Aquila Byers, 141 Walton St, Englewood NJ 07631-4918
518105715     ##          Aram Shakhbekyan, 3250 Fairesta Street Apt C13, La Crescenta CA 91214-2660
518108135     ##          Arcadio R Yabut Iii, 5071 Olivia Rd, Venice FL 34293-6344
518112962     ##          Ariel Sallemi, 468 Ten Rod Rd, Farmington NH 03835-4130
518111262     ##          Arindam Lahiri, 722 Clopper Rd Apt 34, Gaithersburg MD 20878-1330
518110895     ##          Arisnaldo Rosario, 23 Bigelow St 1, Lawrence MA 01843-1242
518113993     ##+         Arjun Sudhanva Naik, 239 Palmdale Dr Apt 7, Buffalo NY 14221-4019
518113077     ##          Arjun Vedmurthy, 25 Senate Pl Apt 256, Jersey City NJ 07306-6130
518105720     ##          Armen Bekverdyan, 417 N Louise St 104, Glendale CA 91206-2267
518118118     ##          Arnaldo J Quintino, 1008 Edgewater Ct, Fredericksburg VA 22401-2781
518105723     ##          Arpit Shah, 8540 Costa Verde Blvd Apt 4309, San Diego CA 92122-1171
518115118     ##          Art Moran, 19640 Hilliard Boulevard, Rocky River OH 44116-2927
518116944     ##          Ashley Alkek, 1510 Newning Ave, Austin TX 78704-2535
518112863     ##          Ashley Gartner-Fajardo, 3400 Frost Lane, Bismarck ND 58503-5863
518109749     ##          Ashley Morales, 369 Towne St, Gilberts IL 60136-9750
518114002     ##+         Ashley Parker, 309 Homecrest Dr, Buffalo NY 14226-1215
518111990     ##          Ashley Streitz, 1125 W 28th St 212, Minneapolis MN 55408-2017
518109750     ##          Ashley Trownsell, 753 Fotis Drive 13, Dekalb IL 60115-6568
518105738     ##+         Ashok Thota, 47530 Fortner St, Fremont CA 94539-7428
518109128     ##          Ashok V Bhagavatula, 485 Springberry Ct, Alpharetta GA 30005-6465
518116946     ##          Ashton Mccann, 227 Trafalgar Rd, San Antonio TX 78216-5131
518112203     ##+         Atsu Atitsogbui, 119 Fox Creek Dr, O Fallon MO 63385-8824
518108145     ##          Audison Beaubrun, 3151 South Babcock Street 76, Melbourne FL 32901-6957
518117973     ##          Audra Spangler, 612 East Center Street, Logan UT 84321-4754
518110899     ##          Austin George Koning, Po Box 729, Byfield MA 01922-0729
518115120     ##          Austin Scott Young, 4825 Lefferson Rd, Middletown OH 45044-6808
518113091     ##+         Aviv Florenthal, 69 Washington St, Harrison NJ 07029-1819
518109754     ##          Awopola Jumbo, 215 2 River Court, Romeoville IL 60446-5001
518116953     ##          Ayan Chandra, 1800 Laminar Creek Rd, Cedar Park TX 78613-5842
            Case 19-13273-VFP Doc 636 Filed 05/22/21 Entered 05/23/21 00:16:22                                             Desc
                            Imaged Certificate of Notice Page 211 of 241
District/off: 0312-2                                     User: admin                                                     Page 209 of 239
Date Rcvd: May 20, 2021                                  Form ID: pdf905                                              Total Noticed: 12649
518114014     ##+         Ayesha Islam, 2047 Haviland Ave, Bronx NY 10472-5205
518116957     ##          Babita Khadka Neupane, 4900 Medical Drive 1514, San Antonio TX 78229-4332
518118124     ##          Bahtiyar Palani, 10837 Gambril Dr 11, Manassas VA 20109-6556
518111626     ##          Bailey Ransome, 45129 Cass Ave 2, Utica MI 48317-5508
518113756     ##          Bairam Ghaly, 9822 Twin Mill St, Las Vegas NV 89178-4868
518107591     ##+         Bank Of America N.A. Ttee, Aecom 401(K) For Con, Fao David M James, 8276 Kinnikinnik Ln, Rye CO 81069-8712
518116961     ##+         Banti Chowdhury, 4640 Hedgcoxe Rd, Apt 1616, Plano TX 75024-3900
518105311     ##          Bao Do, 5627 N 16th St Apt D4, Phoenix AZ 85016-2926
518113757     ##          Barbara Baker, 7182 Clear Range Ave, Las Vegas NV 89178-8021
518108151     ##          Barbara N Oneal, 7200 8th St N, St Petersburg FL 33702-5826
518112481     ##          Barry Cobb, 175 Carriage Club Drive 1-204, Mooresville NC 28117-9006
518113098     ##          Baturay Balkanli, 258 Day Ave, Fairview NJ 07022-1710
518115122     ##          Beau Perry, 5744 Bixbywoods Court C, Columbus OH 43232-2417
518105752     ##          Becky Gockel, 3042 Old Country Ave, Rosamond CA 93560-7600
518111636     ##          Ben Kim, 3125 Woodland Hills Dr Apt 31, Ann Arbor MI 48108-4202
518116967     ##          Bendell Britton, 5400 W Parmer Ln 1012, Austin TX 78727-3915
518110302     ##          Benjamin Barnes, 41 Hunters Rdg, Lafayette IN 47905-7924
518116438     ##          Benjamin Daugherty, 8 Blacksmith Circle, Beaufort SC 29906-8560
518113759     ##+         Benjamin J Kilduff, 1400 Ave Of The Oaks Unit 239, Sparks NV 89431-4595
518105759     ##          Benjamin Lang, 575 Pierce, Apt 406, San Francisco CA 94117-2459
518111995     ##          Benjamin P Wasche, 4139 6th St Ne, Minneapolis MN 55421-2865
518115855     ##+         Benjamin S Wallen, 3420 Carlisle Pike, New Oxford PA 17350-9759
518105761     ##          Benjamin Ulmer, 1072 Reed Ave 53, Sunnyvale CA 94086-8414
518109760     ##          Benjamin Wallace, 2716 34th Street 7, Rock Island IL 61201-5623
518116972     ##          Bernadette Kimbrough, 126 County Rd 2802, Cleveland TX 77327-8199
518105765     ##          Bernadine Lisiukoff, 236 Brookwood Avenue, Santa Rosa CA 95404-5244
518109762     ##          Bhasker Sambar, 770 Court Of Birch 1, Vernon Hills IL 60061-2636
518108163     ##          Bianca D Hannigan, 25188 Marion Ave Apt 15, Punta Gorda FL 33950-4155
518108164     ##          Bienvenido Gonzalez, 8020 Northwest 96th Terrace, 201, Tamarac FL 33321-1356
518114029     ##+         Bill Parkinson, 47 Madeline Road, Ridge NY 11961-2943
518115125     ##          Billy J Scott, 397 Lakelly Rd, Wilmington OH 45177-8648
518115535     ##          Billy Lance Maxwell, 2800 N 23rd St Apt 213, Broken Arrow OK 74014-1999
518118555     ##          Billy Miller, 450 Monroe Ave Ne 203, Renton WA 98056-8424
518116983     ##          Bimala Basnet, 218 Pierce Dr, Mabank TX 75156-9046
518112485     ##          Blake Sands, 245 Bayleaf Dr, Raeford NC 28376-7799
518110903     ##          Blake Young, 27 Sheridan Ave 2, Medford MA 02155-4021
518112486     ##          Bobbie Nicoletta, 1129 Midland Terrace, Durham NC 27704-5139
518109508     ##          Bobby Burton, 162 Warren Ct 102, Wahiawa HI 96786-6352
518118556     ##          Bok Oh, 1305 158th St Sw, Lynnwood WA 98087-6510
518108166     ##          Brad Frost, 112 West Genesee Street, Tampa FL 33603-3629
518107595     ##          Bradford Adams, 5250 Cherry Creek South Drive, Apt 10i, Denver CO 80246-2715
518118558     ##          Bradley Blankenship, 100 Taylor Ave N, Apartment A405, Seattle WA 98109-5034
518111643     ##+         Bradley Reddinger, 902 6th St, Iron Mountain MI 49801-2014
518111271     ##          Bradley S Cohen, 6429 Rockforest Drive, 307, Bethesda MD 20817-7940
518112488     ##          Bradly Morris, 282 Cutting Edge Road, Sylva NC 28779-0708
518118131     ##          Brady A Witter, 4400 4th St N Apt 204, Arlington VA 22203-3049
518118878     ##          Brady Denoyer, 523 North 9th Street, Manitowoc WI 54220-4015
518118879     ##          Brady Reetz, 126 East North Street, New Auburn WI 54757-8522
518115536     ##          Bran Whitcomb, 12526 East 20th Street, Tulsa OK 74128-6627
518105782     ##          Brandon Cook, 27159 Forest Oak Rd, Pioneer CA 95666-8820
518109769     ##          Brandon Gartland, 2112 W Foster Ave 2s, Chicago IL 60625-1274
518109567     ##          Brandon Horbach, 101 2nd Ave 217, Des Moines IA 50309-4785
518110306     ##          Brandon Johnson, 1009 W Ewing St, Clinton IN 47842-1433
518105784     ##          Brandon Martinez, 215 Sansome St, Salinas CA 93907-2138
518118132     ##          Brandon Mcpherson, 210 Randolph St, Ashland VA 23005-2140
518109771     ##          Brandon Michael Sirota, 25 W 55th St, Westmont IL 60559-2214
518112902     ##+         Brandon Pecha, 6687 Giles Road 205, La Vista NE 68133-2259
518109137     ##          Brandon Rosonina, 2690 Moon Chase Ln, Buford GA 30519-5363
518105786     ##          Brandon Rugg, 1298 Antelope Creek Dr 1118, Roseville CA 95678-3610
518118561     ##          Brandon Vinson, 2223 202nd St. E., Spanaway WA 98387-7204
518109772     ##          Brandon Wilkerson, 169 Prairie Turn, Cabery IL 60919-5505
518116997     ##          Brandon Youngblood, 7204 Angel Fire Dr, Plano TX 75025-2617
518108173     ##          Brandyn Trattner, 1825 Northeast 23rd Street, Cape Coral FL 33909-4638
            Case 19-13273-VFP Doc 636 Filed 05/22/21 Entered 05/23/21 00:16:22                                              Desc
                            Imaged Certificate of Notice Page 212 of 241
District/off: 0312-2                                     User: admin                                                       Page 210 of 239
Date Rcvd: May 20, 2021                                  Form ID: pdf905                                                Total Noticed: 12649
518114044     ##+         Brendan Woodruff, 488 Broadway Unit 415, Albany NY 12207-2915
518112001     ##          Brent Wassell, 11343 Stratton Ave Apt 204, Eden Prairie MN 55344-4477
518112493     ##          Breshonda Sutton, 1900 Brentmoor Dr 117, Raleigh NC 27604-2078
518105794     ##          Bret Cram, 215 Union Avenue Apt 340, Campbell CA 95008-3504
518115538     ##          Bret Wilmon, 1402 N Vinita Ave Unit 5, Tahlequah OK 74464-6483
518109510     ##+         Brett H Eberhardt, 1120 Pensacola Street, Honolulu HI 96814-1630
518112386     ##          Brian Bloodsworth, 282 Big Lake Road Apt 59, Biloxi MS 39531-3708
518111647     ##          Brian Boyce, 1106 Jackson Street Northwest, Grand Rapids MI 49504-5440
518105320     ##+         Brian J Caruthers &, Jessica Caruthers, Comm/Prop, 1370 W Armstrong Way, Chandler AZ 85286-6922
518112903     ##          Brian Lynch, 6776 S 182nd Ct, Omaha NE 68135-1704
518105802     ##          Brian Marcial, 1709 86th Ave, Oakland CA 94621-1563
518105025     ##+         Brian Reilly, Psc 103 Box 5258, Apo 09603-0053, Ae 09603-0053
518105063     ##          Brian Rudolph, 540 Hooper Lane, Munford AL 36268-5293
518115540     ##          Brian Stoops, Po Box 26, Cashion OK 73016-0026
518110528     ##+         Brian Urton, 1529 W Douglas Ave, Wichita KS 67213-4062
518112387     ##          Brian Whitmon, 2063 Woodfield Ln, Biloxi MS 39532-3350
518111651     ##          Brian Wilkerson, 4569 Blackfoote Way, Okemos MI 48864-2214
518105806     ##          Bridget Baville, 2694 Vista Monte Cir, Chino Hills CA 91709-4000
518105807     ##          Bridget Brooks, 37171 Sycamore St 1012, Newark CA 94560-3984
518112865     ##          Bridget Edwards, 1325 27th St Se Lot 800, Minot ND 58701-5214
518117003     ##          Brie Neighmond, 3100 Carlisle St Apt 3111, Dallas TX 75204-1519
518110748     ##          Brittany Bertrand, 1513 Hunter Drive, Lake Charles LA 70615-4938
518111652     ##          Brittney Affholter, 15590 27 Mile Road, Ray MI 48096-3400
518110310     ##          Brock C Craig, 11323 Shoreview Ln, Indianapolis IN 46236-8625
518108184     ##          Broderick Miles Hibbert, 9837 Cobblestone Creek Drive, Boynton Beach FL 33472-4453
518112210     ##          Brooke Ahart, 802 North Shaw Street, Richmond MO 64085-1259
518115135     ##          Brooke Wirth, 09087 State Route 127, Sherwood OH 43556-9600
518113764     ##          Brooks Potts, 6201 East Lake Mead Boulevard, 240, Las Vegas NV 89156-6997
518117985     ##+         Bruce A Sherman &, Gabrielle P Sherman Ten Com, 244 E 2460 S, Price UT 84501-4591
518115879     ##+         Bruce Basselgia, 18 East Brookfield Drive, Lebanon PA 17046-1800
518116383     ##          Bryan C Orcutt, 78 Putnam Pike, Johnston RI 02919-2078
518115880     ##          Bryan Herr, 3612 Winona St, Philadelphia PA 19129-1623
518116690     ##          Bryan Lee Harrison, 18 Peyton Ridge Cv, Collierville TN 38017-3796
518108187     ##          Bryan M Rambo, 1449 Eastfield Dr, Clearwater FL 33764-2525
518117006     ##          Bryce Massengill, 4603 Cypresswood Dr A14, Spring TX 77379-8339
518107605     ##          Brysen Keith, 16010 E Maplewood Dr, Centennial CO 80016-3052
518112501     ##          Bryson Pryor, 108 Brinkley Rd, Greenville NC 27858-6747
518105216     ##          Caleb Smith, 8911 Merrymen Rd, Sherwood AR 72120-3922
518108190     ##+         Cameron B Briody, 1322 Olivia St, Key West FL 33040-7223
518108191     ##+         Cameron Briody, 1322 Olivia St, Key West FL 33040-7223
518113116     ##+         Cameron Durrant, 90 Fairmount Rd W, Califon NJ 07830-3330
518116693     ##          Camila Walters, 207 Sentinel Dr, Nashville TN 37209-4828
518110910     ##+         Camille Dings, 75 Enon St Apartment 3, Beverly MA 01915-1174
518108192     ##          Camilo Saldana, 11448 Royal Palm Boulevard Apt, Coral Springs FL 33065-6919
518112213     ##          Candice Coleman, 1295 Enderbury Drive 2, Saint Louis MO 63125-4728
518115144     ##          Carl Lee Jones, 1859 S Sawburg Ave Apt 12, Apt 12, Alliance OH 44601-3558
518105823     ##          Carlie Cutler, 1073 Monterey Blvd, Hermosa Beach CA 90254-3746
518108197     ##          Carlos Figueroa, 1031 Spring Garden St, Altamonte Springs FL 32701-7720
518113767     ##          Carlos Gomez, 10701 South Eastern Avenue 512, Henderson NV 89052-2991
518108199     ##          Carlos Rivera, 2060 Se Korona Dr, Port Saint Lucie FL 34952-8028
518117009     ##          Carlos Salas, 4747 Atlas Avenue 50, El Paso TX 79904-3353
518114068     ##+         Carol Claxton, 90-46a 190th St., Apt 2rr, Hollis NY 11423-2544
518114070     ##+         Caroline Kamara, 3560 Webster Ave Apt 8k, Bronx NY 10467-5038
518116445     ##          Carrie Zornes, 212 S Homestead Dr, Florence SC 29501-4212
518110315     ##          Casey Czerwin, 802 Griswold Court 802, Auburn IN 46706-3033
518112908     ##          Cash Weber, 1735 S Cotner Blvd, Lincoln NE 68506-1237
518110915     ##          Catherine R Metscher, 1 Nashua St Apt 3402, Boston MA 02114-1643
518109571     ##          Cesar Gonzalez, 1022 Bluff Street, Dubuque IA 52001-4609
518115884     ##+         Cesar Matamoros, 6709 N 6th St 2, Philadelphia PA 19126-3063
518105834     ##          Chad Mcmullen, 2381 Klepper St, Kingsburg CA 93631-2717
518113122     ##          Chad Watt, 88 Alderman Rd, Monroeville NJ 08343-1724
518114075     ##+         Chaitanya Reddy Gummi, 59 Adams Rd 1d, Central Islip NY 11722-2229
518118143     ##          Chandrasekhar Katasani, 1900 Holly Ridge Dr 104, Tysons VA 22102-4701
            Case 19-13273-VFP Doc 636 Filed 05/22/21 Entered 05/23/21 00:16:22                                  Desc
                            Imaged Certificate of Notice Page 213 of 241
District/off: 0312-2                                     User: admin                                           Page 211 of 239
Date Rcvd: May 20, 2021                                  Form ID: pdf905                                    Total Noticed: 12649
518110917     ##+         Chanmoly Chroek, 76 Magnolia St, Lowell MA 01854-2112
518105841     ##          Charlene Consolacion, 62 Woodside Avenue, Daly City CA 94015-4240
518115886     ##          Charles Chew, 1523 South 2nd Street, Philadelphia PA 19147-6105
518112510     ##          Charles Edwin Butcher Jr, 307 Large Oak Ln, Mebane NC 27302-8742
518116447     ##          Charles Hardy, 1571 Breckenwood Dr, Rock Hill SC 29732-3826
518109790     ##          Charles Korenic, 156 Schneider Court, North Aurora IL 60542-9136
518114081     ##+         Charles Petit Frere, 1336 East 85 St, Brooklyn NY 11236-5106
518113716     ##          Charles Swindle, 3101 N Western Ave, Farmington NM 87401-4037
518114083     ##+         Charles Vessalico, 654 Argosy St, Islip Terrace NY 11752-2408
518110633     ##          Charles Willis, 213 Ashland Drive, Frankfort KY 40601-6103
518116699     ##          Chase Traverse, 38 West Stevens Street B1, Cookeville TN 38501-3202
518111662     ##          Chatel James, 500 Lincoln Ln 2201, Dearborn MI 48126-6112
518113132     ##          Chelsea E Rowan, 25 N Cedar Ave, Maple Shade NJ 08052-1303
518107614     ##          Chelsea Kildahl, 24796 County Road 70, Eaton CO 80615-9570
518115701     ##          Chelsea Pierson, 740 S 7th St, Coos Bay OR 97420-1305
518117022     ##          Chelsea Rogers, 1365 Hedgestone, Canyon Lake TX 78133-2544
518105858     ##          Cheryl Duffus, 5224 Ruthelen Street, Los Angeles CA 90062-2627
518118146     ##+         Chintan Patel, 5290 Duke St, Apt 402, Alexandria VA 22304-2936
518115154     ##          Chitra Chuwan, 2130 Edinburg Ln, Fairfield OH 45014-3815
518118570     ##          Chris Mcgrath, 4814 Interlake Ave N Apt 303, Seattle WA 98103-6771
518105862     ##          Chris Mchugh, 2488 South Via Certosa Drive, 2448, Fresno CA 93727-1002
518105863     ##          Chris Scharff, 607 Hampshire Road 408, Westlake Village CA 91361-2316
518109153     ##          Chris Vickery, 1032 Preserve Ln, Bethlehem GA 30620-2559
518115155     ##          Chris Ward, 409 Lookout Ave, Akron OH 44310-3812
518109573     ##          Chris Weber, 608 N G St, Indianola IA 50125-1200
518111666     ##          Christa Newing, 45677 Radnor Road, Canton MI 48187-5495
518115898     ##          Christal R Walton, 115 Burney Ln, Sciota PA 18354-7777
518114093     ##+         Christian J Weinholtz Iv, 10 Kettering Dr, Buffalo NY 14223-2644
518117032     ##          Christian Lozano, 106 North Marshall Street, Midland TX 79701-4915
518115702     ##          Christian Santas, 17880 East Burnside Street, Portland OR 97233-4877
518105867     ##          Christian Villegas, 5580 Moreno Street 80, Montclair CA 91763-1636
518109795     ##          Christiane Watson, 22342 E 4000 North Rd, Hoopeston IL 60942-6195
518117034     ##          Christina Duong, 12001 Dessau Rd 527, Austin TX 78754-1912
518108223     ##          Christina Monson, 1223 Nw 2nd Ave, Fort Lauderdale FL 33311-6021
518114100     ##+         Christina Morales, 75 Saint Nicholas Place 1h, New York NY 10032-8034
518105332     ##          Christina Weaver, 5025 North 63rd Avenue, Glendale AZ 85301-7304
518105072     ##          Christine Finch, 1541 Helton Drive Apt. C119, Florence AL 35630-2490
518114102     ##+         Christine Perera, 70 Norwood Ave, Staten Island NY 10304-3726
518113133     ##          Christine Whelan, 8 Morningside Dr, Belvidere NJ 07823-2911
518116606     ##          Christof Mohr, 230 Courtyard Drive 204, North Sioux City, SD 57049-5190
518110758     ##          Christopher Ammon Stratton, 3017 Hoyte Dr, Shreveport LA 71118-2407
518107619     ##          Christopher B Bajor, 2080 W 10th Ave #208, 208, Broomfield CO 80020-6714
518111668     ##          Christopher Christensen, 3983 West Mason Road, Howell MI 48843-8998
518111287     ##          Christopher Coles Sr., 2242 Hope Cir, Waldorf MD 20601-5258
518113135     ##          Christopher Costa, 216 Merion Ave, Haddonfield NJ 08033-1413
518114103     ##+         Christopher D'aprix, 4 Slusser Ave., New Hartford NY 13413-2117
518118571     ##          Christopher Davis, 4200 Smithers Ave S Apt B201, Renton WA 98055-6394
518118151     ##          Christopher Davis, 9737 Kings Crown Ct Apt 001, Fairfax VA 22031-5037
518110920     ##          Christopher Duffy, 10 Fisher St 3412, Foxborough MA 02035-2987
518112520     ##          Christopher Dye, 200 Spruce St 9b, Kings Mountain NC 28086-3671
518109797     ##          Christopher Galicia, 239 Englewood Avenue, Bellwood IL 60104-1332
518105874     ##          Christopher Hipolito, 6645 Thille St Apt 237, Ventura CA 93003-7507
518110635     ##          Christopher Hooten, 479 Laketower Drive 210, Lexington KY 40502-2627
518118573     ##          Christopher Horvath, 18024 54th Pl W Apt 6, Lynnwood WA 98037-7302
518108229     ##          Christopher Hudspeth, 444 Richview Park Circle West, Tallahassee FL 32301-3418
518110759     ##          Christopher Kihneman, 25045 Mabel Ellen Court, Holden LA 70744-4237
518117990     ##          Christopher Kovac, 7336 South Union Creek Way 3a, Midvale UT 84047-5938
518108231     ##+         Christopher L Sinclair, 3373 Nw 193rd Street, Miami Gardens FL 33056-2367
518107620     ##          Christopher Laganas, 5204 Kissing Camels Dr Apt A5, Colorado Spgs CO 80904-1015
518107621     ##+         Christopher Lasher, 8402 S Upham Way, Littleton CO 80128-6324
518109154     ##          Christopher M Hall, 4420 Blowing Wind Dr Nw, Acworth GA 30101-8314
518112522     ##          Christopher Newton, 99 Ascension Drive Apt C-109, Asheville NC 28806-1972
518105875     ##          Christopher Orrell, 650 N Occidental Blvd, Los Angeles CA 90026-3709
            Case 19-13273-VFP Doc 636 Filed 05/22/21 Entered 05/23/21 00:16:22                                                Desc
                            Imaged Certificate of Notice Page 214 of 241
District/off: 0312-2                                      User: admin                                                       Page 212 of 239
Date Rcvd: May 20, 2021                                   Form ID: pdf905                                                Total Noticed: 12649
518118152     ##          Christopher Panneerselvam, 1919 Kennedy Dr Apt T2, Mclean VA 22102-4734
518109155     ##          Christopher Petit, 1 Walnut Street, Bloomingdale GA 31302-8534
518105223     ##          Christopher Pickens, 8 Pine Way Ct, Little Rock AR 72211-2380
518107830     ##          Christopher Piro, 133 Sweet Briar Rd, Stamford CT 06905-1515
518118153     ##          Christopher Rappoldt, 111 Patrick Henry Drive, Ruther Glen VA 22546-5140
518112524     ##          Christopher Rydberg, 178 Spyglass Dr, Advance NC 27006-8503
518105877     ##          Christopher Smith, 10295 Clamagoro Circle, San Diego CA 92124-3662
518118574     ##          Christopher Steinmetz, 1217 Ne 65th St, Seattle WA 98115-6723
518110760     ##          Christopher Stephen Cawley, 1212 Lowerline St, New Orleans LA 70118-5235
518118575     ##          Christopher Stephens, 6402 154th Street Northwest, Lot 27, Gig Harbor WA 98332-9002
518112016     ##          Christopher Trobec, 3605 Portland Ave S, Minneapolis MN 55407-2516
518110922     ##          Christopher Will, 278 Highland Ave 3l, Somerville MA 02143-1338
518117045     ##          Christopher Williams, 900 North Durham Drive Apt 16, Houston TX 77008-6536
518108239     ##          Ciera Miller, 4123 Jackson Bluff Road, Tallahassee FL 32304-3716
518118156     ##          Cierra Williams, 13217 Railroad Avenue, Woodbridge VA 22191-1216
518105224     ##          Cletis H Jones, 2 White Aspen Ct, Little Rock AR 72212-2032
518113144     ##          Cliff Ongaro, 16 Talbot Street, Somerset NJ 08873-4639
518115907     ##+         Clifford Haugen J T Lawton Ttee, Burke Lawton Brewer & Burke, FBO John R Armstrong Iii, Po Box 950, Spring House PA
                          19477-0950
518109160     ##          Clifton Regis, 2709 Club Pl, Duluth GA 30096-8220
518114112     ##+         Clinton Ambrose Cain, Charles Schwab & Co Inc Cust, Po Box 592, Collins NY 14034-0592
518115164     ##+         Clinton Vaughn, 6277 Shannon Dr, Hamilton OH 45011-5129
518105337     ##          Codi Peterson, 5650 S Kyrene Rd Apt 1258, 1258, Tempe AZ 85283-1732
518109162     ##+         Cody G Daughtry, 1159 Red Rock Road, Sylvester GA 31791-4402
518107624     ##          Cody Harris, 2927 Hayman Terrace, Colorado Springs CO 80910-2931
518110761     ##          Cody Williams, 721 Greenwich Dr, Baton Rouge LA 70820-8331
518118578     ##          Colby R Harrell, 6606 33rd Ave Se, Lacey WA 98503-3910
518105896     ##          Cole Merrick, 3708 Tortosa Ct, San Ramon CA 94583-2033
518111670     ##          Colin A Connery, 2755 E Maple Rd Apt 3, Birmingham MI 48009-5964
518105897     ##          Colin B. Wright, 350 Pleasant Street 21, Grass Valley CA 95945-6622
518117052     ##          Colin Boyett, 11119 Hunter Oaks St, Live Oak TX 78233-3018
518117054     ##          Collett Skaggs, 350 Still Forest Dr, Coppell TX 75019-2668
518118160     ##+         Connor Dixon, 10302 Sanbet Ct, Glen Allen VA 23060-3033
518115167     ##          Connor Gilpin, 390 Jamesway Dr Apt. G, Marion OH 43302-7862
518105900     ##          Conor Hedigan, 45 Rafael Way, San Luis Obispo CA 93405-1523
518113147     ##          Corazon Agcaoili, 6 Putters Rd, Succasunna NJ 07876-2017
518118164     ##          Cornelius Varnado, Laquisha Varnado, 9402 Terrace Greene Cir, Barboursville VA 22923-2877
518114114     ##+         Cory Fliehs, 626 Flatbush Ave Apt 6m, Brooklyn NY 11225-1062
518114115     ##+         Cory Guastella, 10 Lincoln Ave, Mastic Beach NY 11951-1628
518114116     ##          Cory Pisano, 306 East State Street, Apartment 401, Ithaca NY 14850-4349
518117063     ##          Craig Degarmo, 5502 Edith St, Houston TX 77081-7402
518112019     ##          Cristian Cottington, 1502 Steger Rd Nw, Alexandria MN 56308-5313
518112391     ##          Cristian Gomez, 12 Plumer Cir, Purvis MS 39475-8700
518113774     ##          Crystal Delarocha-Duarte, 4325 W Rome Blvd Apt 2185, North Las Vegas NV 89084-5481
518109807     ##          Crystal Smith, 621 N 9th St, Herrin IL 62948-3346
518108256     ##          Curtis Tigner, 9901 Red Heart Lane, Tamarac FL 33321-6322
518105916     ##+         Cust Fpo, Kojo Anim Rra, FBO Kojo Anim, 3600 Far East Ave, Mojave CA 93501-7019
518110926     ##+         Cust Fpo, Rudolf G Brautigam Irra, FBO Rudolf G Brautigam, 46 Tremlett St, Dorchestr Ctr MA 02124-2137
518117071     ##          Dacia Moreno, 502 Mcarthur Drive, Killeen TX 76541-4641
518112392     ##          Dakota Dale, 301 Clark St, Purvis MS 39475-3163
518119102     ##          Dallas Hunt, 905 Clarion Drive, Gillette WY 82718-3901
518117995     ##          Dallen Hansen, 1310 East 3100 North, North Logan UT 84341-1638
518118587     ##          Damond Isham, 2115 241st St Sw, Bothell WA 98021-9229
518114126     ##+         Dan Pata, 3291 Evergreen Cir, Walworth NY 14568-9407
518108265     ##          Dana Leigh Bear, 6861 Hendry Dr, Lake Worth FL 33463-7468
518112223     ##+         Dane H Cheek, 7616 Triwoods Dr Apt I, Saint Louis MO 63119-5077
518117075     ##          Daniel Aaron, 1514 Tuam St, Houston TX 77004-2739
518112870     ##          Daniel Blinstrub, 903 43rd St Sw 301, Fargo ND 58103-2042
518119059     ##          Daniel Burns, 102 Suncrest Terrace, Morgantown WV 26505-1825
518117076     ##+         Daniel Demerchant, 300 S Lamar Blvd Apt 327, Austin TX 78704-1093
518105931     ##          Daniel Dernbach, 9980 Kika Ct Apt 8025, San Diego CA 92129-5016
518105342     ##          Daniel Dominguez, 16819 W Rio Vista Ln, Goodyear AZ 85338-7407
518113161     ##          Daniel Facella, 150 Gold St, Apt U, North Arlington NJ 07031-5228
            Case 19-13273-VFP Doc 636 Filed 05/22/21 Entered 05/23/21 00:16:22                                                   Desc
                            Imaged Certificate of Notice Page 215 of 241
District/off: 0312-2                                       User: admin                                                         Page 213 of 239
Date Rcvd: May 20, 2021                                    Form ID: pdf905                                                  Total Noticed: 12649
518117077     ##          Daniel Hall, 8801 Schick Rd D, Austin TX 78729-5471
518118890     ##+         Daniel J Pasquini &, Nathaniel S Farber Ten Com, 605 Mesa Ct, Waukesha WI 53188-4400
518115707     ##          Daniel Kenealy, 1706 Avalon Way 20, Hood River OR 97031-9585
518116608     ##+         Daniel Mark Hindbjorgen Sep Ira, Td Ameritrade Clearing Inc Custodian, 1600 S Shafer Dr, Sioux Falls SD 57110-3912
518112537     ##+         Daniel P Chandler, 218 Snipe Ct, Raeford NC 28376-9015
518118892     ##          Daniel Pasquini, 605 Mesa Ct, Waukesha WI 53188-4400
518118893     ##          Daniel Simon, 20302 81st St, Bristol WI 53104-9711
518118170     ##          Daniel Southall, 4410 Midland Trail, Covington VA 24426-5422
518113164     ##          Daniel Tal, 502 Park Ave Apt B, Swedesboro NJ 08085-1226
518042973     ##+         Daniel Teper, 70 Washington Street #2N, Brooklyn, NY 11201-1443
518108270     ##          Daniel Vivio, 915 Highland Ave, Dunedin FL 34698-4957
518118597     ##          Daniel York, 1425 South Puget Drive 207, Renton WA 98055-4328
518117082     ##          Danny Gilbert, 161 Forest Bend, Weatherford TX 76087-3604
518105947     ##          Daphne Cifuentes, 1583 Stewart Court, Arcata CA 95521-5178
518109175     ##          Darien Talton, 3915 Berkshire Way, Grovetown GA 30813-4256
518109821     ##          Darnell Lynch, 3245 Eshcol Avenue, Zion IL 60099-3632
518115175     ##          Darnice Diggs, 3013 E123rd Street, Cleveland OH 44120-2966
518105345     ##          Darrin Nelson, 19416 N 61st Dr, Glendale AZ 85308-7672
518105952     ##          Darryl K Nakamura, 4392 Via Alegre, Yorba Linda CA 92886-2914
518115927     ##          Darwin Quituisaca, 6016 Tackawanna St 1, Philadelphia PA 19135-4415
518105957     ##          Davesh Bhambey, 1534 Vista Club Cir Apt 102, Santa Clara CA 95054-3754
518112539     ##          David Abernathy, 23 Normandy Rd, Asheville NC 28803-2222
518105347     ##          David Adam Barber, Maryellen M Barber, Po Box 27677, Scottsdale AZ 85255-0144
518111688     ##          David Adams, 6262 Pepper Hill St, West Bloomfield MI 48322-2301
518111689     ##+         David Alexander Roby, 302 Hickory Dr, Troy MI 48083-1620
518112540     ##          David Brown, 2544 Weddington Ave 2157, Charlotte NC 28204-1002
518111690     ##          David Clingersmith, 227 Hunters Ln Ne, Rockford MI 49341-1355
518110542     ##+         David Earl Smith, 16483 Blair St, Gardner KS 66030-4801
518107838     ##          David Gregoire, 146 North Ivy Street 28, Branford CT 06405-6060
518108287     ##+         David Hachey, 4420 Rende Ln, Lake Worth FL 33461-4962
518112028     ##          David Horsmann, 2526 E 1st St, Duluth MN 55812-3788
518113170     ##          David L Johnson, 11 Calendula Ct, Jackson NJ 08527-5170
518109180     ##          David Lamb, 752 Patriots Point St, Locust Grove GA 30248-3681
518107634     ##+         David Leach, 4810 Raven Run, Broomfield CO 80023-4638
518105968     ##          David Ortega, 795 Shirley Blvd, Arcata CA 95521-6500
518113172     ##          David Perez, 33 W 10th St, Linden NJ 07036-4503
518117102     ##+         David Picazo Jr, 14943 Arundel, Channelview TX 77530-3205
518115934     ##+         David Pienaar, 297 Jerry Drive, Monroeville PA 15146-3600
518115184     ##+         David R Graff Jr &, Rebecca R Graff Jt Ten, 1650 Rolland Ave Ne, New Philadelphia OH 44663-3257
518112968     ##          David R Perry, 8 Grant Rd, Gilford NH 03249-7878
518108294     ##          David Silverberg, 5980 36th St W H306, Bradenton FL 34210-3655
518114160     ##+         David Weiss, 275 South Street 6l, New York NY 10002-0955
518115185     ##          David Wolf, 5800 Laurent Dr Apt 122, Parma OH 44129-5967
518115938     ##          David Yi, 406 Gayley St Apt B510, Media PA 19063-3737
518114162     ##+         Davin Ng, 2 Jane Dr, Old Bethpage NY 11804-1515
518113175     ##          Dawn Boddy, 10 Hydra Lane, Sewell NJ 08080-2114
518118608     ##          Dawn Wagoner, 4206 E 38th Ave, Spokane WA 99223-6087
518117109     ##          Deangelo Wilson, 6745 Hidden Colony Ln, Dickinson TX 77539-4472
518115940     ##          Deborah Mccormick, 517 East Lancaster Ave 306, Wayne PA 19087-5116
518116709     ##          Debra Clark, 240 Trace Ln, Dayton TN 37321-3309
518108300     ##          Deepak Rawal, 11308 Plantation Lakes Cir 113, Sanford FL 32771-7344
518116462     ##          Demario Cochran, 4610 Long Branch Rd, Conway SC 29526-5886
518109183     ##          Demetria Bluitt, 4650 East Ponce De Leon Avenue, D4, Clarkston GA 30021-2134
518109836     ##          Demetrius Warren, 479 North Harlem Avenue 728, Oak Park IL 60301-6408
518105975     ##          Demilo Alanis, 1865 W Greenleaf Ave Apt D, Anaheim CA 92801-3940
518108304     ##          Dennis Medrano, 616 Renaissance Pointe Apt 205, Altamonte Springs FL 32714-3506
518114171     ##+         Dennis Samuels, 12108 25th Rd, Flushing NY 11354-1042
518105980     ##          Derek A Henley, 1774 La Salle Ave, Seaside CA 93955-4108
518117116     ##          Derek Donley, 8601 Ice House Dr 3309, North Richland Hills TX 76180-5439
518113778     ##          Derek Rodriguez, 7777 S Jones Blvd Apt 1093, Las Vegas NV 89139-6180
518105355     ##+         Derek T Earles, 9502 N 15th Ave Apt 326, Phoenix AZ 85021-0812
518115555     ##          Derek Whitford, 3300 E Hancock St Apt C7, Muskogee OK 74403-8915
518115187     ##          Deren Dawson, 531 Brookover Ave, Zanesville OH 43701-2101
            Case 19-13273-VFP Doc 636 Filed 05/22/21 Entered 05/23/21 00:16:22                                   Desc
                            Imaged Certificate of Notice Page 216 of 241
District/off: 0312-2                                    User: admin                                             Page 214 of 239
Date Rcvd: May 20, 2021                                 Form ID: pdf905                                      Total Noticed: 12649
518115556     ##          Deron Riffe, 3812 North Markwell Avenue, Bethany OK 73008-3045
518108309     ##          Derrick Coles, 13055 Sw 76th Ct, Ocala FL 34473-8114
518105983     ##          Deshon Williams, 716 Chula Vista Way, Suisun City CA 94585-3032
518111310     ##+         Desmond Che, 3821 Endicott Place, Springdale MD 20774-5431
518114176     ##+         Dessy Natalia, 328 E 95th St 33, New York NY 10128-5714
518109837     ##          Destiny Molina, 24725 West Rollins Road, Round Lake IL 60073-1041
518109838     ##          Devi Nukarapu, 6 Ross Dr 6, Bloomington IL 61701-5870
518115190     ##          Devin Beemiller, 1357 Fox Run Dr 203, Willoughby OH 44094-3403
518110339     ##          Devin Bowling, 5007 South Baker Road, Salem IN 47167-6782
518115947     ##+         Devin Peters, 1306 Morgan Cir, Canonsburg PA 15317-9539
518118184     ##          Devin R Fields, 3500 Hadley Ct, Chesapeake VA 23323-1263
518105356     ##          Devin Rush, 6188 E Bramble St, Tucson AZ 85756-8785
518109840     ##          Dexter Dilla, 451 Le Parc Circle, Buffalo Grove IL 60089-6911
518105988     ##          Dhana Selvaraj, 1622 N Broadbent Ln, Clovis CA 93619-5050
518105989     ##          Dhananjayan Mahadevan, 9025 Alcosta Blvd Apt 243, San Ramon CA 94583-4050
518115192     ##          Dharamvir Bains, 135 Easton Manor Dr, Monroe OH 45050-1581
518118186     ##          Dhiraj Kc, 113 Nina Dr Apt 202, Virginia Beach VA 23462-6753
518111312     ##+         Dieudonne Kenmoe Komdjeu, 200 Olde Towne Ave Apt 219, Gaithersburg MD 20877-4364
518105997     ##          Dilip Kumar Goli, 3200 Truxel Rd 202, Sacramento CA 95833-1059
518110948     ##          Dilli Paudyal, 24 Glover Dr, Revere MA 02151-4915
518115197     ##          Dina Ballard, 350 E 12th Ave B1, Columbus OH 43201-2297
518109194     ##          Dinesh Puppala, 6105 Leafstone Dr, Covington GA 30014-3331
518108317     ##          Dolores Ruiz, 9402 Nw 66th St, Tamarac FL 33321-3502
518109843     ##          Dolorian Miles, 7141 South Yates Boulevard, 43407, Chicago IL 60649-3447
518111313     ##+         Dominic Cottrell, 16040 English Oaks Ave Apt B, Bowie MD 20716-3347
518110645     ##          Dominic D'ettorre, 5503 Southern Pkwy, Louisville KY 40214-1205
518106002     ##          Dominic Loveless, 333 East Cinnamon Drive 163, Lemoore CA 93245-2893
518115557     ##          Don Gwin, 6012 Se 71st St., Oklahoma City OK 73135-1905
518115200     ##          Don Shellabarger, 400 Sunset Court 3c, South Charleston OH 45368-9699
518115715     ##          Donald Hawkins, 171 Hillside Ave, Klamath Falls OR 97601-2397
518112237     ##          Donald Musick, 6843 Casselberry Court, Affton MO 63123-3264
518109196     ##          Donald T Schier, 1210 Ora Lee Lane, Winder GA 30680-3074
518116713     ##          Dondra J Halley, 7818 Crescent Ridge Cv Apt 306, Memphis TN 38133-8002
518112034     ##          Doua Yang, 6725 79th Ave N, Minneapolis MN 55445-2601
518112035     ##          Doug Kvamme, 2250 Ranchview Ln N 64, Plymouth MN 55447-6542
518118190     ##+         Douglas C Schreffler, 7796 Euclid Way, Springfield VA 22153-3301
518106014     ##          Douglas Cox, 1691 E Beringer Dr, San Jacinto CA 92583-5757
518042977     ##+         Dr. Cameron Durrant, 90 Fairmont Road West, Califon, NJ 07830-3330
518109581     ##          Drew Hackenmiller, 626 Oak St, Osage IA 50461-1338
518108324     ##          Durell Gilchrist, 11530 River Country Drive, Riverview FL 33569-5238
518118616     ##          Dustin Resendez, 1306 S. 90th Street Ct., Tacoma WA 98444-3191
518110774     ##          Dustin Rodes, 40088 Crestwood Ln, Ponchatoula LA 70454-7361
518109198     ##          Dustin Shattles, 146 Overlook Rd, Americus GA 31709-5797
518113781     ##          Dwayne L Brown, 5450 South Fort Apache Road, Apt. # 242, Las Vegas NV 89148-4693
518118617     ##          Dwight Xavier Davis, 200 Sw 5th Pl Apt F206, Renton WA 98057-5844
518118618     ##          Dylan Austin, 418 E Loretta Pl 306, Seattle WA 98102-5555
518111707     ##          Dylan Berger, 1000 1st Avenue North 1000c, Escanaba MI 49829-3504
518107642     ##          Dylan Kost, 5815 Bourke Drive, Colorado Springs CO 80919-2448
518110647     ##          Dylan M Oliver, 420 Waverly Place, Paducah KY 42001-9348
518109849     ##          Dylan Mccollum, 216 Haller Ave, East Alton IL 62024-1509
518106022     ##          Ed J Hanscom, 6438 Crystalaire Dr., San Diego CA 92120-3834
518109199     ##          Eddie King, 44 Horseshoe Court, Hiram GA 30141-2362
518106025     ##          Edgar Sanchez, 13003 Trigger St, San Diego CA 92129-2310
518114204     ##+         Edmund Osei Badu, 184 St Lawrence Ave, Buffalo NY 14216-1374
518114207     ##+         Edward Figueroa, 7 Forsythia Ct, Miller Place NY 11764-3041
518106028     ##          Edward Jackson Iii, 2846 E 4th St, Los Angeles CA 90033-4404
518106034     ##          Edwin Lord, 9848 Chicopee Ave, Northridge CA 91325-1807
518114211     ##+         Edwin Ramirez, 1481 Boston Road Ph, Bronx NY 10460-4901
518117143     ##          Ejike Okoye, 2645 Franklin Drive 1710, Mesquite TX 75150-6065
518117144     ##          Eladio Gomez, 119 Encinal Drive, Del Rio TX 78840-3070
518105089     ##          Elaine Hallmark, 949 Brookridge Dr, Gardendale AL 35071-2535
518106040     ##+         Elaine Li, 640 Staley Ave, Hayward CA 94541-6287
518110956     ##          Elamparithi Jayamani, 6 Whittier Pl 14 R, Boston MA 02114-1420
            Case 19-13273-VFP Doc 636 Filed 05/22/21 Entered 05/23/21 00:16:22                                               Desc
                            Imaged Certificate of Notice Page 217 of 241
District/off: 0312-2                                     User: admin                                                        Page 215 of 239
Date Rcvd: May 20, 2021                                  Form ID: pdf905                                                 Total Noticed: 12649
518116468     ##          Eli Lane, 212 Conrad Cir, Columbia SC 29212-2620
518106043     ##          Elijah Funtiveros, 1000 Allison Dr 47, Vacaville CA 95687-4980
518106046     ##          Elisa Sillett, 1245 Fitzgerald Rd D, Simi Valley CA 93065-4482
518112563     ##          Elizabeth Keenan, 140 Bpw Club Rd A21, Carrboro NC 27510-2582
518109854     ##          Elizabeth Werning, 19422 West Prospect Drive, Mundelein IL 60060-5208
518109856     ##+         Ellen M. Kitka Tr, Ellen M Kitka Ttee, P.O. Box 603, Crete IL 60417-0603
518112564     ##          Ellen Wolff, 126 Lower Grassy Branch Rd, Asheville NC 28805-1621
518115214     ##          Elliot Clouse, 245 Walker Street, Galion OH 44833-1724
518111321     ##          Elliott Conrad Allison, 3426 Brinkley Rd Apt 403, Temple Hills MD 20748-7125
518108337     ##          Elmahdi Kharbouch, 1635 60th Ave W, Bradenton FL 34207-4600
518108338     ##+         Elvira Bunch, 3468 Acapulco Cir, Cape Coral FL 33909-5370
518108339     ##          Elzira Walters, 6704 Camden Bay Dr Apt 106, Tampa FL 33635-9077
518110958     ##          Emily Kennedy, 135 Beacon Hill Blvd, North Andover MA 01845-3932
518114227     ##+         Emily Mercado, 1128 Taylor Ave, Bronx NY 10472-4707
518106050     ##          Emily Parng, 7825 Camino Glorita, San Diego CA 92122-1803
518108341     ##+         Emma And Madeline Inc, Attn William M Alton, 14809 Feather Cove Ln, Clearwater FL 33762-3022
518114229     ##+         Entela Sopoti, 4524 194st, Flushing NY 11358-3524
518115967     ##+         Eric Altschuler, 35 Highland Dr., Apt. 5406, Bethel Park PA 15102-1874
518116719     ##          Eric Brewington, 598 Jean Ave, Gallatin TN 37066-2382
518106058     ##          Eric C Harrison &, Julie A Harrison Comm Prop, 3245 Wanstead Ct, Walnut Creek CA 94598-4029
518118624     ##+         Eric C Wanner, 6100 Soundview Drive, Apt 16e, Gig Harbor WA 98335-2073
518106059     ##          Eric Carder, 307 East Tokay Street, Lodi CA 95240-4148
518114231     ##+         Eric Dalrymple, 413 Solomon Ave, Clifton Park NY 12065-3711
518106061     ##          Eric Fong, 7425 Charmant Dr Unit 2903, San Diego CA 92122-5016
518115215     ##          Eric Godfrey, 10605 Township Highway 29, Carey OH 43316-9741
518110959     ##+         Eric Goodman, 200 Glenwood Rd, Rutland MA 01543-1610
518105092     ##          Eric Hand, 1313 Plum Tree Trail B, Hoover AL 35226-3045
518109583     ##          Eric Holzhueter, 523 W 4th St, Tipton IA 52772-1518
518118625     ##          Eric Premo, 600 Malden Ave E Apt 101, Seattle WA 98112-5704
518107648     ##          Eric W Carlson, 352 Ledges Pt, Grand Jct CO 81507-4651
518110648     ##          Eric Wells, 202 Madison Hills Boulevard, Richmond KY 40475-8727
518112567     ##          Eric Zhong, 3420 Dorado Circle 102, Fayetteville NC 28304-0648
518109864     ##          Erik Cornett, 905 Morningside Dr, Marion IL 62959-3748
518109865     ##          Erik Johnson, 516 W Eastman St 2b, Arlington Heights IL 60005-1329
518117158     ##          Erik Velasquez, 8643 Ridge Mile Dr, San Antonio TX 78239-4082
518106070     ##          Erika Hart, 541 Vivian St, Brentwood CA 94513-1571
518113784     ##          Erin E White, 6650 Churnet Valley Ave, Las Vegas NV 89139-5373
518107649     ##+         Erin Joshua S Barriga, 1640 Chapel Hills Dr, Apartment M106, Colorado Springs CO 80920-5441
518117159     ##          Erix Gonzalez, 3045 Walnut Bend Ln 26, Houston TX 77042-3364
518107650     ##          Ernest Looney, 10201 E Peakview Ave, Englewood CO 80111-6107
518106074     ##          Erskine Bonilla, 3491 Orinda Cir, Cameron Park CA 95682-8248
518106075     ##          Esteban Cardonacastro, 588 South Anza Street 44, El Cajon CA 92020-5535
518112243     ##          Ethan Wilson, 15318 Grand Summit Extension, 101, Grandview MO 64030-4813
518115720     ##          Eugene M Liekhus, 228 Spence Ave, Sutherlin OR 97479-9599
518118912     ##          Eugene Sims Jr, 3020 North 57th Street, Milwaukee WI 53210-1537
518110961     ##          Evan Bjorklund, 4 Longfellow Pl 611, Boston MA 02114-2804
518111723     ##          Evan Keller, 3599 Northbriar, Traverse City MI 49696-9126
518111324     ##          Evan Mascaro, 6127 Karas Walk, Elkridge MD 21075-5540
518109870     ##+         Evan Wheeler, 1100 North Lasalle Drive 506, Chicago IL 60610-2633
518118009     ##          Faisal Almarshad, 13528 S Venicia Way Unit 3, Draper UT 84020-6709
518112572     ##          Falon Owens, 5414 Rodwell Road, Fayetteville NC 28311-1342
518109873     ##          Farhan Sardharia, 480 Old Walnut Cir, Gurnee IL 60031-5327
518113200     ##          Farra Rosenzweig, 41 School Rd W, Marlboro NJ 07746-1543
518108358     ##          Fawn Smith, 7107 Holmes Boulevard A, Holmes Beach FL 34217-1167
518114252     ##+         Felix Delima, 42 Dana Avenue Floor 2, Albany NY 12208-3506
518118206     ##          Felix M Amparo, 1000 Palisades Cir Apt 1124, Manassas Park VA 20111-8057
518112573     ##+         Feng Cao, 14028 Eldon Dr, Charlotte NC 28277-6527
518106111     ##          Fmt Co Cust Ira, FBO Tyson Forrest Crowell, 401 Saint John Ave, Half Moon Bay CA 94019-1422
518118916     ##          Fmt Co Cust Ira, FBO Matthew J Bilyeu, Po Box 580441, Pleasant Pr WI 53158-8051
518115971     ##          Fmt Co Cust Ira, FBO Richard L Mcdonald, 101 Aerial Drive, Canonsburg PA 15317-6097
518114260     ##          Fmt Co Cust Ira, FBO Michael C Brown, 410 W 24th St Apt 18f, New York NY 10011-1309
518113785     ##          Fmt Co Cust Ira, FBO Ellen P Garofalo, 1053 Via Prato Ln, Henderson NV 89011-0899
518114264     ##          Fmt Co Cust Ira, FBO Cheryl S Allyn, 2802 Townehouse Dr, Coram NY 11727-2866
            Case 19-13273-VFP Doc 636 Filed 05/22/21 Entered 05/23/21 00:16:22                                                Desc
                            Imaged Certificate of Notice Page 218 of 241
District/off: 0312-2                                      User: admin                                                      Page 216 of 239
Date Rcvd: May 20, 2021                                   Form ID: pdf905                                               Total Noticed: 12649
518115221     ##          Fmt Co Cust Ira, FBO Victor R Eilau, 5256 Emerald View Dr, Maineville OH 45039-6208
518117194     ##          Fmt Co Cust Ira Rollover, FBO James K Thompson, 7198 Fm 58, Lufkin TX 75901-2816
518113213     ##          Fmt Co Cust Ira Rollover, FBO Eva Pelland, 27 Aspen Rd, West Orange NJ 07052-1201
518112042     ##          Fmt Co Cust Ira Rollover, FBO Abdullah H Hussein J, 20506 Erin Ct, Farmington MN 55024-1466
518118919     ##          Fmt Co Cust Ira Rollover, FBO Evan Silich, 1138 W Colonial Dr, Mt Pleasant WI 53405-1808
518106148     ##          Fmt Co Cust Ira Rollover, FBO Jesus A Rondon, 200 Hill Blvd, Petaluma CA 94952-2434
518117206     ##          Fmt Co Cust Ira Rollover, FBO Amit T Patel, 17402 Sandalisle Ln, Richmond TX 77407-2635
518108375     ##          Fmt Co Cust Ira Rollover, FBO Beverly L Seredick, 13 Blenheim Rd, Shalimar FL 32579-1003
518117218     ##          Fmt Co Cust Ira Rollover, FBO Nader R Askari, 917 Golden Palomino Ct, Austin TX 78732-2367
518116721     ##          Fmt Co Cust Ira Rollover, FBO Edward W Kothera, 600 12th Ave S Apt 1116, Nashville TN 37203-6627
518116475     ##          Fmt Co Cust Ira Rollover, FBO Venkatesan R Gorantla, 5318 Meadowcroft Way, Fort Mill SC 29708-0144
518115229     ##          Fmt Co Cust Ira Rollover, FBO Billy J Scott, 397 Lakelly Rd, Wilmington OH 45177-8648
518111332     ##          Fmt Co Cust Ira Rollover, FBO Qing Song, 214 Autumn Wind Way, Rockville MD 20850-2873
518113215     ##          Fmt Co Cust Ira Rollover, FBO Kenneth Wilson, 82 N Franklin Tpke, Ho Ho Kus NJ 07423-1431
518112979     ##          Fmt Co Cust Ira Rollover, FBO Franciska I Pomerleau, 30 Centerview Rd, Atkinson NH 03811-2457
518111733     ##          Fmt Co Cust Ira Rollover, FBO Sai K Gavirneni, 4667 Fox Valley Dr Apt 3a, Portage MI 49024-8149
518118510     ##+         Fmt Co Cust Ira Rollover, FBO Barry D Gerard, 646 Old Pump Rd, Jericho VT 05465-2133
518113231     ##          Fmt Co Cust Ira Rollover, FBO Lilian Beshai, 4 Hill Rd, Edison NJ 08817-4604
518106156     ##+         Fmt Co Cust Ira Rollover, FBO Andres Lopez, 1515 18th Street, Apt #9, Sacramento CA 95811-6124
518114289     ##+         Fmt Co Cust Ira Sepp, FBO Yaakov Korolizky, 556 Crown Street, C3, Brooklyn NY 11213-5141
518116724     ##          Fmt Co Cust Ira Sepp, FBO Ron Hamilton, 7306 Cresthill Dr, Knoxville TN 37919-5930
518108404     ##          Fmtc Custodian - Roth Ira, FBO Denis A Torgashev, 4934 Nw 57th Ct, Tamarac FL 33319-2304
518110991     ##          Fmtc Custodian - Roth Ira, FBO Lincoln Y Rathnam, 14 Crooked Meadow Ln, Hingham MA 02043-3121
518117225     ##          Fmtc Custodian - Roth Ira, FBO Micheal A Bamidele, 5105 Meridian Ln, Fort Worth TX 76244-5917
518109218     ##          Fmtc Custodian - Roth Ira, FBO Albert Whiteside Iv, 1271 Ponti Mews Nw, Atlanta GA 30318-4179
518112051     ##+         Fmtc Custodian - Roth Ira, FBO Michael J Bredemus, 4939 Williston Rd, Minnetonka MN 55345-4647
518117221     ##          Fmtc Custodian - Roth Ira, FBO Mark M Barron, 15820 Knoll Trail Dr Apt 125, Dallas TX 75248-2771
518118215     ##          Fmtc Custodian - Roth Ira, FBO Shabarinath Vutukuri, 13207a Kalmia Ct Apt 101, Fairfax VA 22033-4180
518116477     ##          Fmtc Custodian - Roth Ira, FBO Sarada Gorantla, 5318 Meadowcroft Way, Fort Mill SC 29708-0144
518117228     ##          Fmtc Custodian - Roth Ira, FBO Amit T Patel, 17402 Sandalisle Ln, Richmond TX 77407-2635
518106170     ##          Fmtc Custodian - Roth Ira, FBO Kevin L Cook, 2654 Brand Dr, Tustin CA 92782-1361
518108412     ##          Fmtc Ttee, Aa 401(K) Plan, FBO Mauricio Fernandez, 17780 Nw 67th Ave Apt 1013, Hialeah FL 33015-5880
518108411     ##+         Fmtc Ttee, Delta Pilots Plan, FBO Gary J D'angelo, 351 Tuscany Way, Apt #308, Melbourne FL 32940-8193
518117240     ##+         Fmtc Ttee, City Of Dallas 457, FBO Alexander Rodriguez, 1 Enchanted Ct, Mansfield TX 76063-5172
518115991     ##+         Fmtc Ttee, Itron Savings Plan, FBO Andrew W Mcdonald, 336 Virginia Ave, Pittsburgh PA 15211-1564
518115993     ##+         Fmtc Ttee, Ups/Ipa Mpp Plan, FBO Anthony Leo, 640 South Ave Apt L5, Secane PA 19018-4624
518117234     ##+         Fmtc Ttee, Pepsico Savings Plan, FBO Teresa G Goughan, 4006 Crestwood Dr, Carrollton TX 75007-1645
518106188     ##+         Fmtc Ttee, Salesforce Com, FBO Christopher Shackelford, 5336 N Esprit Loop, Dublin CA 94568-7127
518118226     ##          Forhad Rahman, 46808 Fairgrove Sq, Sterling VA 20164-7002
518118227     ##+         Frances B Shapiro &, Stanley P Shapiro Jt Ten Tod, 2956 Hathaway Rd # 505, Richmond VA 23225-1730
518112592     ##          Frances Curd, 35 Pineridge Cove, Sanford NC 27332-0214
518106193     ##          Frances Mcintyre, 8374 Lost River Road, Corona CA 92880-3917
518117250     ##          Frances Wallace, 1256 Cougar Dr, Canyon Lake TX 78133-3375
518106194     ##          Francine Harris, 18401 Burbank Blvd., Suite 215, Tarzana CA 91356-6611
518109222     ##+         Francis Delcasale, 2325 Standing Peachtree Ct, Kennesaw GA 30152-5846
518108419     ##          Frank Acosta, 826 Hibiscus Dr, Royal Palm Beach FL 33411-3437
518112437     ##          Frank D Kuitems, 3125 E Copper Ridge Loop, Billings MT 59106-2251
518110782     ##          Frank Green, 708 S Lake Ct, Lake Charles LA 70605-6540
518116000     ##          Frank T Clokey, 6650 Rutherford Dr, Macungie PA 18062-8047
518109223     ##          Fredric Jay Feinblum, 2016 Avery Rd, Canton GA 30115-9191
518109911     ##+         Fui Tamakloe, 1518 Touhy Avenue 2c, Chicago IL 60626-6956
518116480     ##          Gabriel Anderson, 726 Oakland Avenue, Columbia SC 29203-4659
518114310     ##+         Galo Matute, 1 Spring St 1, Mount Kisco NY 10549-3209
518105381     ##          Garret Toole, 16130 North 168th Lane, Surprise AZ 85388-1350
518105037     ##+         Garrett Nickle, 1611 Central Ave, Fairbanks 99709-4218, Ak 99709-4218
518112598     ##          Gary Edwards Jr, 919 Vance Street, Greensboro NC 27406-1442
518116003     ##+         Gary L Risch Jr, 1081 Millerstown Rd, Tarentum PA 15084-4400
518107879     ##          Gary Stanley, 149 W Helen St, Hamden CT 06514-3813
518105384     ##+         Gaurav Panwar, 18660 N Cave Creek Rd Apt 203, Phoenix AZ 85024-4609
518117262     ##          Gaurav Sharma, 800 Cooper Square Cir Apt 154, Arlington TX 76013-5144
518115563     ##          Gavin Johnson, 3600 E Vail St, Broken Arrow OK 74014-8847
518116005     ##          Genet Araya, 4815 Locust St. Apt 307, Philadelphia PA 19139-4315
518116006     ##+         Geoffrey Sanner, 3344 Lamberton Rd, Franklin PA 16323-7112
            Case 19-13273-VFP Doc 636 Filed 05/22/21 Entered 05/23/21 00:16:22                                              Desc
                            Imaged Certificate of Notice Page 219 of 241
District/off: 0312-2                                     User: admin                                                      Page 217 of 239
Date Rcvd: May 20, 2021                                  Form ID: pdf905                                               Total Noticed: 12649
518106228     ##          George Akrey, 2546 Calla Lily Ct, Simi Valley CA 93063-0428
518106229     ##+         George C Karavaras &, Sonya L Karavaras Jt Ten, 1538 Carnelian Ln, Livermore CA 94550-9237
518108435     ##          George Illes & Julie A Illes, Jt Ten, 20015 Tamiami Ave, Tampa FL 33647-3368
518114319     ##+         George Oliva, 7511 60th Place, Glendale NY 11385-6044
518108442     ##          Gerald Sims, 327 Egan Drive, Crestview FL 32536-5426
518118233     ##          Geraldine Irby, 700 Stockton St 335, Richmond VA 23224-4184
518109229     ##          Gerard Grinnage, 710 Redland Ct, Lawrenceville GA 30046-7372
518111007     ##          German Arango, 46 Everett Street 2, Everett MA 02149-1102
518117266     ##          German Ramos, 13515 Greenbriar Dr, Sugar Land TX 77498-2222
518111354     ##          Gideon Kaplan, 1801 Chapman Ave Apt 422, Apt. 422, Rockville MD 20852-5669
518108445     ##          Gilberto Milian, 15293 Southwest 69th Terrace, Miami FL 33193-2206
518106246     ##+         Gino Jokbengboon, 1415 Bellevue Ave Apt 11, Burlingame CA 94010-7600
518114330     ##+         Girishbabu Uppin, 109 Terrace Road Apt - 109, Bayport NY 11705-1524
518106248     ##          Gitesh Gohel, 3850 19th Street, San Francisco CA 94114-2618
518114332     ##+         Giuseppe Calabro, 1965 74 Street, Brooklyn NY 11204-5755
518112920     ##          Gladys M Norton, 4407 10th Ave, Kearney NE 68845-8012
518106249     ##          Glaveena Cardoza, 2461 West Ball Road Apt-18, Anaheim CA 92804-5275
518111355     ##          Glenda Nunez, 20234 Harbor Tree Road, Gaithersburg MD 20886-5821
518042993     ##+         Global Data, 441 Lexington Avenue, 3rd Floor, New York, NY 10017-3950
518109231     ##          Godwin Kpea, 1443 Hunters Frd, Stone Mountain GA 30088-3131
518118238     ##          Gokul Krishna Turaga, 2041 Solera Court Apt 303, Harrisonburg VA 22801-2999
518113257     ##          Grace Riwa Mande, 2119 Deer Path, Lakewood NJ 08701-7492
518117273     ##+         Great- West Trust Co Llc Ttee, Apple 401k Plan, FBO Mohammed Raqeeb, 4141 Bering Way, Irving TX 75063-1213
518117275     ##          Greg Inderlied & Cindy Inderlied, Community Property, Po Box 239, Marathon TX 79842-0239
518111010     ##          Gregnalis Gonzalez, 121 Oxford St, Lawrence MA 01841-4332
518107661     ##          Gregory Osgood, 318 N Pine St, Gunnison CO 81230-2612
518108454     ##          Greta Lyubenova, 364 3rd Ave, Marco Island FL 34145-2844
518113795     ##          Greyson Lacy, 1225 Manhattan St, Reno NV 89512-3031
518106263     ##          Gustavo Acajabon, 20909 Parthenia St 10, Canoga Park CA 91304-2090
518117280     ##          Gwynnethe Viban, 5416 Kemper Street Unit B, Lubbock TX 79416-7058
518117281     ##          Haaris Pradhan, 2201 Rachel Ct, Carrollton TX 75006-1540
518114340     ##+         Hadaf Printing, Attn: Menashe Mayer Vp, 1370 51st St Suit 1bb, Brooklyn NY 11219-3558
518118245     ##+         Hamidreza Motazedi, Po Box 2831, Sterling VA 20167-2831
518117283     ##          Hamzah Amro, 3801 North Mccoll Road 920, Mcallen TX 78501-9157
518113261     ##          Hanish Valeti, 911 Scenic Dr, Ewing NJ 08628-2209
518109931     ##          Hannah Hyatt, 15784 Ciara Road, Marion IL 62959-0030
518108459     ##          Hanzala Siddiq, 6040 Nw 42nd Way, Coconut Creek FL 33073-2026
518114344     ##+         Haoji Yu, 18 Barbara Drive, Syosset NY 11791-3705
518106276     ##          Hardik Modi, 476 S Lexington Dr, Folsom CA 95630-6508
518108461     ##          Haris Muratagic, 7360 Ulmerton Rd 22d, Largo FL 33771-4544
518112611     ##          Harish Goura, 110 Town Loop Apt 201, Mooresville NC 28117-9355
518106277     ##          Harjeet Singh, 2530 Sugarplum Drive, San Jose CA 95148-2039
518110656     ##          Harold D Bray, 11511 Willow Stream Ct, Apt 202, Louisville KY 40299-6917
518106280     ##+         Harold M Corpuz, 3158 Peachwood Drive, Lancaster CA 93536-4782
518118019     ##          Harshil Parikh, 941 1300 East, Salt Lake City UT 84105-1546
518109935     ##          Hatim Ali, 1 Villa Verde Dr Apt 111, Buffalo Grove IL 60089-4131
518118247     ##          Heather Ewings, 5600 E Worcester Dr, Virginia Beach VA 23455-4643
518114347     ##+         Heather Levensailor, 11674 N Lake Rd 13338, Forestport NY 13338-2524
518114348     ##+         Hector Gonzalez, 1128 Taylor Avenue Apt 2, Bronx NY 10472-4707
518106292     ##          Hemendra Naiker, 24163 Zorro Ct, Hayward CA 94541-5435
518111017     ##          Henglay Sem, 485 Westford St 3, Lowell MA 01851-2523
518117294     ##          Henry Hutteman, 308 Porvenir Ct, Socorro TX 79927-1426
518115253     ##          Henry Roberts, 4600 Hastings Drive, Dayton OH 45440-1813
518113273     ##          Herbert Swanson, 8 Gold Blvd, Basking Ridge NJ 07920-2211
518106295     ##+         Heri Leon, 688 N 7th St Apt 418, San Jose CA 95112-5076
518108472     ##          Hery M Crespo, 1044 Brielle Ave, Oviedo FL 32765-5400
518116741     ##          Hisham Tariq, 7349 Sugarloaf Dr, Nashville TN 37211-0204
518109241     ##          Holden Hosch, 1253 Grand View Dr Se, Mableton GA 30126-5975
518111018     ##          Holly Muir, 84 Furnace Brook Pkwy, Quincy MA 02169-2304
518106305     ##+         Hong Thanh Mai, 712 Singley Dr, Milpitas CA 95035-3658
518105393     ##          Hoyu Arnold, 6505 East Tillman Cir, Tucson AZ 85708-1146
518107665     ##          Hunter Kowall, 6975 Sparrow Ct, Colorado Springs CO 80919-5009
518106320     ##          Hyma Preethi Gavireddygari, 5200 Ironhorse Parkway, Apt 248, Dublin CA 94568-7107
            Case 19-13273-VFP Doc 636 Filed 05/22/21 Entered 05/23/21 00:16:22                                                  Desc
                            Imaged Certificate of Notice Page 220 of 241
District/off: 0312-2                                      User: admin                                                          Page 218 of 239
Date Rcvd: May 20, 2021                                   Form ID: pdf905                                                   Total Noticed: 12649
518117305     ##+         Igor Gregoric, 3255 Las Palmas St Apt 516, Houston TX 77027-5778
518111366     ##          Ikemefula Emele, 2629 Nicholson Street Apt 2, Hyattsville MD 20782-2657
518188327     ##+         Immune Pharmaceuticals USA Corporation, 1 Bridge Plaza North, Ste. 270, Fort Lee, NJ 07024-7586
518111761     ##          Iqra Osman, 3255 Pheasant Ridge Ave Se, Grand Rapids MI 49508-2700
518110370     ##          Isaiah Gebreslassie, 10616 Carrie Ln, Indianapolis IN 46231-1072
518115256     ##          Isaiah V Rastetter, 19 S Cross St, Columbiana OH 44408-1218
518112985     ##          Isio Ukey, 49 New Rochester Rd 15, Dover NH 03820-2151
518114377     ##+         Ivan Garcia, 53 Kuhl Blvd, Wynantskill NY 12198-8153
518113290     ##          Ivelouse Josaphat, 10 38th Street 406, Irvington NJ 07111-1290
518108487     ##          Ivins Vil, 8534 Water Cay, West Palm Bch FL 33411-5556
518109655     ##          Jack E Sypolt, Po Box 803, Troy ID 83871-0803
518115736     ##          Jackie Newby, 4589 Table Rock Road, Central Point OR 97502-3149
518116744     ##          Jackie Tipton, 7074 The Ridge Cv, Memphis TN 38125-2931
518113291     ##          Jaclyn Perez, 33 W 10th St, Linden NJ 07036-4503
518106348     ##          Jacob Hall, 7469 Rollingwood Blvd, Citrus Heights CA 95621-1355
518107668     ##          Jacob Mcintyre, 7386 Sandy Springs Point, Fountain CO 80817-4071
518107669     ##          Jacob Pearse, 2532 South Lincoln Street, Denver CO 80210-5710
518109952     ##          Jacob Price, 1301 1411 Ave, Lincoln IL 62656-5111
518110372     ##          Jacob Self, 376 S 100 E 76, Washington IN 47501-8929
518112619     ##          Jacob Williams, 313 Twin Valley Dr, Clemmons NC 27012-6717
518114383     ##+         Jacqueline Bentley, 4 Ember Ln, West Islip NY 11795-2210
518106357     ##          Jakob Freele, 10910 Melody Rd, Smartsville CA 95977-9525
518115259     ##          Jamaika Williamson, 10326 Yale Ave, Cleveland OH 44108-2173
518112622     ##          Jamal Tate, 1116 Scaleybark Road 210b, Charlotte NC 28209-4511
518117323     ##          Jamar Johnson, 2713 Cortlandt St, Houston TX 77008-2446
518111766     ##          James Arthur Grabski, 6094 Aldine, Brighton MI 48116-2102
518108504     ##          James Barnish, 4310 W Spruce St 339, Tampa FL 33607-4266
518107671     ##          James Bauchwitz, 2783 Havana St, Denver CO 80238-3162
518111769     ##          James C Lehman, 2821 N Eastman Rd, Midland MI 48642-7857
518117326     ##          James Chambers, 20138 Dawn Mist Drive, Humble TX 77346-1102
518118264     ##          James Cressman, 1605 W Braddock Rd, Alexandria VA 22302-2710
518109960     ##          James Davis, 604 Beaver Ct, Naperville IL 60563-9782
518107890     ##+         James E Ziegler, 10 Cianci Ave Unit 14, Plainville CT 06062-3278
518113802     ##          James H Vaughn Iii, 7277 Abbeyville Dr, Las Vegas NV 89119-4532
518107673     ##+         James J Greco, 6391 W 60th Ave Apt 110, Arvada CO 80003-5623
518112262     ##          James Jacobson, 107 South Orchard Street, Clinton MO 64735-2027
518117330     ##          James Kuhl, 2626 Skyview Grove Ct, Houston TX 77047-6814
518110557     ##          James M Verespej, 6435 Roundtree St, Shawnee KS 66226-3719
518109257     ##+         James Mcdaniel, 4469 Highland Pl Ne, Marietta GA 30066-1078
518117333     ##          James Metz, 229 Malone Avenue, Crowley TX 76036-3221
518113297     ##          James Olsen, James Olsen, 59 Leghorn Ave., Bridgewater NJ 08807-2754
518115261     ##          James Richards, 9453 Cherry Tree Drive Apt 104, Strongsville OH 44136-2762
518111031     ##+         James V Leonesio Jr, 72 A St, North Adams MA 01247-2906
518111032     ##+         James W Warner, 33 Cross Street, Quincy MA 02169-4012
518106377     ##          James Walker, 722 South Flower Street 1, Inglewood CA 90301-5331
518111567     ##          Jamie Higgins, 59 Brooke Ln, New Gloucester ME 04260-3869
518113804     ##          Jamie Reid, 6316 Blowing Sky St Unit 101, Unit 101, North Las Vegas NV 89081-3386
518111774     ##          Jamie Schultz, 422 Birch Hill Ct, Oakland MI 48363-1308
518106384     ##          Jan Morris Oliva, 210 Easy St Apt 10, Mountain View CA 94043-3740
518108514     ##          Jane Nganga, 11113 Cherrywood Ln, Riverview FL 33579-7107
518106386     ##          Janet M Gottlieb, 8 Cozumel, Foothill Ranch CA 92610-1858
518106387     ##          Janet Rubio, 8750 Mellmanor Drive 112, La Mesa CA 91942-3172
518117349     ##          Jannelle Gray, 14135 Champions Dr, Apt 102, Houston TX 77069-1352
518110660     ##          Jared Ruhl, 614 Eastern Pkwy, Louisville KY 40217-1922
518107675     ##          Jared Wickert, 4410 Johnson Ct Apt C, Colorado Springs CO 80902-1064
518105402     ##          Jared Williams, 5365 North Rattler Way, Litchfield Park AZ 85340-4183
518118672     ##          Jarrod L Boyle, Po Box 100, Paterson WA 99345-0100
518116752     ##          Jasen C Sutherland, 200 Avant Cr, Alexandria TN 37012-2158
518109967     ##+         Jaskirat Singh, 1042 Brunswick Harbor, Schaumburg IL 60193-4209
518109592     ##          Jasmin Becirovic, 4505 70th Pl, Urbandale IA 50322-1835
518109968     ##+         Jasmyne Mcdonald, 121 Custer Ave Apt 2s, Evanston IL 60202-5225
518115264     ##          Jason Adams, 164 W Blanche St, Mansfield OH 44903-2404
518106392     ##          Jason Berg, 3918 Ravenswood Dr, Yorba Linda CA 92886-6903
            Case 19-13273-VFP Doc 636 Filed 05/22/21 Entered 05/23/21 00:16:22                                                    Desc
                            Imaged Certificate of Notice Page 221 of 241
District/off: 0312-2                                       User: admin                                                           Page 219 of 239
Date Rcvd: May 20, 2021                                    Form ID: pdf905                                                    Total Noticed: 12649
518117356     ##          Jason Burgess, 6213 Suellen Lane, Killeen TX 76542-5479
518107676     ##+         Jason Dean, 817 Regent Ct, Fountain CO 80817-4694
518111779     ##          Jason Dehaan, 7506 Fox Meadow Dr, Hudsonville MI 49426-8810
518106396     ##          Jason Farley, 3920 E Garryanna Dr, Beale Afb CA 95903-2250
518118029     ##          Jason Gruber, 161 E 1060 N, Orem UT 84057-3263
518118030     ##          Jason Gruber, 161 East 1060 North, Orem UT 84057-3263
518111378     ##          Jason John Rogers, 5305 Wyndholme Cir Unit 302, Unit 302, Baltimore MD 21229-3279
518115744     ##          Jason Knudtson, 934 Washington St Apt 3, Eugene OR 97401-2820
518111780     ##          Jason Mcbride, 34152 Clinton Plaza Dr, Clinton Township MI 48035-3333
518106401     ##          Jason Morton, 722 Woodgate St, Lancaster CA 93534-1929
518110382     ##          Jason Reyes, 12481 Spire View Dr, Fishers IN 46037-3705
518108522     ##          Jason Shell, 9927 Wanda Drive, Pensacola FL 32514-1562
518117359     ##          Jason Smith, 50103 Flintrock Dr, Georgetown TX 78626-6212
518108523     ##          Jason Staple, 3750 Piedmont St, Hollywood FL 33021-3088
518110559     ##          Javon Mackbee, 209 East 16th Street, Junction City KS 66441-2621
518106404     ##          Jay Joshi, 38725 Lexington St Apt 136, Fremont CA 94536-6259
518111382     ##+         Jay W Bosley, 33 Fountain Dr W, Ocean City MD 21842-5249
518109270     ##          Jay W Vonier, 7355 Pea Ridge Pl, Gainesville GA 30506-7067
518117364     ##          Jaymes De La Garza, 1318 Waldron Road 208, Corpus Christi TX 78418-4440
518105244     ##          Jayson Price, 24388 Van Fleet Rd, Siloam Springs AR 72761-8289
518112635     ##+         Jean Julmis, 1147 Capeharbor Court 79, Fayetteville NC 28314-2829
518111783     ##          Jean Marie Earles &, John Harvester Earles Sr Jt Ten, 4734 Green Dr, Harsens Island MI 48028-9633
518106409     ##          Jean Synal, 3243 California Rd, Seaside CA 93955-8301
518115271     ##          Jeanine Huffman, 418 Ridgebury Dr, Xenia OH 45385-3942
518108530     ##          Jechul Kim, 16004 Wilmington Pl, Tampa FL 33647-2034
518116037     ##+         Jeerawan Chadwick, 113 Mountain View Dr, Enola PA 17025-1535
518118936     ##          Jeff D Strehlow, 4718 78th Place, Kenosha WI 53142-4249
518109977     ##          Jeff P Pfeifer, 3400 Karen Dr, Joliet IL 60431-9020
518112399     ##          Jeffrey Adam Downer, 104 E Monticello St # 22, Brookhaven MS 39601-3327
518118680     ##+         Jeffrey Bucklen, 14812 Grant Avenue Southwest, Tacoma WA 98498-2303
518106418     ##          Jeffrey Demian, 7400 Center Avenue 561, Huntington Beach CA 92647-9192
518115273     ##          Jeffrey Mckenna, 1108 Tallmadge Rd, Kent OH 44240-6458
518110790     ##          Jeffrey Michael Simoneaux, 37177 Lakeshore Ave, Prairieville LA 70769-4470
518118683     ##          Jeffrey Smith, 455 Se Barrington Dr Apt 102, Oak Harbor WA 98277-3239
518106422     ##          Jeffrey W Rosner, 14 Casa Verde, Foothill Ranch CA 92610-1842
518112268     ##          Jehramy Heim, 6292 N Pennsylvania Ave, Kansas City MO 64118-6504
518115278     ##          Jennifer Bentley, 3908 Braddock St, Kettering OH 45420-1214
518110386     ##          Jennifer Garrison, 2617 Siear Court, Indianapolis IN 46227-6198
518114433     ##+         Jennifer Quinto, 111 Southaven Avenue, Medford NY 11763-3719
518113317     ##          Jennifer Scaduto, 501 Summit Ave A, Westville NJ 08093-1033
518112640     ##          Jennifer Smith, 319 Southwest Drive, Jacksonville NC 28540-9516
518118684     ##          Jeremey T Tiesman, 2404 Cooper Crest Pl Nw, Olympia WA 98502-4082
518106428     ##          Jeremiah Empringham, 2119 Minto Drive, San Jose CA 95132-1335
518106429     ##          Jeremy Gall, 2627 G St A, Sacramento CA 95816-3776
518108546     ##          Jeremy J Bloodworth, 4505 Abbott Ave, Titusville FL 32780-6463
518105117     ##          Jeremy Mccormick, 503 Highland Dr, Madison AL 35758-1367
518114437     ##+         Jeremy Tyte, 66 Falcon, Dover Plains NY 12522-5321
518109595     ##          Jeremy Wells, 2608 41st St, Sioux City IA 51108-2004
518118284     ##+         Jeremy Wilson, 2311 N Utah St Arlington Va, 22207, Arlington VA 22207-4027
518116500     ##          Jermaine Bristow, 201 Rabon Springs Rd, Columbia SC 29223-5859
518118285     ##          Jermaine L Isaac, 8311 Dockray Ct, Lorton VA 22079-5002
518115282     ##          Jermaine Tims, 6940 Deer Bluff Dr, Dayton OH 45424-7039
518109596     ##          Jerry Dedrick, 3305 59th Street, Shellsburg IA 52332-9570
518105118     ##          Jerry Osborne, 60 Waterview Drive, Wetumpka AL 36092-7498
518112646     ##+         Jesil Fiel, 400 Meadowbrook Lane, Jacksonville NC 28546-7874
518106436     ##          Jesseray Jeffcoats, 9531 Gemini Ave, San Diego CA 92126-4863
518118941     ##          Jessica Bell, 103 North East Street, Merrillan WI 54754-9039
518116757     ##          Jessica Dunaway, 5406 Milton Ridge Dr, Arlington TN 38002-5009
518106437     ##          Jessica Green, 1585 Manzana Way, San Diego CA 92139-4023
518118686     ##          Jessica Kee, 2416 S 224th St 102, Seattle WA 98198-6642
518105119     ##          Jessica Knight, 3251 Woodard Drive, Mobile AL 36618-4223
518113810     ##          Jessica Kuchler, 821 Glen Martin Dr, Sparks NV 89434-3464
518110562     ##          Jessica Norris, 1909 Longfellow Rd, Hays KS 67601-2522
            Case 19-13273-VFP Doc 636 Filed 05/22/21 Entered 05/23/21 00:16:22                                             Desc
                            Imaged Certificate of Notice Page 222 of 241
District/off: 0312-2                                      User: admin                                                     Page 220 of 239
Date Rcvd: May 20, 2021                                   Form ID: pdf905                                              Total Noticed: 12649
518116502     ##          Jessica Wethington, 8104 Three Springs Trail, Greenville SC 29615-6753
518106441     ##          Jesus A Rondon, Jeannie Zanetti, 200 Hill Blvd, Petaluma CA 94952-2434
518106444     ##          Jiba Dahal, 3075 Park Ave Apt 2, Merced CA 95348-3450
518106445     ##          Jie Su, 3253 Big Dalton Ave, Baldwin Park CA 91706-5108
518113324     ##          Jiju Punnoose, 310 Stony Brook Rd, Branchburg NJ 08876-3716
518117388     ##          Jim N Nguyen, 2320 Sky Harbor Drive, Plano TX 75025-6077
518113728     ##          Jimmy K Fillman, R/O Ira Vftc As Custodian, 3804 Ethan Ave, Clovis NM 88101-2652
518106447     ##          Jimmy Odle, 600 Hoskings Ave 49-C, Bakersfield CA 93307-5734
518111043     ##          Jimmy Young, 8 Hamilton St, Boston MA 02125-2555
518115748     ##          Jinpyo Hong, 14095 Sw Walker Rd Apt 51, Beaverton OR 97005-1071
518108555     ##          Joai Broughton, 518 Scarlet Maple Ct, Plant City FL 33563-8533
518118291     ##          Joaquin Rams, 12700 Inverness Way, Woodbridge VA 22192-5035
518109986     ##+         Joel Gregory, 1011 Greenleaf Dr, Joliet IL 60436-9722
518106458     ##          Joel Janulis, 32781 Pointe Sutton E, Dana Point CA 92629-1188
518111790     ##          Joel M Kluce, 2343 Wells Rd, Dundee MI 48131-9523
518107687     ##          Joel Milligan, 9758 Laredo St 9e, Commerce City CO 80022-9006
518117395     ##          Joel Reyes, 107 Holly Dr, Portland TX 78374-1429
518116503     ##          Johan Holtz, 4820 Hearthside Dr, Summerville SC 29485-8727
518116760     ##          John Ameen, 114 Hidden Brook Dr, Sweetwater TN 37874-5815
518116761     ##          John Barton, 747 Chelsea Ave, Memphis TN 38107-2547
518108561     ##          John Burdash, 866 Hawthorn Terrace, Weston FL 33327-2118
518106469     ##          John Ferguson, 20020 Wisteria Street 4, Castro Valley CA 94546-4145
518118689     ##          John Frank, 2631 Sw 172nd St, Burien WA 98166-3257
518112929     ##          John Garcia, 2502 W C St, North Platte NE 69101-4834
518114466     ##+         John Gould, 389 Broad St, Tonawanda NY 14150-1909
518118690     ##          John Hunter, 5319 Military Rd E Unit C, Tacoma WA 98446-3845
518106472     ##          John Khabushani, 10944 Palms Blvd Apt 4, Los Angeles CA 90034-6123
518116058     ##          John Nickey, Tod, 112 Heron Way, Carlisle PA 17013-8746
518117405     ##          John Nwankwo, 777 Fairway Drive Apt 722, Coppell TX 75019-6786
518113812     ##          John R Miller & Linda F Miller Jt Wros, 4825 Osage Dr, Stagecoach NV 89429-9503
518112094     ##          John R Strom, 19658 Cedar Dr Nw, Cedar MN 55011-9703
518106486     ##          John Sei Chae Lee &, Myong Sook Lee, 3119 Foothill Blvd Apt 11, La Crescenta CA 91214-2600
518111055     ##+         John Skorupski, 1039 Worcester St, Springfield MA 01151-1425
518107898     ##+         John T Marchacos, 134 Circlewood Dr, Berlin CT 06037-3324
518112931     ##          John T Wright Iii, 535 Pier 2, Lincoln NE 68528-1447
518107899     ##          John V Talley Jr, 24 Kent Lane, Trumbull CT 06611-1013
518107900     ##          John V Talley Jr, Anne Catherine Talley, 24 Kent Ln, Trumbull CT 06611-1013
518106488     ##          John Villa, 731 Henson Ct, Marina CA 93933-5023
518115303     ##          Johnathan Dunbar, 118 Emery St, Toledo OH 43609-2023
518114480     ##+         Johnathan Kadleck, 840 Edwards Street, Carthage NY 13619-1022
518117411     ##          Johnny Hodge, 1103 Shanarae Circle A, Killeen TX 76549-3210
518106493     ##          Johnny Merrill, 2341 Corte Flores 107, Chula Vista CA 91914-5011
518110668     ##          Johnson Kuvvarapu, 9810 Vieux Carre Dr Apt 6, Louisville KY 40223-3222
518106497     ##          Jonah Ollman, 1610 1/2 Cerro Gordo St, Los Angeles CA 90026-6864
518118038     ##          Jonathan Baker, 2533 S Filmore St, Salt Lake City UT 84106-3517
518110569     ##          Jonathan Bycroft, 2314 Terry Way, Manhattan KS 66502-2046
518119077     ##          Jonathan Chambers, 8605 Overlook Dr, Clarksburg WV 26301-9796
518118946     ##          Jonathan Even, 7848 Dairy Ridge Rd, Verona WI 53593-9017
518106498     ##+         Jonathan Farala Farin, 1101 Martin Luther King Jr Dr, Oxnard CA 93030-2573
518115753     ##          Jonathan Hartman, 3560 Sw Western Blvd, Corvallis OR 97333-4005
518117414     ##          Jonathan Hoxie, 408 S Harrison St, West TX 76691-1703
518118694     ##          Jonathan M Prince, 347 Eklund Ave, Hoquiam WA 98550-1720
518113342     ##          Jonathan Money, 1107 Stonybrook Dr, Deptford NJ 08096-2551
518112655     ##          Jonathan Reed, 4014 Tybee Ct Sw, Concord NC 28027-3465
518112656     ##          Jonathan Reed, 206 Blackberry Ln, Mills River NC 28759-0031
518111572     ##          Jonathan Roman Bland, 34 Rolfe Rd, Windham ME 04062-4962
518107695     ##+         Jonathan Taylor Petty, 7023 Gardenstone Dr, Colorado Springs CO 80922-2357
518111800     ##          Jonathon Harrington, 8685 Munrovia St, Shelby Township MI 48317-1727
518107697     ##          Jordan Boxer, 3854 S Dayton Way 203, Aurora CO 80014-7266
518111058     ##          Jordan Diebolt, 379 Commonwealth Ave Apt 3, Boston MA 02115-1808
518107698     ##          Jordan Kail, 3516 Dexter Ct, Denver CO 80207-1050
518117415     ##          Jordan M Herron, 105 Crestbrook Dr, Rockwall TX 75087-7131
518118307     ##          Jordan Mccray, 3125 Bethany Ct, Harrisonburg VA 22801-7619
            Case 19-13273-VFP Doc 636 Filed 05/22/21 Entered 05/23/21 00:16:22                                   Desc
                            Imaged Certificate of Notice Page 223 of 241
District/off: 0312-2                                      User: admin                                           Page 221 of 239
Date Rcvd: May 20, 2021                                   Form ID: pdf905                                    Total Noticed: 12649
518117416     ##+         Jordan Michael Torry, 179 Asbury St, Houston TX 77007-8101
518114492     ##          Jordan Michael Verroi, 225 East 26th Street, Apt 6n, New York City NY 10010-1941
518108579     ##          Jordon Shevlin, 1014 Bramblewood Ct, Safety Harbor FL 34695-4404
518113346     ##          Jorge E Leon, 7020 Polk St Apt 15, Guttenberg NJ 07093-1839
518108584     ##          Jorge Rivera, 1660 Renaissance Commons Blvd, 2629, Boynton Beach FL 33426-7229
518107902     ##          Jorge Taveras, 78 Mencel Cir Unit B, Bridgeport CT 06610-1512
518116066     ##          Jorge Valencia, 4201 Tudor Street, Philadelphia PA 19136-3924
518117418     ##          Jorge Zepeda Quiroa, 1000 East Ash Lane Apt 1511, Euless TX 76039-4762
518118696     ##          Jorgen Harjo, 1228 Garfield St, Enumclaw WA 98022-2112
518117422     ##          Jose Nazario, 13806 Annuziata, San Antonio TX 78253-4439
518118697     ##          Jose Ortiz, 408 S 6th St, Yakima WA 98901-2933
518110670     ##          Jose Ortiz, 149 Old Towne Walk 1306, Lexington KY 40511-2178
518118039     ##          Joseph A Fulton, 440 N Chaz Ct, Salt Lake City UT 84116-2508
518113352     ##+         Joseph Borgese, 118 Passaic Avenue Apt A32, Nutley NJ 07110-2937
518112664     ##          Joseph Connor Mozingo, 111 Talisman Way Apt 303, Raleigh NC 27615-4959
518106518     ##          Joseph D Bernard, Tod, 1590 W San Marcos Blvd # 170, San Marcos CA 92078-4076
518117423     ##          Joseph Denney, 2300 W Alabama St Apt 28, Houston TX 77098-2251
518111801     ##          Joseph Dingey, 418 N Clinton St Apt 1, Grand Ledge MI 48837-1668
518117424     ##          Joseph Galvan, 125 Gulfton Rd, Sweetwater TX 79556-8031
518117426     ##          Joseph Passe, 14533 Texarkana St Apt 5, Houston TX 77015-4165
518113358     ##          Joseph Redavid, 42 Briarwood Drive, Matawan NJ 07747-3505
518116078     ##+         Joseph Rogers, 4529 Gates Dr, Homestead PA 15120-2945
518106528     ##          Joseph Rountree, 2501 Bay St, Bakersfield CA 93301-2713
518118310     ##          Joseph Steidl, 12228 Lincoln Lake Way Ap 1008, Fairfax VA 22030-7775
518109292     ##          Joseph Walden, 502 Park Dr, Waynesboro GA 30830-1625
518117427     ##          Joseph Wolfe, 1054 Churchill Drive, Princeton TX 75407-2800
518106531     ##          Josh Cohen, 8412 Shoup Ave, West Hills CA 91304-2256
518108600     ##          Josh Sausville, 12868 Winthrop Cove Dr, Jacksonville FL 32224-7570
518112098     ##          Josh Theisen, 311 Sunset Ct, Albany MN 56307-4600
518116771     ##          Joshua Bellamy, 423 Belle Valley Dr, Nashville TN 37209-5128
518109600     ##          Joshua Conner, 6027 Langdon Ave Sw, Cedar Rapids IA 52404-1077
518107903     ##          Joshua Dumoch, 84 Tognalli Dr, Torrington CT 06790-5772
518106535     ##          Joshua Egan, 1775 Milmont Drive R102, Milpitas CA 95035-3072
518115311     ##          Joshua Fosgate, 650 Aspen Ave, Elmore OH 43416-9800
518105421     ##          Joshua Harrison, 5335 East Shea Boulevard 2059, Scottsdale AZ 85254-5735
518109293     ##          Joshua Iverson, 765 Mount Carmel Church Rd, Temple GA 30179-3147
518110674     ##          Joshua Lankford, 5575 Big Twin Creek Road, Worthville KY 41098-9053
518115580     ##          Joshua Mayo, 2201 Nw 122nd St 514, Oklahoma City OK 73120-8405
518106538     ##          Joshua Nash, 154 Songbird Ct, Vacaville CA 95687-7277
518111809     ##          Joshua Paavola, 56615 Tamarac Lane, Three Rivers MI 49093-9013
518112100     ##          Joshua Plante, 820 Groveland Ave, Crookston MN 56716-1120
518106541     ##          Joshua Sumabat, 1049 Lick Ave, San Jose CA 95110-3236
518115313     ##          Joshua Wiethe, 2257 Atlee Ct, Columbus OH 43220-5425
518111062     ##          Jothi Govindan, 25 Autumn St, Somerville MA 02145-3101
518116773     ##          Juan A Rivera, 4068 Auburn Hills Dr, Ooltewah TN 37363-6947
518108610     ##          Juan Correa, 3551 Sw 10th St Apt 1, Miami FL 33135-4349
518111815     ##          Judy Menorath, 1098 Bielby St, Waterford Township MI 48328-1300
518106556     ##          Julia Lopez, 4129 Exultant Dr, Rancho Palos Verdes CA 90275-6040
518114516     ##+         Julian Gonzalez, 610 W 142nd St Apt 1d, New York NY 10031-6612
518118314     ##          Julian Miranda, 6380 Wingate St., Alexandria VA 22312-1642
518117439     ##          Julian Vela, 1519 18th St, Corpus Christi TX 78404-3411
518110399     ##          Julie Myers, 248 N Mount Zion Rd, Vincennes IN 47591-9681
518106562     ##          Julie Witt Bowles, Po Box 1340, Cambria CA 93428-1340
518106564     ##          Junaid Anwar, 4808 Winamac Dr, Sacramento CA 95835-1817
518113374     ##          Jung Keun Park, 419 Alexander Way, Edgewater NJ 07020-2503
518113375     ##          Jung Park, 419 Alexander Way, Edgewater NJ 07020-2503
518111818     ##          Justin Andert, 43 Groveland St, Battle Creek MI 49017-3746
518109296     ##          Justin Antolik, 6360 Sunbriar Dr, Cumming GA 30040-7078
518113819     ##          Justin Bardling, 2661 Fuller Ave, Minden NV 89423-9288
518109602     ##          Justin Brant, 1004 15th Street Southeast, Bondurant IA 50035-4426
518112674     ##          Justin Canion, 317 Hyde Rd, Havelock NC 28532-3951
518110012     ##          Justin Carroll, 441 E Erie St 2601, Chicago IL 60611-7126
518112990     ##          Justin Cox, 6a Beech Hill Rd Durham Nh, 3824, Durham NH 03824-1804
            Case 19-13273-VFP Doc 636 Filed 05/22/21 Entered 05/23/21 00:16:22                                    Desc
                            Imaged Certificate of Notice Page 224 of 241
District/off: 0312-2                                     User: admin                                             Page 222 of 239
Date Rcvd: May 20, 2021                                  Form ID: pdf905                                      Total Noticed: 12649
518117444     ##          Justin Daniel, 5322 Saratoga Boulevard 87, Corpus Christi TX 78413-2835
518111819     ##          Justin Evans, 2551 Abbot Rd Apt 1041, East Lansing MI 48823-8494
518116087     ##+         Justin Giel, 2531 Ems Ln, Wexford PA 15090-7946
518113820     ##          Justin Griffith, 1713 Eddingham Ct, Las Vegas NV 89156-6933
518113821     ##          Justin Jubilado, 10519 Gold Shadow Ave, Las Vegas NV 89129-3316
518112283     ##          Justin K Jennings, 1061 Driftwood Trails Dr, Florissant MO 63031-7427
518106567     ##          Justin Loundagin, 633 N Sunland Dr, Ridgecrest CA 93555-3934
518114523     ##+         Justin Miller, 28 Hoit Rd, Moira NY 12957-1805
518113377     ##          Justin Paulhamus, 703 Park Ave 2, Hoboken NJ 07030-4026
518106568     ##          Justin Perry, 630 Damien Ave, La Verne CA 91750-4108
518113378     ##+         Justin Romanowski, 2 Foutain Grove Road, Glengardner NJ 08826-3632
518117449     ##          Justin Sims, 22619 Rockgate Dr, Spring TX 77373-7123
518105428     ##          Justin T Minard, 1824a De La Garza Loop, Yuma AZ 85365-5441
518109298     ##          Justin Vascellaro, 942 Bryan Cir, Grovetown GA 30813-8206
518108623     ##          Justine Roof, 550 56th Street North 99, Saint Petersburg FL 33710-6455
518111064     ##          Juwairia Malik, 77 Adams Street 308, Quincy MA 02169-2019
518106574     ##          Kahdija Dowling Barco, 1819 N. Commonwealth Ave Unit 4, Los Angeles CA 90027-4441
518110679     ##          Kalan Brown, 3401 Fenwick Park Place D, Louisville KY 40220-5831
518114527     ##+         Kalen Hastings, 4067 Shelby Basin Road, Medina NY 14103-9510
518106577     ##          Kamal Gunsagar, 18612 Decatur Rd, Monte Sereno CA 95030-3029
518117457     ##          Kapil Basyal, 8500 North Harwood Road 5228, North Richland Hills TX 76180-0127
518116516     ##          Karan Sah, 410 Creek Branch Court, Lexington SC 29072-6627
518118316     ##          Karen Anderson, 374 Susan Constant Dr, Newport News VA 23608-2661
518118708     ##          Karen C Healy, 4100 Foster St Apt 312, Gig Harbor WA 98335-1172
518118043     ##          Karl Jelk, 1851 S Columbia Ln 217, Orem UT 84097-8130
518108630     ##          Karl Williams, 5370 Northeast 5th Terrace, 7104, Pompano Beach FL 33064-4046
518105042     ##+         Karsten Rempel, 1225 9th Avenue, Fairbanks 99701-4106, Ak 99701-4106
518105137     ##          Karthik Andugulapati, 1812 4th Ave S 208, Birmingham AL 35233-1937
518116091     ##+         Karthik Ilangovan, 125 November Dr Apt 6, Camp Hill PA 17011-5050
518110680     ##          Katelyn Mitchell, 101 Sycamore Ct, Carlisle KY 40311-1041
518108634     ##          Katelyn Taylor, 918 Bermuda Ave, Sebastian FL 32958-5104
518114537     ##+         Katharine Pittman, 152 Sherman Ave Apt 58, New York NY 10034-4503
518112991     ##          Katherine Cox, 6 Beech Hill Rd, Durham NH 03824-1804
518114538     ##+         Katherine Mcelwain, 158 Cherry Road, Rochester NY 14612-5652
518115317     ##          Katherine Simpson, 26011 Lakeshore Blvd 314, Euclid OH 44132-1116
518114542     ##+         Katie White, 110 Summit Street Apt 3, Brooklyn NY 11231-3857
518114545     ##+         Kaysie Cayenne, 246 Brown St, Valley Stream NY 11580-3533
518108640     ##          Keaton Koselke, 5019 Sw 25th Place, Cape Coral FL 33914-6691
518115318     ##          Keaton Quinn, 8175 Markhaven Dr, Columbus OH 43235-1161
518118319     ##          Keenan Butler, 1116 N 24th St, Richmond VA 23223-5231
518118714     ##          Keith Tappe, 2424 North Cherry Street 135, Spokane Valley WA 99216-3740
518116093     ##          Keka P Patel, 66 Mulberry Dr, Holland PA 18966-2866
518109605     ##          Kelley Brady, 248 52nd St 64, West Des Moines IA 50265-2866
518112680     ##          Kelly Edwards, 269 Ganton Dr, Raeford NC 28376-8987
518105253     ##          Kelsey White, 2315 S Summit St, Little Rock AR 72206-1765
518106598     ##          Ken Braden, 5958 Allan Dr, Rocklin CA 95677-3092
518106603     ##          Ken Shen, 7684 Adkins Way, San Diego CA 92126-3050
518106606     ##          Kenneth A Yankee Jr, 1022 Richardson Ave, Simi Valley CA 93065-4239
518106608     ##          Kenneth Cipponeri, 5121 Terlaner Way, Salida CA 95368-9068
518111405     ##          Kenneth Crago, 8411 Queen Annes Drive, Silver Spring MD 20910-5550
518110028     ##          Kenneth E Gibson, 2650 Bedford Avenue, Tremont IL 61568-9774
518109305     ##          Kenneth Holton, 396 Derbyshire Dr, Stone Mountain GA 30088-1209
518106612     ##          Kenneth Lewis, 3499 Ruffin Road 1c, San Diego CA 92123-2523
518116098     ##+         Kenneth Parrish, 1429 Hall Avenue Apartment A, Sharon PA 16146-4707
518116781     ##          Kenneth Pruitt, 1503 Old Farm Trl, La Vergne TN 37086-3829
518115760     ##          Kerry J Doyle, 57235 Valley View Rd, Coquille OR 97423-8526
518106618     ##          Kerui Gong, 1446 29th Ave, San Francisco CA 94122-3234
518108649     ##+         Kesner Fignole, 2100 Springdale Boulevard Apt., Y103, Palm Springs FL 33461-1546
518115324     ##          Kevin Allen Rossi, Chanel Valencia Rossi, 1092 Merimack Cir, Medina OH 44256-2868
518108651     ##          Kevin Batista, 4610 Middlebrook Rd A, Orlando FL 32811-3024
518113392     ##          Kevin Borrell, 5701 Park Ave, West New York NJ 07093-3609
518112405     ##          Kevin Collier, 906 Kings Creek Rd Apt 15, New Albany MS 38652-4516
518106623     ##          Kevin Culhane, 14650 Figueras Road, La Mirada CA 90638-4406
            Case 19-13273-VFP Doc 636 Filed 05/22/21 Entered 05/23/21 00:16:22                                            Desc
                            Imaged Certificate of Notice Page 225 of 241
District/off: 0312-2                                       User: admin                                                   Page 223 of 239
Date Rcvd: May 20, 2021                                    Form ID: pdf905                                            Total Noticed: 12649
518113394     ##          Kevin Doherty, 418 Green Mountain Rd, Mahwah NJ 07430-2732
518106625     ##          Kevin Futrell, 8745 East Wiley Way, Anaheim CA 92808-1699
518105141     ##          Kevin Hargens, 7100 Vaughn Rd, Montgomery AL 36116-1372
518110406     ##          Kevin Harvey, 11620 East 200 South, Zionsville IN 46077-9705
518106629     ##          Kevin Lax, 1927a Voorhees Ave, Redondo Beach CA 90278-2326
518115761     ##          Kevin Merlet, 925 Se 27th Ave, Portland OR 97214-2909
518111833     ##          Kevin Newell, 623 Parkwood St Ne, Grand Rapids MI 49503-3413
518115585     ##          Kevin P Hazel, 40570 N 3954 Rd, Skiatook OK 74070-4418
518116785     ##          Kevin Patric Moore, 914 Richland Richardson Rd, Murfreesboro TN 37130-7408
518118719     ##          Kevin Uyeji, 21126 119th Ave Se, Kent WA 98031-1149
518117483     ##          Khalil F Alzibdeh, 17822 Camp Cove Dr, Cypress TX 77429-7654
518111836     ##          Khari Hankton, 1074 32nd Street Southwest, Wyoming MI 49509-2806
518109312     ##          Khim Yian Ang, 2304 Parkview Ln, Alpharetta GA 30005-2085
518108658     ##          Kianna Elliott, 8307 Royal Sand Cir Apt 113, Tampa FL 33615-1590
518105436     ##          Kidecia King, 3860 E Sioux Dr Apt 7a, Flagstaff AZ 86005-6669
518108659     ##          Kim Alderman, 14923 Bartram Village Ln, Jacksonville FL 32258-7703
518114567     ##+         Kimona Kousins, 14742 75th Ave Apt 3e, Flushing NY 11367-2956
518105437     ##          Kinal Bhatt, 4714 E Waterman St Unit 102, Gilbert AZ 85297-2483
518107912     ##          Kiran Surendra, 500 Newfield Ave Apt 3h, Stamford CT 06905-3711
518105438     ##          Kirian Manning, 5755 N 59th Ave Apt 9104, 9104, Glendale AZ 85301-9215
518109314     ##          Kirk C Ricketts, 358 Lyman Dr Ne, Marietta GA 30060-1422
518117489     ##          Kishore Chirayil, 605 Calli Ct, Irving TX 75060-2276
518111838     ##          Komar E Chambers, 5792 Oster Dr, Waterford MI 48327-2646
518114570     ##+         Koshy Samuel, 26 Post Street 3f, Yonkers NY 10705-2285
518106649     ##          Kranthi Kumar Soma, 2000 Walnut Ave Apt K306, Fremont CA 94538-5330
518118328     ##          Kranthi Muthavarapu, 13080 Marcey Creek Rd, Herndon VA 20171-4807
518114571     ##+         Kranthi Nimmanapalli, 177 Hawthorne Ave 156, Central Islip NY 11722-1320
518113404     ##          Krishnadas Sethumadhavan, 1021 Alex Dr, North Brunswick NJ 08902-5700
518108044     ##          Krishnakant Phal Dessai, 204 Chestnut Crossing Dr Apt I, Newark DE 19713-2632
518117493     ##          Krishnamurthy Palani, 12100 Metric Blvd Apt 1016, Austin TX 78758-8643
518114573     ##+         Kristin Matthews, 953 Highland Ave, Buffalo NY 14223-1754
518114574     ##+         Kristine A Kinghorn, 239 Banker Street Apt 2h, Brooklyn NY 11222-2682
518117497     ##+         Kristopher M Chatman, 20618 Cupshire Dr, Cypress TX 77433-7674
518116109     ##          Kristyn Bennett, 1240 S 15th St, Philadelphia PA 19146-3133
518110408     ##          Krunal Shah, 618 Metairie Dr Apt C, Greenwood IN 46143-2065
518117499     ##          Kshitiz Malla, 11114 Sage Linda Lane, Houston TX 77089-3637
518113406     ##          Kunjesh B Shah, 507 Woodhaven Dr, Edison NJ 08817-3799
518113407     ##          Kunjesh Shah, 507 Woodhaven Dr, Edison NJ 08817-3799
518117501     ##          Kurt Waters, 6103 Manor Road Unit250, Austin TX 78723-3682
518110410     ##          Kusum Veerkar, Po Box 376, Tipton IN 46072-0376
518111417     ##          Kyle A Wray, 1211 Light St Apt T1, Baltimore MD 21230-4372
518112288     ##+         Kyle Flanagin, 7806 Delmar Blvd 1f, University City MO 63130-3754
518110411     ##          Kyle Foley, 5220 Palisade Ct, Indianapolis IN 46237-2001
518112689     ##+         Kyle J Kramer, 2005 Lioncoward Dr, Fayetteville NC 28314-8567
518115336     ##          Kyle Jefferson, 589 Virginia Ln, Westerville OH 43081-1340
518110038     ##          Kyle Marshall, 393 Foster Way, Bolingbrook IL 60440-6162
518112690     ##          Kyle Mills, 2705 Caudill Avenue B, Goldsboro NC 27534-7617
518110684     ##          Kyle Sams, 5736 Briar Ridge Rd, Mount Eden KY 40046-7032
518117504     ##+         Kyle Scott Goerner, 389 Private Road 979, Mexia TX 76667-4549
518112113     ##          Kyle T Leonard, 3939 Hidden Pond Trl Ne, Prior Lake MN 55372-1102
518113409     ##+         Kyle Vazquez, 559 Newark Ave, Jersey City NJ 07306-2074
518105445     ##          Kyle Willson, 3418 E Blacklidge, Tucson AZ 85716-1713
518109323     ##          Lamar Griffin, 281 Hickory Walk Southwest, Marietta GA 30064-3089
518113410     ##          Lamar Walker, 44 Carolina Ave, Newark NJ 07106-2010
518117506     ##+         Lance Prais, 2525 Worthington Street, Apt 312, Dallas TX 75204-2562
518115339     ##          Larry E Miller Jr &, Ashliegh N Miller Jt/Tic, 8259 St Rte 250 Se, Dennison OH 44621-9085
518117508     ##          Larry Jones, 316 Vera Dr, Burleson TX 76028-7434
518115341     ##          Latonia Booth, 5748 Canal Bridge Drive, Canal Winchester OH 43110-8052
518110685     ##          Latravis Brazil, 7769 Ashton Park Circle, Louisville KY 40228-2973
518108670     ##          Laure Fiotte, 9066 County Road 205a, Wildwood FL 34785-8957
518112695     ##          Lauren Meyer, 2903 Union Court, New Bern NC 28562-2045
518113828     ##+         Lauren R Price, 1445 Stn Lk Cove Ave Apt 9101, Henderson NV 89074-7908
518114584     ##+         Lauren Raimondi, 235 E 84th St Apt 14, New York NY 10028-2962
            Case 19-13273-VFP Doc 636 Filed 05/22/21 Entered 05/23/21 00:16:22                                                Desc
                            Imaged Certificate of Notice Page 226 of 241
District/off: 0312-2                                      User: admin                                                        Page 224 of 239
Date Rcvd: May 20, 2021                                   Form ID: pdf905                                                 Total Noticed: 12649
518111083     ##          Lavan Ramachandraiah, 297 Turnpike Rd Apt 318, 318, Westborough MA 01581-2823
518113411     ##          Lavanya Paruchuri, 63 Goodwin Dr, North Brunswick NJ 08902-4269
518117512     ##+         Lavelle J Lemonier, Gabrielle Lemonier, 250 E Highway 67 Apt 1302, Duncanville TX 75137-4432
518116525     ##          Laverne Torres, 1480 W. O. Ezell Boulevard B11, Spartanburg SC 29301-1541
518118725     ##          Lawrence Coleman, 1832 S Limerick Dr, Spokane Valley WA 99037-9234
518109329     ##          Lawrence Kirk, 1806 Treelodge Parkway, Sandy Springs GA 30350-6069
518108674     ##          Lawrence S Kamp, 7507 Sw 75th St, Gainesville FL 32608-6110
518117513     ##          Lawrence Schad, 2914 31st Avenue North, Texas City TX 77590-3880
518109538     ##          Leandro Croom, 94-455 Keaoopua Street 135, Mililani HI 96789-2249
518117514     ##          Leann Green, 4517 W Pioneer Dr 423, Irving TX 75061-3742
518116789     ##          Leanna Reeder, 2027 W Almadale Ct Apt 102, Collierville TN 38017-7817
518112696     ##+         Legend Anderson, 2307 Nebo St House, Durham NC 27707-4231
518116114     ##          Leigh Jamgochian, 14 Carbon St, Weatherly PA 18255-1433
518108677     ##          Lemuel Johnson, 1757 Sw Desert Ave, Port Saint Lucie FL 34953-1110
518117518     ##          Leobardo Doria Iii, 1005 W Walton St, Beeville TX 78102-3039
518115587     ##          Leonel Faz, 713 Barbour Ave, Norman OK 73069-7417
518105257     ##          Leslie Jackson, 703 Hidden Springs Dr 16, Decatur AR 72722-8822
518118958     ##          Levi Cooley, 615 Irvine Street, Chippewa Falls WI 54729-3213
518105450     ##          Lew Washington, 1655 East Southern Avenue 4, Tempe AZ 85282-5615
518119106     ##          Lewis Shirley, 601 Shoshoni Street 9, Cheyenne WY 82009-4267
518110045     ##          Lillian Kobylarz, 14010 Blackhawk Ln, Orland Park IL 60462-1875
518117521     ##          Lilly Nguyen, 1906 Putman Way, Garland TX 75040-3941
518111424     ##          Linda D Kemp, 1606 Honeysuckle Ridge Ct, Annapolis MD 21401-6425
518105451     ##          Linda K Hasmanis, 18590 W Mcneil St, Goodyear AZ 85338-4913
518106698     ##          Linda Thom, 215 West Macarthur Boulevard, 444, Oakland CA 94611-5308
518106704     ##          Liza A Tai, 1516 S 56th St # A, El Cerrito CA 94530-2155
518118339     ##          Lois E Solomon, David J Solomon, 4913 Barbour Dr, Alexandria VA 22304-7708
518107722     ##          Long Dang, 749 W Cleveland Cir, Lafayette CO 80026-1026
518108688     ##          Lorrie Bray, 3432 State Road 580 Lot 240, Safety Harbor FL 34695-4965
518112884     ##          Louimane Jacques, 4551 47th Ave S Apt 200, Fargo ND 58104-6195
518117531     ##          Louis Limas, 4300 Auburn Ave, Mcallen TX 78504-9782
518118735     ##          Lucas Rosevear, 4801 Rainier Ave S 413, Seattle WA 98118-2182
518108691     ##          Luciana Bellini, 294 Bentley Dr, Longwood FL 32779-5703
518113832     ##          Luis Carlos Segura, 6152 W Irvin Ave, Las Vegas NV 89141-8586
518110417     ##+         Luis Enrique Ortiz, 12222 Hawkins Way, Fort Wayne IN 46814-9156
518110686     ##          Luis Galicia, 1292 Devonport Dr, Lexington KY 40504-1567
518116120     ##+         Luis Negron, 4017 Linden Street, Allentown PA 18104-5229
518114609     ##+         Luis Pineiro, 2198 Cruger Ave Apt 4n, Bronx NY 10462-1646
518107725     ##+         Lukasz S Kramarz, 4350 Cassidy St, Colorado Springs CO 80911-3203
518118737     ##+         Luke Holtz, 1531 Nw 61st St 101, 101, Seattle WA 98107-2386
518106717     ##          Lusha Yu, 19425 Buren Pl, Castro Valley CA 94552-5256
518111579     ##+         Ly Nget, 14 Bridge St, Hallowell ME 04347-1126
518116529     ##          Lyndon Jones, 243 Pinebluff Ct, West Columbia SC 29170-2344
518113423     ##          Lynn Interdonati, 128 Harbor Way, South Amboy NJ 08879-2736
518110419     ##          Maarten Vermeulen, 5011 Amber Creek Place 309, Indianapolis IN 46237-6377
518118738     ##          Mackenzie Berg, 4613 Basswood Ct Se, Port Orchard WA 98366-5718
518110054     ##          Magdy Abd, 3215 Patton Drive, Woodridge IL 60517-1424
518117542     ##          Mahaveer Jain, 920 Meadow Creek Dr 3114, Irving TX 75038-6959
518114613     ##          Mahfuz Chowdhury, 20-80 28th Street Apt. 1c, Astoria NY 11105-2956
518113427     ##          Malkhaz Ramishvili, 363 Avenue A, Bayonne NJ 07002-1329
518108699     ##          Maluisa Diocson, 1722 Maple Ave, Niceville FL 32578-3358
518113428     ##          Manish Nayak, 8a Van Wyk Rd, Lake Hiawatha NJ 07034-1237
518114617     ##+         Manish Verma, 119 River Chase Dr, Rensselaer NY 12144-8425
518111096     ##          Manisha Thaker, 21 Overlook Ridge Terrace 133, Revere MA 02151-1192
518117545     ##          Manjunath Sthawarmath, 2600 Clear Springs Dr 704, Richardson TX 75082-4268
518106735     ##          Manpreet Dhillon, 3757 Oxford Common, Fremont CA 94536-6026
518106738     ##          Manuel Luna, 1402 West Crone Avenue, Anaheim CA 92802-1732
518106741     ##          Marc Antonni Racho, 21031 Parthenia St 278, Canoga Park CA 91304-6251
518106744     ##          Marc E Strauss Iii C/F, Lincoln A Strauss Utma/Ca, 840 Calle Montera, Escondido CA 92025-7966
518113429     ##          Marc John Rosamilia, 1 Hedden Pl, Middletown NJ 07748-3611
518108705     ##          Marcellas Preston, 2192 Robin Hood Trail, South Daytona FL 32119-2908
518043012     ##+         Marcum LLP, 555 Long Wharf Drive, 12th Floor, New Haven, CT 06511-6104
518110421     ##          Marcus Reyes, 5595 Evergreen Avenue, Portage IN 46368-1909
            Case 19-13273-VFP Doc 636 Filed 05/22/21 Entered 05/23/21 00:16:22                                                Desc
                            Imaged Certificate of Notice Page 227 of 241
District/off: 0312-2                                      User: admin                                                       Page 225 of 239
Date Rcvd: May 20, 2021                                   Form ID: pdf905                                                Total Noticed: 12649
518112443     ##          Marcus Sweten, 2328 West Foothills Drive 4, Missoula MT 59803-2665
518112120     ##          Maria Riosrexach, 2300 Randy Ave, Saint Paul MN 55110-4457
518108710     ##          Mariajose Garcia, 6215 Arlington Way, Fort Pierce FL 34951-3127
518106760     ##          Maribeth Reyes, 574 Rush Drive, San Marcos CA 92078-7947
518110059     ##+         Marina Magdalena Girju, 5255 N Saint Louis Ave, Chicago IL 60625-4705
518113437     ##          Mark Alan Mascuch, 100 Prospect St, Paramus NJ 07652-4323
518112121     ##          Mark Austin, 8417 Regent Ave N Apt 127, Brooklyn Park MN 55443-2259
518105456     ##          Mark Beyer, 7455 North 95th Avenue 833, Glendale AZ 85305-1349
518114624     ##+         Mark Bostaph, 8516 N Main St, Eden NY 14057-1229
518118743     ##+         Mark Stanley Hammerquist, 22632 20th Ave Se, Bothell WA 98021-8449
518109347     ##          Mark Whaley, 2011 Vineyard Way Apt 520, Evans GA 30809-9143
518108721     ##          Marques Johnson, 8977 Wiles Rd 204, Coral Springs FL 33067-1806
518112706     ##+         Marrico A Clements, 4345 Ray Rd, Spring Lake NC 28390-8879
518112707     ##          Marrico Antonio Clements Sr, 4345 Ray Rd, Spring Lake NC 28390-8879
518113440     ##          Marshall Pierson, 625 Spruce Ave, Pitman NJ 08071-2021
518113834     ##          Martin Nave, 1589 Rusty Ridge Lane, Henderson NV 89002-9388
518107926     ##          Martin P Kilcourse Ii, 77 Matthew Dr, Stratford CT 06614-3323
518108729     ##          Mary Johnson, 450 Treasure Island Cswy Apt 502, Apt 502, Treasure Island FL 33706-1136
518115364     ##          Marybeth Boyle, 6303 Sunset Ave, Independence OH 44131-4733
518111850     ##          Mason Krukowski, 960 Lake Lane Drive, White Lake MI 48386-1710
518106782     ##          Mason Litvinoff, 13195 Bryant Street, Yucaipa CA 92399-5107
518112413     ##          Mason Rumble, 3400 Northward Dr, Gulfport MS 39501-3955
518115764     ##          Massimo Smaldino, 18662 Coffee Ct, Bend OR 97702-3580
518111109     ##          Matt Franzen, 11 Meadowbrook Lane, Westfield MA 01085-1217
518106783     ##          Matt Hiett, 2660 Holland Ave, Clovis CA 93611-3961
518110072     ##          Matthew Bearden, 3270 Linwood Ln, Belleville IL 62221-8703
518117573     ##          Matthew C Friday, 2110 N. Peak Apt. 1311, Dallas TX 75204-3672
518108733     ##          Matthew Catania, 8236 Mistral Dr, Orlando FL 32827-7463
518106787     ##          Matthew Clanton, 31561 Six Rivers Ct, Temecula CA 92592-2889
518115371     ##          Matthew Davidson, 3904 W Summit Ridge Dr, Beavercreek OH 45430-1580
518110427     ##          Matthew Devries, 52 Clemmons St, Hanover IN 47243-9500
518116406     ##          Matthew Frenette, 97 Surrey Ln, West Warwick RI 02893-3309
518115372     ##          Matthew Mcintosh, 217 William Street, West Union OH 45693-1042
518117577     ##          Matthew Nohe, 2009 Jackson Dr, Little Elm TX 75068-5880
518106790     ##          Matthew Palatinus, 4240 Park Newport Apt. 413, Newport Beach CA 92660-6046
518107734     ##          Matthew Perry, 4128 Liverpool St, Denver CO 80249-8212
518113446     ##          Matthew Presby, 520 Jefferson St Apt 1, Hoboken NJ 07030-2015
518106791     ##          Matthew R Leiva, 22363 Bahl Street, Cupertino CA 95014-1006
518111852     ##+         Matthew Ross, 116 Kirkpatrick Dr, Battle Creek MI 49015-3710
518110429     ##          Matthew Vales, 53 Balmoral Ct, Zionsville IN 46077-1900
518117578     ##+         Matthew Walden, 598 Broad Cove Ln, Gladewater TX 75647-2566
518113835     ##          Maurcus Kennedy, 4730 East Craig Road 2170, Las Vegas NV 89115-1865
518118353     ##          Maurice Johnson, 5701 Westower Drive, Richmond VA 23225-2710
518112304     ##          Max Prokell, 4730 S Old Mill Creek Rd, Columbia MO 65203-9254
518106804     ##          Md Asaduzzaman, 239 S Manhattan Pl Apt. 222, Los Angeles CA 90004-5015
518108742     ##          Meagen Scott, 2733 Maywood St, Eustis FL 32726-2061
518112444     ##          Meaghan Winder, 3412 Blackbird Dr 9, Bozeman MT 59718-8240
518107932     ##          Meghan Budries, 347 Alden Ave Apt 5, New Haven CT 06515-2138
518113453     ##          Melanie Beier, 27 Pine St, Morristown NJ 07960-4151
518113454     ##          Melisa Feliciano, 2911 Washington St B, Camden NJ 08105-2869
518107738     ##          Melissa Crosson, 20914 County Road 47, La Salle CO 80645-9508
518109356     ##          Melissa Lannom, 5446 Cool Creek Ct, Lula GA 30554-2627
518112998     ##+         Mellon Bank Na Ttee, Osram Sylvania Savings Plan, FBO Stanley Wiggins, 7 Esther Drive, Bedford NH 03110-4122
518111445     ##          Melvin Powell, 2108 Duchy Court, Waldorf MD 20602-2201
518106811     ##          Mena Isaak, 1196 Mira Valle St, Corona CA 92879-8559
518106812     ##          Mengting Wang, 4064 Crystal Dawn Lane, Unit 104, San Diego CA 92122-5840
518106813     ##          Mercedes Joann Chavez, 29437 Starring Ln, Menifee CA 92584-6945
518114659     ##+         Meryl Fioriti, 11 Oak Hill Dr, Rock Tavern NY 12575-5202
518114662     ##+         Michael Baldwin, 141 Bowie Rd S, Utica NY 13502-8027
518115378     ##          Michael C Jones, Trad Ira Vftc As Custodian, 396 Regatta Dr, Avon Lake OH 44012-2908
518108746     ##          Michael Castillo, 14211 Georgian Circle 109, Fort Myers FL 33912-5623
518116801     ##          Michael Christy, 321 East 2nd Street, Henderson TN 38340-1601
518106821     ##+         Michael David Schiffman, 1910 Ascot Dr, Moraga CA 94556-1413
            Case 19-13273-VFP Doc 636 Filed 05/22/21 Entered 05/23/21 00:16:22                                      Desc
                            Imaged Certificate of Notice Page 228 of 241
District/off: 0312-2                                     User: admin                                               Page 226 of 239
Date Rcvd: May 20, 2021                                  Form ID: pdf905                                        Total Noticed: 12649
518114666     ##+         Michael Duel, 1550 Co Rd 43, Clifton Springs NY 14432-9362
518114668     ##+         Michael Fischbein, 20 Edison Court E, Monsey NY 10952-1919
518116147     ##          Michael Fogler, 46 South Church Street, Macungie PA 18062-1115
518112999     ##          Michael H Leonard, 312 Pearl St # 2, Manchester NH 03104-4479
518111119     ##          Michael H Williams, 126 Gibbs Street, Somerset MA 02726-4722
518116148     ##+         Michael Harris, 4 Pleasant Hill Avenue, Akron PA 17501-1463
518106828     ##          Michael Hennessy, 181 Pheasant Circle, Pittsburg CA 94565-6808
518108750     ##          Michael Hill, 2027 Southeast 12th Street, Homestead FL 33035-1939
518112125     ##          Michael Hommerding, 2855 Toledo Avenue South, Minneapolis MN 55416-1925
518111120     ##          Michael J Piantedosi, 1 Birch Ln, Ipswich MA 01938-1107
518116149     ##+         Michael J Puskaric, 5 Yorktown Place, Mckeesport PA 15135-3132
518111450     ##          Michael J Schonfeld, 2902 Terry Drive, Apt F, Baltimore MD 21209-2949
518113465     ##          Michael J Talty, 17 Central Ave, Tenafly NJ 07670-1836
518112127     ##          Michael Kane, 2566 Ellis Avenue 119, Saint Paul MN 55114-1446
518116150     ##          Michael Lutz, 4939 Woodland Ave, Drexel Hill PA 19026-4607
518117589     ##          Michael Lynn Graham, 1905 Southridge Dr, Arlington TX 76010-5719
518109612     ##+         Michael M Benson, 1321 N Broadway, Council Bluffs IA 51503-1549
518105462     ##          Michael Miner, 6418 W Tether Trail, Phoenix AZ 85083-1008
518118052     ##          Michael Murphy, 1016 N 1030 W St, Orem UT 84057-4499
518106839     ##          Michael N Aspell, 4227 Mclaughlin Ave Apt 201, Los Angeles CA 90066-5570
518106840     ##          Michael Patchak, 4861 Sepulveda Avenue, San Bernardino CA 92404-1218
518106843     ##          Michael Pickrel, 154 Santa Alicia Drive 30, Rohnert Park CA 94928-3283
518116152     ##+         Michael Puskaric, 5 Yorktown Pl, Mckeesport PA 15135-3132
518110084     ##          Michael R Ptak, 409 Woodside Dr, Wood Dale IL 60191-2537
518110437     ##          Michael Ratzburg, 3760 East Vaught Road, Nashville IN 47448-8799
518118514     ##+         Michael Raymond Longe, 14 Clifford Dr Unit 102, Milton VT 05468-4395
518108757     ##          Michael Roland Houle, Patricia Ann Houle, 9048 86th Ct, Largo FL 33777-3346
518113471     ##          Michael S Bellia, 223 Bishop Rd, Mullica Hill NJ 08062-2653
518106848     ##          Michael Sardina, 15867 Sequan Truck Trail, Alpine CA 91901-3501
518110086     ##          Michael Skender, 315 South Lake Street, Grayslake IL 60030-2418
518117594     ##          Michael Spear, 340 Bellaire Dr, Waco TX 76712-3904
518106851     ##          Michael T Krueger, 180 Ivy Dr, Orinda CA 94563-4337
518114679     ##+         Michael Tepper, 119 Fenimore Rd, Mamaroneck NY 10543-3502
518117595     ##          Michael Toudjarov, 915 Lantana Ln., Leander TX 78641-8719
518115385     ##          Michael Ward, 1400 S Old 3c Hwy, Galena OH 43021-7595
518106854     ##          Michael Whitman, 6048 Casa Alegre, Carmichael CA 95608-6550
518108761     ##          Michael Wiesenfeld, 465 Brickell Ave Apt 2001, Miami FL 33131-4007
518109613     ##          Michel Ndongola Engwanda, 107 E Madison St Apt 201, Mt Pleasant IA 52641-2071
518106856     ##          Michelle Gonzales, 3229 El Camino Real Apt 416, Santa Clara CA 95051-2873
518108765     ##          Michelle Pichardo, 7981 S French Dr Apt 205, Pembroke Pines FL 33024-6804
518108766     ##          Miguel Carreras, 13968 Golden Eagle Drive, Jacksonville FL 32226-5008
518114688     ##+         Miguel Rivera, 102 5th St 3, Syracuse NY 13209-2295
518108768     ##          Miguel Ruiz, 9402 Nw 66th St, Tamarac FL 33321-3502
518116156     ##          Mike Alderfer, 3181 Main Street, Green Lane PA 18054-2259
518106863     ##          Mike G Martinez, 11500 Dolan Ave Apt 249, Downey CA 90241-4995
518117598     ##          Mikel Aviles, 3477 Bob Rogers Dr Apt 7107, Eagle Pass TX 78852-6326
518110095     ##          Miles Russell, 245 Prairie Ave, Highwood IL 60040-1625
518108772     ##          Mindy Page, 1864 Ashton Park Place, Saint Cloud FL 34771-1701
518105469     ##          Minyong Kim, Apex C/F Roth Ira Account, 44161 W Garden Lane, Maricopa AZ 85139-8861
518106870     ##          Miqueas Alvarez, 247 S Monte Vista St, La Habra CA 90631-5322
518117602     ##          Miranda Basco, 12036 Cathedral Peak, San Antonio TX 78254-4502
518116805     ##          Mitchell Davis, 1000 Worthington Lane Apt 5310, Spring Hill TN 37174-4302
518118983     ##          Mitchell Kontny, 2307 Ohio Ave, Superior WI 54880-4449
518111127     ##          Mitchell Mcelman, 9 Spruce Pl Apt 6, Boston MA 02108-3634
518111128     ##          Mithilesh K Jha, 9 Captain Parker Arms Apt 21, Lexington MA 02421-7038
518105470     ##          Mithun Ghosh, 321 North Fremont Avenue 215, Tucson AZ 85719-5462
518108777     ##          Mohamed Elaraj, 402 Nw Sheffield Cir, Port Saint Lucie FL 34983-3424
518106876     ##          Mohammad Ikram, 9852 11th St Apt 6, Garden Grove CA 92844-3121
518116158     ##          Mohammad Irteza Rana, 523 Williams Rd C21, King Of Prussia PA 19406-2380
518110443     ##          Mohammed Khan, 5231 North Lincoln Village, Drive, Columbus IN 47203-4141
518106881     ##          Mohammed Shaker, 9175 Judicial Dr Apt 6320, San Diego CA 92122-4676
518107743     ##          Moises Gracida, 5983 Census Dr, Colorado Springs CO 80923-5402
518110103     ##          Mojisola Tayo, 1519 Stonefield Dr, Dekalb IL 60115-8906
            Case 19-13273-VFP Doc 636 Filed 05/22/21 Entered 05/23/21 00:16:22                                              Desc
                            Imaged Certificate of Notice Page 229 of 241
District/off: 0312-2                                       User: admin                                                     Page 227 of 239
Date Rcvd: May 20, 2021                                    Form ID: pdf905                                              Total Noticed: 12649
518111130     ##          Monika Barot, 451 Park Drive 3d, Boston MA 02215-3839
518106888     ##          Monirul Symon, 13423 Burbank Blvd, Apt 24, Van Nuys CA 91401-5307
518117611     ##          Monte Wasson, 204 Dogwood Dr, New Braunfels TX 78130-4899
518115390     ##          Morgan Greenetz, 1325 Hunter Ave B, Columbus OH 43201-3081
518113841     ##          Moses Lucero, 10767 Iona Island Avenue, Las Vegas NV 89166-5086
518113486     ##          Moshe Mermelstein, 115 Leonard Street, Lakewood NJ 08701-2050
518108782     ##          Mr Adrian J Hawk, 3998 Marlin Dr Se, St Petersburg FL 33705-4233
518106895     ##          Mritunjay Tripathi, 34515 Felix Terrace, Fremont CA 94555-2618
518117616     ##          Mrugesh Desai, 10501 Medinah Greens Dr, Austin TX 78717-3803
518111876     ##          Muataz Abotabik, 4322 Sunnybrook Dr, Kalamazoo MI 49008-3345
518118759     ##          Muhammad Masood Qadir, 18666 Redmond Way Apt Oo1114, Redmond WA 98052-0594
518117617     ##+         Muhammed Haseeb, 12314 Fern Meadow Dr, Stafford TX 77477-2216
518116159     ##+         Mujeeb Khan, 600 Chatham Park Dr 711, Pittsburgh PA 15220-2422
518105263     ##          Muthumari Subramanian, 2000 Southwest Hazeltine Lane, Bentonville AR 72713-4331
518108787     ##          Muzzammil Mukati, 1211 N 71st Terrace, Hollywood FL 33024-5551
518114726     ##+         Mya Rose, 1050 Bennington Dr, Rochester NY 14616-3321
518117618     ##          Mycah Cherry, 14603 Brockwood Dr, Houston TX 77047-6761
518116806     ##          Myra Newsom, 3314 South Mendenhall Road, Memphis TN 38115-3637
518114729     ##+         Nafis Sarder, 3250 70th Street Apt 5b, East Elmhurst NY 11370-1715
518107944     ##          Naga Srinivasu Srikakolapu, 7 Padanaram Rd Unit 230, Danbury CT 06811-5718
518117619     ##          Nagaraj Venugopal, 800 Lakeside Circle 1414, Lewisville TX 75057-5106
518116164     ##          Naila Javed, 1295 N Providence Rd E101, Media PA 19063-1217
518114732     ##+         Nairoby Bisono, 1702 Bryant Avenue 6g, Bronx NY 10460-5451
518113842     ##+         Nakia Shiron Eddens, 6885 W. Lone Mountain Rd., 338, Las Vegas NV 89108-5816
518110444     ##          Nakia Turner, 1026 S Cooper St, Kokomo IN 46902-1837
518115602     ##          Nancy Clinton, 544 N Bighorn Way, Mustang OK 73064-1132
518106909     ##          Nanette D Jones, 4040 Williams Rd Apt 1, San Jose CA 95117-2750
518116543     ##          Narendra Tejwani, 709 N Broad St # A, Clinton SC 29325-1709
518112733     ##          Natalee Nieves, 121 Patrick St, Gastonia NC 28054-4223
518112312     ##          Nathan Doubledee, 5045 County Lane 273, Joplin MO 64801-7795
518112313     ##          Nathan Harris, 1706 Bushman Drive 112, Kansas City MO 64110-3571
518118762     ##          Nathan Jenkins, 1912 N Oakes St Apt 6, Tacoma WA 98406-7504
518111879     ##          Nathan Langstrom, 6278 Silver Fir St, Portage MI 49024-9039
518107745     ##          Nathan Lowe, 5880 S Happy Canyon Dr, Englewood CO 80111-1007
518110113     ##          Nathan Mekhaeil, 6634 95th Street 3d, Oak Lawn IL 60453-2154
518116624     ##          Nathan Waldner, 917 27th Ave Ne Apt 115, Aberdeen Sd 57401, Aberdeen SD 57401-8014
518107746     ##          Nathanael J Martin, 713 Tracey Pkwy, Fort Collins CO 80524-3631
518111880     ##          Nathaniel Brink, 1734 Coit Avenue Northeast, Grand Rapids MI 49505-4760
518106915     ##+         Nathaniel Cooper, 781 S Nardo Ave 0-6, Solana Beach CA 92075-2339
518116166     ##+         Nathaniel Kriger, 424 J St, Johnstown PA 15905-9537
518108793     ##+         National Securities Corporation, 1200 North Federal Hwy Suite 400, Boca Raton FL 33432-2847
518106916     ##          Naveen Reddy Mali, 38675 Paseo Padre Pkwy 115, Fremont CA 94536-6161
518106917     ##          Navreet Thind, 22412 Hawthorn Ave, Moreno Valley CA 92553-6986
518115399     ##          Neal Peifer, 816 1st Ave, Gallipolis OH 45631-1630
518113493     ##+         Neeraj Rai, 36 Harvest Way, Little Egg Harbor NJ 08087-4044
518106919     ##          Neeta Kannan, 45 Bartlett Street, Apt 608, San Francisco CA 94110-2493
518112737     ##          Neha Soni, 3701 Ashbrook Dr Nw Apt306, Wilson NC 27896-7624
518114741     ##+         Neha Tulsani, 4170 71st Street Apt 2, Woodside NY 11377-3930
518113494     ##          Nehama E Appel, 2 Green Cove Rd, Lakewood NJ 08701-3280
518117629     ##          Neil Edmundson, 29980 Fm 2978 Rd Apt 1102, Magnolia TX 77354-3614
518113495     ##          Nelson Genelsa, 931 Pacific St Apt A, New Milford NJ 07646-5321
518108798     ##          Nelson Peraza, 3100 Hazel Ave S, Lehigh Acres FL 33976-4590
518116545     ##          Neville Marcus, 1108 Redhaven Drive, Fort Mill SC 29715-8158
518110114     ##          Newton Kazadi, 1716 W Union St, Champaign IL 61821-3032
518113498     ##+         Nfs/Fmtc Ira, FBO Louis Ferrara, 8 Fells Dr, Manalapan NJ 07726-4168
518115401     ##+         Ngum Che, 7071 Springhouse Lane, Columbus OH 43229-7048
518118766     ##          Nhan Thi Pham, 16620 Se 9th St, Bellevue WA 98008-6016
518118988     ##          Nicholas Arenz, 3715 Mormon Coulee Rd Apt Ll1, La Crosse WI 54601-7317
518105477     ##          Nicholas Berg, 3241 N Dold Ct, Tucson AZ 85749-8858
518106928     ##          Nicholas Castagna, 1197 Dawson Dr, Dixon CA 95620-2105
518112740     ##          Nicholas Couchman, 524 Minerva Dale Dr, Fuquay Varina NC 27526-4491
518115604     ##          Nicholas Crain, 200 N. Harvey Ave 801, Oklahoma City OK 73102-4024
518106931     ##          Nicholas Engen, 14410 Chumash Pl, Victorville CA 92394-6755
            Case 19-13273-VFP Doc 636 Filed 05/22/21 Entered 05/23/21 00:16:22                                                 Desc
                            Imaged Certificate of Notice Page 230 of 241
District/off: 0312-2                                      User: admin                                                        Page 228 of 239
Date Rcvd: May 20, 2021                                   Form ID: pdf905                                                 Total Noticed: 12649
518113503     ##          Nicholas J Amico, 235 Chelsea Ave, Bayville NJ 08721-1053
518114752     ##+         Nicholas Korzelius, 6794 Plaza Drive Apartment 6, Niagara Falls NY 14304-2912
518115776     ##          Nicholas Lowder, 9825 N Macrum Ave, Portland OR 97203-1821
518110118     ##          Nicholas M Fondaw, 405 Bainbridge Rd, Marion IL 62959-1313
518112887     ##          Nicholas Norby, 1120 1st Ave N, Grand Forks ND 58203-3608
518117637     ##          Nicholas Pedersen, 8912 Ipswich Bay Dr, Austin TX 78747-2718
518114753     ##+         Nicholas Perry, 2604 Vista View Dr, Farmingville NY 11738-3031
518114755     ##+         Nicholas Stapleton, 1600 Arlington Square 1, Camillus NY 13031-1554
518107749     ##          Nick Andres, 2690 Valmont Rd #3, Boulder CO 80304-2951
518110121     ##          Nick Cala, 1555 Camelot Ln, Barrington IL 60010-5547
518110122     ##          Nick Cala, 1555 Camelot Ln, Hoffman Estates IL 60010-5547
518115777     ##          Nick Davidson, 2860 Winter St Se, Salem OR 97302-3155
518110123     ##          Nick Hartman, 2349 Sunrise Cir, Aurora IL 60503-6756
518108803     ##          Nick Jean-Pierre, 15455 Ne 6th Avenue Apt 428, Miami FL 33162-5178
518116173     ##+         Nicole Morrison, 1400 Lakeside Dr, Middletown PA 17057-3597
518106937     ##          Nicole Preston, 11833 Goshen Ave Apt 6, Los Angeles CA 90049-7341
518106939     ##          Nikil Shyam Sunder, 7224 Hillside Ave Apt 15, Los Angeles CA 90046-2321
518111136     ##+         Nilesh Talele, 56 Beacon Street 1, Chelsea MA 02150-2792
518108809     ##          Niousha Mesbah, 411 Nw 107th Ave Apt 203, Miami FL 33172-3860
518113504     ##          Niraj Patel, 604 Regency Dr, Franklin Park NJ 08823-1689
518112747     ##          Niranjan Ghimire, 3645 Steelwood Ct E, Winston-Salem NC 27106-4350
518105163     ##          Niravkumar Patel, 239 Healey Dr, Madison AL 35756-4194
518114761     ##+         Nirmala Kharel, 132 Spring St, Syracuse NY 13208-2826
518106942     ##          Nitin Patil, 1180 Lochinvar Ave Apt 140, Sunnyvale CA 94087-5143
518109382     ##          Nizar Ali-Virani, 2030 Atkinson Park Drive North, Lawrenceville GA 30043-7943
518117645     ##          Noah Santella, 426 Arrow Head, Round Rock TX 78681-3715
518116808     ##          Noel H Davis And, Mary Miles Davis Jtwros, 2150 Horizons View Dr, Ooltewah TN 37363-1112
518105266     ##+         Noel Vick, 111 Village Dr, Benton AR 72015-4403
518118056     ##+         Nolan May, 1715 S 1400 E, Salt Lake City UT 84105-3742
518113505     ##          Norman E Warner, 30 Winding Way, Bernardsville NJ 07924-1716
518108817     ##          Nyndia Charles, 900 Ne 154th St, 33162-5816, North Miami Beach FL 33162-5816
518108819     ##          Occonor Baker, 11452 Lakeview Drive, Coral Springs FL 33071-7204
518117652     ##          Oile Caraballo, 3002 69th Street J9, Galveston TX 77551-2046
518118769     ##          Oksana Gubin, 10008 Ne 16th Pl, Bellevue WA 98004-3515
518106957     ##          Oladayo Oyekanmi, 366 Staten Ave Apt 106, Oakland CA 94610-3445
518117654     ##          Oluwafemi Balogun, 4940 Paluxy Dr 180, Tyler TX 75703-2555
518113507     ##          Omar Alarcon, 721 Garden St, Elizabeth NJ 07202-3505
518106961     ##          Osbaldo Ceja, 2332 S Waldby Ave, Fresno CA 93725-0937
518110581     ##          Oscar Olivares, 306 N 14th St, Kansas City KS 66102-5006
518117662     ##          Osita Ogujiofor, 2613 Whispering Oaks Cove, Cedar Hill TX 75104-4557
518108826     ##          Osny Jean, 864 Spring Circle Apt 104, Deerfield Beach FL 33441-8158
518116809     ##          Palance Baxter, 223 British Woods Dr, Nashville TN 37217-3337
518113845     ##          Pam Wenstrom, 977 Via Canale Dr, Henderson NV 89011-0829
518117665     ##          Pamela Gentry, 5101 Lakeview Drive, Ennis TX 75119-1208
518119109     ##          Pamela Kelly Battisti, Po Box 2746, Rock Springs WY 82902-2746
518109389     ##          Pamela Owunta, 415 Armour Drive Northeast, 12203, Atlanta GA 30324-3966
518113846     ##          Pamela Stauffer Rollover Ira, Td Ameritrade Clearing Inc Custodian, 808 Dulce Fountain Way, Henderson NV 89015-5919
518115415     ##          Paragkumar Patel, 3110 Grand Falls Blvd, Maineville OH 45039-8146
518114773     ##          Parisa Vahdatinia, 639 Bushwick Ave Apt 1d, Brooklyn NY 11206-6043
518110447     ##          Parth Patel, 3801 N Meridian St, Apt 1301, Indianapolis IN 46208-4030
518110135     ##          Partha S Kashyap, 1427 Valley Lake Dr Apt 1127, Schaumburg IL 60195-3640
518117670     ##          Patricia Allen, 3725 Vaucluse Dr Apt 23, Euless TX 76040-7483
518111470     ##          Patrick Angleton, 272 Elkins Lane, Lusby MD 20657-2784
518117671     ##          Patrick Carlson, 825 W Tennessee St, Floydada TX 79235-3118
518106980     ##          Patrick Eprem, 15050 Sherman Way 187, Van Nuys CA 91405-2166
518105480     ##          Patrick L Pethtel, 752 E Silversword Ln, San Tan Vly AZ 85140-5533
518114776     ##+         Patrick O'sullivan, 134 Gatling Place Apt. 1r, Brooklyn NY 11209-6406
518107753     ##          Patrick Ryan, 7779 Upham St, Arvada CO 80003-2232
518106984     ##          Patrick Vera, 11833 Jacaranda Ave, Hesperia CA 92345-4949
518109391     ##          Paul Bataillon, 780 Cripple Creek Court, Kennesaw GA 30144-2163
518107754     ##          Paul D Kottenstette, 10393 Deerfield Rd, Franktown CO 80116-8857
518114779     ##+         Paul Harrison, 14s Broadway 3-1a, Irvington NY 10533-1834
518115421     ##          Paul Henley, 2350 Twp Rd 505, Loudonville OH 44842-9612
            Case 19-13273-VFP Doc 636 Filed 05/22/21 Entered 05/23/21 00:16:22                                            Desc
                            Imaged Certificate of Notice Page 231 of 241
District/off: 0312-2                                      User: admin                                                    Page 229 of 239
Date Rcvd: May 20, 2021                                   Form ID: pdf905                                             Total Noticed: 12649
518115422     ##          Paul Jacoby, 7148 Finchley Ct, Toledo OH 43617-1334
518113513     ##          Paul Mason, 3 Sunset View, Flemington NJ 08822-7180
518110142     ##          Paul Robin, 1324 Fairfax Lane, Buffalo Grove IL 60089-1219
518114783     ##+         Paul Yonkers Jr, 249 Mill River Road, Oyster Bay NY 11771-2715
518117676     ##          Pavan Kumar Chilukuri, 1331 Meadow Creek Dr 132, Irving TX 75038-8627
518117677     ##          Pavan Kumar Katakam, 12370 Alameda Trace Circle 738, Austin TX 78727-6453
518107001     ##          Pavan Shrestha, 20153 Forest Avenue 11, Castro Valley CA 94546-4573
518118775     ##          Payton Isaac Mcintire, 16320 N Hatch Rd Apt 622, Colbert WA 99005-6014
518117680     ##+         Peshtewan Aqrawi, 1703 Park Harbor Estates Dr, Houston TX 77084-3727
518108843     ##          Petar Besalev, 6562 Simone Shores Cir, Apollo Beach FL 33572-2207
518112754     ##          Peter A Watson, 3006 Triple Crown Dr, Indian Trail NC 28079-5713
518114788     ##+         Peter Antonio, 1452 82nd Street, Brooklyn NY 11228-3108
518113520     ##          Peter Hanna, 93 Winding Wood Dr Apt 5b, Sayreville NJ 08872-2088
518043028     ##+         Phastar Inc. (USA), One Copley Parkway, Suite 540, Morrisville, NC 27560-9693
518118995     ##          Pheng Vang, 2614 High Ridge Trail, Fitchburg WI 53713-3634
518111890     ##          Philip Bostek, 16417 Truwood St, Woodhaven MI 48183-1668
518112756     ##          Philip Debeaubien, 112 Leonard St, Mooresville NC 28115-2689
518113522     ##          Philip I Hornick, Teresa K Hornick, 12 Pond View Ln, Titusville NJ 08560-1415
518108851     ##+         Philip W Schick, 8456 Balm St, Spring Hill FL 34607-4416
518116554     ##+         Phillip Grayson Spencer, 4003 Weatherstone Way, Anderson SC 29621-3556
518111893     ##          Phillip N Shia, 27080 Carrington Pl, Harrison Twp MI 48045-6522
518112759     ##          Pierre Wilson, 284 Sandclay Rd, Spring Lake NC 28390-7832
518107030     ##          Prabu Solomon Nasareyan, 10243 Beardon Dr Apt 3, Cupertino CA 95014-1922
518116815     ##          Pradeep Palanisamy, 101 Gillespie Dr Apt 2202, Franklin TN 37067-7519
518117689     ##          Prakash Ramasamy, 5310 Carnaby St 331, Irving TX 75038-6903
518111583     ##+         Prakash Sethia, 1 Pin Oak Dr Unit 101, Scarborough ME 04074-1001
518105489     ##+         Prasath Ramasamy, 995 East Baseline Road Apt, 2138, Tempe AZ 85283-1363
518116193     ##+         Prashant V Patel, 66 Mulberry Dr, Southampton PA 18966-2866
518110147     ##          Prashanth Areddy, 1304 E Algonquin Rd Apt 1r, Schaumburg IL 60173-4018
518107031     ##          Pratik Rane, 555 Laurie Ln Apt H7, Thousand Oaks CA 91360-5597
518118780     ##          Prem Shrestha, 2610 164th St Sw Apt A305, Lynnwood WA 98087-7852
518115429     ##          Priscilla E Adonteng, Isaac Yadu Adu, 4997 Yoest Dr, Westerville OH 43081-9621
518113530     ##          Prudhvi Naayini, 927 Del Negro Ct, S Plainfield NJ 07080-2348
518107039     ##          Pruthwin Kadmaje Giridhara, 1 Vista Montana 3405, San Jose CA 95134-2730
518107040     ##          Puneet Arora, 5414 Palm Drive, La Canada Flintridge CA 91011-1663
518107041     ##          Qingzhi Wu, 4986 Fontanelle Place, San Jose CA 95111-1728
518114815     ##+         Quantum Networks Llc, 424 West 33rd St, Ny NY 10001-2609
518110828     ##          Quarnell Bledsoe, 1905 Orbit Drive, Bossier City LA 71112-4407
518111894     ##          Quinton Snowden, 1990 Edison Street, Detroit MI 48206-2041
518118998     ##          Rachael Thruman, 3107 Stevens St Apt 2, Madison WI 53705-3546
518107757     ##          Rachel B Kiernan, 132 Wagon Tongue Rd, Bailey CO 80421-1057
518109617     ##          Rachel Dawson, 214 Prairie St, West Burlington IA 52655-1414
518111156     ##          Rachel Lemieux, 332 Jamaicaway 304, Boston MA 02130-4343
518113533     ##          Rachel Stella, 376 Hickory Ave, Paramus NJ 07652-5714
518108863     ##+         Rad Investments Llc, Attn Robert Danial, 5151 Collins Ave 1727, Miami Beach FL 33140-2717
518117695     ##          Rafael Melendez, 8301 Alabella Ct 407, Fort Worth TX 76120-5010
518118061     ##+         Raghavender Yendapalli, 4531 Damsel Dr Murray Utha 841, Salt Lake City UT 84107-4278
518111896     ##          Rahul Reddy Kanala, 3109 Trappers Cove Trail 2a, Lansing MI 48910-8267
518110151     ##+         Rahul Singhvi, 1 Open Pkwy N, Hawthorn Woods IL 60047-8435
518109403     ##+         Raja Sundar Rajasekaran, 3124 Northplace Way, Smyrna GA 30080-8616
518114821     ##+         Rajan Ghimire, 9735 Corona Ave, Corona NY 11368-4508
518112767     ##          Rajendran Kannan, 1757 Grande Maison Dr, Apex NC 27502-5258
518118383     ##          Rajesh Jajapur, 2160 Astoria Cir 202, Herndon VA 20170-4082
518115432     ##          Rajesh Selvaraj, 7321 Cayman Way Apt 3, Maineville OH 45039-9470
518117702     ##          Rajesh Voothakolu, 7316 Parkridge Blvd Apt 92, Irving TX 75063-8351
518113858     ##          Rajkamal Hansra, 9110 W Tropicana Ave 259, Las Vegas NV 89147-8199
518113541     ##          Rajkumar Goenka, 508 Jesse Way, Piscataway NJ 08854-6407
518113543     ##          Rakesh Jana, 927 Waterford Dr, Edison NJ 08817-1911
518108867     ##          Ralph Coleman, 13105 Tropical Breeze Court, Grand Island FL 32735-8947
518105491     ##          Rama Raju Vatsavai, 18330 N 79th Ave 1112, Glendale AZ 85308-8358
518116408     ##          Ramakrishna Devagiri, 325 Stillwater Rd, Smithfield RI 02917-1864
518117705     ##          Raman Kumar Koneru, 13401 Legendary Drive 1307, Austin TX 78727-3978
518107759     ##+         Randall Banks Jr Tod, Po Box 471151, Aurora CO 80047-1151
            Case 19-13273-VFP Doc 636 Filed 05/22/21 Entered 05/23/21 00:16:22                                            Desc
                            Imaged Certificate of Notice Page 232 of 241
District/off: 0312-2                                       User: admin                                                   Page 230 of 239
Date Rcvd: May 20, 2021                                    Form ID: pdf905                                            Total Noticed: 12649
518118063     ##          Randolph Goldsmith, 9580 Brandy Spring Lane 208, Sandy UT 84070-3622
518117711     ##          Ranji Thekkil, 2626 Reagan St Apt 417, Dallas TX 75219-2376
518110153     ##          Raouf Morrar, 12645 South Alpine Drive 10, Alsip IL 60803-3362
518110155     ##          Ravi Chandra Thallapaneni, 1204 E Algonquin Rd Apt 3 H, Schaumburg IL 60173-4039
518114829     ##+         Ravikumar Tamilarasu, 18 Dreams Ln E, Painted Post NY 14870-9104
518107074     ##          Ravindranath Nethi, 4500 Truxel Rd Apt 1121, Sacramento CA 95834-3742
518117714     ##          Rawlins Campo, 5303 Hamilton Wolfe Rd 111, San Antonio TX 78229-4360
518108874     ##+         Raymond Christopher Smith, 92 Pine St, Windermere FL 34786-8548
518113553     ##          Raymond Luke, 304 Carleton Ln, Mount Laurel NJ 08054-3114
518119000     ##          Raymond Mcknight, 10423 W Grantosa Dr, Wauwatosa WI 53222-2205
518117715     ##          Raymond Solis, 2528 Craigmont Street, Houston TX 77023-5324
518112771     ##          Raymond Wang, 3451 Spencer St, Charlotte NC 28205-1250
518117716     ##          Razmig Arouchian, 1207 Springwood Drive, Lewisville TX 75067-4346
518110158     ##          Rebecca Gordon, 13064 West Bruns Road, Manhattan IL 60442-8114
518107960     ##+         Rebecca Kroll, 63 Tremont Street 3rd Floor, Hartford CT 06105-3044
518113554     ##          Reginald Fils, 66 Lincoln Pl, Irvington NJ 07111-2356
518115438     ##          Reginald Hill, 5603 Waterbury, Maple Hts OH 44137-3506
518105172     ##          Reginald Thomas, 2502 Waverly Pkwy, Opelika AL 36801-3303
518108876     ##          Reinaldo Arroyo Jr, 7603 Park Promenade Drive 1425, Winter Park FL 32792-8624
518113860     ##          Reinard Banting, 9603 Vega Carpio Ave, Las Vegas NV 89178-3210
518116818     ##          Renata Seufert, 9129 Cedarpark Ln Nw D, Knoxville TN 37923-2934
518108880     ##          Ricardo A Gonzalez-Rosa, Po Box 593645, Orlando FL 32859-3645
518117723     ##          Ricardo Moreno, 1265 North Star Circle Drive, Harlingen TX 78550-4759
518108884     ##          Richard A Hinson, 2432 Causeway Manor Ct, Panama City FL 32408-3950
518113558     ##          Richard Adetule, 880 S18th Street, Newark NJ 07108-1132
518114840     ##+         Richard C Le Vien, 58 Stratford Green, Farmingdale NY 11735-2548
518117724     ##+         Richard Colon, 21323 Slate Crossing Lane, Katy TX 77449-5358
518107101     ##+         Richard E Caulker, 1123 Highland Court, Beaumont CA 92223-7091
518118787     ##          Richard Fernandez, 10540 Left Wing Ct Nw, Silverdale WA 98383-9216
518107104     ##          Richard Hyun, 130 Valley St 1029, Pasadena CA 91105-4167
518110835     ##+         Richard J Dickerson Jr, 1507 Mazant St, New Orleans LA 70117-5231
518116208     ##+         Richard L Mcdonald, 101 Aerial Dr, Canonsburg PA 15317-6097
518117729     ##          Richard Olatunji, 1919 South Kirkwood Road 95, Houston TX 77077-6230
518111901     ##          Richard Reich, 1568 Garfield Avenue, Lincoln Park MI 48146-2308
518111902     ##          Richard Rietz, 2163 Hunter Dr, Lapeer MI 48446-7731
518107111     ##+         Richard S Huston, 636 Grove Ln, Santa Barbara CA 93105-2430
518113862     ##          Richard Scott Williams, Po Box 31530, Laughlin NV 89028-1530
518118392     ##          Richard Thomas, 3124 Nahant Road, Midlothian VA 23112-3700
518115441     ##          Richie Bran Wesley Jr, 3086 Westwood Northern Blvd, Cincinnati OH 45211-3606
518113562     ##          Ricky Paciorek, 802 Main St., Port Norris NJ 08349-2813
518113564     ##          Rikit Patel, 26 Avalon Way, Union NJ 07083-2501
518108893     ##          Rikki Cattee, 1365 Pavillion Street, Northwest, Palm Bay FL 32907-2753
518118068     ##          Riley Loveless, 438 East 600 South, Payson UT 84651-2944
518118393     ##          Robbin Dowles Hatchett Sr, 2150 Sentry Falls Way Apt 210, Woodbridge VA 22191-4970
518109675     ##          Robert Beusan, 2319 N 28th St, Boise ID 83703-5609
518112778     ##          Robert Caine, 428 Cottesbrook Dr, Wake Forest NC 27587-5937
518109676     ##          Robert Daly, 615 S Jefferson 4, Moscow ID 83843-3061
518109677     ##          Robert E Strout Sr &, Maurine F Strout Jt Ten, 2412 Yellowstone Trl, Burley ID 83318-4912
518117743     ##          Robert House, 3002 Ashford Trail, Houston TX 77082-2129
518118396     ##+         Robert Jonathan Archer, 1621 7th St. Se, Roanoke VA 24013-2703
518105175     ##          Robert Kelly, 140 Daly St, Irondale AL 35210-3224
518107766     ##          Robert Kenshalo, 2134 Pheasant Place, Colorado Springs CO 80909-1824
518111482     ##+         Robert Kraft, Nicole Kraft, 215 Red Pump Rd, Bel Air MD 21014-1916
518108906     ##          Robert Lassiter, 8402 Island Dr, Navarre FL 32566-3244
518107130     ##          Robert Lin, 1154 Morse Ave Apt 206, Apt 206, Sunnyvale CA 94089-4622
518119008     ##          Robert Michael Leary, Rebecca Maureen Leary, 3087 Andor Ln, Sun Prairie WI 53590-9101
518110170     ##          Robert Morriss, 2109 Payson Avenue, Quincy IL 62301-5159
518108909     ##          Robert R Zeccardi, Regina M Zeccardi, 20102 Markward Xing, Estero FL 33928-7600
518107969     ##          Robert Rosasco, 340 Rimmon Rd, Woodbridge CT 06525-1329
518116824     ##          Robert Santos-Prowse, 319 Highland Avenue, Johnson City TN 37604-6107
518114864     ##+         Robert Savit, 27 Barker Ave 906, White Plains NY 10601-1568
518107970     ##+         Robert Smith, 132 Newtown Avenue, Norwalk CT 06851-2314
518107136     ##          Robert Squires Sr, 600 Park Ave #6a, Capitola CA 95010-3733
            Case 19-13273-VFP Doc 636 Filed 05/22/21 Entered 05/23/21 00:16:22                              Desc
                            Imaged Certificate of Notice Page 233 of 241
District/off: 0312-2                                    User: admin                                        Page 231 of 239
Date Rcvd: May 20, 2021                                 Form ID: pdf905                                 Total Noticed: 12649
518114870     ##          Robert Young, 5 St Charles Pl, Saratoga Springs NY 12866-3836
518109420     ##          Robyn Cho, 3032 Cedar Glade Lane Northeas, Buford GA 30519-7730
518107152     ##          Rohini Rohit, 5631 Da Vinci Way, Sacramento CA 95835-2324
518115447     ##          Roland Mccloskey, 413 Illinois Avenue, Girard OH 44420-3052
518110173     ##          Roman Altukhov, 1406 Nottingham Ct D2, Wheeling IL 60090-6957
518107158     ##          Ron Poppino, Sue Poppino, 2819 Forest Lodge Rd, Pebble Beach CA 93953-2636
518115791     ##          Ron Wieprecht, 1338 Se Jackson Park Rd, Troutdale OR 97060-2213
518105504     ##          Ronald Chalfont, 1521 N Oak St, Tempe AZ 85281-1663
518110176     ##          Rosemary Griffin, 2727 South Indiana Avenue 220, Chicago IL 60616-2651
518110705     ##          Ross Mcclure, 97 High St, Walton KY 41094-1104
518114884     ##+         Roy Podlisky, 6205 Woodhaven Blvd 3c, Rego Park NY 11374-2725
518109425     ##          Rubel Onanuga, 6900 Waters Edge Drive, Stone Mountain GA 30087-5456
518111173     ##          Rudolf G Brautigam, 46 Tremlett St, Dorchestr Ctr MA 02124-2137
518118405     ##          Rudolfo Munoz, 1 Sol Thorpe Ln, Chesapeake VA 23325-3953
518110179     ##          Russell Reilly, 630 Congdon Ave Unit E, Elgin IL 60120-2458
518107168     ##          Russell Skinner, 709 St Vincent, Irvine CA 92618-6912
518113868     ##          Rustin Locke, 6765 Tulip Falls Drive 2060, Henderson NV 89011-5026
518110182     ##          Ryan Baffield, 402 W 34th St Apt 313, Steger IL 60475-1406
518116828     ##          Ryan Bennett, 1325 5th Ave N 12, Nashville TN 37208-2969
518113589     ##+         Ryan Ferraro, 114 Adams St # 3, Hoboken NJ 07030-3489
518116829     ##          Ryan Hall, 300 North D Street 4, Lenoir City TN 37771-2443
518112787     ##          Ryan Harrison, 37 Hiawassee St E-305, Asheville NC 28801-7725
518112335     ##          Ryan M Mosher, 2496 Bear Creek Dr., Wentzville MO 63385-3648
518107175     ##          Ryan Maxwell, 3570 Cooper Island Rd, West Sacramento CA 95691-5843
518108935     ##          Ryan Meehan, 10636 Ibis Reserve Circle, West Palm Beach FL 33412-1340
518118408     ##          Ryan Metz, 2701 Neabsco Common Place 403, Woodbridge VA 22191-6710
518109428     ##          Ryan Ramsey, 1454 Chamirey Dr Sw, Marietta GA 30008-8811
518112336     ##          Ryan Smith, 138 Park Central Square 309, Springfield MO 65806-1347
518115795     ##          Ryan Stinchcomb, 51984 Dorrance Meadow Rd, La Pine OR 97739-9587
518112790     ##          Ryan Thomas Humphreys, 6800 Crescent Moon Ct Apt 104, Raleigh NC 27606-3184
518114892     ##+         S Douglas Smith, 1923 Grand Boulevard, Schenectady NY 12309-5208
518113738     ##          Saba Mohammad, 141 Columbia Dr Se Apt 11, Albuquerque NM 87106-3627
518110189     ##          Sabarie Mohhan, 34289 Homestead Road, Gurnee IL 60031-4206
518107182     ##+         Sagar Bansal, 2280 Avenida Magnifica Apt K, Carlsbad CA 92008-6875
518110591     ##          Said Alvarez, 1706 Neil Street West, Garden City KS 67846-2663
518110194     ##          Saifullah Khan, 5740 S Stony Island Ave 1w, Chicago IL 60637-2038
518110707     ##          Sait R Tarhan, 116 E Oak St Apt 1, Louisville KY 40203-3705
518113739     ##          Saji Mathew, 4949 San Pedro Drive Northeast, 86, Albuquerque NM 87109-2583
518115460     ##          Salim Ailabouni, 1302 Eastview Ave, Columbus OH 43212-3018
518107183     ##+         Salim Hijazi, 1745 Beloit Ave 303, Los Angeles CA 90025-4233
518109430     ##          Salim Porter, 4060 Day Trail S, Ellenwood GA 30294-1441
518118411     ##          Salman Zaidi, 5588 Arboretum Ave, Virginia Beach VA 23455-3788
518114903     ##          Salvatore Coretto, 3243 91st St, Apt 304, East Elmhurst NY 11369-2322
518114906     ##+         Samantha Davis, 186 Beach 62nd Street 1, Arverne NY 11692-1282
518113597     ##          Samantha Six, 43 Ramapo Mountain, Wanaque NJ 07465-1635
518107191     ##          Samarjit Barik, 220 N Mathilda Ave Apt 32, Sunnyvale CA 94086-4929
518117789     ##          Sami Suteria, 2021 Reddenson Dr, Carrollton TX 75010-3210
518116832     ##          Samuel Cuellar, 315 Annadel Street, Murfreesboro TN 37128-3769
518115463     ##          Samuel Harris, 916 Miami Avenue, Youngstown OH 44505-3744
518111488     ##          Samuel Palmer, 5231 Kenilworth Ave Apt 103, Hyattsville MD 20781-2853
518111923     ##          Samvit Bhardwaj, 3306 Alpine Dr, Ann Arbor MI 48108-1704
518107198     ##          Sana Khalid, 10033 La Reina Ave, Downey CA 90240-3922
518111176     ##          Sanchita Thapa, 38 Judith Ln Apt 12, Waltham MA 02452-7242
518111491     ##          Sandy Crayton, 12121 Apache Tears Circle, Laurel MD 20708-2863
518116236     ##          Sanjay Thapa, 2058 Maple Ave Ac2-7, Hatfield PA 19440-1536
518107207     ##          Santosh Patra, 10228 Variel Ave Unit 8, Chatsworth CA 91311-0989
518108944     ##+         Sara Piersall, 642 Springdale Cir, Palm Springs FL 33461-1535
518110709     ##+         Sarah Bray, 1109 Richmond Green Drive Apt, 16, Richmond KY 40475-6868
518107208     ##          Sarah Danenberg, 31223 East Nine Drive, Laguna Niguel CA 92677-2907
518107209     ##          Sarah Klaas, 1119 Vine St, Atwater CA 95301-3435
518117798     ##          Saral Dubey, 1048 Oregon Ave Apt D, Beaumont TX 77705-5669
518111178     ##          Saravanapriah Nadarajan, 25 Autumn St 1, Somerville MA 02145-3101
518110710     ##          Sarena Campbell, 5500 Eelgrass Court 7, Louisville KY 40258-5432
            Case 19-13273-VFP Doc 636 Filed 05/22/21 Entered 05/23/21 00:16:22                                              Desc
                            Imaged Certificate of Notice Page 234 of 241
District/off: 0312-2                                      User: admin                                                      Page 232 of 239
Date Rcvd: May 20, 2021                                   Form ID: pdf905                                               Total Noticed: 12649
518111179     ##          Sarita Khanal Paudyal, 24 Glover Drive, Revere MA 02151-4915
518114921     ##          Sasha Rodriguez, 210 Sunrise Hwy 6, Rockville Centre NY 11570-4904
518114922     ##+         Sathish Veerappan, 43-70 Kissena Boulevard 15g, Flushing NY 11355-3734
518118807     ##          Sathiyajothi Srinivasan, 9210 Redmond-Woodinville Rd Ne, A206, Redmond WA 98052-7602
518107212     ##          Satish Nagavarapu, 16607 Gill Loop, San Diego CA 92127-6153
518108945     ##          Satish Poreddy, 13110 Arbor Isle Drive Unit, 105, Tampa FL 33637-1131
518107215     ##          Saul Cardenas, 1352 W 5th St Apt F 26, Ontario CA 91762-1479
518115469     ##          Saurabh Suman, 2120 Bentwood Cir 1a, Columbus OH 43235-6968
518112797     ##          Savannah Shambley, 204 Leonard St, Thomasville NC 27360-4130
518111180     ##+         Sayed Elyas Kawish, 17 Harvard St, Somerville MA 02143-2557
518110593     ##          Scott French, 1509 Yorktown Circle, Manhattan KS 66503-7544
518111926     ##+         Scott Shine, 674 Orion, Lake Orion MI 48362-3510
518108026     ##          Scott Simpson, 1550 7th St Nw Apt 707, Washington DC 20001-3274
518107225     ##+         Scott Wilson, 122 34th St Apt B, Newport Beach CA 92663-3044
518107777     ##          Sean Bartunek, 2977 S Ouray Way, Aurora CO 80013-1946
518107227     ##          Sean Branam, 17511 Newland Street A, Huntington Beach CA 92647-6373
518109435     ##          Sean Conway, 122 Summer Winds Dr, Savannah GA 31410-2927
518114928     ##+         Sean Flanagan, 46 Parkwood Street, Albany NY 12208-2822
518107231     ##          Sean Hogarth, 3132 Maryknoll Court, Sacramento CA 95826-3502
518112945     ##          Sean Howard, 2317 Alpha St, North Platte NE 69101-4553
518110207     ##          Sean Knight, 2314 Westover Ave, North Riverside IL 60546-1353
518107233     ##          Sean M Kennedy, 3619 E 8th St, Long Beach CA 90804-5202
518117805     ##          Sean Patterson, 720 Bedford Court West, Hurst TX 76053-4322
518116413     ##          Sean Riccard, 215 Abbey Drive, Cumberland RI 02864-4603
518115797     ##          Sean Trataris, 1835 Northwest 173rd Avenue, 1205, Beaverton OR 97006-7335
518119021     ##          Sean Woldt, 1718 North Main Street, Oshkosh WI 54901-2918
518118422     ##          Selina Dewberry, 1346 Roanoke Avenue, Newport News VA 23607-5936
518114931     ##+         Semyon Ingberman, 8782 20th Avenue, Brooklyn NY 11214-5287
518115616     ##          Sep FBO Jason M Van Valkenburg, Pershing Llc As Custodian, 7816 E 100th St, Tulsa OK 74133-7008
518105518     ##          Sergio Gomez, 1170 South Goodsell Avenue, Yuma AZ 85365-5626
518108958     ##          Sergio Masaveu, 1261 Se 31st Ct, Homestead FL 33035-2368
518107248     ##          Sethupathi Thangamuthu, 513 Crest View Ave Apt 136, Belmont CA 94002-2434
518107256     ##          Shailendra Kumar, 7817 Camino Huerta, San Diego CA 92122-1833
518109623     ##          Shane Folkerts, 1150 Edgington Avenue 4, Eldora IA 50627-1741
518110594     ##          Shane Hunt, 9812 Rosehill Rd Apt 1, Lenexa KS 66215-1455
518117814     ##          Shane Mcdevitt, 1700 East 4th Street 2252, Austin TX 78702-0027
518115477     ##          Shane Videan, 29118 Tracy Creek Dr 2a, Perrysburg OH 43551-7517
518116570     ##          Shanise Jackson, 95 Albacore Street, Beaufort SC 29906-3503
518117815     ##          Shanley Mccray, 11017 Kirkoswald Rd, Austin TX 78754-2161
518109624     ##          Shanna Wright, 2139 West 5th Street, Davenport IA 52802-1009
518112347     ##          Shannon Barnes, 510 N Oak St, Eldon MO 65026-1453
518108963     ##          Shannon Davimes, 90 Sw 3rd St Apt 3810, Miami FL 33130-4068
518116246     ##          Shannon Sitter, 9116 Gap Newport Pike, Avondale PA 19311-1448
518108964     ##          Shantell Mcbride, 18733 Nw 32nd Ave, Miami Gardens FL 33056-3021
518112801     ##          Shaquan L Lesane, 3116 Quinley Pl, Raleigh NC 27604-3357
518116248     ##          Sharleen Moore, 5956 Cobbs Creek Pkwy, Philadelphia PA 19143-3026
518108965     ##          Sharon Hatton Reineke, 5056 Se Manatee Ter, Stuart FL 34997-2543
518108966     ##          Sharon L Robinson, 5720 Dalden Dr, Temple Terrace FL 33617-2380
518117817     ##          Shawn Hill, 2950 Mustang Dr Apt 314, Grapevine TX 76051-5869
518109438     ##          Shawnda Tiggs, 8539 Lake Drive, Snellville GA 30039-6525
518112351     ##          Sherman Kampe, 1610 Valentine Road 1e, Kansas City MO 64111-3990
518111500     ##+         Sherrod Davis, 1371 Andre St C, Baltimore MD 21230-5556
518116251     ##          Shiraz A Jaffer, 3623 Barrington Dr, Allentown PA 18104-1775
518111933     ##          Shirley Mathis, 9180 Lake Pine Dr, Whitmore Lake MI 48189-9368
518117824     ##          Shoaib Mohammed, 12007 North Lamar Boulevard, 723, Austin TX 78753-1715
518118812     ##          Shobhit Goyal, 14049 Bel Red Rd Apt 14, Bellevue WA 98007-3921
518109443     ##          Shue F Kistler, 2754 Eagle Ridge Rd, Marietta GA 30062-5743
518107281     ##+         Sidney Hubbs, 649 Falling Star Dr., Martinez CA 94553-4860
518116837     ##          Sierra Keller, 2556 Vick Lane Apt A, Woodlawn TN 37191-9044
518110464     ##          Sierra O'grady, 1820 N St Joseph Ave B, Evansville IN 47720-5454
518111505     ##+         Siva Kumar Nalanagula, 8750 Georgia Ave 1524a, Silver Spring MD 20910-3690
518112421     ##          Sivapriya Muthukumaraswamy, 528 Planters Dr, Pearl MS 39208-7029
518113876     ##          Sophia Geier, 3080 Saint Rose Pkwy Unit 1220, Henderson NV 89052-3548
            Case 19-13273-VFP Doc 636 Filed 05/22/21 Entered 05/23/21 00:16:22                                                  Desc
                            Imaged Certificate of Notice Page 235 of 241
District/off: 0312-2                                       User: admin                                                        Page 233 of 239
Date Rcvd: May 20, 2021                                    Form ID: pdf905                                                 Total Noticed: 12649
518116252     ##          Sophia Rodriguez, 441 Fruitville Pike 2, Manheim PA 17545-9709
518116253     ##          Sophie Elmo, 817 Stones Crossing Road, Easton PA 18045-5025
518105525     ##          Sreejith Pattath, 2902 W Sweetwater Ave Apt 2184, Phoenix AZ 85029-1380
518107294     ##          Sridhar Pabbaraju, 1337 Parsons Ct, Folsom CA 95630-8408
518119023     ##          Sridhar Reddy Paturi, 9121 Waterside St Apt 113, Middleton WI 53562-5043
518117829     ##          Srihari Jettem, 7928 N Glen Dr 3056, Irving TX 75063-7251
518116254     ##+         Srikanth Panaganti, 1818 W Grandview Blvd Apt 204, Erie PA 16509-1074
518105526     ##          Srinivas R. Akula, 16218 N 22nd Ln, Phoenix AZ 85023-7290
518111195     ##          Sriram Ananth, 4601 Stearns Hill Rd, Waltham MA 02451-7147
518107297     ##          Srivatsa Tenneti, 10726 Dabney Dr Apt 68, San Diego CA 92126-2547
518117832     ##          Stacey Mighty Malcolm, 24114 Courtland Oaks St, Katy TX 77494-0273
518107300     ##          Stacy Strauss, 840 Calle Montera, Escondido CA 92025-7966
518113023     ##          Stanley T Wiggins Jr, 7 Esther Dr, Bedford NH 03110-4122
518110714     ##+         State Street Bank & Tr As Cust, Lmc Ssp, FBO Mark Hedspeth, 2398 Todd Ln, Richmond KY 98 TODD LN 40475-8222
518111939     ##+         State Street Bank & Trust Company, Tr Michigan State Employees 401k, Plan FBO Darrell Reinsmith, 3510 Bluebell Ln Apt 11,
                          Jackson MI 49201-7296
518107302     ##+         State Street Bank Ttee, Ngsp, FBO Saul Perez, 2824 W 143rd Pl, Gardena CA 90249-3106
518118435     ##+         Stefanie Leak, Carl E Leak, 8158 Mccauley Way, Lorton VA 22079-2971
518116414     ##          Stephanie Grillot, 215 Abbey Dr, Cumberland RI 02864-4603
518112157     ##          Stephanie Windfeldt, 3228 24th Ave S, Minneapolis MN 55406-2402
518107305     ##          Stephen A Huffman, 8717 Barracuda Way, Sacramento CA 95826-1801
518115800     ##          Stephen Denino, 367 Se Fowler St, Roseburg OR 97470-4348
518117837     ##          Stephen Hunt, 2809 S 22nd St, Abilene TX 79605-5959
518110715     ##          Stephen Pfeiffer, Sarah Pfeiffer, 985 Spectacular Bid Dr, Union KY 41091-8057
518117841     ##+         Stephen Spellicy, 1102 Magnolia Woods Ct, Sugar Land TX 77479-6170
518116257     ##          Stephen Stine, 244 Peach Bottom Road, Willow Street PA 17584-9594
518112158     ##          Stephen Zielinski, 13167 Jenkins Street Northeast, Blaine MN 55449-4950
518113624     ##          Steve Georgallis, 167 Brighton Ave 2, Kearny NJ 07032-2134
518107310     ##          Steve Kiki, 21631 Allison Dr, Santa Clarita CA 91350-1653
518110716     ##+         Steve L Shelton, 1200 Bonds Mill Rd, Lawrenceburg KY 40342-9734
518107311     ##          Steve Lurie, 1909 Plant Ave #B, Redondo Beach CA 90278-1910
518107312     ##          Steve Miller, 6524 W Damsen Ave, Visalia CA 93291-9617
518115488     ##          Steven B Clark Jr, 399 E 13th Ave, Columbus OH 43201-1910
518107316     ##          Steven Christiansen, 11070 Brockway Rd Spc 26, Truckee CA 96161-8126
518109448     ##          Steven Curtis Jolly, 5394 Mcmillan Rd, Hahira GA 31632-3806
518118442     ##          Steven J Ramos, 202 W Broad St Apt 202, Richmond VA 23220-4291
518113626     ##+         Steven Jacinto Valeira, 2570 Jackson Ave, Union NJ 07083-3927
518114984     ##+         Steven Mindek, 630 Sycamore Ave, Bohemia NY 11716-3513
518108991     ##          Steven R Lindeman, Tod, 4060 Cape Cole Blvd, Punta Gorda FL 33955-3824
518115491     ##          Steven Stapleton, 8283 N Montgomery County Line, Rd, Englewood OH 45322-9620
518107321     ##          Steven Susumu Higashi, 510 Janetwood Dr, Oxnard CA 93030-3531
518112811     ##          Steven Thai, 871 Shell Drive 243, Spring Lake NC 28390-2077
518118079     ##          Steven Tolman, 525 E 2100 N Apt B, Provo UT 84604-1832
518117846     ##          Steven Zarlengo, 15750 Allegro Pl Apt 3525, Addison TX 75001-4772
518117847     ##          Stevo Arbutina, 323 Ralston Ranch Ct, Richmond TX 77469-1858
518117848     ##          Subash Kc, 6255 Frisco Square Blvd 1209, Frisco TX 75034-3740
518118820     ##          Sudarshan Muralidhar, 2300 Elliott Ave 418, Seattle WA 98121-1641
518116266     ##+         Sue Ellen Sindler, 17 Rosemont Ln, Pittsburgh PA 15217-3160
518117855     ##          Sumedh Tuladhar, 3976 North Story Road 1232, Irving TX 75038-5920
518118445     ##          Sumrit Dangol, 2333 Dulles Station Blvd 240, Herndon VA 20171-6247
518107336     ##+         Sung Min Park, 237 South Avenue 55 #5, Los Angeles CA 90042-4653
518107341     ##          Sunil Thomas, 4851 Thornbush Way, Fontana CA 92336-0756
518107342     ##          Sunny Vang, 4644 N. 11th St. Apt. B, Fresno CA 93726-0961
518111201     ##          Supatchaya Sakyi, 40 Hancock Street 7, Boston MA 02125-2179
518105532     ##          Suprit Gupta, 5365 S Monte Vista St, Chandler AZ 85249-3338
518116268     ##          Susan May, 206 N Main St, Nazareth PA 18064-1418
518107346     ##          Susan Mcgee, 4349 State Hwy 108, Oakdale CA 95361-8160
518112423     ##          Suyogya Bhandari, 1290 W Government St Apt E23, Brandon MS 39042-2441
518112424     ##          Sydney Vita, 796 Lorraine St Apt A1, Jackson MS 39202-3131
518113637     ##+         Syed Ahmed, 44 Thoreau Dr Plainsboro Nj, Plainsboro NJ 08536-3020
518111202     ##          Syed Bukhari, 77 Adams St 308, Quincy MA 02169-2019
518111203     ##          Syed Huda, 45 Skyline Dr, Braintree MA 02184-1117
518109003     ##          Sylvia Henick, 6343 Via De Sonrisa Del Sur, Apt 310, Boca Raton FL 33433-8216
            Case 19-13273-VFP Doc 636 Filed 05/22/21 Entered 05/23/21 00:16:22                                                 Desc
                            Imaged Certificate of Notice Page 236 of 241
District/off: 0312-2                                      User: admin                                                        Page 234 of 239
Date Rcvd: May 20, 2021                                   Form ID: pdf905                                                 Total Noticed: 12649
518117860     ##          Tabatha Clayton, 8995 Giraffe Rd, Gilmer TX 75644-4274
518107785     ##          Tabatha England, 17995 E Columbia Ave, Aurora CO 80013-4419
518118448     ##          Tabitha Greene, 5301 Ashby Street, Norfolk VA 23502-1821
518118825     ##          Tafadzwa Chitsiku, 14911 45th Dr Ne, Marysville WA 98271-8962
518117862     ##          Tammy Moore, 817 Louis Lane, Seven Points TX 75143-7571
518107356     ##          Tan Lay, 4607 Delta Ave, Rosemead CA 91770-1107
518112815     ##          Tanner Johnson, 155 Camden Ct, Advance NC 27006-7884
518112816     ##          Tara Harman, 3342 Harrisburg Drive, Fayetteville NC 28306-4605
518107357     ##          Tara Verkuil, 447 Palm Ave, Kentfield CA 94904-1038
518114998     ##+         Taryn Goehrig, 176 North St Apt. 4, Buffalo NY 14201-1541
518118450     ##          Taso Saunders, 75 S Reynolds St 216, Alexandria VA 22304-3154
518114999     ##+         Tatenda Murima, 1564 Lincoln Place, Brooklyn NY 11233-5183
518113641     ##          Taurin Wheeler, 32 Macafee Rd, Somerset NJ 08873-2951
518116847     ##          Taylor Isaacs, 7106 Hannah Brook Rd, Knoxville TN 37918-0913
518117869     ##          Taylor Morgan-Webb, 15935 Bent Tree Forest Circle, 2005, Dallas TX 75248-3408
518112162     ##          Taylor Sego, 1095 Osceola Avenue Apt B2, Saint Paul MN 55105-3221
518107363     ##          Taylor Smart, 1618 Funston Ave, San Francisco CA 94122-3533
518109689     ##          Ted Ady, 1008 Poppy Drive, Nampa ID 83686-7110
518117871     ##          Ted H Obuong, 11760 Ferguson Rd Apt 3024, Dallas TX 75228-8212
518109009     ##          Ted Miller, 18675 Us Hwy 19 N Lot 368, Clearwater FL 33764-5107
518116848     ##          Teresa Willis, 6119 Kevin Drive, Bartlett TN 38135-9402
518107367     ##          Terrance Block, 3268 Wickes Lane, San Diego CA 92123-2137
518110239     ##          Terrence Liddell, 81 Brookhill Ct, Collinsville IL 62234-6044
518105192     ##          Terrence Vawters, 1316 Grand Blvd, Birmingham AL 35214-4448
518107372     ##          Thang Banh, 1150 Brookside Drive 609, San Pablo CA 94806-3498
518119031     ##          Thomas A Genin, 5114 Barton Rd, Madison WI 53711-3607
518109626     ##          Thomas Cattron, 314 North Sycamore Street 3, Shenandoah IA 51601-1259
518117881     ##          Thomas Dawson, 3905 Seahorse Drive, Killeen TX 76549-6305
518109627     ##          Thomas James Hesselman, 3742 Oak Park Ct, Dubuque IA 52002-2284
518107990     ##          Thomas Nickerson, 208a Taintor Hill Rd, Colchester CT 06415-1521
518110249     ##          Thomas Positano, 44 Abbeywood Drive, Romeoville IL 60446-1111
518111209     ##+         Thomas R Barrette, Trad Ira Vftc As Custodian, 89 Chilson Ave Unit 1, Mansfield MA 02048-2089
518115804     ##          Thomas Van Der Veen, 1931 Church St Ne, Salem OR 97301-0479
518110854     ##          Thuy Lam, 119 Summer Morning Ct, Lafayette LA 70508-7211
518116283     ##          Tiffany Davis, 7714 Lucretia Mott Way, Elkins Park PA 19027-1007
518107394     ##          Tiffany Higgins, 1210 Park Newport Apt 316, Newport Beach CA 92660-5020
518116581     ##          Tiffany Moss, 220 Springtree Rd 719, Columbia SC 29223-8639
518109022     ##          Tiger Nguyen, 1954 Thornhill Rd Apt 107, Building 2, Wesley Chapel FL 33544-4926
518118082     ##          Tim Morgan, 384 W Battery Park Cir, Stansbury Park UT 84074-8098
518113743     ##+         Tim Rutter, 5741 Osuna Rd Ne Apt 1616, Albuquerque NM 87109-6298
518112364     ##          Tim Wilson, 13600 Quince Road 32, Neosho MO 64850-8836
518107993     ##          Timothy C Herold, 44 Colgate Dr, Manchester CT 06042-8505
518116286     ##          Timothy Drulard, 10240 W Keswick Rd, Philadelphia PA 19114-1209
518116287     ##          Timothy E Webb, 316 Riverview Ave, Drexel Hill PA 19026-2225
518110605     ##          Timothy H Gresham, 701 Allison Ave Apt 1, Manhattan KS 66502-3225
518107405     ##          Timothy Lyles, 200 West Mason Street 9, Santa Barbara CA 93101-3578
518112826     ##          Timothy Vu, 3001 Osterley St, Raleigh NC 27614-7851
518109467     ##          Timothy Waller, 1266 Grant Road, Harlem GA 30814-4209
518043049     ##+         Tina Ghorban Consulting, 70 Riverside Dr., Apt 4c, New York, NY 10024-5716
518118838     ##          Toan Tran, 5201 42nd Ave S 310, Seattle WA 98118-6159
518118465     ##          Todd M Walker, Tod, 116 Parkway Ct, Williamsburg VA 23185-4571
518115504     ##          Todd Macrae, 1408 Township Road 132, West Mansfield OH 43358-9732
518115506     ##          Todd Stone, 4397 Blythe Rd, Columbus OH 43224-2007
518116856     ##          Todd Verhoven, 126 Scenic Harpeth Dr, Kingston Springs, TN 37082-9504
518109629     ##+         Tom J Hesselman, 3742 Oak Park Ct, Dubuque IA 52002-2284
518115508     ##          Tony L Bailey, 7857 Sable Ct, Dublin OH 43016-9798
518117897     ##          Tony Nicholson, 2225 Molly Ln, Plano TX 75074-3578
518113026     ##          Tonya Lindsell, 196 Plain Road, Hinsdale NH 03451-2139
518115624     ##          Tonya Victory, 310 Parkview Dr, Hominy OK 74035-1063
518109470     ##          Torrey Sims, 1 St George Blvd 114, Savannah GA 31419-8302
518110723     ##          Torry C Lemp, 129 Dickinson Dr, Georgetown KY 40324-2076
518117899     ##          Trae Doty, 401 Pine St Apt 7h, Abilene TX 79601-5168
518115509     ##          Travis Boschert, 8660 Acredale Dr West Chester, Oh 45069 United States, West Chester OH 45069-2788
            Case 19-13273-VFP Doc 636 Filed 05/22/21 Entered 05/23/21 00:16:22                                              Desc
                            Imaged Certificate of Notice Page 237 of 241
District/off: 0312-2                                     User: admin                                                      Page 235 of 239
Date Rcvd: May 20, 2021                                  Form ID: pdf905                                               Total Noticed: 12649
518107791     ##          Travis Pierce, 7535 E Peakview Ave 513, Englewood CO 80111-6746
518112371     ##          Travis S Croft, 1777 Richardson Rd Apt 311, Arnold MO 63010-6020
518115016     ##+         Treland Cash, 90 Cor-Mar Lane, Rochester NY 14616-3236
518113662     ##          Tremont Nichols, 25 Alois Place 2, Paterson NJ 07514-1648
518109472     ##          Trevor Koerner, 1813 Appaloosa Mill Ct., Buford GA 30519-6610
518107419     ##          Trevor Niekowal, 5200 Adeline St Unit 265, Emeryville CA 94608-3167
518107421     ##          Trevor Selk, 714 Pleasant Street, Roseville CA 95678-1445
518107422     ##          Trevor Smith, 880 Celestine Cir, Vacaville CA 95687-7852
518111592     ##          Trevor St Pierre, 9 Forest Hill Road, Temple ME 04984-3026
518109036     ##          Tristan Venezia, 1 Sea Beacon Place, Palm Coast FL 32164-3511
518110607     ##          Troy Garrett, 3007 Conrow Dr, Manhattan KS 66503-2439
518119096     ##          Troy Lee Imes, Po Box 164, Springfield WV 26763-0164
518109039     ##          Troy Wesley, 199 Port Royal Court, Sebastian FL 32958-7006
518107430     ##          Tuan Hua, 35 Longridge Rd, Orinda CA 94563-3324
518115627     ##          Tyler Chancey, 5347 Philippe Road A, Lawton OK 73503-3291
518112831     ##          Tyler Kowalczyk, 804 South Zion Street, Landis NC 28088-2030
518112172     ##          Tyler Lucas Polk, 619 8th St Se Unit 111, Minneapolis MN 55414-1193
518109044     ##          Tyler Rosich, 6238 Alaska Avenue, New Port Richey FL 34653-4351
518115629     ##          Tyler Sams, 2329 County Road 1222, Blanchard OK 73010-2830
518119043     ##          Tyler Schultz, 1322 Rutledge Street, Madison WI 53703-3829
518119044     ##          Tyler Schwab, 821 S Memorial Dr, Appleton WI 54911-6037
518118089     ##          Tyler Swain, 5484 South 2150 West, Roy UT 84067-2155
518112173     ##          Tyler Turner, 615 Capitol Blvd, Saint Paul MN 55103-1817
518115630     ##          Tyler Williams, 4512 Southeast 81st Street, Oklahoma City OK 73135-6294
518117905     ##          Tyler Wooten, 6600 Mckinney Ranch Pkwy 20308, Mckinney TX 75070-8473
518110263     ##          Tyler Zowaski, 7932 Windsor Ct, Darien IL 60561-1501
518111528     ##          Tyrone Jones, 502 Colleen Road C, Baltimore MD 21229-4339
518110264     ##          Uchenwanne Jumbo, 215 2 River Ct, Romeoville IL 60446-5001
518109045     ##          Uliana Kozar, 17 S Shell Rd, Debary FL 32713-2851
518116296     ##+         Usaa Federal Savings Bank, Ira Rollover, FBO Robert E Brunswick, 1005 Meadow Ln Apt 3-302, Canonsburg PA 15317-4730
518109047     ##+         Usaa Federal Savings Bank, Roth Ira, FBO James W Thornton, 609 Ironwood Dr, Ft Walton Bch FL 32547-2910
518117907     ##+         Usaa Federal Savings Bank, Roth Ira, FBO Karl A Baker, 5121 Laurel Ln, N Richlnd Hls TX 76180-6905
518107445     ##          Vadim Denisyuk, 8225 Treeleaf Way, Citrus Heights CA 95621-1157
518111963     ##          Vaibhav Iyer, 36651 Grand River Avenue 102, Farmington MI 48335-2965
518118849     ##          Vaibhav Mehra, 1101 139th Court Northeast Apt G1, Bellevue WA 98005-2930
518113669     ##          Valerie Coulter, 20 Van Gogh Street, Toms River NJ 08757-3946
518115517     ##+         Vaughn Bass, 2743 E. Jasper Dr., Gilbert, AZ 85296-8975
518109476     ##          Venkata Pokuri, 812 Sugarloaf Reserve Dr Nw, Duluth GA 30097-4049
518110268     ##          Venkata Tula, 5461 N East River Rd Apt 1000, Chicago IL 60656-1065
518115518     ##          Venkatesh Kamineni, 594 Heatherbrooke Way, Westerville OH 43081-5658
518118474     ##          Venkatesh Lakshminarayanan, 11221 Arbor Creek Drive 427, Henrico VA 23233-0205
518113888     ##          Victor Kostrikin, 2021 S Dandelion St Unit 4, Pahrump NV 89048-0927
518109632     ##+         Victor W Wilcke, Po Box 387, Spirit Lake IA 51360-0387
518118478     ##          Victor Wheeler, 179 Westwood Dr, Ruckersville VA 22968-3672
518107463     ##          Vidhyasagaran Muralidharan, 7800 El Camino Real Apt3119, Colma CA 94014-3181
518119045     ##          Vidyasagar Nalluri, 9202 Waterside St Apt 102, Middleton WI 53562-5085
518112176     ##          Vignesh Asokan, 4456 Parklawn Ct 103, Minneapolis MN 55435-4615
518110479     ##          Vikramjit Rai, 14526 Overbrook Dr, Carmel IN 46074-7727
518118853     ##+         Vinay Amatya, 1900 Stevens Dr Apt 720, Richland WA 99354-2161
518110270     ##          Vince Strickland, 4431 179th Street, Country Club Hills IL 60478-4718
518107466     ##          Vincent A Carbone, 363 Roe Rd, Paradise CA 95969-6215
518109055     ##          Vincent Desantis, 8420 Se Croft Cir Apt. E-6, Hobe Sound FL 33455-6341
518111966     ##          Vincent Rosso, 518 E North St, Jackson MI 49202-3353
518105546     ##          Vineet Dixit, 3122 E Kristal Way, Phoenix AZ 85050-2502
518107476     ##          Vinodh Nagarajan, 2555 Homestead Rd 8, Santa Clara CA 95051-5340
518107478     ##          Vinroy Beckford, 10152 Swanton Drive, Santee CA 92071-1063
518109057     ##          Virginia Johnson-Miller, 1320 Moreland Dr Unit 30, Clearwater FL 33764-2913
518107480     ##          Vishal Chandrasekhar, 2650 Keystone Ave 124, Santa Clara CA 95051-7140
518115523     ##          Vishal Kodakanchi, 8958 Lake Ridge Dr, Lewis Center OH 43035-8603
518110271     ##          Vishnu Rajasekharan, 107 Oak Leaf Ln 305, Vernon Hills IL 60061-1874
518107481     ##          Vishnu Saseendran, 1710 W Hillcrest Dr 205, Newbury Park CA 91320-2323
518113680     ##          Vishnu Vamsi Bathula, 172 Evergreen Rd 1a, Edison NJ 08837-2445
518118854     ##          Vitaliy Kolomiyets, 8703 Ne 86th St, Vancouver WA 98662-2454
            Case 19-13273-VFP Doc 636 Filed 05/22/21 Entered 05/23/21 00:16:22                                               Desc
                            Imaged Certificate of Notice Page 238 of 241
District/off: 0312-2                                      User: admin                                                      Page 236 of 239
Date Rcvd: May 20, 2021                                   Form ID: pdf905                                               Total Noticed: 12649
518107482     ##          Vivek Boddula, 37675 Fremont Blvd 47, Fremont CA 94536-5044
518113890     ##          Vivek Desai, 520 Curtin Court, Las Vegas NV 89123-6232
518117924     ##          Vivek Kumar Shukla, 7236 Welshman Dr, Fort Worth TX 76137-6661
518115049     ##+         Vivek Shah, 468 Hull St, East Meadow NY 11554-3817
518107794     ##          Vladimir Tolkachev, 11445 Iola St, Henderson CO 80640-7680
518111535     ##          Volodymyr Moiseyev, 6020 California Circle 307, Rockville MD 20852-4844
518112374     ##+         Voya As Custodian, Olin Corporation 401(K), FBO Justin R Thomas, 106 Simone Ter, Lake Saint Louis MO 63367-2015
518112842     ##          Wakia Henry, 117 Woodside Avenue, Fayetteville NC 28301-4833
518108001     ##          Wayne Evangelisti, 1120 New Haven Ave 147, Milford CT 06460-6960
518117931     ##          Wayne Thomas, 6104 Melanie Dr, Killeen TX 76542-5475
518111225     ##          Wedley Thelemaque, 125 Edgemere Road Apt 209, West Roxbury MA 02132-5341
518110277     ##          Wei Jiang, 625 W Madison St Apt 4411, Chicago IL 60661-2428
518109556     ##+         Weiguo Richard Xu, 91-1039 Akai St, Ewabeach HI 96706-2017
518118856     ##          Welcom Ang, 21710 105th Place Northeast, Redmond WA 98053-7653
518107509     ##          Weston Segal, 1211 Georgina Ave House, Santa Monica CA 90402-2119
518110483     ##          Will Smith, 105 Locust Ave, Hebron IN 46341-9130
518115524     ##          William Blackert, 9900 Homestead Rd, Wadsworth OH 44281-9033
518112851     ##          William E Barnett, 3309 Medford Rd, Durham NC 27705-2453
518108004     ##+         William F Gilligan, 9 Fairweather Dr, Norwalk CT 06851-2301
518117935     ##          William Fernandez, 23203 S Waterlake, Richmond TX 77406-7667
518116315     ##+         William H Quinnelly, 1025 Kirsopp Ave, Pittsburgh PA 15220-4018
518116867     ##          William Hall, 2333 Rosa L Parks Blvd Apt 110, Nashville TN 37228-1228
518115057     ##+         William Hughes, 2669 Riverside Ave, Seaford NY 11783-3112
518116868     ##          William Joyner, 768 Ringgold Dr, Nashville TN 37207-3649
518117939     ##          William Malchodi, 1250 State St Apt 5215, Richardson TX 75082-2051
518107532     ##          William Pairrett, 16940 Calle Espuela, Riverside CA 92504-6153
518118487     ##          William Taylor, 1503 Hiawatha Drive, Virginia Beach VA 23464-8443
518119099     ##          William Thompson, 1102 Country Club Road Apt A, Oak Hill WV 25901-2011
518118488     ##          William Tyler Warren, 11950 Mente Rd, Manassas VA 20112-7582
518117941     ##+         William W Jones, 7810 Parsley, San Antonio TX 78240-2275
518118489     ##          Willie Branch, 4045 Chetham Way, Woodbridge VA 22192-5081
518117942     ##          Willie Johnson Ii, 3343 Choir St, Dallas TX 75237-3566
518109080     ##          Wilson Espinoza, 3208 Parkwood Court, Kissimmee FL 34744-9231
518116318     ##+         Windy Choi, 751 Vandenberg Boulevard Apt, 1332, King Of Prussia PA 19406-1598
518109081     ##          Windy Williams, 164 Godfrey Rd, Edgewater FL 32141-7219
518109082     ##          Winston Spence, 1215 Stardust, North Lauderdal FL 33068-3704
518115068     ##+         Xavier Walker, 1523 High St 1st Floor, Utica NY 13501-4931
518105549     ##          Xia Zhang, 1925 S Coronado Rd Apt 1117, Gilbert AZ 85295-2208
518113702     ##          Yaakov Weiner, 92 Walraven Drive Apartment 3b, Teaneck NJ 07666-5118
518118860     ##          Yadira Perez, 1405 W 8th Ave 11, Spokane WA 99204-3347
518115073     ##+         Yajaira Arias, 2558 Grand Concourse Apt E, Bronx NY 10458-4905
518109490     ##          Yamikani Khauyeza, 2010 Crest Ridge Dr, East Point GA 30344-5774
518105550     ##          Yash Suri, 13940 N Eddington Pl, Oro Valley AZ 85755-5876
518118861     ##          Yashu Kamra, 15217 Ne 16th Pl Apt 17, Bellevue WA 98007-4476
518107545     ##          Ye R Woo, 3121 Foothill Blvd, Apt 3, La Crescenta CA 91214-2632
518118863     ##          Yevgeniy Okara, 202 W Blackburn Rd Apt. 1, Mount Vernon WA 98273-5270
518115077     ##          Yohan Jacquin, 230 Pelham Rd 4e, New Rochelle NY 10805-2514
518112187     ##          Yongsam Kim, 13301 Maple Knoll Way 1722, Maple Grove MN 55369-5088
518109089     ##          Yusimile Rodriguez, 11800 Sw 18th St 211, Miami FL 33175-1656
518109090     ##          Yvecalex Gourdet, 4805 Malarkey St, Orlando FL 32808-3633
518116322     ##          Yves Lamarre, 5149 Renaissance Ln, Tobyhanna PA 18466-8330
518115081     ##+         Zachary Demar, 963 Danby Dr, Webster NY 14580-2308
518117947     ##          Zachary Hall, 2814 Redsky Pass, San Antonio TX 78259-3522
518110730     ##          Zachary Hoskins, 505 West Shelby Street, Junction City KY 40440-8627
518110485     ##          Zachary Moore, 6305 Burlington Ave, Indianapolis IN 46220-2144
518116595     ##          Zachary Morningstar, 4745 Spruce Street, North Charleston SC 29405-5009
518117949     ##          Zachary Quinn, 5948 Travertine Lane Apt 215, Fort Worth TX 76137-8062
518116596     ##          Zachary Traylor, 133 Spring Street A, Charleston SC 29403-5268
518111550     ##          Zahra Shahgholy, 1603 E Fairmount Ave, Baltimore MD 21231-1436
518107562     ##          Zak Masud, 120 South Reno Street, Apt # 346, Los Angeles CA 90057-1162
518117952     ##          Zakary A Takacs, 4848 Pin Oak Park, Unit 136, Houston TX 77081-2274
518110288     ##          Zamir A Kothawala, 5125 N.Kilbourn Ave., Chicago IL 60630-2626
518113030     ##          Zane A Tillinghast, 6 Church St., Rochester NH 03839-5200
            Case 19-13273-VFP Doc 636 Filed 05/22/21 Entered 05/23/21 00:16:22                                                         Desc
                            Imaged Certificate of Notice Page 239 of 241
District/off: 0312-2                                               User: admin                                                       Page 237 of 239
Date Rcvd: May 20, 2021                                            Form ID: pdf905                                                Total Noticed: 12649
518112952         ##             Zane Morgan, 2823 Fletcher Avenue 56, Lincoln NE 68504-1004
518118495         ##             Zeshan Bhatti, 16450 Stedham Cr, Dumfries VA 22025-1563
518111233         ##+            Zhangxin Yu, 25 Tamarack Dr, Amherst MA 01002-2620
518118496         ##             Zhenqiang Yi, 2330 Dulles Station Blvd 2452, Herndon VA 20171-6304
518110290         ##             Zihao Liu, 3510 N Pine Grove Ave Apt 508, Chicago IL 60657-1858
518115086         ##             Zin Latt, 26 Lyndale Ln, Lyndale Ln, Staten Island NY 10312-5057

TOTAL: 28 Undeliverable, 107 Duplicate, 1965 Out of date forwarding address


                                                   NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: May 22, 2021                                        Signature:            /s/Joseph Speetjens




                                CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on May 20, 2021 at the address(es) listed below:
Name                             Email Address
Allen J. Underwood, II
                                 on behalf of Creditor FIRST Insurance Funding a Division of Lake Forest Bank & Trust Company, N.A.
                                 ajunderwood@beckermeisel.com, ajunderwood@ecf.courtdrive.com;mambrose@becker.legal

Allison J. Arotsky
                                 on behalf of Other Prof. Armory Securities LLC aarotsky@moritthock.com

Barbara Lanza Farley
                                 on behalf of Attorney SATT PACA CORSE blfpclaw@gmail.com

Barry J. Roy
                                 on behalf of Plaintiff Jeffrey A Lester broy@rltlawfirm.com

Barry J. Roy
                                 on behalf of Plaintiff Jeffrey A. Lester Chapter 7 Trustee broy@rltlawfirm.com

Barry J. Roy
                                 on behalf of Trustee Jeffrey Lester broy@rltlawfirm.com

Benjamin Teich
                                 on behalf of U.S. Trustee U.S. Trustee Benjamin.Teich@usdoj.gov

Catherine L. Corey
                                 on behalf of Debtor Immune Pharmaceuticals Inc. clcorey@nmmlaw.com

Catherine L. Corey
                                 on behalf of Debtor Immune Pharmaceuticals Ltd. clcorey@nmmlaw.com

Dale E. Barney
                                 on behalf of Defendant Discover Growth Fund LLC dbarney@gibbonslaw.com

Dale E. Barney
                                 on behalf of Creditor Discover Growth Fund LLC dbarney@gibbonslaw.com

Jeffrey Lester
                                 on behalf of Trustee Jeffrey Lester jlester@bllaw.com NJ19@ecfcbis.com

Jeffrey Lester
                                 jlester@bllaw.com NJ19@ecfcbis.com

Jeffrey D. Prol
                                 on behalf of Attorney Lowenstein Sandler LLP jprol@lowenstein.com
                                 dclaussen@lowenstein.com;lowenstein@ecfalerts.com;bnathan@lowenstein.com
              Case 19-13273-VFP Doc 636 Filed 05/22/21 Entered 05/23/21 00:16:22                                                   Desc
                              Imaged Certificate of Notice Page 240 of 241
District/off: 0312-2                                         User: admin                                                         Page 238 of 239
Date Rcvd: May 20, 2021                                      Form ID: pdf905                                                  Total Noticed: 12649
Jeffrey Thomas Testa
                          on behalf of Interested Party Ayrton Capital LLC jtesta@mccarter.com, lrestivo@mccarter.com

Jenny R. Kasen
                          on behalf of Defendant Elliot Maza jkasen@kasenlaw.com dkasen@kasenlaw.com

John E. Jureller, Jr.
                          on behalf of Interested Party Daniel Kazado jjureller@klestadt.com

John E. Jureller, Jr.
                          on behalf of Interested Party Anthony Fiorino jjureller@klestadt.com

John E. Jureller, Jr.
                          on behalf of Interested Party Jeffrey Paley jjureller@klestadt.com

John E. Jureller, Jr.
                          on behalf of Interested Party John Neczesny jjureller@klestadt.com

John E. Jureller, Jr.
                          on behalf of Interested Party Daniel Teper jjureller@klestadt.com

John S. Mairo
                          on behalf of Debtor Immune Pharmaceuticals Inc. jsmairo@pbnlaw.com
                          pnbalala@pbnlaw.com;mpdermatis@pbnlaw.com;NVFuentes@pbnlaw.com;cpmazza@pbnlaw.com

John S. Mairo
                          on behalf of Creditor Committee Official Committee of Unsecured Creditors jsmairo@pbnlaw.com
                          pnbalala@pbnlaw.com;mpdermatis@pbnlaw.com;NVFuentes@pbnlaw.com;cpmazza@pbnlaw.com

John S. Mairo
                          on behalf of Attorney Porzio Bromberg & Newman, P.C. jsmairo@pbnlaw.com,
                          pnbalala@pbnlaw.com;mpdermatis@pbnlaw.com;NVFuentes@pbnlaw.com;cpmazza@pbnlaw.com

Jonathan I. Rabinowitz
                          on behalf of Trustee Jeffrey Lester jrabinowitz@rltlawfirm.com jcoleman@rltlawfirm.com

Jonathan I. Rabinowitz
                          on behalf of Plaintiff Jeffrey A. Lester Chapter 7 Trustee jrabinowitz@rltlawfirm.com, jcoleman@rltlawfirm.com

Jonathan I. Rabinowitz
                          on behalf of Plaintiff Jeffrey Lester Chapter 7 Trustee jrabinowitz@rltlawfirm.com, jcoleman@rltlawfirm.com

Jonathan I. Rabinowitz
                          on behalf of Plaintiff Jeffrey A Lester jrabinowitz@rltlawfirm.com jcoleman@rltlawfirm.com

Joseph L. Schwartz
                          on behalf of Creditor Meda Pharma SARL jschwartz@riker.com

Joseph L. Schwartz
                          on behalf of Creditor Committee Official Committee of Unsecured Creditors jschwartz@riker.com

Joseph L. Schwartz
                          on behalf of Creditor Meda AB jschwartz@riker.com

Kelly D. Curtin
                          on behalf of Creditor Committee Official Committee of Unsecured Creditors kdcurtin@pbnlaw.com
                          mpdermatis@pbnlaw.com;pnbalala@pbnlaw.com;NVFuentes@pbnlaw.com;cpmazza@pbnlaw.com

Kenneth S. Leonetti
                          on behalf of Creditor Alexion Pharma International Operations Unlimited Company KSL@foleyhoag.com
                          abauer@foleyhoag.com

Lauren Kiss
                          on behalf of Interested Party Daniel Kazado lkiss@klestadt.com

Lauren Kiss
                          on behalf of Interested Party Anthony Fiorino lkiss@klestadt.com

Lauren Kiss
                          on behalf of Interested Party Jeffrey Paley lkiss@klestadt.com

Lauren Kiss
                          on behalf of Interested Party John Neczesny lkiss@klestadt.com

Lauren Kiss
                          on behalf of Interested Party Daniel Teper lkiss@klestadt.com

Melissa A. Pena
                          on behalf of Debtor Immune Pharmaceuticals Inc. mapena@norris-law.com pfreda@nmmlaw.com

Melissa A. Pena
                          on behalf of Debtor Immune Pharmaceuticals Ltd. mapena@norris-law.com, pfreda@nmmlaw.com
            Case 19-13273-VFP Doc 636 Filed 05/22/21 Entered 05/23/21 00:16:22                                                   Desc
                            Imaged Certificate of Notice Page 241 of 241
District/off: 0312-2                                      User: admin                                                           Page 239 of 239
Date Rcvd: May 20, 2021                                   Form ID: pdf905                                                    Total Noticed: 12649
Morris S. Bauer
                          on behalf of Debtor Maxim Pharmaceuticals Inc. msbauer@nmmlaw.com,
                          rjacome@norris-law.com,relikens@nmmlaw.com,ddewey@norris-law.com

Morris S. Bauer
                          on behalf of Debtor Immune Oncology Pharmaceuticals Inc. msbauer@nmmlaw.com,
                          rjacome@norris-law.com,relikens@nmmlaw.com,ddewey@norris-law.com

Morris S. Bauer
                          on behalf of Debtor Immune Pharmaceuticals Ltd. msbauer@nmmlaw.com,
                          rjacome@norris-law.com,relikens@nmmlaw.com,ddewey@norris-law.com

Morris S. Bauer
                          on behalf of Debtor Immune Pharmaceuticals Inc. msbauer@nmmlaw.com
                          rjacome@norris-law.com,relikens@nmmlaw.com,ddewey@norris-law.com

Morris S. Bauer
                          on behalf of Debtor Immune Pharmaceuticals USA Corporation msbauer@nmmlaw.com
                          rjacome@norris-law.com,relikens@nmmlaw.com,ddewey@norris-law.com

Morris S. Bauer
                          on behalf of Debtor Cytovia Inc. msbauer@nmmlaw.com,
                          rjacome@norris-law.com,relikens@nmmlaw.com,ddewey@norris-law.com

Morris S. Bauer
                          on behalf of Other Prof. Armory Securities LLC msbauer@nmmlaw.com,
                          rjacome@norris-law.com,relikens@nmmlaw.com,ddewey@norris-law.com

Patricia A. Staiano
                          on behalf of Mediator Patricia Staiano pstaiano@hlgslaw.com pstaiano@hlgslaw.com

Robert M. Schechter
                          on behalf of Creditor Committee Official Committee of Unsecured Creditors rmschechter@pbnlaw.com
                          mpdermatis@pbnlaw.com;pnbalala@pbnlaw.com;nvfuentes@pbnlaw.com

Sally E. Veghte
                          on behalf of Creditor Alpha Capital AG sveghte@klehr.com

U.S. Trustee
                          USTPRegion03.NE.ECF@usdoj.gov


TOTAL: 51
